

Title 2
USCTitle
2
Online@117-49
no
OLRC
2021-08-03T01:10:01
USCConverter 1.7.2

Title 2—THE CONGRESS
Current through 117-49



Chap.

Sec.

1.Election of Senators and Representatives1

2.Organization of Congress21

3.Compensation and Allowances of Members [Transferred, Omitted, or Repealed]31

4.Officers and Employees of Senate and House of Representatives [Transferred, Omitted, or Repealed]60

5.Library of Congress131

6.Congressional and Committee Procedure; Investigations190

7.Contested Elections [Repealed]201

8.Federal Corrupt Practices [Repealed]241

8A.Regulation of Lobbying [Repealed]261

9.Office of Legislative Counsel271

9A.Office of Law Revision Counsel285

9B.Legislative Classification Office [Repealed]286

9C.Office of Parliamentarian of House of Representatives287

9D.Office of Senate Legal Counsel288

10.Classification of Employees of House of Representatives291

10A.Payroll Administration in House of Representatives [Transferred, Omitted, or Repealed]331

11.Citizens’ Commission on Public Service and Compensation351

12.Contested Elections381

13.Joint Committee on Congressional Operations [Repealed]411

14.Federal Election Campaigns [Transferred or Repealed]431

15.Office of Technology Assessment471

16.Congressional Mailing Standards501

17.Congressional Budget Office601

17A.Congressional Budget and Fiscal Operations621

17B.Impoundment Control681

18.Legislative Personnel Financial Disclosure Requirements [Transferred]701

19.Congressional Award Program801

19A.John Heinz Competitive Excellence Award831

20.Emergency Powers To Eliminate Budget Deficits900

20A.Statutory Pay-as-You-Go931

21.Civic Achievement Award Program in Honor of Office of Speaker of House of Representatives [Repealed]1001

22.John C. Stennis Center for Public Service Training and Development1101

22A.Open World Leadership Center1151

22B.Hunger Fellowship Program1161

23.Government Employee Rights [Transferred or Repealed]1201

24.Congressional Accountability1301

25.Unfunded Mandates Reform1501

26.Disclosure of Lobbying Activities1601

27.Sound Recording Preservation by the Library of Congress1701

28.Architect of the Capitol1801

29.Capitol Police1901

30.Operation and Maintenance of Capitol Complex2001

31.Capitol Visitor Center2201

41.Congressional Officers and Administration4101

43.Congressional Committees4301

45.Congressional Pay and Benefits4501

47.Congressional Ethics4701

49.Congressional Pages4901

51.House of Representatives Leadership5101

53.House of Representatives Members5301

55.House of Representatives Officers and Administration5501

61.Senate Leadership6101

63.Senate Members6301

65.Senate Officers and Administration6501






Editorial Notes













Disposition Table



(Showing disposition of former sections of Title 2)


Title 2Former ClassificationTitle 2New Classification


29d4711
29d note (Pub. L. 101–194, title VIII, § 801(e), Nov. 30, 1989, 103 Stat. 1772)4711 note
29d note (Pub. L. 101–194, title VIII, § 802(e), Nov. 30, 1989, 103 Stat. 1773)4711 note
29d note (Pub. L. 101–194, title VIII, § 805, Nov. 30, 1989, 103 Stat. 1778)4711 note
314501
31 note (Pub. L. 103–356, title I, § 101, Oct. 13, 1994, 108 Stat. 3410)4501 note
31 note (Mar. 2, 1955, ch. 9, § 5, 69 Stat. 11)4501 note
31 note (Aug. 2, 1946, ch. 753, title VI, § 601(a), 60 Stat. 850)4501 note
31 note (Pub. L. 113–3, § 1, Feb. 4, 2013, 127 Stat. 51)4501 note
31 note (Pub. L. 104–186, § 1(a), Aug. 20, 1996, 110 Stat. 1718)4501 note
31 note (Pub. L. 88–426, title II, § 201, Aug. 14, 1964, 78 Stat. 413)4501 note
31 note (Pub. L. 113–3, § 3, Feb. 4, 2013, 127 Stat. 51)4501 note
31 note (Pub. L. 113–46, div. A, § 146, Oct. 17, 2013, 127 Stat. 565)4501 note
31 note (Pub. L. 112–240, title VIII, § 802, Jan. 2, 2013, 126 Stat. 2369)4501 note
31 note (Pub. L. 111–165, § 1, May 14, 2010, 124 Stat. 1185)4501 note
31 note (Pub. L. 111–8, div. J, § 103, Mar. 11, 2009, 123 Stat. 988)4501 note
31 note (Pub. L. 109–289, div. B, title I, § 115, as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 12)4501 note
31 note (Pub. L. 103–6, § 7, Mar. 4, 1993, 107 Stat. 35)4501 note
31 note (Pub. L. 98–63, title I, § 908(d), (f), July 30, 1983, 97 Stat. 338)4501 note
31 note (Pub. L. 97–51, § 130(c), Oct. 1, 1981, 95 Stat. 966)4502
31–24725
31–2 note (Pub. L. 102–90, title III, § 314(g), Aug. 14, 1991, 105 Stat. 470)4725 note
31–34726
31–3 note (Pub. L. 110–81, title V, § 544(f), Sept. 14, 2007, 121 Stat. 771)4726 note
31–3 note (Pub. L. 110–81, title V, § 544(e), Sept. 14, 2007, 121 Stat. 771)4726 note
31a–16102
31a–1 note (Pub. L. 108–447, div. G, title I, § 13(c), Dec. 8, 2004, 118 Stat. 3172)6102 note
31a–1 note (Pub. L. 108–7, div. H, title I, § 1(f), Feb. 20, 2003, 117 Stat. 349)6102 note
31a–26135
31a–2a6136
31a–2b6137
31a–2c6138
31a–2d6101
31a–36159
31a–46160
31b5121
31b–15125
31b–1 note (Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989)5125 note
31b–1 note (Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723)5125 note
31b–25126
31b–45127
31b–55128
31b–75129
31b–7 note (Pub. L. 103–69, title I, § 101A(b), Aug. 11, 1993, 107 Stat. 699)5129 note
326111
32a6112
32b6115
32b note (Pub. L. 108–7, div. H, title I, § 7, Feb. 20, 2003, 117 Stat. 350)6115 note
336301
33 note (Pub. L. 97–51, § 112(e), Oct. 1, 1981, 95 Stat. 963)6301 note
345301
355302
35a5303
366302
36a4592
375304
38a5305
38bomitted
395306
404522
40a4523
42a6116
43b–25343
43b–35344
43d6311
46a6117
46a note (Pub. L. 108–7, div. H, title I, § 2(b), Feb. 20, 2003, 117 Stat. 349)6117 note
46a note (Pub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507)6117 note
46a note (July 15, 1952, ch. 758, Ch. II, 66 Stat. 639)6117 note
46a note (Sept. 27, 1950, ch. 1052, Ch. II, 64 Stat. 1047)6117 note
46a note (Oct. 10, 1949, ch. 662, title I, 63 Stat. 738)6117 note
46a note (May 10, 1948, ch. 270, 62 Stat. 213)6117 note
46a note (May 1, 1947, ch. 49, title I, 61 Stat. 58)6117 note
46a note (July 23, 1946, ch. 591, title I, 60 Stat. 602)6117 note
46a note (Dec. 28, 1945, ch. 589, title I, 59 Stat. 633)6117 note
46a–16573
46a–1 note (Pub. L. 96–304, title I, § 112(b), July 8, 1980, 94 Stat. 892)6573 note
46a–1 note (Pub. L. 92–607, ch. V, § 506(l), formerly § 506(i), Oct. 31, 1972, 86 Stat. 1508)6573 note
46a–1 note (Pub. L. 101–163, title I, § 6, Nov. 21, 1989, 103 Stat. 1045)6573 note
46b–15534
46d–16118
474521
485307
495310
505308
514110
51 note (Pub. L. 105–275, title II, § 209, Oct. 21, 1998, 112 Stat. 2448)4110 note
51 note (Pub. L. 97–245, Aug. 26, 1982, 96 Stat. 313)4110 note
545345
556316
574313
57 note (Pub. L. 106–57, title I, § 103(c), Sept. 29, 1999, 113 Stat. 416)4313 note
57 note (Pub. L. 101–520, title I, § 104, Nov. 5, 1990, 104 Stat. 2262)4313 note
57a4314
57b5341
586314
58 note (Pub. L. 106–57, title I, § 1[(a)], Sept. 29, 1999, 113 Stat. 410)6314 note
58 note (Pub. L. 106–57, title I, § 1(c), Sept. 29, 1999, 113 Stat. 411)6314 note
58 note (Pub. L. 105–275, title I, § 1(a), Oct. 21, 1998, 112 Stat. 2432)6314 note
58 note (Pub. L. 105–55, title I, § 3(a), Oct. 7, 1997, 111 Stat. 1180)6314 note
58 note (Pub. L. 102–90, title I, § 7(c), Aug. 14, 1991, 105 Stat. 451)6314 note
58 note (Pub. L. 101–520, title I, § 4(d), Nov. 5, 1990, 104 Stat. 2258)6314 note
58 note (Pub. L. 101–520, title I, § 8, Nov. 5, 1990, 104 Stat. 2259)6314 note
58 note (Pub. L. 101–520, title I, § 9(b), Nov. 5, 1990, 104 Stat. 2260)6314 note
58 note (Pub. L. 100–458, title I, §§ 8(b), 14(b), Oct. 1, 1988, 102 Stat. 2162, 2163)6314 note
58 note (Pub. L. 100–137, § 1(b)(1)–(5), Oct. 21, 1987, 101 Stat. 815–818)6314 note
58 note (Pub. L. 99–65, § 2, July 12, 1985, 99 Stat. 163)6314 note
58 note (Pub. L. 98–181, title I, § 1204(b), Nov. 30, 1983, 97 Stat. 1290)6314 note
58 note (Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189 [§ 103(b) of S. 2939])6314 note
58 note (Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189 [§ 106(b) of S. 2939])6314 note
58 note (Pub. L. 97–257, title I, § 104(b), Sept. 10, 1982, 96 Stat. 849)6314 note
58 note (Pub. L. 97–51, § 122, Oct. 1, 1981, 95 Stat. 965)6314 note
58 note (Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889)6314 note
58 note (Pub. L. 96–304, title I, § 103, July 8, 1980, 94 Stat. 889)6314 note
58 note (Pub. L. 96–304, title I, § 104, July 8, 1980, 94 Stat. 889)6314 note
58 note (Pub. L. 95–391, title I, § 108(b), Sept. 30, 1978, 92 Stat. 773)6314 note
58 note (Pub. L. 95–240, title II, § 208, Mar. 7, 1978, 92 Stat. 117)6314 note
58 note (Pub. L. 95–94, title I, § 112(f), Aug. 5, 1977, 91 Stat. 665)6314 note
58 note (Pub. L. 93–145, § 101, Nov. 1, 1973, 87 Stat. 532)6314 note
58 note (Pub. L. 103–69, title I, § 2, Aug. 11, 1993, 107 Stat. 695)6314 note
58 note (Pub. L. 101–163, title I, § 5(b), Nov. 21, 1989, 103 Stat. 1045)6314 note
58a6315
58a note (Pub. L. 104–53, title I, § 5, Nov. 19, 1995, 109 Stat. 517)6315 note
58a note (Pub. L. 107–68, title I, § 104(b), Nov. 12, 2001, 115 Stat. 568)6315 note
58a note (Pub. L. 104–197, title I, § 4(b), Sept. 16, 1996, 110 Stat. 2397)6315 note
58a–16621
58a–1 note (Pub. L. 100–123, § 4, Oct. 5, 1987, 101 Stat. 795)6621 note
58a–26622
58a–36623
58a–46624
58c6313
58c note (Pub. L. 105–55, title I, § 3(d), Oct. 7, 1997, 111 Stat. 1180)6313 note
596317
59 note (Pub. L. 108–7, div. H, title I, § 4(b), Feb. 20, 2003, 117 Stat. 350)6317 note
59 note (Pub. L. 96–304, title I, § 109, July 8, 1980, 94 Stat. 890)6317 note
59 note (Pub. L. 94–59, title I, § 106(b), July 25, 1975, 89 Stat. 276)6317 note
59–16318
59b6320
59d5346
59d–16319
59e503
59e note (Pub. L. 108–83, title I, § 105(b), Sept. 30, 2003, 117 Stat. 1018)503 note
59e note (Pub. L. 106–19, § 1(b), Apr. 8, 1999, 113 Stat. 29)503 note
59f504
59f note (Pub. L. 103–283, title I, § 3(c), July 22, 1994, 108 Stat. 1427)504 note
59g505
59h506
60–14101
60–24724
60a–14571
60a–1 note (Pub. L. 100–202, § 101(i) [title III, § 311(c)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–310)4571 note
60a–1 note (Pub. L. 89–504, title III, § 302(g), (h), July 18, 1966, 80 Stat. 295)4571 note
60a–1 note (Pub. L. 89–301, § 11(g), (h), Oct. 29, 1965, 79 Stat. 1121)4571 note
60a–1 note (Pub. L. 88–426, title II, § 202(f), (g), Aug. 14, 1964, 78 Stat. 414)4571 note
60a–1 note (Pub. L. 87–793, title VI, § 1005(c), (d), Oct. 11, 1962, 76 Stat. 867)4571 note
60a–1 note (Pub. L. 86–568, title I, § 117(c), (d), July 1, 1960, 74 Stat. 303)4571 note
60a–1 note (Pub. L. 85–462, § 4(c), (d), June 20, 1958, 72 Stat. 208)4571 note
60a–1 note (June 28, 1955, ch. 189, § 4(c), 69 Stat. 176)4571 note
60a–1 note (Oct. 24, 1951, ch. 554, § 2(e), 65 Stat. 614)4571 note
60a–1 note (Oct. 28, 1949, ch. 783, title I, § 101(d), 63 Stat. 974)4571 note
60a–1a4572
60a–1b4573
60a–24531
60a–2 note (Pub. L. 85–462, § 4(k), (l), June 20, 1958, 72 Stat. 209)4531 note
60a–2 note (June 28, 1955, ch. 189, § 4(c), 69 Stat. 176)4531 note
60a–2 note (Oct. 24, 1951, ch. 554, § 2(e), 65 Stat. 614)4531 note
60a–2 note (Oct. 28, 1949, ch. 783, title I, § 101(d), 63 Stat. 974)4531 note
60a–2a4532
60c–14591
60c–1 note (Pub. L. 97–257, title I, § 105(c), Sept. 10, 1982, 96 Stat. 849)4591 note
60c–1 note (Pub. L. 97–51, § 111(b), Oct. 1, 1981, 95 Stat. 962)4591 note
60c–1 note (Pub. L. 96–38, title I, § 108(b), July 25, 1979, 93 Stat. 113)4591 note
60c–1 note (Pub. L. 92–136, § 9(b), Oct. 11, 1971, 85 Stat. 378)4591 note
60c–1 note (Pub. L. 86–426, § 3, Apr. 20, 1960, 74 Stat. 54)4591 note
60c–2a6568
60c–34594
60c–44524
60c–54579
60c–5 note (Pub. L. 112–74, div. G, title I, § 1001(c), Dec. 23, 2011, 125 Stat. 1124)4579 note
60c–64536
60d–14551
60d–1 note (Pub. L. 107–68, title I, § 116(c), Nov. 12, 2001, 115 Stat. 573)4551 note
60e–1a4555
60e–1b4556
60e–1c4557
60e–1d4558
60e–2a1853
60e–2b1854
60g–25322
60g–2 note (Pub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1079 [§ 3 of House Res. 420, 93d Congress])5322 note
60j4507
60j note (Pub. L. 96–304, title I, § 107(d), July 8, 1980, 94 Stat. 890)4507 note
60j note (Pub. L. 95–391, title I, § 110(b), Sept. 30, 1978, 92 Stat. 775)4507 note
60j note (Pub. L. 95–240, title II, § 205, Mar. 7, 1978, 92 Stat. 117)4507 note
60j note (Pub. L. 87–730, § 106(e), Oct. 2, 1962, 76 Stat. 695)4507 note
60j–11927 note
60j–1 note (Pub. L. 88–454, § 104(d), Aug. 20, 1964, 78 Stat. 550)1927 note
60j–24508
60j–44509
60k1313 note
60l1311 note
60o4537
60o note (Pub. L. 105–55, title I, § 103(b), Oct. 7, 1997, 111 Stat. 1183)4537 note
60o note (Pub. L. 106–554, § 1(a)(2) [title I, § 6], Dec. 21, 2000, 114 Stat. 2763, 2763A–97)4580
60p4595
60q4505
60q note (Pub. L. 112–74, div. G, title I, § 1401(c), Dec. 23, 2011, 125 Stat. 1134)4505 note
614574
61–14575
61–1 note (Pub. L. 111–68, div. A, title I, § 1, Oct. 1, 2009, 123 Stat. 2026)4575 note
61–1 note (Pub. L. 111–8, div. G, title I, § 1, Mar. 11, 2009, 123 Stat. 814)4575 note
61–1 note (Pub. L. 110–161, div. H, title I, § 1, Dec. 26, 2007, 121 Stat. 2220)4575 note
61–1 note (Pub. L. 110–161, div. H, title I, § 4(b), Dec. 26, 2007, 121 Stat. 2221)4575 note
61–1 note (Pub. L. 109–55, title I, § 1, Aug. 2, 2005, 119 Stat. 568)4575 note
61–1 note (Pub. L. 108–447, div. G, title I, § 1, Dec. 8, 2004, 118 Stat. 3168)4575 note
61–1 note (Pub. L. 108–83, title I, § 1, Sept. 30, 2003, 117 Stat. 1010)4575 note
61–1 note (Pub. L. 108–7, div. H, title I, § 3, Feb. 20, 2003, 117 Stat. 349)4575 note
61–1 note (Pub. L. 107–68, title I, § 106, Nov. 12, 2001, 115 Stat. 568)4575 note
61–1 note (Pub. L. 106–57, title I, § 2, Sept. 29, 1999, 113 Stat. 411)4575 note
61–1 note (Pub. L. 105–275, title I, § 8, Oct. 21, 1998, 112 Stat. 2434)4575 note
61–1 note (Pub. L. 105–55, title I, § 5, Oct. 7, 1997, 111 Stat. 1181)4575 note
61–1 note (Pub. L. 100–202, § 101(i) [title I, § 1(b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294)4575 note
61–1 note (Pub. L. 100–137, § 1(c)(1), Oct. 21, 1987, 101 Stat. 818)4575 note
61–1 note (Pub. L. 100–71, title I, § 3(a), July 11, 1987, 101 Stat. 423)4575 note
61–1 note (Pub. L. 98–367, title I, § 3(b), July 17, 1984, 98 Stat. 475)4575 note
61–1 note (Pub. L. 98–367, title I, § 12(c), July 17, 1984, 98 Stat. 477)4575 note
61–1 note (Pub. L. 98–181, title I, § 1203(b), Nov. 30, 1983, 97 Stat. 1290)4575 note
61–1 note (Pub. L. 96–304, title I, § 112(b), July 8, 1980, 94 Stat. 892)4575 note
61–1 note (Pub. L. 94–440, title I, § 101(a), Oct. 1, 1976, 90 Stat. 1443)4575 note
61–1 note (Pub. L. 93–371, § 6, Aug. 13, 1974, 88 Stat. 430)4575 note
61–1 note (Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 532, 533)4575 note
61–1 note (Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 633)4575 note
61–1 note (Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340)4575 note
61–1 note (Pub. L. 90–57, § 105(k), July 28, 1967, 81 Stat. 144)4575 note
61–1 note (Pub. L. 108–83, title I, § 10, Sept. 30, 2003, 117 Stat. 1014)4575 note
61–1 note (Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275)4575 note
61–1 note (Pub. L. 94–157, title I, § 111(c), Dec. 18, 1975, 89 Stat. 832)4575 note
61–1 note (Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429)4575 note
61–1 note (Pub. L. 94–157, title I, § 111(c), Dec. 18, 1975, 89 Stat. 832)4575 note
61–1 note (Pub. L. 95–94, title I, § 111(a), (b), Aug. 5, 1977, 91 Stat. 662)4575 note
61–1 note (Pub. L. 100–137, § 3, Oct. 21, 1987, 101 Stat. 819)4575 note
61–1 note (Pub. L. 95–94, title I, § 111(d), Aug. 5, 1977, 91 Stat. 663)4575 note
61–1 note (Pub. L. 100–71, title I, § 3(b), (c), July 11, 1987, 101 Stat. 423)4575 note
61–1 note (Pub. L. 99–349, title I, § 1, July 2, 1986, 100 Stat. 741)4575 note
61–1 note (Pub. L. 99–88, title I, § 191, Aug. 15, 1985, 99 Stat. 348)4575 note
61–1 note (Pub. L. 98–367, title I, § 9, July 17, 1984, 98 Stat. 475)4575 note
61–1 note (Pub. L. 98–63, title I, § 901, July 30, 1983, 97 Stat. 335)4575 note
61–1 note (Pub. L. 97–257, title I, Sept. 10, 1982, 96 Stat. 849)4575 note
61–1 note (Pub. L. 97–12, title I, § 106, June 5, 1981, 95 Stat. 62)4575 note
61–1 note (Pub. L. 96–304, title I, § 105, July 8, 1980, 94 Stat. 889)4575 note
61–1 note (Pub. L. 96–86, § 111(a), (b), Oct. 12, 1979, 93 Stat. 660, 661)4575 note
61–1 note (Pub. L. 95–391, title I, § 104(a), Sept. 30, 1978, 92 Stat. 772)4575 note
61–1 note (Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 81)4575 note
61–1 note (Pub. L. 94–157, title I, ch. IV, Dec. 18, 1975, 89 Stat. 830)4575 note
61–1 note (Pub. L. 94–32, title I, June 12, 1975, 89 Stat. 182)4575 note
61–1 note (Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 425)4575 note
61–1 note (Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340)4575 note
61–1 note (Pub. L. 90–239, ch. IV, Jan. 2, 1968, 81 Stat. 774)4575 note
61–1 note (Pub. L. 89–697, ch. VI, Oct. 27, 1966, 80 Stat. 1063)4575 note
61–1 note (Pub. L. 88–25, title I, May 17, 1963, 77 Stat. 31)4575 note
61–1 note (Pub. L. 87–545, title I, July 25, 1962, 76 Stat. 215)4575 note
61–1 note (June 28, 1955, ch. 189, § 4(d), (f), 69 Stat. 176, 177)4575 note
61–1 note (Oct. 24, 1951, ch. 554, § 2(c)(1), 65 Stat. 614)4575 note
61–1 note (Pub. L. 89–504, title III, § 302(f), July 18, 1966, 80 Stat. 295)4575 note
61–1 note (Pub. L. 89–301, § 11(f), Oct. 29, 1965, 79 Stat. 1121)4575 note
61–1 note (Pub. L. 88–426, title II, § 202(e), Aug. 14, 1964, 78 Stat. 413)4575 note
61–1 note (Pub. L. 87–793, title VI, § 1005(b), Oct. 11, 1962, 76 Stat. 867)4575 note
61–1 note (Pub. L. 86–568, title I, § 117(b), July 1, 1960, 74 Stat. 303)4575 note
61–1 note (Pub. L. 85–462, § 4(b), June 20, 1958, 72 Stat. 207)4575 note
61–1 note (June 28, 1955, ch. 189, § 4(e)(2), 69 Stat. 177)4575 note
61–1 note (Oct. 28, 1949, ch. 783, title I, § 101(c)(1), 63 Stat. 974)4575 note
61–1 note (Oct. 28, 1949, ch. 783, title I, § 101(c)(2), 63 Stat. 974)4575 note
61–1 note (Dec. 20, 1944, ch. 617, § 2(b), 58 Stat. 832)4575 note
61–1 note (Pub. L. 95–4, Feb. 16, 1977, 91 Stat. 12)4575 note
61–1 note (Pub. L. 94–32, title I, § 5, June 12, 1975, 89 Stat. 183)4575 note
61–1 note (Pub. L. 86–213, Sept. 1, 1959, 73 Stat. 443)4575 note
61–1a4576
61–1b4577
61–1c4581
61a6531
61a note (Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429 [Eff. Date of 1974 Amendment note])6531 note
61a note (Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429 [1974 Adjustment in Compensation note])6531 note
61a–36534
61a–96565
61a–9a6564
61a–9a note (Pub. L. 98–367, title I, § 1, July 17, 1984, 98 Stat. 474)6564 note
61a–9a note (Pub. L. 97–12, title I, § 102, June 5, 1981, 95 Stat. 61)6564 note
61a–9a note (Pub. L. 95–355, title I, § 101, Sept. 8, 1978, 92 Stat. 533)6564 note
61a–9a note (Pub. L. 95–94, title I, § 106, Aug. 5, 1977, 91 Stat. 661)6564 note
61a–116539
61b6535
61b note (Pub. L. 86–213, Sept. 1, 1959, 73 Stat. 443)6535 note
61b–36541
61b–3 note (Pub. L. 97–257, title I, § 107, Sept. 10, 1982, 96 Stat. 850)6541 note
61c–16540
61c–26537
61c–2 note (Pub. L. 89–90, July 27, 1965, 79 Stat. 266)6537 note
61c–2 note (May 19, 1956, ch. 313, Ch. XII, 70 Stat. 175)6537 note
61d6651
61d–16652
61d–26653
61d–46654
61e6591
61e–16594
61e–1 note (Pub. L. 94–226, § 1(b), Mar. 9, 1976, 90 Stat. 203)6594 note
61e–1 note (Pub. L. 94–226, § 1(c), Mar. 9, 1976, 90 Stat. 203)6594 note
61e–1 note (Pub. L. 94–226, § 1(a), Mar. 9, 1976, 90 Stat. 203)6594 note
61e–26595
61e–36593
61e–46598
61f–1a6612
61f–1a note (Pub. L. 101–520, title I, § 6, Nov. 5, 1990, 104 Stat. 2258)6612 note
61f–1a note (Pub. L. 100–458, title I, § 6, Oct. 1, 1988, 102 Stat. 2161)6612 note
61f–1a note (Pub. L. 97–12, title I, § 108, June 5, 1981, 95 Stat. 62)6612 note
61f–1a note (Pub. L. 96–86, § 111(c), Oct. 12, 1979, 93 Stat. 661)6612 note
61f–76597
61f–7 note (Pub. L. 102–90, title I, § 8, Aug. 14, 1991, 105 Stat. 451)6597 note
61f–7 note (Pub. L. 102–90, title I, § 9, Aug. 14, 1991, 105 Stat. 452)6597 note
61f–86599
61f–96596
61f–106502
61f–116620
61f–126628
61f–12 note (Pub. L. 109–289, div. B, title II, § 20701(c)(2), as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38)6628 note
61f–136633
61f–146617
61g6151
61g note (Pub. L. 95–26, title I, § 102(b), May 4, 1977, 91 Stat. 82)6151 note
61g–46156
61g–56152
61g–66155
61g–6 note (Pub. L. 108–83, title I, § 2(b), Sept. 30, 2003, 117 Stat. 1010)6155 note
61g–6 note (Pub. L. 107–68, title I, § 105(b), Nov. 12, 2001, 115 Stat. 568)6155 note
61g–6 note (Pub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2256)6155 note
61g–6 note (Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1043)6155 note
61g–6 note (Pub. L. 97–276, § 101(e) [title I, § 105], Oct. 2, 1982, 96 Stat. 1189)6155 note
61g–6a6153
61g–6a note (Pub. L. 104–53, title I, § 7(b), Nov. 19, 1995, 109 Stat. 518)6153 note
61g–6a note (Pub. L. 102–90, title I, § 1(b), Aug. 14, 1991, 105 Stat. 450)6153 note
61g–6a note (Pub. L. 101–163, title I, § 1, Nov. 21, 1989, 103 Stat. 1044)6153 note
61g–6a note (Pub. L. 100–458, title I, § 1, Oct. 1, 1988, 102 Stat. 2161)6153 note
61g–6a note (Pub. L. 100–202, § 101(i) [title I, § 7], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294)6153 note
61g–6b6154
61g–76157
61g–86158
61g–8 note (Pub. L. 101–163, title I, § 2, Nov. 21, 1989, 103 Stat. 1044)6158 note
61g–8 note (Pub. L. 100–458, title I, § 2, Oct. 1, 1988, 102 Stat. 2161)6158 note
61g–8 note (Pub. L. 100–202, § 101(i) [title I], Dec. 22, 1987, 101 Stat. 1329–290, 1329–292)6158 note
61h–46131
61h–56132
61h–66501
61h–6 note (Pub. L. 111–8, div. G, title I, § 2(b), Mar. 11, 2009, 123 Stat. 815)6501 note
61h–6 note (Pub. L. 108–7, div. H, title I, § 6(b), Feb. 20, 2003, 117 Stat. 350)6501 note
61h–6 note (Pub. L. 107–68, title I, § 101(b), Nov. 12, 2001, 115 Stat. 563)6501 note
61h–6 note (Pub. L. 105–275, title I, § 4(c), Oct. 21, 1998, 112 Stat. 2433)6501 note
61h–6 note (Pub. L. 101–302, title III, § 314(b), May 25, 1990, 104 Stat. 246)6501 note
61h–6 note (Pub. L. 95–94, title I, § 110(b), Aug. 5, 1977, 91 Stat. 662)6501 note
61h–6 note (Pub. L. 110–161, div. H, title I, § 8, Dec. 26, 2007, 121 Stat. 2222)6501 note
61h–6 note (Pub. L. 109–55, title I, § 2, Aug. 2, 2005, 119 Stat. 568)6501 note
61h–6 note (Pub. L. 108–447, div. G, title I, § 2, Dec. 8, 2004, 118 Stat. 3169)6501 note
61h–6 note (Pub. L. 108–83, title I, § 6, Sept. 30, 2003, 117 Stat. 1013)6501 note
61h–76133
61h–7 note (Pub. L. 101–163, title I, § 9, Nov. 21, 1989, 103 Stat. 1046)6133 note
61j–26134
61k6113
61l6114
626592
64–16542
64–26562
64–2 note (Pub. L. 97–51, § 113, Oct. 1, 1981, 95 Stat. 963)6562 note
64–2 note (Pub. L. 97–12, title I, § 107, June 5, 1981, 95 Stat. 62)6562 note
64a6532
64a–16536
64b6533
65a6507
65a note (Aug. 5, 1955, ch. 568, 69 Stat. 504)6507 note
65a note (July 2, 1954, ch. 455, title I, 68 Stat. 400)6507 note
65a note (Aug. 1, 1953, ch. 304, title I, 67 Stat. 321)6507 note
65a note (July 9, 1952, ch. 598, 66 Stat. 467)6507 note
65a note (Oct. 11, 1951, ch. 485, 65 Stat. 392)6507 note
65a note (Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 597)6507 note
65a note (June 22, 1949, ch. 235, 63 Stat. 219)6507 note
65a note (June 14, 1948, ch. 467, 62 Stat. 425)6507 note
65b6613
65c6512
65c note (Pub. L. 108–83, title I, § 5(b), Sept. 30, 2003, 117 Stat. 1013)6512 note
65c note (Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 334)6512 note
65d6614
65f6567
65f note (Pub. L. 105–18, title II, § 7003(b), June 12, 1997, 111 Stat. 192)6567 note
66a4578
676312
67a4335
686503
68 note (Pub. L. 93–554, title I, Dec. 27, 1974, 88 Stat. 1776)6503 note
68 note (Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834)6503 note
68–16504
68–26505
68–36506
68–46615
68–56629
68–5 note (Pub. L. 100–202, § 101(i) [title I, § 3(b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294)6629 note
68–66508
68–6 note (Pub. L. 100–202, § 101(i) [title I, § 8], Dec. 22, 1987, 101 Stat. 1329–290, 1329–295)6508 note
68–6a6611
68–76574
68–86509
68a6510
68a note (Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834)6510 note
68b6513
68c4331
68d6511
68e6561
68f6563
694333
69–14334
69–1 note (Pub. L. 105–55, title I, § 6(c), Oct. 7, 1997, 111 Stat. 1181)4334 note
69a6514
69a note (Pub. L. 110–161, div. H, title I, § 6(b), Dec. 26, 2007, 121 Stat. 2222)6514 note
69a note (Pub. L. 100–202, § 101(i) [title I, § 6], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294)6514 note
69b6578
72a4301
72a note (Pub. L. 105–55, title I, § 105(b), Oct. 7, 1997, 111 Stat. 1184)4301 note
72a note (Pub. L. 91–510, title VI, § 601, Oct. 26, 1970, 84 Stat. 1204)4301 note
72a note (Aug. 2, 1946, ch. 753, title II, § 245, 60 Stat. 839)4301 note
72a note (Pub. L. 91–510, § 1, Oct. 26, 1970, 84 Stat. 1140)4301 note
72a note (Aug. 2, 1946, ch. 753, § 1(a), 60 Stat. 812)4301 note
72a note (Pub. L. 104–53, title I, § 105, Nov. 19, 1995, 109 Stat. 521)4301 note
72a note (Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1430)4315
72a note (Pub. L. 91–510, title III, § 301(d), Oct. 26, 1970, 84 Stat. 1177)4301 note
72a note (Pub. L. 91–510, title III, § 301(e), Oct. 26, 1970, 84 Stat. 1177)4301 note
72a note (Aug. 2, 1946, ch. 753, title II, § 244, 60 Stat. 839)4301 note
72a–1b4311
72a–1e4332
72a–1e note (Pub. L. 95–94, title I, § 111(f), Aug. 5, 1977, 91 Stat. 663)4332 note
72a–1f4338
72a–1g4721
72a–1h4722
72a–1i4723
72b4312
72d4336
72d–14337
74–15122
74a5101
74a note (Pub. L. 85–462, § 4(n), June 20, 1958, 72 Stat. 209)5101 note
74a note (Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281 [House Res. No. 127, 89th Congress, Jan. 19, 1965])5101 note
74a note (Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281 [House Res. No. 258, 89th Congress, Mar. 9, 1965])5101 note
74a–24302
74a–35141
74a–3 note (Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520)5141 note
74a–45142
74a–55142 note
74a–75123
74a–7 note (Pub. L. 107–68, title I, § 113, Nov. 12, 2001, 115 Stat. 572)5123 note
74a–85161
74a–8 note (Pub. L. 112–74, div. G, title I, § 104(c), Dec. 23, 2011, 125 Stat. 1123)5161 note
74a–95102
74a–105144
74a–10a5145
74a–10b5146
74a–115105
74a–11a5104
74a–125124
74a–135162
74a–13 note (Pub. L. 112–74, div. G, title I, § 102(c), Dec. 23, 2011, 125 Stat. 1121)5162 note
74b6538
74c5143
74c note (Pub. L. 91–145, § 103, Dec. 12, 1969, 83 Stat. 359)5143 note
74c note (Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520)5143 note
74d5621
74d note (Pub. L. 108–83, title I, § 106, Sept. 30, 2003, 117 Stat. 1018)5624
74d–15622
74d–25623
75a–15501
75f5502
775601
785604
78 note (Pub. L. 104–53, title III, § 313, Nov. 19, 1995, 109 Stat. 538)5605
795603
805309
80a4560
835602
84–25521
84–2 note (Pub. L. 111–248, § 3(b), Sept. 30, 2010, 124 Stat. 2626)5521 note
84–2 note (Pub. L. 98–51, title I, § 111(1), July 14, 1983, 97 Stat. 269)5521 note
84a5561
88b4903
88b–14901
88b–1 note (Pub. L. 91–510, title IV, § 491(f), Oct. 26, 1970, 84 Stat. 1198)4901 note
88b–1 note (Pub. L. 97–12, title I, June 5, 1981, 95 Stat. 65)4901 note
88b–1 note (Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167)4901 note
88b–1 note (Pub. L. 96–38, title III, § 303, July 25, 1979, 93 Stat. 142)4901 note
88b–1 note (Pub. L. 95–391, title III, § 305, Sept. 30, 1978, 92 Stat. 789)4901 note
88b–24911
88b–2 note (Pub. L. 110–2, § 4, Feb. 2, 2007, 121 Stat. 5)4911 note
88b–2 note (Pub. L. 110–2, § 1, Feb. 2, 2007, 121 Stat. 4)4911 note
88b–34912
88b–3 note (Pub. L. 105–275, title I, § 101(b), Oct. 21, 1998, 112 Stat. 2438)4912 note
88b–44913
88b–54917
88b–74931
88c–24914
88c–2 note (Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479)4914 note
88c–34915
88c–44916
894552
89a4559
925321
92 note (Pub. L. 105–55, title I, § 104(b), Oct. 7, 1997, 111 Stat. 1184)5321 note
92 note (Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167)5321 note
92 note (Pub. L. 91–145, § 103, Dec. 12, 1969, 83 Stat. 359)5321 note
92a5323
92a note (Pub. L. 98–473, title I, § 123A(a), Oct. 12, 1984, 98 Stat. 1969)5323 note
92b5324
92b note (Aug. 21, 1935, ch. 600, § 4, 49 Stat. 680)5324 note
92b–15327
92b–25328
92b–35329
92c5325
92d5326
95–15505
95a5506
95b5507
95b note (Pub. L. 111–68, div. A, title I, § 104(b), Oct. 1, 2009, 123 Stat. 2029)5507 note
95b note (Pub. L. 111–8, div. G, title I, § 103(b), Mar. 11, 2009, 123 Stat. 817)5507 note
95b note (Pub. L. 111–8, div. G, title I, § 105(c), Mar. 11, 2009, 123 Stat. 818)5507 note
95b note (Pub. L. 108–7, div. H, title I, § 109(b), Feb. 20, 2003, 117 Stat. 355)5507 note
95b note (Pub. L. 105–55, title I, § 102, Oct. 7, 1997, 111 Stat. 1183)5507 note
95c5532
95d5508
95e5533
1014701
102a4107
104a4108
104a note (Pub. L. 106–554, § 1(a)(2) [title I, § 1(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–96)4108 note
104b5535
104b note (Pub. L. 105–275, title I, § 105, Oct. 21, 1998, 112 Stat. 2439)4713
104c5562
104d4702
104d note (Pub. L. 110–81, title I, § 105(c), Sept. 14, 2007, 121 Stat. 741)4702 note
104e4712
104e note (Pub. L. 112–105, § 19(b)(2), Apr. 4, 2012, 126 Stat. 305)4712 note
104e note (Pub. L. 110–81, title III, § 306, Sept. 14, 2007, 121 Stat. 754)4712 note
104f4728
104g4727
1054303
1066569
1076570
1086571
1094104
1104105
1114102
111a6625
111b4103
111b note (Pub. L. 98–63, title I, § 903(b), July 30, 1983, 97 Stat. 336)4103 note
1126572
112 note (Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834)6572 note
112e5536
112e note (Pub. L. 91–139, § 3, Dec. 5, 1969, 83 Stat. 292)5536 note
112f5509
112g5537
112h5538
1134109
1146575
1155563
1176516
117 note (May 29, 1928, ch. 901, § 1(122), 45 Stat. 995)6516 note
117b6630
117b–16517
117b–26631
117c6632
117d6626
117d–16627
117e5540
117e note (Pub. L. 107–68, title I, § 114(b), Nov. 12, 2001, 115 Stat. 572)5540 note
117e note (Pub. L. 101–163, title I, § 103(c), Nov. 21, 1989, 103 Stat. 1050)5540 note
117e note (Pub. L. 100–71, title I, July 11, 1987, 101 Stat. 425)5540 note
117e note (Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287)5540 note
117f5539
117g4121
117h4122
117i2013
117j5541
117j note (Pub. L. 110–161, div. H, title I, § 103(b), Dec. 26, 2007, 121 Stat. 2225)5541 note
117j–15542
117k5543
117l5544
117m5545
117m note (Pub. L. 111–8, div. G, title I, § 102(c), Mar. 11, 2009, 123 Stat. 817)5545 note
117m note (Pub. L. 110–161, div. H, title I, § 104(b), Dec. 26, 2007, 121 Stat. 2225)5545 note
117m note (Pub. L. 109–13, div. A, title III, § 3401(c), May 11, 2005, 119 Stat. 272)5545 note
117m note (Pub. L. 111–248, § 1, Sept. 30, 2010, 124 Stat. 2625)5545 note
1185503
118a5504
1194106
1212052
121b6634 note
121b–16634
121b–1 note (Pub. L. 106–554, § 1(a)(2) [title I, § 3(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–96)6634 note
121c6635
121d6576
121d note (Pub. L. 107–68, title I, § 107(b), Nov. 12, 2001, 115 Stat. 569)6576 note
121d note (Pub. L. 103–283, title I, § 1, July 22, 1994, 108 Stat. 1426)6576 note
121e6515
121f2026
121g4123
123b4131
123b note (Pub. L. 101–520, title I, § 7(b), Nov. 5, 1990, 104 Stat. 2259)4131 note
123b note (Pub. L. 101–520, title I, § 7(c), Nov. 5, 1990, 104 Stat. 2259)4131 note
123b note (Pub. L. 104–53, title I, § 107, Nov. 19, 1995, 109 Stat. 522)4131 note
123b–14132
123b–1 note (Pub. L. 101–520, title I, § 7(d), Nov. 5, 1990, 104 Stat. 2259)4132 note
123c6618
123c–16619
123d6636
123e6577
1245606
124 note (Aug. 5, 1955, ch. 568, 69 Stat. 513)5606 note
124 note (July 2, 1954, ch. 455, title I, 68 Stat. 403)5606 note
124 note (Aug. 1, 1953, ch. 304, title I, 67 Stat. 325)5606 note
1254553
125a4506
126–26543
126b6544
127a5342
127b4538
130–15581
130–25582
130a4504
130b4503
130b note (Pub. L. 94–310, § 4, June 15, 1976, 90 Stat. 687)4503 note
130c4593
130c note (Pub. L. 104–316, title I, § 101(e), Oct. 19, 1996, 110 Stat. 3827)4593 note
130d4554
130e2172
130f5571
130f note (Pub. L. 108–7, div. H, title I, § 110(c), Feb. 20, 2003, 117 Stat. 355)5571 note
130g6616
130h5546
130j5531
130k5547
130l5591
3314533
331 note (Pub. L. 91–510, title IV, § 477(b), Oct. 26, 1970, 84 Stat. 1195)4533 note
3335103
333aomitted
3354534
3364535
4426566
21614902
2161 note (Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1512)4902 note




CHAPTER 1—ELECTION OF SENATORS AND REPRESENTATIVES



Sec.


1.Time for election of Senators.


1a.Election to be certified by governor.


1b.Countersignature of certificate of election.


2.Omitted.


2a.Reapportionment of Representatives; time and manner; existing decennial census figures as basis; statement by President; duty of clerk.


2b.Number of Representatives from each State in 78th and subsequent Congresses.


2c.Number of Congressional Districts; number of Representatives from each District.


3, 4.Omitted.


5.Nominations for Representatives at large.


6.Reduction of representation.


7.Time of election.


8.Vacancies.


9.Voting for Representatives.



§ 1. Time for election of Senators
At the regular election held in any State next preceding the expiration of the term for which any Senator was elected to represent such State in Congress, at which election a Representative to Congress is regularly by law to be chosen, a United States Senator from said State shall be elected by the people thereof for the term commencing on the 3d day of January next thereafter.
(June 4, 1914, ch. 103, § 1, 38 Stat. 384; June 5, 1934, ch. 390, § 3, 48 Stat. 879.)

Editorial Notes
Amendments1934—Act June 5, 1934, substituted “3d day of January” for “fourth day of March”.

Constitutional ProvisionsThe first section of Amendment XX to the Constitution provides in part: “* * * the terms of Senators and Representatives [shall end] at noon on the 3d day of January, of the years in which such terms would have ended if this article had not been ratified; and the terms of their successors shall then begin.”
Time for election of Senators, see Const. Art. I, § 4, cl. 1.
Vacancies in the Senate, see Const. Amend. XVII.



§ 1a. Election to be certified by governor
It shall be the duty of the executive of the State from which any Senator has been chosen to certify his election, under the seal of the State, to the President of the Senate of the United States.
(R.S. § 18.)

Editorial Notes
Codification
R.S. § 18 derived from act July 25, 1866, ch. 245, § 3, 14 Stat. 244.



§ 1b. Countersignature of certificate of election
The certificate mentioned in section 1a of this title shall be countersigned by the secretary of state of the State.
(R.S. § 19.)

Editorial Notes
Codification
R.S. § 19 derived from act July 25, 1866, ch. 245, § 3, 14 Stat. 244.



§ 2. Omitted
Editorial Notes
Codification
Section, act Aug. 8, 1911, ch. 5, §§ 1, 2, 37 Stat. 13, 14, fixed composition of House of Representatives at 435 Members, to be apportioned to the States therein enumerated. For provisions dealing with reapportionment of Representatives and manner of election, etc., see sections 2a and 2b of this title.



§ 2a. Reapportionment of Representatives; time and manner; existing decennial census figures as basis; statement by President; duty of clerk(a) On the first day, or within one week thereafter, of the first regular session of the Eighty-second Congress and of each fifth Congress thereafter, the President shall transmit to the Congress a statement showing the whole number of persons in each State, excluding Indians not taxed, as ascertained under the seventeenth and each subsequent decennial census of the population, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives by the method known as the method of equal proportions, no State to receive less than one Member.

(b) Each State shall be entitled, in the Eighty-third Congress and in each Congress thereafter until the taking effect of a reapportionment under this section or subsequent statute, to the number of Representatives shown in the statement required by subsection (a) of this section, no State to receive less than one Member. It shall be the duty of the Clerk of the House of Representatives, within fifteen calendar days after the receipt of such statement, to send to the executive of each State a certificate of the number of Representatives to which such State is entitled under this section. In case of a vacancy in the office of Clerk, or of his absence or inability to discharge this duty, then such duty shall devolve upon the Sergeant at Arms of the House of Representatives.

(c) Until a State is redistricted in the manner provided by the law thereof after any apportionment, the Representatives to which such State is entitled under such apportionment shall be elected in the following manner: (1) If there is no change in the number of Representatives, they shall be elected from the districts then prescribed by the law of such State, and if any of them are elected from the State at large they shall continue to be so elected; (2) if there is an increase in the number of Representatives, such additional Representative or Representatives shall be elected from the State at large and the other Representatives from the districts then prescribed by the law of such State; (3) if there is a decrease in the number of Representatives but the number of districts in such State is equal to such decreased number of Representatives, they shall be elected from the districts then prescribed by the law of such State; (4) if there is a decrease in the number of Representatives but the number of districts in such State is less than such number of Representatives, the number of Representatives by which such number of districts is exceeded shall be elected from the State at large and the other Representatives from the districts then prescribed by the law of such State; or (5) if there is a decrease in the number of Representatives and the number of districts in such State exceeds such decreased number of Representatives, they shall be elected from the State at large.

(June 18, 1929, ch. 28, § 22, 46 Stat. 26; Apr. 25, 1940, ch. 152, 54 Stat. 162; Nov. 15, 1941, ch. 470, § 1, 55 Stat. 761; Pub. L. 104–186, title II, § 201, Aug. 20, 1996, 110 Stat. 1724.)

Editorial Notes
Amendments1996—Subsec. (b). Pub. L. 104–186 struck out at end “; and in case of vacancies in the offices of both the Clerk and the Sergeant at Arms, or the absence or inability of both to act, such duty shall devolve upon the Doorkeeper of the House of Representatives”.
1941—Act Nov. 15, 1941, provided for reapportionment based on seventeenth and subsequent decennial censuses.
1940—Act Apr. 25, 1940, provided for reapportionment based on sixteenth decennial census.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the report required by subsec. (a) of this section is listed on page 17), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

Constitutional ProvisionsApportionment of Representatives among the several States, see Const. Art. I, § 2, cl. 3, and Amend. XIV, § 2.

Temporary Increase in MembershipRepresentation of States of Alaska and Hawaii in House of Representatives as not affecting basis of apportionment established by this section, see section 9 of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as a note preceding section 21 of Title 48, Territories and Insular Possessions, and section 8 of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as a note preceding section 491 of Title 48.



§ 2b. Number of Representatives from each State in 78th and subsequent Congresses
Each State shall be entitled, in the Seventy-eighth and in each Congress thereafter until the taking effect of a reapportionment under a subsequent statute or section 2a of this title, to the number of Representatives shown in the statement transmitted to the Congress on January 8, 1941, based upon the method known as the method of equal proportions, no State to receive less than one Member.
(Nov. 15, 1941, ch. 470, § 2(a), 55 Stat. 762.)

Statutory Notes and Related Subsidiaries
Certificates to Executives of StatesAct Nov. 15, 1941, ch. 470, § 2(b), 55 Stat. 762, required Clerk of House of Representatives, within 15 days of Nov. 15, 1941, to send a new certificate of entitlement of a State to Representatives, if such a certificate had been sent prior to Nov. 15, 1941, under provisions of section 2a of this title.



§ 2c. Number of Congressional Districts; number of Representatives from each District
In each State entitled in the Ninety-first Congress or in any subsequent Congress thereafter to more than one Representative under an apportionment made pursuant to the provisions of section 2a(a) of this title, there shall be established by law a number of districts equal to the number of Representatives to which such State is so entitled, and Representatives shall be elected only from districts so established, no district to elect more than one Representative (except that a State which is entitled to more than one Representative and which has in all previous elections elected its Representatives at Large may elect its Representatives at Large to the Ninety-first Congress).
(Pub. L. 90–196, Dec. 14, 1967, 81 Stat. 581.)

§§ 3, 4. Omitted
Editorial Notes
Codification
Section 3, act Aug. 8, 1911, ch. 5, § 3, 37 Stat. 14, which related to election by districts, expired by its own limitation on enactment of Reapportionment Act of June 18, 1929, ch. 28, § 22, 46 Stat. 21 (section 2a of this title). It was not restated in act June 18, 1929, providing for reapportionment under Fifteenth Census, and hence it was not applicable thereto. See Wood v. Broom, 1932 (53 S. Ct. 1, 287 U.S. 1, 77 L. Ed. 131).
Section 4, act Aug. 8, 1911, ch. 5, § 4, 37 Stat. 14, which related to additional Representatives at large, expired by its own limitation on enactment of Reapportionment Act of June 18, 1929, ch. 28, § 22, 46 Stat. 21 (section 2a of this title). It was not restated in act June 18, 1929, providing for reapportionment under Fifteenth Census, and hence it was not applicable thereto. See Wood v. Broom, 1932 (53 S. Ct. 1, 287 U.S. 1, 77 L. Ed. 131).



§ 5. Nominations for Representatives at large
Candidates for Representative or Representatives to be elected at large in any State shall be nominated in the same manner as candidates for governor, unless otherwise provided by the laws of such State.
(Aug. 8, 1911, ch. 5, § 5, 37 Stat. 14.)

§ 6. Reduction of representation
Should any State deny or abridge the right of any of the male inhabitants thereof, being twenty-one years of age, and citizens of the United States, to vote at any election named in the amendment to the Constitution, article 14, section 2, except for participation in the rebellion or other crime, the number of Representatives apportioned to such State shall be reduced in the proportion which the number of such male citizens shall have to the whole number of male citizens twenty-one years of age in such State.
(R.S. § 22.)

Editorial Notes
Codification
R.S. § 22 derived from act Feb. 2, 1872, ch. 11, § 6, 17 Stat. 29.



§ 7. Time of election
The Tuesday next after the 1st Monday in November, in every even numbered year, is established as the day for the election, in each of the States and Territories of the United States, of Representatives and Delegates to the Congress commencing on the 3d day of January next thereafter.
(R.S. § 25; Mar. 3, 1875, ch. 130, § 6, 18 Stat. 400; June 5, 1934, ch. 390, § 2, 48 Stat. 879.)

Editorial Notes
Codification
R.S. § 25 derived from act Feb. 2, 1872, ch. 11, § 3, 17 Stat. 28.
The second sentence of this section, which was based on section 6 of the act Mar. 3, 1875 and made this section inapplicable to any State that had not yet changed its day of election and whose constitution required an amendment to change the day of election of its State officers, was omitted.

Amendments1934—Act June 5, 1934, substituted “3d day of January” for “fourth day of March”.

Constitutional ProvisionsThe first section of Amendment XX to the Constitution provides: “The terms of Senators and Representatives [shall end] at noon on the 3d day of January, of the years in which such terms would have ended if this article had not been ratified; and the terms of their successors shall then begin.”
Time for election of Representatives, see Const. Art. I, § 4, cl. 1.



§ 8. Vacancies(a) In generalExcept as provided in subsection (b), the time for holding elections in any State, District, or Territory for a Representative or Delegate to fill a vacancy, whether such vacancy is caused by a failure to elect at the time prescribed by law, or by the death, resignation, or incapacity of a person elected, may be prescribed by the laws of the several States and Territories respectively.


(b) Special rules in extraordinary circumstances(1) In generalIn extraordinary circumstances, the executive authority of any State in which a vacancy exists in its representation in the House of Representatives shall issue a writ of election to fill such vacancy by special election.


(2) Timing of special electionA special election held under this subsection to fill a vacancy shall take place not later than 49 days after the Speaker of the House of Representatives announces that the vacancy exists, unless, during the 75-day period which begins on the date of the announcement of the vacancy—(A) a regularly scheduled general election for the office involved is to be held; or

(B) another special election for the office involved is to be held, pursuant to a writ for a special election issued by the chief executive of the State prior to the date of the announcement of the vacancy.


(3) Nominations by partiesIf a special election is to be held under this subsection, the determination of the candidates who will run in such election shall be made—(A) by nominations made not later than 10 days after the Speaker announces that the vacancy exists by the political parties of the State that are authorized by State law to nominate candidates for the election; or

(B) by any other method the State considers appropriate, including holding primary elections, that will ensure that the State will hold the special election within the deadline required under paragraph (2).


(4) Extraordinary circumstances(A) In generalIn this subsection, “extraordinary circumstances” occur when the Speaker of the House of Representatives announces that vacancies in the representation from the States in the House exceed 100.


(B) Judicial reviewIf any action is brought for declaratory or injunctive relief to challenge an announcement made under subparagraph (A), the following rules shall apply:(i) Not later than 2 days after the announcement, the action shall be filed in the United States District Court having jurisdiction in the district of the Member of the House of Representatives whose seat has been announced to be vacant and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28.

(ii) A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives.

(iii) A final decision in the action shall be made within 3 days of the filing of such action and shall not be reviewable.

(iv) The executive authority of the State that contains the district of the Member of the House of Representatives whose seat has been announced to be vacant shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the announcement of such vacancy.



(5) Protecting ability of absent military and overseas voters to participate in special elections(A) Deadline for transmittal of absentee ballotsIn conducting a special election held under this subsection to fill a vacancy in its representation, the State shall ensure to the greatest extent practicable (including through the use of electronic means) that absentee ballots for the election are transmitted to absent uniformed services voters and overseas voters (as such terms are defined in the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20301 et seq.]) not later than 15 days after the Speaker of the House of Representatives announces that the vacancy exists.


(B) Period for ballot transit timeNotwithstanding the deadlines referred to in paragraphs (2) and (3), in the case of an individual who is an absent uniformed services voter or an overseas voter (as such terms are defined in the Uniformed and Overseas Citizens Absentee Voting Act), a State shall accept and process any otherwise valid ballot or other election material from the voter so long as the ballot or other material is received by the appropriate State election official not later than 45 days after the State transmits the ballot or other material to the voter.



(6) Application to District of Columbia and territoriesThis subsection shall apply—(A) to a Delegate or Resident Commissioner to the Congress in the same manner as it applies to a Member of the House of Representatives; and

(B) to the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, and the United States Virgin Islands in the same manner as it applies to a State, except that a vacancy in the representation from any such jurisdiction in the House shall not be taken into account by the Speaker in determining whether vacancies in the representation from the States in the House exceed 100 for purposes of paragraph (4)(A).


(7) Rule of construction regarding Federal election lawsNothing in this subsection may be construed to affect the application to special elections under this subsection of any Federal law governing the administration of elections for Federal office (including any law providing for the enforcement of any such law), including, but not limited to, the following:(A) The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.], as amended.

(B) The Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.) [now 52 U.S.C. 20101 et seq.], as amended.

(C) The Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) [now 52 U.S.C. 20301 et seq.], as amended.

(D) The National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.], as amended.

(E) The Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), as amended.

(F) The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), as amended.

(G) The Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.) [now 52 U.S.C. 20901 et seq.], as amended.



(R.S. § 26; Pub. L. 109–55, title III, § 301, Aug. 2, 2005, 119 Stat. 588.)

Editorial Notes

References in TextThe Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (b)(5), (7)(C), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which was formerly classified principally to subchapter I–G (§ 1973ff et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 203 (§ 20301 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.
The Voting Rights Act of 1965, referred to in subsec. (b)(7)(A), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which was formerly classified generally to subchapters I–A (§ 1973 et seq.), I–B (§ 1973aa et seq.), and I–C (§ 1973bb et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.
The Voting Accessibility for the Elderly and Handicapped Act, referred to in subsec. (b)(7)(B), is Pub. L. 98–435, Sept. 28, 1984, 98 Stat. 1678, which was formerly classified generally to subchapter I–F (§ 1973ee et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified generally to chapter 201 (§ 20101 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.
The National Voter Registration Act of 1993, referred to in subsec. (b)(7)(D), is Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which was formerly classified principally to subchapter I–H (§ 1973gg et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 205 (§ 20501 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.
The Americans with Disabilities Act of 1990, referred to in subsec. (b)(7)(E), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, as amended, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
The Rehabilitation Act of 1973, referred to in subsec. (b)(7)(F), is Pub. L. 93–112, Sept. 26, 1973, 87 Stat. 355, as amended, which is classified generally to chapter 16 (§ 701 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 701 of Title 29 and Tables.
The Help America Vote Act of 2002, referred to in subsec. (b)(7)(G), is Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, which was formerly classified principally to chapter 146 (§ 15301 et seq.) of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified principally to chapter 209 (§ 20901 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.

Codification
R.S. § 26 derived from act Feb. 2, 1872, ch. 11, § 4, 17 Stat. 28.

Amendments2005—Pub. L. 109–55 designated existing provisions as subsec. (a), inserted heading, substituted “Except as provided in subsection (b), the time” for “The time”, and added subsec. (b).

Constitutional ProvisionsVacancies in the House of Representatives, see Const. Art. I, § 2, cl. 4.



§ 9. Voting for Representatives
All votes for Representatives in Congress must be by written or printed ballot, or voting machine the use of which has been duly authorized by the State law; and all votes received or recorded contrary to this section shall be of no effect.
(R.S. § 27; Feb. 14, 1899, ch. 154, 30 Stat. 836.)

Editorial Notes
Codification
R.S. § 27 derived from acts Feb. 28, 1871, ch. 99, § 19, 16 Stat. 440, and May 30, 1872, ch. 239, 17 Stat. 192.




CHAPTER 2—ORGANIZATION OF CONGRESS



Sec.


21.Oath of Senators.


22.Oath of President of Senate.


23.Presiding officer of Senate may administer oaths.


24.Secretary of Senate or assistant secretary may administer oaths.


25.Oath of Speaker, Members, and Delegates.


25a.Delegate to House of Representatives from District of Columbia.


25b.Repealed.


26.Roll of Representatives-elect.


27.Change of place of meeting.


28.Parliamentary precedents of House of Representatives.


28a.Compilation of the Precedents of House of Representatives; date of completion; biennial update; printing and availability of copies.


28b.Printing and binding as public document of Precedents of House of Representatives; number of sets authorized.


28c.Distribution of Precedents by Director of the Government Publishing Office.


28d.Distribution of Precedents by Director of the Government Publishing Office for official use; particular distribution; marking and ownership of sets.


28e.Distribution of Precedents by Joint Committee on Printing of surplus sets; additional printing, etc., of sets under authority of Joint Committee.


29.Condensed and simplified versions of House precedents; other useful materials in summary form; form and distribution to Members of Congress, Resident Commissioner from Puerto Rico, and others; appointment and compensation of personnel; utilization of services of personnel of Federal agencies.


29a.Early organization of House of Representatives.


29b, 29c.Omitted.


29d.Transferred.


30.Term of service of Members of Congress as trustees or directors of corporations or institutions appropriated for.


30a.Jury duty exemption of elected officials of legislative branch.


30b.Notice of objecting to proceeding.




Statutory Notes and Related Subsidiaries
Change of Name and Transfer of Functions of Committees and Officers of House of RepresentativesPub. L. 104–14, June 3, 1995, 109 Stat. 186, provided that:
“SECTION 1. REFERENCES IN LAW TO COMMITTEES OF THE HOUSE OF REPRESENTATIVES.“(a) References to Committees With New Names.—Except as provided in subsection (c), any reference in any provision of law enacted before January 4, 1995, to—“(1) the Committee on Armed Services of the House of Representatives shall be treated as referring to the Committee on National Security of the House of Representatives [Committee on National Security of House of Representatives changed to Committee on Armed Services of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999];

“(2) the Committee on Banking, Finance and Urban Affairs of the House of Representatives shall be treated as referring to the Committee on Banking and Financial Services of the House of Representatives [Committee on Banking and Financial Services of House of Representatives abolished and replaced by Committee on Financial Services of House of Representatives, and jurisdiction over matters relating to securities and exchanges and insurance generally transferred from Committee on Energy and Commerce of House of Representatives by House Resolution No. 5, One Hundred Seventh Congress, Jan. 3, 2001];

“(3) the Committee on Education and Labor of the House of Representatives shall be treated as referring to the Committee on Economic and Educational Opportunities of the House of Representatives [Committee on Economic and Educational Opportunities of House of Representatives changed to Committee on Education and the Workforce of House of Representatives by House Resolution No. 5, One Hundred Fifth Congress, Jan. 7, 1997; Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007; Committee on Education and Labor of House of Representatives changed to Committee on Education and the Workforce of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011; Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019];

“(4) the Committee on Energy and Commerce of the House of Representatives shall be treated as referring to the Committee on Commerce of the House of Representatives [Committee on Commerce of House of Representatives changed to Committee on Energy and Commerce of House of Representatives, and jurisdiction over matters relating to securities and exchanges and insurance generally transferred to Committee on Financial Services of House of Representatives by House Resolution No. 5, One Hundred Seventh Congress, Jan. 3, 2001];

“(5) the Committee on Foreign Affairs of the House of Representatives shall be treated as referring to the Committee on International Relations of the House of Representatives [Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007];

“(6) the Committee on Government Operations of the House of Representatives shall be treated as referring to the Committee on Government Reform and Oversight of the House of Representatives [Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999; Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007; Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019];

“(7) the Committee on House Administration of the House of Representatives shall be treated as referring to the Committee on House Oversight of the House of Representatives [Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999];

“(8) the Committee on Natural Resources of the House of Representatives shall be treated as referring to the Committee on Resources of the House of Representatives [Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007];

“(9) the Committee on Public Works and Transportation of the House of Representatives shall be treated as referring to the Committee on Transportation and Infrastructure of the House of Representatives; and

“(10) the Committee on Science, Space, and Technology of the House of Representatives shall be treated as referring to the Committee on Science of the House of Representatives [Committee on Science of House of Representatives changed to Committee on Science and Technology of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007; Committee on Science and Technology of House of Representatives changed to Committee on Science, Space, and Technology of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011].


“(b) References to Abolished Committees.—Any reference in any provision of law enacted before January 4, 1995, to—“(1) the Committee on District of Columbia of the House of Representatives shall be treated as referring to the Committee on Government Reform and Oversight [now Committee on Oversight and Reform] of the House of Representatives;

“(2) the Committee on Post Office and Civil Service of the House of Representatives shall be treated as referring to the Committee on Government Reform and Oversight [now Committee on Oversight and Reform] of the House of Representatives, except that a reference with respect to the House Commission on Congressional Mailings [probably should be “Mailing”] Standards (the ‘Franking Commission’) shall be treated as referring to the Committee on House Oversight [now Committee on House Administration] of the House of Representatives; and

“(3) the Committee on Merchant Marine and Fisheries of the House of Representatives shall be treated as referring to—“(A) the Committee on Agriculture of the House of Representatives, in the case of a provision of law relating to inspection of seafood or seafood products;

“(B) the Committee on National Security [now Committee on Armed Services] of the House of Representatives, in the case of a provision of law relating to interoceanic canals, the Merchant Marine Academy and State Maritime Academies, or national security aspects of merchant marine;

“(C) the Committee on Resources [now Committee on Natural Resources] of the House of Representatives, in the case of a provision of law relating to fisheries, wildlife, international fishing agreements, marine affairs (including coastal zone management) except for measures relating to oil and other pollution of navigable waters, or oceanography;

“(D) the Committee on Science [now Committee on Science, Space, and Technology] of the House of Representatives, in the case of a provision of law relating to marine research; and

“(E) the Committee on Transportation and Infrastructure of the House of Representatives, in the case of a provision of law relating to a matter other than a matter described in any of subparagraphs (A) through (D).



“(c) References to Committees With Jurisdiction Changes.—Any reference in any provision of law enacted before January 4, 1995, to—“(1) the Committee on Energy and Commerce of the House of Representatives shall be treated as referring to—“(A) the Committee on Agriculture of the House of Representatives, in the case of a provision of law relating to inspection of seafood or seafood products;

“(B) the Committee on Banking and Financial Services [now Committee on Financial Services] of the House of Representatives, in the case of a provision of law relating to bank capital markets activities generally or to depository institution securities activities generally; and

“(C) the Committee on Transportation and Infrastructure of the House of Representatives, in the case of a provision of law relating to railroads, railway labor, or railroad retirement and unemployment (except revenue measures related thereto); and


“(2) the Committee on Government Operations of the House of Representatives shall be treated as referring to the Committee on the Budget of the House of Representatives in the case of a provision of law relating to the establishment, extension, and enforcement of special controls over the Federal budget.



“SEC. 2. REFERENCES IN LAW TO OFFICERS OF THE HOUSE OF REPRESENTATIVES.“Any reference in any provision of law enacted before January 4, 1995, to a function, duty, or authority—“(1) of the Clerk of the House of Representatives shall be treated as referring, with respect to that function, duty, or authority, to the officer of the House of Representatives exercising that function, duty, or authority, as determined by the Committee on House Oversight [now Committee on House Administration] of the House of Representatives;

“(2) of the Doorkeeper of the House of Representatives shall be treated as referring, with respect to that function, duty, or authority, to the officer of the House of Representatives exercising that function, duty, or authority, as determined by the Committee on House Oversight [now Committee on House Administration] of the House of Representatives;

“(3) of the Postmaster of the House of Representatives shall be treated as referring, with respect to that function, duty, or authority, to the officer of the House of Representatives exercising that function, duty, or authority, as determined by the Committee on House Oversight [now Committee on House Administration] of the House of Representatives; and

“(4) of the Director of Non-legislative and Financial Services of the House of Representatives shall be treated as referring, with respect to that function, duty, or authority, to the officer of the House of Representatives exercising that function, duty, or authority, as determined by the Committee on House Oversight [now Committee on House Administration] of the House of Representatives.”






§ 21. Oath of Senators
The oath of office shall be administered by the President of the Senate to each Senator who shall be elected, previous to his taking his seat.
(R.S. § 28.)

Editorial Notes
Codification
R.S. § 28 derived from act June 1, 1789, ch. 1, § 2, 1 Stat. 23.



§ 22. Oath of President of Senate
When a President of the Senate has not taken the oath of office, it shall be administered to him by any Member of the Senate.
(R.S. § 29.)

Editorial Notes
Codification
R.S. § 29 derived from act June 1, 1789, ch. 1, § 2, 1 Stat. 23.



§ 23. Presiding officer of Senate may administer oaths
The presiding officer, for the time being, of the Senate of the United States, shall have power to administer all oaths and affirmations that are or may be required by the Constitution, or by law, to be taken by any Senator, officer of the Senate, witness, or other person, in respect to any matter within the jurisdiction of the Senate.
(Apr. 18, 1876, ch. 66, § 1, 19 Stat. 34.)

§ 24. Secretary of Senate or assistant secretary may administer oaths
The Secretary of the Senate, and the assistant secretary thereof, shall, respectively, have power to administer any oath or affirmation required by law, or by the rules or orders of the Senate, to be taken by any officer of the Senate, and to any witness produced before it.
(Apr. 18, 1876, ch. 66, § 2, 19 Stat. 34; Pub. L. 92–51, July 9, 1971, 85 Stat. 125.)

Statutory Notes and Related Subsidiaries

Change of Name
Assistant secretary of the Senate deemed successor in references to chief clerk of the Senate in all laws, rules, resolutions, and orders, effective July 1, 1971, under provisions of Pub. L. 92–51, July 9, 1971, 85 Stat. 125.



§ 25. Oath of Speaker, Members, and Delegates
At the first session of Congress after every general election of Representatives, the oath of office shall be administered by any Member of the House of Representatives to the Speaker; and by the Speaker to all the Members and Delegates present, and to the Clerk, previous to entering on any other business; and to the Members and Delegates who afterward appear, previous to their taking their seats.
The Clerk of the House of Representatives of the Eightieth and each succeeding Congress shall cause the oath of office to be printed, furnishing two copies to each Member and Delegate who has taken the oath of office in accordance with law, which shall be subscribed in person by the Member or Delegate, who shall thereupon deliver them to the Clerk, one to be filed in the records of the House of Representatives, and the other to be recorded in the Journal of the House and in the Congressional Record; and such signed copies, or certified copies thereof, or of either of such records thereof, shall be admissible in evidence in any court of the United States, and shall be held conclusive proof of the fact that the signer duly took the oath of office in accordance with law.
(R.S. § 30; Feb. 18, 1948, ch. 53, 62 Stat. 20.)

Editorial Notes
Codification
R.S. § 30 derived from act June 1, 1789, ch. 1, § 2, 1 Stat. 23.
The last paragraph of this section, which permitted Members and Delegates of the House of Representatives of the Eightieth Congress to subscribe and deliver two signed copies of the printed oath of office at any time before the expiration of the Eightieth Congress, was omitted.

Amendments1948—Act Feb. 18, 1948, added last two paragraphs to provide a way by which any Member of House of Representatives can establish by record evidence the fact that the Member took the oath of office and so became a Member.



§ 25a. Delegate to House of Representatives from District of Columbia(a) The people of the District of Columbia shall be represented in the House of Representatives by a Delegate, to be known as the “Delegate to the House of Representatives from the District of Columbia”, who shall be elected by the voters of the District of Columbia in accordance with the District of Columbia Election Act. The Delegate shall have a seat in the House of Representatives, with the right of debate, but not of voting, shall have all the privileges granted a Representative by section 6 of Article I of the Constitution, and shall be subject to the same restrictions and regulations as are imposed by law or rules on Representatives. The Delegate shall be elected to serve during each Congress.

(b) No individual may hold the office of Delegate to the House of Representatives from the District of Columbia unless on the date of his election—(1) he is a qualified elector (as that term is defined in section 2(2) of the District of Columbia Election Act) of the District of Columbia;

(2) he is at least twenty-five years of age;

(3) he holds no other paid public office; and

(4) he has resided in the District of Columbia continuously since the beginning of the three-year period ending on such date.

He shall forfeit his office upon failure to maintain the qualifications required by this subsection.

(Pub. L. 91–405, title II, § 202, Sept. 22, 1970, 84 Stat. 848.)

Editorial Notes

References in TextThe District of Columbia Election Act, referred to in subsecs. (a) and (b)(1), is act Aug. 12, 1955, ch. 862, 69 Stat. 699, as amended, which is not classified to the Code.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 91–405, title II, § 206(b), Sept. 22, 1970, 84 Stat. 855, provided that: “This title and the amendments made by this title [enacting this section and section 25b of this title and amending section 2106 of Title 5, Government Organization and Employees, sections 4342, 6954, and 9342 of Title 10, Armed Forces, sections 201, 203, 204, 591, 594, and 595 of Title 18, Crimes and Criminal Procedure, and section 10307 of Title 52, Voting and Elections] shall take effect on the date of its enactment [Sept. 22, 1970].”




§ 25b. Repealed. Pub. L. 104–186, title II, § 202(1), Aug. 20, 1996, 110 Stat. 1724

Section, Pub. L. 91–405, title II, § 204(a), Sept. 22, 1970, 84 Stat. 852, related to application of certain Federal laws to Delegate to House of Representatives from District of Columbia.



§ 26. Roll of Representatives-elect
Before the first meeting of each Congress the Clerk of the next preceding House of Representatives shall make a roll of the Representatives-elect, and place thereon the names of those persons, and of such persons only, whose credentials show that they were regularly elected in accordance with the laws of their States respectively, or the laws of the United States. In case of a vacancy in the office of Clerk of the House of Representatives, or of the absence or inability of the Clerk to discharge the duties imposed on him by law or custom relative to the preparation of the roll of Representatives or the organization of the House, those duties shall devolve on the Sergeant at Arms of the next preceding House of Representatives.
(R.S. §§ 31–33; Pub. L. 104–186, title II, § 202(2), Aug. 20, 1996, 110 Stat. 1724.)

Editorial Notes
Codification
R.S. § 31 derived from acts Feb. 21, 1867, ch. 56, § 1, 14 Stat. 397 and Mar. 3, 1863, ch. 108, 12 Stat. 804.
R.S. §§ 32 and 33 derived from act Feb. 21, 1867, ch. 56, § 2, 14 Stat. 397.
R.S. § 31 constitutes first sentence; R.S. § 32 constitutes second sentence; and R.S. § 33 constituted the third sentence, prior to repeal by Pub. L. 104–186. See 1996 Amendment note below.

Amendments1996—Pub. L. 104–186 struck out third sentence which read as follows: “In case of vacancies in the offices of both the Clerk and the Sergeant at Arms, or of the absence or inability of both to act, the duties of the Clerk relative to the preparation of the roll of the House of Representatives or the organization of the House shall be performed by the Doorkeeper of the next preceding House of Representatives.” See Codification note above.



§ 27. Change of place of meeting
Whenever Congress is about to convene, and from the prevalence of contagious sickness, or the existence of other circumstances, it would, in the opinion of the President, be hazardous to the lives or health of the members to meet at the seat of Government, the President is authorized, by proclamation, to convene Congress at such other place as he may judge proper.
(R.S. § 34.)

Editorial Notes
Codification
R.S. § 34 derived from act Apr. 3, 1794, ch. 17, 1 Stat. 353.



§ 28. Parliamentary precedents of House of Representatives(a) Periodic compilation; other useful materials; index digest; date of completionThe Parliamentarian of the House of Representatives, at the beginning of the fifth fiscal year following the completion and publication of the parliamentary precedents of the House authorized by the Legislative Branch Appropriation Act, 1966 (79 Stat. 270; Public Law 89–90), and at the beginning of each fifth fiscal year thereafter, shall commence the compilation and preparation for printing of the parliamentary precedents of the House of Representatives, together with such other materials as may be useful in connection therewith, and an index digest of such precedents and other materials. Each such compilation and preparation for printing of the parliamentary precedents of the House shall be completed by the close of the fiscal year immediately following the fiscal year in which such work is commenced.


(b) Form, number, and distribution of compilationAs so compiled and prepared, such precedents and other materials and index digest shall be printed on pages of such size, and in such type and format, as the Parliamentarian may determine and shall be printed in such numbers and for such distribution as may be provided by law enacted prior to printing.


(c) Appointment and compensation of personnel; utilization of services of personnel of Federal agenciesFor the purpose of carrying out each such compilation and preparation, the Parliamentarian may—(1) subject to the approval of the Speaker, appoint (as employees of the House of Representatives) clerical and other personnel and fix their respective rates of pay; and

(2) utilize the services of personnel of the Library of Congress and the Government Publishing Office.


(Pub. L. 91–510, title III, § 331, Oct. 26, 1970, 84 Stat. 1186; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextThe Legislative Branch Appropriation Act, 1966, referred to in subsec. (a), is Pub. L. 89–90, July 27, 1965, 79 Stat. 265. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (c)(2) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 28a. Compilation of the Precedents of House of Representatives; date of completion; biennial update; printing and availability of copies
The Speaker is authorized and directed to complete the Compilation of the Precedents of the House of Representatives by January 1, 1977, and prepare an updated compilation of such precedents every two years thereafter. Copies of the Compilation of Precedents shall be printed in sufficient quantity to be available to every Member and the standing committees of the House of Representatives.
(Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 208 of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 93–554 provided that the enactment of House Resolution No. 988, Ninety-third Congress, into permanent law is effective Jan. 2, 1975.



§ 28b. Printing and binding as public document of Precedents of House of Representatives; number of sets authorized(a) There shall be printed and bound as a public document two thousand sets of the Prec­edents of the House of Representatives compiled and prepared by Lewis Deschler (hereinafter in sections 28b to 28e of this title referred to as the “Precedents”) in accordance with the provisions of the Legislative Branch Appropriation Act, 1966 (Public Law 89–90; 79 Stat. 265).

(b) The number of sets authorized to be printed and bound by or pursuant to sections 28b to 28e of this title shall be in lieu of the usual number of copies for binding and distribution required by section 701 of title 44.

(Pub. L. 94–551, § 1, Oct. 18, 1976, 90 Stat. 2537.)

Editorial Notes

References in TextThe Legislative Branch Appropriation Act, 1966, referred to in text, is Pub. L. 89–90, July 27, 1965, 79 Stat. 265. For complete classification of this Act to the Code, see Tables.



§ 28c. Distribution of Precedents by Director of the Government Publishing Office(a) Delivery to Members of Ninety-fifth Congress; marking of volumesThe Director of the Government Publishing Office shall deliver one set of the Precedents to each Senator or Representative in, or Delegate or Resident Commissioner to, the Ninety-fifth Congress. The name of the Member to whom the set is delivered shall be legibly stamped on the front cover of each volume of the set.


(b) Members of Congress following Ninety-fifth Congress not already having sets of Precedents; necessity of written request to Superintendent of Documents for setEach Senator or Representative in, or Delegate or Resident Commissioner to, each Congress following the Ninety-fifth Congress who has not theretofore received a set of the Precedents shall be entitled to receive one set of the Precedents, upon transmitting a written request for such set to the Superintendent of Documents.


(c) Additional distribution of setsThe Director of the Government Publishing Office shall make the following distribution of sets of the Precedents:(1) to the office of the Vice President, to the office of the speaker of the House of Representatives, and to the office of the President pro tempore of the Senate, each, five sets;

(2) to the office of the majority leader of the House of Representatives and to the office of the minority leader of the House of Representatives, each, three sets;

(3) to the Parliamentarian of the House of Representatives, sixty sets;

(4) to the Parliamentarian of the Senate, five sets;

(5) to the Clerk of the House of Representatives and to the Sergeant at Arms of the House of Representatives, each 11 So in original. Probably should be followed by a comma. two sets;

(6) to the Secretary of the Senate and to the Sergeant at Arms of the Senate, each, two sets;

(7) to the superintendent of the House document room, two sets;

(8) to the superintendent of the Senate document room, two sets;

(9) to the Library of Congress, for international exchange and for official use in Washington, District of Columbia, one hundred and fifty sets;

(10) to the National Archives, three sets;

(11) to the government of the District of Columbia, twelve sets;

(12) to the Smithsonian Institute, two sets;

(13) to the library of each legislative branch of each State, territory, and possession of the United States, one set; and

(14) to the Superintendent of Documents, eight hundred and sixteen sets for distribution to the depository library system.


(Pub. L. 94–551, § 2, Oct. 18, 1976, 90 Stat. 2537; Pub. L. 104–186, title II, § 202(3), Aug. 20, 1996, 110 Stat. 1724; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments1996—Subsec. (c)(2). Pub. L. 104–186, § 202(3)(A), substituted “Representatives, each” for “Representives, each”.
Subsec. (c)(5). Pub. L. 104–186, § 202(3)(B), substituted “and to the Sergeant at Arms of the House of Representatives, each two sets” for “, to the Sergeant at Arms of the House of Representatives, and to the Doorkeeper of the House of Representatives, each, two sets”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsecs. (a) and (c) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents. Substitution was also made in section catchline that had been supplied editorially.



§ 28d. Distribution of Precedents by Director of the Government Publishing Office for official use; particular distribution; marking and ownership of sets(a) The Director of the Government Publishing Office shall make the following distribution of sets of the Precedents;(1) to each standing or joint committee of the Congress which is in existence on October 18, 1976, or which is established after October 18, 1976, four sets;

(2) to the office of the Legislative Counsel of the House of Representatives, five sets;

(3) to the office of the Legislative Counsel of the Senate, five sets;

(4) to the library of the House of Representatives, four sets;

(5) to the library of the Senate, two sets;

(6) to the library of the Supreme Court of the United States, nine sets;

(7) to the office of the Official Reporter of Debates of the House of Representatives, three sets; and

(8) to the office of the Official Reporter of Debates of the Senate, three sets.


(b) Each set of Precedents distributed by the Director of the Government Publishing Office under subsection (a) of this section shall be for official use. Each such set shall be legibly stamped on the front cover “Property of the United States Government.” Each such set, upon delivery, shall become and remain the property of the United States, and may not be removed from the building in which is located the designated library or office, as the case may be.

(Pub. L. 94–551, § 3, Oct. 18, 1976, 90 Stat. 2538; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in text on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents. Substitution was also made in section catchline that had been supplied editorially.



§ 28e. Distribution of Precedents by Joint Committee on Printing of surplus sets;  additional printing, etc., of sets under authority of Joint Committee(a) Any set of the Precedents printed and bound pursuant to subsection (a) of section 28b of this title, not needed to carry out the distributions required by sections 28b to 28e of this title, shall be distributed under the direction of the Joint Committee on Printing.

(b) The Joint Committee on Printing may from time to time authorize and direct that additional sets of the Precedents, be printed, bound, and distributed in such manner as the Joint Committee determines will best carry out the purposes of sections 28b to 28e of this title.

(Pub. L. 94–551, § 4, Oct. 18, 1976, 90 Stat. 2538.)

§ 29. Condensed and simplified versions of House precedents; other useful materials in summary form; form and distribution to Members of Congress, Resident Commissioner from Puerto Rico, and others; appointment and compensation of personnel; utilization of services of personnel of Federal agencies
The Parliamentarian of the House of Representatives shall prepare, compile, and maintain on a current basis and in cumulative form, for each Congress commencing with the Ninety-third Congress a condensed and, insofar as practicable, up-to-date version of all of the parliamentary precedents of the House of Representatives which have current use and application in the House, together with informative text prepared by the Parliamentarian and other useful related material in summary form. The Parliamentarian shall have such matter printed for each Congress on pages of such size and in such type and format as he considers advisable to promote the usefulness of such matter to the Members of the House and shall provide a printed copy thereof to each Member in each Congress, including the Resident Commissioner from Puerto Rico, and may make such other distribution of such printed copies as he considers advisable. In carrying out this section, the Parliamentarian may appoint and fix the pay of personnel and utilize the services of personnel of the Library of Congress and the Government Publishing Office.
(Pub. L. 91–510, title III, § 332, Oct. 26, 1970, 84 Stat. 1186; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 29a. Early organization of House of Representatives(a) Caucus or conference for incumbent Members reelected to and Members-elect of ensuing Congress; time and procedure for calling(1) The majority leader or minority leader of the House of Representatives after consultation with the Speaker may at any time during any even-numbered year call a caucus or conference of all incumbent Members of his or her political party who have been reelected to the ensuing Congress and all other Members-elect of such party, for the purpose of taking all steps necessary to achieve the prompt organization of the Members and Members-elect of such party for the ensuing Congress.

(2) If the majority leader or minority leader calls an organizational caucus or conference under paragraph (1), he or she shall file with the Clerk of the House a written notice designating the date upon which the caucus or conference is to convene. As soon as possible after the election of Members to the ensuing Congress, the Clerk shall furnish each Member-elect of the party involved with appropriate written notification of the caucus or conference.

(3) If a vacancy occurs in the office of majority leader or minority leader during any even-numbered year (and has not been filled), the chairman of the caucus or conference of the party involved for the current Congress may call an organizational caucus or conference under paragraph (1) by filing written notice thereof as provided by paragraph (2).


(b) Payment and reimbursement for travel and per diem expenses for Members attending caucus or conference; exceptions; regulations governing payments and reimbursements; reimbursement vouchers(1)(A) Each Member-elect (other than an incumbent Member reelected to the ensuing Congress) who attends a caucus or conference called under subsection (a), and each incumbent Member reelected to the ensuing Congress who attends any such caucus or conference convening after the adjournment sine die of the Congress in the year involved, shall be paid for one round trip between his or her place of residence in the district which he or she represents and Washington, District of Columbia, for the purpose of attending such caucus or conference. Payment shall be made through the issuance of a transportation request form to each such Member-elect or incumbent Member by the Finance Office of the House before such caucus or conference.

(B) Each Member-elect (other than an incumbent Member reelected to the ensuing Congress) who attends a caucus or conference called under subsection (a) shall in addition be reimbursed on a per diem or other basis for expenses incurred in connection with his or her attendance at such caucus or conference.


(2) Payments and reimbursements to Members-elect under paragraph (1) shall be made as provided (with respect to Members) in the regulations prescribed by the Committee on House Oversight with respect to travel and other expenses of committees and Members. Reimbursements shall be paid on special voucher forms prescribed by the Committee on House Oversight.


(c) Availability of applicable accounts of HouseThe applicable accounts of the House of Representatives are made available to carry out the purposes of this section.


(d) Orientation programs for new MembersWith the approval of the majority leader (in the case of a Member or Member-elect of the majority party) or the minority leader (in the case of a Member or Member-elect of the minority party), subsections (b) and (c) shall apply with respect to the attendance of a Member or Member-elect at a program conducted by the Committee on House Administration for the orientation of new members 11 So in original. Probably should be capitalized. in the same manner as such provisions apply to the attendance of the Member or Member-elect at the organizational caucus or conference.


(Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 104–186, title II, § 202(4), Aug. 20, 1996, 110 Stat. 1725; Pub. L. 108–447, div. G, title I, § 107(a), (b)(1), (c)(1), Dec. 8, 2004, 118 Stat. 3176.)

Editorial Notes
Codification
Section is based on section 202 of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Amendments2004—Subsec. (a)(1). Pub. L. 108–447, § 107(a), substituted “conference of all” for “conference, to begin on or after the first day of December and conclude on or before the twentieth day of December in such year and to be attended by all”.
Subsec. (b)(1)(B). Pub. L. 108–447, § 107(b)(1), substituted a period for “for a period not to exceed the shorter of the following—
“(i) the period beginning with the day before the designated date upon which such caucus or conference is to convene and ending with the day after the date of the final adjournment of such caucus or conference; or
“(ii) fourteen days.”
Subsec. (d). Pub. L. 108–447, § 107(c)(1), added subsec. (d).
1996—Subsec. (b)(2). Pub. L. 104–186, § 202(4)(A), substituted “House Oversight” for “House Administration” in two places.
Subsec. (c). Pub. L. 104–186, § 202(4)(B), substituted “applicable accounts of the House of Representatives are” for “contingent fund of the House is”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2004 AmendmentPub. L. 108–447, div. G, title I, § 107(d), Dec. 8, 2004, 118 Stat. 3177, provided that: “The amendments made by this section [amending this section and section 5343 of this title] shall apply with respect to the One Hundred Tenth Congress and each succeeding Congress.”


Effective DatePub. L. 93–554 provided that the enactment of House Resolution No. 988, Ninety-third Congress, into permanent law is effective Jan. 2, 1975.



§§ 29b, 29c. Omitted
Editorial Notes
Codification
Section 29b, based on section 204 of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law, effective Jan. 2, 1975, by Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777, established a Commission on Information and Facilities in House of Representatives to be composed of nine members of the House appointed by Speaker, required Speaker to appoint an Advisory Council to assist Commission in carrying out its functions, required Commission to conduct study of informational problems, facilities and space, and House legislative counsel requirements, provided for the scope of study of informational problems, and required Commission to make an annual progress report to Speaker, to complete study of House legislative counsel requirements by Jan. 1, 1976, and to submit a final report by Jan. 2, 1977.
Section 29c, based on clause 10, rule I, of the Rules of the House of Representatives as in effect before July 17, 1984, relating to the Office for the Bicentennial for the House of Representatives, established by House Resolution No. 621, Ninety-seventh Congress, Dec. 17, 1982, which was enacted into permanent law by Pub. L. 98–367, title I, § 102, July 17, 1984, 98 Stat. 479, established in House of Representatives an Office for the Bicentennial of the House of Representatives to coordinate planning of commemoration of two-hundredth anniversary of House of Representatives and to be staffed by a professional historian appointed by Speaker without regard to political affiliation and solely on basis of fitness to perform duties of the position and to serve at pleasure of Speaker, and provided that the Office cease to exist not later than Sept. 30, 1989, unless otherwise provided by law or resolution. Office of the Historian of the House of Representatives was established by clause 10, rule I, of the Rules of the House of Representatives, as added on Jan. 3, 1989 (H. Res. 5, 101st Congress).



§ 29d. Transferred
Editorial Notes
Codification
Section 29d was editorially reclassified as section 4711 of this title.



§ 30. Term of service of Members of Congress as trustees or directors of corporations or institutions appropriated for
In all cases where Members of Congress or Senators are appointed to represent Congress on any board of trustees or board of directors of any corporation or institution to which Congress makes any appropriation, the term of said Members or Senators, as such trustee or director, shall continue until the expiration of two months after the first meeting of the Congress chosen next after their appointment.
(Mar. 3, 1893, ch. 199, § 1, 27 Stat. 553.)

Editorial Notes
Codification
Section was formerly classified to section 722 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.



§ 30a. Jury duty exemption of elected officials of legislative branch(a) Notwithstanding any other provision of Federal, State or local law, no elected official of the legislative branch of the United States Government shall be required to serve on a grand or petit jury, convened by any Federal, State or local court, whether such service is requested by judicial summons or by some other means of compulsion.

(b) “Elected official of the legislative branch” shall mean each Member of the United States House of Representatives, the Delegates from the District of Columbia, Guam, the American Virgin Islands, and American Samoa, and the Resident Commissioner from Puerto Rico, and each United States Senator.

(Pub. L. 101–520, title III, § 310, Nov. 5, 1990, 104 Stat. 2278.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 1991.



§ 30b. Notice of objecting to proceeding(a) In generalThe Majority and Minority Leaders of the Senate or their designees shall recognize a notice of intent of a Senator who is a member of their caucus to object to proceeding to a measure or matter only if the Senator—(1) following the objection to a unanimous consent to proceeding to, and, or passage of, a measure or matter on their behalf, submits the notice of intent in writing to the appropriate leader or their designee; and

(2) not later than 6 session days after the submission under paragraph (1), submits for inclusion in the Congressional Record and in the applicable calendar section described in subsection (b) the following notice:“I, Senator ____, intend to object to proceedings to ____, dated ____ for the following reasons ____.”.



(b) Calendar(1) In generalThe Secretary of the Senate shall establish for both the Senate Calendar of Business and the Senate Executive Calendar a separate section entitled “Notice of Intent to Object to Proceeding”.


(2) ContentThe section required by paragraph (1) shall include—(A) the name of each Senator filing a notice under subsection (a)(2);

(B) the measure or matter covered by the calendar that the Senator objects to; and

(C) the date the objection was filed.


(3) NoticeA Senator who has notified their respective leader and who has withdrawn their objection within the 6 session day period is not required to submit a notification under subsection (a)(2).



(c) RemovalA Senator may have an item with respect to the Senator removed from a calendar to which it was added under subsection (b) by submitting for inclusion in the Congressional Record the following notice:
“I, Senator ____, do not object to proceed to ____, dated ____.”.


(Pub. L. 110–81, title V, § 512, Sept. 14, 2007, 121 Stat. 759.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–81, title V, § 556, Sept. 14, 2007, 121 Stat. 774, provided that: “Except as otherwise provided in this title [enacting this section, sections 4722, 4723, 4726, 4727, and 4728 of this title, and provisions set out as notes under this section and section 4726 of this title], this title shall take effect on the date of enactment of this title [Sept. 14, 2007].”


Exercise of Rulemaking PowersPub. L. 110–81, title V, § 555, Sept. 14, 2007, 121 Stat. 774, provided that: 
“The Senate adopts the provisions of this title [see Effective Date note above]—
“(1) as an exercise of the rulemaking power of the Senate; and

“(2) with full recognition of the constitutional right of the Senate to change those rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.”







CHAPTER 3—COMPENSATION AND ALLOWANCES OF MEMBERS



Sec.


31.Transferred.

31–1.Repealed.

31–2, 31–3.Transferred.

31a.Repealed.

31a–1 to 31b–2.Transferred.

31b–3.Repealed.

31b–4, 31b–5.Transferred.

31b–6.Repealed.

31b–7.Transferred.

31c.Repealed.

32 to 37.Transferred.

38.Repealed.

38a.Transferred.

38b.Omitted.

39 to 40a.Transferred.

41, 42.Repealed.

42a.Transferred.

42a–1 to 43b–1.Repealed or Omitted.

43b–2, 43b–3.Transferred.

43c.Repealed.

43d.Transferred.

44 to 46.Omitted.

46a, 46a–1.Transferred.

46a–2 to 46b.Omitted or Repealed.

46b–1.Transferred.

46b–2 to 46d.Repealed.

46d–1.Transferred.

46d–2 to 46i.Repealed.

47 to 51.Transferred.

52, 53.Repealed.

54, 55.Transferred.

56.Repealed.

57 to 58a–4.Transferred.

58b.Repealed.

58c.Transferred.

58c–1.Repealed.

59, 59–1.Transferred.

59a.Repealed.

59b to 59h.Transferred.


§ 31. Transferred
Editorial Notes
Codification
Section 31 was editorially reclassified as section 4501 of this title.

Prior ProvisionsA prior section 31, acts Feb. 26, 1907, ch. 1635, § 4, 34 Stat. 993; Mar. 4, 1925, ch. 549, § 4, 43 Stat. 1301; May 17, 1932, ch. 190, 47 Stat. 158, related to compensation of Members of Congress, prior to enactment of act Aug. 2, 1946.

Statutory Notes and Related Subsidiaries
Appropriation of Funds for Compensation of Members of Congress and for Administrative Expenses at Levels Authorized by Law and Recommended by the President for Federal EmployeesPub. L. 97–51, § 130(c), Oct. 1, 1981, 95 Stat. 966, which related to appropriation of funds for compensation of Members of Congress and for administrative expenses at levels authorized by law and recommended by the President for Federal employees, was editorially reclassified as section 4502 of this title.

Commission on Judicial and Congressional SalariesAct Aug. 7, 1953, ch. 353, 67 Stat. 485, which established a Commission to determine appropriate rates of salaries for justices and judges of courts of United States and for Vice President, Speaker of House of Representatives, and Members of Congress, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 657.



§ 31–1. Repealed. Pub. L. 102–90, title I, § 6(c), Aug. 14, 1991, 105 Stat. 451

Section, Pub. L. 98–63, title I, § 908(a)–(c), July 30, 1983, 97 Stat. 337, 338; Pub. L. 99–190, § 137, Dec. 19, 1985, 99 Stat. 1323; Pub. L. 101–194, title VI, § 601(b)(2), title XI, § 1101(b), Nov. 30, 1989, 103 Stat. 1762, 1782; Pub. L. 101–280, § 7(b)(2)[(d)(2)], May 4, 1990, 104 Stat. 161, related to maximum amount of honoraria which could be accepted by Members of Congress.



§ 31–2. Transferred
Editorial Notes
Codification
Section 31–2 was editorially reclassified as section 4725 of this title.



§ 31–3. Transferred
Editorial Notes
Codification
Section 31–3 was editorially reclassified as section 4726 of this title.



§ 31a. Repealed. Mar. 2, 1955, ch. 9, § 4(b), 69 Stat. 11, eff. Mar. 1, 1955

Section, acts Aug. 2, 1946, ch. 753, title VI, § 601(b), 60 Stat. 850; Oct. 20, 1951, ch. 521, title VI, § 619(d), 65 Stat. 570, related to expense allowance for Senators, Representatives, Delegates, and Resident Commissioner.



§ 31a–1. Transferred
Editorial Notes
Codification
Section 31a–1 was editorially reclassified as section 6102 of this title.



§ 31a–2. Transferred
Editorial Notes
Codification
Section 31a–2 was editorially reclassified as section 6135 of this title.



§ 31a–2a. Transferred
Editorial Notes
Codification
Section 31a–2a was editorially reclassified as section 6136 of this title.



§ 31a–2b. Transferred
Editorial Notes
Codification
Section 31a–2b was editorially reclassified as section 6137 of this title.



§ 31a–2c. Transferred
Editorial Notes
Codification
Section 31a–2c was editorially reclassified as section 6138 of this title.



§ 31a–2d. Transferred
Editorial Notes
Codification
Section 31a–2d was editorially reclassified as section 6101 of this title.



§ 31a–3. Transferred
Editorial Notes
Codification
Section 31a–3 was editorially reclassified as section 6159 of this title.



§ 31a–4. Transferred
Editorial Notes
Codification
Section 31a–4 was editorially reclassified as section 6160 of this title.



§ 31b. Transferred
Editorial Notes
Codification
Section 31b was editorially reclassified as section 5121 of this title.



§ 31b–1. Transferred
Editorial Notes
Codification
Section 31b–1 was editorially reclassified as former section 5125 of this title.



§ 31b–2. Transferred
Editorial Notes
Codification
Section 31b–2 was editorially reclassified as former section 5126 of this title.



§ 31b–3. Repealed. Pub. L. 99–151, title I, § 102(b), Nov. 13, 1985, 99 Stat. 797

Section, based on H. Res. No. 1238, § 3, Dec. 23, 1970, enacted into permanent law by Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723, provided for reimbursement of former Speaker of House for telephone service charges for administration, etc., of matters pertaining to incumbency in office as Representative and Speaker.



§ 31b–4. Transferred
Editorial Notes
Codification
Section 31b–4 was editorially reclassified as former section 5127 of this title.



§ 31b–5. Transferred
Editorial Notes
Codification
Section 31b–5 was editorially reclassified as former section 5128 of this title.



§ 31b–6. Repealed. Pub. L. 99–151, title I, § 102(b), Nov. 13, 1985, 99 Stat. 797

Section, based on H. Res. No. 1238, § 6, Dec. 23, 1970, enacted into permanent law by Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723, provided for an allowance to the former Speaker of the House for stationery and other office supplies.



§ 31b–7. Transferred
Editorial Notes
Codification
Section 31b–7 was editorially reclassified as former section 5129 of this title.



§ 31c. Repealed. Pub. L. 97–51, § 139(b)(2), Oct. 1, 1981, 95 Stat. 967

Section, acts July 9, 1952, ch. 598, 66 Stat. 467; Aug. 1, 1953, ch. 304, title I, 67 Stat. 322, provided that, for taxable years beginning after Dec. 31, 1953, the place of residence of a Member of Congress (including any Delegate and Resident Commissioner) within the State, congressional district, Territory, or possession which he represented in Congress would be considered his home for the purposes of tax provisions making deductible certain living expenses away from home, but that amounts expended by such Member within each taxable year for living expenses could not be deducted for income tax purposes in excess of $3,000.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable to taxable years beginning after Dec. 31, 1980, see section 139(b)(3) of Pub. L. 97–51, as amended, set out as an Effective Date of 1981 Amendment note under section 162 of Title 26, Internal Revenue Code.



§ 32. Transferred
Editorial Notes
Codification
Section 32 was editorially reclassified as section 6111 of this title.



§ 32a. Transferred
Editorial Notes
Codification
Section 32a was editorially reclassified as section 6112 of this title.



§ 32b. Transferred
Editorial Notes
Codification
Section 32b was editorially reclassified as section 6115 of this title.



§ 33. Transferred
Editorial Notes
Codification
Section 33 was editorially reclassified as section 6301 of this title.

Prior ProvisionsA prior section 33, act Mar. 3, 1883, ch. 143, 22 Stat. 632, entitled Senators to receive their compensation monthly, from the beginning of their term, prior to repeal by section 112(b)(1) of Pub. L. 97–51.



§ 34. Transferred
Editorial Notes
Codification
Section 34 was editorially reclassified as section 5301 of this title.



§ 35. Transferred
Editorial Notes
Codification
Section 35 was editorially reclassified as section 5302 of this title.



§ 35a. Transferred
Editorial Notes
Codification
Section 35a was editorially reclassified as section 5303 of this title.



§ 36. Transferred
Editorial Notes
Codification
Section 36 was editorially reclassified as section 6302 of this title.



§ 36a. Transferred
Editorial Notes
Codification
Section 36a was editorially reclassified as section 4592 of this title.



§ 37. Transferred
Editorial Notes
Codification
Section 37 was editorially reclassified as section 5304 of this title.



§ 38. Repealed. Pub. L. 104–186, title II, § 203(4), Aug. 20, 1996, 110 Stat. 1725

Section, R.S. §§ 49, 50; acts Jan. 20, 1874, ch. 11, 18 Stat. 4; Mar. 4, 1925, ch. 549, § 4, 43 Stat. 1301, related to pay of Member dying after commencement of Congress. See section 5305 of this title.



§ 38a. Transferred
Editorial Notes
Codification
Section 38a was editorially reclassified as section 5305 of this title.



§ 38b. Omitted
Editorial Notes
Codification
Section, June 5, 1952, ch. 369, Ch. I, 66 Stat. 101; Pub. L. 104–186, title II, § 203(6), Aug. 20, 1996, 110 Stat. 1725, was set out as both this section and section 125a of this title prior to section 125a being editorially reclassified as section 4506 of this title.



§ 39. Transferred
Editorial Notes
Codification
Section 39 was editorially reclassified as section 5306 of this title.



§ 40. Transferred
Editorial Notes
Codification
Section 40 was editorially reclassified as section 4522 of this title.



§ 40a. Transferred
Editorial Notes
Codification
Section 40a was editorially reclassified as section 4523 of this title.



§§ 41, 42. Repealed. Pub. L. 104–186, title II, § 203(9)(A), (10), Aug. 20, 1996, 110 Stat. 1726

Section 41, R.S. § 43, provided that no Member or Delegate was entitled to any allowance for newspapers.


Section 42, based on H. Res. No. 420, Ninety-second Congress, May 18, 1971, enacted into permanent law by Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636, related to furnishing of postage stamps to Members, committees, and officers of House of Representatives.


A prior section 42, R.S. § 44, which proscribed compensation or allowance to Senators, Representatives, or Delegates for postage, was repealed by Pub. L. 104–186, title II, § 203(11), Aug. 20, 1996, 110 Stat. 1726. See sections 6116 and 6117 of this title.

Statutory Notes and Related Subsidiaries
Applicability of Prohibition During Ninety-fifth CongressSection 302(c) of H. Res. No. 287, Ninety-fifth Congress, Mar. 2, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, which provided that former section 41 of this title was to have no effect during the Ninety-fifth Congress, was repealed by Pub. L. 104–186, title II, § 203(9)(B), Aug. 20, 1996, 110 Stat. 1726.



§ 42a. Transferred
Editorial Notes
Codification
Section 42a was editorially reclassified as section 6116 of this title.

Prior ProvisionsA prior section 42a, acts July 1, 1941, ch. 268, 55 Stat. 450; June 26, 1944, ch. 277, title I, 58 Stat. 339; June 13, 1945, ch. 189, 59 Stat. 243; Oct. 11, 1951, ch. 485, 65 Stat. 391; July 2, 1954, ch. 455, title I, 68 Stat. 402; Aug. 5, 1955, ch. 568, 69 Stat. 503; June 27, 1956, ch. 453, 70 Stat. 359; July 31, 1958, Pub. L. 85–570, 72 Stat. 442; July 12, 1960, Pub. L. 86–628, 74 Stat. 449; Dec. 30, 1963, Pub. L. 88–248, 77 Stat. 805; July 27, 1965, Pub. L. 89–90, 79 Stat. 268; July 23, 1968, Pub. L. 90–417, 82 Stat. 400; Dec. 12, 1969, Pub. L. 91–145, 83 Stat. 342; July 9, 1971, Pub. L. 92–51, 85 Stat. 128; Oct. 31, 1972, Pub. L. 92–607, ch. V, § 506(k)(1), formerly § 506(h)(1), 86 Stat. 1508, redesignated § 506(i)(1) by Pub. L. 95–391, title I, Sept. 30, 1978, 92 Stat. 773, redesignated § 506(j)(1) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and redesignated § 506(k)(1) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided for an airmail and special-delivery postage allowance for President of the Senate, prior to repeal by section 127(a)(2) of Pub. L. 97–51.



§§ 42a–1, 42b. Omitted
Editorial Notes
Codification
Section 42a–1, act July 2, 1954, ch. 455, title I, 68 Stat. 402, prescribed airmail and special-delivery postage allowances for Speaker and House majority and minority leaders and whips, and was omitted from the Code as superseded by former section 42d of this title.
Section 42b, acts June 22, 1949, ch. 235, 63 Stat. 222; July 2, 1954, ch. 455, title I, 68 Stat. 402, prescribed airmail and special-delivery postage allowances for each House standing committee, and was omitted from the Code as superseded by former section 42c of this title.



§§ 42c, 42d. Repealed. Pub. L. 104–186, title II, § 203(12), Aug. 20, 1996, 110 Stat. 1726

Section 42c, Pub. L. 85–778, § 1, Aug. 27, 1958, 72 Stat. 934; H. Res. No. 532, Eighty-eighth Congress, Oct. 2, 1963, enacted into permanent law by Pub. L. 88–454, § 103, Aug. 20, 1964, 78 Stat. 550; H. Res. No. 1003, Ninetieth Congress, Dec. 14, 1967, enacted into permanent law by Pub. L. 90–392, title I, July 9, 1968, 82 Stat. 318, related to airmail and special delivery stamps for House Members and standing committees.


Section 42d, Pub. L. 85–778, § 2, Aug. 27, 1958, 72 Stat. 934; H. Res. No. 532, Eighty-eighth Congress, Oct. 2, 1963, enacted into permanent law by Pub. L. 88–454, § 103, Aug. 20, 1964, 78 Stat. 550; H. Res. No. 1003, Ninetieth Congress, Dec. 14, 1967, enacted into permanent law by Pub. L. 90–392, title I, July 9, 1968, 82 Stat. 318, related to airmail and special delivery stamps for House Speaker, leaders, whips, and officers.

Statutory Notes and Related Subsidiaries
Existing EntitlementsPub. L. 85–778, §§ 3, 4, Aug. 27, 1958, 72 Stat. 934, which provided that Members, committees, and officers of the House of Representatives retained their existing entitlements to airmail and special delivery postage stamps until June 30, 1959, and thereafter the airmail and special delivery stamps made available under former sections 42c and 42d of this title were to be in lieu of any made available under any other law, were repealed by Pub. L. 104–186, title II, § 203(12), Aug. 20, 1996, 110 Stat. 1726.



§§ 43, 43a. Omitted
Editorial Notes
Codification
Section 43, acts July 28, 1866, ch. 296, § 17, 14 Stat. 323; Aug. 11, 1993, Pub. L. 103–69, title III, § 310(a), 107 Stat. 712, provided for Senators to receive mileage for travel to and from regular sessions, and was omitted from the Code in view of the termination of mileage under this section for Senators by section 1(a) of Pub. L. 104–53, set out below.
Section 43a, acts July 8, 1935, ch. 374, 49 Stat. 459; Aug. 11, 1993, Pub. L. 103–69, title III, § 310(b), 107 Stat. 712, provided for President of Senate to be paid mileage, and was omitted from the Code in view of the termination of mileage under this section for President of Senate by section 1(b) of Pub. L. 104–53, set out below.

Statutory Notes and Related Subsidiaries
Termination of Mileage for Senators and President of SenatePub. L. 104–53, title I, § 1, Nov. 19, 1995, 109 Stat. 517, provided that:
“(a) On and after October 1, 1995, no Senator shall receive mileage under section 17 of the Act of July 28, 1866 (2 U.S.C. 43).

“(b) On and after October 1, 1995, the President of the Senate shall not receive mileage under the first section of the Act of July 8, 1935 (2 U.S.C. 43a).”






§§ 43b, 43b–1. Repealed. Pub. L. 104–186, title II, § 203(13), (14), Aug. 20, 1996, 110 Stat. 1726

Section 43b, Pub. L. 85–570, July 31, 1958, 72 Stat. 443; Pub. L. 86–176, Aug. 21, 1959, 73 Stat. 401; Pub. L. 88–70, July 19, 1963, 77 Stat. 82; Pub. L. 89–90, July 27, 1965, 79 Stat. 269; Pub. L. 89–147, § 1, Aug. 28, 1965, 79 Stat. 583; Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 358; Pub. L. 90–86, § 1, Sept. 17, 1967, 81 Stat. 226; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 343; Pub. L. 92–51, July 9, 1971, 85 Stat. 128; Pub. L. 92–607, ch. V, §§ 502, 506(k)(2), formerly § 506(h)(2), Oct. 31, 1972, 86 Stat. 1504, 1508, renumbered § 506(i)(2), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j)(2), Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, renumbered § 506(k)(2), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided for reimbursement of House Members for additional transportation expenses.


Section 43b-1, Pub. L. 89–147, § 2, Aug. 28, 1965, 79 Stat. 583; Pub. L. 90–86, § 2, Sept. 17, 1967, 81 Stat. 226, authorized election by House Members of lump sum transportation payments in lieu of reimbursement of transportation expenses.



§ 43b–2. Transferred
Editorial Notes
Codification
Section 43b–2 was editorially reclassified as section 5343 of this title.



§ 43b–3. Transferred
Editorial Notes
Codification
Section 43b–3 was editorially reclassified as section 5344 of this title.



§ 43c. Repealed. Pub. L. 89–147, § 4, Aug. 28, 1965, 79 Stat. 584

Section, Pub. L. 86–628, § 105(c), July 12, 1960, 74 Stat. 461, restricted payment of travel or subsistence expenses of Senators and Representatives to specifically authorized trips, official participation in funeral services of deceased Members, and official trips originating in Senator’s State or Representative’s district when Congress was not in session.



§ 43d. Transferred
Editorial Notes
Codification
Section 43d was editorially reclassified as section 6311 of this title.



§§ 44 to 46. Omitted
Editorial Notes
Codification
Section 44, act May 7, 1906, ch. 2083, § 1, 34 Stat. 170, authorized a mileage allowance to Delegate from Alaska, and was omitted from the Code as obsolete because Alaska was admitted into the Union with membership of one Representative in Congress on Jan. 3, 1959, upon issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1, 7 and 8 of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.
Section 45, acts July 1, 1902, ch. 1369, § 8, 32 Stat. 694; Aug. 29, 1916, ch. 416, § 20, 39 Stat. 552, which authorized a mileage allowance to Resident Commissioners from Philippine Islands, and was formerly covered by section 1237 of Title 48, Territories and Insular Possessions, is no longer in force in view of the independence of the Philippine Islands effected by section 1394 of Title 22, Foreign Relations and Intercourse, and proclaimed by the President of the United States in Proc. No. 2695, July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, set out as note under section 1394 of Title 22. Act Aug. 29, 1916, ch. 416, § 20, 39 Stat. 552, from which section 45 of this title was derived, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 643.
Section 46, acts Mar. 2, 1917, ch. 145, § 36, 39 Stat. 963; May 17, 1932, ch. 190, 47 Stat. 158, allowed sum of $500 as mileage for each session to Resident Commissioner, and was omitted from the Code as superseded by former section 43b–1 of this title.



§ 46a. Transferred
Editorial Notes
Codification
Section 46a was editorially reclassified as section 6117 of this title.



§ 46a–1. Transferred
Editorial Notes
Codification
Section 46a–1 was editorially reclassified as section 6573 of this title.



§ 46a–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–545, § 101, Aug. 27, 1966, 80 Stat. 356, provided, effective fiscal year 1967 and thereafter, for stationery allowance of $3,000 per annum for Senators from States having population of 10 million or more inhabitants. See amendment by Pub. L. 90–21 to section 6117 of this title providing such an allowance to all Senators effective fiscal year 1967 and thereafter.



§ 46a–3. Repealed. Pub. L. 92–607, ch. V, § 506(k)(4), formerly § 506(h)(4), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(i)(4), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j)(4), Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, renumbered § 506(k)(4), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189

Section, Pub. L. 90–417, § 106, July 23, 1968, 82 Stat. 413, placed limits on the availability of the stationery allowance for Senators. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507, as amended by Pub. L. 93–145, § 101, Nov. 1, 1973, 87 Stat. 532, and renumbered § 506(i) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and renumbered § 506(k) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that, insofar as this section has application to Senators, the repeal is effective Jan. 1, 1973.



§ 46a–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 342, made section 46a–3 of this title applicable to President of Senate, and was omitted from the Code in view of the repeal of section 46a–3.



§ 46b. Repealed. Pub. L. 104–186, title II, § 203(16), Aug. 20, 1996, 110 Stat. 1727

Section, acts July 2, 1954, ch. 455, title I, 68 Stat. 402; July 12, 1960, Pub. L. 86–628, 74 Stat. 452; H. Res. No. 533, Eighty-eighth Congress, Oct. 2, 1963, enacted into permanent law by act Aug. 20, 1964, Pub. L. 88–454, § 103, 78 Stat. 550; H. Res. No. 1029, Eighty-ninth Congress, Oct. 5, 1966; H. Res. No. 112, Ninetieth Congress, Mar. 8, 1967, enacted into permanent law by act May 29, 1967, Pub. L. 90–21, title I, 81 Stat. 38, related to stationery allowance for House Members.


Provisions similar to those in this section were contained in the following prior acts:


Aug. 1, 1953, ch. 304, title I, 67 Stat. 324.


July 9, 1952, ch. 598, 66 Stat. 469.


Oct. 11, 1951, ch. 486, 65 Stat. 394.


Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 600.


June 22, 1949, ch. 235, 63 Stat. 221.


June 14, 1948, ch. 467, 62 Stat. 428.


July 17, 1947, ch. 262, 61 Stat. 366.


June 16, 1939, ch. 208, 53 Stat. 830.



§ 46b–1. Transferred
Editorial Notes
Codification
Section 46b–1 was editorially reclassified as section 5534 of this title.



§ 46b–2. Repealed. Pub. L. 104–186, title II, § 203(17), Aug. 20, 1996, 110 Stat. 1727

Section, act Feb. 27, 1956, ch. 73, 70 Stat. 31, provided for prorated stationery allowance for House Members.



§§ 46c, 46d. Repealed. Pub. L. 90–57, July 28, 1967, 81 Stat. 129

Section 46c, acts June 13, 1945, ch. 189, 59 Stat. 244; July 1, 1946, ch. 530, 60 Stat. 392; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; Nov. 1, 1951, ch. 665, Ch. 1, 65 Stat. 760; Aug. 1, 1953, ch. 304, title I, 67 Stat. 321; June 27, 1956, ch. 453, 70 Stat. 360; Jan. 6, 1964, Pub. L. 88–258, title IV, 77 Stat. 863; July 27, 1965, Pub. L. 89–90, 79 Stat. 268; Aug. 27, 1966, Pub. L. 89–545, 80 Stat. 357, provided for payment of long-distance telephone calls for Senators and Vice President made to and from Washington, D.C. See section 6314 of this title.


Section 46d, acts June 13, 1945, ch. 189, 59 Stat. 244; July 1, 1946, ch. 530, 60 Stat. 392; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; Aug. 1, 1953, ch. 304, title I, 67 Stat. 321; July 2, 1954, ch. 455, title I, 68 Stat. 400; July 31, 1958, Pub. L. 85–570, 72 Stat. 442; July 27, 1965, Pub. L. 89–90, 79 Stat. 268, provided for payment from contingent fund of Senate of long-distance telephone calls for Senators, originating and terminating outside Washington, D.C., and additional payments for calls to or from Washington, D.C. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 90–57 provided that the repeal is effective Jan. 1, 1968.



§ 46d–1. Transferred
Editorial Notes
Codification
Section 46d–1 was editorially reclassified as section 6118 of this title.



§ 46d–2. Repealed. Pub. L. 90–57, July 28, 1967, 81 Stat. 130

Section, Pub. L. 89–90, § 101, July 27, 1965, 79 Stat. 268, provided for computation of long-distance telephone calls for Senators, wide area telephone service contracts, and effective date of changes. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 90–57 provided that the repeal is effective Jan. 1, 1968.



§ 46d–3. Repealed. Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 635

Section, Pub. L. 90–21, title I, May 29, 1967, 81 Stat. 38, made contingent fund of Senate available for reimbursement of each Senator of strictly official telephone service charges incurred outside District of Columbia up to $300 in each fiscal quarter. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–184 provided that the repeal is effective Jan. 1, 1972.



§ 46d–4. Repealed. Pub. L. 92–607, ch. V, § 506(k)(5), formerly § 506(h)(5), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(i)(5), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j)(5), Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, renumbered § 506(k)(5), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189

Section, Pub. L. 90–57, July 28, 1967, 81 Stat. 130, authorized payment from contingent fund of Senate of charges for long distance telephone calls by Senators. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507, renumbered § 506(i) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j) by Pub. L. 96–304 title I, § 101, July 8, 1980, 94 Stat. 889, and renumbered § 506(k) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that the repeal is effective Jan. 1, 1973.



§ 46d–5. Repealed. Pub. L. 92–342, July 10, 1972, 86 Stat. 435

Section, Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 810, related to reimbursement to Senators and President of Senate of official telephone and telegraph communications charges incurred by them or on their behalf out of contingent fund of Senate up to a maximum of $150 per annum.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–342 provided that the repeal is effective July 1, 1972.



§ 46e. Repealed. Pub. L. 92–607, ch. V, § 506(k)(6), formerly § 506(h)(6), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(i)(6), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j)(6), Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, renumbered § 506(k)(6), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189

Section, acts July 1, 1946, ch. 530, 60 Stat. 392; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814, authorized the payment of charges for telegrams by Senators. See section 6314 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507, renumbered § 506(i) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and renumbered § 506(k) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that the repeal is effective Jan. 1, 1973.



§ 46f. Repealed. Pub. L. 104–186, title II, § 203(18)(A), Aug. 20, 1996, 110 Stat. 1727

Section, acts June 23, 1949, ch. 238, § 1, 63 Stat. 264; May 29, 1951, ch. 117, § 1, 65 Stat. 47; Mar. 10, 1953, ch. 6, § 1, 67 Stat. 5; Feb. 27, 1956, ch. 74, § 1, 70 Stat. 31; Sept. 21, 1959, Pub. L. 86–340, § 1, 73 Stat. 605, related to telephone, telegraph, and radiotelegraph allowances for Representatives, Delegates, and Resident Commissioner.



§ 46f–1. Repealed. Feb. 27, 1956, ch. 74, § 2(b), 70 Stat. 32

Section, act July 2, 1954, ch. 455, title I, 68 Stat. 402, fixed maximum minute allowance on long distance telephone calls of House Members, Delegates, and Resident Commissioner.

Statutory Notes and Related Subsidiaries
Effective Date of RepealAct Feb. 27, 1956, ch. 74, § 3, 70 Stat. 32, provided that: “The amendments made by this Act [amending sections 46f and 46g of this title and repealing this section] shall take effect as of noon on January 3, 1956.”




§§ 46g, 46g–1. Repealed. Pub. L. 104–186, title II, § 203(18)(B), (19), Aug. 20, 1996, 110 Stat. 1727, 1728

Section 46g, acts June 23, 1949, ch. 238, § 2, 63 Stat. 265; May 29, 1951, ch. 117, § 1, 65 Stat. 47; July 8, 1952, ch. 590, § 1, 66 Stat. 443; Mar. 10, 1953, ch. 6, § 1, 67 Stat. 5; Feb. 27, 1956, ch. 74, § 2(a), (c), 70 Stat. 32; Sept. 4, 1957, Pub. L. 85–289, § 1, 71 Stat. 614; Sept. 21, 1959, Pub. L. 86–340, § 2, 73 Stat. 605; H. Res. No. 735, Eighty-seventh Congress, July 25, 1962, enacted into permanent law by act Dec. 30, 1963, Pub. L. 88–248, § 103, 77 Stat. 817; H. Res. No. 531, Eighty-eighth Congress, Oct. 2, 1963, enacted into permanent law by act Aug. 20, 1964, Pub. L. 88–454, § 103, 78 Stat. 550; Aug. 21, 1965, Pub. L. 89–131, § 1, 79 Stat. 544; H. Res. No. 901, Eighty-ninth Congress, July 29, 1966, enacted into permanent law by act Oct. 27, 1966, Pub. L. 89–697, ch. VI, 80 Stat. 1064, related to telephone, telegraph, and radiotelegraph allowances for House Members.


Section 46g–1, based on H. Res. No. 418, § 1, Ninety-second Congress, May 18, 1971, enacted into permanent law by Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636, related to telephone allowances for House Members for strictly official telephone service.


A prior section 46g-1, based on H. Res. No. 161, Ninetieth Congress, May 11, 1967, enacted into permanent law by Pub. L. 90–392, title I, July 9, 1968, 82 Stat. 318, was repealed by H. Res. No. 418, § 3, Ninety-second Congress, May 18, 1971, enacted into permanent law by Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636, effective Dec. 15, 1971.



§ 46h. Repealed. May 29, 1951, ch. 117, § 2, 65 Stat. 47, eff. July 1, 1951

Section, act June 23, 1949, ch. 238, § 3, 63 Stat. 265, related to limitation on charging telegrams to official business of the House.



§ 46i. Repealed. Pub. L. 104–186, title II, § 203(18)(C), Aug. 20, 1996, 110 Stat. 1728

Section, acts June 23, 1949, ch. 238, § 6, 63 Stat. 265; May 29, 1951, ch. 117, § 3, 65 Stat. 47, defined terms used in former section 46g of this title.



§ 47. Transferred
Editorial Notes
Codification
Section 47 was editorially reclassified as section 4521 of this title.



§ 48. Transferred
Editorial Notes
Codification
Section 48 was editorially reclassified as section 5307 of this title.



§ 49. Transferred
Editorial Notes
Codification
Section 49 was editorially reclassified as section 5310 of this title.



§ 50. Transferred
Editorial Notes
Codification
Section 50 was editorially reclassified as section 5308 of this title.



§ 51. Transferred
Editorial Notes
Codification
Section 51 was editorially reclassified as section 4110 of this title.



§§ 52, 53. Repealed. Pub. L. 92–607, ch. V, § 506(k)(7), formerly § 506(h)(7), Oct. 31, 1972, 86 Stat. 1508, redesignated § 506(i)(7), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, redesignated § 506(j)(7), Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, redesignated § 506(k)(7), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189

Section 52, Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 634, provided for office space for Senators in their home states. See section 6314 of this title.


Similar provisions were contained in the following prior appropriations acts:


June 27, 1956, ch. 453, 70 Stat. 359, as amended Pub. L. 89–211, § 1(b), Sept. 29, 1965, 79 Stat. 857.


Aug. 5, 1955, ch. 568, 69 Stat. 504.


July 2, 1954, ch. 455, title I, 68 Stat. 399.


Aug. 1, 1953, ch. 304, title I, 67 Stat. 321.


July 9, 1952, ch. 598, 66 Stat. 466.


Oct. 11, 1951, ch. 485, 65 Stat. 391.


Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 597.


June 22, 1949, ch. 235, 63 Stat. 219.


June 14, 1948, ch. 467, 62 Stat. 425.


Section 53, Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 634, provided for payment of office expenses of Senators in their home states. See section 6314 of this title.


Similar provisions were contained in the following prior appropriations acts:


June 27, 1956, ch. 453, 70 Stat. 359, as amended Pub. L. 89–90, July 27, 1965, 79 Stat. 269; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 343.


Aug. 5, 1955, ch. 568, 69 Stat. 504.


July 2, 1954, ch. 455, title I, 68 Stat. 399.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507, redesignated § 506(i) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, redesignated § 506(j) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and redesignated § 506(k) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that the repeal is effective Jan. 1, 1973.



§ 54. Transferred
Editorial Notes
Codification
Section 54 was editorially reclassified as section 5345 of this title.

Prior ProvisionsA prior section 54, based on H. Res. No. 506, Ninetieth Congress, Aug. 21, 1967, enacted into permanent law by Pub. L. 90–392, title I, July 9, 1968, 82 Stat. 318, related to procurement for House Members of sets of United States Code Annotated or Federal Code Annotated, prior to repeal by Pub. L. 104–186, title I, § 107(d), Aug. 20, 1996, 110 Stat. 1723.



§ 55. Transferred
Editorial Notes
Codification
Section 55 was editorially reclassified as section 6316 of this title.



§ 56. Repealed. Pub. L. 104–186, title II, § 203(20)(A), Aug. 20, 1996, 110 Stat. 1728

Section, based on H. Res. No. 418, § 2, Ninety-second Congress, May 18, 1971, enacted into permanent law by Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636, related to office expenses within District of Columbia of Delegate from District of Columbia.

Statutory Notes and Related Subsidiaries
Reimbursement of Expenses of House Members; Member of House of Representatives and Member DefinedSection 302(a), (b), and (d) of H. Res. No. 287, Ninety-fifth Congress, Mar. 2, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, which related to reimbursement to Members of House of Representatives for official expenses incurred in the United States, was repealed by Pub. L. 104–186, title II, § 203(20)(B), Aug. 20, 1996, 110 Stat. 1728.



§ 57. Transferred
Editorial Notes
Codification
Section 57 was editorially reclassified as section 4313 of this title.



§ 57a. Transferred
Editorial Notes
Codification
Section 57a was editorially reclassified as section 4314 of this title.



§ 57b. Transferred
Editorial Notes
Codification
Section 57b was editorially reclassified as section 5341 of this title.

Prior ProvisionsA prior section 57b, Pub. L. 104–53, title III, § 314, Nov. 19, 1995, 109 Stat. 538, provided that, effective Sept. 1, 1995, Committee on House Oversight of House of Representatives had authority to combine House of Representatives Clerk Hire Allowance, Official Expenses Allowance, and Official Mail Allowance into single allowance, to be known as the “Members’ Representational Allowance” and to prescribe regulations relating to allocations, expenditures, and other matters with respect to Members’ Representational Allowance.



§ 58. Transferred
Editorial Notes
Codification
Section 58 was editorially reclassified as section 6314 of this title.



§ 58a. Transferred
Editorial Notes
Codification
Section 58a was editorially reclassified as section 6315 of this title.

Prior ProvisionsA prior section 58a, Pub. L. 95–94, title I, § 112(g), Aug. 5, 1977, 91 Stat. 665, directed Sergeant at Arms and Doorkeeper of Senate to furnish not more than two WATS lines to any Senator requesting them, with the cost of such service to be paid out of contingent fund of Senate, prior to repeal by section 1205(b) of Pub. L. 98–181, effective first day of first calendar month which begins more than thirty days after Nov. 30, 1983.



§ 58a–1. Transferred
Editorial Notes
Codification
Section 58a–1 was editorially reclassified as section 6621 of this title.



§ 58a–2. Transferred
Editorial Notes
Codification
Section 58a–2 was editorially reclassified as section 6622 of this title.



§ 58a–3. Transferred
Editorial Notes
Codification
Section 58a–3 was editorially reclassified as section 6623 of this title.



§ 58a–4. Transferred
Editorial Notes
Codification
Section 58a–4 was editorially reclassified as section 6624 of this title.



§ 58b. Repealed. Pub. L. 100–137, § 2, Oct. 21, 1987, 101 Stat. 819

Section, Pub. L. 97–12, title I, § 110, June 5, 1981, 95 Stat. 62; Pub. L. 97–51, § 125, Oct. 1, 1981, 95 Stat. 965; Pub. L. 98–367, title I, § 11(a), July 17, 1984, 98 Stat. 476; Pub. L. 99–349, title I, § 2(a), (b), July 2, 1986, 100 Stat. 741, 742, provided for transfer to a Senator’s Official Office Expense Account of that Senator’s clerk hire allowance funds remaining at end of fiscal year. See section 6313 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 100–137, § 2, Oct. 21, 1987, 101 Stat. 819, provided that the repeal is effective Jan. 1, 1988.



§ 58c. Transferred
Editorial Notes
Codification
Section 58c was editorially reclassified as section 6313 of this title.



§ 58c–1. Repealed. Pub. L. 105–55, title I, § 3(c)(1), Oct. 7, 1997, 111 Stat. 1180

Section, Pub. L. 101–520, title I, § 12, Nov. 5, 1990, 104 Stat. 2260; Pub. L. 102–392, title III, § 313, Oct. 6, 1992, 106 Stat. 1723; Pub. L. 103–69, title I, § 3, Aug. 11, 1993, 107 Stat. 695, related to transfer of funds by Members of Senate from Senate Official Mail Costs Account to Senators’ Official Personnel and Office Expense Account.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 105–55, title I, § 3(c)(2), Oct. 7, 1997, 111 Stat. 1180, provided that: “The amendment made by paragraph (1) [repealing this section] shall be effective on and after October 1, 1997.”




§ 59. Transferred
Editorial Notes
Codification
Section 59 was editorially reclassified as section 6317 of this title.



§ 59–1. Transferred
Editorial Notes
Codification
Section 59–1 was editorially reclassified as section 6318 of this title.



§ 59a. Repealed. Pub. L. 101–163, title I, § 103(b), Nov. 21, 1989, 103 Stat. 1050

Section, Pub. L. 93–462, § 1, Oct. 20, 1974, 88 Stat. 1388, related to purchase of office equipment or furnishings by House Members.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1989, see section 103(c) of Pub. L. 101–163, set out as an Effective Date of 1989 Amendment note under section 5540 of this title.



§ 59b. Transferred
Editorial Notes
Codification
Section 59b was editorially reclassified as section 6320 of this title.



§ 59c. Transferred
Editorial Notes
Codification
Section, Pub. L. 95–94, title I, § 103, Aug. 5, 1977, 91 Stat. 660; Pub. L. 97–51, § 118, Oct. 1, 1981, 95 Stat. 964, which related to disposal of used or surplus furniture and equipment by Sergeant at Arms and Doorkeeper of Senate, and procedure with respect to deposit of receipts from sale of such furniture and equipment, was transferred to section 117b of this title, which was then editorially reclassified as section 6630 of this title.



§ 59d. Transferred
Editorial Notes
Codification
Section 59d was editorially reclassified as section 5346 of this title.



§ 59d–1. Transferred
Editorial Notes
Codification
Section 59d–1 was editorially reclassified as section 6319 of this title.



§ 59e. Transferred
Editorial Notes
Codification
Section 59e was editorially reclassified as section 503 of this title.



§ 59f. Transferred
Editorial Notes
Codification
Section 59f was editorially reclassified as section 504 of this title.



§ 59g. Transferred
Editorial Notes
Codification
Section 59g was editorially reclassified as section 505 of this title.



§ 59h. Transferred
Editorial Notes
Codification
Section 59h was editorially reclassified as section 506 of this title.




CHAPTER 4—OFFICERS AND EMPLOYEES OF SENATE AND HOUSE OF REPRESENTATIVES



Sec.


60.Repealed.

60–1, 60–2.Transferred.

60a.Omitted.

60a–1 to 60a–2a.Transferred.


60b, 60c.Omitted.

60c–1.Transferred.

60c–2.Repealed.

60c–2a to 60c–6.Transferred.


60d.Repealed.

60d–1.Transferred.

60e, 60e–1.Repealed.

60e–1a to 60e–1d.Transferred.


60e–2.Omitted.

60e–2a, 60e–2b.Transferred.

60e–3 to 60g–1.Omitted or Repealed.

60g–2.Transferred.

60h, 60i.Omitted or Repealed.

60j to 60j–2.Transferred.

60j–3.Repealed.

60j–4 to 60l.Transferred.

60m, 60n.Repealed.

60o to 61–1c.Transferred.

61–2.Omitted.

61a.Transferred.

61a–1, 61a–2.Omitted.

61a–3.Transferred.

61a–4 to 61a–8.Repealed or Omitted.

61a–9, 61a–9a.Transferred.

61a–10.Omitted.

61a–11, 61b.Transferred.

61b–1 to 61b–2.Omitted.

61b–3.Transferred.

61c.Omitted.

61c–1 to 61d–2.Transferred.

61d–3.Repealed.

61d–4 to 61e–4.Transferred.

61f, 61f–1.Omitted.

61f–1a.Transferred.

61f–2 to 61f–6.Omitted.

61f–7 to 61g.Transferred.

61g–1 to 61g–3.Omitted.

61g–4 to 61g–8.Transferred.

61h, 61h–1.Omitted.

61h–2Repealed.

61h–3Omitted.

61h–4 to 61h–7.Transferred.

61i to 61j–1.Omitted.

61j–2 to 62.Transferred.

62a.Omitted.

62b.Transferred.

63.Repealed.

64.Omitted.

64–1 to 64b.Transferred.

65.Repealed.

65a to 65f.Transferred.

66.Repealed.

66a to 69b.Transferred.

70 to 72.Omitted.

72a.Transferred.

72a–1, 72a–1a.Repealed.

72a–1b.Transferred.

72a–1c, 72a–1d.Repealed.

72a–1e to 72a–1i.Transferred.


72a–2 to 72a–4.Omitted or Repealed.

72b.Transferred.

72b–1, 72c.Omitted or Repealed.

72d, 72d–1.Transferred.

73, 74.Omitted.

74–1.Transferred.

74–2.Omitted.

74a.Transferred.

74a–1.Omitted.

74a–2 to 74a–5.Transferred.

74a–6.Repealed.

74a–7 to 74d–2.Transferred.

75 to 75a.Repealed.

75a–1.Transferred.

75b to 75e.Omitted.

75f.Transferred.

76 to 76b.Omitted or Repealed.

77.Transferred.

77a.Repealed.

78 to 80a.Transferred.

81 to 82.Repealed.

83.Transferred.

84, 84–1.Repealed.

84–2.Transferred.

84–3, 84–4.Omitted.

84a.Transferred.

84a–1 to 88a.Repealed or Omitted.

88b to 88b–5.Transferred.

88b–6.Repealed.

88b–7.Transferred.

88c, 88c–1.Repealed.

88c–2 to 89a.Transferred.

90, 91.Repealed.

92.Transferred.

92–1.Repealed.

92a to 92d.Transferred.

92e to 95.Repealed or Omitted.

95–1 to 95e.Transferred.

96 to 100.Repealed.

101.Transferred.

102.Repealed.

102a.Transferred.

103, 104.Omitted.

104a to 112.Transferred.

112a to 112d.Repealed.

112e to 115.Transferred.

116.Repealed.

117.Transferred.

117a.Omitted.

117b to 119.Transferred.

119a, 120.Repealed or Omitted.

121.Transferred.

121a.Repealed.

121b to 121g.Transferred.

122 to 123a.Repealed or Omitted.

123b to 125a.Transferred.

126, 126–1.Repealed or Omitted.

126–2.Transferred.

126a.Omitted.

126b.Transferred.

127.Repealed.

127a, 127b.Transferred.

128 to 130.Repealed.

130–1 to 130h.Transferred.

130i.Repealed.

130j to 130l.Transferred.


§ 60. Repealed. June 20, 1929, ch. 33, § 6, 46 Stat. 39

Section, acts May 24, 1924, ch. 183, § 1, 43 Stat. 146; May 29, 1928, ch. 853, § 1, 45 Stat. 885, related to rates of pay for various officers and employees of Government.



§ 60–1. Transferred
Editorial Notes
Codification
Section 60–1 was editorially reclassified as section 4101 of this title.

Statutory Notes and Related Subsidiaries
Reduction in Number of Employee Positions; ReportsPub. L. 103–69, title III, § 307, Aug. 11, 1993, 107 Stat. 710, as amended by Pub. L. 103–283, title III, § 305, July 22, 1994, 108 Stat. 1441; Pub. L. 104–316, title I, § 102(a), Oct. 19, 1996, 110 Stat. 3827, provided for reduction in number of employee positions on full-time equivalent basis, other than those supported by gift and trust funds, for each entity of legislative branch with more than 100 employee positions, on full-time equivalent basis, as of Sept. 30, 1992, by at least 4 percent from level as of such date, provided that such reduction was to be completed not later than Sept. 30, 1995, with at least 62.5 percent of reduction for each entity to be achieved by Sept. 30, 1994, and defined “entity of legislative branch”.



§ 60–2. Transferred
Editorial Notes
Codification
Section 60–2 was editorially reclassified as section 4724 of this title.



§ 60a. Omitted
Editorial Notes
Codification
Present provisions relating to personnel and compensation of Congressional officers and employees may be found elsewhere in this chapter and in Acts and Resolutions cited in notes hereunder. Section was based on the following acts:
1949—Jan. 19, 1949, ch. 2, § 1(d), (f), 63 Stat. 4.
May 24, 1949, ch. 138, title I, 63 Stat. 76.
Oct. 10, 1949, ch. 662, title I, 63 Stat. 738.
Oct. 14, 1949, ch. 694, title I, 63 Stat. 869.
1948—June 14, 1948, ch. 467, §§ 101, 105, 62 Stat. 423, 437.
June 25, 1948, ch. 658, title I, 62 Stat. 1027.
1947—Jan. 31, 1947, ch. 1, 61 Stat. 1.
Feb. 19, 1947, ch. 3, 61 Stat. 4.
July 17, 1947, ch. 262, §§ 101, 105, 61 Stat. 361, 377.
July 30, 1947, ch. 361, 61 Stat. 610.
July 31, 1947, ch. 414, 61 Stat. 695.
1946—July 1, 1946, ch. 530, §§ 101, 105, 60 Stat. 387, 407.
July 23, 1946, ch. 591, title I, 60 Stat. 600.
Aug. 2, 1946, ch. 753, title II, § 201(a), 60 Stat. 834.
Aug. 8, 1946, ch. 870, title I, 60 Stat. 910.
1945—Apr. 25, 1945, ch. 95, title I, 59 Stat. 77.
June 13, 1945, ch. 189, §§ 101, 105, 59 Stat. 238, 259.
July 5, 1945, ch. 271, title I, 59 Stat. 412.
Dec. 28, 1945, ch. 589, title I, 59 Stat. 632.
1944—June 26, 1944, ch. 277, title I, §§ 101, 104, 58 Stat. 334, 354.
June 28, 1944, ch. 304, title I, 58 Stat. 597.
Dec. 22, 1944, ch. 660, title I, 58 Stat. 853.
1943—June 28, 1943, ch. 173, title I, §§ 101, 104, 57 Stat. 220, 239.
1942—June 8, 1942, ch. 396, §§ 1, 4, 56 Stat. 330, 349.
1941—Mar. 1, 1941, ch. 9, 55 Stat. 14.
July 1, 1941, ch. 268, §§ 1, 4, 55 Stat. 446, 465.
1940—June 18, 1940, ch. 396, §§ 1, 4, 54 Stat. 462, 480.
Oct. 9, 1940, ch. 780, title I, 54 Stat. 1030.
1939—June 16, 1939, ch. 208, §§ 1, 4, 53 Stat. 822, 839.
July 25, 1939, ch. 352, § 2, 53 Stat. 1080.
1938—May 17, 1938, ch. 236, §§ 1, 4, 52 Stat. 381, 398.
June 25, 1938, ch. 681, 52 Stat. 1114.
1937—May 18, 1937, ch. 223, 50 Stat. 169.
1934—May 30, 1934, ch. 372, 48 Stat. 817.
1933—Feb. 28, 1933, ch. 134, 47 Stat. 1350.
1929—June 20, 1929, ch. 33, 46 Stat. 32.
In addition to these acts the following House Resolutions affected the salary of certain employees and were made permanent law by section 105 of act July 17, 1947, ch. 262, 61 Stat. 377: House Resolutions 628, 691, and 693 of the Seventy-ninth Congress and House Resolutions 42, 54, 74, 78, 96, 113, and 183 [which related to Office of Coordinator of Information of the House and which was repealed by Pub. L. 91–510, title III, § 322, Oct. 26, 1970, 84 Stat. 1185] of the Eightieth Congress. House Resolutions 281 and 336 of the Eightieth Congress were made permanent law by act June 14, 1948, ch. 467, § 105, 62 Stat. 437. House Resolutions No. 653 of the Eightieth Congress, and 6, 39, 45, 62, 84, 103, 172, and 188 of the 81st Congress were made permanent law by act June 22, 1949, ch. 235, § 105, 63 Stat. 230.

Statutory Notes and Related Subsidiaries
Legislative Branch Appropriation ActsThe following acts have provided for funds for the operation of Congress:
Pub. L. 116–260, div. I, title I, Dec. 27, 2020, 134 Stat. 1628.
Pub. L. 116–94, div. E, title I, Dec. 20, 2019, 133 Stat. 2753.
Pub. L. 115–244, div. B, title I, Sept. 21, 2018, 132 Stat. 2923.
Pub. L. 115–141, div. I, title I, Mar. 23, 2018, 132 Stat. 769.
Pub. L. 115–31, div. I, title I, May 5, 2017, 131 Stat. 568.
Pub. L. 114–113, div. I, title I, Dec. 18, 2015, 129 Stat. 2654.
Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2523.
Pub. L. 113–76, div. I, title I, Jan. 17, 2014, 128 Stat. 417.
Pub. L. 112–74, div. G, title I, Dec. 23, 2011, 125 Stat. 1116.
Pub. L. 111–68, div. A, title I, Oct. 1, 2009, 123 Stat. 2023.
Pub. L. 111–8, div. G, title I, Mar. 11, 2009, 123 Stat. 812.
Pub. L. 110–161, div. H, title I, Dec. 26, 2007, 121 Stat. 2218.
Pub. L. 109–55, title I, Aug. 2, 2005, 119 Stat. 565.
Pub. L. 108–447, div. G, title I, Dec. 8, 2004, 118 Stat. 3166.
Pub. L. 108–83, title I, Sept. 30, 2003, 117 Stat. 1007.
Pub. L. 108–7, div. H, title I, Feb. 20, 2003, 117 Stat. 346.
Pub. L. 107–68, title I, Nov. 12, 2001, 115 Stat. 560.
Pub. L. 106–554, § 1(a)(2) [title I], Dec. 21, 2000, 114 Stat. 2763, 2763A–93.
Pub. L. 106–57, title I, Sept. 29, 1999, 113 Stat. 408.
Pub. L. 105–275, title I, Oct. 21, 1998, 112 Stat. 2430.
Pub. L. 105–55, title I, Oct. 7, 1997, 111 Stat. 1177.
Pub. L. 104–197, title I, Sept. 16, 1996, 110 Stat. 2394.
Pub. L. 104–53, title I, Nov. 19, 1995, 109 Stat. 514.
Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1423.
Pub. L. 103–69, title I, Aug. 11, 1993, 107 Stat. 692.
Pub. L. 102–392, title I, Oct. 6, 1992, 106 Stat. 1703.
Pub. L. 102–90, title I, Aug. 14, 1991, 105 Stat. 447.
Pub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2254.
Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1041.
Pub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2158.
Pub. L. 100–202, § 101(i) [title I], Dec. 22, 1987, 101 Stat. 1329–290.
Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287.
Pub. L. 99–151, title I, Nov. 13, 1985, 99 Stat. 792.
Pub. L. 98–367, title I, July 17, 1984, 98 Stat. 472.
Pub. L. 98–51, title I, July 14, 1983, 97 Stat. 263.
Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.
Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959.
Pub. L. 96–536, § 101(c), (d), Dec. 16, 1980, 94 Stat. 3167.
Pub. L. 96–369, § 101(c), (d), Oct. 1, 1980, 94 Stat. 1352, 1353.
Pub. L. 96–86, § 101(c), Oct. 12, 1979, 93 Stat. 657.
Pub. L. 95–391, title I, Sept. 30, 1978, 92 Stat. 763.
Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 653.
Pub. L. 94–440, title I, Oct. 1, 1976, 90 Stat. 1439.
Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 269.
Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 424.
Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 527.
Pub. L. 92–342, July 10, 1972, 86 Stat. 432.
Pub. L. 92–51, July 9, 1971, 85 Stat. 125.
Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 807.
Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339.
Pub. L. 90–417, July 23, 1968, 82 Stat. 398.
Pub. L. 90–57, July 28, 1967, 81 Stat. 127.
Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 354.
Pub. L. 89–90, July 27, 1965, 79 Stat. 265.
Pub. L. 88–454, Aug. 20, 1964, 78 Stat. 535.
Pub. L. 88–248, Dec. 30, 1963, 77 Stat. 803.
Pub. L. 87–730, Oct. 2, 1962, 76 Stat. 680.
Pub. L. 87–130, Aug. 10, 1961, 75 Stat. 320.
Pub. L. 86–628, July 12, 1960, 74 Stat. 446.
Pub. L. 86–176, Aug. 21, 1959, 73 Stat. 398.
Pub. L. 85–570, July 31, 1958, 72 Stat. 439.
Pub. L. 85–75, July 1, 1957, 71 Stat. 244.
June 27, 1956, ch. 453, 70 Stat. 356.
Aug. 5, 1955, ch. 568, 69 Stat. 499.
July 2, 1954, ch. 455, title I, 68 Stat. 396.
Aug. 1, 1953, ch. 304, title I, 67 Stat. 318.
July 9, 1952, ch. 598, 66 Stat. 464.
Oct. 11, 1951, ch. 485, 65 Stat. 388.
Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 595.
June 22, 1949, ch. 235, 63 Stat. 216.

Limitation on Funds Available to Senate for Fiscal Year Beginning October 1, 1980Pub. L. 96–508, § 10, Dec. 8, 1980, 94 Stat. 2749, provided that in the fiscal year beginning October 1, 1980, the aggregate amount of funds made available to the Senate shall not exceed 90 per centum of the aggregate amount of the funds made available for such purposes for the fiscal year beginning on October 1, 1979.

Senate and House Committee EmployeesSenate and House committee employees, formerly provided for by this section, are covered by section 4301 of this title.



§ 60a–1. Transferred
Editorial Notes
Codification
Section 60a–1 was editorially reclassified as section 4571 of this title.



§ 60a–1a. Transferred
Editorial Notes
Codification
Section 60a–1a was editorially reclassified as section 4572 of this title.



§ 60a–1b. Transferred
Editorial Notes
Codification
Section 60a–1b was editorially reclassified as section 4573 of this title.



§ 60a–2. Transferred
Editorial Notes
Codification
Section 60a–2 was editorially reclassified as section 4531 of this title.



§ 60a–2a. Transferred
Editorial Notes
Codification
Section 60a–2a was editorially reclassified as section 4532 of this title.



§§ 60b, 60c. Omitted
Editorial Notes
Codification
Section 60b, acts June 20, 1929, ch. 33, § 2, 46 Stat. 38; July 25, 1939, ch. 352, § 3, 53 Stat. 1080, which provided that clerk hire should be at rate of $6,500 per annum and limited individual salaries to $3,900 per annum, was superseded by former section 60g of this title.
Section 60c, R.S. § 55, related to payment of salaries of chaplains.



§ 60c–1. Transferred
Editorial Notes
Codification
Section 60c–1 was editorially reclassified as section 4591 of this title.



§ 60c–2. Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068

Section, Pub. L. 92–136, § 4, Oct. 11, 1971, 85 Stat. 377, authorized and directed Secretary of Senate, if requested by an individual paid by Secretary, to pay compensation by sending a check to a financial organization designated by the individual. See section 3332 of Title 31, Money and Finance.



§ 60c–2a. Transferred
Editorial Notes
Codification
Section 60c–2a was editorially reclassified as section 6568 of this title.



§ 60c–3. Transferred
Editorial Notes
Codification
Section 60c–3 was editorially reclassified as section 4594 of this title.



§ 60c–4. Transferred
Editorial Notes
Codification
Section 60c–4 was editorially reclassified as section 4524 of this title.



§ 60c–5. Transferred
Editorial Notes
Codification
Section 60c–5 was editorially reclassified as section 4579 of this title.



§ 60c–6. Transferred
Editorial Notes
Codification
Section 60c–6 was editorially reclassified as section 4536 of this title.



§ 60d. Repealed. Pub. L. 107–68, title I, § 116(b)(1), Nov. 12, 2001, 115 Stat. 573

Section, acts May 21, 1937, ch. 236, § 1, 50 Stat. 199; Pub. L. 86–426, § 2(a), Apr. 20, 1960, 74 Stat. 53; Pub. L. 104–186, title II, § 204(3), Aug. 20, 1996, 110 Stat. 1729, provided for payment of salaries of officers and employees of the House of Representatives for the month of December on the 20th day of that month.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable with respect to pay periods beginning after the expiration of the 1-year period which begins Nov. 12, 2001, see section 116(c) of Pub. L. 107–68, set out as an Effective Date note under section 4551 of this title.



§ 60d–1. Transferred
Editorial Notes
Codification
Section 60d–1 was editorially reclassified as section 4551 of this title.



§§ 60e, 60e–1. Repealed. Pub. L. 107–68, title I, § 116(b)(1), (2), Nov. 12, 2001, 115 Stat. 573

Section 60e, act May 21, 1937, ch. 236, § 2, as added June 2, 1939, ch. 171, 53 Stat. 802; amended Pub. L. 86–426, § 2(b), Apr. 20, 1960, 74 Stat. 54; Pub. L. 104–186, title II, § 204(3), Aug. 20, 1996, 110 Stat. 1729, related to time of payment of salaries of officers and employees of the House of Representatives for months other than the month of December.


Section 60e–1, acts Dec. 28, 1945, ch. 589, title I, 59 Stat. 633; Pub. L. 86–426, § 2(c), Apr. 20, 1960, 74 Stat. 54, related to time of payment of salaries in or under the House of Representatives when the usual payday fell on Saturday.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable with respect to pay periods beginning after the expiration of the 1-year period which begins Nov. 12, 2001, see section 116(c) of Pub. L. 107–68, set out as an Effective Date note under section 4551 of this title.



§ 60e–1a. Transferred
Editorial Notes
Codification
Section 60e–1a was editorially reclassified as section 4555 of this title.



§ 60e–1b. Transferred
Editorial Notes
Codification
Section 60e–1b was editorially reclassified as section 4556 of this title.



§ 60e–1c. Transferred
Editorial Notes
Codification
Section 60e–1c was editorially reclassified as section 4557 of this title.



§ 60e–1d. Transferred
Editorial Notes
Codification
Section 60e–1d was editorially reclassified as section 4558 of this title.



§ 60e–2. Omitted

Section, acts June 30, 1945, ch. 212, title I, §§ 101(c), 102(a), 59 Stat. 295, 296; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; Sept. 6, 1966, Pub. L. 89–554, § 8(a), 80 Stat. 653, which related to coverage of officers and employees of legislative branch under act June 30, 1945, known as Federal Employees Pay Act of 1945, was omitted in view of repeal or omission from the Code of provisions of act June 30, 1945, with exception of section 1854 of this title which was expressly exempted from the provisions involved.



§ 60e–2a. Transferred
Editorial Notes
Codification
Section 60e–2a was editorially reclassified as section 1853 of this title.



§ 60e–2b. Transferred
Editorial Notes
Codification
Section 60e–2b was editorially reclassified as section 1854 of this title.



§§ 60e–3 to 60e–14. Omitted
Editorial Notes
Codification
Sections were omitted as obsolete and superseded. See sections 4533 to 4535, 4575, and 5103 of this title.
Section 60e–3, acts June 30, 1945, ch. 212, title V, § 501, 59 Stat. 301; May 24, 1946, ch. 270, § 5(a), (b), 60 Stat. 217; June 23, 1949, ch. 238, § 5, 63 Stat. 265, provided for payment of additional compensation to legislative branch employees.
Section 60e–4, acts June 30, 1945, ch. 212, title V, § 502, 59 Stat. 301; May 24, 1946, ch. 270, § 5(c), 60 Stat. 217, provided for payment of additional compensation to legislative branch employees.
Section 60e–4a, act July 3, 1948, ch. 830, title III, § 301, 62 Stat. 1267, provided for payment of additional compensation to employees of the Federal Government and the District of Columbia government.
Section 60e–5, acts Oct. 28, 1949, ch. 783, title I, § 101(a), (b), 63 Stat. 974; June 28, 1955, ch. 189, § 4(e)(1), 69 Stat. 177, provided for payment of additional compensation to and an annual limit on compensation for legislative branch employees.
Section 60e–6, acts Oct. 24, 1951, ch. 554, § 2(a), (b), (d), 65 Stat. 613; June 28, 1955, ch. 189, § 4(b), (e)(1), 69 Stat. 176, 177, provided for payment of additional compensation to and an annual limit on compensation for legislative branch employees.
Section 60e–7, acts June 28, 1955, ch. 189, § 4(a), (e)(1), (g), (h), 69 Stat. 176–178; June 27, 1956, ch. 453, § 101, 70 Stat. 363, provided for payment of additional compensation to legislative branch employees.
Section 60e–8, Pub. L. 85–462, § 4(a), (e), (f), (r), June 20, 1958, 72 Stat. 207–209, provided for payment of additional compensation to legislative branch employees.
Section 60e–9, Pub. L. 86–568, title I, § 117(a), (e)–(h), July 1, 1960, 74 Stat. 303, provided for payment of additional compensation to legislative branch employees.
Section 60e–10, Pub. L. 87–793, § 1005(a), (e)–(g), (i), Oct. 11, 1962, 76 Stat. 866, provided for payment of additional compensation to and an annual limit on compensation for legislative branch employees.
Section 60e–11, Pub. L. 88–426, title II, § 202(a)–(c), (h), Aug. 14, 1964, 78 Stat. 413, 414, provided for payment of additional compensation to legislative branch employees.
Section 60e–12, Pub. L. 89–301, § 11(a), (b), (i), Oct. 29, 1965, 79 Stat. 1120, 1121, provided for payment of additional compensation to legislative branch employees.
Section 60e–13, Pub. L. 89–504, title III, § 302(a), (b), (e), (i), July 18, 1966, 80 Stat. 294, provided for payment of additional compensation to legislative branch employees.
Section 60e–14, Pub. L. 90–206, title II, § 214(a), (b), (f), (m), Dec. 16, 1967, 81 Stat. 635–637, provided for payment of additional compensation to legislative branch employees.



§ 60f. Repealed. Pub. L. 90–57, § 105(i)(2), July 28, 1967, 81 Stat. 144

Section, acts July 1, 1941, ch. 268, 55 Stat. 448; June 8, 1942, ch. 396, 56 Stat. 333; June 28, 1943, ch. 173, title I, 57 Stat. 222; June 26, 1944, ch. 277, title I, 58 Stat. 337; Dec. 20, 1944, ch. 617, § 2(a), 58 Stat. 832; June 13, 1945, ch. 189, 59 Stat. 241; July 1, 1946, ch. 530, 60 Stat. 390; Oct. 28, 1949, ch. 783, title I, § 101(c)(3), 63 Stat. 974; Oct. 24, 1951, ch. 554, § 2(c)(2), 65 Stat. 614; June 28, 1955, ch. 189, § 4(e)(3), 69 Stat. 177; May 19, 1956, ch. 313, Ch. XII, 70 Stat. 175; Sept. 1, 1959, Pub. L. 86–213, § 1(a), (b), 73 Stat. 443; Aug. 10, 1961, Pub. L. 87–130, 75 Stat. 323, authorized Senators and committee chairmen to change employees’ salaries, required certifications, and provided for designation of titles for positions. See section 4575(a), (d), (e) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Aug. 1, 1967, see section 105(k) of Pub. L. 90–57, set out as an Effective Date note under section 4575 of this title.



§ 60f–1. Repealed. Pub. L. 86–213, § 1(c), Sept. 1, 1959, 73 Stat. 444

Section, act June 27, 1956, ch. 453, 70 Stat. 359, authorized Senators to fix basic compensation of one employee at a rate not to exceed $8,040 per annum.



§§ 60g, 60g–1. Repealed. Pub. L. 91–510, title IV, § 477(a)(1), (2), Oct. 26, 1970, 84 Stat. 1195

Section 60g, acts Dec. 20, 1944, ch. 617, § 1, 58 Stat. 831; June 23, 1949, ch. 238, § 4, 63 Stat. 265, related to clerk hire for Members and Resident Commissioner, rearrangements or changes in salaries and number of employees, maximum and minimum salaries, prohibition against increase in aggregate amount of salaries, required compensation rate to be in multiples of five, and certification of rearrangements or changes of salary schedules.


Section 60g–1, acts July 2, 1954, ch. 455, title I, 68 Stat. 401; Aug. 5, 1955, ch. 568, § 11(a), 69 Stat. 509; Aug. 3, 1956, ch. 938, § 1(a), 70 Stat. 990; Aug. 10, 1961, Pub. L. 87–130, § 103, 75 Stat. 334; July 27, 1965, Pub. L. 89–90, § 103, 79 Stat. 81; Aug. 27, 1966, Pub. L. 89– 545, § 103, 80 Stat. 369, related to increase in basic rates for clerk hire for House Members and Resident Commissioner, including the case of a constituency having a population of five hundred thousand or more, limited basic rate to $7,500 per annum and to one person at any one time.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 60g–2. Transferred
Editorial Notes
Codification
Section 60g–2 was editorially reclassified as section 5322 of this title.

Prior ProvisionsA prior section 60g–2, based on House Resolution No. 416, Eighty-ninth Congress, June 16, 1965, as enacted into permanent law by Pub. L. 89–545, § 103, Aug. 27, 1966, 80 Stat. 369, which related to employment of student congressional interns by Members of the House of Representatives and the Resident Commissioner from Puerto Rico, was repealed by section 2 of House Resolution No. 420, Ninety-third Congress, Sept. 18, 1973, as enacted into permanent law by Pub. L. 93–245, ch. VI, § 600, Jan. 3, 1974, 87 Stat. 1079, which provided that: “H. Res. 416, Eighty-ninth Congress, adopted June 16, 1965, and enacted as permanent law by section 103 of the Legislative Branch Appropriation Act, 1967 (80 Stat. 369; Public Law 89–545; 2 U.S.C. 60g–2), shall not be effective in the Ninety-third Congress on and after the effective date specified in section 3 of this resolution; and, effective on the date of enactment of the provisions of this resolution as permanent law, such H. Res. 416, Eighty-ninth Congress, is repealed.”




§ 60h. Omitted
Editorial Notes
Codification
Section, act Apr. 25, 1945, ch. 95, title I, 59 Stat. 78, limited salary increases under section 60g of this title of standing committee clerks.



§ 60i. Repealed. Pub. L. 87–730, § 106(c), Oct. 2, 1962, 76 Stat. 695

Section, act Feb. 13, 1945, ch. 2, § 1, 59 Stat. 4, prescribed basic rates of compensation of telephone operators on the United States Capitol telephone exchange and authorized certain longevity increases. See section 4507 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1962, see section 106(e) of Pub. L. 87–730, set out as an Effective Date note under section 4507 of this title.

Prohibition Against Payment of Longevity Increase After September 1, 1962Pub. L. 87–730, § 106(c), Oct. 2, 1962, 76 Stat. 695, provided in part that no longevity increase payable under authority of this section prior to Sept. 1, 1962, shall be payable on or after Sept. 1, 1962.



§ 60j. Transferred
Editorial Notes
Codification
Section 60j was editorially reclassified as section 4507 of this title.



§ 60j–1. Transferred
Editorial Notes
Codification
Section 60j–1 was editorially reclassified as a note under section 1927 of this title.



§ 60j–2. Transferred
Editorial Notes
Codification
Section 60j–2 was editorially reclassified as section 4508 of this title.



§ 60j–3. Repealed. Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189

Section, Pub. L. 95–391, title I, § 109, Sept. 30, 1978, 92 Stat. 773; Pub. L. 96–304, title I, § 107(c), July 8, 1980, 94 Stat. 890, provided for merit compensation for employees rated as outstanding and exceptional by Secretary of Senate and Sergeant at Arms and Doorkeeper, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of RepealSection 101 of S. 2939, 97th Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law, provided that the repeal is effective Oct. 1, 1982.

Reports Covering Fiscal Year Ending September 30, 1982Section 101 of S. 2939, 97th Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law, provided in part that the reports required by subsec. (e) of this section with respect to the fiscal year ending Sept. 30, 1982, be filed notwithstanding the repeal. Subsec. (e) of this section had required that within thirty days following the end of each fiscal year, the Secretary of the Senate and the Sergeant at Arms and Doorkeeper file reports with the Senate Committee on Appropriations detailing the use and implementation of the authority contained in this section and that such reports include the names of all employees receiving merit compensation under authority of this section at the end of the fiscal year, the positions occupied by them and the date when each such employee first began to receive merit compensation.



§ 60j–4. Transferred
Editorial Notes
Codification
Section 60j–4 was editorially reclassified as section 4509 of this title.



§ 60k. Transferred
Editorial Notes
Codification
Section 60k was editorially reclassified as a note under section 1313 of this title.



§ 60l. Transferred
Editorial Notes
Codification
Section 60l was editorially reclassified as a note under section 1311 of this title.



§§ 60m, 60n. Repealed. Pub. L. 104–1, title V, § 504(b), Jan. 23, 1995, 109 Stat. 41

Section 60m, Pub. L. 103–3, title V, § 501, Feb. 5, 1993, 107 Stat. 27; Pub. L. 103–283, title III, § 312(f)(4), July 22, 1994, 108 Stat. 1447, related to family and medical leave for certain Senate employees. See section 1301 et seq. of this title.


Section 60n, Pub. L. 103–3, title V, § 502, Feb. 5, 1993, 107 Stat. 28, related to family and medical leave for certain employees of House of Representatives. See section 1301 et seq. of this title.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 104–1, title V, § 504(b), Jan. 23, 1995, 109 Stat. 41, provided in part that sections 60m and 60n of this title are repealed, except as provided in section 1435 of this title.



§ 60o. Transferred
Editorial Notes
Codification
Section 60o was editorially reclassified as section 4537 of this title.

Statutory Notes and Related Subsidiaries
Lump Sum Payment for Accrued Annual Leave of Senate EmployeesPub. L. 106–554, § 1(a)(2) [title I, § 6], Dec. 21, 2000, 114 Stat. 2763, 2763A–97, which related to lump sum payment for accrued annual leave of Senate employees, was editorially reclassified as section 4580 of this title.



§ 60p. Transferred
Editorial Notes
Codification
Section 60p was editorially reclassified as section 4595 of this title.



§ 60q. Transferred
Editorial Notes
Codification
Section 60q was editorially reclassified as section 4505 of this title.



§ 61. Transferred
Editorial Notes
Codification
Section 61 was editorially reclassified as section 4574 of this title.



§ 61–1. Transferred
Editorial Notes
Codification
Section 61–1 was editorially reclassified as section 4575 of this title.



§ 61–1a. Transferred
Editorial Notes
Codification
Section 61–1a was editorially reclassified as section 4576 of this title.



§ 61–1b. Transferred
Editorial Notes
Codification
Section 61–1b was editorially reclassified as section 4577 of this title.



§ 61–1c. Transferred
Editorial Notes
Codification
Section 61–1c was editorially reclassified as section 4581 of this title.



§ 61–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–206, title II, § 214(g)–(i), Dec. 16, 1967, 81 Stat. 636, provided for an increase in annual rate of gross compensation for pay periods after Dec. 16, 1967, for certain employees whose compensation is disbursed by Secretary of Senate and Clerk of House of Representatives.



§ 61a. Transferred
Editorial Notes
Codification
Section 61a was editorially reclassified as section 6531 of this title. Section 6531 of this title was subsequently repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(H), Dec. 20, 2019, 133 Stat. 2776.

Prior ProvisionsA prior section 61a, act Aug. 5, 1955, ch. 568, § 1, 69 Stat. 499, prescribed gross annual compensation of Secretary of Senate.



§§ 61a–1, 61a–2. Omitted
Editorial Notes
Codification
Section 61a–1, acts June 27, 1956, ch. 453, § 101, 70 Stat. 356; July 9, 1971, Pub. L. 92–51, § 101, 85 Stat. 125, provided for rate of compensation of Chief Clerk of Senate which office was superseded by Assistant Secretary of Senate.
Section 61a–2, Pub. L. 88–426, title II, § 202(i), Aug. 14, 1964, 78 Stat. 414; Pub. L. 95–94, title I, § 108(a), Aug. 5, 1977, 91 Stat. 661, provided for rate of compensation for Postmaster and Assistant Postmaster of Senate. See section 6597 of this title which abolished all statutory positions in Office of Sergeant at Arms and Doorkeeper of Senate, with specified exceptions, effective Oct. 1, 1981, and authorized Sergeant at Arms and Doorkeeper of Senate to appoint and fix compensation of such employees as appropriate.



§ 61a–3. Transferred
Editorial Notes
Codification
Section 61a–3 was editorially reclassified as section 6534 of this title.



§ 61a–4. Repealed. Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 531

Section, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340; Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 807, provided for appointment and salary of a Comptroller of the Senate and a secretary to the Comptroller.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 93–145 provided that the repeal is effective July 1, 1973.



§ 61a–4a. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–342, § 101, July 10, 1972, 86 Stat. 433, authorized Comptroller of Senate to appoint and fix compensation of an auditor in lieu of a secretary. Section was omitted in view of repeal of section 61a–4 of this title which authorized appointment of a Comptroller of Senate by President pro tempore of the Senate and the appointment by Comptroller of Senate of a secretary, and repeal of section 61a–5 of this title which set out duties of Comptroller of Senate, one of which was to appoint a secretary.



§ 61a–5. Repealed. Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 531

Section, Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 807, set out the duties to be performed by the Comptroller of the Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 93–145 provided that the repeal is effective July 1, 1973.



§§ 61a–6 to 61a–8. Omitted
Editorial Notes
Codification
Sections were omitted for lack of general applicability. Sections were taken from the Legislative Branch Appropriation Act, 1971, the Legislative Branch Appropriation Act, 1972, and the Supplemental Appropriation Act, 1973, respectively, and provided for the appointment and compensation of specified employees of the Senate by the Secretary of the Senate.
Section 61a–6, Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 808, was effective Aug. 1, 1970.
Section 61a–7, Pub. L. 92–51, July 9, 1971, 85 Stat. 125, was effective July 1, 1971.
Section 61a–8, Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1504, was effective Nov. 1, 1972.



§ 61a–9. Transferred
Editorial Notes
Codification
Section 61a–9 was editorially reclassified as section 6565 of this title.



§ 61a–9a. Transferred
Editorial Notes
Codification
Section 61a–9a was editorially reclassified as section 6564 of this title.



§ 61a–10. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 528, which was from the Legislative Branch Appropriation Act, 1974, and provided for appointment and compensation of specified Senate employees by Secretary of Senate, effective July 1, 1973, was omitted for lack of general applicability.



§ 61a–11. Transferred
Editorial Notes
Codification
Section 61a–11 was editorially reclassified as section 6539 of this title.



§ 61b. Transferred
Editorial Notes
Codification
Section 61b was editorially reclassified as section 6535 of this title.



§§ 61b–1 to 61b–2. Omitted
Editorial Notes
Codification
Sections were omitted in view of section 6539 of this title which abolished all statutory positions in Office of Secretary of Senate, with specified exceptions, effective Oct. 1, 1981, and authorized Secretary of Senate to appoint and fix the compensation of such employees as appropriate.
Section 61b–1, Pub. L. 87–730, Oct. 2, 1962, 76 Stat. 680, provided for the appointment and compensation of a second assistant parliamentarian.
Section 61b–1a, Pub. L. 92–342, July 10, 1972, 86 Stat. 433; Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 654, provided for the appointment and compensation of a third assistant parliamentarian.
Section 61b–2, Pub. L. 90–608, ch. VII, § 701, Oct. 21, 1968, 82 Stat. 1195, provided for the appointment and compensation of a Curator of Art and Antiquities.



§ 61b–3. Transferred
Editorial Notes
Codification
Section 61b–3 was editorially reclassified as section 6541 of this title.



§ 61c. Omitted
Editorial Notes
Codification
Section, Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 270, which set the compensation for certain positions in office of Secretary of Senate, was omitted for lack of general applicability.

Prior ProvisionsA prior section 61c, acts Aug. 5, 1955, ch. 568, § 1, 69 Stat. 499; June 27, 1956, ch. 453, 70 Stat. 356; Aug. 21, 1959, Pub. L. 86–176, 73 Stat. 398; Aug. 10, 1961, Pub. L. 87–130, 75 Stat. 320, set basic annual compensation of certain positions in office of Secretary of Senate.



§ 61c–1. Transferred
Editorial Notes
Codification
Section 61c–1 was editorially reclassified as section 6540 of this title.



§ 61c–2. Transferred
Editorial Notes
Codification
Section 61c–2 was editorially reclassified as section 6537 of this title. Section 6537 of this title was subsequently repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.



§ 61d. Transferred
Editorial Notes
Codification
Section 61d was editorially reclassified as section 6651 of this title. Section 6651 of this title was subsequently repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(G), Dec. 20, 2019, 133 Stat. 2776.

Prior ProvisionsA prior section 61d, Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 528; Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80; Pub. L. 96–38, title I, § 103, July 25, 1979, 93 Stat. 112; Pub. L. 97–51, § 121, Oct. 1, 1981, 95 Stat. 965, provided that effective October 1, 1981, the compensation of Chaplain of Senate would be $52,750.
Another prior section 61d, acts Aug. 5, 1955, ch. 568, § 1, 69 Stat. 499; July 12, 1960, Pub. L. 86–628, 74 Stat. 446; Aug. 14, 1964, Pub. L. 88–426, title II, § 203(h), 78 Stat. 415; Dec. 12, 1969, Pub. L. 91–145, 83 Stat. 340; Aug. 18, 1970, Pub. L. 91–382, 84 Stat. 808, made provision for the appointment of a Secretary to Chaplain of Senate and prescribed compensation of Chaplain of Senate and Secretary to Chaplain.



§ 61d–1. Transferred
Editorial Notes
Codification
Section 61d–1 was editorially reclassified as section 6652 of this title.

Prior ProvisionsA prior section 61d–1, Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 424; Pub. L. 96–38, title I, § 103, July 25, 1979, 93 Stat. 112, authorized Chaplain of Senate to appoint and fix compensation of a secretary at not to exceed $20,034 per annum.



§ 61d–2. Transferred
Editorial Notes
Codification
Section 61d–2 was editorially reclassified as section 6653 of this title.

Prior ProvisionsA prior section 61d–2, Pub. L. 94–303, title I, § 114, June 1, 1976, 90 Stat. 614, authorized a postage allowance for Chaplain of Senate, prior to repeal by Pub. L. 97–51, § 127(b)(2), Oct. 1, 1981, 95 Stat. 966.



§ 61d–3. Repealed. Pub. L. 108–199, div. H, § 155(b)(1), Jan. 23, 2004, 118 Stat. 450

Section, acts Pub. L. 104–53, title I, § 2, Nov. 19, 1995, 109 Stat. 517; Pub. L. 105–275, title I, § 2(a), Oct. 21, 1998, 112 Stat. 2433, related to the Office of the Chaplain Expense Revolving Fund. See section 6654 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable with respect to fiscal year 2004 and each fiscal year thereafter, see section 6654(c) of this title.



§ 61d–4. Transferred
Editorial Notes
Codification
Section 61d–4 was editorially reclassified as section 6654 of this title.



§ 61e. Transferred
Editorial Notes
Codification
Section 61e was editorially reclassified as section 6591 of this title. Section 6591 of this title was subsequently repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(H), Dec. 20, 2019, 133 Stat. 2776.

Prior ProvisionsA prior section 61e, act Aug. 5, 1955, ch. 568, § 1, 69 Stat. 501, prescribed gross annual compensation of Sergeant at Arms of Senate.



§ 61e–1. Transferred
Editorial Notes
Codification
Section 61e–1 was editorially reclassified as section 6594 of this title.



§ 61e–2. Transferred
Editorial Notes
Codification
Section 61e–2 was editorially reclassified as section 6595 of this title.



§ 61e–3. Transferred
Editorial Notes
Codification
Section 61e–3 was editorially reclassified as section 6593 of this title.



§ 61e–4. Transferred
Editorial Notes
Codification
Section 61e–4 was editorially reclassified as section 6598 of this title.



§§ 61f, 61f–1. Omitted

Section 61f, acts Aug. 5, 1955, ch. 568, 69 Stat. 501; June 27, 1956, ch. 453, 70 Stat. 357; July 1, 1957, Pub. L. 85–75, 71 Stat. 245; July 31, 1958, Pub. L. 85–570, 72 Stat. 440; Aug. 21, 1959, Pub. L. 86–176, 73 Stat. 399; July 12, 1960, Pub. L. 86–628, 74 Stat. 447; Aug. 10, 1961, Pub. L. 87–130, 75 Stat. 321; Oct. 2, 1962, Pub. L. 87–730, 76 Stat. 681; Dec. 30, 1963, Pub. L. 88–248, 77 Stat. 804, prescribed the basic annual compensation of certain clerical, skilled, and unskilled employees in the office of Sergeant at Arms and Doorkeeper of Senate, and was omitted for lack of general applicability.


Section 61f–1, Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 808, authorized Sergeant at Arms to employ certain additional personnel and prescribed their compensation, and was omitted for lack of general applicability.



§ 61f–1a. Transferred
Editorial Notes
Codification
Section 61f–1a was editorially reclassified as section 6612 of this title.



§§ 61f–2 to 61f–6. Omitted

Sections were omitted for lack of general applicability. Sections were from the Legislative Branch Appropriation Act, 1972, the Supplemental Appropriation Act, 1972, the Supplemental Appropriation Act, 1973, the Legislative Branch Appropriation Act, 1974, and the Supplemental Appropriation Act, 1974, respectively, and provided for the appointment and compensation of specified Senate employees by the Sergeant at Arms.


Section 61f–2, Pub. L. 92–51, July 9, 1971, 85 Stat. 127, was effective July 1, 1971.


Section 61f–3, Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 634, was effective Jan. 1, 1972.


Section 61f–4, Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1504, was effective Nov. 1, 1972.


Section 61f–5, Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 529, was effective July 1, 1973.


Section 61f–6, Pub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1078, was effective Dec. 1, 1973.



§ 61f–7. Transferred
Editorial Notes
Codification
Section 61f–7 was editorially reclassified as section 6597 of this title.



§ 61f–8. Transferred
Editorial Notes
Codification
Section 61f–8 was editorially reclassified as section 6599 of this title.



§ 61f–9. Transferred
Editorial Notes
Codification
Section 61f–9 was editorially reclassified as section 6596 of this title.



§ 61f–10. Transferred
Editorial Notes
Codification
Section 61f–10 was editorially reclassified as section 6502 of this title.



§ 61f–11. Transferred
Editorial Notes
Codification
Section 61f–11 was editorially reclassified as section 6620 of this title.



§ 61f–12. Transferred
Editorial Notes
Codification
Section 61f–12 was editorially reclassified as section 6628 of this title.



§ 61f–13. Transferred
Editorial Notes
Codification
Section 61f–13 was editorially reclassified as section 6633 of this title.



§ 61f–14. Transferred
Editorial Notes
Codification
Section 61f–14 was editorially reclassified as section 6617 of this title.



§ 61g. Transferred
Editorial Notes
Codification
Section 61g was editorially reclassified as section 6151 of this title.

Prior ProvisionsA prior section 61g, acts Aug. 5, 1955, ch. 568, 69 Stat. 502; June 27, 1956, ch. 453, § 101, 70 Stat. 357, prescribed the gross annual compensation of Secretaries of Senate Majority and Minority.



§§ 61g–1 to 61g–3. Omitted
Editorial Notes
Codification
Section 61g–1, Pub. L. 89–691, title IV, § 404, Oct. 15, 1966, 80 Stat. 1024, authorized, effective Oct. 1, 1966, Senate Majority Leader to fix the gross compensation of Secretary for Majority at not to exceed $25,611.05 per annum so long as position is held by present incumbent. See section 6151 of this title.
Sections 61g–2 and 61g–3, Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 272, originally classified to section 61g–3 and later reclassified to section 61g–2, authorized, effective July 1, 1975, and each fiscal year thereafter, Secretaries for Senate Majority and Minority to each appoint and fix compensation of an assistant during emergencies at specified rates of compensation for not more than six months in each fiscal year. Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 658, abolished such positions, effective Oct. 1, 1977, and authorized Secretaries concerned to appoint such employees as they deem appropriate. See section 6152 of this title.



§ 61g–4. Transferred
Editorial Notes
Codification
Section 61g–4 was editorially reclassified as section 6156 of this title.

Prior ProvisionsA prior section 61g–4, Pub. L. 95–26, title I, § 100, May 4, 1977, 91 Stat. 80, authorized Secretary of Conference of Majority and Secretary of Conference of Minority each to appoint and fix compensation of an Executive Assistant and a Secretary. These positions were abolished by section 102 of Pub. L. 96–38, effective Oct. 1, 1979.



§ 61g–5. Transferred
Editorial Notes
Codification
Section 61g–5 was editorially reclassified as section 6152 of this title.



§ 61g–6. Transferred
Editorial Notes
Codification
Section 61g–6 was editorially reclassified as section 6155 of this title.



§ 61g–6a. Transferred
Editorial Notes
Codification
Section 61g–6a was editorially reclassified as section 6153 of this title.



§ 61g–6b. Transferred
Editorial Notes
Codification
Section 61g–6b was editorially reclassified as section 6154 of this title.



§ 61g–7. Transferred
Editorial Notes
Codification
Section 61g–7 was editorially reclassified as section 6157 of this title.



§ 61g–8. Transferred
Editorial Notes
Codification
Section 61g–8 was editorially reclassified as section 6158 of this title.



§§ 61h, 61h–1. Omitted
Editorial Notes
Codification
Section 61h, Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775, set forth maximum annual rate of compensation for Assistant Secretaries for Senate Majority and Minority. Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 658, abolished such positions, effective Oct. 1, 1977, and authorized Secretaries concerned to appoint and fix compensation of such employees as they deem appropriate. See section 6152 of this title.
A prior section 61h, acts Aug. 5, 1955, ch. 568, 69 Stat. 502; June 27, 1956, ch. 453, 70 Stat. 357; Aug. 21, 1959, Pub. L. 86–176, 73 Stat. 399; Aug. 10, 1961, Pub. L. 87–130, 75 Stat. 321; July 27, 1965, Pub. L. 89–90, 79 Stat. 266, authorized basic per annum compensation of Assistant Secretaries for Senate Majority and Minority to be fixed by the respective Secretaries.
Section 61h–1, Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775, set a maximum annual rate of compensation of $38,000 for administrative assistants in Offices of Senate Majority and Minority Leaders. Positions established by Legislative Branch Appropriation Act, 1970, for Offices of Senate Majority and Minority Leaders, which Act, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, formerly classified to this section, authorized respective leaders to appoint an administrative assistant, were abolished, see title I of Pub. L. 95–26, 91 Stat. 80, set out below. See, also, section 6131 of this title.
A prior section 61h–1, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, authorized Senate Majority and Minority Leaders to each appoint and fix compensation of an administrative assistant, a legislative assistant, an executive secretary, and a clerical assistant in lieu of positions heretofore authorized by Senate Resolution 158, agreed to December 9, 1941, Pub. L. 86–30, approved May 20, 1959, and Senate Resolution 240, agreed to January 24, 1952.

Statutory Notes and Related Subsidiaries

Abolition of Positions in Offices of Senate Majority and Minority Leaders
Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80, provided in part: “That the positions established by the Legislative Branch Appropriation Act, 1970 [Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 338], for the Offices of the Majority and Minority Leaders [of the Senate] are abolished effective April 1, 1977.”
 The positions referred to were enumerated in Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, classified to former section 61h–1 of this title, which authorized the respective leaders to appoint an administrative assistant, a legislative assistant, an executive secretary, and a clerical assistant in lieu of the positions authorized prior thereto by Senate Resolution 158, agreed to Dec. 9, 1941, Pub. L. 86–30, approved May 20, 1959, and Senate Resolution 240, agreed to Jan. 24, 1952. See section 6131 of this title.



§ 61h–2. Repealed. Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775

Section, Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, set a maximum annual rate of compensation of $36,500 for legislative assistants in Offices of Senate Majority and Minority Leaders. Positions established by Legislative Branch Appropriation Act, 1970, for Offices of Senate Majority and Minority Leaders, which Act, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, classified to former section 61h–1 of this title, authorized the respective leaders to appoint a legislative assistant, were abolished, see Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80, set out as a note under former section 61h–1 of this title. See, also, section 6131 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.



§ 61h–3. Omitted
Editorial Notes
Codification
Section 61h–3, Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 269, authorized Senate Majority and Minority Leaders to appoint and fix compensation of an executive secretary and a clerical assistant effective July 1, 1975. Positions established by Legislative Branch Appropriation Act, 1970, for Offices of Senate Majority and Minority Leaders, which Act, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, classified to former section 61h–1 of this title, authorized the respective leaders to appoint an executive secretary, and a clerical assistant, were abolished, see Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80, set out as a note under former section 61h–1 of this title. See, also, section 6131 of this title.



§ 61h–4. Transferred
Editorial Notes
Codification
Section 61h–4 was editorially reclassified as section 6131 of this title.



§ 61h–5. Transferred
Editorial Notes
Codification
Section 61h–5 was editorially reclassified as section 6132 of this title.

Prior ProvisionsA prior section 61h–5, Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80, authorizing the Majority Leader and the Minority Leader to appoint, respectively, an Assistant to the Majority Leader for Floor Operations and an Assistant to the Minority Leader for Floor Operations, was omitted in view of section 101(b) of Pub. L. 98–51, title I, July 14, 1983, 97 Stat. 265, which provided that effective Oct. 1, 1983, the positions of Assistant to the Majority Leader for Floor Operations and Assistant to the Minority Leader for Floor Operations established by the Supplemental Appropriations Act, 1977 (Pub. L. 95–26) were abolished.



§ 61h–6. Transferred
Editorial Notes
Codification
Section 61h–6 was editorially reclassified as section 6501 of this title.



§ 61h–7. Transferred
Editorial Notes
Codification
Section 61h–7 was editorially reclassified as section 6133 of this title.



§§ 61i to 61j–1. Omitted
Editorial Notes
Codification
Section 61i, Pub. L. 86–30, title I, May 20, 1959, 73 Stat. 48, which was from the Second Supplemental Appropriation Act, 1959, authorized Senate Majority and Minority Leaders to fix, effective May 1, 1959, basic salaries of research assistants authorized by S. Res. 158, agreed to Dec. 9, 1941, at not to exceed $8,820 per annum. See section 6131 of this title.
Section 61j, Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775, set a maximum annual rate of compensation of $37,000 for administrative assistants in offices of Senate Majority and Minority Whips. Positions established by Legislative Branch Appropriation Act, 1970, for Offices of Senate Majority and Minority Whips, which Act, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, classified to former section 61j of this title, authorized the respective whips to appoint an administrative assistant, were abolished, see title I of Pub. L. 95–26, set out in part as a note under former section 61h–1 of this title. See, also, section 6134 of this title.
A prior section 61j, Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 339, authorized Senate Majority and Minority Whips to each appoint and fix compensation of an administrative assistant and an executive secretary.
Section 61j–1, Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 270, authorized Senate Majority and Minority Whips, effective July 1, 1975, each to appoint and fix compensation of a legislative assistant. The positions established by Pub. L. 94–59 for the Offices of Majority and Minority Whips were abolished effective Apr. 1, 1977, by Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80, set out as a note under section 61h–1 of this title. See, also, section 6134 of this title.



§ 61j–2. Transferred
Editorial Notes
Codification
Section 61j–2 was editorially reclassified as section 6134 of this title.



§ 61k. Transferred
Editorial Notes
Codification
Section 61k was editorially reclassified as section 6113 of this title.

Prior ProvisionsA prior section 61k, Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 79, authorized President pro tempore of Senate to appoint and fix compensation of an Administrative Assistant, a Legislative Assistant, and an Executive Secretary. These positions were abolished effective Oct. 1, 1979, by section 101 of Pub. L. 96–38.



§ 61l. Transferred
Editorial Notes
Codification
Section 61l was editorially reclassified as section 6114 of this title.



§ 62. Transferred
Editorial Notes
Codification
Section 62 was editorially reclassified as section 6592 of this title.



§ 62a. Omitted
Editorial Notes
Codification
Section, act May 1, 1947, ch. 49, title I, 61 Stat. 58, accorded Sergeant at Arms of Senate the same priority as executive agencies under the Surplus Property Act of 1944, act Oct. 3, 1944, ch. 479, 58 Stat. 765. The Surplus Property Act of 1944, which was formerly classified principally to sections 1611 to 1646 of the former Appendix to Title 50, War and National Defense, was repealed, with certain exceptions, by act June 30, 1949, ch. 288, title V, § 503, 63 Stat. 399, and the priorities thereunder expired Dec. 31, 1949. See References in Text note under section 352 of Title 30, Mineral Lands and Mining.



§ 62b. Transferred
Editorial Notes
Codification
Section, act July 26, 1949, ch. 366, 63 Stat. 482, which related to audits and reports by Comptroller General of fiscal records of House Sergeant at Arms, was transferred to section 81a of this title, and was subsequently repealed by Pub. L. 104–186.



§ 63. Repealed. Pub. L. 104–186, title II, § 204(21), Aug. 20, 1996, 110 Stat. 1733

Section, R.S. § 73, related to duties of Doorkeeper of Senate. Provisions of R.S. § 73 which related to duties of Doorkeeper of House of Representatives were classified to section 76 of this title prior to repeal by Pub. L. 104–186.



§ 64. Omitted
Editorial Notes
Codification
Section, R.S. § 56, authorizing payment on requisitions drawn by Secretary of Senate of moneys appropriated for compensation of Senate members and officers and for contingent Senate expenses, was omitted in view of the abolition of appropriation for the fund provided for in this section on and after July 1, 1935, and the authorization of annual definite appropriations by act June 26, 1934, ch. 756, § 14, 48 Stat. 1230.



§ 64–1. Transferred
Editorial Notes
Codification
Section 64–1 was editorially reclassified as section 6542 of this title.



§ 64–2. Transferred
Editorial Notes
Codification
Section 64–2 was editorially reclassified as section 6562 of this title.

Prior ProvisionsA prior section 64–2, Pub. L. 95–26, title I, § 108, May 4, 1977, 91 Stat. 85, provided that, on and after May 4, 1977, Secretary of Senate was authorized to transfer funds between appropriations with approval of a resolution of Senate.



§ 64–3. Transferred
Editorial Notes
Codification
Section, Pub. L. 95–26, title I, § 111, May 4, 1977, 91 Stat. 87; Pub. L. 108–7, div. H, title I, § 1018(h)(3), Feb. 20, 2003, 117 Stat. 369, which related to reimbursement for Capitol Police salaries paid by Capitol Police for service at Federal Law Enforcement Training Center, was transferred to section 1905a of this title.



§ 64a. Transferred
Editorial Notes
Codification
Section 64a was editorially reclassified as section 6532 of this title.



§ 64a–1. Transferred
Editorial Notes
Codification
Section 64a–1 was editorially reclassified as section 6536 of this title.



§ 64b. Transferred
Editorial Notes
Codification
Section 64b was editorially reclassified as section 6533 of this title.



§ 65. Repealed. Pub. L. 92–310, title II, § 220(a), (c), June 6, 1972, 86 Stat. 204

Section, R.S. §§ 57, 59; acts Mar. 2, 1895, ch. 177, § 5, 28 Stat. 807; Oct. 31, 1951, ch. 655, § 13, 65 Stat. 715, required Secretary of Senate to give a bond in the sum of $20,000.



§ 65a. Transferred
Editorial Notes
Codification
Section 65a was editorially reclassified as section 6507 of this title.



§ 65b. Transferred
Editorial Notes
Codification
Section 65b was editorially reclassified as section 6613 of this title.



§ 65c. Transferred
Editorial Notes
Codification
Section 65c was editorially reclassified as section 6512 of this title.



§ 65d. Transferred
Editorial Notes
Codification
Section 65d was editorially reclassified as section 6614 of this title.



§ 65e. Transferred
Editorial Notes
Codification
Section, Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 333, which provided that effective with fiscal year 1983 and each fiscal year thereafter, the expense allowance of Majority and Minority Whips of Senate could not exceed $5,000 each fiscal year for each Whip, was transferred and executed to section 31a–1 of this title. Section 31a–1 was editorially reclassified as section 6102 of this title.



§ 65f. Transferred
Editorial Notes
Codification
Section 65f was editorially reclassified as section 6567 of this title.



§ 66. Repealed. Pub. L. 93–344, title V, § 505(1), July 12, 1974, 88 Stat. 322

Section, act June 19, 1934, ch. 648, title I, § 1, 48 Stat. 1022, directed that the fiscal year for adjustment of accounts of Secretary of Senate for compensation and mileage of Senators extend from July 1 to June 30.



§ 66a. Transferred
Editorial Notes
Codification
Section 66a was editorially reclassified as section 4578 of this title.



§ 67. Transferred
Editorial Notes
Codification
Section 67 was editorially reclassified as section 6312 of this title.



§ 67a. Transferred
Editorial Notes
Codification
Section 67a was editorially reclassified as section 4335 of this title.



§ 68. Transferred
Editorial Notes
Codification
Section 68 was editorially reclassified as section 6503 of this title.



§ 68–1. Transferred
Editorial Notes
Codification
Section 68–1 was editorially reclassified as section 6504 of this title.



§ 68–2. Transferred
Editorial Notes
Codification
Section 68–2 was editorially reclassified as section 6505 of this title.



§ 68–3. Transferred
Editorial Notes
Codification
Section 68–3 was editorially reclassified as section 6506 of this title.



§ 68–4. Transferred
Editorial Notes
Codification
Section 68–4 was editorially reclassified as section 6615 of this title.



§ 68–5. Transferred
Editorial Notes
Codification
Section 68–5 was editorially reclassified as section 6629 of this title.



§ 68–6. Transferred
Editorial Notes
Codification
Section 68–6 was editorially reclassified as section 6508 of this title.



§ 68–6a. Transferred
Editorial Notes
Codification
Section 68–6a was editorially reclassified as section 6611 of this title.



§ 68–7. Transferred
Editorial Notes
Codification
Section 68–7 was editorially reclassified as section 6574 of this title.



§ 68–8. Transferred
Editorial Notes
Codification
Section 68–8 was editorially reclassified as section 6509 of this title.



§ 68a. Transferred
Editorial Notes
Codification
Section 68a was editorially reclassified as section 6510 of this title.



§ 68b. Transferred
Editorial Notes
Codification
Section 68b was editorially reclassified as section 6513 of this title.



§ 68c. Transferred
Editorial Notes
Codification
Section 68c was editorially reclassified as section 4331 of this title.



§ 68d. Transferred
Editorial Notes
Codification
Section 68d was editorially reclassified as section 6511 of this title.



§ 68e. Transferred
Editorial Notes
Codification
Section 68e was editorially reclassified as section 6561 of this title.



§ 68f. Transferred
Editorial Notes
Codification
Section 68f was editorially reclassified as section 6563 of this title.



§ 69. Transferred
Editorial Notes
Codification
Section 69 was editorially reclassified as section 4333 of this title.



§ 69–1. Transferred
Editorial Notes
Codification
Section 69–1 was editorially reclassified as section 4334 of this title.



§ 69a. Transferred
Editorial Notes
Codification
Section 69a was editorially reclassified as section 6514 of this title.

Prior ProvisionsA prior section 69a, Pub. L. 95–94, title I, § 105, Aug. 5, 1977, 91 Stat. 661, provided for expenditure of $1,000 during any fiscal year to conduct orientation seminars for new Senators and their staffs, prior to repeal, effective July 1, 1979, by Pub. L. 96–38, title I, § 107(b), July 25, 1979, 93 Stat. 113.



§ 69b. Transferred
Editorial Notes
Codification
Section 69b was editorially reclassified as section 6578 of this title.



§§ 70 to 72. Omitted
Editorial Notes
Codification
Section 70, act July 16, 1914, ch. 141, § 1, 38 Stat. 456, repealed resolutions passed prior to July 1, 1914, authorizing payment for clerical and messenger service.
Section 71, act July 11, 1919, ch. 6, § 1, 41 Stat. 57, was a provision in the Third Deficiency Act of 1919 authorizing Secretary of the Army to transfer to Sergeant at Arms of Senate motor equipment no longer required by the War Department. It is the opinion of the Department of the Army the section was intended to cover only surplus Army material on hand following World War I.
Section 72, acts Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1291; May 13, 1926, ch. 294, § 1, 44 Stat. 542; Feb. 23, 1927, ch. 168, § 1, 44 Stat. 1152; May 14, 1928, ch. 551, § 1, 45 Stat. 522; Feb. 28, 1929, ch. 367, § 1, 45 Stat. 1392; June 6, 1930, ch. 407, § 1, 46 Stat. 509; Feb. 20, 1931, ch. 234, § 1, 46 Stat. 1179; June 30, 1932, ch. 314, pt. I, § 1, 47 Stat. 387; Feb. 28, 1933, ch. 134, § 1, 47 Stat. 1356, related to Committee employees after termination of Congress, and was limited to the Legislative Branch Appropriation Acts of which it was a part.



§ 72a. Transferred
Editorial Notes
Codification
Section 72a was editorially reclassified as section 4301 of this title.

Statutory Notes and Related Subsidiaries
Overtime Pay for FBI Employees Detailed to House Committee on AppropriationsPub. L. 103–283, title I, July 22, 1994, 108 Stat. 1430, which related to overtime pay for FBI employees detailed to House Committee on Appropriations, was editorially reclassified as section 4315 of this title.

Office of Classified National Security InformationPub. L. 95–391, title I, § 105, Sept. 30, 1978, 92 Stat. 772, as amended by Pub. L. 97–51, § 115, Oct. 1, 1981, 95 Stat. 963, eff. Oct. 1, 1981; Pub. L. 99–492, § 2(a), Oct. 16, 1986, 100 Stat. 1240; Pub. L. 100–18, § 1(a), Apr. 3, 1987, 101 Stat. 262, established for the period beginning on Oct. 1, 1981, and ending on June 5, 1987, within the Office of the Secretary of the Senate, the Office of Classified National Security Information under the policy direction of the Majority Leader, the Minority Leader, and the chairman of the committee on Rules and Administration of the Senate, and under the administrative direction and supervision of the Secretary of the Senate with the responsibility for safeguarding such restricted data and such other classified information as any committee of the Senate may from time to time assign to it.



§§ 72a–1, 72a–1a. Repealed. Pub. L. 90–57, § 105(i)(4), (5), July 28, 1967, 81 Stat. 144

Section 72a–1, acts Feb. 19, 1947, ch. 4, 61 Stat. 5; June 14, 1948, ch. 467, 62 Stat. 423, provided for compensation of clerical employees of Senate standing committees. See section 4575(e) of this title.


Section 72a–1a, acts Aug. 5, 1955, ch. 568, § 1, 69 Stat. 505; June 20, 1958, Pub. L. 85–462, § 4(h), 72 Stat. 208; Aug. 27, 1966, Pub. L. 89–545, 80 Stat. 357, limited compensation of committee staff employees. See section 4575(e) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Aug. 1, 1967, see section 105(k) of Pub. L. 90–57, set out as an Effective Date note under section 4575 of this title.



§ 72a–1b. Transferred
Editorial Notes
Codification
Section 72a–1b was editorially reclassified as section 4311 of this title.



§ 72a–1c. Repealed. Pub. L. 95–26, title I, § 106(f), May 4, 1977, 91 Stat. 84

Section, Pub. L. 94–59, title I, § 108, July 25, 1975, 89 Stat. 276; Pub. L. 94–440, title I, § 102, Oct. 1, 1976, 90 Stat. 1443, authorized Senators to hire staff assistance in connection with their committee memberships. See section 4332 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 95–26, title I, § 106(g)(1), May 4, 1977, 91 Stat. 84, which provided that the repeal is effective Mar. 1, 1977, was repealed by Pub. L. 95–94, title I, § 111(e)(1), Aug. 5, 1977, 91 Stat. 663.



§ 72a–1d. Repealed. Pub. L. 95–94, title I, § 111(e)(1), Aug. 5, 1977, 91 Stat. 663

Section, Pub. L. 95–26, title I, § 106(a)–(e), May 4, 1977, 91 Stat. 83, 84, authorized Senators to employ individuals to assist with committee memberships of Senators and set forth compensation limitations and procedures applicable for employment of such individuals. See section 4332 of this title and section 111(a), (b) of Pub. L. 95–94, set out as a note under section 4575 of this title for related provisions.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1977, see section 111(f) of Pub. L. 95–94, set out as an Effective Date note under section 4332 of this title.

Effective Date and Savings ProvisionsPub. L. 95–26, title I, § 106(g), May 4, 1977, 91 Stat. 84, provided that this section is effective Mar. 1, 1977, and set forth savings provisions relating to designations and availability of amounts for employees covered by section 72a–1d of this title, and was repealed by section 111(e)(1) of Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 663.



§ 72a–1e. Transferred
Editorial Notes
Codification
Section 72a–1e was editorially reclassified as section 4332 of this title.



§ 72a–1f. Transferred
Editorial Notes
Codification
Section 72a–1f was editorially reclassified as section 4338 of this title.



§ 72a–1g. Transferred
Editorial Notes
Codification
Section 72a–1g was editorially reclassified as section 4721 of this title.



§ 72a–1h. Transferred
Editorial Notes
Codification
Section 72a–1h was editorially reclassified as section 4722 of this title.



§ 72a–1i. Transferred
Editorial Notes
Codification
Section 72a–1i was editorially reclassified as section 4723 of this title.



§§ 72a–2, 72a–3. Omitted
Editorial Notes
Codification
Section 72a–2, acts July 20, 1951, ch. 237, §§ 1–3, 65 Stat. 123; Aug. 5, 1955, ch. 568, §§ 1, 8, 69 Stat. 501, 509; Feb. 14, 1956, ch. 34, Ch. IV, 70 Stat. 13; June 27, 1956, ch. 453, 70 Stat. 357; July 28, 1967, Pub. L. 90–57, § 103, 81 Stat. 141; Aug. 18, 1970, Pub. L. 91–382, § 103, 84 Stat. 825, prescribed basic compensation of employees of House and Senate press, periodical, and radio galleries, and was omitted for lack of general applicability.
Section 72a–3, Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 814, which related to computation of salaries and wages paid out of House appropriation items, was from the Legislative Branch Appropriation Act, 1971, and was not repeated in subsequent appropriation acts. See sections 4533 to 4535 and 5103 of this title. Similar provisions were contained in the following prior appropriation acts:
Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 347.
Pub. L. 90–417, July 23, 1968, 82 Stat. 404.
Pub. L. 90–57, July 28, 1967, 81 Stat. 133.
Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 361.
Pub. L. 89–90, July 27, 1965, 79 Stat. 273.
Pub. L. 88–454, Aug. 20, 1964, 78 Stat. 542.
Pub. L. 88–248, Dec. 30, 1963, 77 Stat. 809.
Pub. L. 87–730, Oct. 2, 1962, 76 Stat. 686.
Pub. L. 87–130, Aug. 10, 1961, 75 Stat. 327.
Pub. L. 86–628, July 12, 1960, 74 Stat. 453.
Pub. L. 86–176, Aug. 21, 1959, 73 Stat. 405.
Pub. L. 85–570, July 31, 1958, 72 Stat. 446.
Pub. L. 85–75, July 1, 1957, 71 Stat. 249.
June 27, 1956, ch. 453, 70 Stat. 363.
Aug. 5, 1955, ch. 568, 69 Stat. 513.
July 2, 1954, ch. 455, title I, 68 Stat. 403.



§ 72a–4. Repealed. Pub. L. 90–57, § 105(i)(1), July 28, 1967, 81 Stat. 144

Section, Pub. L. 85–75, July 1, 1957, 71 Stat. 246, provided for computation of salaries and wages paid out of Senate contingent-expense items. See section 4575(b), (c) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Aug. 1, 1967, see section 105(k) of Pub. L. 90–57, set out as an Effective Date note under section 4575 of this title.



§ 72b. Transferred
Editorial Notes
Codification
Section 72b was editorially reclassified as section 4312 of this title.



§ 72b–1. Omitted
Editorial Notes
Codification
Section, act Aug. 2, 1946, ch. 753, title I, § 134(b), 60 Stat. 832, related to reports of committees and subcommittees of the Senate and House of Representatives on employed personnel. See section 72c of this title and the Standing Rules of the Senate. Section 2(a) of Senate Resolution No. 274, Ninety-sixth Congress, Nov. 14, 1979, provided in part that this section, insofar as it relates to the Senate, is repealed.



§ 72c. Repealed. Pub. L. 104–186, title II, § 204(13), Aug. 20, 1996, 110 Stat. 1732

Section, act July 17, 1947, ch. 262, 61 Stat. 367, related to House committee reports on employed personnel.



§ 72d. Transferred
Editorial Notes
Codification
Section 72d was editorially reclassified as section 4336 of this title.



§ 72d–1. Transferred
Editorial Notes
Codification
Section 72d–1 was editorially reclassified as section 4337 of this title.



§§ 73, 74. Omitted
Editorial Notes
Codification
Section 73, act Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1292, related to clerk hire for Ways and Means Committee. See section 4301(c) of this title and Rules of House of Representatives.
Section 74, acts Mar. 3, 1893, No. 21, 27 Stat. 757; July 16, 1914, ch. 141, §§ 1, 6, 38 Stat. 454, 509; Mar. 4, 1915, ch. 141, §§ 1, 6, 38 Stat. 997, 1049; June 7, 1924, ch. 303, § 1, 43 Stat. 581, and Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1286, related to clerk hire. See section 4301 of this title.

Statutory Notes and Related Subsidiaries
RepealsR.S. § 53 and act May 24, 1924, ch. 183, § 1, 43 Stat. 149, formerly cited as a credit to section 74, were repealed by act Mar. 3, 1933, ch. 202, § 1, 47 Stat. 1428, and act June 20, 1929, ch. 33, § 6, 46 Stat. 39, respectively.



§ 74–1. Transferred
Editorial Notes
Codification
Section 74–1 was editorially reclassified as section 5122 of this title.



§ 74–2. Omitted

Section, Pub. L. 88–248, § 103, Dec. 30, 1963, 77 Stat. 817; Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 81; Pub. L. 90–417, § 103, July 23, 1968, 82 Stat. 413, was based on House Resolutions No. 603, Apr. 16, 1962, and No. 685, Apr. 14, 1964, related to messengers in Office of Speaker, and was omitted for lack of general applicability.



§ 74a. Transferred
Editorial Notes
Codification
Section 74a was editorially reclassified as section 5101 of this title.



§ 74a–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–367, title III, § 302(c), Oct. 4, 1961, 75 Stat. 793, provided that rate of gross annual compensation of Chief of Staff of Joint Committee on Internal Revenue Taxation was to be an amount equal to $17,500 as increased in the manner provided by sections 60e–8(d) and 60e–9(d) of this title. See section 4302 of this title.
A prior section 74a–1, act Aug. 5, 1955, ch. 568, § 9, 69 Stat. 509, prescribed compensation of Chief of Staff of Joint Committee on Internal Revenue Taxation.



§ 74a–2. Transferred
Editorial Notes
Codification
Section 74a–2 was editorially reclassified as section 4302 of this title.



§ 74a–3. Transferred
Editorial Notes
Codification
Section 74a–3 was editorially reclassified as section 5141 of this title.



§ 74a–4. Transferred
Editorial Notes
Codification
Section 74a–4 was editorially reclassified as section 5142 of this title.



§ 74a–5. Transferred
Editorial Notes
Codification
Section 74a–5 was editorially reclassified as a note under section 5142 of this title.



§ 74a–6. Repealed. Pub. L. 104–186, title II, § 204(17), Aug. 20, 1996, 110 Stat. 1732

Section, Pub. L. 103–283, title I, § 101, July 22, 1994, 108 Stat. 1430, provided for transfer of authority over Majority and Minority Printers of House to Director of Non-legislative and Financial Services of House.



§ 74a–7. Transferred
Editorial Notes
Codification
Section 74a–7 was editorially reclassified as section 5123 of this title.



§ 74a–8. Transferred
Editorial Notes
Codification
Section 74a–8 was editorially reclassified as section 5161 of this title.



§ 74a–9. Transferred
Editorial Notes
Codification
Section 74a–9 was editorially reclassified as section 5102 of this title.



§ 74a–10. Transferred
Editorial Notes
Codification
Section 74a–10 was editorially reclassified as section 5144 of this title.



§ 74a–10a. Transferred
Editorial Notes
Codification
Section 74a–10a was editorially reclassified as section 5145 of this title.



§ 74a–10b. Transferred
Editorial Notes
Codification
Section 74a–10b was editorially reclassified as section 5146 of this title.



§ 74a–11. Transferred
Editorial Notes
Codification
Section 74a–11 was editorially reclassified as section 5105 of this title.



§ 74a–11a. Transferred
Editorial Notes
Codification
Section 74a–11a was editorially reclassified as section 5104 of this title.



§ 74a–12. Transferred
Editorial Notes
Codification
Section 74a–12 was editorially reclassified as section 5124 of this title.



§ 74a–13. Transferred
Editorial Notes
Codification
Section 74a–13 was editorially reclassified as section 5162 of this title.



§ 74b. Transferred
Editorial Notes
Codification
Section 74b was editorially reclassified as section 6538 of this title.



§ 74c. Transferred
Editorial Notes
Codification
Section 74c was editorially reclassified as section 5143 of this title.



§ 74d. Transferred
Editorial Notes
Codification
Section 74d was editorially reclassified as section 5621 of this title.

Statutory Notes and Related Subsidiaries
Transfer of Positions in Corrections Calendar OfficePub. L. 108–83, title I, § 106, Sept. 30, 2003, 117 Stat. 1018, which related to the transfer of positions in the Corrections Calendar Office, was editorially reclassified as section 5624 of this title.



§ 74d–1. Transferred
Editorial Notes
Codification
Section 74d–1 was editorially reclassified as section 5622 of this title.



§ 74d–2. Transferred
Editorial Notes
Codification
Section 74d–2 was editorially reclassified as section 5623 of this title.



§ 75. Repealed. Pub. L. 92–310, title II, § 220(b), (c), June 6, 1972, 86 Stat. 204

Section, R.S. §§ 58, 59; act Mar. 2, 1895, ch. 177, § 5, 28 Stat. 807, required Clerk of House of Representatives to give a bond in the sum of $20,000.



§ 75–1. Repealed. Pub. L. 104–186, title II, § 204(22)(A)(iii), Aug. 20, 1996, 110 Stat. 1733

Section, based on H. Res. No. 8, par. (3), Ninety-fifth Congress, Jan. 4, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, related to compensation of Clerk of House.


A prior section 75–1, based on H. Res. No. 890, Ninety-second Congress, Oct. 4, 1972, enacted into permanent law by Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1509, set forth the compensation of the Clerk at equal to the annual rate of basic pay fixed for level IV of the Executive Schedule under section 5315 of Title 5, Government Organization and Employees.



§ 75a. Repealed. Pub. L. 109–289, div. B, title II, § 20702(b), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38

Section, act June 8, 1942, ch. 396, § 7, 56 Stat. 350; Pub. L. 92–310, title II, § 220(i), June 6, 1972, 86 Stat. 205; Pub. L. 104–186, title II, § 204(19), Aug. 20, 1996, 110 Stat. 1732; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814, provided for continuation of payments by and legal liability of the disbursing clerk of the House of Representatives in case of the death, resignation, separation from office, or disability of the Chief Administrative Officer of the House.


Repeal of section is based on section 103(b)(1) of title I of H.R. 5521, as passed by the House of Representatives on June 7, 2006, which was enacted into law by section 20702(b) of Pub. L. 109–289, as added by Pub. L. 110–5.



§ 75a–1. Transferred
Editorial Notes
Codification
Section 75a–1 was editorially reclassified as section 5501 of this title.



§§ 75b to 75e. Omitted
Editorial Notes
Codification
Section 75b, act May 1, 1947, ch. 49, title I, 61 Stat. 58, accorded Clerk of House the same priority as executive agencies under the Surplus Property Act of 1944, act Oct. 3, 1944, ch. 479, 58 Stat. 765. The Surplus Property Act of 1944, which was formerly classified principally to sections 1611 to 1646 of the former Appendix to Title 50, War and National Defense, was repealed, with certain exceptions, by act June 30, 1949, ch. 288, title V, § 503, 63 Stat. 399, and the priorities thereunder expired Dec. 31, 1949. See References in Text note under section 352 of Title 30, Mineral Lands and Mining.
Sections 75c to 75e were omitted from the Code for lack of general applicability.
Section 75c, based on H. Res. No. 449, Sept. 21, 1961, enacted into permanent law by Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693, related to basic compensation of Assistant Tally Clerks in Office of Clerk of House.
Section 75d, based on H. Res. No. 331, June 7, 1961, enacted into permanent law by Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693, related to basic compensation of stationery and assistant stationery clerks.
Section 75e, based on H. Res. Nos. 225, 341, 402 and 773 of the 87th Congress, enacted into permanent law by Pub. L. 87–130, § 103, Aug. 10, 1961, 75 Stat. 334; Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693; Pub. L. 88–248, § 103, Dec. 30, 1963, 77 Stat. 817, related to compensation of certain laborers and clerks in offices of Clerk, Doorkeeper and Postmaster of House.



§ 75f. Transferred
Editorial Notes
Codification
Section 75f was editorially reclassified as section 5502 of this title.



§§ 76 to 76a. Repealed. Pub. L. 104–186, title II, § 204(21), (22)(A)(iii), (23), Aug. 20, 1996, 110 Stat. 1733

Section 76, R.S. § 73, related to duties of Doorkeeper of House. Provisions of R.S. § 73 which related to duties of Doorkeeper of Senate were classified to section 63 of this title prior to repeal by Pub. L. 104–186.


Section 76–1, based on H. Res. No. 8, par. (3), Ninety-fifth Congress, Jan. 4, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, related to compensation of Doorkeeper of House.


A prior section 76–1 was based on provisions of H. Res. No. 890, Ninety-second Congress, Oct. 4, 1972, enacted into permanent law by Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1509, relating to compensation of the Doorkeeper being equal to the annual rate of basic pay fixed for level IV of the Executive Schedule under section 5315 of Title 5, Government Organization and Employees, prior to those provisions being struck out by Pub. L. 104–186, title II, § 204(22)(B), Aug. 20, 1996, 110 Stat. 1733.


Another prior section 76–1, based on H. Res. No. 909, Eighty-ninth Congress, Sept. 8, 1966, enacted into permanent law by Pub. L. 89–697, ch. VI, § 601, Oct. 27, 1966, 80 Stat. 1064, set forth the compensation of the Doorkeeper at equal to the gross per annum rate of compensation of the Clerk of House and Sergeant at Arms of House, prior to being repealed by Pub. L. 104–186, title II, § 204(22)(B), Aug. 20, 1996, 110 Stat. 1733.


Section 76a, based on H. Res. No. 560, Eighty-seventh Congress, Mar. 27, 1962, enacted into permanent law by Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693, related to position of a special assistant in Office of Doorkeeper.



§ 76b. Omitted
Editorial Notes
Codification
Section 76b, based on H. Res. No. 603, §§ 2, 3, Eighty-seventh Congress, Apr. 16, 1962, enacted into permanent law by Pub. L. 88–248, § 103, Dec. 30, 1963, 77 Stat. 817, related to compensation of telephone clerks in Office of Doorkeeper, was omitted from Code in view of repeal of section 2 of H. Res. No. 603 by Pub. L. 104–186, title II, § 204(24) Aug. 20, 1996, 110 Stat. 1733.



§ 77. Transferred
Editorial Notes
Codification
Section 77 was editorially reclassified as section 5601 of this title.



§ 77a. Repealed. Pub. L. 104–186, title II, § 204(22)(A)(iii), Aug. 20, 1996, 110 Stat. 1733

Section, based on H. Res. No. 8, par. (3), Ninety-fifth Congress, Jan. 4, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, related to compensation of Sergeant at Arms of House.


A prior section 77a, based on H. Res. No. 890, Ninety-second Congress, Oct. 4, 1972, enacted into permanent law by Pub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1509, set forth the compensation of the Sergeant at Arms at equal to the annual rate of basic pay fixed for level IV of the Executive Schedule under section 5315 of Title 5, Government Organization and Employees.



§ 78. Transferred
Editorial Notes
Codification
Section 78 was editorially reclassified as section 5604 of this title.

Statutory Notes and Related Subsidiaries
Law Enforcement Authority of Sergeant at ArmsPub. L. 104–53, title III, § 313, Nov. 19, 1995, 109 Stat. 538, which related to the law enforcement authority of the Sergeant at Arms, was editorially reclassified as section 5605 of this title.



§ 79. Transferred
Editorial Notes
Codification
Section 79 was editorially reclassified as section 5603 of this title.



§ 80. Transferred
Editorial Notes
Codification
Section 80 was editorially reclassified as section 5309 of this title.



§ 80a. Transferred
Editorial Notes
Codification
Section 80a was editorially reclassified as section 4560 of this title.



§ 81. Repealed. Pub. L. 93–344, title V, § 505(2), July 12, 1974, 88 Stat. 322

Section, act July 2, 1954, ch. 455, title I, 68 Stat. 400, directed that the fiscal year for the adjustment of the accounts of Sergeant at Arms of House for compensation and mileage of Members, Delegates, and Resident Commissioner extend from July 1 to June 30.



§§ 81a to 81c. Repealed. Pub. L. 104–186, title II, § 204(27)–(29), Aug. 20, 1996, 110 Stat. 1734

Section 81a, act July 26, 1949, ch. 366, 63 Stat. 482, related to audits and reports of fiscal records of Sergeant at Arms of House.


Section 81b, based on H. Res. No. 465, Eighty-fourth Congress, Apr. 11, 1956, enacted into permanent law by act June 27, 1956, ch. 453, title I, § 103, 70 Stat. 370, related to payment from House contingent fund for restoration or adjustment of trust fund account of Sergeant at Arms.


Section 81c, based on H. Res. No. 144, Eighty-fifth Congress, Feb. 7, 1957, enacted into permanent law by Pub. L. 85–75, title I, § 103, July 1, 1957, 71 Stat. 256, related to purchase of and payment for insurance of office funds of Sergeant at Arms of House.



§ 82. Repealed. Pub. L. 92–310, title II, § 220(d), (e), June 6, 1972, 86 Stat. 204

Section, acts Oct. 1, 1890, ch. 1256, §§ 4, 5, 26 Stat. 645, 646; Mar. 2, 1895, ch. 177, § 5, 28 Stat. 807, required Sergeant at Arms of House of Representatives to give a bond in sum of $50,000.



§ 83. Transferred
Editorial Notes
Codification
Section 83 was editorially reclassified as section 5602 of this title.



§§ 84, 84–1. Repealed. Pub. L. 104–186, title II, § 204(30), (31), Aug. 20, 1996, 110 Stat. 1734

Section 84, act Oct. 1, 1890, ch. 1256, § 7, 26 Stat. 646, related to statement of disbursements by Sergeant at Arms.


Section 84–1, based on H. Res. No. 6, Ninety-eighth Congress, Jan. 3, 1983, enacted into permanent law by Pub. L. 98–51, title I, § 110, July 14, 1983, 97 Stat. 269, fixed compensation of Postmaster of House of Representatives.


A prior section 84–1, based on H. Res. No. 393, § 3, Ninety-fifth Congress, Mar. 31, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, provided that per annum gross rate of compensation of Postmaster was to equal amount for level 13, step 5, of House Employees Schedule.


Another prior section 84–1, acts Aug. 5, 1955, ch. 568, § 5, 69 Stat. 508; Dec. 16, 1967, Pub. L. 90–206, title II, § 214(b), 81 Stat. 635, set forth compensation of Postmaster.



§ 84–2. Transferred
Editorial Notes
Codification
Section 84–2 was editorially reclassified as section 5521 of this title.

Prior ProvisionsA prior section 84–2, Pub. L. 88–426, title II, § 203(f), Aug. 14, 1964, 78 Stat. 415; H. Res. 313, 89th Cong., Mar. 31, 1965, as enacted by Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281; Pub. L. 90–206, title II, § 214(b), Dec. 16, 1967, 81 Stat. 635, provided that the compensation of Chaplain of House shall be at a gross per annum rate which is equal to the gross per annum rate of compensation of Chaplain of Senate, subject to further increases.



§§ 84–3, 84–4. Omitted
Editorial Notes
Codification
Section 84–3, which related to compensation of Deputy Sergeant at Arms (charge of pairs), was based on House Resolution No. 138, Feb. 2, 1961, which was enacted into permanent law by Pub. L. 87–130, § 103, Aug. 10, 1961, 75 Stat. 334. See section 291 et seq. of this title.
Section 84–4, which related to compensation of a clerk-messenger in office of Parliamentarian, was based on House Resolution No. 603, Apr. 16, 1962, which was enacted into permanent law by Pub. L. 88–248, § 103, Dec. 30, 1963, 77 Stat. 817, and was omitted because a lump-sum appropriation is now made for the Office of Parliamentarian.



§ 84a. Transferred
Editorial Notes
Codification
Section 84a was editorially reclassified as section 5561 of this title.



§ 84a–1. Repealed. Pub. L. 104–186, title II, § 204(32), Aug. 20, 1996, 110 Stat. 1734

Section, based on H. Res. No. 1495, Ninety-fourth Congress, Sept. 30, 1976, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; amended Pub. L. 101–509, title V, § 529 [title I, § 101(b)(4)(G)], Nov. 5, 1990, 104 Stat. 1427, 1440, related to adjustment of compensation of Official Reporter of Debates and Official Reporter to Committees.



§ 84b. Omitted
Editorial Notes
Codification
Section, acts July 17, 1947, ch. 262, 61 Stat. 365; Oct. 18, 1986, Pub. L. 99–500, § 101(j), 100 Stat. 1783–287, and Oct. 30, 1986, Pub. L. 99–591, § 101(j), 100 Stat. 3341–287; July 11, 1987, Pub. L. 100–71, title I, 101 Stat. 425, provided that on and after July 17, 1947, sums received from the sales of copies of transcripts of hearings of committees reported by such reporters be covered into the Treasury. See section 5540 of this title.
Amendment of section by Pub. L. 99–500 and 99–591, as amended by Pub. L. 100–71, is based on section 104(b) of title I of H.R. 5203 (see House Report 99–805 as filed in the House on Aug. 15, 1986), and incorporated by reference in section 101(j) of Pub. L. 99–500 and 99–591, to be effective as if enacted into law. Pub. L. 99–591 is a corrected version of Pub. L. 99–500.
Provisions similar to those in this section were contained in appropriation acts which were classified to section 117a of this title.



§§ 85 to 88a. Repealed. Pub. L. 104–186, title II, § 204(33), (34)(A), Aug. 20, 1996, 110 Stat. 1734

Section 85, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968, related to performance of duties by employees of House.


Section 86, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968, related to division of salaries of employees of House.


Section 87, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968, related to requiring or permitting employees of House to sublet duties.


Section 88, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968, prescribed age limits of twelve and eighteen for service as pages in House of Representatives but made the restriction inapplicable to chief pages, riding pages, and telephone pages. See section 4901(b) of this title.


Section 88a, act Aug. 2, 1946, ch. 753, title II, § 243, 60 Stat. 839, related to education of Congressional and Supreme Court pages, authorized appropriations, and allowed pages to elect to attend private or parochial schools.



§ 88b. Transferred
Editorial Notes
Codification
Section 88b was editorially reclassified as section 4903 of this title.



§ 88b–1. Transferred
Editorial Notes
Codification
Section 88b–1 was editorially reclassified as section 4901 of this title.



§ 88b–2. Transferred
Editorial Notes
Codification
Section 88b–2 was editorially reclassified as section 4911 of this title.



§ 88b–3. Transferred
Editorial Notes
Codification
Section 88b–3 was editorially reclassified as section 4912 of this title.



§ 88b–4. Transferred
Editorial Notes
Codification
Section 88b–4 was editorially reclassified as section 4913 of this title.



§ 88b–5. Transferred
Editorial Notes
Codification
Section 88b–5 was editorially reclassified as section 4917 of this title.



§ 88b–6. Repealed. Pub. L. 104–186, title II, § 204(39), Aug. 20, 1996, 110 Stat. 1735

Section, Pub. L. 98–63, title I, § 902, July 30, 1983, 97 Stat. 336; Pub. L. 104–53, title I, § 4, Nov. 19, 1995, 109 Stat. 517, related to withholding from salary charges for lodging, meals, and related services furnished Senate pages in page residence hall.



§ 88b–7. Transferred
Editorial Notes
Codification
Section 88b–7 was editorially reclassified as section 4931 of this title.



§ 88c. Repealed. Pub. L. 91–510, title IV, § 491(e), Oct. 26, 1970, 84 Stat. 1198

Section, acts June 14, 1948, ch. 467, 62 Stat. 426; Oct. 11, 1951, ch. 485, 65 Stat. 390; Oct. 13, 1964, Pub. L. 88–652, § 16(b), 78 Stat. 1084, provided for compensation of pages of Senate and House.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 88c–1. Repealed. Pub. L. 104–186, title II, § 204(40)(A), Aug. 20, 1996, 110 Stat. 1735

Section, based on H. Res. No. 234, § 1, Ninety-eighth Congress, June 29, 1983, enacted into permanent law by Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479, related to payment for educational services and related items for pages.



§ 88c–2. Transferred
Editorial Notes
Codification
Section 88c–2 was editorially reclassified as section 4914 of this title.



§ 88c–3. Transferred
Editorial Notes
Codification
Section 88c–3 was editorially reclassified as section 4915 of this title.



§ 88c–4. Transferred
Editorial Notes
Codification
Section 88c–4 was editorially reclassified as section 4916 of this title.



§ 89. Transferred
Editorial Notes
Codification
Section 89 was editorially reclassified as section 4552 of this title.



§ 89a. Transferred
Editorial Notes
Codification
Section 89a was editorially reclassified as section 4559 of this title.



§§ 90, 91. Repealed. Pub. L. 104–186, title II, § 204(33), Aug. 20, 1996, 110 Stat. 1734

Section 90, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968, related to removal from office of employees of House for violation of sections 85 to 87 and 4552 of this title.


Section 91, acts Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968; Aug. 2, 1946, ch. 753, § 121, 60 Stat. 822, related to investigations of violations of sections 85 to 87, 90, and 4552 of this title.



§ 92. Transferred
Editorial Notes
Codification
Section 92 was editorially reclassified as section 5321 of this title.

Prior ProvisionsA prior section 92, acts Jan. 25, 1923, ch. 43, 42 Stat. 1217; July 25, 1939, ch. 352, § 1, 53 Stat. 1080; Aug. 5, 1955, ch. 568, § 11(b), 69 Stat. 509; Aug. 3, 1956, ch. 938, § 1(b), 70 Stat. 990, related to payment of appropriations for clerk hire for Members of House of Representatives, Delegates, and Resident Commissioners, prior to repeal by Pub. L. 104–186, title I, § 104(e)(1), Aug. 20, 1996, 110 Stat. 1721.



§ 92–1. Repealed. Pub. L. 104–186, title II, § 204(43), Aug. 20, 1996, 110 Stat. 1736

Section, based on H. Res. No. 294, § 2, Eighty-eighth Congress, Aug. 14, 1964, as continued by H. Res. No. 7, Eighty-ninth Congress, Jan. 4, 1965, which was enacted into permanent law by Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281, related to place of performance of services for which clerk hire allowances were paid.



§ 92a. Transferred
Editorial Notes
Codification
Section 92a was editorially reclassified as section 5323 of this title.



§ 92b. Transferred
Editorial Notes
Codification
Section 92b was editorially reclassified as section 5324 of this title.



§ 92b–1. Transferred
Editorial Notes
Codification
Section 92b–1 was editorially reclassified as section 5327 of this title.



§ 92b–2. Transferred
Editorial Notes
Codification
Section 92b–2 was editorially reclassified as section 5328 of this title.



§ 92b–3. Transferred
Editorial Notes
Codification
Section 92b–3 was editorially reclassified as section 5329 of this title.



§ 92c. Transferred
Editorial Notes
Codification
Section 92c was editorially reclassified as section 5325 of this title.



§ 92d. Transferred
Editorial Notes
Codification
Section 92d was editorially reclassified as section 5326 of this title.



§ 92e. Repealed. Pub. L. 98–473, title I, § 123A(b), Oct. 12, 1984, 98 Stat. 1969

Section, acts June 28, 1943, ch. 173, title I, 57 Stat. 223; June 26, 1944, ch. 277, title I, 58 Stat. 337; June 13, 1945, ch. 189, 59 Stat. 241; July 1, 1946, ch. 530, 60 Stat. 390, provided for continuation of salaries of clerical assistants to Senators upon death of that Senator in office.



§§ 93, 94. Omitted
Editorial Notes
Codification
Section 93, act June 28, 1886, No. 15, 24 Stat. 342, related to time of beginning of compensation of committee clerks. See section 4301 of this title and Rules of House of Representatives.
Section 94, acts Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1291; May 13, 1926, ch. 294, § 1, 44 Stat. 542; Feb. 23, 1927, ch. 168, § 1, 44 Stat. 1152; May 14, 1928, ch. 551, § 1, 45 Stat. 522; Feb. 28, 1929, ch. 367, § 1, 45 Stat. 1392; June 6, 1930, ch. 407, § 1, 46 Stat. 509; Feb. 20, 1931, ch. 234, § 1, 46 Stat. 1180; June 30, 1932, ch. 314, pt. I, § 1, 47 Stat. 388; Feb. 28, 1933, ch. 134, § 1, 47 Stat. 1356, related to appointment and removal of janitors, and was limited to the appropriation acts of which it was a part.



§ 95. Omitted
Editorial Notes
Codification
Section was based on provisions of acts Oct. 2, 1888, ch. 1069, 25 Stat. 546; Mar. 4, 1911, ch. 240, 36 Stat. 1318; Aug. 2, 1946, ch. 753, § 121, 60 Stat. 822; Dec. 27, 1974, Pub. L. 93–554, title I, 88 Stat. 1776; Aug. 20, 1996, Pub. L. 104–186, title I, § 105(c), 110 Stat. 1722, relating to payments from contingent fund of House of Representatives prior to being struck out by Pub. L. 104–186. See section 5505 of this title. Provisions of act Oct. 2, 1888, relating to payments from contingent fund of the Senate are classified to section 6503 of this title.



§ 95–1. Transferred
Editorial Notes
Codification
Section 95–1 was editorially reclassified as section 5505 of this title.



§ 95a. Transferred
Editorial Notes
Codification
Section 95a was editorially reclassified as section 5506 of this title.



§ 95b. Transferred
Editorial Notes
Codification
Section 95b was editorially reclassified as section 5507 of this title.



§ 95c. Transferred
Editorial Notes
Codification
Section 95c was editorially reclassified as section 5532 of this title.



§ 95d. Transferred
Editorial Notes
Codification
Section 95d was editorially reclassified as section 5508 of this title.



§ 95e. Transferred
Editorial Notes
Codification
Section 95e was editorially reclassified as section 5533 of this title.



§§ 96 to 100. Repealed. Pub. L. 104–186, title II, § 204(46)–(51), Aug. 20, 1996, 110 Stat. 1737

Section 96, acts July 16, 1914, ch. 141, § 1, 38 Stat. 462; Mar. 3, 1926, ch. 44, § 1, 44 Stat. 163, related to payment of certain bills from moneys of House.


Section 96a, Pub. L. 103–69, title III, § 311, Aug. 11, 1993, 107 Stat. 712, related to transfer of responsibility for legislative service organization financial activity to Clerk of House.


Section 97, act Mar. 2, 1895, ch. 177, § 1, 28 Stat. 768, related to temporary committee on accounts of House.


Section 98, act Mar. 3, 1885, ch. 360, 23 Stat. 512, related to contracts for horses for service of House of Representatives.


Section 99, act Mar. 3, 1891, ch. 541, § 1, 26 Stat. 914, related to contracts for horses and mail wagons for House of Representatives.


Section 100, act Mar. 3, 1901, ch. 830, § 1, 31 Stat. 967, related to contracts for packing boxes for House.



§ 101. Transferred
Editorial Notes
Codification
Section 101 was editorially reclassified as section 4701 of this title.



§ 102. Repealed. Pub. L. 104–186, title II, § 204(52), Aug. 20, 1996, 110 Stat. 1737

Section, R.S. §§ 60, 61; Pub. L. 86–628, § 105(c), July 12, 1960, 74 Stat. 461, required submission by Secretary of Senate and Clerk of House to two Houses of statements as to persons employed and as to expenditures and balances on hand and providing for printing of such reports as Senate and House documents. See sections 4108 and 5535 of this title.



§ 102a. Transferred
Editorial Notes
Codification
Section 102a was editorially reclassified as section 4107 of this title.



§§ 103, 104. Omitted
Editorial Notes
Codification
Section 103, R.S. § 62, authorized Secretary of Senate and Clerk of House to require disbursing officers subject to their authority to return analytical statements and receipts for expenditures and to communicate such returns annually to Congress. See sections 4108 and 5535 of this title.
Section 104, R.S. § 63, required that all expenditures of Senate and House be made up to end of each fiscal year and reported to Congress at beginning of each regular session. See sections 4108 and 5535 of this title.



§ 104a. Transferred
Editorial Notes
Codification
Section 104a was editorially reclassified as section 4108 of this title.



§ 104b. Transferred
Editorial Notes
Codification
Section 104b was editorially reclassified as section 5535 of this title.

Statutory Notes and Related Subsidiaries
Reporting Payments Made to Witnesses Before Committee on Standards of Official ConductPub. L. 105–275, title I, § 105, Oct. 21, 1998, 112 Stat. 2439, which related to reporting payments made to witnesses before Committee on Standards of Official Conduct, was editorially reclassified as section 4713 of this title.



§ 104c. Transferred
Editorial Notes
Codification
Section 104c was editorially reclassified as section 5562 of this title.



§ 104d. Transferred
Editorial Notes
Codification
Section 104d was editorially reclassified as section 4702 of this title.



§ 104e. Transferred
Editorial Notes
Codification
Section 104e was editorially reclassified as section 4712 of this title.



§ 104f. Transferred
Editorial Notes
Codification
Section 104f was editorially reclassified as section 4728 of this title.



§ 104g. Transferred
Editorial Notes
Codification
Section 104g was editorially reclassified as section 4727 of this title.



§ 105. Transferred
Editorial Notes
Codification
Section 105 was editorially reclassified as section 4303 of this title.



§ 106. Transferred
Editorial Notes
Codification
Section 106 was editorially reclassified as section 6569 of this title.



§ 107. Transferred
Editorial Notes
Codification
Section 107 was editorially reclassified as section 6570 of this title.



§ 108. Transferred
Editorial Notes
Codification
Section 108 was editorially reclassified as section 6571 of this title.



§ 109. Transferred
Editorial Notes
Codification
Section 109 was editorially reclassified as section 4104 of this title.



§ 110. Transferred
Editorial Notes
Codification
Section 110 was editorially reclassified as section 4105 of this title.



§ 111. Transferred
Editorial Notes
Codification
Section 111 was editorially reclassified as section 4102 of this title.



§ 111a. Transferred
Editorial Notes
Codification
Section 111a was editorially reclassified as section 6625 of this title.



§ 111b. Transferred
Editorial Notes
Codification
Section 111b was editorially reclassified as section 4103 of this title.



§ 112. Transferred
Editorial Notes
Codification
Section 112 was editorially reclassified as section 6572 of this title.



§§ 112a to 112d. Repealed. Pub. L. 91–139, § 2(a), Dec. 5, 1969, 83 Stat. 291

For subject matter of former sections 112a to 112d of this title, see section 5536 of this title.


Section 112a, acts Mar. 25, 1953, ch. 10, § 1, 67 Stat. 7; Mar. 25, 1955, ch. 15, §§ 1, 2, 69 Stat. 13; Feb. 25, 1956, ch. 72, § 1, 70 Stat. 30; July 26, 1961, Pub. L. 87–107, § 1, 75 Stat. 221; Aug. 13, 1965, Pub. L. 89–122, 79 Stat. 517; Nov. 8, 1965, Pub. L. 89–342, 79 Stat. 1302, authorized electrical and mechanical office equipment for House Members, officers, and committees.


Section 112a–1, act Mar. 25, 1953, ch. 10, § 2, as added Feb. 25, 1956, ch. 72, § 2, 70 Stat. 31; amended July 26, 1961, Pub. L. 87–107, § 2, 75 Stat. 221; Oct. 9, 1965, Pub. L. 89–248, 79 Stat. 968; Oct. 24, 1967, Pub. L. 90–116, 81 Stat. 337, related to supply of additional typewriters.


Section 112a–2, act Mar. 25, 1953, ch. 10, § 3, as added Feb. 25, 1956, ch. 72, § 2, 70 Stat. 31, provided for payment for equipment supplied.


Section 112b, act Mar. 25, 1953, ch. 10, § 4, formerly § 2, 67 Stat. 8, renumbered § 4, Feb. 25, 1956, ch. 72, § 2, 70 Stat. 31, provided for registration and ownership of equipment supplied.


Section 112c, act Mar. 25, 1953, ch. 10, § 6, formerly § 4, 67 Stat. 8, renumbered § 6, Feb. 25, 1956, ch. 72, § 2, 70 Stat. 31, defined “Member”.


Section 112d, act Mar. 25, 1953, ch. 10, § 7, formerly § 5, 67 Stat. 8, renumbered § 7, Feb. 25, 1956, ch. 72, § 2, 70 Stat. 31, related to the issuance of rules and regulations.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective at beginning of first calendar month which commenced on or after Dec. 5, 1969, see section 3 of Pub. L. 91–139, set out as an Effective Date note under section 5536 of this title.

Savings ProvisionPub. L. 91–139, § 2(b), Dec. 5, 1969, 83 Stat. 291, provided that: “The repeal by subsection (a) of this section of the joint resolution of March 25, 1953 [sections 112a to 112d of this title], does not deprive any Member, officer, or committee of the House of Representatives, or the Resident Commissioner from Puerto Rico, of entitlement to the continued possession and use of office equipment furnished, under any provision of that joint resolution, to that Member, officer, committee, or the Resident Commissioner from Puerto Rico, and in use on the effective date of this Act [see Effective Date note set out under section 5536 of this title]. However, the total value (less allowance for depreciation) of that equipment furnished to a Member or the Resident Commissioner under the first section and section 2 of the joint resolution of March 25, 1953, while in use by that Member or the Resident Commissioner on and after the effective date of this Act shall be taken into account for the purpose of determining the total value of equipment in use at any one time in the office of the Member or the Resident Commissioner under the regulations prescribed by the Committee on House Administration under the first section of this Act [section 5536 of this title].”




§ 112e. Transferred
Editorial Notes
Codification
Section 112e was editorially reclassified as section 5536 of this title.



§ 112f. Transferred
Editorial Notes
Codification
Section 112f was editorially reclassified as section 5509 of this title.



§ 112g. Transferred
Editorial Notes
Codification
Section 112g was editorially reclassified as section 5537 of this title.



§ 112h. Transferred
Editorial Notes
Codification
Section 112h was editorially reclassified as section 5538 of this title.



§ 113. Transferred
Editorial Notes
Codification
Section 113 was editorially reclassified as section 4109 of this title.



§ 114. Transferred
Editorial Notes
Codification
Section 114 was editorially reclassified as section 6575 of this title.



§ 115. Transferred
Editorial Notes
Codification
Section 115 was editorially reclassified as section 5563 of this title.



§ 116. Repealed. May 29, 1928, ch. 901, § 1, 45 Stat. 995

Section, R.S. § 72, related to accounting by the Secretaries, Clerks, Sergeant at Arms, Postmasters, and Doorkeepers of Senate and House for property of the Government in their possession.



§ 117. Transferred
Editorial Notes
Codification
Section 117 was editorially reclassified as section 6516 of this title.



§ 117a. Omitted
Editorial Notes
Codification
Section, acts July 1, 1941, ch. 268, 55 Stat. 454; June 8, 1942, ch. 396, 56 Stat. 338; June 28, 1943, ch. 173, title I, 57 Stat. 228; June 26, 1944, ch. 277, title I, 58 Stat. 343; June 13, 1945, ch. 189, 59 Stat. 248; July 1, 1946, ch. 530, 60 Stat. 397, related to depositing in Treasury sums received from sale of transcripts of House committee hearings, and applied only to fiscal years covered by such acts. Permanent provisions were enacted by act July 17, 1947, ch. 262, 61 Stat. 365, and classified to section 84b of this title.



§ 117b. Transferred
Editorial Notes
Codification
Section 117b was editorially reclassified as section 6630 of this title.



§ 117b–1. Transferred
Editorial Notes
Codification
Section 117b–1 was editorially reclassified as section 6517 of this title.



§ 117b–2. Transferred
Editorial Notes
Codification
Section 117b–2 was editorially reclassified as section 6631 of this title.



§ 117c. Transferred
Editorial Notes
Codification
Section 117c was editorially reclassified as section 6632 of this title.



§ 117d. Transferred
Editorial Notes
Codification
Section 117d was editorially reclassified as section 6626 of this title.



§ 117d–1. Transferred
Editorial Notes
Codification
Section 117d–1 was editorially reclassified as section 6627 of this title.



§ 117e. Transferred
Editorial Notes
Codification
Section 117e was editorially reclassified as section 5540 of this title.



§ 117f. Transferred
Editorial Notes
Codification
Section 117f was editorially reclassified as section 5539 of this title.



§ 117g. Transferred
Editorial Notes
Codification
Section 117g was editorially reclassified as section 4121 of this title.



§ 117h. Transferred
Editorial Notes
Codification
Section 117h was editorially reclassified as section 4122 of this title.



§ 117i. Transferred
Editorial Notes
Codification
Section 117i was editorially reclassified as section 2013 of this title.



§ 117j. Transferred
Editorial Notes
Codification
Section 117j was editorially reclassified as section 5541 of this title.



§ 117j–1. Transferred
Editorial Notes
Codification
Section 117j–1 was editorially reclassified as section 5542 of this title.



§ 117k. Transferred
Editorial Notes
Codification
Section 117k was editorially reclassified as section 5543 of this title.



§ 117l. Transferred
Editorial Notes
Codification
Section 117l was editorially reclassified as section 5544 of this title.



§ 117m. Transferred
Editorial Notes
Codification
Section 117m was editorially reclassified as section 5545 of this title.



§ 118. Transferred
Editorial Notes
Codification
Section 118 was editorially reclassified as section 5503 of this title.



§ 118a. Transferred
Editorial Notes
Codification
Section 118a was editorially reclassified as section 5504 of this title.



§ 119. Transferred
Editorial Notes
Codification
Section 119 was editorially reclassified as section 4106 of this title.



§ 119a. Repealed. Pub. L. 90–620, § 3, Oct. 22, 1968, 82 Stat. 1309

Section, act July 2, 1954, ch. 455, 68 Stat. 397, provided that on and after July 2, 1954, the Senate Folding Room shall be known as the Senate Service Department. See section 740 of Title 44, Public Printing and Documents.



§ 120. Omitted
Editorial Notes
Codification
Section, act Feb. 23, 1927, ch. 168, § 1, 44 Stat. 1150, changed the name of “clerk to Speaker’s table” to “parliamentarian” and was omitted as executed.



§ 121. Transferred
Editorial Notes
Codification
Section 121 was editorially reclassified as section 2052 of this title.



§ 121a. Repealed. Pub. L. 105–275, title I, § 6(h)(1), Oct. 21, 1998, 112 Stat. 2434

Section, Pub. L. 94–440, title I, § 106, Oct. 1, 1976, 90 Stat. 1444; Pub. L. 95–26, title I, § 107(a), May 4, 1977, 91 Stat. 85; Pub. L. 100–458, title I, § 10(b), Oct. 1, 1988, 102 Stat. 2162, related to Senate Barber and Beauty Shops Revolving Fund.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 30 days after Oct. 21, 1998, see section 6634(i) of this title.



§ 121b. Transferred
Editorial Notes
Codification
Section 121b was editorially reclassified as a note under section 6634 of this title.



§ 121b–1. Transferred
Editorial Notes
Codification
Section 121b–1 was editorially reclassified as section 6634 of this title.



§ 121c. Transferred
Editorial Notes
Codification
Section 121c was editorially reclassified as section 6635 of this title.



§ 121d. Transferred
Editorial Notes
Codification
Section 121d was editorially reclassified as section 6576 of this title.



§ 121e. Transferred
Editorial Notes
Codification
Section 121e was editorially reclassified as section 6515 of this title.



§ 121f. Transferred
Editorial Notes
Codification
Section 121f was editorially reclassified as section 2026 of this title.



§ 121g. Transferred
Editorial Notes
Codification
Section 121g was editorially reclassified as section 4123 of this title.



§ 122. Repealed. Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777

Section, acts July 2, 1954, ch. 455, title I, 68 Stat. 403; Sept. 7, 1957, Pub. L. 85–301, § 1, 71 Stat. 622; Sept. 29, 1965, Pub. L. 89–211, § 1(a), 79 Stat. 857, provided for office space in the home districts of House Members and the Resident Commissioner from Puerto Rico.


The repeal of this section is based on section 6(b) of House Resolution No. 687, Ninety-fifth Congress, Sept. 20, 1977, which was enacted into permanent law by Pub. L. 95–391.


Similar provisions were contained in the following prior appropriation acts:


Aug. 1, 1953, ch. 304, title I, 67 Stat. 325.


July 9, 1952, ch. 598, 66 Stat. 470.

Statutory Notes and Related Subsidiaries
Effective Date of RepealSection 6(b) of House Resolution No. 687, Ninety-fifth Congress, Sept. 20, 1977, provided that the repeal of this section is applicable beginning on Jan. 3, 1978, upon the enactment of House Resolution No. 687 as permanent law, which was effected by Pub. L. 95–391, § 111.



§ 122a. Repealed. Pub. L. 104–186, title II, § 204(66), Aug. 20, 1996, 110 Stat. 1740

Section, acts July 2, 1954, ch. 455, title I, 68 Stat. 403; June 13, 1957, Pub. L. 85–54, 71 Stat. 82; H. Res. No. 831, Eighty-eighth Congress, Aug. 14, 1964, enacted into permanent law by act July 27, 1965, Pub. L. 89–90, § 103, 79 Stat. 281, related to reimbursement of House Members for office expenses outside District of Columbia.

Statutory Notes and Related Subsidiaries
Reimbursement of Expenses of House Members; Member of House of Representatives and Member DefinedSection 302(a), (b), and (d) of H. Res. No. 287, Ninety-fifth Congress, Mar. 2, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, which related to reimbursement to Members of House of Representatives for official expenses incurred in United States, was repealed by Pub. L. 104–186, title II, § 203(20)(B), Aug. 20, 1996, 110 Stat. 1728.



§§ 122b to 122g. Repealed. Pub. L. 104–186, title II, § 204(67), Aug. 20, 1996, 110 Stat. 1740

Section 122b, based on H. Res. No. 687, § 1, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, related to leasing of office space in home districts of House Members.


Section 122c, based on H. Res. No. 687, § 2, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, related to determination of annual amount which could be disbursed on behalf of each Member under former sections 122b to 122g of this title.


Section 122d, based on H. Res. No. 687, § 3, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, related to authorization by Committee on House Administration of disbursements under former sections 122b to 122g of this title.


Section 122e, based on H. Res. No. 687, § 4, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, related to furnishing office equipment, carpeting, and draperies.


Section 122f, based on H. Res. No. 687, § 5, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, authorized Committee on House Administration to prescribe rules and regulations to carry out former sections 122b to 122g of this title.


Section 122g, based on H. Res. No. 687, § 7, Ninety-fifth Congress, Sept. 20, 1977, enacted into permanent law by Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, defined terms for purposes of former sections 122b to 122g of this title.



§ 123. Repealed. June 27, 1956, ch. 453, § 105(m), 70 Stat. 372

Section, act Aug. 7, 1953, ch. 341, 67 Stat. 439, established a joint Senate and House Recording Facility revolving fund, provided for the disposition of monies, and required the coordinator of the Facility to give a penal bond.



§ 123a. Omitted
Editorial Notes
Codification
Section, act Aug. 5, 1955, ch. 568, § 1, 69 Stat. 500, which established the basic annual compensation of the coordinator, Joint Recording Facility, has been omitted because of section 4131(l) of this title which abolished the Joint Recording Facility positions and salaries established pursuant to the Legislative Branch Appropriation Act, 1948, and all subsequent acts.



§ 123b. Transferred
Editorial Notes
Codification
Section 123b was editorially reclassified as section 4131 of this title.



§ 123b–1. Transferred
Editorial Notes
Codification
Section 123b–1 was editorially reclassified as section 4132 of this title.



§ 123c. Transferred
Editorial Notes
Codification
Section 123c was editorially reclassified as section 6618 of this title.



§ 123c–1. Transferred
Editorial Notes
Codification
Section 123c–1 was editorially reclassified as section 6619 of this title.



§ 123d. Transferred
Editorial Notes
Codification
Section 123d was editorially reclassified as section 6636 of this title.



§ 123e. Transferred
Editorial Notes
Codification
Section 123e was editorially reclassified as section 6577 of this title.



§ 124. Transferred
Editorial Notes
Codification
Section 124 was editorially reclassified as section 5606 of this title.



§ 125. Transferred
Editorial Notes
Codification
Section 125 was editorially reclassified as section 4553 of this title.



§ 125a. Transferred
Editorial Notes
Codification
Section 125a was editorially reclassified as section 4506 of this title. Section 38b of this title, which was identical to this section, was omitted from the Code.



§ 126. Repealed. Pub. L. 89–554, § 8, Sept. 6, 1966, 80 Stat. 658

Section, act Sept. 1, 1954, ch. 1208, title VI, § 603, 68 Stat. 1116, provided that official reporters of Senate proceedings and their employees be considered officers or employees of the legislative branch within section 2091(a) of former Title 5. See section 8701(a)(3) of Title 5, Government Organization and Employees.



§ 126–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–90, July 27, 1965, 79 Stat. 265; Pub. L. 90–239, ch. IV, Jan. 2, 1968, 81 Stat. 774; Pub. L. 94–59, title I, July 25, 1975, 89 Stat. 270; Pub. L. 96–38, title I, § 105(1), July 25, 1979, 93 Stat. 112, which authorized Secretary of Senate to employ one chief reporter of debates, seven reporters of debates, one assistant reporter of debates, two clerks, and six expert transcribers, was omitted because of section 6539 of this title which abolished all statutory positions in the Office of the Secretary of the Senate, with specified exceptions, effective Oct. 1, 1981, and authorized Secretary of Senate to appoint and fix compensation of such employees as appropriate.



§ 126–2. Transferred
Editorial Notes
Codification
Section 126–2 was editorially reclassified as section 6543 of this title.



§ 126a. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–628, July 12, 1960, 74 Stat. 447, related to appointment of reporters, transcribers and other employees by Official Reporter of Debates of Senate. See section 6539 of this title.



§ 126b. Transferred
Editorial Notes
Codification
Section 126b was editorially reclassified as section 6544 of this title.



§ 127. Repealed. Pub. L. 92–51, July 9, 1971, 85 Stat. 129

Section, Pub. L. 87–130, Aug. 10, 1961, 75 Stat. 323; Pub. L. 89–90, July 27, 1965, 79 Stat. 269; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 343, provided for reimbursement of transportation expenses of employees in Senator’s office, authorizing eight round trips in any fiscal year and two additional mileage payments when office of Senator is from a State having a population of ten million or more inhabitants and requiring voucher certification of travel as being in line of official duty.


Similar provisions were contained in the following prior appropriation acts:


Act June 27, 1956, ch. 453, 70 Stat. 360, as amended by acts July 12, 1960, Pub. L. 86–628, 74 Stat. 449; Mar. 31, 1961, Pub. L. 87–14, title I, 75 Stat. 29.


Act Aug. 5, 1955, ch. 568, 69 Stat. 504.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 92–51 provided that the repeal is effective July 1, 1971.



§ 127a. Transferred
Editorial Notes
Codification
Section 127a was editorially reclassified as section 5342 of this title.



§ 127b. Transferred
Editorial Notes
Codification
Section 127b was editorially reclassified as section 4538 of this title.



§§ 128, 129. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 658, 659

Section 128, act Aug. 5, 1955, ch. 568, 69 Stat. 513, authorized contributions for group life insurance of House employees from House contingent fund. See section 8708 of Title 5, Government Organization and Employees.


Section 129, Pub. L. 85–75, July 1, 1957, 71 Stat. 248, authorized contributions to retirement and disability fund from House contingent fund. See section 8334 of Title 5.



§ 130. Repealed. Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777

Section, Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693; H. Res. 163, Mar. 19, 1975; Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, authorized payment of expenses of participation by House in interparliamentary institutions. See section 5581 of this title.


The repeal of this section is based on a part of section 2 of House Resolution No. 1047, Ninety-fifth Congress, Apr. 4, 1978, which was enacted into permanent law by Pub. L. 95–391.

Statutory Notes and Related Subsidiaries
Effective Date of RepealSection 2 of House Resolution No. 1047, Ninety-fifth Congress, which was enacted into permanent law by Pub. L. 95–391, provided that the repeal is effective upon the enactment of House Resolution No. 1047 as permanent law, which was effected by Pub. L. 95–391, § 111, effective Sept. 30, 1978.

Ninety-fifth CongressSection 2 of House Resolution No. 1047, Ninety-fifth Congress, Apr. 4, 1978, enacted into permanent law by Pub. L. 95–391, provided that this section would not be effective in the Ninety-fifth Congress upon the adoption of H. Res. 1047.

Authorization for Payment of Expenses from Contingent Fund of House of Representatives for Participatory ActivitiesSection 1 of House Resolution No. 434, Ninety-fifth Congress, Mar. 31, 1977, enacted into permanent law by Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668, which provided that, until otherwise provided by law, there was to have been paid out of the contingent fund of the House of Representatives such sums as may have been necessary, but not to exceed $15,000 in any calendar year, for the payment of expenses incurred in carrying out this section, was repealed by section 2 of H. Res. 1047, Ninety-fifth Congress, Apr. 4, 1978, which was enacted into permanent law by section 111 of Pub. L. 95–391, effective Sept. 30, 1978.



§ 130–1. Transferred
Editorial Notes
Codification
Section 130–1 was editorially reclassified as section 5581 of this title.



§ 130–2. Transferred
Editorial Notes
Codification
Section 130–2 was editorially reclassified as section 5582 of this title.



§ 130a. Transferred
Editorial Notes
Codification
Section 130a was editorially reclassified as section 4504 of this title.



§ 130b. Transferred
Editorial Notes
Codification
Section 130b was editorially reclassified as section 4503 of this title.



§ 130c. Transferred
Editorial Notes
Codification
Section 130c was editorially reclassified as section 4593 of this title.



§ 130d. Transferred
Editorial Notes
Codification
Section 130d was editorially reclassified as section 4554 of this title.



§ 130e. Transferred
Editorial Notes
Codification
Section 130e was editorially reclassified as section 2172 of this title.



§ 130f. Transferred
Editorial Notes
Codification
Section 130f was editorially reclassified as section 5571 of this title.



§ 130g. Transferred
Editorial Notes
Codification
Section 130g was editorially reclassified as section 6616 of this title.



§ 130h. Transferred
Editorial Notes
Codification
Section 130h was editorially reclassified as section 5546 of this title.



§ 130i. Repealed. Pub. L. 112–74, div. G, title I, § 105(1), Dec. 23, 2011, 125 Stat. 1123

Section, Pub. L. 107–117, div. B, § 905, Jan. 10, 2002, 115 Stat. 2318, established House of Representatives Office of Emergency Planning, Preparedness, and Operations.

Statutory Notes and Related Subsidiaries
Transfer of House Emergency Planning, Preparedness, and Operations Functions to Sergeant at ArmsPub. L. 112–74, div. G, title I, § 105, Dec. 23, 2011, 125 Stat. 1123, provided that: 
“Effective February 1, 2010—
“(1) section 905 of the Emergency Supplemental Act, 2002 (2 U.S.C. 130i) is repealed; and

“(2) the functions and responsibilities of the Office of Emergency Planning, Preparedness and Operations under section 905 of such Act are transferred and assigned to the Sergeant at Arms of the House of Representatives.”






§ 130j. Transferred
Editorial Notes
Codification
Section 130j was editorially reclassified as section 5531 of this title.



§ 130k. Transferred
Editorial Notes
Codification
Section 130k was editorially reclassified as section 5547 of this title.



§ 130l. Transferred
Editorial Notes
Codification
Section 130l was editorially reclassified as section 5591 of this title.




CHAPTER 5—LIBRARY OF CONGRESS



Sec.


131.Collections composing Library; location.


132.Departments of Library.


132a.Appropriations for increase of general library.


132a–1.Obligations for reimbursable and revolving fund activities; limitation.


132a–2.Furniture, furnishings, and office and library equipment; transfer of funds.


132a–3.Authority to transfer amounts between categories of appropriations.


132b.Joint Committee on the Library.


133.Joint Committee during recess of Congress.


134.Incidental expenses of law library.


135.Purchase of books for law library.


135a.National library service for the blind and print disabled.


135a–1.Repealed.


135b.Local and regional centers; preference to blind and other physically handicapped veterans; rules and regulations; authorization of appropriations.


136.Librarian of Congress; rules and regulations.


136–1.Appointment and term of service of Librarian of Congress.


136a, 136a–1.Omitted.


136a–2.Librarian of Congress and Deputy Librarian of Congress; compensation.


136b.Omitted.


136c.Authorized additional expenses and services for which Library of Congress salary appropriations are available.


137.Use and regulation of law library.


137a, 137b.Omitted.


137c.Withdrawal of books from Library of Congress.


138.Law library; hours kept open.


139.Omitted.


140.Employees; fitness.


141.Allocation of responsibilities for Library buildings and grounds.


141a.Design, installation, and maintenance of security systems; transfer of responsibility.


141b.Collections, physical security, control, and preservation of order and decorum within the library.


142.Omitted.


142a.Office of administrative assistant and disbursing officer in Library of Congress abolished; transfer of duties to appointee of Librarian.


142b.Certifying officers of the Library of Congress; accountability; relief by Comptroller General.


142c.Enforcement of liability of certifying officers of Library of Congress.


142d.Disbursing officer of the Library of Congress; disbursements in accordance with voucher; examination of vouchers; liability.


142e.Disbursing Officer of the Library of Congress; disbursements for Congressional Budget Office, accountability; financial management support to Congressional Budget Office under agreement of Librarian of Congress and Director of Congressional Budget Office; Congressional Budget Office certifying officers: voucher certifications, accountability, relief by Comptroller General.


142f.Office of Technology Assessment; disbursement of funds, computation and disbursement of basic pay, and provision of financial management support by Library of Congress.


142g.Copyright Royalty Tribunal; computation and disbursement of pay of Tribunal personnel by Library of Congress.


142h.Biomedical Ethics Board; disbursement of funds, computation and disbursement of basic pay, and provision of financial management services and support by Library of Congress.


142i.United States Capitol Preservation Commission; provision of financial management services and support by Library of Congress.


142j.John C. Stennis Center for Public Service Training and Development; disbursement of funds, computation and disbursement of basic pay, and provision of financial management services and support by Library of Congress; payment for services.


142k.Library of Congress disbursing office; payroll processing functions.


142l.Disbursing Officer of Library of Congress; disbursements for Office of Congressional Workplace Rights; voucher certifications, accountability and relief by Comptroller General.


143.Appropriations for Library Building and Grounds.


143a.Disbursement of funds.


143b.Payments in advance for subscriptions or other charges.


143c.Use of other library funds to make payments.


143d.Funds available for workers compensation payments.


144.Copies of Statutes at Large.


145.Copies of journals and documents.


145a.Periodical binding of printed hearings of committee testimony.


146.Deposit of Journals of Senate and House.


147, 148.Repealed.


149.Transfer of books to other libraries.


149a.Permitting use of proceeds from disposition of surplus or obsolete personal property.


150.Sale of copies of card indexes and other publications.


151.Smithsonian Library.


152.Care and use of Smithsonian Library.


153.Control of library of House of Representatives.


154.Library of Congress Trust Fund Board; members; quorum; seal; rules and regulations.


155.Compensation and expenses of Library of Congress Trust Fund Board.


156.Gifts, etc., to Library of Congress Trust Fund Board.


157.Funds of Library of Congress Trust Fund Board; management of.


158.Deposits by Library of Congress Trust Fund Board with Treasurer of United States.


158a.Temporary possession of gifts of money or securities to Library of Congress; investment.


159.Perpetual succession and suits by or against Library of Congress Trust Fund Board.


160.Disbursement of gifts, etc., to Library.


161.Tax exemption of gifts, etc., to Library of Congress.


162.Compensation of Library of Congress employees.


162a.Gross salary of Library of Congress employees.


162b.Little Scholars Child Development Center; employee compensation and personnel matters.


163.Omitted.


164.Index and digest of State legislation; preparation.


164a.Official distribution of State legislation index and digest.


165.Authorization for appropriation for biennial index.


166.Congressional Research Service.


166a.Equal access to Congressional Research Service Reports.


167 to 167h.Repealed.


167i.Suspension of prohibitions against use of Library buildings and grounds.


167j.Area comprising Library of Congress grounds; “buildings and grounds” defined.


168.Constitution of the United States; preparation and publication of revised edition; annotations; supplements; decennial editions and supplements.


168a.Printing of Constitution Annotated as Senate documents.


168b.Printing and distribution of additional copies of Constitution Annotated.


168c.Printing and distribution of decennial editions and supplements to Constitution Annotated.


168d.Authorization of appropriations for Constitution Annotated.


169.Positions in Library of Congress exempt from citizenship requirement.


170.American Television and Radio Archives.


171.Congressional declaration of findings and purpose as to Center for the Book.


172.Definitions.


173.Establishment of Center for the Book.


174.Function of Center for the Book.


175.Administrative provisions.


176.Mass Book Deacidification Facility; operation by Librarian of Congress.


177.Poet Laureate Consultant in Poetry.


178 to 179k.Repealed.


179l.National Film Registry of Library of Congress.


179m.Duties of Librarian of Congress.


179n.National Film Preservation Board.


179o.Responsibilities and powers of Board.


179p.National Film Registry Collection of Library of Congress.


179q.Seal of National Film Registry.


179r.Remedies.


179s.Limitations of remedies.


179t.Staff of Board; experts and consultants.


179u.Definitions.


179v.Authorization of appropriations.


179w.Effective date.


180.Legislative information retrieval system.


181.Program for exchange of information among legislative branch agencies.


182.Cooperative Acquisitions Program Revolving Fund.


182a.Revolving fund for duplication services associated with audiovisual conservation center.


182b.Revolving fund for sales shop and other services.


182c.Revolving fund for FEDLINK program and Federal Research program.


182d.Audits by Comptroller General.


182e.Library of Congress National Collection Stewardship Fund.


183.Written history of the House of Representatives.


183a.Oral history of the House of Representatives.


184.Incorporation of digital collections into educational curricula.


185.Inspector General of the Library of Congress.



§ 131. Collections composing Library; location
The Library of Congress, composed of the books, maps, and other publications which on December 1, 1873, remained in existence, from the collections theretofore united under authority of law and those added from time to time by purchase, exchange, donation, reservation from publications ordered by Congress, acquisition of material under the copyright law, and otherwise, shall be preserved in the Library Building.
(R.S. § 80; Feb. 19, 1897, ch. 265, § 1, 29 Stat. 545, 546; Pub. L. 94–553, title I, § 105(g), Oct. 19, 1976, 90 Stat. 2599; Pub. L. 100–202, § 101(i) [title III, § 310], Dec. 22, 1987, 101 Stat. 1329–290, 1329–310.)

Editorial Notes
Codification
R.S. § 80 derived from act Jan. 26, 1802, ch. 2, 2 Stat. 128; Res. Oct. 21, 1814, No. 3, 3 Stat. 246; act Jan. 30, 1815, ch. 27, 3 Stat. 195; act June 25, 1864, ch. 147, § 1, 13 Stat. 148; Res. July 25, 1866, No. 77, 14 Stat. 365; and act Mar. 2, 1867, ch. 167, § 1, 14 Stat. 464.

Amendments1987—Pub. L. 100–202 struck out after first sentence “The law library shall be preserved in the Capitol in the rooms which were on July 4, 1872, appropriated to its use, and in such others as may hereafter be assigned thereto.”
1976—Pub. L. 94–553 substituted “acquisition of material under the copyright law” for “deposit to secure copyright”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553 set out as an Effective Date note preceding section 101 of Title 17, Copyrights.

Short Title of 2019 AmendmentPub. L. 116–94, div. P, title XIV, § 1401, Dec. 20, 2019, 133 Stat. 3206, provided that: “This title [amending sections 135a, 136a–2, and 166 of this title, sections 701, 802, and 803 of Title 17, Copyrights, and section 2103 of Title 20, Education, repealing section 135a–1 of this title and enacting provisions set out as a note under section 802 of Title 17] may be cited as the ‘Library of Congress Technical Corrections Act of 2019’.”

Pub. L. 116–94, div. P, title XVI, § 1601, Dec. 20, 2019, 133 Stat. 3209, provided that: “This title [amending sections 185 and 1808 of this title and sections 3902 and 3903 of Title 44, Public Printing and Documents] may be cited as the ‘Legislative Branch Inspectors General Independence Act of 2019’.”


Transfer to Library BuildingProvisions for the removal of the Library to the Library Building, erected pursuant to act Apr. 15, 1886, ch. 50, 24 Stat. 12, and for the custody, care, and maintenance of that building, were made by act Feb. 19, 1897.

Organizing and Microfilming of Presidential Papers; AppropriationPub. L. 85–147, Aug. 16, 1957, 71 Stat. 368, as amended by Pub. L. 87–263, Sept. 21, 1961, 75 Stat. 544; Pub. L. 88–299, Apr. 27, 1964, 78 Stat. 183, provided: 
“That the Librarian of Congress is authorized and directed to arrange, index and microfilm the papers of the Presidents of the United States in the collections of the Library of Congress, in order to preserve their contents against destruction by war or other calamity and for the purpose of making them more readily available for study and research to the fullest possible extent consistent with any existing limitations that may have been imposed on the use of or the access to such papers by their donors or by those placing them on deposit with the Library of Congress. Neither the United States nor any officer or employee of the United States shall be liable for damages for infringement of literary property rights by reason of any activity authorized by this Act.
“Sec. 2. There are authorized to be appropriated such amounts as may be necessary to carry out the provisions of this Act.”






§ 132. Departments of Library
The Library of Congress shall be arranged in two departments, a general library and a law library.
(R.S. § 81.)

Editorial Notes
Codification
R.S. § 81 derived from act July 14, 1832, ch. 221, § 1, 4 Stat. 579.



§ 132a. Appropriations for increase of general library
The unexpended balance of any sums appropriated by Congress for the increase of the general library, together with such sums as may hereafter be appropriated to the same purpose, shall be laid out under the direction of the Joint Committee of Congress on the Library.
(R.S. § 82; Feb. 7, 1902, No. 5, 32 Stat. 735; Aug. 2, 1946, ch. 753, title II, § 223, 60 Stat. 838.)

Editorial Notes
Codification
R.S. § 82 derived from acts Apr. 24, 1800, ch. 37, § 5, 2 Stat. 56, and Jan. 26, 1802, ch. 2, § 6, 2 Stat. 129.

Amendments1946—Act Aug. 2, 1946, changed composition of Joint Committee. See section 132b of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAmendment by act Aug. 2, 1946, effective Jan. 3, 1947, see section 245 of that act, set out as a note under section 4301 of this title.



§ 132a–1. Obligations for reimbursable and revolving fund activities; limitation
Effective for fiscal years beginning with fiscal year 1995, obligations for any reimbursable and revolving fund activities performed by the Library of Congress are limited to the total amounts provided (1) in the annual regular appropriations Act making appropriations for the legislative branch, or (2) in a supplemental appropriations Act that makes appropriations for the legislative branch.
(Pub. L. 103–69, title II, § 206, Aug. 11, 1993, 107 Stat. 706.)

§ 132a–2. Furniture, furnishings, and office and library equipment; transfer of funds(a) Transfer of fundsIn addition to any other transfer authority provided by law, during fiscal year 2001 and fiscal years thereafter, the Librarian of Congress may transfer to and among available accounts of the Library of Congress amounts appropriated to the Librarian from funds for the purchase, installation, maintenance, and repair of furniture, furnishings, and office and library equipment.


(b) Availability of fundsAny amounts transferred pursuant to subsection (a) shall be merged with and be available for the same purpose and for the same period as the appropriation or account to which such amounts are transferred.


(c) Approval of CongressThe Librarian may transfer amounts pursuant to subsection (a) only with the approval of the Committees on Appropriations of the House of Representatives and Senate.


(Pub. L. 106–554, § 1(a)(2) [title II, § 209], Dec. 21, 2000, 114 Stat. 2763, 2763A–114.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2001.



§ 132a–3. Authority to transfer amounts between categories of appropriations(a) In generalDuring fiscal year 2014 and any succeeding fiscal year, the Librarian of Congress may transfer amounts appropriated for the fiscal year between the categories of appropriations provided under law for the Library of Congress for the fiscal year, upon the approval of the Committees on Appropriations of the House of Representatives and Senate.


(b) LimitationNot more than 10 percent of the total amount of funds appropriated to the account under any category of appropriations for the Library of Congress for a fiscal year may be transferred from that account by all transfers made under subsection (a).


(Pub. L. 113–76, div. I, title I, § 1402, Jan. 17, 2014, 128 Stat. 431.)

§ 132b. Joint Committee on the Library
The Joint Committee of Congress on the Library shall, on and after January 3, 1947, consist of the chairman and four members of the Committee on Rules and Administration of the Senate and the chairman and four members of the Committee on House Oversight of the House of Representatives.
(Aug. 2, 1946, ch. 753, title II, § 223, 60 Stat. 838; Pub. L. 104–186, title II, § 205, Aug. 20, 1996, 110 Stat. 1742.)

Editorial Notes
Amendments1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective DateSection effective Jan. 3, 1947, see section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.

Member of Committee With Respect to Financial Management and Budget and Program DevelopmentPub. L. 106–554, § 1(a)(4) [div. A], Dec. 21, 2000, 114 Stat. 2763, 2763A–195, as amended by Pub. L. 109–13, div. A, title III, § 3402(a), May 11, 2005, 119 Stat. 272; Pub. L. 109–289, div. B, title II, § 20703(d)(6), as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 39, provided: “That notwithstanding any other provision of law, effective with the One Hundred Seventh Congress and each succeeding Congress the chair of the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives shall serve as a member of the Joint Committee on the Library with respect to the Library’s financial management, organization, budget development and implementation, and program development and administration, as well as any other element of the mission of the Library of Congress which is subject to the requirements of Federal law.”




§ 133. Joint Committee during recess of Congress
The portion of the Joint Committee of Congress on the Library on the part of the Senate remaining in office as Senators shall during the recess of Congress exercise the powers and discharge the duties conferred by law upon the Joint Committee of Congress on the Library.
(Mar. 3, 1883, ch. 141, § 2, 22 Stat. 592; Aug. 2, 1946, ch. 753, title II, § 223, 60 Stat. 838.)

Editorial Notes
Amendments1946—Act Aug. 2, 1946, changed composition of Joint Committee. See section 132b of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAmendment by act Aug. 2, 1946, effective Jan. 3, 1947, see section 245 of that act, set out as a note under section 4301 of this title.



§ 134. Incidental expenses of law library
The incidental expenses of the law library shall be paid out of the appropriations for the Library of Congress.
(R.S. § 83.)

Editorial Notes
Codification
R.S. § 83 derived from act July 14, 1832, ch. 221, § 3, 4 Stat. 579.



§ 135. Purchase of books for law library
The Librarian shall make the purchases of books for the law library, under the direction of and pursuant to the catalogue furnished him by the Chief Justice of the Supreme Court.
(R.S. § 84.)

Editorial Notes
Codification
R.S. § 84 derived from act July 14, 1832, ch. 221, § 4, 4 Stat. 579.



§ 135a. National library service for the blind and print disabled(a) Accessible materials and reproducers(1) In generalThe Librarian of Congress is authorized to provide to eligible persons who are residents of the United States (including residents of the several States, insular possessions, and the District of Columbia) and to eligible persons who are United States citizens residing outside the United States the following items:(A) Literary works published in raised characters, on sound-reproduction recordings, or in any other accessible format.

(B) Musical scores, instructional texts, and other specialized materials used in furthering educational, vocational, and cultural opportunities in the field of music published in any accessible format.

(C) Reproducers for such formats.


(2) OwnershipAny item provided under paragraph (1) shall be provided on a loan basis and shall remain the property of the Library of Congress.



(b) Lending preferenceIn the lending of items under subsection (a), the Librarian shall at all times give preference to—(1) the needs of the blind and visually disabled; and

(2) the needs of eligible persons who have been honorably discharged from the Armed Forces of the United States.


(c) NetworkThe Librarian of Congress may contract or otherwise arrange with such public or other nonprofit libraries, agencies, or organizations as the Librarian may determine appropriate to serve as local or regional centers for the circulation of items described in subsection (a)(1).


(d) International serviceThe Librarian of Congress is authorized to provide items described in subparagraphs (A) and (B) of subsection (a)(1) to authorized entities located in a country that is a party to the Marrakesh Treaty, if any such items are delivered to authorized entities through online, not physical, means. The Librarian may contract or otherwise arrange with such authorized entities to deliver such items to eligible persons located in their countries in any accessible format and consistent with section 121A of title 17.


(e) Contracting preferenceIn the purchase and maintenance of items described in subsection (a), the Librarian of Congress, without regard to section 6101 of title 41, shall give preference to nonprofit institutions or agencies whose activities are primarily concerned with the blind and with other physically disabled persons, in all cases where, considering all the circumstances and needs involved, the Librarian determines that the prices submitted are fair and reasonable.


(f) RegulationsThe Librarian of Congress shall prescribe regulations for services under this section, in consultation with eligible persons and authorized entities. Such regulations shall include procedures that shall be used by an individual to establish that the individual is an eligible person.


(g) DefinitionsIn this section—(1) the terms “accessible format”, “authorized entity”, and “eligible person” have the meanings given those terms in section 121 of title 17; and

(2) the term “Marrakesh Treaty” has the meaning given in section 121A of such title 17.


(h) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.


(Mar. 3, 1931, ch. 400, § 1, 46 Stat. 1487; Mar. 4, 1933, ch. 279, 47 Stat. 1570; June 14, 1935, ch. 242, § 1, 49 Stat. 374; Apr. 23, 1937, ch. 125, § 1, 50 Stat. 72; June 7, 1939, ch. 191, 53 Stat. 812; June 6, 1940, ch. 255, 54 Stat. 245; Oct. 1, 1942, ch. 575, § 1, 56 Stat. 764; June 13, 1944, ch. 246, § 1, 58 Stat. 276; Aug. 8, 1946, ch. 868, § 1, 60 Stat. 908; July 3, 1952, ch. 566, 66 Stat. 326; Pub. L. 85–308, § 1, Sept. 7, 1957, 71 Stat. 630; Pub. L. 89–522, § 1, July 30, 1966, 80 Stat. 330; Pub. L. 114–219, § 1, July 29, 2016, 130 Stat. 845; Pub. L. 116–94, div. P, title XIV, § 1403(a), Dec. 20, 2019, 133 Stat. 3206.)

Editorial Notes
Amendments2019—Pub. L. 116–94 amended section generally. Prior to amendment, text read as follows: “There is authorized to be appropriated annually to the Library of Congress, in addition to appropriations otherwise made to said Library, such sums for expenditure under the direction of the Librarian of Congress as may be necessary to provide books published either in raised characters, on sound-reproduction recordings or in any other form, and for purchase, maintenance, and replacement of reproducers for any such forms, for the use of the blind and for other physically handicapped residents of the United States, including the several States, Territories, insular possessions, and the District of Columbia, all of which books, recordings, and reproducers will remain the property of the Library of Congress but will be loaned to blind and to other physically handicapped readers certified by competent authority as unable to read normal printed material as a result of physical limitations, under regulations prescribed by the Librarian of Congress for this service. In the purchase of books in either raised characters or in sound-reproduction recordings the Librarian of Congress, without reference to the provisions of section 6101 of title 41, shall give preference to nonprofit-making institutions or agencies whose activities are primarily concerned with the blind and with other physically handicapped persons, in all cases where the prices or bids submitted by such institutions or agencies are, by said Librarian, under all the circumstances and needs involved, determined to be fair and reasonable.”
2016—Pub. L. 114–219 substituted “and for purchase, maintenance, and replacement of reproducers for any such forms” for “and for purchase, maintenance, and replacement of reproducers for such sound-reproduction recordings” in first sentence.
1966—Pub. L. 89–522 amended section generally, extending availability of books and materials under this section by authorizing their loan to other physically handicapped residents, in addition to blind persons, certified by competent authority as unable to read normal printed material as a result of physical limitations.
1957—Pub. L. 85–308 authorized annual appropriation of necessary sums in lieu of provisions which limited annual appropriation to $1,125,000, and struck out limitation of $200,000 on amount of appropriated funds to be expended annually for books in raised characters.
1952—Act July 3, 1952, included children within its provisions as well as adults.
1946—Act Aug. 8, 1946, increased annual appropriation from $500,000 to $1,125,000.
1944—Act June 13, 1944, increased annual appropriation from $370,000 to $500,000, the amount allocated to sound-reproduction records from $250,000 to $400,000, and struck out provision allocating $20,000 to maintenance and replacement of Government-owned reproducers.
1942—Act Oct. 1, 1942, substituted “$370,000” for “$350,000”, and inserted clause at end of first sentence relating to expenditure of not exceeding $20,000 for maintenance and replacement of reproducers for sound-reproduction records.
1940—Act June 6, 1940, substituted “$350,000” for “$275,000” and “$250,000” for “$175,000”.
1939—Act June 7, 1939, inserted last sentence.
1937—Act Apr. 23, 1937, substituted “$275,000” for “$175,000” in two places and “$175,000” for “$75,000”.
1935—Act June 14, 1935, substituted “$175,000” for “$100,000” and inserted provision that $100,000 of the $175,000 annual appropriation be expended for books in raised characters and the balance for sound-reproduction records.
1933—Act Mar. 4, 1933, inserted “published either in raised characters, on sound-reproduction records, or in any other form”.

Statutory Notes and Related Subsidiaries
Effective Date of 1957 AmendmentPub. L. 85–308, § 2, Sept. 7, 1957, 71 Stat. 630, provided that: “This Act [amending this section] shall be applicable with respect to the fiscal year ending June 30, 1958, and for each fiscal year thereafter.”


Effective Date of 1946 AmendmentAct Aug. 8, 1946, ch. 868, § 2, 60 Stat. 908, provided: “This Act [amending this section] shall be applicable with respect to the fiscal year ending June 30, 1947, and for each fiscal year thereafter.”


Effective Date of 1944 AmendmentAct June 13, 1944, ch. 246, § 2, 58 Stat. 276, provided: “This Act [amending this section] shall be applicable with respect to the fiscal year ending June 30, 1945, and for each fiscal year thereafter.”


Effective Date of 1942 AmendmentAct Oct. 1, 1942, ch. 575, § 2, 56 Stat. 764, provided: “This Act [amending this section] shall be applicable with respect to the fiscal year ending June 30, 1943, and for each fiscal year thereafter.”


Effective Date of 1937 AmendmentAct Apr. 23, 1937, ch. 125, § 2, 50 Stat. 72, provided that: “This Act [amending this section] shall be applicable with respect to the fiscal year ending June 30, 1938, and for each fiscal year thereafter.”




§ 135a–1. Repealed. Pub. L. 116–94, div. P, title XIV, § 1403(b), Dec. 20, 2019, 133 Stat. 3207

Section, Pub. L. 87–765, Oct. 9, 1962, 76 Stat. 763; Pub. L. 89–522, § 2, July 30, 1966, 80 Stat. 331, related to library of musical scores, instructional texts, and other specialized materials for use of blind persons or other physically disabled residents. See section 135a of this title.



§ 135b. Local and regional centers; preference to blind and other physically handicapped veterans; rules and regulations; authorization of appropriations(a) The Librarian of Congress may contract or otherwise arrange with such public or other nonprofit libraries, agencies, or organizations as he may deem appropriate to serve as local or regional centers for the circulation of (1) books, recordings, and reproducers referred to in section 135a of this title, and (2) musical scores, instructional texts, and other specialized materials referred to in section 135a–1 11 See References in Text note below. of this title, under such conditions and regulations as he may prescribe. In the lending of such books, recordings, reproducers, musical scores, instructional texts, and other specialized materials, preference shall at all times be given to the needs of the blind and of the other physically handicapped persons who have been honorably discharged from the Armed Forces of the United States.

(b) There are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.

(Mar. 3, 1931, ch. 400, § 2, 46 Stat. 1487; Pub. L. 89–522, § 1, July 30, 1966, 80 Stat. 330.)

Editorial Notes

References in TextSection 135a–1 of this title, referred to in subsec. (a), was repealed by Pub. L. 116–94, div. P, title XIV, § 1403(b), Dec. 20, 2019, 133 Stat. 3207. See section 135a of this title.

Amendments1966—Pub. L. 89–522 extended Librarian’s authority to arrange for local and regional centers by authorizing him to contract with public or other nonprofit libraries, agencies, or organizations, extended field to include recordings, reproducers, musical scores, instructional texts, and other materials, substituted “Armed Forces of the United States” for “United States military or naval service”, and extended veteran preference to include other physically handicapped individuals in addition to blind persons.



§ 136. Librarian of Congress; rules and regulations
The Librarian of Congress shall make rules and regulations for the government of the Library.
(Feb. 19, 1897, ch. 265, § 1, 29 Stat. 544, 546; Pub. L. 92–310, title II, § 220(f), June 6, 1972, 86 Stat. 204; Pub. L. 114–86, § 3, Nov. 5, 2015, 129 Stat. 675.)

Editorial Notes
Prior ProvisionsR.S. §§ 88, 89, 4950, which were repealed by acts Feb. 28, 1933, ch. 131, § 1, 47 Stat. 1349; Mar. 3, 1933, ch. 202, § 1, 47 Stat. 1428, 1431.

Amendments2015—Pub. L. 114–86 struck out provisions relating to appointment of Librarian of Congress.
1972—Pub. L. 92–310 struck out provisions which required the Librarian of Congress to give a bond in the sum of $20,000.

Statutory Notes and Related Subsidiaries
Short Title of 2015 AmendmentPub. L. 114–86, § 1, Nov. 5, 2015, 129 Stat. 675, provided that: “This Act [enacting section 136–1 of this title and amending this section] may be cited as the ‘Librarian of Congress Succession Modernization Act of 2015’.”




§ 136–1. Appointment and term of service of Librarian of Congress(a) In generalThe President shall appoint the Librarian of Congress, by and with the advice and consent of the Senate.


(b) Term of serviceThe Librarian of Congress shall be appointed for a term of 10 years.


(c) ReappointmentAn individual appointed to the position of Librarian of Congress, by and with the advice and consent of the Senate, may be reappointed to that position in accordance with subsections (a) and (b).


(d) Effective dateThis section shall apply with respect to appointments made on or after November 5, 2015.


(Pub. L. 114–86, § 2, Nov. 5, 2015, 129 Stat. 675.)

§§ 136a, 136a–1. Omitted
Editorial Notes
Codification
Sections were superseded by section 136a–2 of this title.
Section 136a, Pub. L. 88–426, title II, § 203(c), Aug. 14, 1964, 78 Stat. 415; Pub. L. 90–206, title II, §§ 219(2), 225(h), Dec. 16, 1967, 81 Stat. 639, 644; Pub. L. 94–82, title II, § 204(b), Aug. 9, 1975, 89 Stat. 421, set compensation of Librarian of Congress at an annual rate equal to rate for positions at level IV of Executive Schedule.
A prior section 136a, acts Mar. 6, 1928, ch. 134, 45 Stat. 197; Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 890, which contained similar provisions, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 647, 655.
Section 136a–1, Pub. L. 88–426, title II, § 203(d), Aug. 14, 1964, 78 Stat. 415; Pub. L. 90–206, title II §§ 219(3), 225(h), Dec. 16, 1967, 81 Stat. 639, 644; Pub. L. 94–82, title II, § 204(b), Aug. 9, 1975, 89 Stat. 421, set compensation of Deputy Librarian of Congress at an annual rate equal to rate for positions at level V of Executive Schedule.



§ 136a–2. Librarian of Congress and Deputy Librarian of Congress; compensation
Notwithstanding any other provision of law—(1) the Librarian of Congress shall be compensated at an annual rate of pay which is equal to the annual rate of basic pay payable for positions at level II of the Executive Schedule under section 5313 of title 5; and

(2) the Deputy Librarian of Congress shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5 or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.

(Pub. L. 98–63, title I, § 904, July 30, 1983, 97 Stat. 336; Pub. L. 106–57, title II, § 209(a), Sept. 29, 1999, 113 Stat. 424; Pub. L. 116–94, div. P, title XIV, § 1404(a)(1), Dec. 20, 2019, 133 Stat. 3207.)

Editorial Notes
Amendments2019—Par. (2). Pub. L. 116–94 amended par. (2) generally. Prior to amendment, text read as follows: “the Deputy Librarian of Congress shall be compensated at an annual rate of pay which is equal to the annual rate of basic pay payable for positions at level III of the Executive Schedule under section 5314 of title 5.”
1999—Pub. L. 106–57 amended section generally. Prior to amendment, section read as follows:
“(a) Subject to subsection (b) of this section and notwithstanding any other provision of law—
“(1) the compensation of the Librarian of Congress shall be at an annual rate which is equal to the annual rate of basic pay payable for positions at level III of the Executive Schedule under section 5314 of title 5, and
“(2) the compensation of the Deputy Librarian of Congress shall be at an annual rate which is equal to the annual rate of basic pay payable for positions at level IV of the Executive Schedule under section 5315 of title 5.
“(b) The limitations contained in section 306 of S. 2939, Ninety-seventh Congress, as made applicable by section 101(e) of Public Law 97–276 (as amended by section 128(a) of Public Law 97–377) shall, after application of section 128(b) of Public law 97–377, be applicable to the compensation of the Librarian of Congress and the Deputy Librarian of Congress, as fixed by subsection (a) of this section.”

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentPub. L. 106–57, title II, § 209(c), Sept. 29, 1999, 113 Stat. 424, provided that: “The amendments made by this section [amending this section and section 166 of this title] shall apply with respect to the first pay period which begins on or after the date of the enactment of this Act [Sept. 29, 1999] and each subsequent pay period.”


Effective DatePub. L. 98–63, title I, § 904(c), July 30, 1983, 97 Stat. 337, provided that subsec. (a) of this section was to take effect on the first day of the first applicable pay period commencing on or after July 30, 1983, prior to being omitted in the general amendment of section 904 of Pub. L. 98–63 by section 209(a) of Pub. L. 106–57.

Salary Increases1987—Salaries of Librarian and Deputy Librarian increased respectively to $89,500 and $82,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.
1977—Salaries of Librarian and Deputy Librarian increased respectively to $50,000 and $47,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.
1969—Salaries of Librarian and Deputy Librarian increased respectively to $38,000 and $36,000 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.



§ 136b. Omitted
Editorial Notes
Codification
Section, act July 17, 1947, ch. 262, 61 Stat. 372, related to maximum salary for any position in the Library. See section 162a of this title.



§ 136c. Authorized additional expenses and services for which Library of Congress salary appropriations are available
From and after October 1, 1983, appropriations in this Act available to the Library of Congress for salaries shall be available for expenses of personnel security and suitability investigations of Library employees; special and temporary services (including employees engaged by day or hour or in piecework); and services as authorized by section 3109 of title 5.
(Pub. L. 98–51, title II, § 201, July 14, 1983, 97 Stat. 276.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 98–51, July 14, 1983, 97 Stat. 263, known as the Legislative Branch Appropriations Act, 1984. See page 36 of Senate Report 98–161, 98th Congress, 1st Session, to accompany H.R. 3135, which became Pub. L. 98–51. For complete classification of this Act to the Code, see Tables.



§ 137. Use and regulation of law library
The justices of the Supreme Court shall have free access to the law library; and they are authorized to make regulations, not inconsistent with law, for the use of the same during the sittings of the court. But such regulations shall not restrict any person authorized to take books from the Library from having access to the law library, or using the books therein in the same manner as he may be entitled to use the books of the general Library.
(R.S. § 95.)

Editorial Notes
Codification
R.S. § 95 derived from act July 14, 1832, ch. 221, § 2, 4 Stat. 579.



§§ 137a, 137b. Omitted
Editorial Notes
Codification
Section 137a, R.S. § 94, related to persons specially privileged to use library. See last sentence of section 136 of this title, which gives Librarian of Congress power to make rules and regulations for government of library.
Section 137b, act Aug. 28, 1890, No. 41, 26 Stat. 678, which related to Interstate Commerce Commission and Chief of Army Engineering Corps, was omitted from the Code as superseded by the last sentence of section 136 of this title.

Statutory Notes and Related Subsidiaries
Joint Committee ReportWith reference to former section 137a of this title, the Joint Committee on the Library, in an official report March 3, 1897 (54th Cong., 2d Sess., Senate Report 1573) declared:
“Heretofore the Joint Committee on the Library has had authority to approve such rules and regulations as have been made by the Librarian of Congress, but the provision of law under which the Joint Committee has hitherto passed upon said rules and regulations would appear to be repealed by the more recent act (section 136 of this title) which places this power in the hands of the Librarian of Congress.”



§ 137c. Withdrawal of books from Library of Congress
The chief judge and associate judges of the United States Court of Appeals for the District of Columbia and the chief judge and associate judges of the United States District Court for the District of Columbia are authorized to use and take books from the Library of Congress in the same manner and subject to the same regulations as justices of the Supreme Court of the United States.
(Joint Res. No. 9, Jan. 27, 1894, 28 Stat. 577; June 7, 1934, ch. 426, 48 Stat. 926; June 25, 1936, ch. 804, 49 Stat. 1921; June 25, 1948, ch. 646, § 32(a), (b), 62 Stat. 991; May 24, 1949, ch. 139, § 127, 63 Stat. 107.)

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, as amended by act May 24, 1949, substituted “United States District Court for the District of Columbia” for “District Court of the United States for the District of Columbia”, “chief judge” for “chief justice” and “associate judges” for “associate justices” wherever appearing.
Act June 25, 1936, substituted “District Court of the United States for the said District” for “Supreme Court for the said District”.
Act June 7, 1934, substituted “United States Court of Appeals for the District of Columbia” for “Court of Appeals of the District of Columbia”.



§ 138. Law library; hours kept open
The law library shall be kept open every day so long as either House of Congress is in session.
(July 11, 1888, ch. 615, § 1, 25 Stat. 262.)

§ 139. Omitted
Editorial Notes
Codification
Section, acts Feb. 19, 1897, ch. 265, § 1, 29 Stat. 546; Pub. L. 94–273, § 30, Apr. 21, 1976, 90 Stat. 380, which required the Librarian of Congress to make an annual report to Congress on the affairs of the Library, including copyright business and a detailed statement of receipts and expenditures, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 10 of House Document No. 103–7.



§ 140. Employees; fitness
All persons employed in and about said Library of Congress under the Librarian shall be appointed solely with reference to their fitness for their particular duties.
(Feb. 19, 1897, ch. 265, § 1, 29 Stat. 545; June 29, 1922, ch. 251, § 1, 42 Stat. 715.)

Editorial Notes
Codification
Act June 29, 1922, § 1, cited as a credit to this section, which transferred duties of the Superintendent of the Library Building and Grounds to the Architect of the Capitol and the Librarian of Congress and provided for appointment of employees, was amended generally by Pub. L. 108–7, div. H, title I, § 1208(a), Feb. 20, 2003, 117 Stat. 375, and no longer relates to this subject matter.



§ 141. Allocation of responsibilities for Library buildings and grounds(a) Architect of the Capitol(1) In generalThe Architect of the Capitol shall have charge of all work at the Library of Congress buildings and grounds (as defined in section 167j of this title) that affects—(A) the structural integrity of the buildings;

(B) buildings systems, including mechanical, electrical, plumbing, and elevators;

(C) the architectural features of the buildings;

(D) compliance with building and fire codes, laws, and regulations with respect to the specific responsibilities set for 11 So in original. Probably should be “forth”. under this paragraph;

(E) the care and maintenance of Library grounds; and

(F) purchase of all equipment necessary to fulfill the responsibilities set forth under this paragraph.


(2) EmployeesThe employees required for the performance of the duties under paragraph (1) shall be appointed by the Architect of the Capitol.



(b) Librarian of CongressThe Librarian of Congress shall have charge of all work (other than work under subsection (a)) at the Library of Congress buildings and grounds.


(c) Transfer of fundsThe Architect of the Capitol and the Librarian of Congress may enter into agreements with each other to perform work under this section, and, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate and the Joint Committee on the Library, may transfer between themselves appropriations or other available funds to pay the costs therefor.


(June 29, 1922, ch. 251, § 1, 42 Stat. 715; Pub. L. 91–280, June 12, 1970, 84 Stat. 309; Pub. L. 101–520, title II, § 205(b), Nov. 5, 1990, 104 Stat. 2272; Pub. L. 101–562, § 2(a), Nov. 15, 1990, 104 Stat. 2780; Pub. L. 108–7, div. H, title I, § 1208(a), Feb. 20, 2003, 117 Stat. 375.)

Editorial Notes
Amendments2003—Pub. L. 108–7 inserted section catchline and amended text generally. Prior to amendment, text read as follows: “The Architect of the Capitol shall have charge of all structural work at the Library of Congress buildings and grounds (as defined in section 167j of this title), including all necessary repairs, the operation, maintenance, and repair of the mechanical plant and elevators, the care and maintenance of the grounds, and the purchasing of all equipment other than office equipment. The employees required for the performance of the foregoing duties shall be appointed by the Architect of the Capitol. All other duties on June 29, 1922, required to be performed by the Superintendent of the Library Building and Grounds shall be performed under the direction of the Librarian of Congress, who shall appoint the employees necessary therefor. The Librarian of Congress shall provide for the purchase and supply of office equipment and furniture for library purposes.”
1990—Pub. L. 101–520 and Pub. L. 101–562 made substantively identical amendments, substituting reference to the Library of Congress buildings and grounds (as defined in section 167j of this title) for reference to the Library Building and on the grounds.
1970—Pub. L. 91–280 substituted “purchasing of all equipment other than office equipment” for “purchasing and supplying of all furniture and equipment for the building” in second sentence and inserted sentence at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 1208(b), Feb. 20, 2003, 117 Stat. 376, provided that: “The amendments made by this section [amending this section and section 142 of this title] shall apply to fiscal year 2003 and each fiscal year thereafter.”


Effective Date of 1990 AmendmentsAmendment by Pub. L. 101–520 and 101–562 effective on date [Nov. 6, 1991] Architect of the Capitol acquires the property and improvements described in Pub. L. 101–520, § 205(a), and Pub. L. 101–562, § 1, see section 205(e) of Pub. L. 101–520 and former section 2(d) of Pub. L. 101–562, set out as a Special Facilities Center; Acquisition note below.

Acquisition of Real Property for Library of CongressPub. L. 105–144, Dec. 15, 1997, 111 Stat. 2667, as amended by Pub. L. 106–554, § 1(a)(2) [title II, § 207], Dec. 21, 2000, 114 Stat. 2763, 2763A–114; Pub. L. 108–83, title I, § 1203(a), Sept. 30, 2003, 117 Stat. 1031, provided that:
“SECTION 1. ACQUISITION OF FACILITY IN CULPEPER, VIRGINIA.“(a) Acquisition.—The Architect of the Capitol may acquire on behalf of the United States Government by transfer of title, without reimbursement or transfer of funds, the following property:“(1) Three parcels totaling approximately 45 acres, more or less, located in Culpeper County, Virginia, and identified as Culpeper County Tax Parcel Numbers 51–80B, 51–80C, and 51–80D, further described as real estate (consisting of 40.949 acres) conveyed to David and Lucile Packard Foundation by deed from Federal Reserve Bank of Richmond, dated May 15, 1998, and recorded May 19, 1998, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, in Deed Book 644, page 372; and real estate (consisting of 4.181 acres) conveyed to Packard Humanities Institute by deed from Russell H. Inskeep, dated February 13, 2002, and recorded February 13, 2002, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, as instrument number 020001299.

“(2) Improvements to such real property.


“(b) Uses.—Effective on the date on which the Architect of the Capitol acquires the property under subsection (a), such property shall be available to the Librarian of Congress for use as a national audiovisual conservation center.

“(c) Transfer Payment by Architect.—Notwithstanding the limitation on reimbursement or transfer of funds under subsection (a) of this section, the Architect of the Capitol may, not later than 90 days after acquisition of the property under this section, transfer funds to the entity from which the property was acquired by the Architect of the Capitol. Such transfers may not exceed a total of $16,500,000.


“SEC. 2. LIBRARY BUILDINGS AND GROUNDS.
“[Amended section 167j of this title.]

“SEC. 3. ACCEPTANCE OF TRANSFERRED GIFTS OR TRUST FUNDS.“Gifts or trust funds given to the Library or the Library of Congress Trust Fund Board for the structural and mechanical work and refurbishment of Library buildings and grounds specified in section 1 shall be transferred to the Architect of the Capitol to be spent in accordance with the provisions of the first section of the Act of June 29, 1922 (2 U.S.C. 141).


“SEC. 4. FUND FOR TRANSFERRED FUNDS.“There is established in the Treasury of the United States a fund consisting of those gifts or trust funds transferred to the Architect of the Capitol under section 3. Upon prior approval of the Committee on House Oversight [now Committee on House Administration] of the House of Representatives and Committee on Rules and Administration of the Senate, amounts in the fund shall be available to the Architect of the Capitol, subject to appropriation, to remain available until expended, for the structural and mechanical work and refurbishment of Library buildings and grounds. Such funds shall be available for expenditure in fiscal year 1998, subject to the prior approval of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate.


“SEC. 5. EFFECTIVE DATE.“(a) In General.—Except as provided in subsection (b), the provisions of this Act shall take effect on the date of the enactment of this Act [Dec. 15, 1997].

“(b) Special Rule for Inclusion of Property Within Library Buildings and Grounds.—The amendment made by section 2 shall take effect upon the acquisition by the Architect of the Capitol of the property described in section 1.”





Transfer of Property by Secretary of Army To Provide Facilities To Accommodate Long-Term Storage and Service NeedsPub. L. 103–110, § 122, Oct. 21, 1993, 107 Stat. 1043, provided that:
“(a) Notwithstanding any other provision of law, the Secretary of the Army shall transfer, no later than September 30, 1994, without reimbursement or transfer of funds, to the Architect of the Capitol, a portion of the real property, including improvements thereon, consisting of not more than 100 acres located at Fort George G. Meade in Anne Arundel County, Maryland, as determined under subsection (c).

“(b) The Architect of the Capitol shall, upon completion of the survey performed pursuant to subsection (c) and the transfer effected pursuant to subsection (a), utilize the transferred property to provide facilities to accommodate the varied long-term storage and service needs of the Library of Congress and other Legislative Branch agencies.

“(c) The exact acreage and legal description of the property to be transferred under this section shall be determined by a survey satisfactory to the Architect of the Capitol and the Secretary of the Army, and in consultation with officials of Anne Arundel County, Maryland.

“(d) Any real property and improvements thereon transferred pursuant to this section shall be under the jurisdiction of the Architect of the Capitol, subject to the rules and regulations providing for the use of such property as may be approved by the House Office Building Commission and the Senate Committee on Rules and Administration: Provided, That any existing improvements made available by the Architect to the Librarian of Congress, under the direction of the Joint Committee on the Library, or hereafter erected upon such real property pursuant to law for the purposes of providing for the long-term storage and service needs of the Library of Congress shall be subject to the provisions of sections 136, 141 and 167 to 167j of title 2, United States Code.

“(e) Portions of the real property and any improvements thereon transferred pursuant to this section that are not determined to be immediately required for storage or service needs by the Architect are authorized to be leased temporarily to the Secretary of the Army: Provided, That nominal lease payments made by the Secretary of the Army shall be credited to the appropriation ‘Architect of the Capitol, Library Buildings and Grounds, Structural and Mechanical Care, No Year’.

“(f) There are authorized to be appropriated to the Architect of the Capitol such sums as may be necessary to carry out the provisions of this section.”




Special Facilities Center; Temporary Restriction on Evening UsePub. L. 102–451, § 4, Oct. 23, 1992, 106 Stat. 2253, provided that: “No evening meetings may be held at the Library of Congress Special Facilities Center until an on-site parking plan for the property is approved by the Joint Committee on the Library.”


Special Facilities Center; AcquisitionPub. L. 101–520, title II, § 205, Nov. 5, 1990, 104 Stat. 2272, as amended by Pub. L. 102–451, §§ 1–3, Oct. 23, 1992, 106 Stat. 2253, provided that:
“(a) The Architect of the Capitol may acquire on behalf of the United States Government by purchase, condemnation, transfer, or otherwise (1) all publicly or privately owned real property in lot 51 in square 869 in the District of Columbia, as that lot appears on the records in the office of the Surveyor of the District of Columbia on August 1, 1990, extending to the outer face of the curbs of the square in which it is located and including all alleys or parts of alleys and streets within the lot lines and curb lines surrounding such real property, and (2) improvements to such real property. The property acquired under this section shall be known as the ‘Library of Congress Special Facilities Center’ (hereinafter in this section referred to as the ‘Center’).

“(b) [Amended section 141 of this title.]

“(c) The property and improvements acquired under subsection (a) shall be repaired and altered, to the maximum extent feasible as determined by the Architect of the Capitol, in compliance with one of the nationally recognized model building codes and with other applicable nationally recognized codes (including electrical codes, fire and life safety codes, plumbing codes, as determined appropriate by the Architect), using the latest edition of the nationally recognized codes referred to in this paragraph.

“(d) [Amended section 167j of this title.]

“(e) Subsections (b) and (c) and the amendment made by subsection (d) shall take effect on the date [Nov. 6, 1991] the Architect of the Capitol acquires the property and improvements described in subsection (a).

“(f) There is authorized to be appropriated to the Architect of the Capitol $5,000,000 for carrying out the purposes of this section, to remain available until expended.

“(g) Effective on the date [Nov. 6, 1991] on which the Architect of the Capitol acquires the property known as St. Cecilia’s School (Lot 51 in square 869) in the District of Columbia, as provided by law, such property shall be available to the Librarian of Congress for use—“(1) as a day care center for children of employees of the Library of Congress and children of other employees of the legislative branch of the Government;

“(2) for staff training and development for employees of the Library of Congress;

“(3) for external training;

“(4) for general assembly and education programs of the Library;

“(5) for temporary living quarters and common areas for visiting scholars using the collections of the Library or participating in the programs of the Library; and

“(6) for other purposes relating to the operations of the Library of Congress.

Any use of such property shall be subject to approval by the Joint Committee on the Library, the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate.

“(h)(1) The Librarian of Congress—“(A) may charge fees for use of the Center under paragraphs (3), (4), and (5) of subsection (g); and

“(B) shall deposit the fees in the fund under paragraph (2).


“(2) There is established in the Treasury a fund which shall consist of amounts deposited under paragraph (1) and such other amounts as may be appropriated to the fund. The fund shall be—“(A) available to the Librarian of Congress, in amounts specified in appropriations Acts, for the expenses of the Center; and

“(B) subject to audit by the Comptroller General at the discretion of the Comptroller General.”





Similar provisions were contained in Pub. L. 101–562, §§ 1, 2, 4, Nov. 15, 1990, 104 Stat. 2780, 2781, which was repealed by Pub. L. 102–451, § 5, Oct. 23, 1992, 106 Stat. 2254, eff. Nov. 15, 1990.

Additional Building for Library of CongressPub. L. 86–469, May 14, 1960, 74 Stat. 132, authorized Architect of the Capitol, under direction and supervision of Joint Committee on the Library, to prepare preliminary plans and estimates of cost for an additional building for Library of Congress.

Library of Congress Thomas Jefferson BuildingPub. L. 104–208, div. A, title V, § 5402, Sept. 30, 1996, 110 Stat. 3009–511, provided that: “The Founders Hall instructional area in the House of Representatives Page School, located in the Thomas Jefferson Building of the Library of Congress, shall be known and designated as ‘Bill Emerson Hall’.”

Pub. L. 96–269, § 1, June 13, 1980, 94 Stat. 486, provided: “That the building in the block bounded by East Capitol Street, Second Street Southeast, Independence Avenue Southeast, and First Street Southeast, in the District of Columbia (commonly known as the Library of Congress Building or the Library of Congress Main Building), shall hereafter be known and designated as the ‘Library of Congress Thomas Jefferson Building’. Any reference in any law, map, regulation, document, record, or other paper of the United States to such building shall be held to be a reference to the Library of Congress Thomas Jefferson Building.”

Pub. L. 94–264, Apr. 13, 1976, 90 Stat. 329, which had designated the Library of Congress Annex as the Library of Congress Thomas Jefferson Building, was repealed by Pub. L. 96–269, § 3, June 13, 1980, 94 Stat. 486, as part of the redesignation of that building as the Library of Congress John Adams Building and the designation of the main building of the Library of Congress as the Library of Congress Thomas Jefferson Building.

Library of Congress John Adams BuildingPub. L. 96–269, § 2, June 13, 1980, 94 Stat. 486, provided that: “The building in the block bounded by East Capitol Street, Second Street Southeast, Third Street Southeast, and Pennsylvania Avenue Southeast, in the District of Columbia (commonly known as the Library of Congress Thomas Jefferson Building or the Library of Congress Annex Building), shall hereafter be known and designated as the ‘Library of Congress John Adams Building’. Any reference in any law, map, regulation, document, record, or other paper of the United States to such building shall be held to be a reference to the Library of Congress John Adams Building.”


Library of Congress James Madison Memorial BuildingPub. L. 91–214, § 2, Mar. 16, 1970, 84 Stat. 69, provided that: “Nothing contained in the Act of October 19, 1965 (79 Stat. 986) [set out as a note under this section], shall be construed to authorize the use of the third Library of Congress building authorized by such Act for general office building purposes.”

Pub. L. 89–260, Oct. 19, 1965, 79 Stat. 987, as amended by Pub. L. 91–214, § 1, Mar. 16, 1970, 84 Stat. 69; Pub. L. 94–219, Feb. 27, 1976, 90 Stat. 194; Pub. L. 95–548, Oct. 30, 1978, 92 Stat. 2064, provided: 
“That (a) the Architect of the Capitol under the direction jointly of the House Office Building Commission, the Senate Office Building Commission, and the Joint Committee on the Library, after consultation with a committee designated by the American Institute of Architects, is authorized and directed to construct (including, but not limited to, the preparation of all necessary designs, plans, and specifications) in square 732 in the District of Columbia a third Library of Congress fireproof building, which shall be known as the Library of Congress James Madison Memorial Building. The design of such building shall include a Madison Memorial Hall and shall be in keeping with the prevailing architecture of the Federal buildings on Capitol Hill. The Madison Memorial Hall shall be developed in consultation with the James Madison Memorial Commission.

“(b) In carrying out his authority under this joint resolution, the Architect of the Capitol, under the direction jointly of the House Office Building Commission, the Senate Office Building Commission, and the Joint Committee on the Library, is authorized (1) to provide for such equipment, such connections with the Capitol Power Plant and other utilities, such access facilities over or under public streets, such changes in the present Library of Congress buildings, such changes in or additions to the present tunnels, and such other appurtenant facilities, as may be necessary, and (2) to do such landscaping as may be necessary by reason of the construction authorized by this joint resolution.

“Sec. 2. The structural and mechanical care of the building authorized by this joint resolution and the care of the surrounding grounds shall be under the Architect of the Capitol.

“Sec. 3. There is hereby authorized to be appropriated not to exceed $130,675,000 to construct the building authorized by this joint resolution (including the preparation of all necessary designs, plans, and specifications).“There is also authorized to be appropriated not exceeding $10,000 to pay the expenses of the James Madison Memorial Commission.”







§ 141a. Design, installation, and maintenance of security systems; transfer of responsibility
The responsibility for design, installation, and maintenance of security systems to protect the physical security of the buildings and grounds of the Library of Congress is transferred from the Architect of the Capitol to the Capitol Police Board. Such design, installation, and maintenance shall be carried out under the direction of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate, and without regard to section 6101 of title 41. Any alteration to a structural, mechanical, or architectural feature of the buildings and grounds of the Library of Congress that is required for a security system under the preceding sentence may be carried out only with the approval of the Architect of the Capitol.
(Pub. L. 105–277, div. B, title II, Oct. 21, 1998, 112 Stat. 2681–570.)

Editorial Notes
Codification
In text, “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section is from the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 141b. Collections, physical security, control, and preservation of order and decorum within the library(a) Establishment of regulationsThe Librarian of Congress shall establish standards and regulations for the physical security, control, and preservation of the Library of Congress collections and property, and for the maintenance of suitable order and decorum within Library of Congress.


(b) Treatment of security systems(1) Responsibility for security systemsIn accordance with the authority of the Capitol Police and the Librarian of Congress established under this Act, the amendments made by this Act, and the provisions of law referred to in paragraph (3), the Chief of the Capitol Police and the Librarian of Congress shall be responsible for the operation of security systems at the Library of Congress buildings and grounds described under section 167j of this title, in consultation and coordination with each other, subject to the following:(A) The Librarian of Congress shall be responsible for the design of security systems for the control and preservation of Library collections and property, subject to the review and approval of the Chief of the Capitol Police.

(B) The Librarian of Congress shall be responsible for the operation of security systems at any building or facility of the Library of Congress which is located outside of the District of Columbia, subject to the review and approval of the Chief of the Capitol Police.


(2) Initial proposal for operation of systemsNot later than October 1, 2008, the Chief of the Capitol Police, in coordination with the Librarian of Congress, shall prepare and submit to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate an initial proposal for carrying out this subsection.


(3) Provisions of lawThe provisions of law referred to in this paragraph are as follows:(A) Section 141 of this title.

(B) Section 141a of this title.

(C) Section 1964 of this title.

(D) Section 1965 of this title.



(Pub. L. 110–161, div. H, title I, § 1004(e), Dec. 26, 2007, 121 Stat. 2234; Pub. L. 110–178, § 5, Jan. 7, 2008, 121 Stat. 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(1), is Pub. L. 110–178, Jan. 7, 2008, 121 Stat. 2546, known as the U.S. Capitol Police and Library of Congress Police Merger Implementation Act of 2007. For complete classification of this Act to the Code, see Short Title of 2008 Amendment note under section 1901 of this title and Tables.

Codification
Pub. L. 110–161, div. H, title I, § 1004(e), and Pub. L. 110–178, § 5, enacted substantially identical provisions. This section is based on text of section 5 of Pub. L. 110–178. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.



§ 142. Omitted
Editorial Notes
Codification
Section, acts June 29, 1922, ch. 251, § 1, 42 Stat. 715; Nov. 5, 1990, Pub. L. 101–520, title III, § 307, 104 Stat. 2277; Pub. L. 108–7, div. H, title I, § 1208(a), Feb. 20, 2003, 117 Stat. 375, established office of administrative assistant and disbursing officer of Library of Congress which was abolished by section 142a of this title. As amended generally by Pub. L. 108–7, section no longer relates to office of administrative assistant and disbursing officer. See section 141 of this title.



§ 142a. Office of administrative assistant and disbursing officer in Library of Congress abolished; transfer of duties to appointee of Librarian
From and after June 10, 1928, the office of administrative assistant and disbursing officer of the Library of Congress, created by section 142 of this title, is abolished and thereafter the duties required to be performed by the administrative assistant and disbursing officer shall be performed, under the direction of the Librarian of Congress, by such persons as the Librarian may appoint for those purposes.
(May 11, 1928, ch. 521, 45 Stat. 497; Pub. L. 92–310, title II, § 220(h), June 6, 1972, 86 Stat. 205.)

Editorial Notes

References in TextSection 142 of this title, referred to in text, was omitted from the Code.

Amendments1972—Pub. L. 92–310 struck out provisions which required the person disbursing appropriations for Library of Congress and Botanic Garden to give a bond in sum of $30,000.

Executive Documents

Transfer of Functions
Disbursement functions of all Government agencies, except Departments of the Army, Navy, and Air Force and Panama Canal transferred to Division of Disbursements, Treasury Department, by Ex. Ord. No. 6166, § 4, June 10, 1933, and Ex. Ord. No. 6728, May 29, 1934.
Division subsequently consolidated with other agencies into Fiscal Service in Treasury Department by Reorg. Plan No. III of 1940, § 1(a)(1), eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231. See section 306 of Title 31, Money and Finance.



§ 142b. Certifying officers of the Library of Congress; accountability; relief by Comptroller General
On and after June 13, 1957, each officer and employee of the Library of Congress, including the Copyright Office, who has been duly authorized in writing by the Librarian of Congress to certify vouchers for payment from appropriations and funds, shall (1) be held responsible for the existence and correctness of the facts recited in the certificate or otherwise stated on the voucher or its supporting papers and for the legality of the proposed payment under the appropriation or fund involved; (2) [Repealed]; (3) be held responsible and accountable for the correctness of the computations of certified vouchers; and (4) be held accountable for and required to make good to the United States the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by him, as well as for any payment prohibited by law or which did not represent a legal obligation under the appropriation or fund involved: Provided, That the Comptroller General of the United States may, at his discretion, relieve such certifying officer or employee of liability for any payment otherwise proper whenever he finds (1) that the certification was based on official records and that such certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained, the actual facts, or (2) that the obligation was incurred in good faith, that the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment: Provided further, That the Comptroller General shall relieve such certifying officer or employee of liability for an overpayment for transportation services made to any common carrier covered by section 3726 of title 31, whenever he finds that the overpayment occurred solely because the administrative examination made prior to payment of the transportation bill did not include a verification of transportation rates, freight classifications, or land grant deductions.
(Pub. L. 85–53, § 1, June 13, 1957, 71 Stat. 81; Pub. L. 92–310, title II, § 220(k), June 6, 1972, 86 Stat. 205.)

Editorial Notes
Codification
“Section 3726 of title 31” substituted in text for “title III, part II, section 322, of the Transportation Act of 1940, approved September 18, 1940 [31 U.S.C. 244]” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments1972—Pub. L. 92–310 struck out provisions which required officers and employees of Library who are authorized to certify vouchers for payment to give a bond.



§ 142c. Enforcement of liability of certifying officers of Library of Congress
The liability of these certifying officers or employees shall be enforced in the same manner and to the same extent as now provided by law with respect to enforcement of the liability of disbursing and other accountable officers; and they shall have the right to apply for and obtain a decision by the Comptroller General on any question of law involved in a payment on any vouchers presented to them for certification.
(Pub. L. 85–53, § 2, June 13, 1957, 71 Stat. 81.)

§ 142d. Disbursing officer of the Library of Congress; disbursements in accordance with voucher; examination of vouchers; liability
The disbursing officer of the Library of Congress shall (1) disburse moneys of the Library of Congress only upon, and in strict accordance with, vouchers duly certified by the Librarian of Congress or by an officer or employee of the Library of Congress duly authorized in writing by the Librarian to certify such vouchers; (2) make such examination of vouchers as may be necessary to ascertain whether they are in proper form, and duly certified and approved; and (3) be held accountable accordingly: Provided, That the disbursing officer shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate, the responsibility for which, under section 142b of this title, is imposed upon a certifying officer or employee of the Library of Congress.
(Pub. L. 85–53, § 3, June 13, 1957, 71 Stat. 81.)

§ 142e. Disbursing Officer of the Library of Congress; disbursements for Congressional Budget Office, accountability; financial management support to Congressional Budget Office under agreement of Librarian of Congress and Director of Congressional Budget Office; Congressional Budget Office certifying officers: voucher certifications, accountability, relief by Comptroller General
From and after January 1, 1976, the Disbursing Officer of the Library of Congress is authorized to disburse funds appropriated for the Congressional Budget Office, and the Library of Congress shall provide financial management support to the Congressional Budget Office as may be required and mutually agreed to by the Librarian of Congress and the Director of the Congressional Budget Office. The Library of Congress is further authorized to compute and disburse the basic pay of all personnel of the Congressional Budget Office pursuant to the provisions of section 5504 of title 5, except the Director, who as head of an agency, shall have pay computed and disbursed pursuant to the provisions of section 5505 of title 5.
All vouchers certified for payment by duly authorized certifying officers of the Library of Congress shall be supported with a certification by an officer or employee of the Congressional Budget Office duly authorized in writing by the Director of the Congressional Budget Office to certify payments from appropriations of the Congressional Budget Office. The Congressional Budget Office certifying officers shall (1) be held responsible for the existence and correctness of the facts recited in the certificate or otherwise stated on the voucher or its supporting paper and the legality of the proposed payment under the appropriation or fund involved, (2) be held responsible and accountable for the correctness of the computations of certifications made, and (3) be held accountable for and required to make good to the United States the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by him, as well as for any payment prohibited by law which did not represent a legal obligation under the appropriation or fund involved: Provided, That the Comptroller General of the United States may, at his discretion, relieve such certifying officer or employee of liability for any payment otherwise proper whenever he finds (1) that the certification was based on official records and that such certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained the actual facts, or (2) that the obligation was incurred in good faith, that the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment: Provided further, That the Comptroller General shall relieve such certifying officer or employee of liability for an overpayment for transportation services made to any common carrier covered by section 3726 of title 31, whenever he finds that the overpayment occurred solely because the administrative examination made prior to payment of the transportation bill did not include a verification of transportation rates, freight classifications, or land grant deductions.
The Disbursing Officer of the Library of Congress shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate, the responsibility for which is imposed upon a certifying officer or employee of the Congressional Budget Office.
(Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167.)

Editorial Notes
Codification
In the second par., “section 3726 of title 31” substituted for “section 244 of title 31” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section is based on section 207 of title II of H.R. 7593, as passed the House of Representatives on July 21, 1980, and incorporated by reference in section 101(c) of Pub. L. 96–536, to be effective as if enacted into law.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 96–86, § 101(c) [H.R. 4390, title II, § 207], Oct. 12, 1979, 93 Stat. 657.
Pub. L. 95–391, title II, § 207, Sept. 30, 1978, 92 Stat. 786.
Pub. L. 95–94, title II, § 207, Aug. 5, 1977, 91 Stat. 678.
Pub. L. 94–440, title VIII, § 808, Oct. 1, 1976, 90 Stat. 1458.
Pub. L. 94–157, title I, ch. IV, Dec. 18, 1975, 89 Stat. 835.



§ 142f. Office of Technology Assessment; disbursement of funds, computation and disbursement of basic pay, and provision of financial management support by Library of Congress
From and after October 1, 1981, the Disbursing Officer of the Library of Congress is authorized to disburse funds appropriated for the Office of Technology Assessment, and the Library of Congress shall provide financial management support to the Office of Technology Assessment as may be required and mutually agreed to by the Librarian of Congress and the Director of the Office of Technology Assessment. The Library of Congress is further authorized to compute and disburse the basic pay of all personnel of the Office of Technology Assessment pursuant to the provisions of section 5504 of title 5.
All vouchers certified for payment by duly authorized certifying officers of the Library of Congress shall be supported with a certification by an officer or employee of the Office of Technology Assessment duly authorized in writing by the Director of the Office of Technology Assessment to certify payments from appropriations of the Office of Technology Assessment. The Office of Technology Assessment certifying officers shall (1) be held responsible for the existence and correctness of the facts recited in the certificate or otherwise stated on the voucher or its supporting paper and the legality of the proposed payment under the appropriation or fund involved, (2) be held responsible and accountable for the correctness of the computations of certifications made, and (3) be held accountable for and required to make good to the United States the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by him, as well as for any payment prohibited by law which did not represent a legal obligation under the appropriation or fund involved: Provided, That the Comptroller General of the United States may, at his discretion, relieve such certifying officer or employee of liability for any payment otherwise proper whenever he finds (1) that the certification was based on official records and that such certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained the actual facts, or (2) that the obligation was incurred in good faith, that the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment: Provided further, That the Comptroller General shall relieve such certifying officer or employee of liability for an overpayment for transportation services made to any common carrier covered by section 3726 of title 31, whenever he finds that the overpayment occurred solely because of 11 So in original. The word “of” probably should not appear. the administrative examination made prior to payment of the transportation bill did not include a verification of transportation rates, freight classifications, or land grant deductions.
The Disbursing Officer of the Library of Congress shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate, the responsibility for which is imposed upon a certifying officer or employee of the Office of Technology Assessment.
(Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959.)

Editorial Notes
Codification
In the second par., “section 3726 of title 31” substituted for “section 244 of title 31” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section is based on section 205 of title II of H.R. 4120, as reported July 9, 1981, and incorporated by reference in section 101(c) of Pub. L. 97–51, to be effective as if enacted into law.



§ 142g. Copyright Royalty Tribunal; computation and disbursement of pay of Tribunal personnel by Library of Congress
From and after October 1, 1983, the Library of Congress is authorized to compute and disburse basic pay of all personnel of the Copyright Royalty Tribunal pursuant to the provisions of section 5504 of title 5.
(Pub. L. 98–51, title II, § 204, July 14, 1983, 97 Stat. 277.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 97–276, § 101(e) [S. 2939, title II, § 204], Oct. 2, 1982, 96 Stat. 1189.
Pub. L. 97–51, § 101(c) [H.R. 4120, title II, § 204], Oct. 1, 1981, 95 Stat. 959.
Pub. L. 96–536, § 101(c) [H.R. 7593, title II, § 208], Dec. 16, 1980, 94 Stat. 3167.
Pub. L. 96–86, § 101(c) [H.R. 4390, title II, § 208], Oct. 12, 1979, 93 Stat. 657.
Pub. L. 95–391, title II, § 208, Sept. 30, 1978, 92 Stat. 786.
Pub. L. 95–94, title II, § 208, Aug. 5, 1977, 91 Stat. 678.



§ 142h. Biomedical Ethics Board; disbursement of funds, computation and disbursement of basic pay, and provision of financial management services and support by Library of Congress
Effective October 1, 1988, and to continue thereafter, the Disbursing Officer of the Library of Congress is authorized to—(1) disburse funds appropriated for the Biomedical Ethics Board;

(2) compute and disburse the basic pay for all personnel of the Biomedical Ethics Board; and

(3) provide financial management services and support to the Biomedical Ethics Board,

in the same manner as provided with respect to the Office of Technology Assessment under section 142f of this title.
(Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1054.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation act:
Pub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2168.



§ 142i. United States Capitol Preservation Commission; provision of financial management services and support by Library of Congress
Effective June 15, 1989, the Library of Congress shall provide financial management services and support to the United States Capitol Preservation Commission as may be required and mutually agreed to by the Librarian of Congress and the Cochairmen of the United States Capitol Preservation Commission.
(Pub. L. 101–45, title I, June 30, 1989, 103 Stat. 107.)

§ 142j. John C. Stennis Center for Public Service Training and Development; disbursement of funds, computation and disbursement of basic pay, and provision of financial management services and support by Library of Congress; payment for services
From and after October 1, 1988, the Library of Congress is authorized to—(1) disburse funds appropriated for the John C. Stennis Center for Public Service Training and Development;

(2) compute and disburse the basic pay for all personnel of the John C. Stennis Center for Public Service Training and Development;

(3) provide financial management services and support to the John C. Stennis Center for Public Service Training and Development, in the same manner as provided with respect to the Office of Technology Assessment under section 142f of this title; and

(4) collect from the funds appropriated for the John C. Stennis Center for Public Service Training and Development the full costs of providing the services specified in (1), (2), and (3) above, as provided under an agreement for services ordered under 31 U.S.C. 1535 and 1536.

(Pub. L. 101–163, title II, § 205, Nov. 21, 1989, 103 Stat. 1060.)

§ 142k. Library of Congress disbursing office; payroll processing functions
From and after October 1, 1989, the Librarian of Congress shall take appropriate action to assure that no legislative branch employee whose salary is disbursed by the Library of Congress disbursing office is adversely affected by alternative ways of performing the personnel/payroll processing function.
(Pub. L. 101–163, title II, § 206, Nov. 21, 1989, 103 Stat. 1060.)

§ 142l. Disbursing Officer of Library of Congress; disbursements for Office of Congressional Workplace Rights; voucher certifications, accountability and relief by Comptroller General
From and after October 1, 1996, the Disbursing Officer of the Library of Congress is authorized to disburse funds appropriated for the Office of Compliance,11 See Change of Name note below. and the Library of Congress shall provide financial management support to the Office of Compliance 1 as may be required and mutually agreed to by the Librarian of Congress and the Executive Director of the Office of Compliance.1 The Library of Congress is further authorized to compute and disburse the basic pay of all personnel of the Office of Compliance 1 pursuant to the provisions of section 5504 of title 5.
All vouchers certified for payment by duly authorized certifying officers of the Library of Congress shall be supported with a certification by an officer or employee of the Office of Compliance 1 duly authorized in writing by the Executive Director of the Office of Compliance 1 to certify payments from appropriations of the Office of Compliance.1 The Office of Compliance 1 certifying officers shall (1) be held responsible for the existence and correctness of the facts recited in the certificate or otherwise stated on the voucher or its supporting paper and the legality of the proposed payment under the appropriation or fund involved, (2) be held responsible and accountable for the correctness of the computations of certifications made, and (3) be held accountable for and required to make good to the United States the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by them, as well as for any payment prohibited by law which did not represent a legal obligation under the appropriation or fund involved: Provided, That the Comptroller General of the United States may, at his discretion, relieve such certifying officer or employee of liability for any payment otherwise proper whenever he finds (1) that the certification was based on official records and that such certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained the actual facts, or (2) that the obligation was incurred in good faith, that the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment: Provided further, That the Comptroller General shall relieve such certifying officer or employee of liability for an overpayment for transportation services made to any common carrier covered by section 3726 of title 31, whenever he finds that the overpayment occurred solely because the administrative examination made prior to payment of the transportation bill did not include a verification of transportation rates, freight classifications, or land grant deductions.
The Disbursing Officer of the Library of Congress shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate, the responsibility for which is imposed upon a certifying officer or employee of the Office of Compliance.1
(Pub. L. 104–197, title II, § 208, Sept. 16, 1996, 110 Stat. 2409.)

Statutory Notes and Related Subsidiaries

Change of Name
Office of Compliance changed, as of Dec. 21, 2018, and considered to refer and apply, to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1381 of this title.



§ 143. Appropriations for Library Building and Grounds
All appropriations made to the Architect of the Capitol on account of the Library Building and Grounds shall be disbursed for that purpose in the same manner as other appropriations under his control.
(June 29, 1922, ch. 251, § 3, 42 Stat. 715.)

Executive Documents

Transfer of Functions
Disbursement functions of all Government agencies except Departments of the Army, Navy, and Air Force and Panama Canal transferred to Division of Disbursements, Treasury Department, by Ex. Ord. No. 6166, § 4, June 10, 1933, and Ex. Ord. No. 6728, May 29, 1934.
Division subsequently consolidated with other agencies into Fiscal Service in Treasury Department by Reorg. Plan No. III of 1940, § 1(a)(1), eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231. See section 306 of Title 31, Money and Finance.



§ 143a. Disbursement of funds
From and after October 1, 1978, funds available to the Library of Congress may be expended to reimburse the Department of State for medical services rendered to employees of the Library of Congress stationed abroad and for contracting on behalf of and hiring alien employees for the Library of Congress under compensation plans comparable to those authorized by section 444 of the Foreign Service Act of 1946, as amended (22 U.S.C. 889(a)), for purchase or hire of passenger motor vehicles; for payment of travel, storage and transportation of household goods, and transportation and per diem expenses for families enroute (not to exceed twenty-four); for benefits comparable to those payable under sections 911(9), 911(11), and 941 of the Foreign Service Act of 1946, as amended (22 U.S.C. 1136(9), 1136(11), and 1156, respectively); and travel benefits comparable with those which are now or hereafter may be granted single employees of the Agency for International Development, including single Foreign Service personnel assigned to A.I.D. projects, by the Administrator of the Agency for International Development—or his designee—under the authority of section 2396(b) of title 22; subject to such rules and regulations as may be issued by the Librarian of Congress.
(Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167.)

Editorial Notes

References in TextSections 444, 911(9), 911(11), and 941 of the Foreign Service Act of 1946, referred to in text, were repealed by section 2205(1) of the Foreign Service Act of 1980, Pub. L. 96–465, title II, Oct. 17, 1980, 94 Stat. 2159. The Foreign Service Act of 1980 is classified principally to chapter 52 (§ 3901 et seq.) of Title 22, Foreign Relations and Intercourse. Section 2401(c) of the 1980 Act (22 U.S.C. 4172(c)) provides in part that references in law to provisions of the Foreign Service Act of 1946 shall be deemed to include reference to the corresponding provisions of the 1980 Act. For provisions corresponding to the above cited sections of the 1946 Act, see sections 408, 901(6), 901(8), and 904 of the 1980 Act (22 U.S.C. 3968, 4081(6), 4081(8), 4084).

Codification
Section is based on section 203 of title II of H.R. 7593, as passed the House of Representatives on July 21, 1980, and incorporated by reference in section 101(c) of Pub. L. 96–536, to be effective as if enacted into law.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 96–86, § 101(c) [H.R. 4390, title II, § 203], Oct. 12, 1979, 93 Stat. 657.
Pub. L. 95–391, title II, § 203, Sept. 30, 1978, 92 Stat. 785.
Pub. L. 95–94, title II, § 203, Aug. 5, 1977, 91 Stat. 677.
Pub. L. 94–440, title VIII, § 803, Oct. 1, 1976, 90 Stat. 1457.
Pub. L. 94–59, title VII, § 703, July 25, 1975, 89 Stat. 295.
Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 441.
Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 545.
Pub. L. 92–342, July 10, 1972, 86 Stat. 446.
Pub. L. 92–51, July 9, 1971, 85 Stat. 141.
Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 823.
Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 357.
Pub. L. 90–417, July 28, 1968, 82 Stat. 411.
Pub. L. 90–57, July 28, 1967, 81 Stat. 140.
Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 368.



§ 143b. Payments in advance for subscriptions or other charges
From and after October 1, 1980, payments in advance for subscriptions or other charges for bibliographical data, publications, materials in any other form, and services may be made by the Librarian of Congress whenever he determines it to be more prompt, efficient, or economical to do so in the interest of carrying out required Library programs.
(Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167.)

Editorial Notes
Codification
Section is based on section 204 of title II of H.R. 7593, as passed the House of Representatives on July 21, 1980, and incorporated by reference in section 101(c) of Pub. L. 96–536, to be effective as if enacted into law.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 96–86, § 101(c) [H.R. 4390, title II, § 204], Oct. 12, 1979, 93 Stat. 657.
Pub. L. 95–391, title II, § 204, Sept. 30, 1978, 92 Stat. 786.
Pub. L. 95–94, title II, § 204, Aug. 5, 1977, 91 Stat. 677.
Pub. L. 94–440, title VIII, § 804, Oct. 1, 1976, 90 Stat. 1457.
Pub. L. 94–59, title VII, § 704, July 25, 1975, 89 Stat. 295.
Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 441.
Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 545.
Pub. L. 92–342, July 10, 1972, 86 Stat. 447.
Pub. L. 92–51, July 9, 1971, 85 Stat. 142.
Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 823.
Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 357.
Pub. L. 90–417, July 23, 1968, 82 Stat. 411.
Pub. L. 90–57, July 28, 1967, 81 Stat. 140.



§ 143c. Use of other library funds to make payments
In addition to amounts transferred pursuant to section 182b(e)(2) of this title, the Librarian of Congress may transfer amounts made available for salaries and expenses of the Library of Congress during a fiscal year to the applicable appropriations accounts of the United States Capitol Police in order to reimburse the Capitol Police for services provided in connection with a special event or program described in section 182b(a)(4) of this title.
(Pub. L. 110–161, div. H, title I, § 1004(f)(2), Dec. 26, 2007, 121 Stat. 2236; Pub. L. 110–178, § 6(b), Jan. 7, 2008, 121 Stat. 2554; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes
Codification
Pub. L. 110–161, div. H, title I, § 1004(f)(2), and Pub. L. 110–178, § 6(b), enacted substantially identical provisions. This section is based on text of section 6(b) of Pub. L. 110–178. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.



§ 143d. Funds available for workers compensation payments(a) In generalAvailable balances of expired Library of Congress appropriations shall be available to the Library of Congress to make the deposit to the credit of the Employees’ Compensation Fund required by subsection 8147(b) of title 5.


(b) Effective dateThis section shall apply with respect to appropriations for fiscal year 2012 and each fiscal year thereafter.


(Pub. L. 112–74, div. G, title I, § 1303, Dec. 23, 2011, 125 Stat. 1131.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.



§ 144. Copies of Statutes at Large
Ten of the copies of the Statutes at Large, published by Little, Brown & Co., which were deposited in the Library prior to February 5, 1859, shall be retained by the Librarian for the use of the justices of the Supreme Court, during the terms of court.
(R.S. § 96.)

Editorial Notes
Codification
R.S. § 96 derived from act Feb. 5, 1859, ch. 22, § 11, 11 Stat. 381.



§ 145. Copies of journals and documents
Two copies of the journals and documents, and of each book printed by either House of Congress, well bound in calf, shall be deposited in the Library, and must not be taken therefrom.
(R.S. § 97.)

Editorial Notes
Codification
R.S. § 97 derived from Res. Jan. 2, 1857, No. 5, § 5, 11 Stat. 253.



§ 145a. Periodical binding of printed hearings of committee testimony
The Librarian of the Library of Congress is authorized and directed to have bound at the end of each session of Congress the printed hearings of testimony taken by each committee of the Congress at the preceding session.
(Aug. 2, 1946, ch. 753, title I, § 141, 60 Stat. 834.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 2, 1946, see section 142 of act Aug. 2, 1946, ch. 753, title I, 60 Stat. 834.



§ 146. Deposit of Journals of Senate and House
Twenty-five copies of the public Journals of the Senate, and of the House of Representatives, shall be deposited in the Library of the United States, at the seat of government, to be delivered to Members of Congress during any session, and to all other persons authorized by law to use the books in the Library, upon their application to the Librarian, and giving their responsible receipts for the same, in like manner as for other books.
(R.S. § 98.)

Editorial Notes
Codification
R.S. § 98 derived from Res. Dec. 27, 1813, No. 1, 3 Stat. 140; Res. July 20, 1840, No. 5, 5 Stat. 409.



§ 147. Repealed. Oct. 25, 1951, ch. 562, § 1(l), 65 Stat. 638

Section, act June 6, 1900, ch. 791, § 1, 31 Stat. 642, related to bound volumes from files of House of Representatives. See sections 2103 and 2114 of Title 44, Public Printing and Documents.



§ 148. Repealed. Oct. 31, 1951, ch. 654, § 1(l), 65 Stat. 701

Section, act Feb. 25, 1903, ch. 755, § 1, 32 Stat. 865, related to transfer of books from executive departments to Library.



§ 149. Transfer of books to other libraries
The Librarian of Congress may from time to time transfer to other governmental libraries within the District of Columbia, including the Public Library, books and material in the possession of the Library of Congress in his judgment no longer necessary to its uses, but in the judgment of the custodians of such other collections likely to be useful to them, and may dispose of or destroy such material as has become useless: Provided, That no records of the Federal Government shall be transferred, disposed of, or destroyed under the authority granted in this section.
(Mar. 4, 1909, ch. 297, § 1, 35 Stat. 858; Oct. 25, 1951, ch. 562, § 4(1), 65 Stat. 640.)

Editorial Notes
Amendments1951—Act Oct. 25, 1951, inserted proviso.



§ 149a. Permitting use of proceeds from disposition of surplus or obsolete personal property(a) Disposition of propertyWithin the limits of available appropriations, the Librarian of Congress may dispose of surplus or obsolete personal property of the Library of Congress by interagency transfer, donation, sale, trade-in, or other appropriate method.


(b) Use of proceedsAny amounts received by the Librarian of Congress from the disposition of property under subsection (a) shall be credited to the funds available for the operations of the Library of Congress, and shall be available to acquire the same or similar property during the fiscal year in which the amounts are received and the following fiscal year.


(c) Effective dateThis section shall apply with respect to fiscal year 2012 and each succeeding fiscal year.


(Pub. L. 112–74, div. G, title I, § 1304, Dec. 23, 2011, 125 Stat. 1132.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.



§ 150. Sale of copies of card indexes and other publications
The Librarian of Congress is authorized to furnish to such institutions or individuals as may desire to buy them, such copies of the card indexes and other publications of the Library as may not be required for its ordinary transactions, and charge for the same a price which will cover their cost and ten per centum added, and all moneys received by him shall be deposited in the Treasury and shall be credited to the appropriation for necessary expenses for the preparation and distribution of catalog cards and other publications of the Library.
(June 28, 1902, ch. 1301, § 1, 32 Stat. 480; Pub. L. 95–94, title IV, § 405(a), Aug. 5, 1977, 91 Stat. 682.)

Editorial Notes
Amendments1977—Pub. L. 95–94 inserted provisions relating to crediting of the moneys deposited in the Treasury.

Statutory Notes and Related Subsidiaries
Effective Date of 1977 AmendmentPub. L. 95–94, title IV, § 405(b), Aug. 5, 1977, 91 Stat. 682, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 1977.”




§ 151. Smithsonian Library
The library collected by the Smithsonian Institution under the provisions of the Act of August 10, 1846, chapter 25, and removed from the building of that institution, with the consent of the Regents thereof, to the Library of Congress, shall, while there deposited, be subject to the same regulations as the Library of Congress, except as hereinafter provided.
(R.S. § 99.)

Editorial Notes

References in TextAct of August 10, 1846, chapter 25, referred to in text, probably should be act Aug. 10, 1846, ch. 178, 9 Stat. 102, which was entitled “An Act to establish the ‘Smithsonian Institution’, for the increase and diffusion of knowledge among men”.

Codification
R.S. § 99 derived from act Apr. 5, 1866, ch. 25, § 1, 14 Stat. 13.



§ 152. Care and use of Smithsonian Library
The Smithsonian Institution shall have the use of the library referred to in section 151 of this title in like manner as before its removal. All the books, maps, and charts of the Smithsonian Library shall be properly cared for and preserved in like manner as are those of the Congressional Library; from which the Smithsonian Library shall not be removed except on reimbursement by the Smithsonian Institution to the Treasury of the United States of expenses incurred in binding and in taking care of the same, or upon such terms and conditions as shall be mutually agreed upon by Congress and the Regents of the Institution.
(R.S. § 100.)

Editorial Notes
Codification
R.S. § 100 derived from act Apr. 5, 1866, ch. 25, § 2, 14 Stat. 13.



§ 153. Control of library of House of Representatives
The library of the House of Representatives shall be under the control and direction of the Librarian of Congress, who shall provide all needful books of reference therefor. The librarian, two assistant librarians, and assistant in the library, shall be appointed by the Clerk of the House, with the approval of the Speaker of the House of Representatives. No removals shall be made from the said positions except for cause reported to and approved by the Committee on Rules.
(Mar. 3, 1901, ch. 830, § 1, 31 Stat. 964.)

§ 154. Library of Congress Trust Fund Board; members; quorum; seal; rules and regulations
A board is created and established, to be known as the “Library of Congress Trust Fund Board” (hereinafter referred to as the board), which shall consist of the Secretary of the Treasury (or an Assistant Secretary designated in writing by the Secretary of the Treasury), the chairman and the vice chair of the Joint Committee on the Library, the Librarian of Congress, two persons appointed by the President for a term of five years each (the first appointments being for three and five years, respectively), four persons appointed by the Speaker of the House of Representatives (in consultation with the minority leader of the House of Representatives) for a term of five years each (the first appointments being for two, three, four, and five years, respectively), and four persons appointed by the majority leader of the Senate (in consultation with the minority leader of the Senate) for a term of five years each (the first appointments being for two, three, four, and five years, respectively). Upon request of the chair of the Board, any member whose term has expired may continue to serve on the Trust Fund Board until the earlier of the date on which such member’s successor is appointed or the expiration of the 1-year period which begins on the date such member’s term expires. Seven members of the board shall constitute a quorum for the transaction of business, and the board shall have an official seal, which shall be judicially noticed. The board may adopt rules and regulations in regard to its procedure and the conduct of its business.
(Mar. 3, 1925, ch. 423, § 1, 43 Stat. 1107; Pub. L. 95–277, May 12, 1978, 92 Stat. 236; Pub. L. 102–246, §§ 1, 2, Feb. 18, 1992, 106 Stat. 31; Pub. L. 106–481, title II, § 201, Nov. 9, 2000, 114 Stat. 2190.)

Editorial Notes
Codification
Section is comprised of first par. of section 1 of act Mar. 3, 1925. Second par. of section 1 is classified to section 155 of this title.

Amendments2000—Pub. L. 106–481 inserted “and the vice chair” after “the chairman” and “Upon request of the chair of the Board, any member whose term has expired may continue to serve on the Trust Fund Board until the earlier of the date on which such member’s successor is appointed or the expiration of the 1-year period which begins on the date such member’s term expires.” after first sentence and substituted “Seven members of the board” for “Nine members of the board”.
1992—Pub. L. 102–246 struck out “and” after “Librarian of Congress,” inserted “, four persons appointed by the Speaker of the House of Representatives (in consultation with the minority leader of the House of Representatives) for a term of five years each (the first appointments being for two, three, four, and five years, respectively), and four persons appointed by the majority leader of the Senate (in consultation with the minority leader of the Senate) for a term of five years each (the first appointments being for two, three, four, and five years, respectively)” after “respectively)”, and substituted “Nine” for “Three”.
1978—Pub. L. 95–277 inserted “(or an Assistant Secretary designated in writing by the Secretary of the Treasury)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–481, title II, § 202, Nov. 9, 2000, 114 Stat. 2191, provided that: “The amendments made by this title [amending this section] shall take effect on the date of the enactment of this Act [Nov. 9, 2000].”


Short TitleAct Mar. 3, 1925, enacting sections 154 to 162 and 163 of this title, is popularly known as the “Library of Congress Trust Fund Board Act”.



§ 155. Compensation and expenses of Library of Congress Trust Fund Board
No compensation shall be paid to the members of the board for their services as such members, but they shall be reimbursed for the expenses necessarily incurred by them, out of the income from the fund or funds in connection with which such expenses are incurred. The voucher of the chairman of the board shall be sufficient evidence that the expenses are properly allowable. Any expenses of the board, including the cost of its seal, not properly chargeable to the income of any trust fund held by it, shall be estimated for in the annual estimates of the librarian for the maintenance of the Library of Congress.
(Mar. 3, 1925, ch. 423, § 1, 43 Stat. 1107.)

Editorial Notes
Codification
Section is comprised of second par. of section 1 of act Mar. 3, 1925. First par. of section 1 is classified to section 154 of this title.



§ 156. Gifts, etc., to Library of Congress Trust Fund Board
The Board is authorized to accept, receive, hold, and administer such gifts, bequests, or devises of property for the benefit of, or in connection with, the Library, its collections, or its service, as may be approved by the Board and by the Joint Committee on the Library.
(Mar. 3, 1925, ch. 423, § 2, formerly § 1, 43 Stat. 1107, renumbered Apr. 13, 1936, ch. 213, 49 Stat. 1205.)

Editorial Notes
Codification
Section is comprised of first par. of section 2 of act Mar. 3, 1925. Second, third, and fourth pars. of section 2 are classified to sections 157, 158, and 158a of this title, respectively.



§ 157. Funds of Library of Congress Trust Fund Board; management of
The moneys or securities composing the trust funds given or bequeathed to the board shall be receipted for by the Secretary of the Treasury, who shall invest, reinvest, or retain investments as the board may from time to time determine. The income as and when collected shall be deposited with the Treasurer of the United States, who shall enter it in a special account to the credit of the Library of Congress and subject to disbursement by the librarian for the purposes in each case specified; and the Treas­urer of the United States is authorized to honor the requisitions of the librarian made in such manner and in accordance with such regulations as the Treasurer may from time to time prescribe: Provided, however, That the board is not authorized to engage in any business nor to exercise any voting privilege which may be incidental to securities in its hands, nor shall the board make any investments that could not lawfully be made by a trust company in the District of Columbia, except that it may make any investments directly authorized by the instrument of gift, and may retain any investments accepted by it.
(Mar. 3, 1925, ch. 423, § 2, formerly § 1, 43 Stat. 1107, renumbered Apr. 13, 1936, ch. 213, 49 Stat. 1205.)

Editorial Notes
Codification
Section is comprised of second par. of section 2 of act Mar. 3, 1925. First, third, and fourth pars. of section 2 are classified to sections 156, 158, and 158a of this title, respectively.



§ 158. Deposits by Library of Congress Trust Fund Board with Treasurer of United States
In the absence of any specification to the contrary, the board may deposit the principal sum, in cash, with the Treasurer of the United States as a permanent loan to the United States Treasury, and the Treasurer shall thereafter credit such deposit with interest at a rate which is the higher of the rate of 4 per centum per annum or a rate which is 0.25 percentage points less than a rate determined by the Secretary of the Treasury, taking into consideration the current average market yield on outstanding long-term marketable obligations of the United States, adjusted to the nearest one-eighth of 1 per centum, payable semi-annually, such interest, as income, being subject to disbursement by the Librarian of Congress for the purposes specified: Provided, however, That the total of such principal sums at any time so held by the Treasurer under this authorization shall not exceed the sum of $10,000,000.
(Mar. 3, 1925, ch. 423, § 2, formerly § 1, 43 Stat. 1107; renumbered § 2, Apr. 13, 1936, ch. 213, 49 Stat. 1205; amended June 23, 1936, ch. 734, 49 Stat. 1894; Pub. L. 87–522, July 3, 1962, 76 Stat. 135; Pub. L. 94–289, May 22, 1976, 90 Stat. 521.)

Editorial Notes
Codification
Section is comprised of third par. of section 2 of act Mar. 3, 1925. First, second, and fourth pars. of section 2 are classified to sections 156, 157, and 158a of this title, respectively.

Amendments1976—Pub. L. 94–289 substituted “a rate which is the higher of the rate of 4 per centum per annum or a rate which is 0.25 percentage points less than a rate determined by the Secretary of the Treasury, taking into consideration the current average market yield on outstanding long-term marketable obligations of the United States, adjusted to the nearest one-eighth of 1 per centum” for “the rate of 4 per centum per annum”.
1962—Pub. L. 87–522 increased the total amount of deposits which can be held by the Treasurer from $5,000,000 to $10,000,000.
1936—Act June 23, 1936, substituted “in the absence of any specification to the contrary” for “Should any gift or bequest so provide”.



§ 158a. Temporary possession of gifts of money or securities to Library of Congress; investment
In the case of a gift of money or securities offered to the Library of Congress, if, because of conditions attached by the donor or similar considerations, expedited action is necessary, the Librarian of Congress may take temporary possession of the gift, subject to approval under section 156 of this title. The gift shall be receipted for and invested, reinvested, or retained as provided in section 157 of this title, except that—(1) a gift of securities may not be invested or reinvested; and

(2) any investment or reinvestment of a gift of money shall be made in an interest bearing obligation of the United States or an obligation guaranteed as to principal and interest by the United States.

If the gift is not so approved within the 12-month period after the Librarian so takes possession, the principal of the gift shall be returned to the donor and any income earned during that period shall be available for use with respect to the Library of Congress as provided by law.
(Mar. 3, 1925, ch. 423, § 2 (par.), as added Pub. L. 102–246, § 3, Feb. 18, 1992, 106 Stat. 31.)

Editorial Notes
Codification
Section is comprised of fourth par. of section 2 of act Mar. 3, 1925, as added by Pub. L. 102–246. First, second, and third pars. of section 2 are classified to sections 156, 157, and 158 of this title, respectively.



§ 159. Perpetual succession and suits by or against Library of Congress Trust Fund Board
The board shall have perpetual succession, with all the usual powers and obligations of a trustee, including the power to sell, except as herein limited, in respect of all property, moneys, or securities which shall be conveyed, transferred, assigned, bequeathed, delivered, or paid over to it for the purposes above specified. The board may be sued in the United States District Court for the District of Columbia, which is given jurisdiction of such suits, for the purpose of enforcing the provisions of any trust accepted by it.
(Mar. 3, 1925, ch. 423, § 3, 43 Stat. 1108; Jan. 27, 1926, ch. 6, § 1, 44 Stat. 2; June 25, 1936, ch. 804, 49 Stat. 1921; June 25, 1948, ch. 646, § 32(a), 62 Stat. 991; May 24, 1949, ch. 139, § 127, 63 Stat. 107.)

Editorial Notes
Amendments1926—Act Jan. 27, 1926, inserted “including the power to sell” in first sentence.

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, as amended by act May 24, 1949, substituted “United States District Court for the District of Columbia” for “district court of the United States for the District of Columbia”.
Act June 25, 1936, provided that the Supreme Court of the District of Columbia is to be known as the District Court of the United States for the District of Columbia.



§ 160. Disbursement of gifts, etc., to Library
Nothing in sections 154 to 162 and 163 11 See References in Text note below. of this title shall be construed as prohibiting or restricting the Librarian of Congress from accepting in the name of the United States gifts or bequests in the interest of the Library, its collections, or its service, of the following: (1) nonpersonal services; (2) voluntary and uncompensated personal services not to exceed $10,000 per person, per year in value; and (3) gifts or bequests of money for immediate disbursement. Such gifts or bequests, after acceptance by the librarian, shall be paid by the donor or his representative to the Treasurer of the United States, whose receipts shall be their acquittance. The Treasurer of the United States shall enter them in a special account to the credit of the Library of Congress and subject to disbursement by the librarian for the purposes in each case specified. The Librarian shall make an annual public report regarding gifts accepted under this section.
Upon agreement by the Librarian of Congress and the Board, a gift or bequest accepted by the Librarian under the first paragraph of this section may be invested or reinvested in the same manner as provided for trust funds under section 157 of this title.
(Mar. 3, 1925, ch. 423, § 4, 43 Stat. 1108; Pub. L. 105–55, title II, § 208, Oct. 7, 1997, 111 Stat. 1194; Pub. L. 115–141, div. I, title I, § 152, Mar. 23, 2018, 132 Stat. 784.)

Editorial Notes

References in TextSection 163 of this title, referred to in text, was omitted from the Code.

Amendments2018—Pub. L. 115–141, in first paragraph, struck out “of money for immediate disbursement” after “gifts or bequests”, substituted “, of the following: (1) nonpersonal services; (2) voluntary and uncompensated personal services not to exceed $10,000 per person, per year in value; and (3) gifts or bequests of money for immediate disbursement.” for period at end of first sentence, and inserted at end “The Librarian shall make an annual public report regarding gifts accepted under this section.”
1997—Pub. L. 105–55 added second par.



§ 161. Tax exemption of gifts, etc., to Library of Congress
Gifts or bequests or devises to or for the benefit of the Library of Congress, including those to the board, and the income therefrom, shall be exempt from all Federal taxes, including all taxes levied by the District of Columbia.
(Mar. 3, 1925, ch. 423, § 5, 43 Stat. 1108; Oct. 2, 1942, ch. 576, 56 Stat. 765.)

Editorial Notes
Amendments1942—Act Oct. 2, 1942, included devises in the exemptions, and exempted gifts, bequests and devises, and the income therefrom, from taxes levied by the District of Columbia.



§ 162. Compensation of Library of Congress employees
Employees of the Library of Congress who perform special functions for the performance of which funds have been entrusted to the board or the librarian, or in connection with cooperative undertakings in which the Library of Congress is engaged, shall not be subject to section 209 of title 18; and section 5533 of title 5 shall not apply to any additional compensation so paid to such employees.
(Mar. 3, 1925, ch. 423, § 6, 43 Stat. 1108; Jan. 27, 1926, ch. 6, § 2, 44 Stat. 2; Pub. L. 88–448, title IV, § 401(j), Aug. 19, 1964, 78 Stat. 491.)

Editorial Notes
Codification
“Section 209 of title 18” substituted in text for reference to the Act of March 3, 1917, 39 Stat. 1106 (5 U.S.C. 66), on authority of (1) act June 25, 1948, ch. 645, 62 Stat. 683, section 1 of which enacted Title 18, Crimes and Criminal Procedure, and which enacted in section 1914 of Title 18 the provisions formerly classified to section 66 of Title 5; and (2) section 2 of Pub. L. 87–849, Oct. 23, 1962, 76 Stat. 1126, which repealed section 1914 of Title 18 and supplanted it with section 209, and which provided that exemptions from section 1914 shall be deemed exemptions from section 209. For further details, see Exemptions note set out under section 203 of Title 18.
“Section 5533 of title 5” substituted in text for “section 301 of the Dual Compensation Act [5 U.S.C. 3105]” on authority of sec. 7(b) of Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.
Section was formerly classified to sections 60 and 65 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378.

Amendments1964—Pub. L. 88–448 substituted “and section 301 of the Dual Compensation Act [5 U.S.C. 3105] shall not apply to any additional compensation so paid to such employees” for “nor shall any additional compensation so paid to such employees be construed as a double salary under the provisions of section 6 of the Act making appropriations for the legislative, executive, and judicial expenses of the Government for the fiscal year ending June 30, 1917, as amended (Thirty-ninth Statutes at Large, page 582) [5 U.S.C. 58]”.
1926—Act Jan. 27, 1926, struck out the comma after “undertakings”.

Statutory Notes and Related Subsidiaries
Effective Date of 1964 AmendmentAmendment by Pub. L. 88–448 effective on first day of first month which begins later than the ninetieth day following Aug. 19, 1964, see section 403 of Pub. L. 88–448, title IV, Aug. 19, 1964, 78 Stat. 496.



§ 162a. Gross salary of Library of Congress employees
Hereafter the gross salary of any position in the Library which is augmented by payment of an honorarium from other than appropriated funds under terms of section 162 of this title shall not exceed an amount, which when combined with such honorarium, will exceed the maximum salary provided in chapter 51 and subchapter III of chapter 53 of title 5.
(June 22, 1949, ch. 235, § 101, 63 Stat. 226; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972.)

Editorial Notes
Codification
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted in text for “the Classification Act of 1949” on authority of section 7(b) of Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 631, section 1 of which enacted Title 5, Government Organization and Employees.

Amendments1949—Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.



§ 162b. Little Scholars Child Development Center; employee compensation and personnel matters(a) Election of coverage; creditable service; qualification for survivor annuities and disability benefits; contributions to thrift savings plan; certification concerning creditable service(1) This subsection shall apply to any individual who—(A) is employed by the Library of Congress Child Development Center (known as the “Little Scholars Child Development Center”, in this section referred to as the “Center”) established under section 205(g)(1) of the Legislative Branch Appropriations Act, 1991; and

(B) makes an election to be covered by this subsection with the Librarian of Congress, not later than the later of—(i) 60 days after December 21, 2000; or

(ii) 60 days after the date the individual begins such employment.



(2)(A) Any individual described under paragraph (1) may be credited, under section 8411 of title 5 for service as an employee of the Center before December 21, 2000, if such employee makes a payment of the deposit under section 8411(f)(2) of such title without application of section 8411(b)(3) of such title.

(B) An individual described under paragraph (1) shall be credited under section 8411 of title 5 for any service as an employee of the Center on or after December 21, 2000, if such employee has such amounts deducted and withheld from his pay as determined by the Office of Personnel Management which would be deducted and withheld from the basic pay of an employee under section 8422 of title 5.


(3) Notwithstanding any other provision of this subsection, any service performed by an individual described under paragraph (1) as an employee of the Center is deemed to be civilian service creditable under section 8411 of title 5 for purposes of qualifying for survivor annuities and disability benefits under subchapters IV and V of chapter 84 of such title, if such individual makes payment of an amount, determined by the Office of Personnel Management, which would have been deducted and withheld from the basic pay of such individual if such individual had been an employee subject to section 8422 of title 5 for such period so credited, together with interest thereon.

(4) An individual described under paragraph (1) shall be deemed an employee for purposes of chapter 84 of title 5, including subchapter III of such title,11 So in original. Probably should be “chapter,”. and may make contributions under section 8432 of such title effective for the first applicable pay period beginning on or after the date such individual elects coverage under this section.

(5) The Office of Personnel Management shall accept the certification of the Librarian of Congress concerning creditable service for purposes of this subsection.


(b) Health insurance coverageAny individual who is employed by the Center on or after the date of enactment of this Act [December 21, 2000], shall be deemed an employee under section 8901(1) of title 5 for purposes of health insurance coverage under chapter 89 of such title. An individual who is an employee of the Center on the date of enactment of this Act may elect coverage under this subsection before the 60th day after the date of enactment of this Act, and during such periods as determined by the Office of Personnel Management for employees of the Center employed after such date.


(c) Life insurance coverageAn individual who is employed by the Center shall be deemed an employee under section 8701(a) of title 5 for purposes of life insurance coverage under chapter 87 of such title.


(d) Government contributions by Librarian from available appropriationsGovernment contributions for individuals receiving benefits under this section, as computed under sections 8423, 8432, 8708, and 8906 22 So in original. Probably should be followed by “of title 5”. shall be made by the Librarian of Congress from any appropriations available to the Library of Congress.


(e) Payroll and personnel functions of Library of CongressThe Library of Congress, directly or by agreement with its designated representative, shall—(1) process payroll for Center employees, including making deductions and withholdings from the pay of employees in the amounts determined under sections 8422, 8432, 8707, and 8905 of title 5;

(2) maintain appropriate personnel and payroll records for Center employees, and transmit appropriate information and records to the Office of Personnel Management; and

(3) transmit funds for Government and employee contributions under this section to the Office of Personnel Management.


(f) Responsibilities of CenterThe Center shall—(1) pay to the Library of Congress funds sufficient to cover the gross salary and the employer’s share of taxes under section 3111 of title 26 for Center employees, in amounts computed by the Library of Congress;

(2) as required by the Library of Congress, reimburse the Library of Congress for reasonable administrative costs incurred under subsection (e)(1);

(3) comply with regulations and procedures prescribed by the Librarian of Congress for administration of this section;

(4) maintain appropriate records on all Center employees, as required by the Librarian of Congress; and

(5) consult with the Librarian of Congress on the administration and implementation of this section.


(g) RegulationsThe Librarian of Congress may prescribe regulations to carry out this section.


(Pub. L. 106–554, § 1(a)(2) [title II, § 210], Dec. 21, 2000, 114 Stat. 2763, 2763A–114.)

Editorial Notes

References in TextSection 205(g)(1) of the Legislative Branch Appropriations Act, 1991, referred to in subsec. (a)(1)(A), is section 205(g)(1) of Pub. L. 101–520, which is set out as a note under section 141 of this title.

Statutory Notes and Related Subsidiaries
Funding for Little Scholars Child Development Center and Tiny Findings Child Development CenterPub. L. 116–159, div. A, § 159, Oct. 1, 2020, 134 Stat. 721, provided that: 
“Notwithstanding any other provision of this Act [div. A of Pub. L. 116–159, see Tables for classification]—
“(1) the authority of the Library of Congress to reimburse the Little Scholars Child Development Center at the Library of Congress under section 19004 of the CARES Act (2 U.S.C. 162b note; 134 Stat. 578) shall remain in effect with respect to salaries incurred until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic; and

“(2) the authority of the Government Accountability Office to reimburse the Tiny Findings Child Development Center under section 19009 of the CARES Act (134 Stat. 579) shall remain in effect with respect to salaries incurred until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic.”



(3) [Amended section 19005(a) of Pub. L. 116–136, set out as a note under 1816b of this title.]

Source of Funds Used for Payment of Salaries and Expenses of Little Scholars Child Development CenterPub. L. 116–136, div. B, title IX, § 19004, Mar. 27, 2020, 134 Stat. 578, as amended by Pub. L. 116–260, div. O, title XI, § 1101(b)(1), (2), Dec. 27, 2020, 134 Stat. 2156, 2157, provided that:
“(a) Reimbursements.—During the period beginning on the date of enactment of the Consolidated Appropriations Act, 2021 [Dec. 27, 2020] and ending on the termination date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the Library of Congress shall reimburse the Little Scholars Child Development Center for expenses, due to measures taken in the Capitol complex to combat coronavirus, as calculated under subsection (b) and from amounts in the appropriations account ‘Library of Congress—Salaries and Expenses’.

“(b) Amount.—The amount of the reimbursement under this section for each month of the period described in subsection (a) shall be equal to the difference between—“(1) the lesser of—“(A) the amount of the operating costs (including payroll, general, and administrative expenses) of the Center for such month; or

“(B) $118,500; and


“(2) the amount of tuition payments collected by the Center for such month.”




[For definition of “coronavirus” as used in section 19004 of Pub. L. 116–136, set out above, see section 23005 of Pub. L. 116–136, set out below.]


Definition
Pub. L. 116–136, div. B, title XIII, § 23005, Mar. 27, 2020, 134 Stat. 614, provided that: “In this Act [div. B of Pub. L. 116–136, see Tables for classification], the term ‘coronavirus’ means SARS–CoV–2 or another coronavirus with pandemic potential.”




§ 163. Omitted
Editorial Notes
Codification
Section, act Mar. 3, 1925, ch. 423, § 7, 43 Stat. 1108, which required the Library of Congress Trust Fund Board to submit an annual report to Congress on moneys or securities received and held and operations, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 10 of House Document No. 103–7.



§ 164. Index and digest of State legislation; preparation
The Librarian of Congress is authorized and directed to prepare biennially an index to the legislation of the States of the United States enacted during the biennium, together with a supplemental digest of the more important legislation of the period.
(Feb. 10, 1927, ch. 99, § 1, 44 Stat. 1066; Feb. 28, 1929, ch. 367, § 1, 45 Stat. 1398.)

Editorial Notes
Amendments1929—Act Feb. 28, 1929, repealed provision that the Librarian of Congress report biennially to Congress an index and digest of State legislation.



§ 164a. Official distribution of State legislation index and digest
The Librarian of Congress is directed to have the indexes and digests authorized by section 164 of this title printed and bound for official distribution only.
(Feb. 28, 1929, ch. 367, § 1, 45 Stat. 1398.)

§ 165. Authorization for appropriation for biennial index
There is authorized to be appropriated annually for carrying out the provisions of section 164 of this title the sum of $30,000, to remain available until expended.
(Feb. 10, 1927, ch. 99, § 2, 44 Stat. 1066.)

§ 166. Congressional Research Service(a) Redesignation of Legislative Reference ServiceThe Legislative Reference Service in the Library of Congress is hereby continued as a separate department in the Library of Congress and is redesignated the “Congressional Research Service”.


(b) Functions and objectivesIt is the policy of Congress that—(1) the Librarian of Congress shall, in every possible way, encourage, assist, and promote the Congressional Research Service in—(A) rendering to Congress the most effective and efficient service,

(B) responding most expeditiously, effectively, and efficiently to the special needs of Congress, and

(C) discharging its responsibilities to Congress;

and

(2) the Librarian of Congress shall grant and accord to the Congressional Research Service complete research independence and the maximum practicable administrative independence consistent with these objectives.


(c) Appointment and compensation of Director, Deputy Director, and other necessary personnel; minimum grade for Senior Specialists; classification above GS–15 of Specialists and Senior Specialists; appointment without regard to civil service laws and political affiliation and on basis of fitness to perform duties(1) After consultation with the Joint Committee on the Library, the Librarian of Congress shall appoint the Director of the Congressional Research Service. The Director shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5 or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.

(2) The Librarian of Congress, upon the recommendation of the Director, shall appoint a Deputy Director of the Congressional Research Service and all other necessary personnel thereof. The basic pay of the Deputy Director shall be fixed in accordance with chapter 51 (relating to classification) and section 5376 of title 5. The basic pay of all other necessary personnel of the Congressional Research Service shall be fixed in accordance with chapter 51 (relating to classification) and subchapter III (relating to General Schedule pay rates) of chapter 53 of title 5, except that—(A) the grade of Senior Specialist in each field within the purview of subsection (e) of this section shall not be less than the highest grade in the executive branch of the Government to which research analysts and consultants, without supervisory responsibility, are currently assigned; and

(B) the positions of Specialist and Senior Specialist in the Congressional Research Service may be classified above GS–15 in accordance with section 5108(c) of title 5, and the rate of basic pay for such positions may be fixed in accordance with section 5376 of such title, subject to the prior approval of the Joint Committee on the Library.


(3) Each appointment made under paragraphs (1) and (2) of this subsection and subsection (e) of this section shall be without regard to the civil service laws, without regard to political affiliation, and solely on the basis of fitness to perform the duties of the position.


(d) Duties of Service; assistance to Congressional committees; list of terminating programs and subjects for analysis; legislative data, studies, etc.; information research; digest of bills, preparation; legislation, purpose and effect, and preparation of memoranda; information and research capability, developmentIt shall be the duty of the Congressional Research Service, without partisan bias—(1) upon request, to advise and assist any committee of the Senate or House of Representatives and any joint committee of Congress in the analysis, appraisal, and evaluation of legislative proposals within that committee’s jurisdiction, or of recommendations submitted to Congress, by the President or any executive agency, so as to assist the committee in—(A) determining the advisability of enacting such proposals;

(B) estimating the probable results of such proposals and alternatives thereto; and

(C) evaluating alternative methods for accomplishing those results;

and, by providing such other research and analytical services as the committee considers appropriate for these purposes, otherwise to assist in furnishing a basis for the proper evaluation and determination of legislative proposals and recommendations generally; and in the performance of this duty the Service shall have authority, when so authorized by a committee and acting as the agent of that committee, to request of any department or agency of the United States the production of such books, records, correspondence, memoranda, papers, and documents as the Service considers necessary, and such department or agency of the United States shall comply with such request; and further, in the performance of this and any other relevant duty, the Service shall maintain continuous liaison with all committees;

(2) to make available to each committee of the Senate and House of Representatives and each joint committee of the two Houses, at the opening of a new Congress, a list of programs and activities being carried out under existing law scheduled to terminate during the current Congress, which are within the jurisdiction of the committee;

(3) to make available to each committee of the Senate and House of Representatives and each joint committee of the two Houses, at the opening of a new Congress, a list of subjects and policy areas which the committee might profitably analyze in depth;

(4) upon request, or upon its own initiative in anticipation of requests, to collect, classify, and analyze in the form of studies, reports, compilations, digests, bulletins, indexes, translations, and otherwise, data having a bearing on legislation, and to make such data available and serviceable to committees and Members of the Senate and House of Representatives and joint committees of Congress;

(5) upon request, or upon its own initiative in anticipation of requests, to prepare and provide information, research, and reference materials and services to committees and Members of the Senate and House of Representatives and joint committees of Congress to assist them in their legislative and representative functions;

(6) to prepare summaries and digests of bills and resolutions of a public general nature introduced in the Senate or House of Representatives;

(7) upon request made by any committee or Member of the Congress, to prepare and transmit to such committee or Member a concise memorandum with respect to one or more legislative measures upon which hearings by any committee of the Congress have been announced, which memorandum shall contain a statement of the purpose and effect of each such measure, a description of other relevant measures of similar purpose or effect previously introduced in the Congress, and a recitation of all action taken theretofore by or within the Congress with respect to each such other measure;

(8) to develop and maintain an information and research capability, to include Senior Specialists, Specialists, other employees, and consultants, as necessary, to perform the functions provided for in this subsection; and

(9) to comply with the requirements of, and provide information and technological assistance consistent with, section 124 11 See References in Text note below. of the Legislative Branch Appropriations Act, 2018.


(e) Specialists and Senior Specialists; appointment; fields of appointmentThe Librarian of Congress is authorized to appoint in the Congressional Research Service, upon the recommendation of the Director, Specialists and Senior Specialists in the following broad fields:(1) agriculture;

(2) American government and public administration;

(3) American public law;

(4) conservation;

(5) education;

(6) engineering and public works;

(7) housing;

(8) industrial organization and corporation finance;

(9) international affairs;

(10) international trade and economic geography;

(11) labor and employment;

(12) mineral economics;

(13) money and banking;

(14) national defense;

(15) price economics;

(16) science;

(17) social welfare;

(18) taxation and fiscal policy;

(19) technology;

(20) transportation and communications;

(21) urban affairs;

(22) veterans’ affairs; and

(23) such other broad fields as the Director may consider appropriate.

Such Specialists and Senior Specialists, together with such other employees of the Congressional Research Service as may be necessary, shall be available for special work with the committees and Members of the Senate and House of Representatives and the joint committees of Congress for any of the purposes of subsection (d) of this section.

(f) Duties of Director; establishment and change of research and reference divisions or other organizational units, or bothThe Director is authorized—(1) to classify, organize, arrange, group, and divide, from time to time, as he considers advisable, the requests for advice, assistance, and other services submitted to the Congressional Research Service by committees and Members of the Senate and House of Representatives and joint committees of Congress, into such classes and categories as he considers necessary to—(A) expedite and facilitate the handling of the individual requests submitted by Members of the Senate and House of Representatives,

(B) promote efficiency in the performance of services for committees of the Senate and House of Representatives and joint committees of Congress, and

(C) provide a basis for the efficient performance by the Congressional Research Service of its legislative research and related functions generally,

and

(2) to establish and change, from time to time, as he considers advisable, within the Congressional Research Service, such research and reference divisions or other organizational units, or both, as he considers necessary to accomplish the purposes of this section.


(g) Budget estimatesThe Director of the Congressional Research Service will submit to the Librarian of Congress for review, consideration, evaluation, and approval, the budget estimates of the Congressional Research Service for inclusion in the Budget of the United States Government.


(h) Experts or consultants, individual or organizational, and persons and organizations with specialized knowledge; procurement of temporary or intermittent assistance; contracts, nonpersonal and personal service; advertisement requirements inapplicable; end product; pay; travel time(1) The Director of the Congressional Research Service may procure the temporary or intermittent assistance of individual experts or consultants (including stenographic reporters) and of persons learned in particular or specialized fields of knowledge—(A) by nonpersonal service contract, without regard to any provision of law requiring advertising for contract bids, with the individual expert, consultant, or other person concerned, as an independent contractor, for the furnishing by him to the Congressional Research Service of a written study, treatise, theme, discourse, dissertation, thesis, summary, advisory opinion, or other end product; or

(B) by employment (for a period of not more than one year) in the Congressional Research Service of the individual expert, consultant, or other person concerned, by personal service contract or otherwise, without regard to the position classification laws, at a rate of pay not in excess of the per diem equivalent of the highest rate of basic pay then currently in effect for the General Schedule of section 5332 of title 5, including payment of such rate for necessary travel time.


(2) The Director of the Congressional Research Service may procure by contract, without regard to any provision of law requiring advertising for contract bids, the temporary (for respective periods not in excess of one year) or intermittent assistance of educational, research, or other organizations of experts and consultants (including stenographic reporters) and of educational, research, and other organizations of persons learned in particular or specialized fields of knowledge.


(i) Special report to Joint Committee on the LibraryThe Director of the Congressional Research Service shall prepare and file with the Joint Committee on the Library at the beginning of each regular session of Congress a separate and special report covering, in summary and in detail, all phases of activity of the Congressional Research Service for the immediately preceding fiscal year, and shall include in the report a description of the efforts made by the Director to make additional Congressional Research Service products that are not confidential products or services available to the Librarian of Congress for publication on the website established and maintained under section 124 1 of the Legislative Branch Appropriations Act, 2018.


(j) Authorization of appropriationsThere are hereby authorized to be appropriated to the Congressional Research Service each fiscal year such sums as may be necessary to carry on the work of the Service.


(Aug. 2, 1946, ch. 753, title II, § 203, 60 Stat. 836; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; Pub. L. 91–510, title III, § 321(a), Oct. 26, 1970, 84 Stat. 1181; Pub. L. 99–190, § 133, Dec. 19, 1985, 99 Stat. 1322; Pub. L. 106–57, title II, § 209(b), Sept. 29, 1999, 113 Stat. 424; Pub. L. 115–141, div. I, title I, § 154(b)(7), (d), Mar. 23, 2018, 132 Stat. 789, 790; Pub. L. 116–94, div. P, title XIV, § 1404(a)(2), (b)(1), Dec. 20, 2019, 133 Stat. 3208.)

Editorial Notes

References in TextSection 124 of the Legislative Branch Appropriations Act, 2018, referred to in subsecs. (d)(9) and (i), probably should be section 154 of the Legislative Branch Appropriations Act, 2018, Pub. L. 115–141, div. I, title I, Mar. 23, 2018, 132 Stat. 787. Section 154 of Pub. L. 115–141 enacted section 166a of this title, related to equal access to Congressional Research Service Reports, and amended this section. Div. I of Pub. L. 115–141 does not contain a section 124.

Amendments2019—Subsec. (c)(1). Pub. L. 116–94, § 1404(a)(2), substituted “The Director shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5 or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.” for “The basic pay of the Director shall be at a per annum rate equal to the rate of basic pay provided for level III of the Executive Schedule under section 5314 of title 5.”
Subsec. (c)(2). Pub. L. 116–94, § 1404(b)(1)(A), substituted “section 5376 of title 5.” for “subchapter III (relating to General Schedule pay rates) of chapter 53 of title 5, but without regard to section 5108(a) of such title.” in introductory provisions.
Subsec. (c)(2)(B). Pub. L. 116–94, § 1404(b)(1)(B), substituted “may be classified above GS–15 in accordance with section 5108(c) of title 5, and the rate of basic pay for such positions may be fixed in accordance with section 5376 of such title, subject to the prior approval of the Joint Committee on the Library.” for “may be placed in GS–16, 17, and 18 of the General Schedule of section 5332 of title 5, without regard to section 5108(a) of such title, subject to the prior approval of the Joint Committee on the Library, of the placement of each such position in any of such grades.”
2018—Subsec. (d)(9). Pub. L. 115–141, § 154(d), added par. (9).
Subsec. (i). Pub. L. 115–141, § 154(b)(7), substituted “, and shall include in the report a description of the efforts made by the Director to make additional Congressional Research Service products that are not confidential products or services available to the Librarian of Congress for publication on the website established and maintained under section 124 of the Legislative Branch Appropriations Act, 2018.” for period at end.
1999—Subsec. (c)(1). Pub. L. 106–57 substituted second sentence for former second sentence which read as follows: “The basic pay of the Director shall be at a per annum rate equal to the rate of basic pay provided for level V of the Executive Schedule contained in section 5316 of title 5.”
1985—Subsec. (g). Pub. L. 99–190 amended subsec. (g) generally. Prior to amendment subsec. (g) read as follows: “In order to facilitate the study, consideration, evaluation, and determination by the Congress of the budget requirements of the Congressional Research Service for each fiscal year, the Librarian of Congress shall receive from the Director and submit, for inclusion in the Budget of the United States Government, the budget estimates of the Congressional Research Service which shall be prepared separately by the Director in detail for each fiscal year as a separate item of the budget estimates of the Library of Congress for such fiscal year.”
1970—Subsec. (a). Pub. L. 91–510 substituted provision for continuation of Legislative Reference Service, redesignated “Congressional Research Service”, for prior authorization for establishment of Legislative Reference Service and deleted second sentence, cls. (1) to (3), prescribing as duties of such Service for the Congress and its committees, the giving of advice and assistance, making data available, and preparing summaries and digests of public hearings before committees and of bills and resolutions of public nature, which was incorporated in subsec. (d)(1), (d)(4), and (d)(6), respectively, of this section.
Subsec. (b). Pub. L. 91–510 added subsec. (b). Former subsec. (b)(1) provided for appointment of director, assistant director, and other necessary personnel of Legislative Reference Service, without regard to civil-service laws, without reference to political affiliations, on ground of fitness to perform duties of the office, for compensation in accordance with Classification Act of 1949, with a prescribed minimum for senior specialists in the various fields, and made all employees of the Service subject to civil-service retirement laws, now incorporated in subsec. (c)(1), (2)(A), and (3) of this section and sections 8331(1)(viii) and 8347(j) of Title 5, Government Organization and Employees. Former subsec. (b)(2) provided for appointment of senior specialists in certain enumerated fields and was covered in subsec. (e) of this section.
Subsec. (c). Pub. L. 91–510 incorporated in provisions added as subsec. (c) provisions of former subsec. (b) (1), and in revising them, provided in par. (1) for consultation with Joint Committee on the Library before appointment of Director and for basic pay rate of Director equal to level V of Executive Schedule, provided in par. (2) for appointment, upon recommendation of the Director, of a Deputy Director and made references to classification and General Schedule pay rate provisions of revised Title 5, reenacted as subpar. (A) proviso of second sentence of former subsec. (b)(1), and added subpar. (B), and in par. (3) reenacted part of first sentence of former subsec. (b)(1).
Subsec. (d). Pub. L. 91–510 incorporated in provisions added as subsec. (d) second sentence, cls. (1) to (3), of former subsec. (a), and in revising the provision, added pars. (2), (3), (5), (7), and (8), substituted “Congressional Research Service” for “Legislative Reference Service”, reenacted introductory “without partisan bias” provision of former cl. (2), incorporated in par. (1) former cl. (1), substituting “proposals within that committee’s jurisdiction” for “proposals pending before it” and “otherwise to assist in furnishing a basis for the proper evaluation and determination of legislative proposals and recommendations generally” for “otherwise to assist in furnishing a basis for the proper determination of measures before the committee”, added subpars. (A) to (C), provision for assistance by providing other research and analytical services, authorization for production of books, records, etc., compliance with request for such production, and maintenance of liaison with all committees, incorporated in par. (4) former cl. (2), substituting “collect” for “gather” and including analysis in form of studies and reports, and making data available to joint committees, and incorporated in par. (6) former cl. (3), omitting provision respecting summaries and digests of public hearings before committees of Congress.
Subsec. (e). Pub. L. 91–510 incorporated in provisions added as subsec. (e) provisions of former subsec. (b)(2), and in revising them, in introductory text, substituted “Congressional Research Service” for “Legislative Reference Service” and authorized appointments “upon the recommendation of the Director”, including Specialists; provided numerical item designations for broad fields listed in prior paragraph in run-on form, added fields of national defense, science, technology, urban affairs, and other broad fields as deemed appropriate by the Director in items (14), (16), (19), (21), and (23), and combined separate fields of “full employment” and “labor” in “labor and employment” in item (11); and in last sentence, included Senior Specialists and substituted “such other employees of the Congressional Research Service” for “such other members of the staff” and “special work with the committees and Members of the Senate and House of Representatives and the joint committees of Congress for any of the purposes of subsection (d) of this section” for “special work with the appropriate committees of Congress for any of the purposes set out in subsection (a)(1) of this section”.
Subsecs. (f) to (i). Pub. L. 91–510 added subsecs. (f) to (i).
Subsec. (j). Pub. L. 91–510 incorporated in provisions added as subsec. (j) appropriations authorization of section 203(c) of Act Aug. 2, 1946, which had also provided $550,000, $650,000, and $750,000, for fiscal years ending June 30, 1947, 1948, and 1949, respectively.
1949—Subsec. (b)(1). Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–141 effective 90 days after the date on which the Librarian of Congress submits the certification described in section 166a(f)(2)(B) of this title, with delay permitted for technical difficulties, see section 166a(f) of this title.

Effective Date of 1999 AmendmentAmendment by Pub. L. 106–57 applicable with respect to the first pay period which begins on or after Sept. 29, 1999 and each subsequent pay period, see section 209(c) of Pub. L. 106–57, set out as a note under section 136a–2 of this title.

Effective Date of 1970 AmendmentAmendment of provisions, other than enactment of subsecs. (d)(2), (3) and (i) of this section, and enactment of subsecs. (d)(2), (3) and (i) by Pub. L. 91–510 effective immediately prior to noon on Jan. 3, 1971, at the close of the first session of the Ninety-second Congress, and with respect to fiscal years beginning on or after July 1, 1970, respectively, see section 601(1), (3), and (4) of Pub. L. 91–510, set out as a note under section 4301 of this title.

Effective DateSection effective Aug. 2, 1946, see section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.

RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.

Compensation of Director of Congressional Research ServicePub. L. 105–275, title I, Oct. 21, 1998, 112 Stat. 2444, which provided that the compensation of the Director of the Congressional Research Service, Library of Congress, was to be at an annual rate equal to the annual rate of basic pay for positions at level IV of the Executive Schedule under section 5315 of title 5, was from the Legislative Branch Appropriations Act, 1999, and was not repeated in subsequent appropriations acts. Similar provisions were contained in the following prior appropriation acts:
Pub. L. 105–55, title I, Oct. 7, 1997, 111 Stat. 1190.
Pub. L. 104–197, title I, Sept. 16, 1996, 110 Stat. 2406.
Pub. L. 104–53, title I, Nov. 19, 1995, 109 Stat. 529.
Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1435.
Pub. L. 103–69, title I, Aug. 11, 1993, 107 Stat. 703.
Pub. L. 102–392, title I, Oct. 6, 1992, 106 Stat. 1715.
Pub. L. 102–90, title I, Aug. 14, 1991, 105 Stat. 460.
Pub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2269.
Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1057.
Pub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2171.
Pub. L. 100–202, § 101(i) [title I], Dec. 22, 1987, 101 Stat. 1329–290, 1329–303.
Pub. L. 99–500, § 101(j) [H.R. 5203, title I], Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287.
Pub. L. 99–151, title I, Nov. 13, 1985, 99 Stat. 802.
Pub. L. 98–367, title I, July 17, 1984, 98 Stat. 484.



§ 166a. Equal access to Congressional Research Service Reports(a) Definitions(1) CRS productIn this section, the term “CRS product” means any final written work product of CRS containing research or analysis in any format that is available for general congressional access on the CRS Congressional Intranet.


(2) CRS Report(A) In generalIn this section, the term “CRS Report” means any written CRS product, including an update to a previous written CRS product, consisting of—(i) a Congressional Research Service Report; or

(ii) a Congressional Research Service Authorization of Appropriations Product and Appropriations Product, which is available for general congressional access on the CRS Congressional Intranet.


(B) ExclusionsThe term “CRS Report” does not include—(i) any CRS product that is determined by the CRS Director to be a confidential product or service because it was prepared in response to a congressional request or requests for confidential analysis or research and is not available for general congressional access on the CRS Congressional Intranet;

(ii) any Congressional Research Service Report or any Congressional Research Service Authorization of Appropriations Product and Appropriations Product reported or produced before the effective date of this Act which, as of such effective date, is not available for general congressional access on the CRS Congressional Intranet; or

(iii) a written CRS product that has been made available by CRS for publication on a public website maintained by the GPO Director (other than the Website) or the Library of Congress.



(3) Other definitionsIn this section—(A) the term “CRS” means the Congressional Research Service;

(B) the term “CRS Congressional Intranet” means the Website maintained by CRS at www.crs.gov, or a successor website, for the purpose of providing to Members and employees of Congress access to information from CRS;

(C) the term “CRS Director” means the Director of CRS;

(D) the term “Librarian of Congress” means the Librarian of Congress appointed pursuant to 2 U.S.C. 136–1; 11 See References in Text note below.

(E) the term “Member of Congress” includes a Delegate or Resident Commissioner to Congress; and

(F) the term “Website” means the website established and maintained under subsection (b).



(b) Availability of CRS Reports through Library of Congress Website(1) Website(A) Establishment and maintenanceThe Librarian of Congress, in consultation with the CRS Director, shall establish and maintain a public website containing CRS Reports and an index of all CRS Reports contained on the website, in accordance with this subsection.


(B) FormatOn the Website, CRS Reports shall be searchable, sortable, and downloadable, including downloadable in bulk.


(C) Free accessNotwithstanding any other provision of law, the Librarian of Congress may not charge a fee for access to the Website.



(2) Updates; disclaimerThe Librarian of Congress, in consultation with the CRS Director, shall ensure that the Website—(A) is updated contemporaneously, automatically, and electronically to include each new or updated CRS Report released on or after the effective date of this section;

(B) shows the status of each CRS Report as new, updated, or archived; and

(C) displays the following statement in reference to the CRS Reports included on the Website: “These documents were prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as a CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material.”.


(3) Furnishing of necessary information and technologyThe CRS Director shall consult with and provide assistance to the Librarian of Congress to ensure—(A) that the Librarian of Congress is provided with all of the information necessary to carry out this section, including all of the information described in clauses (i) through (iv) of subsection (c)(1)(A), in such format and manner as the Librarian of Congress considers appropriate; and

(B) that CRS makes available any information and assistance as may be necessary to facilitate the contemporaneous, automatic, and electronic provision of CRS Reports to the Librarian of Congress as required under this section.


(4) NonexclusivityThe Librarian of Congress may publish other information on the Website.


(5) Alternative techniquesThe Librarian of Congress and the CRS Director may use additional techniques to make CRS Reports available to the public, if such techniques are consistent with this section and any other applicable laws.


(6) Additional informationThe CRS Director is encouraged to make additional CRS products that are not confidential products or services available to the Librarian of Congress for publication on the Website, and the Librarian of Congress is encouraged to publish such CRS products on the Website.


(7) Omitted


(c) Website contents(1) Specific requirements for Reports posted on Website(A) Responsibilities of Librarian of CongressWith respect to each CRS Report included on the Website, the Librarian of Congress shall include—(i) the name and identification number of the CRS Report;

(ii) an indication as to whether the CRS Report is new, updated, or archived;

(iii) the date of release of the CRS Report; and

(iv) any other information the Librarian of Congress, in consultation with the CRS Director, considers appropriate.


(B) Responsibilities of CRS DirectorWith respect to each CRS Report included on the Website, the CRS Director shall, prior to transmitting the Report to the Librarian of Congress—(i) at the discretion of the CRS Director, remove the name of and any contact information for any employee of CRS; and

(ii) include in the CRS Report the following written statement: “This document was prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as this CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material.”.



(2) Specific requirements for index on WebsiteThe Librarian of Congress shall ensure that the index of all CRS Reports published on the Website is—(A) comprehensive;

(B) contemporaneously updated;

(C) searchable;

(D) sortable;

(E) maintained in a human-readable format;

(F) maintained in a structured data format;

(G) downloadable; and

(H) inclusive of each item of information described in paragraph (1)(A) with respect to each CRS Report.



(d) Omitted

(e) Rules of construction(1) No effect on Speech or Debate ClauseNothing in this section may be construed to diminish, qualify, condition, waive, or otherwise affect the applicability of clause 1 of section 6 of article I of the Constitution of the United States (commonly known as the “Speech or Debate Clause”) or any other privilege available to Congress or Members, offices, or employees of Congress with respect to any CRS Report made available online under this section.


(2) Confidential communicationsNothing in this section may be construed to waive the requirement that any confidential communication by CRS to a Member, office, or committee of Congress shall remain under the custody and control of Congress and may be released only by Congress and its Houses, Members, offices, and committees, in accordance with the rules and privileges of each House and the requirements of this section.


(3) Dissemination of CRS productsNothing in this section may be construed to limit or otherwise affect the ability of a Member, office, or committee of Congress to disseminate CRS products on a website of the Member, office, or committee or to otherwise provide CRS products to the public, including as part of constituent service activities.



(f) Effective date(1) In generalExcept as provided in paragraph (2)(C), this section and the amendments made by this section shall take effect 90 days after the date on which the Librarian of Congress submits the certification described in paragraph (2)(B).


(2) Provision of information and technology(A) CRS deadlineNot later than 90 days after March 23, 2018, the CRS Director shall provide the Librarian of Congress with the information necessary for the Librarian of Congress to begin the initial operation of the Website.


(B) CertificationUpon provision of the information described in subparagraph (A), the Librarian of Congress shall submit to Congress a certification that the CRS Director has provided the information necessary for the Librarian of Congress to begin the initial operation of the Website.


(C) Technical delaysIn the event of technical difficulties encountered in planning or implementing the requirements of this section and the amendments made by this section, upon providing a detailed report submitted by the Librarian of Congress or the CRS Director to the Committees on Appropriations of the House and the Senate detailing the nature of the technical difficulties and the timeline for resolving such technical difficulties, the effective date established by subsection (f)(1) shall be extended for up to 90 additional days.




(Pub. L. 115–141, div. I, title I, § 154, Mar. 23, 2018, 132 Stat. 787.)

Editorial Notes

References in TextThe effective date of this Act and such effective date, referred to in subsec. (a)(2)(B)(ii), are the date of enactment of div. I of Pub. L. 115–141, which was approved Mar. 23, 2018. For the effective date of this section, see subsec. (f) of this section.
2 U.S.C. 136–1, referred to in subsec. (a)(3)(D), was so in the original, but probably should have been a reference to section 2 of the Librarian of Congress Succession Modernization Act of 2015, Pub. L. 114–86, which is classified to section 136–1 of this title.
For the amendments made by this section, referred to in subsec. (f)(1), (2)(C), see Codification note below.

Codification
Section is comprised of section 154 of Pub. L. 115–141. Subsecs. (b)(7) and (d) of section 154 of Pub. L. 115–141 amended section 166 of this title.



§§ 167 to 167h. Repealed. Pub. L. 110–161, div. H, title I, § 1004(d)(1)(B), (2)(B), Dec. 26, 2007, 121 Stat. 2233, 2234, and Pub. L. 110–178, § 4(a)(2), (b)(2), Jan. 7, 2008, 121 Stat. 2551, 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54

Section 167, act Aug. 4, 1950, ch. 561, § 1, 64 Stat. 411; Pub. L. 90–610, § 1, Oct. 21, 1968, 82 Stat. 1201; Pub. L. 93–175, § 1, Dec. 5, 1973, 87 Stat. 693; Pub. L. 100–135, § 1(a), Oct. 16, 1987, 101 Stat. 811, authorized the Librarian of Congress to designate Library employees as police for duty with respect to the Library of Congress buildings and adjacent streets.


Section 167a, act Aug. 4, 1950, ch. 561, § 2, 64 Stat. 411, related to public use of Library of Congress grounds.


Section 167b, act Aug. 4, 1950, ch. 561, § 3, 64 Stat. 411, related to sales, advertisements, and solicitations in Library buildings and grounds.


Section 167c, act Aug. 4, 1950, ch. 561, § 4, 64 Stat. 411, related to injuries to Library property.


Section 167d, act Aug. 4, 1950, ch. 561, § 5, 64 Stat. 411, related to the discharge of firearms or fireworks, making haranguing or threatening speeches, and the use of objectionable language in Library buildings and grounds.


Section 167e, act Aug. 4, 1950, ch. 561, § 6, 64 Stat. 411, related to parades, assemblages or display of flags in Library buildings and grounds.


Section 167f, act Aug. 4, 1950, ch. 561, § 7, 64 Stat. 411, related to regulations for Library buildings and grounds and their publication and effective date.


Section 167g, act Aug. 4, 1950, ch. 561, § 8, 64 Stat. 412; Pub. L. 88–60, § 1, July 8, 1963, 77 Stat. 77; Pub. L. 91–358, § 111, July 29, 1970, 84 Stat. 473; Pub. L. 101–562, § 3, Nov. 15, 1990, 104 Stat. 2781, related to prosecution and punishment of offenses in Library buildings and grounds.


Section 167h, act Aug. 4, 1950, ch. 561, § 9, 64 Stat. 412; Pub. L. 93–198, title VII, § 739(g)(9), Dec. 24, 1973, 87 Stat. 829; Pub. L. 100–135, § 1(b)(1), Oct. 16, 1987, 101 Stat. 811, related to jurisdiction of police within Library buildings, grounds, and adjacent streets.

Editorial Notes
Codification
Pub. L. 110–161, div. H, title I, § 1004(d)(1)(B), (2)(B), and Pub. L. 110–178, § 4(a)(2), (b)(2), identically repealed sections 167 to 167h of this title. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as an Effective Date of 2010 Amendment note under section 1901 of this title.
Pub. L. 110–178, § 4(d), Jan. 7, 2008, 121 Stat. 2552, provided that: “The amendments made by this section [amending sections 167i, 167j, 185, and 1961 of this title and sections 5101, 5102, and 5104 of Title 40, Public Buildings, Property, and Works, and repealing sections 167 to 167h of this title] shall take effect October 1, 2009.”

Pub. L. 110–161, div. H, title I, § 1004(d)(1)(B), Dec. 26, 2007, 121 Stat. 2233, and Pub. L. 110–178, § 4(a)(2), Jan. 7, 2008, 121 Stat. 2551, provided that section 167 of this title was repealed on Oct. 1, 2009. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.
Pub. L. 110–161, div. H, title I, § 1004(d)(4), Dec. 26, 2007, 121 Stat. 2234, which provided that the amendments made by section 1004(d) of Pub. L. 110–161 (amending sections 167i, 167j, 185, and 1961 of this title and sections 5101, 5102, and 5104 of Title 40, Public Buildings, Property, and Works, and repealing sections 167 to 167h of this title) would take effect Oct. 1, 2009, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.



§ 167i. Suspension of prohibitions against use of Library buildings and grounds
In order to permit the observance of authorized ceremonies within the Library of Congress buildings and grounds, the Librarian of Congress may suspend for such occasions so much of the prohibitions contained in sections 5103 and 5104 of title 40 as may be necessary for the occasion, but only if responsible officers shall have been appointed, and arrangements determined which are adequate, in the judgment of the Librarian, for the maintenance of suitable order and decorum in the proceedings, and for the protection of the Library buildings and grounds and of persons and property therein.
(Aug. 4, 1950, ch. 561, § 10, 64 Stat. 412; Pub. L. 110–161, div. H, title I, § 1004(d)(2)(C), Dec. 26, 2007, 121 Stat. 2234; Pub. L. 110–178, § 4(b)(3), Jan. 7, 2008, 121 Stat. 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes
Amendments2010—Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(2)(C). See 2007 Amendment note below.
2008—Pub. L. 110–178 substituted “5103 and 5104 of title 40” for “167a to 167e of this title”.
2007—Pub. L. 110–161, § 1004(d)(2)(C), which made amendment identical to that of Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under former section 167 of this title.



§ 167j. Area comprising Library of Congress grounds; “buildings and grounds” defined(a) The Library of Congress grounds shall be held to extend to the line of the face of the east curb of First Street Southeast, between B Street Southeast and East Capitol Street; to the line of the face of the south curb of East Capitol Street, between First Street Southeast and Second Street Southeast; to the line of the face of the west curb of Second Street Southeast, between East Capitol Street and B Street Southeast; to the line of the face of the north curb of B Street Southeast, between First Street Southeast and Second Street Southeast; and to the line of the face of the east curb of Second Street Southeast, between Pennsylvania Avenue Southeast and the north side of the alley separating the Library Annex Building and the Folger Shakespeare Library; to the line of the north side of the same alley, between Second Street Southeast and Third Street Southeast; to the line of the face of the west curb of Third Street Southeast, between the north side of the same alley and B Street Southeast; to the line of the face of the north curb of B Street Southeast, between Third Street Southeast and Pennsylvania Avenue Southeast; to the line of the face of the northeast curb of Pennsylvania Avenue Southeast, between B Street Southeast and Second Street Southeast.

(b) The term “Library of Congress buildings and grounds” shall include (1) the whole or any part of any building or structure which is occupied under lease or otherwise by the Library of Congress and is subject to supervision and control by the Librarian of Congress, (2) the land upon which there is situated any building or structure which is occupied wholly by the Library of Congress, and (3) any subway or enclosed passageway connecting two or more buildings or structures occupied in whole or in part by the Library of Congress.

(c) The term “Library of Congress buildings and grounds” shall include (1) all real property in lot 51 in square 869 in the District of Columbia, as that lot appears on the records in the office of the Surveyor of the District of Columbia on August 1, 1990, extending to the outer face of the curbs of the square in which it is located and including all alleys or parts of alleys and streets within the lot lines and curb lines surrounding such real property, and (2) improvements to such real property.

(d) The term “Library of Congress buildings and grounds” shall include the following property:(1) Three parcels totaling approximately 45 acres, more or less, located in Culpeper County, Virginia, and identified as Culpeper County Tax Parcel Numbers 51–80B, 51–80C, and 51–80D, further described as real estate (consisting of 40.949 acres) conveyed to David and Lucile Packard Foundation by deed from Federal Reserve Bank of Richmond, dated May 15, 1998, and recorded May 19, 1998, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, in Deed Book 644, page 372; and real estate (consisting of 4.181 acres) conveyed to Packard Humanities Institute by deed from Russell H. Inskeep, dated February 13, 2002, and recorded February 13, 2002, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, as instrument number 020001299.

(2) Improvements to such real property.


(Aug. 4, 1950, ch. 561, § 11, 64 Stat. 412; Pub. L. 91–281, June 17, 1970, 84 Stat. 309; Pub. L. 101–520, title II, § 205(d), Nov. 5, 1990, 104 Stat. 2272; Pub. L. 101–562, § 2(c), Nov. 15, 1990, 104 Stat. 2780; Pub. L. 105–144, § 2, Dec. 15, 1997, 111 Stat. 2667; Pub. L. 108–83, title I, § 1203(b), Sept. 30, 2003, 117 Stat. 1031; Pub. L. 110–161, div. H, title I, § 1004(d)(2)(D), Dec. 26, 2007, 121 Stat. 2234; Pub. L. 110–178, § 4(b)(4), Jan. 7, 2008, 121 Stat. 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes
Amendments2010—Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(2)(D). See 2007 Amendment notes below.
2008—Subsec. (a). Pub. L. 110–178, § 4(b)(4)(A), substituted “The” for “For the purposes of sections 167 to 167j of this title the”.
Subsecs. (b) to (d). Pub. L. 110–178, § 4(b)(4)(B)–(D), substituted “The” for “For the purposes of sections 167 to 167j of this title, the”.
2007—Subsec. (a). Pub. L. 110–161, § 1004(d)(2)(D)(i), which made amendment identical to that made by Pub. L. 110–178, § 4(b)(4)(A), was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
Subsecs. (b) to (d). Pub. L. 110–161, § 1004(d)(2)(D)(ii)–(iv), which directed substitution of “The” for “For the purposes of sections 167 to 167j of this title the”, but could not be executed because “For the purposes of sections 167 to 167j of this title the” did not appear in text, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
2003—Subsec. (d)(1). Pub. L. 108–83 added par. (1) and struck out former par. (1) which read as follows: “Three parcels totaling approximately 41 acres, more or less, located in Culpeper County, Virginia, and identified as Culpeper County Tax Parcel Numbers 51–80B, 51–80C, and 51–80D, further described as real estate (consisting of 15.949 acres) conveyed to Federal Reserve Bank of Richmond by deed from Russell H. Inskeep and Jean H. Inskeep, his wife, dated October 1, 1964, and recorded October 7, 1964, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, in Deed Book 177, page 431; and real estate (consisting of 20.498 acres and consisting of 4.502 acres) conveyed to Federal Reserve Bank of Richmond by deed from Russell H. Inskeep and Jean H. Inskeep, his wife, dated November 11, 1974, and recorded November 12, 1974, in the Clerk’s Office, Circuit Court of Culpeper County, Virginia, in Deed Book 247, page 246.”
1997—Subsec. (d). Pub. L. 105–144 added subsec. (d).
1990—Subsec. (c). Pub. L. 101–520 and Pub. L. 101–562 made substantially identical amendments, adding subsec. (c). The text of subsec. (c) is based on amendment by Pub. L. 101–562.
1970—Pub. L. 91–281 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under former section 167 of this title.

Effective Date of 1997 AmendmentAmendment by Pub. L. 105–144 effective upon acquisition by Architect of the Capitol of property described in section 1 of Pub. L. 105–144, see section 5 of Pub. L. 105–144, set out as an Acquisition of Real Property for Library of Congress note under section 141 of this title.

Effective Date of 1990 AmendmentsAmendment by Pub. L. 101–520 and Pub. L. 101–562 effective on date [Nov. 6, 1991] Architect of the Capitol acquires the property and improvements described in Pub. L. 101–520, § 205(a), and Pub. L. 101–562, § 1, see section 205(e) of Pub. L. 101–520 and former section 2(d) of Pub. L. 101–562, set out as a Special Facilities Center; Acquisition note under section 141 of this title.



§ 168. Constitution of the United States; preparation and publication of revised edition; annotations; supplements; decennial editions and supplements
The Librarian of Congress shall have prepared—(1) a hardbound revised edition of the Constitution of the United States of America—Analysis and Interpretation, published as Senate Document Numbered 39, Eighty-eighth Congress (referred to hereinafter as the “Constitution Annotated”), which shall contain annotations of decisions of the Supreme Court of the United States through the end of the October 1971 term of the Supreme Court, construing provisions of the Constitution;

(2) upon the completion of each of the October 1973, October 1975, October 1977, and October 1979 terms of the Supreme Court, a cumulative pocket-part supplement to the hardbound revised edition of the Constitution Annotated prepared pursuant to clause (1), which shall contain cumulative annotations of all such decisions rendered by the Supreme Court after the end of the October 1971 term;

(3) upon the completion of the October 1981 term of the Supreme Court, and upon the completion of each tenth October term of the Supreme Court thereafter, a hardbound decennial revised edition of the Constitution Annotated, which shall contain annotations of all decisions theretofore rendered by the Supreme Court construing provisions of the Constitution; and

(4) upon the completion of the October 1983 term of the Supreme Court, and upon the completion of each subsequent October term of the Supreme Court beginning in an odd-numbered year (the final digit of which is not a 1), a cumulative pocket-part supplement to the most recent hardbound decennial revised edition of the Constitution Annotated, which shall contain cumulative annotations of all such decisions rendered by the Supreme Court which were not included in that hardbound decennial revised edition of the Constitution Annotated.

(Pub. L. 91–589, § 1, Dec. 24, 1970, 84 Stat. 1586.)

§ 168a. Printing of Constitution Annotated as Senate documents
All hardbound revised editions and all cumulative pocket-part supplements shall be printed as Senate documents.
(Pub. L. 91–589, § 2, Dec. 24, 1970, 84 Stat. 1586.)

§ 168b. Printing and distribution of additional copies of Constitution Annotated
There shall be printed four thousand eight hundred and seventy additional copies of the hardbound revised editions prepared pursuant to clause (1) of section 168 of this title and of all cumulative pocket-part supplements thereto, of which two thousand six hundred and thirty-four copies shall be for the use of the House of Representatives, one thousand two hundred and thirty-six copies shall be for the use of the Senate, and one thousand copies shall be for the use of the Joint Committee on Printing. All Members of the Congress, Vice Presidents of the United States, and Delegates and Resident Commissioners, newly elected subsequent to the issuance of the hardbound revised edition prepared pursuant to such clause and prior to the first hardbound decennial revised edition, who did not receive a copy of the edition prepared pursuant to such clause, shall, upon timely request, receive one copy of such edition and the then current cumulative pocket-part supplement and any further supplements thereto. All Members of the Congress, Vice Presidents of the United States, and Delegates and Resident Commissioners, no longer serving after the issuance of the hardbound revised edition prepared pursuant to such clause and who received such edition, may receive one copy of each cumulative pocket-part supplement thereto upon timely request.
(Pub. L. 91–589, § 3, Dec. 24, 1970, 84 Stat. 1586.)

§ 168c. Printing and distribution of decennial editions and supplements to Constitution Annotated
Additional copies of each hardbound decennial revised edition and of the cumulative pocket-part supplements thereto shall be printed and distributed in accordance with the provisions of any concurrent resolution hereafter adopted with respect thereto.
(Pub. L. 91–589, § 4, Dec. 24, 1970, 84 Stat. 1587.)

§ 168d. Authorization of appropriations for Constitution Annotated
There are authorized to be appropriated such sums, to remain available until expended, as may be necessary to carry out the provisions of sections 168 to 168d of this title.
(Pub. L. 91–589, § 5, Dec. 24, 1970, 84 Stat. 1587.)

§ 169. Positions in Library of Congress exempt from citizenship requirement
From and after October 1, 1983, not to exceed fifteen positions in the Library of Congress may be exempt from the provisions of appropriation Acts concerning the employment of aliens during the current fiscal year, but the Librarian shall not make any appointment to any such position until he has ascertained that he cannot secure for such appointments a person in any of the categories specified in such provisions who possesses the special qualifications for the particular position and also otherwise meets the general requirements for employment in the Library of Congress.
(Pub. L. 98–51, title II, § 202, July 14, 1983, 97 Stat. 276.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Oct. 2, 1982, Pub. L. 97–276, § 101(e) [S. 2939, title II, § 202], 96 Stat. 1189.
Oct. 1, 1981, Pub. L. 97–51, § 101(c) [H.R. 4120, title II, § 202], 95 Stat. 959.
Dec. 16, 1980, Pub. L. 96–536, § 101(c) [H.R. 7593, title II, § 202], 94 Stat. 3167.
Oct. 12, 1979, Pub. L. 96–86, § 101(c) [H.R. 4390, title II, § 202], 93 Stat. 657.
Sept. 30, 1978, Pub. L. 95–391, title II, § 202, 92 Stat. 785.
Aug. 5, 1977, Pub. L. 95–94, title II, § 202, 91 Stat. 677.
Oct. 1, 1976, Pub. L. 94–440, title VIII, § 802, 90 Stat. 1457.
July 25, 1975, Pub. L. 94–59, title VII, § 702, 89 Stat. 294.
Aug. 13, 1974, Pub. L. 93–371, 88 Stat. 441.
Nov. 1, 1973, Pub. L. 93–145, 87 Stat. 547.
July 10, 1972, Pub. L. 92–342, 86 Stat. 446.
July 9, 1971, Pub. L. 92–51, 85 Stat. 141.
Aug. 18, 1970, Pub. L. 91–382, 84 Stat. 823.
Dec. 12, 1969, Pub. L. 91–145, 83 Stat. 357.
July 23, 1968, Pub. L. 90–417, 82 Stat. 411.
July 28, 1967, Pub. L. 90–57, 81 Stat. 140.
Aug. 27, 1966, Pub. L. 89–545, 80 Stat. 368.
July 27, 1965, Pub. L. 89–90, 79 Stat. 280.
Aug. 20, 1964, Pub. L. 88–454, 78 Stat. 548.
Dec. 30, 1963, Pub. L. 88–248, 77 Stat. 816.
Oct. 2, 1962, Pub. L. 87–730, 76 Stat. 692.
Aug. 10, 1961, Pub. L. 87–130, 75 Stat. 333.
July 12, 1960, Pub. L. 86–628, 74 Stat. 459.
Aug. 21, 1959, Pub. L. 86–176, 73 Stat. 411.
July 31, 1958, Pub. L. 85–570, 72 Stat. 452.
July 1, 1957, Pub. L. 85–75, 71 Stat. 255.
June 27, 1956, ch. 453, 70 Stat. 368.
Aug. 5, 1955, ch. 568, 69 Stat. 518.
July 2, 1954, ch. 455, 68 Stat. 408.
Aug. 1, 1953, ch. 304, 67 Stat. 330.
July 9, 1952, ch. 598, 66 Stat. 476.
Oct. 11, 1951, ch. 485, 65 Stat. 400.
Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 606.
June 22, 1949, ch. 235, 63 Stat. 228.
June 14, 1948, ch. 467, 62 Stat. 434.
July 17, 1947, ch. 262, 61 Stat. 374.
July 1, 1946, ch. 530, 60 Stat. 405.
June 13, 1945, ch. 189, 59 Stat. 256.
June 26, 1944, ch. 277, 58 Stat. 351.
June 28, 1943, ch. 173, 57 Stat. 236.



§ 170. American Television and Radio Archives(a) Establishment and maintenance in Library of Congress; purpose; determination of composition, cataloging, indexing and availability by LibrarianThe Librarian of Congress (hereinafter referred to as the “Librarian”) shall establish and maintain in the Library of Congress a library to be known as the American Television and Radio Archives (hereinafter referred to as the “Archives”). The purpose of the Archives shall be to preserve a permanent record of the television and radio programs which are the heritage of the people of the United States and to provide access to such programs to historians and scholars without encouraging or causing copyright infringement.(1) The Librarian, after consultation with interested organizations and individuals, shall determine and place in the Archives such copies and phonorecords of television and radio programs transmitted to the public in the United States and in other countries which are of present or potential public or cultural interest, historical significance, cognitive value, or otherwise worthy of preservation, including copies and phonorecords of published and unpublished transmission programs—(A) acquired in accordance with sections 407 and 408 of title 17; and

(B) transferred from the existing collections of the Library of Congress; and

(C) given to or exchanged with the Archives by other libraries, archives, organizations, and individuals; and

(D) purchased from the owner thereof.


(2) The Librarian shall maintain and publish appropriate catalogs and indexes of the collections of the Archives, and shall make such collections available for study and research under the conditions prescribed under this section.


(b) Reproduction, compilation, and distribution for research of regularly scheduled newscasts or on-the-spot coverage of news events by Librarian; promulgation of regulationsNotwithstanding the provisions of section 106 of title 17, the Librarian is authorized with respect to a transmission program which consists of a regularly scheduled newscast or on-the-spot coverage of news events and, under standards and conditions that the Librarian shall prescribe by regulation—(1) to reproduce a fixation of such a program, in the same or another tangible form, for the purposes of preservation or security or for distribution under the conditions of clause (3) of this subsection; and

(2) to compile, without abridgment or any other editing, portions of such fixations according to subject matter, and to reproduce such compilations for the purpose of clause (1) of this subsection; and

(3) to distribute a reproduction made under clause (1) or (2) of this subsection—(A) by loan to a person engaged in research; and

(B) for deposit in a library or archives which meets the requirements of section 108(a) of title 17,

in either case for use only in research and not for further reproduction or performance.


(c) Liability for copyright infringement by Librarian or any employee of LibrarianThe Librarian or any employee of the Library who is acting under the authority of this section shall not be liable in any action for copyright infringement committed by any other person unless the Librarian or such employee knowingly participated in the act of infringement committed by such person. Nothing in this section shall be construed to excuse or limit liability under title 17 for any act not authorized by that title or this section, or for any act performed by a person not authorized to act under that title or this section.


(d) Short titleThis section may be cited as the “American Television and Radio Archives Act”.


(Pub. L. 94–553, title I, § 113, Oct. 19, 1976, 90 Stat. 2601.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as a note preceding section 101 of Title 17, Copyrights.



§ 171. Congressional declaration of findings and purpose as to Center for the Book
The Congress hereby finds and declares—(1) that the Congress of the United States on April 24, 1800, established for itself a library of the Congress;

(2) that in 1815, the Congress purchased the personal library of the third President of the United States which contained materials on every science known to man and described such a collection as a “substratum of a great national library”;

(3) that the Congress of the United States in recognition of the importance of printing and its impact on America purchased the Gutenberg Bible in 1930 for the Nation for placement in the Library of Congress;

(4) that the Congress of the United States has through statute and appropriations made this library accessible to any member of the public;

(5) that this collection of books and other library materials has now become one of the greatest libraries in civilization;

(6) that the book and the printed word have had the most profound influence on American civilization and learning and have been the very foundation on which our democratic principles have survived through our two hundred-year history;

(7) that in the year 1977, the Congress of the United States assembled hereby declares its reaffirmation of the importance of the printed word and the book and recognizes the importance of a Center for the Book to the continued study and development of written record as central to our understanding of ourselves and our world.

It is therefore the purpose of sections 171 to 175 of this title to establish a Center for the Book in the Library of Congress to provide a program for the investigation of the transmission of human knowledge and to heighten public interest in the role of books and printing in the diffusion of this knowledge.
(Pub. L. 95–129, § 1, Oct. 13, 1977, 91 Stat. 1151.)

§ 172. Definitions
As used in sections 171 to 175 of this title—(1) the term Center means the Center for the Book;

(2) the term Librarian means the Librarian of Congress.

(Pub. L. 95–129, § 2, Oct. 13, 1977, 91 Stat. 1151.)

§ 173. Establishment of Center for the Book
There is hereby established in the Library of Congress a Center for the Book.
The Center shall be under the direction of the Librarian of Congress.
(Pub. L. 95–129, § 3, Oct. 13, 1977, 91 Stat. 1151.)

§ 174. Function of Center for the Book
The Librarian through the Center shall stimulate public interest and research in the role of the book in the diffusion of knowledge through such activities as a visiting scholar program accompanied by lectures, exhibits, publications, and any other related activities.
(Pub. L. 95–129, § 4, Oct. 13, 1977, 91 Stat. 1152.)

§ 175. Administrative provisions
The Librarian of Congress, in carrying out the Center’s functions, is authorized to—(1) prescribe such regulations as he deems necessary;

(2) receive money and other property donated, bequeathed, or devised for the purposes of the Center, and to use, sell, or otherwise dispose of such property for the purposes of carrying out the Center’s functions, without reference to Federal disposal statutes; and

(3) accept and utilize the services of voluntary and noncompensated personnel and reimburse them for travel expenses, including per diem, as authorized by section 5703 of title 5.

(Pub. L. 95–129, § 5, Oct. 13, 1977, 91 Stat. 1152.)

§ 176. Mass Book Deacidification Facility; operation by Librarian of Congress
Notwithstanding any other provision of law, the Librarian of Congress shall equip, furnish, operate, and maintain the Library of Congress Mass Book Deacidification Facility.
(Pub. L. 98–427, § 2, Sept. 28, 1984, 98 Stat. 1656.)

Statutory Notes and Related Subsidiaries
Authorization To Construct FacilityPub. L. 98–427, § 1, Sept. 28, 1984, 98 Stat. 1656, provided: “That the Librarian of Congress is authorized and directed, subject to the supervision and construction authority of a Federal civilian or military agency, to construct the Library of Congress Mass Book Deacidification Facility in accordance with the general design developed by the Library of Congress and reviewed by the Architect of the Capitol, as set forth in the document entitled ‘Library of Congress Mass Book Deacidification Facility, Engineering, Design, and Cost Estimate and Drawings’, dated December 1983. Such facility shall be constructed on Federal property within seventy-five miles of the United States Capitol Building.”


Authorization of AppropriationPub. L. 98–427, § 3, Sept. 28, 1984, 98 Stat. 1656, provided that: “There are authorized to be appropriated for fiscal years beginning after September 30, 1983, sums not to exceed $11,500,000 to carry out the provisions of this Act [enacting this section and a provision set out as a note under this section].”




§ 177. Poet Laureate Consultant in Poetry(a) RecognitionThe Congress recognizes that the Consultant in Poetry to the Library of Congress has for some time occupied a position of prominence in the life of the Nation, has spoken effectively for literary causes, and has occasionally performed duties and functions sometimes associated with the position of poet laureate in other nations and societies. Individuals are appointed to the position of Consultant in Poetry by the Librarian of Congress for one- or two-year terms solely on the basis of literary merit, and are compensated from endowment funds administered by the Library of Congress Trust Fund Board. The Congress further recognizes this position is equivalent to that of Poet Laureate of the United States.


(b) Position established(1) There is established in the Library of Congress the position of Poet Laureate Consultant in Poetry. The Poet Laureate Consultant in Poetry shall be appointed by the Librarian of Congress pursuant to the same procedures of appointment as established on December 20, 1985, for the Consultant in Poetry to the Library of Congress.

(2) Each department and office of the Federal Government is encouraged to make use of the services of the Poet Laureate Consultant in Poetry for ceremonial and other occasions of celebration under such procedures as the Librarian of Congress shall approve designed to assure that participation under this paragraph does not impair the continuation of the work of the individual chosen to fill the position of Poet Laureate Consultant in Poetry.


(c) Poetry program(1) The Chairperson of the National Endowment for the Arts, with the advice of the National Council on the Arts, shall annually sponsor a program at which the Poet Laureate Consultant in Poetry will present a major work or the work of other distinguished poets.

(2) There are authorized to be appropriated to the National Endowment for the Arts $10,000 for the fiscal year 1987 and for each succeeding fiscal year ending prior to October 1, 1990, for the purpose of carrying out this subsection.


(Pub. L. 99–194, title VI, § 601, Dec. 20, 1985, 99 Stat. 1347.)

§§ 178 to 178l. Repealed. Pub. L. 102–307, title II, § 214, June 26, 1992, 106 Stat. 272

Section 178, Pub. L. 100–446, title I, § 1, Sept. 27, 1988, 102 Stat. 1782, related to Congressional findings on national film preservation.


Section 178a, Pub. L. 100–446, title I, § 2, Sept. 27, 1988, 102 Stat. 1782, related to establishment of a National Film Registry.


Section 178b, Pub. L. 100–446, title I, § 3, Sept. 27, 1988, 102 Stat. 1782, related to the duties of Librarian of Congress with respect to the National Film Registry.


Section 178c, Pub. L. 100–446, title I, § 4, Sept. 27, 1988, 102 Stat. 1784, related to film labeling requirements.


Section 178d, Pub. L. 100–446, title I, § 5, Sept. 27, 1988, 102 Stat. 1785, related to misuse of National Film Registry seal.


Section 178e, Pub. L. 100–446, title I, § 6, Sept. 27, 1988, 102 Stat. 1785, related to remedies for film labeling violations or for misusing the National Film Registry seal.


Section 178f, Pub. L. 100–446, title I, § 7, Sept. 27, 1988, 102 Stat. 1785, related to exclusivity of remedies provided in former section 178e of this title.


Section 178g, Pub. L. 100–446, title I, § 8, Sept. 27, 1988, 102 Stat. 1785; Pub. L. 102–378, § 5(c), Oct. 2, 1992, 106 Stat. 1358, related to establishment of National Film Preservation Board.


Section 178h, Pub. L. 100–446, title I, § 9, Sept. 27, 1988, 102 Stat. 1787, related to staff of National Film Registry Board and authority of Board to procure services of experts and consultants.


Section 178i, Pub. L. 100–446, title I, § 10, Sept. 27, 1988, 102 Stat. 1787, related to powers of National Film Registry Board.


Section 178j, Pub. L. 100–446, title I, § 11, Sept. 27, 1988, 102 Stat. 1787, contained definitions.


Section 178k, Pub. L. 100–446, title I, § 12, Sept. 27, 1988, 102 Stat. 1788, authorized appropriations.


Section 178l, Pub. L. 100–446, title I, § 13, Sept. 27, 1988, 102 Stat. 1788, provided effective date, sunset, and savings provisions for former sections 178 to 178l of this title.


For similar provisions, see section 179l et seq. of this title.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–446, title I, § 1, Sept. 27, 1988, 102 Stat. 1782, which provided that sections 178 to 178l of this title were to be cited as the “National Film Preservation Act of 1988” was repealed by Pub. L. 102–307, title III, § 214, June 26, 1992, 106 Stat. 272.



§§ 179 to 179k. Repealed. Pub. L. 104–285, title I, § 114, Oct. 11, 1996, 110 Stat. 3382

Section 179, Pub. L. 102–307, title II, § 202, June 26, 1992, 106 Stat. 267, required Librarian of Congress to establish National Film Registry for purpose of maintaining and preserving culturally, historically, or aesthetically significant films.


Section 179a, Pub. L. 102–307, title II, § 203, June 26, 1992, 106 Stat. 267, required Librarian of Congress to conduct study of film preservation, to establish film preservation program and guidelines and procedures for inclusion of films in National Film Registry, and to report to Congress on films selected and activities undertaken.


Section 179b, Pub. L. 102–307, title II, § 204, June 26, 1992, 106 Stat. 268, related to establishment of National Film Preservation Board and provided for number and appointment of members, chairperson, term of office, quorum, basic pay, meetings, and conflict of interest.


Section 179c, Pub. L. 102–307, title II, § 205, June 26, 1992, 106 Stat. 270, related to responsibilities and powers of Board, including consultation with Librarian with respect to inclusion of films in Registry, consideration of films nominated for inclusion in Registry, and general powers.


Section 179d, Pub. L. 102–307, title II, § 206, June 26, 1992, 106 Stat. 270, related to National Film Registry Collection of Library of Congress, including provisions relating to acquisition of archival quality copies and additional materials, ownership of copies and additional materials by United States, and maintenance of and access to Collection.


Section 179e, Pub. L. 102–307, title II, § 207, June 26, 1992, 106 Stat. 271, related to seal of National Film Registry.


Section 179f, Pub. L. 102–307, title II, § 208, June 26, 1992, 106 Stat. 271, provided that district courts of United States were to have jurisdiction to prevent and restrain unlawful use of seal.


Section 179g, Pub. L. 102–307, title II, § 209, June 26, 1992, 106 Stat. 271, provided that remedies provided in section 179f were to be exclusive.


Section 179h, Pub. L. 102–307, title II, § 210, June 26, 1992, 106 Stat. 271, authorized Librarian to appoint and fix pay of staff and to procure services of experts and consultants.


Section 179i, Pub. L. 102–307, title II, § 211, June 26, 1992, 106 Stat. 271, defined terms for purpose of sections 179 to 179k of this title.


Section 179j, Pub. L. 102–307, title II, § 212, June 26, 1992, 106 Stat. 272, authorized to be appropriated to Librarian necessary sums to carry out sections 179 to 179k of this title.


Section 179k, Pub. L. 102–307, title II, § 213, June 26, 1992, 106 Stat. 272, provided that sections 179 to 179k of this title were effective for 4 years beginning June 26, 1992, and applicable to any copy of any film, including copies of films selected for inclusion in National Film Registry under National Film Preservation Act of 1988.


For similar provisions, see section 179l et seq. of this title.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 102–307, title II, § 201, June 26, 1992, 106 Stat. 267, which provided that title II of Pub. L. 102–307, which enacted sections 179 to 179k of this title and repealed sections 178 to 178l of this title and provisions set out as a note under section 178 of this title, was to be cited as the “National Film Preservation Act of 1992”, was repealed by Pub. L. 104–285, title I, § 114, Oct. 11, 1996, 110 Stat. 3382.



§ 179l. National Film Registry of Library of Congress
The Librarian of Congress (hereafter in sections 179l to 179w of this title referred to as the “Librarian”) shall continue the National Film Registry established and maintained under the National Film Preservation Act of 1988 (Public Law 100–446), and the National Film Preservation Act of 1992 (Public Law 102–307) pursuant to the provisions of sections 179l to 179w of this title, for the purpose of maintaining and preserving films that are culturally, historically, or aesthetically significant.
(Pub. L. 104–285, title I, § 102, Oct. 11, 1996, 110 Stat. 3377.)

Editorial Notes

References in TextSections 179l to 179w of the title, referred to in text, was in the original “this Act” the first place appearing and “this title” the second place appearing, both of which were translated as meaning title I of Pub. L. 104–285, Oct. 11, 1996, 110 Stat. 3377, which is classified principally to sections 179l to 179w of this title. For complete classification of title I to the Code, see Short Title note below and Tables.
The National Film Preservation Act of 1988, referred to in text, is Pub. L. 100–446, title I, §§ 1–13, Sept. 27, 1988, 102 Stat. 1782–1788, which was classified to sections 178 to 178l of this title and was repealed by Pub. L. 102–307, title II, § 214, June 26, 1992, 106 Stat. 272.
The National Film Preservation Act of 1992, referred to in text, is title II of Pub. L. 102–307, June 26, 1992, 106 Stat. 267, which was classified principally to sections 179 to 179k of this title and was repealed by Pub. L. 104–285, title I, § 114, Oct. 11, 1996, 110 Stat. 3382.

Prior ProvisionsPrior provisions similar to sections 179l to 179w of this title were contained in former section 179 et seq. of this title.

Statutory Notes and Related Subsidiaries
Short Title of 2016 AmendmentPub. L. 114–217, § 1, July 29, 2016, 130 Stat. 840, provided that: “This Act [amending sections 179v and 1743 of this title and sections 151711, 152403, and 152411 of Title 36, Patriotic and National Observances, Ceremonies, and Organizations] may be cited as the ‘Library of Congress Sound Recording and Film Preservation Programs Reauthorization Act of 2016’.”


Short Title of 2008 AmendmentPub. L. 110–336, § 1, Oct. 2, 2008, 122 Stat. 3726, provided that: “This Act [amending sections 179m, 179n, 179v, 179w, 1722, and 1743 of this title and sections 151702, 151703, 151711, 152403, 152405, 152406, and 152411 of Title 36, Patriotic and National Observances, Ceremonies, and Organizations, and enacting provisions set out as notes under sections 179v and 1743 of this title and section 152411 of Title 36] may be cited as the ‘Library of Congress Sound Recording and Film Preservation Programs Reauthorization Act of 2008’.”


Short Title of 2005 AmendmentPub. L. 109–9, title III, § 301, Apr. 27, 2005, 119 Stat. 224, provided that: “This subtitle [subtitle A (§§ 301, 302) of title III of Pub. L. 109–9, amending sections 179m, 179n, 179p, 179q, and 179w of this title] may be cited as the ‘National Film Preservation Act of 2005’.”


Short TitlePub. L. 104–285, title I, § 101, Oct. 11, 1996, 110 Stat. 3377, provided that: “This title [enacting this section and sections 179m to 179w of this title and repealing sections 179 to 179k of this title and provisions set out as a note under section 179 of this title] may be cited as the ‘National Film Preservation Act of 1996’.”




§ 179m. Duties of Librarian of Congress(a) Powers(1) In generalThe Librarian shall, after consultation with the Board established pursuant to section 179n of this title—(A) continue the implementation of the comprehensive national film preservation program for motion pictures established under the National Film Preservation Act of 1992, in conjunction with other film archivists, educators and historians, copyright owners, film industry representatives, and others involved in activities related to film preservation, taking into account the objectives of the national film preservation study and the comprehensive national plan conducted under the National Film Preservation Act of 1992. This program shall—(i) coordinate activities to assure that efforts of archivists and copyright owners, and others in the public and private sector, are effective and complementary;

(ii) generate public awareness of and support for these activities;

(iii) increase accessibility of films for educational purposes; and

(iv) undertake studies and investigations of film preservation activities as needed, including the efficacy of new technologies, and recommend solutions to improve these practices;


(B) establish criteria and procedures under which films may be included in the National Film Registry, except that no film shall be eligible for inclusion in the National Film Registry until 10 years after such film’s first publication;

(C) establish procedures under which the general public may make recommendations to the Board regarding the inclusion of films in the National Film Registry; and

(D) determine which films satisfy the criteria established under subparagraph (B) and qualify for inclusion in the National Film Registry, except that the Librarian shall not select more than 25 films each year for inclusion in the Registry.


(2) Publication of films in RegistryThe Librarian shall publish in the Federal Register the name of each film that is selected for inclusion in the National Film Registry.


(3) SealThe Librarian shall provide a seal to indicate that a film has been included in the National Film Registry and is the Registry version of that film. The Librarian shall establish guidelines for approval of the use of the seal in accordance with subsection (b).



(b) Use of sealThe seal provided under subsection (a)(3) may only be used on film or other approved copies of the Registry version of a film. Such seal may be used only after the Librarian has given approval to those persons seeking to apply the seal in accordance with the guidelines under subsection (a)(3). In the case of copyrighted, mass distributed, broadcast, or published works, only the copyright owner or an authorized licensee of the copyright owner may place or authorize the placement of the seal on any film or other approved copy of a Registry version of a film selected for inclusion in the National Film Registry, and the Librarian may place the seal on any film or other approved copy of the Registry version of any film that is maintained in the National Film Registry Collection in the Library of Congress. Anyone authorized to place the seal on any film or other approved copy of any Registry version of a film may accompany such seal with the following language: “This film was selected for inclusion in the National Film Registry by the National Film Preservation Board of the Library of Congress because of its cultural, historical, or aesthetic significance.”. The Librarian may authorize the use of the seal by the Library or by others for other limited purposes in order to promote in the National Film Registry when exhibiting, showing, or otherwise disseminating films in the Registry.


(c) Coordination of program with other collection, preservation, and accessibility activitiesIn carrying out the comprehensive national film preservation program for motion pictures established under the National Film Preservation Act of 1992, the Librarian, in consultation with the Board established pursuant to section 179n of this title, shall—(1) carry out activities to make films included in the National Film registry more broadly accessible for research and educational purposes, and to generate public awareness and support of the Registry and the comprehensive national film preservation program;

(2) review the comprehensive national film preservation plan, and amend it to the extent necessary to ensure that it addresses technological advances in the preservation and storage of, and access to film collections in multiple formats; and

(3) wherever possible, undertake expanded initiatives to ensure the preservation of the moving image heritage of the United States, including film, videotape, television, and born digital moving image formats, by supporting the work of the National Audio-Visual Conservation Center of the Library of Congress, and other appropriate nonprofit archival and preservation organizations.


(Pub. L. 104–285, title I, § 103, Oct. 11, 1996, 110 Stat. 3377; Pub. L. 109–9, title III, § 302(a), Apr. 27, 2005, 119 Stat. 224; Pub. L. 110–336, § 3(a)(2), Oct. 2, 2008, 122 Stat. 3727.)

Editorial Notes

References in TextThe National Film Preservation Act of 1992, referred to in subsecs. (a)(1)(A) and (c), is title II of Pub. L. 102–307, June 26, 1992, 106 Stat. 267, which was classified principally to sections 179 to 179k of this title and was repealed by Pub. L. 104–285, title I, § 114, Oct. 11, 1996, 110 Stat. 3382.

Amendments2008—Subsec. (b). Pub. L. 110–336 inserted at end “The Librarian may authorize the use of the seal by the Library or by others for other limited purposes in order to promote in the National Film Registry when exhibiting, showing, or otherwise disseminating films in the Registry.”
2005—Subsec. (b). Pub. L. 109–9, § 302(a)(1), substituted “film or other approved copies” for “film copies” and “copyrighted, mass distributed, broadcast, or published” for “copyrighted” and substituted “film or other approved copy” for “film copy” wherever appearing.
Subsec. (c). Pub. L. 109–9, § 302(a)(2), added subsec. (c).



§ 179n. National Film Preservation Board(a) Number and appointment(1) MembersThe Librarian shall establish in the Library of Congress a National Film Preservation Board to be comprised of 22 members, who shall be selected by the Librarian in accordance with this section. Subject to subparagraphs (C) and (N), the Librarian shall request each organization listed in subparagraphs (A) through (Q) to submit a list of three candidates qualified to serve as a member of the Board. Except for the members-at-large appointed under subparagraph 11 So in original. Probably should be “paragraph”. (2), the Librarian shall appoint one member from each such list submitted by such organizations, and shall designate from that list an alternate who may attend at Board expense those meetings to which the individual appointed to the Board cannot attend. The organizations are the following:(A) The Academy of Motion Picture Arts and Sciences.

(B) The Directors Guild of America.

(C) The Writers Guild of America. The Writers Guild of America East and the Writers Guild of America West shall each nominate three candidates, and a representative from one organization shall be selected as the member and a representative from the other organization as the alternate.

(D) The National Society of Film Critics.

(E) The Society for Cinema and Media Studies.

(F) The American Film Institute.

(G) The Department of Film, Television, and Digital Media of the School of Theater, Film and Television at the University of California, Los Angeles.

(H) The Department of Cinema Studies of the Tisch School of the Arts at New York University.

(I) The University Film and Video Association.

(J) The Motion Picture Association of America.

(K) The Alliance of Motion Picture and Television Producers.

(L) Screen Actors Guild.

(M) The National Association of Theater Owners.

(N) The American Society of Cinematographers and the International Photographers Guild, which shall jointly submit one list of three candidates from which a member and alternate will be selected.

(O) The United States Members of the International Federation of Film Archives.

(P) The Association of Moving Image Archivists.

(Q) The Society of Composers and Lyricists.


(2) Members-at-largeIn addition to the members appointed under paragraph (1), the Librarian shall appoint up to 5 members-at-large. The Librarian shall also select an alternate for each member 22 So in original. Probably should be followed by a hyphen. at-large, who may attend at Board expense those meetings which the member 2 at-large cannot attend.



(b) ChairThe Librarian shall appoint one member of the Board to serve as Chair.


(c) Term of office(1) TermsThe term of each member of the Board shall be 4 years, except that there shall be no limit to the number of terms that any individual member may serve.


(2) Removal of member or organizationThe Librarian shall have the authority to remove any member of the Board, or the organization listed in subsection (a) such member represents, if the member, or organization, over any consecutive 2-year period, fails to attend at least one regularly scheduled Board meeting.


(3) VacanciesA vacancy in the Board shall be filled in the manner in which the original appointment was made under subsection (a), except that the Librarian may fill the vacancy from a list of candidates previously submitted by the organization or organizations involved. Any member appointed to fill a vacancy before the expiration of the term for which his or her predecessor was appointed shall be appointed for the remainder of such term.



(d) Quorum12 members of the Board shall constitute a quorum but a lesser number may hold hearings.


(e) Reimbursement of expensesMembers of the Board shall serve without pay, but may receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.


(f) MeetingsThe Board shall meet at least once each fiscal year. Meetings shall be at the call of the Librarian.


(g) Conflict of interestThe Librarian shall establish rules and procedures to address any potential conflict of interest between a member of the Board and responsibilities of the Board.


(Pub. L. 104–285, title I, § 104, Oct. 11, 1996, 110 Stat. 3378; Pub. L. 109–9, title III, § 302(b), Apr. 27, 2005, 119 Stat. 225; Pub. L. 110–336, § 3(a)(3), Oct. 2, 2008, 122 Stat. 3727.)

Editorial Notes
Amendments2008—Subsec. (a)(1)(E). Pub. L. 110–336, § 3(a)(3)(A), substituted “Cinema and Media” for “Cinema”.
Subsec. (a)(1)(G). Pub. L. 110–336, § 3(a)(3)(B), substituted “Department of Film, Television, and Digital Media” for “Department of Film and Television”.
Subsec. (a)(1)(H). Pub. L. 110–336, § 3(a)(3)(C), substituted “Cinema Studies” for “Film and Television”.
Subsec. (a)(1)(L). Pub. L. 110–336, § 3(a)(3)(D), amended subpar. (L) generally. Prior to amendment, subpar. (L) read as follows: “The Screen Actors Guild of America.”
2005—Subsec. (a)(1). Pub. L. 109–9, § 302(b)(1), substituted “22” for “20” in introductory provisions.
Subsec. (a)(2). Pub. L. 109–9, § 302(b)(2), substituted “5” for “three”.
Subsec. (d). Pub. L. 109–9, § 302(b)(3), substituted “12” for “11”.
Subsec. (e). Pub. L. 109–9, § 302(b)(4), added subsec. (e) and struck out heading and text of former subsec. (e). Text read as follows: “Members of the Board shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Board.”



§ 179o. Responsibilities and powers of Board(a) In generalThe Board shall review nominations of films submitted to it for inclusion in the National Film Registry and consult with the Librarian, as provided in section 179m of this title, with respect to the inclusion of such films in the Registry and the preservation of these and other films that are culturally, historically, or aesthetically significant.


(b) Nomination of filmsThe Board shall consider, for inclusion in the National Film Registry, nominations submitted by the general public as well as representatives of the film industry, such as the guilds and societies representing actors, directors, screenwriters, cinematographers, and other creative artists, producers, and film critics, archives and other film preservation organizations, and representatives of academic institutions with film study programs. The Board shall nominate not more than 25 films each year for inclusion in the Registry.


(c) Powers(1) In generalThe Board may, for the purpose of carrying out its duties, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence, as the Librarian and the Board consider appropriate.


(2) Service on FoundationTwo sitting members of the Board shall be appointed by the Librarian, and shall serve, as Board members of the National Film Preservation Foundation, in accordance with section 151703 of title 36.



(Pub. L. 104–285, title I, § 105, Oct. 11, 1996, 110 Stat. 3380.)

Editorial Notes
Codification
“Section 151703 of title 36” substituted in subsec. (c)(2) for “section 203”, meaning section 203 of the National Film Preservation Act of 1996, on authority of Pub. L. 105–225, § 5(b), Aug. 12, 1998, 112 Stat. 1499, the first section of which enacted Title 36, Patriotic and National Observances, Ceremonies, and Organizations.



§ 179p. National Film Registry Collection of Library of Congress(a) Acquisition of archival quality copiesThe Librarian shall endeavor to obtain, by gift from the owner, an archival quality copy of the Registry version of each film included in the National Film Registry. Whenever possible, the Librarian shall endeavor to obtain the best surviving materials, including preprint materials. Copyright owners and others possessing copies of such materials are strongly encouraged, to further the preservation purposes of this Act, to provide preprint and other archival elements to the Library of Congress.


(b) Additional materialsThe Librarian shall endeavor to obtain, for educational and research purposes, additional materials related to each film included in the National Film Registry, such as background materials, production reports, shooting scripts (including continuity scripts) and other similar materials.


(c) Property of United StatesAll copies of films on the National Film Registry that are received as gifts or bequests by the Librarian and other materials received by the Librarian under subsection (b), shall become the property of the United States Government, subject to the provisions of title 17.


(d) National Film Registry CollectionAll copies of films on the National Film Registry that are received by the Librarian under subsection (a) of this section, and other materials received by the Librarian under subsection (b), shall be maintained in the Library of Congress and be known as the “National Film Registry Collection of the Library of Congress”. The Librarian shall, by regulation, and in accordance with title 17, provide for reasonable access to the films and other materials in such collection for scholarly and research purposes.


(e) National Audio-Visual Conservation CenterThe Librarian shall utilize the National Audio-Visual Conservation Center of the Library of Congress at Culpeper, Virginia, to ensure that preserved films included in the National Film Registry are stored in a proper manner, and disseminated to researchers, scholars, and the public as may be appropriate in accordance with—(1) title 17; and

(2) the terms of any agreements between the Librarian and persons who hold copyrights to such audiovisual works.


(Pub. L. 104–285, title I, § 106, Oct. 11, 1996, 110 Stat. 3380; Pub. L. 109–9, title III, § 302(c), Apr. 27, 2005, 119 Stat. 225.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 104–285, Oct. 11, 1996, 110 Stat. 3377, which enacted this section and sections 179l to 179o and 179q to 179w of this title and sections 5701 to 5708 of former Title 36, Patriotic Societies and Observances, repealed sections 179 to 179k of this title, enacted provisions set out as a note under section 179l of this title, and repealed provisions set out as a note under section 179 of this title. Sections 5701 to 5708 of former Title 36 were repealed and reenacted as chapter 1517 (§ 151701 et seq.) of Title 36, Patriotic and National Observances, Ceremonies, and Organizations, by Pub. L. 105–225, § 5(b), Aug. 12, 1998, 112 Stat. 1499, the first section of which enacted Title 36. For complete classification of this Act to the Code, see Tables.

Amendments2005—Subsec. (e). Pub. L. 109–9 added subsec. (e).



§ 179q. Seal of National Film Registry(a) Use of seal(1) Prohibition on distribution and exhibitionNo person shall knowingly distribute or exhibit to the public a version of a film or any copy in any format of a film which bears the seal described in section 179m(a)(3) of this title if such film—(A) is not included in the National Film Registry; or

(B) is included in the National Film Registry, but such film or film copy has not been approved for use of the seal by the Librarian pursuant to section 179m(a)(1)(D) of this title.


(2) Prohibition on promotionNo person shall knowingly use the seal described in section 179m(a)(3) of this title to promote any version of a film in any format other than a Registry version.



(b) Effective date of sealThe use of the seal described in section 179m(a)(3) of this title shall be effective for each film after the Librarian publishes in the Federal Register, in accordance with section 179m(a)(2) of this title, the name of that film as selected for inclusion in the National Film Registry.


(Pub. L. 104–285, title I, § 107, Oct. 11, 1996, 110 Stat. 3381; Pub. L. 109–9, title III, § 302(d), Apr. 27, 2005, 119 Stat. 225.)

Editorial Notes
Amendments2005—Subsec. (a)(1). Pub. L. 109–9, § 302(d)(1), inserted “in any format” after “or any copy” in introductory provisions.
Subsec. (a)(2). Pub. L. 109–9, § 302(d)(2), substituted “in any format” for “or film copy”.



§ 179r. Remedies(a) JurisdictionThe several district courts of the United States shall have jurisdiction, for cause shown, to prevent and restrain violations of section 179q(a) of this title.


(b) Relief(1) Removal of sealExcept as provided in paragraph (2), relief for violation of section 179q(a) of this title shall be limited to the removal of the seal of the National Film Registry from the film involved in the violation.


(2) Fine and injunctive reliefIn the case of a pattern or practice of the willful violation of section 179q(a) of this title, the United States district courts may order a civil fine of not more than $10,000 and appropriate injunctive relief.



(Pub. L. 104–285, title I, § 108, Oct. 11, 1996, 110 Stat. 3381.)

§ 179s. Limitations of remedies
The remedies provided in section 179r of this title shall be the exclusive remedies under sections 179l to 179w of this title, or any other Federal or State law, regarding the use of the seal described in section 179m(a)(3) of this title.
(Pub. L. 104–285, title I, § 109, Oct. 11, 1996, 110 Stat. 3381.)

§ 179t. Staff of Board; experts and consultants(a) StaffThe Librarian may appoint and fix the pay of such personnel as the Librarian considers appropriate to carry out sections 179l to 179w of this title.


(b) Experts and consultantsThe Librarian may, in carrying out sections 179l to 179w of this title, procure temporary and intermittent services under section 3109(b) of title 5, but at rates for individuals not to exceed the daily equivalent of the maximum rate of basic pay payable for GS–15 of the General Schedule. In no case may a member of the Board or an alternate be paid as an expert or consultant under this section.


(Pub. L. 104–285, title I, § 110, Oct. 11, 1996, 110 Stat. 3381.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 179u. Definitions
As used in sections 179l to 179w of this title—(1) the term “Librarian” means the Librarian of Congress;

(2) the term “Board” means the National Film Preservation Board;

(3) the term “film” means a “motion picture” as defined in section 101 of title 17, except that such term does not include any work not originally fixed on film stock, such as a work fixed on videotape or laser disk;

(4) the term “publication” means “publication” as defined in section 101 of title 17; and

(5) the term “Registry version” means, with respect to a film, the version of a film first published, or as complete a version as bona fide preservation and restoration activities by the Librarian, an archivist other than the Librarian, or the copyright owner can compile in those cases where the original material has been irretrievably lost.

(Pub. L. 104–285, title I, § 111, Oct. 11, 1996, 110 Stat. 3382.)

§ 179v. Authorization of appropriations
There are authorized to be appropriated to the Librarian for the first fiscal year beginning on or after October 11, 1996, and each succeeding fiscal year through fiscal year 2026 such sums as may be necessary to carry out the purposes of sections 179l to 179w of this title, but in no fiscal year shall such sum exceed $250,000.
(Pub. L. 104–285, title I, § 112, Oct. 11, 1996, 110 Stat. 3382; Pub. L. 110–336, § 3(a)(1)(A), Oct. 2, 2008, 122 Stat. 3727; Pub. L. 114–217, § 3(a), July 29, 2016, 130 Stat. 840.)

Editorial Notes
Amendments2016—Pub. L. 114–217 substituted “through fiscal year 2026” for “through fiscal year 2016”.
2008—Pub. L. 110–336 inserted “for the first fiscal year beginning on or after October 11, 1996, and each succeeding fiscal year through fiscal year 2016” after “the Librarian”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–336, § 3(a)(1)(C), Oct. 2, 2008, 122 Stat. 3727, provided that: “The amendments made by this paragraph [amending this section and section 179w of this title] shall take effect as if included in the enactment of the National Film Preservation Act of 1996 [Pub. L. 104–285, title I].”




§ 179w. Effective date
The provisions of sections 179l to 179w of this title shall apply to any copy of any film, including those copies of films selected for inclusion in the National Film Registry under the National Film Preservation Act of 1988 and the National Film Preservation Act of 1992, except that any film so selected under either Act shall be deemed to have been selected for the National Film Registry under sections 179l to 179w of this title.
(Pub. L. 104–285, title I, § 113, Oct. 11, 1996, 110 Stat. 3382; Pub. L. 109–9, title III, § 302(e), Apr. 27, 2005, 119 Stat. 226; Pub. L. 110–336, § 3(a)(1)(B), Oct. 2, 2008, 122 Stat. 3727.)

Editorial Notes

References in TextThe National Film Preservation Act of 1988, referred to in text, is Pub. L. 100–446, title I, §§ 1–13, Sept. 27, 1988, 102 Stat. 1782–1788, which was classified to sections 178 to 178l of this title and was repealed by Pub. L. 102–307, title II, § 214, June 26, 1992, 106 Stat. 272.
The National Film Preservation Act of 1992, referred to in text, is title II of Pub. L. 102–307, June 26, 1992, 106 Stat. 267, which was classified principally to sections 179 to 179k of this title and was repealed by Pub. L. 104–285, title I, § 114, Oct. 11, 1996, 110 Stat. 3382.

Amendments2008—Pub. L. 110–336 struck out the first sentence which read as follows: “The provisions of sections 179l to 179w of this title shall be effective for 13 years beginning on October 11, 1996.”
2005—Pub. L. 109–9 substituted “13 years” for “7 years”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–336 effective as if included in the enactment of the National Film Preservation Act of 1996, Pub. L. 104–285, title I, see section 3(a)(1)(C) of Pub. L. 110–336, set out as a note under section 179v of this title.

Effective Date ExtensionPub. L. 108–447, div. G, title I, § 1205(a), Dec. 8, 2004, 118 Stat. 3189, provided that title I of Pub. L. 104–285, which enacted sections 179l to 179w of this title and repealed sections 179 to 179k of this title and provisions set out as a note under section 179 of this title, was to be effective through fiscal year 2005, notwithstanding former provision of this section which provided that title I was effective for only 7 years beginning on Oct. 11, 1996.



§ 180. Legislative information retrieval system(a) PurposeThe purpose of this section is to reduce the cost of information support for the Congress by eliminating duplication among systems which provide electronic access by Congress to legislative information.


(b) “Legislative information” definedAs used in this section, the term “legislative information” means information, prepared within the legislative branch, consisting of the text of publicly available bills, amendments, committee hearings, and committee reports, the text of the Congressional Record, data relating to bill status, data relating to legislative activity, and other similar public information that is directly related to the legislative process.


(c) Development of single system to serve entire CongressPursuant to the plan approved under subsection (d) and consistent with the provisions of any other law, the Library of Congress or the entity designated by that plan shall develop and maintain, in coordination with other appropriate entities of the legislative branch, a single legislative information retrieval system to serve the entire Congress.


(d) Development and approval of planThe Library shall develop a plan for creation of this system, taking into consideration the findings and recommendations of the study directed by House Report No. 103–517 to identify and eliminate redundancies in congressional information systems. This plan must be approved by the Committee on Rules and Administration of the Senate, the Committee on House Oversight of the House of Representatives, and the Committees on Appropriations of the Senate and the House of Representatives. The Library shall provide these committees with regular status reports on the development of the plan.


(e) Availability of information to publicIn formulating its plan, the Library shall examine issues regarding efficient ways to make this information available to the public. This analysis shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives as well as the Committee on Rules and Administration of the Senate, and the Committee on House Oversight of the House of Representatives for their consideration and possible action.


(Pub. L. 104–53, title II, § 209, Nov. 19, 1995, 109 Stat. 532.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 181. Program for exchange of information among legislative branch agencies(a) On September 16, 1996, there shall be established a program for providing the widest possible exchange of information among legislative branch agencies with the long-range goal of improving information technology planning and evaluation. The Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate are requested to determine the structure and operation of this program and to provide appropriate oversight. All of the appropriate offices and agencies of the legislative branch as defined below shall participate in this program for information exchange, and shall report annually on the extent and nature of their participation in their budget submissions to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.

(b) As used in this section—(1) the term “offices and agencies of the legislative branch” means, the office of the Clerk of the House, the office of the Secretary of the Senate, the office of the Architect of the Capitol, the Government Accountability Office, the Government Publishing Office, the Library of Congress, the Congressional Research Service, the Congressional Budget Office, the Chief Administrative Officer of the House of Representatives, and the Sergeant at Arms of the Senate; and

(2) the term “technology” refers to any form of computer hardware and software; computer-based systems, services, and support for the creation, processing, exchange, and delivery of information; and telecommunications systems, and the associated hardware and software, that provide for voice, data, or image communication.


(Pub. L. 104–197, title III, § 314, Sept. 16, 1996, 110 Stat. 2415; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2004—Subsec. (b)(1). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (b)(1) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.



§ 182. Cooperative Acquisitions Program Revolving Fund(a) EstablishmentEffective October 1, 1997, there is established in the Treasury of the United States a revolving fund to be known as the Cooperative Acquisitions Program Revolving Fund (in this section referred to as the “revolving fund”). Moneys in the revolving fund shall be available to the Librarian of Congress, without fiscal year limitation, for financing the cooperative acquisitions program (in this section referred to as the “program”) under which the Library acquires foreign publications and research materials on behalf of participating institutions on a cost-recovery basis. Obligations under the revolving fund are limited to amounts specified in the appropriations Act for that purpose for any fiscal year.


(b) Amounts depositedThe revolving fund shall consist of—(1) any amounts appropriated by law for the purposes of the revolving fund;

(2) any amounts held by the Librarian as of October 1, 1997 or October 7, 1997, whichever is later, that were collected as payment for the Library’s indirect costs of the program; and

(3) the difference between (A) the total value of the supplies, equipment, gift fund balances, and other assets of the program, and (B) the total value of the liabilities (including unfunded liabilities such as the value of accrued annual leave of employees) of the program.


(c) Credits to revolving fundThe revolving fund shall be credited with all advances and amounts received as payment for purchases under the program and services and supplies furnished to program participants, at rates estimated by the Librarian to be adequate to recover the full direct and indirect costs of the program to the Library over a reasonable period of time.


(d) Unobligated balancesAny unobligated and unexpended balances in the revolving fund that the Librarian determines to be in excess of amounts needed for activities financed by the revolving fund, shall be deposited in the Treasury of the United States as miscellaneous receipts. Amounts needed for activities financed by the revolving fund means the direct and indirect costs of the program, including the costs of purchasing, shipping, binding of books and other library materials; supplies, materials, equipment and services needed in support of the program; salaries and benefits; general overhead; and travel.


(e) AuditThe revolving fund shall be subject to audit by the Comptroller General at the Comptroller General’s discretion.


(Pub. L. 105–55, title II, § 207, Oct. 7, 1997, 111 Stat. 1193; Pub. L. 110–161, div. H, title I, § 1403, Dec. 26, 2007, 121 Stat. 2247.)

Editorial Notes
Amendments2007—Subsec. (e). Pub. L. 110–161 amended heading and text of subsec. (e) generally. Prior to amendment, text read as follows: “Not later than March 31 of each year, the Librarian of Congress shall prepare and submit to Congress an audited financial statement for the revolving fund for the preceding fiscal year. The audit shall be conducted in accordance with Government Auditing Standards for financial audits issued by the Comptroller General of the United States.”



§ 182a. Revolving fund for duplication services associated with audiovisual conservation center(a) EstablishmentThere is hereby established in the Treasury a revolving fund for duplication and delivery services provided by the Librarian of Congress (hereafter in sections 182a to 182d of this title referred to as the “Librarian”) which are associated with the national audiovisual conservation center established under the Act entitled “An Act to authorize acquisition of certain real property for the Library of Congress, and for other purposes”, approved December 15, 1997 (Public Law 105–144; 2 U.S.C. 141 note).


(b) Fees for servicesThe Librarian may charge a fee for providing services described in subsection (a), and shall deposit any such fees charged into the revolving fund under this section.


(c) Contents of fund(1) In generalThe revolving fund under this section shall consist of the following amounts:(A) Amounts deposited by the Librarian under subsection (b).

(B) Any other amounts received by the Librarian which are attributable to the services described in subsection (a).

(C) Amounts deposited by the Librarian under paragraph (2).

(D) Such other amounts as may be appropriated under law.


(2) Deposit of funds during transitionThe Librarian shall transfer to the revolving fund under this section the following:(A) Any obligated, unexpended balances existing as of the date of the transfer which are attributable to the services described in subsection (a).

(B) An amount equal to the difference as of such date between—(i) the total value of the supplies, inventories, equipment, gift fund balances, and other assets attributable to such services; and

(ii) the total value of the liabilities attributable to such services.




(d) Use of amounts in fundAmounts in the revolving fund under this section shall be available to the Librarian, in amounts specified in appropriations Acts and without fiscal year limitation, to carry out the services described in subsection (a).


(Pub. L. 106–481, title I, § 101, Nov. 9, 2000, 114 Stat. 2187; Pub. L. 107–68, title II, § 207, Nov. 12, 2001, 115 Stat. 587.)

Editorial Notes

References in TextSections 182a to 182d of this title, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 106–481, Nov. 9, 2000, 114 Stat. 2187, known as the Library of Congress Fiscal Operations Improvement Act of 2000, which enacted this section and sections 182b to 182d of this title, amended section 154 of this title, and enacted provisions set out as notes under this section and section 154 of this title. For complete classification of this Act to the Code, see Short Title note below and Tables.

Amendments2001—Pub. L. 107–68 struck out “audio and video” before “duplication” in section catchline and in subsec. (a).

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–481, title I, § 105, Nov. 9, 2000, 114 Stat. 2190, provided that: “The provisions of this title [enacting this section and sections 182b to 182d of this title and provisions set out as a note under this section] shall apply with respect to fiscal year 2002 and each succeeding fiscal year.”


Short TitlePub. L. 106–481, § 1, Nov. 9, 2000, 114 Stat. 2187, provided that: “This Act [enacting this section and sections 182b to 182d of this title, amending section 154 of this title, and enacting provisions set out as notes under this section and section 154 of this title] may be cited as the ‘Library of Congress Fiscal Operations Improvement Act of 2000’.”




§ 182b. Revolving fund for sales shop and other services(a) EstablishmentThere is hereby established in the Treasury a revolving fund for the following programs and activities of the Librarian:(1) Decimal classification development.

(2) The operation of a gift shop or other sales of items associated with collections, exhibits, performances, and special events of the Library of Congress.

(3) Document reproduction and microfilming services.

(4) Special events and programs.

(5) Training.


(b) Individual accounting requirementA separate account shall be maintained in the revolving fund under this section with respect to the programs and activities described in each of the paragraphs of subsection (a).


(c) Fees for servicesThe Librarian may charge a fee for services under any of the programs and activities described in subsection (a), and shall deposit any such fees charged into the account of the revolving fund under this section for such program or activity.


(d) Contents of accounts in fund(1) In generalEach account of the revolving fund under this section shall consist of the following amounts:(A) Amounts deposited by the Librarian under subsection (c).

(B) Any other amounts received by the Librarian which are attributable to the programs and activities covered by such account.

(C) Amounts deposited by the Librarian under paragraph (2).

(D) Such other amounts as may be appropriated under law.


(2) Deposit of funds during transitionThe Librarian shall transfer to each account of the revolving fund under this section the following:(A) Any obligated, unexpended balances existing as of the date of the transfer which are attributable to the programs and activities covered by such account.

(B) An amount equal to the difference as of such date between—(i) the total value of the supplies, inventories, equipment, gift fund balances, and other assets attributable to such programs and activities; and

(ii) the total value of the liabilities attributable to such programs and activities.




(e) Use of amounts(1) In generalExcept as provided in paragraph (2), amounts in the accounts of the revolving fund under this section shall be available to the Librarian, in amounts specified in appropriations Acts and without fiscal year limitation, to carry out the programs and activities covered by such accounts.


(2) Special rule for payments for certain Capitol Police servicesIn the case of any amount in the revolving fund consisting of a payment received for services of the United States Capitol Police in connection with a special event or program described in subsection (a)(4), the Librarian shall transfer such amount upon receipt to the Capitol Police for deposit into the applicable appropriations accounts of the Capitol Police.



(Pub. L. 106–481, title I, § 102, Nov. 9, 2000, 114 Stat. 2188; Pub. L. 107–68, title II, § 208(a), Nov. 12, 2001, 115 Stat. 587; Pub. L. 110–161, div. H, title I, § 1004(f)(1), Dec. 26, 2007, 121 Stat. 2235; Pub. L. 110–178, § 6(a), Jan. 7, 2008, 121 Stat. 2553; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54; Pub. L. 115–141, div. I, title I, § 151(1), Mar. 23, 2018, 132 Stat. 784.)

Editorial Notes
Amendments2018—Pub. L. 115–141, § 151(1)(A), substituted “Revolving fund for sales shop and other services” for “Revolving fund for gift shop, decimal classification, photo duplication, and related services” in section catchline.
Subsec. (a)(5). Pub. L. 115–141, § 151(1)(B), added par. (5).
2010—Subsec. (e). Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(f)(1). See 2007 Amendment note below.
2008—Subsec. (e). Pub. L. 110–178 reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “Amounts in the accounts of the revolving fund under this section shall be available to the Librarian, in amounts specified in appropriations Acts and without fiscal year limitation, to carry out the programs and activities covered by such accounts.”
2007—Subsec. (e). Pub. L. 110–161, § 1004(f)(1), which made an amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
2001—Subsec. (a)(4). Pub. L. 107–68 added par. (4).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.

Effective Date of 2008 AmendmentPub. L. 110–178, § 6(c), Jan. 7, 2008, 121 Stat. 2554, provided that: “The amendments made by this section [amending this section] shall apply with respect to services provided by the United States Capitol Police on or after the date of the enactment of this Act [Jan. 7, 2008].”


Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 1004(f)(3), Dec. 26, 2007, 121 Stat. 2236, which provided that the amendments made by section 1004(f) (amending this section) would apply with respect to services provided by the United States Capitol Police on or after Dec. 26, 2007, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.

Effective Date of 2001 AmendmentPub. L. 107–68, title II, § 208(b), Nov. 12, 2001, 115 Stat. 587, provided that: “The amendment made by subsection (a) [amending this section] shall take effect upon the date on which the Committees on Appropriations of the House of Representatives and Senate approve a report submitted to the Committees by the Librarian of Congress which describes the guidelines and policies applicable to the hosting of special events and programs by the Librarian which are covered under section 102(a)(4) of the Library of Congress Fiscal Operations Improvement Act of 2000 [2 U.S.C. 182b(a)(4)] (as added by subsection (a)).”


Effective DateSection applicable with respect to fiscal year 2002 and each succeeding fiscal year, see section 105 of Pub. L. 106–481, set out as a note under section 182a of this title.



§ 182c. Revolving fund for FEDLINK program and Federal Research program(a) EstablishmentThere is hereby established in the Treasury a revolving fund for the Federal Library and Information Network program (hereafter in sections 182a to 182d of this title referred to as the “FEDLINK program”) of the Library of Congress (as described in subsection (f)(1)) and the Federal Research program of the Library of Congress (as described in subsection (f)(2)).


(b) Individual accounting requirementA separate account shall be maintained in the revolving fund under this section with respect to the programs described in subsection (a).


(c) Fees for services(1) In generalThe Librarian may charge a fee for services under the FEDLINK program and the Federal Research program, and shall deposit any such fees charged into the account of the revolving fund under this section for such program.


(2) Advances of fundsParticipants in the FEDLINK program and the Federal Research program shall pay for products and services of the program by advance of funds—(A) if the Librarian determines that amounts in the Revolving Fund 11 So in original. Probably should not be capitalized. are otherwise insufficient to cover the costs of providing such products and services; or

(B) upon agreement between participants and the Librarian.



(d) Contents of fund(1) In generalEach account of the revolving fund under this section shall consist of the following amounts:(A) Amounts deposited by the Librarian under subsection (c).

(B) Any other amounts received by the Librarian which are attributable to the program covered by such account.

(C) Amounts deposited by the Librarian under paragraph (2).

(D) Such other amounts as may be appropriated under law.


(2) Deposit of funds during transitionNotwithstanding section 1535(d) of title 31, the Librarian shall transfer to the appropriate account of the revolving fund under this section the following:(A) Any obligated, unexpended balances existing as of the date of the transfer which are attributable to the FEDLINK program or the Federal Research program.

(B) An amount equal to the difference as of such date between—(i) the total value of the supplies, inventories, equipment, gift fund balances, and other assets attributable to such program; and

(ii) the total value of the liabilities attributable to such program.




(e) Use of amounts in fundAmounts in the accounts of the revolving fund under this section shall be available to the Librarian, in amounts specified in appropriations Acts and without fiscal year limitation, to carry out the program covered by each such account.


(f) Programs described(1) FEDLINKIn this section, the “FEDLINK program” is the program of the Library of Congress under which the Librarian provides the following services on behalf of participating Federal libraries, Federal information centers, other entities of the Federal Government, tribal governments (as defined in 40 U.S.C. 502(c)(2)(B)) and the District of Columbia:(A) The procurement of commercial information services, publications in any format, and library support services.

(B) Related accounting services.

(C) Related education, information, and support services.


(2) Federal Research programIn this section, the “Federal Research program” is the program of the Library of Congress under which the Librarian provides research reports, translations, and analytical studies for entities of the Federal Government and the District of Columbia (other than any program of the Congressional Research Service).



(Pub. L. 106–481, title I, § 103, Nov. 9, 2000, 114 Stat. 2189; Pub. L. 115–141, div. I, title I, § 151(2), Mar. 23, 2018, 132 Stat. 784.)

Editorial Notes

References in TextSections 182a to 182d of this title, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 106–481, Nov. 9, 2000, 114 Stat. 2187, known as the Library of Congress Fiscal Operations Improvement Act of 2000, which enacted this section and sections 182b to 182d of this title, amended section 154 of this title, and enacted provisions set out as notes under this section and section 154 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 182a of this title and Tables.

Amendments2018—Subsec. (f)(1). Pub. L. 115–141 inserted “tribal governments (as defined in 40 U.S.C. 502(c)(2)(B))” after “the Federal Government,” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to fiscal year 2002 and each succeeding fiscal year, see section 105 of Pub. L. 106–481, set out as a note under section 182a of this title.



§ 182d. Audits by Comptroller General
Each of the revolving funds established under sections 182a to 182d of this title shall be subject to audit by the Comptroller General at the Comptroller General’s discretion.
(Pub. L. 106–481, title I, § 104, Nov. 9, 2000, 114 Stat. 2190.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to fiscal year 2002 and each succeeding fiscal year, see section 105 of Pub. L. 106–481, set out as a note under section 182a of this title.



§ 182e. Library of Congress National Collection Stewardship Fund(a) EstablishmentThere is hereby established in the Treasury of the United States, as an account for the Librarian of Congress, the “Library of Congress National Collection Stewardship Fund” (hereafter in this section referred to as the “Fund”).


(b) Contents of FundThe Fund shall consist of the following amounts:(1) 11 So in original. No par. (2) has been enacted. Such amounts as may be transferred by the Librarian from available amounts appropriated for any fiscal year for the Library of Congress under the heading “Salaries and Expenses”.


(c) Use of amountsAmounts in the Fund may be used by the Librarian as follows:(1) The Librarian may use amounts directly for the purpose of preparing collection materials of the Library of Congress for long-term storage.

(2) The Librarian may transfer amounts to the Architect of the Capitol for the purpose of designing, constructing, altering, upgrading, and equipping collections preservation and storage facilities for the Library of Congress, or for the purpose of acquiring real property by lease for the preservation and storage of Library of Congress collections in accordance with section 1823a of this title.


(d) Continuing availability of fundsAny amounts in the Fund shall remain available until expended.


(e) Annual reportNot later than 180 days after the end of each fiscal year, the Librarian shall submit a joint report on the Fund to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and Senate.


(f) Initial 5–year planNot later than 6 months after May 5, 2017, the Librarian shall submit to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and Senate a report providing a plan for expenditures from the Fund for the first 5 fiscal years of the Fund’s operation.


(g) Notification of transfersPrior to any transfer into the Fund, the Librarian shall notify the Joint Committee on the Library and the Committees on Appropriations of the House and the Senate of the amount and origin of funds to be transferred.


(h) Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.


(Pub. L. 115–31, div. I, title I, § 1302, May 5, 2017, 131 Stat. 584.)

§ 183. Written history of the House of Representatives(a) In generalSubject to available funding and in accordance with the requirements of this section and section 183a of this title, the Librarian of Congress shall prepare, print, distribute, and arrange for the funding of, a new and complete written history of the House of Representatives, in consultation with the Committee on House Administration. In preparing this written history, the Librarian of Congress shall consult, commission, or engage the services or participation of, eminent historians, Members, and former Members of the House of Representatives.


(b) GuidelinesIn carrying out subsection (a), the Librarian of Congress shall take into account the following:(1) The history should be an illustrated, narrative history of the House of Representatives, organized chronologically.

(2) The history’s intended audience is the general reader, as well as Members of Congress and their staffs.

(3) The history should include a discussion of the First and Second Continental Congresses and the Constitutional Convention, especially with regard to their roles in creating the House of Representatives.


(c) Printing(1) In generalThe Librarian of Congress shall arrange for the printing of the history.


(2) Printing arrangementsThe printing may be performed—(A) by the Director of the Government Publishing Office pursuant to the provisions of chapter 5 of title 44;

(B) under a cooperative arrangement among the Librarian of Congress, a private funding source obtained pursuant to subsection (e), and a publisher in the private sector; or

(C) under subparagraphs (A) and (B).


(3) Internet disseminationAny arrangement under paragraph (2) shall include terms for dissemination of excerpts of the history over the Internet via facilities maintained by the United States Government.


(4) Member copiesTo the extent that the history is printed by the Director of the Government Publishing Office, copies of the history provided to the Congress under subsection (d) shall be charged to the Government Publishing Office’s congressional allotment for printing and binding.



(d) DistributionThe Librarian of Congress shall make the history available for sale to the public, and shall make available, free of charge, 5 copies to each Member of the House of Representatives and 250 copies to the Senate.


(e) Private fundingThe Librarian of Congress shall solicit and accept funding for the preparation, publication, marketing, and public distribution of the history from private individuals, organizations, or entities.


(Pub. L. 106–99, § 2, Nov. 12, 1999, 113 Stat. 1330; Pub. L. 108–7, div. H, title I, § 1305, Feb. 20, 2003, 117 Stat. 379; Pub. L. 113–235, div. H, title I, § 1301(b), (d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextThis section and section 183a of this title, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 106–99, which enacted this section and section 183a of this title and provisions set out as a note under this section. For complete classification of this Act to the Code, see Short Title note set out under this section and Tables.

Amendments2003—Subsec. (c)(3). Pub. L. 108–7 inserted “excerpts of” after “dissemination of”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (c)(2)(A), (4) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.
“Government Publishing Office’s” substituted for “Government Printing Office’s” in subsec. (c)(4) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Short TitlePub. L. 106–99, § 1, Nov. 12, 1999, 113 Stat. 1330, provided that: “This Act [enacting this section and section 183a of this title] may be cited as the ‘History of the House Awareness and Preservation Act’.”




§ 183a. Oral history of the House of Representatives(a) In generalThe Librarian of Congress shall accept for deposit, preserve, maintain, and make accessible an oral history of the House of Representatives, as told by its Members and former Members, compiled and updated (on a voluntary or contract basis) by the United States Association of Former Members of Congress or other private organization. In carrying out this section, the Librarian of Congress may enlist the voluntary aid or assistance of such organization, or may contract with it for such services as may be necessary.


(b) Definition of oral historyIn this section, the term “oral history” means a story or history consisting of personal recollection as recorded by any one or more of the following means:(1) Interviews.

(2) Transcripts.

(3) Audio recordings.

(4) Video recordings.

(5) Such other form or means as may be suitable for the recording and preservation of such information.


(Pub. L. 106–99, § 3, Nov. 12, 1999, 113 Stat. 1331.)

§ 184. Incorporation of digital collections into educational curricula(a) Short titleThis section may be cited as the “Library of Congress Digital Collections and Educational Curricula Act of 2005”.


(b) ProgramThe Librarian of Congress shall administer a program to teach educators and librarians how to incorporate the digital collections of the Library of Congress into educational curricula.


(c) Educational consortiumIn administering the program under this section, the Librarian of Congress may—(1) establish an educational consortium to support the program; and

(2) make funds appropriated for the program available to consortium members, educational institutions, and libraries.


(d) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2006 and each fiscal year thereafter.


(Pub. L. 109–55, title I, § 1306, Aug. 2, 2005, 119 Stat. 583.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2006.



§ 185. Inspector General of the Library of Congress(a) Short titleThis section may be cited as the “Library of Congress Inspector General Act of 2005”.


(b) Office of Inspector GeneralThere is an Office of Inspector General within the Library of Congress which is an independent objective office to—(1) conduct and supervise audits and investigations (excluding incidents involving violence and personal property) relating to the Library of Congress, except that nothing in this paragraph may be construed to authorize the Inspector General to audit or investigate any operations or activities of the United States Capitol Police;

(2) provide leadership and coordination and recommend policies to promote economy, efficiency, and effectiveness; and

(3) provide a means of keeping the Librarian of Congress and the Congress fully and currently informed about problems and deficiencies relating to the administration and operations of the Library of Congress.


(c) Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel(1) Appointment and supervision(A) In generalThere shall be at the head of the Office of Inspector General, an Inspector General who shall be appointed by the Librarian of Congress without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. The Inspector General shall report to, and be under the general supervision of, the Librarian of Congress.


(B) Audits, investigations, and reportsThe Librarian of Congress shall have no authority to prevent or prohibit the Inspector General from—(i) initiating, carrying out, or completing any audit or investigation;

(ii) issuing any subpoena during the course of any audit or investigation; or

(iii) issuing any report.



(2) Removal or transfer(A) In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Library of Congress, by the Librarian of Congress.


(B) NoticeNot later than 30 days before the Librarian of Congress removes or transfers the Inspector General under subparagraph (A), the Librarian of Congress shall communicate in writing the reason for the removal or transfer to—(i) the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and

(ii) the Committee on Rules and Administration and the Committee on Appropriations of the Senate.


(C) ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.



(3) Pay(A) In generalThe position of Inspector General shall—(i) be classified as a position above GS–15 in accordance with section 5108 of title 5; and

(ii) have a rate of basic pay that is not less than the average rate of basic pay of all other employees in positions classified as above GS–15 of the Library of Congress calculated on an annual basis.


(B) AdjustmentsThe Librarian of Congress shall establish the amount of the annual adjustment in the rate of basic pay for the Inspector General in an amount equal to the average of the annual adjustments in the rate of basic pay provided to all other employees in positions classified as above GS–15 of the Library of Congress, in a manner consistent with section 5376 of title 5.



(4) No bonusesThe Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5.


(5) CounselThe Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Library of Congress, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.



(d) Duties, responsibilities, authority, and reports(1) In generalSections 4, 5 (other than subsection (a)(13)), 6 (other than subsection (a)(7)), and 7 of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply to the Inspector General of the Library of Congress and the Office of such Inspector General and such sections shall be applied to the Library of Congress and the Librarian of Congress by substituting—(A) “Library of Congress” for “establishment”; and

(B) “Librarian of Congress” for “head of the establishment”.


(2) Employees(A) In generalThe Inspector General, in carrying out the provisions of this section, is authorized, without the supervision or approval of any other employee, office, or other entity within the Library of Congress, to select, appoint, and employ such officers and employees (including consultants) as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General subject to the provisions of law governing selections, appointments, and employment in the Library of Congress.


(B) Security and suitabilityAppointments under the authority under subparagraph (A) shall be made consistent with personnel security and suitability requirements.


(C) ConsultantsAny appointment of a consultant under the authority under subparagraph (A) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).



(3) Law enforcement authority(A) In generalSubject to subparagraph (B), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to—(i) make an arrest without a warrant while engaged in official duties as authorized under this section or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony;

(ii) seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and

(iii) carry a firearm while engaged in official duties as authorized under this section or any other statute.


(B) Requirements to exercise authority(i) Required certification(I) In generalIn order to exercise the authority under subparagraph (A), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she—(aa) is a citizen of the United States;

(bb) has successfully completed a basic law enforcement training program or military or other equivalent; and

(cc) is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, because of a conviction of a misdemeanor crime of domestic violence.


(II) Additional requirementsAfter providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under subclause (I), as determined appropriate by the Inspector General.



(ii) Maintenance of requirementsThe Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines.


(iii) Eligibility determination(I) In generalThe Inspector General shall—(aa) determine whether an individual meets the requirements under this paragraph; and

(bb) revoke any authority granted to an individual under subparagraph (A) if the individual is not in compliance with the requirements of this paragraph.


(II) ReauthorizationThe Inspector General may reauthorize an individual to exercise the authority granted under subparagraph (A) if the Inspector General determines the individual has achieved compliance with the requirements under this paragraph.


(III) Limitation on appealA revocation of the authority granted under subparagraph (A) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures.




(C) Semiannual certification of program(i) In generalBefore the first grant of authority under subparagraph (A), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this paragraph.


(ii) Suspension of authorityThe authority granted under this paragraph (including any grant of authority to an individual under subparagraph (A), without regard to whether the individual is in compliance with subparagraph (B)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under clause (i) of this subparagraph or subparagraph (D). Any suspension of authority under this clause shall be reported to the appropriate committees of Congress.



(D) Peer reviewTo ensure the proper exercise of the law enforcement powers authorized under this paragraph, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress.


(E) Alleged misconductAny allegation of misconduct by an individual granted authority under subparagraph (A) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency.


(F) Appropriate committees of CongressIn this paragraph, the term “appropriate committees of Congress” means—(i) the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and

(ii) the Committee on House Administration and the Committee on Appropriations of the House of Representatives.



(4) Budget independenceThe Librarian of Congress shall include the annual budget request of the Inspector General in the budget of the Library of Congress without change.



(e) TransfersAll functions, personnel, and budget resources of the Office of Investigations of the Library of Congress are transferred to the Office of Inspector General.


(f) IncumbentThe individual who serves in the position of Inspector General of the Library of Congress on August 2, 2005, shall continue to serve in that position, subject to removal in accordance with this section.


(g) ReferencesReferences in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to the Inspector General of the Library of Congress shall be deemed to refer to the Inspector General of the Library of Congress as set forth under this section.


(h) Effective dateThis section shall be effective on August 2, 2005.


(Pub. L. 109–55, title I, § 1307, Aug. 2, 2005, 119 Stat. 583; Pub. L. 110–161, div. H, title I, § 1004(d)(3), Dec. 26, 2007, 121 Stat. 2234; Pub. L. 110–178, § 4(c), Jan. 7, 2008, 121 Stat. 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54; Pub. L. 116–94, div. P, title XVI, §§ 1602(a), 1603(a), 1604(a)(1), 1605(a), Dec. 20, 2019, 133 Stat. 3209, 3212, 3218, 3219.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in subsec. (d)(1), (2)(C), (3)(C)(i), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section is from the Legislative Branch Appropriations Act, 2006.

Amendments2019—Subsec. (c). Pub. L. 116–94, § 1602(a)(1)(A), inserted “; pay; limits on bonuses; counsel” after “removal” in heading.
Subsec. (c)(2). Pub. L. 116–94, § 1602(a)(1)(B), added par. (2) and struck out former par. (2). Prior to amendment, text read as follows: “The Inspector General may be removed from office by the Librarian of Congress. The Librarian of Congress shall, promptly upon such removal, communicate in writing the reasons for any such removal to each House of the Congress.”
Subsec. (c)(3) to (5). Pub. L. 116–94, § 1602(a)(1)(C), added pars. (3) to (5).
Subsec. (d)(1). Pub. L. 116–94, § 1602(a)(2), substituted “Sections 4, 5 (other than subsection (a)(13)), 6 (other than subsection (a)(7)), and 7” for “Sections 4, 5 (other than subsections (a)(13)), 6(a) (other than paragraphs (7) and (8) thereof), and 7”.
Subsec. (d)(2). Pub. L. 116–94, § 1605(a), designated existing provisions as subpar. (A), inserted subpar. heading and “, without the supervision or approval of any other employee, office, or other entity within the Library of Congress,” after “is authorized”, and added subpars. (B) and (C).
Subsec. (d)(3). Pub. L. 116–94, § 1603(a), added par. (3).
Subsec. (d)(4). Pub. L. 116–94, § 1604(a)(1), added par. (4).
2010—Subsec. (b)(1). Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(3). See 2007 Amendment note below.
2008—Subsec. (b)(1). Pub. L. 110–178 inserted “, except that nothing in this paragraph may be construed to authorize the Inspector General to audit or investigate any operations or activities of the United States Capitol Police” before semicolon at end.
2007—Subsec. (b)(1). Pub. L. 110–161, § 1004(d)(3), which made amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under former section 167 of this title.




CHAPTER 6—CONGRESSIONAL AND COMMITTEE PROCEDURE; INVESTIGATIONS



Sec.


190 to 190c.Repealed.


190d.Legislative review by standing committees of the Senate and the House of Representatives.


190e.Repealed.


190f.General appropriation bills.


190g.Nonconsideration of certain private bills and resolutions.


190h to 190k.Repealed.


190l.Private claims pending before Congress; taking of testimony.


190m.Subpoena for taking testimony; compensation of officers and witnesses; return of dep­ositions.


191.Oaths to witnesses.


192.Refusal of witness to testify or produce papers.


193.Privilege of witnesses.


194.Certification of failure to testify or produce; grand jury action.


194a.Request by Congressional committees to officers or employees of Federal departments, agencies, etc., concerned with foreign countries or multilateral organizations for expression of views and opinions.


194b.Omitted.


195.Fees of witnesses in District of Columbia.


195a.Restriction on payment of witness fees or travel and subsistence expenses to persons subpenaed by Congressional committees.


195b.Fees for witnesses requested to appear before Majority Policy Committee or Minority Policy Committee.


196.Senate resolutions for investigations; limit of cost.


197.Compensation of employees.


198.Adjournment.


199.Member of commission, board, etc., appointed by President pro tempore of Senate; recommendation process; applicability.



§ 190. Repealed. S. Res. 4, § 301(b), Feb. 4, 1977

Section, act Aug. 2, 1946, ch. 753, title I, § 137, 60 Stat. 832, directed that controversies arising as to the jurisdiction of any standing committee of the Senate with respect to any proposed legislation be decided by the presiding officer of the Senate in favor of the committee having jurisdiction over the subject matter which predominated in the proposed legislation.



§§ 190a to 190a–2. Repealed. S. Res. 274, § 2(a), Nov. 14, 1979

Section 190a, acts Aug. 2, 1946, ch. 753, title I, § 133, 60 Stat. 381; Oct. 26, 1970, Pub. L. 91–510, title I, §§ 102(a), 103(a), 104(a), 105(a), 106(a), 107(a), 108(a), 110(a), 84 Stat. 1143–1149; Dec. 16, 1970, Pub. L. 91–552, § 1(2), 84 Stat. 1440; Oct. 11, 1971, Pub. L. 92–136, § 3(a), (b), 85 Stat. 377; S. Res. 9, § 2, Nov. 5, 1975, related to meetings of the standing committees of the Senate. See the Standing Rules of the Senate.


Section 190a–1, act Aug. 2, 1946, ch. 753, title I, § 133A, as added Oct. 26, 1970, Pub. L. 91–510, title I, §§ 111(a)(1), 112(a), 113(a), 114(a), 115(a), 116(a), 84 Stat. 1151–1153; S. Res. 9, § 2, Nov. 5, 1975, related to Senate committee hearing procedures. See Standing Rules of the Senate.


Section 190a–2, act Aug. 2, 1946, ch. 753, title I, § 133B, as added Oct. 26, 1970, Pub. L. 91–510, title I, § 130(a), 84 Stat. 1163, related to Senate committee rules. See Standing Rules of the Senate.



§ 190a–3. Repealed. S. Res. 9, § 2, Nov. 5, 1975

Section, Pub. L. 93–344, title I, § 102(d), July 12, 1974, 88 Stat. 301, provided that meetings of Senate Committee on the Budget or any subcommittee thereof be open to public except in certain specified instances.



§§ 190b, 190c. Repealed. S. Res. 274, § 2(a), Nov. 14, 1979

Section 190b, acts Aug. 2, 1946, ch. 753, title I, § 134(a), (c), 60 Stat. 831, 832; Oct. 26, 1970, Pub. L. 91–510, title I, § 117(a), 84 Stat. 1155; Dec. 16, 1970, Pub. L. 91–552, § 1(6), 84 Stat. 1440; July 12, 1974, Pub. L. 93–344, title IX, § 903(a), 88 Stat. 331; S. Res. 4, § 402(c), Feb. 4, 1977, related to authority of Senate standing committees and subcommittees. See Standing Rules of the Senate.


Section 190c, acts Aug. 2, 1946, ch. 753, title I, § 135, 60 Stat. 832; Oct. 26, 1970, Pub. L. 91–510, title I, § 125(a)(2), 84 Stat. 1159, related to Senate conference reports. See Standing Rules of the Senate.



§ 190d. Legislative review by standing committees of the Senate and the House of Representatives(a) Scope of assistanceIn order to assist the Congress in—(1) its analysis, appraisal, and evaluation of the application, administration, and execution of the laws enacted by the Congress, and

(2) its formulation, consideration, and enactment of such modifications of or changes in those laws, and of such additional legislation, as may be necessary or appropriate,

each standing committee of the Senate 11 See Partial Repeal note below. and the House of Representatives shall review and study, on a continuing basis, the application, administration, and execution of those laws, or parts of laws, the subject matter of which is within the jurisdiction of that committee. Such committees may carry out the required analysis, appraisal, and evaluation themselves, or by contract, or may require a Government agency to do so and furnish a report thereon to the Congress. Such committees may rely on such techniques as pilot testing, analysis of costs in comparison with benefits, or provision for evaluation after a defined period of time.

(b) Reports to the Senate and the House of RepresentativesIn each odd-numbered year beginning on or after January 1, 1973, each standing committee of the Senate shall submit, not later than March 31, to the Senate,1 and each standing committee of the House shall submit, not later than January 2, to the House, a report on the activities of that committee under this section during the Congress ending at noon on January 3 of such year.


(c) ExceptionsThe preceding provisions of this section do not apply to the Committees on Appropriations and the Budget of the Senate 1 and the Committees on Appropriations, the Budget, House Oversight, Rules, and Standards of Official Conduct of the House.


(Aug. 2, 1946, ch. 753, title I, § 136, 60 Stat. 832; Pub. L. 91–510, title I, § 118(a)(1), Oct. 26, 1970, 84 Stat. 1156; Pub. L. 92–136, § 1, Oct. 11, 1971, 85 Stat. 376; Pub. L. 93–344, title VII, § 701, title IX, § 903(b), July 12, 1974, 88 Stat. 325, 331; Pub. L. 104–186, title II, § 206(1), Aug. 20, 1996, 110 Stat. 1742.)

Editorial Notes
Amendments1996—Subsec. (c). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.
1974—Subsec. (a). Pub. L. 93–344, § 701, authorized the committees to carry out the required analysis, appraisal, and evaluation themselves, or by contract, or to require a Government agency to do so and furnish a report thereon to the Congress, and authorized the committees to rely on such techniques as pilot testing, analysis of costs in comparison with benefits, or provision for evaluation after a defined period of time.
Subsec. (c). Pub. L. 93–344, § 903(b), substituted “Committees on Appropriations and the Budget of the Senate and the Committees on Appropriations, the Budget,” for “Committee on Appropriations of the Senate and the Committee on Appropriations,”.
1971—Subsec. (a). Pub. L. 92–136 substituted “Congress” for “Senate” in provisions preceding cl. (1) and inserted reference to the House of Representatives in provisions following cl. (2).
Subsec. (b). Pub. L. 92–136 substituted “In each odd-numbered year beginning on or after January 1, 1973, each” for “Each” and “March 31, to the Senate, and each standing committee of the House shall submit, not later than January 2, to the House,” for “March 31 of each odd-numbered year beginning on and after January 1, 1973, to the Senate”.
Subsec. (c). Pub. L. 92–136 inserted reference to Committees on Appropriations, House Administration, Rules, and Standards of Official Conduct of the House.
1970—Subsec. (a). Pub. L. 91–510 incorporated existing subject matter in provisions designated as subsec. (a), restricted the text to standing committees of Senate, revised phraseology to require standing committees to review and study, on a continuing basis, application, administration, and execution of laws and parts of laws for prior provision for exercise of continuous watchfulness of execution of laws by administrative agencies concerned, and in providing for assistance to the Senate, rather than the Congress, included analysis and evaluation of laws enacted by Congress and substituted provision for formulation, consideration, and enactment of modifications or changes in the laws and of additional legislation as necessary or appropriate for prior provisions for assistance in developing amendments or related legislation as may be necessary.
Subsecs. (b), (c). Pub. L. 91–510 added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective Date of 1971 AmendmentPub. L. 92–136, § 9(a), Oct. 11, 1971, 85 Stat. 378, provided that: “The amendments made by the first section [amending this section] section 2, and section 5 of this Act [amending section 4301 of this title] shall become effective as of noon on January 3, 1971.”


Effective Date of 1970 AmendmentAmendment by Pub. L. 91–510 effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as a note under section 4301 of this title.

Effective DateSection effective Jan. 2, 1947, see section 142 of act Aug. 2, 1946, ch. 753, title I, 60 Stat. 834.

Partial RepealSection 2(a), S. Res. 274, Ninety-sixth Congress, Nov. 14, 1979, provided in part that this section, insofar as it relates to the Senate, is repealed. See Standing Rules of the Senate.



§ 190e. Repealed. Pub. L. 91–510, title II, § 242(b)(1), Oct. 26, 1970, 84 Stat. 1172

Section, act Aug. 2, 1946, ch. 753, title I, § 138, 60 Stat. 832, related to report of legislative budget by Committee on Ways and Means and Committee on Appropriations of House and Committee on Finance and Committee on Appropriations of Senate, its contents, and concurrent resolution adopting the budget. See Rules of the House of Representatives and Standing Rules of the Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 190f. General appropriation bills(a) Repealed. Pub. L. 91–510, title I, § 108(d), Oct. 26, 1970, 84 Stat. 1149

(b) Standard appropriation classification scheduleThe Committees on Appropriations of the two Houses 11 See Partial Repeal note below. are authorized and directed, acting jointly, to develop a standard appropriation classification schedule which will clearly define in concise and uniform accounts the subtotals of appropriations asked for by agencies in the executive branch of the Government. That part of the printed hearings containing each such agency’s request for appropriations shall be preceded by such a schedule.


(c) Nonconsideration if a provision reappropriates unexpended balancesNo general appropriation bill or amendment thereto shall be received or considered in either House 1 if it contains a provision reappropriating unexpended balances of appropriations; except that this provision shall not apply to appropriations in continuation of appropriations for public works on which work has commenced.


(Aug. 2, 1946, ch. 753, title I, § 139(a), (b), (c), 60 Stat. 833; Pub. L. 91–510, title I, § 108(d), Oct. 26, 1970, 84 Stat. 1149.)

Editorial Notes
Codification
Section constitutes subsections (a) to (c) of section 139 of act Aug. 2, 1946. Subsection (d) of section 139, which required the two Houses of Congress to make a study of existing permanent appropriations with a view to limiting the number thereof and to recommending what permanent appropriations should be discontinued, and of the disposition of funds resulting from the sale of Government property or services by all departments and agencies in the executive branch of the Government with a view to recommending a uniform system of control with respect to those funds, was omitted from the Code as being of a temporary character.

Amendments1970—Subsec. (a). Pub. L. 91–510 repealed prohibition against consideration of any general appropriation bill in either House unless prior to such consideration printed committee hearings and reports on the bill have been available for at least three calendar days for the Members of the House considering the bill, which was incorporated in section 190a(f) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1970 AmendmentAmendment by Pub. L. 91–510 effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as a note under section 4301 of this title.

Effective DateSection effective Jan. 2, 1947, see section 142 of act Aug. 2, 1946, ch. 753, title I, 60 Stat. 834.

Partial RepealSection 2(a), S. Res. 274, Ninety-sixth Congress, Nov. 14, 1979, provided in part that this section, insofar as it relates to the Senate, is repealed. See Standing Rules of the Senate.



§ 190g. Nonconsideration of certain private bills and resolutions
No private bill or resolution (including so-called omnibus claims or pension bills), and no amendment to any bill or resolution, authorizing or directing (1) the payment of money for property damages, for personal injuries or death for which suit may be instituted under the Federal Tort Claims Act, or for a pension (other than to carry out a provision of law or treaty stipulation); (2) the construction of a bridge across a navigable stream; or (3) the correction of a military or naval record, shall be received or considered in either the Senate 11 See Partial Repeal note below. or the House of Representatives.
(Aug. 2, 1946, ch. 753, title I, § 131, 60 Stat. 831.)

Editorial Notes

References in TextThe Federal Tort Claims Act, referred to in text, is title IV of act Aug. 2, 1946, ch. 753, 60 Stat. 842, which was classified principally to chapter 20 (§§ 921, 922, 931–934, 941–946) of former Title 28, Judicial Code and Judiciary. Title IV of act Aug. 2, 1946, was substantially repealed and reenacted as sections 1346(b) and 2671 et seq. of Title 28, Judiciary and Judicial Procedure, by act June 25, 1948, ch. 646, 62 Stat. 992, the first section of which enacted Title 28. For complete classification of title IV to the Code, see Tables. For distribution of former sections of Title 28 into the revised Title 28, see Table at the beginning of Title 28.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 2, 1947, see section 142 of act Aug. 2, 1946, ch. 753, title I, 60 Stat. 834.

Partial RepealSection 2(a), S. Res. 274, Ninety-sixth Congress, Nov. 14, 1979, provided in part that this section, insofar as it relates to the Senate, is repealed. See Standing Rules of the Senate.



§ 190h. Repealed. S. Res. 9, § 2, Nov. 5, 1975

Section, Pub. L. 91–510, title II, § 242(a), Oct. 26, 1970, 84 Stat. 1171, provided that each meeting conducted by Senate Committee on Appropriations be open to the public except when testimony to be taken might relate to a matter of national security, tend to reflect adversely on character or reputation of witness or other individual, or divulge matters deemed confidential under other provisions of law or regulations.



§§ 190i to 190k. Repealed. S. Res. 274, § 2(b), Nov. 14, 1979

Section 190i, Pub. L. 91–510, title II, § 243, Oct. 26, 1970, 84 Stat. 1173, related to actions and procedures of the Committee on Appropriations of Senate. See Standing Rules of the Senate.


Section 190j, Pub. L. 91–510, title II, § 252(a), Oct. 26, 1970, 84 Stat. 1173; Aug. 1, 1946, ch. 724, § 302(d), as added Pub. L. 95–110, § 1, Sept. 20, 1977, 91 Stat. 884, related to cost estimates in reports of Senate committees accompanying certain legislative measures and to other Senate committee operations. See Standing Rules of the Senate.


Section 190k, Pub. L. 91–510, title II, § 253(a), (b), Oct. 26, 1970, 84 Stat. 1174, related to appropriations on an annual basis for continuing programs and activities and review by Senate and joint committees. See Standing Rules of the Senate.



§ 190l. Private claims pending before Congress; taking of testimony
Any committee of either House of Congress before which any private claim against the United States may at any time be pending, being first thereto authorized by the House appointing them, may order testimony to be taken, and books and papers to be examined, and copies thereof proved, before any standing master in chancery within the judicial district where such testimony or evidence is to be taken. Such master in chancery, upon receiving a copy of the order of such committee, signed by its chairman, setting forth the time and place when and where such examination is to be had, the questions to be investigated, and, so far as may be known to the committee, the names of the witnesses to be examined on the part of the United States, and the general nature of the books, papers, and documents to be proved, if known, shall proceed to give to such private parties reasonable notice of the time and place of such examination, unless such notice shall have been or shall be given by such committee or its chairman, or by the attorney or agent of the United States, or waived by such private party. And such master shall issue subpoenas for such witnesses as may have been named in the order of such committee, and such others as the agent or other representative of the United States hereinafter mentioned shall request. And he shall also issue subpoenas at the request of such private party, or parties, for such witnesses within such judicial district as they may desire: Provided, That the United States shall not be liable for the fees of any officer for serving any subpoena for any private party, nor for the fees of any witness on behalf of such party. Said committee may inform the United States attorney for the district where the testimony is to be taken of the time, place, and object of such examination, and request his attendance in behalf of the Government in conducting such examination, in which case it shall be his duty to attend in person, or by an assistant employed by him, to conduct such examination on the part of the United States, or such committee may, at its option, appoint an agent or attorney, or one of its own members, for that purpose, as they may deem best; and in that event, if the committee shall not be unanimous, the minority of the committee may also appoint such agent or attorney or member of such committee to attend and take part in such examination.
(Feb. 3, 1879, ch. 40, § 1, 20 Stat. 278; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; June 25, 1948, ch. 646, § 1, 62 Stat. 909.)

Editorial Notes
Codification
This section and section 190m of this title were an act entitled “An act to provide for taking testimony, to be used before Congress, in cases of private claims against the United States.”
The original text referred to “any standing master in chancery of the circuit of the United States within the judicial district where such testimony or evidence is to be taken.” The words “of the circuit of the United States” were omitted as inappropriate since the abolition of circuit courts by act Mar. 3, 1911.
Section was formerly classified to section 229 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorney” for “district attorney of the United States”. See section 541 of Title 28, Judiciary and Judicial Procedure, and Historical and Revision Notes thereunder.



§ 190m. Subpoena for taking testimony; compensation of officers and witnesses; return of depositions
It shall be the duty of the marshal of the United States for the district in which the testimony is to be taken to serve, or cause to be served, all subpoenas issued in behalf of the United States under this section and section 190l of this title, in the same manner as if issued by the district court for his district; and he shall, upon being first paid his fees therefor, serve any subpoenas that may be issued at the instance of such private party or parties. And the said master may, in his discretion, appoint any other person to serve any subpoena. Such master shall have full power to administer oaths to witnesses, and the same power to issue attachments to compel the attendance of witnesses and the production of books, papers, and documents, as the district court of his district would have in a case pending before it; and it shall be his duty to report the conduct of contumacious witnesses before him to the House of Congress appointing such committee. The compensation of such master in chancery, and the fees of marshals and deputy marshals, and of any person appointed to serve papers, shall be the same as for like services in equity cases in the district court of the United States; and the compensation of witnesses shall be the same as for like attendance and travel of witnesses before such district courts; and all such fees and compensation of officers and witnesses on behalf of the United States, and other expenses of all investigations which may be had under the provisions of this section and section 190l of this title on the part of the United States, shall be paid out of the contingent fund of the Senate, in the case of a committee of the Senate, or the applicable accounts of the House of Representatives, in the case of a committee of the House of Representatives. Said master, when the examination is concluded, shall attach together all the depositions and exhibits, and attach thereto his certificate setting forth or referring to the authority by which they were taken, any notices he may have given, the names of the witnesses for whom subpoenas or attachments were issued, the names of witnesses who attended, with the time of attendance and mileage and fees of each witness on behalf of the United States, which he may require to be shown by affidavit, his own fees, the fees of the marshal, his deputies or other persons serving papers, giving the items, and such other facts in relation to the circumstances connected with the taking of the depositions as he may deem material. He shall then seal up such depositions and papers securely, direct them to the chairman of such committee at Washington, stating briefly on the outside the nature of the contents, and place the same in the post office, paying the postage thereon; and said package shall be opened only in the presence of such committee. The chairman of any committee ordering testimony to be taken under this section and section 190l of this title shall, at least ten days before the time fixed for such examination, and within two days after the adoption of such order, cause a copy thereof to be directed and delivered to the Attorney General of the United States, or sent to him by mail at the Department of Justice, to enable him to give such instructions as he may deem best to the United States attorney of the district where such testimony is to be taken, who may, and, if required by the Attorney General, shall, though not requested by the committee, appear for the United States in person or by assistant, and take such part in such examination as the Attorney General shall direct.
(Feb. 3, 1879, ch. 40, § 2, 20 Stat. 279; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; June 25, 1948, ch. 646, § 1, 62 Stat. 909; Pub. L. 104–186, title II, § 206(2), Aug. 20, 1996, 110 Stat. 1742.)

Editorial Notes
Codification
Upon its incorporation into the Code, references in this section to the circuit courts were omitted or changed to refer to the district courts to conform to act Mar. 3, 1911, which abolished the circuit courts.
Section was formerly classified to section 230 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1996—Pub. L. 104–186 substituted “contingent fund of the Senate, in the case of a committee of the Senate, or the applicable accounts of the House of Representatives, in the case of a committee of the House of Representatives.” for “contingent fund of the branch of Congress appointing such committee.”

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorney” for “district attorney of the United States”. See section 541 of Title 28, Judiciary and Judicial Procedure, and Historical and Revision Notes thereunder.



§ 191. Oaths to witnesses
The President of the Senate, the Speaker of the House of Representatives, or a chairman of any joint committee established by a joint or concurrent resolution of the two Houses of Congress, or of a committee of the whole, or of any committee of either House of Congress, is empowered to administer oaths to witnesses in any case under their examination.
Any member of either House of Congress may administer oaths to witnesses in any matter depending in either House of Congress of which he is a Member, or any committee thereof.
(R.S. § 101; June 26, 1884, ch. 123, 23 Stat. 60; June 22, 1938, ch. 594, 52 Stat. 942, 943.)

Editorial Notes
Codification
R.S. § 101 derived from acts May 3, 1798, ch. 36, § 1, 1 Stat. 554, and Feb. 8, 1817, ch. 10, 3 Stat. 345.
R.S. § 101 constitutes first sentence, and act June 26, 1884, constitutes second sentence.

Amendments1938—Act June 22, 1938, reenacted section without change.



§ 192. Refusal of witness to testify or produce papers
Every person who having been summoned as a witness by the authority of either House of Congress to give testimony or to produce papers upon any matter under inquiry before either House, or any joint committee established by a joint or concurrent resolution of the two Houses of Congress, or any committee of either House of Congress, willfully makes default, or who, having appeared, refuses to answer any question pertinent to the question under inquiry, shall be deemed guilty of a misdemeanor, punishable by a fine of not more than $1,000 nor less than $100 and imprisonment in a common jail for not less than one month nor more than twelve months.
(R.S. § 102; June 22, 1938, ch. 594, 52 Stat. 942.)

Editorial Notes
Codification
R.S. § 102 derived from act Jan. 24, 1857, ch. 19, § 1, 11 Stat. 155.

Amendments1938—Act June 22, 1938, reenacted section without change.



§ 193. Privilege of witnesses
No witness is privileged to refuse to testify to any fact, or to produce any paper, respecting which he shall be examined by either House of Congress, or by any joint committee established by a joint or concurrent resolution of the two Houses of Congress, or by any committee of either House, upon the ground that his testimony to such fact or his production of such paper may tend to disgrace him or otherwise render him infamous.
(R.S. § 103; June 22, 1938, ch. 594, 52 Stat. 942.)

Editorial Notes
Codification
R.S. § 103 derived from act Jan. 24, 1862, ch. 11, 12 Stat. 333.

Amendments1938—Act June 22, 1938, reenacted section without change.



§ 194. Certification of failure to testify or produce; grand jury action
Whenever a witness summoned as mentioned in section 192 of this title fails to appear to testify or fails to produce any books, papers, rec­ords, or documents, as required, or whenever any witness so summoned refuses to answer any question pertinent to the subject under inquiry before either House, or any joint committee established by a joint or concurrent resolution of the two Houses of Congress, or any committee or subcommittee of either House of Congress, and the fact of such failure or failures is reported to either House while Congress is in session or when Congress is not in session, a statement of fact constituting such failure is reported to and filed with the President of the Senate or the Speaker of the House, it shall be the duty of the said President of the Senate or Speaker of the House, as the case may be, to certify, and he shall so certify, the statement of facts aforesaid under the seal of the Senate or House, as the case may be, to the appropriate United States attorney, whose duty it shall be to bring the matter before the grand jury for its action.
(R.S. § 104; July 13, 1936, ch. 884, 49 Stat. 2041; June 22, 1938, ch. 594, 52 Stat. 942.)

Editorial Notes
Codification
R.S. § 104 derived from act Jan. 24, 1857, ch. 19, § 3, 11 Stat. 156.

Amendments1938—Act June 22, 1938, substituted “section 102” for “section 102 of the Revised Statutes” and inserted “or any joint committee established by a joint or concurrent resolution of the two Houses of Congress”.
1936—Act July 13, 1936, substituted “section 102 of the Revised Statutes” for “section 102”, inserted provisions as to failure to produce and refusal to answer, required a statement of facts constituting the failure to be reported to and filed with the President of the Senate or the Speaker of the House, and directed that said President or Speaker certify the facts to the appropriate United States attorney in lieu of prior certification to the district attorney for the District of Columbia.



§ 194a. Request by Congressional committees to officers or employees of Federal departments, agencies, etc., concerned with foreign countries or multilateral organizations for expression of views and opinions
Upon the request of a committee of either House of Congress, a joint committee of Congress, or a member of such committee, any officer or employee of the Department of State, the Agency for International Development, or any other department, agency, or independent establishment of the United States Government primarily concerned with matters relating to foreign countries or multilateral organizations may express his views and opinions, and make recommendations he considers appropriate, if the request of the committee or member of the committee relates to a subject which is within the jurisdiction of that committee.
(Pub. L. 92–352, title V, § 502, July 13, 1972, 86 Stat. 496; Pub. L. 93–126, § 17, Oct. 18, 1973, 87 Stat. 455; Pub. L. 105–277, div. G, subdiv. A, title XII, § 1225(g), title XIII, § 1335(n), Oct. 21, 1998, 112 Stat. 2681–775, 2681–789.)

Editorial Notes
Amendments1998—Pub. L. 105–277, § 1335(n), struck out “the United States Information Agency,” after “Department of State,”.
Pub. L. 105–277, § 1225(g), struck out “the United States Arms Control and Disarmament Agency,” after “International Development,”.
1973—Pub. L. 93–126 substituted “or employee of” for “appointed by the President, by and with the advice and consent of the Senate, to a position in”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by section 1225(g) of Pub. L. 105–277 effective Apr. 1, 1999, see section 1201 of Pub. L. 105–277, set out as an Effective Date note under section 6511 of Title 22, Foreign Relations and Intercourse.
Amendment by section 1335(n) of Pub. L. 105–277 effective Oct. 1, 1999, see section 1301 of Pub. L. 105–277, set out as an Effective Date note under section 6531 of Title 22, Foreign Relations and Intercourse.



§ 194b. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–418, title V, § 5421, Aug. 23, 1988, 102 Stat. 1468, which directed President or head of appropriate department or agency to include in every recommendation or report made to Congress on legislation which might affect ability of United States firms to compete in domestic and international commerce a statement of impact of such legislation on international trade and public interest and ability of United States firms engaged in the manufacture, sale, distribution, or provision of goods or services to compete in foreign or domestic markets, ceased to be effective six years from Aug. 23, 1988, pursuant to subsec. (c) of section.



§ 195. Fees of witnesses in District of Columbia
Witnesses residing in the District of Columbia and not in the service of the government of said District or of the United States, who shall be summoned to give testimony before any committee of the House of Representatives, shall not be allowed exceeding $2 for each day’s attendance before said committee.
(May 1, 1876, ch. 88, 19 Stat. 41.)

Statutory Notes and Related Subsidiaries
House Rule on Pay of WitnessesRule XI, clause 5, Rules of the House of Representatives, provides that: “Witnesses appearing before the House or any of its committees shall be paid the same per diem rate as established, authorized, and regulated by the Committee on House Administration for Members, Delegates, the Resident Commissioner, and employees of the House, plus actual expenses of travel to or from the place of examination. Such per diem may not be paid when a witness has been summoned at the place of examination.”



§ 195a. Restriction on payment of witness fees or travel and subsistence expenses to persons sub­penaed by Congressional committees
No part of any appropriation disbursed by the Secretary of the Senate shall be available on and after July 12, 1960, for the payment to any person, at the time of the service upon him of a subpena requiring his attendance at any inquiry or hearing conducted by any committee of the Congress or of the Senate or any subcommittee of any such committee, of any witness fee or any sum of money as an advance payment of any travel or subsistence expense which may be incurred by such person in responding to that subpena.
(Pub. L. 86–628, July 12, 1960, 74 Stat. 449.)

§ 195b. Fees for witnesses requested to appear before Majority Policy Committee or Minority Policy Committee
Any witness requested to appear before the Majority Policy Committee or the Minority Policy Committee shall be entitled to a witness fee for each full day spent in traveling to and from the place at which he is to appear, and reimbursement of actual and necessary transportation expenses incurred in traveling to and from that place, at rates not to exceed those rates paid witnesses appearing before committees of the Senate.
(Pub. L. 93–371, § 7, Aug. 13, 1974, 88 Stat. 431.)

§ 196. Senate resolutions for investigations; limit of cost
Senate resolutions providing for inquiries and investigations shall contain a limit of cost of such investigation, which limit shall not be exceeded except by vote of the Senate authorizing additional amounts.
(Mar. 3, 1926, ch. 44, § 1, 44 Stat. 162.)

§ 197. Compensation of employees
The rate of compensation for any position under the appropriations now available for, or hereafter made for, expenses of inquiries and investigations of the Senate or expenses of special and select committees of the House of Representatives shall not exceed the rates fixed under chapter 51 and subchapter III of chapter 53 of title 5, for positions with comparable duties; and the salary limitations of $3,600 attached to appropriations heretofore made for expenses of inquiries and investigations of the Senate or for expenses of special and select committees of the House of Representatives are repealed.
(Feb. 9, 1937, ch. 9, title I, § 1, 50 Stat. 9; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972.)

Editorial Notes
Codification
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted in text for “the Classification Act of 1949” on authority of section 7(b) of Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 631, section 1 of which enacted Title 5, Government Organization and Employees.

Amendments1949—Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.



§ 198. Adjournment(a) Unless otherwise provided by the Congress, the two Houses shall—(1) adjourn sine die not later than July 31 of each year; or

(2) in the case of an odd-numbered year, provide, not later than July 31 of such year, by concurrent resolution adopted in each House by roll-call vote, for the adjournment of the two Houses from that Friday in August which occurs at least thirty days before the first Monday in September (Labor Day) of such year to the second day after Labor Day.


(b) This section shall not be applicable in any year if on July 31 of such year a state of war exists pursuant to a declaration of war by the Congress.

(Aug. 2, 1946, ch. 753, title I, § 132, 60 Stat. 831; Pub. L. 91–510, title IV, § 461(b), Oct. 26, 1970, 84 Stat. 1193.)

Editorial Notes
Amendments1970—Pub. L. 95–110, in amending section generally, incorporated existing subject matter in subsec. (a)(1), substituted therein an adjournment date not later than July 31 of each year for prior provision for a date not later than last day (Sundays excepted) in month of July in each year, added subsec. (a)(2), added subsec. (b) which incorporated former exception to adjournment in time of war, and deleted another exception to adjournment during national emergency proclaimed by the President.

Statutory Notes and Related Subsidiaries
Effective Date of 1970 AmendmentAmendment by Pub. L. 91–510 effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as a note under section 4301 of this title.

Effective DateSection effective Jan. 2, 1947, see section 142 of act Aug. 2, 1946, ch. 753, title I, 60 Stat. 834.



§ 199. Member of commission, board, etc., appointed by President pro tempore of Senate; recommendation process; applicability(a) Any provision of law which provides that any member of a commission, board, committee, advisory group, or similar body is to be appointed by the President pro tempore of the Senate shall be construed to require that the appointment be made—(1) upon recommendation of the Majority Leader of the Senate, if such provision of law specifies that the appointment is to be made on the basis of the appointee’s affiliation with the majority political party,

(2) upon the recommendation of the Minority Leader of the Senate, if such provision of law specifies that the appointment is to be made on the basis of the appointee’s affiliation with the minority party, and

(3) upon the joint recommendation of the Majority Leader of the Senate and the Minority Leader of the Senate, if such provision of law does not specify that the appointment is to be made on the appointee’s affiliation with the majority or minority political party.


(b) The provisions of subsection (a) shall be applicable in the case of appointments made after December 22, 1980, pursuant to provisions of law enacted on, before, and after, December 22, 1980.

(Pub. L. 96–576, § 3, Dec. 22, 1980, 94 Stat. 3355.)


CHAPTER 7—CONTESTED ELECTIONS
§§ 201 to 226. Repealed. Pub. L. 91–138, § 18, Dec. 5, 1969, 83 Stat. 290

The subject matter of former sections 201 to 226 of this title is covered generally by chapter 12 of this title.


Section 201, R.S. § 105, provided that whenever any person intended to contest an election of any member of House of Representatives he had to give notice in writing to that member within thirty days of result of such election.


Section 202, R.S. § 106, provided that a member of House of Representatives whose election was contested serve an answer within thirty days after service of notice upon him.


Section 203, R.S. § 107; Mar. 2, 1875, ch. 119, § 2, 18 Stat. 338, provided time and order for taking testimony.


Section 204, R.S. § 108, provided for taking of depositions upon notice to other party.


Section 205, R.S. § 109, provided that testimony in contested election cases could be taken at two or more places at same time.


Section 206, R.S. § 110; June 7, 1878, ch. 160, 20 Stat. 99; July 1, 1898, ch. 541, § 38, 30 Stat. 555, made provision for issuance of subpoenas by specified officers.


Section 207, R.S. § 111, set forth requisite contents of subpoenas.


Section 208, R.S. § 112, authorized issuance of subpoenas by justices of the peace.


Section 209, R.S. § 113, made provision for taking of depositions by written consent.


Section 210, R.S. § 114, required that each witness be served with a subpoena at least five days prior to date he was required to attend.


Section 211, R.S. § 115, exempted witness from attendance at examinations out of county in which they resided or were served with a subpoena.


Section 212, R.S. § 116, mandated a $20 penalty to be recovered by party issuing subpoena, and a possible indictment for a misdemeanor, for failure of party summoned to attend or testify, unless prevented by sickness or unavoidable necessity.


Section 213, R.S. § 117, provided that depositions of witnesses residing outside district be taken before any officer authorized to take testimony in contested election cases in district in which witness resided.


Section 214, R.S. § 118, required selection of qualified officers to officiate jointly with officer named in notice.


Section 215, R.S. § 119, provided that at taking of any deposition under this chapter, either party could appear and act in person, or by agent or attorney.


Section 216, R.S. § 120, made provision for examination of witnesses through device of taking their depositions before a qualified officer.


Section 217, R.S. § 121, provided that testimony to be taken by either party be confined to proof or disproof of facts alleged or denied in notice and answer.


Section 218, R.S. § 122, required officer to reduce to writing testimony of witnesses, together with questions proposed by parties, and have this writing duly attested by witnesses.


Section 219, R.S. § 123, empowered officer to require production of papers.


Section 220, R.S. § 124, provided that taking of testimony might, if so stated in notice, be adjourned from day to day.


Section 221, R.S. § 125, provided that notice to take depositions, with proof of service thereof, and a copy of the subpoena, where one has been served, be attached to depositions when completed.


Section 222, R.S. § 126, provided that a copy of notice of contest and of answer of returned member, be prefixed to depositions taken and transmitted with them to Clerk of House of Representatives.


Section 223, R.S. § 127; Mar. 2, 1875, ch. 119, § 1, 18 Stat. 338; Mar. 2, 1887, ch. 318, 24 Stat. 445, covered procedure followed by Clerk of House of Representatives once the sealed testimony was forwarded to him by officer who took testimony.


Section 224, R.S. § 128, fixed witness fees to be paid by party at whose instance witness was summoned.


Section 225, R.S. § 129, provided that each officer employed pursuant to this chapter be entitled to receive from party who employed him, such fees as were allowed for similar services in State wherein such service was rendered.


Section 226, R.S. § 130; Mar. 3, 1879, ch. 182, § 1, 20 Stat. 400, limited payments of expenses to contestee or contestant to $2,000, and then, only upon filing of a detailed account of expenses with Clerk of Committee on Elections.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after December 5, 1969, see section 19 of Pub. L. 91–138, set out as an Effective Date note under section 381 of this title.




CHAPTER 8—FEDERAL CORRUPT PRACTICES
§§ 241 to 248. Repealed. Pub. L. 92–225, title IV, § 405, Feb. 7, 1972, 86 Stat. 20

Sections, act Feb. 28, 1925, ch. 368, title III, §§ 302–309, 43 Stat. 1070–1073, provided for:


Section 241, amended Dec. 23, 1971, Pub. L. 92–220, § 2, 85 Stat. 795, definitions;


Section 242, chairman and treasurer of political committees, duties as to contributions, and accounts and receipts;


Section 243, accounts of contributions received;


Section 244, statements by treasurer filed with Clerk of House of Representatives;


Section 245, statements by others than political committee filed with Clerk of House of Representatives;


Section 246, statements by candidates for Senator, Representative, Delegate, or Resident Commissioner filed with Secretary of Senate and Clerk of House of Representatives;


Section 247, statements: verification, preservation, and inspection; and


Section 248, limitation upon amount of expenditures by candidate.


Such former provisions are covered generally by chapter 301 (§ 30101 et seq.) of Title 52, Voting and Elections.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 60 days after Feb. 7, 1972, see section 408 of Pub. L. 92–225, set out as an Effective Date note under section 30101 of Title 52, Voting and Elections.



§§ 249 to 251. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862, eff. Sept. 1, 1948

Section 249, act Feb. 28, 1925, ch. 368, title III, § 310, 43 Stat. 1073, related to promises or pledges by candidates. See section 599 of Title 18, Crimes and Criminal Procedure.


Section 250, act Feb. 28, 1925, ch. 368, title III, § 311, 43 Stat. 1073, related to expenditures to influence voting. See section 597 of Title 18.


Section 251, acts Feb. 28, 1925, ch. 368, title III, § 313, 43 Stat. 1074; June 25, 1943, ch. 144, § 9, 57 Stat. 167; June 23, 1947, ch. 120, title III, § 304, 61 Stat. 159, related to political contributions by national banks, corporations, or labor unions. See section 30118 of Title 52, Voting and Elections.



§§ 252 to 256. Repealed. Pub. L. 92–225, title IV, § 405, Feb. 7, 1972, 86 Stat. 20

Sections 252 to 255, act Feb. 28, 1925, ch. 368, title III, §§ 314–317, 43 Stat. 1074, provided for general penalties for violations, expenses of election contests, no effect on State laws, and partial invalidity.


Section 256, act Feb. 28, 1925, ch. 368, title III, § 301, 43 Stat. 1070, provided for citation of act Feb. 28, 1925, as the “Federal Corrupt Practices Act”.


Such former provisions are covered generally by chapter 301 (§ 30101 et seq.) of Title 52, Voting and Elections.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 60 days after Feb. 7, 1972, see section 408 of Pub. L. 92–225, set out as an Effective Date note under section 30101 of Title 52, Voting and Elections.




CHAPTER 8A—REGULATION OF LOBBYING
§§ 261 to 270. Repealed. Pub. L. 104–65, § 11(a), Dec. 19, 1995, 109 Stat. 701

Section 261, act Aug. 2, 1946, ch. 753, title III, § 302, 60 Stat. 839, defined terms used in this chapter.


Section 262, act Aug. 2, 1946, ch. 753, title III, § 303, 60 Stat. 840, related to detailed accounts of contributions and retention of receipted bills of expenditures.


Section 263, act Aug. 2, 1946, ch. 753, title III, § 304, 60 Stat. 840, required receipts for contributions.


Section 264, act Aug. 2, 1946, ch. 753, title III, § 305, 60 Stat. 840, required filing of statements of accounts with Clerk of House.


Section 265, act Aug. 2, 1946, ch. 753, title III, § 306, 60 Stat. 841, related to proper filing and preservation of statements filed with Clerk of House.


Section 266, act Aug. 2, 1946, ch. 753, title III, § 307, 60 Stat. 841, related to persons to whom chapter was applicable.


Section 267, act Aug. 2, 1946, ch. 753, title III, § 308, 60 Stat. 841, related to registration of lobbyists with Secretary of Senate and Clerk of House and required compilation of information required.


Section 268, act Aug. 2, 1946, ch. 753, title III, § 309, 60 Stat. 842, required that reports and statements be made under oath.


Section 269, act Aug. 2, 1946, ch. 753, title III, § 310, 60 Stat. 842, related to penalties and prohibitions for violations of this chapter.


Section 270, act Aug. 2, 1946, ch. 753, title III, § 311, 60 Stat. 842, related to exemptions from this chapter.


For provisions relating to disclosure of lobbying activities to influence the Federal Government, see section 1601 et seq. of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1996, except as otherwise provided, see section 24 of Pub. L. 104–65, set out as an Effective Date note under section 1601 of this title.

Short TitleAct Aug. 2, 1946, title III, § 301, 60 Stat. 839, provided that title III of act Aug. 2, 1946 (enacting this chapter), could be cited as the “Federal Regulation of Lobbying Act”, prior to repeal by Pub. L. 104–65, § 11(a), Dec. 19, 1995, 109 Stat. 701.




CHAPTER 9—OFFICE OF LEGISLATIVE COUNSEL




SUBCHAPTER I—SENATE


Sec.


271.Establishment.


272.Legislative Counsel.


273.Compensation.


274.Staff; office equipment and supplies.


275.Functions.


276.Disbursement of appropriations.


276a.Expenditures.


276b.Travel and related expenses.


277.Repealed.



SUBCHAPTER II—HOUSE OF REPRESENTATIVES



Part I—Purpose, Policy, and Function


281.Establishment.


281a.Purpose and policy.


281b.Functions.



Part II—Administration


282.Legislative Counsel.


282a.Staff; Deputy Legislative Counsel; delegation of functions.


282b.Compensation.


282c.Expenditures.


282d.Official mail matter.


282e.Authorization of appropriations.



Statutory Notes and Related Subsidiaries





Change of Name
Act June 2, 1924, ch. 234, § 1101, 43 Stat. 353, classified to sections 271 to 277 of this title, changed legislative drafting service to office of the legislative counsel, and draftsman to legislative counsel.


SUBCHAPTER I—SENATE
§ 271. Establishment
There shall be in the Senate an office to be known as the Office of the Legislative Counsel, and to be under the direction of the Legislative Counsel of the Senate.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(a), (d), 40 Stat. 1141; June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353.)

Editorial Notes
Codification
As originally enacted, section provided for creation of an office of the legislative counsel to be under the direction of two legislative counsels. In view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title, section has been revised to limit applicability to Senate and creation therein of Office of Legislative Counsel. See section 281 of this title for provisions establishing Office of the Legislative Counsel for the House of Representatives and section 282 of this title for provisions vesting management, etc., in the Legislative Counsel.

Statutory Notes and Related Subsidiaries
AppropriationsAct Aug. 2, 1946, ch. 753, § 204, 60 Stat. 837, provided: 
“There is hereby authorized to be appropriated for the work of the Office of the Legislative Counsel the following sums:
“(1) For the fiscal year ending June 30, 1947, $150,000;

“(2) For the fiscal year ending June 30, 1948, $200,000;

“(3) For the fiscal year ending June 30, 1949, $250,000;

“(4) For the fiscal year ending June 30, 1950, $250,000; and

“(5) For each fiscal year thereafter such sums as may be necessary to carry on the work of the Office.”



[Section 204 of act Aug. 2, 1946, set out above, was made effective Aug. 2, 1946, by section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.]



§ 272. Legislative Counsel
The Legislative Counsel shall be appointed by the President pro tempore of the Senate, without reference to political affiliations and solely on the ground of fitness to perform the duties of the office.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(a), (d), 40 Stat. 1141; June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353; Sept. 20, 1941, ch. 412, title VI, § 602, 55 Stat. 726.)

Editorial Notes
Codification
Provisions authorizing appointment of a legislative counsel for the House of Representatives by the Speaker were omitted in view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title. See section 282 of this title for provisions authorizing appointment, etc., of Legislative Counsel of the House of Representatives.

Amendments1941—Act Sept. 20, 1941, substituted “President pro tempore of the Senate” for “President of the Senate.”



§ 273. Compensation
The Legislative Counsel of the Senate shall be paid at an annual rate of compensation of $40,000.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(d), as added June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353; amended June 18, 1940, ch. 396, § 1, 54 Stat. 472; Sept. 20, 1941, ch. 412, title VI, § 602, 55 Stat. 726; Oct. 15, 1949, ch. 695, § 6(c), 63 Stat. 881; Aug. 5, 1955, ch. 568, §§ 9, 101, 69 Stat. 509, 514; Pub. L. 85–75, July 1, 1957, 71 Stat. 250; Pub. L. 88–426, title II, § 203(g), Aug. 14, 1964, 78 Stat. 415; Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), (H), Dec. 20, 2019, 133 Stat. 2775, 2776.)

Editorial Notes
Codification
Provisions setting forth authority for the allocation of the positions of legislative counsel to the appropriate grade in the compensation schedules of section 1112 of former Title 5 and the setting of rates of compensation thereunder by the President pro tempore of the Senate and the Speaker of the House of Representatives and prescribing the annual rate of compensation of the Legislative Counsel of the House of Representatives as an amount equal to $15,000, increased by an amount which is the same percentage of $15,000 as the percentage set forth in section 4(c) of the Federal Employees Salary Increase Act of 1955 were omitted in view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title. See section 282b of this title for provisions setting forth compensation of Legislative Counsel of House of Representatives.

Amendments2019—Pub. L. 116–94, § 212(a)(3)(H), repealed Pub. L. 88–426, § 203(g). See 1964 Amendment note below.
Pub. L. 116–94, § 212(a)(3)(A), repealed Pub. L. 94–59, § 105. See 1975 Amendment note below.
1975—Pub. L. 94–59, which substituted “an annual rate of compensation of $40,000” for “a gross annual compensation of $38,760 per annum” as the rate of compensation of the Legislative Counsel of the Senate, effective July 1, 1975, was repealed by Pub. L. 116–94, § 212(a)(3)(A). See above.
1974—Pub. L. 93–371 substituted provisions authorizing the Legislative Counsel of the Senate to be paid at an annual rate of compensation of $38,760, for provisions setting forth the gross annual compensation of the Legislative Counsel as $27,500 per annum, effective July 1, 1974.
1964—Pub. L. 88–426, which provided that the compensation of the Legislative Counsel of the Senate shall be at the rate of $27,500 per annum, was repealed by Pub. L. 116–94, § 212(a)(3)(H). See above.
1957—Pub. L. 85–75 increased the gross compensation of the Legislative Counsel of the Senate from $15,500 to $17,500 per annum, effective July 1, 1957.
1955—Act Aug. 5, 1955, increased the compensation of the Legislative Counsel of the Senate from a basic compensation of $12,000, to a gross annual compensation of $15,500, and the compensation of the Legislative Counsel of the House was increased from a basic compensation of $12,000 to an annual rate of compensation of $15,000 increased by the percentage set forth in section 4(c) of the Federal Employees Salary Increase Act of 1955.
1949—Act Oct. 15, 1949, increased the compensation of the Legislative Counsel of both House and the Senate from $10,000 to $12,000 per annum.
1941—Act Sept. 20, 1941, substituted “President pro tempore of the Senate” for “President of the Senate”.
1940—Act June 18, 1940, provided that thereafter the compensation of the Legislative Counsel of the Senate shall be at the rate of $10,000 per annum so long as the present incumbent held the position.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1974 AmendmentPub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429, provided in part that: “This paragraph [referred to here as section 4 of Pub. L. 93–371, see Tables for classification] is effective July 1, 1974.”


Effective Date of 1949 AmendmentAct Oct. 15, 1949, ch. 695, § 9, 63 Stat. 882, provided that: “This Act shall take effect on the first day of the first pay period which begins after the date of enactment of this Act [Oct. 15, 1949].”


RepealsAct Mar. 10, 1928, ch. 167, § 23(a), 45 Stat. 279, formerly cited as a credit to this section, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 647.

1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenatePub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429, eff. July 1, 1974, provided in part that: “This paragraph does not supersede (1) any provision of an order of the President pro tempore of the Senate authorizing a higher rate of compensation, and (2) any authority of the President pro tempore to adjust rates of compensation or limitations referred to in this paragraph under section 4 of the Federal Pay Comparability Act of 1970 [2 U.S.C. 4571].”


Increases in CompensationIncreases in compensation for officers and employees of the Senate under authority of the Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of the President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 274. Staff; office equipment and supplies
The Legislative Counsel shall, subject to the approval of the President pro tempore of the Senate, employ and fix the compensation of such Assistant Counsel, clerks, and other employees, and purchase such furniture, office equipment, books, stationery, and other supplies, as may be necessary for the proper performance of the duties of the Office and as may be appropriated for by Congress.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(a), (d), 40 Stat. 1141; June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353; Sept. 20, 1941, ch. 412, title VI, § 602, 55 Stat. 726.)

Editorial Notes
Codification
As originally enacted, section also provided for legislative counsel of House of Representatives, subject to approval of Speaker, to employ and fix the compensation of assistant counsel, clerks, etc. In view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title, section has been revised to limit applicability to authority of Legislative Counsel of the Senate. See section 282a et seq. of this title for provisions relating to appointment of staff, etc., for Office of Legislative Counsel of the House of Representatives.

Amendments1941—Act Sept. 20, 1941, substituted “President pro tempore of the Senate” for “President of the Senate”.

Statutory Notes and Related Subsidiaries
Designation of Deputy Legislative CounselPub. L. 106–57, title I, § 6, Sept. 29, 1999, 113 Stat. 412, provided that: “The Legislative Counsel may, subject to the approval of the President pro tempore of the Senate, designate one of the Senior Counsels appointed under section 102 of the Legislative Branch Appropriation Act, 1979 (2 U.S.C. 274 note; Public Law 95–391; 92 Stat. 771) as Deputy Legislative Counsel. The Deputy Legislative Counsel shall perform the functions of the Legislative Counsel during the absence or disability of the Legislative Counsel, or when the office is vacant.”


Senior CounselPub. L. 85–75, July 1, 1957, 71 Stat. 251, provided in part that: “No more than three employees in the Office of the Legislative Counsel of the Senate may be designated as Senior Counsel, whose compensation shall be $15,500 gross per annum each.”


Additional Senior CounselPub. L. 95–391, title I, § 102, Sept. 30, 1978, 92 Stat. 771, provided that: “Effective October 1, 1978, the number of employees in the Office of the Legislative Counsel of the Senate who may be designated as, and receive the compensation of, a Senior Counsel is increased to five.”

Pub. L. 88–248, Dec. 30, 1963, 77 Stat. 804, provided in part: “That effective July 1, 1963, one additional employee in the Office of the Legislative Counsel of the Senate may be designated as Senior Counsel, and the compensation of the additional employee so designated shall be equal to the gross per annum rate presently authorized for other employees so designated.”


Increases in Compensation of Four Senior CounselsPub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, eff. July 1, 1975, which provided in part that the four Senior Counsels in the Office of the Legislative Counsel of the Senate shall each be paid at an annual rate of compensation of $39,000, was repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.
Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429, eff. July 1, 1974, provided in part that the four Senior Counsels in the Office of the Legislative Counsel of the Senate shall each be paid at an annual rate of compensation of $37,620.

1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenateAdjustment in compensation by Pub. L. 93–371 not to supersede order of President pro tempore of the Senate authorizing higher rate of compensation or any authority of the President pro tempore to adjust rates of compensation or limitations under section 4 of the Federal Pay Comparability Act of 1970, see section 4 of Pub. L. 93–371, set out in part as a note under section 273 of this title.

Increases in CompensationIncreases in compensation for officers and employees of the Senate under authority of the Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of the President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 275. Functions
The Office of the Legislative Counsel shall aid in drafting public bills and resolutions or amendments thereto on the request of any committee of the Senate but the Committee on Rules and Administration of the Senate may determine the preference, if any, to be given to such requests of the committees. The Legislative Counsel shall, from time to time, prescribe rules and regulations for the conduct of the work of the Office for the committees, subject to the approval of such Committee on Rules and Administration.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(b), (d), 40 Stat. 1141; June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353; Aug. 2, 1946, ch. 753, title I, §§ 102, 121, 60 Stat. 814, 822.)

Editorial Notes
Codification
Provisions setting forth functions of office of legislative counsel with respect to the House of Representatives and the committees thereof were omitted in view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title. See section 281b of this title for functions of Office of Legislative Counsel of House of Representatives.

Amendments1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Library Committee of the Senate” and “Committee on House Administration” for “Library Committee of the House of Representatives”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.



§ 276. Disbursement of appropriations
All appropriations for the Office of the Legislative Counsel shall be disbursed by the Secretary of the Senate.
(Feb. 24, 1919, ch. 18, title XIII, § 1303(c), (d), 40 Stat. 1142; June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353.)

Editorial Notes
Codification
As originally enacted, section provided for disbursement of one-half of appropriations for office of legislative counsel by Secretary of Senate and one-half by Clerk of House of Representatives. In view of nonapplicability of section to Speaker, employee, etc., of the House of Representatives pursuant to section 531 of Pub. L. 91–510, set out as a note under section 281 of this title, section has been revised to limit application to Office of the Legislative Counsel of the Senate. See section 282c of this title for provisions relating to expenditures by Legislative Counsel of the House of Representatives.



§ 276a. Expenditures
With the approval of the President Pro Tempore of the Senate, the Legislative Counsel of the Senate may make such expenditures as may be necessary or appropriate for the functioning of the Office of the Legislative Counsel of the Senate.
(Pub. L. 98–51, title I, § 105, July 14, 1983, 97 Stat. 267.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984, and not as part of section 1303 of act Feb. 24, 1919 which comprises this subchapter.



§ 276b. Travel and related expenses
Funds expended by the Legislative Counsel of the Senate for travel and related expenses shall be subject to the same regulations and limitations (insofar as they are applicable) as those which the Senate Committee on Rules and Administration prescribes for application to travel and related expenses for which payment is authorized to be made from the contingent fund of the Senate.
(Pub. L. 98–51, title I, § 106, July 14, 1983, 97 Stat. 267.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984, and not as part of section 1303 of act Feb. 24, 1919 which comprises this subchapter.
Section, as it relates to funds expended by the Senate Legal Counsel, is classified to section 288n of this title.



§ 277. Repealed. Pub. L. 93–191, § 13, Dec. 18, 1973, 87 Stat. 746

Section, act Feb. 24, 1919, ch. 18, title XIII, § 1303(d), as added June 2, 1924, ch. 234, title XI, § 1101, 43 Stat. 353, provided for free transmission of official mail matter of legislative counsel. Official mail matter of Legislative Counsel of House of Representatives is covered by section 282d of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as an Effective Date of 1973 Amendment note under section 3210 of Title 39, Postal Service.




SUBCHAPTER II—HOUSE OF REPRESENTATIVES
Part I—Purpose, Policy, and Function
§ 281. Establishment
There is established in the House of Representatives an office to be known as the Office of the Legislative Counsel, referred to hereinafter in this subchapter as the “Office”.
(Pub. L. 91–510, title V, § 501, Oct. 26, 1970, 84 Stat. 1201.)

Statutory Notes and Related Subsidiaries
Effective DateSubchapter effective Oct. 26, 1970, see section 601(5) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.


Transfer of Functions; Nonapplicability of Sections 271 to 277 to the House
Pub. L. 91–510, title V, § 531, Oct. 26, 1970, 84 Stat. 1203, provided that anyone serving as Legislative Counsel on Oct. 26, 1970 would continue as Legislative Counsel in accordance with this subchapter, and that all personnel, positions, property, records, and unexpended balances of appropriations of or for that part of the Office of the Legislative Counsel established under sections 271 to 277 of this title employed or held in or for the House of Representatives would be transferred to the Office established under this subchapter and, effective Oct. 26, 1970, those sections were without further appicability.



§ 281a. Purpose and policy
The purpose of the Office shall be to advise and assist the House of Representatives, and its committees and Members, in the achievement of a clear, faithful, and coherent expression of legislative policies. The Office shall maintain impartiality as to issues of legislative policy to be determined by the House of Representatives, and shall not advocate the adoption or rejection of any legislation except when duly requested by the Speaker or a committee to comment on a proposal directly affecting the functions of the Office. The Office shall maintain the attorney-client relationship with respect to all communications between it and any Member or committee of the House.
(Pub. L. 91–510, title V, § 502, Oct. 26, 1970, 84 Stat. 1202.)

§ 281b. Functions
The functions of the Office shall be as follows:(1) Upon request of the managers on the part of the House at any conference on the disagreeing votes of the two Houses, to advise and assist the managers on the part of the House in the course of the conference, and to assist the committee of conference in the preparation of the conference report and any accompanying explanatory statement.

(2) Upon request of any committee of the House, or any joint committee having authority to report legislation to the House, to advise and assist the committee in the consideration of any legislation before it, and to assist the committee in the preparation of drafts of any such legislation, amendments thereto, and reports thereon.

(3) Upon request of any Member having control of time during the consideration of any legislation by the House, to have in attendance on the floor of the House not more than two members of the staff of the Office (and, in his discretion, the Legislative Counsel) to advise and assist such Member and, to the extent feasible, any other Member, in the course of such consideration.

(4) Upon request of any Member, subject to such reasonable restrictions as the Legislative Counsel may impose with the approval of the Speaker on the proportion of the resources of the Office which may be devoted to the requests of any one Member, to prepare drafts of legislation and to furnish drafting advice with respect to drafts of legislation prepared by others.

(5) At the direction of the Speaker, to perform on behalf of the House of Representatives any legal services which are within the capabilities of the Office and the performance of which would not be inconsistent with the provisions of section 281a of this title or the preceding provisions of this section.

(Pub. L. 91–510, title V, § 503, Oct. 26, 1970, 84 Stat. 1202.)


Part II—Administration
§ 282. Legislative Counsel
The management, supervision, and administration of the Office are vested in the Legislative Counsel, who shall be appointed by the Speaker of the House of Representatives without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed shall serve at the pleasure of the Speaker.
(Pub. L. 91–510, title V, § 521, Oct. 26, 1970, 84 Stat. 1202.)

§ 282a. Staff; Deputy Legislative Counsel; delegation of functions(a) With the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker, the Legislative Counsel shall appoint such attorneys and other employees as may be necessary for the prompt and efficient performance of the functions of the Office. Any such appointment shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed may be removed by the Legislative Counsel with the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker.

(b)(1) One of the attorneys appointed under subsection (a) shall be designated by the Legislative Counsel as Deputy Legislative Counsel. During the absence or disability of the Legislative Counsel, or when the office is vacant, the Deputy Legislative Counsel shall perform the functions of the Legislative Counsel.

(2) The Legislative Counsel may delegate to the Deputy Legislative Counsel and to other employees appointed under subsection (a) such of his functions as he considers necessary or appropriate.


(Pub. L. 91–510, title V, § 522, Oct. 26, 1970, 84 Stat. 1203; Pub. L. 92–51, § 101, July 9, 1971, 85 Stat. 132.)

Editorial Notes
Amendments1971—Subsec. (b). Pub. L. 92–51 substituted provisions for designation of one attorney as Deputy Legislative Counsel to perform functions of Legislative Counsel during his absence or disability or when office is vacant and for delegation of functions to Deputy Legislative Counsel and other employees for former provisions for appointment of full-time Office Administrator to exercise management, supervisory, and administrative functions of the Office as delegated to him by the Legislative Counsel.



§ 282b. Compensation(a) The Legislative Counsel shall be paid at a per annum gross rate equal to the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.

(b) Members of the staff of the Office other than the Legislative Counsel shall be paid at per annum gross rates fixed by the Legislative Counsel with the approval of the Speaker or in accordance with policies approved by the Speaker, but not in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.

(Pub. L. 91–510, title V, § 523, Oct. 26, 1970, 84 Stat. 1203; Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; Pub. L. 116–94, div. E, title II, § 212(b)(3)(A), Dec. 20, 2019, 133 Stat. 2776.)

Editorial Notes
Codification
Amendment by Pub. L. 95–94 is based on par. (2) of House Resolution No. 8, Ninety-fifth Congress, Jan. 4, 1977, which was enacted into permanent law by Pub. L. 95–94.

Prior ProvisionsHouse Resolution 312, 89th Congress, Mar. 31, 1965, which was enacted into permanent law by section 103 of Pub. L. 89–90, July 27, 1965, 79 Stat. 281, provided that effective Apr. 1, 1965, the compensation of the Legislative Counsel of the House of Representatives shall be at a gross per annum rate which is equal to the gross per annum rate of compensation of the Legislative Counsel of the Senate, and that the additional sums necessary to carry out this resolution shall be paid out of the contingent fund of the House until otherwise provided by law.

Amendments2019—Subsec. (a). Pub. L. 116–94, § 212(b)(3)(A)(i), substituted “equal to the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.” for “equal to the rate of basic pay, as in effect from time to time, for level III of the Executive Schedule of section 5314 of title 5.”
Subsec. (b). Pub. L. 116–94, § 212(b)(3)(A)(ii), substituted “in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.” for “in excess of the rate of basic pay for one pay level above the maximum pay level for employees of the House of Representatives provided under clause 6(c) of Rule XI of the Rules of the House of Representatives.”
1977—Subsec. (b). Pub. L. 95–94 substituted provisions authorizing compensation at a rate not in excess of the rate of basic pay for one pay level above the maximum pay level for House employees provided under cl. 6(c) of Rule XI of the Rules of the House of Representatives, for provisions authorizing compensation at per annum gross rates not in excess of a per annum gross rate equal to the rate of basic pay for level V of the Executive Schedule of section 5316 of title 5.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–94, div. E, title II, § 212(c), Dec. 20, 2019, 133 Stat. 2778, provided that: 
“This section [see Tables for classification] and the amendments made by this section shall take effect on the later of—
“(1) the first day of the first applicable pay period beginning on or after January 1, 2020; or

“(2) the first day of the first applicable pay period beginning on or after the date of enactment of this Act [Dec. 20, 2019].”




Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 282c. Expenditures
In accordance with policies and procedures approved by the Speaker, the Legislative Counsel may make such expenditures as may be necessary or appropriate for the functioning of the Office.
(Pub. L. 91–510, title V, § 524, Oct. 26, 1970, 84 Stat. 1203.)

§ 282d. Official mail matter
The Legislative Counsel may send the official mail matter of the Office as franked mail under section 3210 of title 39.
(Pub. L. 91–510, title V, § 525, Oct. 26, 1970, 84 Stat. 1203; Pub. L. 92–51, § 101, July 9, 1971, 85 Stat. 132.)

Editorial Notes
Amendments1971—Pub. L. 92–51 substituted provision for Legislative Counsel to send official mail matter of the Office as franked mail under section 3210 of title 39, for former provision granting the Office the same privilege of free transmission of official mail matter as other offices of the United States Government.



§ 282e. Authorization of appropriations
There are authorized to be appropriated, for the fiscal year ending June 30, 1971, and for each fiscal year thereafter, such sums as may be necessary to carry out this subchapter and to increase the efficiency of the Office and the quality of the services which it provides.
(Pub. L. 91–510, title V, § 526, Oct. 26, 1970, 84 Stat. 1203.)




CHAPTER 9A—OFFICE OF LAW REVISION COUNSEL



Sec.


285.Establishment.


285a.Purpose and policy.


285b.Functions.


285c.Law Revision Counsel.


285d.Staff; Deputy Law Revision Counsel; delegation of functions.


285e.Compensation.


285f.Expenditures.


285g.Availability of applicable accounts of House.



§ 285. Establishment
There is established in the House of Representatives an office to be known as the Office of the Law Revision Counsel, referred to hereinafter in this chapter as the “Office”.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 205(a) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777, provided that the enactment of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, into permanent law is effective on Jan. 2, 1975. This chapter is derived from enactment into permanent law of section 205 of House Resolution No. 988.



§ 285a. Purpose and policy
The principal purpose of the Office shall be to develop and keep current an official and positive codification of the laws of the United States. The Office shall maintain impartiality as to issues of legislative policy to be determined by the House.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 205(b) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.



§ 285b. Functions
The functions of the Office shall be as follows:(1) To prepare, and submit to the Committee on the Judiciary one title at a time, a complete compilation, restatement, and revision of the general and permanent laws of the United States which conforms to the understood policy, intent, and purpose of the Congress in the original enactments, with such amendments and corrections as will remove ambiguities, contradictions, and other imperfections both of substance and of form, separately stated, with a view to the enactment of each title as positive law.

(2) To examine periodically all of the public laws enacted by the Congress and submit to the Committee on the Judiciary recommendations for the repeal of obsolete, superfluous, and superseded provisions contained therein.

(3) To prepare and publish periodically a new edition of the United States Code (including those titles which are not yet enacted into positive law as well as those titles which have been so enacted), with annual cumulative supplements reflecting newly enacted laws.

(4) To classify newly enacted provisions of law to their proper positions in the Code where the titles involved have not yet been enacted into positive law.

(5) To prepare and submit periodically such revisions in the titles of the Code which have been enacted into positive law as may be necessary to keep such titles current.

(6) To prepare and publish periodically new editions of the District of Columbia Code, with annual cumulative supplements reflecting newly enacted laws, through publication of the fifth annual cumulative supplement to the 1973 edition of such Code.

(7) To provide the Committee on the Judiciary with such advice and assistance as the committee may request in carrying out its functions with respect to the revision and codification of the Federal statutes.

(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 94–386, § 1, Aug. 14, 1976, 90 Stat. 1170.)

Editorial Notes
Codification
Section is based on section 205(c) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Amendments1976—Par. (6). Pub. L. 94–386 substituted “through publication of the fifth annual cumulative supplement to the 1973 edition of such Code” for “until such time as the District of Columbia Self–Government and Governmental Reorganization Act becomes effective”.

Statutory Notes and Related Subsidiaries
Preparation and Publication of District of Columbia Code Under Direction of Council of the District of ColumbiaPub. L. 94–386, § 2, Aug. 14, 1976, 90 Stat. 1170, provided that:
“(a) After publication by the Law Revision Counsel of the fifth annual cumulative supplement to the 1973 edition of the District of Columbia Code, new editions of the District of Columbia Code (and annual cumulative supplements thereto) shall be prepared and published under the direction of the Council of the District of Columbia and shall set forth the general and permanent laws relating to or in force in the District of Columbia, whether enacted by the Congress or by the Council of the District of Columbia, except such laws as are of application in the District of Columbia by reason of being laws of the United States general and permanent in nature.

“(b) After completion of the printing of the fifth annual cumulative supplement to the 1973 edition of the District of Columbia Code, the Public Printer [now Director of the Government Publishing Office] shall, as the Council of the District of Columbia may request, either—“(1) furnish to the Council of the District of Columbia, on such terms as the Public Printer [now Director of the Government Publishing Office] (in consultation with the Joint Committee on Printing) deems appropriate, the type used in preparing the 1973 edition of the District of Columbia Code and the fifth annual cumulative supplement to such edition;  or

“(2) make such arrangements with the Council of the District of Columbia as the Public Printer [now Director of the Government Publishing Office] (in consultation with the Joint Committee on Printing) deems appropriate for the printing by the Government Printing Office [now Government Publishing Office] of future editions of the District of Columbia Code, and annual cumulative supplements thereto, prepared under the direction of the Council of the District of Columbia.”







§ 285c. Law Revision Counsel
The management, supervision, and administration of the Office are vested in the Law Revision Counsel, who shall be appointed by the Speaker without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed shall serve at the pleasure of the Speaker.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 205(d) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.



§ 285d. Staff; Deputy Law Revision Counsel; delegation of functions(1) With the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker, the Law Revision Counsel shall appoint such employees as may be necessary for the prompt and efficient performance of the functions of the Office. Any such appointment shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed may be removed by the Law Revision Counsel with the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker.

(2)(A) One of the employees appointed under paragraph (1) shall be designated by the Law Revision Counsel as Deputy Law Revision Counsel. During the absence or disability of the Law Revision Counsel, or when the office is vacant, the Deputy Law Revision Counsel shall perform the functions of the Law Revision Counsel.

(B) The Law Revision Counsel may delegate to the Deputy Law Revision Counsel and to other employees appointed under paragraph (1) such of his or her functions as he or she considers necessary or appropriate.


(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 205(e) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.



§ 285e. Compensation
The Law Revision Counsel shall be paid at a per annum gross rate determined by the Speaker not to exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker pursuant to the authority of section 4532 of this title; and members of the staff of the Office other than the Law Revision Counsel shall be paid at per annum gross rates fixed by the Law Revision Counsel with the approval of the Speaker or in accordance with policies approved by the Speaker, but not in excess of the applicable rate of pay in effect under an order issued by the Speaker pursuant to the authority of such section.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 116–94, div. E, title II, § 212(b)(3)(B), Dec. 20, 2019, 133 Stat. 2777.)

Editorial Notes
Codification
Section is based on section 205(f) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Amendments2019—Pub. L. 116–94 substituted “Law Revision Counsel shall be paid at a per annum gross rate determined by the Speaker not to exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker pursuant to the authority of section 4532 of this title; and members of the staff of the Office other than the Law Revision Counsel shall be paid at per annum gross rates fixed by the Law Revision Counsel with the approval of the Speaker or in accordance with policies approved by the Speaker, but not in excess of the applicable rate of pay in effect under an order issued by the Speaker pursuant to the authority of such section.” for “Law Revision Counsel shall be paid at a per annum gross rate not to exceed level IV of the Executive Schedule of section 5315 of title 5; and members of the staff of the Office other than the Law Revision Counsel shall be paid at per annum gross rates fixed by the Law Revision Counsel with the approval of the Speaker or in accordance with policies approved by the Speaker, but not in excess of a per annum gross rate equal to level V of such schedule.”

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 285f. Expenditures
In accordance with policies and procedures approved by the Speaker, the Law Revision Counsel is authorized to make such expenditures as may be necessary or appropriate for the functioning of the Office.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section is based on section 205(g) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.



§ 285g. Availability of applicable accounts of House
Until such time as funds are appropriated by law to carry out the purpose of this chapter, the applicable accounts of the House of Representatives shall be available for such purpose.
(Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 104–186, title II, § 207, Aug. 20, 1996, 110 Stat. 1742.)

Editorial Notes
Codification
Section is based on section 205(h) of House Resolution No. 988, Ninety-third Congress, Oct. 8, 1974, which was enacted into permanent law by Pub. L. 93–554.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House”.




CHAPTER 9B—LEGISLATIVE CLASSIFICATION OFFICE
§§ 286 to 286g. Repealed. Pub. L. 104–186, title II, § 208, Aug. 20, 1996, 110 Stat. 1742

Section 286, based on H. Res. No. 988, § 203(a), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, established Legislative Classification Office in House of Representatives.


Section 286a, based on H. Res. No. 988, § 203(b), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to purpose and policy of Legislative Classification Office.


Section 286b, based on H. Res. No. 988, § 203(c), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to functions of Legislative Classification Office.


Section 286c, based on H. Res. No. 988, § 203(d), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to functions and appointment of Staff Director of Legislative Classification Office.


Section 286d, based on H. Res. No. 988, § 203(e), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to appointment of staff, Deputy Staff Director, and delegation of functions of Legislative Classification Office.


Section 286e, based on H. Res. No. 988, § 203(f), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to compensation of Staff Director and staff of Legislative Classification Office.


Section 286f, based on H. Res. No. 988, § 203(g), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to expenditures of Legislative Classification Office.


Section 286g, based on H. Res. No. 988, § 203(h), Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, provided that contingent fund of House was available to carry out this chapter.




CHAPTER 9C—OFFICE OF PARLIAMENTARIAN OF HOUSE OF REPRESENTATIVES



Sec.


287.Establishment.


287a.Parliamentarian.


287b.Staff; Deputy Parliamentarian; delegation of functions.


287c.Compensation.


287d.Expenditures.



§ 287. Establishment
There is hereby established in the House of Representatives an office to be known as the Office of the Parliamentarian, hereinafter in this chapter referred to as the “Office”.
(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668.)

Editorial Notes
Codification
Section is based on section 1 of House Resolution No. 502, Ninety-fifth Congress, Apr. 20, 1977, which was enacted into permanent law by Pub. L. 95–94.

Statutory Notes and Related Subsidiaries
Effective DateSection 6 of House Resolution No. 502, Apr. 20, 1977, as enacted into permanent law by section 115 of Pub. L. 95–94, provided that: “This resolution [this chapter] shall take effect as of March 1, 1977, and shall continue in effect until otherwise provided by law.”




§ 287a. Parliamentarian
The management, supervision, and administration of the Office shall be vested in the Parliamentarian, who shall be appointed by the Speaker of the House of Representatives without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed shall serve at the pleasure of the Speaker.
(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668.)

Editorial Notes
Codification
Section is based on section 2 of House Resolution No. 502, Ninety-fifth Congress, Apr. 20, 1977, which was enacted into permanent law by Pub. L. 95–94.



§ 287b. Staff; Deputy Parliamentarian; delegation of functions(a) With the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker, the Parliamentarian shall appoint such attorneys and other employees as may be necessary for the prompt and efficient performance of the functions of the Office. Any such appointment shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed may be removed by the Parliamentarian with the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker.

(b)(1) One of the attorneys appointed under subsection (a) of this section shall be designated by the Parliamentarian as Deputy Parliamentarian. During the absence or disability of the Parliamentarian, or when the office is vacant, the Deputy Parliamentarian shall perform the functions of the Parliamentarian.

(2) The Parliamentarian may delegate to the Deputy Parliamentarian and to other employees appointed under subsection (a) of this section such of the functions of the Parliamentarian as the Parliamentarian considers necessary or appropriate.


(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668.)

Editorial Notes
Codification
Section is based on section 3 of House Resolution No. 502, Ninety-fifth Congress, Apr. 20, 1977, which was enacted into permanent law by Pub. L. 95–94.



§ 287c. Compensation(a) The Parliamentarian shall be paid at a per annum gross rate established by the Speaker but not in excess of the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.

(b) Members of the staff of the Office other than the Parliamentarian shall be paid at per annum gross rates fixed by the Parliamentarian with the approval of the Speaker or in accordance with policies approved by the Speaker but not in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.

(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; Pub. L. 116–94, div. E, title II, § 212(b)(3)(C), Dec. 20, 2019, 133 Stat. 2777.)

Editorial Notes
Codification
Section is based on section 4 of House Resolution No. 502, Ninety-fifth Congress, Apr. 20, 1977, which was enacted into permanent law by Pub. L. 95–94.

Prior ProvisionsHouse Resolution No. 904, Eighty-eighth Congress, Oct. 3, 1964, provided: “That effective January 1, 1965, the salary of the Parliamentarian of the House of Representatives shall be at the gross rate of $28,500. The additional sums necessary to carry out this resolution shall be paid out of the contingent fund of the House until otherwise provided by law.”

Amendments2019—Subsec. (a). Pub. L. 116–94, § 212(b)(3)(C)(i), substituted “but not in excess of the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.” for “but not in excess of the rate of basic pay determined from time to time under subsection (b) of section 3 of the Speaker’s salary directive of June 11, 1968.”
Subsec. (b). Pub. L. 116–94, § 212(b)(3)(C)(ii), substituted “but not in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title” for “, but not in excess of the rate of basic pay set forth in subsection (a) of this section”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 287d. Expenditures
In accordance with policies and procedures approved by the Speaker, the Parliamentarian may make such expenditures as may be necessary or appropriate for the functioning of the Office.
(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668.)

Editorial Notes
Codification
Section is based on section 5 of House Resolution No. 502, Ninety-fifth Congress, Apr. 20, 1977, which was enacted into permanent law by Pub. L. 95–94.




CHAPTER 9D—OFFICE OF SENATE LEGAL COUNSEL



Sec.


288.Office of Senate Legal Counsel.


288a.Senate Joint Leadership Group.


288b.Requirements for authorizing representation activity.


288c.Defending the Senate, committee, subcommittee, member, officer, or employee of Senate.


288d.Enforcement of Senate subpena or order.


288e.Intervention or appearance.


288f.Immunity proceedings.


288g.Advisory and other functions.


288h.Defense of certain constitutional powers.


288i.Representation conflict or inconsistency.


288j.Consideration of resolutions to direct counsel.


288k.Attorney General relieved of responsibility.


288l.Procedural provisions.


288m.Contingent fund.


288n.Travel and related expenses.



§ 288. Office of Senate Legal Counsel(a) Establishment; appointment of Counsel and Deputy Counsel; Senate approval; reappointment; compensation(1) There is established, as an office of the Senate, the Office of Senate Legal Counsel (hereinafter referred to as the “Office”), which shall be headed by a Senate Legal Counsel (hereinafter referred to as the “Counsel”); and there shall be a Deputy Senate Legal Counsel (hereinafter referred to as the “Deputy Counsel”) who shall perform such duties as may be assigned to him by the Counsel and who, during any absence, disability, or vacancy in the position of the Counsel, shall serve as Acting Senate Legal Counsel.

(2) The Counsel and the Deputy Counsel each shall be appointed by the President pro tempore of the Senate from among recommendations submitted by the majority and minority leaders of the Senate. Any appointment made under this paragraph shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person appointed as Counsel or Deputy Counsel shall be learned in the law, a member of the bar of a State or the District of Columbia, and shall not engage in any other business, vocation, or employment during the term of such appointment.

(3)(A) Any appointment made under paragraph (2) shall become effective upon approval by resolution of the Senate. The Counsel and the Deputy Counsel shall each be appointed for a term of service which shall expire at the end of the Congress following the Congress during which the Counsel or Deputy Counsel, respectively, is appointed except that the Senate may, by resolution, remove either the Counsel or the Deputy Counsel prior to the termination of any term of service. The Counsel and the Deputy Counsel may be reappointed at the termination of any term of service.

(B) The first Counsel and the first Deputy Counsel shall be appointed, approved, and begin service within ninety days after January 3, 1979, and thereafter the Counsel and Deputy Counsel shall be appointed, approved, and begin service within thirty days after the beginning of the session of the Congress immediately following the termination of a Counsel’s or Deputy Counsel’s term of service or within sixty days after a vacancy occurs in either position.



(b) Assistant counsels and other personnel; compensation; appointment; removal(1) The Counsel shall select and fix the compensation of such Assistant Senate Legal Counsels (hereinafter referred to as “Assistant Counsels”) and of such other personnel, within the limits of available funds, as may be necessary to carry out the provisions of this chapter and may prescribe the duties and responsibilities of such personnel. Any selection made under this paragraph shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any individual selected as an Assistant Counsel shall be learned in the law, a member of the bar of a State or the District of Columbia, and shall not engage in any other business, vocation, or employment during his term of service. The Counsel may remove any individual appointed under this paragraph.

(2) For purposes of pay (other than the rate of pay of the Counsel and Deputy Counsel) and employment benefits, right, and privileges, all personnel of the Office shall be treated as employees of the Senate.


(c) ConsultantsIn carrying out the functions of the Office, the Counsel may procure the temporary (not to exceed one year) or intermittent services of individual consultants (including outside counsel), or organizations thereof, in the same manner and under the same conditions as a standing committee of the Senate may procure such services under section 4301(i) of this title.


(d) Policies and proceduresThe Counsel may establish such policies and procedures as may be necessary to carry out the provisions of this chapter.


(e) Delegation of dutiesThe counsel 11 So in original. Probably should be capitalized. may delegate authority for the performance of any function imposed by this chapter except any function imposed upon the Counsel under section 288e(b) of this title.


(f) Attorney-client relationshipThe Counsel and other employees of the Office shall maintain the attorney-client relationship with respect to all communications between them and any Member, officer, or employee of the Senate.


(Pub. L. 95–521, title VII, § 701, Oct. 26, 1978, 92 Stat. 1875; Pub. L. 116–94, div. E, title II, § 212(a)(3)(I), Dec. 20, 2019, 133 Stat. 2776.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b)(1), (d), and (e), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Amendments2019—Subsec. (a)(4). Pub. L. 116–94, § 212(a)(3)(I)(i), struck out par. (4) which read as follows: “The Counsel shall receive compensation at a rate equal to the annual rate of basic pay for level III of the Executive Schedule under section 5314 of title 5. The Deputy Counsel shall receive compensation at a rate equal to the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5.”
Subsec. (b)(1). Pub. L. 116–94, § 212(a)(3)(I)(ii), struck out “The compensation fixed for each Assistant Counsel shall not be in excess of a rate equal to the annual rate of basic pay for level V of the Executive Schedule under section 5316 of title 5.” before “Any selection”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DatePub. L. 95–521, title VII, § 717, Oct. 26, 1978, 92 Stat. 1885, provided that: “This title [enacting this chapter, section 5504 of this title, section 1364 of Title 28, Judiciary and Judicial Procedure, amending sections 3210, 3216, and 3219 of Title 39, Postal Service, and enacting provisions set out as notes under this section] shall take effect on January 3, 1979.”


SeparabilityPub. L. 95–521, title VII, § 715, Oct. 26, 1978, 92 Stat. 1884, provided that: “If any part of this title or any amendment made by this title [enacting this chapter, section 5504 of this title, section 1364 of Title 28, Judiciary and Judicial Procedure, amending sections 3210, 3216, and 3219 of Title 39, Postal Service, and enacting provisions set out as notes under this section] is held invalid, the remainder of the title and any amendment made by this title shall not be affected thereby. If any provision of any part of this title or of any amendment made by this title, or the application thereof to any person or circumstance is held invalid, the provisions of other parts and of any amendment made by this title and their application to other persons or circumstances shall not be affected thereby.”


Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 288a. Senate Joint Leadership Group(a) Accountability of OfficeThe Office shall be directly accountable to the Joint Leadership Group in the performance of the duties of the Office.


(b) MembershipFor purposes of this chapter, the Joint Leadership Group shall consist of the following Members:(1) The President pro tempore (or if he so designates, the Deputy President pro tempore) of the Senate.

(2) The majority and minority leaders of the Senate.

(3) The Chairman and ranking minority Member of the Committee on the Judiciary of the Senate.

(4) The Chairman and ranking minority Member of the committee of the Senate which has jurisdiction over the contingent fund of the Senate.


(c) Assistance of Secretary of SenateThe Joint Leadership Group shall be assisted in the performance of its duties by the Secretary of the Senate.


(Pub. L. 95–521, title VII, § 702, Oct. 26, 1978, 92 Stat. 1877.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288b. Requirements for authorizing representation activity(a) Direction of Joint Leadership Group or Senate resolutionThe Counsel shall defend the Senate or a committee, subcommittee, Member, officer, or employee of the Senate under section 288c of this title only when directed to do so by two-thirds of the Members of the Joint Leadership Group or by the adoption of a resolution by the Senate.


(b) Civil action to enforce subpenaThe Counsel shall bring a civil action to enforce a subpena of the Senate or a committee or subcommittee of the Senate under section 288d of this title only when directed to do so by the adoption of a resolution by the Senate.


(c) Intervention or appearanceThe Counsel shall intervene or appear as amicus curiae under section 288e of this title only when directed to do so by a resolution adopted by the Senate when such intervention or appearance is to be made in the name of the Senate or in the name of an officer, committee, subcommittee, or chairman of a committee or subcommittee of the Senate.


(d) Immunity proceedingsThe Counsel shall serve as the duly authorized representative in obtaining an order granting immunity under section 288f of this title of—(1) the Senate when directed to do so by an affirmative vote of a majority of the Members present of the Senate; or

(2) a committee or subcommittee of the Senate when directed to do so by an affirmative vote of two-thirds of the members of the full committee.


(e) Resolution recommendationsThe Office shall make no recommendation with respect to the consideration of a resolution under this section.


(Pub. L. 95–521, title VII, § 703, Oct. 26, 1978, 92 Stat. 1877.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288c. Defending the Senate, committee, subcommittee, member, officer, or employee of Senate(a) Except as otherwise provided in subsection (b), when directed to do so pursuant to section 288b(a) of this title, the Counsel shall—(1) defend the Senate, a committee, subcommittee, Member, officer, or employee of the Senate in any civil action pending in any court of the United States or of a State or political subdivision thereof, in which the Senate, such committee, subcommittee, Member, officer, or employee is made a party defendant and in which there is placed in issue the validity of any proceeding of, or action, including issuance of any subpena or order, taken by the Senate, or such committee, subcommittee, Member, officer, or employee in its or his official or representative capacity; or

(2) defend the Senate or a committee, subcommittee, Member, officer, or employee of the Senate in any proceeding with respect to any subpena or order directed to the Senate or such committee, subcommittee, Member, officer, or employee in its or his official or representative capacity.


(b) Representation of a Member, officer, or employee under subsection (a) shall be undertaken by the Counsel only upon the consent of such Member, officer, or employee.

(Pub. L. 95–521, title VII, § 704, Oct. 26, 1978, 92 Stat. 1877.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288d. Enforcement of Senate subpena or order(a) Institution of civil actionsWhen directed to do so pursuant to section 288b(b) of this title, the Counsel shall bring a civil action under any statute conferring jurisdiction on any court of the United States (including section 1365 of title 28), to enforce, to secure a declaratory judgment concerning the validity of, or to prevent a threatened failure or refusal to comply with, any subpena or order issued by the Senate or a committee or a subcommittee of the Senate authorized to issue a subpena or order.


(b) Actions in name of committees and subcommitteesAny directive to the Counsel to bring a civil action pursuant to subsection (a) in the name of a committee or subcommittee of the Senate shall, for such committee or subcommittee, constitute authorization to bring such action within the meaning of any statute conferring jurisdiction on any court of the United States.


(c) Consideration of resolutions authorizing actionsIt shall not be in order in the Senate to consider a resolution to direct the Counsel to bring a civil action pursuant to subsection (a) in the name of a committee or subcommittee unless—(1) such resolution is reported by a majority of the members voting, a majority being present, of such committee or committee of which such subcommittee is a subcommittee, and

(2) the report filed by such committee or committee of which such subcommittee is a subcommittee contains a statement of—(A) the procedure followed in issuing such subpena;

(B) the extent to which the party sub­penaed has complied with such subpena;

(C) any objections or privileges raised by the subpenaed party; and

(D) the comparative effectiveness of bringing a civil action under this section, certification of a criminal action for contempt of Congress, and initiating a contempt proceeding before the Senate.



(d) Rules of SenateThe provisions of subsection (c) are enacted—(1) as an exercise of the rulemaking power of the Senate, and, as such, they shall be considered as part of the rules of the Senate, and such rules shall supersede any other rule of the Senate only to the extent that rule is inconsistent therewith; and

(2) with full recognition of the constitutional right of the Senate to change such rules (so far as relating to the procedure in the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.


(e) Committee reportsA report filed pursuant to subsection (c)(2) shall not be receivable in any court of law to the extent such report is in compliance with such subsection.


(f) Omitted

(g) Certification of failure to testify; contemptNothing in this section shall limit the discretion of—(1) the President pro tempore of the Senate in certifying to the United States Attorney for the District of Columbia any matter pursuant to section 194 of this title; or

(2) the Senate to hold any individual or entity in contempt of the Senate.


(Pub. L. 95–521, title VII, § 705, Oct. 26, 1978, 92 Stat. 1878; Pub. L. 99–336, § 6(a)(2), June 19, 1986, 100 Stat. 639.)

Editorial Notes
Codification
Subsec. (f) of this section amended title 28 by adding section 1364 and by adding item 1364 to the chapter analysis.

Amendments1986—Subsec. (a). Pub. L. 99–336 substituted “section 1365 of title 28” for “section 1364 of title 28”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288e. Intervention or appearance(a) Actions or proceedingsWhen directed to do so pursuant to section 288b(c) of this title, the Counsel shall intervene or appear as amicus curiae in the name of the Senate, or in the name of an officer, committee, subcommittee, or chairman of a committee or subcommittee of the Senate in any legal action or proceeding pending in any court of the United States or of a State or political subdivision thereof in which the powers and responsibilities of Congress under the Constitution of the United States are placed in issue. The Counsel shall be authorized to intervene only if standing to intervene exists under section 2 of article III of the Constitution of the United States.


(b) Notification; publicationThe Counsel shall notify the Joint Leadership Group of any legal action or proceeding in which the Counsel is of the opinion that intervention or appearance as amicus curiae under subsection (a) is in the interest of the Senate. Such notification shall contain a description of the legal action or proceeding together with the reasons that the Counsel is of the opinion that intervention or appearance as amicus curiae is in the interest of the Senate. The Joint Leadership Group shall cause said notification to be published in the Congressional Record for the Senate.


(c) Powers and responsibilities of CongressThe Counsel shall limit any intervention or appearance as amicus curiae in an action or proceeding to issues relating to the powers and responsibilities of Congress.


(Pub. L. 95–521, title VII, § 706, Oct. 26, 1978, 92 Stat. 1880.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288f. Immunity proceedings
When directed to do so pursuant to section 288b(d) of this title, the Counsel shall serve as the duly authorized representative of the Senate or a committee or subcommittee of the Senate in requesting a United States district court to issue an order granting immunity pursuant to section 6005 of title 18.
(Pub. L. 95–521, title VII, § 707, Oct. 26, 1978, 92 Stat. 1880.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288g. Advisory and other functions(a) Cooperation with persons, committees, subcommittees, and officesThe Counsel shall advise, consult, and cooperate with—(1) the United States Attorney for the District of Columbia with respect to any criminal proceeding for contempt of Congress certified by the President pro tempore of the Senate pursuant to section 194 of this title;

(2) the committee of the Senate with the responsibility to identify any court proceeding or action which is of vital interest to the Senate;

(3) the Comptroller General, the Government Accountability Office, the Office of Legislative Counsel of the Senate, and the Congressional Research Service, except that none of the responsibilities and authority assigned by this chapter to the Counsel shall be construed to affect or infringe upon any functions, powers, or duties of the aforementioned;

(4) any Member, officer, or employee of the Senate not represented under section 288c of this title with regard to obtaining private legal counsel for such Member, officer, or employee;

(5) the President pro tempore of the Senate, the Secretary of 11 So in original. Probably should be “of the”. Senate, the Sergeant-at-Arms of the Senate, and the Parliamentarian of the Senate, regarding any subpena, order, or request for withdrawal of papers presented to the Senate which raises a question of the privileges of the Senate; and

(6) any committee or subcommittee of the Senate in promulgating and revising their rules and procedures for the use of congressional investigative powers and with respect to questions which may arise in the course of any investigation.


(b) Legal research filesThe Counsel shall compile and maintain legal research files of materials from court proceedings which have involved Congress, a House of Congress, an office or agency of Congress, or any committee, subcommittee, Member, officer, or employee of Congress. Public court papers and other research memoranda which do not contain information of a confidential or privileged nature shall be made available to the public consistent with any applicable procedures set forth in such rules of the Senate as may apply and the interests of the Senate.


(c) Miscellaneous dutiesThe Counsel shall perform such other duties consistent with the purposes and limitations of this chapter as the Senate may direct.


(Pub. L. 95–521, title VII, § 708, Oct. 26, 1978, 92 Stat. 1880; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(3) and (c), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Amendments2004—Subsec. (a)(3). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288h. Defense of certain constitutional powers
In performing any function under this chapter, the Counsel shall defend vigorously when placed in issue—(1) the constitutional privilege from arrest or from being questioned in any other place for any speech or debate under section 6 of article I of the Constitution of the United States;

(2) the constitutional power of the Senate to be judge of the elections, returns, and qualifications of its own Members and to punish or expel a Member under section 5 of article I of the Constitution of the United States;

(3) the constitutional power of the Senate to except from publication such parts of its journal as in its judgment may require secrecy;

(4) the constitutional power of the Senate to determine the rules of its proceedings;

(5) the constitutional power of Congress to make all laws as shall be necessary and proper for carrying into execution the constitutional powers of Congress and all other powers vested by the Constitution in the Government of the United States, or in any department or office thereof;

(6) all other constitutional powers and responsibilities of the Senate or of Congress; and

(7) the constitutionality of Acts and joint resolutions of the Congress.

(Pub. L. 95–521, title VII, § 709, Oct. 26, 1978, 92 Stat. 1881.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288i. Representation conflict or inconsistency(a) NotificationIn the carrying out of the provisions of this chapter, the Counsel shall notify the Joint Leadership Group, and any party represented or person affected, of the existence and nature of any conflict or inconsistency between the representation of such party or person and the carrying out of any other provision of this chapter or compliance with professional standards and responsibilities.


(b) Solution; publication in Congressional Record; reviewUpon receipt of such notification, the members of the Joint Leadership Group shall recommend the action to be taken to avoid or resolve the conflict or inconsistency. If such recommendation is made by a two-thirds vote, the Counsel shall take such steps as may be necessary to resolve the conflict or inconsistency as recommended. If not, the members of the Joint Leadership Group shall cause the notification of conflict or inconsistency and recommendation with respect to resolution thereof to be published in the Congressional Record of the Senate. If the Senate does not direct the Counsel within fifteen days from the date of publication in the Record to resolve the conflict in another manner, the Counsel shall take such action as may be necessary to resolve the conflict or inconsistency as recommended. Any instruction or determination made pursuant to this subsection shall not be reviewable in any court of law.


(c) Computation of period following publicationFor purposes of the computation of the fifteen day period in subsection (b)—(1) continuity of session is broken only by an adjournment of Congress sine die; and

(2) the days on which the Senate is not in session because of an adjournment of more than three days to a date certain are excluded.


(d) ReimbursementThe Senate may by resolution authorize the reimbursement of any Member, officer, or employee of the Senate who is not represented by the Counsel for fees and costs, including attorneys’ fees, reasonably incurred in obtaining representation. Such reimbursement shall be from funds appropriated to the contingent fund of the Senate.


(Pub. L. 95–521, title VII, § 710, Oct. 26, 1978, 92 Stat. 1882.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288j. Consideration of resolutions to direct counsel(a) Procedure; rules(1) A resolution introduced pursuant to section 288b of this title shall not be referred to a committee, except as otherwise required under section 288d(c) of this title. Upon introduction, or upon being reported if required under section 288d(c) of this title, whichever is later, it shall at any time thereafter be in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of such resolution. A motion to proceed to the consideration of a resolution shall be highly privileged and not debatable. An amendment to such motion shall not be in order, and it shall not be in order to move to reconsider the vote by which such motion is agreed to.

(2) With respect to a resolution pursuant to section 288b(a) of this title, the following rules apply:(A) If the motion to proceed to the consideration of the resolution is agreed to, debate thereon shall be limited to not more than ten hours, which shall be divided equally between, and controlled by, those favoring and those opposing the resolution. A motion further to limit debate shall not be debatable. No amendment to the resolution shall be in order. No motion to recommit the resolution shall be in order, and it shall not be in order to reconsider the vote by which the resolution is agreed to.

(B) Motions to postpone, made with respect to the consideration of the resolution, and motions to proceed to the consideration of other business, shall be decided without debate.

(C) All appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to the resolution shall be decided without debate.



(b) “Committee” definedFor purposes of this chapter, other than section 288b of this title, the term “committee” includes standing, select, and special committees of the Senate established by law or resolution.


(c) Rules of the SenateThe provisions of this section are enacted—(1) as an exercise of the rulemaking power of the Senate, and, as such, they shall be considered as part of the rules of the Senate, and such rules shall supersede any other rule of the Senate only to the extent that rule is inconsistent therewith; and

(2) with full recognition of the constitutional right of the Senate to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.


(Pub. L. 95–521, title VII, § 711, Oct. 26, 1978, 92 Stat. 1882.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288k. Attorney General relieved of responsibility(a) Upon receipt of written notice that the Counsel has undertaken, pursuant to section 288c(a) of this title, to perform any representational service with respect to any designated party in any action or proceeding pending or to be instituted, the Attorney General shall—(1) be relieved of any responsibility with respect to such representational service;

(2) have no authority to perform such service in such action or proceeding except at the request or with the approval of the Senate; and

(3) transfer all materials relevant to the representation authorized under section 288c(a) of this title to the Counsel, except that nothing in this subsection shall limit any right of the Attorney General under existing law to intervene or appear as amicus curiae in such action or proceeding.


(b) The Attorney General shall notify Counsel as required by section 530D of title 28.

(Pub. L. 95–521, title VII, § 712, Oct. 26, 1978, 92 Stat. 1883; Pub. L. 107–273, div. A, title II, § 202(b)(2), Nov. 2, 2002, 116 Stat. 1774; Pub. L. 108–7, div. H, title I, § 110(b), Feb. 20, 2003, 117 Stat. 355.)

Editorial Notes
Amendments2003—Subsec. (b). Pub. L. 108–7 made technical amendment to reference in original act which appears in text as reference to section 530D of title 28.
2002—Subsec. (b). Pub. L. 107–273 added subsec. (b) and struck out former subsec. (b) which read as follows: “The Attorney General shall notify the Counsel with respect to any proceeding in which the United States is a party of any determination by the Attorney General or Solicitor General not to appeal any court decision affecting the constitutionality of an Act or joint resolution of Congress within such time as will enable the Senate to direct the Counsel to intervene as a party in such proceeding pursuant to section 288e of this title.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 effective as if included in the enactment of the 21st Century Department of Justice Appropriations Authorization Act, Pub. L. 107–273, see section 110(c) of Pub. L. 108–7, set out as a note under section 5571 of this title.

Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288l. Procedural provisions(a) Intervention or appearancePermission to intervene as a party or to appear as amicus curiae under section 288e of this title shall be of right and may be denied by a court only upon an express finding that such intervention or appearance is untimely and would significantly delay the pending action or that standing to intervene has not been established under section 2 of article III of the Constitution of the United States.


(b) Compliance with admission requirementsThe Counsel, the Deputy Counsel, or any designated Assistant Counsel or counsel specially retained by the Office shall be entitled, for the purpose of performing his functions under this chapter, to enter an appearance in any proceeding before any court of the United States or of a State or political subdivision thereof without compliance with any requirement for admission to practice before such court, except that the authorization conferred by this subsection shall not apply with respect to the admission of any such person to practice before the United States Supreme Court.


(c) Standing to sue; jurisdictionNothing in this chapter shall be construed to confer standing on any party seeking to bring, or jurisdiction on any court with respect to, any civil or criminal action against Congress, either House of Congress, a Member of Congress, a committee or subcommittee of a House of Congress, any office or agency of Congress, or any officer or employee of a House of Congress or any office or agency of Congress.


(Pub. L. 95–521, title VII, § 713, Oct. 26, 1978, 92 Stat. 1883.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b) and (c), was in the original “this title”, meaning title VII of Pub. L. 95–521, which enacted this chapter, section 5504 of this title, and section 1364 of Title 28, Judiciary and Judicial Procedure, and amended sections 3210, 3216, and 3219 of Title 39, Postal Service. For complete classification of title VII to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288m. Contingent fund
The expenses of the Office shall be paid from the contingent fund of the Senate in accordance with section 6503 of this title, and upon vouchers approved by the Counsel.
(Pub. L. 95–521, title VII, § 716, Oct. 26, 1978, 92 Stat. 1885.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 288n. Travel and related expenses
Funds expended by the Senate Legal Counsel for travel and related expenses shall be subject to the same regulations and limitations (insofar as they are applicable) as those which the Senate Committee on Rules and Administration prescribes for application to travel and related expenses for which payment is authorized to be made from the contingent fund of the Senate.
(Pub. L. 98–51, title I, § 106, July 14, 1983, 97 Stat. 267.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984, and not as part of title VII of Pub. L. 95–521 which in part comprises this chapter.
Section, as it relates to funds expended by the Legislative Counsel of the Senate, is classified to section 276b of this title.




CHAPTER 10—CLASSIFICATION OF EMPLOYEES OF HOUSE OF REPRESENTATIVES



Sec.


291.Congressional declaration of purpose.


292.Positions affected.


293.Compensation schedules.


293a to 293c.Omitted.


294.Position standards and descriptions.


295.Placement of positions in compensation schedules.


296.Step increases; waiting periods; service in Armed Forces; automatic advancement.


297.Appointments and reclassifications to higher compensation levels.


298.Reductions in compensation level.


299.Repealed.


300.Establishment of positions; payment from applicable accounts.


301.Preservation of existing appointing authorities.


302.Regulations.


303.Dual compensation.



§ 291. Congressional declaration of purpose
It is the purpose of this chapter to provide a classification system for the equitable establishment and adjustment of rates of compensation for, and for the efficient utilization of personnel in, certain positions under the House of Representatives to which this chapter applies, through—(1) the creation and maintenance of orderly and equitable compensation relationships for such positions—(A) in accordance with the principle of equal pay for substantially equal work, and

(B) with due regard to (i) differences in the levels of difficulty, responsibility, and qualification requirements of the work, (ii) the kind of work performed, (iii) satisfactory performance, and (iv) length of service;


(2) the application of appropriate position standards and position descriptions for such positions; and

(3) the adoption of organization and position titles in the House which accurately reflect the respective functions, duties, and responsibilities of those organizations and positions in the House to which this chapter applies.

(Pub. L. 88–652, § 2, Oct. 13, 1964, 78 Stat. 1079.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out below and Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 88–652, § 17, Oct. 13, 1964, 78 Stat. 1084, provided that: “This Act [enacting this chapter and amending sections 88c and 4131 of this title] shall become effective on January 1, 1965.”


Short TitlePub. L. 88–652, § 1, Oct. 13, 1964, 78 Stat. 1079, provided that: “This Act [see Tables for classification] may be cited as the ‘House Employees Position Classification Act’.”


Savings ProvisionPub. L. 88–652, § 15, Oct. 13, 1964, 78 Stat. 1084, provided that:
“(a) Notwithstanding any provision of this Act [this chapter], the aggregate (gross) rate of compensation of any employee immediately prior to the effective date of this Act [Jan. 1, 1965] shall not be reduced by reason of the enactment of this Act.

“(b) For the purposes of applicable law relating to the payment to any individual of compensation from more than one civilian office or position, each employee of the House to whom this Act applies who, immediately prior to the effective date of this Act—“(1) is receiving basic compensation from more than one civilian office or position and

“(2) is in compliance with such law

shall be held and considered to be in compliance with such law on and after such effective date, notwithstanding the enactment of this Act, so long as such employee continues to receive, without break in service of more than thirty days, the same or lower rate of basic compensation in a position to which this Act does not apply.”






§ 292. Positions affected
This chapter shall apply to—(1) all positions under the Clerk, the Sergeant at Arms, the Chief Administrative Officer, and the Inspector General of the House of Representatives, except the positions of telephone operator and positions on the United States Capitol Police force;

(2) the position of minority pair clerk in the House;

(3) all positions under the House Recording Studio; and

(4) all positions under the House Radio and Television Correspondents’ Gallery and the House Periodical Press Gallery.

(Pub. L. 88–652, § 3, Oct. 13, 1964, 78 Stat. 1079; Pub. L. 104–53, title I, § 108(1), Nov. 19, 1995, 109 Stat. 522.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Amendments1995—Par. (1). Pub. L. 104–53 substituted “Chief Administrative Officer, and the Inspector General” for “Doorkeeper, and the Postmaster,”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 293. Compensation schedules(a)(1) The Committee on House Oversight of the House of Representatives (hereinafter referred to as the “committee”) shall establish and maintain, and, from time to time, may revise, for positions to which this chapter applies (other than positions within the purview of subsection (b) of this section the compensation for which is fixed and adjusted from time to time in accordance with prevailing rates), a compensation schedule of per annum rates, which shall be known as the “House Employees Schedule” and for which the symbol shall be “HS”, subject to the following provisions:(A) Such schedule shall be composed of such number of compensation levels as the committee deems appropriate.

(B) Each compensation level shall consist of twelve compensation steps.

(C) The per annum rate of compensation for each compensation step of each compensation level shall be in such amount as the committee deems appropriate, except that the per annum rate of compensation for the maximum compensation step of the highest compensation level shall not exceed the maximum rate of compensation authorized by chapter 51 and subchapter III of chapter 53 of title 5.


(2) The rates of compensation for such positions shall be in accordance with such schedule.


(b) The committee shall establish and maintain, and, from time to time, may revise, for positions under the Clerk, the Sergeant at Arms, the Chief Administrative Officer, and the Inspector General of the House of Representatives, the compensation for which, in the judgment of the committee, should be fixed and adjusted from time to time in accordance with prevailing rates, a compensation schedule providing for per annum or per hour rates, or both, established in accordance with prevailing rates and consisting of such number of compensation levels and steps as the committee deems appropriate, which shall be known as the “House Wage Schedule” and for which the symbol shall be “HWS”. The rates of compensation for such positions shall be in accordance with such schedule. Notwithstanding any other provision of this chapter, for purposes of applying the adjustment made by the committee under this subsection for 2002 and each succeeding year (other than any period during which a memorandum of understanding described in section 2168(a) of this title is in effect), positions under the Chief Administrative Officer shall include positions of the United States Capitol telephone exchange under the Chief Administrative Officer.

(Pub. L. 88–652, § 4, Oct. 13, 1964, 78 Stat. 1079; Pub. L. 104–53, title I, § 108(2), Nov. 19, 1995, 109 Stat. 522; Pub. L. 104–186, title II, § 209(1), Aug. 20, 1996, 110 Stat. 1743; Pub. L. 107–68, title III, § 310, Nov. 12, 2001, 115 Stat. 592; Pub. L. 108–447, div. G, title II, § 215(d), Dec. 8, 2004, 118 Stat. 3198.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Amendments2004—Subsec. (b). Pub. L. 108–447 in last sentence substituted “succeeding year (other than any period during which a memorandum of understanding described in section 2168(a) of this title is in effect),” for “succeeding year,”.
2001—Subsec. (b). Pub. L. 107–68 inserted at end “Notwithstanding any other provision of this chapter, for purposes of applying the adjustment made by the committee under this subsection for 2002 and each succeeding year, positions under the Chief Administrative Officer shall include positions of the United States Capitol telephone exchange under the Chief Administrative Officer.”
1996—Subsec. (a)(1). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.
1995—Subsec. (b). Pub. L. 104–53 substituted “Chief Administrative Officer, and the Inspector General” for “Doorkeeper, and the Postmaster,”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 applicable with respect to fiscal year 2005 and each succeeding fiscal year, see section 2168(f) of this title.

Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.

Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§§ 293a to 293c. Omitted

Section 293a, Pub. L. 89–301, § 11(c), Oct. 29, 1965, 79 Stat. 1120, required compensation of employees of House of Representatives whose compensation is fixed under this chapter to be increased by amounts equal to increases provided by section 60e–12(a) of this title.


Section 293b, Pub. L. 89–504, title III, § 302(c), July 18, 1966, 80 Stat. 295, required compensation of employees of House of Representatives whose compensation is fixed under this chapter to be increased by amounts equal to increases provided by section 60e–13(a) of this title.


Section 293c, Pub. L. 90–206, title II, § 214(c), Dec. 16, 1967, 81 Stat. 636, required compensation of employees of House of Representatives whose compensation is fixed under this chapter to be increased by amounts equal to increases provided by section 60e–14(a) of this title.



§ 294. Position standards and descriptions(a)(1) It shall be the duty of the committee to prescribe, revise, and (on a current basis) maintain position standards which shall apply to positions (in existence on, or established after, January 1, 1965) under the House of Representatives to which this chapter applies.

(2) The position standards shall—(A) provide for the separation of such positions into appropriate classes for pay and personnel purposes on the basis of reasonable similarity with respect to types of positions, qualification requirements of positions, and levels of difficulty and responsibility of work, and

(B) govern the placement of such positions in their respective appropriate compensation levels of the appropriate compensation schedule.



(b)(1) Subject to review and approval by the committee, the Clerk, the Sergeant at Arms, the Chief Administrative Officer, and the Inspector General of the House of Representatives, shall prepare, revise, and (on a current basis) maintain, at such times and in such form as the committee deems appropriate, position descriptions of the respective positions (in existence on, or established after, January 1, 1965) under the House of Representatives to which this chapter applies which are under their respective jurisdictions, including—(A) with respect to the Clerk, positions under the House Recording Studio,

(B) with respect to the Sergeant at Arms, the position of minority pair clerk in the House, and

(C) with respect to the Chief Administrative Officer, positions under the House Radio and Television Correspondents’ Gallery and the House Periodical Press Gallery.


(2) The position descriptions shall—(A) describe in detail the actual duties, responsibilities, and qualification requirements of the work of each of such positions,

(B) provide a position title for such position which accurately reflects such duties and responsibilities, and

(C) govern the placement of such position in its appropriate class.



(c) The Clerk, the Sergeant at Arms, the Chief Administrative Officer, and the Inspector General of the House of Representatives, shall transmit to the committee, at such times and in such form as the committee deems appropriate, all position descriptions required by subsection (b) of this section to be prepared, provided, and currently maintained by them, together with such other pertinent information as the committee may require, in order that the committee shall have, at all times, current information with respect to such position descriptions, the positions to which such descriptions apply, and related personnel matters within the purview of this chapter. Such information so transmitted shall be kept on file in the committee.

(d) Notwithstanding any other provision of this chapter, the committee shall have authority, which may be exercised at any time in its discretion, to—(1) conduct surveys and studies of all organization units, and the positions therein, to which this chapter applies;

(2) ascertain on a current basis the facts with respect to the duties, responsibilities, and qualification requirements of any position to which this chapter applies;

(3) prepare and revise the position description of any such position;

(4) place any such position in its appropriate class and compensation level;

(5) decide whether any such position is in its appropriate class and compensation level;

(6) change any such position from one class or compensation level to any other class or compensation level whenever the facts warrant; and

(7) prescribe such organization and position titles as may be appropriate to carry out the purposes of this chapter.

All such actions of the committee shall be binding on the House officer and organization unit concerned and shall be the basis for payment of compensation and for other personnel benefits and transactions until otherwise changed by the committee.

(Pub. L. 88–652, § 5, Oct. 13, 1964, 78 Stat. 1080; Pub. L. 104–53, title I, § 108(3), (4), Nov. 19, 1995, 109 Stat. 522; Pub. L. 104–186, title II, § 209(2), Aug. 20, 1996, 110 Stat. 1743.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Amendments1996—Subsec. (b)(1)(C). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Doorkeeper”.
1995—Subsec. (b)(1). Pub. L. 104–53 substituted “Chief Administrative Officer, and the Inspector General” for “Doorkeeper, and the Postmaster”.
Subsec. (c). Pub. L. 104–53 substituted “Chief Administrative Officer, and the Inspector General” for “Doorkeeper, and the Postmaster,”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.


Transfer of Functions
Certain functions of Recording Studio and Officers of House of Representatives transferred to Director of Non-legislative and Financial Services by section 7 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992. Director of Non-legislative and Financial Services replaced by Chief Administrative Officer of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.



§ 295. Placement of positions in compensation schedules
The committee shall place each position (in existence on, or established after, January 1, 1965) under the House of Representatives to which this chapter applies in its appropriate class, and in its appropriate compensation level of the appropriate compensation schedule, in accordance with the position standards and position descriptions provided for in section 294 of this title. The committee is authorized, when circumstances so warrant, to change any such position from one class or compensation level to another class or compensation level. All actions of the committee under this section shall be binding on the House officer and organization unit concerned and shall be the basis for payment of compensation and for other personnel benefits and transactions until otherwise changed by the committee.
(Pub. L. 88–652, § 6, Oct. 13, 1964, 78 Stat. 1081.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 296. Step increases; waiting periods; service in Armed Forces; automatic advancement(a) Each employee in a compensation level of the House Employees Schedule (HS), who has not attained the highest scheduled rate of compensation for the compensation level (HS level) in which his position is placed, shall be advanced successively to the next higher step of such HS level, as follows:(1) to steps 2, 3, and 4, respectively—at the beginning of the first pay period following the completion, without break in service of more than thirty months, of one year of satisfactory service in the next lower step;

(2) to steps 5, 6, and 7, respectively—at the beginning of the first pay period following the completion, without break in service of more than thirty months, of two years of satisfactory service in the next lower step;

(3) to steps 8, 9, and 10, respectively—at the beginning of the first pay period following the completion, without break in service of more than thirty months, of three years of satisfactory service in the next lower step; and

(4) to steps 11 and 12, respectively—at the beginning of the first pay period following the completion, without break in service of more than thirty months, of five years of satisfactory service in the next lower step.


(b) The receipt of an increase in compensation during any of the waiting periods of service specified in subsection (a) of this section shall cause a new full waiting period of service to commence for further step increases under such subsection.

(c) Any increase in compensation granted by law, or granted by reason of an increase made by the committee in the rates of compensation of the House Employees Schedule, to employees within the purview of subsection (a) of this section shall not be held or considered to be an increase in compensation for the purposes of subsection (b) of this section.

(d) The benefit of successive step increases under subsection (a) of this section shall be preserved, under regulations prescribed by the committee, for employees whose continuous service is interrupted by service in the Armed Forces of the United States.

(e) The committee shall establish and maintain, and, from time to time, may revise, a system of automatic advancement, by successive step increases in compensation, on the basis of satisfactory service performed, without break in service of more than thirty months, for employees subject to the House Wage Schedule (HWS). In the operation of such system of step increases the committee may prescribe regulations to the effect that—(1) the receipt of an increase in compensation during any of the waiting periods of service required for advancement by step increases under such system shall cause a new full waiting period of service to commence for further step increases under such system;

(2) any increase in compensation granted by law, or granted by reason of an increase made by the committee in the rates of compensation of the House Wage Schedule, to employees within the purview of such system of step increases shall not be held or considered to be an increase in compensation for the purposes of subparagraph (1) of this subsection; and

(3) the benefit of successive step increases under such system of step increases shall be preserved, under regulations prescribed by the committee, for employees whose continuous service is interrupted by service in the Armed Forces of the United States.


(Pub. L. 88–652, § 7, Oct. 13, 1964, 78 Stat. 1081.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 297. Appointments and reclassifications to higher compensation levels(a) Each employee in a compensation level of the House Employees Schedule (HS), who is appointed to a position in a higher compensation level of such schedule, or whose position is placed in a higher compensation level of such schedule pursuant to a reclassification of such position, shall be paid compensation in such higher compensation level, in accordance with the following provisions, whichever is first applicable in the following numerical order of precedence:(1) at the rate of the lowest step for which the rate of compensation equals the rate of compensation for that step, in the compensation level from which he is appointed, which is two steps above the step in such level which he had attained immediately prior to such appointment;

(2) at the rate of the lowest step for which the rate of compensation exceeds, by not less than two steps of the compensation level from which he is appointed, his rate of compensation immediately prior to such appointment; or

(3) at the rate of the highest step of such higher compensation level, or at his rate of compensation immediately prior to such appointment, whichever rate is the higher.


(b) The committee may provide by regulations for the payment of compensation, at an appropriate compensation step determined in accordance with such regulations, to each employee subject to the House Wage Schedule (HWS) who is appointed to a position in a higher compensation level of such schedule or whose position is placed in a higher compensation level of such schedule pursuant to a reclassification of such position.

(Pub. L. 88–652, § 8, Oct. 13, 1964, 78 Stat. 1082.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 298. Reductions in compensation level
Each employee in a position of a compensation level of the House Employees Schedule (HS) or the House Wage Schedule (HWS), whose employment in such position and level is terminated and who is reemployed, with or without break in service, in a position in a lower compensation level (HS level or HWS level) of such schedule, or whose position is placed in a lower compensation level of such schedule pursuant to a reclassification of such position, shall be placed by the committee in such step of such lower compensation level as the committee deems appropriate.
(Pub. L. 88–652, § 9, Oct. 13, 1964, 78 Stat. 1083.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 299. Repealed. Pub. L. 106–554, § 1(a)(2) [title I, § 102(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–100

Section, Pub. L. 88–652, § 10, Oct. 13, 1964, 78 Stat. 1083, related to compensation level of individual appointed to position subject to House Employees Schedule or House Wage Schedule.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 106–554, § 1(a)(2) [title I, § 102(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–100, provided that: “The amendment made by subsection (a) [repealing this section] shall apply with respect to employees appointed on or after October 1, 2000.”




§ 300. Establishment of positions; payment from applicable accounts
The committee may authorize the establishment of additional positions of the kind to which this chapter applies, on a permanent basis or on a temporary basis of not to exceed six months’ duration, whenever, in the judgment of the committee, such action is warranted in the interests of the orderly and efficient operation of the House of Representatives. The compensation of each such position may be paid out of the applicable accounts of the House of Representatives until otherwise provided by law. An additional position of the kind to which this chapter applies shall not be established without authorization of the committee.
(Pub. L. 88–652, § 11, Oct. 13, 1964, 78 Stat. 1083; Pub. L. 104–186, title II, § 209(3), Aug. 20, 1996, 110 Stat. 1743.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts” for “contingent fund”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 301. Preservation of existing appointing authorities
This chapter shall not be held or considered to change or otherwise affect—(1) any authority to establish positions under the House of Representatives which are not within the purview of this chapter, or

(2) any authority to make appointments to positions under the House of Representatives, irrespective of whether such positions are within the purview of this chapter.

(Pub. L. 88–652, § 12, Oct. 13, 1964, 78 Stat. 1083.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 302. Regulations
The committee is authorized to prescribe such regulations as may be necessary to carry out the purposes of this chapter.
(Pub. L. 88–652, § 13, Oct. 13, 1964, 78 Stat. 1084.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 88–652, Oct. 13, 1964, 78 Stat. 1079, known as the House Employees Position Classification Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 291 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.



§ 303. Dual compensation
For the purposes of applicable law relating to the payment to any employee subject to the House Employees Schedule or the House Wage Schedule of compensation from more than one civilian office or position, the rate of basic compensation of each employee subject to any such schedule shall be held and considered to be that rate which, when increased by additional compensation then currently authorized by law for House employees generally, equals or most nearly equals the per annum rate of compensation of such employee under such schedule.
(Pub. L. 88–652, § 14, Oct. 13, 1964, 78 Stat. 1084.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as a note under section 291 of this title.




CHAPTER 10A—PAYROLL ADMINISTRATION IN HOUSE OF REPRESENTATIVES



Sec.


331.Transferred.


332.Repealed.


333.Transferred.


333a.Omitted.


334.Repealed.


335, 336.Transferred.



§ 331. Transferred
Editorial Notes
Codification
Section 331 was editorially reclassified as section 4533 of this title.



§ 332. Repealed. Pub. L. 104–186, title II, § 210(2)(A), Aug. 20, 1996, 110 Stat. 1743

Section, Pub. L. 91–510, title IV, § 472, Oct. 26, 1970, 84 Stat. 1194, directed single per annum gross rates of clerk hire allowances of Members determined on basis of population.



§ 333. Transferred
Editorial Notes
Codification
Section 333 was editorially reclassified as section 5103 of this title.



§ 333a. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–51, title I, § 112, July 14, 1983, 97 Stat. 270; Pub. L. 104–186, title II, § 204(16), Aug. 20, 1996, 110 Stat. 1732, regarding limits on uses of funds provided under former section 333, was omitted from the Code as duplicative. See Limits on Uses of Funds note under section 5103 of this title.



§ 334. Repealed. Pub. L. 104–186, title II, § 210(3)(A), Aug. 20, 1996, 110 Stat. 1743

Section, Pub. L. 91–510, title IV, § 474, Oct. 26, 1970, 84 Stat. 1194, directed Clerk of House to convert existing basic pay rates to per annum gross pay rates.



§ 335. Transferred
Editorial Notes
Codification
Section 335 was editorially reclassified as section 4534 of this title.



§ 336. Transferred
Editorial Notes
Codification
Section 336 was editorially reclassified as section 4535 of this title.




CHAPTER 11—CITIZENS’ COMMISSION ON PUBLIC SERVICE AND COMPENSATION



Sec.


351.Establishment.


352.Membership.


353.Executive Director; additional personnel; detail of personnel of other agencies.


354.Use of United States mails.


355.Administrative support services.


356.Functions.


356a.Omitted.


357.Report by Commission to President with respect to pay.


358.Recommendations of President with respect to pay.


359.Effective date of recommendations of President.


360.Effect of recommendations on existing law and prior recommendations.


361.Publication of recommendations.


362.Requirements applicable to recommendations.


363.Additional function.


364.Provision relating to certain other pay adjustments.



§ 351. Establishment
There is hereby established a commission to be known as the Citizens’ Commission on Public Service and Compensation (hereinafter referred to as the “Commission”).
(Pub. L. 90–206, title II, § 225(a), Dec. 16, 1967, 81 Stat. 642; Pub. L. 101–194, title VII, § 701(a), Nov. 30, 1989, 103 Stat. 1763.)

Editorial Notes
Amendments1989—Pub. L. 101–194 substituted “Citizens’ Commission on Public Service and Compensation” for “Commission on Executive, Legislative, and Judicial Salaries”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 352. Membership(1) The Commission shall be composed of 11 members, who shall be appointed from private life as follows:(A) 2 appointed by the President of the United States;

(B) 1 appointed by the President pro tempore of the Senate, upon the recommendation of the majority and minority leaders of the Senate;

(C) 1 appointed by the Speaker of the House of Representatives;

(D) 2 appointed by the Chief Justice of the United States; and

(E) 5 appointed by the Administrator of General Services in accordance with paragraph (4).


(2) No person shall serve as a member of the Commission who is—(A) an officer or employee of the Federal Government;

(B) registered (or required to register) under the Federal Regulation of Lobbying Act; 11 See References in Text note below. or

(C) a parent, sibling, spouse, child, or dependent relative, of anyone under subparagraph (A) or (B).


(3) The persons appointed under subparagraphs (A) through (D) of paragraph (1) shall be selected without regard to political affiliation, and should be selected from among persons who have experience or expertise in such areas as government, personnel management, or public administration.

(4) The Administrator of General Services shall by regulation establish procedures under which persons shall be selected for appointment under paragraph (1)(E). Such procedures—(A) shall be designed in such a way so as to provide for the maximum degree of geographic diversity practicable among members under paragraph (1)(E);

(B) shall include provisions under which those members shall be chosen by lot from among names randomly selected from voter registration lists; and

(C) shall otherwise comply with applicable provisions of this section.


(5) The chairperson shall be designated by the President.

(6) A vacancy in the membership of the Commission shall be filled in the manner in which the original appointment was made.

(7) Each member of the Commission shall be paid at the rate of $100 for each day such member is engaged upon the work of the Commission and shall be allowed travel expenses, including a per diem allowance, in accordance with section 5703 of title 5, when engaged in the performance of services for the Commission.

(8)(A) The terms of office of persons first appointed as members of the Commission shall be for the period of the 1993 fiscal year of the Federal Government, and shall begin not later than February 14, 1993.

(B) After the close of the 1993 fiscal year of the Federal Government, persons shall be appointed as members of the Commission with respect to every fourth fiscal year following the 1993 fiscal year. The terms of office of persons so appointed shall be for the period of the fiscal year with respect to which the appointment is made, except that, if any appointment is made after the beginning and before the close of any such fiscal year, the term of office based on such appointment shall be for the remainder of such fiscal year.

(C)(i) Notwithstanding any provision of subparagraph (A) or (B), members of the Commission may continue to serve after the close of a fiscal year, if the date designated by the President under section 357 of this title (relating to the date by which the Commission is to submit its report to the President) is subsequent to the close of such fiscal year, and only if or to the extent necessary to allow the Commission to submit such report.

(ii) Notwithstanding any provision of section 353 of this title, authority under such section shall remain available, after the close of a fiscal year, so long as members of the Commission continue to serve.



(Pub. L. 90–206, title II, § 225(b), Dec. 16, 1967, 81 Stat. 642; Pub. L. 99–190, § 135(a), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 101–194, title VII, § 701(b), Nov. 30, 1989, 103 Stat. 1763.)

Editorial Notes

References in TextThe Federal Regulation of Lobbying Act, referred to in par. (2)(B), is title III of act Aug. 2, 1946, ch. 753, 60 Stat. 839, which was classified generally to chapter 8A (§ 261 et seq.) of this title, prior to repeal by Pub. L. 104–65, § 11(a), Dec. 19, 1995, 109 Stat. 701. For complete classification of this Act to the Code, see Tables.

Amendments1989—Pub. L. 101–194 amended section generally, substituting pars. (1) to (8) for former pars. (1) to (5).
1985—Par. (3). Pub. L. 99–190 inserted “and with respect to fiscal year 1987” at end of first sentence.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 353. Executive Director; additional personnel; detail of personnel of other agencies(1) Without regard to the provisions of title 5 governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates, and on a temporary basis for periods covering all or part of any fiscal year referred to in subparagraphs (A) and (B) of section 352(8) of this title—(A) the Commission is authorized to appoint an Executive Director and fix his basic pay at the rate provided for level V of the Executive Schedule by section 5316 of title 5; and

(B) with the approval of the Commission, the Executive Director is authorized to appoint and fix the basic pay (at respective rates not in excess of the maximum rate of the General Schedule in section 5332 of title 5) of such additional personnel as may be necessary to carry out the function of the Commission.


(2) Upon the request of the Commission, the head of any department, agency, or establishment of any branch of the Federal Government is authorized to detail, on a reimbursable basis, for periods covering all or part of any fiscal year referred to in subparagraphs (A) and (B) of section 352(8) of this title, any of the personnel of such department, agency, or establishment to assist the Commission in carrying out its function.

(Pub. L. 90–206, title II, § 225(c), Dec. 16, 1967, 81 Stat. 643; Pub. L. 101–194, title VII, § 701(c), Nov. 30, 1989, 103 Stat. 1764.)

Editorial Notes
Amendments1989—Pub. L. 101–194 substituted “subparagraphs (A) and (B) of section 352(8) of this title” for “section 352(2) and (3) of this title” in pars. (1) and (2).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 354. Use of United States mails
The Commission may use the United States mails in the same manner and upon the same conditions as other departments and agencies of the United States.
(Pub. L. 90–206, title II, § 225(d), Dec. 16, 1967, 81 Stat. 643.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 355. Administrative support services
The Administrator of General Services shall provide administrative support services for the Commission on a reimbursable basis.
(Pub. L. 90–206, title II, § 225(e), Dec. 16, 1967, 81 Stat. 643.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 356. Functions
The Commission shall conduct, in each of the respective fiscal years referred to in subparagraphs (A) and (B) of section 352(8) of this title, a review of the rates of pay of—(A) the Vice President of the United States, Senators, Members of the House of Representatives, the Resident Commissioner from Puerto Rico, the Speaker of the House of Representatives, the President pro tempore of the Senate, and the majority and minority leaders of the Senate and the House of Representatives;

(B) offices and positions in the legislative branch referred to in subsections (a), (b), (c), and (d) of section 203 of the Federal Legislative Salary Act of 1964 (78 Stat. 415; Public Law 88–426);

(C) justices, judges, and other personnel in the judicial branch referred to in section 403 of the Federal Judicial Salary Act of 1964 (78 Stat. 434; Public Law 88–426) except bankruptcy judges, but including the judges of the United States Court of Federal Claims;

(D) offices and positions under the Executive Schedule in subchapter II of chapter 53 of title 5; and

(E) the Governors of the Board of Governors of the United States Postal Service appointed under section 202 of title 39.

Such review by the Commission shall be made for the purpose of determining and providing—
(i) the appropriate pay levels and relationships between and among the respective offices and positions covered by such review, and

(ii) the appropriate pay relationships between such offices and positions and the offices and positions subject to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and General Schedule pay rates.

In reviewing the rates of pay of the offices or positions referred to in subparagraph (D) of this section, the Commission shall determine and consider the appropriateness of the executive levels of such offices and positions.
(Pub. L. 90–206, title II, § 225(f), Dec. 16, 1967, 81 Stat. 643; Pub. L. 91–375, § 6(a), Aug. 12, 1970, 84 Stat. 775; Pub. L. 94–82, title II, § 206(a), Aug. 9, 1975, 89 Stat. 423; Pub. L. 95–598, title III, § 301, Nov. 6, 1978, 92 Stat. 2673; Pub. L. 97–164, title I, § 143, Apr. 2, 1982, 96 Stat. 45; Pub. L. 99–190, § 135(b), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 100–202, § 101(a) [title IV, § 408(c)], Dec. 22, 1987, 101 Stat. 1329, 1329–27; Pub. L. 101–194, title VII, § 701(d), Nov. 30, 1989, 103 Stat. 1764; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextSubsections (a), (b), (c), and (d) of section 203 of the Federal Legislative Salary Act of 1964 (78 Stat. 415; Public Law 88–426), referred to in par. (B), are subsecs. (a) to (d) of section 203 of Pub. L. 88–426, title II, Aug. 14, 1964, 78 Stat. 415. Subsecs. (a) and (b), which originally related to compensation of the Comptroller General and Assistant Comptroller General, respectively, of the United States, were classified to section 42a of former Title 31, Money and Finance. Subsec. (c), which originally related to compensation of the General Counsel of the United States General Accounting Office, the Librarian of Congress, the Public Printer, and the Architect of the Capitol, was classified to sections 136a and 1802 of this title, section 51a of former Title 31, and section 39a of former Title 44, Public Printing and Documents. Subsec. (d), which originally related to compensation of the Deputy Librarian of Congress, the Deputy Public Printer, and the Assistant Architect of the Capitol, was classified to section 136a–1 of this title, section 166b of former Title 40, Public Buildings, Property, and Works, and section 39a of former Title 44. Sections 136a (Librarian of Congress) and 136a–1 (Deputy Librarian of Congress) of this title were omitted from the Code as superseded by section 136a–2 of this title. Sections 42a (Comptroller General and Deputy Comptroller General) and 51a (General Counsel of General Accounting Office) of former Title 31 were repealed, and restated in sections 703(f) and 731(c) of Title 31, Money and Finance, by Pub. L. 97–258, §§ 1, 5(b), Sept. 13, 1982, 96 Stat. 889, 897, 1068. Section 166b (Assistant Architect of the Capitol) of former Title 40 was omitted from the Code as superseded by section 166b–3a of former Title 40 (now section 1848 of this title) and was repealed by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304. Section 39a (Public Printer and Deputy Public Printer) of former Title 44 was repealed, and restated in section 303 of Title 44, Public Printing and Documents, by Pub. L. 90–620, §§ 1, 3, Oct. 22, 1968, 82 Stat. 1239, 1306.
The rates of pay of justices, judges, and other personnel in the judicial branch, referred to in par. (C), are set out in section 867 of Title 10, Armed Forces; section 7443 of Title 26, Internal Revenue Code; and sections 5, 44, 135, 173, 213, 252, 603, and 792 of Title 28, Judiciary and Judicial Procedure.

Amendments1992—Par. (C). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1989—Pub. L. 101–194 substituted “subparagraphs (A) and (B) of section 352(8) of this title” for “section 352(2) and (3) of this title”.
1987—Par. (C). Pub. L. 100–202 substituted “except bankruptcy judges, but including” for “and magistrates and”.
1985—Pub. L. 99–190 inserted last sentence relating to review of rates of pay of offices or positions.
1982—Par. (C). Pub. L. 97–164 inserted reference to judges of the United States Claims Court.
1978—Par. (C). Pub. L. 95–598 struck out reference to section 402(d) and inserted reference to magistrates.
1975—Par. (A). Pub. L. 94–82 inserted “the Vice President of the United States” before “Senators”, and “the Speaker of the House of Representatives, the President pro tempore of the Senate, and the majority and minority leaders of the Senate and the House of Representatives” after “Puerto Rico”.
1970—Par. (E). Pub. L. 91–375 added par. (E).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–202 effective Oct. 1, 1988, and any salary affected by the amendment to be adjusted at beginning of first applicable pay period commencing on or after such date, see section 101(a) [title IV, § 408(d)] of Pub. L. 100–202, set out as a note under section 153 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(a) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–375 effective within 1 year after Aug. 12, 1970, on date established therefor by the Board of Governors of the United States Postal Service and published by it in the Federal Register, see section 15(a) of Pub. L. 91–375, set out as an Effective Date note preceding section 101 of Title 39, Postal Service.

Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.

Effective Rates of Pay Pending Changes in Rates Pursuant to Federal Salary Act of 1967Pub. L. 94–82, title II, § 206(b), Aug. 9, 1975, 89 Stat. 423, provided that: “Until such time as a change in the rate of pay of the offices referred to in the amendment made by subsection (a) of this section [amending par. (A) of this section] occurs under the provisions of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as amended by subsection (a) of this section, such rates of pay shall be the rates of pay in effect immediately prior to the date of enactment of this Act [Aug. 9, 1975], as adjusted under sections 203 and 204 of this title [amending sections 60a note, 136a, 136a–1, and 4501 of this title, section 104 of Title 3, The President, sections 42a and 51a of former Title 31, Money and Finance, sections 162a and 166b of former Title 40, Public Buildings, Property, and Works, and section 303 of Title 44, Public Printing and Documents].”




§ 356a. Omitted
Editorial Notes
Codification
Section, Pub. L. 94–440, title II, [§ 100,] Oct. 1, 1976, 90 Stat. 1446, the Legislative Branch Appropriation Act, 1977, which provided salary rate limitations for positions or offices referred to in section 356 of this title, applied to fiscal year 1977 and was not repeated in subsequent appropriation acts. See decision B–145492 of the Comptroller General of the United States, dated Sept. 21, 1976. Pub. L. 94–440, title II, [§ 100,] was formerly set out as a note under section 5318 of Title 5, Government Organization and Employees.



§ 357. Report by Commission to President with respect to pay
The Commission shall submit to the President a report of the results of each review conducted by the Commission with respect to rates of pay for the offices and positions within the purview of subparagraphs (A), (B), (C), and (D) of section 356 of this title, together with its recommendations. Each such report shall be submitted on such date as the President may designate but not later than December 15 next following the close of the fiscal year in which the review is conducted by the Commission.
(Pub. L. 90–206, title II, § 225(g), Dec. 16, 1967, 81 Stat. 644; Pub. L. 99–190, § 135(c), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 101–194, title VII, § 701(e), Nov. 30, 1989, 103 Stat. 1764.)

Editorial Notes
Amendments1989—Pub. L. 101–194 amended section catchline generally and in text substituted “Commission with respect to rates of pay for” for “Commission of” and “December 15 next following the close of the fiscal year in which the review is conducted by the Commission.” for “December 15 of the fiscal year in which the review is conducted by the Commission.”
1985—Pub. L. 99–190 substituted “December 15” for “January 1 next following the close”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.

1985 Fiscal Year Recommendations on Pay Rates of Offices and PositionsPub. L. 99–190, § 135(g), Dec. 19, 1985, 99 Stat. 1323, provided that notwithstanding section 357 of this title, the Commission on Executive, Legislative, and Judicial Salaries should not make recommendations on the pay rates of certain offices and positions under section 356 of this title in connection with rate reviews in fiscal year 1985.



§ 358. Recommendations of President with respect to pay(1) After considering the report and recommendations of the Commission submitted under section 357 of this title, the President shall transmit to Congress his recommendations with respect to the exact rates of pay, for offices and positions within the purview of subparagraphs (A), (B), (C), and (D) of section 356 of this title, which the President considers to be fair and reasonable in light of the Commission’s report and recommendations, the prevailing market value of the services rendered in the offices and positions involved, the overall economic condition of the country, and the fiscal condition of the Federal Government.

(2) The President shall transmit his recommendations under this section to Congress on the first Monday after January 3 of the first calendar year beginning after the date on which the Commission submits its report and recommendations to the President under section 357 of this title.

(Pub. L. 90–206, title II, § 225(h), Dec. 16, 1967, 81 Stat. 644; Pub. L. 99–190, § 135(d), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 101–194, title VII, § 701(f), Nov. 30, 1989, 103 Stat. 1765.)

Editorial Notes
Amendments1989—Pub. L. 101–194 amended section generally. Prior to amendment, section read as follows: “The President shall include, in the budget next transmitted under section 1105(a) of title 31 by him to the Congress after the date of the submission of the report and recommendations of the Commission under section 357 of this title, his recommendations with respect to the exact rates of pay which he deems advisable, for those offices and positions within the purview of subparagraphs (A), (B), (C), and (D) of section 356 of this title.”
1985—Pub. L. 99–190 inserted reference to section 1105(a) of title 31, and struck out last sentence defining “budget”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.

Commission’s First Report After July 30, 1983, To Include Recommendation for Appropriate Salary for Members of Congress; Prohibition on Receipt of HonorariaPub. L. 98–63, title I, § 908(e), July 30, 1983, 97 Stat. 338, which directed Commission on Executive, Legislative, and Judicial Salaries to include in first report required to be submitted by it after July 30, 1983, a recommendation for an appropriate salary for Members, which recommendation was to assume a prohibition on receipt of honoraria by Members, was repealed by Pub. L. 102–90, title I, § 6(c), Aug. 14, 1991, 105 Stat. 451.

Compensation and Emoluments of Attorney GeneralPub. L. 94–2, Feb. 18, 1975, 89 Stat. 4, provided in part that the compensation and other emoluments attached to the Office of the Attorney General on and after Feb. 4, 1975, shall be those that on or after Feb. 18, 1975, attach to offices and positions at level I of the Executive Schedule (section 5312 of Title 5).

Recommendations for Increases in Executive, Legislative, and Judicial Salaries
Transmitted to Congress Jan. 9, 1989H.Doc. No. 101–21, Cong. Rec., vol. 135, pt. 1, p. 251, Jan. 19, 1989Dear Mr. Speaker: (Dear Mr. President:) 1
As required by section 225 of the Federal Salary Act of 1967, Public Law 90–206 (2 U.S.C. 351 et seq.), the latest Quadrennial Commission on Executive, Legislative, and Judicial Salaries (“Commission”) has submitted to me recommendations on salaries for Senators, Representatives, Federal judges, Cabinet officers, and other agency heads, and certain other officials in the executive, legislative, and judicial branches.
The statute requires that, in the budget next submitted after receipt of the report of the Commission, I set forth recommendations for adjustment of these salaries. Pursuant to section 225(i), as amended by section 135 of Public Law 99–190 [2 U.S.C. 359], these recommendations will be effective unless Congress disapproves the recommendation by a joint resolution within 30 days following the transmittal of my budget.
The Commission’s report, submitted to me on December 14, 1988, documented both the substantial erosion in the real level of Federal executive pay that has occurred since 1969 and the recruitment and retention problems that have resulted, especially for the Federal judiciary. The Commission is to be commended for its diligent and conscientious effort to address the complicated and complex problems associated with Federal pay levels.
The Commission found that Federal executives and legislators have experienced a decline of approximately 35 percent in real salaries since 1969. In contrast, the salaries of General Schedule employees have declined by only 8 percent over the same period. The Commission’s recommendations go a long way towards compensating for this salary erosion, but they do not make up the full gap. For example, for an official at Executive Level II, which is also the Congressional salary rate, the salary level adjusted for inflation since 1969 would be $140,340, while the Commission’s recommendation is $135,000.
Every one of the Commissions that has met over the past 20 years concluded that a pay increase for key Federal officials was necessary. Each Commission found that pay for senior Government officials fell far behind that of their counterparts in the private sector. They also surmised that we cannot afford a Government composed primarily of those wealthy enough to serve.
In accepting the Commission’s salary recommendations, I recognize that we are under a mandate to reduce the Federal deficit and hold the costs of Government to an absolute minimum. Thus, while I have decided to propose a pay increase that accepts in full the salary recommendations made by the Commissioners in their report to me last month, this proposal will not increase the deficit; the funding for the pay increase will be fully absorbed within proposed budget levels.
This increase fulfills my promise made in January 1987, that, assuming continued progress toward eliminating the deficit and favorable economic conditions, I would recommend another step toward overcoming the erosion of real income.
While this represents a substantial increase in salaries, it is coupled with the salutary recommendation of a ban on receipt of all honoraria in all branches of Government. Although my recommendation concerning honoraria has no legal effect, I urge the swiftest possible consideration of this important reform. The Commission further recommended that Congress enact legislation to bar officials in the three branches from receiving honoraria. I endorse these recommendations of the Commission as an appropriate step toward better government. A salary increase and a prohibition on receipt of honoraria together will help ensure that the Government is able to attract and keep talented senior officials and that the questions that arise from outside payments of honoraria are put to rest.
Accordingly, pursuant to subparagraphs (A), (B), (C), and (D) of section 225(f) and section 225(h) of Public Law 90–206 (81 Stat. 643 and 644), as amended [2 U.S.C. 356(A)–(D), 358] [this section]:











For the Vice President of the United States$175,000
For offices and positions under the Executive Schedule in subchapter II of chapter 53 of title 5, United States Code, as follows: 
Positions at level I155,000
Positions at level II135,000
Positions at level III125,000
Positions at level IV120,000
Positions at level V115,000
For the Speaker of the House of Representatives175,000
For the President Pro Tempore of the Senate, majority leader and minority leader of the Senate, and majority leader and minority leader of the House of Representatives155,000
For Senators, Members of the House of Representatives, Delegates to the House of Representatives, and the Resident Commissioner from Puerto Rico135,000
For other officers and positions in the legislative branch as follows: 
Comptroller General of the United States135,000
Deputy Comptroller General of the United States, Librarian of Congress, and Architect of the Capitol125,000
General Counsel of the General Accounting Office, Deputy Librarian of Congress, and Assistant Architect of the Capitol120,000
For Justices, judges, and other personnel in the judicial branch as follows: 
Chief Justice of the United States175,000
Associate Justices of the Supreme Court165,000
Judges: 
U.S. Courts of Appeals140,000
Court of Military Appeals140,000
U.S. District Courts135,000
Court of International Trade135,000
Tax Court of the United States135,000
U.S. Claims Court135,000


Sincerely,

Ronald Reagan.

1 Editorial note. This is the text of identical letters addressed to the Speaker of the House of Representatives and the President of the Senate, which were transmitted on January 9, 1989.

Disapproval of Salary Recommendations for 1989 IncreasesPub. L. 101–1, Feb. 7, 1989, 102 Stat. 3, provided: “That the Congress disapproves in their entirety the recommendations transmitted to the Congress by the President on January 9, 1989, under section 225(h) of the Federal Salary Act of 1967.”


Prior Salary RecommendationsA prior recommendation of the President for increases in executive, legislative, and judicial salaries, which was transmitted to Congress on Jan. 5, 1987 (52 F.R. 4125; 101 Stat. 1967), was disapproved by Pub. L. 100–6, § 3, Feb. 12, 1987, 101 Stat. 94. However, such recommendation became effective pursuant to section 359 of this title.
A prior recommendation of the President for increases in executive, legislative, and judicial salaries, which was transmitted to Congress on Jan. 7, 1981 (H.Doc. No. 97–6, Cong. Rec., vol. 127, pt. 1, p. 241, Jan. 9, 1981), was disapproved by House Resolution No. 109, Ninety-sixth Congress, Mar. 12, 1981, Senate Resolution No. 89, Ninety-sixth Congress, Mar. 12, 1981, Senate Resolution No. 90, Ninety-sixth Congress, Mar. 12, 1981, Senate Resolution No. 91, Ninety-sixth Congress, Mar. 12, 1981, and Senate Resolution No. 92, Ninety-sixth Congress, Mar. 12, 1981.
A prior recommendation of the President for increases in executive, legislative, and judicial salaries was transmitted to Congress on Jan. 17, 1977 (42 F.R. 10297; 91 Stat. 1643).
A prior recommendation of the President for increases in executive, legislative, and judicial salaries was transmitted to Congress on Jan. 15, 1969 (34 F.R. 2241; 83 Stat. 863).



§ 359. Effective date of recommendations of President(1) None of the President’s recommendations under section 358 of this title shall take effect unless approved under paragraph (2).

(2)(A) The recommendations of the President under section 358 of this title shall be considered approved under this paragraph if there is enacted into law a bill or joint resolution approving such recommendations in their entirety. This bill or joint resolution shall be passed by recorded vote to reflect the vote of each Member of Congress thereon.

(B)(i) The provisions of this subparagraph are enacted by the Congress—(I) as an exercise of the rulemaking power of the Senate and the House of Representatives and as such shall be considered as part of the rules of each House, and shall supersede other rules only to the extent that they are inconsistent therewith; and

(II) with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedures of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.


(ii) During the 60-calendar-day period beginning on the date that the President transmits his recommendations to the Congress under section 358 of this title, it shall be in order as a matter of highest privilege in each House of Congress to consider a bill or joint resolution, if offered by the majority leader of such House (or a designee), approving such recommendations in their entirety.



(3) Except as provided in paragraph (4), any recommended pay adjustment approved under paragraph (2) shall take effect as of the date proposed by the President under section 358 of this title with respect to such adjustment.

(4)(A) Notwithstanding the approval of the President’s pay recommendations in accordance with paragraph (2), none of those recommendations shall take effect unless, between the date on which the bill or resolution approving those recommendations is signed by the President (or otherwise becomes law) and the earliest date as of which the President proposes (under section 358 of this title) that any of those recommendations take effect, an election of Representatives shall have intervened.

(B) For purposes of this paragraph, the term “election of Representatives” means an election held on the Tuesday following the first Monday of November in any even-numbered calendar year.


(Pub. L. 90–206, title II, § 225(i), Dec. 16, 1967, 81 Stat. 644; Pub. L. 95–19, title IV, § 401(a), Apr. 12, 1977, 91 Stat. 45; Pub. L. 99–190, § 135(e), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 101–194, title VII, § 701(g), Nov. 30, 1989, 103 Stat. 1765.)

Editorial Notes
Amendments1989—Pub. L. 101–194 amended section generally. Prior to amendment, section read as follows:
“(1) The recommendations of the President which are transmitted to the Congress pursuant to section 358 of this title shall be effective as provided in paragraph (2) of this section unless any such recommendation is disapproved by a joint resolution agreed to by the Congress not later than the last day of the 30-day period which begins on the date of which such recommendations are transmitted to the Congress.
“(2) The effective date of the rate or rates of pay which take effect for an office or position under paragraph (1) of this section shall be the first day of the first pay period which begins for such office or position after the end of the 30-day period described in such paragraph.”
1985—Par. (1). Pub. L. 99–190 amended par. (1) generally, substituting provisions relating to the effective date of Presidential recommendations transmitted to Congress pursuant to section 358 of this title, for provisions relating to voting requirements and procedures for Presidential recommendations to Congress.
Par. (2). Pub. L. 99–190 amended par. (2) generally, substituting provisions relating to effective date of rates of pay for offices or positions under par. (1), for provisions relating to later operative dates of Presidential recommendations.
1977—Par. (1). Pub. L. 95–19 substituted provisions directing each house of the Congress to conduct a separate vote within sixty days on each Presidential recommendation with respect to the offices and positions described in section 356(A), (B), (C), and (D) of this title, with the votes to be recorded so as to reflect the votes of each individual member and with each recommendation, if approved, to become effective for the offices and positions covered at the beginning of the first pay period which begins after the thirtieth day following the approval of the recommendation by the second house of the Congress to approve the recommendation, for provisions directing that all or part of the recommendations of the President transmitted to the Congress in the budget under section 358 of this title be effective at the beginning of the first pay period beginning after the thirtieth day following the transmittal of the recommendations to the budget, but only to the extent that, between the date of transmittal of the recommendations in the budget and the beginning of the pay period, there has not been enacted into law a statute establishing rates of pay other than the rates set in the recommendation, neither house of the Congress specifically disapproves all or part of the recommendations, or both.
Par. (2). Pub. L. 95–19 reenacted par. (2) without change.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 360. Effect of recommendations on existing law and prior recommendations
The recommendations of the President taking effect as provided in section 359 of this title shall be held and considered to modify, supersede, or render inapplicable, as the case may be, to the extent inconsistent therewith—(A) all provisions of law enacted prior to the effective date or dates of all or part (as the case may be) of such recommendations (other than any provision of law enacted with respect to such recommendations in the period beginning on the date the President transmits his recommendations to the Congress under section 358 of this title and ending on the date of their approval under section 359(2) of this title), and

(B) any prior recommendations of the President which take effect under this chapter.

(Pub. L. 90–206, title II, § 225(j), Dec. 16, 1967, 81 Stat. 644; Pub. L. 95–19, title IV, § 401(b), Apr. 12, 1977, 91 Stat. 46; Pub. L. 99–190, § 135(f), Dec. 19, 1985, 99 Stat. 1322; Pub. L. 101–194, title VII, § 701(h), Nov. 30, 1989, 103 Stat. 1766.)

Editorial Notes
Amendments1989—Cl. (A). Pub. L. 101–194 substituted “(other than any provision of law enacted with respect to such recommendations in the period beginning on the date the President transmits his recommendations to the Congress under section 358 of this title and ending on the date of their approval under section 359(2) of this title), and” for “(other than any provision of law enacted in the period specified section 359 of this title with respect to such recommendations), and”.
1985—Pub. L. 99–190 substituted “taking effect as provided in section 359 of this title shall” for “transmitted to the Congress immediately following a review conducted by the Commission in one of the fiscal years referred to in section 352(2) and (3) of this title shall, if approved by the Congress as provided in section 359 of this title,”, and in cl. (A) struck out “in paragraph (1) of” before “section 359 of this title”.
1977—Pub. L. 95–19 inserted “, if approved by the Congress as provided in section 359 of this title,”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 361. Publication of recommendations
The recommendations of the President which take effect shall be printed in the Statutes at Large in the same volume as public laws and shall be printed in the Federal Register and included in the Code of Federal Regulations.
(Pub. L. 90–206, title II, § 225(k), Dec. 16, 1967, 81 Stat. 644.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 16, 1967, see section 220(a)(1) of Pub. L. 90–206, set out as a note under section 3110 of Title 5, Government Organization and Employees.



§ 362. Requirements applicable to recommendations
Notwithstanding any other provision of this chapter, the recommendations submitted by the Commission to the President under section 357 of this title, and the recommendations transmitted by the President to the Congress under section 358 of this title, shall be in conformance with the following:(1) Any recommended pay adjustment shall specify the date as of which it is proposed that such adjustment take effect.

(2) The proposed effective date of a pay adjustment may occur no earlier than January 1 of the second fiscal year, and no later than December 31 next following the close of the fifth fiscal year, beginning after the fiscal year in which the Commission conducts its review under section 356 of this title.

(3)(A)(i) The rates of pay recommended for the Speaker of the House of Representatives, the Vice President of the United States, and the Chief Justice of the United States, respectively, shall be equal.

(ii) The rates of pay recommended for the majority and minority leaders of the Senate and the House of Representatives, the President pro tempore of the Senate, and each office or position under section 5312 of title 5 (relating to level I of the Executive Schedule), respectively, shall be equal.

(iii) The rates of pay recommended for a Senator, a Member of the House of Representatives, the Resident Commissioner from Puerto Rico, a Delegate to the House of Representatives, a judge of a district court of the United States, a judge of the United States Court of International Trade, and each office or position under section 5313 of title 5 (relating to level II of the Executive Schedule), respectively, shall be equal.


(B) Nothing in this section shall be considered to require that the rate recommended for any office or position by the President under section 358 of this title be the same as the rate recommended for such office or position by the Commission under section 357 of this title.


(Pub. L. 90–206, title II, § 225(l), as added Pub. L. 101–194, title VII, § 701(i), Nov. 30, 1989, 103 Stat. 1766.)

§ 363. Additional function
The Commission shall, whenever it conducts a review under section 356 of this title, also conduct a review under this section relating to any recruitment or retention problems, and any public policy issues involved in maintaining appropriate ethical standards, with respect to any offices or positions within the Federal public service. Any findings or recommendations under this section shall be included by the Commission as part of its report to the President under section 357 of this title.
(Pub. L. 90–206, title II, § 225(m), as added Pub. L. 101–194, title VII, § 701(j), Nov. 30, 1989, 103 Stat. 1767.)

§ 364. Provision relating to certain other pay adjustments(1) A provision of law increasing the rate of pay payable for an office or position within the purview of subparagraph (A), (B), (C), or (D) of section 356 of this title shall not take effect before the beginning of the Congress following the Congress during which such provision is enacted.

(2) For purposes of this section, a provision of law enacted during the period beginning on the Tuesday following the first Monday of November of an even-numbered year of any Congress and ending at noon on the following January 3 shall be considered to have been enacted during the first session of the following Congress.

(3) Nothing in this section shall be considered to apply with respect to any pay increase—(A) which takes effect under the preceding sections of this chapter;

(B) which is based on a change in the Employment Cost Index (as determined under section 704(a)(1) of the Ethics Reform Act of 1989) or which is in lieu of any pay adjustment which might otherwise be made in a year based on a change in such index (as so determined); or

(C) which takes effect under section 702 or 703 of the Ethics Reform Act of 1989.


(Pub. L. 90–206, title II, § 225(n), as added Pub. L. 101–194, title VII, § 701(k), Nov. 30, 1989, 103 Stat. 1767.)

Editorial Notes

References in TextSections 702, 703, and 704(a)(1) of the Ethics Reform Act of 1989, referred to in par. (3)(B), (C), are sections 702, 703, and 704(a)(1) of Pub. L. 101–194 which are set out as notes under sections 5303 and 5318 of Title 5, Government Organization and Employees.




CHAPTER 12—CONTESTED ELECTIONS



Sec.


381.Definitions.


382.Notice of contest.


383.Response of contestee.


384.Service and filing of papers other than notice of contest.


385.Default of contestee.


386.Deposition.


387.Notice of depositions.


388.Subpena for attendance at deposition.


389.Officer and witness fees.


390.Penalty for failure to appear, testify, or produce documents.


391.Certification and filing of depositions.


392.Record.


393.Filing of pleadings, motions, depositions, appendixes, briefs, and other papers.


394.Computation of time.


395.Death of contestant.


396.Allowance of party’s expenses.



§ 381. Definitions
For purposes of this chapter:(1) The term “election” means an official general or special election to choose a Representative in, or Delegate or Resident Commissioner to, the Congress, but that term does not include a primary election, or a caucus or convention of a political party.

(2) The term “candidate” means an individual (A) whose name is printed on the official ballot for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress, or (B) notwithstanding his name is not printed on such ballot, who seeks election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress by write-in votes, provided that he is qualified for such office and that, under the law of the State in which the congressional district is located, write-in voting for such office is permitted and he is eligible to receive write-in votes in such election.

(3) The term “contestant” means an individual who contests the election of a Member of the House of Representatives under this chapter.

(4) The term “contestee” means a Member of the House of Representatives whose election is contested under this chapter.

(5) The term “Member of the House of Representatives” means an incumbent Representative in, or Delegate or Resident Commissioner to, the Congress, or an individual who has been elected to such office but has not taken the oath of office.

(6) The term “Clerk” means the Clerk of the House of Representatives.

(7) The term “committee” means the Committee on House Oversight of the House of Representatives.

(8) The term “State” means a State of the United States and any territory or possession of the United States.

(9) The term “write-in vote” means a vote cast for a person whose name does not appear on the official ballot by writing in the name of such person on such ballot or by any other method prescribed by the law of the State in which the election is held.

(Pub. L. 91–138, § 2, Dec. 5, 1969, 83 Stat. 284; Pub. L. 104–186, title II, § 211(1), (2), Aug. 20, 1996, 110 Stat. 1743, 1744.)

Editorial Notes
Amendments1996—Pub. L. 104–186, § 211(1)(A)–(C), substituted “chapter:” for “chapter—” in introductory provisions, redesignated subdivs. (a) to (i) as pars. (1) to (9), respectively, and realigned margins of pars. (1) to (9).
Par. (1). Pub. L. 104–186, § 211(2)(A), substituted “, or Delegate or Resident Commissioner to, the Congress, but that term” for “or Resident Commissioner to the Congress of the United States, but”.
Par. (2). Pub. L. 104–186, § 211(2)(B), substituted “office of Representative in, or Delegate or Resident Commissioner to, the Congress” for “House of Representatives of the United States” in subpar. (A) and “House of Representatives” in subpar. (B).
Pub. L. 104–186, § 211(1)(D), redesignated pars. (1) and (2) as subpars. (A) and (B), respectively.
Pars. (3), (4). Pub. L. 104–186, § 211(2)(C), (D), struck out “of the United States” after “House of Representatives”.
Par. (5). Pub. L. 104–186, § 211(2)(E), substituted “term ‘Member of the House of Representatives’ means an incumbent Representative in, or Delegate or Resident Commissioner to, the Congress, or an individual who has been elected to such office” for “term ‘Member’ means an incumbent Representative in or Resident Commissioner to the Congress of the United States, or an individual who has been elected to either of such offices”.
Par. (6). Pub. L. 104–186, § 211(2)(F), struck out “of the United States” after “House of Representatives”.
Par. (7). Pub. L. 104–186, § 211(2)(G), substituted “House Oversight of the House of Representatives” for “House Administration of the House of Representatives of the United States”.
Par. (8). Pub. L. 104–186, § 211(2)(H), substituted “means a State of the United States and any territory or” for “includes territory and”.
Par. (9). Pub. L. 104–186, § 211(1)(A), (C), redesignated former subsec. (i) as par. (9).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective DatePub. L. 91–138, § 19, Dec. 5, 1969, 83 Stat. 291, provided that: “The provisions of, and the repeals made by, this Act [enacting this chapter and repealing sections 201 to 226 of this title] shall apply with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after the date of enactment of this Act [Dec. 5, 1969].”


Short TitlePub. L. 91–138, § 1, Dec. 5, 1969, 83 Stat. 284, provided that: “This Act [enacting this chapter and repealing sections 201 to 226 of this title] may be cited as the ‘Federal Contested Election Act’.”




§ 382. Notice of contest(a) Filing of noticeWhoever, having been a candidate for election in the last preceding election and claiming a right to such office, intends to contest the election of a Member of the House of Representatives, shall, within thirty days after the result of such election shall have been declared by the officer or Board of Canvassers authorized by law to declare such result, file with the Clerk and serve upon the contestee written notice of his intention to contest such election.


(b) Contents and form of noticeSuch notice shall state with particularity the grounds upon which contestant contests the election and shall state that an answer thereto must be served upon contestant under section 383 of this title within thirty days after service of such notice. Such notice shall be signed by contestant and verified by his oath or affirmation.


(c) Service of notice; proof of serviceService of the notice of contest upon contestee shall be made as follows:(1) by delivering a copy to him personally;

(2) by leaving a copy at his dwelling house or usual place of abode with a person of discretion not less than sixteen years of age then residing therein;

(3) by leaving a copy at his principal office or place of business with some person then in charge thereof;

(4) by delivering a copy to an agent authorized by appointment to receive service of such notice;

(5) by mailing a copy by registered or certified mail addressed to contestee at his residence or principal office or place of business. Service by mail is complete upon mailing; or

(6) the verified return by the person so serving such notice, setting forth the time and manner of such service shall be proof of same, and the return post office receipt shall be proof of the service of said notice mailed by registered or certified mail as aforesaid. Proof of service shall be made to the Clerk promptly and in any event within the time during which the contestee must answer the notice of contest. Failure to make proof of service does not affect the validity of the service.


(Pub. L. 91–138, § 3, Dec. 5, 1969, 83 Stat. 284; Pub. L. 104–186, title II, § 211(3), Aug. 20, 1996, 110 Stat. 1744.)

Editorial Notes
Amendments1996—Subsec. (a). Pub. L. 104–186, § 211(3)(A), struck out “to the House of Representatives” after “for election”.
Subsec. (c)(4), (5). Pub. L. 104–186, § 211(3)(B), struck out “or” at end of par. (4) and inserted “or” at end of par. (5).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 383. Response of contestee(a) AnswerAny contestee upon whom a notice of contest as described in section 382 of this title shall be served, shall, within thirty days after the service thereof, serve upon contestant a written answer to such notice, admitting or denying the averments upon which contestant relies. If contestee is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this shall have the effect of a denial. Such answer shall set forth affirmatively any other defenses, in law or fact, on which contestee relies. Contestee shall sign and verify such answer by oath or affirmation.


(b) Defenses by motion prior to answerAt the option of contestee, the following defenses may be made by motion served upon contestant prior to contestee’s answer:(1) Insufficiency of service of notice of contest.

(2) Lack of standing of contestant.

(3) Failure of notice of contest to state grounds sufficient to change result of election.

(4) Failure of contestant to claim right to contestee’s seat.


(c) Motion for more definite statementIf a notice of contest to which an answer is required is so vague or ambiguous that the contestee cannot reasonably be required to frame a responsive answer, he may move for a more definite statement before interposing his answer. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the committee is not obeyed within ten days after notice of the order or within such other time as the committee may fix, the committee may dismiss the action, or make such order as it deems just.


(d) Time for serving answer after service of motionService of a motion permitted under this section alters the time for serving the answer as follows, unless a different time is fixed by order of the committee: If the committee denies the motion or postpones its disposition until the hearing on the merits, the answer shall be served within ten days after notice of such action. If the committee grants a motion for a more definite statement the answer shall be served within ten days after service of the more definite statement.


(Pub. L. 91–138, § 4, Dec. 5, 1969, 83 Stat. 285.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 384. Service and filing of papers other than notice of contest(a) Modes of serviceExcept for the notice of contest, every paper required to be served shall be served upon the attorney representing the party, or, if he is not represented by an attorney, upon the party himself. Service upon the attorney or upon a party shall be made:(1) by delivering a copy to him personally;

(2) by leaving it at his principal office with some person then in charge thereof; or if the office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with a person of discretion not less than sixteen years of age then residing therein; or

(3) by mailing it addressed to the person to be served at his residence or principal office. Service by mail is complete upon mailing.


(b) Filing of papers with clerkAll papers subsequent to the notice of contest required to be served upon the opposing party shall be filed with the Clerk either before service or within a reasonable time thereafter.


(c) Proof of servicePapers filed subsequent to the notice of contest shall be accompanied by proof of service showing the time and manner of service, made by affidavit of the person making service or by certificate of an attorney representing the party in whose behalf service is made. Failure to make proof of service does not affect the validity of such service.


(Pub. L. 91–138, § 5, Dec. 5, 1969, 83 Stat. 286.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 385. Default of contestee
The failure of contestee to answer the notice of contest or to otherwise defend as provided by this chapter shall not be deemed an admission of the truth of the averments in the notice of contest. Notwithstanding such failure, the burden is upon contestant to prove that the election results entitle him to contestee’s seat.
(Pub. L. 91–138, § 6, Dec. 5, 1969, 83 Stat. 286.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 386. Deposition(a) Oral examinationEither party may take the testimony of any person, including the opposing party, by deposition upon oral examination for the purpose of discovery or for use as evidence in the contested election case, or for both purposes. Depositions shall be taken only within the time for the taking of testimony prescribed in this section.


(b) Scope of examinationWitnesses may be examined regarding any matter, not privileged, which is relevant to the subject matter involved in the pending contested election case, whether it relates to the claim or defense of the examining party or the claim or defense of the opposing party, including the existence, description, nature, custody, condition and location of any books, papers, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts. After the examining party has examined the witness the opposing party may cross examine.


(c) Order and time of taking testimonyThe order in which the parties may take testimony shall be as follows:(1) Contestant may take testimony within thirty days after service of the answer, or, if no answer is served within the time provided in section 383 of this title, within thirty days after the time for answer has expired.

(2) Contestee may take testimony within thirty days after contestant’s time for taking testimony has expired.

(3) If contestee has taken any testimony or has filed testimonial affidavits or stipulations under section 387(c) of this title, contestant may take rebuttal testimony within ten days after contestee’s time for taking testimony has expired.


(d) Officer before whom testimony may be takenTestimony shall be taken before an officer authorized to administer oaths by the laws of the United States or of the place where the examination is held.


(e) SubpenaAttendance of witnesses may be compelled by subpena as provided in section 388 of this title.


(f) Taking of testimony by party or his agentAt the taking of testimony, a party may appear and act in person, or by his agent or attorney.


(g) Conduct of examination; recordation of testimony; notation of objections; interrogatoriesThe officer before whom testimony is to be taken shall put the witness under oath and shall personally, or by someone acting under his direction and in his presence, record the testimony of the witness. The testimony shall be taken stenographically and transcribed. All objections made at the time of examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. Evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, a party served with a notice of deposition may transmit written interrogatories to the officer, who shall propound them to the witness and record the answers verbatim.


(h) Examination of deposition by witness; signature of witness or officer; use of depositionWhen the testimony is fully transcribed, the deposition shall be submitted to the witness for examination and shall be read to or by him, unless such examination and reading are waived by the witness and the parties. Any changes in the form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall be signed by the witness, unless the parties by stipulation waive the signing or the witness is ill or cannot be found or refuses to sign. If the deposition is not signed by the witness, the officer shall sign it and note on the deposition the fact of the waiver or of the illness or the absence of the witness or the fact of refusal to sign together with the reason, if any, given therefor; and the deposition may then be used as fully as though signed, unless on a motion to suppress, the committee rules that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.


(Pub. L. 91–138, § 7, Dec. 5, 1969, 83 Stat. 286.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 387. Notice of depositions(a) Time for service; formA party desiring to take the deposition of any person upon oral examination shall serve written notice on the opposing party not later than two days before the date of the examination. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined. A copy of such notice, together with proof of such service thereof, shall be attached to the deposition when it is filed with the Clerk.


(b) Testimony by stipulationBy written stipulation of the parties, the deposition of a witness may be taken without notice. A copy of such stipulation shall be attached to the deposition when it is filed with the Clerk.


(c) Testimony by affidavit; time for filingBy written stipulation of the parties, the testimony of any witness of either party may be filed in the form of an affidavit by such witness or the parties may agree what a particular witness would testify to if his deposition were taken. Such testimonial affidavits or stipulations shall be filed within the time limits prescribed for the taking of testimony in section 386 of this title.


(Pub. L. 91–138, § 8, Dec. 5, 1969, 83 Stat. 287.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 388. Subpena for attendance at deposition(a) IssuanceUpon application of any party, a subpena for attendance at a deposition shall be issued by:(1) a judge or clerk of the United States district court for the district in which the place of examination is located;

(2) a judge or clerk of any court of record of the State in which the place of examination is located; or

(3) a judge or clerk of any court of record of the county in which the place of examination is located.


(b) Time, method, and proof of serviceService of the subpena shall be made upon the witness no later than three days before the day on which his attendance is directed. A subpena may be served by any person who is not a party to the contested election case and is not less than eighteen years of age. Service of a subpena upon a person named therein shall be made by delivering a copy thereof to such person and by tendering to him the fee for one day’s attendance and the mileage allowed by section 389 of this title. Written proof of service shall be made under oath by the person making same and shall be filed with the Clerk.


(c) Place of examinationA witness may be required to attend an examination only in the county wherein he resides or is employed, or transacts his business in person, or is served with a subpena, or within forty miles of the place of service.


(d) FormEvery subpena shall state the name and title of the officer issuing same and the title of the contested election case, and shall command each person to whom it is directed to attend and give testimony at a time and place and before an officer specified therein.


(e) Production of documentsA subpena may also command the person to whom it is directed to produce the books, papers, documents, or other tangible things designated therein, but the committee, upon motion promptly made and in any event at or before the time specified in the subpena for compliance therewith, may (1) quash or modify the subpena if it is unreasonable or oppressive, or (2) condition denial of the motion upon the advancement by the party in whose behalf the subpena is issued of the reasonable cost of producing the books, papers, documents, or tangible things. In the case of public records or documents, copies thereof, certified by the person having official custody thereof, may be produced in lieu of the originals.


(Pub. L. 91–138, § 9, Dec. 5, 1969, 83 Stat. 288.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 389. Officer and witness fees(a) Each judge, clerk of court, or other officer who issues any subpena or takes a deposition and each person who serves any subpena or other paper herein authorized shall be entitled to receive from the party at whose instance the service shall have been performed such fees as are allowed for similar services in the district courts of the United States.

(b) Witnesses whose depositions are taken shall be entitled to receive from the party at whose instance the witness appeared the same fees and travel allowance paid to witnesses subpenaed to appear before the House of Representatives or its committees.

(Pub. L. 91–138, § 10, Dec. 5, 1969, 83 Stat. 288.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 390. Penalty for failure to appear, testify, or produce documents
Every person who, having been subpenaed as a witness under this chapter to give testimony or to produce documents, willfully makes default, or who, having appeared, refuses to answer any question pertinent to the contested election case, shall be deemed guilty of a misdemeanor punishable by fine of not more than $1,000 nor less than $100 or imprisonment for not less than one month nor more than twelve months, or both.
(Pub. L. 91–138, § 11, Dec. 5, 1969, 83 Stat. 288.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 391. Certification and filing of depositions(a) Sealing of papers; deposit with clerkThe officer before whom any deposition is taken shall certify thereon that the witness was duly sworn by him and that the deposition is a true record of the testimony given by the witness. He shall then securely seal the deposition, together with any papers produced by the witness and the notice of deposition or stipulation, if the deposition was taken without notice, in an envelope endorsed with the title of the contested election case and marked “Deposition of (here insert name of witness)” and shall within thirty days after completion of the witness’ testimony, file it with the Clerk.


(b) Notification of filingAfter filing the deposition, the officer shall promptly notify the parties of its filing.


(c) Copy of deposition to parties or deponentsUpon payment of reasonable charges therefor, not to exceed the charges allowed in the district court of the United States for the district wherein the place of examination is located, the officer shall furnish a copy of deposition to any party or the deponent.


(Pub. L. 91–138, § 12, Dec. 5, 1969, 83 Stat. 289.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 392. Record(a) Hearing on papers, depositions, and exhibitsContested election cases shall be heard by the committee on the papers, depositions, and exhibits filed with the Clerk. Such papers, depositions, and exhibits shall constitute the record of the case.


(b) Appendix to contestant’s briefContestant shall print as an appendix to his brief those portions of the record which he desires the committee to consider in order to decide the case and such other portions of the record as may be prescribed by the rules of the committee.


(c) Appendix to contestee’s briefContestee shall print as an appendix to his brief those portions of the record not printed by contestant which contestee desires the committee to consider in order to decide the case.


(d) Contestant’s brief; service on contesteeWithin forty-five days after the time for both parties to take testimony has expired, contestant shall serve on contestee his printed brief of the facts and authorities relied on to establish his case together with his appendix.


(e) Contestee’s brief; service on contestantWithin thirty days of service of contestant’s brief and appendix, contestee shall serve on contestant his printed brief of the facts and authorities relied on to establish his case together with his appendix.


(f) Reply brief of contestantWithin ten days after service of contestee’s brief and appendix, contestant may serve on contestee a printed reply brief.


(g) Form of briefs; number of copies served and filedThe form and length of the briefs, the form of the appendixes, and the number of copies to be served and filed shall be in accordance with such rules as the committee may prescribe.


(Pub. L. 91–138, § 13, Dec. 5, 1969, 83 Stat. 289.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 393. Filing of pleadings, motions, depositions, appendixes, briefs, and other papers(a) Filings of pleadings, motions, depositions, appendixes, briefs, and other papers shall be accomplished by:(1) delivering a copy thereof to the Clerk of the House of Representatives at his office in Washington, District of Columbia, or to a member of his staff at such office; or

(2) mailing a copy thereof, by registered or certified mail, addressed to the Clerk at the House of Representatives, Washington, District of Columbia: Provided, That if such copy is not actually received, another copy shall be filed within a reasonable time; and

(3) delivering or mailing, simultaneously with the delivery or mailing of a copy thereof under paragraphs (1) and (2) of this subsection, such additional copies as the committee may by rule prescribe.


(b) All papers filed with the Clerk pursuant to this chapter shall be promptly transmitted by him to the committee.

(Pub. L. 91–138, § 14, Dec. 5, 1969, 83 Stat. 289.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 394. Computation of time(a) Method of computing timeIn computing any period of time prescribed or allowed by this chapter or by the rules or any order of the committee, the day of the act, event, or default after which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period shall run until the end of the next day which is neither a Saturday, a Sunday, nor a legal holiday. When the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. For the purposes of this chapter, “legal holiday” shall mean New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Veterans Day, Thanksgiving Day, Christmas Day, and any other day appointed as a holiday by the President or the Congress of the United States.


(b) Service by mailWhenever a party has the right or is required to do some act or take some proceeding within a prescribed period after the service of a pleading, motion, notice, brief, or other paper upon him, which is served upon him by mail, three days shall be added to the prescribed period.


(c) Enlargement of timeWhen by this chapter or by the rules or any order of the committee an act is required or allowed to be done at or within a specified time, the committee, for good cause shown, may at any time in its discretion (1) with or without motion or notice, order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order, or (2) upon motion made after the expiration of the specified period, permit the act to be done where the failure to act was the result of excusable neglect, but it shall not extend the time for serving and filing the notice of contest under section 382 of this title.


(Pub. L. 91–138, § 15, Dec. 5, 1969, 83 Stat. 290.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 395. Death of contestant
In the event of the death of the contestant, the contested election case shall abate.
(Pub. L. 91–138, § 16, Dec. 5, 1969, 83 Stat. 290.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.



§ 396. Allowance of party’s expenses
The committee may allow any party reimbursement from the applicable accounts of the House of Representatives of his reasonable expenses of the contested election case, including reasonable attorneys fees, upon the verified application of such party accompanied by a complete and detailed account of his expenses and supporting vouchers and receipts.
(Pub. L. 91–138, § 17, Dec. 5, 1969, 83 Stat. 290; Pub. L. 104–186, title II, § 211(4), Aug. 20, 1996, 110 Stat. 1744.)

Editorial Notes
Amendments1996—Pub. L. 104–186 substituted “applicable accounts” for “contingent fund”.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any general or special election for Representative in, or Resident Commissioner to, the Congress of the United States occurring after Dec. 5, 1969, see section 19 of Pub. L. 91–138, set out as a note under section 381 of this title.




CHAPTER 13—JOINT COMMITTEE ON CONGRESSIONAL OPERATIONS
§§ 411 to 417. Repealed. Pub. L. 104–186, title II, § 212(1)(A), (2), Aug. 20, 1996, 110 Stat. 1745

Section 411, Pub. L. 91–510, title IV, § 401, Oct. 26, 1970, 84 Stat. 1187, created a 10-member Joint Committee on Congressional Operations.


Section 412, Pub. L. 91–510, title IV, § 402, Oct. 26, 1970, 84 Stat. 1187, enumerated duties of Joint Committee.


Section 412a, based on H. Res. No. 988, § 206, Ninety-third Congress, Oct. 8, 1974, enacted into permanent law by Pub. L. 93–554, title I, ch. III, § 101, Dec. 27, 1974, 88 Stat. 1777, related to continuing study of jurisdiction of House standing committees by House members of Joint Committee, periodic report to House Committee on Rules, and contents and purposes of such report.


Section 413, Pub. L. 91–510, title IV, § 403, Oct. 26, 1970, 84 Stat. 1188, related to powers of Joint Committee, including rulemaking, issuing subpenas, and administering oaths.


Section 414, Pub. L. 91–510, title IV, § 404, Oct. 26, 1970, 84 Stat. 1188, authorized Joint Committee to appoint and manage professional staff members and to utilize Government services, personnel, consultants, and experts.


Section 415, Pub. L. 91–510, title IV, § 405, Oct. 26, 1970, 84 Stat. 1188, related to records of Joint Committee.


Section 416, Pub. L. 91–510, title IV, § 406, Oct. 26, 1970, 84 Stat. 1189, established Office of Placement and Office Management which was subject to supervision and control of Joint Committee.


Section 417, Pub. L. 91–510, title IV, § 407, Oct. 26, 1970, 84 Stat. 1189, directed that expenses of Joint Committee be paid from contingent fund of House of Representatives.




CHAPTER 14—FEDERAL ELECTION CAMPAIGNS




SUBCHAPTER I—DISCLOSURE OF FEDERAL CAMPAIGN FUNDS


Sec.


431 to 434.Transferred.


435, 436.Repealed.


437.Transferred.


437a, 437b.Repealed.


437c, 437d.Transferred.


437e.Repealed.


437f to 439a.Transferred.


439b.Repealed.


439c.Transferred.


440, 441.Repealed.


441a to 441i.Transferred.


441j.Repealed.


441k, 442.Transferred.



SUBCHAPTER II—GENERAL PROVISIONS


451 to 455.Transferred.


456.Repealed.


457.Transferred.



SUBCHAPTER I—DISCLOSURE OF FEDERAL CAMPAIGN FUNDS
§ 431. Transferred
Editorial Notes
Codification
Section 431 was editorially reclassified as section 30101 of Title 52, Voting and Elections.



§ 432. Transferred
Editorial Notes
Codification
Section 432 was editorially reclassified as section 30102 of Title 52, Voting and Elections.



§ 433. Transferred
Editorial Notes
Codification
Section 433 was editorially reclassified as section 30103 of Title 52, Voting and Elections.



§ 434. Transferred
Editorial Notes
Codification
Section 434 was editorially reclassified as section 30104 of Title 52, Voting and Elections.



§§ 435, 436. Repealed. Pub. L. 96–187, title I, § 105(1), Jan. 8, 1980, 93 Stat. 1354

Section 435, Pub. L. 92–225, title III, § 305, Feb. 7, 1972, 86 Stat. 16; Pub. L. 93–443, title II, § 205(a), Oct. 15, 1974, 88 Stat. 1278, related to requirements for campaign advertising.


Section 436, Pub. L. 92–225, title III, § 306, Feb. 7, 1972, 86 Stat. 16; Pub. L. 93–443, title II, §§ 206, 207, 208(c)(5), Oct. 15, 1974, 88 Stat. 1278, 1279, 1286; Pub. L. 94–283, title I, § 115(a), May 11, 1976, 90 Stat. 495, set forth formal requirements respecting reports and statements.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as an Effective Date of 1980 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 437. Transferred
Editorial Notes
Codification
Section 437 was editorially reclassified as section 30105 of Title 52, Voting and Elections.



§ 437a. Repealed. Pub. L. 94–283, title I, § 105, May 11, 1976, 90 Stat. 481

Section, Pub. L. 92–225, title III, § 308, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1279, required the filing of reports with the Commission by certain named persons other than individuals who act to influence others to vote for or against political candidates. See section 30120 et seq. of Title 52, Voting and Elections.

Statutory Notes and Related Subsidiaries
Savings ProvisionRepeal by Pub. L. 94–283 not to release or extinguish any penalty, forfeiture, or liability incurred under this section, with this section or penalty to be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of any penalty, forfeiture, or liability, see section 114 of Pub. L. 94–283, set out as a note under section 441 of this title.



§ 437b. Repealed. Pub. L. 96–187, title I, § 105(1), Jan. 8, 1980, 93 Stat. 1354

Section, Pub. L. 92–225, title III, § 308, formerly § 309, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1280; renumbered § 308 and amended Pub. L. 94–283, title I, §§ 105, 106, 115(i), May 11, 1976, 90 Stat. 481, 496, set forth provisions respecting designation, etc., of campaign depositories.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as an Effective Date of 1980 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 437c. Transferred
Editorial Notes
Codification
Section 437c was editorially reclassified as section 30106 of Title 52, Voting and Elections.



§ 437d. Transferred
Editorial Notes
Codification
Section 437d was editorially reclassified as section 30107 of Title 52, Voting and Elections.



§ 437e. Repealed. Pub. L. 96–187, title I, § 105(1), Jan. 8, 1980, 93 Stat. 1354

Section, Pub. L. 92–225, title III, § 311, formerly § 312, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1283; renumbered § 311, Pub. L. 94–283, title I, § 105, May 11, 1976, 90 Stat. 481, related to reports to the President and Congress.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as an Effective Date of 1980 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 437f. Transferred
Editorial Notes
Codification
Section 437f was editorially reclassified as section 30108 of Title 52, Voting and Elections.



§ 437g. Transferred
Editorial Notes
Codification
Section 437g was editorially reclassified as section 30109 of Title 52, Voting and Elections.



§ 437h. Transferred
Editorial Notes
Codification
Section 437h was editorially reclassified as section 30110 of Title 52, Voting and Elections.



§ 438. Transferred
Editorial Notes
Codification
Section 438 was editorially reclassified as section 30111 of Title 52, Voting and Elections.

Statutory Notes and Related Subsidiaries
Annual Reports for Calendar Years Beginning After Dec. 31, 1972Pub. L. 93–443, title II, § 209(a)(2), Oct. 15, 1974, 88 Stat. 1287, provided that notwithstanding a provision of the Federal Election Campaign Act of 1971 requiring an annual report, no such annual report was required with respect to any calendar year beginning after December 31, 1972.



§ 438a. Transferred
Editorial Notes
Codification
Section 438a was editorially reclassified as section 30112 of Title 52, Voting and Elections.



§ 439. Transferred
Editorial Notes
Codification
Section 439 was editorially reclassified as section 30113 of Title 52, Voting and Elections.



§ 439a. Transferred
Editorial Notes
Codification
Section 439a was editorially reclassified as section 30114 of Title 52, Voting and Elections.



§ 439b. Repealed. Pub. L. 96–187, title I, § 105(1), Jan. 8, 1980, 93 Stat. 1354

Section, Pub. L. 92–225, title III, § 318, formerly § 319, as added Pub. L. 93–443, title II, § 210, Oct. 15, 1974, 88 Stat. 1289; renumbered § 318, Pub. L. 94–283, title I, § 105, May 11, 1976, 90 Stat. 481, set forth prohibitions respecting franked solicitations.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as an Effective Date of 1980 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 439c. Transferred
Editorial Notes
Codification
Section 439c was editorially reclassified as section 30115 of Title 52, Voting and Elections.



§ 440. Repealed. Pub. L. 93–443, title I, § 101(f)(4), Oct. 15, 1974, 88 Stat. 1268

Section, Pub. L. 92–225, title III, § 310, Feb. 7, 1972, 86 Stat. 19, related to prohibition of contributions in the name of another. See section 30122 of Title 52, Voting and Elections.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 441. Repealed. Pub. L. 94–283, title I, § 112(1), May 11, 1976, 90 Stat. 486

Section, Pub. L. 92–225, title III, § 320, formerly § 311, Feb. 7, 1972, 86 Stat. 19; renumbered § 321, Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1279; renumbered § 320, Pub. L. 94–283, title I, § 105, May 11, 1976, 90 Stat. 481, provided penalties of not more than $1,000 fine or not more than 1 year imprisonment, or both for violations of this subchapter.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 94–283, title I, § 114, May 11, 1976, 90 Stat. 495, provided that: “Except as otherwise provided by this Act [see Tables for classification], the repeal by this Act of any section or penalty shall not have the effect of releasing or extinguishing any penalty, forfeiture, or liability incurred under such section or penalty, and such section or penalty shall be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of any penalty, forfeiture, or liability.”




§ 441a. Transferred
Editorial Notes
Codification
Section 441a was editorially reclassified as section 30116 of Title 52, Voting and Elections.



§ 441a–1. Transferred
Editorial Notes
Codification
Section 441a–1 was editorially reclassified as section 30117 of Title 52, Voting and Elections.



§ 441b. Transferred
Editorial Notes
Codification
Section 441b was editorially reclassified as section 30118 of Title 52, Voting and Elections.



§ 441c. Transferred
Editorial Notes
Codification
Section 441c was editorially reclassified as section 30119 of Title 52, Voting and Elections.



§ 441d. Transferred
Editorial Notes
Codification
Section 441d was editorially reclassified as section 30120 of Title 52, Voting and Elections.



§ 441e. Transferred
Editorial Notes
Codification
Section 441e was editorially reclassified as section 30121 of Title 52, Voting and Elections.



§ 441f. Transferred
Editorial Notes
Codification
Section 441f was editorially reclassified as section 30122 of Title 52, Voting and Elections.



§ 441g. Transferred
Editorial Notes
Codification
Section 441g was editorially reclassified as section 30123 of Title 52, Voting and Elections.



§ 441h. Transferred
Editorial Notes
Codification
Section 441h was editorially reclassified as section 30124 of Title 52, Voting and Elections.



§ 441i. Transferred
Editorial Notes
Codification
Section 441i was editorially reclassified as section 30125 of Title 52, Voting and Elections.



§ 441j. Repealed. Pub. L. 96–187, title I, § 105(1), Jan. 8, 1980, 93 Stat. 1354

Section, Pub. L. 92–225, title III, § 329, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 494, set forth provisions respecting penalties for violations of the Federal Election Campaign Act of 1971.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as an Effective Date of 1980 Amendment note under section 30101 of Title 52, Voting and Elections.



§ 441k. Transferred
Editorial Notes
Codification
Section 441k was editorially reclassified as section 30126 of Title 52, Voting and Elections.



§ 442. Transferred
Editorial Notes
Codification
Section 442 was editorially reclassified as section 6566 of this title.




SUBCHAPTER II—GENERAL PROVISIONS
§ 451. Transferred
Editorial Notes
Codification
Section 451 was editorially reclassified as section 30141 of Title 52, Voting and Elections.



§ 452. Transferred
Editorial Notes
Codification
Section 452 was editorially reclassified as section 30142 of Title 52, Voting and Elections.



§ 453. Transferred
Editorial Notes
Codification
Section 453 was editorially reclassified as section 30143 of Title 52, Voting and Elections.



§ 454. Transferred
Editorial Notes
Codification
Section 454 was editorially reclassified as section 30144 of Title 52, Voting and Elections.



§ 455. Transferred
Editorial Notes
Codification
Section 455 was editorially reclassified as section 30145 of Title 52, Voting and Elections.



§ 456. Repealed. Pub. L. 94–283, title I, § 111, May 11, 1976, 90 Stat. 486

Section, Pub. L. 92–225, title IV, § 407, as added Pub. L. 93–443, title III, § 302, Oct. 15, 1974, 88 Stat. 1290, gave Commission additional enforcement authority by providing for disqualification of candidates for Federal office from elections for Federal office for a period of time following a finding by Commission that candidate failed to file a required report.

Statutory Notes and Related Subsidiaries
Savings ProvisionRepeal by Pub. L. 94–283 not to release or extinguish any penalty, forfeiture, or liability incurred under this section or penalty, with this section or penalty to be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of any penalty, forfeiture, or liability, see section 114 of Pub. L. 94–283, set out as a note under section 441 of this title.



§ 457. Transferred
Editorial Notes
Codification
Section 457 was editorially reclassified as section 30146 of Title 52, Voting and Elections.





CHAPTER 15—OFFICE OF TECHNOLOGY ASSESSMENT



Sec.


471.Congressional findings and declaration of purpose.


472.Office of Technology Assessment.


473.Technology Assessment Board.


474.Director of Office of Technology Assessment.


475.Powers of Office of Technology Assessment.


476.Technology Assessment Advisory Council.


477.Utilization of services of Library of Congress.


478.Utilization of the Government Accountability Office.


479.Coordination of activities with National Science Foundation.


480.Omitted.


481.Authorization of appropriations; availability of appropriations.



§ 471. Congressional findings and declaration of purpose
The Congress hereby finds and declares that:(a) As technology continues to change and expand rapidly, its applications are—(1) large and growing in scale; and

(2) increasingly extensive, pervasive, and critical in their impact, beneficial and adverse, on the natural and social environment.


(b) Therefore, it is essential that, to the fullest extent possible, the consequences of technological applications be anticipated, understood, and considered in determination of public policy on existing and emerging national problems.

(c) The Congress further finds that:(1) the Federal agencies presently responsible directly to the Congress are not designed to provide the legislative branch with adequate and timely information, independently developed, relating to the potential impact of technological applications, and

(2) the present mechanisms of the Congress do not and are not designed to provide the legislative branch with such information.


(d) Accordingly, it is necessary for the Congress to—(1) equip itself with new and effective means for securing competent, unbiased information concerning the physical, biological, economic, social, and political effects of such applications; and

(2) utilize this information, whenever appropriate, as one factor in the legislative assessment of matters pending before the Congress, particularly in those instances where the Federal Government may be called upon to consider support for, or management or regulation of, technological applications.


(Pub. L. 92–484, § 2, Oct. 13, 1972, 86 Stat. 797.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 92–484, § 1, Oct. 13, 1972, 86 Stat. 797, provided: “That this Act [enacting this chapter and amending section 1862 of Title 42, The Public Health and Welfare] may be cited as the ‘Technology Assessment Act of 1972’.”



Termination of Office of Technology Assessment
Pub. L. 104–53, title I, §§ 113, 114, Nov. 19, 1995, 109 Stat. 526, provided that:
“Sec. 113. Upon enactment of this Act [Nov. 19, 1995] all employees of the Office of Technology Assessment for 183 days preceding termination of employment who are terminated as a result of the elimination of the Office and who are not otherwise gainfully employed may continue to be paid by the Office of Technology Assessment at their respective salaries for a period not to exceed 60 calendar days following the employee’s date of termination or until the employee becomes otherwise gainfully employed whichever is earlier. Any day for which a former employee receives a payment under this section shall be counted as Federal service for purposes of determining entitlement to benefits, including retirement, annual and sick leave earnings, and health and life insurance. A statement in writing to the Director of the Office of Technology Assessment or his designee by any such employee that he was not gainfully employed during such period or the portion thereof for which payment is claimed shall be accepted as prima facie evidence that he was not so employed.

“Sec. 114. Notwithstanding the provisions of the Federal Property and Administrative Services Act of 1949, as amended [see chapters 1 to 11 of Title 40, Public Buildings, Property, and Works, and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts], or any other provision of law, upon the abolition of the Office of Technology Assessment, all records and property of the Office (including the Unix system, all computer hardware and software, all library collections and research materials, and all photocopying equipment), shall be under the administrative control of the Architect of the Capitol. Not later than December 31, 1995, the Architect shall submit a proposal to transfer such records and property to appropriate support agencies of the Legislative Branch which request such transfer, and shall carry out such transfer subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate.”






§ 472. Office of Technology Assessment(a) CreationIn accordance with the findings and declaration of purpose in section 471 of this title, there is hereby created the Office of Technology Assessment (hereinafter referred to as the “Office”) which shall be within and responsible to the legislative branch of the Government.


(b) CompositionThe Office shall consist of a Technology Assessment Board (hereinafter referred to as the “Board”) which shall formulate and promulgate the policies of the Office, and a Director who shall carry out such policies and administer the operations of the Office.


(c) Functions and dutiesThe basic function of the Office shall be to provide early indications of the probable beneficial and adverse impacts of the applications of technology and to develop other coordinate information which may assist the Congress. In carrying out such function, the Office shall:(1) identify existing or probable impacts of technology or technological programs;

(2) where possible, ascertain cause-and-effect relationships;

(3) identify alternative technological methods of implementing specific programs;

(4) identify alternative programs for achieving requisite goals;

(5) make estimates and comparisons of the impacts of alternative methods and programs;

(6) present findings of completed analyses to the appropriate legislative authorities;

(7) identify areas where additional research or data collection is required to provide adequate support for the assessments and estimates described in paragraph (1) through (5) of this subsection; and

(8) undertake such additional associated activities as the appropriate authorities specified under subsection (d) may direct.


(d) Initiation of assessment activitiesAssessment activities undertaken by the Office may be initiated upon the request of:(1) the chairman of any standing, special, or select committee of either House of the Congress, or of any joint committee of the Congress, acting for himself or at the request of the ranking minority member or a majority of the committee members;

(2) the Board; or

(3) the Director, in consultation with the Board.


(e) Availability of informationAssessments made by the Office, including information, surveys, studies, reports, and findings related thereto, shall be made available to the initiating committee or other appropriate committees of the Congress. In addition, any such information, surveys, studies, reports, and findings produced by the Office may be made available to the public except where—(1) to do so would violate security statutes; or

(2) the Board considers it necessary or advisable to withhold such information in accordance with one or more of the numbered paragraphs in section 552(b) of title 5.


(Pub. L. 92–484, § 3, Oct. 13, 1972, 86 Stat. 797.)

§ 473. Technology Assessment Board(a) MembershipThe Board shall consist of thirteen members as follows:(1) six Members of the Senate, appointed by the President pro tempore of the Senate, three from the majority party and three from the minority party;

(2) six Members of the House of Representatives appointed by the Speaker of the House of Representatives, three from the majority party and three from the minority party; and

(3) the Director, who shall not be a voting member.


(b) Execution of functions during vacancies; filling of vacanciesVacancies in the membership of the Board shall not affect the power of the remaining members to execute the functions of the Board and shall be filled in the same manner as in the case of the original appointment.


(c) Chairman and vice chairman; selection procedureThe Board shall select a chairman and a vice chairman from among its members at the beginning of each Congress. The vice chairman shall act in the place and stead of the chairman in the absence of the chairman. The chairmanship and the vice chairmanship shall alternate between the Senate and the House of Representatives with each Congress. The chairman during each even-numbered Congress shall be selected by the Members of the House of Representatives on the Board from among their number. The vice chairman during each Congress shall be chosen in the same manner from that House of Congress other than the House of Congress of which the chairman is a Member.


(d) Meetings; powers of BoardThe Board is authorized to sit and act at such places and times during the sessions, recesses, and adjourned periods of Congress, and upon a vote of a majority of its members, to require by subpena or otherwise the attendance of such witnesses and the production of such books, papers, and documents, to administer such oaths and affirmations, to take such testimony, to procure such printing and binding, and to make such expenditures, as it deems advisable. The Board may make such rules respecting its organization and procedures as it deems necessary, except that no recommendation shall be reported from the Board unless a majority of the Board assent. Subpenas may be issued over the signature of the chairman of the Board or of any voting member designated by him or by the Board, and may be served by such person or persons as may be designated by such chairman or member. The chairman of the Board or any voting member thereof may administer oaths or affirmations to witnesses.


(Pub. L. 92–484, § 4, Oct. 13, 1972, 86 Stat. 798.)

§ 474. Director of Office of Technology Assessment(a) Appointment; term; compensationThe Director of the Office of Technology Assessment shall be appointed by the Board and shall serve for a term of six years unless sooner removed by the Board. He shall receive basic pay at the rate provided for level III of the Executive Schedule under section 5314 of title 5.


(b) Powers and dutiesIn addition to the powers and duties vested in him by this chapter, the Director shall exercise such powers and duties as may be delegated to him by the Board.


(c) Deputy Director; appointment; functions; compensationThe Director may appoint with the approval of the Board, a Deputy Director who shall perform such functions as the Director may prescribe and who shall be Acting Director during the absence or incapacity of the Director or in the event of a vacancy in the office of Director. The Deputy Director shall receive basic pay at the rate provided for level IV of the Executive Schedule under section 5315 of title 5.


(d) Restrictions on outside employment activities of Director and Deputy DirectorNeither the Director nor the Deputy Director shall engage in any other business, vocation, or employment than that of serving as such Director or Deputy Director, as the case may be; nor shall the Director or Deputy Director, except with the approval of the Board, hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other arrangement under this chapter.


(Pub. L. 92–484, § 5, Oct. 13, 1972, 86 Stat. 799.)

§ 475. Powers of Office of Technology Assessment(a) Use of public and private personnel and organizations; formation of special ad hoc task forces; contracts with governmental, etc., agencies and instrumentalities; advance, progress, and other payments; utilization of services of voluntary and uncompensated personnel; acquisition, holding, and disposal of real and personal property; promulgation of rules and regulationsThe Office shall have the authority, within the limits of available appropriations, to do all things necessary to carry out the provisions of this chapter, including, but without being limited to, the authority to—(1) make full use of competent personnel and organizations outside the Office, public or private, and form special ad hoc task forces or make other arrangements when appropriate;

(2) enter into contracts or other arrangements as may be necessary for the conduct of the work of the Office with any agency or instrumentality of the United States, with any State, territory, or possession or any political subdivision thereof, or with any person, firm, association, corporation, or educational institution, with or without reimbursement, without performance or other bonds, and without regard to section 6101 of title 41;

(3) make advance, progress, and other payments which relate to technology assessment without regard to the provisions of section 3324(a) and (b) of title 31;

(4) accept and utilize the services of voluntary and uncompensated personnel necessary for the conduct of the work of the Office and provide transportation and subsistence as authorized by section 5703 of title 5, for persons serving without compensation;

(5) acquire by purchase, lease, loan, or gift, and hold and dispose of by sale, lease, or loan, real and personal property of all kinds necessary for or resulting from the exercise of authority granted by this chapter; and

(6) prescribe such rules and regulations as it deems necessary governing the operation and organization of the Office.


(b) Recordkeeping by contractors and other parties entering into contracts and other arrangements with Office; availability of books and records to Office and Comptroller General for audit and examinationContractors and other parties entering into contracts and other arrangements under this section which involve costs to the Government shall maintain such books and related records as will facilitate an effective audit in such detail and in such manner as shall be prescribed by the Office, and such books and rec­ords (and related documents and papers) shall be available to the Office and the Comptroller General of the United States, or any of their duly authorized representatives, for the purpose of audit and examination.


(c) Operation of laboratories, pilot plants, or test facilitiesThe Office, in carrying out the provisions of this chapter, shall not, itself, operate any laboratories, pilot plants, or test facilities.


(d) Requests to executive departments or agencies for information, suggestions, estimates, statistics, and technical assistance; duty of executive departments and agencies to furnish information, etc.The Office is authorized to secure directly from any executive department or agency information, suggestions, estimates, statistics, and technical assistance for the purpose of carrying out its functions under this chapter. Each such executive department or agency shall furnish the information, suggestions, estimates, statistics, and technical assistance directly to the Office upon its request.


(e) Requests to heads of executive departments or agencies for detail of personnel; reimbursementOn request of the Office, the head of any executive department or agency may detail, with or without reimbursement, any of its personnel to assist the Office in carrying out its functions under this chapter.


(f) Appointment and compensation of personnelThe Director shall, in accordance with such policies as the Board shall prescribe, appoint and fix the compensation of such personnel as may be necessary to carry out the provisions of this chapter.


(Pub. L. 92–484, § 6, Oct. 13, 1972, 86 Stat. 799.)

Editorial Notes
Codification
In subsec. (a)(2), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3), “section 3324(a) and (b) of title 31” substituted for “section 3648 of the Revised Statutes (31 U.S.C. 529)” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.



§ 476. Technology Assessment Advisory Council(a) Establishment; compositionThe Office shall establish a Technology Assessment Advisory Council (hereinafter referred to as the “Council”). The Council shall be composed of the following twelve members:(1) ten members from the public, to be appointed by the Board, who shall be persons eminent in one or more fields of the physical, biological, or social sciences or engineering or experienced in the administration of technological activities, or who may be judged qualified on the basis of contributions made to educational or public activities;

(2) the Comptroller General; and

(3) the Director of the Congressional Research Service of the Library of Congress.


(b) DutiesThe Council, upon request by the Board, shall—(1) review and make recommendations to the Board on activities undertaken by the Office or on the initiation thereof in accordance with section 472(d) of this title;

(2) review and make recommendations to the Board on the findings of any assessment made by or for the Office; and

(3) undertake such additional related tasks as the Board may direct.


(c) Chairman and Vice Chairman; election by Council from members appointed from public; terms and conditions of serviceThe Council by majority vote, shall elect from its members appointed under subsection (a)(1) of this section a Chairman and a Vice Chairman, who shall serve for such time and under such conditions as the Council may prescribe. In the absence of the Chairman, or in the event of his incapacity, the Vice Chairman shall act as Chairman.


(d) Terms of office of members appointed from public; reappointmentThe term of office of each member of the Council appointed under subsection (a)(1) shall be four years except that any such member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. No person shall be appointed a member of the Council under subsection (a)(1) more than twice. Terms of the members appointed under subsection (a)(1) shall be staggered so as to establish a rotating membership according to such method as the Board may devise.


(e) Payment to Comptroller General and Director of Congressional Research Service of travel and other necessary expenses; payment to members appointed from public of compensation and reimbursement for travel, subsistence, and other necessary expenses(1) The members of the Council other than those appointed under subsection (a)(1) shall receive no pay for their services as members of the Council, but shall be allowed necessary travel expenses (or, in the alternative, mileage for use of privately owned vehicles and payments when traveling on official business at not to exceed the payment prescribed in regulations implementing section 5702 and in 11 So in original. Probably should be followed by “section”. 5704 of title 5), and other necessary expenses incurred by them in the performance of duties vested in the Council, without regard to the provisions of subchapter 1 of chapter 57 and section 5731 of title 5, and regulations promulgated thereunder.

(2) The members of the Council appointed under subsection (a)(1) shall receive compensation for each day engaged in the actual performance of duties vested in the Council at rates of pay not in excess of the daily equivalent of the highest rate of basic pay set forth in the General Schedule of section 5332(a) of title 5, and in addition shall be reimbursed for travel, subsistence, and other necessary expenses in the manner provided for other members of the Council under paragraph (1) of this subsection.


(Pub. L. 92–484, § 7, Oct. 13, 1972, 86 Stat. 800; Pub. L. 99–234, title I, § 107(a), Jan. 2, 1986, 99 Stat. 1759.)

Editorial Notes
Amendments1986—Subsec. (e)(1). Pub. L. 99–234 substituted “payments when traveling on official business at not to exceed the payment prescribed in regulations implementing section 5702 and in” for “a per diem in lieu of subsistence at not to exceed the rate prescribed in sections 5702 and”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–234 effective on effective date of regulations to be promulgated not later than 150 days after Jan. 2, 1986, or 180 days after Jan. 2, 1986, whichever occurs first, see section 301(a) of Pub. L. 99–234, set out as a note under section 5701 of Title 5, Government Organization and Employees.

Termination of Advisory CouncilsAdvisory councils in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a council established by the President or an officer of the Federal Government, such council is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a council established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 477. Utilization of services of Library of Congress(a) Authority of Librarian to make available services and assistance of Congressional Research ServiceTo carry out the objectives of this chapter, the Librarian of Congress is authorized to make available to the Office such services and assistance of the Congressional Research Service as may be appropriate and feasible.


(b) Scope of services and assistanceSuch services and assistance made available to the Office shall include, but not be limited to, all of the services and assistance which the Congressional Research Service is otherwise authorized to provide to the Congress.


(c) Services or responsibilities performed by Congressional Research Service for Congress not altered or modified; authority of Librarian to establish within Congressional Research Service additional divisions, etc.Nothing in this section shall alter or modify any services or responsibilities, other than those performed for the Office, which the Congressional Research Service under law performs for or on behalf of the Congress. The Librarian is, however, authorized to establish within the Congressional Research Service such additional divisions, groups, or other organizational entities as may be necessary to carry out the purpose of this chapter.


(d) Reimbursement for services and assistanceServices and assistance made available to the Office by the Congressional Research Service in accordance with this section may be provided with or without reimbursement from funds of the Office, as agreed upon by the Board and the Librarian of Congress.


(Pub. L. 92–484, § 8, Oct. 13, 1972, 86 Stat. 801.)

§ 478. Utilization of the Government Accountability Office(a) Authority of Government Accountability Office to furnish financial and administrative servicesFinancial and administrative services (including those related to budgeting, accounting, financial reporting, personnel, and procurement) and such other services as may be appropriate shall be provided the Office by the Government Accountability Office.


(b) Scope of services and assistanceSuch services and assistance to the Office shall include, but not be limited to, all of the services and assistance which the Government Accountability Office is otherwise authorized to provide to the Congress.


(c) Services or responsibilities performed by Government Accountability Office for Congress not altered or modifiedNothing in this section shall alter or modify any services or responsibilities, other than those performed for the Office, which the Government Accountability Office under law performs for or on behalf of the Congress.


(d) Reimbursement for services and assistanceServices and assistance made available to the Office by the Government Accountability Office in accordance with this section may be provided with or without reimbursement from funds of the Office, as agreed upon by the Board and the Comptroller General.


(Pub. L. 92–484, § 9, Oct. 13, 1972, 86 Stat. 802; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline and wherever appearing in text.



§ 479. Coordination of activities with National Science Foundation
The Office shall maintain a continuing liaison with the National Science Foundation with respect to—(1) grants and contracts formulated or activated by the Foundation which are for purposes of technology assessment; and

(2) the promotion of coordination in areas of technology assessment, and the avoidance of unnecessary duplication or overlapping of research activities in the development of technology assessment techniques and programs.

(Pub. L. 92–484, § 10(a), Oct. 13, 1972, 86 Stat. 802.)

§ 480. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–484, § 11, Oct. 13, 1972, 86 Stat. 802, which required the Office of Technology Assessment to submit an annual report to Congress on technology assessment and technological areas and programs requiring future analysis, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 10 of House Document No. 103–7.



§ 481. Authorization of appropriations; availability of appropriations(a) To enable the Office to carry out its powers and duties, there is hereby authorized to be appropriated to the Office, out of any money in the Treasury not otherwise appropriated, not to exceed $5,000,000 in the aggregate for the two fiscal years ending June 30, 1973, and June 30, 1974, and thereafter such sums as may be necessary.

(b) Appropriations made pursuant to the authority provided in subsection (a) shall remain available for obligation, for expenditure, or for obligation and expenditure for such period or periods as may be specified in the Act making such appropriations.

(Pub. L. 92–484, § 12, Oct. 13, 1972, 86 Stat. 803.)


CHAPTER 16—CONGRESSIONAL MAILING STANDARDS



Sec.


501.House Communications Standards Commission.


502.Select Committee on Standards and Conduct of the Senate.


503.Official mail of persons entitled to use congressional frank.


504.Mass mailings by Senate offices; quarterly statements; publication of summary tabulations.


505.Mass mailing of information by Senators under frank; quarterly registration with Secretary of Senate.


506.Mass mailing sent by House Members.



§ 501. House Communications Standards Commission(a) Establishment; designationThere is established a special commission of the House of Representatives, designated the “House Communications Standards Commission” (herein referred to as the “Commission”).


(b) Membership; political party representation; Chairman; vacancies; quorumThe Commission shall be composed of six Members appointed by the Speaker of the House, three from the majority political party, and three from the minority political party, in the House. The Speaker shall designate as Chairman of the Commission, from among the members of the Committee on Post Office and Civil Service of the House, one of the Members appointed to the Commission. A vacancy in the membership of the Commission shall be filled in the same manner as the original appointment. Four members of the Commission shall constitute a quorum to do business.


(c) Assistance and use of personnel, including chief counsel, of Committee on Post Office and Civil Service of the HouseIn performing its duties and functions, the Commission may use such personnel, office space, equipment, and facilities of, and obtain such other assistance from, the Committee on Post Office and Civil Service of the House, as such committee shall make available to the Commission. Such personnel and assistance shall include, in all cases, the services and assistance of the chief counsel or other head of the professional staff (by whatever title designated) of such committee. All assistance so furnished to the Commission by the Committee on Post Office and Civil Service shall be sufficient to enable the Commission to perform its duties and functions efficiently and effectively.


(d) Advisory opinions or consultations respecting franked mail for persons entitled to franking privilege; franking privilege regulations(1) The Commission shall provide guidance, assistance, advice, and counsel, through advisory opinions or consultations, in connection with the mailing or contemplated mailing of franked mail under section 3210, 3211, 3212, 3213(2), 3218, or 3219, in connection with the operation of section 3215, of title 39, and in connection with any other Federal law (other than any law which imposes any criminal penalty) or any rule of the House of Representatives relating to franked mail, upon the request of any Member of the House or Member-elect, Resident Commissioner or Resident Commissioner-elect, Delegate or Delegate-elect, any former Member of the House or former Member-elect, Resident Commissioner or Resident Commissioner-elect, Delegate or Delegate-elect, any surviving spouse of any of the foregoing (or any individual designated by the Clerk of the House under section 3218 of title 39), or any other House official or former House official, entitled to send mail as franked mail under any of those sections. The Commission shall prescribe regulations governing the proper use of the franking privilege under those sections by such persons.

(2) In addition to the guidance, assistance, advice, and counsel described in paragraph (1), the Commission shall provide—(A) guidance, assistance, advice, and counsel, through advisory opinions or consultations, in connection with any law and with any rule or regulation of the House of Representatives governing the dissemination of mass communications other than franked mail; and

(B) guidance, assistance, advice, and counsel in connection with any law and with any rule or regulation of the House of Representatives governing the official content of other official communications of any quantity, whether solicited or unsolicited.



(e) Complaint of franked mail violations; investigation; notice and hearing; conclusiveness of findings; decision of Commission; judicial review; reference of certain violations to Committee on Standards of Official Conduct of the House for appropriate action and enforcement; administrative procedure regulationsAny complaint that a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies is about to occur, or has occurred within the immediately preceding period of one year, by any person referred to in such subsection (d), shall contain pertinent factual material and shall conform to regulations prescribed by the Commission. The Commission, if it determines there is reasonable justification for the complaint, shall conduct an investigation of the matter, including an investigation of reports and statements filed by the complainant with respect to the matter which is the subject of the complaint. The Commission shall afford to the person who is the subject of the complaint due notice and, if it determines that there is substantial reason to believe that such violation has occurred or is about to occur, opportunity for all parties to participate in a hearing before the Commission. The Commission shall issue a written decision on each complaint under this subsection not later than thirty days after such a complaint has been filed or, if a hearing is held, not later than thirty days after the conclusion of such hearing. Such decision shall be based on written findings of fact in the case by the Commission. Such findings of fact by the Commission on which its decision is based are binding and conclusive for all judicial and administrative purposes, including purposes of any judicial challenge or review. Any judicial review of such decision, if ordered on any ground, shall be limited to matters of law. If the Commission finds in its written decision, that a serious and willful violation has occurred or is about to occur, it may refer such decision to the Committee on Standards of Official Conduct of the House of Representatives for appropriate action and enforcement by the committee concerned in accordance with applicable rules and precedents of the House and such other standards as may be prescribed by such committee. In the case of a former Member of the House or a former Member-elect, a former Resident Commissioner or Delegate or Resident Commissioner-elect or Delegate-elect, any surviving spouse of any of the foregoing (or any individual designated by the Clerk of the House under section 3218 of title 39), or any other former House official, if the Commission finds in its written decision that any serious and willful violation has occurred or is about to occur, then the Commission may refer the matter to any appropriate law enforcement agency or official for appropriate remedial action. Notwithstanding any other provision of law, no court or administrative body in the United States or in any territory thereof shall have jurisdiction to entertain any civil action of any character concerning or related to a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies, except judicial review of the decisions of the Commission under this subsection. The Commission shall prescribe regulations for the holding of investigations and hearings, the conduct of proceedings, and the rendering of decisions under this subsection providing for equitable procedures and the protection of individual, public, and Government interests. The regulations shall, insofar as practicable, contain the substance of the administrative procedure provisions of sections 551–559, and 701–706, of title 5. These regulations shall govern matters under this subsection subject to judicial review thereof.


(f) Procedural considerations; sessions, place and time; subpenas, issuance and service; oaths and affirmations; testimony; printing and binding; expenditures; organizational and procedural regulations; majority assentThe Commission may sit and act at such places and times during the sessions, recesses, and adjourned periods of Congress, require by subpena or otherwise the attendance of such witnesses and the production of such books, papers, and documents, administer such oaths and affirmations, take such testimony, procure such printing and binding, and make such expenditures, as the Commission considers advisable. The Commission may make such rules respecting its organization and procedures as it considers necessary, except that no action shall be taken by the Commission unless a majority of the Commission assent. Subpenas may be issued over the signature of the Chairman of the Commission or of any member designated by him or by the Commission, and may be served by such person or persons as may be designated by such Chairman or member. The Chairman of the Commission or any member thereof may administer oaths or affirmations to witnesses.


(g) Property of Commission; records; voting record; location of records, data, and filesThe Commission shall keep a complete record of all its actions, including a record of the votes on any question on which a record vote is demanded. All records, data, and files of the Commission shall be the property of the Commission and shall be kept in the offices of the Commission or such other places as the Commission may direct.


(h) Definition of mass communicationIn this section, the term “mass communication” means a mass mailing described in section 3210(a)(6)(E) of title 39 or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the Commission, except that such term does not include—(1) any communication from an individual described in subsection (d) to another individual described in subsection (d), a Senator, or any Federal, State, local, or Tribal government official;

(2) any news release to the communications media;

(3) any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or

(4) in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission.


(Pub. L. 93–191, § 5, Dec. 18, 1973, 87 Stat. 742; Pub. L. 93–255, § 3(a), Mar. 27, 1974, 88 Stat. 52; Pub. L. 97–69, § 7, Oct. 26, 1981, 95 Stat. 1043; Pub. L. 116–260, div. I, title I, § 116(b)(1), (c)(1), Dec. 27, 2020, 134 Stat. 1637, 1638.)

Editorial Notes
Amendments2020—Subsec. (a). Pub. L. 116–260, § 116(b)(1), substituted “House Commission on Congressional Mailing Standards” for “House Commission on Congressional Mailing Standards”.
Subsec. (d). Pub. L. 116–260, § 116(c)(1)(A), designated existing provisions as par. (1) and added par. (2).
Subsec. (e). Pub. L. 116–260, § 116(c)(1)(B), in first sentence, substituted “Any complaint that a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies is about to occur” for “Any complaint by any person that a violation of any section of title 39 referred to in subsection (d) of this section (or any other Federal law which does not include any criminal penalty or any rule of the House of Representatives relating to franked mail) is about to occur” and in tenth sentence, substituted “a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies,” for “a violation of the franking laws or an abuse of the franking privilege by any person listed under subsection (d) of this section as entitled to send mail as franked mail,”.
Subsec. (h). Pub. L. 116–260, § 116(c)(1)(C), added subsec. (h).
1981—Subsec. (d). Pub. L. 97–69, § 7(a)(1), (b), inserted references to Federal laws (other than laws which impose criminal penalties), to rules of the House of Representatives relating to franked mail, to former Members of the House of Representatives or Members-elect, Resident Commissioners or Resident Commissioners-elect, Delegates or Delegates-elect, and former House officials, and to individuals designated by the Clerk of the House under section 3218 of title 39.
Subsec. (e). Pub. L. 97–69, § 7(a)(2), (c), inserted reference to Federal laws that do not include criminal penalties or rules of the House of Representatives relating to franked mail and inserted provision that, in the case of a former Member of the House or a former Member-elect, a former Resident Commissioner or Delegate or Resident Commissioner-elect or Delegate-elect, any surviving spouse of any of the foregoing (or any individual designated by the Clerk of the House under section 3218 of title 39), or any other former House official, if the Commission finds in its written decision that any serious and willful violation has occurred or is about to occur, then the Commission may refer the matter to any appropriate law enforcement agency or official for appropriate remedial action.
1974—Subsec. (d). Pub. L. 93–255 inserted reference to section 3219 of title 39.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 116–260, div. I, title I, § 116(b)(3), Dec. 27, 2020, 134 Stat. 1637, provided that: “Any reference in any rule, regulation, or other document to the House Commission on Congressional Mailing Standards shall be deemed to be a reference to the House Communications Standards Commission.”

Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective Date of 2020 AmendmentPub. L. 116–260, div. I, title I, § 116(f), Dec. 27, 2020, 134 Stat. 1641, provided that: “Except as provided in subsection (e)(5)(B), this section and the amendments made by this section [amending this section, sections 503 and 506 of this title, and sections 3210, 3216, and 3220 of Title 39, Postal Service] shall apply with respect to communications disseminated on or after the date of the enactment of this Act [Dec. 27, 2020].”


Effective DateSection effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as an Effective Date of 1973 Amendment note under section 3210 of Title 39, Postal Service.

Short Title of 2020 AmendmentPub. L. 116–260, div. I, title I, § 116(a), Dec. 27, 2020, 134 Stat. 1637, provided that: “This section [amending this section, sections 503 and 506 of this title, and sections 3210, 3216, and 3220 of Title 39, Postal Service, and enacting provisions set out as notes under this section and section 3210 of Title 39] may be cited as the ‘Communications Outreach Media and Mail Standards Act’ or the ‘COMMS Act’.”



Abolition of House Committee on Post Office and Civil Service
Committee on Post Office and Civil Service of House of Representatives abolished by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995. References to Committee on Post Office and Civil Service with respect to House Commission on Congressional Mailing Standards treated as referring to Committee on House Oversight, see section 1(b) of Pub. L. 104–14, set out as a note preceding section 21 of this title. Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 502. Select Committee on Standards and Conduct of the Senate(a) Advisory opinions or consultations respecting franked mail for persons entitled to franking privilege; franking privilege regulationsThe Select Committee on Standards and Conduct of the Senate shall provide guidance, assistance, advice and counsel, through advisory opinions or consultations, in connection with the mailing or contemplated mailing of franked mail under section 3210, 3211, 3212, 3213(2), 3218, or 3219, and in connection with the operation of section 3215, of title 39, upon the request of any Member of the Senate or Member-elect, surviving spouse of any of the foregoing, or other Senate official, entitled to send mail as franked mail under any of those sections. The select committee shall prescribe regulations governing the proper use of the franking privilege under those sections by such persons.


(b) Complaint of franked mail violations; investigation; notice and hearing; decision of select committee; enforcementAny complaint filed by any person with the select committee that a violation of any section of title 39 referred to in subsection (a) of this section is about to occur or has occurred within the immediately preceding period of one year, by any person referred to in such subsection (a), shall contain pertinent factual material and shall conform to regulations prescribed by the select committee. The select committee, if it determines there is reasonable justification for the complaint, shall conduct an investigation of the matter, including an investigation of reports and statements filed by the complainant with respect to the matter which is the subject of the complaint. The committee shall afford to the person who is the subject of the complaint due notice and, if it determines that there is substantial reason to believe that such violation has occurred or is about to occur, opportunity for all parties to participate in a hearing before the select committee. The select committee shall issue a written decision on each complaint under this subsection not later than thirty days after such a complaint has been filed or, if a hearing is held, not later than thirty days after the conclusion of such hearing. Such decision shall be based on written findings of fact in the case by the select committee. If the select committee finds, in its written decision, that a violation has occurred or is about to occur, the committee may take such action and enforcement as it considers appropriate in accordance with applicable rules, precedents, and standing orders of the Senate, and such other standards as may be prescribed by such committee.


(c) Administrative or judicial jurisdiction of civil actions respecting franking law violations or abuses of franking privilege dependent on filing of complaint with select committee and rendition of decision by such committeeNotwithstanding any other provision of law, no court or administrative body in the United States or in any territory thereof shall have jurisdiction to entertain any civil action of any character concerning or related to a violation of the franking laws or an abuse of the franking privilege by any person listed under subsection (a) of this section as entitled to send mail as franked mail, until a complaint has been filed with the select committee and the committee has rendered a decision under subsection (b) of this section.


(d) Administrative procedure regulationsThe select committee shall prescribe regulations for the holding of investigations and hearings, the conduct of proceedings, and the rendering of decisions under this subsection providing for equitable procedures and the protection of individual, public, and Government interests. The regulations shall, insofar as practicable, contain the substance of the administrative procedure provisions of sections 551 to 559 and 701 to 706, of title 5. These regulations shall govern matters under this subsection subject to judicial review thereof.


(e) Property of Senate; records of select committee; voting record; location of records, data, and filesThe select committee shall keep a complete record of all its actions, including a record of the votes on any question on which a record vote is demanded. All records, data, and files of the select committee shall be the property of the Senate and shall be kept in the offices of the select committee or such other places as the committee may direct.


(Pub. L. 93–191, § 6, Dec. 18, 1973, 87 Stat. 744; Pub. L. 93–255, § 3(b), Mar. 27, 1974, 88 Stat. 52.)

Editorial Notes
Amendments1974—Subsec. (a). Pub. L. 93–255 inserted reference to section 3219 of title 39.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as an Effective Date of 1973 Amendment note under section 3210 of Title 39, Postal Service.



§ 503. Official mail of persons entitled to use congressional frank(a) Congressional committee regulations for expenditure of appropriations for official mailExcept as otherwise provided in this section, funds appropriated by this Act or any other Act for expenses of official mail of any person entitled to use the congressional frank may be expended only in accordance with regulations prescribed by the Committee on Rules and Administration of the Senate or the Committee on House Oversight of the House of Representatives, as applicable. Such regulations shall require—(1) individual accountability for use of official mail by each person entitled to use the congressional frank;

(2)(A) with respect to the House of Representatives, allocation of funds for official mail to be made to each such person with respect to each session of Congress (with no transfer to any other session or to any other such person); and

(B) with respect to the Senate, allocation of funds for official mail to be made to each such person with respect to each session of Congress (with no transfer to any other session, other than transfers from the first session of a Congress to the second session of that Congress, or to any other such person); and


(3) with respect to the House of Representatives, that in addition to any other report or information made available to the public (through the House Communications Standards Commission or otherwise) regarding the use of the frank, the Chief Administrative Officer of the House of Representatives shall include in the quarterly report of receipts and expenditures submitted to the House of Representatives a statement (based solely on data provided for that purpose by the Committee on House Oversight of the House of Representatives and the House Communications Standards Commission) of costs incurred for official mail by each person entitled to use the congressional frank.


(b) Postmaster General functionsThe Postmaster General, in consultation with the Committee on Rules and Administration of the Senate and the Committee on House Oversight of the House of Representatives—(1) shall monitor use of official mail by each person entitled to use the congressional frank;

(2) at least monthly, shall notify any person with an allocation under subsection (a)(2)(A) as to the amount that has been used and any person with an allocation under subsection (a)(2)(B) as to the percentage of the allocation that has been used; and

(3) may not carry or deliver official mail the cost of which is in excess of an allocation under subsection (a)(2).


(c) Source of funds for expenses of official mailExpenses of official mail of the Senate and the House of Representatives may be paid only from funds specifically appropriated for that purpose and funds so appropriated—(1) may be supplemented by other appropriated funds only if such supplementation is provided for by law or by regulation under subsection (a); and

(2) may not be supplemented by funds from any other source, public or private.


(d) Maintenance or use of unofficial office accounts or defrayal of official expenses from certain funds prohibitedNo Senator or Member of the House of Representatives may maintain or use, directly or indirectly, an unofficial office account or defray official expenses for franked mail, employee salaries, office space, furniture, or equipment and any associated information technology services (excluding handheld communications devices) from—(1) funds received from a political committee or derived from a contribution or expenditure (as such terms are defined in section 30101 of title 52);

(2) funds received as reimbursement for expenses incurred by the Senator or Member in connection with personal services provided by the Senator or Member to the person making the reimbursement; or

(3) any other funds that are not specifically appropriated for official expenses.


(e) Official Mail Allowance in House of Representatives(1) The use of funds of the House of Representatives which are made available for official mail of Members, officers, and employees of the House of Representatives who are persons entitled to use the congressional frank shall be governed by regulations promulgated—(A) by the Committee on House Oversight of the House of Representatives, with respect to allocation and expenditures relating to official mail (except as provided in subparagraph (B)); and

(B) by the House Communications Standards Commission, with respect to matters under section 3210(a)(6)(D) of title 39.


(2) Funds used for official mail—(A) with respect to a Member of the House of Representatives, shall be available, in a session of Congress, in a total amount, as determined under paragraph (1)(A), of not more than the product of (i) 3 times the single-piece rate applicable to first class mail, and (ii) the number (as determined by the Postmaster General) of addresses (other than business possible delivery stops) in the congressional district, as such addresses are described in section 3210(d)(7)(B) of title 39; and

(B) with respect to any other person entitled to use the congressional frank in the House of Representatives (including any Member of the House of Representatives who receives an allocation under subsection (a)(2) with respect to duties as an elected officer of, or holder of another position in, the House of Representatives), shall be available, in a session of Congress, in a total amount determined under paragraph (1)(A).



(f) Mass mailing; submission of samples or description of proposed mail matter; advisory opinion(1) Except as provided in paragraph (2), a Member of the House of Representatives shall, before making any mass communication, submit a sample or description of the matter involved to the House Communications Standards Commission for an advisory opinion as to whether such proposed communication is in compliance with applicable provisions of law, rule, or regulation.

(2) Paragraph (1) does not apply in the case of any type of mass communication which is designated as exempt from the requirements of such paragraph as provided under regulations of the House Communications Standards Commission.


(g) “Member of the House of Representatives” and “person entitled to use the congressional frank” definedAs used in subsections (a) through (f)—(1) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress;

(2) the term “person entitled to use the congressional frank” means a Senator, Member of the House of Representatives, or other person authorized to use the frank under section 3210(b) of title 39; and

(3) the term “mass communication” means a mass mailing described in section 3210(a)(6)(E) of title 39 or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the House Communications Standards Commission, except that such term does not include—(A) any communication from a Member of the House of Representatives to another Member of the House of Representatives, a Senator, or any Federal, State, or local government official;

(B) any news release to the communications media;

(C) any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or

(D) in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission.



(h) Omitted

(i) Effective dateThis section and the amendments made by this section shall apply with respect to sessions of Congress beginning with the first session of the One Hundred Second Congress, except that, with respect to the Senate, subsection (d) shall apply beginning on May 1, 1992, and the funds referred to in paragraph (3) of such subsection shall not include personal funds of a Senator or Member of the House of Representatives.


(Pub. L. 101–520, title III, § 311, Nov. 5, 1990, 104 Stat. 2278; Pub. L. 102–229, title II, § 211, Dec. 12, 1991, 105 Stat. 1718; Pub. L. 104–186, title II, § 203(22), Aug. 20, 1996, 110 Stat. 1728; Pub. L. 105–275, title I, § 104, Oct. 21, 1998, 112 Stat. 2439; Pub. L. 106–19, § 1(a), Apr. 8, 1999, 113 Stat. 29; Pub. L. 106–57, title I, §§ 102, 103(a)(1)–(3), (4)(B), Sept. 29, 1999, 113 Stat. 415; Pub. L. 107–68, title I, § 110, Nov. 12, 2001, 115 Stat. 569; Pub. L. 108–83, title I, § 105(a), Sept. 30, 2003, 117 Stat. 1018; Pub. L. 116–260, div. I, title I, § 116(b)(2)(B), (c)(2), Dec. 27, 2020, 134 Stat. 1637, 1639.)

Editorial Notes

References in TextThe amendments made by this section, referred to in subsec. (i), means the amendments made by section 311(h) of Pub. L. 101–520, which amended section 6314 of this title and sections 3210 and 3216 of Title 39, Postal Service, and amended provisions set out as notes under sections 3210 and 3216 of Title 39.

Codification
Section was formerly classified to section 59e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1991.
Subsec. (h) of this section made the amendments specified in the References in Text note above.

Amendments2020—Subsec. (a)(3). Pub. L. 116–260, § 116(b)(2)(B), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards” in two places.
Subsec. (e)(1)(B). Pub. L. 116–260, § 116(b)(2)(B), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
Subsec. (f). Pub. L. 116–260, § 116(c)(2)(B), designated existing provisions as par. (1), substituted “Except as provided in paragraph (2), a Member” for “A Member”, and added par. (2).
Pub. L. 116–260, § 116(c)(2)(A), substituted “any mass communication” for “any mass mailing”, “matter” for “mail matter”, “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”, and “such proposed communication” for “such proposed mailing”.
Pub. L. 116–260, § 116(b)(2)(B), substituted “House Communications Standards Commission” for “House Commission on Congressional Mailing Standards”.
Subsec. (g)(3). Pub. L. 116–260, § 116(c)(2)(C), added par. (3).
2003—Subsec. (d). Pub. L. 108–83, in introductory provisions, struck out “in the House, or official expenses” after “defray official expenses” and “in the Senate” after “(excluding handheld communications devices)”.
2001—Subsec. (d). Pub. L. 107–68, in introductory provisions, inserted “in the House, or official expenses for franked mail, employee salaries, office space, furniture, or equipment and any associated information technology services (excluding handheld communications devices) in the Senate” after “expenses”.
1999—Subsec. (a)(3). Pub. L. 106–57, § 103(a)(4)(B), substituted “costs incurred for official mail by” for “costs charged against the Official Mail Allowance for”.
Subsec. (b)(2). Pub. L. 106–19 substituted “any person with an allocation under subsection (a)(2)(A) as to the amount that has been used and any person with an allocation under subsection (a)(2)(B)” for “any person with an allocation under subsection (a)(2)”.
Subsec. (e)(1). Pub. L. 106–57, § 103(a)(1)(A), in introductory provisions, substituted “The use of funds of the House of Representatives which are made available for official mail of Members, officers, and employees of the House of Representatives who are persons entitled to use the congressional frank shall be governed by regulations promulgated—” for “There is established in the House of Representatives an Official Mail Allowance for Members, officers, and employees of the House of Representatives who are persons entitled to use the congressional frank. Regulations for use of the Official Mail Allowance shall be prescribed—”.
Subsec. (e)(1)(A). Pub. L. 106–57, § 103(a)(1)(B), substituted “official mail (except as provided in subparagraph (B))” for “the Allowance”.
Subsec. (e)(2). Pub. L. 106–57, § 103(a)(2)(A), substituted “Funds used for official mail—” for “The Official Mail Allowance—” in introductory provisions.
Pub. L. 106–57, § 102, made technical correction to directory language of Pub. L. 105–275, § 104(a). See 1998 Amendment note below.
Subsec. (e)(2)(A) to (C). Pub. L. 106–57, § 103(a)(2)(B), (C), redesignated subpars. (B) and (C) as (A) and (B), respectively, and struck out former subpar. (A) which read as follows: “shall be available for postage for franked mail sent at a first class, third class, or fourth class rate;”.
Subsec. (e)(3). Pub. L. 106–57, § 103(a)(3), struck out par. (3) which read as follows:
“(3)(A) Subject to subparagraph (B), each Member of the House of Representatives may transfer amounts from the Members’ Representational Allowance of the Member to the Official Mail Allowance of the Member.
“(B) The total amount a Member may so transfer with respect to a session of Congress may not exceed $25,000.”
1998—Subsec. (e)(2). Pub. L. 105–275, § 104(a), as amended by Pub. L. 106–57, § 102, inserted “and” at end of subpar. (B), substituted a period for “; and” at end of subpar. (C), and struck out subpar. (D) which read as follows: “shall not be available for payment of any nonpostage fee or charge, including any fee or charge for express mail, express mail drop shipment, certified mail, registered mail, return receipt, address correction, or postal insurance.”
Subsec. (e)(4). Pub. L. 105–275, § 104(b), struck out par. (4) which read as follows: “The Members’ Representational Allowance shall be available to a Member of the House of Representatives for the payment of nonpostage fees and charges referred to in paragraph (2)(D) and for postage for mail for official business sent outside the United States.”
1996—Subsec. (a). Pub. L. 104–186, § 203(22)(B)(i), substituted “House Oversight” for “House Administration” in introductory provisions.
Subsec. (a)(3). Pub. L. 104–186, § 203(22)(A), (B)(ii), substituted “Chief Administrative Officer of the House of Representatives” for “Clerk of the House of Representatives” and “House Oversight” for “House Administration”.
Subsec. (b). Pub. L. 104–186, § 203(22)(B)(iii), substituted “House Oversight” for “House Administration” in introductory provisions.
Subsec. (e)(1)(A). Pub. L. 104–186, § 203(22)(B)(iv), substituted “House Oversight” for “House Administration”.
Subsec. (e)(2)(A). Pub. L. 104–186, § 203(22)(B)(v), struck out “only” after “available”.
Subsec. (e)(3)(A). Pub. L. 104–186, § 203(22)(B)(vi), substituted “Members’ Representational Allowance” for “Official Expenses Allowance and the Clerk Hire Allowance”.
Subsec. (e)(4). Pub. L. 104–186, § 203(22)(B)(vii), substituted “Members’ Representational Allowance” for “Official Expenses Allowance”.
1991—Subsec. (i). Pub. L. 102–229 substituted “beginning on May 1, 1992,” for “with respect to sessions of Congress beginning with the second session of the One Hundred Second Congress,”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2020 AmendmentAmendment by Pub. L. 116–260 applicable with respect to communications disseminated on or after Dec. 27, 2020, see section 116(f) of div. I of Pub. L. 116–260, set out as a note under section 501 of this title.

Effective Date of 2003 AmendmentPub. L. 108–83, title I, § 105(b), Sept. 30, 2003, 117 Stat. 1018, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2004 and each succeeding fiscal year.”


Effective Date of 1999 AmendmentsAmendment by section 103(a)(1)–(3), (4)(B) of Pub. L. 106–57 applicable with respect to the first session of the One Hundred Sixth Congress and each succeeding session of Congress, see section 103(c) of Pub. L. 106–57, set out as a note under section 4313 of this title.
Pub. L. 106–19, § 1(b), Apr. 8, 1999, 113 Stat. 29, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to January 1999 and each succeeding month.”




§ 504. Mass mailings by Senate offices; quarterly statements; publication of summary tabulations
Two weeks after the close of each calendar quarter, or as soon as practicable thereafter, the Sergeant at Arms and Doorkeeper of the Senate shall send to each Senate office a statement of the cost of postage and paper and of the other operating expenses incurred as a result of mass mailings processed for such Senate office during such quarter. The statement shall separately identify the cost of postage and paper and other costs, and shall distinguish the costs attributable to newsletters and all other mass mailings. The statement shall also include the total cost per capita in the State. A compilation of all such statements shall be sent to the Senate Committee on Rules and Administration. A summary tabulation of such information shall be published quarterly in the Congressional Record and included in the semiannual report of the Secretary of the Senate. Such summary tabulation shall set forth for each Senate office the following information: the Senate office’s name, the total number of pieces of mass mail mailed during the quarter, the total cost of such mail, and, in the case of Senators, the cost of such mail divided by the total population of the State from which the Senator was elected, and the total number of pieces of mass mail divided by the total population of the State from which the Senator was elected, and in the case of each Senator, the allocation made to such Senator from the appropriation for official mail expenses.
(Pub. L. 101–520, title III, § 318, Nov. 5, 1990, 104 Stat. 2283; Pub. L. 103–283, title I, § 3(b), July 22, 1994, 108 Stat. 1427.)

Editorial Notes
Codification
Section was formerly classified to section 59f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1991.

Amendments1994—Pub. L. 103–283 inserted before period at end “, and in the case of each Senator, the allocation made to such Senator from the appropriation for official mail expenses”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–283, title I, § 3(c), July 22, 1994, 108 Stat. 1427, provided that: 
“The amendments made by this section [amending this section and section 4108 of this title] shall be effective with respect to—
“(1) reports and statements covering periods beginning on and after October 1, 1994; and

“(2) appropriations made and obligations incurred on and after such date.”






§ 505. Mass mailing of information by Senators under frank; quarterly registration with Secretary of Senate
In fiscal year 1991 and thereafter, when a Senator disseminates information under the frank by a mass mailing (as defined in section 3210(a)(6)(E) of title 39), the Senator shall register quarterly with the Secretary of the Senate such mass mailings. Such registration shall be made by filing with the Secretary a copy of the matter mailed and providing, on a form supplied by the Secretary, a description of the group or groups of persons to whom the mass mailing was mailed and the number of pieces mailed.
(Pub. L. 101–520, title III, § 320, Nov. 5, 1990, 104 Stat. 2285.)

Editorial Notes
Codification
Section was formerly classified to section 59g of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1991.



§ 506. Mass mailing sent by House Members(a) Notice that mailing is at taxpayer expense(1) Each mass mailing sent by a Member of the House of Representatives shall bear in a prominent place on its face, or on the envelope or outside cover or wrapper in which the mail matter is sent, one of the notices described in paragraph (2) or a notice to the same effect in words which may be prescribed under subsection (c). The notice shall be printed in a type size not smaller than 7-point.

(2) The notices described in this paragraph are as follows:(A) “Paid for with official funds from the office of _____.”, with the blank filled in with the name of the Member sending the mailing.

(B) “Paid for by the funds authorized by the House of Representatives for District __ of _____.”, with the first blank filled in with the name of the congressional district number, and the second blank filled in with the name of the State, of the Member sending the mailing.

(C) “Paid for by official funds authorized by the House of Representatives.”



(b) Publication of each Member’s total expense and amount(1) There shall be published in the itemized report of disbursements of the House of Representatives as required by law, a summary tabulation setting forth, for the office of each Member of the House of Representatives, the total number of pieces of mass mail mailed during the period involved and the total cost of those mass mailings.

(2) Each such tabulation shall also include—(A) the total cost (as referred to in paragraph (1)) divided by the number (as determined by the Postmaster General) of addresses (other than business possible delivery stops) in the Congressional district from which the Member was elected (as such addresses are described in section 3210(d)(7)(B) of title 39); and

(B) the total number of pieces of mass mail (as referred to in paragraph (1)) divided by the number (as determined by the Postmaster General) of addresses (other than business possible delivery stops) in the Congressional district from which the Member was elected (as such addresses are described in section 3210(d)(7)(B) of title 39).



(c) RegulationsThe Committee on House Oversight shall prescribe such rules and regulations and shall take such other action as the Committee considers necessary and proper for Members to conform to the provisions of this subsection and applicable rules and regulations.


(d) DefinitionsFor purposes of this section—(1) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress; and

(2) the term “mass mailing” has the meaning given such term by section 3210(a)(6)(E) of title 39.


(e) ApplicabilityThis section shall apply with respect to sessions of Congress beginning after September 16, 1996.


(Pub. L. 104–197, title III, § 311, Sept. 16, 1996, 110 Stat. 2414; Pub. L. 116–260, div. I, title I, § 116(d), Dec. 27, 2020, 134 Stat. 1640.)

Editorial Notes
Codification
Section was formerly classified to section 59h of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1997.

Amendments2020—Subsec. (a). Pub. L. 116–260 designated existing provisions as par. (1), substituted “one of the notices described in paragraph (2) or a notice” for “the following notice: “this mailing was prepared, published, and mailed at taxpayer expense.”, or a notice”, and added par. (2).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2020 AmendmentAmendment by Pub. L. 116–260 applicable with respect to communications disseminated on or after Dec. 27, 2020, see section 116(f) of div. I of Pub. L. 116–260, set out as a note under section 501 of this title.




CHAPTER 17—CONGRESSIONAL BUDGET OFFICE



Sec.


601.Establishment.


602.Duties and functions.


603.Public access to budget data.


604.Omitted.


605.Sale or lease of property, supplies, or services.


605a.Contracting parity.


606.Disposition of surplus or obsolete property.


607.Lump-sum payments for annual leave to separated employees.


608.Lump-sum payments to enhance staff recruitment and to reward exceptional performance.


609.Employee training.


610.Repayment of student loan on behalf of employee.


611.Employee development program.


612.Executive exchange program.


613.Establishment of senior level positions.



§ 601. Establishment(a) In general(1) There is established an office of the Congress to be known as the Congressional Budget Office (hereinafter in this chapter referred to as the “Office”). The Office shall be headed by a Director; and there shall be a Deputy Director who shall perform such duties as may be assigned to him by the Director and, during the absence or incapacity of the Director or during a vacancy in that office, shall act as Director.

(2) The Director shall be appointed by the Speaker of the House of Representatives and the President pro tempore of the Senate after considering recommendations received from the Committees on the Budget of the House and the Senate, without regard to political affiliation and solely on the basis of his fitness to perform his duties. The Deputy Director shall be appointed by the Director.

(3) The term of office of the Director shall be 4 years and shall expire on January 3 of the year preceding each Presidential election. Any individual appointed as Director to fill a vacancy prior to the expiration of a term shall serve only for the unexpired portion of that term. An individual serving as Director at the expiration of a term may continue to serve until his successor is appointed. Any Deputy Director shall serve until the expiration of the term of office of the Director who appointed him (and until his successor is appointed), unless sooner removed by the Director.

(4) The Director may be removed by either House by resolution.

(5)(A) The Director shall receive compensation at an annual rate of pay that is equal to the maximum rate of pay in effect under section 4575(f) of this title.

(B) The Deputy Director shall receive compensation at an annual rate of pay that is $1,000 less than the annual rate of pay received by the Director, as determined under subparagraph (A).



(b) PersonnelThe Director shall appoint and fix the compensation of such personnel as may be necessary to carry out the duties and functions of the Office. All personnel of the Office shall be appointed without regard to political affiliation and solely on the basis of their fitness to perform their duties. The Director may prescribe the duties and responsibilities of the personnel of the Office, and delegate to them authority to perform any of the duties, powers, and functions imposed on the Office or on the Director. For purposes of pay (other than pay of the Director and Deputy Director) and employment benefits, rights, and privileges, all personnel of the Office shall be treated as if they were employees of the House of Representatives.


(c) Experts and consultantsIn carrying out the duties and functions of the Office, the Director may procure the temporary (not to exceed one year) or intermittent services of experts or consultants or organizations thereof by contract as independent contractors, or, in the case of individual experts or consultants, by employment at rates of pay not in excess of the daily equivalent of the highest rate of basic pay payable under the General Schedule of section 5332 of title 5.


(d) Relationship to executive branchThe Director is authorized to secure information, data, estimates, and statistics directly from the various departments, agencies, and establishments of the executive branch of Government and the regulatory agencies and commissions of the Government. All such departments, agencies, establishments, and regulatory agencies and commissions shall furnish the Director any available material which he determines to be necessary in the performance of his duties and functions (other than material the disclosure of which would be a violation of law). The Director is also authorized, upon agreement with the head of any such department, agency, establishment, or regulatory agency or commission, to utilize its services, facilities, and personnel with or without reimbursement; and the head of each such department, agency, establishment, or regulatory agency or commission is authorized to provide the Office such services, facilities, and personnel.


(e) Relationship to other agencies of CongressIn carrying out the duties and functions of the Office, and for the purpose of coordinating the operations of the Office with those of other congressional agencies with a view to utilizing most effectively the information, services, and capabilities of all such agencies in carrying out the various responsibilities assigned to each, the Director is authorized to obtain information, data, estimates, and statistics developed by the Government Accountability Office,11 So in original. Comma probably should not appear. and the Library of Congress, and (upon agreement with them) to utilize their services, facilities, and personnel with or without reimbursement. The Comptroller General,1 and the Librarian of Congress are authorized to provide the Office with the information, data, estimates, and statistics, and the services, facilities, and personnel, referred to in the preceding sentence.


(f) Revenue estimatesFor the purposes of revenue legislation which is income, estate and gift, excise, and payroll taxes (i.e., Social Security), considered or enacted in any session of Congress, the Congressional Budget Office shall use exclusively during that session of Congress revenue estimates provided to it by the Joint Committee on Taxation. During that session of Congress such revenue estimates shall be transmitted by the Congressional Budget Office to any committee of the House of Representatives or the Senate requesting such estimates, and shall be used by such Committees in determining such estimates. The Budget Committees of the Senate and House shall determine all estimates with respect to scoring points of order and with respect to the execution of the purposes of this Act.


(g) Authorization of appropriationsThere are authorized to be appropriated to the Office for each fiscal year such sums as may be necessary to enable it to carry out its duties and functions. Until sums are first appropriated pursuant to the preceding sentence, but for a period not exceeding 12 months following the effective date of this subsection, the expenses of the Office shall be paid from the contingent fund of the Senate, in accordance with section 6503 of this title, and upon vouchers approved by the Director.


(Pub. L. 93–344, title II, § 201, July 12, 1974, 88 Stat. 302; Pub. L. 99–177, title II, § 273, Dec. 12, 1985, 99 Stat. 1098, renumbered § 201(g) of Pub. L. 93–344, Pub. L. 101–508, title XIII, § 13202(b), Nov. 5, 1990, 104 Stat. 1388–615; Pub. L. 101–508, title XIII, § 13202(a), (c), Nov. 5, 1990, 104 Stat. 1388–615; Pub. L. 105–33, title X, § 10102, Aug. 5, 1997, 111 Stat. 678; Pub. L. 106–113, div. B, § 1000(a)(5) [title II, § 224], Nov. 29, 1999, 113 Stat. 1536, 1501A–299; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 116–94, div. E, title II, § 212(a)(3)(B), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes

References in TextThis Act, referred to in subsec. (f), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31, and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Pub. L. 101–508, § 12302(b), transferred section 273 of Pub. L. 99–177, which was classified to section 921 of this title, to subsec. (g) (now (f)) of this section, relating to revenue estimates.

Amendments2019—Subsec. (a)(5)(A). Pub. L. 116–94 substituted “the maximum rate of pay in effect under section 4575(f) of this title.” for “the lower of—
“(i) the highest annual rate of compensation of any officer of the Senate; or
“(ii) the highest annual rate of compensation of any officer of the House of Representatives.”
2004—Subsec. (e). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1999—Subsec. (a)(5). Pub. L. 106–113 amended par. (5) generally. Prior to amendment, par. (5) read as follows: “The Director shall receive compensation at a per annum gross rate equal to the rate of basic pay, as in effect from time to time, for level III of the Executive Schedule in section 5314 of title 5. The Deputy Director shall receive compensation at a per annum gross rate equal to the rate of basic pay, as so in effect, for level IV of the Executive Schedule in section 5315 of such title.”
1997—Subsec. (a)(3). Pub. L. 105–33, § 10102(a), substituted “The term of office of the Director shall be 4 years and shall expire on January 3 of the year preceding each Presidential election.” for “The term of office of the Director first appointed shall expire at noon on January 3, 1979, and the terms of office of Directors subsequently appointed shall expire at noon on January 3 of each fourth year thereafter.”
Subsec. (e). Pub. L. 105–33, § 10102(b), inserted “and” before “the Library”, struck out “and the Office of Technology Assessment,” after “Library of Congress,”, inserted “and” before “the Librarian”, and struck out “, and the Technology Assessment Board” after “Librarian of Congress”.
Subsecs. (f), (g). Pub. L. 105–33, § 10102(c), redesignated subsec. (g), relating to revenue estimates, as (f).
1990—Subsec. (f). Pub. L. 101–508, § 13202(a), redesignated subsec. (f), relating to authorization of appropriations, as (g).
Subsec. (g). Pub. L. 101–508, § 13202(a), redesignated subsec. (f), relating to authorization of appropriations, as (g).
Pub. L. 101–508, § 12302(b), (c), redesignated section 921 of this title as subsec. (g) of this section, inserted heading “Revenue estimates” and substituted “this Act” for “this title and the Congressional Budget and Impoundment Control Act of 1974”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DateSubsec. (a) effective July 12, 1974, see section 905(a) of Pub. L. 93–344, and subsecs. (b) to (f) effective on day on which first Director of Congressional Budget Office is appointed under subsec. (a), see section 905(a), (b) of Pub. L. 93–344, formerly set out as a note under section 621 of this title.

Short TitlePub. L. 93–344, which enacted this chapter, to be cited in its entirety as the “Congressional Budget and Impoundment Control Act of 1974”, with titles I through IX thereof to be cited as the “Congressional Budget Act of 1974”, see section 1(a) of Pub. L. 93–344, set out as a note under section 621 of this title.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 602. Duties and functions(a) Assistance to budget committeesIt shall be the primary duty and function of the Office to provide to the Committees on the Budget of both Houses information which will assist such committees in the discharge of all matters within their jurisdictions, including (1) information with respect to the budget, appropriation bills, and other bills authorizing or providing new budget authority or tax expenditures, (2) information with respect to revenues, receipts, estimated future revenues and receipts, and changing revenue conditions, and (3) such related information as such Committees may request.


(b) Assistance to Committees on Appropriations, Ways and Means, and FinanceAt the request of the Committee on Appropriations of either House, the Committee on Ways and Means of the House of Representatives, or the Committee on Finance of the Senate, the Office shall provide to such Committee any information which will assist it in the discharge of matters within its jurisdiction, including information described in clauses (1) and (2) of subsection (a) and such related information as the Committee may request.


(c) Assistance to other committees and Members(1) At the request of any other committee of the House of Representatives or the Senate or any joint committee of the Congress, the Office shall provide to such committee or joint committee any information compiled in carrying out clauses (1) and (2) of subsection (a), and, to the extent practicable, such additional information related to the foregoing as may be requested.

(2) At the request of any committee of the Senate or the House of Representatives, the Office shall, to the extent practicable, consult with and assist such committee in analyzing the budgetary or financial impact of any proposed legislation that may have—(A) a significant budgetary impact on State, local, or tribal governments;

(B) a significant financial impact on the private sector; or

(C) a significant employment impact on the private sector.


(3) At the request of any Member of the House or Senate, the Office shall provide to such Member any information compiled in carrying out clauses (1) and (2) of subsection (a), and, to the extent available, such additional information related to the foregoing as may be requested.


(d) Assignment of office personnel to committees and joint committeesAt the request of the Committee on the Budget of either House, personnel of the Office shall be assigned, on a temporary basis, to assist such committee. At the request of any other committee of either House or any joint committee of the Congress, personnel of the Office may be assigned, on a temporary basis, to assist such committee or joint committee with respect to matters directly related to the applicable provisions of subsection (b) or (c).


(e) Reports to budget committees(1) On or before February 15 of each year, the Director shall submit to the Committees on the Budget of the House of Representatives and the Senate a report, for the fiscal year commencing on October 1 of that year, with respect to fiscal policy, including (A) alternative levels of total revenues, total new budget authority, and total outlays (including related surpluses and deficits), (B) the levels of tax expenditures under existing law, taking into account projected economic factors and any changes in such levels based on proposals in the budget submitted by the President for such fiscal year, and (C) a statement of the levels of budget authority and outlays for each program assumed to be extended in the baseline, as provided in section 907(b)(2)(A) of this title and for excise taxes assumed to be extended under section 907(b)(2)(C) of this title. Such report shall also include a discussion of national budget priorities, including alternative ways of allocating new budget authority and budget outlays for such fiscal year among major programs or functional categories, taking into account how such alternative allocations will meet major national needs and affect balanced growth and development of the United States.

(2) The Director shall from time to time submit to the Committees on the Budget of the House of Representatives and the Senate such further reports (including reports revising the report required by paragraph (1)) as may be necessary or appropriate to provide such Committees with information, data, and analyses for the performance of their duties and functions.

(3) On or before January 15 of each year, the Director, after consultation with the appropriate committees of the House of Representatives and Senate, shall submit to the Congress a report listing (A) all programs and activities funded during the fiscal year ending September 30 of that calendar year for which authorizations for appropriations have not been enacted for that fiscal year, and (B) all programs and activities for which authorizations for appropriations have been enacted for the fiscal year ending September 30 of that calendar year, but for which no authorizations for appropriations have been enacted for the fiscal year beginning October 1 of that calendar year.


(f) Use of computers and other techniquesThe Director may equip the Office with up-to-date computer capability (upon approval of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate), obtain the services of experts and consultants in computer technology, and develop techniques for the evaluation of budgetary requirements.


(g) Studies(1) Continuing studiesThe Director of the Congressional Budget Office shall conduct continuing studies to enhance comparisons of budget outlays, credit authority, and tax expenditures.


(2) Federal mandate studies(A) At the request of any Chairman or ranking member of the minority of a Committee of the Senate or the House of Representatives, the Director shall, to the extent practicable, conduct a study of a legislative proposal containing a Federal mandate.

(B) In conducting a study on intergovernmental mandates under subparagraph (A), the Director shall—(i) solicit and consider information or comments from elected officials (including their designated representatives) of State, local, or tribal governments as may provide helpful information or comments;

(ii) consider establishing advisory panels of elected officials or their designated representatives, of State, local, or tribal governments if the Director determines that such advisory panels would be helpful in performing responsibilities of the Director under this section; and

(iii) if, and to the extent that the Director determines that accurate estimates are reasonably feasible, include estimates of—(I) the future direct cost of the Federal mandate to the extent that such costs significantly differ from or extend beyond the 5-year period after the mandate is first effective; and

(II) any disproportionate budgetary effects of Federal mandates upon particular industries or sectors of the economy, States, regions, and urban or rural or other types of communities, as appropriate.



(C) In conducting a study on private sector mandates under subparagraph (A), the Director shall provide estimates, if and to the extent that the Director determines that such estimates are reasonably feasible, of—(i) future costs of Federal private sector mandates to the extent that such mandates differ significantly from or extend beyond the 5-year time period referred to in subparagraph (B)(iii)(I);

(ii) any disproportionate financial effects of Federal private sector mandates and of any Federal financial assistance in the bill or joint resolution upon any particular industries or sectors of the economy, States, regions, and urban or rural or other types of communities; and

(iii) the effect of Federal private sector mandates in the bill or joint resolution on the national economy, including the effect on productivity, economic growth, full employment, creation of productive jobs, and international competitiveness of United States goods and services.




(Pub. L. 93–344, title II, § 202, July 12, 1974, 88 Stat. 304; Pub. L. 99–177, title II, § 221, Dec. 12, 1985, 99 Stat. 1060; Pub. L. 101–508, title XIII, § 13112(a)(3), Nov. 5, 1990, 104 Stat. 1388–608; Pub. L. 104–4, title I, § 102(1), Mar. 22, 1995, 109 Stat. 60; Pub. L. 104–186, title II, § 213, Aug. 20, 1996, 110 Stat. 1745; Pub. L. 105–33, title X, § 10103, Aug. 5, 1997, 111 Stat. 678.)

Editorial Notes
Amendments1997—Subsec. (a). Pub. L. 105–33, § 10103(a), inserted “primary” before “duty” in first sentence.
Subsec. (e). Pub. L. 105–33, § 10103(b), redesignated subsec. (f) as (e) and struck out heading and text of former subsec. (e). Text of par. (1) of subsec. (e) read as follows: “The duties, functions, and personnel of the Joint Committee on Reduction of Federal Expenditures are transferred to the Office, and the Joint Committee is abolished.” Par. (2) of subsec. (e) repealed section 571 of former Title 31, Money and Finance.
Subsec. (e)(1)(C). Pub. L. 105–33, § 10103(c), added subpar. (C).
Subsecs. (f) to (h). Pub. L. 105–33, § 10103(b), redesignated subsecs. (g) and (h) as (f) and (g), respectively.
1996—Subsec. (g). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.
1995—Subsec. (c)(2), (3). Pub. L. 104–4, § 102(1)(A), added par. (2) and redesignated former par. (2) as (3).
Subsec. (h). Pub. L. 104–4, § 102(1)(B), amended heading and text of subsec. (h) generally. Prior to amendment, text read as follows: “The Director shall conduct continuing studies to enhance comparisons of budget outlays, credit authority, and tax expenditures.”
1990—Subsecs. (a)(1), (f)(1). Pub. L. 101–508 substituted “new budget authority” for “budget authority” in subsec. (a)(1) and second sentence of subsec. (f)(1).
1985—Subsec. (f)(1). Pub. L. 99–177, § 221(a), substituted “February 15” for “April 1”.
Subsec. (f)(3). Pub. L. 99–177, § 221(b), added par. (3).
Subsec. (h). Pub. L. 99–177, § 221(c), added subsec. (h).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1995 AmendmentAmendment by Pub. L. 104–4 effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as an Effective Date note under section 1511 of this title.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Effective DateSection effective on day on which first Director of Congressional Budget Office is appointed under section 601(a) of this title, see section 905(b) of Pub. L. 93–344, formerly set out as a note under section 621 of this title.

Credit ReformPub. L. 100–119, title II, § 212, Sept. 29, 1987, 101 Stat. 787, provided that the Congressional Budget Office, in consultation with the General Accounting Office, was to study and report to Congress, as soon as practicable, on Federal direct loan and loan guarantee programs for fiscal years 1987 and 1988.



§ 603. Public access to budget data(a) Right to copyExcept as provided in subsections (c), (d), and (e), the Director shall make all information, data, estimates, and statistics obtained under section 601(d) and (e) of this title available for public copying during normal business hours, subject to reasonable rules and regulations, and shall to the extent practicable, at the request of any person, furnish a copy of any such information, data, estimates, or statistics upon payment by such person of the cost of making and furnishing such copy.


(b) IndexThe Director shall develop and maintain filing, coding, and indexing systems that identify the information, data, estimates, and statistics to which subsection (a) applies and shall make such systems available for public use during normal business hours.


(c) ExceptionsSubsection (a) shall not apply to information, data, estimates, and statistics—(1) which are specifically exempted from disclosure by law; or

(2) which the Director determines will disclose—(A) matters necessary to be kept secret in the interests of national defense or the confidential conduct of the foreign relations of the United States;

(B) information relating to trade secrets or financial or commercial information pertaining specifically to a given person if the information has been obtained by the Government on a confidential basis, other than through an application by such person for a specific financial or other benefit, and is required to be kept secret in order to prevent undue injury to the competitive position of such person; or

(C) personnel or medical data or similar data the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

unless the portions containing such matters, information, or data have been excised.


(d) Information obtained for committees and MembersSubsection (a) shall apply to any information, data, estimates, and statistics obtained at the request of any committee, joint committee, or Member unless such committee, joint committee, or Member has instructed the Director not to make such information, data, estimates, or statistics available for public copying.


(e) Level of confidentialityWith respect to information, data, estimates, and statistics obtained under sections 601(d) and 601(e) of this title, the Director shall maintain the same level of confidentiality as is required by law of the department, agency, establishment, or regulatory agency or commission from which it is obtained. Officers and employees of the Congressional Budget Office shall be subject to the same statutory penalties for unauthorized disclosure or use as officers or employees of the department, agency, establishment, or regulatory agency or commission from which it is obtained.


(Pub. L. 93–344, title II, § 203, July 12, 1974, 88 Stat. 305; Pub. L. 106–554, § 1(a)(7) [title III, § 310(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–639.)

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–554, § 1(a)(7) [title III, § 310(b)(2)], substituted “subsections (c), (d), and (e)” for “subsections (c) and (d)”.
Subsec. (e). Pub. L. 106–554, § 1(a)(7) [title III, § 310(b)(1)], added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on day on which first Director of Congressional Budget Office is appointed under section 601(a) of this title, see section 905(b) of Pub. L. 93–344, formerly set out as a note under section 621 of this title.



§ 604. Omitted
Editorial Notes
Codification
Section, Pub. L. 94–440, title V, § 500, Oct. 1, 1976, 90 Stat. 1452, the Legislative Appropriation Act, 1977, which authorized the Congressional Budget Office to contract without regard to section 5 of former Title 41, Public Contracts, applied to fiscal year 1977 and was not repeated in subsequent appropriation acts. Similar provisions were contained in the following prior appropriation act:
Pub. L. 94–157, title I, Dec. 18, 1975, 89 Stat. 834.



§ 605. Sale or lease of property, supplies, or services(a) Any sale or lease of property, supplies, or services to the Congressional Budget Office shall be deemed to be a sale or lease to the Congress subject to section 4103 of this title.

(b) Subsection (a) shall apply with respect to fiscal years beginning after September 30, 1996.

(Pub. L. 104–197, title I, § 104, Sept. 16, 1996, 110 Stat. 2404.)

Editorial Notes

References in TextSection 4103 of this title, referred to in subsec. (a), was in the original a reference to section 903 of the Supplemental Appropriations Act, 1983, Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 336, which is classified to section 4103 of this title and in part as a note set out under section 4103 of this title.

Codification
Section was enacted as part of the appropriation act cited as the credit to this section, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 104–53, title I, Nov. 19, 1995, 109 Stat. 527.
Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1433.
Pub. L. 103–69, title I, Aug. 11, 1993, 107 Stat. 701.
Pub. L. 102–392, title I, Oct. 6, 1992, 106 Stat. 1713.
Pub. L. 102–90, title I, Aug. 14, 1991, 105 Stat. 458.
Pub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2266.
Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1054.
Pub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2169.
Pub. L. 100–202, § 101(i) [title I], Dec. 22, 1987, 101 Stat. 1329–290, 1329–300.
Pub. L. 99–500, § 101(j) [H.R. 5203, title I], Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287.
Pub. L. 99–151, title I, Nov. 13, 1985, 99 Stat. 800.
Pub. L. 98–367, title I, July 17, 1984, 98 Stat. 482.



§ 605a. Contracting parity
In fiscal year 2018 and thereafter, for all contracts for goods and services to which the Congressional Budget Office is a party, the following Federal Acquisition Regulation (FAR) clauses will apply: FAR 52.232–39 and FAR 52.233–4.
(Pub. L. 115–141, div. I, title I, § 130, Mar. 23, 2018, 132 Stat. 779.)

Editorial Notes
Codification
Section was enacted as part of the appropriation act cited as the credit to this section, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.



§ 606. Disposition of surplus or obsolete property(a) The Director of the Congressional Budget Office shall have the authority, within the limits of available appropriations, to dispose of surplus or obsolete personal property by inter-agency transfer, donation, sale, trade-in, or discarding. Amounts received for the sale or trade-in of personal property shall be credited to funds available for the operations of the Congressional Budget Office and be available for the costs of acquiring the same or similar property. Such funds shall be available for such purposes during the fiscal year in which received and the following fiscal year.

(b) Subsection (a) shall apply with respect to fiscal years beginning after September 30, 1996.

(Pub. L. 104–197, title I, § 105, Sept. 16, 1996, 110 Stat. 2404; Pub. L. 107–68, title I, § 126, Nov. 12, 2001, 115 Stat. 577.)

Editorial Notes
Codification
Section was enacted as part of the appropriation act cited as the credit to this section, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 104–53, title I, Nov. 19, 1995, 109 Stat. 527.
Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1433.
Pub. L. 103–69, title I, Aug. 11, 1993, 107 Stat. 701.

Amendments2001—Subsec. (a). Pub. L. 107–68 substituted “sale, trade-in, or discarding” for “or discarding” and inserted at end “Amounts received for the sale or trade-in of personal property shall be credited to funds available for the operations of the Congressional Budget Office and be available for the costs of acquiring the same or similar property. Such funds shall be available for such purposes during the fiscal year in which received and the following fiscal year.”



§ 607. Lump-sum payments for annual leave to separated employees(a) The Director of the Congressional Budget Office shall have the authority to make lump-sum payments to separated employees of the Congressional Budget Office for unused annual leave.

(b) Subsection (a) shall apply with respect to fiscal years beginning after September 30, 1996.

(Pub. L. 104–197, title I, § 106, Sept. 16, 1996, 110 Stat. 2404.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriations Act, 1997, which is title I of the Legislative Branch Appropriations Act, 1997, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.



§ 608. Lump-sum payments to enhance staff recruitment and to reward exceptional performance(a) The Director of the Congressional Budget Office shall have the authority to make lump-sum payments to enhance staff recruitment and to reward exceptional performance by an employee or a group of employees.

(b) Subsection (a) shall apply with respect to fiscal years beginning after September 30, 1999.

(Pub. L. 106–57, title I, § 106, Sept. 29, 1999, 113 Stat. 418.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriations Act, 2000, which is title I of the Legislative Branch Appropriations Act, 2000, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.



§ 609. Employee training(a) In generalThe Director of the Congressional Budget Office may, by regulation, make applicable such provisions of chapter 41 of title 5 as the Director determines necessary to provide on and after November 12, 2001, for training of individuals employed by the Congressional Budget Office.


(b) RegulationsThe implementing regulations shall provide for training that, in the determination of the Director, is consistent with the training provided by agencies subject to chapter 41 of title 5.


(c) Recovery of debtAny recovery of debt owed to the Congressional Budget Office under this section and its implementing regulations shall be credited to the appropriations account available for salaries and expenses of the Office at the time of recovery.


(d) ApplicabilityThis section shall apply to fiscal year 2002 and each fiscal year thereafter.


(Pub. L. 107–68, title I, § 125, Nov. 12, 2001, 115 Stat. 577.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.



§ 610. Repayment of student loan on behalf of employee(a) AuthorizationThe Director of the Congressional Budget Office may, in order to recruit or retain qualified personnel, establish and maintain on and after November 12, 2001, a program under which the Office may agree to repay (by direct payments on behalf of the employee) all or a portion of any student loan previously taken out by such employee.


(b) RegulationsThe Director may, by regulation, make applicable such provisions of section 5379 of title 5 as the Director determines necessary to provide for such program.


(c) Maximum amountThe regulations shall provide the amount paid by the Office may not exceed—(1) $6,000 for any employee in any calendar year; or

(2) a total of $40,000 in the case of any employee.


(d) LimitationThe Office may not reimburse an employee for any repayments made by such employee prior to the Office entering into an agreement under this section with such employee.


(e) AccountingAny amount repaid by, or recovered from, an individual under this section and its implementing regulations shall be credited to the appropriation account available for salaries and expenses of the Office at the time of repayment or recovery.


(f) ApplicabilityThis section shall apply to fiscal year 2002 and each fiscal year thereafter.


(Pub. L. 107–68, title I, § 127, Nov. 12, 2001, 115 Stat. 577.)

Editorial Notes
Codification
Section was enacted as part of the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.



§ 611. Employee development program(a) EstablishmentThe Director of the Congressional Budget Office may, by regulation, make applicable such provisions of section 3396 of title 5 as the Director determines necessary to establish a program providing opportunities for employees of the Office to engage in details or other temporary assignments in other agencies, study, or uncompensated work experience which will contribute to the employees’ development and effectiveness.


(b) Effective dateThis section shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1101, Feb. 20, 2003, 117 Stat. 370.)

Editorial Notes
Codification
Section was enacted as part of the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.

Statutory Notes and Related Subsidiaries
Executive Exchange Program for the Congressional Budget OfficePub. L. 110–161, div. H, title I, § 1201, Dec. 26, 2007, 121 Stat. 2238, as amended by Pub. L. 111–68, div. A, title I, § 1201, Oct. 1, 2009, 123 Stat. 2032, which established an executive exchange program and was formerly set out as a note under this section, was transferred to section 612 of this title.



§ 612. Executive exchange program(a) In generalThe Director of the Congressional Budget Office may establish and conduct an executive exchange program under which employees of the Office may be assigned to private sector organizations, and employees of private sector organizations may be assigned to the Office, for 1-year periods to further the institutional interests of the Office or Congress, including for the purpose of providing training to officers and employees of the Office.


(b) Limitations and conditionsThe Director of the Congressional Budget Office shall—(1) limit the number of officers and employees who are assigned to private sector organizations at any one time to not more than 5;

(2) limit the number of employees from private sector organizations who are assigned to the Office at any one time to not more than 5;

(3) require that an employee of a private sector organization assigned to the Office may not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private sector organization from which such employee is assigned; and

(4) approve employees to be detailed from the private sector without regard to political affiliation and solely on the basis of their fitness to perform their assigned duties.


(c) Treatment of private employeesAn employee of a private sector organization assigned to the Office under the executive exchange program shall be considered to be an employee of the Office for purposes of—(1) chapter 73 of title 5;

(2) sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18;

(3) sections 1343, 1344, and 1349(b) of title 31;

(4) chapter 171 of title 28 (commonly referred to as the “Federal Tort Claims Act”) and any other Federal tort liability statute;

(5) the Ethics in Government Act of 1978 (5 U.S.C. App.); and

(6) section 1043 of title 26.


(d) Effective dateThis section shall apply to fiscal year 2008 and each fiscal year thereafter.


(Pub. L. 110–161, div. H, title I, § 1201, Dec. 26, 2007, 121 Stat. 2238; Pub. L. 111–68, div. A, title I, § 1201, Oct. 1, 2009, 123 Stat. 2032.)

Editorial Notes

References in TextThe Ethics in Government Act of 1978, referred to in subsec. (c)(5), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Pub. L. 95–521 in the Appendix to Title 5, Government Organization and Employees, and Tables.

Codification
Section was enacted as part of the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.
Section was formerly set out as a note under section 611 of this title.

Amendments2009—Subsec. (b)(1), (2). Pub. L. 111–68, § 1201(1), substituted “5” for “3”.
Subsecs. (d), (e). Pub. L. 111–68, § 1201(2), (3), redesignated subsec. (e) as (d), substituted “This” for “Subject to subsection (d), this”, and struck out former subsec. (d). Prior to amendment, text of subsec. (d) read as follows: “No assignment under this section shall commence after the end of the 2-year period beginning on December 26, 2007.”



§ 613. Establishment of senior level positions(a) In generalNotwithstanding the fourth sentence of section 601(b) of this title, the Director of the Congressional Budget Office may establish and fix the compensation of senior level positions in the Congressional Budget Office to meet critical scientific, technical, professional, or executive needs of the Office.


(b) Limitation on compensationThe annual rate of pay for any position established under this section may not exceed the annual rate of pay for level II of the Executive Schedule.


(c) Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.


(Pub. L. 115–31, div. I, title I, § 1101, May 5, 2017, 131 Stat. 578.)

Editorial Notes

References in TextLevel II of the Executive Schedule, referred to in subsec. (b), is set out in section 5313 of Title 5, Government Organization and Employees.

Codification
Section was enacted as part of the Legislative Branch Appropriations Act, 2017, which is div. I of the Consolidated Appropriations Act, 2017, and not as part of title II of the Congressional Budget and Impoundment Control Act of 1974 which comprises this chapter.




CHAPTER 17A—CONGRESSIONAL BUDGET AND FISCAL OPERATIONS



Sec.


621.Congressional declaration of purpose.


622.Definitions.


623.Continuing study of additional budget reform proposals.



SUBCHAPTER I—CONGRESSIONAL BUDGET PROCESS


631.Timetable.


632.Annual adoption of concurrent resolution on the budget.


633.Committee allocations.


634.Concurrent resolution on the budget must be adopted before budget-related legislation is considered.


635.Permissible revisions of concurrent resolutions on the budget.


636.Provisions relating to consideration of concurrent resolutions on the budget.


637.Legislation dealing with Congressional budget must be handled by Budget Committees.


638.House Committee action on all appropriation bills to be completed by June 10.


639.Reports, summaries, and projections of Congressional budget actions.


640.House approval of regular appropriation bills.


641.Reconciliation.


642.Budget-related legislation must be within appropriate levels.


643.Determinations and points of order.


644.Extraneous matter in reconciliation legislation.


645.Adjustments.


645a.Effect of adoption of special order of business in House of Representatives.



SUBCHAPTER II—FISCAL PROCEDURES



Part A—General Provisions


651.Budget-related legislation not subject to appropriations.


652.Repealed.


653.Analysis by Congressional Budget Office.


654.Study by Government Accountability Office of forms of Federal financial commitment not reviewed annually by Congress.


655.Off-budget agencies, programs, and activities.


656.Member User Group.



Part B—Federal Mandates


658.Definitions.


658a.Exclusions.


658b.Duties of Congressional committees.


658c.Duties of Director; statements on bills and joint resolutions other than appropriations bills and joint resolutions.


658d.Legislation subject to point of order.


658e.Provisions relating to House of Representatives.


658f.Requests to Congressional Budget Office from Senators.


658g.Clarification of application.



SUBCHAPTER III—CREDIT REFORM


661.Purposes.


661a.Definitions.


661b.OMB and CBO analysis, coordination, and review.


661c.Budgetary treatment.


661d.Authorizations.


661e.Treatment of deposit insurance and agencies and other insurance programs.


661f.Effect on other laws.



SUBCHAPTER IV—BUDGET AGREEMENT ENFORCEMENT PROVISIONS


665 to 665e.Repealed.



§ 621. Congressional declaration of purpose
The Congress declares that it is essential—(1) to assure effective congressional control over the budgetary process;

(2) to provide for the congressional determination each year of the appropriate level of Federal revenues and expenditures;

(3) to provide a system of impoundment control;

(4) to establish national budget priorities; and

(5) to provide for the furnishing of information by the executive branch in a manner that will assist the Congress in discharging its duties.

(Pub. L. 93–344, § 2, July 12, 1974, 88 Stat. 298.)

Editorial Notes
Codification
Section was formerly classified to section 1301 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 93–344, title IX, § 905, July 12, 1974, 88 Stat. 331, provided effective dates for Pub. L. 93–344 prior to repeal by Pub. L. 105–33, title X, § 10120(a), Aug. 5, 1997, 111 Stat. 696.

Short Title of 1999 AmendmentPub. L. 106–141, § 1, Dec. 7, 1999, 113 Stat. 1699, provided that: “This Act [amending sections 658b and 658c of this title] may be cited as the ‘State Flexibility Clarification Act’.”


Short Title of 1981 AmendmentPub. L. 97–108, § 1, Dec. 23, 1981, 95 Stat. 1510, provided: “That this Act [amending section 653 of this title and enacting provisions set out as notes under section 653 of this title] may be cited as the ‘State and Local Government Cost Estimate Act of 1981’.”


Short TitlePub. L. 93–344, § 1(a), July 12, 1974, 88 Stat. 297, as amended by Pub. L. 104–130, § 4(a), Apr. 9, 1996, 110 Stat. 1211, provided that: “This Act [enacting chapters 17, 17A and 17B, and section 190a–3 of this title, and sections 11a, 11c, 11d, and 1020a of former Title 31, amending section 105 of Title 1, General Provisions, sections 190b and 190d of this title, and sections 11, 665, 701, 1020, and 1151, 1152, 1153, and 1154 of former Title 31, repealing sections 66 and 81 of this title, and sections 571 and 581c–1 of former Title 31, and enacting provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, General Provisions, and 1020 of former Title 31] may be cited as the ‘Congressional Budget and Impoundment Control Act of 1974’. Titles I through IX may be cited as the ‘Congressional Budget Act of 1974’, and title X [enacting chapter 17B of this title] may be cited as the ‘Impoundment Control Act of 1974’.”

[Amendment of section 1(a) of Pub. L. 93–344, set out above, by Pub. L. 104–130 was reversed pursuant to section 5 of Pub. L. 104–130, set out as an Effective and Termination Dates note under section 691 of this title.]
Pub. L. 93–344, title V, § 500, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–609, provided that: “This title [enacting subchapter III of this chapter] may be cited as the ‘Federal Credit Reform Act of 1990’.”


Financial Safety and Soundness of Government-Sponsored EnterprisesPub. L. 101–508, title XIII, § 13501, Nov. 5, 1990, 104 Stat. 1388–628, provided that:
“(a) Definition.—For purposes of this section, the terms ‘Government-sponsored enterprise’ and ‘GSE’ mean the Farm Credit System (including the Farm Credit Banks, Banks for Cooperatives, and Federal Agricultural Mortgage Corporation), the Federal Home Loan Bank System, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Student Loan Marketing Association.

“(b) Treasury Department Study and Proposed Legislation.—“(1) The Department of the Treasury shall prepare and submit to Congress no later than April 30, 1991, a study of GSEs and recommended legislation.

“(2) The study shall include an objective assessment of the financial soundness of GSEs, the adequacy of the existing regulatory structure for GSEs, the financial exposure of the Federal Government posed by GSEs, and the effects of GSE activities on Treasury borrowing.


“(c) Congressional Budget Office Study.—“(1) The Congressional Budget Office shall prepare and submit to Congress no later than April 30, 1991, a study of GSEs.

“(2) The study shall include an analysis of the financial risks each GSE assumes, how Congress may improve its understanding of those risks, the supervision and regulation of GSEs’ risk management, the financial exposure of the Federal Government posed by GSEs, and the effects of GSE activities on Treasury borrowing. The study shall also include an analysis of alternative models for oversight of GSEs and of the costs and benefits of each alternative model to the Government and to the markets and beneficiaries served by GSEs.


“(d) Access to Relevant Information.—“(1) For the studies required by this section, each GSE shall provide full and prompt access to the Secretary of the Treasury and the Director of the Congressional Budget Office to its books and records and other information requested by the Secretary of the Treasury or the Director of the Congressional Budget Office.

“(2) In preparing the studies required by this section, the Secretary of the Treasury and the Director of the Congressional Budget Office may request information from, or the assistance of, any Federal department or agency authorized by law to supervise the activities of a GSE.


“(e) Confidentiality of Relevant Information.—“(1) The Secretary of the Treasury and the Director of the Congressional Budget Office shall determine and maintain the confidentiality of any book, record, or information made available by a GSE under this section in a manner consistent with the level of confidentiality established for the material by the GSE involved.

“(2) The Department of the Treasury shall be exempt from section 552 of title 5, United States Code, for any book, record, or information made available under subsection (d) and determined by the Secretary of the Treasury to be confidential under this subsection.

“(3) Any officer or employee of the Department of the Treasury shall be subject to the penalties set forth in section 1906 of title 18, United States Code, if—“(A) by virtue of his or her employment or official position, he or she has possession of or access to any book, record, or information made available under and determined to be confidential under this section; and

“(B) he or she discloses the material in any manner other than—“(i) to an officer or employee of the Department of the Treasury; or

“(ii) pursuant to the exception set forth in such section 1906.



“(4) The Congressional Budget Office shall be exempt from section 203 of the Congressional Budget Act of 1974 [2 U.S.C. 603] with respect to any book, record, or information made available under this subsection and determined by the Director to be confidential under paragraph (1).


“(f) Requirement to Report Legislation.—(1) The committees of jurisdiction in the House shall prepare and report to the House no later than September 15, 1991, legislation to ensure the financial soundness of GSEs and to minimize the possibility that a GSE might require future assistance from the Government.

“(2) It is the sense of the Senate that the committees of jurisdiction in the Senate shall prepare and report to the Senate no later than September 15, 1991, legislation to ensure the financial safety and soundness of GSEs and to minimize the possibility that a GSE might require future assistance from the Government.


“(f) [sic] President’s Budget.—The President’s annual budget submission shall include an analysis of the financial condition of the GSEs and the financial exposure of the Government, if any, posed by GSEs.”




Multiyear Authorizations and 2-Year Appropriations for Selected Agencies and AccountsPub. L. 100–119, title II, § 201, Sept. 29, 1987, 101 Stat. 784, provided that: “It is the sense of the Congress that the Congress should undertake an experiment with multiyear authorizations and 2-year appropriations for selected agencies and accounts. An evaluation of the efficacy and desirability of such experiment should be conducted at the end of the 2-year period. The appropriate committees are directed to develop a plan in consultation with the leadership of the House and Senate to implement this experiment.”


Financial Management ReformPub. L. 100–119, title II, § 203, Sept. 29, 1987, 101 Stat. 784, provided that: “It is the sense of the Congress that the Congress should undertake a coordinated effort to identify problems and develop specific recommendations to reform the financial management systems of the United States Government, including consideration of the use of generally accepted accounting principles.”


Exercise of Congressional Rulemaking PowerPub. L. 93–344, title IX, § 904, July 12, 1974, 88 Stat. 331, as amended by Pub. L. 99–177, title II, § 271(a), Dec. 12, 1985, 99 Stat. 1094; Pub. L. 101–508, title XIII, §§ 13112(a)(11), 13208(a), Nov. 5, 1990, 104 Stat. 1388–608, 1388–619; Pub. L. 104–130, § 4(c), Apr. 9, 1996, 110 Stat. 1212; Pub. L. 105–33, title X, § 10119, Aug. 5, 1997, 111 Stat. 695; Pub. L. 112–25, title I, § 105(c), Aug. 2, 2011, 125 Stat. 247; Pub. L. 113–67, div. A, title I, § 122(16), (17), Dec. 26, 2013, 127 Stat. 1176, provided that:
“(a) The provisions of this title and of titles I, III, IV, and V and the provisions of sections 701, 703, and 1017 [enacting this chapter (except subchapter IV) and sections 190a–3 and 688 of this title, amending the Rules of the House of Representatives and the Standing Rules of the Senate, and sections 190b and 190d of this title, and enacting provisions set out as notes under this section and sections 190a–1 and 632 of this title] are enacted by the Congress—“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.


“(b) Any provision of title III or IV [enacting subchapters I and II of this chapter] may be waived or suspended in the Senate by a majority vote of the Members voting, a quorum being present, or by the unanimous consent of the Senate.

“(c) Waivers.—“(1) Permanent.—Sections 305(b)(2), 305(c)(4), 306, 310(d)(2), 313, 904(c), and 904(d) of this Act [sections 636(b)(2), (c)(4), 637, 641(d)(2), and 644 of this title and subsecs. (c) and (d) of this note] may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.

“(2) Temporary.—Sections 301(i), 302(c), 302(f), 310(g), 311(a), 312(b), 312(c), 314(e), and 314(f) of this Act [sections 632(i), 633(c), (f), 641(g), 642(a), 643(b), (c), and 645(e), (f) of this title] and sections 258(a)(4)(C), 258A(b)(3)(C)(i), 258B(f)(1), 258B(h)(1), 258B(h)(3), 258C(a)(5), and 258C(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 [sections 907a(a)(4)(C), 907b(b)(3)(C)(i), 907c(f)(1), (h)(1), (3), and 907d(a)(5), (b)(1) of this title] may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.


“(d) Appeals.—“(1) Procedure.—Appeals in the Senate from the decisions of the Chair relating to any provision of title III or IV [enacting subchapters I and II of this chapter] or section 1017 [section 688 of this title] shall, except as otherwise provided therein, be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the resolution, concurrent resolution, reconciliation bill, or rescission bill, as the case may be.

“(2) Permanent.—An affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under sections 305(b)(2), 305(c)(4), 306, 310(d)(2), 313, 904(c), and 904(d) of this Act [sections 636(b)(2), (c)(4), 637, 641(d)(2), 644 of this title and subsecs. (c) and (d) of this note].

“(3) Temporary.—An affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under sections 301(i), 302(c), 302(f), 310(g), 311(a), 312(b), 312(c), 314(e), and 314(f) of this Act and sections 258(a)(4)(C), 258A(b)(3)(C)(i), 258B(f)(1), 258B(h)(1), 258B(h)(3), 258C(a)(5), and 258C(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985.


“(e) Expiration of Certain Supermajority Voting Requirements.—Subsections (c)(2) and (d)(3) shall expire on September 30, 2002.”



[Amendment of section 904 of Pub. L. 93–344, set out above, by Pub. L. 104–130 was reversed pursuant to section 5 of Pub. L. 104–130, set out as an Effective and Termination Dates note under section 691 of this title.]



§ 622. Definitions
For purposes of this Act—(1) The terms “budget outlays” and “outlays” mean, with respect to any fiscal year, expenditures and net lending of funds under budget authority during such year.

(2) Budget authority and new budget authority.—(A) In general.—The term “budget authority” means the authority provided by Federal law to incur financial obligations, as follows:(i) provisions of law that make funds available for obligation and expenditure (other than borrowing authority), including the authority to obligate and expend the proceeds of offsetting receipts and collections;

(ii) borrowing authority, which means authority granted to a Federal entity to borrow and obligate and expend the borrowed funds, including through the issuance of promissory notes or other monetary credits;

(iii) contract authority, which means the making of funds available for obligation but not for expenditure; and

(iv) offsetting receipts and collections as negative budget authority, and the reduction thereof as positive budget authority.


(B) Limitations on budget authority.—With respect to the Federal Hospital Insurance Trust Fund, the Supplementary Medical Insurance Trust Fund, the Unemployment Trust Fund, and the railroad retirement account, any amount that is precluded from obligation in a fiscal year by a provision of law (such as a limitation or a benefit formula) shall not be budget authority in that year.

(C) New budget authority.—The term “new budget authority” means, with respect to a fiscal year—(i) budget authority that first becomes available for obligation in that year, including budget authority that becomes available in that year s 11 So in original. Probably should be “as”. a result of a reappropriation; or

(ii) a change in any account in the availability of unobligated balances of budget authority carried over from a prior year, resulting from a provision of law first effective in that year;

and includes a change in the estimated level of new budget authority provided in indefinite amounts by existing law.


(3) The term “tax expenditures” means those revenue losses attributable to provisions of the Federal tax laws which allow a special exclusion, exemption, or deduction from gross income or which provide a special credit, a preferential rate of tax, or a deferral of tax liability; and the term “tax expenditures budget” means an enumeration of such tax expenditures.

(4) The term “concurrent resolution on the budget” means—(A) a concurrent resolution setting forth the congressional budget for the United States Government for a fiscal year as provided in section 632 of this title; and

(B) any other concurrent resolution revising the congressional budget for the United States Government for a fiscal year as described in section 635 of this title.


(5) The term “appropriation Act” means an Act referred to in section 105 of title 1.

(6) The term “deficit” means, with respect to a fiscal year, the amount by which outlays exceeds 22 So in original. Probably should be “exceed”. receipts during that year.

(7) The term “surplus” means, with respect to a fiscal year, the amount by which receipts exceeds 2 outlays during that year.

(8) The term “government-sponsored enterprise” means a corporate entity created by a law of the United States that—(A)(i) has a Federal charter authorized by law;

(ii) is privately owned, as evidenced by capital stock owned by private entities or individuals;

(iii) is under the direction of a board of directors, a majority of which is elected by private owners;

(iv) is a financial institution with power to—(I) make loans or loan guarantees for limited purposes such as to provide credit for specific borrowers or one sector; and

(II) raise funds by borrowing (which does not carry the full faith and credit of the Federal Government) or to guarantee the debt of others in unlimited amounts; and



(B)(i) does not exercise powers that are reserved to the Government as sovereign (such as the power to tax or to regulate interstate commerce);

(ii) does not have the power to commit the Government financially (but it may be a recipient of a loan guarantee commitment made by the Government); and

(iii) has employees whose salaries and expenses are paid by the enterprise and are not Federal employees subject to title 5.



(9) The term “entitlement authority” means—(A) the authority to make payments (including loans and grants), the budget authority for which is not provided for in advance by appropriation Acts, to any person or government if, under the provisions of the law containing that authority, the United States is obligated to make such payments to persons or governments who meet the requirements established by that law; and

(B) the food stamp program.


(10) The term “credit authority” means authority to incur direct loan obligations or to incur primary loan guarantee commitments.

(11) The terms “emergency” and “unanticipated” have the meanings given to such terms in section 900(c) of this title.

(Pub. L. 93–344, § 3, July 12, 1974, 88 Stat. 299; Aug. 1, 1946, ch. 724, title I, § 302(c), as added Pub. L. 95–110, § 1, Sept. 20, 1977, 91 Stat. 884, renumbered title I, Pub. L. 102–486, title IX, § 902(a)(8), Oct. 24, 1992, 106 Stat. 2944; Pub. L. 99–177, title II, §§ 201(a), 232(b), Dec. 12, 1985, 99 Stat. 1039, 1062; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–119, title I, § 106(a), Sept. 29, 1987, 101 Stat. 780; Pub. L. 100–203, title VIII, § 8003(c), Dec. 22, 1987, 101 Stat. 1330–282; Pub. L. 101–508, title XIII, §§ 13112(a)(2), 13201(b)(1), 13211(a), Nov. 5, 1990, 104 Stat. 1388–607, 1388–614, 1388–620; Pub. L. 105–33, title X, § 10101, Aug. 5, 1997, 111 Stat. 678; Pub. L. 112–25, title I, § 105(b), Aug. 2, 2011, 125 Stat. 247.)

Editorial Notes

References in TextThis Act, referred to in text, means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31, and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Section was formerly classified to section 1302 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2011—Par. (11). Pub. L. 112–25 added par. (11).
1997—Par. (9). Pub. L. 105–33 amended par. (9) generally. Prior to amendment, par. (9) read as follows: “The term ‘entitlement authority’ means spending authority described by section 651(c)(2)(C) of this title.”
1990—Par. (2). Pub. L. 101–508, § 13211(a), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The term ‘budget authority’ means authority provided by law to enter into obligations which will result in immediate or future outlays involving Government funds or to collect offsetting receipts., except that such term does not include authority to insure or guarantee the repayment of indebtedness incurred by another person or government. The term includes the cost for direct loan and loan guarantee programs, as those terms are defined by subchapter III of this chapter”.
Pub. L. 101–508, § 13201(b)(1), inserted at end: “The term includes the cost for direct loan and loan guarantee programs, as those terms are defined by subchapter III of this chapter”.
Pars. (6) to (8). Pub. L. 101–508, § 13112(a)(2), added pars. (6) to (8) and struck out former par. (6) which defined “deficit” and contained provisions relating to calculation of the deficit, former par. (7) which defined “maximum deficit amount”, and former par. (8) which defined “off-budget Federal entity”.
1987—Par. (7)(C). Pub. L. 100–203, § 8003(c)(1), (2), redesignated subpar. (D) as (C). Former subpar. (C), which provided for maximum deficit amount of $108,000,000,000 for fiscal year beginning Oct. 1, 1987, was struck out.
Par. (7)(D) to (I). Pub. L. 100–203, § 8003(c)(2)–(7), redesignated subpars. (E) to (I) as (D) to (H), respectively. Former subpar. (D) redesignated (C).
Pub. L. 100–119 inserted subpars. (D) to (I) and struck out former subpars. (D) to (F) which read as follows:
“(D) with respect to the fiscal year beginning October 1, 1988, $72,000,000,000;
“(E) with respect to the fiscal year beginning October 1, 1989, $36,000,000,000; and
“(F) with respect to the fiscal year beginning October 1, 1990, zero.”
1986—Par. (6). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1985—Par. (2). Pub. L. 99–177, § 201(a)(2), inserted reference to the collection of offsetting receipts, effective Apr. 15, 1986.
Par. (4). Pub. L. 99–177, § 232(b), struck out subpar. (B) relating to concurrent resolutions as provided in section 641 of this title, and redesignated subpar. (C) as (B).
Pars. (6) to (10). Pub. L. 99–177, § 201(a)(1), added pars. (6) to (10).
1977—Pub. L. 95–110 struck out designation “(a)” before “For the purpose of this chapter” and struck out subsec. (b) which provided that Members of the respective Houses of Congress who were members of the Joint Committee on Atomic Energy were to be treated as standing committees of their respective Houses of Congress.

Statutory Notes and Related Subsidiaries

Change of Name
References to the food stamp program established under the Food and Nutrition Act of 2008 considered to refer to the supplemental nutrition assistance program established under that Act, see section 4002(c) of Pub. L. 110–246, set out as a note under section 2012 of Title 7, Agriculture.

Effective Date of 1990 AmendmentPub. L. 101–508, title XIII, § 13211(b), Nov. 5, 1990, 104 Stat. 1388–620, provided that: “The amendment made by subsection (a) [amending this section] shall be effective for fiscal year 1992 and subsequent fiscal years.”


Effective Date of 1985 AmendmentAmendment by sections 201(a)(1) and 232(b) of Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, and amendment by section 201(a)(2) of Pub. L. 99–177 effective Apr. 15, 1986, see section 275(a)(1), (2)(A) of Pub. L. 99–177, as amended, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 623. Continuing study of additional budget reform proposals(a) The Committees on the Budget of the House of Representatives and the Senate shall study on a continuing basis proposals designed to improve and facilitate methods of congressional budgetmaking. The proposals to be studied shall include, but are not limited to, proposals for—(1) improving the information base required for determining the effectiveness of new programs by such means as pilot testing, survey research, and other experimental and analytical techniques;

(2) improving analytical and systematic evaluation of the effectiveness of existing programs;

(3) establishing maximum and minimum time limitations for program authorization; and

(4) developing techniques of human resource accounting and other means of providing noneconomic as well as economic evaluation measures.


(b) The Committee on the Budget of each House shall, from time to time, report to its House the results of the study carried on by it under subsection (a), together with its recommendations.

(c) Nothing in this section shall preclude studies to improve the budgetary process by any other committee of the House of Representatives or the Senate or any joint committee of the Congress.

(Pub. L. 93–344, title VII, § 703, July 12, 1974, 88 Stat. 326.)

Editorial Notes
Codification
Section was formerly classified to section 1303 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.



SUBCHAPTER I—CONGRESSIONAL BUDGET PROCESS
§ 631. Timetable
The timetable with respect to the congressional budget process for any fiscal year is as follows:






On or before:Action to be completed:


First Monday in FebruaryPresident submits his budget.
February 15Congressional Budget Office submits report to Budget Committees.
Not later than 6 weeks after President submits budgetCommittees submit views and estimates to Budget Committees.
April 1Senate Budget Committee reports concurrent resolution on the budget.
April 15Congress completes action on concurrent resolution on the budget.
May 15Annual appropriation bills may be considered in the House.
June 10House Appropriations Committee reports last annual appropriation bill.
June 15Congress completes action on reconciliation legislation.
June 30House completes action on annual appropriation bills.
October 1Fiscal year begins.


(Pub. L. 93–344, title III, § 300, July 12, 1974, 88 Stat. 306; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1040; Pub. L. 101–508, title XIII, § 13112(a)(4), Nov. 5, 1990, 104 Stat. 1388–608; Pub. L. 105–33, title X, § 10104(a), Aug. 5, 1997, 111 Stat. 679.)

Editorial Notes
Codification
Section was formerly classified to section 1321 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1997—Pub. L. 105–33 substituted “Not later than 6 weeks after President submits budget” for “February 25”.
1990—Pub. L. 101–508 substituted “First Monday in February” for “First Monday after January 3”.
1985—Pub. L. 99–177 amended section generally. Prior to the amendment the timetable was on or before: November 10—President submits current services budget; 15th day after Congress meets—President submits his budget; March 15—Committees and joint committees submit reports to Budget Committees; April 1—Congressional Budget Office submits reports to Budget Committees; April 15—Budget Committees report first concurrent resolution on the budget to their Houses; May 15—Committees report bills and resolutions authorizing new budget authority; May 15—Congress completes action on first concurrent resolution on the budget; 7th day after Labor Day—Congress completes action on bills and resolutions providing new budget authority and new spending authority; September 15—Congress completes action on second required concurrent resolution on the budget; September 25—Congress completes action on reconciliation bill or resolution, or both, implementing second required concurrent resolution; October 1—Fiscal year begins.

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Effective DateSubchapter applicable with respect to the fiscal year beginning Oct. 1, 1976, and succeeding fiscal years, except as section 906 of Pub. L. 93–344, formerly set out as a note under section 632 of this title, makes provision for possible application of this section to the fiscal year beginning July 1, 1975, see section 905(c) of Pub. L. 93–344, formerly set out as an Effective Date note under section 621 of this title.

Senate Budget EnforcementPub. L. 112–25, title I, § 106, Aug. 2, 2011, 125 Stat. 247, provided that:
“(a) In General.—“(1) For the purpose of enforcing the Congressional Budget Act of 1974 [see Short Title note set out under section 621 of this title] through April 15, 2012, including section 300 of that Act [2 U.S.C. 631], and enforcing budgetary points of order in prior concurrent resolutions on the budget, the allocations, aggregates, and levels set in subsection (b)(1) shall apply in the Senate in the same manner as for a concurrent resolution on the budget for fiscal year 2012 with appropriate budgetary levels for fiscal years 2011 and 2013 through 2021.

“(2) For the purpose of enforcing the Congressional Budget Act of 1974 after April 15, 2012, including section 300 of that Act, and enforcing budgetary points of order in prior concurrent resolutions on the budget, the allocations, aggregates, and levels set in subsection (b)(2) shall apply in the Senate in the same manner as for a concurrent resolution on the budget for fiscal year 2013 with appropriate budgetary levels for fiscal years 2012 and 2014 through 2022.


“(b) Committee Allocations, Aggregates, and Levels.—“(1) As soon as practicable after the date of enactment of this section [Aug. 2, 2011], the Chairman of the Committee on the Budget shall file—“(A) for the Committee on Appropriations, committee allocations for fiscal years 2011 and 2012 consistent with the discretionary spending limits set forth in this Act [see Short Title of 2011 Amendment note set out under section 900 of this title] for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 [2 U.S.C. 633];

“(B) for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2011, 2012, 2012 through 2016, and 2012 through 2021 consistent with the Congressional Budget Office’s March 2011 baseline adjusted to account for the budgetary effects of this Act and legislation enacted prior to this Act but not included in the Congressional Budget Office’s March 2011 baseline, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;

“(C) aggregate spending levels for fiscal years 2011 and 2012 and aggregate revenue levels for fiscal years 2011, 2012, 2012 through 2016, 2012 through 2021 consistent with the Congressional Budget Office’s March 2011 baseline adjusted to account for the budgetary effects of this Act and legislation enacted prior to this Act but not included in the Congressional Budget Office’s March 2011 baseline, and the discretionary spending limits set forth in this Act for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 [2 U.S.C. 642]; and

“(D) levels of Social Security revenues and outlays for fiscal years 2011, 2012, 2012 through 2016, and 2012 through 2021 consistent with the Congressional Budget Office’s March 2011 baseline adjusted to account for the budgetary effects of this Act and legislation enacted prior to this Act but not included in the Congressional Budget Office’s March 2011 baseline, for the purpose of enforcing sections 302 and 311 of the Congressional Budget Act of 1974.


“(2) Not later than April 15, 2012, the Chairman of the Committee on the Budget shall file—“(A) for the Committee on Appropriations, committee allocations for fiscal years 2012 and 2013 consistent with the discretionary spending limits set forth in this Act for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;

“(B) for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2012, 2013, 2013 through 2017, and 2013 through 2022 consistent with the Congressional Budget Office’s March 2012 baseline for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;

“(C) aggregate spending levels for fiscal years 2012 and 2013 and aggregate revenue levels for fiscal years 2012, 2013, 2013–2017, and 2013–2022 consistent with the Congressional Budget Office’s March 2012 baseline and the discretionary spending limits set forth in this Act for the purpose of enforcing section 311 of the Congressional Budget Act of 1974; and

“(D) levels of Social Security revenues and outlays for fiscal years 2012 and 2013, 2013–2017, and 2013–2022 consistent with the Congressional Budget Office’s March 2012 baseline budget for the purpose of enforcing sections 302 and 311 of the Congressional Budget Act of 1974 [2 U.S.C. 633, 642].



“(c) Senate Pay-as-you-go Scorecard.—“(1) Effective on the date of enactment of this section [Aug. 2, 2011], for the purpose of enforcing section 201 of S. Con. Res. 21 (110th Congress), the Chairman of the Senate Committee on the Budget shall reduce any balances of direct spending and revenues for any fiscal year to 0 (zero).

“(2) Not later than April 15, 2012, for the purpose of enforcing section 201 of S. Con. Res. 21 (110th Congress), the Chairman of the Senate Committee on the Budget shall reduce any balances of direct spending and revenues for any fiscal year to 0 (zero).

“(3) Upon resetting the Senate paygo scorecard pursuant to paragraph (2), the Chairman shall publish a notification of such action in the Congressional Record.


“(d) Further Adjustments.—“(1) The Chairman of the Committee on the Budget of the Senate may revise any allocations, aggregates, or levels set pursuant to this section to account for any subsequent adjustments to discretionary spending limits made pursuant to this Act.

“(2) With respect to any allocations, aggregates, or levels set or adjustments made pursuant to this section, sections 412 through 414 of S. Con. Res. 13 (111th Congress) shall remain in effect.


“(e) Expiration.—“(1) Subsections (a)(1), (b)(1), and (c)(1) shall expire if a concurrent resolution on the budget for fiscal year 2012 is agreed to by the Senate and House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974 [2 U.S.C. 632].

“(2) Subsections (a)(2), (b)(2), and (c)(2) shall expire if a concurrent resolution on the budget for fiscal year 2013 is agreed to by the Senate and House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974.”







§ 632. Annual adoption of concurrent resolution on the budget(a) Content of concurrent resolution on the budgetOn or before April 15 of each year, the Congress shall complete action on a concurrent resolution on the budget for the fiscal year beginning on October 1 of such year. The concurrent resolution shall set forth appropriate levels for the fiscal year beginning on October 1 of such year and for at least each of the 4 ensuing fiscal years for the following—(1) totals of new budget authority and outlays;

(2) total Federal revenues and the amount, if any, by which the aggregate level of Federal revenues should be increased or decreased by bills and resolutions to be reported by the appropriate committees;

(3) the surplus or deficit in the budget;

(4) new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to paragraph (1);

(5) the public debt;

(6) for purposes of Senate enforcement under this subchapter, outlays of the old-age, survivors, and disability insurance program established under title II of the Social Security Act [42 U.S.C. 401 et seq.] for the fiscal year of the resolution and for each of the 4 succeeding fiscal years; and

(7) for purposes of Senate enforcement under this subchapter, revenues of the old-age, survivors, and disability insurance program established under title II of the Social Security Act (and the related provisions of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.]) for the fiscal year of the resolution and for each of the 4 succeeding fiscal years.

The concurrent resolution shall not include the outlays and revenue totals of the old-age, survivors, and disability insurance program established under title II of the Social Security Act or the related provisions of the Internal Revenue Code of 1986 in the surplus or deficit totals required by this subsection or in any other surplus or deficit totals required by this subchapter.

(b) Additional matters in concurrent resolutionThe concurrent resolution on the budget may—(1) set forth, if required by subsection (f), the calendar year in which, in the opinion of the Congress, the goals for reducing unemployment set forth in section 4(b) of the Employment Act of 1946 [15 U.S.C. 1022a(b)] should be achieved;

(2) include reconciliation directives described in section 641 of this title;

(3) require a procedure under which all or certain bills or resolutions providing new budget authority or new entitlement authority for such fiscal year shall not be enrolled until the Congress has completed action on any reconciliation bill or reconciliation resolution or both required by such concurrent resolution to be reported in accordance with section 641(b) of this title;

(4) set forth such other matters, and require such other procedures, relating to the budget, as may be appropriate to carry out the purposes of this Act;

(5) include a heading entitled “Debt Increase as Measure of Deficit” in which the concurrent resolution shall set forth the amounts by which the debt subject to limit (in section 3101 of title 31) has increased or would increase in each of the relevant fiscal years;

(6) include a heading entitled “Display of Federal Retirement Trust Fund Balances” in which the concurrent resolution shall set forth the balances of the Federal retirement trust funds;

(7) set forth procedures in the Senate whereby committee allocations, aggregates, and other levels can be revised for legislation if that legislation would not increase the deficit, or would not increase the deficit when taken with other legislation enacted after the adoption of the resolution, for the first fiscal year or the total period of fiscal years covered by the resolution;

(8) set forth procedures to effectuate pay-as-you-go in the House of Representatives; and

(9) set forth direct loan obligation and primary loan guarantee commitment levels.


(c) Consideration of procedures or matters which have effect of changing any rule of HouseIf the Committee on the Budget of the House of Representatives reports any concurrent resolution on the budget which includes any procedure or matter which has the effect of changing any rule of the House of Representatives, such concurrent resolution shall then be referred to the Committee on Rules with instructions to report it within five calendar days (not counting any day on which the House is not in session). The Committee on Rules shall have jurisdiction to report any concurrent resolution referred to it under this paragraph with an amendment or amendments changing or striking out any such procedure or matter.


(d) Views and estimates of other committeesWithin 6 weeks after the President submits a budget under section 1105(a) of title 31, or at such time as may be requested by the Committee on the Budget, each committee of the House of Representatives having legislative jurisdiction shall submit to the Committee on the Budget of the House and each committee of the Senate having legislative jurisdiction shall submit to the Committee on the Budget of the Senate its views and estimates (as determined by the committee making such submission) with respect to all matters set forth in subsections (a) and (b) which relate to matters within the jurisdiction or functions of such committee. The Joint Economic Committee shall submit to the Committees on the Budget of both Houses its recommendations as to the fiscal policy appropriate to the goals of the Employment Act of 1946 [15 U.S.C. 1021 et seq.]. Any other committee of the House of Representatives or the Senate may submit to the Committee on the Budget of its House, and any joint committee of the Congress may submit to the Committees on the Budget of both Houses, its views and estimates with respect to all matters set forth in subsections (a) and (b) which relate to matters within its jurisdiction or functions. Any Committee 11 So in original. Probably should not be capitalized. of the House of Representatives or the Senate that anticipates that the committee will consider any proposed legislation establishing, amending, or reauthorizing any Federal program likely to have a significant budgetary impact on any State, local, or tribal government, or likely to have a significant financial impact on the private sector, including any legislative proposal submitted by the executive branch likely to have such a budgetary or financial impact, shall include its views and estimates on that proposal to the Committee on the Budget of the applicable House.


(e) Hearings and report(1) In generalIn developing the concurrent resolution on the budget referred to in subsection (a) for each fiscal year, the Committee on the Budget of each House shall hold hearings and shall receive testimony from Members of Congress and such appropriate representatives of Federal departments and agencies, the general public, and national organizations as the committee deems desirable. Each of the recommendations as to short-term and medium-term goals set forth in the report submitted by the members of the Joint Economic Committee under subsection (d) may be considered by the Committee on the Budget of each House as part of its consideration of such concurrent resolution, and its report may reflect its views thereon, including its views on how the estimates of revenues and levels of budget authority and outlays set forth in such concurrent resolution are designed to achieve any goals it is recommending.


(2) Required contents of reportThe report accompanying the resolution shall include—(A) a comparison of the levels of total new budget authority, total outlays, total revenues, and the surplus or deficit for each fiscal year set forth in the resolution with those requested in the budget submitted by the President;

(B) with respect to each major functional category, an estimate of total new budget authority and total outlays, with the estimates divided between discretionary and mandatory amounts;

(C) the economic assumptions that underlie each of the matters set forth in the resolution and any alternative economic assumptions and objectives the committee considered;

(D) information, data, and comparisons indicating the manner in which, and the basis on which, the committee determined each of the matters set forth in the resolution;

(E) the estimated levels of tax expenditures (the tax expenditures budget) by major items and functional categories for the President’s budget and in the resolution; and

(F) allocations described in section 633(a) of this title.


(3) Additional contents of reportThe report accompanying the resolution may include—(A) a statement of any significant changes in the proposed levels of Federal assistance to State and local governments;

(B) an allocation of the level of Federal revenues recommended in the resolution among the major sources of such revenues;

(C) information, data, and comparisons on the share of total Federal budget outlays and of gross domestic product devoted to investment in the budget submitted by the President and in the resolution;

(D) the assumed levels of budget authority and outlays for public buildings, with a division between amounts for construction and repair and for rental payments; and

(E) other matters, relating to the budget and to fiscal policy, that the committee deems appropriate.



(f) Achievement of goals for reducing unemployment(1) If, pursuant to section 4(c) of the Employment Act of 1946 [15 U.S.C. 1022a(c)], the President recommends in the Economic Report that the goals for reducing unemployment set forth in section 4(b) of such Act [15 U.S.C. 1022a(b)] be achieved in a year after the close of the five-year period prescribed by such subsection, the concurrent resolution on the budget for the fiscal year beginning after the date on which such Economic Report is received by the Congress may set forth the year in which, in the opinion of the Congress, such goals can be achieved.

(2) After the Congress has expressed its opinion pursuant to paragraph (1) as to the year in which the goals for reducing unemployment set forth in section 4(b) of the Employment Act of 1946 [15 U.S.C. 1022a(b)] can be achieved, if, pursuant to section 4(e) of such Act [15 U.S.C. 1022a(e)], the President recommends in the Economic Report that such goals be achieved in a year which is different from the year in which the Congress has expressed its opinion that such goals should be achieved, either in its action pursuant to paragraph (1) or in its most recent action pursuant to this paragraph, the concurrent resolution on the budget for the fiscal year beginning after the date on which such Economic Report is received by the Congress may set forth the year in which, in the opinion of the Congress, such goals can be achieved.

(3) It shall be in order to amend the provision of such resolution setting forth such year only if the amendment thereto also proposes to alter the estimates, amounts, and levels (as described in subsection (a)) set forth in such resolution in germane fashion in order to be consistent with the economic goals (as described in sections 3(a)(2) and 4(b) of the Employment Act of 1946 [15 U.S.C. 1022(a)(2), 1022a(b)]) which such amendment proposes can be achieved by the year specified in such amendment.


(g) Economic assumptions(1) It shall not be in order in the Senate to consider any concurrent resolution on the budget for a fiscal year, or any amendment thereto, or any conference report thereon, that sets forth amounts and levels that are determined on the basis of more than one set of economic and technical assumptions.

(2) The joint explanatory statement accompanying a conference report on a concurrent resolution on the budget shall set forth the common economic assumptions upon which such joint statement and conference report are based, or upon which any amendment contained in the joint explanatory statement to be proposed by the conferees in the case of technical disagreement, is based.

(3) Subject to periodic reestimation based on changed economic conditions or technical estimates, determinations under titles III and IV of the Congressional Budget Act of 1974 [2 U.S.C. 631 et seq., 651 et seq.] shall be based upon such common economic and technical assumptions.


(h) Budget Committee’s consultation with committeesThe Committee on the Budget of the House of Representatives shall consult with the committees of its House having legislative jurisdiction during the preparation, consideration, and enforcement of the concurrent resolution on the budget with respect to all matters which relate to the jurisdiction or functions of such committees.


(i) Social security point of orderIt shall not be in order in the Senate to consider any concurrent resolution on the budget (or amendment, motion, or conference report on the resolution) that would decrease the excess of social security revenues over social security outlays in any of the fiscal years covered by the concurrent resolution. No change in chapter 1 of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.] shall be treated as affecting the amount of social security revenues unless such provision changes the income tax treatment of social security benefits.


(Pub. L. 93–344, title III, § 301, July 12, 1974, 88 Stat. 306; Pub. L. 95–523, title III, §§ 303(a), 304, Oct. 27, 1978, 92 Stat. 1905, 1906; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1040; Pub. L. 100–119, title I, § 106(d), title II, § 208(a), Sept. 29, 1987, 101 Stat. 781, 786; Pub. L. 100–418, title V, § 5302, Aug. 23, 1988, 102 Stat. 1462; Pub. L. 101–508, title XIII, §§ 13112(a)(5), 13203, 13204, 13301(b), 13303(a), (b), Nov. 5, 1990, 104 Stat. 1388–608, 1388–615, 1388–616, 1388–623, 1388–625; Pub. L. 104–4, title I, § 102(2), Mar. 22, 1995, 109 Stat. 62; Pub. L. 105–33, title X, § 10105(a)–(f)(1), Aug. 5, 1997, 111 Stat. 679, 680; Pub. L. 113–67, div. A, title I, § 122(1), (2), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Social Security Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Internal Revenue Code of 1986, referred to in subsecs. (a) and (i), is classified generally to Title 26, Internal Revenue Code.
This Act, referred to in subsec. (b)(4), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153 and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31 and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.
The Employment Act of 1946, referred to in subsec. (d), is act Feb. 20, 1946, ch. 33, 60 Stat. 23, as amended, which is classified generally to chapter 21 (§ 1021 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1021 of Title 15 and Tables.
The Congressional Budget Act of 1974, referred to in subsec. (g)(3), is titles I through IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Titles III and IV of the Act are classified generally to this subchapter (§ 631 et seq.) and subchapter II (§ 651 et seq.) of this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Section was formerly classified to section 1322 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (a). Pub. L. 113–67, § 122(2), substituted “old-age” for “old age” in concluding provisions.
Subsec. (a)(6), (7). Pub. L. 113–67, § 122(1), substituted “for purposes” for “For purposes”.
1997—Subsec. (a). Pub. L. 105–33, § 10105(a), in introductory provisions, substituted “and for at least each of the 4 ensuing fiscal years” for “, and planning levels for each of the two ensuing fiscal years,”.
Subsec. (a)(1), (4). Pub. L. 105–33, § 10105(b), substituted “and outlays” for “, budget outlays, direct loan obligations, and primary loan guarantee commitments”.
Subsec. (b)(7). Pub. L. 105–33, § 10105(c)(1), added par. (7) and struck out former par. (7) which related to setting forth pay-as-you-go procedures for the Senate.
Subsec. (b)(9). Pub. L. 105–33, § 10105(c)(2), (3), added par. (9).
Subsec. (d). Pub. L. 105–33, § 10105(d), in first sentence, inserted “or at such time as may be requested by the Committee on the Budget,” after “title 31,”.
Subsec. (e). Pub. L. 105–33, § 10105(e), designated existing provisions as par. (1), inserted par. heading, added pars. (2) and (3), and struck out former last sentence consisting of pars. (1) to (9) which contained requirements for contents of report to accompany the concurrent resolution on the budget.
Subsec. (i). Pub. L. 105–33, § 10105(f)(1), inserted heading and substituted “(or amendment, motion, or conference report on the resolution)” for “as reported to the Senate”.
1995—Subsec. (d). Pub. L. 104–4 inserted at end “Any Committee of the House of Representatives or the Senate that anticipates that the committee will consider any proposed legislation establishing, amending, or reauthorizing any Federal program likely to have a significant budgetary impact on any State, local, or tribal government, or likely to have a significant financial impact on the private sector, including any legislative proposal submitted by the executive branch likely to have such a budgetary or financial impact, shall include its views and estimates on that proposal to the Committee on the Budget of the applicable House.”
1990—Subsec. (a). Pub. L. 101–508, § 13301(b), inserted at end: “The concurrent resolution shall not include the outlays and revenue totals of the old age, survivors, and disability insurance program established under title II of the Social Security Act or the related provisions of the Internal Revenue Code of 1986 in the surplus or deficit totals required by this subsection or in any other surplus or deficit totals required by this subchapter.”
Subsec. (a)(6), (7). Pub. L. 101–508, § 13303(a), added pars. (6) and (7).
Subsec. (b)(5), (6). Pub. L. 101–508, § 13203, added pars. (5) and (6).
Subsec. (b)(7), (8). Pub. L. 101–508, § 13204, added pars. (7) and (8).
Subsec. (d). Pub. L. 101–508, § 13112(a)(5), substituted “Within 6 weeks after the President submits a budget under section 1105(a) of title 31” for “On or before February 25 of each year”.
Subsec. (i). Pub. L. 101–508, § 13303(b), amended subsec. (i) generally, substituting present provisions for former provisions relating to maximum deficit amounts.
1988—Subsec. (e)(10). Pub. L. 100–418 temporarily added par. (10). See Effective and Termination Dates of 1988 Amendment note below.
1987—Subsec. (g). Pub. L. 100–119, § 208(a), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “The joint explanatory statement accompanying a conference report on a concurrent resolution on the budget shall set forth the common economic assumptions upon which such joint statement and conference report are based, or upon which any amendment contained in the joint explanatory statement to be proposed by the conferees in the case of technical disagreement is based.”
Subsec. (i)(2). Pub. L. 100–119, § 106(d), designated existing provisions as subpar. (A) and added subpars. (B) and (C).
1985—Pub. L. 99–177 substituted “Adoption of concurrent resolution on the budget” for “Adoption of first concurrent resolution” in section catchline.
Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, substituting provisions relating to content of concurrent resolution on the budget, for provisions relating to action required to be completed by May 15 of each year.
Subsec. (b). Pub. L. 99–177 amended subsec. (b) generally, inserting provisions relating to achievement of goals for reducing unemployment and provisions relating to reconciliation directives described in section 641 of this title.
Subsec. (c). Pub. L. 99–177 amended subsec. (c) generally, substituting provisions relating to consideration of procedures or matters which have the effect of changing any rule of the House of Representatives, for provisions relating to submission on or before March 15 of each year of the views and estimates of other committees.
Subsec. (d). Pub. L. 99–177 amended subsec. (d) generally, substituting provisions relating to views and estimates of other committees, for provisions relating to hearings and report in developing the first concurrent resolution on the budget.
Subsec. (e). Pub. L. 99–177 amended subsec. (e) generally, substituting provisions relating to hearings and report in developing the concurrent resolution on the budget, for provisions relating to achievement of goals for reducing unemployment.
Subsecs. (f) to (i). Pub. L. 99–177, §§ 201(b), 275(b)(2)(B), in amending section generally, added subsecs. (f) to (i).
1978—Subsec. (a)(6), (7). Pub. L. 95–523, § 304(a), added par. (6) and redesignated former par. (6) as (7).
Subsec. (d). Pub. L. 95–523, § 303(a), which directed insertion in subsec. (c) provisions relating to consideration by the Committee on the Budget of each House respecting short-term and medium-term goals set forth in the Joint Economic Committee report and the reflection of its views in its report and insertion of “also” after “concurrent resolution shall” was executed to subsec. (d) to reflect the probable intent of Congress.
Subsec. (e). Pub. L. 95–523, § 304(b), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–4 effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as an Effective Date note under section 1511 of this title.

Effective Date of 1990 AmendmentPub. L. 101–508, title XIII, § 13306, Nov. 5, 1990, 104 Stat. 1388–628, provided that: “Sections 13301, 13302, and 13303 and any amendments made by such sections [amending this section and sections 633 and 642 of this title and enacting provisions set out as notes under this section] shall apply with respect to fiscal years beginning on or after October 1, 1990. Section 13304 [amending section 401 of Title 42, The Public Health and Welfare] shall be effective for annual reports of the Board of Trustees issued in or after calendar year 1991.”


Effective and Termination Dates of 1988 AmendmentAmendment by Pub. L. 100–418 effective for fiscal years 1989, 1990, 1991, and 1992, see section 5303 of Pub. L. 100–418, set out as a note under section 1105 of Title 31, Money and Finance.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Exclusion of Social Security From All BudgetsPub. L. 101–508, title XIII, § 13301(a), Nov. 5, 1990, 104 Stat. 1388–623, provided that: 
“Notwithstanding any other provision of law, the receipts and disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
“(1) the budget of the United States Government as submitted by the President,

“(2) the congressional budget, or

“(3) the Balanced Budget and Emergency Deficit Control Act of 1985 [see Short Title note set out under section 900 of this title].”




Protection of OASDI Trust Funds in House of RepresentativesPub. L. 101–508, title XIII, § 13302, Nov. 5, 1990, 104 Stat. 1388–623, provided that:
“(a) In General.—It shall not be in order in the House of Representatives to consider any bill or joint resolution, as reported, or any amendment thereto or conference report thereon, if, upon enactment—“(1)(A) such legislation under consideration would provide for a net increase in OASDI benefits of at least 0.02 percent of the present value of future taxable payroll for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act [42 U.S.C. 401(c)(2)], and (B) such legislation under consideration does not provide at least a net increase, for such 75-year period, in OASDI taxes of the amount by which the net increase in such benefits exceeds 0.02 percent of the present value of future taxable payroll for such 75-year period,


“(2)(A) such legislation under consideration would provide for a net increase in OASDI benefits (for the 5-year estimating period for such legislation under consideration), (B) such net increase, together with the net increases in OASDI benefits resulting from previous legislation enacted during that fiscal year or any of the previous 4 fiscal years (as estimated at the time of enactment) which are attributable to those portions of the 5-year estimating periods for such previous legislation that fall within the 5-year estimating period for such legislation under consideration, exceeds $250,000,000, and (C) such legislation under consideration does not provide at least a net increase, for the 5-year estimating period for such legislation under consideration, in OASDI taxes which, together with net increases in OASDI taxes resulting from such previous legislation which are attributable to those portions of the 5-year estimating periods for such previous legislation that fall within the 5-year estimating period for such legislation under consideration, equals the amount by which the net increase derived under subparagraph (B) exceeds $250,000,000;


“(3)(A) such legislation under consideration would provide for a net decrease in OASDI taxes of at least 0.02 percent of the present value of future taxable payroll for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act, and (B) such legislation under consideration does not provide at least a net decrease, for such 75-year period, in OASDI benefits of the amount by which the net decrease in such taxes exceeds 0.02 percent of the present value of future taxable payroll for such 75-year period, or


“(4)(A) such legislation under consideration would provide for a net decrease in OASDI taxes (for the 5-year estimating period for such legislation under consideration), (B) such net decrease, together with the net decreases in OASDI taxes resulting from previous legislation enacted during that fiscal year or any of the previous 4 fiscal years (as estimated at the time of enactment) which are attributable to those portions of the 5-year estimating periods for such previous legislation that fall within the 5-year estimating period for such legislation under consideration, exceeds $250,000,000, and (C) such legislation under consideration does not provide at least a net decrease, for the 5-year estimating period for such legislation under consideration, in OASDI benefits which, together with net decreases in OASDI benefits resulting from such previous legislation which are attributable to those portions of the 5-year estimating periods for such previous legislation that fall within the 5-year estimating period for such legislation under consideration, equals the amount by which the net decrease derived under subparagraph (B) exceeds $250,000,000.



“(b) Application.—In applying paragraph (3) or (4) of subsection (a), any provision of any bill or joint resolution, as reported, or any amendment thereto, or conference report thereon, the effect of which is to provide for a net decrease for any period in taxes described in subsection (c)(2)(A) shall be disregarded if such bill, joint resolution, amendment, or conference report also includes a provision the effect of which is to provide for a net increase of at least an equivalent amount for such period in medicare taxes.

“(c) Definitions.—For purposes of this subsection:“(1) The term ‘OASDI benefits’ means the benefits under the old-age, survivors, and disability insurance programs under title II of the Social Security Act [42 U.S.C. 401 et seq.].

“(2) The term ‘OASDI taxes’ means—“(A) the taxes imposed under sections 1401(a), 3101(a), and 3111(a) of the Internal Revenue Code of 1986 [26 U.S.C. 1401(a), 3101(a), 3111(a)], and

“(B) the taxes imposed under chapter 1 of such Code [26 U.S.C. 1 et seq.] (to the extent attributable to section 86 of such Code [26 U.S.C. 86]).


“(3) The term ‘medicare taxes’ means the taxes imposed under sections 1401(b), 3101(b), and 3111(b) of the Internal Revenue Code of 1986.

“(4) The term ‘previous legislation’ shall not include legislation enacted before fiscal year 1991.

“(5) The term ‘5-year estimating period’ means, with respect to any legislation, the fiscal year in which such legislation becomes or would become effective and the next 4 fiscal years.

“(6) No provision of any bill or resolution, or any amendment thereto or conference report thereon, involving a change in chapter 1 of the Internal Revenue Code of 1986 shall be treated as affecting the amount of OASDI taxes referred to in paragraph (2)(B) unless such provision changes the income tax treatment of OASDI benefits.”





Balanced Federal Budgets; Congressional Budget Committee Reports by April 15, 1979, 1980, and 1981, of Balanced Fiscal Year Budgets for 1981 and 1982Pub. L. 96–5, § 5, Apr. 2, 1979, 93 Stat. 8, which provided that Congress shall balance the Federal budget, that the Budget Committees were to report, by April 15, 1979, a fiscal year budget for 1981 that would be in balance, and also a fiscal year budget for 1982 that would be in balance, and by April 15, 1980, a fiscal year budget for 1981 that would be in balance, and by April 15, 1981, a fiscal year budget for 1982 that would be in balance, and that the Budget Committees were to show the consequences of each budget on each budget function and on the economy, setting forth the effects on revenues, spending, employment, inflation, and national security, was repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068.

Application of Congressional Budget Process to Fiscal Year Beginning July 1, 1975Pub. L. 93–344, title IX, § 906, July 12, 1974, 88 Stat. 332, provided for application of provisions of this subchapter and sections 602(f), 651, and 652 of this title with respect to the fiscal year beginning July 1, 1975, to the extent agreed to by the Committees on the Budget of the House of Representatives and the Senate, prior to repeal by Pub. L. 105–33, title X, § 10120(a), Aug. 5, 1997, 111 Stat. 696.



§ 633. Committee allocations(a) Committee spending allocations(1) Allocation among committeesThe joint explanatory statement accompanying a conference report on a concurrent resolution on the budget shall include an allocation, consistent with the resolution recommended in the conference report, of the levels for the first fiscal year of the resolution, for at least each of the ensuing 4 fiscal years, and a total for that period of fiscal years (except in the case of the Committee on Appropriations only for the fiscal year of that resolution) of—(A) total new budget authority; and

(B) total outlays;

among each committee of the House of Representatives or the Senate that has jurisdiction over legislation providing or creating such amounts.

(2) No double countingIn the House of Representatives, any item allocated to one committee may not be allocated to another committee.


(3) Further division of amounts(A) In the SenateIn the Senate, the amount allocated to the Committee on Appropriations shall be further divided among the categories specified in section 900(c)(4) of this title and shall not exceed the limits for each category set forth in section 901(c) of this title.


(B) In the HouseIn the House of Representatives, the amounts allocated to each committee for each fiscal year, other than the Committee on Appropriations, shall be further divided between amounts provided or required by law on the date of filing of that conference report and amounts not so provided or required. The amounts allocated to the Committee on Appropriations shall be further divided—(i) between discretionary and mandatory amounts or programs, as appropriate; and

(ii) consistent with the categories specified in section 900(c)(4) of this title.



(4) Amounts not allocatedIn the House of Representatives or the Senate, if a committee receives no allocation of new budget authority or outlays, that committee shall be deemed to have received an allocation equal to zero for new budget authority or outlays.


(5) Adjusting allocation of discretionary spending in the House of Representatives(A) If a concurrent resolution on the budget is not adopted by April 15, the chairman of the Committee on the Budget of the House of Representatives shall submit to the House, as soon as practicable, an allocation under paragraph (1) to the Committee on Appropriations consistent with the discretionary spending levels in the most recently agreed to concurrent resolution on the budget for the appropriate fiscal year covered by that resolution.

(B) As soon as practicable after an allocation under paragraph (1) is submitted under this section, the Committee on Appropriations shall make suballocations and report those suballocations to the House of Representatives.



(b) Suballocations by Appropriations CommitteesAs soon as practicable after a concurrent resolution on the budget is agreed to, the Committee on Appropriations of each House (after consulting with the Committee on Appropriations of the other House) shall suballocate each amount allocated to it for the budget year under subsection (a) among its subcommittees. Each Committee on Appropriations shall promptly report to its House suballocations made or revised under this subsection. The Committee on Appropriations of the House of Representatives shall further divide among its subcommittees the divisions made under subsection (a)(3)(B) and promptly report those divisions to the House.


(c) Point of orderAfter the Committee on Appropriations has received an allocation pursuant to subsection (a) for a fiscal year, it shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report within the jurisdiction of that committee providing new budget authority for that fiscal year, until that committee makes the suballocations required by subsection (b).


(d) Subsequent concurrent resolutionsIn the case of a concurrent resolution on the budget referred to in section 635 of this title, the allocations under subsection (a) and the subdivisions under subsection (b) shall be required only to the extent necessary to take into account revisions made in the most recently agreed to concurrent resolution on the budget.


(e) Alteration of allocationsAt any time after a committee reports the allocations required to be made under subsection (b), such committee may report to its House an alteration of such allocations. Any alteration of such allocations must be consistent with any actions already taken by its House on legislation within the committee’s jurisdiction.


(f) Legislation subject to point of order(1) In the House of RepresentativesAfter the Congress has completed action on a concurrent resolution on the budget for a fiscal year, it shall not be in order in the House of Representatives to consider any bill, joint resolution, or amendment providing new budget authority for any fiscal year, or any conference report on any such bill or joint resolution, if—(A) the enactment of such bill or resolution as reported;

(B) the adoption and enactment of such amendment; or

(C) the enactment of such bill or resolution in the form recommended in such conference report,

would cause the applicable allocation of new budget authority made under subsection (a) or (b) for the first fiscal year or the total of fiscal years to be exceeded.

(2) In the SenateAfter a concurrent resolution on the budget is agreed to, it shall not be in order in the Senate to consider any bill, joint resolution, amendment, motion, or conference report that would cause—(A) in the case of any committee except the Committee on Appropriations, the applicable allocation of new budget authority or outlays under subsection (a) for the first fiscal year or the total of fiscal years to be exceeded; or

(B) in the case of the Committee on Appropriations, the applicable suballocation of new budget authority or outlays under subsection (b) to be exceeded.



(g) Pay-as-you-go exception in the House(1) In general(A) Subsection (f)(1) and, after April 15, section 634(a) of this title shall not apply to any bill or joint resolution, as reported, amendment thereto, or conference report thereon if, for each fiscal year covered by the most recently agreed to concurrent resolution on the budget—(i) the enactment of that bill or resolution as reported;

(ii) the adoption and enactment of that amendment; or

(iii) the enactment of that bill or resolution in the form recommended in that conference report,

would not increase the deficit, and, if the sum of any revenue increases provided in legislation already enacted during the current session (when added to revenue increases, if any, in excess of any outlay increase provided by the legislation proposed for consideration) is at least as great as the sum of the amount, if any, by which the aggregate level of Federal revenues should be increased as set forth in that concurrent resolution and the amount, if any, by which revenues are to be increased pursuant to pay-as-you-go procedures under section 632(b)(8) of this title, if included in that concurrent resolution.

(B) Section 642(a) of this title, as that section applies to revenues, shall not apply to any bill, joint resolution, amendment thereto, or conference report thereon if, for each fiscal year covered by the most recently agreed to concurrent resolution on the budget—(i) the enactment of that bill or resolution as reported;

(ii) the adoption and enactment of that amendment; or

(iii) the enactment of that bill or resolution in the form recommended in that conference report,

would not increase the deficit, and, if the sum of any outlay reductions provided in legislation already enacted during the current session (when added to outlay reductions, if any, in excess of any revenue reduction provided by the legislation proposed for consideration) is at least as great as the sum of the amount, if any, by which the aggregate level of Federal outlays should be reduced as required by that concurrent resolution and the amount, if any, by which outlays are to be reduced pursuant to pay-as-you-go procedures under section 632(b)(8) of this title, if included in that concurrent resolution.


(2) Revised allocations(A) As soon as practicable after Congress agrees to a bill or joint resolution that would have been subject to a point of order under subsection (f)(1) but for the exception provided in paragraph (1)(A) or would have been subject to a point of order under section 642(a) of this title but for the exception provided in paragraph (1)(B), the chairman of the Committee on the Budget of the House of Representatives shall file with the House appropriately revised allocations under subsection (a) and revised functional levels and budget aggregates to reflect that bill.

(B) Such revised allocations, functional levels, and budget aggregates shall be considered for the purposes of this Act as allocations, functional levels, and budget aggregates contained in the most recently agreed to concurrent resolution on the budget.



(Pub. L. 93–344, title III, § 302, July 12, 1974, 88 Stat. 308; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1044; Pub. L. 101–508, title XIII, §§ 13112(a)(6), (7), 13201(b)(2), (3), 13207(a)(1)(A), (B), (2), 13303(c), Nov. 5, 1990, 104 Stat. 1388–608, 1388–614, 1388–617, 1388–618, 1388–625; Pub. L. 105–33, title X, § 10106, Aug. 5, 1997, 111 Stat. 680; Pub. L. 113–67, div. A, title I, § 122(3), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThis Act, referred to in subsec. (g)(2)(B), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A, and 17B and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, and sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31, and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Section was formerly classified to section 1323 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (g)(2)(A). Pub. L. 113–67 substituted “Committee on the Budget” for “committee on the Budget”.
1997—Subsec. (a). Pub. L. 105–33, § 10106(a), added subsec. (a) and struck out former subsec. (a) which required inclusion of certain allocations to committees of the House of Representatives and of the Senate in the joint explanatory statement accompanying a conference report on a concurrent resolution on the budget.
Subsec. (b). Pub. L. 105–33, § 10106(a), added subsec. (b) and struck out former subsec. (b) which required committees of each House to subdivide among their subcommittees the allocations of budget outlays and new budget authority allocated to them in joint explanatory statement accompanying conference report on concurrent resolution on budget and required further subdivisions of such allocations by subcommittees.
Subsec. (c). Pub. L. 105–33, § 10106(b), reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “It shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report, providing—
“(1) new budget authority for a fiscal year; or
“(2) new spending authority as described in section 651(c)(2) of this title for a fiscal year;
within the jurisdiction of any committee which has received an appropriate allocation of such authority pursuant to subsection (a) of this section for such fiscal year, unless and until such committee makes the allocation or subdivisions required by subsection (b) of this section, in connection with the most recently agreed to concurrent resolution on the budget for such fiscal year.”
Subsec. (f)(1). Pub. L. 105–33, § 10106(c)(1), substituted “providing new budget authority for any fiscal year” for “providing new budget authority for such fiscal year or new entitlement authority effective during such fiscal year” in introductory provisions and “applicable allocation of new budget authority made under subsection (a) or (b) for the first fiscal year or the total of fiscal years to be exceeded.” for “appropriate allocation made pursuant to subsection (b) of this section for such fiscal year of new discretionary budget authority or new entitlement authority to be exceeded.” in concluding provisions.
Subsec. (f)(2). Pub. L. 105–33, § 10106(c)(2), reenacted heading without change and amended text generally. Prior to amendment, text provided that consideration in the Senate was not in order for certain bills, joint resolutions, amendments, motions, or conference reports that provided for budget outlays, new budget authority, or new spending authority in excess of certain allocations.
Subsec. (g). Pub. L. 105–33, § 10106(d), amended heading and text of subsec. (g) generally. Prior to amendment, text read as follows: “For purposes of this section, the levels of new budget authority, spending authority as described in section 651(c)(2) of this title, outlays, and new credit authority for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the House of Representatives or the Senate, as the case may be.”
1990—Subsec. (a)(1). Pub. L. 101–508, § 13201(b)(3)(A), substituted “and total entitlement authority” for “total entitlement authority, and total credit authority”, “or such entitlement authority” for “such entitlement authority, or such credit authority”, and “and entitlement authority” for “entitlement authority, and credit authority”.
Subsec. (a)(2). Pub. L. 101–508, § 13303(c)(1), inserted “social security outlays for the fiscal year of the resolution and for each of the 4 succeeding fiscal years,” after “appropriate levels of”.
Pub. L. 101–508, § 13201(b)(3)(B), substituted “total budget outlays and total new budget authority” for “total budget outlays, total new budget authority and new credit authority”.
Pub. L. 101–508, § 13112(a)(6), struck out “the House of Representatives and” after “among each committee of”.
Subsec. (b)(1)(A). Pub. L. 101–508, § 13201(b)(3)(C), substituted “budget outlays and new budget authority” for “budget outlays, new budget authority, and new credit authority”.
Subsec. (c). Pub. L. 101–508, § 13207(a)(1)(A), substituted “bill, joint resolution, amendment, motion, or conference report” for “bill or resolution, or amendment thereto”.
Subsec. (c)(3). Pub. L. 101–508, § 13201(b)(3)(D), struck out par. (3) which read as follows: “new credit authority for a fiscal year;”.
Subsec. (f)(1). Pub. L. 101–508, § 13207(a)(1)(B), inserted “joint” before “resolution” the second and third places appearing in introductory provisions.
Pub. L. 101–508, § 13201(b)(3)(E), substituted “year or new entitlement authority effective during such fiscal year,” for “year, new entitlement authority effective during such fiscal year, or new credit authority for such fiscal year,” in introductory provisions and “authority or new entitlement authority” for “authority, new entitlement authority, or new credit authority” in closing provisions.
Subsec. (f)(2). Pub. L. 101–508, § 13303(c)(3), inserted three sentences at end beginning with “In applying this paragraph—”.
Pub. L. 101–508, § 13303(c)(2), which directed the insertion of “or provides for social security outlays in excess of the appropriate allocation of social security outlays under subsection (a) of this section for the fiscal year of the resolution or for the total of that year and the 4 succeeding fiscal years” before the period, was executed by making the insertion before the period at end of first sentence, as the probable intent of Congress, in view of the applicability of the amendment. See Effective and Termination Dates of 1990 Amendment note below.
Pub. L. 101–508, § 13207(a)(2), substituted “outlays, new budget authority, or new spending authority (as defined in section 651(c)(2) of this title)” for “outlays or new budget authority”.
Pub. L. 101–508, § 13207(a)(1)(B), substituted “bill, joint resolution, amendment, motion, or conference report” for “bill or resolution (including a conference report thereon), or any amendment to a bill or resolution”.
Pub. L. 101–508, § 13201(b)(2), temporarily inserted “or new credit authority” after “new budget authority”. See Effective and Termination Dates of 1990 Amendment note below.
Pub. L. 101–508, § 13112(a)(7), inserted “(A)” after “in excess of”, substituted “under subsection (a) of this section, or (B) the appropriate allocation (if any) of such outlays or authority reported under subsection (b) of this section” for “under subsection (b) of this section”, and inserted after first sentence “Subparagraph (A) shall not apply to any bill, resolution, amendment, motion, or conference report that is within the jurisdiction of the Committee on Appropriations.”
1985—Pub. L. 99–177 substituted “Committee allocations” for “Matters to be included in joint statement of managers; reports by committees” in section catchline.
Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, providing for separate provisions relating to allocations of totals for the House of Representatives and for the Senate, with respect to the joint explanatory statement accompanying the conference report on a concurrent resolution on the budget.
Subsec. (b). Pub. L. 99–177 amended subsec. (b) generally, inserting applicability to new credit authority.
Subsec. (c). Pub. L. 99–177 amended subsec. (c) generally, substituting provisions relating to point of order for provisions relating to subsequent concurrent resolutions.
Subsecs. (d) to (g). Pub. L. 99–177, in amending section generally, added subsecs. (d) to (g).

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 1990 AmendmentPub. L. 101–508, title XIII, § 13201(b)(2), Nov. 5, 1990, 104 Stat. 1388–614, provided that the amendment made by section 13201(b)(2) is effective Jan. 1, 1991, for fiscal year 1991 only.
Pub. L. 101–508, title XIII, § 13201(b)(3), Nov. 5, 1990, 104 Stat. 1388–614, provided that the amendment made by section 13201(b)(3) is effective for fiscal years beginning after Sept. 30, 1991.
Amendment by section 13303(c) of Pub. L. 101–508 applicable with respect to fiscal years beginning on or after Oct. 1, 1990, see section 13306 of Pub. L. 101–508, set out as an Effective Date of 1990 Amendment note under section 632 of this title.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, except that such amendment, insofar as it relates to subsecs. (c), (f), and (g) of this section, to become effective Apr. 15, 1986, see section 275(a)(1), (2)(A) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 634. Concurrent resolution on the budget must be adopted before budget-related legislation is considered(a) In generalUntil the concurrent resolution on the budget for a fiscal year has been agreed to, it shall not be in order in the House of Representatives, with respect to the first fiscal year covered by that resolution, or the Senate, with respect to any fiscal year covered by that resolution, to consider any bill or joint resolution, amendment or motion thereto, or conference report thereon that—(1) first provides new budget authority for that fiscal year;

(2) first provides an increase or decrease in revenues during that fiscal year;

(3) provides an increase or decrease in the public debt limit to become effective during that fiscal year;

(4) in the Senate only, first provides new entitlement authority for that fiscal year; or

(5) in the Senate only, first provides for an increase or decrease in outlays for that fiscal year.


(b) Exceptions in HouseIn the House of Representatives, subsection (a) does not apply—(1)(A) to any bill or joint resolution, as reported, providing advance discretionary new budget authority that first becomes available for the first or second fiscal year after the budget year; or

(B) to any bill or joint resolution, as reported, first increasing or decreasing revenues in a fiscal year following the fiscal year to which the concurrent resolution applies;


(2) after May 15, to any general appropriation bill or amendment thereto; or

(3) to any bill or joint resolution unless it is reported by a committee.


(c) Application to appropriation measures in Senate(1) In generalUntil the concurrent resolution on the budget for a fiscal year has been agreed to and an allocation has been made to the Committee on Appropriations of the Senate under section 633(a) of this title for that year, it shall not be in order in the Senate to consider any appropriation bill or joint resolution, amendment or motion thereto, or conference report thereon for that year or any subsequent year.


(2) ExceptionParagraph (1) does not apply to appropriations legislation making advance appropriations for the first or second fiscal year after the year the allocation referred to in that paragraph is made.



(Pub. L. 93–344, title III, § 303, July 12, 1974, 88 Stat. 309; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1046; Pub. L. 101–508, title XIII, §§ 13205, 13207(a)(1)(C), Nov. 5, 1990, 104 Stat. 1388–616, 1388–617; Pub. L. 105–33, title X, § 10107(a), Aug. 5, 1997, 111 Stat. 683.)

Editorial Notes
Codification
Section was formerly classified to section 1324 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1997—Pub. L. 105–33 amended section catchline and text generally. Prior to amendment, text provided that concurrent resolution on the budget must be adopted before legislation providing new budget authority, new spending authority, new credit authority, or changes in revenues or public debt limit could be considered.
1990—Subsec. (a). Pub. L. 101–508, § 13207(a)(1)(C), substituted “bill, joint resolution, amendment, motion, or conference report” for “bill or resolution (or amendment thereto)”.
Pub. L. 101–508, § 13205(a)(4), inserted “(or, in the Senate, a concurrent resolution on the budget covering such fiscal year)” after “fiscal year” in closing provisions.
Subsec. (a)(5), (6). Pub. L. 101–508, § 13205(a)(1)–(3), added pars. (5) and (6) and struck out former par. (5) which read as follows: “new credit authority for a fiscal year,”.
Subsec. (b). Pub. L. 101–508, § 13205(b), designated existing provisions as par. (1) and substituted “In the House of Representatives, subsection (a)” for “Subsection (a)”, redesignated former pars. (1) and (2) as subpars. (A) and (B), respectively, and added par. (2).
1985—Pub. L. 99–177 inserted reference to new credit authority in section catchline.
Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, substituting provisions respecting new entitlement authority or new credit authority, for provisions respecting new spending authority.
Subsec. (b). Pub. L. 99–177 amended subsec. (b) generally, inserting provisions relating to applicability of subsec. (a) after May 15 of any calendar year.
Subsec. (c). Pub. L. 99–177 amended subsec. (c) generally, inserting references to amendments of bills or resolutions wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 635. Permissible revisions of concurrent resolutions on the budget
At any time after the concurrent resolution on the budget for a fiscal year has been agreed to pursuant to section 632 of this title, and before the end of such fiscal year, the two Houses may adopt a concurrent resolution on the budget which revises or reaffirms the concurrent resolution on the budget for such fiscal year most recently agreed to.
(Pub. L. 93–344, title III, § 304, July 12, 1974, 88 Stat. 310; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1047; Pub. L. 100–119, title II, § 208(b), Sept. 29, 1987, 101 Stat. 786; Pub. L. 101–508, title XIII, § 13112(a)(8), Nov. 5, 1990, 104 Stat. 1388–608; Pub. L. 105–33, title X, § 10108, Aug. 5, 1997, 111 Stat. 684.)

Editorial Notes
Codification
Section was formerly classified to section 1325 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1997—Pub. L. 105–33 designated subsec. (a) as entire section and struck out subsec. (a) heading “In general” and subsec. (b) heading and text. Prior to amendment, text of subsec. (b) read as follows: “The provisions of section 632(g) of this title shall apply with respect to concurrent resolutions on the budget under this section (and amendments thereto and conference reports thereon) in the same way they apply to concurrent resolutions on the budget under such section 632(g) of this title (and amendments thereto and conference reports thereon).”
1990—Subsecs. (b), (c). Pub. L. 101–508 redesignated subsec. (c) as (b) and struck out former subsec. (b) which read as follows: “The provisions of section 632(i) of this title shall apply with respect to concurrent resolutions on the budget under this section (and amendments thereto and conference reports thereon) in the same way they apply to concurrent resolutions on the budget under such section 632(i) of this title (and amendments thereto and conference reports thereon).”
1987—Subsec. (c). Pub. L. 100–119 added subsec. (c).
1985—Pub. L. 99–177, in amending section generally, inserted “Permissible” before “revisions” in section catchline, designated existing provisions as subsec. (a), struck out “first” after “after the”, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 636. Provisions relating to consideration of concurrent resolutions on the budget(a) Procedure in House after report of Committee; debate(1) When a concurrent resolution on the budget has been reported by the Committee on the Budget of the House of Representatives and has been referred to the appropriate calendar of the House, it shall be in order on any day thereafter, subject to clause 4 of rule XIII of the Rules of the House of Representatives, to move to proceed to the consideration of the concurrent resolution. The motion is highly privileged and is not debatable. An amendment to the motion is not in order and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.

(2) General debate on any concurrent resolution on the budget in the House of Representatives shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority parties, plus such additional hours of debate as are consumed pursuant to paragraph (3). A motion further to limit debate is not debatable. A motion to recommit the concurrent resolution is not in order, and it is not in order to move to reconsider the vote by which the concurrent resolution is agreed to or disagreed to.

(3) Following the presentation of opening statements on the concurrent resolution on the budget for a fiscal year by the chairman and ranking minority member of the Committee on the Budget of the House, there shall be a period of up to four hours for debate on economic goals and policies.

(4) Only if a concurrent resolution on the budget reported by the Committee on the Budget of the House sets forth the economic goals (as described in sections 1022(a)(2) and 1022a(b) of title 15) which the estimates, amounts, and levels (as described in section 632(a) of this title) set forth in such resolution are designed to achieve, shall it be in order to offer to such resolution an amendment relating to such goals, and such amendment shall be in order only if it also proposes to alter such estimates, amounts, and levels in germane fashion in order to be consistent with the goals proposed in such amendment.

(5) Consideration of any concurrent resolution on the budget by the House of Representatives shall be in the Committee of the Whole, and the resolution shall be considered for amendment under the five-minute rule in accordance with the applicable provisions of rule XVIII of the Rules of the House of Representatives. After the Committee rises and reports the resolution back to the House, the previous question shall be considered as ordered on the resolution and any amendments thereto to final passage without intervening motion; except that it shall be in order at any time prior to final passage (notwithstanding any other rule or provision of law) to adopt an amendment (or a series of amendments) changing any figure or figures in the resolution as so reported to the extent necessary to achieve mathematical consistency.

(6) Debate in the House of Representatives on the conference report on any concurrent resolution on the budget shall be limited to not more than 5 hours, which shall be divided equally between the majority and minority parties. A motion further to limit debate is not debatable. A motion to recommit the conference report is not in order, and it is not in order to move to reconsider the vote by which the conference report is agreed to or disagreed to.

(7) Appeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to any concurrent resolution on the budget shall be decided without debate.


(b) Procedure in Senate after report of Committee; debate; amendments(1) Debate in the Senate on any concurrent resolution on the budget, and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 50 hours, except that with respect to any concurrent resolution referred to in section 635 of this title all such debate shall be limited to not more than 15 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.

(2) Debate in the Senate on any amendment to a concurrent resolution on the budget shall be limited to 2 hours, to be equally divided between, and controlled by, the mover and the manager of the concurrent resolution, and debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the concurrent resolution, except that in the event the manager of the concurrent resolution is in favor of any such amendment, motion, or appeal, the time in opposition thereto shall be controlled by the minority leader or his designee. No amendment that is not germane to the provisions of such concurrent resolution shall be received. Such leaders, or either of them, may, from the time under their control on the passage of the concurrent resolution, allot additional time to any Senator during the consideration of any amendment, debatable motion, or appeal.

(3) Following the presentation of opening statements on the concurrent resolution on the budget for a fiscal year by the chairman and ranking minority member of the Committee on the Budget of the Senate, there shall be a period of up to four hours for debate on economic goals and policies.

(4) Subject to the other limitations of this Act, only if a concurrent resolution on the budget reported by the Committee on the Budget of the Senate sets forth the economic goals (as described in sections 1022(a)(2) and 1022a(b) of title 15) which the estimates, amounts, and levels (as described in section 632(a) of this title) set forth in such resolution are designed to achieve, shall it be in order to offer to such resolution an amendment relating to such goals, and such amendment shall be in order only if it also proposes to alter such estimates, amounts, and levels in germane fashion in order to be consistent with the goals proposed in such amendment.

(5) A motion to further limit debate is not debatable. A motion to recommit (except a motion to recommit with instructions to report back within a specified number of days, not to exceed 3, not counting any day on which the Senate is not in session) is not in order. Debate on any such motion to recommit shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the concurrent resolution.

(6) Notwithstanding any other rule, an amendment or series of amendments to a concurrent resolution on the budget proposed in the Senate shall always be in order if such amendment or series of amendments proposes to change any figure or figures then contained in such concurrent resolution so as to make such concurrent resolution mathematically consistent or so as to maintain such consistency.


(c) Action on conference reports in Senate(1) A motion to proceed to the consideration of the conference report on any concurrent resolution on the budget (or a reconciliation bill or resolution) may be made even though a previous motion to the same effect has been disagreed to.

(2) During the consideration in the Senate of the conference report (or a message between Houses) on any concurrent resolution on the budget, and all amendments in disagreement, and all amendments thereto, and debatable motions and appeals in connection therewith, debate shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and minority leader or their designees. Debate on any debatable motion or appeal related to the conference report (or a message between Houses) shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the conference report (or a message between Houses).

(3) Should the conference report be defeated, debate on any request for a new conference and the appointment of conferees shall be limited to 1 hour, to be equally divided between, and controlled by, the manager of the conference report and the minority leader or his designee, and should any motion be made to instruct the conferees before the conferees are named, debate on such motion shall be limited to one-half hour, to be equally divided between, and controlled by, the mover and the manager of the conference report. Debate on any amendment to any such instructions shall be limited to 20 minutes, to be equally divided between and controlled by the mover and the manager of the conference report. In all cases when the manager of the conference report is in favor of any motion, appeal, or amendment, the time in opposition shall be under the control of the minority leader or his designee.

(4) In any case in which there are amendments in disagreement, time on each amendment shall be limited to 30 minutes, to be equally divided between, and controlled by, the manager of the conference report and the minority leader or his designee. No amendment that is not germane to the provisions of such amendments shall be received.


(d) Concurrent resolution must be consistent in SenateIt shall not be in order in the Senate to vote on the question of agreeing to—(1) a concurrent resolution on the budget unless the figures then contained in such resolution are mathematically consistent; or

(2) a conference report on a concurrent resolution on the budget unless the figures contained in such resolution, as recommended in such conference report, are mathematically consistent.


(Pub. L. 93–344, title III, § 305, July 12, 1974, 88 Stat. 310; Pub. L. 95–523, title III, § 303(b), (c), Oct. 27, 1978, 92 Stat. 1905, 1906; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1047; Pub. L. 100–119, title II, § 209, Sept. 29, 1987, 101 Stat. 787; Pub. L. 100–203, title VIII, § 8003(d), Dec. 22, 1987, 101 Stat. 1330–282; Pub. L. 101–508, title XIII, §§ 13209, 13210(1), Nov. 5, 1990, 104 Stat. 1388–619, 1388–620; Pub. L. 105–33, title X, § 10109(a), Aug. 5, 1997, 111 Stat. 684; Pub. L. 113–67, div. A, title I, § 122(4)–(6), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(4), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31 and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Section was formerly classified to section 1326 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (a)(1). Pub. L. 113–67, § 122(4), substituted “clause 4 of rule XIII” for “clause 2(l)(6) of rule XI”.
Subsec. (a)(5). Pub. L. 113–67, § 122(5), substituted “provisions of rule XVIII” for “provisions of rule XXIII”.
Subsec. (b)(1). Pub. L. 113–67, § 122(6), substituted “section 635” for “section 635(a)”.
1997—Subsec. (a)(1). Pub. L. 105–33 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “When the Committee on the Budget of the House of Representatives has reported any concurrent resolution on the budget, it is in order at any time after the fifth day (excluding Saturdays, Sundays, and legal holidays) following the day on which the report upon such resolution by the Committee on the Budget has been available to Members of the House and, if applicable, after the first day (excluding Saturdays, Sundays, and legal holidays) following the day on which a report upon such resolution by the Committee on Rules pursuant to section 632(c) of this title has been available to Members of the House (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the concurrent resolution. The motion is highly privileged and is not debatable. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.”
1990—Subsec. (c)(1). Pub. L. 101–508, § 13209(1), struck out at beginning “The conference report on any concurrent resolution on the budget shall be in order in the Senate at any time after the third day (excluding Saturdays, Sundays, and legal holidays) following the day on which such conference report is reported and is available to Members of the Senate.” and inserted “on any concurrent resolution on the budget (or a reconciliation bill or resolution)” after “consideration of the conference report”.
Subsec. (c)(2). Pub. L. 101–508, § 13209(2), inserted “(or a message between Houses)” after “conference report” wherever appearing.
Subsecs. (d), (e). Pub. L. 101–508, § 13210(1), redesignated subsec. (e) as (d) and struck out former subsec. (d) which read as follows: “If at the end of 7 days (excluding Saturdays, Sundays, and legal holidays) after the conferees of both Houses have been appointed to a committee of conference on a concurrent resolution on the budget, the conferees are unable to reach agreement with respect to all matters in disagreement between the two Houses, then the conferees shall submit to their respective Houses, on the first day thereafter on which their House is in session—
“(1) a conference report recommending those matters on which they have agreed and reporting in disagreement those matters on which they have not agreed; or
“(2) a conference report in disagreement, if the matter in disagreement is an amendment which strikes out the entire text of the concurrent resolution and inserts a substitute text.”
1987—Subsec. (c)(2). Pub. L. 100–203, § 8003(d), inserted a comma after “therewith”.
Pub. L. 100–119 inserted “and all amendments in disagreement, and all amendments thereto, and debatable motions and appeals in connection therewith” after “budget,”.
1985—Subsec. (a). Pub. L. 99–177, in amending subsec. (a) generally, in par. (1) inserted provisions relating to applicability of report after first day and substituted “fifth day” for “tenth day”, in par. (3) struck out “first” before “concurrent”, in par. (5) substituted “considered for” for “read for”, struck out par. (7) relating to motions to postpone, and redesignated par. (8) as (7).
Subsec. (b). Pub. L. 99–177, in amending subsec. (b) generally, in par. (1) substituted “any concurrent” for “the second required concurrent” and “635(a)” for “641(a)”, in par. (3) struck out “first” before “concurrent”, and in par. (4) inserted provisions relating to applicability of other limitations of this Act.
Subsecs. (c) to (e). Pub. L. 99–177, in amending section generally, reenacted subsecs. (c) to (e) without change.
1978—Subsec. (a). Pub. L. 95–523, § 303(b), inserted in par. (2) “, plus such additional hours of debate as are consumed pursuant to paragraph (3)” after “and minority parties”, added pars. (3) and (4) and redesignated existing pars. (3) to (6) as (6) to (9), respectively. Existing pars. (3) to (6) were renumbered (5) to (8), respectively, as the probable intent of Congress, notwithstanding the language of section 303(b)(2) of Pub. L. 95–523 directing that existing pars. (3) to (6) be redesignated (6) to (9), respectively.
Subsec. (b). Pub. L. 95–523, § 303(c), added pars. (3) and (4) and redesignated existing pars. (3) and (4) as (6) and (7), respectively. Existing pars. (3) and (4) were renumbered (5) and (6), respectively, as the probable intent of Congress, notwithstanding the language of section 303(c)(1) of Pub. L. 95–523 directing that existing pars. (3) and (4) be redesignated (6) and (7), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 637. Legislation dealing with Congressional budget must be handled by Budget Committees(a) In the SenateIn the Senate, no bill, resolution, amendment, motion, or conference report, dealing with any matter which is within the jurisdiction of the Committee on the Budget shall be considered unless it is a bill or resolution which has been reported by the Committee on the Budget (or from the consideration of which such committee has been discharged) or unless it is an amendment to such a bill or resolution.


(b) In the House of RepresentativesIn the House of Representatives, no bill or joint resolution, or amendment thereto, or conference report thereon, dealing with any matter which is within the jurisdiction of the Committee on the Budget shall be considered unless it is a bill or joint resolution which has been reported by the Committee on the Budget (or from the consideration of which such committee has been discharged) or unless it is an amendment to such a bill or joint resolution.


(Pub. L. 93–344, title III, § 306, July 12, 1974, 88 Stat. 313; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1050; Pub. L. 101–508, title XIII, § 13207(a)(1)(D), Nov. 5, 1990, 104 Stat. 1388–617; Pub. L. 113–67, div. A, title I, § 122(7), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes
Codification
Section was formerly classified to section 1327 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Pub. L. 113–67 designated existing provisions as subsec. (a) and inserted heading, substituted “In the Senate, no” for “No”, struck out “of either House” after “jurisdiction of the Committee on the Budget”, “in that House” after “shall be considered”, and “of that House” after “reported by the Committee on the Budget”, and added subsec. (b).
1990—Pub. L. 101–508 substituted “bill, resolution, amendment, motion, or conference report” for “bill or resolution, and no amendment to any bill or resolution”.
1985—Pub. L. 99–177 reenacted section without change.

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 638. House committee action on all appropriation bills to be completed by June 10
On or before June 10 of each year, the Committee on Appropriations of the House of Representatives shall report annual appropriation bills providing new budget authority under the jurisdiction of all of its subcommittees for the fiscal year which begins on October 1 of that year.
(Pub. L. 93–344, title III, § 307, July 12, 1974, 88 Stat. 313; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1051.)

Editorial Notes
Codification
Section was formerly classified to section 1328 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1985—Pub. L. 99–177 substituted “by June 10” for “before first appropriation bill is reported” in section catchline, and amended section generally. Prior to amendment, section read as follows: “Prior to reporting the first regular appropriation bill for each fiscal year, the Committee on Appropriations of the House of Representatives shall, to the extent practicable, complete subcommittee markup and full committee action on all regular appropriation bills for that year and submit to the House a summary report comparing the committee’s recommendations with the appropriate levels of budget outlays and new budget authority as set forth in the most recently agreed to concurrent resolution on the budget for that year.”

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 639. Reports, summaries, and projections of Congressional budget actions(a) Legislation providing new budget authority or providing increase or decrease in revenues or tax expenditures(1) Whenever a committee of either House reports to its House a bill or joint resolution, or committee amendment thereto, providing new budget authority (other than continuing appropriations) or providing an increase or decrease in revenues or tax expenditures for a fiscal year (or fiscal years), the report accompanying that bill or joint resolution shall contain a statement, or the committee shall make available such a statement in the case of an approved committee amendment which is not reported to its House, prepared after consultation with the Director of the Congressional Budget Office—(A) comparing the levels in such measure to the appropriate allocations in the reports submitted under section 633(b) of this title for the most recently agreed to concurrent resolution on the budget for such fiscal year (or fiscal years);

(B) containing a projection by the Congressional Budget Office of how such measure will affect the levels of such budget authority, budget outlays, revenues, or tax expenditures under existing law for such fiscal year (or fiscal years) and each of the four ensuing fiscal years, if timely submitted before such report is filed; and

(C) containing an estimate by the Congressional Budget Office of the level of new budget authority for assistance to State and local governments provided by such measure, if timely submitted before such report is filed.


(2) Whenever a conference report is filed in either House and such conference report or any amendment reported in disagreement or any amendment contained in the joint statement of managers to be proposed by the conferees in the case of technical disagreement on such bill or joint resolution provides new budget authority (other than continuing appropriations) or provides an increase or decrease in revenues for a fiscal year (or fiscal years), the statement of managers accompanying such conference report shall contain the information described in paragraph (1), if available on a timely basis. If such information is not available when the conference report is filed, the committee shall make such information available to Members as soon as practicable prior to the consideration of such conference report.

(3) CBO paygo estimates.—(A) The Chairs of the Committees on the Budget of the House and Senate, as applicable, shall request from the Director of the Congressional Budget Office an estimate of the budgetary effects of PAYGO legislation.

(B) Estimates shall be prepared using baseline estimates supplied by the Congressional Budget Office, consistent with section 907 of this title.

(C) The Director shall not count timing shifts, as that term is defined at section 932(8) of this title, in estimates of the budgetary effects of PAYGO Legislation.



(b) Up-to-date tabulations of Congressional budget action(1) The Director of the Congressional Budget Office shall issue to the committees of the House of Representatives and the Senate reports on at least a monthly basis detailing and tabulating the progress of congressional action on bills and joint resolutions providing new budget authority or providing an increase or decrease in revenues or tax expenditures for each fiscal year covered by a concurrent resolution on the budget. Such reports shall include but are not limited to an up-to-date tabulation comparing the appropriate aggregate and functional levels (including outlays) included in the most recently adopted concurrent resolution on the budget with the levels provided in bills and joint resolutions reported by committees or adopted by either House or by the Congress, and with the levels provided by law for the fiscal year preceding the first fiscal year covered by the appropriate concurrent resolution.

(2) The Committee on the Budget of each House shall make available to Members of its House summary budget scorekeeping reports. Such reports—(A) shall be made available on at least a monthly basis, but in any case frequently enough to provide Members of each House an accurate representation of the current status of congressional consideration of the budget;

(B) shall include, but are not limited to, summaries of tabulations provided under subsection (b)(1); and

(C) shall be based on information provided under subsection (b)(1) without substantive revision.

The chairman of the Committee on the Budget of the House of Representatives shall submit such reports to the Speaker.


(c) Five-year projection of Congressional budget actionAs soon as practicable after the beginning of each fiscal year, the Director of the Congressional Budget Office shall issue a report projecting for the period of 5 fiscal years beginning with such fiscal year—(1) total new budget authority and total budget outlays for each fiscal year in such period;

(2) revenues to be received and the major sources thereof, and the surplus or deficit, if any, for each fiscal year in such period;

(3) tax expenditures for each fiscal year in such period; and

(4) entitlement authority for each fiscal year in such period.


(d) Scorekeeping guidelinesEstimates under this section shall be provided in accordance with the scorekeeping guidelines determined under section 902(d)(5) of this title.


(Pub. L. 93–344, title III, § 308, July 12, 1974, 88 Stat. 313; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1051; Pub. L. 101–508, title XIII, § 13206, Nov. 5, 1990, 104 Stat. 1388–617; Pub. L. 105–33, title X, § 10110, Aug. 5, 1997, 111 Stat. 685; Pub. L. 111–139, title I, § 4(b), Feb. 12, 2010, 124 Stat. 11; Pub. L. 113–67, div. A, title I, § 122(8), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes
Codification
Section was formerly classified to section 1329 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (d). Pub. L. 113–67 made technical amendment to heading in original Act.
2010—Subsec. (a). Pub. L. 111–139, § 4(b)(1)(B), struck out “Reports on” before “Legislation” in heading.
Subsec. (a)(3). Pub. L. 111–139, § 4(b)(1)(A), added par. (3).
Subsec. (d). Pub. L. 111–139, § 4(b)(2), added subsec. (d).
1997—Subsec. (a). Pub. L. 105–33, § 10110(1)(A), struck out “, new spending authority, or new credit authority,” after “new budget authority” in heading.
Subsec. (a)(1). Pub. L. 105–33, § 10110(4), in introductory provisions, substituted “bill or joint resolution” for “bill or resolution” in two places.
Pub. L. 105–33, § 10110(1)(D), in introductory provisions, struck out “, new spending authority described in section 651(c)(2) of this title, or new credit authority,” after “continuing appropriations)”.
Subsec. (a)(1)(B). Pub. L. 105–33, § 10110(1)(C), substituted “revenues, or tax expenditures” for “spending authority, revenues, tax expenditures, direct loan obligations, or primary loan guarantee commitments”.
Pub. L. 105–33, § 10110(1)(B), redesignated subpar. (C) as (B) and struck out former subpar. (B) which read as follows: “including an identification of any new spending authority described in section 651(c)(2) of this title which is contained in such measure and a justification for the use of such financing method instead of annual appropriations;”.
Subsec. (a)(1)(C), (D). Pub. L. 105–33, § 10110(1)(B), redesignated subpars. (C) and (D) as (B) and (C), respectively.
Subsec. (a)(2). Pub. L. 105–33, § 10110(4), substituted “bill or joint resolution” for “bill or resolution”.
Pub. L. 105–33, § 10110(1)(D), struck out “, new spending authority described in section 651(c)(2) of this title, or new credit authority,” after “continuing appropriations)”.
Subsec. (b)(1). Pub. L. 105–33, § 10110(4), substituted “bills and joint resolutions” for “bills and resolutions” in two places.
Pub. L. 105–33, § 10110(2), struck out “, new spending authority described in section 651(c)(2) of this title, or new credit authority,” after “new budget authority”.
Subsec. (c)(3) to (5). Pub. L. 105–33, § 10110(3), inserted “and” at end of par. (3), substituted a period for “; and” at end of par. (4), and struck out par. (5) which read as follows: “credit authority for each fiscal year in such period.”
1990—Subsec. (a)(1). Pub. L. 101–508, § 13206(a)(1), inserted “(or fiscal years)” after “fiscal year” in introductory provisions and in subpars. (A) and (C).
Subsec. (a)(2). Pub. L. 101–508, § 13206(b), inserted “(or fiscal years)” after “fiscal year”.
Subsec. (b)(1). Pub. L. 101–508, § 13206(c), substituted “for each fiscal year covered by a concurrent resolution on the budget” for “for a fiscal year” in first sentence, and “the first fiscal year covered by the appropriate concurrent resolution” for “such fiscal year” in second sentence.
1985—Subsec. (a). Pub. L. 99–177, in amending subsec. (a) generally, designated existing provisions as par. (1), substituted provisions relating to reports on legislation providing new budget authority, new spending authority, or new credit authority, or providing an increase or decrease in revenues or tax expenditures, for provisions relating to reports on legislation providing new budget authority or tax expenditures, and added par. (2).
Subsec. (b). Pub. L. 99–177, in amending subsec. (b) generally, designated existing provisions as par. (1), substituted provisions relating to issuance of reports on a monthly basis and contents of such reports, for provisions relating to issuance of reports on a periodic basis and contents of such reports, and added par. (2).
Subsec. (c). Pub. L. 99–177 amended subsec. (c) generally, adding pars. (4) and (5).

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 640. House approval of regular appropriation bills
It shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the month of July until the House of Representatives has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations for the fiscal year beginning on October 1 of such year. For purposes of this section, the chairman of the Committee on Appropriations of the House of Representatives shall periodically advise the Speaker as to changes in jurisdiction among its various subcommittees.
(Pub. L. 93–344, title III, § 309, July 12, 1974, 88 Stat. 314; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1052.)

Editorial Notes
Codification
Section was formerly classified to section 1330 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1985—Pub. L. 99–177 substituted “House approval of regular appropriation bills” for “Completion of action on bills providing new budget authority and certain new spending authority” in section catchline, and amended section generally. Prior to amendment, section read as follows: “Except as otherwise provided pursuant to this subchapter, not later than the seventh day after Labor Day of each year, the Congress shall complete action on all bills and resolutions—
“(1) providing new budget authority for the fiscal year beginning on October 1 of such year, other than supplemental, deficiency, and continuing appropriation bills and resolutions, and other than the reconciliation bill for such year, if required to be reported under section 641(c) of this title; and
“(2) providing new spending authority described in section 651(c)(2)(C) of this title which is to become effective during such fiscal year.
Paragraph (1) shall not apply to any bill or resolution if legislation authorizing the enactment of new budget authority to be provided in such bill or resolution has not been timely enacted.”

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 641. Reconciliation(a) Inclusion of reconciliation directives in concurrent resolutions on the budgetA concurrent resolution on the budget for any fiscal year, to the extent necessary to effectuate the provisions and requirements of such resolution, shall—(1) specify the total amount by which—(A) new budget authority for such fiscal year;

(B) budget authority initially provided for prior fiscal years;

(C) new entitlement authority which is to become effective during such fiscal year; and

(D) credit authority for such fiscal year,

contained in laws, bills, and resolutions within the jurisdiction of a committee, is to be changed and direct that committee to determine and recommend changes to accomplish a change of such total amount;

(2) specify the total amount by which revenues are to be changed and direct that the committees having jurisdiction to determine and recommend changes in the revenue laws, bills, and resolutions to accomplish a change of such total amount;

(3) specify the amounts by which the statutory limit on the public debt is to be changed and direct the committee having jurisdiction to recommend such change; or

(4) specify and direct any combination of the matters described in paragraphs (1), (2), and (3) (including a direction to achieve deficit reduction).


(b) Legislative procedureIf a concurrent resolution containing directives to one or more committees to determine and recommend changes in laws, bills, or resolutions is agreed to in accordance with subsection (a), and—(1) only one committee of the House or the Senate is directed to determine and recommend changes, that committee shall promptly make such determination and recommendations and report to its House reconciliation legislation containing such recommendations; or

(2) more than one committee of the House or the Senate is directed to determine and recommend changes, each such committee so directed shall promptly make such determination and recommendations and submit such recommendations to the Committee on the Budget of its House, which, upon receiving all such recommendations, shall report to its House reconciliation legislation carrying out all such recommendations without any substantive revision.

For purposes of this subsection, a reconciliation resolution is a concurrent resolution directing the Clerk of the House of Representatives or the Secretary of the Senate, as the case may be, to make specified changes in bills and resolutions which have not been enrolled.

(c) Compliance with reconciliation directions(1) Any committee of the House of Representatives or the Senate that is directed, pursuant to a concurrent resolution on the budget, to determine and recommend changes of the type described in paragraphs (1) and (2) of subsection (a) with respect to laws within its jurisdiction, shall be deemed to have complied with such directions—(A) if—(i) the amount of the changes of the type described in paragraph (1) of such subsection recommended by such committee do not exceed or fall below the amount of the changes such committee was directed by such concurrent resolution to recommend under that paragraph by more than—(I) in the Senate, 20 percent of the total of the amounts of the changes such committee was directed to make under paragraphs (1) and (2) of such subsection; or

(II) in the House of Representatives, 20 percent of the sum of the absolute value of the changes the committee was directed to make under paragraph (1) and the absolute value of the changes the committee was directed to make under paragraph (2); and


(ii) the amount of the changes of the type described in paragraph (2) of such subsection recommended by such committee do not exceed or fall below the amount of the changes such committee was directed by such concurrent resolution to recommend under that paragraph by more than—(I) in the Senate, 20 percent of the total of the amounts of the changes such committee was directed to make under paragraphs (1) and (2) of such subsection; or

(II) in the House of Representatives, 20 percent of the sum of the absolute value of the changes the committee was directed to make under paragraph (1) and the absolute value of the changes the committee was directed to make under paragraph (2); and



(B) if the total amount of the changes recommended by such committee is not less than the total of the amounts of the changes such committee was directed to make under paragraphs (1) and (2) of such subsection.


(2)(A) Upon the reporting to the Committee on the Budget of the Senate of a recommendation that shall be deemed to have complied with such directions solely by virtue of this subsection, the chairman of that committee may file with the Senate appropriately revised allocations under section 633(a) of this title and revised functional levels and aggregates to carry out this subsection.

(B) Upon the submission to the Senate of a conference report recommending a reconciliation bill or resolution in which a committee shall be deemed to have complied with such directions solely by virtue of this subsection, the chairman of the Committee on the Budget of the Senate may file with the Senate appropriately revised allocations under section 633(a) of this title and revised functional levels and aggregates to carry out this subsection.

(C) Allocations, functional levels, and aggregates revised pursuant to this paragraph shall be considered to be allocations, functional levels, and aggregates contained in the concurrent resolution on the budget pursuant to section 632 of this title.

(D) Upon the filing of revised allocations pursuant to this paragraph, the reporting committee shall report revised allocations pursuant to section 633(b) of this title to carry out this subsection.



(d) Limitation on amendments to reconciliation bills and resolutions(1) It shall not be in order in the House of Representatives to consider any amendment to a reconciliation bill or reconciliation resolution if such amendment would have the effect of increasing any specific budget outlays above the level of such outlays provided in the bill or resolution (for the fiscal years covered by the reconciliation instructions set forth in the most recently agreed to concurrent resolution on the budget), or would have the effect of reducing any specific Federal revenues below the level of such revenues provided in the bill or resolution (for such fiscal years), unless such amendment makes at least an equivalent reduction in other specific budget outlays, an equivalent increase in other specific Federal revenues, or an equivalent combination thereof (for such fiscal years), except that a motion to strike a provision providing new budget authority or new entitlement authority may be in order.

(2) It shall not be in order in the Senate to consider any amendment to a reconciliation bill or reconciliation resolution if such amendment would have the effect of decreasing any specific budget outlay reductions below the level of such outlay reductions provided (for the fiscal years covered) in the reconciliation instructions which relate to such bill or resolution set forth in a resolution providing for reconciliation, or would have the effect of reducing Federal revenue increases below the level of such revenue increases provided (for such fiscal years) in such instructions relating to such bill or resolution, unless such amendment makes a reduction in other specific budget outlays, an increase in other specific Federal revenues, or a combination thereof (for such fiscal years) at least equivalent to any increase in outlays or decrease in revenues provided by such amendment, except that a motion to strike a provision shall always be in order.

(3) Paragraphs (1) and (2) shall not apply if a declaration of war by the Congress is in effect.

(4) For purposes of this section, the levels of budget outlays and Federal revenues for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the House of Representatives or of the Senate, as the case may be.

(5) The Committee on Rules of the House of Representatives may make in order amendments to achieve changes specified by reconciliation directives contained in a concurrent resolution on the budget if a committee or committees of the House fail to submit recommended changes to its Committee on the Budget pursuant to its instruction.


(e) Procedure in Senate(1) Except as provided in paragraph (2), the provisions of section 636 of this title for the consideration in the Senate of concurrent resolutions on the budget and conference reports thereon shall also apply to the consideration in the Senate of reconciliation bills reported under subsection (b) and conference reports thereon.

(2) Debate in the Senate on any reconciliation bill reported under subsection (b), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours.


(f) Completion of reconciliation processIt shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the month of July until the House of Representatives has completed action on the reconciliation legislation for the fiscal year beginning on October 1 of the calendar year to which the adjournment resolution pertains, if reconciliation legislation is required to be reported by the concurrent resolution on the budget for such fiscal year.


(g) Limitation on changes to Social Security ActNotwithstanding any other provision of law, it shall not be in order in the Senate or the House of Representatives to consider any reconciliation bill or reconciliation resolution reported pursuant to a concurrent resolution on the budget agreed to under section 632 or 635 of this title, or a joint resolution pursuant to section 907d of this title, or any amendment thereto or conference report thereon, that contains recommendations with respect to the old-age, survivors, and disability insurance program established under title II of the Social Security Act [42 U.S.C. 401 et seq.].


(Pub. L. 93–344, title III, § 310, July 12, 1974, 88 Stat. 315; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1053; Pub. L. 101–508, title XIII, §§ 13112(a)(9), 13207(c), (d), 13210(2), Nov. 5, 1990, 104 Stat. 1388–608, 1388–618 to 1388–620; Pub. L. 105–33, title X, § 10111, Aug. 5, 1997, 111 Stat. 685; Pub. L. 113–67, div. A, title I, § 122(9), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (g), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Social Security Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section was formerly classified to section 1331 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (c)(1)(A)(i). Pub. L. 113–67, which directed amendment of cl. (i) by substituting “under that paragraph by more than—” for “under that paragraph by more than”, was executed by making the substitution for “under such paragraph by more than” to reflect the probable intent of Congress.
Subsec. (c)(1)(A)(ii). Pub. L. 113–67 substituted “under that paragraph by more than—” for “under that paragraph by more than”.
1997—Subsec. (c)(1)(A)(i). Pub. L. 105–33, § 10111(1), substituted subcls. (I) and (II) for “20 percent of the total of the amounts of the changes such committee was directed to make under paragraphs (1) and (2) of such subsection, and”.
Subsec. (c)(1)(A)(ii). Pub. L. 105–33, § 10111(2), substituted subcls. (I) and (II) for “20 percent of the total of the amounts of the changes such committee was directed to make under paragraphs (1) and (2) of such subsection; and”.
1990—Subsec. (a)(4). Pub. L. 101–508, § 13207(d), inserted before period at end “(including a direction to achieve deficit reduction)”.
Subsec. (c). Pub. L. 101–508, § 13207(c), designated existing provisions as par. (1), redesignated former par. (1) and subpars. (A) and (B) thereof as subpar. (A) and cls. (i) and (ii), respectively, redesignated former par. (2) as subpar. (B) of par. (1), and added par. (2).
Subsec. (f). Pub. L. 101–508, § 13210(2), struck out par. (1) heading “In general” and text which directed Congress to complete action on any reconciliation bill or reconciliation resolution reported under subsec. (b) of this section not later than June 15 of each year, and struck out the par. (2) designation and heading “Point of order in the House of Representatives”.
Subsec. (g). Pub. L. 101–508, § 13112(a)(9), substituted “joint resolution pursuant” for “resolution pursuant” and “section 907d of this title” for “section 904(b) of this title”.
1985—Pub. L. 99–177 substituted “Reconciliation” for “Second required concurrent resolution and reconciliation process” in section catchline.
Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, inserting provisions relating to new entitlement authority and credit authority, and deleting provision that any such concurrent resolution could be reported, and the report accompanying it could be filed, in either House notwithstanding that that House was not in session on the day on which such concurrent resolution is reported.
Subsec. (b). Pub. L. 99–177 amended subsec. (b) generally, substituting provisions relating to legislative procedure respecting concurrent resolutions with directives to committees to determine and recommend changes in laws, etc., for provisions relating to completion of action on concurrent resolutions.
Subsec. (c). Pub. L. 99–177 amended subsec. (c) generally, substituting provisions relating to compliance with reconciliation directives, for provisions relating to the reconciliation process.
Subsec. (d). Pub. L. 99–177 amended subsec. (d) generally, substituting provisions relating to limitations on amendments to reconciliation bills and resolutions, for provisions relating to completion of the reconciliation process.
Subsec. (e). Pub. L. 99–177 amended subsec. (e) generally, substituting references to subsec. (b) for references to subsec. (c) wherever appearing, and deleting references to reconciliation resolutions.
Subsec. (f). Pub. L. 99–177 amended subsec. (f) generally, inserting provision that Congress complete action on reconciliation bills or resolutions reported under subsec. (b) not later than June 15 of each year and revising provisions relating to adjournment periods of the House of Representatives with respect to completion of action on fiscal year reconciliation legislation.
Subsec. (g). Pub. L. 99–177, in amending section generally, added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, except that such amendment, insofar as it relates to subsecs. (c), (d), and (g) of this section, to become effective Apr. 15, 1986, see section 275(a)(1), (2)(A) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 642. Budget-related legislation must be within appropriate levels(a) Enforcement of budget aggregates(1) In House of RepresentativesExcept as provided by subsection (c), after the Congress has completed action on a concurrent resolution on the budget for a fiscal year, it shall not be in order in the House of Representatives to consider any bill, joint resolution, amendment, motion, or conference report providing new budget authority or reducing revenues, if—(A) the enactment of that bill or resolution as reported;

(B) the adoption and enactment of that amendment; or

(C) the enactment of that bill or resolution in the form recommended in that conference report;

would cause the level of total new budget authority or total outlays set forth in the applicable concurrent resolution on the budget for the first fiscal year to be exceeded, or would cause revenues to be less than the level of total revenues set forth in that concurrent resolution for the first fiscal year or for the total of that first fiscal year and the ensuing fiscal years for which allocations are provided under section 633(a) of this title, except when a declaration of war by the Congress is in effect.

(2) In SenateAfter a concurrent resolution on the budget is agreed to, it shall not be in order in the Senate to consider any bill, joint resolution, amendment, motion, or conference report that—(A) would cause the level of total new budget authority or total outlays set forth for the first fiscal year in the applicable resolution to be exceeded; or

(B) would cause revenues to be less than the level of total revenues set forth for that first fiscal year or for the total of that first fiscal year and the ensuing fiscal years in the applicable resolution for which allocations are provided under section 633(a) of this title.


(3) Enforcement of social security levels in SenateAfter a concurrent resolution on the budget is agreed to, it shall not be in order in the Senate to consider any bill, joint resolution, amendment, motion, or conference report that would cause a decrease in social security surpluses or an increase in social security deficits relative to the levels set forth in the applicable resolution for the first fiscal year or for the total of that fiscal year and the ensuing fiscal years for which allocations are provided under section 633(a) of this title.



(b) Social security levels(1) In generalFor purposes of subsection (a)(3), social security surpluses equal the excess of social security revenues over social security outlays in a fiscal year or years with such an excess and social security deficits equal the excess of social security outlays over social security revenues in a fiscal year or years with such an excess.


(2) Tax treatmentFor purposes of subsection (a)(3), no provision of any legislation involving a change in chapter 1 of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.] shall be treated as affecting the amount of social security revenues or outlays unless that provision changes the income tax treatment of social security benefits.



(c) Exception in House of RepresentativesSubsection (a)(1) shall not apply in the House of Representatives to any bill, joint resolution, or amendment that provides new budget authority for a fiscal year or to any conference report on any such bill or resolution, if—(1) the enactment of that bill or resolution as reported;

(2) the adoption and enactment of that amendment; or

(3) the enactment of that bill or resolution in the form recommended in that conference report;

would not cause the appropriate allocation of new budget authority made pursuant to section 633(a) of this title for that fiscal year to be exceeded.

(Pub. L. 93–344, title III, § 311, July 12, 1974, 88 Stat. 316; Pub. L. 99–177, title II, § 201(b), Dec. 12, 1985, 99 Stat. 1055; Pub. L. 100–119, title I, § 106(e)(1), Sept. 29, 1987, 101 Stat. 781; Pub. L. 101–508, title XIII, §§ 13112(a)(10), 13207(a)(1)(E), 13303(d), Nov. 5, 1990, 104 Stat. 1388–608, 1388–617, 1388–626; Pub. L. 105–33, title X, § 10112(a), Aug. 5, 1997, 111 Stat. 686.)

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (b)(2), is classified generally to Title 26, Internal Revenue Code.

Codification
Section was formerly classified to section 1332 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1997—Pub. L. 105–33 amended section catchline and text generally. Prior to amendment, section provided that new budget authority, new spending authority, and revenue legislation had to be within appropriate levels.
1990—Subsec. (a). Pub. L. 101–508, § 13303(d), designated existing provisions as par. (1), redesignated former pars. (1) to (3) thereof as subpars. (A) to (C), respectively, and added par. (2).
Pub. L. 101–508, § 13207(a)(1)(E), substituted “bill, joint resolution, amendment, motion, or conference report” for “bill, resolution, or amendment” and struck out “or any conference report on any such bill or resolution” after “reducing revenues for such fiscal year,”.
Pub. L. 101–508, § 13112(a)(10), in closing provisions, substituted “except in the case that a declaration of war by the Congress is in effect” for “or, in the Senate, would otherwise result in a deficit for such fiscal year that—
“(A) for fiscal year 1989 or any subsequent fiscal year, exceeds the maximum deficit amount specified for such fiscal year in section 622(7) of this title; and
“(B) for fiscal year 1988 or 1989, exceeds the amount of the estimated deficit for such fiscal year based on laws and regulations in effect on January 1 of the calendar year in which such fiscal year begins as measured using the budget baseline specified in section 901(a)(6) of this title minus $23,000,000,000 for fiscal year 1988 or $36,000,000,000 for fiscal year 1989;
except to the extent that paragraph (1) of section 632(i) of this title or section 635(b) of this title, as the case may be, does not apply by reason of paragraph (2) of such subsection.”
1987—Subsec. (a). Pub. L. 100–119 substituted “would otherwise result in a deficit for such fiscal year that—
“(A) for fiscal year 1989 or any subsequent fiscal year, exceeds the maximum deficit amount specified for such fiscal year in section 622(7) of this title; and
“(B) for fiscal year 1988 or 1989, exceeds the amount of the estimated deficit for such fiscal year based on laws and regulations in effect on January 1 of the calendar year in which such fiscal year begins as measured using the budget baseline specified in section 901(a)(6) of this title minus $23,000,000,000 for fiscal year 1988 or $36,000,000,000 for fiscal year 1989;
except to the extent that paragraph (1) of section 632(i) of this title or section 635(b) of this title, as the case may be, does not apply by reason of paragraph (2) of such subsection” for “would otherwise result in a deficit for such fiscal year that exceeds the maximum deficit amount specified for such fiscal year in section 622(7) of this title (except to the extent that paragraph (1) of section 632(i) of this title or section 635(b) of this title, as the case may be, does not apply by reason of paragraph (2) of such subsection)”.
1985—Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, striking out references to sections 641 and 651 of this title, and inserting provisions relating to nonconsideration in Senate of any bill, resolution, etc., resulting in a fiscal year deficit exceeding maximum deficit amount specified in section 622(7) of this title, with certain exceptions.
Subsec. (b). Pub. L. 99–177 amended subsec. (b) generally, substituting provisions setting forth exceptions in the House of Representatives for certain bills, etc., under subsec. (a) of this section, for provisions relating to determination of outlays and revenues.
Subsec. (c). Pub. L. 99–177, in amending section generally, added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by section 13303(d) of Pub. L. 101–508 applicable with respect to fiscal years beginning on or after Oct. 1, 1990, see section 13306 of Pub. L. 101–508, set out as a note under section 632 of this title.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 643. Determinations and points of order(a) Budget Committee determinationsFor purposes of this subchapter and subchapter II, the levels of new budget authority, outlays, direct spending, new entitlement authority, and revenues for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the House of Representatives or the Senate, as applicable.


(b) Discretionary spending point of order in Senate(1) In generalExcept as otherwise provided in this subsection, it shall not be in order in the Senate to consider any bill or resolution (or amendment, motion, or conference report on that bill or resolution) that would exceed any of the discretionary spending limits in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 901(c)].


(2) ExceptionsThis subsection shall not apply if a declaration of war by the Congress is in effect or if a joint resolution pursuant to section 258 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 907a] has been enacted.



(c) Maximum deficit amount point of order in SenateIt shall not be in order in the Senate to consider any concurrent resolution on the budget for a fiscal year, or to consider any amendment to that concurrent resolution, or to consider a conference report on that concurrent resolution, if—(1) the level of total outlays for the first fiscal year set forth in that concurrent resolution or conference report exceeds; or

(2) the adoption of that amendment would result in a level of total outlays for that fiscal year that exceeds;

the recommended level of Federal revenues for that fiscal year, by an amount that is greater than the maximum deficit amount, if any, specified in the Balanced Budget and Emergency Deficit Control Act of 1985 for that fiscal year.

(d) Timing of points of order in SenateA point of order under this Act may not be raised against a bill, resolution, amendment, motion, or conference report while an amendment or motion, the adoption of which would remedy the violation of this Act, is pending before the Senate.


(e) Points of order in Senate against amendments between HousesEach provision of this Act that establishes a point of order against an amendment also establishes a point of order in the Senate against an amendment between the Houses. If a point of order under this Act is raised in the Senate against an amendment between the Houses and the point of order is sustained, the effect shall be the same as if the Senate had disagreed to the amendment.


(f) Effect of point of order in SenateIn the Senate, if a point of order under this Act against a bill or resolution is sustained, the Presiding Officer shall then recommit the bill or resolution to the committee of appropriate jurisdiction for further consideration.


(Pub. L. 93–344, title III, § 312, as added Pub. L. 101–508, title XIII, § 13207(b)(1), Nov. 5, 1990, 104 Stat. 1388–618; amended Pub. L. 105–33, title X, § 10113(a), Aug. 5, 1997, 111 Stat. 687.)

Editorial Notes

References in TextThe Balanced Budget and Emergency Deficit Control Act of 1985, referred to in subsec. (c), is title II of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, as amended, which enacted chapter 20 (§ 900 et seq.) and sections 654 to 656 of this title, amended sections 602, 622, 631 to 642, and 651 to 653 of this title, sections 1104 to 1106 and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of this title, enacted provisions set out as notes under section 900 of this title and section 911 of Title 42, and amended provisions set out as a note under section 621 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
This Act, referred to in subsecs. (d) to (f), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A, and 17B and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, and sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31 and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Amendments1997—Pub. L. 105–33 amended section catchline and text generally. Prior to amendment, section consisted of subsecs. (a) and (b) and provided that each provision of this Act that established point of order against an amendment also established point of order in Senate against an amendment between Houses and prescribed effect of sustaining point of order against an amendment or bill under this Act.



§ 644. Extraneous matter in reconciliation legislation(a) In generalWhen the Senate is considering a reconciliation bill or a reconciliation resolution pursuant to section 641 of this title (whether that bill or resolution originated in the Senate or the House) or section 907d of this title, upon a point of order being made by any Senator against material extraneous to the instructions to a committee which is contained in any title or provision of the bill or resolution or offered as an amendment to the bill or resolution, and the point of order is sustained by the Chair, any part of said title or provision that contains material extraneous to the instructions to said Committee as defined in subsection (b) shall be deemed stricken from the bill and may not be offered as an amendment from the floor.


(b) Extraneous provisions(1)(A) Except as provided in paragraph (2), a provision of a reconciliation bill or reconciliation resolution considered pursuant to section 641 of this title shall be considered extraneous if such provision does not produce a change in outlays or revenues, including changes in outlays and revenues brought about by changes in the terms and conditions under which outlays are made or revenues are required to be collected (but a provision in which outlay decreases or revenue increases exactly offset outlay increases or revenue decreases shall not be considered extraneous by virtue of this subparagraph); (B) any provision producing an increase in outlays or decrease in revenues shall be considered extraneous if the net effect of provisions reported by the committee reporting the title containing the provision is that the committee fails to achieve its reconciliation instructions; (C) a provision that is not in the jurisdiction of the committee with jurisdiction over said title or provision shall be considered extraneous; (D) a provision shall be considered extraneous if it produces changes in outlays or revenues which are merely incidental to the non-budgetary components of the provision; (E) a provision shall be considered to be extraneous if it increases, or would increase, net outlays, or if it decreases, or would decrease, revenues during a fiscal year after the fiscal years covered by such reconciliation bill or reconciliation resolution, and such increases or decreases are greater than outlay reductions or revenue increases resulting from other provisions in such title in such year; and (F) a provision shall be considered extraneous if it violates section 641(g) of this title.


(2) A Senate-originated provision shall not be considered extraneous under paragraph (1)(A) if the Chairman and Ranking Minority Member of the Committee on the Budget and the Chairman and Ranking Minority Member of the Committee which reported the provision certify that: (A) the provision mitigates direct effects clearly attributable to a provision changing outlays or revenues and both provisions together produce a net reduction in the deficit; (B) the provision will result in a substantial reduction in outlays or a substantial increase in revenues during fiscal years after the fiscal years covered by the reconciliation bill or reconciliation resolution; (C) a reduction of outlays or an increase in revenues is likely to occur as a result of the provision, in the event of new regulations authorized by the provision or likely to be proposed, court rulings on pending litigation, or relationships between economic indices and stipulated statutory triggers pertaining to the provision, other than the regulations, court rulings or relationships currently projected by the Congressional Budget Office for scorekeeping purposes; or (D) such provision will be likely to produce a significant reduction in outlays or increase in revenues but, due to insufficient data, such reduction or increase cannot be reliably estimated.

(3) A provision reported by a committee shall not be considered extraneous under paragraph (1)(C) if (A) the provision is an integral part of a provision or title, which if introduced as a bill or resolution would be referred to such committee, and the provision sets forth the procedure to carry out or implement the substantive provisions that were reported and which fall within the jurisdiction of such committee; or (B) the provision states an exception to, or a special application of, the general provision or title of which it is a part and such general provision or title if introduced as a bill or resolution would be referred to such committee.


(c) Extraneous materialsUpon the reporting or discharge of a reconciliation bill or resolution pursuant to section 641 of this title in the Senate, and again upon the submission of a conference report on such a reconciliation bill or resolution, the Committee on the Budget of the Senate shall submit for the record a list of material considered to be extraneous under subsections (b)(1)(A), (b)(1)(B), and (b)(1)(E) of this section to the instructions of a committee as provided in this section. The inclusion or exclusion of a provision shall not constitute a determination of extraneousness by the Presiding Officer of the Senate.


(d) Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a reconciliation bill or reconciliation resolution pursuant to section 641 of this title, upon—(1) a point of order being made by any Senator against extraneous material meeting the definition of subsections (b)(1)(A), (b)(1)(B), (b)(1)(D), (b)(1)(E), or (b)(1)(F), and

(2) such point of order being sustained,

such material contained in such conference report or amendment shall be deemed stricken, and the Senate shall proceed, without intervening action or motion, to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable for two hours. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.

(e) General point of orderNotwithstanding any other law or rule of the Senate, it shall be in order for a Senator to raise a single point of order that several provisions of a bill, resolution, amendment, motion, or conference report violate this section. The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some of the provisions (including provisions of an amendment, motion, or conference report) against which the Senator raised the point of order, then only those provisions (including provisions of an amendment, motion, or conference report) against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this section. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order as it applies to some or all of the provisions against which the point of order was raised. Such a motion to waive is amendable in accordance with the rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled.


(Pub. L. 93–344, title III, § 313, formerly Pub. L. 99–272, title XX, § 20001, Apr. 7, 1986, 100 Stat. 390, as amended Pub. L. 99–509, title VII, § 7006, Oct. 21, 1986, 100 Stat. 1949; Pub. L. 100–119, title II, § 205(a), (b), Sept. 29, 1987, 101 Stat. 784; renumbered § 313 of Pub. L. 93–344 and amended Pub. L. 101–508, title XIII, § 13214(a)–(b)(4), Nov. 5, 1990, 104 Stat. 1388–621, 1388–622; Pub. L. 105–33, title X, § 10113(b)(1), Aug. 5, 1997, 111 Stat. 688.)

Editorial Notes
Codification
Prior to redesignation by Pub. L. 101–508, this section was section 20001 of Pub. L. 99–272, which was not classified to the Code, and subsec. (c) (now (d)) of this section (relating to point of order) was subsec. (a) of the first section of Senate Resolution No. 286, Ninety-ninth Congress, Dec. 19, 1985.

Amendments1997—Subsec. (c). Pub. L. 105–33, § 10113(b)(1)(A), redesignated subsec. (c), relating to point of order, as (d).
Subsec. (d). Pub. L. 105–33, § 10113(b)(1)(A), redesignated subsec. (c), relating to point of order, as (d) and inserted heading. Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 105–33, § 10113(b)(1)(B), redesignated subsec. (d) as (e) and struck out heading and text of former subsec. (e). Text read as follows: “For purposes of this section, the levels of new budget authority, budget outlays, new entitlement authority, and revenues for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget of the Senate.”
1990—Pub. L. 101–508, § 13214(b)(2)(A), inserted “Extraneous matter in reconciliation legislation” as section catchline.
Pub. L. 101–508, § 13214(b)(1), redesignated section 20001 of Pub. L. 99–272 as this section.
Subsec. (a). Pub. L. 101–508, § 13214(a)(1)(A), inserted heading “In general”.
Pub. L. 101–508, § 13214(b)(4)(B), substituted “subsection (b)” for “subsection (d)”.
Pub. L. 101–508, § 13214(b)(4)(A), made technical amendment to reference to section 641 of this title to reflect change in reference to corresponding section of original act.
Pub. L. 101–508, § 13214(b)(2)(B), struck out at end “An affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section, as well as to waive or suspend the provisions of this subsection.”
Pub. L. 101–508, § 13214(a)(1)(B), inserted “(whether that bill or resolution originated in the Senate or the House) or section 907d of this title” after “section 641 of this title”.
Subsec. (b). Pub. L. 101–508, § 13214(b)(2)(B), (C), redesignated subsec. (d) as (b) and struck out former subsec. (b) which provided that no motion to waive or suspend the requirement of section 636(b)(2) of this title, as it related to germaneness with respect to a reconciliation bill or resolution, could be agreed to unless supported by an affirmative vote of three-fifths of the Members, duly chosen and sworn, which super-majority was to be required to successfully appeal the ruling of the Chair on a point of order raised under that section, as well as to waive or suspend the provisions of this subsection.
Pub. L. 101–508, § 13214(a)(2), inserted heading “Extraneous provisions”.
Subsec. (b)(1)(A). Pub. L. 101–508, § 13214(b)(4)(A), made technical amendment to reference to section 641 of this title to reflect change in reference to corresponding section of original act.
Pub. L. 101–508, § 13214(a)(3), inserted before semicolon “(but a provision in which outlay decreases or revenue increases exactly offset outlay increases or revenue decreases shall not be considered extraneous by virtue of this subparagraph)”.
Subsec. (b)(1)(F). Pub. L. 101–508, § 13214(a)(4)–(6), added subpar. (F).
Subsec. (b)(2). Pub. L. 101–508, § 13214(a)(7), substituted “A Senate-originated provision” for “A provision”.
Subsec. (b)(2)(C). Pub. L. 101–508, § 13214(b)(4)(C), inserted “or” after “scorekeeping purposes;”.
Subsec. (c). Pub. L. 101–508, § 13214(b)(4)(F), which directed the substitution of “this subsection” for “this resolution” in par. (2), was executed to last sentence of subsec. (c) as the probable intent of Congress.
Pub. L. 101–508, § 13214(b)(4)(E), substituted “(b)(1)(A), (b)(1)(B), (b)(1)(D), (b)(1)(E), or (b)(1)(F)” for “(d)(1)(A) or (d)(1)(D) of section 20001 of the Consolidated Omnibus Budget Reconciliation Act of 1985”.
Pub. L. 101–508, § 13214(b)(4)(D), substituted “When” for “when”.
Pub. L. 101–508, § 13214(b)(4)(A), made technical amendment to reference to section 641 of this title to reflect change in reference to corresponding section of original act.
Pub. L. 101–508, § 13214(b)(3), redesignated as subsec. (c), relating to point of order, subsec. (a) of the first section of Senate Resolution No. 286, Ninety-ninth Congress, Dec. 19, 1985, as amended by Senate Resolution No. 509, Ninety-ninth Congress, Oct. 16, 1986.
Pub. L. 101–508, § 13214(b)(2)(C), redesignated subsec. (e), relating to extraneous materials, as (c).
Pub. L. 101–508, § 13214(b)(2)(B), struck out subsec. (c) which provided for effective and termination dates of this section.
Subsec. (d). Pub. L. 101–508, § 13214(b)(2)(C), redesignated subsec. (f) as (d). Former subsec. (d) redesignated (b).
Subsecs. (e) to (g). Pub. L. 101–508, § 13214(a)(8), (b)(2)(C), added subsecs. (e) to (g) and redesignated them as subsecs. (c) to (e), respectively.
1987—Subsec. (c). Pub. L. 100–119, § 205(a), substituted “September 30, 1992” for “January 2, 1988”.
Subsec. (d)(1)(E). Pub. L. 100–119, § 205(b), which directed that cl. (E) be added to subsec. (d)(1)(A), was executed to subsec. (d)(1), as the probable intent of Congress.
1986—Subsec. (c). Pub. L. 99–509, § 7006(b), substituted “January 2, 1988” for “January 2, 1987”.
Pub. L. 99–509, § 7006(c), substituted “section 20001” for “section 1201” in Senate Resolution No. 286, Ninety-ninth Congress, Dec. 19, 1985. See 1990 Amendment note above.
Subsec. (d)(2). Pub. L. 99–509, § 7006(a)(1), substituted “paragraph (1)(A) if the Chairman and Ranking Minority Member of the Committee on the Budget and the Chairman and Ranking Minority Member of the Committee which reported the provision certify that” for “(1)(A) above if” in introductory provisions.
Subsec. (d)(2)(A). Pub. L. 99–509, § 7006(a)(2), substituted “the provision mitigates” for “it is designed to mitigate the”.
Subsec. (d)(2)(B). Pub. L. 99–509, § 7006(a)(3), substituted “the provision” for “it”.
Subsec. (d)(3). Pub. L. 99–509, § 7006(a)(4), added par. (3).



§ 645. Adjustments(a) AdjustmentsAfter the reporting of a bill or joint resolution or the offering of an amendment thereto or the submission of a conference report thereon, the chairman of the Committee on the Budget of the House of Representatives or the Senate may make appropriate budgetary adjustments of new budget authority and the outlays flowing therefrom in the same amount as required by section 901(b) of this title.


(b) Application of adjustmentsThe adjustments made pursuant to subsection (a) for legislation shall—(1) apply while that legislation is under consideration;

(2) take effect upon the enactment of that legislation; and

(3) be published in the Congressional Record as soon as practicable.


(c) Reporting revised suballocationsFollowing any adjustment made under subsection (a), the Committees on Appropriations of the Senate and the House of Representatives may report appropriately revised suballocations under section 633(b) of this title to carry out this section.


(d) Emergencies in the House of Representatives(1) In the House of Representatives, if a reported bill or joint resolution, or amendment thereto or conference report thereon, contains a provision providing new budget authority and outlays or reducing revenue, and a designation of such provision as an emergency requirement pursuant to 901(b)(2)(A) 11 So in original. Probably should be preceded by the word “section”. of this title, the chair of the Committee on the Budget of the House of Representatives shall not count the budgetary effects of such provision for purposes of this subchapter and subchapter II and the Rules of the House of Representatives.

(2)(A) In the House of Representatives, a proposal to strike a designation under paragraph (1) shall be excluded from an evaluation of budgetary effects for purposes of this subchapter and subchapter II and the Rules of the House of Representatives.

(B) An amendment offered under subparagraph (A) that also proposes to reduce each amount appropriated or otherwise made available by the pending measure that is not required to be appropriated or otherwise made available shall be in order at any point in the reading of the pending measure.



(e) Senate point of order against an emergency designation(1) In generalWhen the Senate is considering a bill, resolution, amendment, motion, amendment between the Houses, or conference report, if a point of order is made by a Senator against an emergency designation in that measure, that provision making such a designation shall be stricken from the measure and may not be offered as an amendment from the floor.


(2) Supermajority waiver and appeals(A) WaiverParagraph (1) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.


(B) AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this subsection shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.



(3) Definition of an emergency designationFor purposes of paragraph (1), a provision shall be considered an emergency designation if it designates any item pursuant to section 901(b)(2)(A)(i) of this title.


(4) Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 644(e) of this title.


(5) Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report shall be deemed stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.



(f) Enforcement of discretionary spending capsIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report that would cause the discretionary spending limits as set forth in section 901 of this title to be exceeded.


(g) Adjustment for reemployment services and eligibility assessments(1) In general(A) AdjustmentsIf the Committee on Appropriations of either House reports an appropriation measure for any of fiscal years 2022 through 2027 that provides budget authority for grants under section 506 of title 42, or if a conference committee submits a conference report thereon, the chairman of the Committee on the Budget of the House of Representatives or the Senate shall make the adjustments referred to in subparagraph (B) to reflect the additional new budget authority provided for such grants in that measure or conference report and the outlays resulting therefrom, consistent with subparagraph (D).


(B) Types of adjustmentsThe adjustments referred to in this subparagraph consist of adjustments to—(i) the discretionary spending limits for that fiscal year as set forth in the most recently adopted concurrent resolution on the budget;

(ii) the allocations to the Committees on Appropriations of the Senate and the House of Representatives for that fiscal year under section 633(a) of this title; and

(iii) the appropriate budget aggregates for that fiscal year in the most recently adopted concurrent resolution on the budget.


(C) EnforcementThe adjusted discretionary spending limits, allocations, and aggregates under this paragraph shall be considered the appropriate limits, allocations, and aggregates for purposes of congressional enforcement of this Act and concurrent budget resolutions under this Act.


(D) LimitationNo adjustment may be made under this subsection in excess of—(i) for fiscal year 2022, $133,000,000;

(ii) for fiscal year 2023, $258,000,000;

(iii) for fiscal year 2024, $433,000,000;

(iv) for fiscal year 2025, $533,000,000;

(v) for fiscal year 2026, $608,000,000; and

(vi) for fiscal year 2027, $633,000,000.


(E) DefinitionAs used in this subsection, the term “additional new budget authority” means the amount provided for a fiscal year, in excess of $117,000,000, in an appropriation measure or conference report (as the case may be) and specified to pay for grants to States under section 506 of title 42.



(2) Report on 633(b) levelFollowing any adjustment made under paragraph (1), the Committees on Appropriations of the Senate and the House of Representatives may report appropriately revised suballocations pursuant to section 633(b) of this title to carry out this subsection.



(Pub. L. 93–344, title III, § 314, as added Pub. L. 105–33, title X, § 10114(a), Aug. 5, 1997, 111 Stat. 688; amended Pub. L. 105–89, title II, § 201(b)(2), Nov. 19, 1997, 111 Stat. 2125; Pub. L. 112–25, title I, § 105(a), Aug. 2, 2011, 125 Stat. 246; Pub. L. 112–78, title V, § 511, Dec. 23, 2011, 125 Stat. 1291; Pub. L. 113–67, div. A, title I, § 122(10), Dec. 26, 2013, 127 Stat. 1176; Pub. L. 115–123, div. C, title II, § 30206(d), Feb. 9, 2018, 132 Stat. 131.)

Editorial Notes

References in TextThis Act, referred to in subsec. (g)(1)(C), is Pub. L. 115–123, Feb. 9, 2018, 132 Stat. 64, known as the Bipartisan Budget Act of 2018. For complete classification of this Act to the Code, see Short Title of 2018 Amendment note set out under section 1305 of Title 42, The Public Health and Welfare, and Tables.

Amendments2018—Subsec. (g). Pub. L. 115–123 added subsec. (g).
2013—Subsec. (d)(2). Pub. L. 113–67 redesignated subpar. (B) as (A) and substituted “under paragraph (1)” for “under subparagraph (A)”, redesignated subpar. (C) as (B) and substituted “under subparagraph (A)” for “under subparagraph (B)”, and struck out former subpar. (A) which read as follows: “In the House of Representatives, if a reported bill or joint resolution, or amendment thereto or conference report thereon, contains a provision providing new budget authority and outlays or reducing revenue, and a designation of such provision as an emergency pursuant to paragraph (1), the chair of the Committee on the Budget shall not count the budgetary effects of such provision for purposes of this subchapter and subchapter II and the Rules of the House of Representatives.”
2011—Subsec. (a). Pub. L. 112–25, § 105(a)(1), added subsec. (a) and struck out former subsec. (a) which related to general adjustment provisions and described the matters to be adjusted.
Subsecs. (b) to (d). Pub. L. 112–25, § 105(a)(2), (3), added subsec. (d), redesignated former subsecs. (c) and (d) as (b) and (c), respectively, and struck out former subsec. (b) which related to amounts of adjustments.
Subsec. (e). Pub. L. 112–78, § 511(2), added subsec. (e). Former subsec. (e) redesignated (f).
Pub. L. 112–25, § 105(a)(2), (3), added subsec. (e) and struck out former subsec. (e) which defined “continuing disability reviews” and “new budget authority” as used in former subsec. (b)(2).
Subsec. (f). Pub. L. 112–78, § 511(1), redesignated subsec. (e) as (f).
1997—Subsec. (b)(6). Pub. L. 105–89 added par. (6).

Statutory Notes and Related Subsidiaries
Effective Date of 1997 AmendmentAmendment by Pub. L. 105–89 effective Nov. 19, 1997, except as otherwise provided, with delay permitted if State legislation is required, see section 501 of Pub. L. 105–89, set out as a note under section 622 of Title 42, The Public Health and Welfare.



§ 645a. Effect of adoption of special order of business in House of Representatives
For purposes of a reported bill or joint resolution considered in the House of Representatives pursuant to a special order of business, the term “as reported” in this subchapter or subchapter II shall be considered to refer to the text made in order as an original bill or joint resolution for the purpose of amendment or to the text on which the previous question is ordered directly to passage, as the case may be. In the case of a reported bill or joint resolution considered pursuant to a special order of business, a point of order under section 634 of this title shall be determined on the basis of the text made in order as an original bill or joint resolution for the purpose of amendment or to the text on which the previous question is ordered directly to passage, as the case may be.
(Pub. L. 93–344, title III, § 315, as added Pub. L. 105–33, title X, § 10115(a), Aug. 5, 1997, 111 Stat. 690; amended Pub. L. 113–67, div. A, title I, § 122(11), Dec. 26, 2013, 127 Stat. 1176.)

Editorial Notes
Amendments2013—Pub. L. 113–67 inserted at end “In the case of a reported bill or joint resolution considered pursuant to a special order of business, a point of order under section 634 of this title shall be determined on the basis of the text made in order as an original bill or joint resolution for the purpose of amendment or to the text on which the previous question is ordered directly to passage, as the case may be.”




SUBCHAPTER II—FISCAL PROCEDURES
Part A—General Provisions
§ 651. Budget-related legislation not subject to appropriations(a) Controls on certain budget-related legislation not subject to appropriationsIt shall not be in order in either the House of Representatives or the Senate to consider any bill or joint resolution (in the House of Representatives only, as reported), amendment, motion, or conference report that provides—(1) new authority to enter into contracts under which the United States is obligated to make outlays;

(2) new authority to incur indebtedness (other than indebtedness incurred under chapter 31 of title 31) for the repayment of which the United States is liable; or

(3) new credit authority;

unless that bill, joint resolution, amendment, motion, or conference report also provides that the new authority is to be effective for any fiscal year only to the extent or in the amounts provided in advance in appropriation Acts.

(b) Legislation providing new entitlement authority(1) Point of order.—It shall not be in order in either the House of Representatives or the Senate to consider any bill or joint resolution (in the House of Representatives only, as reported), amendment, motion, or conference report that provides new entitlement authority that is to become effective during the current fiscal year.

(2) If any committee of the House of Representatives or the Senate reports any bill or resolution which provides new entitlement authority which is to become effective during a fiscal year and the amount of new budget authority which will be required for such fiscal year if such bill or resolution is enacted as so reported exceeds the appropriate allocation of new budget authority reported under section 633(a) of this title in connection with the most recently agreed to concurrent resolution on the budget for such fiscal year, such bill or resolution shall then be referred to the Committee on Appropriations of the Senate or may then be referred to the Committee on Appropriations of the House, as the case may be, with instructions to report it, with the committee’s recommendations, within 15 calendar days (not counting any day on which that House is not in session) beginning with the day following the day on which it is so referred. If the Committee on Appropriations of either House fails to report a bill or resolution referred to it under this paragraph within such 15-day period, the committee shall automatically be discharged from further consideration of such bill or resolution and such bill or resolution shall be placed on the appropriate calendar.

(3) The Committee on Appropriations of each House shall have jurisdiction to report any bill or resolution referred to it under paragraph (2) with an amendment which limits the total amount of new spending authority provided in such bill or resolution.


(c) Exceptions(1) Subsections (a) and (b) shall not apply to new authority described in those subsections if outlays from that new authority will flow—(A) from a trust fund established by the Social Security Act (as in effect on July 12, 1974) [42 U.S.C. 301 et seq.]; or

(B) from any other trust fund, 90 percent or more of the receipts of which consist or will consist of amounts (transferred from the general fund of the Treasury) equivalent to amounts of taxes (related to the purposes for which such outlays are or will be made) received in the Treasury under specified provisions of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.].


(2) Subsections (a) and (b) shall not apply to new authority described in those subsections to the extent that—(A) the outlays resulting therefrom are made by an organization which is (i) a mixed-ownership Government corporation (as defined in section 9101(2) of title 31), or (ii) a wholly owned Government corporation (as defined in section 9101(3) of title 31) which is specifically exempted by law from compliance with any or all of the provisions of chapter 91 of title 31, as of December 12, 1985; or

(B) the outlays resulting therefrom consist exclusively of the proceeds of gifts or bequests made to the United States for a specific purpose.


(3) In the House of Representatives, subsections (a) and (b) shall not apply to new authority described in those subsections to the extent that a provision in a bill or joint resolution, or an amendment thereto or a conference report thereon, establishes prospectively for a Federal office or position a specified or minimum level of compensation to be funded by annual discretionary appropriations.


(Pub. L. 93–344, title IV, § 401, July 12, 1974, 88 Stat. 317; Pub. L. 99–177, title II, § 211, Dec. 12, 1985, 99 Stat. 1056; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 101–508, title XIII, § 13207(a)(1)(F), (G), Nov. 5, 1990, 104 Stat. 1388–617, 1388–618; Pub. L. 105–33, title X, § 10116(a)(1)–(5), Aug. 5, 1997, 111 Stat. 690, 691; Pub. L. 113–67, div. A, title I, § 122(12), (13), Dec. 26, 2013, 127 Stat. 1176.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (c)(1)(A), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Internal Revenue Code of 1986, referred to in subsec. (c)(1)(B), is classified generally to Title 26, Internal Revenue Code.

Codification
In subsec. (c)(2)(A), “section 9101(2) of title 31”, “section 9101(3) of title 31”, and “chapter 91 of title 31” were substituted for “section 201 of the Government Corporation Control Act [31 U.S.C. 856]”, “section 101 of such Act [31 U.S.C. 846]”, and “that Act”, respectively, on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section was formerly classified to section 1351 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments2013—Subsec. (b)(2). Pub. L. 113–67, § 122(12), substituted “section 633(a)” for “section 633(b)”.
Subsec. (c)(3). Pub. L. 113–67, § 122(13), added par. (3).
1997—Pub. L. 105–33, § 10116(a)(1)(A), substituted “Budget-related legislation not subject to appropriations” for “Bills providing new spending authority” as section catchline.
Subsec. (a). Pub. L. 105–33, § 10116(a)(1)(B), added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “It shall not be in order in either the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report, as reported to its House which provides new spending authority described in subsection (c)(2)(A) or (B) of this section, unless that bill, resolution, conference report, or amendment also provides that such new spending authority as described in subsection (c)(2)(A) or (B) of this section is to be effective for any fiscal year only to such extent or in such amounts as are provided in appropriation Acts.”
Subsec. (b). Pub. L. 105–33, § 10116(a)(2)(A), inserted “new” before “entitlement” in heading.
Subsec. (b)(1). Pub. L. 105–33, § 10116(a)(2)(B), added par. (1) and struck out former par. (1) which read as follows: “It shall not be in order in either the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report, as reported to its House, which provides new spending authority described in subsection (c)(2)(C) of this section which is to become effective before the first day of the fiscal year which begins during the calendar year in which such bill or resolution is reported.”
Subsec. (b)(2). Pub. L. 105–33, § 10116(a)(2)(C), substituted “new entitlement authority” for “new spending authority described in subsection (c)(2)(C) of this section” and “of the Senate or may then be referred to the Committee on Appropriations of the House, as the case may be,” for “of that House”.
Subsec. (c). Pub. L. 105–33, § 10116(a)(5), redesignated subsec. (d) as (c).
Pub. L. 105–33, § 10116(a)(3), struck out subsec. (c) which defined terms “new spending authority” and “spending authority”.
Subsec. (d). Pub. L. 105–33, § 10116(a)(5), redesignated subsec. (d) as (c).
Subsec. (d)(1). Pub. L. 105–33, § 10116(a)(4)(A), which directed substitution of “new authority described in those subsections if outlays from that new authority will flow” for “new spending authority if the budget authority for outlays which result from such new spending authority is derived”, was executed by making the substitution for “new spending authority if the budget authority for outlays which will result from such new spending authority is derived” in introductory provisions to reflect the probable intent of Congress.
Subsec. (d)(2), (3). Pub. L. 105–33, § 10116(a)(4)(B), (C), redesignated par. (3) as (2), substituted “new authority described in those subsections” for “new spending authority” in introductory provisions, and struck out former par. (2) which read as follows: “Subsections (a) and (b) of this section shall not apply to new spending authority which is an amendment to or extension of chapter 67 of title 31, or a continuation of the program of fiscal assistance to State and local governments provided by that chapter, to the extent so provided in the bill or resolution providing such authority.”
1990—Subsec. (a). Pub. L. 101–508, § 13207(a)(1)(F), substituted “bill, joint resolution, amendment, motion, or conference report” for “bill, resolution, or conference report” and struck out “(or any amendment which provides such new spending authority)” after “subsection (c)(2)(A) or (B) of this section”.
Subsec. (b)(1). Pub. L. 101–508, § 13207(a)(1)(G), substituted “bill, joint resolution, amendment, motion, or conference report, as reported to its House” for “bill or resolution” and struck out “(or any amendment which provides such new spending authority)” after “subsection (c)(2)(C) of this section”.
1986—Subsec. (d)(1)(B). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1985—Subsec. (a). Pub. L. 99–177 amended subsec. (a) generally, inserting provisions relating to applicability to conference reports.
Subsec. (b). Pub. L. 99–177, in amending section generally, reenacted subsec. (b) without change.
Subsec. (c). Pub. L. 99–177, in amending subsec. (c) generally, added pars. (2)(D) and (E).
Subsec. (d). Pub. L. 99–177, in amending subsec. (d) generally, reenacted pars. (1) and (2) without change, and inserted reference to December 12, 1985, in par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Effective DatePub. L. 93–344, title IX, § 905(c), July 12, 1974, 88 Stat. 331 (formerly set out as a note under section 621 of this title), provided that except as provided in section 906 of Pub. L. 93–344 (formerly set out as a note under section 632 of this title) this section shall take effect on the first day of the second regular session of the Ninety-fourth Congress.



§ 652. Repealed. Pub. L. 105–33, title X, § 10116(b), Aug. 5, 1997, 111 Stat. 692

Section, Pub. L. 93–344, title IV, § 402, July 12, 1974, 88 Stat. 318; Pub. L. 99–177, title II, § 212, Dec. 12, 1985, 99 Stat. 1058; Pub. L. 101–508, title XIII, § 13207(a)(1)(H), Nov. 5, 1990, 104 Stat. 1388–618, related to legislation providing new credit authority.



§ 653. Analysis by Congressional Budget Office
The Director of the Congressional Budget Office shall, to the extent practicable, prepare for each bill or resolution of a public character reported by any committee of the House of Representatives or the Senate (except the Committee on Appropriations of each House), and submit to such committee—(1) an estimate of the costs which would be incurred in carrying out such bill or resolution in the fiscal year in which it is to become effective and in each of the 4 fiscal years following such fiscal year, together with the basis for each such estimate;

(2) a comparison of the estimates of costs described in paragraph (1) with any available estimates of costs made by such committee or by any Federal agency; and

(3) a description of each method for establishing a Federal financial commitment contained in such bill or resolution.

The estimates, comparison, and description so submitted shall be included in the report accompanying such bill or resolution if timely submitted to such committee before such report is filed.
(Pub. L. 93–344, title IV, § 402, formerly § 403, July 12, 1974, 88 Stat. 320; Pub. L. 97–108, § 2(a), Dec. 23, 1981, 95 Stat. 1510; Pub. L. 99–177, title II, § 213, Dec. 12, 1985, 99 Stat. 1059; Pub. L. 104–4, title I, § 104, Mar. 22, 1995, 109 Stat. 62; renumbered § 402, Pub. L. 105–33, title X, § 10116(c)(1), Aug. 5, 1997, 111 Stat. 692.)

Editorial Notes
Codification
Section was formerly classified to section 1353 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Prior ProvisionsA prior section 402 of Pub. L. 93–344 was classified to section 652 of this title prior to repeal by Pub. L. 105–33.

Amendments1995—Subsec. (a). Pub. L. 104–4, § 104(2), struck out subsection designation.
Subsec. (a)(2). Pub. L. 104–4, § 104(1)(A), (C), redesignated par. (3) as (2) and struck out former par. (2), which read as follows: “an estimate of the cost which would be incurred by State and local governments in carrying out or complying with any significant bill or resolution in the fiscal year in which it is to become effective and in each of the four fiscal years following such fiscal year, together with the basis for each such estimate;”.
Subsec. (a)(3). Pub. L. 104–4, § 104(1)(C), redesignated par. (4) as (3). Former par. (3) redesignated (2).
Pub. L. 104–4, § 104(1)(B), which directed the substitution of “paragraph (1)” for “paragraphs (1) and (2)”, was executed by making the substitution for “paragraph (1) and (2)” to reflect the probable intent of Congress.
Subsec. (a)(4). Pub. L. 104–4, § 104(1)(C), redesignated par. (4) as (3).
Subsecs. (b), (c). Pub. L. 104–4, § 104(3), struck out subsecs. (b) and (c) which read as follows:
“(b) For purposes of subsection (a)(2) of this section, the term ‘local government’ has the same meaning as in section 6501 of title 31.
“(c) For purposes of subsection (a)(2) of this section, the term ‘significant bill or resolution’ is defined as any bill or resolution which in the judgment of the Director of the Congressional Budget Office is likely to result in an annual cost to State and local governments of $200,000,000 or more, or is likely to have exceptional fiscal consequences for a geographic region or a particular level of government.”
1985—Subsec. (a). Pub. L. 99–177 added par. (4) and substituted “estimates, comparison, and description” for “estimates and comparison” in last sentence.
1981—Subsec. (a). Pub. L. 97–108, § 2(a)(1)–(6), designated existing provisions as subsec. (a), added par. (2), redesignated former par. (2) as (3), in par. (3) as so redesignated, substituted “estimates” for “estimate” in two places, and substituted reference to pars. (1) and (2) for reference to par. (1), and in provision following par. (3) substituted “estimates” for “estimate”.
Subsecs. (b) and (c). Pub. L. 97–108, § 2(a)(7), added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–4 effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as an Effective Date note under section 1511 of this title.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–177 effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Effective Date of 1981 AmendmentPub. L. 97–108, § 2(b), Dec. 23, 1981, 95 Stat. 1511, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to bills or resolutions reported by committees of the House of Representatives and the Senate after September 30, 1982.”


Effective DateAmendment by Pub. L. 93–344 effective on day on which first Director of Congressional Budget Office is appointed under section 601(a) of this title, see section 905(b) of Pub. L. 93–344, formerly set out as an Effective Date note under section 621 of this title.

Authorization of AppropriationsPub. L. 97–108, § 3, Dec. 23, 1981, 95 Stat. 1511, provided that: “There are authorized to be appropriated such sums as may be necessary to carry out this Act [amending this section and enacting provisions set out as notes under this section and section 621 of this title].”


Expiration of AuthorizationPub. L. 97–108, § 4, Dec. 23, 1981, 95 Stat. 1511, which provided for expiration on Sept. 30, 1987, of authorization granted under Pub. L. 97–108, which amended this section and enacted provisions set out as notes under sections 621 and 653 of this title, was repealed by Pub. L. 100–119, title II, § 204, Sept. 29, 1987, 101 Stat. 784.



§ 654. Study by Government Accountability Office of forms of Federal financial commitment not reviewed annually by Congress
The Government Accountability Office shall study those provisions of law which provide mandatory spending and report to the Congress its recommendations for the appropriate form of financing for activities or programs financed by such provisions not later than eighteen months after December 12, 1985. Such report shall be revised from time to time.
(Pub. L. 93–344, title IV, § 404, formerly § 405, as added Pub. L. 99–177, title II, § 214, Dec. 12, 1985, 99 Stat. 1059; renumbered § 404 and amended Pub. L. 105–33, title X, § 10116(c)(1), (2), Aug. 5, 1997, 111 Stat. 692; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Prior ProvisionsA prior section 404 of Pub. L. 93–344, which is not classified to the Code, was renumbered section 403 by Pub. L. 105–33, title X, § 10116(c)(1), Aug. 5, 1997, 111 Stat. 692.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline and text.
1997—Pub. L. 105–33, § 10116(c)(2), substituted “mandatory spending” for “spending authority as described by section 651(c)(2) of this title and which provide permanent appropriations,”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 655. Off-budget agencies, programs, and activities(a) Notwithstanding any other provision of law, budget authority, credit authority, and estimates of outlays and receipts for activities of the Federal budget which are off-budget immediately prior to December 12, 1985, not including activities of the Federal Old-Age and Survivors Insurance and Federal Disability Insurance Trust Funds, shall be included in a budget submitted pursuant to section 1105 of title 31 and in a concurrent resolution on the budget reported pursuant to section 632 or section 635 of this title and shall be considered, for purposes of this Act, budget authority, outlays, and spending authority in accordance with definitions set forth in this Act.

(b) All receipts and disbursements of the Federal Financing Bank with respect to any obligations which are issued, sold, or guaranteed by a Federal agency shall be treated as a means of financing such agency for purposes of section 1105 of title 31 and for purposes of this Act.

(Pub. L. 93–344, title IV, § 405, formerly § 406, as added Pub. L. 99–177, title II, § 214, Dec. 12, 1985, 99 Stat. 1059; renumbered § 405, Pub. L. 105–33, title X, § 10116(c)(1), Aug. 5, 1997, 111 Stat. 692.)

Editorial Notes

References in TextThis Act, referred to in text, means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A, and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, Money and Finance, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31, and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Prior ProvisionsA prior section 405 of Pub. L. 93–344 was renumbered section 404 and is classified to section 654 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.



§ 656. Member User Group
The Speaker of the House of Representatives, after consulting with the Minority Leader of the House, may appoint a Member User Group for the purpose of reviewing budgetary scorekeeping rules and practices of the House and advising the Speaker from time to time on the effect and impact of such rules and practices.
(Pub. L. 93–344, title IV, § 406, formerly § 407, as added Pub. L. 99–177, title II, § 214, Dec. 12, 1985, 99 Stat. 1060; renumbered § 406, Pub. L. 105–33, title X, § 10116(c)(1), Aug. 5, 1997, 111 Stat. 692.)

Editorial Notes
Prior ProvisionsA prior section 406 of Pub. L. 93–344 was renumbered section 405 and is classified to section 655 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985, see section 275(a)(1) of Pub. L. 99–177, formerly set out as an Effective and Termination Dates note under section 900 of this title prior to repeal by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.




Part B—Federal Mandates
§ 658. Definitions
For purposes of this part:(1) AgencyThe term “agency” has the same meaning as defined in section 551(1) of title 5, but does not include independent regulatory agencies.


(2) AmountThe term “amount”, with respect to an authorization of appropriations for Federal financial assistance, means the amount of budget authority for any Federal grant assistance program or any Federal program providing loan guarantees or direct loans.


(3) Direct costsThe term “direct costs”—(A)(i) in the case of a Federal intergovernmental mandate, means the aggregate estimated amounts that all State, local, and tribal governments would be required to spend or would be prohibited from raising in revenues in order to comply with the Federal intergovernmental mandate; or

(ii) in the case of a provision referred to in paragraph (5)(A)(ii), means the amount of Federal financial assistance eliminated or reduced;


(B) in the case of a Federal private sector mandate, means the aggregate estimated amounts that the private sector will be required to spend in order to comply with the Federal private sector mandate;

(C) shall be determined on the assumption that—(i) State, local, and tribal governments, and the private sector will take all reasonable steps necessary to mitigate the costs resulting from the Federal mandate, and will comply with applicable standards of practice and conduct established by recognized professional or trade associations; and

(ii) reasonable steps to mitigate the costs shall not include increases in State, local, or tribal taxes or fees; and


(D) shall not include—(i) estimated amounts that the State, local, and tribal governments (in the case of a Federal intergovernmental mandate) or the private sector (in the case of a Federal private sector mandate) would spend—(I) to comply with or carry out all applicable Federal, State, local, and tribal laws and regulations in effect at the time of the adoption of the Federal mandate for the same activity as is affected by that Federal mandate; or

(II) to comply with or carry out State, local, and tribal governmental programs, or private-sector business or other activities in effect at the time of the adoption of the Federal mandate for the same activity as is affected by that mandate; or


(ii) expenditures to the extent that such expenditures will be offset by any direct savings to the State, local, and tribal governments, or by the private sector, as a result of—(I) compliance with the Federal mandate; or

(II) other changes in Federal law or regulation that are enacted or adopted in the same bill or joint resolution or proposed or final Federal regulation and that govern the same activity as is affected by the Federal mandate.




(4) Direct savingsThe term “direct savings”, when used with respect to the result of compliance with the Federal mandate—(A) in the case of a Federal intergovernmental mandate, means the aggregate estimated reduction in costs to any State, local, or tribal government as a result of compliance with the Federal intergovernmental mandate; and

(B) in the case of a Federal private sector mandate, means the aggregate estimated reduction in costs to the private sector as a result of compliance with the Federal private sector mandate.


(5) Federal intergovernmental mandateThe term “Federal intergovernmental mandate” means—(A) any provision in legislation, statute, or regulation that—(i) would impose an enforceable duty upon State, local, or tribal governments, except—(I) a condition of Federal assistance; or

(II) a duty arising from participation in a voluntary Federal program, except as provided in subparagraph (B); or


(ii) would reduce or eliminate the amount of authorization of appropriations for—(I) Federal financial assistance that would be provided to State, local, or tribal governments for the purpose of complying with any such previously imposed duty unless such duty is reduced or eliminated by a corresponding amount; or

(II) the control of borders by the Federal Government; or reimbursement to State, local, or tribal governments for the net cost associated with illegal, deportable, and excludable aliens, including court-mandated expenses related to emergency health care, education or criminal justice; when such a reduction or elimination would result in increased net costs to State, local, or tribal governments in providing education or emergency health care to, or incarceration of, illegal aliens; except that this subclause shall not be in effect with respect to a State, local, or tribal government, to the extent that such government has not fully cooperated in the efforts of the Federal Government to locate, apprehend, and deport illegal aliens;



(B) any provision in legislation, statute, or regulation that relates to a then-existing Federal program under which $500,000,000 or more is provided annually to State, local, and tribal governments under entitlement authority, if the provision—(i)(I) would increase the stringency of conditions of assistance to State, local, or tribal governments under the program; or

(II) would place caps upon, or otherwise decrease, the Federal Government’s responsibility to provide funding to State, local, or tribal governments under the program; and


(ii) the State, local, or tribal governments that participate in the Federal program lack authority under that program to amend their financial or programmatic responsibilities to continue providing required services that are affected by the legislation, statute, or regulation.



(6) Federal mandateThe term “Federal mandate” means a Federal intergovernmental mandate or a Federal private sector mandate, as defined in paragraphs (5) and (7).


(7) Federal private sector mandateThe term “Federal private sector mandate” means any provision in legislation, statute, or regulation that—(A) would impose an enforceable duty upon the private sector except—(i) a condition of Federal assistance; or

(ii) a duty arising from participation in a voluntary Federal program; or


(B) would reduce or eliminate the amount of authorization of appropriations for Federal financial assistance that will be provided to the private sector for the purposes of ensuring compliance with such duty.


(8) Local governmentThe term “local government” has the same meaning as defined in section 6501(6) of title 31.


(9) Private sectorThe term “private sector” means all persons or entities in the United States, including individuals, partnerships, associations, corporations, and educational and nonprofit institutions, but shall not include State, local, or tribal governments.


(10) Regulation; ruleThe term “regulation” or “rule” (except with respect to a rule of either House of the Congress) has the meaning of “rule” as defined in section 601(2) of title 5.


(11) Small governmentThe term “small government” means any small governmental jurisdictions defined in section 601(5) of title 5 and any tribal government.


(12) StateThe term “State” has the same meaning as defined in section 6501(9) of title 31.


(13) Tribal governmentThe term “tribal government” means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688; 43 U.S.C. 1601 et seq.) which is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians.


(Pub. L. 93–344, title IV, § 421, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 50; amended Pub. L. 113–67, div. A, title I, § 122(14), Dec. 26, 2013, 127 Stat. 1176.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (13), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Amendments2013—Par. (5)(A)(i)(II). Pub. L. 113–67 substituted “subparagraph (B)” for “subparagraph (B))”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658a. Exclusions
This part shall not apply to any provision in a bill, joint resolution, amendment, motion, or conference report before Congress that—(1) enforces constitutional rights of individuals;

(2) establishes or enforces any statutory rights that prohibit discrimination on the basis of race, color, religion, sex, national origin, age, handicap, or disability;

(3) requires compliance with accounting and auditing procedures with respect to grants or other money or property provided by the Federal Government;

(4) provides for emergency assistance or relief at the request of any State, local, or tribal government or any official of a State, local, or tribal government;

(5) is necessary for the national security or the ratification or implementation of international treaty obligations;

(6) the President designates as emergency legislation and that the Congress so designates in statute; or

(7) relates to the old-age, survivors, and disability insurance program under title II of the Social Security Act [42 U.S.C. 401 et seq.] (including taxes imposed by sections 3101(a) and 3111(a) of title 26 (relating to old-age, survivors, and disability insurance)).

(Pub. L. 93–344, title IV, § 422, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 53.)

Editorial Notes

References in TextThe Social Security Act, referred to in par. (7), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658b. Duties of Congressional committees(a) In generalWhen a committee of authorization of the Senate or the House of Representatives reports a bill or joint resolution of public character that includes any Federal mandate, the report of the committee accompanying the bill or joint resolution shall contain the information required by subsections (c) and (d).


(b) Submission of bills to DirectorWhen a committee of authorization of the Senate or the House of Representatives orders reported a bill or joint resolution of a public character, the committee shall promptly provide the bill or joint resolution to the Director of the Congressional Budget Office and shall identify to the Director any Federal mandates contained in the bill or resolution.


(c) Reports on Federal mandatesEach report described under subsection (a) shall contain—(1) an identification and description of any Federal mandates in the bill or joint resolution, including the direct costs to State, local, and tribal governments, and to the private sector, required to comply with the Federal mandates;

(2) a qualitative, and if practicable, a quantitative assessment of costs and benefits anticipated from the Federal mandates (including the effects on health and safety and the protection of the natural environment); and

(3) a statement of the degree to which a Federal mandate affects both the public and private sectors and the extent to which Federal payment of public sector costs or the modification or termination of the Federal mandate as provided under section 658d(a)(2) of this title would affect the competitive balance between State, local, or tribal governments and the private sector including a description of the actions, if any, taken by the committee to avoid any adverse impact on the private sector or the competitive balance between the public sector and the private sector.


(d) Intergovernmental mandatesIf any of the Federal mandates in the bill or joint resolution are Federal intergovernmental mandates, the report required under subsection (a) shall also contain—(1)(A) a statement of the amount, if any, of increase or decrease in authorization of appropriations under existing Federal financial assistance programs, or of authorization of appropriations for new Federal financial assistance, provided by the bill or joint resolution and usable for activities of State, local, or tribal governments subject to the Federal intergovernmental mandates;

(B) a statement of whether the committee intends that the Federal intergovernmental mandates be partly or entirely unfunded, and if so, the reasons for that intention; and

(C) if funded in whole or in part, a statement of whether and how the committee has created a mechanism to allocate the funding in a manner that is reasonably consistent with the expected direct costs among and between the respective levels of State, local, and tribal government;


(2) any existing sources of Federal assistance in addition to those identified in paragraph (1) that may assist State, local, and tribal governments in meeting the direct costs of the Federal intergovernmental mandates; and

(3) if the bill or joint resolution would make the reduction specified in section 658(5)(B)(i)(II) of this title, a statement of how the committee specifically intends the States to implement the reduction and to what extent the legislation provides additional flexibility, if any, to offset the reduction.


(e) Preemption clarification and informationWhen a committee of authorization of the Senate or the House of Representatives reports a bill or joint resolution of public character, the committee report accompanying the bill or joint resolution shall contain, if relevant to the bill or joint resolution, an explicit statement on the extent to which the bill or joint resolution is intended to preempt any State, local, or tribal law, and, if so, an explanation of the effect of such preemption.


(f) Publication of statement from Director(1) In generalUpon receiving a statement from the Director under section 658c of this title, a committee of the Senate or the House of Representatives shall publish the statement in the committee report accompanying the bill or joint resolution to which the statement relates if the statement is available at the time the report is printed.


(2) Other publication of statement of DirectorIf the statement is not published in the report, or if the bill or joint resolution to which the statement relates is expected to be considered by the Senate or the House of Representatives before the report is published, the committee shall cause the statement, or a summary thereof, to be published in the Congressional Record in advance of floor consideration of the bill or joint resolution.



(Pub. L. 93–344, title IV, § 423, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 53; amended Pub. L. 106–141, § 2(a), Dec. 7, 1999, 113 Stat. 1699.)

Editorial Notes
Amendments1999—Subsec. (d)(3). Pub. L. 106–141 added par. (3).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658c. Duties of Director; statements on bills and joint resolutions other than appropriations bills and joint resolutions(a) Federal intergovernmental mandates in reported bills and resolutionsFor each bill or joint resolution of a public character reported by any committee of authorization of the Senate or the House of Representatives, the Director of the Congressional Budget Office shall prepare and submit to the committee a statement as follows:(1) ContentsIf the Director estimates that the direct cost of all Federal intergovernmental mandates in the bill or joint resolution will equal or exceed $50,000,000 (adjusted annually for inflation) in the fiscal year in which any Federal intergovernmental mandate in the bill or joint resolution (or in any necessary implementing regulation) would first be effective or in any of the 4 fiscal years following such fiscal year, the Director shall so state, specify the estimate, and briefly explain the basis of the estimate.


(2) EstimatesEstimates required under paragraph (1) shall include estimates (and brief explanations of the basis of the estimates) of—(A) the total amount of direct cost of complying with the Federal intergovernmental mandates in the bill or joint resolution;

(B) if the bill or resolution contains an authorization of appropriations under section 658d(a)(2)(B) of this title, the amount of new budget authority for each fiscal year for a period not to exceed 10 years beyond the effective date necessary for the direct cost of the intergovernmental mandate; and

(C) the amount, if any, of increase in authorization of appropriations under existing Federal financial assistance programs, or of authorization of appropriations for new Federal financial assistance, provided by the bill or joint resolution and usable by State, local, or tribal governments for activities subject to the Federal intergovernmental mandates.


(3) Additional flexibility informationThe Director shall include in the statement submitted under this subsection, in the case of legislation that makes changes as described in section 658(5)(B)(i)(II) of this title—(A) if no additional flexibility is provided in the legislation, a description of whether and how the States can offset the reduction under existing law; or

(B) if additional flexibility is provided in the legislation, whether the resulting savings would offset the reductions in that program assuming the States fully implement that additional flexibility.


(4) Estimate not feasibleIf the Director determines that it is not feasible to make a reasonable estimate that would be required under paragraphs (1) and (2), the Director shall not make the estimate, but shall report in the statement that the reasonable estimate cannot be made and shall include the reasons for that determination in the statement. If such determination is made by the Director, a point of order under this part shall lie only under section 658d(a)(1) of this title and as if the requirement of section 658d(a)(1) of this title had not been met.



(b) Federal private sector mandates in reported bills and joint resolutionsFor each bill or joint resolution of a public character reported by any committee of authorization of the Senate or the House of Representatives, the Director of the Congressional Budget Office shall prepare and submit to the committee a statement as follows:(1) ContentsIf the Director estimates that the direct cost of all Federal private sector mandates in the bill or joint resolution will equal or exceed $100,000,000 (adjusted annually for inflation) in the fiscal year in which any Federal private sector mandate in the bill or joint resolution (or in any necessary implementing regulation) would first be effective or in any of the 4 fiscal years following such fiscal year, the Director shall so state, specify the estimate, and briefly explain the basis of the estimate.


(2) EstimatesEstimates required under paragraph (1) shall include estimates (and a brief explanation of the basis of the estimates) of—(A) the total amount of direct costs of complying with the Federal private sector mandates in the bill or joint resolution; and

(B) the amount, if any, of increase in authorization of appropriations under existing Federal financial assistance programs, or of authorization of appropriations for new Federal financial assistance, provided by the bill or joint resolution usable by the private sector for the activities subject to the Federal private sector mandates.


(3) Estimate not feasibleIf the Director determines that it is not feasible to make a reasonable estimate that would be required under paragraphs (1) and (2), the Director shall not make the estimate, but shall report in the statement that the reasonable estimate cannot be made and shall include the reasons for that determination in the statement.



(c) Legislation falling below direct costs thresholdsIf the Director estimates that the direct costs of a Federal mandate will not equal or exceed the thresholds specified in subsections (a) and (b), the Director shall so state and shall briefly explain the basis of the estimate.


(d) Amended bills and joint resolutions; conference reportsIf a bill or joint resolution is passed in an amended form (including if passed by one House as an amendment in the nature of a substitute for the text of a bill or joint resolution from the other House) or is reported by a committee of conference in amended form, and the amended form contains a Federal mandate not previously considered by either House or which contains an increase in the direct cost of a previously considered Federal mandate, then the committee of conference shall ensure, to the greatest extent practicable, that the Director shall prepare a statement as provided in this subsection or a supplemental statement for the bill or joint resolution in that amended form.


(Pub. L. 93–344, title IV, § 424, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 55; amended Pub. L. 106–141, § 2(b), Dec. 7, 1999, 113 Stat. 1699.)

Editorial Notes
Amendments1999—Subsec. (a)(3), (4). Pub. L. 106–141 added par. (3) and redesignated former par. (3) as (4).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658d. Legislation subject to point of order(a) In generalIt shall not be in order in the Senate or the House of Representatives to consider—(1) any bill or joint resolution that is reported by a committee unless the committee has published a statement of the Director on the direct costs of Federal mandates in accordance with section 658b(f) of this title before such consideration, except this paragraph shall not apply to any supplemental statement prepared by the Director under section 658c(d) of this title; and

(2) any bill, joint resolution, amendment, motion, or conference report that would increase the direct costs of Federal intergovernmental mandates by an amount that causes the thresholds specified in section 658c(a)(1) of this title to be exceeded, unless—(A) the bill, joint resolution, amendment, motion, or conference report provides new budget authority or new entitlement authority in the House of Representatives or direct spending authority in the Senate for each fiscal year for such mandates included in the bill, joint resolution, amendment, motion, or conference report in an amount equal to or exceeding the direct costs of such mandate; or

(B) the bill, joint resolution, amendment, motion, or conference report includes an authorization for appropriations in an amount equal to or exceeding the direct costs of such mandate, and—(i) identifies a specific dollar amount of the direct costs of such mandate for each year up to 10 years during which such mandate shall be in effect under the bill, joint resolution, amendment, motion or conference report, and such estimate is consistent with the estimate determined under subsection (e) for each fiscal year;

(ii) identifies any appropriation bill that is expected to provide for Federal funding of the direct cost referred to under clause (i); and

(iii)(I) provides that for any fiscal year the responsible Federal agency shall determine whether there are insufficient appropriations for that fiscal year to provide for the direct costs under clause (i) of such mandate, and shall (no later than 30 days after the beginning of the fiscal year) notify the appropriate authorizing committees of Congress of the determination and submit either—(aa) a statement that the agency has determined, based on a re-estimate of the direct costs of such mandate, after consultation with State, local, and tribal governments, that the amount appropriated is sufficient to pay for the direct costs of such mandate; or

(bb) legislative recommendations for either implementing a less costly mandate or making such mandate ineffective for the fiscal year;


(II) provides for expedited procedures for the consideration of the statement or legislative recommendations referred to in subclause (I) by Congress no later than 30 days after the statement or recommendations are submitted to Congress; and

(III) provides that such mandate shall—(aa) in the case of a statement referred to in subclause (I)(aa), cease to be effective 60 days after the statement is submitted unless Congress has approved the agency’s determination by joint resolution during the 60-day period;

(bb) cease to be effective 60 days after the date the legislative recommendations of the responsible Federal agency are submitted to Congress under subclause (I)(bb) unless Congress provides otherwise by law; or

(cc) in the case that such mandate that has not yet taken effect, continue not to be effective unless Congress provides otherwise by law.






(b) Rule of constructionThe provisions of subsection (a)(2)(B)(iii) shall not be construed to prohibit or otherwise restrict a State, local, or tribal government from voluntarily electing to remain subject to the original Federal intergovernmental mandate, complying with the programmatic or financial responsibilities of the original Federal intergovernmental mandate and providing the funding necessary consistent with the costs of Federal agency assistance, monitoring, and enforcement.


(c) Committee on Appropriations(1) ApplicationThe provisions of subsection (a)—(A) shall not apply to any bill or resolution reported by the Committee on Appropriations of the Senate or the House of Representatives; except

(B) shall apply to—(i) any legislative provision increasing direct costs of a Federal intergovernmental mandate contained in any bill or resolution reported by the Committee on Appropriations of the Senate or House of Representatives;

(ii) any legislative provision increasing direct costs of a Federal intergovernmental mandate contained in any amendment offered to a bill or resolution reported by the Committee on Appropriations of the Senate or House of Representatives;

(iii) any legislative provision increasing direct costs of a Federal intergovernmental mandate in a conference report accompanying a bill or resolution reported by the Committee on Appropriations of the Senate or House of Representatives; and

(iv) any legislative provision increasing direct costs of a Federal intergovernmental mandate contained in any amendments in disagreement between the two Houses to any bill or resolution reported by the Committee on Appropriations of the Senate or House of Representatives.



(2) Certain provisions stricken in SenateUpon a point of order being made by any Senator against any provision listed in paragraph (1)(B), and the point of order being sustained by the Chair, such specific provision shall be deemed stricken from the bill, resolution, amendment, amendment in disagreement, or conference report and may not be offered as an amendment from the floor.



(d) Determinations of applicability to pending legislationFor purposes of this section, in the Senate, the presiding officer of the Senate shall consult with the Committee on Governmental Affairs, to the extent practicable, on questions concerning the applicability of this part to a pending bill, joint resolution, amendment, motion, or conference report.


(e) Determinations of Federal mandate levelsFor purposes of this section, in the Senate, the levels of Federal mandates for a fiscal year shall be determined based on the estimates made by the Committee on the Budget.


(Pub. L. 93–344, title IV, § 425, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 56.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.

Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658e. Provisions relating to House of Representatives(a) Enforcement in House of RepresentativesIt shall not be in order in the House of Representatives to consider a rule or order that waives the application of section 658d of this title.


(b) Disposition of points of order(1) Application to House of RepresentativesThis subsection shall apply only to the House of Representatives.


(2) Threshold burdenIn order to be cognizable by the Chair, a point of order under section 658d of this title or subsection (a) of this section must specify the precise language on which it is premised.


(3) Question of considerationAs disposition of points of order under section 658d of this title or subsection (a) of this section, the Chair shall put the question of consideration with respect to the proposition that is the subject of the points of order.


(4) Debate and intervening motionsA question of consideration under this section shall be debatable for 10 minutes by each Member initiating a point of order and for 10 minutes by an opponent on each point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be.


(5) Effect on amendment in order as original textThe disposition of the question of consideration under this subsection with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this subsection with respect to an amendment made in order as original text.



(Pub. L. 93–344, title IV, § 426, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 59.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658f. Requests to Congressional Budget Office from Senators
At the written request of a Senator, the Director shall, to the extent practicable, prepare an estimate of the direct costs of a Federal intergovernmental mandate contained in an amendment of such Senator.
(Pub. L. 93–344, title IV, § 427, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 59.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 658g. Clarification of application(a) In generalThis part applies to any bill, joint resolution, amendment, motion, or conference report that reauthorizes appropriations, or that amends existing authorizations of appropriations, to carry out any statute, or that otherwise amends any statute, only if enactment of the bill, joint resolution, amendment, motion, or conference report—(1) would result in a net reduction in or elimination of authorization of appropriations for Federal financial assistance that would be provided to State, local, or tribal governments for use for the purpose of complying with any Federal intergovernmental mandate, or to the private sector for use to comply with any Federal private sector mandate, and would not eliminate or reduce duties established by the Federal mandate by a corresponding amount; or

(2) would result in a net increase in the aggregate amount of direct costs of Federal intergovernmental mandates or Federal private sector mandates other than as described in paragraph (1).


(b) Direct costs(1) In generalFor purposes of this part, the direct cost of the Federal mandates in a bill, joint resolution, amendment, motion, or conference report that reauthorizes appropriations, or that amends existing authorizations of appropriations, to carry out a statute, or that otherwise amends any statute, means the net increase, resulting from enactment of the bill, joint resolution, amendment, motion, or conference report, in the amount described under paragraph (2)(A) over the amount described under paragraph (2)(B).


(2) AmountsThe amounts referred to under paragraph (1) are—(A) the aggregate amount of direct costs of Federal mandates that would result under the statute if the bill, joint resolution, amendment, motion, or conference report is enacted; and

(B) the aggregate amount of direct costs of Federal mandates that would result under the statute if the bill, joint resolution, amendment, motion, or conference report were not enacted.


(3) Extension of authorization of appropriationsFor purposes of this section, in the case of legislation to extend authorization of appropriations, the authorization level that would be provided by the extension shall be compared to the authorization level for the last year in which authorization of appropriations is already provided.



(Pub. L. 93–344, title IV, § 428, as added Pub. L. 104–4, title I, § 101(a)(2), Mar. 22, 1995, 109 Stat. 59.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.





SUBCHAPTER III—CREDIT REFORM
§ 661. Purposes
The purposes of this subchapter are to—(1) measure more accurately the costs of Federal credit programs;

(2) place the cost of credit programs on a budgetary basis equivalent to other Federal spending;

(3) encourage the delivery of benefits in the form most appropriate to the needs of beneficiaries; and

(4) improve the allocation of resources among credit programs and between credit and other spending programs.

(Pub. L. 93–344, title V, § 501, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–610.)

Editorial Notes
Prior ProvisionsA prior section 661, Pub. L. 93–344, title VI, § 606, July 12, 1974, 88 Stat. 325, directed that Budget Committees of House and Senate study, on a continuing basis, any provisions of law which exempt agencies or programs from inclusion in the budget and make recommendations from time to time with regard to terminating or modifying such provisions, prior to repeal by Pub. L. 99–177, title II, §§ 223, 275(a)(1), Dec. 12, 1985, 99 Stat. 1060, 1100, effective Dec. 12, 1985, and applicable with respect to fiscal years beginning after Sept. 30, 1985.
A prior section 501 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 321, was classified to section 1020 of former Title 31, prior to repeal and reenactment as section 1102 of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of title V of Pub. L. 93–344, which enacted this subchapter, as the “Federal Credit Reform Act of 1990”, see section 500 of Pub. L. 93–344, set out as a note under section 621 of this title.



§ 661a. Definitions
For purposes of this subchapter—(1) The term “direct loan” means a disbursement of funds by the Government to a non-Federal borrower under a contract that requires the repayment of such funds with or without interest. The term includes the purchase of, or participation in, a loan made by another lender and financing arrangements that defer payment for more than 90 days, including the sale of a government 11 So in original. Probably should be capitalized. asset on credit terms. The term does not include the acquisition of a federally guaranteed loan in satisfaction of default claims or the price support loans of the Commodity Credit Corporation.

(2) The term “direct loan obligation” means a binding agreement by a Federal agency to make a direct loan when specified conditions are fulfilled by the borrower.

(3) The term “loan guarantee” means any guarantee, insurance, or other pledge with respect to the payment of all or a part of the principal or interest on any debt obligation of a non-Federal borrower to a non-Federal lender, but does not include the insurance of deposits, shares, or other withdrawable accounts in financial institutions.

(4) The term “loan guarantee commitment” means a binding agreement by a Federal agency to make a loan guarantee when specified conditions are fulfilled by the borrower, the lender, or any other party to the guarantee agreement.

(5)(A) The term “cost” means the estimated long-term cost to the Government of a direct loan or loan guarantee or modification thereof, calculated on a net present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays.

(B) The cost of a direct loan shall be the net present value, at the time when the direct loan is disbursed, of the following estimated cash flows:(i) loan disbursements;

(ii) repayments of principal; and

(iii) payments of interest and other payments by or to the Government over the life of the loan after adjusting for estimated defaults, prepayments, fees, penalties, and other recoveries;

including the effects of changes in loan terms resulting from the exercise by the borrower of an option included in the loan contract.

(C) The cost of a loan guarantee shall be the net present value, at the time when the guaranteed loan is disbursed, of the following estimated cash flows:(i) payments by the Government to cover defaults and delinquencies, interest subsidies, or other payments; and

(ii) payments to the Government including origination and other fees, penalties and recoveries;

including the effects of changes in loan terms resulting from the exercise by the guaranteed lender of an option included in the loan guarantee contract, or by the borrower of an option included in the guaranteed loan contract.

(D) The cost of a modification is the difference between the current estimate of the net present value of the remaining cash flows under the terms of a direct loan or loan guarantee contract, and the current estimate of the net present value of the remaining cash flows under the terms of the contract, as modified.

(E) In estimating net present values, the discount rate shall be the average interest rate on marketable Treasury securities of similar maturity to the cash flows of the direct loan or loan guarantee for which the estimate is being made.

(F) When funds are obligated for a direct loan or loan guarantee, the estimated cost shall be based on the current assumptions, adjusted to incorporate the terms of the loan contract, for the fiscal year in which the funds are obligated.


(6) The term “credit program account” means the budget account into which an appropriation to cover the cost of a direct loan or loan guarantee program is made and from which such cost is disbursed to the financing account.

(7) The term “financing account” means the non-budget account or accounts associated with each credit program account which holds balances, receives the cost payment from the credit program account, and also includes all other cash flows to and from the Government resulting from direct loan obligations or loan guarantee commitments made on or after October 1, 1991.

(8) The term “liquidating account” means the budget account that includes all cash flows to and from the Government resulting from direct loan obligations or loan guarantee commitments made prior to October 1, 1991.These accounts shall be shown in the budget on a cash basis.


(9) The term “modification” means any Government action that alters the estimated cost of an outstanding direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) from the current estimate of cash flows. This includes the sale of loan assets, with or without recourse, and the purchase of guaranteed loans. This also includes any action resulting from new legislation, or from the exercise of administrative discretion under existing law, that directly or indirectly alters the estimated cost of outstanding direct loans (or direct loan obligations) or loan guarantees (or loan guarantee commitments) such as a change in collection procedures.

(10) The term “current” has the same meaning as in section 900(c)(9) of this title.

(11) The term “Director” means the Director of the Office of Management and Budget.

(Pub. L. 93–344, title V, § 502, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–610; amended Pub. L. 105–33, title X, § 10117(a), Aug. 5, 1997, 111 Stat. 692.)

Editorial Notes
Prior ProvisionsA prior section 502 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 321, was set out as a note under section 1020 of former Title 31, prior to repeal by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068.

Amendments1997—Par. (1). Pub. L. 105–33, § 10117(a)(1), inserted “and financing arrangements that defer payment for more than 90 days, including the sale of a government asset on credit terms” after “another lender”.
Par. (5)(A). Pub. L. 105–33, § 10117(a)(2), inserted “or modification thereof” after “or loan guarantee”.
Par. (5)(B), (C). Pub. L. 105–33, § 10117(a)(3), added subpars. (B) and (C) and struck out former subpars. (B) and (C) which read as follows:
“(B) The cost of a direct loan shall be the net present value, at the time when the direct loan is disbursed, of the following cash flows:
“(i) loan disbursements;
“(ii) repayments of principal; and
“(iii) payments of interest and other payments by or to the Government over the life of the loan after adjusting for estimated defaults, prepayments, fees, penalties and other recoveries.
“(C) The cost of a loan guarantee shall be the net present value when a guaranteed loan is disbursed of the cash flow from—
“(i) estimated payments by the Government to cover defaults and delinquencies, interest subsidies, or other payments, and
“(ii) the estimated payments to the Government including origination and other fees, penalties and recoveries.”
Par. (5)(D). Pub. L. 105–33, § 10117(a)(4), amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “Any Government action that alters the estimated net present value of an outstanding direct loan or loan guarantee (except modifications within the terms of existing contracts or through other existing authorities) shall be counted as a change in the cost of that direct loan or loan guarantee. The calculation of such changes shall be based on the estimated present value of the direct loan or loan guarantee at the time of modification.”
Par. (5)(E). Pub. L. 105–33, § 10117(a)(5), inserted “the cash flows of” after “similar maturity to”.
Par. (5)(F). Pub. L. 105–33, § 10117(a)(6), added subpar. (F).
Pars. (9) to (11). Pub. L. 105–33, § 10117(a)(7), added pars. (9) and (10) and redesignated former par. (9) as (11).



§ 661b. OMB and CBO analysis, coordination, and review(a) In generalFor the executive branch, the Director shall be responsible for coordinating the estimates required by this subchapter. The Director shall consult with the agencies that administer direct loan or loan guarantee programs.


(b) DelegationThe Director may delegate to agencies authority to make estimates of costs. The delegation of authority shall be based upon written guidelines, regulations, or criteria consistent with the definitions in this subchapter.


(c) Coordination with Congressional Budget OfficeIn developing estimation guidelines, regulations, or criteria to be used by Federal agencies, the Director shall consult with the Director of the Congressional Budget Office.


(d) Improving cost estimatesThe Director and the Director of the Congressional Budget Office shall coordinate the development of more accurate data on historical performance of direct loan and loan guarantee programs. They shall annually review the performance of outstanding direct loans and loan guarantees to improve estimates of costs. The Office of Management and Budget and the Congressional Budget Office shall have access to all agency data that may facilitate the development and improvement of estimates of costs.


(e) Historical credit program costsThe Director shall review, to the extent possible, historical data and develop the best possible estimates of adjustments that would convert aggregate historical budget data to credit reform accounting.


(f) Administrative costsThe Director and the Director of the Congressional Budget Office shall each analyze and report to Congress on differences in long-term administrative costs for credit programs versus grant programs by January 31, 1992. Their reports shall recommend to Congress any changes, if necessary, in the treatment of administrative costs under credit reform accounting.


(Pub. L. 93–344, title V, § 503, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–611.)

Editorial Notes
Prior ProvisionsA prior section 503 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 321, was classified to section 701 of former Title 31, prior to repeal and reenactment in section 1552(a) of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.



§ 661c. Budgetary treatment(a) President’s budgetBeginning with fiscal year 1992, the President’s budget shall reflect the costs of direct loan and loan guarantee programs. The budget shall also include the planned level of new direct loan obligations or loan guarantee commitments associated with each appropriations request.


(b) Appropriations requiredNotwithstanding any other provision of law, new direct loan obligations may be incurred and new loan guarantee commitments may be made for fiscal year 1992 and thereafter only to the extent that—(1) new budget authority to cover their costs is provided in advance in an appropriations Act;

(2) a limitation on the use of funds otherwise available for the cost of a direct loan or loan guarantee program has been provided in advance in an appropriations Act; or

(3) authority is otherwise provided in appropriation Acts.


(c) Exemption for mandatory programsSubsections (b) and (e) shall not apply to a direct loan or loan guarantee program that—(1) constitutes an entitlement (such as the guaranteed student loan program or the veterans’ home loan guaranty program); or

(2) all existing credit programs of the Commodity Credit Corporation on November 5, 1990.


(d) Budget accounting(1) The authority to incur new direct loan obligations, make new loan guarantee commitments, or modify outstanding direct loans (or direct loan obligations) or loan guarantees (or loan guarantee commitments) shall constitute new budget authority in an amount equal to the cost of the direct loan or loan guarantee in the fiscal year in which definite authority becomes available or indefinite authority is used. Such budget authority shall constitute an obligation of the credit program account to pay to the financing account.

(2) The outlays resulting from new budget authority for the cost of direct loans or loan guarantees described in paragraph (1) shall be paid from the credit program account into the financing account and recorded in the fiscal year in which the direct loan or the guaranteed loan is disbursed or its costs altered.

(3) All collections and payments of the financing accounts shall be a means of financing.


(e) ModificationsAn outstanding direct loan (or direct loan obligation) or loan guarantee (or loan guarantee commitment) shall not be modified in a manner that increases its costs unless budget authority for the additional cost has been provided in advance in an appropriations Act.


(f) ReestimatesWhen the estimated cost for a group of direct loans or loan guarantees for a given credit program made in a single fiscal year is reestimated in a subsequent year, the difference between the reestimated cost and the previous cost estimate shall be displayed as a distinct and separately identified subaccount in the credit program account as a change in program costs and a change in net interest. There is hereby provided permanent indefinite authority for these reestimates.


(g) Administrative expensesAll funding for an agency’s administration of a direct loan or loan guarantee program shall be displayed as distinct and separately identified subaccounts within the same budget account as the program’s cost.


(Pub. L. 93–344, title V, § 504, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–612; amended Pub. L. 105–33, title X, § 10117(b), Aug. 5, 1997, 111 Stat. 693.)

Editorial Notes
Prior ProvisionsA prior section 504 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 322, was classified to section 1020a of former Title 31, prior to repeal by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068.

Amendments1997—Subsec. (b)(1). Pub. L. 105–33, § 10117(b)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “appropriations of budget authority to cover their costs are made in advance;”.
Subsec. (b)(2). Pub. L. 105–33, § 10117(b)(2), substituted “has been provided in advance in an appropriations Act” for “is enacted”.
Subsec. (c). Pub. L. 105–33, § 10117(b)(3), substituted “Subsections (b) and (e)” for “Subsection (b)”.
Subsec. (d)(1). Pub. L. 105–33, § 10117(b)(4), substituted “modify outstanding direct loans (or direct loan obligations) or loan guarantees (or loan guarantee commitments)” for “directly or indirectly alter the costs of outstanding direct loans and loan guarantees”.
Subsec. (e). Pub. L. 105–33, § 10117(b)(5), amended heading and text of subsec. (e) generally. Prior to amendment, text read as follows: “A direct loan obligation or loan guarantee commitment shall not be modified in a manner that increases its cost unless budget authority for the additional cost is appropriated, or is available out of existing appropriations or from other budgetary resources.”



§ 661d. Authorizations(a) Authorization of appropriations for costsThere are authorized to be appropriated to each Federal agency authorized to make direct loan obligations or loan guarantee commitments, such sums as may be necessary to pay the cost associated with such direct loan obligations or loan guarantee commitments.


(b) Authorization for financing accountsIn order to implement the accounting required by this subchapter, the President is authorized to establish such non-budgetary accounts as may be appropriate.


(c) Treasury transactions with financing accountsThe Secretary of the Treasury shall borrow from, receive from, lend to, or pay to the financing accounts such amounts as may be appropriate. The Secretary of the Treasury may prescribe forms and denominations, maturities, and terms and conditions for the transactions described above, except that the rate of interest charged by the Secretary on lending to financing accounts (including amounts treated as lending to financing accounts by the Federal Financing Bank (hereinafter in this subsection referred to as the “Bank”) pursuant to section 655(b) of this title) and the rate of interest paid to financing accounts on uninvested balances in financing accounts shall be the same as the rate determined pursuant to section 661a(5)(E) of this title. For guaranteed loans financed by the Bank and treated as direct loans by a Federal agency pursuant to section 655(b) of this title, any fee or interest surcharge (the amount by which the interest rate charged exceeds the rate determined pursuant to section 661a(5)(E) of this title) that the Bank charges to a private borrower pursuant to section 2285(c) of title 12 shall be considered a cash flow to the Government for the purposes of determining the cost of the direct loan pursuant to section 661a(5) of this title. All such amounts shall be credited to the appropriate financing account. The Bank is authorized to require reimbursement from a Federal agency to cover the administrative expenses of the Bank that are attributable to the direct loans financed for that agency. All such payments by an agency shall be considered administrative expenses subject to section 661c(g) of this title. This subsection shall apply to transactions related to direct loan obligations or loan guarantee commitments made on or after October 1, 1991. The authorities described above shall not be construed to supersede or override the authority of the head of a Federal agency to administer and operate a direct loan or loan guarantee program. All of the transactions provided in this subsection shall be subject to the provisions of subchapter II of chapter 15 of title 31. Cash balances of the financing accounts in excess of current requirements shall be maintained in a form of uninvested funds and the Secretary of the Treasury shall pay interest on these funds.


(d) Authorization for liquidating accounts(1) Amounts in liquidating accounts shall be available only for payments resulting from direct loan obligations or loan guarantee commitments made prior to October 1, 1991, for—(A) interest payments and principal repayments to the Treasury or the Federal Financing Bank for amounts borrowed;

(B) disbursements of loans;

(C) default and other guarantee claim payments;

(D) interest supplement payments;

(E) payments for the costs of foreclosing, managing, and selling collateral that are capitalized or routinely deducted from the proceeds of sales;

(F) payments to financing accounts when required for modifications;

(G) administrative expenses, if—(i) amounts credited to the liquidating account would have been available for administrative expenses under a provision of law in effect prior to October 1, 1991; and

(ii) no direct loan obligation or loan guarantee commitment has been made, or any modification of a direct loan or loan guarantee has been made, since September 30, 1991; or


(H) such other payments as are necessary for the liquidation of such direct loan obligations and loan guarantee commitments.


(2) Amounts credited to liquidating accounts in any year shall be available only for payments required in that year. Any unobligated balances in liquidating accounts at the end of a fiscal year shall be transferred to miscellaneous receipts as soon as practicable after the end of the fiscal year.

(3) If funds in liquidating accounts are insufficient to satisfy obligations and commitments of such accounts, there is hereby provided permanent, indefinite authority to make any payments required to be made on such obligations and commitments.


(e) Authorization of appropriations for implementation expensesThere are authorized to be appropriated to existing accounts such sums as may be necessary for salaries and expenses to carry out the responsibilities under this subchapter.


(f) ReinsuranceNothing in this subchapter shall be construed as authorizing or requiring the purchase of insurance or reinsurance on a direct loan or loan guarantee from private insurers. If any such reinsurance for a direct loan or loan guarantee is authorized, the cost of such insurance and any recoveries to the Government shall be included in the calculation of the cost.


(g) Eligibility and assistanceNothing in this subchapter shall be construed to change the authority or the responsibility of a Federal agency to determine the terms and conditions of eligibility for, or the amount of assistance provided by a direct loan or a loan guarantee.


(Pub. L. 93–344, title V, § 505, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–613; amended Pub. L. 105–33, title X, § 10117(c), Aug. 5, 1997, 111 Stat. 694; Pub. L. 113–67, div. A, title I, § 122(15), Dec. 26, 2013, 127 Stat. 1176.)

Editorial Notes
Prior ProvisionsA prior section 505 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 322, repealed sections 66 and 81 of this title.

Amendments2013—Subsec. (c). Pub. L. 113–67 made technical amendment to reference in original act which appears in text as reference to section 655(b) of this title.
1997—Subsec. (c). Pub. L. 105–33, § 10117(c)(2), substituted “supersede” for “supercede”.
Pub. L. 105–33, § 10117(c)(1), inserted before period at end of second sentence “, except that the rate of interest charged by the Secretary on lending to financing accounts (including amounts treated as lending to financing accounts by the Federal Financing Bank (hereinafter in this subsection referred to as the ‘Bank’) pursuant to section 655(b) of this title) and the rate of interest paid to financing accounts on uninvested balances in financing accounts shall be the same as the rate determined pursuant to section 661a(5)(E) of this title. For guaranteed loans financed by the Bank and treated as direct loans by a Federal agency pursuant to section 655(b) of this title, any fee or interest surcharge (the amount by which the interest rate charged exceeds the rate determined pursuant to section 661a(5)(E) of this title) that the Bank charges to a private borrower pursuant to section 2285(c) of title 12 shall be considered a cash flow to the Government for the purposes of determining the cost of the direct loan pursuant to section 661a(5) of this title. All such amounts shall be credited to the appropriate financing account. The Bank is authorized to require reimbursement from a Federal agency to cover the administrative expenses of the Bank that are attributable to the direct loans financed for that agency. All such payments by an agency shall be considered administrative expenses subject to section 661c(g) of this title. This subsection shall apply to transactions related to direct loan obligations or loan guarantee commitments made on or after October 1, 1991”.
Subsec. (d). Pub. L. 105–33, § 10117(c)(3), amended heading and text of subsec. (d) generally. Prior to amendment, text read as follows: “If funds in liquidating accounts are insufficient to satisfy the obligations and commitments of said accounts, there is hereby provided permanent, indefinite authority to make any payments required to be made on such obligations and commitments.”



§ 661e. Treatment of deposit insurance and agencies and other insurance programs(a) In generalThis subchapter shall not apply to the credit or insurance activities of the Federal Deposit Insurance Corporation, National Credit Union Administration, Resolution Trust Corporation, Pension Benefit Guaranty Corporation, National Flood Insurance, National Insurance Development Fund, Crop Insurance, or Tennessee Valley Authority.


(b) StudyThe Director and the Director of the Congressional Budget Office shall each study whether the accounting for Federal deposit insurance programs should be on a cash basis on the same basis as loan guarantees, or on a different basis. Each Director shall report findings and recommendations to the President and the Congress on or before May 31, 1991.


(c) Access to dataFor the purposes of subsection (b), the Office of Management and Budget and the Congressional Budget Office shall have access to all agency data that may facilitate these studies.


(Pub. L. 93–344, title V, § 506, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–614; amended Pub. L. 105–33, title X, § 10117(d), Aug. 5, 1997, 111 Stat. 695.)

Editorial Notes
Prior ProvisionsA prior section 506 of Pub. L. 93–344, title V, July 12, 1974, 88 Stat. 322, amended section 105 of Title 1, General Provisions, and enacted provisions set out as a note under section 105 of Title 1, prior to the general revision of title V of Pub. L. 93–344 by Pub. L. 101–508.

Amendments1997—Pub. L. 105–33 struck out subsec. (a) designation and heading, redesignated pars. (1) to (3) of former subsec. (a) as subsecs. (a) to (c), respectively, inserted subsec. headings, and substituted “subsection (b)” for “paragraph (2)” in subsec. (c).



§ 661f. Effect on other laws(a) Effect on other lawsThis subchapter shall supersede, modify, or repeal any provision of law enacted prior to November 5, 1990, to the extent such provision is inconsistent with this subchapter. Nothing in this subchapter shall be construed to establish a credit limitation on any Federal loan or loan guarantee program.


(b) Crediting of collectionsCollections resulting from direct loans obligated or loan guarantees committed prior to October 1, 1991, shall be credited to the liquidating accounts of Federal agencies. Amounts so credited shall be available, to the same extent that they were available prior to November 5, 1990, to liquidate obligations arising from such direct loans obligated or loan guarantees committed prior to October 1, 1991, including repayment of any obligations held by the Secretary of the Treasury or the Federal Financing Bank. The unobligated balances of such accounts that are in excess of current needs shall be transferred to the general fund of the Treasury. Such transfers shall be made from time to time but, at least once each year.


(Pub. L. 93–344, title V, § 507, as added Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–614.)


SUBCHAPTER IV—BUDGET AGREEMENT ENFORCEMENT PROVISIONS
§§ 665 to 665e. Repealed. Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695

Section 665, Pub. L. 93–344, title VI, § 601, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–602; amended Pub. L. 103–66, title XIV, § 14002(a), (b), Aug. 10, 1993, 107 Stat. 683, defined terms and provided for points of order in cases where measures would exceed discretionary spending limits.


A prior section 601 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 323, was classified to section 11 of former Title 31, prior to repeal and reenactment as sections 1105(a)(15), 1106(b), and 1108(d) of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.


Section 665a, Pub. L. 93–344, title VI, § 602, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–603; amended Pub. L. 103–322, title XXXI, § 310001(f)(1), Sept. 13, 1994, 108 Stat. 2103, related to committee allocations and enforcement.


A prior section 602 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 324, was classified to section 11 of former Title 31, prior to repeal and reenactment as section 1106(a) of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.


Section 665b, Pub. L. 93–344, title VI, § 603, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–605, related to consideration of legislation before adoption of budget resolution for that fiscal year.


A prior section 603 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 324, was classified to section 11 of former Title 31, prior to repeal and reenactment in section 1105(a)(1)–(14) of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.


Section 665c, Pub. L. 93–344, title VI, § 604, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–605, related to reconciliation directives regarding pay-as-you-go requirements.


A prior section 604 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 324, was classified to section 11 of former Title 31, prior to repeal and reenactment in section 1105(a)(1)–(14) of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.


Section 665d, Pub. L. 93–344, title VI, § 605, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–606, related to application of section 642 of this title and points of order in Senate for measures exceeding specified maximum deficit amount.


A prior section 605 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 325, was classified to section 11a of former Title 31, prior to repeal and reenactment in section 1109 of Title 31, Money and Finance, by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31.


Section 665e, Pub. L. 93–344, title VI, § 606, as added Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–606; amended Pub. L. 104–121, title I, § 103(c), Mar. 29, 1996, 110 Stat. 849; Pub. L. 104–193, title II, § 211(d)(5)(C), Aug. 22, 1996, 110 Stat. 2192, related to 5-year budget resolutions and requirement that budget resolutions conform to Balanced Budget and Emergency Deficit Control Act of 1985.


A prior section 606 of Pub. L. 93–344, title VI, July 12, 1974, 88 Stat. 325, was classified to section 661 of this title, prior to repeal by Pub. L. 99–177, title II, § 223, Dec. 12, 1985, 99 Stat. 1060.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 93–344, title VI, § 607, as added by Pub. L. 101–508, title XIII, § 13111, Nov. 5, 1990, 104 Stat. 1388–607, and amended by Pub. L. 103–66, title XIV, § 14002(c)(3)(B), Aug. 10, 1993, 107 Stat. 684, provided that title VI of Pub. L. 93–344, enacting this subchapter, was effective Nov. 5, 1990, and was applicable to fiscal years 1991 to 1998, prior to repeal by Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695.





CHAPTER 17B—IMPOUNDMENT CONTROL




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


681.Disclaimer.



SUBCHAPTER II—CONGRESSIONAL CONSIDERATION OF PROPOSED RESCISSIONS, RESERVATIONS, AND DEFERRALS OF BUDGET AUTHORITY


682.Definitions.


683.Rescission of budget authority.


684.Proposed deferrals of budget authority.


685.Transmission of messages; publication.


686. Reports by Comptroller General.


687.Suits by Comptroller General.


688.Procedure in House of Representatives and Senate.



SUBCHAPTER III—LINE ITEM VETO


691 to 692.Omitted.



SUBCHAPTER I—GENERAL PROVISIONS
§ 681. Disclaimer
Nothing contained in this Act, or in any amendments made by this Act, shall be construed as—(1) asserting or conceding the constitutional powers or limitations of either the Congress or the President;

(2) ratifying or approving any impoundment heretofore or hereafter executed or approved by the President or any other Federal officer or employee, except insofar as pursuant to statutory authorization then in effect;

(3) affecting in any way the claims or defenses of any party to litigation concerning any impoundment; or

(4) superseding any provision of law which requires the obligation of budget authority or the making of outlays thereunder.

(Pub. L. 93–344, title X, § 1001, July 12, 1974, 88 Stat. 332.)

Editorial Notes

References in TextThis Act, referred to in provision preceding par. (1), means Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended, known as the Congressional Budget and Impoundment Control Act of 1974, which enacted chapters 17, 17A, and 17B, and section 190a–3 of this title and sections 11a, 11c, 11d, 1020a of former Title 31, amended sections 11, 665, 701, 1020, 1151, 1152, 1153, and 1154 of former Title 31, section 105 of Title 1, General Provisions, sections 190b and 190d of this title, repealed sections 571 and 581c–1 of former Title 31 and sections 66 and 81 of this title, and enacted provisions set out as notes under sections 190a–1, 621, 632, and 682 of this title, section 105 of Title 1, and section 1020 of former Title 31. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Section was formerly classified to section 1400 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Statutory Notes and Related Subsidiaries
Effective DateChapter effective July 12, 1974, see section 905(a) of Pub. L. 93–344, formerly set out as a note under section 621 of this title.

Short Title of 1996 AmendmentPub. L. 104–130, § 1, Apr. 9, 1996, 110 Stat. 1200, which provided that Pub. L. 104–130 (enacting former subchapter III (§ 691 et seq.) of this chapter and provisions set out as a note under section 691 of this title and amending provisions set out as notes under section 621 of this title) could be cited as the “Line Item Veto Act”, was omitted pursuant to section 5 of Pub. L. 104–130, set out as an Effective and Termination Dates note under section 691 of this title.

Short TitleFor short title of title X of Pub. L. 93–344, which enacted this chapter, as the “Impoundment Control Act of 1974”, see section 1(a) of Pub. L. 93–344, as amended, set out as a note under section 621 of this title.




SUBCHAPTER II—CONGRESSIONAL CONSIDERATION OF PROPOSED RESCISSIONS, RESERVATIONS, AND DEFERRALS OF BUDGET AUTHORITY
§ 682. Definitions
For purposes of sections 682 to 688 of this title—(1) “deferral of budget authority” includes—(A) withholding or delaying the obligation or expenditure of budget authority (whether by establishing reserves or otherwise) provided for projects or activities; or

(B) any other type of Executive action or inaction which effectively precludes the obligation or expenditure of budget authority, including authority to obligate by contract in advance of appropriations as specifically authorized by law;


(2) “Comptroller General” means the Comptroller General of the United States;

(3) “rescission bill” means a bill or joint resolution which only rescinds, in whole or in part, budget authority proposed to be rescinded in a special message transmitted by the President under section 683 of this title, and upon which the Congress completes action before the end of the first period of 45 calendar days of continuous session of the Congress after the date on which the President’s message is received by the Congress;

(4) “impoundment resolution” means a resolution of the House of Representatives or the Senate which only expresses its disapproval of a proposed deferral of budget authority set forth in a special message transmitted by the President under section 684 of this title; and

(5) continuity of a session of the Congress shall be considered as broken only by an adjournment of the Congress sine die, and the days on which either House is not in session because of an adjournment of more than 3 days to a day certain shall be excluded in the computation of the 45-day period referred to in paragraph (3) of this section and in section 683 of this title, and the 25-day periods referred to in sections 687 and 688(b)(1) of this title. If a special message is transmitted under section 683 of this title during any Congress and the last session of such Congress adjourns sine die before the expiration of 45 calendar days of continuous session (or a special message is so transmitted after the last session of the Congress adjourns sine die), the message shall be deemed to have been retransmitted on the first day of the succeeding Congress and the 45-day period referred to in paragraph (3) of this section and in section 683 of this title (with respect to such message) shall commence on the day after such first day.

(Pub. L. 93–344, title X, § 1011, July 12, 1974, 88 Stat. 333.)

Editorial Notes
Codification
Section was formerly classified to section 1401 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.



§ 683. Rescission of budget authority(a) Transmittal of special messageWhenever the President determines that all or part of any budget authority will not be required to carry out the full objectives or scope of programs for which it is provided or that such budget authority should be rescinded for fiscal policy or other reasons (including the termination of authorized projects or activities for which budget authority has been provided), or whenever all or part of budget authority provided for only one fiscal year is to be reserved from obligation for such fiscal year, the President shall transmit to both Houses of Congress a special message specifying—(1) the amount of budget authority which he proposes to be rescinded or which is to be so reserved;

(2) any account, department, or establishment of the Government to which such budget authority is available for obligation, and the specific project or governmental functions involved;

(3) the reasons why the budget authority should be rescinded or is to be so reserved;

(4) to the maximum extent practicable, the estimated fiscal, economic, and budgetary effect of the proposed rescission or of the reservation; and

(5) all facts, circumstances, and considerations relating to or bearing upon the proposed rescission or the reservation and the decision to effect the proposed rescission or the reservation, and to the maximum extent practicable, the estimated effect of the proposed rescission or the reservation upon the objects, purposes, and programs for which the budget authority is provided.


(b) Requirement to make available for obligationAny amount of budget authority proposed to be rescinded or that is to be reserved as set forth in such special message shall be made available for obligation unless, within the prescribed 45-day period, the Congress has completed action on a rescission bill rescinding all or part of the amount proposed to be rescinded or that is to be reserved. Funds made available for obligation under this procedure may not be proposed for rescission again.


(Pub. L. 93–344, title X, § 1012, July 12, 1974, 88 Stat. 333; Pub. L. 100–119, title II, § 207, Sept. 29, 1987, 101 Stat. 786.)

Editorial Notes
Codification
Section was formerly classified to section 1402 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1987—Subsec. (b). Pub. L. 100–119 inserted at end “Funds made available for obligation under this procedure may not be proposed for rescission again.”



§ 684. Proposed deferrals of budget authority(a) Transmittal of special messageWhenever the President, the Director of the Office of Management and Budget, the head of any department or agency of the United States, or any officer or employee of the United States proposes to defer any budget authority provided for a specific purpose or project, the President shall transmit to the House of Representatives and the Senate a special message specifying—(1) the amount of the budget authority proposed to be deferred;

(2) any account, department, or establishment of the Government to which such budget authority is available for obligation, and the specific projects or governmental functions involved;

(3) the period of time during which the budget authority is proposed to be deferred;

(4) the reasons for the proposed deferral, including any legal authority invoked to justify the proposed deferral;

(5) to the maximum extent practicable, the estimated fiscal, economic, and budgetary effect of the proposed deferral; and

(6) all facts, circumstances, and considerations relating to or bearing upon the proposed deferral and the decision to effect the proposed deferral, including an analysis of such facts, circumstances, and considerations in terms of their application to any legal authority, including specific elements of legal authority, invoked to justify such proposed deferral, and to the maximum extent practicable, the estimated effect of the proposed deferral upon the objects, purposes, and programs for which the budget authority is provided.

A special message may include one or more proposed deferrals of budget authority. A deferral may not be proposed for any period of time extending beyond the end of the fiscal year in which the special message proposing the deferral is transmitted to the House and the Senate.

(b) Consistency with legislative policyDeferrals shall be permissible only—(1) to provide for contingencies;

(2) to achieve savings made possible by or through changes in requirements or greater efficiency of operations; or

(3) as specifically provided by law.

No officer or employee of the United States may defer any budget authority for any other purpose.

(c) ExceptionThe provisions of this section do not apply to any budget authority proposed to be rescinded or that is to be reserved as set forth in a special message required to be transmitted under section 683 of this title.


(Pub. L. 93–344, title X, § 1013, July 12, 1974, 88 Stat. 334; Pub. L. 100–119, title II, § 206(a), Sept. 29, 1987, 101 Stat. 785.)

Editorial Notes
Codification
Section was formerly classified to section 1403 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1987—Pub. L. 100–119 amended section generally, substituting substantially similar provisions in subsecs. (a) and (c) and substituting subsec. (b) for former subsec. (b) which read as follows: “Any amount of budget authority proposed to be deferred, as set forth in a special message transmitted under subsection (a) of this section, shall be made available for obligation if either House of Congress passes an impoundment resolution disapproving such proposed deferral.”



§ 685. Transmission of messages; publication(a) Delivery to House and SenateEach special message transmitted under section 683 or 684 of this title shall be transmitted to the House of Representatives and the Senate on the same day, and shall be delivered to the Clerk of the House of Representatives if the House is not in session, and to the Secretary of the Senate if the Senate is not in session. Each special message so transmitted shall be referred to the appropriate committee of the House of Representatives and the Senate. Each such message shall be printed as a document of each House.


(b) Delivery to Comptroller GeneralA copy of each special message transmitted under section 683 or 684 of this title, shall be transmitted to the Comptroller General on the same day it is transmitted to the House of Representatives and the Senate. In order to assist the Congress in the exercise of its functions under section 683 or 684 of this title, the Comptroller General shall review each such message and inform the House of Representatives and the Senate as promptly as practicable with respect to—(1) in the case of a special message transmitted under section 683 of this title, the facts surrounding the proposed rescission or the reservation of budget authority (including the probable effects thereof); and

(2) in the case of a special message transmitted under section 684 of this title, (A) the facts surrounding each proposed deferral of budget authority (including the probable effects thereof) and (B) whether or not (or to what extent), in his judgment, such proposed deferral is in accordance with existing statutory authority.


(c) Transmission of supplementary messagesIf any information contained in a special message transmitted under section 683 or 684 of this title is subsequently revised, the President shall transmit to both Houses of Congress and the Comptroller General a supplementary message stating and explaining such revision. Any such supplementary message shall be delivered, referred, and printed as provided in subsection (a). The Comptroller General shall promptly notify the House of Representatives and the Senate of any changes in the information submitted by him under subsection (b) which may be necessitated by such revision.


(d) Printing in Federal RegisterAny special message transmitted under section 683 or 684 of this title, and any supplementary message transmitted under subsection (c), shall be printed in the first issue of the Federal Register published after such transmittal.


(e) Cumulative reports of proposed rescissions, reservations, and deferrals of budget authority(1) The President shall submit a report to the House of Representatives and the Senate, not later than the 10th day of each month during a fiscal year, listing all budget authority for that fiscal year with respect to which, as of the first day of such month—(A) he has transmitted a special message under section 683 of this title with respect to a proposed rescission or a reservation; and

(B) he has transmitted a special message under section 684 of this title proposing a deferral.

Such report shall also contain, with respect to each such proposed rescission or deferral, or each such reservation, the information required to be submitted in the special message with respect thereto under section 683 or 684 of this title.

(2) Each report submitted under paragraph (1) shall be printed in the first issue of the Federal Register published after its submission.


(Pub. L. 93–344, title X, § 1014, July 12, 1974, 88 Stat. 335.)

Editorial Notes
Codification
Section was formerly classified to section 1404 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Executive Documents

Ex. Ord. No. 11845. Delegation of Certain Reporting Functions to Director of Office of Management and Budget
Ex. Ord. No. 11845, Mar. 24, 1975, 40 F.R. 13299, as amended by Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617, provided:
By virtue of the authority vested in me by the Impoundment Control Act of 1974 (Public Law 93–344; 88 Stat. 332, (2 U.S.C. 681 et seq.), hereinafter referred to as the Act) [subchapters I and II of this chapter], and section 301 of title 3 of the United States Code, the Director of the Office of Management and Budget is hereby designated and empowered to exercise, as of October 1, 1974 without ratification or other action of the President (1) the functions required by sections 1014(b) and 1014(d) of the Act [subsecs. (b) and (d) of this section] of transmitting to the Comptroller General of the United States and to the Office of the Federal Register copies of special messages transmitted pursuant to section 1012 or 1013 (2 U.S.C. 683 and 684) of the Act; and (2) the function conferred upon the President by section 1014(e) of the Act (2 U.S.C. 685(e)) of submitting to the Congress cumulative reports of proposed rescissions, reservations, and deferrals of budget authority.



§ 686. Reports by Comptroller General(a) Failure to transmit special messageIf the Comptroller General finds that the President, the Director of the Office of Management and Budget, the head of any department or agency of the United States, or any other officer or employee of the United States—(1) is to establish a reserve or proposes to defer budget authority with respect to which the President is required to transmit a special message under section 683 or 684 of this title; or

(2) has ordered, permitted, or approved the establishment of such a reserve or a deferral of budget authority;

and that the President has failed to transmit a special message with respect to such reserve or deferral, the Comptroller General shall make a report on such reserve or deferral and any available information concerning it to both Houses of Congress. The provisions of sections 682 to 688 of this title shall apply with respect to such reserve or deferral in the same manner and with the same effect as if such report of the Comptroller General were a special message transmitted by the President under section 683 or 684 of this title, and, for purposes of sections 682 to 688 of this title, such report shall be considered a special message transmitted under section 683 or 684 of this title.

(b) Incorrect classification of special messageIf the President has transmitted a special message to both Houses of Congress in accordance with section 683 or 684 of this title, and the Comptroller General believes that the President so transmitted the special message in accordance with one of those sections when the special message should have been transmitted in accordance with the other of those sections, the Comptroller General shall make a report to both Houses of the Congress setting forth his reasons.


(Pub. L. 93–344, title X, § 1015, July 12, 1974, 88 Stat. 336.)

Editorial Notes
Codification
Section was formerly classified to section 1405 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Statutory Notes and Related Subsidiaries
ReaffirmationPub. L. 100–119, title II, § 206(c), Sept. 29, 1987, 101 Stat. 786, provided that: “Sections 1015 and 1016 of the Impoundment Control Act of 1974 [2 U.S.C. 686, 687] are reaffirmed.”




§ 687. Suits by Comptroller General
If, under this chapter, budget authority is required to be made available for obligation and such budget authority is not made available for obligation, the Comptroller General is hereby expressly empowered, through attorneys of his own selection, to bring a civil action in the United States District Court for the District of Columbia to require such budget authority to be made available for obligation, and such court is hereby expressly empowered to enter in such civil action, against any department, agency, officer, or employee of the United States, any decree, judgment, or order which may be necessary or appropriate to make such budget authority available for obligation. No civil action shall be brought by the Comptroller General under this section until the expiration of 25 calendar days of continuous session of the Congress following the date on which an explanatory statement by the Comptroller General of the circumstances giving rise to the action contemplated has been filed with the Speaker of the House of Representatives and the President of the Senate.
(Pub. L. 93–344, title X, § 1016, July 12, 1974, 88 Stat. 336; Pub. L. 98–620, title IV, § 402(35), Nov. 8, 1984, 98 Stat. 3360; Pub. L. 100–119, title II, § 206(b), Sept. 29, 1987, 101 Stat. 786.)

Editorial Notes
Codification
Section was formerly classified to section 1406 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Amendments1987—Pub. L. 100–119 substituted “If, under this chapter” for “If, under section 683(b) or 684(b) of this title”.
1984—Pub. L. 98–620 struck out provision requiring that the courts give precedence to civil actions brought under this section, and to appeals and writs from decisions in such actions, over all other civil actions, appeals, and writs.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of Title 28, Judiciary and Judicial Procedure.

ReaffirmationFor provision reaffirming this section, see section 206(c) of Pub. L. 100–119, set out as a note under section 686 of this title.



§ 688. Procedure in House of Representatives and Senate(a) ReferralAny rescission bill introduced with respect to a special message or impoundment resolution introduced with respect to a proposed deferral of budget authority shall be referred to the appropriate committee of the House of Representatives or the Senate, as the case may be.


(b) Discharge of committee(1) If the committee to which a rescission bill or impoundment resolution has been referred has not reported it at the end of 25 calendar days of continuous session of the Congress after its introduction, it is in order to move either to discharge the committee from further consideration of the bill or resolution or to discharge the committee from further consideration of any other rescission bill with respect to the same special message or impoundment resolution with respect to the same proposed deferral, as the case may be, which has been referred to the committee.

(2) A motion to discharge may be made only by an individual favoring the bill or resolution, may be made only if supported by one-fifth of the Members of the House involved (a quorum being present), and is highly privileged in the House and privileged in the Senate (except that it may not be made after the committee has reported a bill or resolution with respect to the same special message or the same proposed deferral, as the case may be); and debate thereon shall be limited to not more than 1 hour, the time to be divided in the House equally between those favoring and those opposing the bill or resolution, and to be divided in the Senate equally between, and controlled by, the majority leader and the minority leader or their designees. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.


(c) Floor consideration in House(1) When the committee of the House of Representatives has reported, or has been discharged from further consideration of, a rescission bill or impoundment resolution, it shall at any time thereafter be in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the bill or resolution. The motion shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.

(2) Debate on a rescission bill or impoundment resolution shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the bill or resolution. A motion further to limit debate shall not be debatable. In the case of an impoundment resolution, no amendment to, or motion to recommit, the resolution shall be in order. It shall not be in order to move to reconsider the vote by which a rescission bill or impoundment resolution is agreed to or disagreed to.

(3) Motions to postpone, made with respect to the consideration of a rescission bill or impoundment resolution, and motions to proceed to the consideration of other business, shall be decided without debate.

(4) All appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to any rescission bill or impoundment resolution shall be decided without debate.

(5) Except to the extent specifically provided in the preceding provisions of this subsection, consideration of any rescission bill or impoundment resolution and amendments thereto (or any conference report thereon) shall be governed by the Rules of the House of Representatives applicable to other bills and resolutions, amendments, and conference reports in similar circumstances.


(d) Floor consideration in Senate(1) Debate in the Senate on any rescission bill or impoundment resolution, and all amendments thereto (in the case of a rescission bill) and debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.

(2) Debate in the Senate on any amendment to a rescission bill shall be limited to 2 hours, to be equally divided between, and controlled by, the mover and the manager of the bill. Debate on any amendment to an amendment, to such a bill, and debate on any debatable motion or appeal in connection with such a bill or an impoundment resolution shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill or resolution, except that in the event the manager of the bill or resolution is in favor of any such amendment, motion, or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. No amendment that is not germane to the provisions of a rescission bill shall be received. Such leaders, or either of them, may, from the time under their control on the passage of a rescission bill or impoundment resolution, allot additional time to any Senator during the consideration of any amendment, debatable motion, or appeal.

(3) A motion to further limit debate is not debatable. In the case of a rescission bill, a motion to recommit (except a motion to recommit with instructions to report back within a specified number of days, not to exceed 3, not counting any day on which the Senate is not in session) is not in order. Debate on any such motion to recommit shall be limited to one hour, to be equally divided between, and controlled by, the mover and the manager of the concurrent resolution. In the case of an impoundment resolution, no amendment or motion to recommit is in order.

(4) The conference report on any rescission bill shall be in order in the Senate at any time after the third day (excluding Saturdays, Sundays, and legal holidays) following the day on which such a conference report is reported and is available to Members of the Senate. A motion to proceed to the consideration of the conference report may be made even though a previous motion to the same effect has been disagreed to.

(5) During the consideration in the Senate of the conference report on any rescission bill, debate shall be limited to 2 hours to be equally divided between, and controlled by, the majority leader and minority leader or their designees. Debate on any debatable motion or appeal related to the conference report shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the conference report.

(6) Should the conference report be defeated, debate on any request for a new conference and the appointment of conferees shall be limited to one hour, to be equally divided between, and controlled by, the manager of the conference report and the minority leader or his designee, and should any motion be made to instruct the conferees before the conferees are named, debate on such motion shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the conference report. Debate on any amendment to any such instructions shall be limited to 20 minutes, to be equally divided between, and controlled by, the mover and the manager of the conference report. In all cases when the manager of the conference report is in favor of any motion, appeal, or amendment, the time in opposition shall be under the control of the minority leader or his designee.

(7) In any case in which there are amendments in disagreement, time on each amendment shall be limited to 30 minutes, to be equally divided between, and controlled by, the manager of the conference report and the minority leader or his designee. No amendment that is not germane to the provisions of such amendments shall be received.


(Pub. L. 93–344, title X, § 1017, July 12, 1974, 88 Stat. 337.)

Editorial Notes
Codification
Section was formerly classified to section 1407 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.




SUBCHAPTER III—LINE ITEM VETO
§§ 691 to 692. Omitted
Editorial Notes
Codification
Sections were omitted pursuant to section 5 of Pub. L. 104–130, set out as an Effective and Termination Dates note below.
Section 691, Pub. L. 93–344, title X, § 1021, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1200, provided line item veto authority.
Section 691a, Pub. L. 93–344, title X, § 1022, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1201; amended Pub. L. 105–33, title X, § 10121(a), Aug. 5, 1997, 111 Stat. 696, required special messages to Congress of cancellations made.
Section 691b, Pub. L. 93–344, title X, § 1023, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1202, provided that cancellations were to be effective unless disapproved.
Section 691c, Pub. L. 93–344, title X, § 1024, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1202; amended Pub. L. 105–33, title X, § 10121(b), Aug. 5, 1997, 111 Stat. 696, related to deficit reduction.
Section 691d, Pub. L. 93–344, title X, § 1025, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1203, related to expedited congressional consideration of disapproval bills.
Section 691e, Pub. L. 93–344, title X, § 1026, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1207; amended Pub. L. 105–33, title X, § 10122, Aug. 5, 1997, 111 Stat. 697, defined terms used in this subchapter.
Section 691f, Pub. L. 93–344, title X, § 1027, as added Pub. L. 104–130, § 2(a), Apr. 9, 1996, 110 Stat. 1210, related to identification of limited tax benefits.
Section 692, Pub. L. 104–130, § 3, Apr. 9, 1996, 110 Stat. 1211, provided for judicial review.

Statutory Notes and Related Subsidiaries
ConstitutionalityFor information regarding constitutionality of part C of title X of Pub. L. 93–344, as added by section 2(a) of Pub. L. 104–130, which was classified generally to this subchapter, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Effective and Termination DatesPub. L. 104–130, § 5, Apr. 9, 1996, 110 Stat. 1212, provided that: 
“This Act [enacting this subchapter and provisions set out as a note under section 681 of this title and amending provisions set out as notes under section 621 of this title] and the amendments made by it shall take effect and apply to measures enacted on the earlier of—“(1) the day after the enactment into law, pursuant to Article I, section 7, of the Constitution of the United States, of an Act entitled ‘An Act to provide for a seven-year plan for deficit reduction and achieve a balanced Federal budget.’; or

“(2) January 1, 1997;

and shall have no force or effect on or after January 1, 2005.”








CHAPTER 18—LEGISLATIVE PERSONNEL FINANCIAL DISCLOSURE REQUIREMENTS
§§ 701 to 709. Transferred
Editorial Notes
Codification
Sections 701 to 709, comprising title I of the Ethics in Government Act of 1978, Pub. L. 95–521, was amended generally by Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1724, effective Jan. 1, 1991, and was transferred to section 101 et seq. of the Appendix to Title 5, Government Organization and Employees.
Section 701, Pub. L. 95–521, title I, § 101, Oct. 26, 1978, 92 Stat. 1824; Pub. L. 96–19, §§ 2(a)(1), (b), (c)(1), 4(b)(1), (d)–(f), 5, June 13, 1979, 93 Stat. 37, 38, 40, related to legislative personnel financial disclosure.
Section 702, Pub. L. 95–521, title I, § 102, Oct. 26, 1978, 92 Stat. 1825; Pub. L. 96–19, §§ 3(a)(1), (b), 6(a), 7(a)–(d)(1), (f), 9(b), (c)(1), (j), June 13, 1979, 93 Stat. 39–43; Pub. L. 97–51, § 130(b), Oct. 1, 1981, 95 Stat. 966; Pub. L. 98–150, § 10, Nov. 11, 1983, 97 Stat. 962, related to contents of reports.
Section 703, Pub. L. 95–521, title I, § 103, Oct. 26, 1978, 92 Stat. 1831; Pub. L. 96–19, §§ 4(b)(2), 9(a), June 13, 1979, 93 Stat. 40, 42, related to filing of reports.
Section 704, Pub. L. 95–521, title I, § 104, Oct. 26, 1978, 92 Stat. 1832; Pub. L. 96–19, § 8(a), June 13, 1979, 93 Stat. 41, related to accessibility of reports.
Section 705, Pub. L. 95–521, title I, § 105, Oct. 26, 1978, 92 Stat. 1833, related to review and compliance procedures.
Section 706, Pub. L. 95–521, title I, § 106, Oct. 26, 1978, 92 Stat. 1833, related to failure to file or filing false reports.
Section 707, Pub. L. 95–521, title I, § 107, Oct. 26, 1978, 92 Stat. 1834; Pub. L. 96–19, § 9(d), (g), June 13, 1979, 93 Stat. 42, 43; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, related to definitions.
Section 708, Pub. L. 95–521, title I, § 108, Oct. 26, 1978, 92 Stat. 1835; Pub. L. 96–19, § 9(t), June 13, 1979, 93 Stat. 44, related to State laws affected.
Section 709, Pub. L. 95–521, title I, § 109, Oct. 26, 1978, 92 Stat. 1836, related to study by Comptroller General.




CHAPTER 19—CONGRESSIONAL AWARD PROGRAM




SUBCHAPTER I—CONGRESSIONAL AWARD PROGRAM


Sec.


801.Establishment, etc., of Congressional Award Board.


802.Program.


803.Board organization.


804.Administration.


805.Regional award directors of program; appointment criteria.


806.Powers, functions, and limitations.


807.Audits.


808.Termination.



SUBCHAPTER II—CONGRESSIONAL RECOGNITION FOR EXCELLENCE IN ARTS EDUCATION


811 to 817c.Omitted.



SUBCHAPTER I—CONGRESSIONAL AWARD PROGRAM
§ 801. Establishment, etc., of Congressional Award Board
There is established a board to be known as the Congressional Award Board (hereinafter in this subchapter referred to as the “Board”), which shall be responsible for administering the Congressional Award Program described under section 802 of this title. The Board shall not be an agency or instrumentality of the United States, and the United States is not liable for any obligation or liability incurred by the Board.
(Pub. L. 96–114, title I, § 101, formerly § 2, Nov. 16, 1979, 93 Stat. 851; renumbered title I, § 101, and amended Pub. L. 106–533, § 1(b)(1)–(3), Nov. 22, 2000, 114 Stat. 2553.)

Editorial Notes
Amendments2000—Pub. L. 106–533, § 1(b)(3)(A), substituted “subchapter” for “chapter”.
Pub. L. 106–533, § 1(b)(3)(B), made technical amendment to reference in original act which appears in text as reference to section 802 of this title.

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–268, § 1, Oct. 11, 2018, 132 Stat. 3762, provided that: “This Act [amending section 808 of this title and enacting provisions set out as a note under section 808 of this title] may be cited as the ‘Congressional Award Program Reauthorization Act of 2018’.”


Short Title of 2013 AmendmentPub. L. 113–43, § 1, Oct. 4, 2013, 127 Stat. 554, provided that: “This Act [amending section 808 of this title and enacting provisions set out as a note under section 808 of this title] may be cited as the ‘Congressional Award Program Reauthorization Act of 2013’.”


Short Title of 2010 AmendmentPub. L. 111–200, § 1, July 7, 2010, 124 Stat. 1368, provided that: “This Act [amending sections 802 to 804, 806, and 808 of this title and enacting provisions set out as a note under section 808 of this title] may be cited as the ‘Congressional Award Program Reauthorization Act of 2009’.”


Short Title of 1992 AmendmentPub. L. 102–457, § 1, Oct. 23, 1992, 106 Stat. 2265, provided that: “This Act [amending sections 804 and 808 of this title] may be cited as the ‘Congressional Award Act Amendments of 1992’.”


Short Title of 1990 AmendmentPub. L. 101–525, § 1, Nov. 6, 1990, 104 Stat. 2305, provided that: “This Act [amending sections 802, 803, and 806 to 808 of this title and enacting provisions set out as a note under section 808 of this title] may be cited as the ‘Congressional Award Amendments of 1990’.”


Short Title of 1988 AmendmentPub. L. 100–674, § 1, Nov. 17, 1988, 102 Stat. 3996, provided that: “This Act [amending sections 802, 803, and 806 to 808 of this title and enacting provisions set out as a note under section 803 of this title] may be cited as the ‘Congressional Award Act Amendments of 1988’.”


Short Title of 1985 AmendmentPub. L. 99–161, § 1, Nov. 25, 1985, 99 Stat. 934, provided that: “This Act [amending sections 802, 803, and 806 to 808 of this title and repealing provisions set out as a note under section 803 of this title] may be cited as the ‘Congressional Award Amendments of 1985’.”


Short TitlePub. L. 96–114, title II, § 201, as added by Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2545, provided that: “This title [enacting subchapter II of this chapter] may be cited as the ‘Congressional Recognition for Excellence in Arts Education Act’.”

Pub. L. 96–114, § 1, Nov. 16, 1979, 93 Stat. 851, provided that: “This Act [enacting this chapter] may be cited as the ‘Congressional Award Act’.”




§ 802. Program(a) Establishment, functions, and purposes; nature of awardsThe Board shall establish and administer a program to be known as the Congressional Award Program, which shall be designed to promote initiative, achievement, and excellence among youths in the areas of public service, personal development, and physical and expedition fitness. Under the program medals shall be awarded to young people within the United States, aged fourteen through twenty-three (subject to such exceptions as the Board may prescribe), who have satisfied the standards of achievement established by the Board under subsection (b) of this section. Each medal shall consist of gold-plate over bronze, rhodium over bronze, or bronze and shall be struck in accordance with subsection (f).


(b) Implementation requirements for BoardIn carrying out the Congressional Award Program, the Board shall—(1) establish the standards of achievement required for young people to qualify as recipients of the medals and establish such procedures as may be required to verify that individuals satisfy such qualifications;

(2) designate the recipients of the medals in accordance with the standards established under paragraph (1) of this subsection;

(3) delineate such roles as the Board considers to be appropriate for the Director and Regional Directors in administering the Congressional Award, and set forth in the bylaws of the Board the duties, salaries, and benefits of the Director and Regional Directors;

(4) raise funds for the operation of the program; and

(5) take such other actions as may be appropriate for the administration of the Congressional Award Program.

No salary established by the Board shall exceed $75,000 per annum, except that for calendar years after 1986, such limit shall be increased in proportion to increases in the Consumer Price Index.

(c) Presentation of awardsThe Board shall arrange for the presentation of the awards to the recipients and shall provide for participation by Members of Congress in such presentation, when appropriate. To the extent possible, recipients shall be provided with opportunities to exchange information and views with Members of Congress in connection with the presentation of the awards.


(d) Scholarships for recipients of Congressional Award Gold, Silver, and Bronze MedalsThe Board may award scholarships in such amounts as the Board determines to be appropriate to any recipient of the Congressional Award Gold, Silver, and Bronze Medals.


(e) Omitted

(f) Congressional Award Program medals(1) Design and strikingThe Secretary of the Treasury shall strike the medals described in subsection (a) and awarded by the Board under this chapter. Subject to subsection (a), the medals shall be of such quantity, design, and specifications as the Secretary of the Treasury may determine, after consultation with the Board.


(2) National medalsThe medals struck pursuant to this chapter are National medals for purposes of chapter 51 of title 31.


(3) Authorization of appropriationsThere are authorized to be charged against the Numismatic Public Enterprise Fund such amounts as may be necessary to pay for the cost of the medals struck pursuant to this chapter.



(Pub. L. 96–114, title I, § 102, formerly § 3, Nov. 16, 1979, 93 Stat. 851; Pub. L. 99–161, § 4(a)–(c), Nov. 25, 1985, 99 Stat. 934; Pub. L. 100–674, § 2(a), Nov. 17, 1988, 102 Stat. 3996; Pub. L. 101–525, § 3, Nov. 6, 1990, 104 Stat. 2305; Pub. L. 103–329, title VI, § 637, Sept. 30, 1994, 108 Stat. 2431; Pub. L. 106–63, § 1(a), Oct. 1, 1999, 113 Stat. 510; renumbered title I, § 102, and amended Pub. L. 106–533, § 1(b)(1), (2), (4), Nov. 22, 2000, 114 Stat. 2553; Pub. L. 111–200, § 2(a), July 7, 2010, 124 Stat. 1368.)

Editorial Notes
Codification
Subsection (e), which required the Board to submit an annual report to Congress on the activities of the Congressional Award Program, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 199 of House Document No. 103–7.

Amendments2010—Subsec. (b). Pub. L. 111–200, § 2(a)(1), struck out “under paragraph (3)” after “established by the Board” in concluding provisions.
Subsec. (c). Pub. L. 111–200, § 2(a)(2), substituted “in connection with” for “during” in second sentence.
2000—Subsec. (e)(3). Pub. L. 106–533, § 1(b)(4)(A), which directed technical amendment to reference in original act which would have appeared in text as reference to section 804(g)(1) of this title, could not be executed because that reference did not appear in the original. See Codification note above.
Subsec. (e)(4). Pub. L. 106–533, § 1(b)(4)(B), made technical amendment to reference in original act which appears in text as reference to section 806 of this title. See Codification note above.
1999—Subsec. (e). Pub. L. 106–63 substituted “June 1” for “April 1” in introductory provisions.
1994—Subsec. (a). Pub. L. 103–329, § 637(1), struck out “gold, silver, and bronze” after “Under the program” and substituted last sentence for former last sentence which read as follows: “The medals shall be of such design and materials as the Board may determine.”
Subsec. (f). Pub. L. 103–329, § 637(2), added subsec. (f).
1990—Subsec. (e). Pub. L. 101–525 substituted “April 1” for “March 1”.
1988—Subsec. (e)(6) to (8). Pub. L. 100–674 added pars. (6) and (7) and redesignated former par. (6) as (8).
1985—Subsec. (b). Pub. L. 99–161, § 4(a), inserted provision limiting salaries established by Board under par. (3) to $75,000 per annum, such limit after 1986 being increased in proportion to Consumer Price Index.
Subsec. (d). Pub. L. 99–161, § 4(b), inserted reference to Silver and Bronze Medals.
Subsec. (e)(4). Pub. L. 99–161, § 4(c), inserted “for each member, officer, employee, and consultant of the Board (or of the Corporation established pursuant to section 806(g)(1) of this title)”.



§ 803. Board organization(a) Membership; composition; appointment criteria; derivation of appointment(1) The Board shall consist of 25 members, as follows:(A) Six members appointed by the majority leader of the Senate, 1 of whom shall be a recipient of the Congressional Award.

(B) Six members appointed by the minority leader of the Senate, 1 of whom shall be a local Congressional Award program volunteer.

(C) Six members appointed by the Speaker of the House of Representatives, 1 of whom shall be a local Congressional Award program volunteer.

(D) Six members appointed by the minority leader of the House of Representatives, 1 of whom shall be a recipient of the Congressional Award.

(E) The Director of the Board, who shall serve as a nonvoting member.


(2) In making appointments to the Board, the congressional leadership shall consider recommendations submitted by any interested party, including any member of the Board. One of the members appointed under each of subparagraphs (A) through (D) of paragraph (1) shall be a member of the Congress.

(3) Individuals appointed to the Board shall have an interest in one or more of the fields of concern of the Congressional Award Program.

(4) For the purpose of determining the derivation of the appointment of any person appointed to the Board under this section, if there is a change in the status of majority and minority between the parties of the House or the Senate, each person appointed under this section shall be deemed to have been appointed by the leadership position set out in subsection (a)(1) of the party of the individual who made the initial appointment of such person.


(b) Terms of appointed members; reappointment(1) Appointed members of the Board shall continue to serve at the pleasure of the officer by whom they are appointed, and (unless reappointed under paragraph (2)) shall serve for a term of 4 years.

(2)(A) Subject to the limitations in subparagraph (B), members of the Board may be reappointed, except that no member may serve more than 2 full consecutive terms. Members may be reappointed to 2 full consecutive terms after being appointed to fill a vacancy on the Board.

(B) Members of the Board shall not be subject to the limitation on reappointment in subparagraph (A) during their period of service as Chairman of the Board and may be reappointed to an additional full term after termination of such Chairmanship.


(3)(A) Notwithstanding paragraph (1) or (2), the term of each member of the Board shall begin on October 1 of the even numbered year which would otherwise apply with one-half of the Board positions having terms which begin in each even numbered year.

(B) Subparagraph (A) shall apply to appointments made to the Board on or after July 7, 2010.



(c) Vacancies in membership(1) Any vacancy in the Board shall be filled in the same manner in which the original appointment was made.

(2) Any appointed member of the Board may continue to serve after the expiration of his term until his successor has taken office.

(3) Vacancies in the membership of the Board shall not affect its power to function if there remain sufficient members to constitute a quorum under subsection (d) of this section.


(d) Notice; quorum(1) A meeting of the Board may be convened only if—(A) notice of the meeting was provided to each member in accordance with the bylaws; and

(B) not less than 11 members are present for the meeting at the time given in the notice.


(2) A majority of the members present when a meeting is convened shall constitute a quorum for the remainder of the meeting.


(e) Compensation for travel expenses of membersMembers of the Board shall serve without pay but may be compensated for reasonable travel expenses incurred by them in the performance of their duties as members of the Board.


(f) MeetingsThe Board shall meet at least twice a year at the call of the Chairman (with at least one meeting in the District of Columbia) and at such other times as the Chairman may determine to be appropriate. The Chairman shall call a meeting of the Board whenever one-third of the members of the Board submit written requests for such a meeting.


(g) Chairman and Vice ChairmanThe Chairman and the Vice Chairman of the Board shall be elected from among the members of the Board by a majority vote of the Board for such terms as the Board determines. The Vice Chairman shall perform the duties of the Chairman in his absence.


(h) Appointment, functions, etc., of committees; membership(1) The Board may appoint such committees, and assign to the committees such functions, as may be appropriate to assist the Board in carrying out its duties under this chapter. Members of such committees may include the members of the Board or such other qualified individuals as the Board may select.

(2) Any employee or officer of the Federal Government may serve as a member of a committee created by the Board, but may not receive compensation for services performed for such a committee.


(i) Bylaws and regulations; contents; transmittal to CongressThe Board shall establish such bylaws and other regulations as may be appropriate to enable the Board to carry out its functions under this chapter. Such bylaws and other regulations shall include provisions to prevent any conflict of interest, or the appearance of any conflict of interest, in the procurement and employment actions taken by the Board or by any officer or employee of the Board. Such bylaws shall include appropriate fiscal control, funds accountability, and operating principles to ensure compliance with the provisions of section 806 of this title. A copy of such bylaws shall be transmitted to each House of Congress not later than 90 days after November 25, 1985, and not later than 10 days after any subsequent amendment or revision of such bylaws.


(j) Removal from BoardAny member of the Board who fails to attend 4 consecutive Board meetings scheduled pursuant to the bylaws of the Board and for which proper notice has been given under such bylaws, or to send a designee of such member (approved in advance by the Board under provisions of its bylaws), is, by operation of this subsection, removed, for cause, from the Board as of the date of the last meeting from which they are absent. The Chairman of the Board shall take such steps as are necessary to inform members who have 3 absences of this subsection. The Chairman shall notify the House and the Senate, including the appropriate committees of each body, whenever there is a vacancy created by the operation of this subsection.


(Pub. L. 96–114, title I, § 103, formerly § 4, Nov. 16, 1979, 93 Stat. 852; Pub. L. 98–33, § 1, May 25, 1983, 97 Stat. 194; Pub. L. 99–161, §§ 2, 4(d), (e), Nov. 25, 1985, 99 Stat. 934, 935; Pub. L. 100–674, § 2(b), Nov. 17, 1988, 102 Stat. 3996; Pub. L. 101–525, §§ 4–6, Nov. 6, 1990, 104 Stat. 2305, 2306; Pub. L. 106–63, § 1(b), Oct. 1, 1999, 113 Stat. 510; renumbered title I, § 103, and amended Pub. L. 106–533, § 1(b)(1), (2), (5), Nov. 22, 2000, 114 Stat. 2553, 2554; Pub. L. 109–143, § 1(c)(1), Dec. 22, 2005, 119 Stat. 2659; Pub. L. 111–200, § 2(b), July 7, 2010, 124 Stat. 1368.)

Editorial Notes
Amendments2010—Subsec. (b). Pub. L. 111–200 added subsec. (b) and struck out former subsec. (b) which related to terms of appointed members and reappointment of members.
2005—Subsec. (a)(1)(B), (C). Pub. L. 109–143, § 1(c)(1)(A), substituted “a local” for “a a local”.
Subsec. (b)(3)(B). Pub. L. 109–143, § 1(c)(1)(B), substituted “subsection” for “section” in two places.
2000—Subsec. (i). Pub. L. 106–533, § 1(b)(5), made technical amendment to reference in original act which appears in text as reference to section 806 of this title.
1999—Subsec. (a)(1)(A). Pub. L. 106–63, § 1(b)(1), substituted “recipient of the Congressional Award” for “member of the Congressional Award Association”.
Subsec. (a)(1)(B), (C). Pub. L. 106–63, § 1(b)(2), substituted “a local Congressional Award program volunteer” for “representative of a local Congressional Award Council”.
Subsec. (a)(1)(D). Pub. L. 106–63, § 1(b)(1), substituted “recipient of the Congressional Award” for “member of the Congressional Award Association”.
1990—Subsec. (a)(4). Pub. L. 101–525, § 4, added par. (4).
Subsec. (b). Pub. L. 101–525, § 5, designated existing provision as par. (1) and substituted “and (unless reappointed under paragraph (3)) shall serve for a term of 4 years” for “but (unless reappointed) shall not serve for more than four years”, and added pars. (2) and (3).
Subsec. (j). Pub. L. 101–525, § 6, added subsec. (j).
1988—Subsec. (a)(1). Pub. L. 100–674, § 2(b)(1), in introductory provisions, substituted “25” for “thirty-three”, in subpars. (A) to (D), substituted “Six members” for “Eight members”, in subpars. (A) and (D), inserted “, 1 of whom shall be a member of the Congressional Award Association”, and in subpars. (B) and (C), inserted “, 1 of whom shall be a representative of a local Congressional Award Council”.
Subsec. (d). Pub. L. 100–674, § 2(b)(2), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “A majority of the members of the Board shall constitute a quorum.”
1985—Subsec. (a)(2). Pub. L. 99–161, § 2(1), inserted “One of the members appointed under each of subparagraphs (A) through (D) of paragraph (1) shall be a member of the Congress.”
Subsec. (b). Pub. L. 99–161, § 2(2), amended subsec. (b) generally, substituting provisions for continuance of service of appointed members at pleasure of appointing officer, but unless reappointed, for not more than four years, for provisions limiting term of service to six years with exceptions for first appointed members and individuals appointed to Board after March 31, 1983, whose terms were limited.
Subsec. (c)(2) to (4). Pub. L. 99–161, § 2(3), struck out par. (2) limiting term of service of any member appointed to fill out an unexpired term to remainder of that term and redesignated pars. (3) and (4) as (2) and (3), respectively.
Subsec. (f). Pub. L. 99–161, § 4(d), substituted “meet at least twice a year at the call of the Chairman (with at least one meeting in the District of Columbia)” for “meet annually at the call of the Chairman”.
Subsec. (i). Pub. L. 99–161, § 4(e), inserted requirement that bylaws and other regulations include provisions preventing conflict of interest, and include appropriate fiscal control, funds accountability, etc., to comply with section 806 of this title, and inserted provisions requiring transmittal of a copy of such bylaws to each House of Congress within specified periods of time.
1983—Subsec. (a)(1). Pub. L. 98–33, § 1(a)(1), (2), substituted “thirty-three” for “seventeen” in the matter preceding subpar. (A), and substituted “Eight” for “Four” in each of subpars. (A) through (D).
Subsec. (a)(2). Pub. L. 98–33, § 1(a)(3), struck out “or the Committee for the Establishment and Promotion of the Congressional Award” after “member of the Board”.
Subsec. (b). Pub. L. 98–33, § 1(b), designated existing provisions as par. (1); in par. (1), as so designated, redesignated pars. (1) to (3) as subpars. (A) to (C), respectively, and substituted “Except as provided in paragraph (2), appointed” for “Appointed”; and added par. (2).

Statutory Notes and Related Subsidiaries
Transition ProvisionsPub. L. 100–674, § 3, Nov. 17, 1988, 102 Stat. 3998, provided that: “Not later than 120 days after the date of the enactment of this Act [Nov. 17, 1988], the congressional leadership shall appoint members to fill vacancies on the Congressional Award Board in accordance with section 4(a) of the Congressional Award Act [2 U.S.C. 803(a)] (as amended by section 2(b)). In filling such vacancies, the congressional leadership shall first appoint members from the Congressional Award Association and local Congressional Award Councils in accordance with section 4(a) of the Congressional Award Act (as amended by section 2(b)).”


Exceptional Terms for Certain Board MembersPub. L. 98–33, § 2, May 25, 1983, 97 Stat. 195, relating to exceptional terms for certain individuals appointed to the Congressional Award Board, was repealed by Pub. L. 99–161, § 5, Nov. 25, 1985, 99 Stat. 936.



§ 804. Administration(a) Director; status; appointment and term; removalIn the administration of the Congressional Award Program, the Board shall be assisted by a Director, who shall be the principal executive of the program and who shall supervise the affairs of the Board. The Director shall be appointed by a majority vote of the Board, and shall serve for such term as the Board may determine. The Director may be removed by a majority vote of the Board.


(b) Functions of DirectorThe Director shall, in consultation with the Board—(1) formulate programs to carry out the policies of the Congressional Award Program;

(2) establish such divisions within the Congressional Award Program as may be appropriate; and

(3) employ and provide for the compensation of such personnel as may be necessary to carry out the Congressional Award Program, subject to such policies as the Board shall prescribe under its bylaws.


(c) Requirements regarding financial operations; noncompliance with requirements(1) The Director shall, in consultation with the Board, ensure that appropriate policies and procedures for fiscal control and accounting are established for the financial operations of the Congressional Award Program, and that such operations are administered by personnel with expertise in accounting and financial management. Such personnel may be retained under contract. In carrying out this paragraph, the Director shall ensure that the liabilities of the Board do not in any fiscal year exceed the assets of the Board.

(2)(A) The independent public accountant conducting the annual audit of the financial records of the Board pursuant to section 807(a) of this title shall determine for each fiscal year whether the Director has substantially complied with paragraph (1). The findings made by the independent public accountant under the preceding sentence shall be included in the reports submitted under section 807(b) of this title.

(B) If the Director fails to substantially comply with paragraph (1), the Board shall instruct the Director to take such actions as may be necessary to correct such deficiencies, and shall remove and replace the Director if such deficiencies are not promptly corrected.



(Pub. L. 96–114, title I, § 104, formerly § 5, Nov. 16, 1979, 93 Stat. 853; Pub. L. 102–457, § 2, Oct. 23, 1992, 106 Stat. 2265; Pub. L. 104–208, div. A, title V, § 5401(a), Sept. 30, 1996, 110 Stat. 3009–511; Pub. L. 106–63, § 1(c), Oct. 1, 1999, 113 Stat. 510; renumbered title I, § 104, Pub. L. 106–533, § 1(b)(1), (2), Nov. 22, 2000, 114 Stat. 2553; Pub. L. 109–143, § 1(a), (c)(2), Dec. 22, 2005, 119 Stat. 2659; Pub. L. 111–200, § 2(c), July 7, 2010, 124 Stat. 1369; Pub. L. 113–188, title IX, § 902(c)(2), Nov. 26, 2014, 128 Stat. 2021.)

Editorial Notes
Amendments2014—Subsec. (c)(1). Pub. L. 113–188, § 902(c)(2)(A), inserted “policies and” before “procedures” and struck out “fund” before “accounting are established”.
Subsec. (c)(2)(A). Pub. L. 113–188, § 902(c)(2)(B), substituted “The independent public accountant conducting the annual audit of the financial records of the Board pursuant to section 807(a) of this title” for “The Comptroller General of the United States” and “the independent public accountant” for “the Comptroller General”.
2010—Subsec. (c)(1). Pub. L. 111–200, § 2(c)(1), which directed substitution of “in any fiscal year” for “, in any calendar year,” in third sentence, was executed by making the substitution for “, for any calendar year,” to reflect the probable intent of Congress.
Subsec. (c)(2). Pub. L. 111–200, § 2(c)(2), added par. (2) and struck out former par. (2) which read as follows:
“(2)(A) The Comptroller General of the United States shall determine, for calendar years 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009, whether the Director has substantially complied with paragraph (1). The findings made by the Comptroller General under the preceding sentence shall be included in the first report submitted under section 807(b) of this title after December 31, 1994.
“(B) If the Director fails to substantially comply with paragraph (1), the Board shall take such actions as may be necessary to prepare, pursuant to section 808 of this title, for the orderly cessation of the activities of the Board.”
2005—Subsec. (c)(2)(A). Pub. L. 109–143 inserted comma after “1993” and substituted “2004, 2005, 2006, 2007, 2008, and 2009” for “and 2004”.
1999—Subsec. (c)(2)(A). Pub. L. 106–63 substituted “1998, 1999, 2000, 2001, 2002, 2003, and 2004” for “and 1998”.
1996—Subsec. (c)(2)(A). Pub. L. 104–208 substituted “1994, 1995, 1996, 1997, and 1998” for “and 1994”.
1992—Subsec. (c). Pub. L. 102–457 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–188, title IX, § 902(c)(3), Nov. 26, 2014, 128 Stat. 2022, provided that: “The amendments made by this subsection [amending this section and section 807 of this title] shall take effect on October 1, 2014.”




§ 805. Regional award directors of program; appointment criteria
Regional award directors may be appointed by the Board, upon recommendation of the Director, for any State or other appropriate geographic area of the United States. The Director shall make such recommendations with respect to a State or geographic area only after soliciting recommendations regarding such appointments from public and private youth organizations within such State or geographic area.
(Pub. L. 96–114, title I, § 105, formerly § 6, Nov. 16, 1979, 93 Stat. 853; renumbered title I, § 105, Pub. L. 106–533, § 1(b)(1), (2), Nov. 22, 2000, 114 Stat. 2553.)

§ 806. Powers, functions, and limitations(a) General operating and expenditure authoritySubject to such limitations as may be provided for under this section, the Board may take such actions and make such expenditures as may be necessary to carry out the Congressional Award Program, except that—(1) the Board shall carry out its functions and make expenditures with—(A) such resources as are available to the Board from sources other than the Federal Government; and

(B) funds awarded in any grant program administered by a Federal agency in accordance with the law establishing that grant program.


(2) the Board shall not take any actions which would disqualify the Board from treatment (for tax purposes) as an organization described in section 501(c)(3) of title 26.


(b) Mandatory functions(1) The Board shall establish such functions and procedures as may be necessary to carry out the provisions of this chapter.

(2) The functions established by the Board under paragraph (1) shall include—(A) communication with local Congressional Award Councils concerning the Congressional Award Program;

(B) provision, upon the request of any local Congressional Award Council, of such technical assistance as may be necessary to assist such council with its responsibilities, including the provision of medals, the preparation and provision of applications, guidance on disposition of applications, arrangements with respect to local award ceremonies, and other responsibilities of such council;

(C) conduct of outreach activities to establish new local Congressional Award Councils, particularly in inner-city areas and rural areas;

(D) in addition to those activities authorized under subparagraph (C), conduct of outreach activities to encourage, where appropriate, the establishment and development of Statewide Congressional Award Councils;

(E) fundraising;

(F) conduct of an annual Gold Medal Awards ceremony in the District of Columbia;

(G) consideration of implementation of the provisions of this chapter relating to scholarships; and

(H) carrying out of duties relating to management of the national office of the Congressional Award Program, including supervision of office personnel and of the office budget.



(c) Statewide Congressional Award Councils; establishment, purposes, duties, etc.(1) In carrying out its functions with respect to Statewide Congressional Award Councils (hereinafter in this subsection referred to as Statewide Councils) under subsection (b), the Board shall develop guidelines, criteria, and standards for the formation of Statewide Councils. In order to create a Statewide Council, Members of Congress and Senators from each respective State are encouraged to work jointly with the Board.

(2) The establishment of Statewide Councils is intended to—(A) facilitate expanded public participation and involvement in the program; and

(B) promote greater opportunities for involvement by members of the State congressional delegation.


(3) The duties and responsibilities of each Statewide Council established pursuant to this section shall include, but not be limited to, the following:(A) promoting State and local awareness of the Congressional Award Program;

(B) review of participant records and activities;

(C) review and verification of information on, and recommendation of, candidates to the national board for approval;

(D) planning and organization of bronze and silver award ceremonies;

(E) assisting gold award recipients with travel to and from the national gold award ceremony; and

(F) designation of a Statewide coordinator to serve as a liaison between the State and local boards and the national board.


(4) Each Statewide Council established under this section may receive contributions, and use such contributions for the purposes of the Program. The Board shall adopt appropriate financial management methods in order to ensure the proper accounting of these funds. Each Statewide Council shall comply with subsections (a), (d), (e), and (h) governing the Board.

(5) Each Statewide Council established pursuant to this section shall comply with the standard charter requirements of the national board of directors.


(d) Contracting authorityThe Board may enter into and perform such contracts as may be appropriate to carry out its business, but the Board may not enter into any contract which would obligate the Board to expend an amount greater than the amount available to the Board for the purpose of such contract during the fiscal year in which the expenditure is to be made.


(e) Obtaining and acceptance of non-Federal funds and resources; indirect resources(1) Subject to the provisions of paragraph (2), the Board may seek and accept funds and other resources to carry out its activities. The Board may not accept any funds or other resources which are—(A) donated with a restriction on their use unless such restriction merely provides that such funds or other resources be used in furtherance of the Congressional Award Program or a specific regional or local program or for scholarships; and

(B) donated subject to the condition that the identity of the donor of the funds or resources shall remain anonymous.

The Board may permit donors to use the name of the Board or the name “Congressional Award Program” in advertising.

(2) Except as otherwise provided in this chapter, the Board may not receive any Federal funds or resources. The Board may benefit from in-kind and indirect resources provided by Offices of Members of Congress or the Congress. Further, the Board is not prohibited from receiving indirect benefits from efforts or activities undertaken in collaboration with entities which receive Federal funds or resources.


(f) Acceptance and utilization of services of voluntary, uncompensated personnelThe Board may accept and utilize the services of voluntary, uncompensated personnel.


(g) Lease, etc., of real or personal propertyThe Board may lease (or otherwise hold), acquire, or dispose of real or personal property necessary for, or relating to, the duties of the Board.


(h) Fiscal authorityThe Board shall have no power—(1) to issue bonds, notes, debentures, or other similar obligations creating long-term indebtedness;

(2) to issue any share of stock or to declare or pay any dividends; or

(3) to provide for any part of the income or assets of the Board to inure to the benefit of any director, officer, or employee of the Board except as reasonable compensation for services or reimbursement for expenses.


(i) Congressional Award Foundation(1) The Board shall provide for the incorporation of a nonprofit corporation to be known as the Congressional Award Foundation (together with any subsidiary nonprofit corporations determined desirable by the Board, collectively referred to in this subchapter as the “Corporation”) for the sole purpose of assisting the Board to carry out the Congressional Award Program, and shall delegate to the Corporation such duties as it considers appropriate, including the employment of personnel, expenditure of funds, and the incurrence of financial or other contractual obligations.

(2) The articles of incorporation of the Congressional Award Foundation shall provide that—(A) the members of the Board of Directors of the Foundation shall be the members of the Board, with up to 24 additional voting members appointed by the Board, and the Director who shall serve as a nonvoting member; and

(B) the extent of the authority of the Foundation shall be the same as that of the Board.


(3) No director, officer, or employee of any corporation established under this subsection may receive compensation, travel expenses, or benefits from both the Corporation and the Board.


(Pub. L. 96–114, title I, § 106, formerly § 7, Nov. 16, 1979, 93 Stat. 854; Pub. L. 99–161, § 4(f), Nov. 25, 1985, 99 Stat. 935; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–674, § 2(c), Nov. 17, 1988, 102 Stat. 3996; Pub. L. 101–525, § 7, Nov. 6, 1990, 104 Stat. 2306; renumbered title I, § 106, Pub. L. 106–533, § 1(b)(1), (2), Nov. 22, 2000, 114 Stat. 2553; Pub. L. 111–200, § 2(d)–(g), July 7, 2010, 124 Stat. 1369.)

Editorial Notes
Amendments2010—Subsec. (a)(1). Pub. L. 111–200, § 2(d), added par. (1) and struck out former par. (1) which read as follows: “the Board shall carry out its functions and make expenditures with only such resources as are available to the Board from sources other than the Federal Government; and”.
Subsec. (c)(4). Pub. L. 111–200, § 2(e), added par. (4) and struck out former par. (4) which read as follows: “Each Statewide Council established pursuant to this section is authorized to receive public monetary and in-kind contributions, which may be made available to local boards to supplement or defray operating expenses. The Board shall adopt appropriate financial management methods in order to ensure the proper accounting of these funds.”
Subsec. (d). Pub. L. 111–200, § 2(f)(1), inserted “to be” after “expenditure is”.
Subsec. (e)(1)(A). Pub. L. 111–200, § 2(f)(2), inserted “or for scholarships” after “local program”.
Subsec. (i). Pub. L. 111–200, § 2(g), added subsec. (i) and struck out former subsec. (i) which read as follows:
“(1) The Board shall provide for the establishment of a private nonprofit corporation for the sole purpose of assisting the Board to carry out the Congressional Award Program, and shall delegate to the corporation such duties as it considers appropriate.
“(2) The articles of incorporation of the corporation established under this subsection shall provide that—
“(A) the members of the Board of Directors of the corporation shall be the members of the Board, and the Director of the corporation shall be the Director of the Board; and
“(B) the extent of the authority of the corporation shall be the same as that of the Board.
“(3) No director, officer, or employee of any corporation established under this subsection may receive compensation, travel expenses, or benefits from both the corporation and the Board.”
1990—Subsec. (a). Pub. L. 101–525, § 7(a), which directed the insertion of “(a)” after the section designation, was not executed in view of existing subsec. (a) designation.
Subsec. (b)(2)(C). Pub. L. 101–525, § 7(b)(1)(A), substituted “conduct” for “conducting” and struck out “State and” after “new”.
Subsec. (b)(2)(D), (E). Pub. L. 101–525, § 7(b)(1)(B), added subpar. (D) and redesignated former subpar. (D) as (E). Former subpar. (E) redesignated (F).
Subsec. (b)(2)(F). Pub. L. 101–525, § 7(b)(1)(B), (C), redesignated subpar. (E) as (F) and substituted “conduct” for “conducting”. Former subpar. (F) redesignated (G).
Subsec. (b)(2)(G), (H). Pub. L. 101–525, § 7(b)(1)(B), redesignated subpars. (F) and (G) as (G) and (H), respectively.
Subsecs. (c), (d). Pub. L. 101–525, § 7(b)(2), added subsec. (c). Former subsecs. (c) and (d) redesignated (d) and (e), respectively.
Subsec. (e). Pub. L. 101–525, § 7(b)(2), (c), redesignated subsec. (d) as (e) and amended it generally. Prior to amendment, subsec. (e) read as follows: “The Board may seek and accept, from sources other than the Federal Government, funds and other resources to carry out its activities. The Board may not accept any funds or other resources which are—
“(1) donated with a restriction on their use unless such restriction merely provides that such funds or other resources be used in furtherance of the Congressional Award Program; or
“(2) donated subject to the condition that the identity of the donor of the funds or resources shall remain anonymous.
The Board may permit donors to use the name of the Board or the name ‘Congressional Award Program’ in advertising.” Former subsec. (e) redesignated (f).
Subsecs. (f) to (i). Pub. L. 101–525, § 7(b)(2), redesignated subsecs. (e) to (h) as (f) to (i), respectively.
1988—Pub. L. 100–674, § 2(c)(1), substituted “Powers, functions, and limitations” for “Powers and limitations of Board” in section catchline.
Subsecs. (b) to (h). Pub. L. 100–674, § 2(c)(2), added subsec. (b) and redesignated former subsecs. (b) to (g) as (c) to (h), respectively.
1986—Subsec. (a)(2). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1985—Subsec. (c). Pub. L. 99–161 inserted at end “The Board may permit donors to use the name of the Board or the name ‘Congressional Award Program’ in advertising.”



§ 807. Audits(a) Contracts with independent public accountantThe Board shall enter into a contract with an independent public accountant to conduct an annual audit in accordance with generally accepted government auditing standards, of the financial records of the Board and of any corporation established under section 806(i) of this title, and shall ensure that the independent public accountant has access for the purpose of the audit to any books, documents, papers, and records of the Board or such corporation (or any agent of the Board or such corporation) which the independent public accountant reasonably determines to be pertinent to the Congressional Award Program.


(b) Annual report to Congress on audit resultsNot later than May 15 of each calendar year, the Board shall submit to appropriate officers, committees, and subcommittees of Congress and to the Comptroller General of the United States a report on the results of the most recent audit conducted pursuant to this section, and shall include in the report information on any such additional areas as the independent public accountant who conducted the audit determines deserve or require evaluation.


(c) Review by the Comptroller General of annual audit(1) The Comptroller General of the United States shall review each annual audit conducted under subsection (a).

(2) For purposes of a review under paragraph (1), the Comptroller General, or any duly authorized representative of the Comptroller General, shall have access to any books, documents, papers, and records of the Board or such corporation, or any agent of the Board or such corporation, including the independent external auditor designated under subsection (a), which, in the opinion of the Comptroller General, may be pertinent.

(3) Not later than 180 days after the date on which the Comptroller General receives a report under subsection (b), the Comptroller General shall submit to Congress a report containing the results of the review conducted under paragraph (1) with respect to the preceding year.


(Pub. L. 96–114, title I, § 107, formerly § 8, Nov. 16, 1979, 93 Stat. 855; Pub. L. 99–161, § 4(g), Nov. 25, 1985, 99 Stat. 935; Pub. L. 100–674, § 2(e), Nov. 17, 1988, 102 Stat. 3998; Pub. L. 101–525, § 8, Nov. 6, 1990, 104 Stat. 2308; renumbered title I, § 107, Pub. L. 106–533, § 1(b)(1), (2), Nov. 22, 2000, 114 Stat. 2553; Pub. L. 113–188, title IX, § 902(c)(1), Nov. 26, 2014, 128 Stat. 2021.)

Editorial Notes
Amendments2014—Pub. L. 113–188 amended section generally. Prior to amendment, section related to annual audits and reports by the Comptroller General.
1990—Subsec. (a). Pub. L. 101–525, § 8(1), substituted “section 806(i) of this title” for “section 806(h) of this title” and “annually” for “at least biennially”.
Subsec. (b). Pub. L. 101–525, § 8(2), added subsec. (b) and struck out former subsec. (b) which required audit to assess adequacy of fiscal control and funds accountability procedures and propriety of expenses.
Subsecs. (c), (d). Pub. L. 101–525, § 8(2), struck out subsec. (c) which required the Comptroller General to include in report on first audit performed after Nov. 25, 1985, an evaluation of programs and activities under this chapter and specified contents of such evaluation, and subsec. (d) which directed that report on first audit performed after Nov. 25, 1985, was to be submitted on or before May 15, 1988.
1988—Subsec. (a). Pub. L. 100–674 substituted “section 806(h)” for “section 806(g)”.
1985—Pub. L. 99–161, § 4(g)(1), inserted “and evaluation” after “Audits” in section catchline.
Subsec. (a). Pub. L. 99–161, § 4(g)(2)–(4), designated existing provisions as subsec. (a), substituted “shall be audited at least biennially” for “may be audited”, and struck out “at such times as the Comptroller General may determine to be appropriate” after “referred to as the ‘Comptroller General’)”.
Subsecs. (b) to (d). Pub. L. 99–161, § 4(g)(5), added subsecs. (b) to (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–188 effective Oct. 1, 2014, see section 902(c)(3) of Pub. L. 113–188, set out as a note under section 804 of this title.



§ 808. Termination
The Board shall terminate October 1, 2023.
(Pub. L. 96–114, title I, § 108, formerly § 9, Nov. 16, 1979, 93 Stat. 855; Pub. L. 99–161, § 3, Nov. 25, 1985, 99 Stat. 934; Pub. L. 100–674, § 2(d), Nov. 17, 1988, 102 Stat. 3997; Pub. L. 101–525, § 2(a), Nov. 6, 1990, 104 Stat. 2305; Pub. L. 102–457, § 3, Oct. 23, 1992, 106 Stat. 2266; Pub. L. 104–208, div. A, title V, § 5401(b), Sept. 30, 1996, 110 Stat. 3009–511; Pub. L. 106–63, § 1(d), Oct. 1, 1999, 113 Stat. 510; renumbered title I, § 108, Pub. L. 106–533, § 1(b)(1), (2), Nov. 22, 2000, 114 Stat. 2553; Pub. L. 109–143, § 1(b)(1), Dec. 22, 2005, 119 Stat. 2659; Pub. L. 111–200, § 2(h)(1), July 7, 2010, 124 Stat. 1370; Pub. L. 113–43, § 2, Oct. 4, 2013, 127 Stat. 554; Pub. L. 115–268, § 2(a), Oct. 11, 2018, 132 Stat. 3762.)

Editorial Notes
Amendments2018—Pub. L. 115–268 substituted “October 1, 2023” for “October 1, 2018”.
2013—Pub. L. 113–43 substituted “October 1, 2018” for “October 1, 2013”.
2010—Pub. L. 111–200 substituted “October 1, 2013” for “October 1, 2009”.
2005—Pub. L. 109–143 substituted “October 1, 2009” for “October 1, 2004”.
1999—Pub. L. 106–63 substituted “October 1, 2004” for “October 1, 1999”.
1996—Pub. L. 104–208 substituted “1999” for “1995”.
1992—Pub. L. 102–457 substituted “1995” for “1992”.
1990—Pub. L. 101–525 amended section generally, substituting present provision for provisions which had: in subsec. (a) directed that the Board terminate on Nov. 15, 1989; in subsec. (b) provided for alternative termination dates; in subsec. (c) required reports to Congress; in subsecs. (d) and (e) required certification of compliance and verification of information, respectively; and in subsec. (f) mandated dissolution of corporations established by the Board prior to its termination.
1988—Pub. L. 100–674 amended section generally. Prior to amendment, section read as follows: “The Board shall terminate on November 16, 1988. Upon termination of the Board, the Board shall take such actions as may be required to provide for the dissolution of any corporation established by the Board under section 806(g) of this title. The Board shall set forth, in its bylaws, the procedures for dissolution to be followed by the Board.”
1985—Pub. L. 99–161 substituted “on November 16, 1988” for “six years after November 16, 1979”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–268, § 2(b), Oct. 11, 2018, 132 Stat. 3762, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 2018.”


Effective Date of 2013 AmendmentPub. L. 113–43, § 3, Oct. 4, 2013, 127 Stat. 554, provided that: “This Act [amending this section and enacting provisions set out as a note under section 801 of this title] shall take effect as of October 1, 2013.”


Effective Date of 2010 AmendmentPub. L. 111–200, § 2(h)(2), July 7, 2010, 124 Stat. 1370, provided that: “This subsection [amending this section] shall take effect as of October 1, 2009.”


Savings ProvisionPub. L. 109–143, § 1(b)(2), Dec. 22, 2005, 119 Stat. 2659, provided that: “During the period of October 1, 2004, through the date of the enactment of this section [Dec. 22, 2005], all actions and functions of the Congressional Award Board under the Congressional Award Act (2 U.S.C. 801 et seq.) shall have the same effect as though no lapse or termination of the Board ever occurred.”

Pub. L. 104–208, div. A, title V, § 5401(c), Sept. 30, 1996, 110 Stat. 3009–511, provided that: “During the period of October 1, 1995, through the date of the enactment of this section [Sept. 30, 1996], all actions and functions of the Congressional Award Board under the Congressional Award Act [2 U.S.C. 801 et seq.] shall have the same effect as though no lapse or termination of the Congressional Award Board ever occurred.”

Pub. L. 101–525, § 2(b), Nov. 6, 1990, 104 Stat. 2305, provided that: “During the period of October 1, 1990, through the date of the enactment of this section [Nov. 6, 1990], all actions and functions of the Congressional Award Board under the Congressional Award Act (2 U.S.C. 801 et seq.) shall have the same effect as though no lapse or termination of the Board ever occurred.”





SUBCHAPTER II—CONGRESSIONAL RECOGNITION FOR EXCELLENCE IN ARTS EDUCATION
§§ 811 to 817c. Omitted
Editorial Notes
Codification
Sections were omitted pursuant to section 817b of this title which provided that the Congressional Recognition for Excellence in Arts Education Awards Board terminated 6 years after November 22, 2000.
Section 811, Pub. L. 96–114, title II, § 202, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2545, related to findings of Congress.
Section 812, Pub. L. 96–114, title II, § 203, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2546; amended Pub. L. 114–95, title IX, § 9215(u), Dec. 10, 2015, 129 Stat. 2171, related to definitions of terms in subchapter.
Section 813, Pub. L. 96–114, title II, § 204, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2546, related to the establishment of the Board.
Section 814, Pub. L. 96–114, title II, § 205, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2546, related to the duties of the Board.
Section 815, Pub. L. 96–114, title II, § 206, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2549, related to the composition of the Board and the establishment of an Advisory Board.
Section 816, Pub. L. 96–114, title II, § 207, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2551, related to the administration of the Congressional Recognition for Excellence in Arts Awards Program.
Section 817, Pub. L. 96–114, title II, § 208, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2551, related to limitations on Board’s authority.
Section 817a, Pub. L. 96–114, title II, § 209, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2552, related to audits.
Section 817b, Pub. L. 96–114, title II, § 210, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2552, terminated the Board 6 years after Nov. 22, 2000.
Section 817c, Pub. L. 96–114, title II, § 211, as added Pub. L. 106–533, § 1(a), Nov. 22, 2000, 114 Stat. 2552, related to the Congressional Recognition for Excellence in Arts Education Awards Trust Fund.





CHAPTER 19A—JOHN HEINZ COMPETITIVE EXCELLENCE AWARD



Sec.


831.John Heinz Competitive Excellence Award.



§ 831. John Heinz Competitive Excellence Award(a) EstablishmentThere is hereby established the John Heinz Competitive Excellence Award, which shall be evidenced by a national medal bearing the inscription “John Heinz Competitive Excellence Award”. The medal, to be minted by the United States Mint and provided to the Congress, shall be of such design and bear such additional inscriptions as the Secretary of the Treasury may prescribe, in consultation with the Majority and Minority Leaders of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the family of Senator John Heinz. The medal shall be—(1) three inches in diameter; and

(2) made of bronze obtained from recycled sources.


(b) Award categories(1) In generalTwo separate awards may be given under this section in each year. One such award may be given to a qualifying individual (including employees of any State or local government, or the Federal Government), and 1 such award may be given to a qualifying organization, institution, or business.


(2) LimitationNo award shall be made under this section to an entity in either category described in paragraph (1) in any year if there is no qualified individual, organization, institution, or business recommended under subsection (c) for an award in such category in that year.



(c) Qualification criteria for award(1) Selection panelA selection panel shall be established, comprised of a total of 8 persons, including—(A) 2 persons appointed by the Majority Leader of the Senate;

(B) 2 persons appointed by the Minority Leader of the Senate;

(C) 2 persons appointed by the Speaker of the House of Representatives; and

(D) 2 persons appointed by the Minority Leader of the House of Representatives.


(2) QualificationAn individual, organization, institution, or business may qualify for an award under this section only if such individual, organization, institution, or business—(A) is nominated to the Majority or Minority Leader of the Senate or to the Speaker or the Minority Leader of the House of Representatives by a member of the Senate or the House of Representatives;

(B) permits a rigorous evaluation by the Office of Technology Assessment of the way in which such individual, organization, institution, or business has demonstrated excellence in promoting United States industrial competitiveness; and

(C) meets such other requirements as the selection panel determines to be appropriate to achieve the objectives of this section.


(3) EvaluationAn evaluation of each nominee shall be conducted by the Office of Technology Assessment. The Office of Technology Assessment shall work with the selection panel to establish appropriate procedures for evaluating nominees.


(4) Panel reviewThe selection panel shall review the Office of Technology Assessment’s evaluation of each nominee and may, based on those evaluations, recommend 1 award winner for each year for each category described in subsection (b)(1) to the Majority and Minority Leaders of the Senate and the Speaker and the Minority Leader of the House of Representatives.



(d) Presentation of award(1) In generalThe Majority and Minority Leaders of the Senate and the Speaker and the Minority Leader of the House of Representatives shall make the award to an individual and an organization, institution, or business that has demonstrated excellence in promoting United States industrial competitiveness in the international marketplace through technological innovation, productivity improvement, or improved competitive strategies.


(2) CeremoniesThe presentation of an award under this section shall be made by the Majority and Minority Leaders of the Senate and the Speaker and the Minority Leader of the House of Representatives, with such ceremonies as they may deem proper.


(3) PublicityAn individual, organization, institution, or business to which an award is made under this section may publicize its receipt of such award and use the award in its advertising, but it shall be ineligible to receive another award in the same category for a period of 5 years.



(e) Publication of evaluations(1) Summary of evaluationsThe Office of Technology Assessment shall ensure that all nominees receive a detailed summary of any evaluation conducted of such nominee under subsection (c).


(2) Summary of competitiveness strategyThe Office of Technology Assessment shall also make available to all nominees and the public a summary of each award winner’s competitiveness strategy. Proprietary information shall not be included in any such summary without the consent of the award winner.



(f) Reimbursement of costsThe Majority and Minority Leaders of the Senate and the Speaker and the Minority Leader of the House of Representatives are authorized to seek and accept gifts from public and private sources to defray the cost of implementing this section.


(Pub. L. 102–429, title III, § 301, Oct. 21, 1992, 106 Stat. 2205.)


CHAPTER 20—EMERGENCY POWERS TO ELIMINATE BUDGET DEFICITS




SUBCHAPTER I—ELIMINATION OF DEFICITS IN EXCESS OF MAXIMUM DEFICIT AMOUNT


Sec.


900.Statement of budget enforcement through sequestration; definitions.


901.Enforcing discretionary spending limits.


901a.Enforcement of budget goal.


902.Enforcing pay-as-you-go.


903.Enforcing deficit targets.


904.Reports and orders.


905.Exempt programs and activities.


906.General and special sequestration rules.


907.The baseline.


907a.Suspension in event of war or low growth.


907b.Modification of Presidential order.


907c.Flexibility among defense programs, projects, and activities.


907d.Special reconciliation process.


908, 909.Repealed.



SUBCHAPTER II—OPERATION AND REVIEW


921.Transferred.


922.Judicial review.



SUBCHAPTER I—ELIMINATION OF DEFICITS IN EXCESS OF MAXIMUM DEFICIT AMOUNT
§ 900. Statement of budget enforcement through sequestration; definitions(a) Omitted

(b) General statement of budget enforcement through sequestrationThis subchapter provides for budget enforcement as called for in House Concurrent Resolution 84 (105th Congress, 1st session).


(c) DefinitionsAs used in this subchapter:(1) The terms “budget authority”, “new budget authority”, “outlays”, and “deficit” have the meanings given to such terms in section 3 of the Congressional Budget and Impoundment Control Act of 1974 [2 U.S.C. 622] and “discretionary spending limit” shall mean the amounts specified in section 901 of this title.

(2) The terms “sequester” and “sequestration” refer to or mean the cancellation of budgetary resources provided by discretionary appropriations or direct spending law.

(3) The term “breach” means, for any fiscal year, the amount (if any) by which new budget authority or outlays for that year (within a category of discretionary appropriations) is above that category’s discretionary spending limit for new budget authority or outlays for that year, as the case may be.

(4)(A) The term “nonsecurity category” means all discretionary appropriations not included in the security category defined in subparagraph (B).

(B) The term “security category” includes discretionary appropriations associated with agency budgets for the Department of Defense, the Department of Homeland Security, the Department of Veterans Affairs, the National Nuclear Security Administration, the intelligence community management account (95–0401–0–1–054), and all budget accounts in budget function 150 (international affairs).

(C) The term “discretionary category” includes all discretionary appropriations.

(D) The term “revised security category” means discretionary appropriations in budget function 050.

(E) The term “revised nonsecurity category” means discretionary appropriations other than in budget function 050.

(F) The term “category” means the subsets of discretionary appropriations in section 901(c) of this title. Discretionary appropriations in each of the categories shall be those designated in the joint explanatory statement accompanying the conference report on the Balanced Budget Act of 1997. New accounts or activities shall be categorized only after consultation with the Committees on Appropriations and the Budget of the House of Representatives and the Senate and that consultation shall, to the extent practicable, include written communication to such committees that affords such committees the opportunity to comment before official action is taken with respect to new accounts or activities.


(5) The term “baseline” means the projection (described in section 907 of this title) of current-year levels of new budget authority, outlays, receipts, and the surplus or deficit into the budget year and the outyears.

(6) The term “budgetary resources” means new budget authority, unobligated balances, direct spending authority, and obligation limitations.

(7) The term “discretionary appropriations” means budgetary resources (except to fund direct-spending programs) provided in appropriation Acts.

(8) The term “direct spending” means—(A) budget authority provided by law other than appropriation Acts;

(B) entitlement authority; and

(C) the Supplemental Nutrition Assistance Program.


(9) The term “current” means, with respect to OMB estimates included with a budget submission under section 1105(a) of title 31, the estimates consistent with the economic and technical assumptions underlying that budget and with respect to estimates made after that budget submission that are not included with it, estimates consistent with the economic and technical assumptions underlying the most recently submitted President’s budget.

(10) The term “real economic growth”, with respect to any fiscal year, means the growth in the gross national product during such fiscal year, adjusted for inflation, consistent with Department of Commerce definitions.

(11) The term “account” means an item for which appropriations are made in any appropriation Act and, for items not provided for in appropriation Acts, such term means an item for which there is a designated budget account identification code number in the President’s budget.

(12) The term “budget year” means, with respect to a session of Congress, the fiscal year of the Government that starts on October 1 of the calendar year in which that session begins.

(13) The term “current year” means, with respect to a budget year, the fiscal year that immediately precedes that budget year.

(14) The term “outyear” means a fiscal year one or more years after the budget year.

(15) The term “OMB” means the Director of the Office of Management and Budget.

(16) The term “CBO” means the Director of the Congressional Budget Office.

(17) As used in this subchapter, all references to entitlement authority shall include the list of mandatory appropriations included in the joint explanatory statement of managers accompanying the conference report on the Balanced Budget Act of 1997.

(18) The term “deposit insurance” refers to the expenses of the Federal deposit insurance agencies, and other Federal agencies supervising insured depository institutions, resulting from full funding of, and continuation of, the deposit insurance guarantee commitment in effect under current estimates.

(19) The term “asset sale” means the sale to the public of any asset (except for those assets covered by title V of the Congressional Budget Act of 1974 [2 U.S.C. 661 et seq.]), whether physical or financial, owned in whole or in part by the United States.

(20) The term “emergency” means a situation that—(A) requires new budget authority and outlays (or new budget authority and the outlays flowing therefrom) for the prevention or mitigation of, or response to, loss of life or property, or a threat to national security; and

(B) is unanticipated.


(21) The term “unanticipated” means that the underlying situation is—(A) sudden, which means quickly coming into being or not building up over time;

(B) urgent, which means a pressing and compelling need requiring immediate action;

(C) unforeseen, which means not predicted or anticipated as an emerging need; and

(D) temporary, which means not of a permanent duration.



(Pub. L. 99–177, title II, § 250, as added Pub. L. 101–508, title XIII, § 13101(a), Nov. 5, 1990, 104 Stat. 1388–574, and Pub. L. 99–177, title II, § 250(c)(21), formerly § 257(12), as added Pub. L. 100–119, title I, § 102(b)(7), Sept. 29, 1987, 101 Stat. 774, renumbered § 250(c)(21), Pub. L. 101–508, title XIII, § 13101(b), Nov. 5, 1990, 104 Stat. 1388–589; amended Pub. L. 105–33, title X, §§ 10202, 10204(a)(2), 10208(a)(2), Aug. 5, 1997, 111 Stat. 697, 702, 708; Pub. L. 105–178, title VIII, § 8101(c), (f), June 9, 1998, 112 Stat. 489; Pub. L. 105–206, title IX, § 9013(b), July 22, 1998, 112 Stat. 865; Pub. L. 106–291, title VIII, § 801(c), Oct. 11, 2000, 114 Stat. 1028; Pub. L. 108–88, § 10(c), Sept. 30, 2003, 117 Stat. 1127; Pub. L. 108–310, § 10(c), Sept. 30, 2004, 118 Stat. 1160; Pub. L. 109–59, title VIII, § 8001(b), Aug. 10, 2005, 119 Stat. 1915; Pub. L. 111–139, title I, § 9(a), Feb. 12, 2010, 124 Stat. 21; Pub. L. 112–25, title I, § 102, Aug. 2, 2011, 125 Stat. 245; Pub. L. 113–67, div. A, title I, § 101(d)(1), Dec. 26, 2013, 127 Stat. 1168.)

Editorial Notes

References in TextHouse Concurrent Resolution 84, referred to in subsec. (b), is H. Con. Res. 84, June 5, 1997, 111 Stat. 2710, which is not classified to the Code.
The Balanced Budget Act of 1997, referred to in subsec. (c)(4)(F), (17), is Pub. L. 105–33, Aug. 5, 1997, 111 Stat. 251. For complete classification of this Act to the Code, see Tables.
The Congressional Budget Act of 1974, referred to in subsec. (c)(19), is titles I through IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Title V of the Act, known as the Federal Credit Reform Act of 1990, was added by Pub. L. 101–508, title XIII, § 13201(a), Nov. 5, 1990, 104 Stat. 1388–609, and is classified generally to subchapter III (§ 661 et seq.) of chapter 17A of this title. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Codification
Subsection (a) of this section, which provided a partial table of contents for this subchapter, was omitted from the Code.
Pub. L. 101–508, § 13101(b), transferred section 257(12) of Pub. L. 99–177, which was classified to section 907(12) of this title, to subsec. (c)(21) (now (c)(19)) of this section.

Amendments2013—Subsec. (c)(4)(D) to (F). Pub. L. 113–67 added subpars. (D) to (F).
2011—Subsec. (c)(4). Pub. L. 112–25, § 102(1), added par. (4) and struck out former par. (4) which defined the terms “category”, “highway category”, “mass transit category”, “conservation spending category”, “Federal and State Land and Water Conservation Fund sub-category”, “State and Other Conservation sub-category”, “Urban and Historic Preservation sub-category”, “Payments in Lieu of Taxes sub-category”, “Federal Deferred Maintenance sub-category”, and “Coastal Assistance sub-category” and provided a special rule for outlays in excess of the discretionary spending limit for the highway or mass transit category.
Subsec. (c)(8)(C). Pub. L. 112–25, § 102(2), substituted “the Supplemental Nutrition Assistance Program” for “the food stamp program”.
Subsec. (c)(14). Pub. L. 112–25, § 102(3), added par. (14) and struck out former par. (14) which read as follows: “The term ‘outyear’ means, with respect to a budget year, any of the first 4 fiscal years that follow the budget year.”
Subsec. (c)(20), (21). Pub. L. 112–25, § 102(4), added pars. (20) and (21).
2010—Subsec. (c)(18). Pub. L. 111–139 substituted “the expenses of the Federal deposit insurance agencies” for “the expenses the Federal deposit insurance agencies”.
2005—Subsec. (c)(4)(B). Pub. L. 109–59, § 8001(b)(1)(A), substituted “the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users:” for “the Transportation Equity Act for the 21st Century and the Surface Transportation Extension Act of 2004, Part V and the Surface Transportation Extension Act of 2003:” in introductory provisions.
Subsec. (c)(4)(B)(v) to (vii). Pub. L. 109–59, § 8001(b)(1)(B), added cls. (v) to (vii).
Subsec. (c)(4)(C). Pub. L. 109–59, § 8001(b)(2), added heading and text of subpar. (C) and struck out former subpar. (C) which provided that the term “mass transit category” referred to the budget accounts as listed in cls. (i) to (vi) that were subject to the obligation limitations on contract authority provided in the Transportation Equity Act for the 21st Century, the Surface Transportation Extension Act of 2004, Part V, and the Surface Transportation Extension Act of 2003, or for which appropriations were provided pursuant to authorizations contained in those Acts, with certain exceptions, and that such term also referred to the Washington Metropolitan Transit Authority account (69–1128–0–1–401) only for fiscal year 1999 only for appropriations provided pursuant to authorizations contained in section 14 of Public Law 96–184 and Public Law 101–551.
2004—Subsec. (c)(4)(B). Pub. L. 108–310, § 10(c)(1), inserted “and the Surface Transportation Extension Act of 2004, Part V” after “Century”.
Subsec. (c)(4)(C). Pub. L. 108–310, § 10(c)(2)(A), inserted “and the Surface Transportation Extension Act of 2004, Part V” after “provided in the Transportation Equity Act for the 21st Century”.
Pub. L. 108–310, § 10(c)(2)(B), which directed the substitution of “those Acts” for “that Act”, could not be executed because the words “that Act” did not appear subsequent to amendment by Pub. L. 108–88. See 2003 Amendment note below.
2003—Subsec. (c)(4)(B). Pub. L. 108–88, § 10(c)(1), inserted “and the Surface Transportation Extension Act of 2003” after “Century”.
Subsec. (c)(4)(C). Pub. L. 108–88, § 10(c)(2), inserted “and the Surface Transportation Extension Act of 2003” after “Century” the first place it appears and substituted “those Acts” for “that Act”.
2000—Subsec. (c)(4)(E) to (K). Pub. L. 106–291 added subpars. (E) to (K).
1998—Subsec. (c)(4). Pub. L. 105–178, § 8101(c), designated existing provisions as subpar. (A) and added subpars. (B) to (D).
Subsec. (c)(4)(C). Pub. L. 105–178, § 8101(f), as added by Pub. L. 105–206, § 9013(b), in introductory provisions, substituted “Century or” for “Century and” and “as amended by the Transportation Equity Act for the 21st Century” for “as amended by this section”, and inserted concluding provisions.
1997—Subsec. (a). Pub. L. 105–33, §§ 10204(a)(2), 10208(a)(2), amended table of contents. See Codification note above.
Subsec. (b). Pub. L. 105–33, § 10202(a), substituted present text for former text which read as follows: “This subchapter provides for the enforcement of the deficit reduction assumed in House Concurrent Resolution 310 (101st Congress, second session) and the applicable deficit targets for fiscal years 1991 through 1995. Enforcement, as necessary, is to be implemented through sequestration—
“(1) to enforce discretionary spending levels assumed in that resolution (with adjustments as provided hereinafter);
“(2) to enforce the requirement that any legislation increasing direct spending or decreasing revenues be on a pay-as-you-go basis; and
“(3) to enforce the deficit targets specifically set forth in the Congressional Budget and Impoundment Control Act of 1974 (with adjustments as provided hereinafter);
applied in the order set forth above.”
Subsec. (c)(1). Pub. L. 105–33, § 10202(b)(1), struck out “(but including the treatment specified in section 907(b)(3) of this title of the Hospital Insurance Trust Fund) and the terms ‘maximum deficit amount’ ” before “and ‘discretionary” and substituted “section 901” for “section 601 of that Act as adjusted under sections 901 and 903”.
Subsec. (c)(4). Pub. L. 105–33, § 10202(b)(2), added par. (4) and struck out former par. (4) which read as follows: “The term ‘category’ means:
“(A) For fiscal years 1991, 1992, and 1993, any of the following subsets of discretionary appropriations: defense, international, or domestic. Discretionary appropriations in each of the three categories shall be those so designated in the joint statement of managers accompanying the conference report on the Omnibus Budget Reconciliation Act of 1990. New accounts or activities shall be categorized in consultation with the Committees on Appropriations and the Budget of the House of Representatives and the Senate.
“(B) For fiscal years 1994 and 1995, all discretionary appropriations.
Contributions to the United States to offset the cost of Operation Desert Shield shall not be counted within any category.”
Subsec. (c)(6). Pub. L. 105–33, § 10202(b)(3), added par. (6) and struck out former par. (6) which read as follows: “The term ‘budgetary resources’ means—
“(A) with respect to budget year 1991, new budget authority; unobligated balances; new loan guarantee commitments or limitations; new direct loan obligations, commitments, or limitations; direct spending authority; and obligation limitations; or
“(B) with respect to budget year 1992, 1993, 1994, or 1995, new budget authority; unobligated balances; direct spending authority; and obligation limitations.”
Subsec. (c)(9). Pub. L. 105–33, § 10202(b)(4), substituted “that budget submission that are not included with it” for “submission of the fiscal year 1992 budget that are not included with a budget submission”.
Subsec. (c)(14). Pub. L. 105–33, § 10202(b)(5), inserted “first 4” before “fiscal years” and struck out “through fiscal year 1995” after “the budget year”.
Subsec. (c)(17). Pub. L. 105–33, § 10202(b)(6), (7), redesignated par. (18) as (17), substituted “Balanced Budget Act of 1997” for “Omnibus Budget Reconciliation Act of 1990”, and struck out former par. (17) which read as follows: “For purposes of sections 902 and 903 of this title, legislation enacted during the second session of the One Hundred First Congress shall be deemed to have been enacted before November 5, 1990.”
Subsec. (c)(18). Pub. L. 105–33, § 10202(b)(6), (8), redesignated par. (19) as (18) and substituted “the Federal deposit insurance agencies, and other Federal agencies supervising insured depository institutions, resulting from full funding of, and continuation of, the deposit insurance guarantee commitment in effect under current estimates.” for “of the Federal Deposit Insurance Corporation and the funds it incorporates, the Resolution Trust Corporation, the National Credit Union Administration and the funds it incorporates, the Office of Thrift Supervision, the Comptroller of the Currency Assessment Fund, and the RTC Office of Inspector General.” Former par. (18) redesignated (17).
Subsec. (c)(19). Pub. L. 105–33, § 10202(b)(9), added par. (19) and struck out former par. (19) which read as follows: “The sale of an asset means the sale to the public of any asset, whether physical or financial, owned in whole or in part by the United States. The term ‘prepayment of a loan’ means payments to the United States made in advance of the schedules set by law or contract when the financial asset is first acquired, such as the prepayment to the Federal Financing Bank of loans guaranteed by the Rural Electrification Administration. If a law or contract allows a flexible payment schedule, the term ‘in advance’ shall mean in advance of the slowest payment schedule allowed under such law or contract.”
Pub. L. 105–33, § 10202(b)(6), redesignated par. (21) as (19). Former par. (19) redesignated (18).
Subsec. (c)(20). Pub. L. 105–33, § 10202(b)(6), struck out par. (20) which read as follows: “The term ‘composite outlay rate’ means the percent of new budget authority that is converted to outlays in the fiscal year for which the budget authority is provided and subsequent fiscal years, as follows:
“(A) For the international category, 46 percent for the first year, 20 percent for the second year, 16 percent for the third year, and 8 percent for the fourth year.
“(B) For the domestic category, 53 percent for the first year, 31 percent for the second year, 12 percent for the third year, and 2 percent for the fourth year.”
Subsec. (c)(21). Pub. L. 105–33, § 10202(b)(6), redesignated par. (21) as (19).
1990—Subsec. (c)(21). Pub. L. 101–508, § 13101(b), redesignated section 907(12) of this title as par. (21).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentTitle IX of Pub. L. 105–206 effective simultaneously with enactment of Pub. L. 105–178 and to be treated as included in Pub. L. 105–178 at time of enactment, and provisions of Pub. L. 105–178, as in effect on day before July 22, 1998, that are amended by title IX of Pub. L. 105–206 to be treated as not enacted, see section 9016 of Pub. L. 105–206, set out as a note under section 101 of Title 23, Highways.

Effective and Termination DatesPub. L. 103–66, title XIV, § 14002(c)(3)(A), Aug. 10, 1993, 107 Stat. 684, which provided that, notwithstanding section 275(b) of Pub. L. 99–177, formerly set out below, sections 900, 901, 902, and 904 to 908 of this title were to expire on Sept. 30, 1998, was repealed by Pub. L. 105–33, title X, § 10212(b), Aug. 5, 1997, 111 Stat. 712.
Pub. L. 99–177, title II, § 275, Dec. 12, 1985, 99 Stat. 1100, as amended by Pub. L. 100–119, title I, § 106(c), title II, § 210(b), Sept. 29, 1987, 101 Stat. 780, 787; Pub. L. 101–508, title XIII, §§ 13112(b), 13208(b), Nov. 5, 1990, 104 Stat. 1388–608, 1388–619; Pub. L. 105–33, title X, § 10212(a), Aug. 5, 1997, 111 Stat. 712, which provided that, except as otherwise provided in section 275, amendments by title II of Pub. L. 99–177 were effective Dec. 12, 1985, and applicable to fiscal years beginning after Sept. 30, 1985; that amendment by section 201(a)(2) of Pub. L. 99–177 (amending section 622(2) of this title), and amendment by section 201(b) of Pub. L. 99–177 (insofar as it relates to section 633(c), (f), and (g) of this title and to section 641(c), (d), and (g) of this title), were effective Apr. 15, 1986; that amendment by section 212 of Pub. L. 99–177 (amending section 652 of this title) was effective Feb. 1, 1986; that sections 251, 253, 258B, and 271(b) of Pub. L. 99–177 (sections 901, 903, and 907c of this title and provisions set out as a note below), and sections 1105(f) and 1106(c) of title 31, United States Code, were to expire Sept. 30, 2002; that the remaining sections of part C of title II of Pub. L. 99–177 (enacting this subchapter) were to expire Sept. 30, 2006; and that amendments by part D of title II of Pub. L. 99–177 (amending section 911 of Title 42, The Public Health and Welfare, and enacting provisions set out as a note under section 911 of Title 42) were applicable as provided in that part, was repealed by Pub. L. 112–25, title I, § 104(a), Aug. 2, 2011, 125 Stat. 246.

Short Title of 2019 AmendmentPub. L. 116–37, § 1, Aug. 2, 2019, 133 Stat. 1049, provided that: “This Act [amending sections 901 and 901a of this title and section 58c of Title 19, Customs Duties, enacting provisions set out as a note under section 3101 of Title 31, Money and Finance, and amending provisions set out as a note under section 3805 of Title 19] may be cited as the ‘Bipartisan Budget Act of 2019’.”


Short Title of 2013 AmendmentPub. L. 113–67, div. A, § 1(a), Dec. 26, 2013, 127 Stat. 1165, provided that: “This division [see Tables for classification] may be cited as the ‘Bipartisan Budget Act of 2013’.”


Short Title of 2011 AmendmentPub. L. 112–25, § 1(a), Aug. 2, 2011, 125 Stat. 240, provided that: “This Act [enacting section 901a of this title and section 3101A of Title 31, Money and Finance, amending this section and sections 622, 645, 901, and 904 of this title, sections 1070a and 1087e of Title 20, Education, and section 3101 of Title 31, enacting provisions set out as notes under this section and sections 631 and 902 of this title and section 1089 of Title 20, amending provisions set out as a note under section 621 of this title, and repealing provisions set out as a note under this section] may be cited as the ‘Budget Control Act of 2011’.”


Short Title of 1997 AmendmentPub. L. 105–33, title X, § 10001(a), Aug. 5, 1997, 111 Stat. 677, provided that: “This title [enacting sections 645 and 645a of this title, amending this section, sections 601, 602, 622, 631 to 636, 639, 641 to 644, 651, 654, 661a, 661c to 661e, 691a, 691c, 691e, 901, 902, 904 to 907, and 922 of this title, section 1105 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealing sections 652, 665 to 665e, 901a, and 908 of this title and section 14212 of Title 42, enacting provisions set out as notes under this section and section 902 of this title, amending provisions set out as notes under this section and section 621 of this title, and repealing provisions set out as notes under this section and sections 621, 631, and 665 of this title] may be cited as the ‘Budget Enforcement Act of 1997’.”


Short Title of 1990 AmendmentPub. L. 101–508, title XIII, § 13001(a), Nov. 5, 1990, 104 Stat. 1388–573, provided that: “This title [enacting this section and sections 643, 661 to 661f, 665 to 665e, and 907a to 907d of this title, amending sections 601, 602, 622, 631 to 637, 639, 641, 642, 644, 651, 652, and 901 to 907 of this title, section 1022 of Title 15, Commerce and Trade, sections 1105, 1341, and 1342 of Title 31, Money and Finance, and section 401 of Title 42, The Public Health and Welfare, transferring section 921 of this title to section 601(g) of this title, repealing section 909 of this title, enacting provisions set out as notes under this section and sections 621, 622, 632, 633, 665, and 902 of this title, and amending provisions set out as notes under this section and sections 621 and 632 of this title] may be cited as the ‘Budget Enforcement Act of 1990’.”


Short Title of 1987 AmendmentPub. L. 100–119, title I, § 101(b), Sept. 29, 1987, 101 Stat. 754, provided that: “This title [enacting section 908 of this title, amending sections 622, 632, 642, 901 to 907, and 922 of this title and section 1105 of Title 31, Money and Finance, enacting provisions set out as notes under section 1395ww of Title 42, The Public Health and Welfare, and amending provisions set out as notes under section 901 of this title and sections 1320b–8 and 1395ww of Title 42] may be cited as the ‘Balanced Budget and Emergency Deficit Control Reaffirmation Act of 1987’.”


Short TitlePub. L. 99–177, title II, § 200(a), Dec. 12, 1985, 99 Stat. 1038, provided that: “This title [enacting this chapter and sections 654 to 656 of this title, amending sections 602, 622, 631 to 642, and 651 to 653 of this title, sections 1104 to 1106 and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealing section 661 of this title, enacting provisions set out as notes under this section and section 911 of Title 42, and amending provisions set out as a note under section 621 of this title] may be cited as the ‘Balanced Budget and Emergency Deficit Control Act of 1985’.”


SeverabilityPub. L. 112–25, § 2, Aug. 2, 2011, 125 Stat. 240, provided that: “If any provision of this Act [see Short Title of 2011 Amendment note above], or any application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of this Act to any other person or circumstance shall not be affected.”


Joint Select Committee on Deficit ReductionPub. L. 112–25, title IV, Aug. 2, 2011, 125 Stat. 259, provided that:
“SEC. 401. ESTABLISHMENT OF JOINT SELECT COMMITTEE.“(a) Definitions.—In this title:“(1) Joint committee.—The term ‘joint committee’ means the Joint Select Committee on Deficit Reduction established under subsection (b)(1).

“(2) Joint committee bill.—The term ‘joint committee bill’ means a bill consisting of the proposed legislative language of the joint committee recommended under subsection (b)(3)(B) and introduced under section 402(a).


“(b) Establishment of Joint Select Committee.—“(1) Establishment.—There is established a joint select committee of Congress to be known as the ‘Joint Select Committee on Deficit Reduction’.

“(2) Goal.—The goal of the joint committee shall be to reduce the deficit by at least $1,500,000,000,000 over the period of fiscal years 2012 to 2021.

“(3) Duties.—“(A) In general.—“(i) Improving the short-term and long-term fiscal imbalance.—The joint committee shall provide recommendations and legislative language that will significantly improve the short-term and long-term fiscal imbalance of the Federal Government.

“(ii) Recommendations of committees.—Not later than October 14, 2011, each committee of the House of Representatives and the Senate may transmit to the joint committee its recommendations for changes in law to reduce the deficit consistent with the goal described in paragraph (2) for the joint committee’s consideration.


“(B) Report, recommendations, and legislative language.—“(i) In general.—Not later than November 23, 2011, the joint committee shall vote on—     “(I) a report that contains a detailed statement of the findings, conclusions, and recommendations of the joint committee and the estimate of the Congressional Budget Office required by paragraph (5)(D)(ii); and

     “(II) proposed legislative language to carry out such recommendations as described in subclause (I), which shall include a statement of the deficit reduction achieved by the legislation over the period of fiscal years 2012 to 2021.


 Any change to the Rules of the House of Representatives or the Standing Rules of the Senate included in the report or legislative language shall be considered to be merely advisory.
“(ii) Approval of report and legislative language.—The report of the joint committee and the proposed legislative language described in clause (i) shall require the approval of a majority of the members of the joint committee.

“(iii) Additional views.—A member of the joint committee who gives notice of an intention to file supplemental, minority, or additional views at the time of final joint committee vote on the approval of the report and legislative language under clause (ii) shall be entitled to 3 calendar days in which to file such views in writing with the staff director of the joint committee. Such views shall then be included in the joint committee report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the joint committee report may be printed and transmitted immediately without such views.

“(iv) Transmission of report and legislative language.—If the report and legislative language are approved by the joint committee pursuant to clause (ii), then not later than December 2, 2011, the joint committee shall submit the joint committee report and legislative language described in clause (i) to the President, the Vice President, the Speaker of the House of Representatives, and the majority and minority Leaders of each House of Congress.

“(v) Report and legislative language to be made public.—Upon the approval or disapproval of the joint committee report and legislative language pursuant to clause (ii), the joint committee shall promptly make the full report and legislative language, and a record of the vote, available to the public.



“(4) Membership.—“(A) In general.—The joint committee shall be composed of 12 members appointed pursuant to subparagraph (B).

“(B) Appointment.—Members of the joint committee shall be appointed as follows:“(i) The majority leader of the Senate shall appoint three members from among Members of the Senate.

“(ii) The minority leader of the Senate shall appoint three members from among Members of the Senate.

“(iii) The Speaker of the House of Representatives shall appoint three members from among Members of the House of Representatives.

“(iv) The minority leader of the House of Representatives shall appoint three members from among Members of the House of Representatives.


“(C) Co-chairs.—“(i) In general.—There shall be two Co-Chairs of the joint committee. The majority leader of the Senate shall appoint one Co-Chair from among the members of the joint committee. The Speaker of the House of Representatives shall appoint the second Co-Chair from among the members of the joint committee. The Co-Chairs shall be appointed not later than 14 calendar days after the date of enactment of this Act [Aug. 2, 2011].

“(ii) Staff director.—The Co-Chairs, acting jointly, shall hire the staff director of the joint committee.


“(D) Date.—Members of the joint committee shall be appointed not later than 14 calendar days after the date of enactment of this Act.

“(E) Period of appointment.—Members shall be appointed for the life of the joint committee. Any vacancy in the joint committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original designation was made. If a member of the joint committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the joint committee and a vacancy shall exist.


“(5) Administration.—“(A) In general.—To enable the joint committee to exercise its powers, functions, and duties, there are authorized to be disbursed by the Senate the actual and necessary expenses of the joint committee approved by the co-chairs, subject to the rules and regulations of the Senate.

“(B) Expenses.—In carrying out its functions, the joint committee is authorized to incur expenses in the same manner and under the same conditions as the Joint Economic Committee is authorized by section 11[(d)] of Public Law 79–304 (15 U.S.C. 1024(d)).

“(C) Quorum.—Seven members of the joint committee shall constitute a quorum for purposes of voting, meeting, and holding hearings.

“(D) Voting.—“(i) Proxy voting.—No proxy voting shall be allowed on behalf of the members of the joint committee.

“(ii) Congressional budget office estimates.—The Congressional Budget Office shall provide estimates of the legislation (as described in paragraph (3)(B)) in accordance with sections 308(a) and 201(f) of the Congressional Budget Act of 1974 (2 U.S.C. 639(a) and 601(f)) (including estimates of the effect of interest payment on the debt). In addition, the Congressional Budget Office shall provide information on the budgetary effect of the legislation beyond the year 2021. The joint committee may not vote on any version of the report, recommendations, or legislative language unless such estimates are available for consideration by all members of the joint committee at least 48 hours prior to the vote as certified by the Co-Chairs.


“(E) Meetings.—“(i) Initial meeting.—Not later than 45 calendar days after the date of enactment of this Act [Aug. 2, 2011], the joint committee shall hold its first meeting.

“(ii) Agenda.—The Co-Chairs of the joint committee shall provide an agenda to the joint committee members not less than 48 hours in advance of any meeting.


“(F) Hearings.—“(i) In general.—The joint committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the joint committee considers advisable.

“(ii) Hearing procedures and responsibilities of co-chairs.—     “(I) Announcement.—The Co-Chairs of the joint committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless the Co-Chairs determine that there is good cause to begin such hearing at an earlier date.

     “(II) Written statement.—A witness appearing before the joint committee shall file a written statement of proposed testimony at least 2 calendar days before the appearance of the witness, unless the requirement is waived by the Co-Chairs, following their determination that there is good cause for failure to comply with such requirement.



“(G) Technical assistance.—Upon written request of the Co-Chairs, a Federal agency shall provide technical assistance to the joint committee in order for the joint committee to carry out its duties.



“(c) Staff of Joint Committee.—“(1) In general.—The Co-Chairs of the joint committee may jointly appoint and fix the compensation of staff as they deem necessary, within the guidelines for employees of the Senate and following all applicable rules and employment requirements of the Senate.

“(2) Ethical standards.—Members on the joint committee who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the joint committee and staff of the joint committee shall comply with the ethics rules of the Senate.


“(d) Termination.—The joint committee shall terminate on January 31, 2012.


“SEC. 402. EXPEDITED CONSIDERATION OF JOINT COMMITTEE RECOMMENDATIONS.“(a) Introduction.—If approved by the majority required by section 401(b)(3)(B)(ii), the proposed legislative language submitted pursuant to section 401(b)(3)(B)(iv) shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House designated by the majority leader of the House.

“(b) Consideration in the House of Representatives.—“(1) Referral and reporting.—Any committee of the House of Representatives to which the joint committee bill is referred shall report it to the House without amendment not later than December 9, 2011. If a committee fails to report the joint committee bill within that period, it shall be in order to move that the House discharge the committee from further consideration of the bill. Such a motion shall not be in order after the last committee authorized to consider the bill reports it to the House or after the House has disposed of a motion to discharge the bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the joint committee bill in accordance with paragraphs (2) and (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order.

“(2) Proceeding to consideration.—After the last committee authorized to consider a joint committee bill reports it to the House or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the joint committee bill in the House. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to the joint committee bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.

“(3) Consideration.—The joint committee bill shall be considered as read. All points of order against the joint committee bill and against its consideration are waived. The previous question shall be considered as ordered on the joint committee bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the joint committee bill. A motion to reconsider the vote on passage of the joint committee bill shall not be in order.

“(4) Vote on passage.—The vote on passage of the joint committee bill shall occur not later than December 23, 2011.


“(c) Expedited Procedure in the Senate.—“(1) Committee consideration.—A joint committee bill introduced in the Senate under subsection (a) shall be jointly referred to the committee or committees of jurisdiction, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than December 9, 2011. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.

“(2) Motion to proceed.—Notwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a joint committee bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the joint committee bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the joint committee bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the joint committee bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint committee bill is agreed to, the joint committee bill shall remain the unfinished business until disposed of.

“(3) Consideration.—All points of order against the joint committee bill and against consideration of the joint committee bill are waived. Consideration of the joint committee bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 30 hours which shall be divided equally between the Majority and Minority Leaders or their designees. A motion further to limit debate on the joint committee bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the joint committee bill, including time used for quorum calls and voting, shall be counted against the total 30 hours of consideration.

“(4) No amendments.—An amendment to the joint committee bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint committee bill, is not in order.

“(5) Vote on passage.—If the Senate has voted to proceed to the joint committee bill, the vote on passage of the joint committee bill shall occur immediately following the conclusion of the debate on a joint committee bill, and a single quorum call at the conclusion of the debate if requested. The vote on passage of the joint committee bill shall occur not later than December 23, 2011.

“(6) Rulings of the chair on procedure.—Appeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint committee bill shall be decided without debate.


“(d) Amendment.—The joint committee bill shall not be subject to amendment in either the House of Representatives or the Senate.

“(e) Consideration by the Other House.—“(1) In general.—If, before passing the joint committee bill, one House receives from the other a joint committee bill—“(A) the joint committee bill of the other House shall not be referred to a committee; and

“(B) the procedure in the receiving House shall be the same as if no joint committee bill had been received from the other House until the vote on passage, when the joint committee bill received from the other House shall supplant the joint committee bill of the receiving House.


“(2) Revenue measure.—This subsection shall not apply to the House of Representatives if the joint committee bill received from the Senate is a revenue measure.


“(f) Rules to Coordinate Action With Other House.—“(1) Treatment of joint committee bill of other house.—If the Senate fails to introduce or consider a joint committee bill under this section, the joint committee bill of the House shall be entitled to expedited floor procedures under this section.

“(2) Treatment of companion measures in the senate.—If following passage of the joint committee bill in the Senate, the Senate then receives the joint committee bill from the House of Representatives, the House-passed joint committee bill shall not be debatable. The vote on passage of the joint committee bill in the Senate shall be considered to be the vote on passage of the joint committee bill received from the House of Representatives.

“(3) Vetoes.—If the President vetoes the joint committee bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.


“(g) Loss of Privilege.—The provisions of this section shall cease to apply to the joint committee bill if—“(1) the joint committee fails to vote on the report or proposed legislative language required under section 401(b)(3)(B)(i) not later than November 23, 2011; or

“(2) the joint committee bill does not pass both Houses not later than December 23, 2011.



“SEC. 403. FUNDING.“Funding for the joint committee shall be derived in equal portions from—“(1) the applicable accounts of the House of Representatives; and

“(2) the contingent fund of the Senate from the appropriations account ‘Miscellaneous Items’, subject to the rules and regulations of the Senate.


“SEC. 404. RULEMAKING.“The provisions of this title are enacted by Congress—“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.”





Habitat Conservation Activities Considered Within Coastal Assistance Sub-CategoryPub. L. 108–7, div. B, title II, § 214, Feb. 20, 2003, 117 Stat. 82, provided that:
“(a) Hereafter, habitat conservation activities, enforcement and surveillance—cooperative enforcement and vessel monitoring, stock assessments—data collection, and highly migratory shark fishery research under the heading, ‘National Oceanic and Atmospheric Administration, Operations, Research and Facilities’, shall be considered to be within the ‘Coastal Assistance sub-category’ in [former] section 250(c)(4)(K) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended [former 2 U.S.C. 900(c)(4)(K)].

“(b) For fiscal year 2004 and thereafter, response and restoration activities, Cooperative Research, Protected Species activities, Endangered Species Act—Marine Mammals, Sea Turtles and Other Species, Endangered Species Act—Right Whales, Marine Mammal Protection, and Sea Grant (except for the fellowship program) under the heading, ‘National Oceanic and Atmospheric Administration, Operations, Research, and Facilities’, shall be considered to be within the ‘Coastal Assistance sub-category’ in [former] section 250(c)(4)(K) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended [former 2 U.S.C. 900(c)(4)(K)].

“(c) All references to outlays in title VIII of Public Law 106–291 [amending this section and section 901 of this title] are repealed.”



Similar provisions were contained in the following prior appropriation act:
Pub. L. 107–77, title II, Nov. 28, 2001, 115 Stat. 775.

Purpose of Subtitle B of Title X of Pub. L. 105–33Pub. L. 105–33, title X, § 10201, Aug. 5, 1997, 111 Stat. 697, provided that: “The purpose of this subtitle [subtitle B (§§ 10201–10213) of title X of Pub. L. 105–33, amending this section, sections 901, 902, 904 to 907, and 922 of this title, section 1105 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealing sections 901a and 908 of this title and section 14212 of Title 42, enacting provisions set out as a note under section 902 of this title, and amending and repealing provisions set out as notes under this section] is to extend discretionary spending limits and pay-as-you-go requirements.”


Restriction on Elimination or Reduction of Programs Relating to Energy and Water DevelopmentPub. L. 102–377, title V, § 503, Oct. 2, 1992, 106 Stat. 1342, provided that: “None of the programs, projects or activities as defined in the reports accompanying this Act or subsequent Energy and Water Development Appropriations Acts, may be eliminated or disproportionately reduced due to the application of ‘Savings and Slippage’, ‘general reduction’, or the provision of Public Law 99–177 [see Short Title note above] or Public Law 100–119 [see section 213 of Pub. L. 100–119 set out below] unless such reports expressly provide otherwise.”


Waivers and Suspensions in the SenatePub. L. 99–177, title II, § 271(b), Dec. 12, 1985, 99 Stat. 1094, as amended by Pub. L. 100–119, title II, § 211, Sept. 29, 1987, 101 Stat. 787, provided that: “Sections 301(i), 302(c), 302(f), 304(b), 310(d), 310(g), and 311(a) of the Congressional Budget Act of 1974 [sections 632(i), 633(c), 633(f), former 635(b), 641(d), 641(g), and 642(a) of this title] may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn. This subsection shall not apply to any joint resolution reported or discharged pursuant to section 254(a) of this joint resolution [section 904(a) of this title].”


Appeals of RulingsPub. L. 99–177, title II, § 271(c), as added by Pub. L. 100–119, title II, § 210(a), Sept. 29, 1987, 101 Stat. 787, provided that: “An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under section 301(i), 302(c), 302(f), 304(b), 306, 310(d), 310(g), or 311(a) of the Congressional Budget Act of 1974 [sections 632(i), 633(c), 633(f), 635(b), 637, 641(d), 641(g), or 642(a) of this title].”


Exercise of Congressional Rulemaking PowerPub. L. 103–66, title XIV, § 14004, Aug. 10, 1993, 107 Stat. 685, provided that: 
“The Congress enacts the provisions of this part [probably should be “this title”, amending sections 665, 901, 902, and 904 of this title, enacting provisions set out as notes under this section and section 902 of this title, and amending provisions set out as notes under section 665 of this title]—
“(1) as an exercise of the rule-making power of the Senate and the House of Representatives, respectively, and as such these provisions shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.”



Pub. L. 101–508, title XIII, § 13305, Nov. 5, 1990, 104 Stat. 1388–627, provided that: 
“This title and the amendments made by it [see Short Title of 1990 Amendment note above] are enacted by the Congress—
“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as a part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.”



Pub. L. 100–119, title II, § 213, Sept. 29, 1987, 101 Stat. 787, provided that: 
“This Act and the amendments made by this Act [enacting sections 908 and 909 of this title, amending sections 622, 632, 635, 636, 642, 683, 684, 687, 901 to 907, and 922 of this title and sections 1105 and 3101 of Title 31, Money and Finance, enacting provisions set out as notes under sections 602, 621, 686, and 901 of this title and section 1395ww of Title 42, The Public Health and Welfare, amending provisions set out as notes under section 901 of this title and sections 1320b–8 and 1395ww of Title 42, and repealing provisions set out as a note under section 653 of this title], other than those relating to the activities of the executive and judicial branches of the Government, are enacted by Congress—
“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner and to the same extent as in the case of any other rule of such House.”



Pub. L. 99–177, title II, § 271(d), formerly § 271(c), Dec. 12, 1985, 99 Stat. 1094, as redesignated by Pub. L. 100–119, title II, § 210(a), Sept. 29, 1987, 101 Stat. 787, provided that: 
“The provisions of this title [see Short Title note above], other than those relating to the activities of the executive and judicial branches of the Government, are enacted by the Congress—
“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner and to the same extent as in the case of any other rule of such House.”




Restoration of Trust Fund Investments; Funds Borrowed or Not Invested During Delays in Raising Public Debt LimitFor provisions restoring various trust and retirement funds administered by the Secretary of the Treasury to the position in which they would have been if debt limit increases had been delayed, including transferring amounts to the funds to compensate those funds for current and prospective losses arising from premature redemption of some long term securities when the debt limit was reached, see notes set out under section 3101 of Title 31, Money and Finance.

Executive Documents

Executive Order No. 12857
Ex. Ord. No. 12857, Aug. 4, 1993, 58 F.R. 42181, which provided for direct spending targets for fiscal years 1994 through 1997, expired at the end of fiscal year 1997.


Ex. Ord. No. 12858. Deficit Reduction Fund
Ex. Ord. No. 12858, Aug. 4, 1993, 58 F.R. 42185, provided:
By the authority vested in me as President of the United States by the Constitution and the laws of the United States of America, including sections 1104 and 1105 of title 31, United States Code, it is hereby ordered as follows:
Section 1. Purpose. It is essential to guarantee that the net deficit reduction achieved by the Omnibus Budget Reconciliation Act of 1993 [Pub. L. 103–66, see Tables for classification] is dedicated exclusively to reducing the deficit.
Sec. 2. Deficit Reduction Fund.
(a) Establishment of the Fund. There is established a separate account in the Treasury, known as the Deficit Reduction Fund, which shall receive the net deficit reduction achieved by the Omnibus Budget Reconciliation Act of 1993 [Pub. L. 103–66, see Tables for classification] as called for in subsection (b) of this order.
(b) Amounts in Fund. Beginning upon enactment of the Omnibus Budget Reconciliation Act of 1993 [Aug. 10, 1993], the Deficit Reduction Fund shall receive any increases in total revenues resulting from enactment of such Act on a daily basis. In addition, on a daily basis, the Secretary of the Treasury shall enter into such account an amount equivalent to the net deficit reduction achieved as a result of all spending reductions resulting from such Act. The cumulative fiscal year amounts for the combination of all such revenue increases and spending reductions shall be equal to:
(1) for fiscal year 1994, $60,292,000,000;
(2) for fiscal year 1995, $70,437,000,000;
(3) for fiscal year 1996, $92,061,000,000;
(4) for fiscal year 1997, $125,881,000,000;
(5) for fiscal year 1998, $146,939,000,000.
Within 30 days of enactment of the Omnibus Budget Reconciliation Act of 1993, the foregoing amounts may be adjusted by the Director of the Office of Management and Budget to reflect the final scoring of such Act.
(c) Status of Amounts in Fund. (i) The amounts in the Deficit Reduction Fund shall be used exclusively to redeem maturing debt obligations of the Treasury of the United States held by foreign governments in the amounts specified in subsection (b).
(ii) The amounts in the Deficit Reduction Fund as set forth in subsection (b) that result from increases in total revenues and spending reductions shall not be available for new spending or to finance measures that increase the deficit for purposes of budget enforcement procedures under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901–922 [900–922]).
(d) Effect on Other Funds. Establishment of and transfers to the Deficit Reduction Fund shall not affect trust fund transfers that may be authorized or required by provisions of the Omnibus Reconciliation Act of 1993 or any other provision of law.
Sec. 3. Requirement for the President To Report Annually on the Status of the Fund. The Director of the Office of Management and Budget shall include in the President’s Budget transmitted under section 1105 of title 31, United States Code, information about the Deficit Reduction Fund, including a separate statement of amounts in and Federal debt redeemed by that Fund.
Sec. 4. Implementation. The Secretary of the Treasury and the Director of the Office of Management and Budget shall each take such actions as may be necessary, within their respective authorities, promptly to carry out this order.
Sec. 5. Effective Date. This order shall take effect upon enactment of the Omnibus Budget Reconciliation Act of 1993 [Aug. 10, 1993].

William J. Clinton.




§ 901. Enforcing discretionary spending limits(a) Enforcement(1) SequestrationWithin 15 calendar days after Congress adjourns to end a session there shall be a sequestration to eliminate a budget-year breach, if any, within any category.


(2) Eliminating a breachEach non-exempt account within a category shall be reduced by a dollar amount calculated by multiplying the enacted level of sequestrable budgetary resources in that account at that time by the uniform percentage necessary to eliminate a breach within that category.


(3) Military personnelIf the President uses the authority to exempt any personnel account from sequestration under section 905(f) of this title, each account within subfunctional category 051 (other than those military personnel accounts for which the authority provided under section 905(f) of this title has been exercised) shall be further reduced by a dollar amount calculated by multiplying the enacted level of non-exempt budgetary resources in that account at that time by the uniform percentage necessary to offset the total dollar amount by which outlays are not reduced in military personnel accounts by reason of the use of such authority.


(4) Part-year appropriationsIf, on the date specified in paragraph (1), there is in effect an Act making or continuing appropriations for part of a fiscal year for any budget account, then the dollar sequestration calculated for that account under paragraphs (2) and (3) shall be subtracted from—(A) the annualized amount otherwise available by law in that account under that or a subsequent part-year appropriation; and

(B) when a full-year appropriation for that account is enacted, from the amount otherwise provided by the full-year appropriation for that account.


(5) Look-backIf, after June 30, an appropriation for the fiscal year in progress is enacted that causes a breach within a category for that year (after taking into account any sequestration of amounts within that category), the discretionary spending limits for that category for the next fiscal year shall be reduced by the amount or amounts of that breach.


(6) Within-session sequestrationIf an appropriation for a fiscal year in progress is enacted (after Congress adjourns to end the session for that budget year and before July 1 of that fiscal year) that causes a breach within a category for that year (after taking into account any prior sequestration of amounts within that category), 15 days later there shall be a sequestration to eliminate that breach within that category following the procedures set forth in paragraphs (2) through (4).


(7) Estimates(A) CBO estimatesAs soon as practicable after Congress completes action on any discretionary appropriation, CBO, after consultation with the Committees on the Budget of the House of Representatives and the Senate, shall provide OMB with an estimate of the amount of discretionary new budget authority and outlays for the current year, if any, and the budget year provided by that legislation.


(B) OMB estimates and explanation of differencesNot later than 7 calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any discretionary appropriation, OMB shall transmit a report to the House of Representatives and to the Senate containing both the CBO and OMB estimates of the amount of discretionary new budget authority for the current year, if any, and the budget year provided by that legislation, and an explanation of any difference between the 2 estimates. If during the preparation of the report OMB determines that there is a significant difference between OMB and CBO, OMB shall consult with the Committees on the Budget of the House of Representatives and the Senate regarding that difference and that consultation shall include, to the extent practicable, written communication to those committees that affords such committees the opportunity to comment before the issuance of the report.


(C) Assumptions and guidelinesOMB estimates under this paragraph shall be made using current economic and technical assumptions. OMB shall use the OMB estimates transmitted to the Congress under this paragraph. OMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the Committees on the Budget of the House of Representatives and the Senate, CBO, and OMB.


(D) Annual appropriationsFor purposes of this paragraph, amounts provided by annual appropriations shall include any discretionary appropriations for the current year, if any, and the budget year in accounts for which funding is provided in that legislation that result from previously enacted legislation.




(b) Adjustments to discretionary spending limits(1) Concepts and definitionsWhen the President submits the budget under section 1105 of title 31, OMB shall calculate and the budget shall include adjustments to discretionary spending limits (and those limits as cumulatively adjusted) for the budget year and each outyear to reflect changes in concepts and definitions. Such changes shall equal the baseline levels of new budget authority and outlays using up-to-date concepts and definitions, minus those levels using the concepts and definitions in effect before such changes. Such changes may only be made after consultation with the Committees on Appropriations and the Budget of the House of Representatives and the Senate, and that consultation shall include written communication to such committees that affords such committees the opportunity to comment before official action is taken with respect to such changes.


(2) Sequestration reportsWhen OMB submits a sequestration report under section 904(e), (f), or (g) of this title for a fiscal year, OMB shall calculate, and the sequestration report and subsequent budgets submitted by the President under section 1105(a) of title 31 shall include 11 So in original. Probably should be followed by a comma. adjustments to discretionary spending limits (and those limits as adjusted) for the fiscal year and each succeeding year, as follows:(A) Emergency appropriations; overseas contingency operations/global war on terrorismIf, for any fiscal year, appropriations for discretionary accounts are enacted that—(i) the Congress designates as emergency requirements in statute on an account by account basis and the President subsequently so designates, or

(ii) the Congress designates for Overseas Contingency Operations/Global War on Terrorism in statute on an account by account basis and the President subsequently so designates,

the adjustment shall be the total of such appropriations in discretionary accounts designated as emergency requirements or for Overseas Contingency Operations/Global War on Terrorism, as applicable.

(B) Continuing disability reviews and redeterminations(i) If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for continuing disability reviews under titles II and XVI of the Social Security Act [42 U.S.C. 401 et seq., 1381 et seq.], for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys, then the adjustments for that fiscal year shall be the additional new budget authority provided in that Act for such expenses for that fiscal year, but shall not exceed—(I) for fiscal year 2012, $623,000,000 in additional new budget authority;

(II) for fiscal year 2013, $751,000,000 in additional new budget authority;

(III) for fiscal year 2014, $924,000,000 in additional new budget authority;

(IV) for fiscal year 2015, $1,123,000,000 in additional new budget authority;

(V) for fiscal year 2016, $1,166,000,000 in additional new budget authority;

(VI) for fiscal year 2017, $1,546,000,000 in additional new budget authority;

(VII) for fiscal year 2018, $1,462,000,000 in additional new budget authority;

(VIII) for fiscal year 2019, $1,410,000,000 in additional new budget authority;

(IX) for fiscal year 2020, $1,309,000,000 in additional new budget authority; and

(X) for fiscal year 2021, $1,302,000,000 in additional new budget authority.


(ii) As used in this subparagraph—(I) the term “continuing disability reviews” means continuing disability reviews under sections 221(i) and 1614(a)(4) of the Social Security Act [42 U.S.C. 421(i), 1382c(a)(4)], including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity;

(II) the term “redetermination” means redetermination of eligibility under sections 1611(c)(1) and 1614(a)(3)(H) of the Social Security Act [42 U.S.C. 1382(c)(1), 1382c(a)(3)(H)]; and

(III) the term “additional new budget authority” means the amount provided for a fiscal year, in excess of $273,000,000, in an appropriation Act and specified to pay for the costs of continuing disability reviews, redeterminations, co-operative disability investigation units, and fraud prosecutions under the heading “Limitation on Administrative Expenses” for the Social Security Administration.



(C) Health care fraud and abuse control(i) If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for the health care fraud abuse control program at the Department of Health and Human Services (75–8393–0–7–571), then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such program for that fiscal year, but shall not exceed—(I) for fiscal year 2012, $270,000,000 in additional new budget authority;

(II) for fiscal year 2013, $299,000,000 in additional new budget authority;

(III) for fiscal year 2014, $329,000,000 in additional new budget authority;

(IV) for fiscal year 2015, $361,000,000 in additional new budget authority;

(V) for fiscal year 2016, $395,000,000 in additional new budget authority;

(VI) for fiscal year 2017, $414,000,000 in additional new budget authority;

(VII) for fiscal year 2018, $434,000,000 in additional new budget authority;

(VIII) for fiscal year 2019, $454,000,000 in additional new budget authority;

(IX) for fiscal year 2020, $475,000,000 in additional new budget authority; and

(X) for fiscal year 2021, $496,000,000 in additional new budget authority.


(ii) As used in this subparagraph, the term “additional new budget authority” means the amount provided for a fiscal year, in excess of $311,000,000, in an appropriation Act and specified to pay for the costs of the health care fraud and abuse control program.


(D) Disaster funding(i) If, for fiscal years 2012 through 2021, appropriations for discretionary accounts are enacted that Congress designates as being for disaster relief in statute, the adjustment for a fiscal year shall be the total of such appropriations for the fiscal year in discretionary accounts designated as being for disaster relief, but not to exceed the total of—(I) the average over the previous 10 years (excluding the highest and lowest years) of the sum of the funding provided for disaster relief (as that term is defined on the date immediately before March 23, 2018);

(II) notwithstanding clause (iv), starting in fiscal year 2018, five percent of the total appropriations provided after fiscal year 2011 or in the previous 10 years, whichever is less, net of any rescissions of budget authority enacted in the same period, with respect to amounts provided for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and designated by the Congress and the President as an emergency pursuant to subparagraph (A)(i) of this paragraph; and

(III) the cumulative net total of the unused carryover for fiscal year 2018 and all subsequent fiscal years, where the unused carryover for each fiscal year is calculated as the sum of the amounts in subclauses (I) and (II) less the enacted appropriations for that fiscal year that have been designated as being for disaster relief.


(ii) OMB shall report to the Committees on Appropriations and Budget in each House the average calculated pursuant to clause (i)(II), not later than 30 days after March 23, 2018.

(iii) For the purposes of this subparagraph, the term “disaster relief” means activities carried out pursuant to a determination under section 5122(2) of title 42.

(iv) Appropriations considered disaster relief under this subparagraph in a fiscal year shall not be eligible for adjustments under subparagraph (A) for the fiscal year.


(E) Reemployment services and eligibility assessments(i) In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for grants to States under section 306 of the Social Security Act [42 U.S.C. 506], then the adjustment for that fiscal year shall be the additional new budget authority provided in that Act for such grants for that fiscal year, but shall not exceed—(I) for fiscal year 2018, $0;

(II) for fiscal year 2019, $33,000,000;

(III) for fiscal year 2020, $58,000,000; and

(IV) for fiscal year 2021, $83,000,000.


(ii) DefinitionAs used in this subparagraph, the term “additional new budget authority” means the amount provided for a fiscal year, in excess of $117,000,000, in an appropriation Act and specified to pay for grants to States under section 306 of the Social Security Act [42 U.S.C. 506].



(F) Wildfire suppression(i) Additional new budget authorityIf, for fiscal years 2020 through 2027, a bill or joint resolution making appropriations for a fiscal year is enacted that provides an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed—(I) for fiscal year 2020, $2,250,000,000;

(II) for fiscal year 2021, $2,350,000,000;

(III) for fiscal year 2022, $2,450,000,000;

(IV) for fiscal year 2023, $2,550,000,000;

(V) for fiscal year 2024, $2,650,000,000;

(VI) for fiscal year 2025, $2,750,000,000;

(VII) for fiscal year 2026, $2,850,000,000; and

(VIII) for fiscal year 2027, $2,950,000,000.


(ii) DefinitionsIn this subparagraph:(I) Additional new budget authorityThe term “additional new budget authority” means the amount provided for a fiscal year in an appropriation Act that is in excess of the average costs for wildfire suppression operations as reported in the budget of the President submitted under section 1105(a) of title 31 for fiscal year 2015 and are specified to pay for the costs of wildfire suppression operations in an amount not to exceed the amount specified for that fiscal year in clause (i).


(II) Wildfire suppression operationsThe term “wildfire suppression operations” means the emergency and unpredictable aspects of wildland firefighting, including—(aa) support, response, and emergency stabilization activities;

(bb) other emergency management activities; and

(cc) the funds necessary to repay any transfers needed for the costs of wildfire suppression operations.




(G) The 2020 CensusIf, for fiscal year 2020, appropriations for the Periodic Censuses and Programs account of the Bureau of the Census of the Department of Commerce are enacted that the Congress designates in statute as being for the 2020 Census, then the adjustment for that fiscal year shall be the total of such appropriations for that fiscal year designated as being for the 2020 Census, but shall not exceed $2,500,000,000.




(c) Discretionary spending limitAs used in this subchapter, the term “discretionary spending limit” means—(1) for fiscal year 2014—(A) for the revised security category, $520,464,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $491,773,000,000 in new budget authority;


(2) for fiscal year 2015—(A) for the revised security category, $521,272,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $492,356,000,000 in new budget authority;


(3) for fiscal year 2016—(A) for the revised security category, $548,091,000,000 in new budget authority; and

(B) for the revised nonsecurity category $518,491,000,000 in new budget authority;


(4) for fiscal year 2017—(A) for the revised security category, $551,068,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $518,531,000,000 in new budget authority;


(5) for fiscal year 2018—(A) for the revised security category, $629,000,000,000 in new budget authority; and

(B) for the revised nonsecurity category $579,000,000,000 in new budget authority;


(6) for fiscal year 2019—(A) for the revised security category, $647,000,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $597,000,000,000 in new budget authority;


(7) for fiscal year 2020—(A) for the revised security category, $666,500,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $621,500,000,000 in new budget authority; and


(8) for fiscal year 2021—(A) for the revised security category, $671,500,000,000 in new budget authority; and

(B) for the revised nonsecurity category, $626,500,000,000 in new budget authority;


as adjusted in strict conformance with subsection (b).

(Pub. L. 99–177, title II, § 251, Dec. 12, 1985, 99 Stat. 1063; Pub. L. 100–119, title I, § 102(a), Sept. 29, 1987, 101 Stat. 754; Pub. L. 100–203, title VIII, § 8003(f), Dec. 22, 1987, 101 Stat. 1330–282; Pub. L. 101–508, title XIII, § 13101(a), (e)(2), Nov. 5, 1990, 104 Stat. 1388–577, 1388–593; Pub. L. 103–66, title XIV, § 14002(c)(1), Aug. 10, 1993, 107 Stat. 683; Pub. L. 103–87, title V, § 571, Sept. 30, 1993, 107 Stat. 971; Pub. L. 103–306, title V, § 562, Aug. 23, 1994, 108 Stat. 1649; Pub. L. 103–354, title I, § 119(d)(1), Oct. 13, 1994, 108 Stat. 3208; Pub. L. 104–121, title I, § 103(b), Mar. 29, 1996, 110 Stat. 848; Pub. L. 104–193, title II, § 211(d)(5)(B), Aug. 22, 1996, 110 Stat. 2191; Pub. L. 104–208, div. A, title I, § 101(c) [title V, § 577], Sept. 30, 1996, 110 Stat. 3009–121, 3009–169; Pub. L. 105–33, title X, § 10203(a), (b), Aug. 5, 1997, 111 Stat. 698, 701; Pub. L. 105–89, title II, § 201(b)(1), Nov. 19, 1997, 111 Stat. 2125; Pub. L. 105–178, title VIII, § 8101(a), (d), June 9, 1998, 112 Stat. 488, 490; Pub. L. 106–291, title VIII, § 801(a), (b), Oct. 11, 2000, 114 Stat. 1026, 1027; Pub. L. 106–429, § 101(a) [title VII, § 701(a)], Nov. 6, 2000, 114 Stat. 1900, 1900A–64; Pub. L. 107–117, div. C, § 101(a), Jan. 10, 2002, 115 Stat. 2341; Pub. L. 108–88, § 10(a), (b), Sept. 30, 2003, 117 Stat. 1127; Pub. L. 108–310, § 10(a), (b), Sept. 30, 2004, 118 Stat. 1160; Pub. L. 109–59, title VIII, §§ 8001(a), 8002, Aug. 10, 2005, 119 Stat. 1915, 1916; Pub. L. 112–25, title I, § 101, Aug. 2, 2011, 125 Stat. 241; Pub. L. 112–240, title IX, § 901(d)(1), Jan. 2, 2013, 126 Stat. 2370; Pub. L. 113–67, div. A, title I, § 101(a), Dec. 26, 2013, 127 Stat. 1166; Pub. L. 114–74, title I, § 101(a), title VIII, § 815, Nov. 2, 2015, 129 Stat. 585, 604; Pub. L. 114–113, div. O, title X, § 1003, Dec. 18, 2015, 129 Stat. 3035; Pub. L. 115–123, div. C, title I, § 30101(a), title II, § 30206(c), Feb. 9, 2018, 132 Stat. 122, 131; Pub. L. 115–141, div. O, title I, § 102(a), Mar. 23, 2018, 132 Stat. 1059; Pub. L. 115–334, title VIII, § 8704(a)(1)(A), Dec. 20, 2018, 132 Stat. 4877; Pub. L. 116–37, title I, § 101(a), (c), Aug. 2, 2019, 133 Stat. 1049.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (b)(2)(B)(i), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Titles II and XVI of the Act are classified generally to subchapters II (§ 401 et seq.) and XVI (§ 1381 et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in subsec. (b)(2)(D)(i)(II), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Codification
Pub. L. 101–508, § 13101(e)(2), redesignated former subsec. (a)(6)(I) of this section as section 257(e) of Pub. L. 99–177, which is classified to section 907(e) of this title.

Amendments2019—Subsec. (b)(2)(G). Pub. L. 116–37, § 101(c), added subpar. (G).
Subsec. (c)(7), (8). Pub. L. 116–37, § 101(a), added pars. (7) and (8) and struck out former pars. (7) and (8) which read as follows:
“(7) for fiscal year 2020—
“(A) for the revised security category, $630,000,000,000 in new budget authority; and
“(B) for the revised nonsecurity category, $578,000,000,000 in new budget authority; and
“(8) for fiscal year 2021—
“(A) for the revised security category, $644,000,000,000 in new budget authority; and
“(B) for the revised nonsecurity category, $590,000,000,000 in new budget authority;”.
2018—Subsec. (b)(2)(D)(i). Pub. L. 115–141, § 102(a)(1), added subcls. (I) to (III) and struck out former subcls. (I) and (II) which read as follows:
“(I) the average funding provided for disaster relief over the previous 10 years, excluding the highest and lowest years; and
“(II) the amount, for years when the enacted new discretionary budget authority designated as being for disaster relief for the preceding fiscal year was less than the average as calculated in subclause (I) for that fiscal year, that is the difference between the enacted amount and the allowable adjustment as calculated in such subclause for that fiscal year.”
Subsec. (b)(2)(D)(ii). Pub. L. 115–141, § 102(a)(2), as amended by Pub. L. 115–334, § 8704(a)(1)(A), substituted “not later than 30 days after March 23, 2018” for “not later than 30 days after August 2, 2011”.
Subsec. (b)(2)(E). Pub. L. 115–123, § 30206(c), added subpar. (E).
Subsec. (b)(2)(F). Pub. L. 115–141, § 102(a)(3), added subpar. (F).
Subsec. (c)(5), (6). Pub. L. 115–123, § 30101(a), added pars. (5) and (6) and struck out former pars. (5) and (6) which defined discretionary spending limits for fiscal years 2018 and 2019, respectively.
2015—Subsec. (a)(7)(B). Pub. L. 114–113 substituted “both the CBO and OMB estimates of the amount of discretionary new budget authority” for “the CBO estimate of that legislation, an OMB estimate of the amount of discretionary new budget authority and outlays”.
Subsec. (b)(2)(B)(i). Pub. L. 114–74, § 815(1)(A), in introductory provisions, substituted “, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys” for “and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act”.
Subsec. (b)(2)(B)(i)(VI). Pub. L. 114–74, § 815(1)(B), substituted “$1,546,000,000” for “$1,309,000,000”.
Subsec. (b)(2)(B)(i)(VII). Pub. L. 114–74, § 815(1)(C), substituted “$1,462,000,000” for “$1,309,000,000”.
Subsec. (b)(2)(B)(i)(VIII). Pub. L. 114–74, § 815(1)(D), substituted “$1,410,000,000” for “$1,309,000,000”.
Subsec. (b)(2)(B)(i)(X). Pub. L. 114–74, § 815(1)(E), substituted “$1,302,000,000” for “$1,309,000,000”.
Subsec. (b)(2)(B)(ii)(I). Pub. L. 114–74, § 815(2), inserted before semicolon “, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity”.
Subsec. (b)(2)(B)(ii)(III). Pub. L. 114–74, § 815(3), substituted “, redeterminations, co-operative disability investigation units, and fraud prosecutions” for “and redeterminations”.
Subsec. (c)(3), (4). Pub. L. 114–74, § 101(a), added pars. (3) and (4) and struck out former pars. (3) and (4) which defined discretionary spending limits for fiscal years 2016 and 2017.
2013—Subsec. (c). Pub. L. 113–67 added pars. (1) to (8) and struck out former pars. (1) to (10) which defined discretionary spending limits for fiscal years 2012 to 2021.
Subsec. (c)(2), (3). Pub. L. 112–240 amended pars. (2) and (3) generally. Prior to amendment, pars. (2) and (3) read as follows:
“(2) with respect to fiscal year 2013—
“(A) for the security category, $686,000,000,000 in new budget authority; and
“(B) for the nonsecurity category, $361,000,000,000 in new budget authority;
“(3) with respect to fiscal year 2014, for the discretionary category, $1,066,000,000,000 in new budget authority;”.
2011—Pub. L. 112–25 amended section generally. Prior to amendment, section related to enforcing discretionary spending limits.
2005—Subsec. (b)(1)(B) to (E). Pub. L. 109–59, § 8002, reenacted heading of subpar. (B) without change and amended text of subpars. (B) to (E) generally. Prior to amendment, subpar. (B) provided for adjustments to align highway spending with revenues using amount of obligations set forth in section 8103 of the Transportation Equity Act for the 21st Century and estimates of receipts for fiscal years 1998 through 2003, subpar. (C) provided for additional adjustments required in budget submissions for fiscal years 2000 through 2003, subpar. (D) provided for a final sequester report for fiscal year 1999 and an adjustment of estimates upon submission of the budget for fiscal years 2000 through 2003, and subpar. (E) required consultation with the Committees on the Budget and inclusion of a report on adjustments under subparagraphs (B) and (C) in the preview report.
Subsec. (c). Pub. L. 109–59, § 8001(a), added pars. (1) to (5), redesignated former pars. (2) to (9) as (6) to (13), respectively, and struck out former par. (1) which read as follows: “with respect to fiscal year 2004—
“(A) for the highway category: $31,834,000,000 in outlays;
“(B) for the mass transit category: $1,462,000,000 in new budget authority and $6,629,000,000 in outlays; and
“(C) for the conservation spending category: $2,080,000,000, in new budget authority and $2,032,000,000 in outlays;”.
2004—Subsec. (b)(2). Pub. L. 108–310, § 10(a), which directed amendment of par. (2) by striking out “through 2002” in introductory provisions, could not be executed because the phrase “through 2002” did not appear subsequent to amendment by Pub. L. 108–88, § 10(a). See 2003 Amendment note below.
Subsec. (c). Pub. L. 108–310, § 10(b), which directed the amendment of subsec. (c) by redesignating par. (8) as par. (1), substituting “with respect to fiscal year 2005—” for “with respect to fiscal year 2005” and adding subpars. (A) and (B) in par. (1), redesignating remaining provisions of par. (1) as subpar. (C), redesignating pars. (9) to (16) as (2) to (9), respectively, and striking out former pars. (1) to (7), which defined “discretionary spending limit” with respect to fiscal years 2002 to 2006, either could not be executed or could not be executed as intended because of prior amendments by Pub. L. 108–88, § 10(b). See 2003 Amendment notes below.
2003—Subsec. (b)(2). Pub. L. 108–88, § 10(a), struck out “through 2002” after “succeeding year” in introductory provisions.
Subsec. (c)(1). Pub. L. 108–88, § 10(b)(1), redesignated par. (8) as (1), substituted “with respect to fiscal year 2004—” for “with respect to fiscal year 2004”, added subpars. (A) and (B), redesignated remaining provisions of par. (1) as subpar. (C), and struck out former par. (1), which defined “discretionary spending limit” with respect to fiscal year 1997.
Subsec. (c)(2) to (16). Pub. L. 108–88, § 10(b), redesignated pars. (9) to (16) as (2) to (9), respectively, and struck out former pars. (2) to (7), which defined “discretionary spending limit” with respect to fiscal years 1998 to 2003.
2002—Subsec. (c)(6)(A). Pub. L. 107–117, § 101(a)(1), added subpar. (A) and struck out former subpar. (A) which read as follows: “for the discretionary category: $551,074,000,000 in new budget authority and $560,799,000,000 in outlays;”.
Subsec. (c)(6)(C). Pub. L. 107–117, § 101(a)(2), struck out second “and” at end.
Subsec. (c)(6)(D). Pub. L. 107–117, § 101(a)(3), substituted “$1,473,000,000” for “$1,232,000,000”.
2000—Subsec. (b)(2)(H). Pub. L. 106–291, § 801(b), added subpar. (H).
Subsec. (c)(5)(A). Pub. L. 106–429 added subpar. (A) and struck out former subpar. (A) which read as follows: “for the discretionary category: $542,032,000,000 in new budget authority and $564,396,000,000 in outlays;”.
Subsec. (c)(6)(D). Pub. L. 106–291, § 801(a)(1), added subpar. (D).
Subsec. (c)(7)(C). Pub. L. 106–291, § 801(a)(2), added subpar. (C).
Subsec. (c)(8) to (16). Pub. L. 106–291, § 801(a)(3), added pars. (8) to (16).
1998—Subsec. (b)(1). Pub. L. 105–178, § 8101(d), designated existing provisions as subpar. (A), inserted heading, and added subpars. (B) to (E).
Subsec. (c)(3)(D), (E). Pub. L. 105–178, § 8101(a)(1), added subpars. (D) and (E).
Subsec. (c)(4)(C), (D). Pub. L. 105–178, § 8101(a)(2), added subpars. (C) and (D).
Subsec. (c)(5). Pub. L. 105–178, § 8101(a)(3), substituted a dash for comma after “2001”, designated remaining provisions as subpar. (A), realigned margins, struck out “and” at end, and added subpars. (B) and (C).
Subsec. (c)(6). Pub. L. 105–178, § 8101(a)(4), substituted a dash for comma after “2002”, designated remaining provisions as subpar. (A), realigned margins, and added subpars. (B) and (C).
Subsec. (c)(7). Pub. L. 105–178, § 8101(a)(5), added par. (7).
1997—Subsec. (a). Pub. L. 105–33, § 10203(a)(1), struck out “Fiscal Years 1991–1998” before “Enforcement” in heading.
Subsec. (a)(3). Pub. L. 105–33, § 10203(a)(2), substituted “section 905(f)” for “section 905(h)” in two places.
Subsec. (a)(7). Pub. L. 105–33, § 10203(a)(3), added par. (7) and struck out heading and text of former par. (7). Text read as follows: “As soon as practicable after Congress completes action on any discretionary appropriation, CBO, after consultation with the Committees on the Budget of the House of Representatives and the Senate, shall provide OMB with an estimate of the amount of discretionary new budget authority and outlays for the current year (if any) and the budget year provided by that legislation. Within 5 calendar days after the enactment of any discretionary appropriation, OMB shall transmit a report to the House of Representatives and to the Senate containing the CBO estimate of that legislation, an OMB estimate of the amount of discretionary new budget authority and outlays for the current year (if any) and the budget year provided by that legislation, and an explanation of any difference between the two estimates. For purposes of this paragraph, amounts provided by annual appropriations shall include any new budget authority and outlays for those years in accounts for which funding is provided in that legislation that result from previously enacted legislation. Those OMB estimates shall be made using current economic and technical assumptions. OMB shall use the OMB estimates transmitted to the Congress under this paragraph for the purposes of this subsection. OMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the House and Senate Committees on the Budget, CBO, and OMB.”
Subsec. (b). Pub. L. 105–33, § 10203(a)(4), added subsec. (b) and struck out heading and text of former subsec. (b) which provided that when the President submitted the budget for a budget year from 1992 to 1998, OMB was to calculate, and the budget was to include, adjustments to discretionary spending limits reflecting certain enumerated factors and provided that when OMB submitted a sequestration report for a fiscal year from 1991 to 1998, OMB was to calculate, and the sequestration report and subsequent budgets were to include, adjustments to discretionary spending limits reflecting certain enumerated factors.
Subsec. (b)(2)(G). Pub. L. 105–89 added subpar. (G).
Subsec. (c). Pub. L. 105–33, § 10203(b), added subsec. (c).
1996—Subsec. (b)(2)(G). Pub. L. 104–208 substituted “fiscal years 1994, 1995, and 1997” for “fiscal year 1994 and 1995” in two places.
Subsec. (b)(2)(H). Pub. L. 104–121 added subpar. (H).
Subsec. (b)(2)(H)(i). Pub. L. 104–193, § 211(d)(5)(B)(i), substituted “$175,000,000” for “$25,000,000” and “$310,000,000” for “$160,000,000” in subcl. (II), and “$245,000,000” for “$145,000,000” and “$470,000,000” for “$370,000,000” in subcl. (III).
Subsec. (b)(2)(H)(ii)(I). Pub. L. 104–193, § 211(d)(5)(B)(ii), amended subcl. (I) generally. Prior to amendment, subcl. (I) read as follows: “the term ‘continuing disability reviews’ has the meaning given such term by section 401(g)(1)(A) of title 42;”.
1994—Subsec. (b)(2)(D)(i). Pub. L. 103–354 inserted at end “This subparagraph shall not apply to appropriations to cover agricultural crop disaster assistance.”
Subsec. (b)(2)(G). Pub. L. 103–306 substituted “1994 and 1995” for “1994” in two places.
1993—Subsec. (a). Pub. L. 103–66, § 14002(c)(1)(A), substituted “1998” for “1995” in heading.
Subsec. (b)(1). Pub. L. 103–66, § 14002(c)(1)(B)(i), in introductory provisions, substituted “1995, 1996, 1997, or 1998” for “or 1995” and “outyear through 1998” for “outyear through 1995”.
Subsec. (b)(1)(B)(iii). Pub. L. 103–66, § 14002(c)(1)(B)(ii), added cl. (iii).
Subsec. (b)(2). Pub. L. 103–66, § 14002(c)(1)(B)(iii), in introductory provisions, substituted “1995, 1996, 1997, or 1998” for “or 1995” and “year through 1998” for “year through 1995”.
Subsec. (b)(2)(D)(i). Pub. L. 103–66, § 14002(c)(1)(B)(iv), substituted “for any fiscal year,” for “for fiscal year 1991, 1992, 1993, 1994, or 1995,”.
Subsec. (b)(2)(E)(iv). Pub. L. 103–66, § 14002(c)(1)(B)(v), added cl. (iv).
Subsec. (b)(2)(F). Pub. L. 103–66, § 14002(c)(1)(B)(vi), inserted before period at end “, and not to exceed 0.5 percent of the adjusted descretionary [sic] spending limit on outlays for the fiscal year in fiscal year 1996, 1997, or 1998”.
Subsec. (b)(2)(G). Pub. L. 103–87 added subpar. (G).
1990—Pub. L. 101–508, § 13101(a), amended section generally, substituting subsecs. (a) and (b) relating to enforcement of discretionary spending limits for former subsecs. (a) to (e) relating to reporting of excess deficits.
Subsec. (a)(6)(I). Pub. L. 101–508, § 13101(e)(2), redesignated subsec. (a)(6)(I) of this section as section 907(e) of this title.
1987—Pub. L. 100–119 amended section generally, substituting provisions consisting of subsecs. (a) to (e) relating to reports by Director of CBO to Director of OMB and to Congress and by Director of OMB to President and Congress for provisions consisting of subsecs. (a) to (g) relating to joint reports by Directors of CBO and OMB to Comptroller General and report by Comptroller General to President and Congress.
Subsec. (a)(6)(B). Pub. L. 100–203, § 8003(f), struck out “and” before “contract authority” and inserted provision whereby the authority to provide insurance through the Federal Housing Administration Fund be continued.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–334, title VIII, § 8704(a)(2), Dec. 20, 2018, 132 Stat. 4877, provided that: “The amendments made by paragraph (1) [amending this section and section 7102 of Title 16, Conservation] shall take effect as if enacted as part of the Wildfire Suppression Funding and Forest Management Activities Act ([div. O of] Public Law 115–141).”

Pub. L. 115–141, div. O, title I, § 102(b), Mar. 23, 2018, 132 Stat. 1060, provided that: “The amendment made by paragraph (1) of subsection (a) [amending this section] shall begin to apply in fiscal year 2019.”


Effective Date of 1997 AmendmentAmendment by Pub. L. 105–89 effective Nov. 19, 1997, except as otherwise provided, with delay permitted if State legislation is required, see section 501 of Pub. L. 105–89, set out as a note under section 622 of Title 42, The Public Health and Welfare.

Effective Date of 1994 AmendmentPub. L. 103–354, title I, § 119(d)(1), Oct. 13, 1994, 108 Stat. 3208, provided that the amendment made by that section is effective Jan. 1, 1995.

Adjustment for RoundingPub. L. 106–429, § 101(a) [title VII, § 701(c)], Nov. 6, 2000, 114 Stat. 1900, 1900A–64, provided for adjustments for rounding.
Pub. L. 106–113, div. B, § 1000(a)(5) [title III, § 307], Nov. 29, 1999, 113 Stat. 1536, 1501A–306, provided for adjustments for rounding.

Offsetting Adjustment in Discretionary Spending LimitsPub. L. 105–178, title VIII, § 8101(b), June 9, 1998, 112 Stat. 489, as amended by Pub. L. 105–206, title IX, § 9013(a), July 22, 1998, 112 Stat. 865, provided adjustments of nondefense category for fiscal year 1999, discretionary category for fiscal year 2000, and discretionary spending limits for fiscal years 2001 and 2002.

Level of Obligation LimitationsPub. L. 109–59, title VIII, § 8003, Aug. 10, 2005, 119 Stat. 1917, as amended by Pub. L. 111–147, title IV, § 446(a), (b), Mar. 18, 2010, 124 Stat. 95, 96; Pub. L. 111–322, title II, § 2308, Dec. 22, 2010, 124 Stat. 3530; Pub. L. 112–5, title III, § 308, Mar. 4, 2011, 125 Stat. 21, provided that:
“(a) Highway Category.—For the purposes of [former] section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 [former 2 U.S.C. 901(b)], the level of obligation limitations for the highway category is—“(1) for fiscal year 2005, $35,164,292,000;

“(2) for fiscal year 2006, $37,220,843,903;

“(3) for fiscal year 2007, $39,460,710,516;

“(4) for fiscal year 2008, $40,824,075,404;

“(5) for fiscal year 2009, $42,469,970,178;

“(6) for fiscal year 2010, $42,469,970,178; and

“(7) for fiscal year 2011, $42,469,970,178.


“(b) Mass Transit Category.—For the purposes of section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, the level of obligation limitations for the mass transit category is—“(1) for fiscal year 2005, $7,646,336,000;

“(2) for fiscal year 2006, $8,622,931,000;

“(3) for fiscal year 2007, $8,974,775,000;

“(4) for fiscal year 2008, $9,730,893,000;

“(5) for fiscal year 2009, $10,338,065,000;

“(6) for fiscal year 2010, $10,338,065,000; and

“(7) for fiscal year 2011, $10,338,065,000.

For purposes of this subsection, the term ‘obligation limitations’ means the sum of budget authority and obligation limitations.”



Similar provisions for prior fiscal years were contained in the following prior act:
Pub. L. 105–178, title VIII, § 8103, June 9, 1998, 112 Stat. 492, as amended by Pub. L. 108–88, § 11(a), (b), Sept. 30, 2003, 117 Stat. 1128; Pub. L. 108–310, § 11(a), (b), Sept. 30, 2004, 118 Stat. 1161.



§ 901a. Enforcement of budget goal
Discretionary appropriations and direct spending accounts shall be reduced in accordance with this section as follows:(1) Calculation of total deficit reductionOMB shall calculate the amount of the deficit reduction required by this section for each of fiscal years 2013 through 2021 by—(A) starting with $1,200,000,000,000;

(B) subtracting the amount of deficit reduction achieved by the enactment of a joint committee bill, as provided in section 401(b)(3)(B)(i)(II) of the Budget Control Act of 2011;

(C) reducing the difference by 18 percent to account for debt service;

(D) dividing the result by 9; and

(E) for fiscal year 2013, reducing the amount calculated under subparagraphs (A) through (D) by $24,000,000,000.


(2) Allocation to functionsOn March 1, 2013, for fiscal year 2013, and in its sequestration preview report for fiscal years 2014 through 2021 pursuant to section 904(c) of this title, OMB shall allocate half of the total reduction calculated pursuant to paragraph (1) for that year to discretionary appropriations and direct spending accounts within function 050 (defense function) and half to accounts in all other functions (nondefense functions).


(3) Defense function reductionOMB shall calculate the reductions to discretionary appropriations and direct spending for each of fiscal years 2013 through 2021 for defense function spending as follows:(A) DiscretionaryOMB shall calculate the reduction to discretionary appropriations by—(i) taking the total reduction for the defense function allocated for that year under paragraph (2);

(ii) multiplying by the discretionary spending limit for the revised security category for that year; and

(iii) dividing by the sum of the discretionary spending limit for the security category and OMB’s baseline estimate of nonexempt outlays for direct spending programs within the defense function for that year.


(B) Direct spendingOMB shall calculate the reduction to direct spending by taking the total reduction for the defense function required for that year under paragraph (2) and subtracting the discretionary reduction calculated pursuant to subparagraph (A).



(4) Nondefense function reductionOMB shall calculate the reduction to discretionary appropriations and to direct spending for each of fiscal years 2013 through 2021 for programs in nondefense functions as follows:(A) DiscretionaryOMB shall calculate the reduction to discretionary appropriations by—(i) taking the total reduction for nondefense functions allocated for that year under paragraph (2);

(ii) multiplying by the discretionary spending limit for the revised nonsecurity category for that year; and

(iii) dividing by the sum of the discretionary spending limit for the revised nonsecurity category and OMB’s baseline estimate of nonexempt outlays for direct spending programs in nondefense functions for that year.


(B) Direct spendingOMB shall calculate the reduction to direct spending programs by taking the total reduction for nondefense functions required for that year under paragraph (2) and subtracting the discretionary reduction calculated pursuant to subparagraph (A).



(5) Implementing discretionary reductions(A) Fiscal year 2013On March 1, 2013, for fiscal year 2013, OMB shall calculate and the President shall order a sequestration, effective upon issuance and under the procedures set forth in section 903(f) of this title, to reduce each account within the security category or nonsecurity category by a dollar amount calculated by multiplying the baseline level of budgetary resources in that account at that time by a uniform percentage necessary to achieve—(i) for the revised security category, an amount equal to the defense function discretionary reduction calculated pursuant to paragraph (3); and

(ii) for the revised nonsecurity category, an amount equal to the nondefense function discretionary reduction calculated pursuant to paragraph (4).


(B) Fiscal years 2014–2021Except as provided by paragraphs (10), (11), (12), and (13), on the date of the submission of its sequestration preview report for fiscal years 2014 through 2021 pursuant to section 904(c) of this title for each of fiscal years 2014 through 2021, OMB shall reduce the discretionary spending limit—(i) for the revised security category by the amount of the defense function discretionary reduction calculated pursuant to paragraph (3); and

(ii) for the revised nonsecurity category by the amount of the nondefense function discretionary reduction calculated pursuant to paragraph (4).



(6) Implementing direct spending reductions(A) On the date specified in paragraph (2) during each applicable year, OMB shall prepare and the President shall order a sequestration, effective upon issuance, of nonexempt direct spending to achieve the direct spending reduction calculated pursuant to paragraphs (3) and (4). When implementing the sequestration of direct spending pursuant to this paragraph, OMB shall follow the procedures specified in section 935 of this title, the exemptions specified in section 905 of this title, and the special rules specified in section 906 of this title, except that the percentage reduction for the Medicare programs specified in section 906(d) of this title shall not be more than 2 percent for a fiscal year.

(B) On the dates OMB issues its sequestration preview reports for each of fiscal years 2022 through 2030, pursuant to section 904(c) of this title, the President shall order a sequestration, effective upon issuance such that—(i) the percentage reduction for nonexempt direct spending for the defense function is the same percent as the percentage reduction for nonexempt direct spending for the defense function for fiscal year 2021 calculated under paragraph (3)(B); and

(ii) the percentage reduction for nonexempt direct spending for nondefense functions is the same percent as the percentage reduction for nonexempt direct spending for nondefense functions for fiscal year 2021 calculated under paragraph (4)(B).


(C) Notwithstanding the 2 percent limit specified in subparagraph (A) for payments for the Medicare programs specified in section 906(d) of this title, the sequestration order of the President under such subparagraph for fiscal year 2030 shall be applied to such payments so that—(i) with respect to the first 5 ½ months in which such order is effective for such fiscal year, the payment reduction shall be 2.0 percent;

(ii) with respect to the 6-month period beginning on the day after the last day of the period described in clause (i) in which such order is so effective for such fiscal year, the payment reduction shall be 4.0 percent; and

(iii) with respect to the remaining ½ month in which such order is so effective for such fiscal year, the payment reduction shall be 0.0 percent.



(7) Adjustment for MedicareIf the percentage reduction for the Medicare programs would exceed 2 percent for a fiscal year in the absence of paragraph (6), OMB shall increase the reduction for all other discretionary appropriations and direct spending under paragraph (4) by a uniform percentage to a level sufficient to achieve the reduction required by paragraph (4) in the non-defense function.


(8) Implementation of reductionsAny reductions imposed under this section shall be implemented in accordance with section 906(k) of this title.


(9) ReportOn the dates specified in paragraph (2), OMB shall submit a report to Congress containing information about the calculations required under this section, the adjusted discretionary spending limits, a listing of the reductions required for each nonexempt direct spending account, and any other data and explanations that enhance public understanding of this title 11 See References in Text note below. and actions taken under it.


(10) Implementing direct spending reductions for fiscal years 2014 and 2015(A) OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 901(c) of this title revising the discretionary spending limits for fiscal years 2014 and 2015 by the Bipartisan Budget Act of 2013.

(B) Paragraph (5)(B) shall not be implemented for fiscal years 2014 and 2015.


(11) Implementing direct spending reductions for fiscal years 2016 and 2017(A) OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 901(c) of this title revising the discretionary spending limits for fiscal years 2016 and 2017 by the Bipartisan Budget Act of 2015.

(B) Paragraph (5)(B) shall not be implemented for fiscal years 2016 and 2017.


(12) Implementing direct spending reductions for fiscal years 2018 and 2019(A) OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 901(c) of this title revising the discretionary spending limits for fiscal years 2018 and 2019 by the Bipartisan Budget Act of 2018.

(B) Paragraph (5)(B) shall not be implemented for fiscal years 2018 and 2019.


(13) Implementing direct spending reductions for fiscal years 2020 and 2021(A) OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 901(c) of this title revising the discretionary spending limits for fiscal years 2020 and 2021 by the Bipartisan Budget Act of 2019.

(B) Paragraph (5)(B) shall not be implemented for fiscal years 2020 and 2021.


(Pub. L. 99–177, title II, § 251A, as added Pub. L. 112–25, title III, § 302(a), Aug. 2, 2011, 125 Stat. 256; amended Pub. L. 112–240, title IX, § 901(a), (c), Jan. 2, 2013, 126 Stat. 2370; Pub. L. 113–67, div. A, title I, § 101(b), (c), (d)(2), div. B, title II, § 1205, Dec. 26, 2013, 127 Stat. 1167, 1168, 1200; Pub. L. 113–82, § 1, Feb. 15, 2014, 128 Stat. 1009; Pub. L. 113–93, title II, § 222, Apr. 1, 2014, 128 Stat. 1077; Pub. L. 114–74, title I, § 101(b), (c), Nov. 2, 2015, 129 Stat. 586; Pub. L. 115–123, div. C, title I, § 30101(b), (c), Feb. 9, 2018, 132 Stat. 123; Pub. L. 116–37, title I, § 101(d), title IV, § 402, Aug. 2, 2019, 133 Stat. 1050, 1058; Pub. L. 116–136, div. A, title III, § 3709(b), Mar. 27, 2020, 134 Stat. 422; Pub. L. 117–7, § 1(b), Apr. 14, 2021, 135 Stat. 251.)

Editorial Notes

References in TextSection 401(b)(3)(B)(i)(II) of the Budget Control Act of 2011, referred to in par. (1)(B), is section 401(b)(3)(B)(i)(II) of title IV of Pub. L. 112–25, which is set out in a note under section 900 of this title.
This title, referred to in par. (9), means title II (§ 200 et seq.) of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, known as the Balanced Budget and Emergency Deficit Control Act of 1985. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
The Bipartisan Budget Act of 2013, referred to in par. (10)(A), is div. A of Pub. L. 113–67, Dec. 26, 2013, 127 Stat. 1165. For complete classification of this Act to the Code, see Short Title of 2013 Amendment note set out under section 900 of this title and Tables.
The Bipartisan Budget Act of 2015, referred to in par. (11)(A), is Pub. L. 114–74, Nov. 2, 2015, 129 Stat. 584. For complete classification of this Act to the Code, see Short Title of 2015 Amendment note set out under section 1 of Title 26, Internal Revenue Code, and Tables.
The Bipartisan Budget Act of 2018, referred to in par. (12)(A), is Pub. L. 115–123, Feb. 9, 2018, 132 Stat. 64. For complete classification of this Act to the Code, see Short Title of 2018 Amendment note set out under section 1305 of Title 42, The Public Health and Welfare, and Tables.
The Bipartisan Budget Act of 2019, referred to in par. (13)(A), is Pub. L. 116–37, Aug. 2, 2019, 133 Stat. 1049. For complete classification of this Act to the Code, see Short Title of 2019 Amendment note set out under section 900 of this title and Tables.

Prior ProvisionsA prior section 901a, Pub. L. 99–177, title II, § 251A, as added Pub. L. 103–322, title XXXI, § 310001(g)(1), Sept. 13, 1994, 108 Stat. 2104, related to sequestration with respect to Violent Crime Reduction Trust Fund, prior to repeal by Pub. L. 105–33, title X, § 10204(a)(1), Aug. 5, 1997, 111 Stat. 702.

Amendments2021—Par. (6)(C)(i). Pub. L. 117–7, § 1(b)(1), substituted “first 5 ½ months” for “first 6 months” and “2.0 percent” for “4.0 percent” and struck out “and” at end.
Par. (6)(C)(ii). Pub. L. 117–7, § 1(b)(2), substituted “6-month period beginning on the day after the last day of the period described in clause (i)” for “second 6 months” and “4.0 percent; and” for “0.0 percent.”
Par. (6)(C)(iii). Pub. L. 117–7, § 1(b)(3), added cl. (iii).
2020—Par. (6)(B). Pub. L. 116–136, § 3709(b)(1), substituted “through 2030” for “through 2029” in introductory provisions.
Par. (6)(C). Pub. L. 116–136, § 3709(b)(2), substituted “fiscal year 2030” for “fiscal year 2029” in introductory provisions.
2019—Par. (5)(B). Pub. L. 116–37, § 101(d)(1), substituted “(12), and (13)” for “and (12)” in introductory provisions.
Par. (6)(B). Pub. L. 116–37, § 402(1), substituted “fiscal years 2022 through 2029” for “fiscal years 2022 through 2027” in introductory provisions.
Par. (6)(C). Pub. L. 116–37, § 402(2), substituted “fiscal year 2029” for “fiscal year 2027” in introductory provisions.
Par. (13). Pub. L. 116–37, § 101(d)(2), added par. (13).
2018—Par. (5)(B). Pub. L. 115–123, § 30101(b)(1), substituted “, (11), and (12)” for “and (11)” in introductory provisions.
Par. (6)(B). Pub. L. 115–123, § 30101(c)(1), substituted “for each of fiscal years 2022 through 2027” for “for fiscal year 2022, for fiscal year 2023, for fiscal year 2024, and for fiscal year 2025” in introductory provisions.
Par. (6)(C). Pub. L. 115–123, § 30101(c)(2), substituted “fiscal year 2027” for “fiscal year 2025” in introductory provisions.
Par. (12). Pub. L. 115–123, § 30101(b)(2), added par. (12).
2015—Par. (5)(B). Pub. L. 114–74, § 101(b)(1), substituted “paragraphs (10) and (11)” for “paragraph (10)”.
Par. (6)(B). Pub. L. 114–74, § 101(c)(1), in introductory provisions, substituted “for fiscal year 2024, and for fiscal year 2025” for “and for fiscal year 2024”.
Par. (6)(C), (D). Pub. L. 114–74, § 101(c)(2), (3), redesignated subpar. (D) as (C), substituted “fiscal year 2025” for “fiscal year 2024” in introductory provisions, and struck out former subpar. (C) which read as follows: “Notwithstanding the 2 percent limit specified in subparagraph (A) for payments for the Medicare programs specified in section 906(d) of this title, the sequestration order of the President under such subparagraph for fiscal year 2023 shall be applied to such payments so that—
“(i) with respect to the first 6 months in which such order is effective for such fiscal year, the payment reduction shall be 2.90 percent; and
“(ii) with respect to the second 6 months in which such order is so effective for such fiscal year, the payment reduction shall be 1.11 percent.”
Par. (11). Pub. L. 114–74, § 101(b)(2), added par. (11).
2014—Par. (6)(B). Pub. L. 113–82 substituted “, for fiscal year 2023, and for fiscal year 2024” for “and for fiscal year 2023”.
Par. (6)(D). Pub. L. 113–93 added subpar. (D).
2013—Pub. L. 113–67, § 101(d)(2)(A), in introductory provisions substituted “Discretionary appropriations and direct spending accounts shall be reduced in accordance with this section as follows:” for “Unless a joint committee bill achieving an amount greater than $1,200,000,000,000 in deficit reduction as provided in section 401(b)(3)(B)(i)(II) of the Budget Control Act of 2011 is enacted by January 15, 2012, the discretionary spending limits listed in section 901(c) of this title shall be revised, and discretionary appropriations and direct spending shall be reduced, as follows:”.
Par. (1). Pub. L. 113–67, § 101(d)(2)(B), (C), redesignated par.(3) as (1) and struck out former par. (1) which defined “revised security category” as discretionary appropriations in budget function 050 and “revised nonsecurity category” as discretionary appropriations other than in budget function 050.
Par. (2). Pub. L. 113–67, § 101(d)(2)(B)–(D), redesignated par. (4) as (2), substituted “paragraph (1)” for “paragraph (3)”, and struck out former par. (2) which revised discretionary spending limits under section 901(c) of this title for fiscal years 2013 through 2021.
Par. (3). Pub. L. 113–67, § 101(d)(2)(C), (E), redesignated par. (5) as (3) and substituted “paragraph (2)” for “paragraph (4)” in two places. Former par. (3) redesignated (1).
Par. (3)(E). Pub. L. 112–240, § 901(a), added subpar. (E).
Par. (4). Pub. L. 113–67, § 101(d)(2)(C), (F), redesignated par. (6) as (4) and substituted “paragraph (2)” for “paragraph (4)” in two places. Former par. (4) redesignated (2).
Pub. L. 112–240, § 901(c)(1), substituted “March 1, 2013” for “January 2, 2013”.
Par. (5). Pub. L. 113–67, § 101(d)(2)(C), (G), redesignated par. (7) as (5) and substituted “paragraph (3)” for “paragraph (5)” in two places and “paragraph (4)” for “paragraph (6)” in two places. Former par. (5) redesignated (3).
Par. (5)(B). Pub. L. 113–67, § 101(b)(2), substituted “Except as provided by paragraph (10), on” for “On” in introductory provisions.
Par. (6). Pub. L. 113–67, § 101(d)(2)(C), (H), redesignated par. (8) as (6) and, in subpar. (A), substituted “paragraph (2)” for “paragraph (4)” and “paragraphs (3) and (4)” for “paragraphs (5) and (6)”. Former par. (6) redesignated (4).
Pub. L. 113–67, § 101(c), designated existing provisions as subpar. (A) and added subpar. (B).
Par. (6)(C). Pub. L. 113–67, § 1205, added subpar. (C).
Par. (7). Pub. L. 113–67, § 101(d)(2)(C), (I), redesignated par. (9) as (7), substituted “paragraph (6)” for “paragraph (8)”, and substituted “paragraph (4)” for “paragraph (6)” in two places. Former par. (7) redesignated (5).
Par. (7)(A). Pub. L. 112–240, § 901(c)(2), substituted “March 1, 2013” for “January 2, 2013” in introductory provisions.
Par. (8). Pub. L. 113–67, § 101(d)(2)(C), redesignated par. (10) as (8). Former par. (8) redesignated (6).
Par. (9). Pub. L. 113–67, § 101(d)(2)(C), (J), redesignated par. (11) as (9) and substituted “paragraph (2)” for “paragraph (4)”. Former par. (9) redesignated (7).
Par. (10). Pub. L. 113–67, § 101(b)(1), added par. (10). Former par. (10) redesignated (8).
Par. (11). Pub. L. 113–67, § 101(d)(2)(C), redesignated par. (11) as (9).

Statutory Notes and Related Subsidiaries
Temporary Suspension of Medicare SequestrationPub. L. 116–136, div. A, title III, § 3709(a), Mar. 27, 2020, 134 Stat. 421, as amended by Pub. L. 116–260, div. N, title I, § 102(a), Dec. 27, 2020, 134 Stat. 1950; Pub. L. 117–7, § 1(a)(1), Apr. 14, 2021, 135 Stat. 251, provided that: “During the period beginning on May 1, 2020 and ending on December 31, 2021, the Medicare programs under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) shall be exempt from reduction under any sequestration order issued before, on, or after the date of enactment of this Act [Mar. 27, 2020].”

[Pub. L. 117–7, § 1(a)(2), Apr. 14, 2021, 135 Stat. 251, provided that: “The amendment made by paragraph (1) [amending section 3709(a) of Pub. L. 116–136, set out above] shall take effect as if enacted as part of the CARES Act (Public Law 116–136).”
]
[Pub. L. 116–260, div. N, title I, § 102(b), Dec. 27, 2020, 134 Stat. 1950, provided that: “The amendment made by subsection (a) [amending section 3709(a) of Pub. L. 116–136, set out above] shall take effect as if enacted as part of the CARES Act (Public Law 116–136).”
]

2013 SequesterPub. L. 112–240, title IX, § 901(e), Jan. 2, 2013, 126 Stat. 2370, provided that: 
“On March 1, 2013, the President shall order a sequestration for fiscal year 2013 pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 901a], as amended by this section, pursuant to which, only for the purposes of the calculation in sections 251A(5)(A), 251A(6)(A), and 251A(7)(A), section 251(c)(2) [former 2 U.S.C. 901(c)(2)] shall be applied as if it read as follows:
“ ‘(2) For fiscal year 2013—
“ ‘(A) for the security category, $544,000,000,000 in budget authority; and
“ ‘(B) for the nonsecurity category, $499,000,000,000 in budget authority;’.”



Executive Documents

Sequestration Order for Fiscal Year 2021 Pursuant to Section 251A of the Balanced Budget and Emergency Deficit Control Act, as Amended
Order of President of the United States, dated Feb. 10, 2020, 85 F.R. 8129, provided:
By the authority vested in me as President by the laws of the United States of America, and in accordance with section 251A of the Balanced Budget and Emergency Deficit Control Act (the “Act”), as amended, 2 U.S.C. 901a, I hereby order that, on October 1, 2020, direct spending budgetary resources for fiscal year 2021 in each non-exempt budget account be reduced by the amount calculated by the Office of Management and Budget in its report to the Congress of February 10, 2020.
All sequestrations shall be made in strict accordance with the requirements of section 251A of the Act and the specifications of the Office of Management and Budget’s report of February 10, 2020, prepared pursuant to section 251A(9) of the Act.

Donald J. Trump.

Sequestration orders pursuant to this section for prior fiscal years were contained in the following:
2020—Order of President of the United States, dated Mar. 18, 2019, 84 F.R. 10401.
2019—Order of President of the United States, dated Feb. 12, 2018, 83 F.R. 6789.
2018—Order of President of the United States, dated May 23, 2017, 82 F.R. 24209.
2017—Order of President of the United States, dated Feb. 9, 2016, 81 F.R. 7693.
2016—Order of President of the United States, dated Feb. 2, 2015, 80 F.R. 6645.
2015—Order of President of the United States, dated Mar. 10, 2014, 79 F.R. 14365.
2014—Order of President of the United States, dated Apr. 10, 2013, 78 F.R. 22409.
2013—Order of President of the United States, dated Mar. 1, 2013, 78 F.R. 14633.



§ 902. Enforcing pay-as-you-go(a) PurposeThe purpose of this section is to assure that any legislation enacted before October 1, 2002, affecting direct spending or receipts that increases the deficit will trigger an offsetting sequestration.


(b) Sequestration(1) TimingNot later than 15 calendar days after the date Congress adjourns to end a session and on the same day as a sequestration (if any) under section 901 or 903 of this title, there shall be a sequestration to offset the amount of any net deficit increase caused by all direct spending and receipts legislation enacted before October 1, 2002, as calculated under paragraph (2).


(2) Calculation of deficit increaseOMB shall calculate the amount of deficit increase or decrease by adding—(A) all OMB estimates for the budget year of direct spending and receipts legislation transmitted under subsection (d);

(B) the estimated amount of savings in direct spending programs applicable to the budget year resulting from the prior year’s sequestration under this section or section 903 of this title, if any, as published in OMB’s final sequestration report for that prior year; and

(C) any net deficit increase or decrease in the current year resulting from all OMB estimates for the current year of direct spending and receipts legislation transmitted under subsection (d) that were not reflected in the final OMB sequestration report for the current year.



(c) Eliminating a deficit increase(1) The amount required to be sequestered in a fiscal year under subsection (b) shall be obtained from non-exempt direct spending accounts from actions taken in the following order:(A) FirstAll reductions in automatic spending increases specified in section 906(a) 11 See References in Text note below. of this title shall be made.


(B) SecondIf additional reductions in direct spending accounts are required to be made, the maximum reductions permissible under sections 906(b) of this title (guaranteed and direct student loans) and 906(c) 1 of this title (foster care and adoption assistance) shall be made.


(C) Third(i) If additional reductions in direct spending accounts are required to be made, each remaining non-exempt direct spending account shall be reduced by the uniform percentage necessary to make the reductions in direct spending required by subsection (b); except that the medicare programs specified in section 906(d) of this title shall not be reduced by more than 4 percent and the uniform percentage applicable to all other direct spending programs under this paragraph shall be increased (if necessary) to a level sufficient to achieve the required reduction in direct spending.

(ii) For purposes of determining reductions under clause (i), outlay reductions (as a result of sequestration of Commodity Credit Corporation commodity price support contracts in the fiscal year of a sequestration) that would occur in the following fiscal year shall be credited as outlay reductions in the fiscal year of the sequestration.



(2) For purposes of this subsection, accounts shall be assumed to be at the level in the baseline.


(d) Estimates(1) CBO estimatesAs soon as practicable after Congress completes action on any direct spending or receipts legislation, CBO shall provide an estimate to OMB of that legislation.


(2) OMB estimatesNot later than 7 calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any direct spending or receipts legislation, OMB shall transmit a report to the House of Representatives and to the Senate containing—(A) the CBO estimate of that legislation;

(B) an OMB estimate of that legislation using current economic and technical assumptions; and

(C) an explanation of any difference between the 2 estimates.


(3) Significant differencesIf during the preparation of the report under paragraph (2) OMB determines that there is a significant difference between the OMB and CBO estimates, OMB shall consult with the Committees on the Budget of the House of Representatives and the Senate regarding that difference and that consultation, to the extent practicable, shall include written communication to such committees that affords such committees the opportunity to comment before the issuance of that report.


(4) Scope of estimatesThe estimates under this section shall include the amount of change in outlays or receipts for the current year (if applicable), the budget year, and each outyear excluding any amounts resulting from—(A) full funding of, and continuation of, the deposit insurance guarantee commitment in effect under current estimates; and

(B) emergency provisions as designated under subsection (e).


(5) Scorekeeping guidelinesOMB and CBO, after consultation with each other and the Committees on the Budget of the House of Representatives and the Senate, shall—(A) determine common scorekeeping guidelines; and

(B) in conformance with such guidelines, prepare estimates under this section.



(e) Emergency legislationIf a provision of direct spending or receipts legislation is enacted that the President designates as an emergency requirement and that the Congress so designates in statute, the amounts of new budget authority, outlays, and receipts in all fiscal years resulting from that provision shall be designated as an emergency requirement in the reports required under subsection (d). This subsection shall not apply to direct spending provisions to cover agricultural crop disaster assistance.


(Pub. L. 99–177, title II, § 252, Dec. 12, 1985, 99 Stat. 1072; Pub. L. 100–119, title I, § 102(a), Sept. 29, 1987, 101 Stat. 764; Pub. L. 100–203, title VIII, § 8003(e), Dec. 22, 1987, 101 Stat. 1330–282; Pub. L. 101–508, title XIII, § 13101(a), Nov. 5, 1990, 104 Stat. 1388–581; Pub. L. 103–66, title XIV, § 14003(a), Aug. 10, 1993, 107 Stat. 684; Pub. L. 103–354, title I, § 119(d)(2), Oct. 13, 1994, 108 Stat. 3208; Pub. L. 105–33, title X, § 10205, Aug. 5, 1997, 111 Stat. 702; Pub. L. 113–67, div. A, title I, § 121(1), (2), Dec. 26, 2013, 127 Stat. 1174, 1175.)

Editorial Notes

References in TextSection 906(a) of this title, referred to in subsec. (c)(1)(A), was repealed by Pub. L. 111–139, title I, § 10(a), Feb. 12, 2010, 124 Stat. 21.
Section 906(c) of this title, referred to in subsec. (c)(1)(B), was repealed by Pub. L. 111–139, title I, § 10(c), Feb. 12, 2010, 124 Stat. 22.

Amendments2013—Subsec. (b)(2)(B). Pub. L. 113–67, § 121(1), substituted “applicable to the budget year” for “applicable to budget year”.
Subsec. (c)(1)(C)(i). Pub. L. 113–67, § 121(2), substituted “subsection (b)” for “paragraph (1)”.
1997—Subsec. (a). Pub. L. 105–33, § 10205(1), added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “The purpose of this section is to assure that any legislation (enacted after November 5, 1990) affecting direct spending or receipts that increases the deficit in any fiscal year covered by this Act will trigger an offsetting sequestration.”
Subsec. (b). Pub. L. 105–33, § 10205(1), added subsec. (b) and struck out heading and text of former subsec. (b) which required sequestrations at the end of a session of Congress to offset amount of any net deficit increase in that fiscal year and prior fiscal year caused by all direct spending and receipts legislation enacted after Nov. 5, 1990.
Subsec. (c)(1)(B). Pub. L. 105–33, § 10205(2), inserted “and direct” after “guaranteed”.
Subsec. (d). Pub. L. 105–33, § 10205(3), amended heading and text of subsec. (d) generally. Prior to amendment, text read as follows: “As soon as practicable after Congress completes action on any direct spending or receipts legislation enacted after November 5, 1990, after consultation with the Committees on the Budget of the House of Representatives and the Senate, CBO shall provide OMB with an estimate of the amount of change in outlays or receipts, as the case may be, in each fiscal year through fiscal year 1998 resulting from that legislation. Within 5 calendar days after the enactment of any direct spending or receipts legislation enacted after November 5, 1990, OMB shall transmit a report to the House of Representatives and to the Senate containing such CBO estimate of that legislation, an OMB estimate of the amount of change in outlays or receipts, as the case may be, in each fiscal year through fiscal year 1998 resulting from that legislation, and an explanation of any difference between the two estimates. Those OMB estimates shall be made using current economic and technical assumptions. OMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the House and Senate Committees on the Budget, CBO, and OMB.”
Subsec. (e). Pub. L. 105–33, § 10205(4), struck out “, for any fiscal year from 1991 through 1998,” after “If” and “through 1995” after “receipts in all fiscal years”.
1994—Subsec. (e). Pub. L. 103–354 inserted at end “This subsection shall not apply to direct spending provisions to cover agricultural crop disaster assistance.”
1993—Subsec. (a). Pub. L. 103–66, § 14003(a)(1), which directed the substitution of “Fiscal year 1992–1998 enforcement” for “Fiscal year 1992–1995 enforcement” in heading, was executed by substituting “Fiscal years 1992–1998 enforcement” for “Fiscal years 1992–1995 enforcement”, to reflect the probable intent of Congress.
Subsec. (d). Pub. L. 103–66, § 14003(a)(2), substituted “through fiscal year 1998” for “through fiscal year 1995” in two places.
Subsec. (e). Pub. L. 103–66, § 14003(a)(3), substituted “for any fiscal year from 1991 through 1998” for “for fiscal year 1991, 1992, 1993, 1994, or 1995”.
1990—Pub. L. 101–508 amended section generally, substituting subsecs. (a) to (e) relating to enforcement of pay-as-you-go for former subsecs. (a) to (g) relating to Presidential order.
1987—Pub. L. 100–119 amended section generally to reflect substitution of Director of OMB for Comptroller General as official submitting reports under section 901 of this title and to revise provisions relating to content of Presidential orders issued in accordance with those reports.
Subsec. (c)(2)(F)(ii). Pub. L. 100–203, § 8003(e), substituted “proposed” for “made”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–354, title I, § 119(d)(2), Oct. 13, 1994, 108 Stat. 3208, provided that the amendment made by that section is effective Jan. 1, 1995.

Congressional Budget Office Excepted From Certain RequirementsPub. L. 112–25, title I, § 104(b), Aug. 2, 2011, 125 Stat. 246, provided that: “Sections 252(d)(1), 254(c), 254(f)(3), and 254(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(d)(1), 904(c), (f)(3), (i)] shall not apply to the Congressional Budget Office.”


Reduction of Preexisting Paygo BalancesPub. L. 107–312, § 1, Dec. 2, 2002, 116 Stat. 2456, provided that: “Upon enactment of this Act [Dec. 2, 2002], the Director of the Office of Management and Budget shall reduce any balances of direct spending and receipts legislation for all fiscal years under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] to zero.”


Pay-As-You-Go AdjustmentPub. L. 107–117, div. C, § 102, Jan. 10, 2002, 115 Stat. 2342, provided that in preparing the final sequestration report for fiscal year 2002 required by section 904(f)(3) of this title, the Director of the Office of Management and Budget should change any balance of direct spending and receipts legislation for fiscal years 2001 and 2002 under this section to zero.

Conforming Paygo Scorecard With Transportation Equity Act for 21st CenturyPub. L. 105–178, title VIII, § 8102, June 9, 1998, 112 Stat. 492, as amended by Pub. L. 105–206, title IX, § 9013(c), July 22, 1998, 112 Stat. 865, provided that: “Upon the enactment of this Act [June 9, 1998], the Director of the Office of Management and Budget shall not make any estimates under section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(d)] of changes in direct spending outlays and receipts for any fiscal year resulting from this title [see Tables for classification] or from section 1102 of this Act [former 23 U.S.C. 104 note].”


Reduction of Preexisting Balances and Exclusion of Effects of Pub. L. 105–33 From Paygo ScorecardPub. L. 105–33, title X, § 10213, Aug. 5, 1997, 111 Stat. 712, provided that: 
“Upon the enactment of this Act [Aug. 5, 1997], the Director of the Office of Management and Budget shall—
“(1) reduce any balances of direct spending and receipts legislation for any fiscal year under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] to zero; and

“(2) not make any estimates of changes in direct spending outlays and receipts under subsection (d) of that section for any fiscal year resulting from the enactment of this Act [see Tables for classification] or of the Taxpayer Relief Act of 1997 [Pub. L. 105–34, see Tables for classification].”




Reduction of Direct Spending and Receipts Legislation BalancesPub. L. 103–66, title XIV, § 14003(c), Aug. 10, 1993, 107 Stat. 685, provided that: “Upon enactment of this Act [Aug. 10, 1993], the director of the Office of Management and Budget shall reduce the balances of direct spending and receipts legislation applicable to each fiscal year under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] by an amount equal to the net deficit reduction achieved through the enactment in this Act [see Tables for classification] of direct spending and receipts legislation for that year.”




§ 903. Enforcing deficit targets(a) SequestrationWithin 15 calendar days after Congress adjourns to end a session (other than of the One Hundred First Congress) and on the same day as a sequestration (if any) under section 901 of this title and section 902 of this title, but after any sequestration required by section 901 of this title (enforcing discretionary spending limits) or section 902 of this title (enforcing pay-as-you-go), there shall be a sequestration to eliminate the excess deficit (if any remains) if it exceeds the margin.


(b) Excess deficit; marginThe excess deficit is, if greater than zero, the estimated deficit for the budget year, minus—(1) the maximum deficit amount for that year;

(2) the amounts for that year designated as emergency direct spending or receipts legislation under section 902(e) of this title; and

(3) for any fiscal year in which there is not a full adjustment for technical and economic reestimates, the deposit insurance reestimate for that year, if any, calculated under subsection (h).

The “margin” for fiscal year 1992 or 1993 is zero and for fiscal year 1994 or 1995 is $15,000,000,000.

(c) Dividing sequestrationTo eliminate the excess deficit in a budget year, half of the required outlay reductions shall be obtained from non-exempt defense accounts (accounts designated as function 050 in the President’s fiscal year 1991 budget submission) and half from non-exempt, non-defense accounts (all other non-exempt accounts).


(d) DefenseEach non-exempt defense account shall be reduced by a dollar amount calculated by multiplying the level of sequestrable budgetary resources in that account at that time by the uniform percentage necessary to carry out subsection (c), except that, if any military personnel are exempt, adjustments shall be made under the procedure set forth in section 901(a)(3) of this title.


(e) Non-defenseActions to reduce non-defense accounts shall be taken in the following order:(1) FirstAll reductions in automatic spending increases under section 906(a) 11 See References in Text note below. of this title shall be made.


(2) SecondIf additional reductions in non-defense accounts are required to be made, the maximum reduction permissible under sections 906(b) of this title (guaranteed student loans) and 906(c) 1 of this title (foster care and adoption assistance) shall be made.


(3) Third(A) If additional reductions in non-defense accounts are required to be made, each remaining non-exempt, non-defense account shall be reduced by the uniform percentage necessary to make the reductions in non-defense outlays required by subsection (c), except that—(i) the medicare program specified in section 906(d) of this title shall not be reduced by more than 2 percent in total including any reduction of less than 2 percent made under section 902 of this title or, if it has been reduced by 2 percent or more under section 902 of this title, it may not be further reduced under this section; and

(ii) the health programs set forth in section 906(e) of this title shall not be reduced by more than 2 percent in total (including any reduction made under section 901 of this title),

and the uniform percent applicable to all other programs under this subsection shall be increased (if necessary) to a level sufficient to achieve the required reduction in non-defense outlays.

(B) For purposes of determining reductions under subparagraph (A), outlay reduction (as a result of sequestration of Commodity Credit Corporation commodity price support contracts in the fiscal year of a sequestration) that would occur in the following fiscal year shall be credited as outlay reductions in the fiscal year of the sequestration.



(f) Baseline assumptions; part-year appropriations(1) Budget assumptionsFor purposes of subsections (b), (c), (d), and (e), accounts shall be assumed to be at the level in the baseline minus any reductions required to be made under sections 901 and 902 of this title.


(2) Part-year appropriationsIf, on the date specified in subsection (a), there is in effect an Act making or continuing appropriations for part of a fiscal year for any non-exempt budget account, then the dollar sequestration calculated for that account under subsection (d) or (e), as applicable, shall be subtracted from—(A) the annualized amount otherwise available by law in that account under that or a subsequent part-year appropriation; and

(B) when a full-year appropriation for that account is enacted, from the amount otherwise provided by the full-year appropriation; except that the amount to be sequestered from that account shall be reduced (but not below zero) by the savings achieved by that appropriation when the enacted amount is less than the baseline for that account.



(g) Adjustments to maximum deficit amounts(1) Adjustments(A) When the President submits the budget for fiscal year 1992, the maximum deficit amounts for fiscal years 1992, 1993, 1994, and 1995 shall be adjusted to reflect up-to-date reestimates of economic and technical assumptions and any changes in concepts or definitions. When the President submits the budget for fiscal year 1993, the maximum deficit amounts for fiscal years 1993, 1994, and 1995 shall be further adjusted to reflect up-to-date reestimates of economic and technical assumptions and any changes in concepts or definitions.

(B) When submitting the budget for fiscal year 1994, the President may choose to adjust the maximum deficit amounts for fiscal years 1994 and 1995 to reflect up-to-date reestimates of economic and technical assumptions. If the President chooses to adjust the maximum deficit amount when submitting the fiscal year 1994 budget, the President may choose to invoke the same adjustment procedure when submitting the budget for fiscal year 1995. In each case, the President must choose between making no adjustment or the full adjustment described in paragraph (2). If the President chooses to make that full adjustment, then those procedures for adjusting discretionary spending limits described in sections 901(b)(1)(C) 1 and 901(b)(2)(E) 1 of this title, otherwise applicable through fiscal year 1993 or 1994 (as the case may be), shall be deemed to apply for fiscal year 1994 (and 1995 if applicable).

(C) When the budget for fiscal year 1994 or 1995 is submitted and the sequestration reports for those years under section 904 of this title are made (as applicable), if the President does not choose to make the adjustments set forth in subparagraph (B), the maximum deficit amount for that fiscal year shall be adjusted by the amount of the adjustment to discretionary spending limits first applicable for that year (if any) under section 901(b) of this title.

(D) For each fiscal year the adjustments required to be made with the submission of the President’s budget for that year shall also be made when OMB submits the sequestration update report and the final sequestration report for that year, but OMB shall continue to use the economic and technical assumptions in the President’s budget for that year.

Each adjustment shall be made by increasing or decreasing the maximum deficit amounts set forth in section 665 1 of this title.

(2) Calculations of adjustmentsThe required increase or decrease shall be calculated as follows:(A) The baseline deficit or surplus shall be calculated using up-to-date economic and technical assumptions, using up-to-date concepts and definitions, and, in lieu of the baseline levels of discretionary appropriations, using the discretionary spending limits set forth in section 665 1 of this title as adjusted under section 901 of this title.

(B) The net deficit increase or decrease caused by all direct spending and receipts legislation enacted after November 5, 1990 (after adjusting for any sequestration of direct spending accounts) shall be calculated for each fiscal year by adding—(i) the estimates of direct spending and receipts legislation transmitted under section 902(d) of this title applicable to each such fiscal year; and

(ii) the estimated amount of savings in direct spending programs applicable to each such fiscal year resulting from the prior year’s sequestration under this section or section 902 of this title of direct spending, if any, as contained in OMB’s final sequestration report for that year.


(C) The amount calculated under subparagraph (B) shall be subtracted from the amount calculated under subparagraph (A).

(D) The maximum deficit amount set forth in section 665 1 of this title shall be subtracted from the amount calculated under subparagraph (C).

(E) The amount calculated under subparagraph (D) shall be the amount of the adjustment required by paragraph (1).



(h) Treatment of deposit insurance(1) Initial estimatesThe initial estimates of the net costs of federal deposit insurance for fiscal year 1994 and fiscal year 1995 (assuming full funding of, and continuation of, the deposit insurance guarantee commitment in effect on the date of the submission of the budget for fiscal year 1993) shall be set forth in that budget.


(2) ReestimatesFor fiscal year 1994 and fiscal year 1995, the amount of the reestimate of deposit insurance costs shall be calculated by subtracting the amount set forth under paragraph (1) for that year from the current estimate of deposit insurance costs (but assuming full funding of, and continuation of, the deposit insurance guarantee commitment in effect on the date of submission of the budget for fiscal year 1993).



(Pub. L. 99–177, title II, § 253, Dec. 12, 1985, 99 Stat. 1078; Pub. L. 100–119, title I, § 103, Sept. 29, 1987, 101 Stat. 775; Pub. L. 101–508, title XIII, § 13101(a), Nov. 5, 1990, 104 Stat. 1388–583.)

Editorial Notes

References in TextSection 906(a) of this title, referred to in subsec. (e)(1), was repealed by Pub. L. 111–139, title I, § 10(a), Feb. 12, 2010, 124 Stat. 21.
Section 906(c) of this title, referred to in subsec. (e)(2), was repealed by Pub. L. 111–139, title I, § 10(c), Feb. 12, 2010, 124 Stat. 22.
Section 901(b) of this title, referred to in subsec. (g)(1)(B), was amended by Pub. L. 105–33, title X, § 10203(a)(4), Aug. 5, 1997, 111 Stat. 699; Pub. L. 105–178, title VIII, § 8101(d), June 9, 1998, 112 Stat. 490; Pub. L. 109–59, title VIII, § 8002, Aug. 10, 2005, 119 Stat. 1916; and Pub. L. 112–25, title I, § 101, Aug. 2, 2011, 125 Stat. 241, and as so amended, no longer contains par. (1)(C) or (2)(E).
Section 665 of this title, referred to in subsec. (g)(1), (2)(A), (D), was repealed by Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695.

Codification
November 5, 1990, referred to in subsec. (g)(2)(B), was in the original “the date of enactment of this section”, which was translated as meaning the date of enactment of Pub. L. 101–508, which amended this section generally, to reflect the probable intent of Congress.

Amendments1990—Pub. L. 101–508 amended section generally, substituting provisions relating to enforcement of deficit targets for provisions relating to compliance report by Comptroller General.
1987—Pub. L. 100–119 amended section generally, designating existing provisions as par. (1), substituting “(or December 15, 1987, in the case of the fiscal year 1988)” for “(or on or before April 1, 1986, in the case of the fiscal year 1986)”, and adding pars. (2) and (3).



§ 904. Reports and orders(a) TimetableThe timetable with respect to this subchapter for any budget year is as follows:






Date:Action to be completed:


January 21Notification regarding optional adjustment of maximum deficit amount.
5 days before the President’s budget submissionCBO sequestration preview report.
The President’s budget submissionOMB sequestration preview report.
August 10Notification regarding military personnel.
August 15CBO sequestration update report.
August 20OMB sequestration update report.
10 days after end of sessionCBO final sequestration report.
15 days after end of sessionOMB final sequestration report; Presidential order.




(b) Submission and availability of reportsEach report required by this section shall be submitted, in the case of CBO, to the House of Representatives, the Senate and OMB and, in the case of OMB, to the House of Representatives, the Senate, and the President on the day it is issued. On the following day a notice of the report shall be printed in the Federal Register.


(c) Sequestration preview reports(1) Reporting requirementOn the dates specified in subsection (a), OMB and CBO shall issue a preview report regarding discretionary, pay-as-you-go, and deficit sequestration based on laws enacted through those dates.


(2) Discretionary sequestration reportThe preview reports shall set forth estimates for the current year and each subsequent year through 2021 of the applicable discretionary spending limits for each category and an explanation of any adjustments in such limits under section 901 of this title.


(3) Pay-as-you-go sequestration reportsThe preview reports shall set forth, for the current year and the budget year, estimates for each of the following:(A) The amount of net deficit increase or decrease, if any, calculated under section 902(b) of this title.

(B) A list identifying each law enacted and sequestration implemented after November 5, 1990, included in the calculation of the amount of deficit increase or decrease and specifying the budgetary effect of each such law.

(C) The sequestration percentage or (if the required sequestration percentage is greater than the maximum allowable percentage for medicare) percentages necessary to eliminate a deficit increase under section 902(c) of this title.


(4) Deficit sequestration reportsThe preview reports shall set forth for the budget year estimates for each of the following:(A) The maximum deficit amount, the estimated deficit calculated under section 903(b) of this title, the excess deficit, and the margin.

(B) The amount of reductions required under section 902 of this title, the excess deficit remaining after those reductions have been made, and the amount of reductions required from defense accounts and the reductions required from non-defense accounts.

(C) The sequestration percentage necessary to achieve the required reduction in defense accounts under section 903(d) of this title.

(D) The reductions required under sections 903(e)(1) and 903(e)(2) of this title.

(E) The sequestration percentage necessary to achieve the required reduction in non-defense accounts under section 903(e)(3) of this title.

The CBO report need not set forth the items other than the maximum deficit amount for fiscal year 1992, 1993, or any fiscal year for which the President notifies the House of Representatives and the Senate that he will adjust the maximum deficit amount under the option under section 903(g)(1)(B) of this title.

(5) Explanation of differencesThe OMB reports shall explain the differences between OMB and CBO estimates for each item set forth in this subsection.



(d) Notification regarding military personnelOn or before the date specified in subsection (a), the President shall notify the Congress of the manner in which he intends to exercise flexibility with respect to military personnel accounts under section 905(f) of this title.


(e) Sequestration update reportsOn the dates specified in subsection (a), OMB and CBO shall issue a sequestration update report, reflecting laws enacted through those dates, containing all of the information required in the sequestration preview reports. This report shall also contain a preview estimate of the adjustment for disaster funding for the upcoming fiscal year.


(f) Final sequestration reports(1) Reporting requirementOn the dates specified in subsection (a), OMB and CBO shall issue a final sequestration report, updated to reflect laws enacted through those dates.


(2) Discretionary sequestration reportsThe final reports shall set forth estimates for each of the following:(A) For the current year and each subsequent year through 2021 the applicable discretionary spending limits for each category and an explanation of any adjustments in such limits under section 901 of this title, including a final estimate of the adjustment for disaster funding.

(B) For the current year and the budget year the estimated new budget authority and outlays for each category and the breach, if any, in each category.

(C) For each category for which a sequestration is required, the sequestration percentages necessary to achieve the required reduction.

(D) For the budget year, for each account to be sequestered, estimates of the baseline level of sequestrable budgetary resources and resulting outlays and the amount of budgetary resources to be sequestered and resulting outlay reductions.


(3) Pay-as-you-go and deficit sequestration reportsThe final reports shall contain all the information required in the pay-as-you-go and deficit sequestration preview reports. In addition, these reports shall contain, for the budget year, for each account to be sequestered, estimates of the baseline level of sequestrable budgetary resources and resulting outlays and the amount of budgetary resources to be sequestered and resulting outlay reductions. The reports shall also contain estimates of the effects on outlays of the sequestration in each outyear for direct spending programs.


(4) Explanation of differencesThe OMB report shall explain any differences between OMB and CBO estimates of the amount of any net deficit change calculated under section 902(b) of this title, any excess deficit, any breach, and any required sequestration percentage. The OMB report shall also explain differences in the amount of sequesterable 11 So in original. Probably should be “sequestrable”. resources for any budget account to be reduced if such difference is greater than $5,000,000.


(5) Presidential orderOn the date specified in subsection (a), if in its final sequestration report OMB estimates that any sequestration is required, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance.



(g) Within-session sequestration reports and orderIf an appropriation for a fiscal year in progress is enacted (after Congress adjourns to end the session for that budget year and before July 1 of that fiscal year) that causes a breach, 10 days later CBO shall issue a report containing the information required in paragraph (f)(2). Fifteen days after enactment, OMB shall issue a report containing the information required in paragraphs (f)(2) and (f)(4). On the same day as the OMB report, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance.


(h) GAO compliance reportUpon request of the Committee on the Budget of the House of Representatives or the Senate, the Comptroller General shall submit to the Congress and the President a report on—(1) the extent to which each order issued by the President under this section complies with all of the requirements contained in this subchapter, either certifying that the order fully and accurately complies with such requirements or indicating the respects in which it does not; and

(2) the extent to which each report issued by OMB or CBO under this section complies with all of the requirements contained in this subchapter, either certifying that the report fully and accurately complies with such requirements or indicating the respects in which it does not.


(i) Low-growth reportAt any time, CBO shall notify the Congress if—(1) during the period consisting of the quarter during which such notification is given, the quarter preceding such notification, and the 4 quarters following such notification, CBO or OMB has determined that real economic growth is projected or estimated to be less than zero with respect to each of any 2 consecutive quarters within such period; or

(2) the most recent of the Department of Commerce’s advance preliminary or final reports of actual real economic growth indicate that the rate of real economic growth for each of the most recently reported quarter and the immediately preceding quarter is less than one percent.


(j) Economic and technical assumptionsIn all reports required by this section, OMB shall use the same economic and technical assumptions as used in the most recent budget submitted by the President under section 1105(a) of title 31.


(Pub. L. 99–177, title II, § 254, Dec. 12, 1985, 99 Stat. 1078; Pub. L. 100–119, title I, §§ 102(b)(1), 106(e)(2), Sept. 29, 1987, 101 Stat. 773, 781; Pub. L. 101–508, title XIII, § 13101(a), Nov. 5, 1990, 104 Stat. 1388–586; Pub. L. 103–66, title XIV, §§ 14002(c)(2), 14003(b), Aug. 10, 1993, 107 Stat. 684, 685; Pub. L. 103–322, title XXXI, § 310001(g)(2), Sept. 13, 1994, 108 Stat. 2105; Pub. L. 104–316, title I, § 102(d), Oct. 19, 1996, 110 Stat. 3828; Pub. L. 105–33, title X, § 10206, Aug. 5, 1997, 111 Stat. 704; Pub. L. 112–25, title I, § 103, Aug. 2, 2011, 125 Stat. 246; Pub. L. 113–67, div. A, title I, § 121(3), (4), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes
Codification
November 5, 1990, referred to in subsec. (c)(3)(B), was in the original “the date of enactment of this section”, which was translated as meaning the date of enactment of Pub. L. 101–508, which amended this section generally, to reflect the probable intent of Congress.

Amendments2013—Subsec. (c)(3)(A). Pub. L. 113–67, § 121(3), substituted “section 902(b)” for “subsection 902(b)”.
Subsec. (f)(4). Pub. L. 113–67, § 121(4), substituted “section 902(b)” for “subsection 902(b)”.
2011—Subsec. (c)(2). Pub. L. 112–25, § 103(1), substituted “2021” for “2002”.
Subsec. (e). Pub. L. 112–25, § 103(2), added “This report shall also contain a preview estimate of the adjustment for disaster funding for the upcoming fiscal year.” at end.
Subsec. (f)(2)(A). Pub. L. 112–25, § 103(3), substituted “2021” for “2002” and inserted “, including a final estimate of the adjustment for disaster funding” before period at end.
1997—Subsec. (c). Pub. L. 105–33, § 10206(1), (2), redesignated subsec. (d) as (c), substituted “2002” for “1998” in par. (2), and struck out heading and text of former subsec. (c). Text read as follows: “With respect to budget year 1994 or 1995, on the date specified in subsection (a) of this section the President shall notify the House of Representatives and the Senate of his decision regarding the optional adjustment of the maximum deficit amount (as allowed under section 903(g)(1)(B) of this title).”
Subsec. (d). Pub. L. 105–33, § 10206(1), (3), redesignated subsec. (e) as (d) and substituted “section 905(f)” for “section 905(h)”. Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 105–33, § 10206(1), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 105–33, § 10206(1), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (f)(2)(A). Pub. L. 105–33, § 10206(4)(A), substituted “2002” for “1998”.
Subsec. (f)(3). Pub. L. 105–33, § 10206(4)(B), struck out “through 1998” after “each outyear”.
Subsec. (f)(4) to (6). Pub. L. 105–33, § 10206(4)(C), redesignated pars. (5) and (6) as (4) and (5), respectively, and struck out heading and text of former par. (4). Text read as follows: “The final reports shall set forth for the budget year estimates for each of the following:
“(A) The amount of budget authority appropriated from the Violent Crime Reduction Trust Fund and outlays resulting from those appropriations.
“(B) The sequestration percentage and reductions, if any, required under section 901a of this title.”
Subsec. (g). Pub. L. 105–33, § 10206(1), (5), redesignated subsec. (h) as (g) and substituted “paragraph (f)(2)” for “paragraph (g)(2)” and “paragraphs (f)(2) and (f)(4)” for “paragraphs (g)(2) and (g)(4)”. Former subsec. (g) redesignated (f).
Subsecs. (h) to (k). Pub. L. 105–33, § 10206(1), redesignated subsecs. (i) to (k) as (h) to (j), respectively. Former subsec. (h) redesignated (g).
1996—Subsec. (a). Pub. L. 104–316, § 102(d)(1), struck out item at end of timetable relating to GAO compliance report.
Subsec. (i). Pub. L. 104–316, § 102(d)(2), in introductory provisions substituted “Upon request of the Committee on the Budget of the House of Representatives or the Senate” for “On the date specified in subsection (a) of this section”.
1994—Subsec. (g)(4) to (6). Pub. L. 103–322 added par. (4) and redesignated former pars. (4) and (5) as (5) and (6), respectively.
1993—Subsecs. (d)(2), (g)(2)(A), (3). Pub. L. 103–66 substituted “1998” for “1995”.
1990—Pub. L. 101–508 amended section generally, substituting provisions setting out timetable and requisite content of reports and orders developed as part of sequestration process for former provisions relating to special Congressional procedures in the event of recession, Congressional responses to Presidential orders, and treatment of certain resolutions as reconciliation bills.
1987—Subsec. (b)(1)(A). Pub. L. 100–119, § 102(b)(1), substituted “the Director of OMB” for “the Comptroller General”.
Subsec. (b)(1)(E). Pub. L. 100–119, § 106(e)(2), inserted provisions relating to maximum deficit amount for fiscal year 1988 or 1989.

Statutory Notes and Related Subsidiaries
Congressional Budget Office Excepted From Certain RequirementsSubsections (c), (f)(3), and (i) of this section inapplicable to the Congressional Budget Office, see section 104(b) of Pub. L. 112–25, set out as a note under section 902 of this title.

Fiscal Year Deficit Control Measures1991—Pub. L. 102–27, title IV, § 401(b), Apr. 10, 1991, 105 Stat. 154, provided that: “Upon the enactment of this Act [Apr. 10, 1991], the order issued by the President on November 9, 1990 [set out below], pursuant to sections 251 and 254 of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, [2 U.S.C. 901, 904] is hereby rescinded. Any action taken to implement this order shall be reversed, and any sequestrable resource that has been reduced or sequestered by such order is hereby restored, revived, or released and shall be available to the same extent and for the same purpose as if the order had not been issued.”

Pub. L. 101–508, title XIII, § 13401, Nov. 5, 1990, 104 Stat. 1388–628, provided that:
“(a) Order Rescinded.—Upon the enactment of this Act [Nov. 5, 1990], the orders issued by the President on August 25, 1990, and October 15, 1990 [set out below], pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] are hereby rescinded.

“(b) Amounts Restored.—Any action taken to implement the orders referred to in subsection (a) shall be reversed, and any sequestrable resource that has been reduced or sequestered by such orders is hereby restored, revived, or released and shall be available to the same extent and for the same purpose as if the orders had not been issued.

“(c) Furloughed Employees.—(1) Federal employees furloughed as a result of the lapse in appropriations from midnight October 5, 1990, until the enactment of House Joint Resolution 666 [Pub. L. 101–412, which was approved Oct. 9, 1990] shall be compensated at their standard rate of compensation for the period during which there was a lapse in appropriations.

“(2) All obligations incurred in anticipation of the appropriations made and authority granted by House Joint Resolution 666 for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of government functions are hereby ratified and approved if otherwise in accord with the provisions of that Act [Pub. L. 101–412, Oct. 9, 1990, 104 Stat. 894].”




Pub. L. 101–467, § 105, Oct. 28, 1990, 104 Stat. 1087, provided that:
“(a) Any order on sequestration for fiscal year 1991 issued before, on, or after the date of enactment of this joint resolution [Oct. 28, 1990] pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is suspended and no action shall be taken to implement any such order.

“(b) Subsection (a) shall cease to be effective on the date set forth in section 101(b)(B) [Nov. 5, 1990].”



Pub. L. 101–461, § 113, Oct. 25, 1990, 104 Stat. 1078, provided that:
“(a) Any order on sequestration for fiscal year 1991 issued before, on, or after the date of enactment of this joint resolution [Oct. 25, 1990] pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is suspended and no action shall be taken to implement any such order.

“(b) Subsection (a) shall cease to be effective on the date set forth in section 108(c) [Oct. 27, 1990].”



Pub. L. 101–444, § 113, Oct. 19, 1990, 104 Stat. 1033, provided that:
“(a) Any order on sequestration for fiscal year 1991 issued before, on, or after the date of enactment of this joint resolution [Oct. 19, 1990] pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is suspended and no action shall be taken to implement any such order.

“(b) Subsection (a) shall cease to be effective on the date set forth in section 108(c) [Oct. 24, 1990].”



Pub. L. 101–412, § 113, Oct. 9, 1990, 104 Stat. 897, provided that:
“(a) Any order on sequestration for fiscal year 1991 issued before, on, or after the date of enactment of this joint resolution [Oct. 9, 1990] pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is suspended and no action shall be taken to implement any such order.

“(b) Subsection (a) shall cease to be effective on the date set forth in section 108(c) [Oct. 19, 1990].”



Pub. L. 101–403, title I, § 113, Oct. 1, 1990, 104 Stat. 870, provided that:
“(a) Any order on sequestration for fiscal year 1991 issued before, on, or after the date of enactment of this joint resolution [Oct. 1, 1990] pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is suspended and no action shall be taken to implement any such order.

“(b) Subsection (a) shall cease to be effective on the date set forth in section 108(c) [Oct. 5, 1990].”



Final Order of the President of the United States, Nov. 9, 1990, 26 Weekly Compilation of Presidential Documents 1797, Nov. 12, 1990, provided:
By the authority vested in me as President by the statutes of the United States of America, including section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177) [2 U.S.C. 904], as amended by the Balanced Budget and Emergency Deficit Control Reaffirmation Act of 1987 (Public Law 100–119) and Title XIII of the Omnibus Reconciliation Act of 1990 (Public Law 101–508) (hereafter referred to as “the Act”), I hereby order that the following actions be taken immediately to implement the sequestrations and reductions determined by the Director of the Office of Management and Budget as set forth in his report dated November 9, 1990, under sections 251 and 254 of the Act [2 U.S.C. 901, 904]:
(1) Budgetary resources for each non-exempt account within the international category of discretionary spending shall be reduced as specified by the Director of the Office of Management and Budget in his report of November 9, 1990.
(2) Pursuant to sections 250(c)(6) and 251 [former 2 U.S.C. 900(c)(6), 2 U.S.C. 901], budgetary resources subject to sequestration shall be new budget authority; new loan guarantee commitments or limitations; new direct loan obligations, commitments, or limitations; and obligation limitations.
(3) For accounts making commitments for guaranteed loans as authorized by substantive law, the head of each Department or agency is directed to reduce the level of such commitments or obligations to the extent necessary to conform to the limitations established by the Act [Pub. L. 99–177, title II, see Short Title note set out under 2 U.S.C. 900] and specified by the Director of the Office of Management and Budget in his report of November 9, 1990.
All sequestrations shall be made in strict accordance with the specifications of the November 9th report of the Director of the Office of Management and Budget and the requirements of sections 251 and 254.

George Bush.

Final Order of the President of the United States, Oct. 15, 1990, 55 F.R. 41977, provided:
By the authority vested in me as President by the statutes of the United States of America, including section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177) [2 U.S.C. 902], as amended by the Balanced Budget and Emergency Deficit Control Reaffirmation Act of 1987 (Public Law 100–119) (hereafter referred to as “the Act”), I hereby order that the following actions shall be taken to implement the sequestrations and reductions determined by the Director of the Office of Management and Budget as set forth in his report dated October 15, 1990, under section 251 of the Act [2 U.S.C. 901]:
(1) Each automatic spending increase that would, but for the provisions of the Act, take effect during fiscal year 1991 is permanently sequestered or reduced as provided in section 252.
(2) The following are sequestered as provided in section 252: new budget authority; unobligated balances; new loan guarantee commitments or limitations; new direct loan obligations, commitments, or limitations; spending authority as defined in section 401(c)(2) of the Congressional Budget Act of 1974, as amended [2 U.S.C. 651(c)(2)]; and obligation limitations.
(3) For accounts making payments otherwise required by substantive law, the head of each Department or agency is directed to modify the calculation of each such payment to the extent necessary to reduce the estimate of total required payments for the fiscal year by the amount specified by the Director of the Office of Management and Budget in his report of October 15, 1990.
(4) For accounts making commitments for guaranteed loans as authorized by substantive law, the head of each Department or agency is directed to reduce the level of such commitments or obligations to the extent necessary to conform to the limitations established by the Act and specified by the Director of the Office of Management and Budget in his report of October 15, 1990.
All reductions and sequestrations shall be made in strict accordance with the specifications of the October 15th report of the Director of the Office of Management and Budget and the requirements of section 252(b).
This order supersedes the Initial Order issued on August 25, 1990 [see above].
This order shall be published in the Federal Register.

George Bush.

Initial Order of the President of the United States, Aug. 25, 1990, 55 F.R. 35133, which provided emergency deficit control measures for fiscal year 1991, was superseded by Final Order of the President, Oct. 15, 1990, 55 F.R. 41977, set out above.
1990—Pub. L. 101–239, title VI, § 6001, Dec. 19, 1989, 103 Stat. 2139, provided that: “Notwithstanding any other provision of law (including section 11002 [set out below] or any other provision of this Act, other than section 6201 [set out below]), the reductions in the amount of payments required under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] made by the final sequester order issued by the President on October 16, 1989 [set out below], pursuant to section 252(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(b)] shall continue to be effective (as provided by sections 252(a)(4)(B) and 256(d)(2) of such Act [2 U.S.C. 902(a)(4)(B), 906(d)(2)]) through December 31, 1989, with respect to payments for items and services under part A of such title [42 U.S.C. 1395c et seq.] (including payments under section 1886 of such title [42 U.S.C. 1395ww] attributable or allocated to such part). Each such payment made for items and services provided during fiscal year 1990 after such date shall be increased by 1.42 percent above what it would otherwise be under this Act.”

Pub. L. 101–239, title VI, § 6101, Dec. 19, 1989, 103 Stat. 2168, provided that: “Notwithstanding any other provision of law (including any other provision of this Act, other than section 6201 [set out below]), the reductions in the amount of payments required under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] made by the final sequester order issued by the President on October 16, 1989, pursuant to section 252(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(b)] shall continue to be effective (as provided by sections 252(a)(4)(B) and 256(d)(2) of such Act [2 U.S.C. 902(a)(4)(B), 906(d)(2)]) through March 31, 1990, with respect to payments for items and services under part B of such title [42 U.S.C. 1395j et seq.].”

Pub. L. 101–239, title VI, § 6201, Dec. 19, 1989, 103 Stat. 2225, provided that: “Notwithstanding any other provision of law (including section 11002 [set out below] or any other provision of this Act), the reductions in the amount of payments required under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] made by the final sequester order issued by the President on October 16, 1989 [set out below], pursuant to section 252(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(b)] shall continue to be effective (as provided by sections 252(a)(4)(B) and 256(d)(2) of such Act [2 U.S.C. 902(a)(4)(B), 906(d)(2)]) through December 31, 1989, with respect to payments under section 1833(a)(1)(A) or 1876 of the Social Security Act [42 U.S.C. 1395l(a)(1)(A), 1395mm], section 402 of the Social Security Amendments of 1967 [section 402 of Pub. L. 90–248, enacting 42 U.S.C. 1395b–1, and amending 42 U.S.C. 1395ll], or section 222 of the Social Security Amendments of 1972 [section 222 of Pub. L. 92–603, amending 42 U.S.C. 1395b–1 and enacting provisions set out as a note under 42 U.S.C. 1395b–1]. Each such payment made during fiscal year 1990 after such date shall be increased by 1.42 percent above what it would otherwise be under this Act.”

Pub. L. 101–239, title XI, § 11002, Dec. 19, 1989, 103 Stat. 2490, provided that:
“(a) Order Rescinded.—(1) Upon the issuance of a new final order by the President under subsection (b)(4) [set out below], the order issued by the President on October 16, 1989 [set out below], pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is rescinded.

“(2) Except as otherwise provided in sections 6001, 6101, and 6201 [set out above], and subject to subsection (b), any action taken to implement the order issued by the President on October 16, 1989, shall be reversed, and any sequesterable budgetary resource that has been reduced or sequestered by such order is restored, revived, or released and shall be available to the same extent and for the same purposes as if an order had not been issued.

“(3) For purposes of section[s] 702(d) and 1101(c) of the Ethics Reform Act of 1989 [Pub. L. 101–194, 5 U.S.C. 5305 note, 2 U.S.C. 31–1 note], the order issued by the President on October 16, 1989, pursuant to section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902] is deemed to be rescinded on January 31, 1990.


“(b) Adjusted Reduction.—“(1) Before the close of the fifteenth calendar day beginning after the date of enactment of this Act [Dec. 19, 1989], the Director of OMB shall issue a revised report using the exact budget baseline set forth in the report of October 16, 1989 [set out below], and following the requirements, specifications, definitions, and calculations required by the Balanced Budget and Emergency Deficit Control Act of 1985 [Pub. L. 99–177, title II, see Short Title note set out under 2 U.S.C. 900] for the final report issued under section 251(c)(2) [former 2 U.S.C. 901(c)(2)] for fiscal year 1990, except that the aggregate outlay reduction to be achieved shall be an amount equal to $16.1 billion multiplied by 130 divided by 365. Calculations made to carry out the preceding sentence shall take into account the reductions and cancellations achieved by paragraphs (2) and (3) and shall not be affected by subsection (d).

“(2) Notwithstanding any provision of law other than this paragraph, the reductions and cancellations in the student loan programs described in section 256(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 906(c)] achieved by the order issued by the President on October 16, 1989, shall remain in effect through December 31, 1989, and no reductions or cancellations in such programs shall be made by the order issued under paragraph (4).

“(3) Notwithstanding any provision of law other than this paragraph, any automatic spending increase suspended or cancelled by the order issued by the President on October 16, 1989, shall be paid at a rate that is 130/365ths less than the rate that would have been paid under the laws providing for such automatic spending increase.

“(4) On the date that the Director submits a revised report to the President under paragraph (1) for fiscal year 1990, the President shall issue a new final order to make all of the reductions and cancellations specified in such report in conformity with section 252(a)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 902(a)(2)]. Such order shall be deemed to have become effective on October 16, 1989.


“(c) Compliance Report by Comptroller General.—Before the close of the thirtieth day beginning after the date the President issues a new final order under subsection (b)(4), the Comptroller General shall submit to the Congress and the President a compliance report setting forth the information required under section 253 of the Balanced Budget and Emergency Deficit Control Act of 1985 [2 U.S.C. 903] with respect to such order.

“(d) No Double Reduction in Medicare.—With respect to items and services described in section 6001, 6101, or 6201 [set out above] for periods for which reductions are made pursuant to the respective sections, no reduction shall be made under subsection (b).”



New Final Order of the President of the United States, Dec. 27, 1989, 54 F.R. 53469, provided:
By the authority vested in me as President by the statutes of the United States of America, including section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177) [2 U.S.C. 902], as amended by the Balanced Budget and Emergency Deficit Control Reaffirmation Act of 1987 (Public Law 100–119) (hereafter referred to as “the Act”), and section 11002 of the Omnibus [Budget] Reconciliation Act of 1989 (Public Law 101–239) (“OBRA”) [set out above], I hereby order that the following actions be taken to implement the sequestrations and reductions determined by the Director of the Office of Management and Budget as set forth in his report dated December 27, 1989, under section 251 of the Act [2 U.S.C. 901] and section 11002 of the OBRA:
(1) Each automatic spending increase that would, but for the provisions of the Act, take effect during fiscal year 1990 is permanently sequestered or reduced as provided in section 252 of the Act and section 11002 of OBRA.
(2) The following are sequestered as provided in section 252 of the Act and section 11002 of OBRA: new budget authority; unobligated balances; new loan guarantee commitments or limitations; new direct loan obligations, commitments, or limitations; spending authority as defined in section 401(c)(2) of the Congressional Budget Act of 1974, as amended [2 U.S.C. 651(c)(2)]; and obligation limitations.
(3) For accounts making payments otherwise required by substantive law, the head of each department or agency is directed to modify the calculation of each such payment to the extent necessary to reduce the estimate of total required payments for the fiscal year by the amount specified by the Director of the Office of Management and Budget in his report of December 27, 1989.
(4) For accounts making commitments for guaranteed loans or obligations for direct loans as authorized by substantive law, the head of each department or agency is directed to reduce the level of such commitments or obligations to the extent necessary to conform to the limitations established by the Act and by OBRA and specified by the Director of the Office of Management and Budget in his report of December 27, 1989.
All reductions and sequestrations shall be made in strict accordance with the specifications of the December 27th report of the Director of the Office of Management and Budget and the requirements of section 252(b) of the Act and section 11002 of OBRA.
This order shall be deemed to have become effective on October 16, 1989, as provided in section 11002 of OBRA.
This order shall be published [in the] Federal Register.

George Bush.

Final Order of the President of the United States, Oct. 16, 1989, 54 F.R. 42795, which provided emergency deficit control measures for fiscal year 1990, was rescinded by section 11002(a) of Pub. L. 101–239, set out above, upon issuance of New Final Order of the President of the United States, Dec. 27, 1989, 54 F.R. 53469, set out above.
Initial Order of the President of the United States, Aug. 25, 1989, 54 F.R. 35627, which provided emergency deficit control measures for fiscal year 1990, was superseded by Final Order of the President, Oct. 16, 1989, 54 F.R. 42795.
1989—Final Order of the President of the United States, Oct. 15, 1988, 53 F.R. 40696.
Initial Order of the President of the United States, Aug. 25, 1988, 53 F.R. 32881.
1988—Pub. L. 100–203, title IV, §§ 4001, 4041(b), 4061, title VIII, § 8002, Dec. 22, 1987, 101 Stat. 1330–42, 1330–84, 1330–100, 1330–281.
Pub. L. 100–202, § 1, Dec. 22, 1987, 101 Stat. 1329.
Order of the President of the United States, Nov. 20, 1987, 52 F.R. 44960.
Order of the President of the United States, Oct. 20, 1987, 52 F.R. 39205.
1986—Pub. L. 99–366, July 31, 1986, 100 Stat. 773.
Pub. L. 99–349, title II, § 202, July 2, 1986, 100 Stat. 748.
Pub. L. 99–255, Mar. 7, 1986, 100 Stat. 39, as amended by Pub. L. 99–322, § 1, May 23, 1986, 100 Stat. 494.
Order of the President of the United States, Feb. 1, 1986, 51 F.R. 4291.



§ 905. Exempt programs and activities(a) Social security benefits and tier I railroad retirement benefitsBenefits payable under the old-age, survivors, and disability insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), and benefits payable under sections 231b and 231c 11 See References in Text note below. of title 45, shall be exempt from reduction under any order issued under this subchapter.


(b) Veterans programsThe following programs shall be exempt from reduction under any order issued under this subchapter:
All programs administered by the Department of Veterans Affairs.
Special benefits for certain World War II veterans (28–0401–0–1–701).


(c) Net interestNo reduction of payments for net interest (all of major functional category 900) shall be made under any order issued under this subchapter.


(d) Refundable income tax creditsPayments to individuals made pursuant to provisions of title 26 establishing refundable tax credits shall be exempt from reduction under any order issued under this subchapter.


(e) Non-defense unobligated balancesUnobligated balances of budget authority carried over from prior fiscal years, except balances in the defense category, shall be exempt from reduction under any order issued under this subchapter.


(f) Optional exemption of military personnel(1) In generalThe President may, with respect to any military personnel account, exempt that account from sequestration or provide for a lower uniform percentage reduction than would otherwise apply.


(2) LimitationThe President may not use the authority provided by paragraph (1) unless the President notifies the Congress of the manner in which such authority will be exercised on or before the date specified in section 904(a) of this title for the budget year.



(g) Other programs and activities(1)(A) The following budget accounts and activities shall be exempt from reduction under any order issued under this subchapter:Activities resulting from private donations, bequests, or voluntary contributions to the Government.
Activities financed by voluntary payments to the Government for goods or services to be provided for such payments.
Administration of Territories, Northern Mariana Islands Covenant grants (14–0412–0–1–808).
Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600).
Black Lung Disability Trust Fund Refinancing (16–0329–0–1–601).
Bonneville Power Administration Fund and borrowing authority established pursuant to section 13 of Public Law 93–454 (1974), as amended [16 U.S.C. 838k] (89–4045–0–3–271).
Claims, Judgments, and Relief Acts (20–1895–0–1–808).
Compact of Free Association (14–0415–0–1–808).
Compensation of the President (11–0209–01–1–802).
Comptroller of the Currency, Assessment Funds (20–8413–0–8–373).
Continuing Fund, Southeastern Power Administration (89–5653–0–2–271).
Continuing Fund, Southwestern Power Administration (89–5649–0–2–271).
Dual Benefits Payments Account (60–0111–0–1–601).
Emergency Fund, Western Area Power Administration (89–5069–0–2–271).
Exchange Stabilization Fund (20–4444–0–3–155).
Farm Credit Administration Operating Expenses Fund (78–4131–0–3–351).
Farm Credit System Insurance Corporation, Farm Credit Insurance Fund (78–4171–0–3–351).
Federal Deposit Insurance Corporation, Deposit Insurance Fund (51–4596–0–4–373).
Federal Deposit Insurance Corporation, FSLIC Resolution Fund (51–4065–0–3–373).
Federal Deposit Insurance Corporation, Noninterest Bearing Transaction Account Guarantee (51–4458–0–3–373).
Federal Deposit Insurance Corporation, Senior Unsecured Debt Guarantee (51–4457–0–3–373).
Federal Home Loan Mortgage Corporation (Freddie Mac).
Federal Housing Finance Agency, Administrative Expenses (95–5532–0–2–371).
Federal National Mortgage Corporation (Fannie Mae).
Federal Payment to the District of Columbia Judicial Retirement and Survivors Annuity Fund (20–1713–0–1–752).
Federal Payment to the District of Columbia Pension Fund (20–1714–0–1–601).
Federal Payments to the Railroad Retirement Accounts (60–0113–0–1–601).
Federal Reserve Bank Reimbursement Fund (20–1884–0–1–803).
Financial Agent Services (20–1802–0–1–803).
Foreign Military Sales Trust Fund (11–8242–0–7–155).
Hazardous Waste Management, Conservation Reserve Program (12–4336–0–3–999).
Host Nation Support Fund for Relocation (97–8337–0–7–051).
Internal Revenue Collections for Puerto Rico (20–5737–0–2–806).
Intragovernmental funds, including those from which the outlays are derived primarily from resources paid in from other government accounts, except to the extent such funds are augmented by direct appropriations for the fiscal year during which an order is in effect.
Medical Facilities Guarantee and Loan Fund (75–9931–0–3–551).
National Credit Union Administration, Central Liquidity Facility (25–4470–0–3–373).
National Credit Union Administration, Corporate Credit Union Share Guarantee Program (25–4476–0–3–376).
National Credit Union Administration, Credit Union Homeowners Affordability Relief Program (25–4473–0–3–371).
National Credit Union Administration, Credit Union Share Insurance Fund (25–4468–0–3–373).
National Credit Union Administration, Credit Union System Investment Program (25–4474–0–3–376).
National Credit Union Administration, Operating fund (25–4056–0–3–373).
National Credit Union Administration, Share Insurance Fund Corporate Debt Guarantee Program (25–4469–0–3–376).
National Credit Union Administration, U.S. Central Federal Credit Union Capital Program (25–4475–0–3–376).
Office of Thrift Supervision (20–4108–0–3–373).
Panama Canal Commission Compensation Fund (16–5155–0–2–602).
Payment of Vietnam and USS Pueblo prisoner-of-war claims within the Salaries and Expenses, Foreign Claims Settlement account (15–0100–0–1–153).
Payment to Civil Service Retirement and Disability Fund (24–0200–0–1–805).
Payment to Department of Defense Medicare-Eligible Retiree Health Care Fund (97–0850–0–1–054).
Payment to Judiciary Trust Funds (10–0941–0–1–752).
Payment to Military Retirement Fund (97–0040–0–1–054).
Payment to the Foreign Service Retirement and Disability Fund (19–0540–0–1–153).
Payments to Copyright Owners (03–5175–0–2–376).
Payments to Health Care Trust Funds (75–0580–0–1–571).
Payment to Radiation Exposure Compensation Trust Fund (15–0333–0–1–054).
Payments to Social Security Trust Funds (28–0404–0–1–651).
Payments to the United States Territories, Fiscal Assistance (14–0418–0–1–806).
Payments to trust funds from excise taxes or other receipts properly creditable to such trust funds.
Payments to widows and heirs of deceased Members of Congress (00–0215–0–1–801).
Postal Service Fund (18–4020–0–3–372).
Radiation Exposure Compensation Trust Fund (15–8116–0–1–054).
Reimbursement to Federal Reserve Banks (20–0562–0–1–803).
Salaries of Article III judges.
Soldiers and Airmen’s Home, payment of claims (84–8930–0–7–705).
Tennessee Valley Authority Fund, except nonpower programs and activities (64–4110–0–3–999).
Tribal and Indian trust accounts within the Department of the Interior which fund prior legal obligations of the Government or which are established pursuant to Acts of Congress regarding Federal management of tribal real property or other fiduciary responsibilities, including but not limited to Tribal Special Fund (14–5265–0–2–452), Tribal Trust Fund (14–8030–0–7–452), White Earth Settlement (14–2204–0–1–452), and Indian Water Rights and Habitat Acquisition (14–5505–0–2–303).
United Mine Workers of America 1992 Benefit Plan (95–8260–0–7–551).
United Mine Workers of America 1993 Benefit Plan (95–8535–0–7–551).
United Mine Workers of America Combined Benefit Fund (95–8295–0–7–551).
United States Enrichment Corporation Fund (95–4054–0–3–271).
Universal Service Fund (27–5183–0–2–376).
Vaccine Injury Compensation (75–0320–0–1–551).
Vaccine Injury Compensation Program Trust Fund (20–8175–0–7–551).


(B) The following Federal retirement and disability accounts and activities shall be exempt from reduction under any order issued under this subchapter:Black Lung Disability Trust Fund (20–8144–0–7–601).
Central Intelligence Agency Retirement and Disability System Fund (56–3400–0–1–054).
Civil Service Retirement and Disability Fund (24–8135–0–7–602).
Comptrollers general retirement system (05–0107–0–1–801).
Contributions to U.S. Park Police annuity benefits, Other Permanent Appropriations (14–9924–0–2–303).
Court of Appeals for Veterans Claims Retirement Fund (95–8290–0–7–705).
Department of Defense Medicare-Eligible Retiree Health Care Fund (97–5472–0–2–551).
District of Columbia Federal Pension Fund (20–5511–0–2–601).
District of Columbia Judicial Retirement and Survivors Annuity Fund (20–8212–0–7–602).
Energy Employees Occupational Illness Compensation Fund (16–1523–0–1–053).
Foreign National Employees Separation Pay (97–8165–0–7–051).
Foreign Service National Defined Contributions Retirement Fund (19–5497–0–2–602).
Foreign Service National Separation Liability Trust Fund (19–8340–0–7–602).
Foreign Service Retirement and Disability Fund (19–8186–0–7–602).
Government Payment for Annuitants, Employees Health Benefits (24–0206–0–1–551).
Government Payment for Annuitants, Employee Life Insurance (24–0500–0–1–602).
Judicial Officers’ Retirement Fund (10–8122–0–7–602).
Judicial Survivors’ Annuities Fund (10–8110–0–7–602).
Military Retirement Fund (97–8097–0–7–602).
National Railroad Retirement Investment Trust (60–8118–0–7–601).
National Oceanic and Atmospheric Administration retirement (13–1450–0–1–306).
Pensions for former Presidents (47–0105–0–1–802).
Postal Service Retiree Health Benefits Fund (24–5391–0–2–551).
Public Safety Officer Benefits (15–0403–0–1–754).
Rail Industry Pension Fund (60–8011–0–7–601).
Retired Pay, Coast Guard (70–0602–0–1–403).
Retirement Pay and Medical Benefits for Commissioned Officers, Public Health Service (75–0379–0–1–551).
September 11th Victim Compensation Fund (15–0340–0–1–754).
Special Benefits for Disabled Coal Miners (16–0169–0–1–601).
Special Benefits, Federal Employees’ Compensation Act (16–1521–0–1–600).
Special Workers Compensation Expenses (16–9971–0–7–601).
Tax Court Judges Survivors Annuity Fund (23–8115–0–7–602).
United States Court of Federal Claims Judges’ Retirement Fund (10–8124–0–7–602).
United States Secret Service, DC Annuity (70–0400–0–1–751).
Victims Compensation Fund established under section 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note).
United States Victims of State Sponsored Terrorism Fund.
Voluntary Separation Incentive Fund (97–8335–0–7–051).
World Trade Center Health Program Fund (75–0946–0–1–551).



(2) Prior legal obligations of the Government in the following budget accounts and activities shall be exempt from any order issued under this subchapter:Biomass Energy Development (20–0114–0–1–271).
Check Forgery Insurance Fund (20–4109–0–3–803).
Credit liquidating accounts.
Credit reestimates.
Employees Life Insurance Fund (24–8424–0–8–602).
Federal Aviation Insurance Revolving Fund (69–4120–0–3–402).
Federal Crop Insurance Corporation Fund (12–4085–0–3–351).
Federal Emergency Management Agency, National Flood Insurance Fund (58–4236–0–3–453).
Geothermal resources development fund (89–0206–0–1–271).
Low-Rent Public Housing—Loans and Other Expenses (86–4098–0–3–604).
Maritime Administration, War Risk Insurance Revolving Fund (69–4302–0–3–403).
Natural Resource Damage Assessment Fund (14–1618–0–1–302).
United States International Development Finance Corporation.
Pension Benefit Guaranty Corporation Fund (16–4204–0–3–601).
San Joaquin Restoration Fund (14–5537–0–2–301).
Servicemembers’ Group Life Insurance Fund (36–4009–0–3–701).
Terrorism Insurance Program (20–0123–0–1–376).



(h) Low-income programsThe following programs shall be exempt from reduction under any order issued under this subchapter:
Academic Competitiveness/Smart Grant Program (91–0205–0–1–502).
Child Care Entitlement to States (75–1550–0–1–609).
Child Enrollment Contingency Fund (75–5551–0–2–551).
Child Nutrition Programs (with the exception of special milk programs) (12–3539–0–1–605).
Children’s Health Insurance Fund (75–0515–0–1–551).
Commodity Supplemental Food Program (12–3507–0–1–605).
Contingency Fund (75–1522–0–1–609).
Family Support Programs (75–1501–0–1–609).
Federal Pell Grants under section 1070a of title 20.
Grants to States for Medicaid (75–0512–0–1–551).
Payments for Foster Care and Permanency (75–1545–0–1–609).
Supplemental Nutrition Assistance Program (12–3505–0–1–605).
Supplemental Security Income Program (28–0406–0–1–609).
Temporary Assistance for Needy Families (75–1552–0–1–609).


(i) Economic recovery programsThe following programs shall be exempt from reduction under any order issued under this subchapter:
GSE Preferred Stock Purchase Agreements (20–0125–0–1–371).
Office of Financial Stability (20–0128–0–1–376).
Special Inspector General for the Troubled Asset Relief Program (20–0133–0–1–376).


(j) Split treatment programsEach of the following programs shall be exempt from any order under this subchapter to the extent that the budgetary resources of such programs are subject to obligation limitations in appropriations bills:
Federal-Aid Highways (69–8083–0–7–401).
Highway Traffic Safety Grants (69–8020–0–7–401).
Operations and Research NHTSA and National Driver Register (69–8016–0–7–401).
Motor Carrier Safety Operations and Programs (69–8159–0–7–401).
Motor Carrier Safety Grants (69–8158–0–7–401).
Formula and Bus Grants (69–8350–0–7–401).
Grants-In-Aid for Airports (69–8106–0–7–402).


(k) Identification of programsFor purposes of subsections (b), (g), and (h), each account is identified by the designated budget account identification code number set forth in the Budget of the United States Government 2010–Appendix, and an activity within an account is designated by the name of the activity and the identification code number of the account.


(Pub. L. 99–177, title II, § 255, Dec. 12, 1985, 99 Stat. 1082; Pub. L. 99–509, title VII, § 7002(a), Oct. 21, 1986, 100 Stat. 1949; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–86, title V, § 506(a), Aug. 10, 1987, 101 Stat. 634; Pub. L. 100–119, title I, § 104(a)(1), (2), (b), (c)(1), Sept. 29, 1987, 101 Stat. 775–777; Pub. L. 101–73, title VII, § 743(a), (c), Aug. 9, 1989, 103 Stat. 437; Pub. L. 101–220, § 8, Dec. 12, 1989, 103 Stat. 1881; Pub. L. 101–508, title XIII, § 13101(c), Nov. 5, 1990, 104 Stat. 1388–589; Pub. L. 102–54, § 13(a), June 13, 1991, 105 Stat. 274; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406; Pub. L. 102–486, title IX, § 902(d), Oct. 24, 1992, 106 Stat. 2944; Pub. L. 102–572, title VI, § 601, Oct. 29, 1992, 106 Stat. 4514; Pub. L. 104–193, title I, § 110(r)(1), Aug. 22, 1996, 110 Stat. 2175; Pub. L. 104–208, div. A, title II, § 2704(d)(10), Sept. 30, 1996, 110 Stat. 3009–489; Pub. L. 105–33, title X, § 10207, Aug. 5, 1997, 111 Stat. 704; Pub. L. 109–171, title II, § 2102(b), Feb. 8, 2006, 120 Stat. 9; Pub. L. 111–139, title I, § 11, Feb. 12, 2010, 124 Stat. 23; Pub. L. 113–67, div. A, title I, § 121(5)–(8), Dec. 26, 2013, 127 Stat. 1175; Pub. L. 114–113, div. O, title IV, § 403(a), Dec. 18, 2015, 129 Stat. 3007; Pub. L. 115–254, div. F, title VI, § 1470(a), Oct. 5, 2018, 132 Stat. 3515.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title II of the Social Security Act is classified generally to subchapter II (§ 401 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Sections 231b and 231c of title 45, referred to in subsec. (a), were in the original references to sections 3 and 4 of the Railroad Retirement Act of 1937 (45 U.S.C. 231 et seq.), and were translated as meaning sections 3 and 4 of the Railroad Retirement Act of 1974, to reflect the probable intent of Congress. The Railroad Retirement Act of 1937, act Aug. 29, 1935, ch. 812, as restated June 24, 1937, ch. 382, pt. I, 50 Stat. 307, was amended in its entirety and completely revised by Pub. L. 93–445, title I, Oct. 16, 1974, 88 Stat. 1305, was redesignated the Railroad Retirement Act of 1974, and is classified generally to subchapter IV (§ 231 et seq.) of chapter 9 of Title 45, Railroads.
The Federal Employees’ Compensation Act, referred to in subsec. (g)(1)(B), which is act Sept. 7, 1916, ch. 458, 39 Stat. 742, was repealed and the provisions thereof reenacted as subchapter I of chapter 81 of Title 5, Government Organization and Employees, by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378.
Section 410 of the Air Transportation Safety and System Stabilization Act, referred to in subsec. (g)(1)(B), is section 410 of Pub. L. 107–42, which is set out in a note under section 40101 of Title 49, Transportation.

Amendments2018—Subsec. (g)(2). Pub. L. 115–254 substituted “United States International Development Finance Corporation.” for “Overseas Private Investment Corporation, Noncredit Account (71–4184–0–3–151).”
2015—Subsec. (g)(1)(B). Pub. L. 114–113 inserted items relating to the September 11th Victim Compensation Fund (15–0340–0–1–754), Victims Compensation Fund established under section 410 of the Air Transportation Safety and System Stabilization Act, United States Victims of State Sponsored Terrorism Fund, and the World Trade Center Health Program Fund (75–0946–0–1–551).
2013—Subsec. (a). Pub. L. 113–67, § 121(5), substituted “sections 231b and 231c of title 45” for “section 231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45”.
Subsec. (h). Pub. L. 113–67, § 121(6), in item relating to Federal Pell Grants, made technical amendment to reference in original act which appears in text as reference to section 1070a of title 20.
Subsec. (j). Pub. L. 113–67, § 121(8), redesignated subsec. (j) relating to identification of programs as (k).
Pub. L. 113–67, § 121(7), realigned margins of list items.
Subsec. (k). Pub. L. 113–67, § 121(8), redesignated subsec. (j) relating to identification of programs as (k).
2010—Subsecs. (a) to (d). Pub. L. 111–139, § 11(b), amended subsecs. (a) to (d) generally. Prior to amendment, subsecs. (a) to (d) related to exemptions for social security benefits and tier I railroad retirement benefits, veterans programs, net interest, and earned income tax credit, respectively.
Subsecs. (g), (h). Pub. L. 111–139, § 11(c), amended subsecs. (g) and (h) generally. Prior to amendment, subsecs. (g) and (h) related to exemptions for other programs and activities and low-income programs, respectively.
Subsec. (i). Pub. L. 111–139, § 11(d), added subsec. (i). Former subsec. (i) redesignated (j) relating to identification of programs.
Subsec. (j). Pub. L. 111–139, § 11(d), added subsec. (j) relating to split treatment programs.
Pub. L. 111–139, § 11(a), redesignated subsec. (i) as (j) relating to identification of programs and substituted “2010” for “1998”.
2006—Subsec. (g)(1)(A). Pub. L. 109–171 repealed Pub. L. 104–208, § 2704(d)(10). See 1996 Amendment note below.
1997—Subsec. (b). Pub. L. 105–33, § 10207(a), substituted “Veterans Insurance and Indemnities” for “Veterans Insurance and Indemnity”, “Canteen Service Revolving Fund” for “Veterans’ Canteen Service Revolving Fund”, “(36–0120–0–1–701)” for “(36–0137–0–1–702)” in item relating to benefits under chapter 21 of title 38, “Compensation” for “Veterans’ compensation”, and “Pensions” for “Veterans’ pensions” and inserted at end items relating to benefits under chapter 35 of title 38, assistance and services under chapter 31 of title 38, benefits under subchapters I, II, and III of chapter 37 of title 38, Loan Guaranty Program Account, and Direct Loan Program Account.
Subsec. (f). Pub. L. 105–33, § 10207(b), amended heading and text of subsec. (f) generally. Prior to amendment, text read as follows: “Outlays for programs specified in paragraph (1) of section 907 of this title shall be subject to reduction only in accordance with the procedures established in section 901(a)(3)(C) and 906(b) of this title.”
Subsec. (g)(1)(A). Pub. L. 105–33, § 10207(c)(1)(KK), inserted items relating to Thrift Savings Fund, United States Enrichment Corporation (95–4054–0–3–271), Vaccine Injury Compensation, and Vaccine Injury Compensation Program Trust Fund.
Pub. L. 105–33, § 10207(c)(1)(JJ), inserted “Revolving Fund (22–4055–0–3–373)” before semicolon in item relating to the Resolution Trust Corporation.
Pub. L. 105–33, § 10207(c)(1)(II), struck out “Resolution Funding Corporation;” after item relating to postal service fund.
Pub. L. 105–33, § 10207(c)(1)(HH), substituted “806” for “852” in item relating to payments to the United States territories.
Pub. L. 105–33, § 10207(c)(1)(GG), struck out “Payments to state and local government fiscal assistance trust fund (20–2111–0–1–851);” after item relating to payments to social security trust funds.
Pub. L. 105–33, § 10207(c)(1)(FF), substituted “651” for “571” in item relating to payments to social security trust funds.
Pub. L. 105–33, § 10207(c)(1)(EE), struck out “Compact of Free Association, economic assistance pursuant to Public Law 99–658 (14–0415–0–1–806);” after item relating to payments to military retirement fund.
Pub. L. 105–33, § 10207(c)(1)(DD), substituted “571” for “572” in item relating to payments to health care trust funds.
Pub. L. 105–33, § 10207(c)(1)(CC), inserted item relating to Office of Thrift Supervision.
Pub. L. 105–33, § 10207(c)(1)(BB), substituted “Credit union share” for “credit union share” and inserted before semicolon “(25–4468–0–3–373)” in third item relating to National Credit Union Administration.
Pub. L. 105–33, § 10207(c)(1)(AA), substituted “Central” for “central” and inserted before semicolon “(25–4470–0–3–373)” in second item relating to National Credit Union Administration.
Pub. L. 105–33, § 10207(c)(1)(Z), inserted “operating fund (25–4056–0–3–373)” before semicolon in first item relating to National Credit Union Administration.
Pub. L. 105–33, § 10207(c)(1)(Y), substituted “(75–9931–0–3–550)” for “(75–4430–0–3–551)” in item relating to medical facilities guarantee and loan fund.
Pub. L. 105–33, § 10207(c)(1)(X), substituted “Panama Canal Commission, Panama Canal Revolving Fund (95–4061–0–3–403);” for “Panama Canal Commission, operating expenses (95–5190–0–2–403), and Panama Canal Commission, capital outlay (95–5190–0–2–403);”.
Pub. L. 105–33, § 10207(c)(1)(W), substituted “806” for “852” in item relating to internal revenue collections for Puerto Rico.
Pub. L. 105–33, § 10207(c)(1)(V), struck out “and insurance” after “Higher education facilities loans”.
Pub. L. 105–33, § 10207(c)(1)(U), inserted “program account” after “fund” and substituted “(75–0340–0–1–552)” for “(Health Education Assistance Loan Program) (75–4305–0–3–553)” in item relating to health professions graduate student loan insurance fund.
Pub. L. 105–33, § 10207(c)(1)(T), substituted “accounts” for “account” after “Federal payment to the railroad retirement”.
Pub. L. 105–33, § 10207(c)(1)(S), inserted “(95–4039–0–3–371)” before semicolon in item relating to Federal Housing Finance Board.
Pub. L. 105–33, § 10207(c)(1)(R), inserted “(51–4066–0–3–373)” before semicolon in third item relating to Federal Deposit Insurance Corporation.
Pub. L. 105–33, § 10207(c)(1)(Q), inserted “(51–4065–0–3–373)” before semicolon in second item relating to Federal Deposit Insurance Corporation.
Pub. L. 105–33, § 10207(c)(1)(P), inserted “(51–4064–0–3–373)” before semicolon in first item relating to Federal Deposit Insurance Corporation.
Pub. L. 105–33, § 10207(c)(1)(O), struck out “Federal Deposit Insurance Corporation;” after item relating to Farm Credit System Financial Assistance Corporation, interest payments (20–1850–0–1–351).
Pub. L. 105–33, § 10207(c)(1)(N), inserted items relating to Farm Credit Administration and Farm Credit System Financial Assistance Corporation, interest payment (20–1850–0–1–908).
Pub. L. 105–33, § 10207(c)(1)(M), struck out “Eastern Indian land claims settlement fund (14–2202–0–1–806);” after item relating to dual benefits payments account.
Pub. L. 105–33, § 10207(c)(1)(L), struck out “Director of the Office of Thrift Supervision;” after item relating to Comptroller of the Currency.
Pub. L. 105–33, § 10207(c)(1)(K), inserted “, Assessment funds (20–8413–0–8–373)” before semicolon in item relating to the Comptroller of the Currency.
Pub. L. 105–33, § 10207(c)(1)(J), substituted “806” for “852” in item relating to the Customs Service.
Pub. L. 105–33, § 10207(c)(1)(I), inserted item relating to Conservation Reserve Program.
Pub. L. 105–33, § 10207(c)(1)(H), inserted item relating to Compact of Free Association.
Pub. L. 105–33, § 10207(c)(1)(G), struck out “Coinage profit fund (20–5811–0–2–803);” after item relating to claims, judgments, and relief acts.
Pub. L. 105–33, § 10207(c)(1)(F), substituted “808” for “806” in item relating to claims, judgments, and relief acts.
Pub. L. 105–33, § 10207(c)(1)(E), struck out “Claims, defense (97–0102–0–1–051);” after second item relating to Bureau of Indian Affairs.
Pub. L. 105–33, § 10207(c)(1)(D), substituted “Miscellaneous trust funds” for “miscellaneous trust funds, tribal trust funds” in second item relating to Bureau of Indian Affairs.
Pub. L. 105–33, § 10207(c)(1)(C), inserted “Indian land and water claims settlements and” after comma in first item relating to Bureau of Indian Affairs.
Pub. L. 105–33, § 10207(c)(1)(B), struck out “Thrift Savings Fund (26–8141–0–7–602);” after item relating to administration of Territories, Northern Mariana Islands Covenant grants.
Pub. L. 105–33, § 10207(c)(1)(A), inserted item relating to activities financed by voluntary payments to Government.
Subsec. (g)(1)(B). Pub. L. 105–33, § 10207(c)(2)(E), substituted “Railroad Industry Pension Fund” for “Railroad retirement tier II”.
Pub. L. 105–33, § 10207(c)(2)(D), inserted “Special workers compensation expenses,” before “Longshoremen’s and harborworkers’ compensation benefits”.
Pub. L. 105–33, § 10207(c)(2)(C), substituted “Claims Judges’ Retirement Fund” for “Court of Federal Claims Judges’ Retirement Fund”.
Pub. L. 105–33, § 10207(c)(2)(B), substituted “Black Lung Disability Trust Fund” for “Black lung benefits”.
Pub. L. 105–33, § 10207(c)(2)(A), substituted “The following Federal retirement and disability accounts” for “The following budget accounts” in introductory provisions.
Subsec. (g)(2). Pub. L. 105–33, § 10207(c)(3)(E), struck out items “Credit union share insurance fund (25–4468–0–3–371);” and “Economic development revolving fund (13–4406–0–3–452);” after item relating to credit liquidating accounts, item “Export-Import Bank of the United States, Limitation of program activity (83–4027–0–3–155);” after item relating to energy security reserve (Synthetic Fuels Corporation), item “Federal Deposit Insurance Corporation (51–8419–0–8–371);” after item relating to Federal Crop Insurance Corporation fund, items “Federal Housing Administration fund (86–4070–0–3–371);”, “Federal ship financing fund (69–4301–0–3–403);”, and “Federal ship financing fund, fishing vessels (13–4417–0–3–376);” after item relating to Federal Emergency Management Agency National insurance development fund, items “Government National Mortgage Association, Guarantees of mortgage-backed securities (86–4238–0–3–371);” and “Health education loans (75–4307–0–3–553);” after item relating to geothermal resources development fund, item “Indian loan guarantee and insurance fund (14–4410–0–3–452);” after item relating to homeowners assistance fund, defense, and items “Railroad rehabilitation and improvement financing fund (69–4411–0–3–401);”, “Rural development insurance fund (12–4155–0–3–452);”, “Rural electric and telephone revolving fund (12–4230–8–3–271);”, “Rural housing insurance fund (12–4141–0–3–371);”, “Small Business Administration, Business loan and investment fund (73–4154–0–3–376);”, “Small Business Administration, Lease guarantees revolving fund (73–4157–0–3–376);”, “Small Business Administration, Pollution control equipment contract guarantee revolving fund (73–4147–0–3–376);”, “Small Business Administration, Surety bond guarantees revolving fund (73–4156–0–3–376);”, and “Department of Veterans Affairs, Loan guaranty revolving fund (36–4025–0–3–704);” after item relating to rail service assistance.
Pub. L. 105–33, § 10207(c)(3)(D), inserted item relating to credit liquidating accounts.
Pub. L. 105–33, § 10207(c)(3)(C), struck out “Community development grant loan guarantees (86–0162–0–1–451);” after item relating to United States Treasury check forgery insurance fund.
Pub. L. 105–33, § 10207(c)(3)(B), substituted “United States Treasury check forgery insurance fund” for “Check forgery insurance fund”.
Pub. L. 105–33, § 10207(c)(3)(A), struck out items “Agency for International Development, Housing, and other credit guarantee programs (72–4340–0–3–151);” and “Agricultural credit insurance fund (12–4140–0–3–351);” after “order issued under this subchapter:”.
Subsec. (h). Pub. L. 105–33, § 10207(f), struck out heading and text of subsec. (h) relating to optional exemption of military personnel. Text read as follows:
“(1) The President may, with respect to any military personnel account, exempt that account from sequestration or provide for a lower uniform percentage reduction than would otherwise apply.
“(2) The President may not use the authority provided by paragraph (1) unless he notifies the Congress of the manner in which such authority will be exercised on or before the initial snapshot date for the budget year.”
Pub. L. 105–33, § 10207(d)(4), inserted item relating to family support payments to States.
Pub. L. 105–33, § 10207(d)(3), substituted item relating to special supplemental nutrition program for women, infants, and children (WIC) for “Women, infants, and children program (12–3510–0–1–605).”.
Pub. L. 105–33, § 10207(d)(2), inserted items relating to temporary assistance for needy families, contingency fund, and child care entitlement to States.
Pub. L. 105–33, § 10207(d)(1), substituted item relating to child nutrition programs for “Child nutrition (12–3539–0–1–605);”.
Subsec. (i). Pub. L. 105–33, § 10207(e), amended heading and text of subsec. (i) generally. Prior to amendment, text read as follows: “For purposes of subsections (g) and (h) of this section, programs are identified by the designated budget account identification code numbers set forth in the Budget of the United States Government, 1986—Appendix.”
1996—Subsec. (g)(1)(A). Pub. L. 104–208, § 2704(d)(10), which directed the amendment of subpar. (A) by substituting “Deposit Insurance Fund” for “Bank Insurance Fund” and by striking “Federal Deposit Insurance Corporation, Savings Association Insurance fund;”, was not executed and was repealed by Pub. L. 109–171. See Effective Date of 1996 Amendments note below.
Subsec. (h). Pub. L. 104–193 substituted “Block grants to States for temporary assistance for needy families;” for “Aid to families with dependent children (75–0412–0–1–609);”.
1992—Subsec. (g)(1)(A). Pub. L. 102–572, § 601(b), inserted item relating to payment to Judiciary Trust Funds.
Pub. L. 102–486 inserted item relating to United States Enrichment Corporation.
Subsec. (g)(1)(B). Pub. L. 102–572, § 601(a), inserted items relating to Judicial Officers’ Retirement Fund and Court of Federal Claims Judges’ Retirement Fund.
1991—Subsec. (b). Pub. L. 102–83 substituted “section 2307 of title 38” for “section 907 of title 38” in item relating to burial benefits for veterans.
Subsec. (g)(2). Pub. L. 102–54 substituted last two items relating to Department of Veterans Affairs for items relating to Veterans Administration, Loan guaranty revolving fund, and Veterans Administration, Servicemen’s group life insurance fund.
1990—Subsec. (a). Pub. L. 101–508, § 13101(c)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Increases in benefits payable under the old-age, survivors, and disability insurance program established under title II of the Social Security Act, or in benefits payable under section 231b(a), 231b(f)(3), 231c(a), or 231c(f) of title 45, shall not be considered ‘automatic spending increases’ for purposes of this title; and no reduction in any such increase or in any of the benefits involved shall be made under any order issued under this subchapter.”
Subsec. (e). Pub. L. 101–508, § 13101(c)(2), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “Offsetting receipts and collections shall not be reduced under any order issued under this subchapter.”
Subsec. (g)(1)(B). Pub. L. 101–508, § 13101(c)(3), inserted item relating to railroad supplemental annuity pension fund.
Subsec. (h). Pub. L. 101–508, § 13101(c)(4), added subsec. (h) relating to optional exemption of military personnel.
1989—Subsec. (g)(1)(A). Pub. L. 101–220 inserted item relating to Farm Credit System Financial Assistance Corporation, interest payments, after item relating to Exchange stabilization fund.
Pub. L. 101–73, § 743(a)(1), inserted item relating to Director of the Office of Thrift Supervision after item relating to Comptroller of the Currency.
Pub. L. 101–73, § 743(a)(2), substituted items relating to Federal Deposit Insurance Corporation, Bank Insurance Fund; Federal Deposit Insurance Corporation, FSLIC Resolution Fund; and Federal Deposit Insurance Corporation, Savings Association Insurance Fund; for item relating to Federal Home Loan Bank Board.
Pub. L. 101–73, § 743(a)(3), substituted item relating to Federal Housing Finance Board for item relating to Federal Home Loan Bank Board, Federal Savings and Loan Insurance Corporation.
Pub. L. 101–73, § 743(a)(4), inserted items relating to Resolution Funding Corporation and Resolution Trust Corporation after item relating to Postal service fund.
Subsec. (g)(2). Pub. L. 101–73, § 743(c), struck out item relating to Federal Savings and Loan Insurance Corporation fund (82–4037–0–3–371).
1987—Subsec. (b). Pub. L. 100–119, § 104(b)(1), inserted items relating to National Service Life Insurance Fund, Service-Disabled Veterans Insurance Fund, Veterans Special Life Insurance Fund, Veterans Reopened Insurance Fund, United States Government Life Insurance Fund, Veterans Insurance and Indemnity, Special Therapeutic and Rehabilitation Activities Fund, Veterans’ Canteen Service Revolving Fund, benefits under chapter 21 of title 38 relating to specially adapted and mortgage-protection life insurance for certain veterans and service-connected disabilities, benefits under section 907 of title 38 relating to burial benefits for veterans who die as a result of service-connected disability, and benefits under chapter 39 of title 38 relating to automobiles and adaptive equipment for certain disabled veterans and members of the Armed Forces.
Subsec. (g)(1). Pub. L. 100–119, § 104(a)(2), (b)(2), (3), designated existing provisions of par. (1) as subpar. (A); inserted items relating to Administration of Territories, Northern Mariana Islands Covenant grants, Thrift Savings Fund, Bureau of Indian Affairs, miscellaneous payments to Indians, Customs Service, miscellaneous permanent appropriations, higher education facilities loans and insurance, Internal Revenue Collections for Puerto Rico, Panama Canal Commission operating expenses and Panama Canal Commission capital outlay, to medical facilities guarantee and loan fund, Federal interest subsidies for medical facilities, Compact of Free Association, economic assistance pursuant to Public Law 99–658, payments to United States territories, fiscal assistance, payments to widows and heirs of deceased Members of Congress, and Washington Metropolitan Area Transit Authority, interest payments; and added subpar. (B).
Pub. L. 100–86 inserted items relating to Comptroller of the Currency; Federal Deposit Insurance Corporation; Federal Home Loan Bank Board; Federal Home Loan Bank Board, Federal Savings and Loan Insurance Corporation; National Credit Union Administration; National Credit Union Administration, central liquidity facility; and National Credit Union Administration, credit union share insurance fund.
Subsec. (g)(2). Pub. L. 100–119, § 104(c)(1), struck out following items relating to Veterans Administration: national service life insurance fund, service-disabled veterans insurance fund, United States Government life insurance fund, veterans insurance and indemnities, veterans reopened insurance fund, and veterans special life insurance fund.
Subsec. (h). Pub. L. 100–119, § 104(a)(1), inserted item relating to commodity supplemental food program.
1986—Subsec. (d). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
Subsec. (g)(1). Pub. L. 99–509 inserted item relating to dual benefits payments account.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–254, div. F, title VI, § 1470(w), Oct. 5, 2018, 132 Stat. 3519, provided that: “The amendments made by this section [amending this section, sections 5314, 5315, and 5316 of Title 5, Government Organization and Employees, sections 649, 4721, 4727, and 4902 of Title 15, Commerce and Trade, section 709 of Title 18, Crimes and Criminal Procedure, section 4421 of Title 19, Customs Duties, section 1131c of Title 20, Education, sections 2151n, 2291, 2296b, 5401, 5421, 6062, 6445, 7102, 7902, 8926, 9303, and 9546 of Title 22, Foreign Relations and Intercourse, section 9101 of Title 31, Money and Finance, sections 17334 and 17336 of Title 42, The Public Health and Welfare, and provisions set out as notes under sections 2293 and 2394c of Title 22] shall take effect at the end of the transition period.”

[For definition of “transition period” as used in section 1470(w) of Pub. L. 115–254, set out above, see section 9681 of Title 22, Foreign Relations and Intercourse.]

Effective Date of 2015 AmendmentPub. L. 114–113, div. O, title IV, § 403(b), Dec. 18, 2015, 129 Stat. 3007, provided that: “The amendments made by this section [amending this section] shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act [Dec. 18, 2015].”


Effective Date of 2006 AmendmentAmendment by Pub. L. 109–171 effective no later than the first day of the first calendar quarter that begins after the end of the 90-day period beginning Feb. 8, 2006, see section 2102(c) of Pub. L. 109–171, set out as a Merger of BIF and SAIF note under section 1821 of Title 12, Banks and Banking.

Effective Date of 1996 AmendmentsAmendment by Pub. L. 104–208 effective Jan. 1, 1999, if no insured depository institution is a savings association on that date, see section 2704(c) of Pub. L. 104–208, formerly set out as a note under section 1821 of Title 12, Banks and Banking.
Amendment by Pub. L. 104–193 effective July 1, 1997, with transition rules relating to State options to accelerate such date, rules relating to claims, actions, and proceedings commenced before such date, rules relating to closing out of accounts for terminated or substantially modified programs and continuance in office of Assistant Secretary for Family Support, and provisions relating to termination of entitlement under AFDC program, see section 116 of Pub. L. 104–193, as amended, set out as an Effective Date note under section 601 of Title 42, The Public Health and Welfare.

Effective Date of 1992 AmendmentPub. L. 102–572, title XI, § 1101(a), Oct. 29, 1992, 106 Stat. 4524, provided that: “Except as otherwise provided in this Act, the provisions of this Act and the amendments made by this Act [see Tables for classification] shall take effect on January 1, 1993.”


Effective Date of 1986 AmendmentPub. L. 99–509, title VII, § 7002(b), Oct. 21, 1986, 100 Stat. 1949, provided that: “The amendment made by subsection (a) [amending this section] shall apply to fiscal years beginning after September 30, 1986.”


Soldiers’ and Airmen’s HomeThe Soldiers’ and Airmen’s Home, referred to in subsec. (g)(1)(A), was incorporated into the Armed Forces Retirement Home by section 411 of Title 24, Hospitals and Asylums.



§ 906. General and special sequestration rules(a) Repealed. Pub. L. 111–139, title I, § 10(a), Feb. 12, 2010, 124 Stat. 21

(b) Student loansFor all student loans under part B or D of title IV of the Higher Education Act of 1965 [20 U.S.C. 1071 et seq., 1087a et seq.] made during the period when a sequestration order under section 904 of this title is in effect as required by section 902 or 903 of this title, origination fees under sections 438(c)(2) and (6) and 455(c) [20 U.S.C. 1087–1(c)(2), (6), 1087e(c)] and loan processing and issuance fees under section 428(f)(1)(A)(ii) of that Act [20 U.S.C. 1078(f)(1)(A)(ii)] shall each be increased by the uniform percentage specified in that sequestration order, and, for student loans originated during the period of the sequestration, special allowance payments under section 438(b) of that Act [20 U.S.C. 1087–1(b)] accruing during the period of the sequestration shall be reduced by the uniform percentage specified in that sequestration order.


(c) Repealed. Pub. L. 111–139, title I, § 10(c), Feb. 12, 2010, 124 Stat. 22

(d) Special rules for Medicare program(1) Calculation of reduction in payment amountsTo achieve the total percentage reduction in those programs required by section 902 or 903 of this title, subject to paragraph (2), and notwithstanding section 710 of the Social Security Act [42 U.S.C. 911], OMB shall determine, and the applicable Presidential order under section 904 of this title shall implement, the percentage reduction that shall apply, with respect to the health insurance programs under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.]—(A) in the case of parts A and B of such title [42 U.S.C. 1395c et seq., 1395j et seq.], to individual payments for services furnished during the one-year period beginning on the first day of the first month beginning after the date the order is issued (or, if later, the date specified in paragraph (4)); and

(B) in the case of parts C and D [42 U.S.C. 1395w–21 et seq., 1395w–101 et seq.], to monthly payments under contracts under such parts for the same one-year period;

such that the reduction made in payments under that order shall achieve the required total percentage reduction in those payments for that period.

(2) Uniform reduction rate; maximum permissible reductionReductions in payments for programs and activities under such title XVIII [42 U.S.C. 1395 et seq.] pursuant to a sequestration order under section 904 of this title shall be at a uniform rate, which shall not exceed 4 percent, across all such programs and activities subject to such order.


(3) Timing of application of reductions(A) In generalExcept as provided in subparagraph (B), if a reduction is made under paragraph (1) in payment amounts pursuant to a sequestration order, the reduction shall be applied to payment for services furnished during the effective period of the order. For purposes of the previous sentence, in the case of inpatient services furnished for an individual, the services shall be considered to be furnished on the date of the individual’s discharge from the inpatient facility.


(B) Payment on the basis of cost reporting periodsIn the case in which payment for services of a provider of services is made under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] on a basis relating to the reasonable cost incurred for the services during a cost reporting period of the provider, if a reduction is made under paragraph (1) in payment amounts pursuant to a sequestration order, the reduction shall be applied to payment for costs for such services incurred at any time during each cost reporting period of the provider any part of which occurs during the effective period of the order, but only (for each such cost reporting period) in the same proportion as the fraction of the cost reporting period that occurs during the effective period of the order.



(4) Timing of subsequent sequestration orderA sequestration order required by section 902 or 903 of this title with respect to programs under such title XVIII [42 U.S.C. 1395 et seq.] shall not take effect until the first month beginning after the end of the effective period of any prior sequestration order with respect to such programs, as determined in accordance with paragraph (1).


(5) No increase in beneficiary charges in assignment-related casesIf a reduction in payment amounts is made under paragraph (1) for services for which payment under part B of title XVIII of the Social Security Act [42 U.S.C. 1395j et seq.] is made on the basis of an assignment described in section 1842(b)(3)(B)(ii) [42 U.S.C. 1395u(b)(3)(B)(ii)], in accordance with section 1842(b)(6)(B) [42 U.S.C. 1395u(b)(6)(B)], or under the procedure described in section 1870(f)(1) [42 U.S.C. 1395gg(f)(1)], of such Act, the person furnishing the services shall be considered to have accepted payment of the reasonable charge for the services, less any reduction in payment amount made pursuant to a sequestration order, as payment in full.


(6) Sequestration disregarded in computing payment amountsThe Secretary of Health and Human Services shall not take into account any reductions in payment amounts which have been or may be effected under this subchapter, for purposes of computing any adjustments to payment rates under such title XVIII [42 U.S.C. 1395 et seq.], specifically including—(A) the part C growth percentage under section 1853(c)(6) [42 U.S.C. 1395w–23(c)(6)];

(B) the part D annual growth rate under section 1860D–2(b)(6) [42 U.S.C. 1395w–102(b)(6)]; and

(C) application of risk corridors to part D payment rates under section 1860D–15(e) [42 U.S.C. 1395w–115(e)].


(7) Exemptions from sequestrationIn addition to the programs and activities specified in section 905 of this title, the following shall be exempt from sequestration under this subchapter:(A) Part D low-income subsidiesPremium and cost-sharing subsidies under section 1860D–14 of the Social Security Act [42 U.S.C. 1395w–114].


(B) Part D catastrophic subsidyPayments under section 1860D–15(b) and (e)(2)(B) of the Social Security Act [42 U.S.C. 1395w–115(b), (e)(2)(B)].


(C) Qualified individual (QI) premiumsPayments to States for coverage of Medicare cost-sharing for certain low-income Medicare beneficiaries under section 1933 of the Social Security Act [42 U.S.C. 1396u–3].




(e) Community and migrant health centers, Indian health services and facilities, and veterans’ medical care(1) The maximum permissible reduction in budget authority for any account listed in paragraph (2) for any fiscal year, pursuant to an order issued under section 904 of this title, shall be 2 percent.

(2) The accounts referred to in paragraph (1) are as follows:(A) Community health centers (75-0350-0-1-550).

(B) Migrant health centers (75-0350-0-1-550).

(C) Indian health facilities (75-0391-0-1-551).

(D) Indian health services (75-0390-0-1-551).

(E) Veterans’ medical care (36-0160-0-1-703).

For purposes of the preceding provisions of this paragraph, programs are identified by the designated budget account identification code numbers set forth in the Budget of the United States Government—Appendix.


(f) Treatment of child support enforcement programNotwithstanding any change in the display of budget accounts, any order issued by the President under section 904 of this title shall accomplish the full amount of any required reduction in expenditures under sections 455 and 458 of the Social Security Act [42 U.S.C. 655, 658a] by reducing the Federal matching rate for State administrative costs under such program, as specified (for the fiscal year involved) in section 455(a) of such Act, to the extent necessary to reduce such expenditures by that amount.


(g) Federal pay(1) In generalFor purposes of any order issued under section 904 of this title—(A) Federal pay under a statutory pay system, and

(B) elements of military pay,

shall be subject to reduction under an order in the same manner as other administrative expense components of the Federal budget; except that no such order may reduce or have the effect of reducing the rate of pay to which any individual is entitled under any such statutory pay system (as increased by any amount payable under section 5304 of title 5 or section 302 of the Federal Employees Pay Comparability Act of 1990) or the rate of any element of military pay to which any individual is entitled under title 37, or any increase in rates of pay which is scheduled to take effect under section 5303 of title 5, section 1009 of title 37, or any other provision of law.

(2) DefinitionsFor purposes of this subsection:(A) The term “statutory pay system” shall have the meaning given that term in section 5302(1) of title 5.

(B) The term “elements of military pay” means—(i) the elements of compensation of members of the uniformed services specified in section 1009 of title 37,

(ii) allowances provided members of the uniformed services under sections 403a and 475 11 See References in Text note below. of such title, and

(iii) cadet pay and midshipman pay under section 203(c) of such title.


(C) The term “uniformed services” shall have the meaning given that term in section 101(3) of title 37.



(h) Treatment of Federal administrative expenses(1) Notwithstanding any other provision of this title,1 administrative expenses incurred by the departments and agencies, including independent agencies, of the Federal Government in connection with any program, project, activity, or account shall be subject to reduction pursuant to an order issued under section 904 of this title, without regard to any exemption, exception, limitation, or special rule which is otherwise applicable with respect to such program, project, activity, or account under this subchapter.

(2) Notwithstanding any other provision of law, administrative expenses of any program, project, activity, or account which is self-supporting and does not receive appropriations shall be subject to reduction under a sequester order, unless specifically exempted in this subchapter.

(3) Payments made by the Federal Government to reimburse or match administrative costs incurred by a State or political subdivision under or in connection with any program, project, activity, or account shall not be considered administrative expenses of the Federal Government for purposes of this section, and shall be subject to reduction or sequestration under this subchapter to the extent (and only to the extent) that other payments made by the Federal Government under or in connection with that program, project, activity, or account are subject to such reduction or sequestration; except that Federal payments made to a State as reimbursement of administrative costs incurred by such State under or in connection with the unemployment compensation programs specified in subsection (h)(1) 1 shall be subject to reduction or sequestration under this subchapter notwithstanding the exemption otherwise granted to such programs under that subsection.

(4) Notwithstanding any other provision of law, this subsection shall not apply with respect to the following:(A) Comptroller of the Currency.

(B) Federal Deposit Insurance Corporation.

(C) National Credit Union Administration.

(D) National Credit Union Administration, central liquidity facility.

(E) Federal Retirement Thrift Investment Board.

(F) Farm Credit Administration.



(i) Treatment of payments and advances made with respect to unemployment compensation programs(1) For purposes of section 904 of this title—(A) any amount paid as regular unemployment compensation by a State from its account in the Unemployment Trust Fund (established by section 904(a) of the Social Security Act [42 U.S.C. 1104(a)]),

(B) any advance made to a State from the Federal unemployment account (established by section 904(g) of such Act [42 U.S.C. 1104(g)]) under title XII of such Act [42 U.S.C. 1321 et seq.] and any advance appropriated to the Federal unemployment account pursuant to section 1203 of such Act [42 U.S.C. 1323],

(C) any payment made from the Federal Employees Compensation Account (as established under section 909 of such Act [42 U.S.C. 1109]) for the purpose of carrying out chapter 85 of title 5 and funds appropriated or transferred to or otherwise deposited in such Account, and

(D) any payment made from the Railroad Unemployment Insurance Account (established by section 10 of the Railroad Unemployment Insurance Act [45 U.S.C. 360]) for the purpose of carrying out the Railroad Unemployment Insurance Act [45 U.S.C. 351 et seq.], and funds appropriated or transferred to or otherwise deposited in such Account,

shall not be subject to reduction.

(2)(A) A State may reduce each weekly bene­fit payment made under the Federal-State Extended Unemployment Compensation Act of 1970 for any week of unemployment occurring during any period with respect to which payments are reduced under an order issued under section 904 of this title by a percentage not to exceed the percentage by which the Federal payment to the State under section 204 of such Act is to be reduced for such week as a result of such order.

(B) A reduction by a State in accordance with subparagraph (A) shall not be considered as a failure to fulfill the requirements of section 3304(a)(11) of title 26.



(j) Commodity Credit Corporation(1) Powers and authorities of the Commodity Credit CorporationThis title 1 shall not restrict the Commodity Credit Corporation in the discharge of its authority and responsibility as a corporation to buy and sell commodities in world trade, to use the proceeds as a revolving fund to meet other obligations and otherwise operate as a corporation, the purpose for which it was created.


(2) Reduction in payments made under contracts(A) Loan eligibility under any contract entered into with a person by the Commodity Credit Corporation prior to the time an order has been issued under section 904 of this title shall not be reduced by an order subsequently issued. Subject to subparagraph (B), after an order is issued under such section for a fiscal year, any cash payments for loans or loan deficiencies made by the Commodity Credit Corporation shall be subject to reduction under the order.

(B) Each loan contract entered into with producers or producer cooperatives with respect to a particular crop of a commodity and subject to reduction under subparagraph (A) shall be reduced in accordance with the same terms and conditions. If some, but not all, contracts applicable to a crop of a commodity have been entered into prior to the issuance of an order under section 904 of this title, the order shall provide that the necessary reduction in payments under contracts applicable to the commodity be uniformly applied to all contracts for the next succeeding crop of the commodity, under the authority provided in paragraph (3).


(3) Delayed reduction in outlays permissibleNotwithstanding any other provision of this title,1 if an order under section 904 of this title is issued with respect to a fiscal year, any reduction under the order applicable to contracts described in paragraph (1) may provide for reductions in outlays for the account involved to occur in the fiscal year following the fiscal year to which the order applies.


(4) Uniform percentage rate of reduction and other limitationsAll reductions described in paragraph (2) which are required to be made in connection with an order issued under section 904 of this title with respect to a fiscal year shall be made so as to ensure that outlays for each program, project, activity, or account involved are reduced by a percentage rate that is uniform for all such programs, projects, activities, and accounts, and may not be made so as to achieve a percentage rate of reduction in any such item exceeding the rate specified in the order.


(5) Dairy programNotwithstanding any other provision of this subsection, as the sole means of achieving any reduction in outlays under the milk price support program, the Secretary of Agriculture shall provide for a reduction to be made in the price received by producers for all milk produced in the United States and marketed by producers for commercial use. That price reduction (measured in cents per hundred weight of milk marketed) shall occur under section 1446(d)(2)(A) of title 7, shall begin on the day any sequestration order is issued under section 904 of this title, and shall not exceed the aggregate amount of the reduction in outlays under the milk price support program that otherwise would have been achieved by reducing payments for the purchase of milk or the products of milk under this subsection during the applicable fiscal year.


(6) Certain authority not to be limitedNothing in this joint resolution shall limit or reduce, in any way, any appropriation that provides the Commodity Credit Corporation with budget authority to cover the Corporation’s net realized losses.



(k) Effects of sequestrationThe effects of sequestration shall be as follows:(1) Budgetary resources sequestered from any account shall be permanently cancelled, except as provided in paragraph (6).

(2) Except as otherwise provided, the same percentage sequestration shall apply to all programs, projects, and activities within a budget account (with programs, projects, and activities as delineated in the appropriation Act or accompanying report for the relevant fiscal year covering that account, or for accounts not included in appropriation Acts, as delineated in the most recently submitted President’s budget).

(3) Administrative regulations or similar actions implementing a sequestration shall be made within 120 days of the sequestration order. To the extent that formula allocations differ at different levels of budgetary resources within an account, program, project, or activity, the sequestration shall be interpreted as producing a lower total appropriation, with the remaining amount of the appropriation being obligated in a manner consistent with program allocation formulas in substantive law.

(4) Except as otherwise provided, obligations in sequestered accounts shall be reduced only in the fiscal year in which a sequester occurs.

(5) If an automatic spending increase is sequestered, the increase (in the applicable index) that was disregarded as a result of that sequestration shall not be taken into account in any subsequent fiscal year.

(6) Budgetary resources sequestered in revolving, trust, and special fund accounts and offsetting collections sequestered in appropriation accounts shall not be available for obligation during the fiscal year in which the sequestration occurs, but shall be available in subsequent years to the extent otherwise provided in law.


(Pub. L. 99–177, title II, § 256, Dec. 12, 1985, 99 Stat. 1086; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–86, title V, § 506(b), Aug. 10, 1987, 101 Stat. 634; Pub. L. 100–119, title I, §§ 102(b)(2), (3), (11), 104(a)(3), (4), Sept. 29, 1987, 101 Stat. 773, 775, 776; Pub. L. 101–73, title VII, § 743(b), Aug. 9, 1989, 103 Stat. 437; Pub. L. 101–508, title XIII, § 13101(d), Nov. 5, 1990, 104 Stat. 1388–589; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(2)(A), (4)(H)], Nov. 5, 1990, 104 Stat. 1427, 1439, 1440; Pub. L. 104–193, title I, § 110(r)(2), Aug. 22, 1996, 110 Stat. 2175; Pub. L. 105–33, title X, § 10208(a)(1), (b)–(g), Aug. 5, 1997, 111 Stat. 708–710; Pub. L. 111–139, title I, §§ 9(b), 10, Feb. 12, 2010, 124 Stat. 21; Pub. L. 111–203, title III, § 352, July 21, 2010, 124 Stat. 1546; Pub. L. 112–81, div. A, title VI, § 631(f)(4)(B), Dec. 31, 2011, 125 Stat. 1465; Pub. L. 112–239, div. A, title X, § 1076(a)(9), Jan. 2, 2013, 126 Stat. 1948; Pub. L. 116–260, div. N, title II, § 235(a), (c), Dec. 27, 2020, 134 Stat. 1959.)

Amendment of SectionFor termination of amendment by section 235(c) of Pub. L. 116–260, see Termination Date of 2020 Amendment note below.

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (b), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Parts B and D of title IV of the Act are classified generally to parts B (§ 1071 et seq.) and D (§ 1087a et seq.), respectively, of subchapter IV of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
The Social Security Act, referred to in subsecs. (d) and (i)(1)(B), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Titles XII and XVIII of the Social Security Act are classified generally to subchapters XII (§ 1321 et seq.) and XVIII (§ 1395 et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. Parts A to D of title XVIII of the Act are classified generally to parts A (§ 1395c et seq.), B (§ 1395j et seq.), C (§ 1395w–21 et seq.), and D (§ 1395w–101 et seq.), respectively, of subchapter XVIII of chapter 7 of Title 42. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Section 302 of the Federal Employees Pay Comparability Act of 1990, referred to in subsec. (g)(1), is section 529 [title III, § 302] of Pub. L. 101–509, which is set out as a note under section 5304 of Title 5, Government Organization and Employees.
Section 475 of title 37, referred to in subsec. (g)(2)(B)(ii), was transferred to section 405 of title 37 by Pub. L. 116–283, div. A, title VI, § 604(a)(1), Jan. 1, 2021, 134 Stat. 3672.
This title, referred to in subsecs. (h)(1) and (j)(1), (3), means title II (§ 200 et seq.) of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, known as the Balanced Budget and Emergency Deficit Control Act of 1985. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
Subsec. (h)(1), referred to in subsec. (h)(3), was redesignated subsec. (i)(1) by Pub. L. 101–508, title XIII, § 13101(d)(2), Nov. 5, 1990, 104 Stat. 1388–589.
The Railroad Unemployment Insurance Act, referred to in subsec. (i)(1)(D), is act June 25, 1938, ch. 680, 52 Stat. 1094, which is classified principally to chapter 11 (§ 351 et seq.) of Title 45, Railroads. For complete classification of this Act to the Code, see section 367 of Title 45 and Tables.
The Federal-State Extended Unemployment Compensation Act of 1970, referred to in subsec. (i)(2)(A), is title II of Pub. L. 91–373, Aug. 10, 1970, 84 Stat. 708, which is classified generally as a note under section 3304 of Title 26, Internal Revenue Code. Section 204 of such Act is set out in the note under section 3304 of Title 26. For complete classification of this Act to the Code, see Tables.
This joint resolution, referred to in subsec. (j)(6), means Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1037, which enacted this chapter and sections 654 to 656 of this title, amended sections 602, 622, 631 to 642, and 651 to 653 of this title, sections 1104 to 1106, 1109, and 3101 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of this title, enacted provisions set out as notes under section 900 of this title and section 911 of Title 42, and amended provisions set out as a note under section 621 of this title. For complete classification of this Act to the Code, see Tables.

Amendments2020—Subsec. (i)(1)(D). Pub. L. 116–260, § 235(a), temporarily added subpar. (D). See Termination Date of 2020 Amendment note below.
2013—Subsec. (g)(2)(B)(ii). Pub. L. 112–239, § 1076(a)(9), made technical amendment to directory language of Pub. L. 112–81, § 631(f)(4)(B). See 2011 Amendment note below.
2011—Subsec. (g)(2)(B)(ii). Pub. L. 112–81, § 631(f)(4)(B), as amended by Pub. L. 112–239, § 1076(a)(9), substituted “475” for “405”.
2010—Subsec. (a). Pub. L. 111–139, § 10(a), struck out subsec. (a). Text read as follows: “Automatic spending increases are increases in outlays due to changes in indexes in the following programs:
“(1) Special milk program; and
“(2) Vocational rehabilitation basic State grants.
In those programs all amounts other than the automatic spending increases shall be exempt from reduction under any order issued under this subchapter.”
Subsec. (b). Pub. L. 111–139, § 10(b), substituted “origination fees under sections 438(c)(2) and (6) and 455(c) and loan processing and issuance fees under section 428(f)(1)(A)(ii) of that Act shall each be increased by the uniform percentage specified in that sequestration order, and, for student loans originated during the period of the sequestration, special allowance payments under section 438(b) of that Act accruing during the period of the sequestration shall be reduced by the uniform percentage specified in that sequestration order.” for “origination fees under sections 438(c)(2) and 455(c) of that Act shall each be increased by 0.50 percentage point.”
Subsec. (c). Pub. L. 111–139, § 10(c), struck out subsec. (c). Text read as follows: “Any order issued by the President under section 904 of this title shall make the reduction which is otherwise required under the foster care and adoption assistance programs (established by part E of title IV of the Social Security Act) only with respect to payments and expenditures made by States in which increases in foster care maintenance payment rates or adoption assistance payment rates (or both) are to take effect during the fiscal year involved, and only to the extent that the required reduction can be accomplished by applying a uniform percentage reduction to the Federal matching payments that each such State would otherwise receive under section 474 of that Act (for such fiscal year) for that portion of the State’s payments which is attributable to the increases taking effect during that year. No State’s matching payments from the Federal Government for foster care maintenance payments or for adoption assistance maintenance payments may be reduced by a percentage exceeding the applicable domestic sequestration percentage. No State may, after December 12, 1985, make any change in the timetable for making payments under a State plan approved under part E of title IV of the Social Security Act which has the effect of changing the fiscal year in which expenditures under such part are made.”
Subsec. (d)(1). Pub. L. 111–139, § 10(d)(2), amended par. (1) generally. Prior to amendment, text read as follows: “To achieve the total percentage reduction in those programs required by sections 902 and 903 of this title, and notwithstanding section 710 of the Social Security Act, OMB shall determine, and the applicable Presidential order under section 904 of this title shall implement, the percentage reduction that shall apply to payments under the health insurance programs under title XVIII of the Social Security Act for services furnished after the order is issued, such that the reduction made in payments under that order shall achieve the required total percentage reduction in those payments for that fiscal year as determined on a 12-month basis.”
Subsec. (d)(2) to (6). Pub. L. 111–139, § 10(d)(1), (3)–(5), added pars. (2) and (4), redesignated former pars. (2), (3), and (4) as (3), (5), and (6), respectively, and amended par. (6) generally. Prior to amendment, text of par. (6) read as follows: “In computing the adjusted average per capita cost for purposes of section 1876(a)(4) of the Social Security Act, the Secretary of Health and Human Services shall not take into account any reductions in payment amounts which have been or may be effected under this subchapter.”
Subsec. (d)(7). Pub. L. 111–139, § 10(d)(6), added par. (7).
Subsec. (h)(4)(C) to (H). Pub. L. 111–203 redesignated subpars. (D), (E), (F), and (H) as (C), (D), (E), and (F), respectively, and struck out former subpars. (C) and (G) which read as follows:
“(C) Office of Thrift Supervision.”
“(G) Resolution Trust Corporation.”
Subsec. (k)(1). Pub. L. 111–139, § 9(b), substituted “in paragraph (6)” for “in paragraph (5)”.
1997—Pub. L. 105–33, § 10208(a)(1), substituted “General and special sequestration rules” for “Exceptions, limitations, and special rules” as section catchline.
Subsec. (a). Pub. L. 105–33, § 10208(b), redesignated pars. (2) and (3) as (1) and (2), respectively, and struck out former par. (1) which read as follows: “National Wool Act;”.
Subsec. (b). Pub. L. 105–33, § 10208[(c)], amended subsec. (b) generally, substituting new heading and text for former text consisting of pars. (1) to (3) relating to reductions required to be achieved from student loan programs operated under part B of title IV of the Higher Education Act of 1965 as a consequence of a sequestration order. Amendment was executed to reflect the probable intent of Congress based on language directing the general amendment of subsec. (b), appearing in the conference report for H.R. 2015, H. Rept. No. 105–217, 105th Congress, as adopted by the House of Representatives and Senate.
Subsec. (e)(1). Pub. L. 105–33, § 10208(d), substituted “shall be 2 percent.” for “shall be—” and struck out subpars. (A) and (B) which read as follows:
“(A) 1 percent in the case of the fiscal year 1986, and
“(B) 2 percent in the case of any subsequent fiscal year.”
Subsec. (h)(2). Pub. L. 105–33, § 10208(e)(1), substituted “this subchapter” for “this joint resolution”.
Subsec. (h)(4)(D). Pub. L. 105–33, § 10208(e)(2), redesignated subpar. (E) as (D) and struck out former subpar. (D) which read as follows: “Office of Thrift Supervision.”
Subsec. (h)(4)(E) to (G). Pub. L. 105–33, § 10208(e)(2), redesignated subpars. (F), (G), and (I) as (E), (F), and (G), respectively. Former subpar. (E) redesignated (D).
Subsec. (h)(4)(H). Pub. L. 105–33, § 10208(e)(2), added subpar. (H) and struck out former subpar. (H) which read as follows: “Resolution Funding Corporation.”
Subsec. (h)(4)(I). Pub. L. 105–33, § 10208(e)(2), redesignated subpar. (I) as (G).
Subsec. (j)(2) to (5). Pub. L. 105–33, § 10208(f), added pars. (2) to (5) and struck out former pars. (2) to (5) which related to reduction in payments made under contracts, delayed reduction in outlays permissible, uniform percentage rate of reduction and other limitations, and no double reduction for agricultural price support and income protection programs.
Subsec. (k)(1). Pub. L. 105–33, § 10208(g)(1), struck out “other than a trust or special fund account” after “from any account” and inserted “, except as provided in paragraph (5)” before period.
Subsec. (k)(6). Pub. L. 105–33, § 10208(g)(2), amended par. (6) generally. Prior to amendment, par. (6) read as follows: “Except as otherwise provided, sequestration in trust and special fund accounts for which obligations are indefinite shall be taken in a manner to ensure that obligations in the fiscal year of a sequestration are reduced, from the level that would actually have occurred, by the applicable sequestration percentage.”
1996—Subsecs. (k), (l). Pub. L. 104–193 redesignated subsec. (l) as (k) and struck out former subsec. (k) which related to special rules for JOBS portion of AFDC, providing that any order under section 904 accomplish full amount of any required sequestration of job opportunities and basic skills training program, and setting forth new allotment formula.
1990—Subsec. (a). Pub. L. 101–508, § 13101(d)(1), amended subsec. (a) generally, substituting provisions relating to automatic spending increases for provisions relating to effect of reductions and sequestrations.
Subsec. (b). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title” in pars. (1) to (3).
Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (c) as (b). Former subsec. (b) redesignated (h).
Subsec. (c). Pub. L. 101–508, § 13101(d)(4), inserted after first sentence “No State’s matching payments from the Federal Government for foster care maintenance payments or for adoption assistance maintenance payments may be reduced by a percentage exceeding the applicable domestic sequestration percentage.”
Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (f) as (c). Former subsec. (c) redesignated (b).
Subsec. (d)(1). Pub. L. 101–508, § 13101(d)(5), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “The maximum permissible reduction for the health insurance programs under title XVIII of the Social Security Act for any fiscal year, pursuant to an order issued under section 902 of this title, consists only of a reduction of—
“(A) 1 percent in the case of fiscal year 1986, and
“(B) 2 percent (or such higher percentage as may apply as determined in accordance with section 902(a)(4)(B)(ii) of this title) in the case of any subsequent fiscal year,
in each separate payment amount otherwise made for a covered service under those programs without regard to this subchapter.”
Subsec. (d)(2)(C). Pub. L. 101–508, § 13101(d)(6), struck out subpar. (C) which read as follows: “For purposes of this paragraph, the effective period of a sequestration order for fiscal year 1986 is the period beginning on March 1, 1986, and ending on September 30, 1986.”
Subsec. (e). Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (k) as (e). Former subsec. (e) redesignated (f).
Subsec. (e)(1). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Subsec. (f). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (e) as (f). Former subsec. (f) redesignated (c).
Subsec. (g)(1). Pub. L. 101–509, § 529 [title I, § 101(b)(4)(H)], in closing provisions, inserted “(as increased by any amount payable under section 5304 of title 5 or section 302 of the Federal Employees Pay Comparability Act of 1990)” after “pay system” and substituted “5303” for “5305”.
Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Subsec. (g)(2)(A). Pub. L. 101–509, § 529 [title I, § 101(b)(2)(A)], substituted “5302(1)” for “5301(c)”.
Subsec. (h). Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (b) as (h). Former subsec. (h) redesignated (i).
Subsec. (h)(1). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Subsec. (i). Pub. L. 101–508, § 13101(d)(2), redesignated subsec. (h) as (i) and struck out former subsec. (i) which related to treatment of mine worker disability compensation increases as automatic spending increases.
Subsec. (i)(1), (2)(A). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title”.
Subsec. (j). Pub. L. 101–508, § 13101(d)(3), substituted “section 904 of this title” for “section 902 of this title” wherever appearing in pars. (2) to (5).
Subsec. (k). Pub. L. 101–508, § 13101(d)(2), added subsec. (k). Former subsec. (k) redesignated (e).
Subsec. (l). Pub. L. 101–508, § 13101(d)(2), added subsec. (l) and struck out former subsec. (l) which related to treatment of obligated balances.
1989—Subsec. (b)(4)(C). Pub. L. 101–73, § 743(b)(1), substituted “Office of Thrift Supervision” for “Federal Home Loan Bank Board”.
Subsec. (b)(4)(D). Pub. L. 101–73, § 743(b)(2), substituted “Office of Thrift Supervision” for “Federal Savings and Loan Insurance Corporation”.
Subsec. (b)(4)(H), (I). Pub. L. 101–73, § 743(b)(3), added subpars. (H) and (I).
1987—Subsec. (a)(2). Pub. L. 100–119, § 102(b)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Any amount of new budget authority, unobligated balances, obligated balances, new loan guarantee commitments, new direct loan obligations, spending authority (as defined in section 651(c)(2) of this title), or obligation limitations which is sequestered or reduced pursuant to an order issued under section 902 of this title is permanently cancelled, with the exception of amounts sequestered in special or trust funds, which shall remain in such funds and be available in accordance with and to the extent permitted by law, including the provisions of this Act.”
Subsec. (b)(4). Pub. L. 100–86 added par. (4).
Subsec. (b)(4)(G). Pub. L. 100–119, § 104(a)(3), added subpar. (G).
Subsec. (d)(1)(B). Pub. L. 100–119, § 102(b)(11), inserted “(or such higher percentage as may apply as determined in accordance with section 902(a)(4)(B)(ii) of this title)”.
Subsec. (e). Pub. L. 100–119, § 104(a)(4), substituted “Notwithstanding any change in the display of budget accounts, any order” for “Any order”.
Subsec. (l). Pub. L. 100–119, § 102(b)(3), amended subsec. (l) generally, striking out provisions which had created an “existing contract” exception to the rule of obligated balances not being subject to reduction under an order issued under section 902 of this title, under which existing contracts in major functional category 050 (other than (A) those contracts which included a specified penalty for cancellation or modification by the Government and which if so cancelled or modified would have resulted (due to such penalty) in a net loss to the Government for the fiscal year, and (B) those contracts the reduction of which would have violated the legal obligations of the Government) were subject to reduction, in accordance with section 901(d)(3) of this title, under an order issued under section 902 of this title.
1986—Subsec. (h)(2)(B). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 2020 AmendmentPub. L. 116–260, div. N, title II, § 235(b), Dec. 27, 2020, 134 Stat. 1959, provided that: 
“The treatment of payments made from the Railroad Unemployment Insurance Account pursuant to the amendment made by subsection (a) [amending this section]—
“(1) shall take effect 7 days after the date of the enactment of this Act [Dec. 27, 2020]; and

“(2) shall apply only to obligations incurred during the period beginning on the effective date described in paragraph (1) and ending on the date that is 30 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act [Pub. L. 94–412] (50 U.S.C. 1601 et seq.) terminates.”



[For definition of “coronavirus” as used in section 235(b) of Pub. L. 116–260, set out above, see section 8 of Pub. L. 116–260, set out as a note under section 5547 of Title 5, Government Organization and Employees.]
Pub. L. 116–260, div. N, title II, § 235(c), Dec. 27, 2020, 134 Stat. 1959, provided that: “The amendments made by subsection (a) [amending this section] shall be repealed on the date that is 30 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act [Pub. L. 94–412] (50 U.S.C. 1601 et seq.) terminates.”

[For definition of “coronavirus” as used in section 235(c) of Pub. L. 116–260, set out above, see section 8 of Pub. L. 116–260, set out as a note under section 5547 of Title 5, Government Organization and Employees.]

Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1076(a), Jan. 2, 2013, 126 Stat. 1947, provided that the amendment made by section 1076(a)(9) is effective Dec. 31, 2011, and as if included in Pub. L. 112–81 as enacted.

Effective Date of 2010 AmendmentPub. L. 111–203, title III, § 351, July 21, 2010, 124 Stat. 1546, provided that: “Except as provided in section 364(a) [amending section 1438 of Title 12, Banks and Banking, and enacting provisions set out as a note under section 1438 of Title 12], the amendments made by this subtitle [subtitle E (§§ 351–378) of title III of Pub. L. 111–203, see Tables for classification] shall take effect on the transfer date.”

[For definition of “transfer date” as used in section 351 of Pub. L. 111–203, set out above, see section 5301 of Title 12, Banks and Banking.]

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–193 effective July 1, 1997, with transition rules relating to State options to accelerate such date, rules relating to claims, actions, and proceedings commenced before such date, rules relating to closing out of accounts for terminated or substantially modified programs and continuance in office of Assistant Secretary for Family Support, and provisions relating to termination of entitlement under AFDC program, see section 116 of Pub. L. 104–193, set out as a note under section 601 of Title 42, The Public Health and Welfare.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.



§ 907. The baseline(a) In generalFor any budget year, the baseline refers to a projection of current-year levels of new budget authority, outlays, revenues, and the surplus or deficit into the budget year and the outyears based on laws enacted through the applicable date.


(b) Direct spending and receiptsFor the budget year and each outyear, the baseline shall be calculated using the following assumptions:(1) In generalLaws providing or creating direct spending and receipts are assumed to operate in the manner specified in those laws for each such year and funding for entitlement authority is assumed to be adequate to make all payments required by those laws.


(2) Exceptions(A)(i) No program established by a law enacted on or before August 5, 1997, with estimated current year outlays greater than $50,000,000 shall be assumed to expire in the budget year or the outyears. The scoring of new programs with estimated outlays greater than $50,000,000 a year shall be based on scoring by the Committees on Budget or OMB, as applicable. OMB, CBO, and the Budget Committees shall consult on the scoring of such programs where there are differences between CBO and OMB.

(ii) On the expiration of the suspension of a provision of law that is suspended under section 7301 of title 7 and that authorizes a program with estimated fiscal year outlays that are greater than $50,000,000, for purposes of clause (i), the program shall be assumed to continue to operate in the same manner as the program operated immediately before the expiration of the suspension.


(B) The increase for veterans’ compensation for a fiscal year is assumed to be the same as that required by law for veterans’ pensions unless otherwise provided by law enacted in that session.

(C) Excise taxes dedicated to a trust fund, if expiring, are assumed to be extended at current rates.

(D) If any law expires before the budget year or any outyear, then any program with estimated current year outlays greater than $50,000,000 that operates under that law shall be assumed to continue to operate under that law as in effect immediately before its expiration.


(3) Hospital Insurance Trust FundNotwithstanding any other provision of law, the receipts and disbursements of the Hospital Insurance Trust Fund shall be included in all calculations required by this Act.



(c) Discretionary appropriationsFor the budget year and each outyear, the baseline shall be calculated using the following assumptions regarding all amounts other than those covered by subsection (b):(1) Inflation of current-year appropriationsBudgetary resources other than unobligated balances shall be at the level provided for the budget year in full-year appropriation Acts. If for any account a full-year appropriation has not yet been enacted, budgetary resources other than unobligated balances shall be at the level available in the current year, adjusted sequentially and cumulatively for expiring housing contracts as specified in paragraph (2), for social insurance administrative expenses as specified in paragraph (3), to offset pay absorption and for pay annualization as specified in paragraph (4), for inflation as specified in paragraph (5), and to account for changes required by law in the level of agency payments for personnel benefits other than pay.


(2) Expiring housing contractsNew budget authority to renew expiring multiyear subsidized housing contracts shall be adjusted to reflect the difference in the number of such contracts that are scheduled to expire in that fiscal year and the number expiring in the current year, with the per-contract renewal cost equal to the average current-year cost of renewal contracts.


(3) Social insurance administrative expensesBudgetary resources for the administrative expenses of the following trust funds shall be adjusted by the percentage change in the beneficiary population from the current year to that fiscal year: the Federal Hospital Insurance Trust Fund, the Supplementary Medical Insurance Trust Fund, the Unemployment Trust Fund, and the railroad retirement account.


(4) Pay annualization; offset to pay absorptionCurrent-year new budget authority for Federal employees shall be adjusted to reflect the full 12-month costs (without absorption) of any pay adjustment that occurred in that fiscal year.


(5) InflatorsThe inflator used in paragraph (1) to adjust budgetary resources relating to personnel shall be the percent by which the average of the Bureau of Labor Statistics Employment Cost Index (wages and salaries, private industry workers) for that fiscal year differs from such index for the current year. The inflator used in paragraph (1) to adjust all other budgetary resources shall be the percent by which the average of the estimated gross domestic product chain-type price index for that fiscal year differs from the average of such estimated index for the current year.


(6) Current-year appropriationsIf, for any account, a continuing appropriation is in effect for less than the entire current year, then the current-year amount shall be assumed to equal the amount that would be available if that continuing appropriation covered the entire fiscal year. If law permits the transfer of budget authority among budget accounts in the current year, the current-year level for an account shall reflect transfers accomplished by the submission of, or assumed for the current year in, the President’s original budget for the budget year.



(d) Up-to-date conceptsIn deriving the baseline for any budget year or outyear, current-year amounts shall be calculated using the concepts and definitions that are required for that budget year.


(e) Asset salesAmounts realized from the sale of an asset shall not be included in estimates under section 901, 902, or 903 of this title if that sale would result in a financial cost to the Federal Government as determined pursuant to scorekeeping guidelines.


(Pub. L. 99–177, title II, § 257, formerly §§ 251(a)(6)(I), 257, Dec. 12, 1985, 99 Stat. 1092; Pub. L. 100–119, title I, §§ 102(a), (b)(4)–(8), 104(c)(2), 106(b), Sept. 29, 1987, 101 Stat. 754, 773, 774, 777, 780; renumbered § 257 and amended Pub. L. 101–508, title XIII, § 13101(b), (e)(1), (2), Nov. 5, 1990, 104 Stat. 1388–589, 1388–591, 1388–593; Pub. L. 105–33, title X, § 10209(a), Aug. 5, 1997, 111 Stat. 710; Pub. L. 113–67, div. A, title I, § 121(9), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(3), means Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1037, as amended, which enacted this chapter and sections 654 to 656 of this title, amended sections 602, 622, 631 to 642, and 651 to 653 of this title, sections 1104 to 1106, 1109, and 3101 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of this title, enacted provisions set out as notes under section 900 of this title and section 911 of Title 42, and amended provisions set out as a note under section 621 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Pub. L. 101–508, § 13101(b), redesignated former par. (12) of this section as section 250(c)(21) (now 250(c)(19)) of Pub. L. 99–177, which is classified to section 900(c)(19) of this title.
Pub. L. 101–508, § 13101(e)(2), transferred section 251(a)(6)(I) of Pub. L. 99–177, which was classified to section 901(a)(6)(I) of this title, to subsec. (e) of this section.

Amendments2013—Subsec. (b)(2)(A)(i). Pub. L. 113–67 substituted “differences” for “differenes”.
1997—Subsec. (b)(2)(A). Pub. L. 105–33, § 10209(a)(1), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “No program with estimated current-year outlays greater than $50 million shall be assumed to expire in the budget year or outyears.”
Subsec. (b)(2)(D). Pub. L. 105–33, § 10209(a)(2), added subpar. (D).
Subsec. (c)(5). Pub. L. 105–33, § 10209(a)(3), substituted “domestic product chain-type price index” for “national product fixed-weight price index”.
Subsec. (e). Pub. L. 105–33, § 10209(a)(4), added subsec. (e) and struck out former subsec. (e) which read as follows: “The sale of an asset or prepayment of a loan shall not alter the deficit or produce any net deficit reduction in the budget baseline, except that the budget baseline estimate shall include asset sales mandated by law before September 18, 1987, and routine, ongoing asset sales and loan prepayments at levels consistent with agency operations in fiscal year 1986;”.
1990—Pub. L. 101–508, § 13101(e)(1), amended section generally, substituting provisions relating to baseline for provisions relating to definitions.
Subsec. (e). Pub. L. 101–508, § 13101(e)(2), redesignated section 901(a)(6)(I) of this title as subsec. (e) of this section, and substituted “The” for “assuming, for purposes of this paragraph and subparagraph (A)(i) of paragraph (3), that the”.
1987—Pub. L. 100–119, § 102(a), amended section 901 of this title generally, adding subsec. (a)(6)(I). See 1990 Amendment note above.
Par. (1). Pub. L. 100–119, § 104(c)(2), struck out provisions of former subpar. (A) that “automatic spending increase” meant increases in budget outlays due to changes in indexes in the following Federal programs:
“Black lung benefits (20-8144-0-7-601);
“Central Intelligence Agency retirement and disability system fund (56-3400-0-1-054);
“Civil service retirement and disability fund (24-8135-0-7-602);
“Comptrollers general retirement system (05-0107-0-1-801);
“Foreign service retirement and disability fund (19-8186-0-7-602);
“Judicial survivors’ annuities fund (10-8110-0-7-602);
“Longshoremen’s and harborworkers’ compensation benefits (16-9971-0-7-601);
“Military retirement fund (97-8097-0-7-602);
“National Oceanic and Atmospheric Administration retirement (13-1450-0-1-306);
“Pensions for former Presidents (47-0105-0-1-802);
“Railroad retirement tier II (60-8011-0-7-601);
“Retired pay, Coast Guard (69-0241-0-1-403);
“Retirement pay and medical benefits for commissioned officers, Public Health Service (75-0379-0-1-551);
“Special benefits, Federal Employees’ Compensation Act (16-1521-0-1-600);
“Special benefits for disabled coal miners (75-0409-0-1-601); and
“Tax Court judges survivors annuity fund (23-8115-0-7-602).”
Par. (7). Pub. L. 100–119, § 102(b)(4), amended par. (7) generally. Prior to amendment, par. (7) read as follows: “The terms ‘sequester’ and ‘sequestration’ (subject to section 902(a)(4) of this title) refer to or mean the cancellation of new budget authority, unobligated balances, obligated balances, new loan guarantee commitments, new direct loan obligations, and spending authority as defined in section 651(c)(2) of this title, and the reduction of obligation limitations.”
Par. (9). Pub. L. 100–119, § 102(b)(5), added par. (9).
Par. (10). Pub. L. 100–119, § 106(b), added par. (10).
Par. (11). Pub. L. 100–119, § 102(b)(6), added par. (11).
Par. (12). Pub. L. 100–119, § 102(b)(7), added par. (12).
Pars. (13), (14). Pub. L. 100–119, § 102(b)(8), added pars. (13) and (14).

Statutory Notes and Related Subsidiaries
Definition of Terms Used in Balanced Budget and Emergency Deficit Control Act of 1985Pub. L. 101–163, title III, § 315, Nov. 21, 1989, 103 Stat. 1066, provided that: “Effective in the case of this Act and any subsequent Act making appropriations for the Legislative Branch, for purposes of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended [see Short Title note set out under section 900 of this title], or any other Act which requires a uniform percentage reduction in accounts in this Act and any subsequent Act making appropriations for the Legislative Branch, the accounts under the general heading ‘Senate’, and the accounts under the general heading ‘House of Representatives’, shall each be considered to be one appropriation account and one ‘program, project, and activity’.”

Pub. L. 100–202, § 101(i) [title III, § 306], Dec. 22, 1987, 101 Stat. 1329–290, 1329–309, provided that: “Hereafter, for purposes of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended [see Short Title note set out under section 900 of this title], the term ‘program, project, and activity’ shall be synonymous with each appropriation account in this Act [see Tables for classification], except that the accounts under the general heading ‘House of Representatives’ shall be considered one appropriation account and one ‘program, project, and activity’, and the accounts under the general heading ‘Senate’ shall be considered one appropriation account and one ‘program, project, and activity’.”


Cost-of-Living Adjustments in Certain Federal BenefitsPub. L. 99–509, title VII, § 7001, Oct. 21, 1986, 100 Stat. 1948, provided that benefits payable in calendar years 1987 to 1991 under programs listed in this section, including any cost-of-living adjustments, were not subject to modification, suspension, or reduction in such calendar years pursuant to a Presidential order.



§ 907a. Suspension in event of war or low growth(a) Procedures in event of low-growth report(1) TriggerWhenever CBO issues a low-growth report under section 254(i) [2 U.S.C. 904(i)], the Majority Leader of the House of Representatives may, and the Majority Leader of the Senate shall, introduce a joint resolution (in the form set forth in paragraph (2)) declaring that the conditions specified in section 254(i) are met and suspending the relevant provisions of this title,11 See References in Text note below. titles III and VI 1 of the Congressional Budget Act of 1974 [2 U.S.C. 631 et seq.], and section 1103 of title 31.


(2) Form of joint resolution(A) The matter after the resolving clause in any joint resolution introduced pursuant to paragraph (1) shall be as follows: “That the Congress declares that the conditions specified in section 254(j) 1 of the Balanced Budget and Emergency Deficit Control Act of 1985 are met, and the implementation of the Congressional Budget and Impoundment Control Act of 1974, chapter 11 of title 31, United States Code, and part C of the Balanced Budget and Emergency Deficit Control Act of 1985 are modified as described in section 258(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.”

(B) The title of the joint resolution shall be “Joint resolution suspending certain provisions of law pursuant to section 258(a)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985.”; and the joint resolution shall not contain any preamble.


(3) Committee actionEach joint resolution introduced pursuant to paragraph (1) shall be referred to the appropriate committees of the House of Representatives or the Committee on the Budget of the Senate, as the case may be; and such Committee shall report the joint resolution to its House without amendment on or before the fifth day on which such House is in session after the date on which the joint resolution is introduced. If the Committee fails to report the joint resolution within the five-day period referred to in the preceding sentence, it shall be automatically discharged from further consideration of the joint resolution, and the joint resolution shall be placed on the appropriate calendar.


(4) Consideration of joint resolution(A) A vote on final passage of a joint resolution reported to the Senate or discharged pursuant to paragraph (3) shall be taken on or before the close of the fifth calendar day of session after the date on which the joint resolution is reported or after the Committee has been discharged from further consideration of the joint resolution. If prior to the passage by one House of a joint resolution of that House, that House receives the same joint resolution from the other House, then—(i) the procedure in that House shall be the same as if no such joint resolution had been received from the other House, but

(ii) the vote on final passage shall be on the joint resolution of the other House.

When the joint resolution is agreed to, the Clerk of the House of Representatives (in the case of a House joint resolution agreed to in the House of Representatives) or the Secretary of the Senate (in the case of a Senate joint resolution agreed to in the Senate) shall cause the joint resolution to be engrossed, certified, and transmitted to the other House of the Congress as soon as practicable.

(B)(i) In the Senate, a joint resolution under this paragraph shall be privileged. It shall not be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.

(ii) Debate in the Senate on a joint resolution under this paragraph, and all debatable motions and appeals in connection therewith, shall be limited to not more than five hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.

(iii) Debate in the Senate on any debatable motion or appeal in connection with a joint resolution under this paragraph shall be limited to not more than one hour, to be equally divided between, and controlled by, the mover and the manager of the joint resolution, except that in the event the manager of the joint resolution is in favor of any such motion or appeal, the time in opposition thereto shall be controlled by the minority leader or his designee.

(iv) A motion in the Senate to further limit debate on a joint resolution under this paragraph is not debatable. A motion to table or to recommit a joint resolution under this paragraph is not in order.


(C) No amendment to a joint resolution considered under this paragraph shall be in order in the Senate.



(b) Suspension of sequestration proceduresUpon the enactment of a declaration of war or a joint resolution described in subsection (a)—(1) the subsequent issuance of any sequestration report or any sequestration order is precluded;

(2) sections 302(f), 310(d), 311(a), and title VI 1 of the Congressional Budget Act of 1974 [2 U.S.C. 633(f), 641(d), 642(a)] are suspended; and

(3) section 1103 of title 31 is suspended.


(c) Restoration of sequestration procedures(1) In the event of a suspension of sequestration procedures due to a declaration of war, then, effective with the first fiscal year that begins in the session after the state of war is concluded by Senate ratification of the necessary treaties, the provisions of subsection (b) triggered by that declaration of war are no longer effective.

(2) In the event of a suspension of sequestration procedures due to the enactment of a joint resolution described in subsection (a), then, effective with regard to the first fiscal year beginning at least 12 months after the enactment of that resolution, the provisions of subsection (b) triggered by that resolution are no longer effective.


(Pub. L. 99–177, title II, § 258, as added Pub. L. 101–508, title XIII, § 13101(f), Nov. 5, 1990, 104 Stat. 1388–593; amended Pub. L. 113–67, div. A, title I, § 121(10), Dec. 26, 2013, 127 Stat. 1175.)

Editorial Notes

References in TextThis title, referred to in subsec. (a)(1), means title II (§ 200 et seq.) of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, as amended, known as the Balanced Budget and Emergency Deficit Control Act of 1985. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
The Congressional Budget Act of 1974, referred to in subsecs. (a)(1) and (b)(2), is titles I to IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Title III of the Act is classified generally to subchapter I (§ 631 et seq.) of chapter 17A of this title. Title VI of the Act was classified generally to subchapter IV (§ 665 et seq.) of chapter 17A of this title prior to repeal by Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.
Section 254(j) of the Balanced Budget and Emergency Deficit Control Act of 1985, referred to in subsec. (a)(2)(A), is section 254(j) of Pub. L. 99–177, which was redesignated section 254(i) of that Act by Pub. L. 105–33, title X, § 10206(1), Aug. 5, 1997, 111 Stat. 704, and is classified to section 904(i) of this title.
The Congressional Budget and Impoundment Control Act of 1974, referred to in subsec. (a)(2)(A), is Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.
Part C of the Balanced Budget and Emergency Deficit Control Act of 1985, referred to in subsec. (a)(2)(A), is classified generally to this subchapter. Section 258 of the Act is classified to this section.

Prior ProvisionsA prior section 258 of Pub. L. 99–177 was classified to section 908 of this title prior to repeal by Pub. L. 105–33, title X, § 10210, Aug. 5, 1997, 111 Stat. 711.

Amendments2013—Subsec. (a)(1). Pub. L. 113–67, which directed substitution of “section 254(i)” for “section 254(j)”, was executed by making the substitution in two places to reflect the probable intent of Congress.



§ 907b. Modification of Presidential order(a) Introduction of joint resolutionAt any time after the Director of OMB issues a final sequestration report under section 904 of this title for a fiscal year, but before the close of the twentieth calendar day of the session of Congress beginning after the date of issuance of such report, the majority leader of either House of Congress may introduce a joint resolution which contains provisions directing the President to modify the most recent order issued under section 904 of this title or provide an alternative to reduce the deficit for such fiscal year. After the introduction of the first such joint resolution in either House of Congress in any calendar year, then no other joint resolution introduced in such House in such calendar year shall be subject to the procedures set forth in this section.


(b) Procedures for consideration of joint resolutions(1) Referral to committeeA joint resolution introduced in the Senate under subsection (a) shall not be referred to a committee of the Senate and shall be placed on the calendar pending disposition of such joint resolution in accordance with this subsection.


(2) Consideration in SenateOn or after the third calendar day (excluding Saturdays, Sundays, and legal holidays) beginning after a joint resolution is introduced under subsection (a), notwithstanding any rule or precedent of the Senate, including Rule XXII of the Standing Rules of the Senate, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the Senate to move to proceed to the consideration of the joint resolution. The motion is not in order after the eighth calendar day (excluding Saturdays, Sundays, and legal holidays) beginning after a joint resolution (to which the motion applies) is introduced. The joint resolution is privileged in the Senate. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the Senate shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the joint resolution shall remain the unfinished business of the Senate until disposed of.


(3) Debate in Senate(A) In the Senate, debate on a joint resolution introduced under subsection (a), amendments thereto, and all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between the majority leader and the minority leader (or their designees).

(B) A motion to postpone, or a motion to proceed to the consideration of other business is not in order. A motion to reconsider the vote by which the joint resolution is agreed to or disagreed to is not in order, and a motion to recommit the joint resolution is not in order.

(C)(i) No amendment that is not germane to the provisions of the joint resolution or to the order issued under section 904 of this title shall be in order in the Senate. In the Senate, an amendment, any amendment to an amendment, or any debatable motion or appeal is debatable for not to exceed 30 minutes to be equally divided between, and controlled by, the mover and the majority leader (or their designees), except that in the event that the majority leader favors the amendment, motion, or appeal, the minority leader (or the minority leader’s designee) shall control the time in opposition to the amendment, motion, or appeal.

(ii) In the Senate, an amendment that is otherwise in order shall be in order notwithstanding the fact that it amends the joint resolution in more than one place or amends language previously amended. It shall not be in order in the Senate to vote on the question of agreeing to such a joint resolution or any amendment thereto unless the figures then contained in such joint resolution or amendment are mathematically consistent.



(4) Vote on final passageImmediately following the conclusion of the debate on a joint resolution introduced under subsection (a), a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, and the disposition of any pending amendments under paragraph (3), the vote on final passage of the joint resolution shall occur.


(5) AppealsAppeals from the decisions of the Chair shall be decided without debate.


(6) Conference reportsIn the Senate, points of order under titles III, IV, and VI 11 See References in Text note below. of the Congressional Budget Act of 1974 [2 U.S.C. 631 et seq., 651 et seq.] are applicable to a conference report on the joint resolution or any amendments in disagreement thereto.


(7) Resolution from other HouseIf, before the passage by the Senate of a joint resolution of the Senate introduced under subsection (a), the Senate receives from the House of Representatives a joint resolution introduced under subsection (a), then the following procedures shall apply:(A) The joint resolution of the House of Representatives shall not be referred to a committee and shall be placed on the calendar.

(B) With respect to a joint resolution introduced under subsection (a) in the Senate—(i) the procedure in the Senate shall be the same as if no joint resolution had been received from the House; but

(ii)(I) the vote on final passage shall be on the joint resolution of the House if it is identical to the joint resolution then pending for passage in the Senate; or

(II) if the joint resolution from the House is not identical to the joint resolution then pending for passage in the Senate and the Senate then passes the Senate joint resolution, the Senate shall be considered to have passed the House joint resolution as amended by the text of the Senate joint resolution.



(C) Upon disposition of the joint resolution received from the House, it shall no longer be in order to consider the resolution originated in the Senate.


(8) Senate action on House resolutionIf the Senate receives from the House of Representatives a joint resolution introduced under subsection (a) after the Senate has disposed of a Senate originated resolution which is identical to the House passed joint resolution, the action of the Senate with regard to the disposition of the Senate originated joint resolution shall be deemed to be the action of the Senate with regard to the House originated joint resolution. If it is not identical to the House passed joint resolution, then the Senate shall be considered to have passed the joint resolution of the House as amended by the text of the Senate joint resolution.



(Pub. L. 99–177, title II, § 258A, as added Pub. L. 101–508, title XIII, § 13101(f), Nov. 5, 1990, 104 Stat. 1388–595.)

Editorial Notes

References in TextThe Congressional Budget Act of 1974, referred to in subsec. (b)(6), is titles I to IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Titles III and IV of the Act are classified generally to subchapters I (§ 631 et seq.) and II (§ 651 et seq.), respectively, of chapter 17A of this title. Title VI of the Act was classified generally to subchapter IV (§ 665 et seq.) of chapter 17A of this title prior to repeal by Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.



§ 907c. Flexibility among defense programs, projects, and activities(a) Reductions beyond amount specified in Presidential orderSubject to subsections (b), (c), and (d), new budget authority and unobligated balances for any programs, projects, or activities within major functional category 050 (other than a military personnel account) may be further reduced beyond the amount specified in an order issued by the President under section 904 of this title for such fiscal year. To the extent such additional reductions are made and result in additional outlay reductions, the President may provide for lesser reductions in new budget authority and unobligated balances for other programs, projects, or activities within major functional category 050 for such fiscal year, but only to the extent that the resulting outlay increases do not exceed the additional outlay reductions, and no such program, project, or activity may be increased above the level actually made available by law in appropriation Acts (before taking sequestration into account). In making calculations under this subsection, the President shall use account outlay rates that are identical to those used in the report by the Director of OMB under section 904 of this title.


(b) Base closures prohibitedNo actions taken by the President under subsection (a) for a fiscal year may result in a domestic base closure or realignment that would otherwise be subject to section 2687 of title 10.


(c) Report and joint resolution requiredThe President may not exercise the authority provided by this paragraph 11 So in original. Probably should be “section”. for a fiscal year unless—(1) the President submits a single report to Congress specifying, for each account, the detailed changes proposed to be made for such fiscal year pursuant to this section;

(2) that report is submitted within 5 calendar days of the start of the next session of Congress; and

(3) a joint resolution affirming or modifying the changes proposed by the President pursuant to this paragraph 1 becomes law.


(d) Introduction of joint resolutionWithin 5 calendar days of session after the President submits a report to Congress under subsection (c)(1) for a fiscal year, the majority leader of each House of Congress shall (by request) introduce a joint resolution which contains provisions affirming the changes proposed by the President pursuant to this paragraph.1


(e) Form and title of joint resolution(1) The matter after the resolving clause in any joint resolution introduced pursuant to subsection (d) shall be as follows: “That the report of the President as submitted on [Insert Date] under section 258B is hereby approved.”

(2) The title of the joint resolution shall be “Joint resolution approving the report of the President submitted under section 258B of the Balanced Budget and Emergency Deficit Control Act of 1985.”

(3) Such joint resolution shall not contain any preamble.


(f) Calendaring and consideration of joint resolution in Senate(1) A joint resolution introduced in the Senate under subsection (d) shall be referred to the Committee on Appropriations, and if not reported within 5 calendar days (excluding Saturdays, Sundays, and legal holidays) from the date of introduction shall be considered as having been discharged therefrom and shall be placed on the appropriate calendar pending disposition of such joint resolution in accordance with this subsection. In the Senate, no amendment proposed in the Committee on Appropriations shall be in order other than an amendment (in the nature of a substitute) that is germane or relevant to the provisions of the joint resolution or to the order issued under section 904 of this title. For purposes of this paragraph, an amendment shall be considered to be relevant if it relates to function 050 (national defense).

(2) On or after the third calendar day (excluding Saturdays, Sundays, and legal holidays) beginning after a joint resolution is placed on the Senate calendar, notwithstanding any rule or precedent of the Senate, including Rule XXII of the Standing Rules of the Senate, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the Senate to move to proceed to the consideration of the joint resolution. The motion is not in order after the eighth calendar day (excluding Saturdays, Sundays, and legal holidays) beginning after such joint resolution is placed on the appropriate calendar. The motion is not debatable. The joint resolution is privileged in the Senate. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the Senate shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the joint resolution shall remain the unfinished business of the Senate until disposed of.


(g) Debate of joint resolution; motions(1) In the Senate, debate on a joint resolution introduced under subsection (d), amendments thereto, and all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between the majority leader and the minority leader (or their designees).

(2) A motion to postpone, or a motion to proceed to the consideration of other business is not in order. A motion to reconsider the vote by which the joint resolution is agreed to or disagreed to is not in order. In the Senate, a motion to recommit the joint resolution is not in order.


(h) Amendment of joint resolution(1) No amendment that is not germane or relevant to the provisions of the joint resolution or to the order issued under section 904 of this title shall be in order in the Senate. For purposes of this paragraph, an amendment shall be considered to be relevant if it relates to function 050 (national defense). In the Senate, an amendment, any amendment to an amendment, or any debatable motion or appeal is debatable for not to exceed 30 minutes to be equally divided between, and controlled by, the mover and the majority leader (or their designees), except that in the event that the majority leader favors the amendment, motion, or appeal, the minority leader (or the minority leader’s designee) shall control the time in opposition to the amendment, motion, or appeal.

(2) In the Senate, an amendment that is otherwise in order shall be in order notwithstanding the fact that it amends the joint resolution in more than one place or amends language previously amended, so long as the amendment makes or maintains mathematical consistency. It shall not be in order in the Senate to vote on the question of agreeing to such a joint resolution or any amendment thereto unless the figures then contained in such joint resolution or amendment are mathematically consistent.

(3) It shall not be in order in the Senate to consider any amendment to any joint resolution introduced under subsection (d) or any conference report thereon if such amendment or conference report would have the effect of decreasing any specific budget outlay reductions below the level of such outlay reductions provided in such joint resolution unless such amendment or conference report makes a reduction in other specific budget outlays at least equivalent to any increase in outlays provided by such amendment or conference report.

(4) For purposes of the application of paragraph (3), the level of outlays and specific budget outlay reductions provided in an amendment shall be determined on the basis of estimates made by the Committee on the Budget of the Senate.


(i) Vote on final passage of joint resolutionImmediately following the conclusion of the debate on a joint resolution introduced under subsection (d), a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, and the disposition of any pending amendments under subsection (h), the vote on final passage of the joint resolution shall occur.


(j) Appeal from decision of ChairAppeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (d) shall be decided without debate.


(k) Conference reportsIn the Senate, points of order under titles III and IV of the Congressional Budget Act of 1974 [2 U.S.C. 631 et seq., 651 et seq.] (including points of order under sections 302(c), 303(a), 306, and 401(b)(1) [2 U.S.C. 633(c), 634(a), 637, 651(b)(1)]) are applicable to a conference report on the joint resolution or any amendments in disagreement thereto.


(l) Resolution from other HouseIf, before the passage by the Senate of a joint resolution of the Senate introduced under subsection (d), the Senate receives from the House of Representatives a joint resolution introduced under subsection (d), then the following procedures shall apply:(1) The joint resolution of the House of Representatives shall not be referred to a committee.

(2) With respect to a joint resolution introduced under subsection (d) in the Senate—(A) the procedure in the Senate shall be the same as if no joint resolution had been received from the House; but

(B)(i) the vote on final passage shall be on the joint resolution of the House if it is identical to the joint resolution then pending for passage in the Senate; or

(ii) if the joint resolution from the House is not identical to the joint resolution then pending for passage in the Senate and the Senate then passes the Senate joint resolution, the Senate shall be considered to have passed the House joint resolution as amended by the text of the Senate joint resolution.



(3) Upon disposition of the joint resolution received from the House, it shall no longer be in order to consider the joint resolution originated in the Senate.


(m) Senate action on House resolutionIf the Senate receives from the House of Representatives a joint resolution introduced under subsection (d) after the Senate has disposed of a Senate originated joint resolution which is identical to the House passed joint resolution, the action of the Senate with regard to the disposition of the Senate originated joint resolution shall be deemed to be the action of the Senate with regard to the House originated joint resolution. If it is not identical to the House passed joint resolution, then the Senate shall be considered to have passed the joint resolution of the House as amended by the text of the Senate joint resolution.


(Pub. L. 99–177, title II, § 258B, as added Pub. L. 101–508, title XIII, § 13101(g), Nov. 5, 1990, 104 Stat. 1388–597.)

Editorial Notes

References in TextSection 258B, referred to in subsec. (e)(1), (2), means section 258B of Pub. L. 99–177, which is classified to this section.
The Congressional Budget Act of 1974, referred to in subsec. (k), is titles I to IX of Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Titles III and IV of the Act are classified generally to subchapters I (§ 631 et seq.) and II (§ 651 et seq.) of chapter 17A of this title. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.



§ 907d. Special reconciliation process(a) Reporting of resolutions and reconciliation bills and resolutions, in Senate(1) Committee alternatives to Presidential orderAfter the submission of an OMB sequestration update report under section 904 of this title that envisions a sequestration under section 902 or 903 of this title, each standing committee of the Senate may, not later than October 10, submit to the Committee on the Budget of the Senate information of the type described in section 632(d) of this title with respect to alternatives to the order envisioned by such report insofar as such order affects laws within the jurisdiction of the committee.


(2) Initial Budget Committee actionAfter the submission of such a report, the Committee on the Budget of the Senate may, not later than October 15, report to the Senate a resolution. The resolution may affirm the impact of the order envisioned by such report, in whole or in part. To the extent that any part is not affirmed, the resolution shall state which parts are not affirmed and shall contain instructions to committees of the Senate of the type referred to in section 641(a) of this title, sufficient to achieve at least the total level of deficit reduction contained in those sections which are not affirmed.


(3) Response of committeesCommittees instructed pursuant to paragraph (2), or affected thereby, shall submit their responses to the Budget Committee no later than 10 days after the resolution referred to in paragraph (2) is agreed to, except that if only one such Committee is so instructed such Committee shall, by the same date, report to the Senate a reconciliation bill or reconciliation resolution containing its recommendations in response to such instructions. A committee shall be considered to have complied with all instructions to it pursuant to a resolution adopted under paragraph (2) if it has made recommendations with respect to matters within its jurisdiction which would result in a reduction in the deficit at least equal to the total reduction directed by such instructions.


(4) Budget Committee actionUpon receipt of the recommendations received in response to a resolution referred to in paragraph (2), the Budget Committee shall report to the Senate a reconciliation bill or reconciliation resolution, or both, carrying out all such recommendations without any substantive revisions. In the event that a committee instructed in a resolution referred to in paragraph (2) fails to submit any recommendation (or, when only one committee is instructed, fails to report a reconciliation bill or resolution) in response to such instructions, the Budget Committee shall include in the reconciliation bill or reconciliation resolution reported pursuant to this subparagraph legislative language within the jurisdiction of the noncomplying committee to achieve the amount of deficit reduction directed in such instructions.


(5) Point of orderIt shall not be in order in the Senate to consider any reconciliation bill or reconciliation resolution reported under paragraph (4) with respect to a fiscal year, any amendment thereto, or any conference report thereon if—(A) the enactment of such bill or resolution as reported;

(B) the adoption and enactment of such amendment; or

(C) the enactment of such bill or resolution in the form recommended in such conference report,

would cause the amount of the deficit for such fiscal year to exceed the maximum deficit amount for such fiscal year, unless the low-growth report submitted under section 904 of this title projects negative real economic growth for such fiscal year, or for each of any two consecutive quarters during such fiscal year.

(6) Treatment of certain amendmentsIn the Senate, an amendment which adds to a resolution reported under paragraph (2) an instruction of the type referred to in such paragraph shall be in order during the consideration of such resolution if such amendment would be in order but for the fact that it would be held to be non-germane on the basis that the instruction constitutes new matter.


(7) “Day” definedFor purposes of paragraphs (1), (2), and (3), the term “day” shall mean any calendar day on which the Senate is in session.



(b) Procedures(1) In generalExcept as provided in paragraph (2), in the Senate the provisions of sections 636 and 641 of this title for the consideration of concurrent resolutions on the budget and conference reports thereon shall also apply to the consideration of resolutions, and reconciliation bills and reconciliation resolutions reported under this paragraph and conference reports thereon.


(2) Limit on debateDebate in the Senate on any resolution reported pursuant to subsection (a)(2), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to 10 hours.


(3) Limitation on amendmentsSection 641(d)(2) of this title shall apply to reconciliation bills and reconciliation resolutions reported under this subsection.


(4) Bills and resolutions received from the HouseAny bill or resolution received in the Senate from the House, which is a companion to a reconciliation bill or reconciliation resolution of the Senate for the purposes of this subsection, shall be considered in the Senate pursuant to the provisions of this subsection.


(5) “Resolution” definedFor purposes of this subsection, the term “resolution” means a simple, joint, or concurrent resolution.



(Pub. L. 99–177, title II, § 258C, as added Pub. L. 101–508, title XIII, § 13101(g), Nov. 5, 1990, 104 Stat. 1388–600.)

§ 908. Repealed. Pub. L. 105–33, title X, § 10210, Aug. 5, 1997, 111 Stat. 711

Section, Pub. L. 99–177, title II, § 258, as added Pub. L. 100–119, title I, § 105(a), Sept. 29, 1987, 101 Stat. 778, related to modification of Presidential order.



§ 909. Repealed. Pub. L. 101–508, title XIII, § 13212, Nov. 5, 1990, 104 Stat. 1388–621

Section, Pub. L. 100–119, title II, § 202, Sept. 29, 1987, 101 Stat. 784, prohibited counting as savings transfer of Government actions from one year to another.




SUBCHAPTER II—OPERATION AND REVIEW
§ 921. Transferred
Editorial Notes
Codification
Section, Pub. L. 99–177, title II, § 273, Dec. 12, 1985, 99 Stat. 1098, which related to revenue estimates, was redesignated as section 201(g) of Pub. L. 93–344 by section 13202(b) of Pub. L. 101–508 and is classified to section 601(f) of this title.



§ 922. Judicial review(a) Expedited review(1) Any Member of Congress may bring an action, in the United States District Court for the District of Columbia, for declaratory judgment and injunctive relief on the ground that any order that might be issued pursuant to section 904 of this title violates the Constitution.

(2) Any Member of Congress, or any other person adversely affected by any action taken under this title,11 See References in Text note below. may bring an action, in the United States District Court for the District of Columbia, for declaratory judgment and injunctive relief concerning the constitutionality of this title.1

(3) Any Member of Congress may bring an action, in the United States District Court for the District of Columbia, for declaratory and injunctive relief on the ground that the terms of an order issued under section 904 of this title do not comply with the requirements of this title.1

(4) A copy of any complaint in an action brought under paragraph (1), (2), or (3) shall be promptly delivered to the Secretary of the Senate and the Clerk of the House of Representatives, and each House of Congress shall have the right to intervene in such action.

(5) Any action brought under paragraph (1), (2), or (3) shall be heard and determined by a three-judge court in accordance with section 2284 of title 28.

Nothing in this section or in any other law shall infringe upon the right of the House of Representatives to intervene in an action brought under paragraph (1), (2), or (3) without the necessity of adopting a resolution to authorize such intervention.

(b) Appeal to Supreme CourtNotwithstanding any other provision of law, any order of the United States District Court for the District of Columbia which is issued pursuant to an action brought under paragraph (1), (2), or (3) of subsection (a) shall be reviewable by appeal directly to the Supreme Court of the United States. Any such appeal shall be taken by a notice of appeal filed within 10 days after such order is entered; and the jurisdictional statement shall be filed within 30 days after such order is entered. No stay of an order issued pursuant to an action brought under paragraph (1), (2), or (3) of subsection (a) shall be issued by a single Justice of the Supreme Court.


(c) Expedited considerationIt shall be the duty of the District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under subsection (a).


(d) Noncompliance with sequestration procedures(1) If it is finally determined by a court of competent jurisdiction that an order issued by the President under section 904 of this title for any fiscal year—(A) does not reduce automatic spending increases under any program specified in section 906(a) 1 of this title if such increases are required to be reduced by subchapter I of this chapter (or reduces such increases by a greater extent than is so required), or

(B) does not sequester the amount of budgetary resources which is required to be sequestered by such subchapter (or sequesters more than that amount) with respect to any program, project, activity, or account,

the President shall, within 20 days after such determination is made, revise the order in accordance with such determination.

(2) If the order issued by the President under section 904 of this title for any fiscal year—(A) does not reduce any automatic spending increase to the extent that such increase is required to be reduced by subchapter I of this chapter,

(B) does not sequester any amount of new budget authority, new loan guarantee commitments, new direct loan obligations, or spending authority which is required to be sequestered by such subchapter I, or

(C) does not reduce any obligation limitation by the amount by which such limitation is required to be reduced under such subchapter,

on the claim or defense that the constitutional powers of the President prevent such sequestration or reduction or permit the avoidance of such sequestration or reduction, and such claim or defense is finally determined by the Supreme Court of the United States to be valid, then the entire order issued pursuant to section 904 of this title for such fiscal year shall be null and void.


(e) Timing of reliefNo order of any court granting declaratory or injunctive relief from the order of the President issued under section 904 of this title, including but not limited to relief permitting or requiring the expenditure of funds sequestered by such order, shall take effect during the pendency of the action before such court, during the time appeal may be taken, or, if appeal is taken, during the period before the court to which such appeal is taken has entered its final order disposing of such action.


(f) Preservation of other rightsThe rights created by this section are in addition to the rights of any person under law, subject to subsection (e).


(g) Economic data and assumptionsThe economic data and economic assumptions used by the Director of OMB in computing the figures specified in any report issued by the Director of OMB under section 904 of this title, shall not be subject to review in any judicial or administrative proceeding.


(Pub. L. 99–177, title II, § 274, Dec. 12, 1985, 99 Stat. 1098; Pub. L. 100–119, title I, § 102(b)(9), (10), Sept. 29, 1987, 101 Stat. 774, 775; Pub. L. 105–33, title X, § 10211, Aug. 5, 1997, 111 Stat. 711.)

Editorial Notes

References in TextThis title, referred to in subsec. (a)(2), (3), means title II (§ 200 et seq.) of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, known as the Balanced Budget and Emergency Deficit Control Act of 1985. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
Section 906(a) of this title, referred to in subsec. (d)(1)(A), was repealed by Pub. L. 111–139, title I, §10(a), Feb. 12, 2010, 124 Stat. 21.

Amendments1997—Subsec. (a)(1), (3). Pub. L. 105–33, § 10211(1), substituted “section 904” for “section 902”.
Subsec. (d)(1). Pub. L. 105–33, § 10211(1), substituted “section 904” for “section 902(b)” in introductory provisions.
Subsec. (d)(1)(A). Pub. L. 105–33, § 10211(2), substituted “906(a) of this title if” for “907(1) of this title to the extent that” and inserted “or” at end.
Subsec. (d)(1)(B). Pub. L. 105–33, § 10211(3), substituted “budgetary resources” for “new budget authority, new loan guarantee commitments, new direct loan obligations, or spending authority”. Directory language directing the striking of “or” after the comma was executed by striking “or” after “account,” and not after “activity,” to reflect the probable intent of Congress.
Subsec. (d)(1)(C). Pub. L. 105–33, § 10211(4), struck out subpar. (C) which read as follows: “does not reduce obligation limitations by the amount by which such limitations are required to be reduced under subchapter I of this chapter (or reduces such limitations by more than that amount) with respect to any program, project, activity, or account,”.
Subsec. (d)(2). Pub. L. 105–33, § 10211(1), substituted “section 904” for “section 902(b)” in introductory and concluding provisions.
Subsec. (e). Pub. L. 105–33, § 10211(1), substituted “section 904” for “section 902”.
Subsec. (f). Pub. L. 105–33, § 10211(5), redesignated subsec. (g) as (f) and struck out heading and text of former subsec. (f) consisting of pars. (1) to (5) relating to alternative procedures for joint reports of directors.
Subsec. (g). Pub. L. 105–33, § 10211(6), substituted “figures” for “base levels of total revenues and total budget outlays, as” and “section 904 of this title” for “section 901(a)(2)(B) or (c)(2) of this title,”.
Pub. L. 105–33, § 10211(5), redesignated subsec. (h) as (g). Former subsec. (g) redesignated (f).
Subsec. (h). Pub. L. 105–33, § 10211(5), redesignated subsec. (h) as (g).
1987—Subsec. (f)(1). Pub. L. 100–119, § 102(b)(9)(A), added par. (1) and struck out former par. (1) which read as follows: “In the event that any of the reporting procedures described in section 901 of this title are invalidated, then any report of the Directors referred to in section 901(a) or (c)(1) of this title shall be transmitted to the joint committee established under this subsection.”
Subsec. (f)(2), (3). Pub. L. 100–119, § 102(b)(9)(B), substituted “Director of CBO” for “Directors” wherever appearing.
Subsec. (f)(5). Pub. L. 100–119, § 102(b)(9)(C), substituted “section 901(a)(2)(B) or (c)(2)” for “section 901(b) or (c)(2)”.
Subsec. (h). Pub. L. 100–119, § 102(b)(10), substituted “and economic assumptions” for “, assumptions, and methodologies”, “Director of OMB” for “Comptroller General” in two places, and “section 901(a)(2)(B)” for “section 901(b)”.





CHAPTER 20A—STATUTORY PAY-AS-YOU-GO



Sec.


931.Purpose.


932.Definitions and applications.


933.PAYGO estimates and PAYGO scorecards.


934.Annual report and sequestration order.


935.Calculating a sequestration.


936.Adjustment for current policies.


937.Application of BBEDCA.


938.Determinations and points of order.


939.Limitation on changes to the Social Security Act.



§ 931. Purpose
The purpose of this chapter is to reestablish a statutory procedure to enforce a rule of budget neutrality on new revenue and direct spending legislation.
(Pub. L. 111–139, title I, § 2, Feb. 12, 2010, 124 Stat. 8.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 111–139, title I, § 1, Feb. 12, 2010, 124 Stat. 8, provided that: “This title [enacting this chapter and amending sections 639, 900, 905, and 906 of this title] may be cited as the ‘Statutory Pay-As-You-Go Act of 2010’.”




§ 932. Definitions and applications
As used in this chapter—(1) The term “BBEDCA” means the Balanced Budget and Emergency Deficit Control Act of 1985.

(2) The definitions set forth in section 622 of this title and in section 250 of BBEDCA [2 U.S.C. 900] shall apply to this chapter, except to the extent that they are specifically modified as follows:(A) The term “outyear” means a fiscal year one or more years after the budget year.

(B) In section 250(c)(8)(C) [2 U.S.C. 900(c)(8)(C)], the reference to the food stamp program shall be deemed to be a reference to the Supplemental Nutrition Assistance Program.


(3) The term “AMT” means the Alternative Minimum Tax for individuals under sections 55–59 of title 26, the term “EGTRRA” means the Economic Growth and Tax Relief Reconciliation Act of 2001 (Public Law 107–16), and the term “JGTRRA” means the Jobs and Growth Tax Relief and 11 So in original. The word “and” probably should not appear. Reconciliation Act of 2003 (Public Law 108–27).

(4)(A) The term “budgetary effects” means the amount by which PAYGO legislation changes outlays flowing from direct spending or revenues relative to the baseline and shall be determined on the basis of estimates prepared under section 933 of this title. Budgetary effects that increase outlays flowing from direct spending or decrease revenues are termed “costs” and budgetary effects that increase revenues or decrease outlays flowing from direct spending are termed “savings”. Budgetary effects shall not include any costs associated with debt service.

(B) For purposes of these definitions, off-budget effects shall not be counted as budgetary effects.

(C) Solely for purposes of recording entries on a PAYGO scorecard, provisions in appropriation Acts are also considered to be budgetary effects for purposes of this chapter if such provisions make outyear modifications to substantive law, except that provisions for which the outlay effects net to zero over a period consisting of the current year, the budget year, and the 4 subsequent years shall not be considered budgetary effects. For purposes of this paragraph, the term, “modifications to substantive law” refers to changes to or restrictions on entitlement law or other mandatory spending contained in appropriations Acts, notwithstanding section 250(c)(8) of BBEDCA [2 U.S.C. 900(c)(8)]. Provisions in appropriations Acts that are neither outyear modifications to substantive law nor changes in revenues have no budgetary effects for purposes of this chapter.


(5) The term “debit” refers to the net total amount, when positive, by which costs recorded on the PAYGO scorecards for a fiscal year exceed savings recorded on those scorecards for that year.

(6) The term “entitlement law” refers to a section of law which provides entitlement authority.

(7) The term “PAYGO legislation” or a “PAYGO Act” refers to a bill or joint resolution that affects direct spending or revenue relative to the baseline. The budgetary effects of changes in revenues and outyear modifications to substantive law included in appropriation Acts as defined in paragraph (4) shall be treated as if they were contained in PAYGO legislation or a PAYGO Act.

(8) The term “timing shift” refers to a delay of the date on which outlays flowing from direct spending would otherwise occur from the ninth outyear to the tenth outyear or an acceleration of the date on which revenues would otherwise occur from the tenth outyear to the ninth outyear.

(Pub. L. 111–139, title I, § 3, Feb. 12, 2010, 124 Stat. 8.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.
The Balanced Budget and Emergency Deficit Control Act of 1985, referred to in par. (1), is title II of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, which enacted chapter 20 (§ 900 et seq.) and sections 654 to 656 of this title, amended sections 602, 622, 631 to 642, and 651 to 653 of this title, sections 1104 to 1106 and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of this title, enacted provisions set out as notes under section 900 of this title and section 911 of Title 42, and amended provisions set out as a note under section 621 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 900 of this title and Tables.
The Economic Growth and Tax Relief Reconciliation Act of 2001, referred to in par. (3), is Pub. L. 107–16, June 7, 2001, 115 Stat. 38. For complete classification of this Act to the Code, see Short Title of 2001 Amendment note set out under section 1 of Title 26, Internal Revenue Code, and Tables.
The Jobs and Growth Tax Relief Reconciliation Act of 2003, referred to in par. (3), is Pub. L. 108–27, May 28, 2003, 117 Stat. 752. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1 of Title 26, Internal Revenue Code, and Tables.



§ 933. PAYGO estimates and PAYGO scorecards(a) PAYGO estimates(1) Required designation in PAYGO Acts(A) House of RepresentativesTo establish the budgetary effects of a PAYGO Act consistent with the determination made by the Chairman of the House Budget Committee, a PAYGO Act originated in or amended by the House of Representatives may include the following statement: “The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act 11 So in original. Probably should be “Pay-As-You-Go Act”. of 2010, shall be determined by reference to the latest statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.”.


(B) SenateTo establish the budgetary effects of a PAYGO Act consistent with the determination made by the Chairman of the Senate Budget Committee, a PAYGO Act originated in or amended by the Senate shall include the following statement: “The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act 1 of 2010, shall be determined by reference to the latest statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.”.


(C) Conference reports and amendments between the HousesTo establish the budgetary effects of the conference report on a PAYGO Act, or an amendment to an amendment between Houses on a PAYGO Act, which if estimated shall be estimated jointly by the Chairmen of the House and Senate Budget Committees, the conference report or amendment between the Houses shall include the following statement: “The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act 1 of 2010, shall be determined by reference to the latest statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on this conference report or amendment between the Houses.”.



(2) Determination of budgetary effects of PAYGO Acts(A) Original legislation(i) Statement and estimatePrior to a vote on passage of a PAYGO Act originated or amended by one House, the Chairman of the Budget Committee of that House may submit for printing in the Congressional Record a statement titled “Budgetary Effects of PAYGO Legislation” which shall include an estimate of the budgetary effects of that Act, if available prior to passage of the Act by that House and shall submit, if applicable, an identification of any current policy adjustments made pursuant to section 936 of this title. The timely submission of such a statement, in conjunction with the appropriate designation made pursuant to paragraph (1)(A) or (1)(B), as applicable, shall establish the budgetary effects of the PAYGO Act for the purposes of this Act.


(ii) EffectThe latest statement submitted by the Chairman of the Budget Committee of that House prior to passage shall supersede any prior statements submitted in the Congressional Record and shall be valid only if the PAYGO Act is not further amended by either House.


(iii) Failure to submit estimateIf—(I) the estimate required by clause (i) has not been submitted prior to passage by that House;

(II) such estimate has been submitted but is no longer valid due to a subsequent amendment to the PAYGO Act; or

(III) the designation required pursuant to this subsection has not been made;


 the budgetary effects of the PAYGO Act shall be determined under subsection (d)(3), provided that this clause shall not apply if a valid designation is subsequently included in that PAYGO Act pursuant to paragraph (1)(C) and a statement is submitted pursuant to subparagraph (B).

(B) Conference reports and amendments between Houses(i) In generalPrior to the adoption of a report of a committee of conference on a PAYGO Act in either House, or disposition of an amendment to an amendment between Houses on a PAYGO Act, the Chairmen of the Budget Committees of the House and Senate may jointly submit for printing in the Congressional Record a statement titled “Budgetary Effects of PAYGO Legislation” which shall include an estimate of the budgetary effects of that Act if available prior to passage of the Act by the House acting first on the legislation and shall submit, if applicable, an identification of any current policy adjustments made pursuant to section 936 of this title. The timely submission of such a statement, in conjunction with the appropriate designation made pursuant to paragraph (1)(C), shall establish the budgetary effects of the PAYGO Act for the purposes of this Act.


(ii) Failure to submit estimateIf such estimate has not been submitted prior to the adoption of a report of a committee of conference by either House, or if the designation required pursuant to this subsection has not been made, the budgetary effects of the PAYGO Act shall be determined under subsection (d)(3).




(3) Procedure in the SenateIn the Senate, upon submission of a statement titled “Budgetary Effects of PAYGO Legislation” by the Chairman of the Senate Budget Committee for printing in the Congressional Record, the Legislative Clerk shall read the statement.


(4) Jurisdiction of the Budget CommitteesFor the purposes of enforcing section 637 of this title, a designation made pursuant to paragraph (1)(A), (1)(B), or (1)(C), that includes only the language specifically prescribed therein, shall not be considered a matter within the jurisdiction of either the Senate or House Committees on the Budget.



(b) Omitted

(c) Current policy adjustments for certain legislation(1) In generalFor any provision of legislation that meets the criteria in subsection (c), (d), (e) or (f) of section 936 of this title, the Chairs of the Committees on the Budget of the House and Senate, as applicable, shall request that CBO adjust the estimate of budgetary effects of that legislation pursuant to paragraph (2) for the purposes of this chapter. A single piece of legislation may contain provisions that meet criteria in more than one of the subsections referred to in the preceding sentence. CBO shall adjust estimates for legislation designated under subsection (a) and estimated under subsection (b). OMB shall adjust estimates for legislation estimated under subsection (d)(3).


(2) Adjustments(A) EstimatesCBO or OMB, as applicable, shall exclude from the estimate of budgetary effects any budgetary effects of a provision that meets the criteria in subsection (c), (d), (e) or (f) of section 936 of this title, to the extent that those budgetary effects, when combined with all other excluded budgetary effects of any other previously designated provisions of enacted legislation under the same subsection of section 936 of this title, do not exceed the maximum applicable current policy adjustment defined under the applicable subsection of section 936 of this title for the applicable 10-year period.


(B) BaselineAny estimate made pursuant to subparagraph (A) shall be prepared using baseline estimates supplied by the Congressional Budget Office, consistent with section 907 of this title. CBO estimates of legislation adjusted for current policy shall include a separate presentation of costs excluded from the calculation of budgetary effects for the legislation, as well as an updated total of all excluded costs of provisions within subsection (c), (d), or (e) of section 936 of this title, as applicable, and in the case of paragraph (1) of section 936(f) of this title, within any of the subparagraphs (A) through (L) of such paragraph, as applicable.



(3) Limitation on availability of excess savings(A) Prohibition on use of excess saving 22 So in original. Probably should be “savings”. for ineligible policiesTo the extent the adjustment for current policy of any provision estimated under this subsection exceeds the estimated budgetary effects of that provision, these excess savings shall not be available to offset the costs of any provisions not otherwise eligible for a current policy adjustment under section 936 of this title, and shall not be counted on the PAYGO scorecards established pursuant to subsections (d)(4) and (d)(5).


(B) Prohibition on use of excess savings across budget areasFor provisions eligible for a current policy adjustment under subsections (c) through (f) of section 936 of this title, to the extent the adjustment for current policy of any provision exceeds the estimated budgetary effects of that same provision, the excess savings shall be available only to offset the costs of other provisions that qualify for a current policy adjustment in that same subsection. Each paragraph in section 936(f)(1) of this title shall be considered a separate subsection for purposes of this section.



(4) Further guidance on estimating budgetary effectsEstimates of budgetary effects under this subsection shall be consistent with the guidance provided at section 936(h) of this title.


(5) Inclusion of statementFor PAYGO legislation adjusted pursuant to section 936 of this title, the Chairman of the House or Senate Budget Committee, as applicable, shall include in any statement titled “Budgetary Effects of PAYGO Legislation”, submitted for that legislation pursuant to this section, an explanation of the current policy designation and adjustments.



(d) OMB PAYGO scorecards(1) In generalOMB shall maintain and make publicly available a continuously updated document containing two PAYGO scorecards displaying the budgetary effects of PAYGO legislation as determined under section 639 of this title, applying the look-back requirement in subsection (e) and the averaging requirement in subsection (f), and a separate addendum displaying the estimates of the costs of provisions designated in statute as emergency requirements.


(2) Estimates in legislationExcept as provided in paragraph (3), in making the calculations for the PAYGO scorecards, OMB shall use the budgetary effects included by reference in the applicable legislation pursuant to subsection (a).


(3) OMB PAYGO estimatesIf a PAYGO Act does not contain a valid reference to its budgetary effects consistent with subsection (a), OMB shall estimate the budgetary effects of that legislation upon its enactment. The OMB estimate shall be based on the approaches to scorekeeping set forth in section 639 of this title, as amended by this title,33 See References in Text note below. and subsection (g)(4), and shall use the same economic and technical assumptions as used in the most recent budget submitted by the President under section 1105(a) of title 31.


(4) 5-year scorecardThe first scorecard shall display the budgetary effects of PAYGO legislation in each year over the 5-year period beginning in the budget year.


(5) 10-year scorecardThe second scorecard shall display the budgetary effects of PAYGO legislation in each year over the 10-year period beginning in the budget year.


(6) Community Living Assistance Services and Supports ActNeither scorecard maintained by OMB pursuant to this subsection shall include net savings from any provisions of legislation titled “Community Living Assistance Services and Supports Act”, which establishes a Federal insurance program for long-term care, if such legislation is enacted into law, or amended, subsequent to February 12, 2010.



(e) Look-back to capture current-year effectsFor purposes of this section, OMB shall treat the budgetary effects of PAYGO legislation enacted during a session of Congress that occur during the current year as though they occurred in the budget year.


(f) Averaging used to measure compliance over 5-year and 10-year periodsOMB shall cumulate the budgetary effects of a PAYGO Act over the budget year (which includes any look-back effects under subsection (e)) and—(1) for purposes of the 5-year scorecard referred to in subsection (d)(4), the four subsequent outyears, divide that cumulative total by five, and enter the quotient in the budget-year column and in each subsequent column of the 5-year PAYGO scorecard; and

(2) for purposes of the 10-year scorecard referred to in subsection (d)(5), the nine subsequent outyears, divide that cumulative total by ten, and enter the quotient in the budget-year column and in each subsequent column of the 10-year PAYGO scorecard.


(g) Emergency legislation(1) Designation in statuteIf a provision of direct spending or revenue legislation in a PAYGO Act is enacted as an emergency requirement that the Congress so designates in statute pursuant to this section, the amounts of new budget authority, outlays, and revenue in all fiscal years resulting from that provision shall be treated as an emergency requirement for the purposes of this Act.


(2) Designation in the House of RepresentativesIf a PAYGO Act includes a provision expressly designated as an emergency for the purposes of this chapter, the Chair shall put the question of consideration with respect thereto.


(3) Point of order in the Senate(A) In generalWhen the Senate is considering a PAYGO Act, if a point of order is made by a Senator against an emergency designation in that measure, that provision making such a designation shall be stricken from the measure and may not be offered as an amendment from the floor.


(B) Supermajority waiver and appeals(i) WaiverSubparagraph (A) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.


(ii) AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this subsection shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.



(C) Definition of an emergency designationFor purposes of subparagraph (A), a provision shall be considered an emergency designation if it designates any item as an emergency requirement pursuant to this subsection.


(D) Form of the point of orderA point of order under subparagraph (A) may be raised by a Senator as provided in section 644(e) of this title.


(E) Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a PAYGO Act, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report shall be deemed stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.



(4) Effect of designation on scoringIf a provision is designated as an emergency requirement under this Act, CBO or OMB, as applicable, shall not include the budgetary effects of such a provision in its estimate of the budgetary effects of that PAYGO legislation.



(Pub. L. 111–139, title I, § 4, Feb. 12, 2010, 124 Stat. 9.)

Editorial Notes

References in TextThe Statutory Pay-As-You-Go Act of 2010, referred to in subsec. (a)(1), is title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 931 of this title and Tables.
This Act, referred to in subsecs. (a)(2)(A)(i), (B)(i) and (g)(1), (4), is Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which enacted this chapter, amended sections 639, 900, 905, and 906 of this title and section 3101 of Title 31, Money and Finance, and enacted provisions set out as a note under section 712 of Title 31. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in subsecs. (c)(1) and (g)(2), was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.
As amended by this title, referred to in subsec. (d)(3), means as amended by title I of Pub. L. 111–139.
Legislation titled the “Community Living Assistance Services and Supports Act”, referred to in subsec. (d)(6), was enacted as title VIII of Pub. L. 111–148, Mar. 23, 2010, 124 Stat. 828. Title VIII, which was also known as the “CLASS Act”, enacted subchapter XXX of chapter 6A of Title 42, The Public Health and Welfare, amended section 1396a of Title 42, enacted provisions set out as notes under section 300ll of Title 42, and amended provisions set out as a note under section 1396p of Title 42, prior to repeal by Pub. L. 112–240, title VI, § 642(b)(1), Jan. 2, 2013, 126 Stat. 2358.

Codification
Section is comprised of section 4 of Pub. L. 111–139. Subsec. (b) of section 4 of Pub. L. 111–139 amended section 639 of this title.



§ 934. Annual report and sequestration order(a) Annual reportNot later than 14 days (excluding weekends and holidays) after Congress adjourns to end a session, OMB shall make publicly available and cause to be printed in the Federal Register an annual PAYGO report. The report shall include an up-to-date document containing the PAYGO scorecards, a description of any current policy adjustments made under section 933(c) of this title, information about emergency legislation (if any) designated under section 933(g) of this title, information about any sequestration if required by subsection (b), and other data and explanations that enhance public understanding of this chapter and actions taken under it.


(b) Sequestration orderIf the annual report issued at the end of a session of Congress under subsection (a) shows a debit on either PAYGO scorecard for the budget year, OMB shall prepare and the President shall issue and include in that report a sequestration order that, upon issuance, shall reduce budgetary resources of direct spending programs by enough to offset that debit as prescribed in section 935 of this title. If there is a debit on both scorecards, the order shall fully offset the larger of the two debits. OMB shall transmit the order and the report to the House of Representatives and the Senate. If the President issues a sequestration order, the annual report shall contain, for each budget account to be sequestered, estimates of the baseline level of budgetary resources subject to sequestration, the amount of budgetary resources to be sequestered, and the outlay reductions that will occur in the budget year and the subsequent fiscal year because of that sequestration.


(Pub. L. 111–139, title I, § 5, Feb. 12, 2010, 124 Stat. 15.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.



§ 935. Calculating a sequestration(a) Reducing nonexempt budgetary resources by a uniform percentage(1) In generalOMB shall calculate the uniform percentage by which the budgetary resources of nonexempt direct spending programs are to be sequestered such that the outlay savings resulting from that sequestration, as calculated under subsection (b), shall offset the budget-year debit, if any, on the applicable PAYGO scorecard. If the uniform percentage calculated under the prior sentence exceeds 4 percent, the Medicare programs described in section 906(d) of this title shall be reduced by 4 percent and the uniform percentage by which the budgetary resources of all other nonexempt direct spending programs are to be sequestered shall be increased, as necessary, so that the sequestration of Medicare and of all other nonexempt direct spending programs together produce the required outlay savings.


(2) Programs and activities in unified budget onlySubject to the exemptions set forth in section 11,11 See References in Text note below. OMB shall determine the uniform percentage required under paragraph (1) with respect to programs and activities contained in the unified budget only.



(b) Outlay savingsIn determining the amount by which a sequestration offsets a budget-year debit, OMB shall count—(1) the amount by which the sequestration in a crop year of crop support payments, pursuant to section 906(j) of this title, reduces outlays in the budget year and the subsequent fiscal year;

(2) the amount by which the sequestration of Medicare payments in the 12-month period following the sequestration order, pursuant to section 906(d) of this title, reduces outlays in the budget year and the subsequent fiscal year; and

(3) the amount by which the sequestration in the budget year of the budgetary resources of other nonexempt mandatory programs reduces outlays in the budget year and in the subsequent fiscal year.


(Pub. L. 111–139, title I, § 6, Feb. 12, 2010, 124 Stat. 16.)

Editorial Notes

References in TextSection 11, referred to in subsec. (a)(2), means section 11 of Pub. L. 111–139, which amended section 905 of this title.



§ 936. Adjustment for current policies(a) PurposeThe purpose of this section is to provide for adjustments of estimates of budgetary effects of PAYGO legislation for legislation affecting 4 areas of the budget—(1) payments made under section 1395w–4 of title 42 (referred to in this section as “Payment for Physicians’ Services”);

(2) the Estate and Gift Tax under subtitle B of title 26;

(3) the AMT; and

(4) provisions of EGTRRA or JGTRRA that amended title 26 (or provisions in later statutes further amending the amendments made by EGTRRA or JGTRRA), other than—(A) the provisions of those 2 Acts that were made permanent by the Pension Protection Act of 2006 (Public Law 109–280);

(B) amendments to the Estate and Gift Tax referred to in paragraph (2);

(C) the AMT referred to in paragraph (3); and

(D) the income tax rates on ordinary income that apply to individuals with adjusted gross incomes greater than $200,000 for a single filer and $250,000 for joint filers.



(b) DurationThis section shall remain in effect through December 31, 2011.


(c) Medicare payments to physicians(1) CriteriaLegislation that includes provisions amending or superseding the system for updating payments under subsections (d) and (f) of section 1395w–4 of title 42 shall trigger the current policy adjustment required by this chapter.


(2) AdjustmentThe amount of the maximum current policy adjustment shall be the difference between—(A) estimated net outlays attributable to the payment rates and related parameters in accordance with subsections (d) and (f) of section 1395w–4 of title 42 (as scheduled on December 31, 2009, to be in effect); and

(B) what those net outlays would have been if—(i) the nominal payment rates and related parameters in effect for 2009 had been in effect through December 31, 2014, without change; and

(ii) thereafter, the nominal payment rates and related parameters described in subparagraph (A) had applied and the assumption described in clause (i) had never applied.



(3) LimitationIf the provisions in the legislation that cause it to meet the criteria in paragraph (1) cover a time period that ends before December 31, 2014, subject to the maximum adjustment provided for under paragraph (2), the amount of each current policy adjustment made pursuant to this section shall be limited to the difference between—(A) estimated net outlays attributable to the payment rates and related parameters specified in section 1395w–4 of title 42 (as scheduled on December 31, 2009, to be in effect for the period of time covered by the relevant provisions of the eligible legislation); and

(B) what those net outlays would have been if the nominal payment rates and related parameters in effect for 2009 had been in effect, without change, for the same period of time covered by the relevant provisions of the eligible legislation as under subparagraph (A).



(d) Estate and Gift Tax(1) CriteriaLegislation that includes provisions amending the Estate and Gift Tax under subtitle B of title 26 shall trigger the current policy adjustment required by this chapter.


(2) AdjustmentThe amount of the maximum current policy adjustment shall be the difference between—(A) total revenues projected to be collected under title 26 (as scheduled on December 31, 2009, to be in effect); and

(B) what those revenue collections would have been if, on the date of enactment of the legislation meeting the criteria in paragraph (1), estate and gift tax law had instead been amended so that the tax rates, nominal exemption amounts, and related parameters in effect for tax year 2009 had remained in effect through December 31, 2011, with nominal exemption amounts indexed for inflation after 2009 consistent with subsection (g).


(3) LimitationIf the provisions in the legislation that cause it to meet the criteria in paragraph (1) cover a time period that ends before December 31, 2011, subject to the maximum adjustment provided for under paragraph (2), the amount of each current policy adjustment made pursuant to this section shall be limited to the difference between—(A) total revenues projected to be collected under title 26 (as scheduled on December 31, 2009, to be in effect for the period of time covered by the relevant provisions of the eligible legislation); and

(B) what those revenues would have been if the estate and gift tax law rates, nominal exemption amounts, and related parameters in effect for 2009, with nominal exemption amounts indexed for inflation after 2009 consistent with subsection (g), had been in effect for the same period of time covered by the relevant provisions of the eligible legislation as under subparagraph (A).


(4) Duration of policy adjustmentAdjustments made pursuant to this subsection are available for policies affecting the estate and gift tax through only December 31, 2011. Any adjustments shall include budgetary effects in all years from these policy changes.



(e) AMT relief(1) CriteriaLegislation that includes provisions extending AMT relief shall trigger the current policy adjustment required by this chapter.


(2) AdjustmentThe amount of the maximum current policy adjustment shall be the difference between—(A) total revenues projected to be collected under title 26 (as scheduled on December 31, 2009, to be in effect); and

(B) what those revenue collections would have been if, on the date of enactment of legislation meeting the criteria in paragraph (1), AMT law had instead been amended by making commensurate adjustments in the exemption amounts for joint and single filers in such a manner that the number of taxpayers with AMT liability or lost credits that occur as a result of the AMT would not be estimated to exceed the number of taxpayers affected by the AMT in tax year 2008 in any year for which relief is provided, through December 31, 2011.


(3) LimitationIf the provisions in the legislation that cause it to meet the criteria in paragraph (1) cover a time period that ends before December 31, 2011, subject to the maximum adjustment provided for under paragraph (2), the amount of each current policy adjustment made pursuant to this section shall be limited to the difference between—(A) total revenues projected to be collected under title 26 (as scheduled on December 31, 2009, to be in effect for the period of time covered by the relevant provisions of the eligible legislation); and

(B) what those revenues would have been if, on the date of enactment of legislation meeting the criteria in paragraph (1), AMT law had instead been amended by making commensurate adjustments in the exemption amounts for joint and single filers in such a manner that the number of taxpayers with AMT liability or lost credits that occur as a result of the AMT would not be estimated to exceed the number of AMT taxpayers in tax year 2008 for the same period of time covered by the relevant provisions of the eligible legislation as under subparagraph (A).


(4) Duration of policy adjustmentAdjustments made pursuant to this subsection are available for policies affecting the AMT through only December 31, 2011. Any adjustments shall include budgetary effects in all years from these policy changes.



(f) Permanent extension of middle-class tax cuts(1) CriteriaLegislation that includes provisions extending middle-class tax cuts shall trigger the current policy adjustment required by this chapter if those provisions extend 1 or more of the following provisions:(A) The 10 percent bracket as in effect for tax year 2010, as provided for under section 101(a) of EGTRRA and any later amendments through December 31, 2009.

(B) The child tax credit as in effect for tax year 2010, as provided for under section 201 of EGTRRA and any later amendments through December 31, 2009.

(C) Tax benefits for married couples as in effect for tax year 2010, as provided for under title III of EGTRRA and any later amendments through December 31, 2009.

(D) The adoption credit as in effect in tax year 2010, as provided for under section 202 of EGTRRA and any later amendments through December 31, 2009.

(E) The dependent care credit as in effect in tax year 2010, as provided for under section 204 of EGTRRA and any later amendments through December 31, 2009.

(F) The employer-provided child care credit as in effect in tax year 2010, as provided for under section 205 of EGTRRA and any later amendments through December 31, 2009.

(G) The education tax benefits as in effect in tax year 2010, as provided for under title IV of EGTRRA and any later amendments through December 31, 2009.

(H) The 25 and 28 percent brackets as in effect for tax year 2010, as provided for under section 101(a) of EGTRRA and any later amendments through December 31, 2009.

(I) The 33 percent bracket as in effect for tax year 2010, as provided for under section 101(a) of EGTRRA and any later amendment through December 31, 2009, affecting taxpayers with adjusted gross income of $200,000 or less for single filers and $250,000 or less for joint filers in tax year 2010, with these income levels indexed for inflation in each subsequent year consistent with subsection (g).

(J) The rates on income derived from capital gains and qualified dividends as in effect for tax year 2010, as provided for under sections 301 and 302 of JGTRRA and any later amendment through December 31, 2009, affecting taxpayers with adjusted gross income of $200,000 or less for single filers and $250,000 for joint filers with these income levels indexed for inflation in each subsequent year consistent with subsection (g).

(K) The phaseout of personal exemptions and the overall limitation on itemized deductions as in effect for tax year 2010, as provided for under sections 102 and 103 of EGTRRA of 2001, respectively, and any later amendment through December 31, 2009, affecting taxpayer 11 So in original. Probably should be “taxpayers”. with adjusted gross income of $200,000 or less for single filers and $250,000 for joint filers, with these income levels indexed for inflation in each subsequent year consistent with subsection (g).

(L) The increase in the limitations on expensing depreciable business assets for small businesses under section 179(b) of title 26 as in effect in tax year 2010, as provided under section 202 of JGTRRA and any later amendment through December 31, 2009.


(2) AdjustmentThe amount of the maximum current policy adjustment shall be the difference between—(A) total revenues projected to be collected and outlays to be paid under title 26 (as scheduled on December 31, 2009, to be in effect); and

(B) what those revenue collections and outlay payments would have been if, on the date of enactment of legislation meeting the criteria in paragraph (1), the provisions identified in paragraph (1) were made permanent.


(3) LimitationIf the provisions in the legislation that cause it to meet the criteria in paragraph (1) are not permanent, subject to the maximum adjustment provided for under paragraph (2), the amount of each current policy adjustment made pursuant to this section shall be limited to the difference between—(A) total revenues projected to be collected and outlays to be paid under title 26 (as scheduled on December 31, 2009, to be in effect for the period of time covered by the relevant provisions of the eligible legislation); and

(B) what those revenue collections and outlay payments would have been if, on the date of enactment of legislation meeting the criteria in paragraph (1), the provisions identified in paragraph (1) had been in effect, without change, for the same period of time covered by the relevant provisions of the eligible legislation as under subparagraph (A).



(g) Indexing for inflationIndexed amounts are assumed to increase in each year by an amount equal to the cost-of-living adjustment determined under section 1(f)(3) of title 26 for the calendar year in which the taxable year begins, determined by substituting “calendar year 2008” for “calendar year 1992” in subparagraph (B) of such section.


(h) Guidance on estimates and current policy adjustments(1) Middle class tax cutsFor purposes of estimates made pursuant to subsection (f)—(A) each of the income tax provisions shall be estimated as though the AMT had remained at current law as scheduled on December 31, 2009 to be in effect; and

(B) if more than 1 of the income tax provisions is 22 So in original. Probably should be “are”. included in a single piece of legislation, those provisions shall be estimated in the order in which they appear.


(2) AMTFor purposes of estimates made pursuant to subsection (e), changes to the AMT shall be estimated as if, on the date of enactment of legislation meeting the criteria in subsection (e)(1), all of the income tax provisions identified in subsection (f)(1) were made permanent.



(Pub. L. 111–139, title I, § 7, Feb. 12, 2010, 124 Stat. 16.)

Editorial Notes

References in TextEGTRRA, referred to in subsecs. (a)(4) and (f)(1)(C), (G), is the Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L. 107–16, June 7, 2001, 115 Stat. 38. Titles III and IV of the Act enacted and amended numerous sections and provisions set out as notes in Title 26, Internal Revenue Code. Section 101(a) of the Act amended section 1 of Title 26. Section 102 of the Act amended section 151 of Title 26 and enacted provisions set out as a note under section 151 of Title 26. Section 103 of the Act amended section 68 of Title 26 and enacted provisions set out as a note under section 68 of Title 26. Section 201 of the Act amended sections 23 to 25, 26, 32, 904, and 1400C of Title 26 and enacted provisions set out as a note under section 24 of Title 26. Section 202 of the Act amended sections 23, 24, 26, 137, 904, and 1400C of Title 26 and enacted provisions set out as a note under section 23 of Title 26. Section 204 of the Act amended section 21 of Title 26 and enacted provisions set out as a note under section 21 of Title 26. Section 205 of the Act enacted section 45F of Title 26, amended sections 38 and 1016 of Title 26, and enacted provisions set out as a note under section 38 of Title 26. For complete classification of this Act to the Code, see Short Title of 2001 Amendment note set out under section 1 of Title 26 and Tables.
JGTRRA, referred to in subsecs. (a)(4) and (f)(1)(J), (L), is the Jobs and Growth Tax Relief Reconciliation Act of 2003, Pub. L. 108–27, May 28, 2003, 117 Stat. 752. Section 202 of the Act amended section 179 of Title 26, Internal Revenue Code, and enacted provisions set out as a note under section 179 of Title 26. Section 301 of the Act amended sections 1, 55, 57, 1445, and 7518 of Title 26 and section 1177 of Title 46, Appendix, Shipping, and enacted provisions set out as notes under section 1 of Title 26. Section 302 of the Act amended sections 1, 163, 301, 306, 338, 467, 531, 541, 584, 702, 854, 857, 1255, and 1257 of Title 26, repealed section 341 of Title 26, and enacted provisions set out as a note under section 1 of Title 26. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1 of Title 26 and Tables.
The Pension Protection Act of 2006, referred to in subsec. (a)(4)(A), is Pub. L. 109–280, Aug. 17, 2006, 120 Stat. 780. For complete classification of this Act to the Code, see Short Title of 2006 Amendment note set out under section 1001 of Title 29, Labor, and Tables.
This chapter, referred to in subsecs. (c)(1), (d)(1), (e)(1), and (f)(1), was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.



§ 937. Application of BBEDCA
For purposes of this chapter—(1) notwithstanding section 275 of BBEDCA, the provisions of sections 905, 906, 907, and 922 of this title, as amended by this title,11 See References in Text note below. shall apply to the provisions of this chapter;

(2) references in sections 905, 906, 907, and 922 of this title to “this subchapter” or “this title” 1 shall be interpreted as applying to this chapter;

(3) references in sections 905, 906, 907, and 922 of this title to “section 904 of this title” shall be interpreted as referencing section 934 of this title;

(4) the reference in section 906(b) of this title to “section 902 or 903 of this title” shall be interpreted as referencing section 934 of this title;

(5) the reference in section 906(d)(1) of this title to “section 902 or 903 of this title” shall be interpreted as referencing section 935 of this title;

(6) the reference in section 906(d)(4) of this title to “section 902 or 903 of this title” shall be interpreted as referencing section 934 of this title;

(7) section 906(k) of this title shall apply to a sequestration, if any, under this chapter; and

(8) references 22 So in original. Probably should be “the reference”. in section 907(e) of this title to “section 901, 902, or 903 of this title” shall be interpreted as referencing section 933 of this title.

(Pub. L. 111–139, title I, § 8, Feb. 12, 2010, 124 Stat. 21.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.
Section 275 of BBEDCA, referred to in par. (1), is section 275 of the Balanced Budget and Emergency Deficit Control Act of 1985, Pub. L. 99–177, which is set out as a note under section 900 of this title.
As amended by this title, referred to in par. (1), means as amended by title I of Pub. L. 111–139.
“This title”, appearing in quotes in par. (2), refers to the references to “this title” in the original in sections 905, 906, 907, and 922 of this title. “This title” appears untranslated in sections 906(h)(1), (j)(1), (3) and 922(a)(2), (3) of this title and translated as “this chapter” following “subchapter I of” in section 922(d) of this title. Those references to “this title” mean title II of Pub. L. 99–177, known as the Balanced Budget and Emergency Deficit Control Act of 1985. See References in Text notes set out under section 906 and 922 of this title.



§ 938. Determinations and points of order
Nothing in this chapter shall be construed as limiting the authority of the chairmen of the Committees on the Budget of the House and Senate under section 643 of this title. CBO may consult with the Chairmen of the House and Senate Budget Committees to resolve any ambiguities in this chapter.
(Pub. L. 111–139, title I, § 12, Feb. 12, 2010, 124 Stat. 29.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 111–139, Feb. 12, 2010, 124 Stat. 8, which is classified principally to this chapter. For complete classification of title I to the Code, see Short Title note set out under section 931 of this title and Tables.



§ 939. Limitation on changes to the Social Security Act(a) Limitation on changes to the Social Security ActNotwithstanding any other provision of law, it shall not be in order in the Senate or the House of Representatives to consider any bill or resolution pursuant to any expedited procedure to consider the recommendations of a Task Force for Responsible Fiscal Action or other commission that contains recommendations with respect to the old-age, survivors, and disability insurance program established under title II of the Social Security Act [42 U.S.C. 401 et seq.], or the taxes received under subchapter A of chapter 9; the taxes imposed by subchapter E of chapter 1; and the taxes collected under section 86 of part II of subchapter B of chapter 1 of the Internal Revenue Code.


(b) WaiverThis section may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.


(c) AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this section.


(Pub. L. 111–139, title I, § 13, Feb. 12, 2010, 124 Stat. 29.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Subchapter A of chapter 9 and subchapter E of chapter 1, referred to in subsec. (a), probably mean subchapter A of chapter 9 and subchapter E of chapter 1, respectively, of the Internal Revenue Code of 1939, which were comprised of sections 1400 to 1432 and 480 to 482, respectively, and were repealed (subject to certain exceptions) by section 7851(a)(1)(A), (3) of Title 26, Internal Revenue Code of 1986.
Section 86 of part II of subchapter B of chapter 1 of the Internal Revenue Code, referred to in subsec. (a), probably means section 86 of part II of subchapter B of chapter 1 of the Internal Revenue Code of 1986, which is classified to section 86 of Title 26, Internal Revenue Code.




CHAPTER 21—CIVIC ACHIEVEMENT AWARD PROGRAM IN HONOR OF OFFICE OF SPEAKER OF HOUSE OF REPRESENTATIVES
§§ 1001 to 1004. Repealed. Pub. L. 101–483, Oct. 31, 1990, 104 Stat. 1166

Section 1001, Pub. L. 100–158, § 1, Nov. 9, 1987, 101 Stat. 896, related to support for Civic Achievement Award Program in Honor of Office of Speaker of House of Representatives.


Section 1002, Pub. L. 100–158, § 2, Nov. 9, 1987, 101 Stat. 897; Pub. L. 101–118, §§ 2, 3, Oct. 17, 1989, 103 Stat. 698, related to a description of Civic Achievement Award Program conducted by Close Up Foundation, categories of awards, a national committee to advise Close Up Foundation, and participation by libraries.


Section 1003, Pub. L. 100–158, § 3, Nov. 9, 1987, 101 Stat. 897, related to audit and reporting requirements of Comptroller General and Close Up Foundation with regard to Civic Achievement Award Program.


Section 1004, Pub. L. 100–158, § 4, Nov. 9, 1987, 101 Stat. 898; Pub. L. 101–118, § 1, Oct. 17, 1989, 103 Stat. 698, related to authorization of appropriations to carry out Civic Achievement Award Program.

Statutory Notes and Related Subsidiaries
PreamblePreamble to Pub. L. 100–158 was repealed by Pub. L. 101–483, Oct. 31, 1990, 104 Stat. 1166.




CHAPTER 22—JOHN C. STENNIS CENTER FOR PUBLIC SERVICE TRAINING AND DEVELOPMENT



Sec.


1101.Congressional findings.


1102.Definitions.


1103.Establishment of John C. Stennis Center for Public Service Training and Development.


1104.Purposes and authority of Center.


1105.John C. Stennis Center for Public Service Development Trust Fund.


1106.Expenditures and audit of trust fund.


1107.Executive Director of Center.


1108.Administrative provisions.


1109.Authorization for appropriations.


1110.Appropriations.



§ 1101. Congressional findings
The Congress makes the following findings:(1) Senator John C. Stennis of the State of Mississippi has served his State and country with distinction for more than 60 years as a public servant, including service in the United States Senate for a period of 41 years.

(2) Senator Stennis has a distinguished record as a United States Senator, including service as the first Chairman of the Select Committee on Ethics, Chairman of the Committee on Armed Services, Chairman of the Committee on Appropriations, and President pro tempore of the Senate.

(3) Senator Stennis has long maintained a special interest in and devotion to the development of leadership and excellence in public service.

(4) There is a compelling need to encourage outstanding young people to pursue public service on a career basis and to provide public service leadership training opportunities for individuals serving in State and local governments and for individuals serving as employees of Members of Congress.

(5) It would be a fitting tribute to Senator Stennis and to his leadership, integrity, and years of devoted public service to establish in his name a center for the training and development of leadership and excellence in public service.

(Pub. L. 100–458, title I, § 112, Oct. 1, 1988, 102 Stat. 2172.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–458, title I, § 111, Oct. 1, 1988, 102 Stat. 2172, provided that: “This subtitle [subtitle B (§§ 111–121) of title I of Pub. L. 100–458, enacting this chapter] may be cited as the ‘John C. Stennis Center for Public Service Training and Development Act’.”




§ 1102. Definitions
In this chapter:(1) The term “Center” means the John C. Stennis Center for Public Service Training and Development established under section 1103(a) of this title.

(2) The term “Board” means the Board of Trustees of the John C. Stennis Center for Public Service Training and Development established under section 1103(b) of this title.

(3) The term “fund” means the John C. Stennis Center for Public Service Training and Development Trust Fund provided for under section 1105 of this title.

(Pub. L. 100–458, title I, § 113, Oct. 1, 1988, 102 Stat. 2172.)

§ 1103. Establishment of John C. Stennis Center for Public Service Training and Development(a) EstablishmentThere is established in the legislative branch of the Government a center to be known as the “John C. Stennis Center for Public Service Training and Development”.


(b) Board of TrusteesThe Center shall be subject to the supervision and direction of a Board of Trustees. The Board shall be composed of seven members, as follows:(1) Two members to be appointed by the majority leader of the Senate.

(2) One member to be appointed by the minority leader of the Senate.

(3) Two members to be appointed by the Speaker of the House of Representatives.

(4) One member to be appointed by the minority leader of the House of Representatives.

(5) The Executive Director of the Center, who shall serve as an ex officio member of the Board.


(c) Term of officeThe term of office of each member of the Board appointed under paragraphs (1), (2), (3), and (4) of subsection (b) shall be six years, except that—(1) the members first appointed under paragraphs (1) and (2) shall serve, as designated by the majority leader of the Senate, one for a term of two years, one for a term of four years, and one for a term of six years;

(2) the members first appointed under paragraphs (3) and (4) shall serve, as designated by the Speaker of the House of Representatives, one for a term of two years, one for a term of four years, and one for a term of six years; and

(3) a member appointed to fill a vacancy shall serve for the remainder of the term for which his predecessor was appointed and shall be appointed in the same manner as the original appointment for that vacancy was made.


(d) Travel and subsistence payMembers of the Board (other than the Executive Director) shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.


(e) Location of CenterThe Center shall be located at or near Starkville, Mississippi, the location of Mississippi State University.


(Pub. L. 100–458, title I, § 114, Oct. 1, 1988, 102 Stat. 2173.)

§ 1104. Purposes and authority of Center(a) Purposes of CenterThe purposes of the Center shall be—(1) to increase awareness of the importance of public service, to foster among the youth of the United States greater recognition and understanding of the role of public service in the development of the United States, and to promote public service as a career choice;

(2) to provide training and development opportunities for State and local elected government officials and employees of State and local governments in order to assist such officials and employees to become more effective and more efficient in performing their public duties and develop their potential for accepting increased public service opportunities; and

(3) to provide training and development opportunities for those employees of Members of the Congress who perform key roles in helping Members of Congress serve the people of the United States.


(b) Authority of CenterThe Center is authorized, consistent with this chapter, to develop such programs, activities, and services as it considers appropriate to carry out the purpose of this chapter. Such authority shall include the following:(1) The development and implementation of educational programs for secondary and post-secondary schools and colleges designed—(A) to improve the attitude of students toward public service;

(B) to encourage students to consider public service as a career goal;

(C) to create a better understanding of the important role that people in public service have played in the growth and development of the United States; and

(D) to foster a sense of civic responsibility among the youth of the United States.


(2) The development and implementation of programs designed—(A) to enhance skills and abilities of public service employees and elected officials at the State and local levels of government;

(B) to make such officials more productive and effective in the performance of their duties; and

(C) to help prepare such employees and officials to assume greater responsibilities in the field of public service.


(3) The development and implementation of congressional staff training programs designed to equip congressional staff personnel to perform their duties more effectively and efficiently.

(4) The development and implementation of media and telecommunications production capabilities to assist the Center in expanding the reach of its programs throughout the United States.

(5) The establishment of library and research facilities for the collection and compilation of research materials for use in carrying out the programs of the Center.


(c) Program prioritiesThe Board of Trustees shall determine the priority of the programs to be carried out under this chapter and the amount of funds to be allocated for such programs.


(Pub. L. 100–458, title I, § 115, Oct. 1, 1988, 102 Stat. 2173.)

§ 1105. John C. Stennis Center for Public Service Development Trust Fund(a) Establishment of fundThere is established in the Treasury of the United States a trust fund to be known as the “John C. Stennis Center for Public Service Development Trust Fund”. The fund shall consist of amounts appropriated to it pursuant to section 1110 of this title and amounts credited to it under subsection (d).


(b) Investment of fund assets(1) At the request of the Center, it shall be the duty of the Secretary of the Treasury to invest in full the amounts appropriated to the fund. Such investments may be made only in interest-bearing obligations of the United States issued directly to the fund.

(2) The purposes for which obligations of the United States may be issued under chapter 31 of title 31 are hereby extended to authorize the issuance at par of special obligations directly to the fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt; except that where such average rate is not a multiple of one-eighth of 1 per centum, the rate of interest of such special obligations shall be the multiple of one-eighth of 1 per centum next lower than such average rate. All requests of the Center to the Secretary of the Treasury provided for in this section shall be binding upon the Secretary.


(c) Authority to sell obligationsAt the request of the Center, the Secretary of the Treasury shall redeem any obligation issued directly to the fund. Obligations issued to the fund under subsection (b)(2) shall be redeemed at par plus accrued interest. Any other obligations issued directly to the fund shall be redeemed at the market price.


(d) Proceeds from certain transactions credited to fundIn addition to the appropriations received pursuant to section 1110 of this title, the interest on, and the proceeds from the sale or redemption of, any obligations held in the fund pursuant to section 1108(a) of this title, shall be credited to and form a part of the fund.


(Pub. L. 100–458, title I, § 116, Oct. 1, 1988, 102 Stat. 2174; Pub. L. 101–520, title III, § 313(a), Nov. 5, 1990, 104 Stat. 2282; Pub. L. 108–7, div. J, title I, § 125, Feb. 20, 2003, 117 Stat. 439.)

Editorial Notes
Amendments2003—Subsec. (b). Pub. L. 108–7, § 125(1), added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows:
“(1) It shall be the duty of the Secretary of the Treasury to invest in full the amounts appropriated to the fund. Such investments may be made only in interest bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States. For such purpose, such obligations may be acquired on original issue at the issue price or by purchase of outstanding obligations at the marketplace.
“(2) The purposes for which obligations of the United States may be issued under chapter 31 of title 31 are hereby extended to authorize the issuance at par of special obligations exclusively to the fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest bearing obligations of the United States then forming a part of the public debt, except that when such average rate is not a multiple of one-eighth of one percent, the rate of interest of such special obligations shall be the multiple of one-eighth of one percent next lower than such average rate. Such special obligations shall be issued only if the Secretary determines that the purchase of other interest bearing obligations of the United States, or of obligations guaranteed as to both principal and interest by the United States or original issue or at the market price, is not in the public interest.”
Subsec. (c). Pub. L. 108–7, § 125(2), added subsec. (c) and struck out heading and text of former subsec. (c). Text read as follows: “Any obligation acquired by the fund (except special obligations issued exclusively to the fund) may be sold by the Secretary of the Treasury at the market price, and such special obligations may be redeemed at par plus accrued interest.”
1990—Subsec. (d). Pub. L. 101–520 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “The interest on, and the proceeds from the sale or redemption of, any obligations held in the fund shall be credited to and form a part of the fund.”



§ 1106. Expenditures and audit of trust fund(a) In generalThe Secretary of the Treasury is authorized to pay to the Center from the interest and earnings of the fund, and moneys credited to the fund pursuant to section 1108(a) of this title, such sums as the Board determines are necessary and appropriate to enable the Center to carry out the provisions of this chapter.


(b) Audit by GAOThe activities of the Center under this chapter may be audited by the Government Accountability Office under such rules and regulations as may be prescribed by the Comptroller General of the United States. Representatives of the Government Accountability Office shall have access to all books, accounts, records, reports, and files and all other papers, things, or property belonging to or in use by the Center, pertaining to such activities and necessary to facilitate the audit.


(Pub. L. 100–458, title I, § 117, Oct. 1, 1988, 102 Stat. 2175; Pub. L. 101–520, title III, § 313(b), Nov. 5, 1990, 104 Stat. 2282; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Amendments2004—Subsec. (b). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in two places.
1990—Subsec. (a). Pub. L. 101–520 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Secretary of the Treasury is authorized to pay to the Center from the interest and earnings of the fund such sums as the Board determines are necessary and appropriate to enable the Center to carry out the provisions of this chapter.”



§ 1107. Executive Director of Center(a) Appointment by Board(1) There shall be an Executive Director of the Center who shall be appointed by the Board. The Executive Director shall be the chief executive officer of the Center and shall carry out the functions of the Center subject to the supervision and direction of the Board. The Executive Director shall carry out such other functions consistent with the provisions of this chapter as the Board shall prescribe.

(2) The Executive Director shall not be eligible to serve as Chairman of the Board.


(b) CompensationThe Executive Director of the Center shall be compensated at the rate specified for employees in grade GS–18 of the General Schedule under section 5332 of title 5.


(Pub. L. 100–458, title I, § 118, Oct. 1, 1988, 102 Stat. 2175.)

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 1108. Administrative provisions(a) In generalIn order to carry out the provisions of this chapter, the Center may—(1) appoint and fix the compensation of such personnel as may be necessary to carry out the provisions of this chapter, except that in no case shall employees other than the Executive Director be compensated at a rate to exceed the maximum rate for employees in grade GS–15 of the General Schedule under section 5332 of title 5;

(2) procure temporary and intermittent services of experts and consultants as are necessary to the extent authorized by section 3109 of title 5, but at rates not to exceed the rate specified at the time of such service for grade GS–18 under section 5332 of such title;

(3) prescribe such regulations as it considers necessary governing the manner in which its functions shall be carried out;

(4) solicit and receive money and other property donated, bequeathed, or devised, without condition or restriction other than it be used for the purposes of the Center, and to use, sell, or otherwise dispose of such property for the purpose of carrying out its functions;

(5) accept and utilize the services of voluntary and noncompensated personnel and reimburse them for travel expenses, including per diem, as authorized by section 5703 of title 5;

(6) enter into contracts, grants, or other arrangements, or modifications thereof, to carry out the provisions of this chapter, and such contracts or modifications thereof may, with the concurrence of two-thirds of the members of the Board, be entered into without performance or other bonds, and without regard to section 6101 of title 41;

(7) make expenditures for official reception and representation expenses as well as expenditures for meals, entertainment and refreshments in connection with official training sessions or other authorized programs or activities;

(8) apply for, receive and use for the purposes of the Center grants or other assistance from Federal sources;

(9) establish, receive and use for the purposes of the Center fees or other charges for goods or services provided in fulfilling the Center’s purposes to persons not enumerated in section 1104(b) of this title;

(10) invest, as specified in section 1105(b) of this title, moneys authorized to be received under this section; and

(11) make other necessary expenditures.


(b) Omitted

(Pub. L. 100–458, title I, § 119, Oct. 1, 1988, 102 Stat. 2176; Pub. L. 101–163, title III, § 320, Nov. 21, 1989, 103 Stat. 1068; Pub. L. 101–520, title III, § 313(c), Nov. 5, 1990, 104 Stat. 2282.)

Editorial Notes
Codification
In subsec. (a)(6), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Subsection (b), which required the Center to submit an annual report to Congress on its operations under this chapter, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 143 of House Document No. 103–7.

Amendments1990—Subsec. (a)(6) to (11). Pub. L. 101–520 struck out “and” at end of par. (6), added pars. (7) to (11), and struck out former par. (7) which read as follows: “To make other necessary expenditures including official reception and representation expenses.”
1989—Subsec. (a)(7). Pub. L. 101–163 substituted “To make other necessary expenditures including official reception and representation expenses” for “make other necessary expenditures”.

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 1109. Authorization for appropriations
There are authorized to be appropriated such sums as may be necessary to carry out this chapter.
(Pub. L. 100–458, title I, § 120, Oct. 1, 1988, 102 Stat. 2176.)

§ 1110. Appropriations
There is appropriated to the fund the sum of $7,500,000 to carry out this chapter.
(Pub. L. 100–458, title I, § 121, Oct. 1, 1988, 102 Stat. 2176.)


CHAPTER 22A—OPEN WORLD LEADERSHIP CENTER



Sec.


1151.Open World Leadership Center.



§ 1151. Open World Leadership Center(a) Establishment(1) In generalThere is established in the legislative branch of the Government a center to be known as the “Open World Leadership Center 11 So in original. Probably should be followed by closing quotation marks. (the “Center”).


(2) Board of TrusteesThe Center shall be subject to the supervision and direction of a Board of Trustees (the “Board”) which shall be composed of 11 members as follows:(A) Two Members of the House of Representatives appointed by the Speaker of the House of Representatives, one of whom shall be designated by the Majority Leader of the House of Representatives and one of whom shall be designated by the Minority Leader of the House of Representatives.

(B) Two Senators appointed by the President pro tempore of the Senate, one of whom shall be designated by the Majority Leader of the Senate and one of whom shall be designated by the Minority Leader of the Senate.

(C) The Librarian of Congress.

(D) Four private individuals with interests in improving relations between the United States and eligible foreign states, designated by the Librarian of Congress.

(E) The chair of the Subcommittee on Legislative Branch of the Committee on Appropriations of the House of Representatives and the chair of the Subcommittee on Legislative Branch of the Committee on Appropriations of the Senate.

Each member appointed under this paragraph shall serve for a term of 3 years. Any vacancy shall be filled in the same manner as the original appointment and the individual so appointed shall serve for the remainder of the term. Members of the Board shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.


(b) Purpose and authority of the Center(1) PurposeThe purpose of the Center is to establish, in accordance with the provisions of paragraph (2), a program to enable emerging political leaders of eligible foreign states at all levels of government to gain significant, firsthand exposure to the American free market economic system and the operation of American democratic institutions through visits to governments and communities at comparable levels in the United States and to establish and administer a program to enable cultural leaders of Russia to gain significant, firsthand exposure to the operation of American cultural institutions.


(2) Grant programSubject to the provisions of paragraphs (3) and (4), the Center shall establish a program under which the Center annually awards grants to government or community organizations in the United States that seek to establish programs under which those organizations will host nationals of eligible foreign states who are emerging political leaders at any level of government.


(3) Restrictions(A) DurationThe period of stay in the United States for any individual supported with grant funds under the program shall not exceed 30 days.


(B) LimitationThe number of individuals supported with grant funds under the program shall not exceed 3,500 in any fiscal year.


(C) Use of fundsGrant funds under the program shall be used to pay—(i) the costs and expenses incurred by each program participant in traveling between an eligible foreign state and the United States and in traveling within the United States;

(ii) the costs of providing lodging in the United States to each program participant, whether in public accommodations or in private homes; and

(iii) such additional administrative expenses incurred by organizations in carrying out the program as the Center may prescribe.



(4) Application(A) In generalEach organization in the United States desiring a grant under this section shall submit an application to the Center at such time, in such manner, and accompanied by such information as the Center may reasonably require.


(B) ContentsEach application submitted pursuant to subparagraph (A) shall—(i) describe the activities for which assistance under this section is sought;

(ii) include the number of program participants to be supported;

(iii) describe the qualifications of the individuals who will be participating in the program; and

(iv) provide such additional assurances as the Center determines to be essential to ensure compliance with the requirements of this section.




(c) Establishment of Fund(1) In generalThere is established in the Treasury of the United States a trust fund to be known as the “Open World Leadership Center Trust Fund” (the “Fund”) which shall consist of amounts which may be appropriated, credited, or transferred to it under this section.


(2) DonationsAny money or other property donated, bequeathed, or devised to the Center under the authority of this section shall be credited to the Fund.


(3) Fund management(A) In generalThe provisions of subsections (b), (c), and (d) of section 1105 of this title, and the provisions of section 1106(b) of this title, shall apply to the Fund.


(B) ExpendituresThe Secretary of the Treasury is authorized to pay to the Center from amounts in the Fund such sums as the Board determines are necessary and appropriate to enable the Center to carry out the provisions of this section.




(d) Executive DirectorOn behalf of the Board, the Librarian of Congress shall appoint an Executive Director who shall be the chief executive officer of the Center and who shall carry out the functions of the Center subject to the supervision and direction of the Board of Trustees. The Executive Director of the Center shall be compensated at the annual rate specified by the Board, but in no event shall such rate exceed level III of the Executive Schedule under section 5314 of title 5.


(e) Administrative provisions(1) In generalThe provisions of section 1108 of this title shall apply to the Center.


(2) Support provided by Library of CongressThe Library of Congress may disburse funds appropriated to the Center, compute and disburse the basic pay for all personnel of the Center, provide administrative, legal, financial management, and other appropriate services to the Center, and collect from the Fund the full costs of providing services under this paragraph, as provided under an agreement for services ordered under sections 1535 and 1536 of title 31.



(f) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.


(g) Transfer of fundsAny amounts appropriated for use in the program established under section 3011 of the 1999 Emergency Supplemental Appropriations Act (Public Law 106–31; 113 Stat. 93) shall be transferred to the Fund and shall remain available without fiscal year limitation.


(h) Effective dates(1) In generalThis section shall take effect on December 21, 2000.


(2) TransferSubsection (g) shall only apply to amounts which remain unexpended on and after the date the Board certifies to the Librarian of Congress that grants are ready to be made under the program established under this section.



(j) 22 So in original. No subsec. (i) has been enacted. Eligible foreign state definedIn this section, the term “eligible foreign state” means—(1) any country specified in section 5801 of title 22;

(2) Estonia, Latvia, and Lithuania; and

(3) any other country that is designated by the Board, except that the Board shall notify the Committees on Appropriations of the Senate and the House of Representatives of the designation at least 90 days before the designation is to take effect.


(Pub. L. 106–554, § 1(a)(2) [title III, § 313], Dec. 21, 2000, 114 Stat. 2763, 2763A–120; Pub. L. 108–7, div. H, title I, § 1401(a), Feb. 20, 2003, 117 Stat. 382; Pub. L. 108–447, div. G, title I, §§ 1501, 1502, Dec. 8, 2004, 118 Stat. 3192; Pub. L. 109–13, div. A, title III, § 3402(b), May 11, 2005, 119 Stat. 272; Pub. L. 109–289, div. B, title II, § 20703(d)(6), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 39; Pub. L. 111–68, div. A, title I, § 1601(a), (b), Oct. 1, 2009, 123 Stat. 2041.)

Editorial Notes

References in TextSection 3011 of the 1999 Emergency Supplemental Appropriations Act, referred to in subsec. (g), is section 3011 of Pub. L. 106–31, which is set out as a note below.

Amendments2009—Subsec. (a)(2)(A). Pub. L. 111–68, § 1601(a)(1), substituted “Members of the House of Representatives” for “members”.
Subsec. (a)(2)(B). Pub. L. 111–68, § 1601(a)(2), substituted “Senators” for “members”.
Subsec. (d). Pub. L. 111–68, § 1601(b), substituted “On behalf of the Board, the Librarian of Congress shall appoint” for “The Board shall appoint”.
2007—Subsec. (a)(2)(E). Pub. L. 109–289, § 20703(d)(6), as added by Pub. L. 110–5, repealed Pub. L. 109–13, § 3402(b), and amended this section to read as if Pub. L. 109–13, § 3402(b), had not been enacted. See 2005 Amendment note below.
2005—Subsec. (a)(2)(E). Pub. L. 109–13, § 3402(b), which substituted “chair of the Committee on Appropriations of the House of Representatives (or another member of such Committee designated by the chair)” for “chair of the Subcommittee on Legislative Branch of the Committee on Appropriations of the House of Representatives”, was repealed by Pub. L. 109–289, § 20703(d)(6), as added by Pub. L. 110–5. See Construction of 2005 Amendment note below.
2004—Subsec. (a)(2). Pub. L. 108–447, § 1502(1), substituted “11 members” for “nine members” in introductory provisions.
Subsec. (a)(2)(E). Pub. L. 108–447, § 1502(2), added subpar. (E).
Subsec. (j)(3). Pub. L. 108–447, § 1501, added par. (3).
2003—Pub. L. 108–7, § 1401(a)(1), substituted “Open World Leadership Center” for “Center for Russian Leadership Development” in section catchline.
Subsec. (a)(1). Pub. L. 108–7, § 1401(a)(2)(A), substituted “a center to be known as the ‘Open World Leadership Center (the ‘Center’)” for “a center to be known as the ‘Center for Russian Leadership Development’ (the ‘Center’)”.
Subsec. (a)(2). Pub. L. 108–7, § 1401(a)(2)(B)(i), inserted “(the ‘Board’)” after “Board of Trustees” in introductory provisions.
Subsec. (a)(2)(D). Pub. L. 108–7, § 1401(a)(2)(B)(ii), substituted “relations between the United States and eligible foreign states” for “United States and Russian relations”.
Subsec. (b)(1). Pub. L. 108–7, § 1401(a)(3)(A), substituted “eligible foreign states” for “Russia” and inserted “and to establish and administer a program to enable cultural leaders of Russia to gain significant, firsthand exposure to the operation of American cultural institutions” before period at end.
Subsec. (b)(2). Pub. L. 108–7, § 1401(a)(3)(B), substituted “nationals of eligible foreign states” for “Russian nationals”.
Subsec. (b)(3)(B). Pub. L. 108–7, § 1401(a)(3)(C)(i), substituted “3,500” for “3,000”.
Subsec. (b)(3)(C)(i). Pub. L. 108–7, § 1401(a)(3)(C)(ii), substituted “an eligible foreign state” for “Russia”.
Subsec. (c)(1). Pub. L. 108–7, § 1401(a)(4)(A), substituted “Open World Leadership Center Trust Fund” for “Russian Leadership Development Center Trust Fund”.
Subsec. (c)(3)(B). Pub. L. 108–7, § 1401(a)(4)(B), struck out “of Trustees of the Center” after “Board”.
Subsec. (h)(2). Pub. L. 108–7, § 1401(a)(5), struck out “of Trustees of the Center” after “Board”.
Subsec. (j). Pub. L. 108–7, § 1401(a)(6), added subsec. (j).

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–68, div. A, title I, § 1601(c), Oct. 1, 2009, 123 Stat. 2041, provided that: 
“The amendments made by this subsection [probably means section 1601 of Pub. L. 111–68, which amended this section] shall apply with respect to—
“(1) appointments made on and after the date of enactment of this Act [Oct. 1, 2009]; and

“(2) the remainder of the fiscal year in which enacted, and each fiscal year thereafter.”




Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 1401(b), Feb. 20, 2003, 117 Stat. 382, provided that: “The amendments made by this section [amending this section] shall take effect 90 days after the date of enactment of this Act [Feb. 20, 2003].”


Construction of 2005 AmendmentPub. L. 109–289, div. B, title II, § 20703(d)(6), as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 39, provided that: “Section 3402 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 272) [amending this section and provisions set out as a note under section 132b of this title] is repealed, and each provision of law amended by such section is restored as if such section had not been enacted into law.”


Russian Leadership ProgramPub. L. 106–31, title III, § 3011, May 21, 1999, 113 Stat. 93, as amended by Pub. L. 106–113, div. B, § 1000(a)(2) [title V, § 585], Nov. 29, 1999, 113 Stat. 1535, 1501A–117; Pub. L. 106–554, § 1(a)(2) [title III, § 310], Dec. 21, 2000, 114 Stat. 2763, 2763A–119, provided that:
“(a) Purpose.—It is the purpose of this section to establish, in accordance with the provisions of this section—“(1) a pilot program within the Library of Congress for fiscal years 2000 and 2001; and

“(2) a permanent program within the Executive agency designated by the President of the United States for fiscal years 2002 and thereafter,

to enable emerging political leaders of Russia at all levels of government to gain significant, firsthand exposure to the American free market economic system and the operation of American democratic institutions through visits to governments and communities at comparable levels in the United States.

“(b) Grants.—“(1) In general.—The head of the administering agency shall annually award grants to government or community organizations in the United States that seek to establish programs under which those organizations will host eligible Russians for the purpose described in subsection (a).

“(2) Duration.—The period of stay in the United States for any eligible Russian supported with grant funds under this section shall not exceed 30 days.

“(3) Limitation.—The number of eligible Russians supported with grant funds under this section shall not exceed 3,000 in any fiscal year.

“(4) Administration.—“(A) In general.—Subject to the availability of appropriations, the head of the administering agency—“(i) may contract with nongovernmental organizations having expertise in carrying out the activities described in subsection (a) for the purpose of carrying out the administrative functions of the program (other than the awarding of grants); and

“(ii) may, without regard to the civil service laws and regulations (or, in the case of the Librarian of Congress, any requirement for competition in hiring), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the administering agency to perform its duties under this section.


“(B) Waiver of competitive bidding.—The Librarian of Congress, after consultation with the Joint Committee on the Library of Congress, may enter into contracts under subparagraph (A)(i) to carry out the pilot program during fiscal years 2000 and 2001 without regard to section 3709 of the Revised Statutes [see 41 U.S.C. 6101] or any other requirement for competitive contracting or the providing of notice of contracting opportunities.



“(c) Use of Funds.—Grants awarded under subsection (b) shall be used to pay—“(1) the costs and expenses incurred by each program participant in traveling between Russia and the United States and in traveling within the United States;

“(2) the costs of providing lodging in the United States to each program participant, whether in public accommodations or in private homes; and

“(3) such additional administrative expenses incurred by organizations in carrying out the program as the head of the administering agency may prescribe.


“(d) Application.—“(1) In general.—Each organization in the United States desiring a grant under this section shall submit an application to the head of the administering agency at such time, in such manner, and accompanied by such information as such head may reasonably require.

“(2) Contents.—Each application submitted pursuant to paragraph (1) shall—“(A) describe the activities for which assistance under this section is sought;

“(B) include the number of program participants to be supported;

“(C) describe the qualifications of the individuals who will be participating in the program; and

“(D) provide such additional assurances as the head of the administering agency determines to be essential to ensure compliance with the requirements of this section.


“(3) Waiver.—The Librarian of Congress may waive the requirement of this subsection in carrying out the pilot program during fiscal years 2000 and 2001.


“(e) Advisory Board.—“(1) In general.—There is established a Russian Leadership Program Advisory Board which shall advise the head of the administering agency as to the carrying out of the permanent program during fiscal years 2002 and thereafter.

“(2) Membership.—The Advisory Board under paragraph (1) shall consist of—“(A) two members appointed by the Speaker of the House of Representatives, of whom one shall be designated by the Majority Leader of the House of Representatives and one shall be designated by the Minority Leader of the House of Representatives;

“(B) two members appointed by the President pro tempore of the Senate, of whom one shall be designated by the Majority Leader of the Senate and one shall be designated by the Minority Leader of the Senate;

“(C) the Librarian of Congress;

“(D) a private individual with expertise in international exchange programs, designated by the Librarian of Congress; and

“(E) an officer or employee of the administering agency, designated by the head of the administering agency.


“(3) Terms.—Each member appointed under paragraph (2) shall serve for a term of 3 years. Any vacancy shall be filled in the same manner as the original appointment and the individual so appointed shall serve for the remainder of the term.


“(f) Reporting.—The head of the administering agency shall, not later than 3 months following the close of each fiscal year for which such agency administered the program, report to Congress with respect to the conduct of such program during such fiscal year. Such report shall include information with respect to the number of participants in the program and the cost of the program, and any recommendations on improvements necessary to enable the program to carry out the purposes of this section.

“(g) Funding.—“(1) Fiscal year 1999.—“(A) In general.—Of funds made available under the heading ‘SENATE’ under title I of the Legislative [Branch] Appropriations Act, 1999 (Public Law 105–275; 112 Stat. 2430 et seq.) [see Tables for classification], $10,000,000 shall be made available, subject to the approval of the Committee on Appropriations of the Senate, to the administering agency to carry out the program.

“(B) Use of funds at close of fiscal year.—Funds made available under this paragraph which are unexpended and unobligated as of the close of fiscal year 1999 shall no longer be available for such purpose and shall be available for the purpose originally appropriated.


“(2) Fiscal year 2000 and subsequent fiscal years.—“(A) Authorization of appropriations.—There are authorized to be appropriated to the administering agency for fiscal years 2000 and thereafter such sums as may be necessary to carry out the program.

“(B) Availability of funds.—Amounts appropriated pursuant to subparagraph (A) are authorized to remain available until expended.



“(h) Definitions.—In this section:“(1) Administering agency.—The term ‘administering agency’ means—“(A) for fiscal years 2000 and 2001, the Library of Congress; and

“(B) for fiscal year 2002, and subsequent fiscal years, the Executive agency designated by the President of the United States under subsection (a)(2).


“(2) Eligible russian.—The term ‘eligible Russian’ means a Russian national who is an emerging political leader at any level of government.

“(3) Program.—The term ‘program’ means the grant program established under this section.

“(4) Program participant.—The term ‘program participant’ means an eligible Russian selected for participation in the program.”








CHAPTER 22B—HUNGER FELLOWSHIP PROGRAM



Sec.


1161.Bill Emerson National Hunger Fellows and Mickey Leland International Hunger Fellows.



§ 1161. Bill Emerson National Hunger Fellows and Mickey Leland International Hunger Fellows(a) Short titleThis section may be cited as the “Bill Emerson National Hunger Fellows and Mickey Leland International Hunger Fellows Program Act of 2008”.


(b) DefinitionsIn this subsection: 11 So in original. Probably should be “section:”.(1) DirectorThe term “Director” means the head of the Congressional Hunger Center.


(2) FellowThe term “fellow” means—(A) a Bill Emerson Hunger Fellow; or

(B) Mickey Leland Hunger Fellow.


(3) Fellowship ProgramsThe term “Fellowship Programs” means the Bill Emerson National Hunger Fellowship Program and the Mickey Leland International Hunger Fellowship Program established under subsection (c)(1).



(c) Fellowship Programs(1) In generalThere is established the Bill Emerson National Hunger Fellowship Program and the Mickey Leland International Hunger Fellowship Program.


(2) Purposes(A) In generalThe purposes of the Fellowship Programs are—(i) to encourage future leaders of the United States—(I) to pursue careers in humanitarian and public service;

(II) to recognize the needs of low-income people and hungry people;

(III) to provide assistance to people in need; and

(IV) to seek public policy solutions to the challenges of hunger and poverty;


(ii) to provide training and development opportunities for such leaders through placement in programs operated by appropriate organizations or entities; and

(iii) to increase awareness of the importance of public service.


(B) Bill Emerson Hunger Fellowship ProgramThe purpose of the Bill Emerson Hunger Fellowship Program is to address hunger and poverty in the United States.


(C) Mickey Leland Hunger Fellowship ProgramThe purpose of the Mickey Leland Hunger Fellowship Program is to address international hunger and other humanitarian needs.



(3) Administration(A) In generalSubject to subparagraph (B), the Secretary shall offer to provide a grant to the Congressional Hunger Center to administer the Fellowship Programs.


(B) Terms of grantThe terms of the grant provided under subparagraph (A), including the length of the grant and provisions for the alteration or termination of the grant, shall be determined by the Secretary in accordance with this section.




(d) Fellowships(1) In generalThe Director shall make available Bill Emerson Hunger Fellowships and Mickey Leland Hunger Fellowships in accordance with this subsection.


(2) Curriculum(A) In generalThe Fellowship Programs shall provide experience and training to develop the skills necessary to train fellows to carry out the purposes described in subsection (c)(2), including—(i) training in direct service programs for the hungry and other anti-hunger programs in conjunction with community-based organizations through a program of field placement; and

(ii) providing experience in policy development through placement in a governmental entity or nongovernmental, nonprofit, or private sector organization.


(B) Work planTo carry out subparagraph (A) and assist in the evaluation of the fellowships under paragraph (6), the Director shall, for each fellow, approve a work plan that identifies the target objectives for the fellow in the fellowship, including specific duties and responsibilities relating to those objectives.



(3) Period of fellowship(A) Bill Emerson Hunger FellowA Bill Emerson Hunger Fellowship awarded under this section shall be for not more than 15 months.


(B) Mickey Leland Hunger FellowA Mickey Leland Hunger Fellowship awarded under this section shall be for not more than 2 years.



(4) Selection of fellows(A) In generalFellowships shall be awarded pursuant to a nationwide competition established by the Director.


(B) QualificationsA successful program applicant shall be an individual who has demonstrated—(i) an intent to pursue a career in humanitarian services and outstanding potential for such a career;

(ii) leadership potential or actual leadership experience;

(iii) diverse life experience;

(iv) proficient writing and speaking skills;

(v) an ability to live in poor or diverse communities; and

(vi) such other attributes as are considered to be appropriate by the Director.



(5) Amount of award(A) In generalA fellow shall receive—(i) a living allowance during the term of the Fellowship; and

(ii) subject to subparagraph (B), an end-of-service award.


(B) Requirement for successful completion of fellowshipEach fellow shall be entitled to receive an end-of-service award at an appropriate rate for each month of satisfactory service completed, as determined by the Director.


(C) Terms of fellowshipA fellow shall not be considered an employee of—(i) the Department of Agriculture;

(ii) the Congressional Hunger Center; or

(iii) a host agency in the field or policy placement of the fellow.


(D) Recognition of fellowship award(i) Emerson FellowAn individual awarded a fellowship from the Bill Emerson Hunger Fellowship shall be known as an “Emerson Fellow”.


(ii) Leland FellowAn individual awarded a fellowship from the Mickey Leland Hunger Fellowship shall be known as a “Leland Fellow”.




(6) Evaluations and auditsUnder terms stipulated in the contract entered into under subsection (c)(3), the Director shall—(A) conduct periodic evaluations of the Fellowship Programs; and

(B) arrange for annual independent financial audits of expenditures under the Fellowship Programs.



(e) Authority(1) In generalSubject to paragraph (2), in carrying out this section, the Director may solicit, accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of facilitating the work of the Fellowship Programs.


(2) LimitationGifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be used exclusively for the purposes of the Fellowship Programs.



(f) ReportThe Director shall annually submit to the Secretary of Agriculture, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—(1) describes the activities and expenditures of the Fellowship Programs during the preceding fiscal year, including expenditures made from funds made available under subsection (g); and

(2) includes the results of evaluations and audits required by subsection (d).


(g) Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section, to remain available until expended.


(Pub. L. 107–171, title IV, § 4404, May 13, 2002, 116 Stat. 335; Pub. L. 110–161, div. H, title I, § 1502(c), Dec. 26, 2007, 121 Stat. 2250; Pub. L. 110–234, title IV, § 4401, May 22, 2008, 122 Stat. 1132; Pub. L. 110–246, § 4(a), title IV, § 4401, June 18, 2008, 122 Stat. 1664, 1894.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to this section. The amendments by Pub. L. 110–234 were repealed by section 4(a) of Pub. L. 110–246.

Amendments2008—Pub. L. 110–246, § 4401, amended section generally, substituting subsecs. (a) to (g) establishing the Bill Emerson National Hunger Fellowship Program and the Mickey Leland International Hunger Fellowship Program for former subsecs. (a) to (j) which established the Congressional Hunger Fellows Program.
2007—Subsec. (f)(4)(A). Pub. L. 110–161, which directed that subpar. (A) be amended by substituting “may” for “shall” and striking out “annual.”, was executed by making the substitution and striking out “annual” before “audit”, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, except as otherwise provided, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.
Pub. L. 110–234, title IV, § 4407, May 22, 2008, 122 Stat. 1142, and Pub. L. 110–246, § 4(a), title IV, § 4407, June 18, 2008, 122 Stat. 1664, 1903, provided that: “Except as otherwise provided in this title [see Tables for classification], this title and the amendments made by this title take effect on October 1, 2008.”

[Pub. L. 110–234 and Pub. L. 110–246 enacted identical provisions. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.]

Effective DatePub. L. 107–171, title IV, § 4405, May 13, 2002, 116 Stat. 341, provided that: “Except as otherwise provided in this title [see Short Title of 2002 Amendment note set out under section 2011 of Title 7, Agriculture], the amendments made by this title take effect on October 1, 2002.”





CHAPTER 23—GOVERNMENT EMPLOYEE RIGHTS
§§ 1201, 1202. Transferred
Editorial Notes
Codification
Section 1201, Pub. L. 102–166, title III, § 301, Nov. 21, 1991, 105 Stat. 1088; Pub. L. 103–283, title III, § 312(f)(1), July 22, 1994, 108 Stat. 1446; Pub. L. 104–1, title V, § 504(a)(1), Jan. 23, 1995, 109 Stat. 40, which provided for short title of chapter as the “Government Employee Rights Act of 1991”, provided purpose of chapter as establishing procedures to protect the rights of certain government employees with respect to their public employment, and defined “violation” for purposes of chapter, was transferred to section 2000e–16a of Title 42, The Public Health and Welfare.
Section 1202, Pub. L. 102–166, title III, § 302, Nov. 21, 1991, 105 Stat. 1088; Pub. L. 104–1, title V, § 504(a)(1), Jan. 23, 1995, 109 Stat. 40, which prohibited certain discriminatory practices affecting State employees, and provided for remedies, was transferred to section 2000e–16b of Title 42, The Public Health and Welfare.



§§ 1203 to 1218. Repealed. Pub. L. 104–1, title V, § 504(a)(2), (5), Jan. 23, 1995, 109 Stat. 41

Section 1203, Pub. L. 102–166, title III, § 303, Nov. 21, 1991, 105 Stat. 1088, related to establishment of Office of Senate Fair Employment Practices.


Section 1204, Pub. L. 102–166, title III, § 304, Nov. 21, 1991, 105 Stat. 1090, related to Senate procedure for consideration of alleged violations of employee rights.


Section 1205, Pub. L. 102–166, title III, § 305, Nov. 21, 1991, 105 Stat. 1090; Pub. L. 103–283, title III, § 312(f)(2), July 22, 1994, 108 Stat. 1446, related to counseling of Senate employees alleging violations of rights.


Section 1206, Pub. L. 102–166, title III, § 306, Nov. 21, 1991, 105 Stat. 1091, related to mediation of disputes between Senate employees and employing offices.


Section 1207, Pub. L. 102–166, title III, § 307, Nov. 21, 1991, 105 Stat. 1091, related to formal complaints by Senate employees and hearings.


Section 1207a, Pub. L. 103–50, ch. XII, § 1205, July 2, 1993, 107 Stat. 269; Pub. L. 103–211, title II, § 2001(a)–(c), Feb. 12, 1994, 108 Stat. 22, related to Settlements and Awards Reserve appropriation account.


Section 1208, Pub. L. 102–166, title III, § 308, Nov. 21, 1991, 105 Stat. 1092, related to review by Select Committee on Ethics of decisions on violations of rights of Senate employees.


Section 1209, Pub. L. 102–166, title III, § 309, Nov. 21, 1991, 105 Stat. 1093; Pub. L. 102–392, title III, § 316(a), Oct. 6, 1992, 106 Stat. 1724; Pub. L. 103–50, ch. XII, § 1204(a), July 2, 1993, 107 Stat. 268, related to judicial review of decisions regarding violations of rights of Senate employees.


Section 1210, Pub. L. 102–166, title III, § 310, Nov. 21, 1991, 105 Stat. 1094, related to resolution of complaints for violations of rights of Senate employees.


Section 1211, Pub. L. 102–166, title III, § 311, Nov. 21, 1991, 105 Stat. 1094, related to costs of attending hearings on violations of Senate employee rights.


Section 1212, Pub. L. 102–166, title III, § 312, Nov. 21, 1991, 105 Stat. 1094; Pub. L. 103–283, title III, § 312(f)(3), July 22, 1994, 108 Stat. 1446, prohibited intimidation or reprisal against Senate employees for exercising rights under this chapter.


Section 1213, Pub. L. 102–166, title III, § 313, Nov. 21, 1991, 105 Stat. 1095, related to confidentiality of proceedings under this chapter.


Section 1214, Pub. L. 102–166, title III, § 314, Nov. 21, 1991, 105 Stat. 1095, provided that this chapter was enacted as an exercise of rulemaking power of Senate.


Section 1215, Pub. L. 102–166, title III, § 316, Nov. 21, 1991, 105 Stat. 1095, related to consideration of political affiliation and place of residence in Senate employment decisions.


Section 1216, Pub. L. 102–166, title III, § 317, Nov. 21, 1991, 105 Stat. 1096, related to exclusiveness of this chapter as remedy for discriminatory practices relative to Senate employment.


Section 1217, Pub. L. 102–166, title III, § 318, Nov. 21, 1991, 105 Stat. 1096, expressed sense of Senate that legislation be enacted giving employees of other instrumentalities of Congress rights comparable to those granted in this chapter.


Section 1218, Pub. L. 102–166, title III, § 319, Nov. 21, 1991, 105 Stat. 1096, reaffirmed Senate’s commitment to Rule XLII of Standing Rules of the Senate, relating to employment discrimination on basis of race, color, religion, sex, national origin, age, or state of physical handicap.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 104–1, title V, § 504(a)(2), (5), Jan. 23, 1995, 109 Stat. 41, provided in part that sections 1203 to 1218 of this title are repealed, except as provided in section 1435 of this title.



§ 1219. Repealed. Pub. L. 104–331, § 5(a), Oct. 26, 1996, 110 Stat. 4072

Section, Pub. L. 102–166, title III, § 303, formerly § 320, Nov. 21, 1991, 105 Stat. 1096; renumbered § 303 and amended Pub. L. 104–1, title V, § 504(a)(3), (4), Jan. 23, 1995, 109 Stat. 41, provided protection from discriminatory practices with respect to employment of Presidential appointees.


A prior section 303 of Pub. L. 102–166 was classified to section 1203 of this title prior to repeal by Pub. L. 104–1.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 104–331, § 5(b), Oct. 26, 1996, 110 Stat. 4072, provided that: “This section [repealing this section and enacting provisions set out as a note below] shall take effect on October 1, 1997.”


Savings ProvisionPub. L. 104–331, § 5(c), Oct. 26, 1996, 110 Stat. 4072, provided that: “The repeal under this section [repealing this section] shall not affect proceedings under such section 303 in which a complaint was filed before the effective date of this section [Oct. 1, 1997], and orders shall be issued in such proceedings and appeals shall be taken therefrom as if this section had not been enacted.”




§ 1220. Transferred
Editorial Notes
Codification
Section, Pub. L. 102–166, title III, § 304, formerly § 321, Nov. 21, 1991, 105 Stat. 1097; renumbered § 304 and amended Pub. L. 104–1, title V, § 504(a)(3), (4), Jan. 23, 1995, 109 Stat. 41, which provided for application of provisions of section 1202 to previously exempt State employees, enforcement by administrative action, judicial review, and attorney fees, was transferred to section 2000e–16c of Title 42, The Public Health and Welfare.



§ 1221. Repealed. Pub. L. 104–1, title V, § 504(a)(2), Jan. 23, 1995, 109 Stat. 41

Section, Pub. L. 102–166, title III, § 322, Nov. 21, 1991, 105 Stat. 1098, related to severability.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 104–1, title V, § 504(a)(2), Jan. 23, 1995, 109 Stat. 41, provided in part that section 1221 of this title is repealed, except as provided in section 1435 of this title.



§ 1222. Repealed. Pub. L. 102–392, title III, § 316(b), Oct. 6, 1992, 106 Stat. 1724

Section, Pub. L. 102–166, title III, § 323, Nov. 21, 1991, 105 Stat. 1098, required President or Member of Senate to reimburse appropriate Federal account for payment made on his or her behalf for violation of this chapter.



§§ 1223, 1224. Repealed. Pub. L. 104–1, title V, § 504(a)(2), Jan. 23, 1995, 109 Stat. 41

Section 1223, Pub. L. 102–166, title III, § 324, Nov. 21, 1991, 105 Stat. 1099, related to reports of Senate committees.


Section 1224, Pub. L. 102–166, title III, § 325, Nov. 21, 1991, 105 Stat. 1099, related to intervention and expedited reviews of certain appeals based on constitutionality of sections 1209 and 1219 of this title.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 104–1, title V, § 504(a)(2), Jan. 23, 1995, 109 Stat. 41, provided in part that sections 1223 and 1224 of this title are repealed, except as provided in section 1435 of this title.




CHAPTER 24—CONGRESSIONAL ACCOUNTABILITY




SUBCHAPTER I—GENERAL


Sec.


1301.Definitions.


1302.Application of laws.



SUBCHAPTER II—EXTENSION OF RIGHTS AND PROTECTIONS



Part A—Employment Discrimination, Family and Medical Leave, Fair Labor Standards, Employee Polygraph Protection, Worker Adjustment and Retraining, Employment and Reemployment of Veterans, and Intimidation


1311.Rights and protections under title VII of Civil Rights Act of 1964, Age Discrimination in Employment Act of 1967, Rehabilitation Act of 1973, and title I of Americans with Disabilities Act of 1990.


1312.Rights and protections under Family and Medical Leave Act of 1993.


1313.Rights and protections under Fair Labor Standards Act of 1938.


1314.Rights and protections under Employee Polygraph Protection Act of 1988.


1315.Rights and protections under Worker Adjustment and Retraining Notification Act.


1316.Rights and protections relating to veterans’ employment and reemployment.


1316a.Legislative branch appointments.


1316b.Rights and protections relating to criminal history inquiries.


1317.Prohibition of intimidation or reprisal.



Part B—Public Services and Accommodations Under Americans with Disabilities Act of 1990


1331.Rights and protections under Americans with Disabilities Act of 1990 relating to public services and accommodations; procedures for remedy of violations.



Part C—Occupational Safety and Health Act of 1970


1341.Rights and protections under Occupational Safety and Health Act of 1970; procedures for remedy of violations.



Part D—Labor-Management Relations


1351.Application of chapter 71 of title 5 relating to Federal service labor-management relations; procedures for remedy of violations.



Part E—General


1361.Generally applicable remedies and limitations.


1362.Notices.



Part F—Study


1371.Study and recommendations regarding General Accounting Office, Government Printing Office, and Library of Congress.



SUBCHAPTER III—OFFICE OF CONGRESSIONAL WORKPLACE RIGHTS


1381.Establishment of Office of Congressional Workplace Rights.


1382.Officers, staff, and other personnel.


1383.Procedural rules.


1384.Substantive regulations.


1385.Expenses.


1386.Disposition of surplus or obsolete personal property.


1387.Semiannual report of disbursements.


1388.Workplace climate surveys of employing offices.



SUBCHAPTER IV—ADMINISTRATIVE AND JUDICIAL DISPUTE-RESOLUTION PROCEDURES


1401.Procedure for consideration of alleged violations.


1402.Counseling.


1402a.Preliminary review of claims.


1403.Mediation.


1404.Repealed.


1405.Hearing.


1406.Appeal to Board.


1407.Judicial review of Board decisions and enforcement.


1408.Civil action.


1409.Judicial review of regulations.


1410.Other judicial review prohibited.


1411.Effect of failure to issue regulations.


1412.Expedited review of certain appeals.


1413.Privileges and immunities.


1414.Settlement.


1415.Payments.


1416.Confidentiality.


1417.Option to request remote work assignment or paid leave of absence during pendency of procedures.



SUBCHAPTER V—MISCELLANEOUS PROVISIONS


1431.Exercise of rulemaking powers.


1432.Political affiliation and place of residence.


1433.Nondiscrimination rules of House and Senate.


1434.Judicial branch coverage study.


1435.Savings provisions.


1436.Repealed.


1437.Sense of Senate regarding adoption of simplified and streamlined acquisition procedures for Senate acquisitions.


1437a.Training and education programs of employing offices.


1437b.Support for out-of-area covered employees.


1438.Severability.



SUBCHAPTER I—GENERAL
§ 1301. Definitions(a) In generalExcept as otherwise specifically provided in this chapter, as used in this chapter:(1) BoardThe term “Board” means the Board of Directors of the Office of Congressional Workplace Rights.


(2) ChairThe term “Chair” means the Chair of the Board of Directors of the Office of Congressional Workplace Rights.


(3) Covered employeeThe term “covered employee” means any employee of—(A) the House of Representatives;

(B) the Senate;

(C) the Office of Congressional Accessibility Services;

(D) the Capitol Police;

(E) the Congressional Budget Office;

(F) the Office of the Architect of the Capitol;

(G) the Office of the Attending Physician;

(H) the Office of Congressional Workplace Rights;

(I) the Office of Technology Assessment;

(J) the Library of Congress, except for section 1351 of this title; or

(K) the John C. Stennis Center for Public Service Training and Development.


(4) EmployeeThe term “employee” includes an applicant for employment and a former employee.


(5) Employee of the Office of the Architect of the CapitolThe term “employee of the Office of the Architect of the Capitol” includes any employee of the Office of the Architect of the Capitol or the Botanic Garden.


(6) Employee of the Capitol PoliceThe term “employee of the Capitol Police” includes any member or officer of the Capitol Police.


(7) Employee of the House of RepresentativesThe term “employee of the House of Representatives” includes an individual occupying a position the pay for which is disbursed by the Chief Administrative Officer of the House of Representatives, or another official designated by the House of Representatives, or any employment position in an entity that is paid with funds derived from the clerk-hire allowance of the House of Representatives but not any such individual employed by any entity listed in subparagraphs (C) through (K) of paragraph (3).


(8) Employee of the SenateThe term “employee of the Senate” includes any employee whose pay is disbursed by the Secretary of the Senate, but not any such individual employed by any entity listed in subparagraphs (C) through (K) of paragraph (3).


(9) Employing officeThe term “employing office” means—(A) the personal office of a Member of the House of Representatives or of a Senator;

(B) a committee of the House of Representatives or the Senate or a joint committee;

(C) any other office headed by a person with the final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of an employee of the House of Representatives or the Senate;

(D) the Office of Congressional Accessibility Services, the United States Capitol Police, the Congressional Budget Office, the Office of the Architect of the Capitol, the Office of the Attending Physician, the Office of Congressional Workplace Rights, the Office of Technology Assessment, and the John C. Stennis Center for Public Service Training and Development; or

(E) the Library of Congress, except for section 1351 of this title.


(10) Executive DirectorThe term “Executive Director” means the Executive Director of the Office of Congressional Workplace Rights.


(11) General CounselThe term “General Counsel” means the General Counsel of the Office of Congressional Workplace Rights.


(12) OfficeThe term “Office” means the Office of Congressional Workplace Rights.



(b) Clarification of coverage of employees of certain commissions(1) CoverageWith respect to the United States Commission on International Religious Freedom, the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—(A) any individual who is an employee of such Commission shall be considered a covered employee for purposes of this chapter; and

(B) the Commission shall be considered an employing office for purposes of this chapter.


(2) Authority to provide legal assistance and representation(A) Subject to paragraph (3), legal assistance and representation under this chapter, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this chapter, shall be provided to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—(i) by the Office of House Employment Counsel of the House of Representatives, in the case of assistance and representation in connection with a claim filed under subchapter IV (including all subsequent proceedings under such subchapter in connection with the claim) at a time when the chair of the Commission is a Member of the House, and in the case of assistance and representation in connection with any subsequent claim under subchapter IV related to the initial claim where the subsequent claim involves the same parties; or

(ii) by the Office of Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under subchapter IV (including all subsequent proceedings under such subchapter in connection with the claim) at a time when the chair of the Commission is a Senator, and in the case of assistance and representation in connection with any subsequent claim under subchapter IV related to the initial claim where the subsequent claim involves the same parties.


(B) Legal assistance and representation under this chapter, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this chapter, shall be provided to the United States Commission on International Religious Freedom by the Office of Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under subchapter IV (including all subsequent proceedings under such subchapter in connection with such claim).


(3) DefinitionsIn this subsection—(A) the term “China Review Commission” means the United States-China Economic and Security Review Commission established under section 7002 of title 22, as enacted into law by section 1 of Public Law 106–398;

(B) the term “Congressional-Executive China Commission” means the Congressional–Executive Commission on the People’s Republic of China established under title III of the U.S.–China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.);

(C) the term “Helsinki Commission” means the Commission on Security and Cooperation in Europe established under the Act entitled “An Act to establish a Commission on Security and Cooperation in Europe”, approved June 3, 1976 (Public Law 94–304; 22 U.S.C. 3001 et seq.); and

(D) the term “United States Commission on International Religious Freedom” means the Commission established under section 6431 of title 22.



(Pub. L. 104–1, title I, § 101, Jan. 23, 1995, 109 Stat. 4; Pub. L. 110–279, § 1(g)(1), July 17, 2008, 122 Stat. 2609; Pub. L. 110–437, title IV, § 422(b)(1), (2), Oct. 20, 2008, 122 Stat. 4996; Pub. L. 111–145, § 2(a)(5)(A), Mar. 4, 2010, 124 Stat. 50; Pub. L. 115–141, div. I, title I, § 153(a)(1)(A), Mar. 23, 2018, 132 Stat. 785; Pub. L. 115–397, title III, §§ 302(b), 305(a)–(c), 308(b)(1)–(7), Dec. 21, 2018, 132 Stat. 5321, 5323, 5324, 5326; Pub. L. 116–94, div. J, title VIII, § 805(b), Dec. 20, 2019, 133 Stat. 3077.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note below and Tables.
The U.S.–China Relations Act of 2000, referred to in subsec. (b)(3)(B), is div. B of Pub. L. 106–286, Oct. 10, 2000, 114 Stat. 891. Title III of the Act is classified to subchapter II (§ 6911 et seq.) of chapter 77 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 6901 of Title 22 and Tables.

Amendments2019—Subsec. (b)(1). Pub. L. 116–94, § 805(b)(1), inserted “the United States Commission on International Religious Freedom,” after “With respect to” in introductory provisions.
Subsec. (b)(2). Pub. L. 116–94, § 805(b)(2), inserted subpar. (A) designation before “Subject to paragraph (3),”, redesignated former subpars. (A) and (B) as cls. (i) and (ii), respectively, of subpar. (A), and added subpar. (B).
Subsec. (b)(3)(D). Pub. L. 116–94, § 805(b)(3), added subpar. (D).
2018—Pub. L. 115–397, § 305(a), designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
Subsec. (a). Pub. L. 115–397, § 308(b)(1)–(7), substituted “Office of Congressional Workplace Rights” for “Office of Compliance” wherever appearing.
Par. (3)(J). Pub. L. 115–141, § 153(a)(1)(A)(i), added subpar. (J). Par. (3)(J) subsequently redesignated subsec. (a)(3)(J).
Subsec. (a)(3)(K). Pub. L. 115–397, § 305(b)(1), added subpar. (K).
Subsec. (a)(7). Pub. L. 115–397, § 305(c), substituted “subparagraphs (C) through (K)” for “subparagraphs (C) through (I)”.
Pub. L. 115–397, § 302(b), substituted “disbursed by the Chief Administrative Officer of the House of Representatives” for “disbursed by the Clerk of the House of Representatives”. Amendment, which was directed to par. (7), was executed to subsec. (a)(7) to reflect the intervening redesignation made by section 305(a) of Pub. L. 115–397. See above.
Subsec. (a)(8). Pub. L. 115–397, § 305(c), substituted “subparagraphs (C) through (K)” for “subparagraphs (C) through (I)”.
Subsec. (a)(9)(D). Pub. L. 115–397, § 305(b)(2), substituted “the Office of Technology Assessment, and the John C. Stennis Center for Public Service Training and Development” for “and the Office of Technology Assessment”.
Par. (9)(E). Pub. L. 115–141, § 153(a)(1)(A)(ii), added subpar. (E). Par. (9)(E) subsequently redesignated subsec. (a)(9)(E).
2010—Par. (9)(D). Pub. L. 111–145 substituted “the United States Capitol Police,” for “the Capitol Police Board,”.
2008—Par. (3)(C). Pub. L. 110–437, § 422(b)(1), substituted “the Office of Congressional Accessibility Services;” for “the Capitol Guide Service;”.
Par. (5). Pub. L. 110–279, which directed substitution of “or the Botanic Garden” for “, the Botanic Garden, or the Senate Restaurant”, was executed by making the substitution for “, the Botanic Garden, or the Senate Restaurants” to reflect the probable intent of Congress.
Par. (9)(D). Pub. L. 110–437, § 422(b)(2), substituted “the Office of Congressional Accessibility Services,” for “the Capitol Guide Board,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–397, title III, § 305(d), Dec. 21, 2018, 132 Stat. 5324, provided that: “The amendments made by this section [amending this section] shall take effect as if included in the enactment of the Congressional Accountability Act of 1995 [Pub. L. 104–1].”

Amendment by section 308(b) of Pub. L. 115–397 effective Dec. 21, 2018, and any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date to be considered to refer and apply to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as a note under section 1381 of this title.
Pub. L. 115–397, title IV, § 401, Dec. 21, 2018, 132 Stat. 5327, provided that:
“(a) In General.—Except as otherwise provided in this Act [See Short Title of 2018 Amendment note below], this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act [Dec. 21, 2018].

“(b) No Effect on Pending Proceedings.—Nothing in this Act or the amendments made by this Act may be construed to affect any proceeding or payment of an award or settlement relating to a claim under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.) which is pending as of the date after that 180-day period. If, as of that date, an employee has begun any of the proceedings under that title that were available to the employee prior to that date, the employee may complete, or initiate and complete, all such proceedings, and such proceedings shall remain in effect with respect to, and provide the exclusive proceedings for, the claim involved until the completion of all such proceedings.”



Pub. L. 115–141, div. I, title I, § 153(c), Mar. 23, 2018, 132 Stat. 787, provided that: 
“This section [amending this section and sections 1314 to 1316, 1331, 1341, 1351, 1401, 1404, and 1415 of this title] and the amendments made by this section—
“(1) shall take effect on the date of enactment of this section [Mar. 23, 2018]; and

“(2) shall apply to any charge, complaint, or claim, that is made on or after the date of enactment of this section, of a violation of—“(A) section 201, 202, 203, 207, or 210 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) [2 U.S.C. 1311, 1312, 1313, 1317, 1331]; or

“(B) a direct provision as defined in section 404(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1404[(a)]) (as added by subsection (b)).”





Effective Date of 2008 AmendmentPub. L. 110–437, title IV, § 422(d), Oct. 20, 2008, 122 Stat. 4997, provided that: “The amendments made by this section [amending this section and sections 1331 and 1341 of this title and section 2107 of Title 5, Government Organization and Employees, and repealing section 2166 of this title] shall take effect on the transfer date [first day of first pay period (applicable to employees transferred under section 2241 of this title) on or after 30 days after Oct. 20, 2008, see section 2261 of this title].”

Amendment by Pub. L. 110–279 effective July 17, 2008, and applicable to remainder of fiscal year in which enacted and each fiscal year thereafter, see section 2051(i) of this title.

Short Title of 2021 AmendmentPub. L. 116–283, div. A, title XI, § 1103(a), Jan. 1, 2021, 134 Stat. 3886, provided that: “This section [amending section 1312 of this title, section 412 of Title 3, The President, sections 6301, 6381, and 6382 of Title 5, Government Organization and Employees, section 7425 of Title 38, Veterans’ Benefits, and section 40122 of Title 49, Transportation, and enacting provisions set out as notes under section 1312 of this title, section 412 of Title 3, section 7425 of Title 38, and section 40122 of Title 49] may be cited as the ‘Paid Parental Leave Technical Corrections Act of 2020’.”


Short Title of 2018 AmendmentPub. L. 115–397, § 1(a), Dec. 21, 2018, 132 Stat. 5297, provided that: “This Act [enacting sections 1362, 1388, 1402a, 1417, 1437a, and 1437b of this title, amending this section and sections 1302, 1311, 1331, 1341, 1351, 1361, 1381, 1382, 1384, 1401 to 1405, 1408, 1414 to 1416, 1431, and 1438 of this title and section 8437 of Title 5, Government Organization and Employees, and enacting provisions set out as notes under this section and sections 1331, 1381, and 1415 of this title] may be cited as the ‘Congressional Accountability Act of 1995 Reform Act’.”


Short Title of 2015 AmendmentPub. L. 114–6, § 1, Mar. 20, 2015, 129 Stat. 81, provided that: “This Act [amending sections 1403, 1404, and 1416 of this title and enacting provisions set out as notes under sections 1381 and 1403 of this title] may be cited as the ‘Office of Compliance Administrative and Technical Corrections Act of 2015’.”


Short TitlePub. L. 104–1, § 1(a), Jan. 23, 1995, 109 Stat. 3, provided that: “This Act [enacting this chapter, amending sections 1201, 1202, 1219, 1220, and 1831 of this title, section 6381 of Title 5, Government Organization and Employees, sections 203, 633a, 2611, and 2617 of Title 29, Labor, and sections 2000e–16 and 12209 of Title 42, The Public Health and Welfare, repealing sections 60m, 60n, 1203 to 1218, 1221, 1223, and 1224 of this title, and enacting provisions set out as a note under section 751 of Title 31, Money and Finance] may be cited as the ‘Congressional Accountability Act of 1995’.”


Construction of 2010 AmendmentPub. L. 111–145, § 2(a)(5)(B), Mar. 4, 2010, 124 Stat. 50, provided that: “Nothing in the amendment made by subparagraph (A) [amending this section] may be construed to affect any procedure initiated under title IV of the Congressional Accountability Act of 1995 [2 U.S.C. 1401 et seq.] prior to the date of the enactment of this Act [Mar. 4, 2010].”




§ 1302. Application of laws(a) Laws made applicableThe following laws shall apply, as prescribed by this chapter, to the legislative branch of the Federal Government:(1) The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).

(2) Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).

(3) The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).

(4) The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.).

(5) The Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.).

(6) The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).

(7) Chapter 71 (relating to Federal service labor-management relations) of title 5.

(8) The Employee Polygraph Protection Act of 1988 (29 U.S.C. 2001 et seq.).

(9) The Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).

(10) The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).

(11) Chapter 43 (relating to veterans’ employment and reemployment) of title 38.

(12) Section 9202 of title 5.11 See Effective Date of 2019 Amendment note below.


(b) Laws which may be made applicable(1) In generalThe Board shall review provisions of Federal law (including regulations) relating to (A) the terms and conditions of employment (including hiring, promotion, demotion, termination, salary, wages, overtime compensation, benefits, work assignments or reassignments, grievance and disciplinary procedures, protection from discrimination in personnel actions, occupational health and safety, and family and medical and other leave) of employees, and (B) access to public services and accommodations.


(2) Board reportBeginning on December 31, 1996, and every 2 years thereafter, the Board shall report on (A) whether or to what degree the provisions described in paragraph (1) are applicable or inapplicable to the legislative branch, and (B) with respect to provisions inapplicable to the legislative branch, whether such provisions should be made applicable to the legislative branch. The presiding officers of the House of Representatives and the Senate shall cause each such report to be printed in the Congressional Record and each such report shall be referred to the committees of the House of Representatives and the Senate with jurisdiction.


(3) Reports of congressional committeesEach report accompanying any bill or joint resolution relating to terms and conditions of employment or access to public services or accommodations reported by a committee of the House of Representatives or the Senate shall—(A) describe the manner in which the provisions of the bill or joint resolution apply to the legislative branch; or

(B) in the case of a provision not applicable to the legislative branch, include a statement of the reasons the provision does not apply.

On the objection of any Member, it shall not be in order for the Senate or the House of Representatives to consider any such bill or joint resolution if the report of the committee on such bill or joint resolution does not comply with the provisions of this paragraph. This paragraph may be waived in either House by majority vote of that House.


(c) Genetic Information Nondiscrimination Act of 2008(1) In generalThe provisions of this chapter that apply to a violation of section 1311(a)(1) of this title shall be considered to apply to a violation of title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.), consistent with section 207(c) of that Act (42 U.S.C. 2000ff–6(c)).


(2) Construction(A) No limitation on other lawsNothing in this section limits the provisions of this chapter that apply to a violation of a law described in subparagraph (B).


(B) Other lawsA law described in this subparagraph is a law (even if not listed in subsection (a) or this subsection) that explicitly applies one or more provisions of this chapter to a violation.




(Pub. L. 104–1, title I, § 102, Jan. 23, 1995, 109 Stat. 5; Pub. L. 115–397, title III, § 301, Dec. 21, 2018, 132 Stat. 5320; Pub. L. 116–92, div. A, title XI, § 1122(d)(1)(A), Dec. 20, 2019, 133 Stat. 1608.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Fair Labor Standards Act of 1938, referred to in subsec. (a)(1), is act June 25, 1938, ch. 676, 52 Stat. 1060, as amended, which is classified generally to chapter 8 (§ 201 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see section 201 of Title 29 and Tables.
The Civil Rights Act of 1964, referred to in subsec. (a)(2), is Pub. L. 88–352, July 2, 1964, 78 Stat. 252, as amended. Title VII of the Act is classified generally to subchapter VI (§ 2000e et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
The Americans with Disabilities Act of 1990, referred to in subsec. (a)(3), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, as amended, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
The Age Discrimination in Employment Act of 1967, referred to in subsec. (a)(4), is Pub. L. 90–202, Dec. 15, 1967, 81 Stat. 602, as amended, which is classified generally to chapter 14 (§ 621 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 29 and Tables.
The Family and Medical Leave Act of 1993, referred to in subsec. (a)(5), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6, as amended, which enacted sections 60m and 60n of this title, sections 6381 to 6387 of Title 5, Government Organization and Employees, and chapter 28 (§ 2601 et seq.) of Title 29, Labor, amended section 2105 of Title 5, and enacted provisions set out as notes under section 2601 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29 and Tables.
The Occupational Safety and Health Act of 1970, referred to in subsec. (a)(6), is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.
The Employee Polygraph Protection Act of 1988, referred to in subsec. (a)(8), is Pub. L. 100–347, June 27, 1988, 102 Stat. 646, as amended, which is classified generally to chapter 22 (§ 2001 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2001 of Title 29 and Tables.
The Worker Adjustment and Retraining Notification Act, referred to in subsec. (a)(9), is Pub. L. 100–379, Aug. 4, 1988, 102 Stat. 890, which is classified generally to chapter 23 (§ 2101 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of Title 29 and Tables.
The Rehabilitation Act of 1973, referred to in subsec. (a)(10), is Pub. L. 93–112, Sept. 26, 1973, 87 Stat. 355, as amended, which is classified generally to chapter 16 (§ 701 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 701 of Title 29 and Tables.
The Genetic Information Nondiscrimination Act of 2008, referred to in subsec. (c)(1), is Pub. L. 110–233, May 21, 2008, 122 Stat. 881. Title II of the Act is classified generally to chapter 21F (§ 2000ff et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000ff of Title 42 and Tables.

Amendments2019—Subsec. (a)(12). Pub. L. 116–92 added par. (12).
2018—Subsec. (c). Pub. L. 115–397 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentSubsec. (a)(12) of this section, as added by Pub. L. 116–92, effective 2 years after Dec. 20, 2019, see section 1316b(e) of this title and section 1122(b)(2) of Pub. L. 116–92, set out as a note under section 9202 of Title 5, Government Organization and Employees.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.




SUBCHAPTER II—EXTENSION OF RIGHTS AND PROTECTIONS
Part A—Employment Discrimination, Family and Medical Leave, Fair Labor Standards, Employee Polygraph Protection, Worker Adjustment and Retraining, Employment and Reemployment of Veterans, and Intimidation
§ 1311. Rights and protections under title VII of Civil Rights Act of 1964, Age Discrimination in Employment Act of 1967, Rehabilitation Act of 1973, and title I of Americans with Disabilities Act of 1990(a) Discriminatory practices prohibitedAll personnel actions affecting covered employees shall be made free from any discrimination based on—(1) race, color, religion, sex, or national origin, within the meaning of section 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2);

(2) age, within the meaning of section 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 633a); or

(3) disability, within the meaning of section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791) and sections 102 through 104 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12112–12114).


(b) Remedy(1) Civil rightsThe remedy for a violation of subsection (a)(1) shall be—(A) such remedy as would be appropriate if awarded under section 706(g) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5(g)); and

(B) such compensatory damages as would be appropriate if awarded under section 1981 of title 42, or as would be appropriate if awarded under sections 1981a(a)(1), 1981a(b)(2), and, irrespective of the size of the employing office, 1981a(b)(3)(D) of title 42.


(2) Age discriminationThe remedy for a violation of subsection (a)(2) shall be—(A) such remedy as would be appropriate if awarded under section 15(c) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 633a(c)); and

(B) such liquidated damages as would be appropriate if awarded under section 7(b) of such Act (29 U.S.C. 626(b)).

In addition, the waiver provisions of section 7(f) of such Act (29 U.S.C. 626(f)) shall apply to covered employees.

(3) Disabilities discriminationThe remedy for a violation of subsection (a)(3) shall be—(A) such remedy as would be appropriate if awarded under section 505(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 794a(a)(1)) or section 107(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12117(a)); and

(B) such compensatory damages as would be appropriate if awarded under sections 1981a(a)(2), 1981a(a)(3), 1981a(b)(2), and, irrespective of the size of the employing office, 1981a(b)(3)(D) of title 42.



(c) Omitted

(d) Application to unpaid staff(1) In generalSubsections (a) and (b) shall apply with respect to—(A) any staff member of an employing office who carries out official duties of the employing office but who is not paid by the employing office for carrying out such duties (referred to in this subsection as an “unpaid staff member”), including an intern, an individual detailed to an employing office, and an individual participating in a fellowship program, in the same manner and to the same extent as such subsections apply with respect to a covered employee; and

(B) a former unpaid staff member, if the act that may be a violation of subsection (a) occurred during the service of the former unpaid staffer for the employing office.


(2) Rule of constructionNothing in paragraph (1) may be construed to extend liability for a violation of subsection (a) to an employing office on the basis of an action taken by any person who is not under the supervision or control of the employing office.


(3) Intern definedFor purposes of this subsection, the term “intern” means an individual who performs service for an employing office which is uncompensated by the United States to earn credit awarded by an educational institution or to learn a trade or occupation, and includes any individual participating in a page program operated by any House of Congress.



(e) Effective dateThis section shall take effect 1 year after January 23, 1995.


(Pub. L. 104–1, title II, § 201, Jan. 23, 1995, 109 Stat. 7; Pub. L. 115–397, title III, § 302(a), Dec. 21, 2018, 132 Stat. 5321.)

Editorial Notes
Codification
Section is comprised of section 201 of Pub. L. 104–1. Subsec. (c) of section 201 of Pub. L. 104–1 amended section 633a of Title 29, Labor, and sections 2000e–16 and 12209 of Title 42, The Public Health and Welfare.

Amendments2018—Subsecs. (d), (e). Pub. L. 115–397 added subsec. (d) and redesignated former subsec. (d) as (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Coverage of House of Representatives and the Agencies of the Legislative BranchPub. L. 102–166, title I, § 117, Nov. 21, 1991, 105 Stat. 1080, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) Coverage of the House of Representatives.—“(1) In general.—Notwithstanding any provision of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or of other law, the purposes of such title shall, subject to paragraph (2), apply in their entirety to the House of Representatives.

“(2) Employment in the house.—“(A) Application.—The rights and protections under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) shall, subject to subparagraph (B), apply with respect to any employee in an employment position in the House of Representatives and any employing authority of the House of Representatives.

“(B) Administration.—“(i) In general.—In the administration of this paragraph, the remedies and procedures made applicable pursuant to the resolution described in clause (ii) shall apply exclusively.

“(ii) Resolution.—The resolution referred to in clause (i) is the Fair Employment Practices Resolution (House Resolution 558 of the One Hundredth Congress, as agreed to October 4, 1988), as incorporated into the Rules of the House of Representatives of the One Hundred Second Congress as Rule LI, or any other provision that continues in effect the provisions of such resolution.


“(C) Exercise of rulemaking power.—The provisions of subparagraph (B) are enacted by the House of Representatives as an exercise of the rulemaking power of the House of Representatives, with full recognition of the right of the House to change its rules, in the same manner, and to the same extent as in the case of any other rule of the House.



“(b) Instrumentalities of Congress.—“(1) In general.—The rights and protections under this title [see Tables for classification] and title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) shall, subject to paragraph (2), apply with respect to the conduct of each instrumentality of the Congress.

“(2) Establishment of remedies and procedures by instrumentalities.—The chief official of each instrumentality of the Congress shall establish remedies and procedures to be utilized with respect to the rights and protections provided pursuant to paragraph (1). Such remedies and procedures shall apply exclusively, except for the employees who are defined as Senate employees, in [former] section 301(c)(1) [former 42 U.S.C. 2000e–16a(c)(1)].

“(3) Report to congress.—The chief official of each instrumentality of the Congress shall, after establishing remedies and procedures for purposes of paragraph (2), submit to the Congress a report describing the remedies and procedures.

“(4) Definition of instrumentalities.—For purposes of this section, instrumentalities of the Congress include the following: the Architect of the Capitol, the Congressional Budget Office, the Government Accountability Office, the Government Publishing Office, the Office of Technology Assessment, and the United States Botanic Garden.

“(5) Construction.—Nothing in this section shall alter the enforcement procedures for individuals protected under section 717 of title VII for [of] the Civil Rights Act of 1964 (42 U.S.C. 2000e–16).”




[Section effective Nov. 21, 1991, except as otherwise provided, see section 402(a) of Pub. L. 102–166, set out as an Effective Date of 1991 Amendment note under section 1981 of Title 42, The Public Health and Welfare.]



§ 1312. Rights and protections under Family and Medical Leave Act of 1993(a) Family and medical leave rights and protections provided(1) In generalThe rights and protections established by sections 101 through 105 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 through 2615) shall apply to covered employees. In applying section 102 of such Act [29 U.S.C. 2612] with respect to leave for an event described in subsection (a)(1)(A) or (B) of such section to covered employees, subsection (d) of this section shall apply. Paragraphs (1) and (4) of section 102(a) of such Act [29 U.S.C. 2612(a)(1), (4)] shall be subject to subsection (d) of this section.


(2) DefinitionsFor purposes of the application described in paragraph (1)—(A) the term “employer” as used in the Family and Medical Leave Act of 1993 means any employing office, and

(B) the term “eligible employee” as used in the Family and Medical Leave Act of 1993 means a covered employee who has been employed in any employing office for 12 months and for at least 1,250 hours of employment during the previous 12 months.

The requirements of subparagraph (B) shall not apply with respect to leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)).


(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy, including liquidated damages, as would be appropriate if awarded under paragraph (1) of section 107(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617(a)(1)).


(c) Omitted

(d) Special rule for paid parental leave(1) Substitution of paid leaveA covered employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) any paid leave which is available to such employee for that purpose.


(2) Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is—(A) the number of weeks of paid parental leave in connection with the birth or placement involved that corresponds to the number of administrative workweeks of paid parental leave available to employees under section 6382(d)(2)(B)(i) of title 5; and

(B) during the 12-month period referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) and in addition to the administrative workweeks described in subparagraph (A), any additional paid vacation, personal, family, medical, or accrued sick leave provided by the employing office to such employee.


(3) LimitationNothing in this section or section 102(d)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)(A)) shall be considered to require or permit an employing office to require that an employee first use all or any portion of the leave described in paragraph (2)(B) before being allowed to use the paid parental leave described in paragraph (2)(A).


(4) Additional rulesPaid parental leave under paragraph (2)(A)—(A) shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office;

(B) if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use; and

(C) shall apply without regard to the limitations in subparagraph (E), (F), or (G) of section 6382(d)(2) of title 5 or section 104(c)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(2)).



(e) Regulations(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement the rights and protections under this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsection (a) except insofar as the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.



(f) Effective date(1) In generalSubsections (a) and (b) shall be effective 1 year after January 23, 1995.


(2) Government Accountability Office and Library of CongressSubsection (c) shall be effective 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 202, Jan. 23, 1995, 109 Stat. 9; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 116–92, div. F, title LXXVI, § 7603(a), (b), Dec. 20, 2019, 133 Stat. 2306, 2307; Pub. L. 116–283, div. A, title XI, § 1103(g)(1), Jan. 1, 2021, 134 Stat. 3889.)

Editorial Notes

References in TextThe Family and Medical Leave Act of 1993, referred to in subsec. (a)(2), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6, as amended, which enacted sections 60m and 60n of this title, sections 6381 to 6387 of Title 5, Government Organization and Employees, and chapter 28 (§ 2601 et seq.) of Title 29, Labor, amended section 2105 of Title 5, and enacted provisions set out as notes under section 2601 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29 and Tables.
Subsection (c) of this section, referred to in subsec. (f)(2), amended section 6381 of Title 5, Government Organization and Employees, and sections 2611 and 2617 of Title 29, Labor.

Codification
Section is comprised of section 202 of Pub. L. 104–1. Subsec. (c) of section 202 of Pub. L. 104–1 amended section 6381 of Title 5, Government Organization and Employees, and sections 2611 and 2617 of Title 29, Labor.

Amendments2021—Subsec. (d)(2)(B). Pub. L. 116–283 inserted “accrued” before “sick leave”.
2019—Subsec. (a)(1). Pub. L. 116–92, § 7603(a)(1), inserted at end “In applying section 102 of such Act with respect to leave for an event described in subsection (a)(1)(A) or (B) of such section to covered employees, subsection (d) of this section shall apply. Paragraphs (1) and (4) of section 102(a) of such Act shall be subject to subsection (d) of this section.”
Subsec. (a)(2). Pub. L. 116–92, § 7603(b), which directed insertion of “The requirements of subparagraph (B) shall not apply with respect to leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)).” at end of par. (2), was executed by inserting sentence as concluding provisions of par. (2) to reflect the probable intent of Congress.
Subsecs. (d) to (f). Pub. L. 116–92, § 7603(a)(2), (3), added subsec. (d) and redesignated former subsecs. (d) and (e) as (e) and (f), respectively.
2004—Subsec. (e)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 116–283, div. A, title XI, § 1103(g)(2), Jan. 1, 2021, 134 Stat. 3889, provided that: “The amendment made by this subsection [amending this section] shall apply with respect to any event for which leave may be taken under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1995 [probably means Family and Medical Leave Act of 1993] (29 U.S.C. 2612(a)(1)) and occurring on or after October 1, 2020.”


Effective Date of 2019 AmendmentPub. L. 116–92, div. F, title LXXVI, § 7603(c), Dec. 20, 2019, 133 Stat. 2307, provided that: “The amendments made by this section [amending this section] shall not be effective with respect to any birth or placement occurring before October 1, 2020.”


Clarification for Members of the National Guard and Reserves: Congressional EmployeesPub. L. 116–92, div. F, title LXXVI, § 7605(b), Dec. 20, 2019, 133 Stat. 2308, provided that: “For purposes of determining the eligibility of a covered employee (as such term is defined in section 101[(a)](3) of the Congressional Accountability Act [2 U.S.C. 1301(a)(3)]) who is a member of the National Guard or Reserves to take leave under section 102(a) of the Family and Medical Leave Act of 1993 [29 U.S.C. 2612(a)] (pursuant to section 202(a)(1) of the Congressional Accountability Act [2 U.S.C. 1312(a)(1)]), any service by such employee on active duty (as defined in section 101[(a)](14) of the Family and Medical Leave Act of 1993 [2 U.S.C. 1301(a)(14)]) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act [2 U.S.C. 1312(a)(2)(B)].”




§ 1313. Rights and protections under Fair Labor Standards Act of 1938(a) Fair labor standards(1) In generalThe rights and protections established by subsections (a)(1) and (d) of section 6, section 7, and section 12(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 (a)(1) and (d), 207, 212(c)) shall apply to covered employees.


(2) InternsFor the purposes of this section, the term “covered employee” does not include an intern as defined in regulations under subsection (c).


(3) Compensatory timeExcept as provided in regulations under subsection (c)(3) and in subsection (c)(4), covered employees may not receive compensatory time in lieu of overtime compensation.



(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy, including liquidated damages, as would be appropriate if awarded under section 16(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(b)).


(c) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsExcept as provided in paragraph (3), the regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsection (a) except insofar as the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.


(3) Irregular work schedulesThe Board shall issue regulations for covered employees whose work schedules directly depend on the schedule of the House of Representatives or the Senate that shall be comparable to the provisions in the Fair Labor Standards Act of 1938 [29 U.S.C. 201 et seq.] that apply to employees who have irregular work schedules.


(4) Law enforcementLaw enforcement personnel of the Capitol Police who are subject to the exemption under section 7(k) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(k)) may elect to receive compensatory time off in lieu of overtime compensation for hours worked in excess of the maximum for their work period.



(d) Omitted

(e) Effective dateSubsections (a) and (b) shall be effective 1 year after January 23, 1995.


(Pub. L. 104–1, title II, § 203, Jan. 23, 1995, 109 Stat. 10; Pub. L. 104–197, title III, § 312, Sept. 16, 1996, 110 Stat. 2415.)

Editorial Notes

References in TextThe Fair Labor Standards Act of 1938, referred to in subsec. (c)(3), is act June 25, 1938, ch. 676, 52 Stat. 1060, as amended, which is classified generally to chapter 8 (§ 201 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see section 201 of Title 29 and Tables.

Codification
Section is comprised of section 203 of Pub. L. 104–1. Subsec. (d) of section 203 of Pub. L. 104–1 amended section 203 of Title 29, Labor.

Amendments1996—Subsec. (a)(3). Pub. L. 104–197, § 312(a), inserted “and in subsection (c)(4) of this section” after “subsection (c)(3) of this section”.
Subsec. (c)(4). Pub. L. 104–197, § 312(b), added par. (4).

Statutory Notes and Related Subsidiaries
Application of Rights and Protections of Fair Labor Standards Act of 1938 to Congressional and Architect of the Capitol EmployeesPub. L. 101–157, § 8, Nov. 17, 1989, 103 Stat. 944, provided that:
“(a) House Employees.—“(1) In general.—Not later than 180 days after the date the minimum wage rate prescribed by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is increased pursuant to the amendment made by section 2, the rights and protections under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall apply with respect to any employee in an employment position in the House of Representatives and to any employing authority of the House of Representatives.

“(2) Administration.—In the administration of this subsection, the remedies and procedures under the Fair Employment Practices Resolution shall be applied. As used in this paragraph, the term “Fair Employment Practices Resolution” means House Resolution 558, One Hundredth Congress, agreed to October 4, 1988, as continued in effect by House Resolution 15, One Hundred First Congress, agreed to January 3, 1989.


“(b) Architect of the Capitol Employees.—Not later than 180 days after the date the minimum wage rate prescribed by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is increased pursuant to the amendment made by section 2, the rights and protections under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall apply with respect to individuals employed under the Office of the Architect of the Capitol.”






§ 1314. Rights and protections under Employee Polygraph Protection Act of 1988(a) Polygraph practices prohibited(1) In generalNo employing office, irrespective of whether a covered employee works in that employing office, may require a covered employee to take a lie detector test where such a test would be prohibited if required by an employer under paragraph (1), (2), or (3) of section 3 of the Employee Polygraph Protection Act of 1988 (29 U.S.C. 2002(1), (2), or (3)). In addition, the waiver provisions of section 6(d) of such Act (29 U.S.C. 2005(d)) shall apply to covered employees.


(2) DefinitionsFor purposes of this section, the term “covered employee” shall include employees of the Government Accountability Office and the term “employing office” shall include the Government Accountability Office.


(3) Capitol PoliceNothing in this section shall preclude the Capitol Police from using lie detector tests in accordance with regulations under subsection (c).



(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under section 6(c)(1) of the Employee Polygraph Protection Act of 1988 (29 U.S.C. 2005(c)(1)).


(c) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsections (a) and (b) except insofar as the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.



(d) Effective date(1) In generalExcept as provided in paragraph (2), subsections (a) and (b) shall be effective 1 year after January 23, 1995.


(2) Government Accountability Office and Library of CongressThis section shall be effective with respect to the Government Accountability Office and the Library of Congress 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 204, Jan. 23, 1995, 109 Stat. 10; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 115–141, div. I, title I, § 153(a)(2)(A), Mar. 23, 2018, 132 Stat. 785.)

Editorial Notes
Amendments2018—Subsec. (a)(2). Pub. L. 115–141 struck out “and the Library of Congress” after “the Government Accountability Office” in two places.
2004—Subsec. (a)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in two places.
Subsec. (d)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading and text.



§ 1315. Rights and protections under Worker Adjustment and Retraining Notification Act(a) Worker adjustment and retraining notification rights(1) In generalNo employing office shall be closed or a mass layoff ordered within the meaning of section 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) until the end of a 60-day period after the employing office serves written notice of such prospective closing or layoff to representatives of covered employees or, if there are no representatives, to covered employees.


(2) DefinitionsFor purposes of this section, the term “covered employee” shall include employees of the Government Accountability Office and the term “employing office” shall include the Government Accountability Office.



(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under paragraphs (1), (2), and (4) of section 5(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104(a)(1), (2), and (4)).


(c) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsection (a) except insofar as the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.



(d) Effective date(1) In generalExcept as provided in paragraph (2), subsections (a) and (b) shall be effective 1 year after January 23, 1995.


(2) Government Accountability Office and Library of CongressThis section shall be effective with respect to the Government Accountability Office and the Library of Congress 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 205, Jan. 23, 1995, 109 Stat. 11; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 115–141, div. I, title I, § 153(a)(2)(B), Mar. 23, 2018, 132 Stat. 785.)

Editorial Notes
Amendments2018—Subsec. (a)(2). Pub. L. 115–141 struck out “and the Library of Congress” after “the Government Accountability Office” in two places.
2004—Subsec. (a)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in two places.
Subsec. (d)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading and text.



§ 1316. Rights and protections relating to veterans’ employment and reemployment(a) Employment and reemployment rights of members of uniformed services(1) In generalIt shall be unlawful for an employing office to—(A) discriminate, within the meaning of subsections (a) and (b) of section 4311 of title 38, against an eligible employee;

(B) deny to an eligible employee reemployment rights within the meaning of sections 4312 and 4313 of title 38; or

(C) deny to an eligible employee benefits within the meaning of sections 4316, 4317, and 4318 of title 38.


(2) DefinitionsFor purposes of this section—(A) the term “eligible employee” means a covered employee performing service in the uniformed services, within the meaning of section 4303(13) of title 38, whose service has not been terminated upon occurrence of any of the events enumerated in section 4304 of title 38,

(B) the term “covered employee” includes employees of the Government Accountability Office, and

(C) the term “employing office” includes the Government Accountability Office.



(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under section 4323(d) of title 38.


(c) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsection (a) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.



(d) Effective date(1) In generalExcept as provided in paragraph (2), subsections (a) and (b) shall be effective 1 year after January 23, 1995.


(2) Government Accountability Office and Library of CongressThis section shall be effective with respect to the Government Accountability Office and the Library of Congress 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 206, Jan. 23, 1995, 109 Stat. 12; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 111–275, title VII, § 703(b), Oct. 13, 2010, 124 Stat. 2888; Pub. L. 115–141, div. I, title I, § 153(a)(2)(C), Mar. 23, 2018, 132 Stat. 785.)

Editorial Notes
Amendments2018—Subsec. (a)(2)(B), (C). Pub. L. 115–141 struck out “and the Library of Congress” after “the Government Accountability Office”.
2010—Subsec. (b). Pub. L. 111–275 substituted “under section 4323(d) of title 38” for “under paragraphs (1), (2)(A), and (3) of section 4323(c) of title 38”.
2004—Subsec. (a)(2)(B), (C). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
Subsec. (d)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading and text.



§ 1316a. Legislative branch appointments(1) DefinitionsFor the purposes of this section, the terms “covered employee” and “Board” shall each have the meaning given such term by section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301).


(2) Rights and protectionsThe rights and protections established under section 2108, sections 3309 through 3312, and subchapter I of chapter 35, of title 5, shall apply to covered employees.


(3) Remedies(A) In generalThe remedy for a violation of paragraph (2) shall be such remedy as would be appropriate if awarded under applicable provisions of title 5 in the case of a violation of the relevant corresponding provision (referred to in paragraph (2)) of such title.


(B) ProcedureThe procedure for consideration of alleged violations of paragraph (2) shall be the same as apply under section 401 of the Congressional Accountability Act of 1995 [2 U.S.C. 1401] (and the provisions of law referred to therein) in the case of an alleged violation of part A of title II of such Act [2 U.S.C. 1311 et seq.].



(4) Regulations to implement section(A) In generalThe Board shall, pursuant to section 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384), issue regulations to implement this section.


(B) Agency regulationsThe regulations issued under subparagraph (A) shall be the same as the most relevant substantive regulations (applicable with respect to the executive branch) promulgated to implement the statutory provisions referred to in paragraph (2) except insofar as the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.


(C) CoordinationThe regulations issued under subparagraph (A) shall be consistent with section 225 of the Congressional Accountability Act of 1995 (2 U.S.C. 1361).



(5) ApplicabilityNotwithstanding any other provision of this section, the term “covered employee” shall not, for purposes of this section, include an employee—(A) whose appointment is made by the President with the advice and consent of the Senate;

(B) whose appointment is made by a Member of Congress or by a committee or subcommittee of either House of Congress; or

(C) who is appointed to a position, the duties of which are equivalent to those of a Senior Executive Service position (within the meaning of section 3132(a)(2) of title 5).


(6) Effective dateParagraphs (2) and (3) shall be effective as of the effective date of the regulations under paragraph (4).


(Pub. L. 105–339, § 4(c), Oct. 31, 1998, 112 Stat. 3185.)

Editorial Notes

References in TextThe Congressional Accountability Act of 1995, referred to in par. (3)(B), is Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3. Part A (§§ 201–207) of title II of the Act is classified principally to this part. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Codification
Section was enacted as part of the Veterans Employment Opportunities Act of 1998, and not as part of the Congressional Accountability Act of 1995 which comprises this chapter.



§ 1316b. Rights and protections relating to criminal history inquiries(a) DefinitionsIn this section, the terms “agency”, “criminal history record information”, and “suspension” have the meanings given the terms in section 9201 of title 5, except as otherwise modified by this section.


(b) Restrictions on criminal history inquiries(1) In general(A) In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.


(B) Conditional offerFor purposes of applying that section 9202 under subparagraph (A), a reference in that section 9202 to a conditional offer shall be considered to be an offer of employment as a covered employee that is conditioned upon the results of a criminal history inquiry.



(2) Rules of constructionThe provisions of section 9206 of title 5 shall apply to employing offices, consistent with regulations issued under subsection (d).



(c) Remedy(1) In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5 if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 1312 of this title.


(2) Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of subchapter IV (other than section 1407 or 1408 of this title, or a provision of this subchapter that permits a person to obtain a civil action or judicial review), consistent with regulations issued under subsection (d).



(d) Regulations to implement section(1) In generalNot later than 18 months after December 20, 2019, the Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 11 See References in Text note below. to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.



(e) Effective dateSection 1302(a)(12) of this title and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies.


(Pub. L. 104–1, title II, § 207, as added Pub. L. 116–92, div. A, title XI, § 1122(d)(1)(C), Dec. 20, 2019, 133 Stat. 1608.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (c)(2), was in the original “this title”, meaning title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to this subchapter. For complete classification of title II to the Code, see Tables.
Section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019, referred to in subsec. (d)(2), probably means section 1122(b)(1) of Pub. L. 116–92, which relates to regulations and is set out as a note under section 9201 of Title 5, Government Organization and Employees. Section 1122 of Pub. L. 116–92 is the second section of the Fair Chance to Compete for Jobs Act of 2019, which was enacted as subtitle B of title XI of Pub. L. 116–92.

Prior ProvisionsA prior section 207 of Pub. L. 104–1 was renumbered section 208 and is classified to section 1317 of this title.



§ 1317. Prohibition of intimidation or reprisal(a) In generalIt shall be unlawful for an employing office to intimidate, take reprisal against, or otherwise discriminate against, any covered employee because the covered employee has opposed any practice made unlawful by this chapter, or because the covered employee has initiated proceedings, made a charge, or testified, assisted, or participated in any manner in a hearing or other proceeding under this chapter.


(b) RemedyThe remedy available for a violation of subsection (a) shall be such legal or equitable remedy as may be appropriate to redress a violation of subsection (a).


(Pub. L. 104–1, title II, § 208, formerly § 207, Jan. 23, 1995, 109 Stat. 13; renumbered § 208, Pub. L. 116–92, div. A, title XI, § 1122(d)(1)(B), Dec. 20, 2019, 133 Stat. 1608.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.




Part B—Public Services and Accommodations Under Americans with Disabilities Act of 1990
§ 1331. Rights and protections under Americans with Disabilities Act of 1990 relating to public services and accommodations; procedures for remedy of violations(a) Entities subject to this sectionThe requirements of this section shall apply to—(1) each office of the Senate, including each office of a Senator and each committee;

(2) each office of the House of Representatives, including each office of a Member of the House of Representatives and each committee;

(3) each joint committee of the Congress;

(4) the Office of Congressional Accessibility Services;

(5) the Capitol Police;

(6) the Congressional Budget Office;

(7) the Office of the Architect of the Capitol (including the Botanic Garden);

(8) the Office of the Attending Physician;

(9) the Office of Congressional Workplace Rights;

(10) the Office of Technology Assessment; and

(11) the Library of Congress.


(b) Discrimination in public services and accommodations(1) Rights and protectionsThe rights and protections against discrimination in the provision of public services and accommodations established by sections 201 through 230, 302, 303, and 309 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131–12150, 12182, 12183, and 12189) shall apply to the entities listed in subsection (a).


(2) DefinitionsFor purposes of the application of title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.) under this section, the term “public entity” means any entity listed in subsection (a) that provides public services, programs, or activities.



(c) RemedyThe remedy for a violation of subsection (b) shall be such remedy as would be appropriate if awarded under section 203 or 308(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12133, 12188(a)), except that, with respect to any claim of employment discrimination asserted by any covered employee, the exclusive remedy shall be under section 1311 of this title.


(d) Available procedures(1) Charge filed with General CounselA qualified individual with a disability, as defined in section 201(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131(2)), who alleges a violation of subsection (b) by an entity listed in subsection (a), may file a charge against any entity responsible for correcting the violation with the General Counsel within 180 days of the occurrence of the alleged violation. The General Counsel shall investigate the charge.


(2) MediationIf, upon investigation under paragraph (1), the General Counsel believes that a violation of subsection (b) may have occurred and that mediation may be helpful in resolving the dispute, the General Counsel may request, but not participate in, mediation under subsections (b) through (d) of section 1403 of this title between the charging individual and any entity responsible for correcting the alleged violation.


(3) Complaint, hearing, Board reviewIf mediation under paragraph (2) has not succeeded in resolving the dispute, and if the General Counsel believes that a violation of subsection (b) may have occurred, the General Counsel may file with the Office a complaint against any entity responsible for correcting the violation. The complaint shall be submitted to a hearing officer for decision pursuant to subsections (b) through (h) of section 1405 of this title and any person who has filed a charge under paragraph (1) may intervene as of right, with the full rights of a party. The decision of the hearing officer shall be subject to review by the Board pursuant to section 1406 of this title.


(4) Judicial reviewA charging individual who has intervened under paragraph (3) or any respondent to the complaint, if aggrieved by a final decision of the Board under paragraph (3), may file a petition for review in the United States Court of Appeals for the Federal Circuit, pursuant to section 1407 of this title.


(5) Compliance dateIf new appropriated funds are necessary to comply with an order requiring correction of a violation of subsection (b), compliance shall take place as soon as possible, but no later than the fiscal year following the end of the fiscal year in which the order requiring correction becomes final and not subject to further review.



(e) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Attorney General and the Secretary of Transportation to implement the statutory provisions referred to in subsection (b) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.


(3) Entity responsible for correctionThe regulations issued under paragraph (1) shall include a method of identifying, for purposes of this section and for categories of violations of subsection (b), the entity responsible for correction of a particular violation.



(f) Periodic inspections; report to Congress; initial study(1) Periodic inspectionsOn a regular basis, and at least once each Congress, the General Counsel shall inspect the facilities of the entities listed in subsection (a) to ensure compliance with subsection (b).


(2) ReportOn the basis of each periodic inspection, the General Counsel shall, at least once every Congress, prepare and submit a report—(A) to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Office of the Architect of the Capitol, or other entity responsible,11 So in original. The comma probably should not appear. for correcting the violation of this section uncovered by such inspection, and

(B) containing the results of the periodic inspection, describing any steps necessary to correct any violation of this section, assessing any limitations in accessibility to and usability by individuals with disabilities associated with each violation, and the estimated cost and time needed for abatement.


(3) Initial period for study and corrective actionThe period from January 23, 1995, until December 31, 1996, shall be available to the Office of the Architect of the Capitol and other entities subject to this section to identify any violations of subsection (b), to determine the costs of compliance, and to take any necessary corrective action to abate any violations. The Office shall assist the Office of the Architect of the Capitol and other entities listed in subsection (a) by arranging for inspections and other technical assistance at their request. Prior to July 1, 1996, the General Counsel shall conduct a thorough inspection under paragraph (1) and shall submit the report under paragraph (2) for the One Hundred Fourth Congress.


(4) Detailed personnelThe Attorney General, the Secretary of Transportation, and the Architectural and Transportation Barriers Compliance Board may, on request of the Executive Director, detail to the Office such personnel as may be necessary to advise and assist the Office in carrying out its duties under this section.



(g) Omitted

(h) Election of remedies relating to rights to public services and accommodations for Library visitors(1) Definition of Library visitorIn this subsection, the term “Library visitor” means an individual who is eligible to bring a claim for a violation under title II or III of the Americans with Disabilities Act of 1990 [42 U.S.C. 12131 et seq., 12181 et seq.] (other than a violation for which the exclusive remedy is under section 1311 of this title) against the Library of Congress.


(2) Election of remedies(A) In generalA Library visitor who alleges a violation of subsection (b) by the Library of Congress may, subject to subparagraph (B)—(i) file a charge against the Library of Congress under subsection (d); or

(ii) use the remedies and procedures set forth in section 2000e–16 of title 42, as provided under section 510 (other than paragraph (5)) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209).


(B) TimingA Library visitor that has initiated proceedings under clause (i) or (ii) of subparagraph (A) may elect to change and initiate a proceeding under the other clause—(i) in the case of a Library visitor who first filed a charge pursuant to subparagraph (A)(i), before the General Counsel files a complaint under subsection (d)(3); or

(ii) in the case of a Library visitor who first initiated a proceeding under subparagraph (A)(ii), before the Library visitor requests a hearing under the procedures of the Library of Congress described in such subparagraph.




(i) Effective date(1) In generalSubsections (b), (c), and (d) shall be effective on January 1, 1997.


(2) Government Accountability Office, Government Publishing Office, and Library of CongressSubsection (g) shall be effective 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 210, Jan. 23, 1995, 109 Stat. 13; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 110–279, § 1(g)(2), July 17, 2008, 122 Stat. 2609; Pub. L. 110–437, title IV, § 422(b)(3), Oct. 20, 2008, 122 Stat. 4996; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–141, div. I, title I, § 153(a)(1)(B), Mar. 23, 2018, 132 Stat. 785; Pub. L. 115–397, title III, §§ 303(a), (b), 308(b)(8), Dec. 21, 2018, 132 Stat. 5321, 5322, 5326.)

Editorial Notes

References in TextThe Americans with Disabilities Act of 1990, referred to in subsecs. (b)(2) and (h)(1), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327. Titles II and III of the Act are classified generally to subchapters II (§ 12131 et seq.) and III (§ 12181 et seq.), respectively, of chapter 126 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
Subsection (g), referred to in subsec. (i)(2), amended section 12209 of Title 42.

Codification
Section is comprised of section 210 of Pub. L. 104–1. Subsec. (g) of section 210 of Pub. L. 104–1 amended section 12209 of Title 42, The Public Health and Welfare.

Amendments2018—Subsec. (a)(9). Pub. L. 115–397, § 308(b)(8), substituted “Office of Congressional Workplace Rights” for “Office of Compliance”.
Subsec. (a)(11). Pub. L. 115–141 added par. (11).
Subsec. (d)(2). Pub. L. 115–397, § 303(b), made technical amendment to reference in original act which appears in text as reference to section 1403 of this title.
Subsecs. (h), (i). Pub. L. 115–397, § 303(a), added subsec. (h) and redesignated former subsec. (h) as (i).
2008—Subsec. (a)(4). Pub. L. 110–437 substituted “the Office of Congressional Accessibility Services;” for “the Capitol Guide Service;”.
Subsec. (a)(7). Pub. L. 110–279 substituted “the Botanic Garden” for “the Senate Restaurants and the Botanic Garden”.
2004—Subsec. (h)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in heading of subsec. (h)(2) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective Date of 2018 AmendmentPub. L. 115–397, title III, § 303(c), Dec. 21, 2018, 132 Stat. 5322, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if such amendments were included in the enactment of section 153 of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141), and shall apply as specified in section 153(c) of such Act [set out as a note under section 1301 of this title].”

Amendment by section 308(b)(8) of Pub. L. 115–397 effective Dec. 21, 2018, and any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date to be considered to refer and apply to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as a note under section 1381 of this title.
Except as otherwise provided, amendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–437 effective first day of first pay period (applicable to employees transferred under section 2241 of this title) on or after 30 days after Oct. 20, 2008, see section 422(d) of Pub. L. 110–437, set out as a note under section 1301 of this title.
Amendment by Pub. L. 110–279 effective July 17, 2008, and applicable to remainder of fiscal year in which enacted and each fiscal year thereafter, see section 2051(i) of this title.




Part C—Occupational Safety and Health Act of 1970
§ 1341. Rights and protections under Occupational Safety and Health Act of 1970; procedures for remedy of violations(a) Occupational safety and health protections(1) In generalEach employing office and each covered employee shall comply with the provisions of section 5 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 654).


(2) DefinitionsFor purposes of the application under this section of the Occupational Safety and Health Act of 1970 [29 U.S.C. 651 et seq.]—(A) the term “employer” as used in such Act means an employing office;

(B) the term “employee” as used in such Act means a covered employee;

(C) the term “employing office” includes the Government Accountability Office and any entity listed in subsection (a) of section 1331 of this title that is responsible for correcting a violation of this section, irrespective of whether the entity has an employment relationship with any covered employee in any employing office in which such a violation occurs; and

(D) the term “employee” includes employees of the Government Accountability Office.



(b) RemedyThe remedy for a violation of subsection (a) shall be an order to correct the violation, including such order as would be appropriate if issued under section 13(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 662(a)).


(c) Procedures(1) Requests for inspectionsUpon written request of any employing office or covered employee, the General Counsel shall exercise the authorities granted to the Secretary of Labor by subsections (a), (d), (e), and (f) of section 8 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 657(a), (d), (e), and (f)) to inspect and investigate places of employment under the jurisdiction of employing offices.


(2) Citations, notices, and notificationsFor purposes of this section, the General Counsel shall exercise the authorities granted to the Secretary of Labor in sections 9 and 10 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 658 and 659), to issue—(A) a citation or notice to any employing office responsible for correcting a violation of subsection (a); or

(B) a notification to any employing office that the General Counsel believes has failed to correct a violation for which a citation has been issued within the period permitted for its correction.


(3) Hearings and reviewIf after issuing a citation or notification, the General Counsel determines that a violation has not been corrected, the General Counsel may file a complaint with the Office against the employing office named in the citation or notification. The complaint shall be submitted to a hearing officer for decision pursuant to subsections (b) through (h) of section 1405 of this title, subject to review by the Board pursuant to section 1406 of this title.


(4) Variance proceduresAn employing office may request from the Board an order granting a variance from a standard made applicable by this section. For the purposes of this section, the Board shall exercise the authorities granted to the Secretary of Labor in sections 6(b)(6) and 6(d) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)(6) and 655(d)) to act on any employing office’s request for a variance. The Board shall refer the matter to a hearing officer pursuant to subsections (b) through (h) of section 1405 of this title, subject to review by the Board pursuant to section 1406 of this title.


(5) Judicial reviewThe General Counsel or employing office aggrieved by a final decision of the Board under paragraph (3) or (4), may file a petition for review with the United States Court of Appeals for the Federal Circuit pursuant to section 1407 of this title.


(6) Compliance dateIf new appropriated funds are necessary to correct a violation of subsection (a) for which a citation is issued, or to comply with an order requiring correction of such a violation, correction or compliance shall take place as soon as possible, but not later than the end of the fiscal year following the fiscal year in which the citation is issued or the order requiring correction becomes final and not subject to further review.



(d) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary of Labor to implement the statutory provisions referred to in subsection (a) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.


(3) Employing office responsible for correctionThe regulations issued under paragraph (1) shall include a method of identifying, for purposes of this section and for different categories of violations of subsection (a), the employing office responsible for correction of a particular violation.



(e) Periodic inspections; report to Congress(1) Periodic inspectionsOn a regular basis, and at least once each Congress, the General Counsel, exercising the same authorities of the Secretary of Labor as under subsection (c)(1), shall conduct periodic inspections of all facilities of the House of Representatives, the Senate, the Office of Congressional Accessibility Services, the Capitol Police, the Congressional Budget Office, the Office of the Architect of the Capitol, the Office of the Attending Physician, the Office of Congressional Workplace Rights, the Office of Technology Assessment, the Library of Congress, and the Government Accountability Office to report on compliance with subsection (a).


(2) ReportOn the basis of each periodic inspection, the General Counsel shall prepare and submit a report—(A) to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Office of the Architect of the Capitol or other employing office responsible for correcting the violation of this section uncovered by such inspection, and

(B) containing the results of the periodic inspection, identifying the employing office responsible for correcting the violation of this section uncovered by such inspection, describing any steps necessary to correct any violation of this section, and assessing any risks to employee health and safety associated with any violation.


(3) Action after reportIf a report identifies any violation of this section, the General Counsel shall issue a citation or notice in accordance with subsection (c)(2)(A).


(4) Detailed personnelThe Secretary of Labor may, on request of the Executive Director, detail to the Office such personnel as may be necessary to advise and assist the Office in carrying out its duties under this section.



(f) Initial period for study and corrective actionThe period from January 23, 1995, until December 31, 1996, shall be available to the Office of the Architect of the Capitol and other employing offices to identify any violations of subsection (a), to determine the costs of compliance, and to take any necessary corrective action to abate any violations. The Office shall assist the Office of the Architect of the Capitol and other employing offices by arranging for inspections and other technical assistance at their request. Prior to July 1, 1996, the General Counsel shall conduct a thorough inspection under subsection (e)(1) and shall submit the report under subsection (e)(2) for the One Hundred Fourth Congress.


(g) Effective date(1) In generalExcept as provided in paragraph (2), subsections (a), (b), (c), and (e)(3) shall be effective on January 1, 1997.


(2) Government Accountability Office and Library of CongressThis section shall be effective with respect to the Government Accountability Office and the Library of Congress 1 year after transmission to the Congress of the study under section 1371 of this title.



(Pub. L. 104–1, title II, § 215, Jan. 23, 1995, 109 Stat. 16; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 110–437, title IV, § 422(b)(4), Oct. 20, 2008, 122 Stat. 4996; Pub. L. 115–141, div. I, title I, § 153(a)(2)(D), Mar. 23, 2018, 132 Stat. 785; Pub. L. 115–397, title III, § 308(b)(9), Dec. 21, 2018, 132 Stat. 5326.)

Editorial Notes

References in TextThe Occupational Safety and Health Act of 1970, referred to in subsec. (a)(2), is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.

Amendments2018—Subsec. (a)(2)(C). Pub. L. 115–141, § 153(a)(2)(D)(i), struck out “, the Library of Congress,” after “the Government Accountability Office”.
Subsec. (a)(2)(D). Pub. L. 115–141, § 153(a)(2)(D)(ii), struck out “and the Library of Congress” after “the Government Accountability Office”.
Subsec. (e)(1). Pub. L. 115–397 substituted “Office of Congressional Workplace Rights” for “Office of Compliance”.
2008—Subsec. (e)(1). Pub. L. 110–437 substituted “the Office of Congressional Accessibility Services,” for “the Capitol Guide Service,”.
2004—Subsecs. (a)(2)(C), (D), (e)(1) . Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
Subsec. (g)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in heading and text.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective Dec. 21, 2018, and any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date to be considered to refer and apply to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as a note under section 1381 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–437 effective first day of first pay period (applicable to employees transferred under section 2241 of this title) on or after 30 days after Oct. 20, 2008, see section 422(d) of Pub. L. 110–437, set out as a note under section 1301 of this title.




Part D—Labor-Management Relations
§ 1351. Application of chapter 71 of title 5 relating to Federal service labor-management relations; procedures for remedy of violations(a) Labor-management rights(1) In generalThe rights, protections, and responsibilities established under sections 7102, 7106, 7111 through 7117, 7119 through 7122, and 7131 of title 5 shall apply to employing offices and to covered employees and representatives of those employees.


(2) ApplicationFor purposes of the application under this section of the sections referred to in paragraph (1), the term “agency” shall be deemed to include an employing office.


(3) DefinitionsFor purposes of this section, the term “covered employee” does not include an employee of the Library of Congress, and the term “employing office” does not include the Library of Congress.



(b) RemedyThe remedy for a violation of subsection (a) shall be such remedy, including a remedy under section 7118(a)(7) of title 5, as would be appropriate if awarded by the Federal Labor Relations Authority to remedy a violation of any provision made applicable by subsection (a).


(c) Authorities and procedures for implementation and enforcement(1) General authorities of Board; petitionsFor purposes of this section and except as otherwise provided in this section, the Board shall exercise the authorities of the Federal Labor Relations Authority under sections 7105, 7111, 7112, 7113, 7115, 7117, 7118, and 7122 of title 5 and of the President under section 7103(b) of title 5. For purposes of this section, any petition or other submission that, under chapter 71 of title 5, would be submitted to the Federal Labor Relations Authority shall, if brought under this section, be submitted to the Board. The Board shall refer any matter under this paragraph to a hearing officer for decision pursuant to subsections (b) through (h) of section 1405 of this title, subject to review by the Board pursuant to section 1406 of this title. The Board may direct that the General Counsel carry out the Board’s investigative authorities under this paragraph.


(2) General authorities of the General Counsel; charges of unfair labor practiceFor purposes of this section and except as otherwise provided in this section, the General Counsel shall exercise the authorities of the General Counsel of the Federal Labor Relations Authority under sections 7104 and 7118 of title 5. For purposes of this section, any charge or other submission that, under chapter 71 of title 5, would be submitted to the General Counsel of the Federal Labor Relations Authority shall, if brought under this section, be submitted to the General Counsel. If any person charges an employing office or a labor organization with having engaged in or engaging in an unfair labor practice and makes such charge within 180 days of the occurrence of the alleged unfair labor practice, the General Counsel shall investigate the charge and may file a complaint with the Office. The complaint shall be submitted to a hearing officer for decision pursuant to subsections (b) through (h) of section 1405 of this title, subject to review by the Board pursuant to section 1406 of this title.


(3) Judicial reviewExcept for matters referred to in paragraphs (1) and (2) of section 7123(a) of title 5, the General Counsel or the respondent to the complaint, if aggrieved by a final decision of the Board under paragraph (1) or (2) of this subsection, may file a petition for judicial review in the United States Court of Appeals for the Federal Circuit pursuant to section 1407 of this title.


(4) Exercise of impasses panel authority; requestsFor purposes of this section and except as otherwise provided in this section, the Board shall exercise the authorities of the Federal Service Impasses Panel under section 7119 of title 5. For purposes of this section, any request that, under chapter 71 of title 5, would be presented to the Federal Service Impasses Panel shall, if made under this section, be presented to the Board. At the request of the Board, the Executive Director shall appoint a mediator or mediators to perform the functions of the Federal Service Impasses Panel under section 7119 of title 5.



(d) Regulations to implement section(1) In generalThe Board shall, pursuant to section 1384 of this title, issue regulations to implement this section.


(2) Agency regulationsExcept as provided in subsection (e), the regulations issued under paragraph (1) shall be the same as substantive regulations promulgated by the Federal Labor Relations Authority to implement the statutory provisions referred to in subsection (a) except—(A) to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section; or

(B) as the Board deems necessary to avoid a conflict of interest or appearance of a conflict of interest.



(e) Specific regulations regarding application to certain offices of Congress(1) Regulations requiredThe Board shall issue regulations pursuant to section 1384 of this title on the manner and extent to which the requirements and exemptions of chapter 71 of title 5 should apply to covered employees who are employed in the offices listed in paragraph (2). The regulations shall, to the greatest extent practicable, be consistent with the provisions and purposes of chapter 71 of title 5 and of this chapter, and shall be the same as substantive regulations issued by the Federal Labor Relations Authority under chapter 71 of title 5, except—(A) to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section; and

(B) that the Board shall exclude from coverage under this section any covered employees who are employed in offices listed in paragraph (2) if the Board determines that such exclusion is required because of—(i) a conflict of interest or appearance of a conflict of interest; or

(ii) Congress’ constitutional responsibilities.



(2) Offices referred toThe offices referred to in paragraph (1) include—(A) the personal office of any Member of the House of Representatives or of any Senator;

(B) a standing, select, special, permanent, temporary, or other committee of the Senate or House of Representatives, or a joint committee of Congress;

(C) the Office of the Vice President (as President of the Senate), the Office of the President pro tempore of the Senate, the Office of the Majority Leader of the Senate, the Office of the Minority Leader of the Senate, the Office of the Majority Whip of the Senate, the Office of the Minority Whip of the Senate, the Conference of the Majority of the Senate, the Conference of the Minority of the Senate, the Office of the Secretary of the Conference of the Majority of the Senate, the Office of the Secretary of the Conference of the Minority of the Senate, the Office of the Secretary for the Majority of the Senate, the Office of the Secretary for the Minority of the Senate, the Majority Policy Committee of the Senate, the Minority Policy Committee of the Senate, and the following offices within the Office of the Secretary of the Senate: Offices of the Parliamentarian, Bill Clerk, Legislative Clerk, Journal Clerk, Executive Clerk, Enrolling Clerk, Official Reporters of Debate, Daily Digest, Printing Services, Captioning Services, and Senate Chief Counsel for Employment;

(D) the Office of the Speaker of the House of Representatives, the Office of the Majority Leader of the House of Representatives, the Office of the Minority Leader of the House of Representatives, the Offices of the Chief Deputy Majority Whips, the Offices of the Chief Deputy Minority Whips and the following offices within the Office of the Clerk of the House of Representatives: Offices of Legislative Operations, Official Reporters of Debate, Official Reporters to Committees, Printing Services, and Legislative Information;

(E) the Office of the Legislative Counsel of the Senate, the Office of the Senate Legal Counsel, the Office of the Legislative Counsel of the House of Representatives, the Office of the General Counsel of the House of Representatives, the Office of the Parliamentarian of the House of Representatives, and the Office of the Law Revision Counsel;

(F) the offices of any caucus or party organization;

(G) the Congressional Budget Office, the Office of Technology Assessment, and the Office of Congressional Workplace Rights; and

(H) such other offices that perform comparable functions which are identified under regulations of the Board.



(f) Effective date(1) In generalExcept as provided in paragraph (2), subsections (a) and (b) shall be effective on October 1, 1996.


(2) Certain officesWith respect to the offices listed in subsection (e)(2), to the covered employees of such offices, and to representatives of such employees, subsections (a) and (b) shall be effective on the effective date of regulations under subsection (e).



(Pub. L. 104–1, title II, § 220, Jan. 23, 1995, 109 Stat. 19; Pub. L. 115–141, div. I, title I, § 153(a)(1)(C), Mar. 23, 2018, 132 Stat. 785; Pub. L. 115–397, title III, § 308(b)(10), Dec. 21, 2018, 132 Stat. 5326.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e)(1), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Amendments2018—Subsec. (a)(2). Pub. L. 115–141, § 153(a)(1)(C)(i), substituted “Application” for “Definition” in heading.
Subsec. (a)(3). Pub. L. 115–141, § 153(a)(1)(C)(ii), added par. (3).
Subsec. (e)(2)(G). Pub. L. 115–397 substituted “Office of Congressional Workplace Rights” for “Office of Compliance”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective Dec. 21, 2018, and any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date to be considered to refer and apply to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as a note under section 1381 of this title.

Senate Democratic Leadership Offices Funding and AuthoritiesReference to the Office of the Secretary of the majority or minority conference of the Senate, as applicable, that represents the Democratic party deemed to be a reference to the Office of the Assistant Leader of the applicable conference, under certain conditions during the 117th Congress, see section 104 of div. I of Pub. L. 116–260, set out as a note under section 6154 of this title.




Part E—General
§ 1361. Generally applicable remedies and limitations(a) Attorney’s feesIf a covered employee, with respect to any claim under this chapter, or a qualified person with a disability, with respect to any claim under section 1331 of this title, is a prevailing party in any proceeding under section 1405, 1406, 1407, or 1408 of this title, the hearing officer, Board, or court, as the case may be, may award attorney’s fees, expert fees, and any other costs as would be appropriate if awarded under section 2000e–5(k) of title 42.


(b) InterestIn any proceeding under section 1405, 1406, 1407, or 1408 of this title, the same interest to compensate for delay in payment shall be made available as would be appropriate if awarded under section 2000e–16(d) of title 42.


(c) Civil penalties and punitive damagesNo civil penalty or punitive damages may be awarded with respect to any claim under this chapter.


(d) Exclusive procedure(1) In generalExcept as provided in paragraph (2), no person may commence an administrative or judicial proceeding to seek a remedy for the rights and protections afforded by this chapter except as provided in this chapter.


(2) VeteransA covered employee under section 1316 of this title may also utilize any provisions of chapter 43 of title 38 that are applicable to that employee.



(e) Construction(1) Definitions and exemptionsExcept where inconsistent with definitions and exemptions provided in this chapter, the definitions and exemptions in the laws made applicable by this chapter shall apply under this chapter.


(2) Size limitationsNotwithstanding paragraph (1), provisions in the laws made applicable under this chapter (other than the Worker Adjustment and Retraining Notification Act [29 U.S.C. 2101 et seq.]) determining coverage based on size, whether expressed in terms of numbers of employees, amount of business transacted, or other measure, shall not apply in determining coverage under this chapter.


(3) Executive branch enforcementThis chapter shall not be construed to authorize enforcement by the executive branch of this chapter.



(Pub. L. 104–1, title II, § 225, Jan. 23, 1995, 109 Stat. 22; Pub. L. 115–397, title I, § 101(d), Dec. 21, 2018, 132 Stat. 5301.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (c), (d)(1), and (e), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Worker Adjustment and Retraining Notification Act, referred to in subsec. (e)(2), is Pub. L. 100–379, Aug. 4, 1988, 102 Stat. 890, which is classified generally to chapter 23 (§ 2101 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of Title 29 and Tables.

Amendments2018—Subsecs. (e), (f). Pub. L. 115–397 redesignated subsec. (f) as (e) and struck out former subsec. (e). Prior to amendment, text of subsec. (e) read as follows: “Only a covered employee who has undertaken and completed the procedures described in sections 1402 and 1403 of this title may be granted a remedy under part A of this subchapter.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1362. Notices(a) In generalEvery employing office shall post and keep posted (in conspicuous places upon its premises where notices to covered employees are customarily posted) a notice provided by the Office that—(1) describes the rights, protections, and procedures applicable to covered employees of the employing office under this chapter, concerning violations described in subsection (b); and

(2) includes contact information for the Office.


(b) ViolationsA violation described in this subsection is—(1) discrimination prohibited by section 1311(a) of this title (including, in accordance with section 1302(c) of this title, discrimination prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)) or 1316(a) of this title; and

(2) a violation of section 1317 of this title that is related to discrimination described in paragraph (1).


(Pub. L. 104–1, title II, § 226, as added Pub. L. 115–397, title III, § 304(a), Dec. 21, 2018, 132 Stat. 5322.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Genetic Information Nondiscrimination Act of 2008, referred to in subsec. (b)(1), is Pub. L. 110–233, May 21, 2008, 122 Stat. 881. Title II of the Act is classified generally to chapter 21F (§ 2000ff et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000ff of Title 42 and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.




Part F—Study
§ 1371. Study and recommendations regarding General Accounting Office, Government Printing Office, and Library of Congress(a) In generalThe Board shall undertake a study of—(1) the application of the laws listed in subsection (b) to—(A) the General Accounting Office;

(B) the Government Printing Office; and

(C) the Library of Congress; and


(2) the regulations and procedures used by the entities referred to in paragraph (1) to apply and enforce such laws to themselves and their employees.


(b) Applicable statutesThe study under this section shall consider the application of the following laws:(1) Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), and related provisions of section 2302 of title 5.

(2) The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.), and related provisions of section 2302 of title 5.

(3) The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and related provisions of section 2302 of title 5.

(4) The Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.), and related provisions of sections 6381 through 6387 of title 5.

(5) The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), and related provisions of sections 5541 through 5550a of title 5.

(6) The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), and related provisions of section 7902 of title 5.

(7) The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).

(8) Chapter 71 (relating to Federal service labor-management relations) of title 5.

(9) The General Accounting Office Personnel Act of 1980 (31 U.S.C. 731 et seq.).

(10) The Employee Polygraph Protection Act of 1988 (29 U.S.C. 2001 et seq.).

(11) The Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).

(12) Chapter 43 (relating to veterans’ employment and reemployment) of title 38.


(c) Contents of study and recommendationsThe study under this section shall evaluate whether the rights, protections, and procedures, including administrative and judicial relief, applicable to the entities listed in paragraph (1) of subsection (a) and their employees are comprehensive and effective and shall include recommendations for any improvements in regulations or legislation, including proposed regulatory or legislative language.


(d) Deadline and delivery of studyNot later than December 31, 1996—(1) the Board shall prepare and complete the study and recommendations required under this section; and

(2) the Board shall transmit such study and recommendations (with the Board’s comments) to the head of each entity considered in the study, and to the Congress by delivery to the Speaker of the House of Representatives and President pro tempore of the Senate for referral to the appropriate committees of the House of Representatives and of the Senate.


(Pub. L. 104–1, title II, § 230, Jan. 23, 1995, 109 Stat. 23; Pub. L. 104–53, title III, § 309(a), (b), Nov. 19, 1995, 109 Stat. 538.)

Editorial Notes

References in TextThe Civil Rights Act of 1964, referred to in subsec. (b)(1), is Pub. L. 88–352, July 2, 1964, 78 Stat. 252, as amended. Title VII of the Act is classified generally to subchapter VI (§ 2000e et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
The Age Discrimination in Employment Act of 1967, referred to in subsec. (b)(2), is Pub. L. 90–202, Dec. 15, 1967, 81 Stat. 602, as amended, which is classified generally to chapter 14 (§ 621 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 29 and Tables.
The Americans with Disabilities Act of 1990, referred to in subsec. (b)(3), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, as amended, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
The Family and Medical Leave Act of 1993, referred to in subsec. (b)(4), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6, as amended, which enacted sections 60m and 60n of this title, sections 6381 to 6387 of Title 5, Government Organization and Employees, and chapter 28 (§ 2601 et seq.) of Title 29, Labor, amended section 2105 of Title 5, and enacted provisions set out as notes under section 2601 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29 and Tables.
The Fair Labor Standards Act of 1938, referred to in subsec. (b)(5), is act June 25, 1938, ch. 676, 52 Stat. 1060, as amended, which is classified generally to chapter 8 (§ 201 et seq.) of Title 29. For complete classification of this Act to the Code, see section 201 of Title 29 and Tables.
The Occupational Safety and Health Act of 1970, referred to in subsec. (b)(6), is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.
The Rehabilitation Act of 1973, referred to in subsec. (b)(7), is Pub. L. 93–112, Sept. 26, 1973, 87 Stat. 355, as amended, which is classified generally to chapter 16 (§ 701 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 701 of Title 29 and Tables.
The General Accounting Office Personnel Act of 1980, referred to in subsec. (b)(9), is Pub. L. 96–191, Feb. 15, 1980, 94 Stat. 27, which was classified principally to section 52–1 et seq. of former Title 31, Money and Finance, and which was substantially repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, and reenacted by the first section thereof principally in subchapters III (§ 731 et seq.) and IV (§ 751 et seq.) of chapter 7 of Title 31, Money and Finance.
The Employee Polygraph Protection Act of 1988, referred to in subsec. (b)(10), is Pub. L. 100–347, June 27, 1988, 102 Stat. 646, as amended, which is classified generally to chapter 22 (§ 2001 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 2001 of Title 29 and Tables.
The Worker Adjustment and Retraining Notification Act, referred to in subsec. (b)(11), is Pub. L. 100–379, Aug. 4, 1988, 102 Stat. 890, which is classified generally to chapter 23 (§ 2101 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of Title 29 and Tables.

Amendments1995—Subsec. (a). Pub. L. 104–53, § 309(a), substituted “Board” for “Administrative Conference of the United States” in introductory provisions.
Subsec. (d)(1). Pub. L. 104–53, § 309(b), substituted “Board” for “Administrative Conference of the United States” and struck out “and shall submit the study and recommendations to the Board” before semicolon.

Statutory Notes and Related Subsidiaries

Change of Name
General Accounting Office redesignated Government Accountability Office. See section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance.
Government Printing Office redesignated Government Publishing Office. See section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective Date of 1995 AmendmentPub. L. 104–53, title III, § 309(c), Nov. 19, 1995, 109 Stat. 538, provided that: “The amendments made by this section [amending this section] shall take effect only if the Administrative Conference of the United States ceases to exist prior to the completion and submission of the study to the Board as required by section 230 of the Congressional Accountability Act of 1995 (2 U.S.C. 1371). [See provision of title IV of Pub. L. 104–52, set out as a note preceding section 591 of Title 5, Government Organization and Employees.]”






SUBCHAPTER III—OFFICE OF CONGRESSIONAL WORKPLACE RIGHTS

Editorial Notes
Codification
Pub. L. 115–397, title III, § 308(b)(11), Dec. 21, 2018, 132 Stat. 5326, substituted “OFFICE OF CONGRESSIONAL WORKPLACE RIGHTS” for “OFFICE OF COMPLIANCE” in subchapter heading.


§ 1381. Establishment of Office of Congressional Workplace Rights(a) EstablishmentThere is established, as an independent office within the legislative branch of the Federal Government, the Office of Congressional Workplace Rights.


(b) Board of DirectorsThe Office shall have a Board of Directors. The Board shall consist of 5 individuals appointed jointly by the Speaker of the House of Representatives, the Majority Leader of the Senate, and the Minority Leaders of the House of Representatives and the Senate, who are authorized to take such steps as they consider appropriate to ensure the timely appointment of the members of the Board consistent with the requirements of this section. Appointments of the first 5 members of the Board shall be completed not later than 90 days after January 23, 1995.


(c) ChairThe Chair shall be appointed from members of the Board jointly by the Speaker of the House of Representatives, the Majority Leader of the Senate, and the Minority Leaders of the House of Representatives and the Senate.


(d) Board of Directors qualifications(1) Specific qualificationsSelection and appointment of members of the Board shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of the Office. Members of the Board shall have training or experience in the application of the rights, protections, and remedies under one or more of the laws made applicable under section 1302 of this title.


(2) Disqualifications for appointments(A) LobbyingNo individual who engages in, or is otherwise employed in, lobbying of the Congress and who is required under the Federal Regulation of Lobbying Act 11 See References in Text note below. to register with the Clerk of the House of Representatives or the Secretary of the Senate shall be eligible for appointment to, or service on, the Board.


(B) Incompatible officeNo member of the Board appointed under subsection (b) may hold or may have held the position of Member of the House of Representatives or Senator, may hold the position of officer or employee of the House of Representatives, Senate, or instrumentality or other entity of the legislative branch (other than the Office), or may have held such a position (other than the position of an officer or employee of the General Accounting Office Personnel Appeals Board,22 See Change of Name note below. an officer or employee of the Office of Fair Employment Practices of the House of Representatives, or officer or employee of the Office of Senate Fair Employment Practices) within 4 years of the date of appointment.



(3) VacanciesA vacancy on the Board shall be filled in the manner in which the original appointment was made.



(e) Term of office(1) In generalExcept as provided in paragraph (2), membership on the Board shall be for 5 years. A member of the Board may be reappointed, but no individual may serve as a member for more than 2 terms.


(2) First appointmentsOf the members first appointed to the Board—(A) 1 shall have a term of office of 3 years,

(B) 2 shall have a term of office of 4 years, and

(C) 2 shall have a term of office of 5 years, 1 of whom shall be the Chair,

as designated at the time of appointment by the persons specified in subsection (b).

(3) Permitting service until appointment of successorA member of the Board may serve after the expiration of that member’s term until a successor has taken office.



(f) Removal(1) AuthorityAny member of the Board may be removed from office by a majority decision of the appointing authorities described in subsection (b), but only for—(A) disability that substantially prevents the member from carrying out the duties of the member,

(B) incompetence,

(C) neglect of duty,

(D) malfeasance, including a felony or conduct involving moral turpitude, or

(E) holding an office or employment or engaging in an activity that disqualifies the individual from service as a member of the Board under subsection (d)(2).


(2) Statement of reasons for removalIn removing a member of the Board, the Speaker of the House of Representatives and the President pro tempore of the Senate shall state in writing to the member of the Board being removed the specific reasons for the removal.



(g) Compensation(1) Per diem(A) Rate of compensation for each dayEach member of the Board shall be compensated, for each day (including travel time) during which such member is engaged in the performance of the duties of the Board, at a rate equal to the daily equivalent of the lesser of—(i) the highest annual rate of compensation of any officer of the Senate; or

(ii) the highest annual rate of compensation of any officer of the House of Representatives.


(B) Authority to prorateThe rate of pay of a member may be prorated based on the portion of the day during which the member is engaged in the performance of Board duties.



(2) Travel expensesEach member of the Board shall receive travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, for each day the member is engaged in the performance of duties away from the home or regular place of business of the member.



(h) DutiesThe Office shall—(1) carry out a program of education for Members of Congress and other employing authorities of the legislative branch of the Federal Government respecting the laws made applicable to them and a program to inform individuals of their rights under laws applicable to the legislative branch of the Federal Government;

(2) in carrying out the program under paragraph (1), distribute the telephone number and address of the Office, procedures for action under subchapter IV, and any other information appropriate for distribution, distribute such information to employing offices in a manner suitable for posting, provide such information to new employees of employing offices, distribute such information to covered employees by the end of each fiscal year, and conduct seminars and other activities designed to educate employing offices and covered employees; and

(3) compile and publish statistics on the use of the Office by covered employees, including the number and type of contacts made with the Office, on the reason for such contacts, on the number of covered employees who initiated proceedings with the Office under this chapter and the result of such proceedings, and on the number of covered employees who filed a claim, the basis for the claim, and the action taken on the claim.


(i) Congressional oversightThe Board and the Office shall be subject to oversight (except with respect to the disposition of individual cases) by the Committee on Rules and Administration and the Committee on Governmental Affairs 2 of the Senate and the Committee on House Oversight 2 of the House of Representatives.


(j) Opening of OfficeThe Office shall be open for business, including receipt of requests for counseling under section 1402 of this title, not later than 1 year after January 23, 1995.


(k) Financial disclosure reportsMembers of the Board and officers and employees of the Office shall file the financial disclosure reports required under title I of the Ethics in Government Act of 1978 with the Clerk of the House of Representatives.


(l) Annual reports on awards and settlements(1) In generalSubject to the rules issued by the applicable committee pursuant to paragraph (2):(A) RequirementThe Office shall prepare and submit to Congress, and publish on the public website of the Office, an annual report regarding payments from the account described in section 1415(a) of this title that were the result of claims alleging a violation of part A of subchapter II (referred to in this subsection as “covered payments”).


(B) ReportingThe reporting required under this paragraph shall—(i) for a covered payment, or the reimbursable portion of a covered payment, described in paragraph (2), conform to the requirements of the rules issued by the applicable committee under such paragraph; and

(ii) for a covered payment, or the portion of a covered payment, not described in paragraph (2)—(I) include the amount of the covered payment or portion of the covered payment and information on the employing office involved; and

(II) identify each provision of part A of subchapter II that was the subject of a claim resulting in the covered payment or portion of the covered payment.



(C) Reporting periods and datesThe reporting required under this paragraph—(i) for 2019, shall be submitted by the 60th day after the date on which the committees described in paragraph (2) issue the rules described in paragraph (2) and shall reflect covered payments made in calendar year 2019; and

(ii) for 2020 and each subsequent calendar year, shall be submitted by January 31 of that year and shall reflect covered payments made in the previous calendar year.



(2) Rules regarding reporting of covered payments for employing offices of the House and employing offices of the Senate(A) In generalNot later than 180 days after December 21, 2018, the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall each issue rules establishing the content, format, and other requirements for the reporting required under paragraph (1)(B)(i) with respect to—(i) any covered payment made for claims involving an employing office described in any of subparagraphs (A) through (C) of section 1301(a)(9) of this title of the House of Representatives or of the Senate, respectively; and

(ii) the reimbursable portion of any such covered payment for which there is a finding requiring reimbursement under section 1415(d)(1)(B) of this title from a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, respectively.


(B) ApplicabilityThe rules issued under subparagraph (A)—(i) by the Committee on House Administration of the House of Representatives shall apply to covered payments made for claims involving employing offices described in subparagraph (A)(i) of the House; and

(ii) by the Committee on Rules and Administration of the Senate shall apply to covered payments made for claims involving employing offices described in subparagraph (A)(i) of the Senate.



(3) Protection of identity of individuals receiving awards and settlementsIn preparing, submitting, and publishing the reports required under paragraph (1), the Office shall ensure that the identity or position of any claimant is not disclosed.


(4) Authority to protect the identity of a claimant(A) In generalIn carrying out paragraph (3), the Executive Director, in consultation with the Board, may make an appropriate redaction to the data included in the report described in paragraph (1) if the Executive Director, in consultation with the Board, determines that including the data considered for redaction may lead to the identity or position of a claimant unintentionally being disclosed. The report shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.


(B) RecordkeepingThe Executive Director shall retain a copy of the report described in paragraph (1), without redactions.



(5) DefinitionIn this subsection, the term “claimant” means an individual who received an award or settlement, or who made an allegation of a violation against an employing office, under part A of subchapter II.



(m) Record retentionThe Office shall establish and maintain a program for the permanent retention of its records, including the records of preliminary reviews, mediations, hearings, and other proceedings conducted under subchapter IV.


(Pub. L. 104–1, title III, § 301, Jan. 23, 1995, 109 Stat. 24; Pub. L. 108–349, § 1(a), Oct. 21, 2004, 118 Stat. 1389; Pub. L. 110–161, div. H, title I, § 1101(a), Dec. 26, 2007, 121 Stat. 2237; Pub. L. 110–164, § 1, Dec. 26, 2007, 121 Stat. 2459; Pub. L. 113–235, div. H, title I, § 1001, Dec. 16, 2014, 128 Stat. 2530; Pub. L. 115–19, § 1(c), (d), Apr. 3, 2017, 131 Stat. 85; Pub. L. 115–397, title II, §§ 201(a)(1), 203, title III, § 308(a), Dec. 21, 2018, 132 Stat. 5315, 5318, 5325.)

Editorial Notes

References in TextThe Federal Regulation of Lobbying Act, referred to in subsec. (d)(2)(A), is title III of act Aug. 2, 1946, ch. 753, 60 Stat. 839, which was classified generally to chapter 8A (§ 261 et seq.) of this title prior to repeal by Pub. L. 104–65, § 11(a), Dec. 19, 1995, 109 Stat. 701. See section 1601 et seq. of this title.
This chapter, referred to in subsec. (h)(3), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Ethics in Government Act of 1978, referred to in subsec. (k), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824, as amended. Title I of the Act is set out in the Appendix to Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Pub. L. 95–521 in the Appendix to Title 5 and Tables.
Part A of subchapter II, referred to in subsec. (l)(1)(A), (B)(ii)(II), (5), was in the original “part A of title II”, meaning part A (§§ 201–207) of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to part A of subchapter II of this chapter. For complete classification of part A to the Code, see Tables.

Amendments2018—Pub. L. 115–397, § 308(a)(1), substituted “Office of Congressional Workplace Rights” for “Office of Compliance” in section catchline.
Subsec. (a). Pub. L. 115–397, § 308(a)(2), substituted “Office of Congressional Workplace Rights” for “Office of Compliance”.
Subsec. (h)(3). Pub. L. 115–397, § 201(a)(1)(A), substituted “claim” for “complaint” wherever appearing.
Subsec. (l). Pub. L. 115–397, § 201(a)(1)(B), added subsec. (l).
Subsec. (m). Pub. L. 115–397, § 203, added subsec. (m).
2017—Subsec. (b). Pub. L. 115–19, § 1(d), inserted “, who are authorized to take such steps as they consider appropriate to ensure the timely appointment of the members of the Board consistent with the requirements of this section” after “and the Senate”.
Subsec. (e)(3). Pub. L. 115–19, § 1(c), added par. (3).
2014—Subsec. (h)(2). Pub. L. 113–235 substituted “covered employees by the end of each fiscal year” for “the residences of covered employees”.
2007—Subsec. (d)(2)(B). Pub. L. 110–164 substituted “legislative branch (other than the Office),” for “legislative branch,”.
Subsec. (g)(1). Pub. L. 110–161 added par. (1) and struck out heading and text of former par. (1). Text read as follows: “Each member of the Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5 for each day (including travel time) during which such member is engaged in the performance of the duties of the Board. The rate of pay of a member may be prorated based on the portion of the day during which the member is engaged in the performance of Board duties.”
2004—Subsec. (e)(1). Pub. L. 108–349 amended second sentence generally. Prior to amendment, second sentence read as follows: “A member of the Board who is appointed to a term of office of more than 3 years shall only be eligible for appointment for a single term of office.”

Statutory Notes and Related Subsidiaries

Change of Name
General Accounting Office redesignated Government Accountability Office. See section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance.
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2018 AmendmentPub. L. 115–397, title II, § 201(a)(2), Dec. 21, 2018, 132 Stat. 5316, provided that: “The amendment made by paragraph (1)(B) [amending this section] shall take effect on January 1, 2019.”

Pub. L. 115–397, title III, § 308(d), Dec. 21, 2018, 132 Stat. 5326, provided that: “The amendments made by this section [amending this section and sections 1301, 1331, 1341, 1351, and 1384 of this title] shall take effect on the date of the enactment of this Act [Dec. 21, 2018]. Any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date shall be considered to refer and apply to the Office of Congressional Workplace Rights.”

Except as otherwise provided, amendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2004 AmendmentPub. L. 108–349, § 1(b), Oct. 21, 2004, 118 Stat. 1389, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to individuals serving on the Board of Directors of the Office of Compliance on or after September 30, 2004.”


Appointment of Members of Board of Directors of Office of Congressional Workplace RightsPub. L. 115–19, § 1(a), (b), Apr. 3, 2017, 131 Stat. 84, provided that:
“(a) Appointment of Members.—“(1) Members replacing members whose terms expire in march 2017.—Notwithstanding the first sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)), of the members of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] who are appointed to replace the 3 members whose terms expire in March 2017—“(A) one shall have a term of office of 3 years; and

“(B) 2 shall have a term of office of 4 years,“as designated at the time of appointment by the persons specified in section 301(b) of such Act (2 U.S.C. 1381(b)).



“(2) Members replacing members whose terms expire in may 2017.—In accordance with the first sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)), the members of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] who are appointed to replace the 2 members whose terms expire in May 2017 shall each have a term of office of 5 years.


“(b) Service of Current Members.—Notwithstanding the second sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)) or section 3 of the Office of Compliance Administrative and Technical Corrections Act of 2015 (Public Law 114–6; 2 U.S.C. 1381 note)—“(1) an individual serving as a member of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] whose term expires in March 2017 may be reappointed to serve one additional term at the length designated under paragraph (1) of subsection (a), but may not be reappointed to any additional terms after that additional term expires; and

“(2) an individual serving as a member of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] whose term expires in May 2017 may be reappointed to serve one additional term at the length referred to in paragraph (2) of subsection (a), but may not be reappointed to any additional terms after that additional term expires.”




Pub. L. 114–6, § 3, Mar. 20, 2015, 129 Stat. 82, provided that: “Notwithstanding section 301(e)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)(1)), any individual serving as a member of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] as of February 28, 2015, may be appointed to serve for one additional term of 2 years.”

Pub. L. 111–114, § 1, Dec. 14, 2009, 123 Stat. 3028, provided that: “Notwithstanding the second sentence of section 301(e)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)(1)), any individual serving as a member of the Board of Directors of the Office of Compliance [now Office of Congressional Workplace Rights] as of September 30, 2009, may serve for 3 terms.”




§ 1382. Officers, staff, and other personnel(a) Executive Director(1) Appointment and removal(A) In generalThe Chair, subject to the approval of the Board, shall appoint and may remove an Executive Director. Selection and appointment of the Executive Director shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of the Office. The first Executive Director shall be appointed no later than 90 days after the initial appointment of the Board of Directors.


(B) QualificationsThe Executive Director shall be an individual with training or expertise in the application of laws referred to in section 1302(a) of this title.


(C) DisqualificationsThe disqualifications in section 1381(d)(2) of this title shall apply to the appointment of the Executive Director.



(2) Compensation(A) Authority to fix compensationThe Chair may fix the compensation of the Executive Director.


(B) LimitationThe rate of pay for the Executive Director may not exceed the maximum rate of pay in effect under section 4575(f) of this title.



(3) TermThe term of office of the Executive Director shall be not more than 2 terms of 5 years, except that the first Executive Director shall have a single term of 7 years.


(4) DutiesThe Executive Director shall serve as the chief operating officer of the Office. Except as otherwise specified in this chapter, the Executive Director shall carry out all of the responsibilities of the Office under this chapter.



(b) Deputy Executive Directors(1) In generalThe Chair, subject to the approval of the Board, shall appoint and may remove a Deputy Executive Director for the Senate and a Deputy Executive Director for the House of Representatives. Selection and appointment of a Deputy Executive Director shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of the office. The disqualifications in section 1381(d)(2) of this title shall apply to the appointment of a Deputy Executive Director.


(2) TermThe term of office of a Deputy Executive Director shall be not more than 2 terms of 5 years, except that the first Deputy Executive Directors shall have a single term of 6 years.


(3) Compensation(A) Authority to fix compensationThe Chair may fix the compensation of the Deputy Executive Directors.


(B) LimitationThe rate of pay for a Deputy Executive Director may not exceed 96 percent of the lesser of—(i) the highest annual rate of compensation of any officer of the Senate; or

(ii) the highest annual rate of compensation of any officer of the House of Representatives.



(4) DutiesThe Deputy Executive Director for the Senate shall recommend to the Board regulations under section 1384(a)(2)(B)(i) of this title, maintain the regulations and all records pertaining to the regulations, and shall assume such other responsibilities as may be delegated by the Executive Director. The Deputy Executive Director for the House of Representatives shall recommend to the Board the regulations under section 1384(a)(2)(B)(ii) of this title, maintain the regulations and all records pertaining to the regulations, and shall assume such other responsibilities as may be delegated by the Executive Director.



(c) General Counsel(1) In generalThe Chair, subject to the approval of the Board, shall appoint a General Counsel. Selection and appointment of the General Counsel shall be without regard to political affiliation and solely on the basis of fitness to perform the duties of the Office. The disqualifications in section 1381(d)(2) of this title shall apply to the appointment of a General Counsel.


(2) Compensation(A) Authority to fix compensationThe Chair may fix the compensation of the General Counsel.


(B) LimitationThe rate of pay for the General Counsel may not exceed the lesser of—(i) the highest annual rate of compensation of any officer of the Senate; or

(ii) the highest annual rate of compensation of any officer of the House of Representatives.



(3) DutiesThe General Counsel shall—(A) exercise the authorities and perform the duties of the General Counsel as specified in this chapter; and

(B) otherwise assist the Board and the Executive Director in carrying out their duties and powers, including representing the Office in any judicial proceeding under this chapter.


(4) Attorneys in the office of the General CounselThe General Counsel shall appoint, and fix the compensation of, and may remove, such additional attorneys as may be necessary to enable the General Counsel to perform the General Counsel’s duties.


(5) TermThe term of office of the General Counsel shall be not more than 2 terms of 5 years.


(6) Removal(A) AuthorityThe General Counsel may be removed from office by the Chair but only for—(i) disability that substantially prevents the General Counsel from carrying out the duties of the General Counsel,

(ii) incompetence,

(iii) neglect of duty,

(iv) malfeasance, including a felony or conduct involving moral turpitude, or

(v) holding an office or employment or engaging in an activity that disqualifies the individual from service as the General Counsel under paragraph (1).


(B) Statement of reasons for removalIn removing the General Counsel, the Speaker of the House of Representatives and the President pro tempore of the Senate shall state in writing to the General Counsel the specific reasons for the removal.




(d) Confidential advisors(1) In generalThe Executive Director shall—(A) appoint, and fix the compensation of, and may remove, 1 or more confidential advisors to carry out the duties described in this subsection; or

(B) designate 1 or more employees of the Office to serve as a confidential advisor.


(2) Duties(A) Voluntary servicesA confidential advisor appointed or designated under paragraph (1) shall offer to provide to covered employees described in paragraph (4) the services described in subparagraph (B), which a covered employee may accept or decline.


(B) ServicesThe services referred to in subparagraph (A) are—(i) informing, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of subchapter II about the employee’s rights under this chapter;

(ii) consulting, on a privileged and confidential basis, with a covered employee who has been subject to a practice that may be a violation of part A of subchapter II regarding—(I) the roles, responsibilities, and authority of the Office; and

(II) the relative merits of securing private counsel, designating a non-attorney representative, or proceeding without representation for proceedings before the Office;


(iii) advising and consulting with, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of subchapter II regarding any claims the covered employee may have under subchapter IV, the factual allegations that support each such claim, and the relative merits of the procedural options available to the employee for each such claim;

(iv) assisting, on a privileged and confidential basis, a covered employee who seeks consideration under title IV of an allegation of a violation of part A of subchapter II in understanding the procedures, and the significance of the procedures, described in subchapter IV, including—(I) assisting or consulting with the covered employee regarding the drafting of a claim to be filed under section 1402(a) of this title; and

(II) consulting with the covered employee regarding the procedural options available to the covered employee after a claim is filed, and the relative merits of each option; and


(v) informing, on a privileged and confidential basis, a covered employee who has been subject to a practice that may be a violation of part A of subchapter II about the option of pursuing, in appropriate circumstances, a complaint with the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate.


(C) Continuity of serviceOnce a covered employee has accepted and received any services offered under this section from a confidential advisor appointed or designated under paragraph (1), any other services requested under this subsection by the covered employee shall be provided, to the extent practicable, by the same confidential advisor.



(3) QualificationsA confidential advisor appointed or designated under paragraph (1) shall be a lawyer who—(A) is admitted to practice before, and is in good standing with, the bar of a State of the United States, the District of Columbia, or a territory of the United States; and

(B) has experience representing clients in cases involving the workplace laws incorporated by part A of subchapter II.


(4) Individuals coveredThe services described in paragraph (2) are available to any covered employee (which, for purposes of this subsection, shall include any staff member described in section 1311(d) of this title and any former covered employee (including any such former staff member)), except that—(A) a former covered employee may only request such services if the practice that may be a violation of part A of subchapter II occurred during the employment or service of the employee; and

(B) a covered employee described in this paragraph may only request such services before the expiration of the 180-day period described in section 1402(d) of this title.


(5) RestrictionsA confidential advisor appointed or designated under paragraph (1)—(A) shall not act as the designated representative for any covered employee in connection with the covered employee’s participation in any proceeding, including any proceeding under this chapter, any judicial proceeding, or any proceeding before any committee of Congress;

(B) shall not offer or provide services described in paragraph (2)(B) to a covered employee if the covered employee has designated an attorney representative in connection with the covered employee’s participation in any proceeding under this chapter, except that a confidential advisor may provide general assistance and information to such attorney representative regarding this chapter and the role of the Office as the confidential advisor determines appropriate; and

(C) shall not serve as a mediator in any mediation conducted pursuant to section 1403 of this title.



(e) Other staffThe Executive Director shall appoint, and fix the compensation of, and may remove, such other additional staff, including hearing officers, but not including attorneys employed in the office of the General Counsel, as may be necessary to enable the Office to perform its duties.


(f) Detailed personnelThe Executive Director may, with the prior consent of the department or agency of the Federal Government concerned, use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency, including the services of members or personnel of the Government Accountability Office Personnel Appeals Board.


(g) ConsultantsIn carrying out the functions of the Office, the Executive Director may procure the temporary (not to exceed 1 year) or intermittent services of consultants.


(Pub. L. 104–1, title III, § 302, Jan. 23, 1995, 109 Stat. 26; Pub. L. 110–161, div. H, title I, § 1101(b), Dec. 26, 2007, 121 Stat. 2237; Pub. L. 110–164, § 2(a), Dec. 26, 2007, 121 Stat. 2459; Pub. L. 115–397, title II, § 204, Dec. 21, 2018, 132 Stat. 5318; Pub. L. 116–94, div. E, title II, § 212(a)(3)(C), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(4), (c)(3), and (d)(2)(B)(i), (5)(A), (B), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
Part A of subchapter II, referred to in subsec. (d)(2)(B), (3)(B), (4)(A), was in the original “part A of title II”, meaning part A (§§ 201–207) of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to part A of subchapter II of this chapter. For complete classification of part A to the Code, see Tables.

Amendments2019—Subsec. (a)(2)(B). Pub. L. 116–94 substituted “the maximum rate of pay in effect under section 4575(f) of this title.” for “the lesser of—
“(i) the highest annual rate of compensation of any officer of the Senate; or
“(ii) the highest annual rate of compensation of any officer of the House of Representatives.”
2018—Subsecs. (d) to (g). Pub. L. 115–397 added subsec. (d) and redesignated former subsecs. (d) to (f) as (e) to (g), respectively.
2007—Subsec. (a)(2). Pub. L. 110–161, § 1101(b)(1), added par. (2) and struck out heading and text of former par. (2). Text read as follows: “The Chair may fix the compensation of the Executive Director. The rate of pay for the Executive Director may not exceed the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5.”
Subsec. (a)(3). Pub. L. 110–164, § 2(a)(1), substituted “not more than 2 terms” for “a single term” the first time appearing.
Subsec. (b)(2). Pub. L. 110–164, § 2(a)(2), substituted “not more than 2 terms” for “a single term” the first time appearing.
Subsec. (b)(3). Pub. L. 110–161, § 1101(b)(2), added par. (3) and struck out heading and text of former par. (3). Text read as follows: “The Chair may fix the compensation of the Deputy Executive Directors. The rate of pay for a Deputy Executive Director may not exceed 96 percent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5.”
Subsec. (c)(2). Pub. L. 110–161, § 1101(b)(3), added par. (2) and struck out heading and text of former par. (2). Text read as follows: “The Chair may fix the compensation of the General Counsel. The rate of pay for the General Counsel may not exceed the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5.”
Subsec. (c)(5). Pub. L. 110–164, § 2(a)(3), substituted “not more than 2 terms” for “a single term”.
Subsec. (e). Pub. L. 110–161, § 1101(b)(4), substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2007 AmendmentPub. L. 110–164, § 2(b), Dec. 26, 2007, 121 Stat. 2459, provided that: “The amendments made by this section [amending this section] shall apply with respect to an individual who is first appointed to the position of Executive Director, Deputy Executive Director, or General Counsel of the Office of Compliance after the date of the enactment of this Act [Dec. 26, 2007].”


Permitting Current Executive Director, Deputy Executive Directors, and General Counsel of Office of Compliance To Serve One Additional TermPub. L. 109–38, § 1, July 27, 2005, 119 Stat. 408, provided that:
“(a) Executive Director.—Notwithstanding section 302(a)(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1382(a)(3)), the individual serving as Executive Director of the Office of Compliance [now Office of Congressional Workplace Rights] as of the date of the enactment of this Act [July 27, 2005] may serve one additional term.

“(b) Deputy Executive Directors.—Notwithstanding section 302(b)(2) of such Act (2 U.S.C. 1382(b)(2)), any individual serving as a Deputy Executive Director of the Office of Compliance [now Office of Congressional Workplace Rights] as of the date of the enactment of this Act may serve one additional term.

“(c) General Counsel.—Notwithstanding section 302(c)(5) of such Act (2 U.S.C. 1382(c)(5)), the individual serving as General Counsel of the Office of Compliance [now Office of Congressional Workplace Rights] as of the date of the enactment of this Act may serve one additional term.”






§ 1383. Procedural rules(a) In generalThe Executive Director shall, subject to the approval of the Board, adopt rules governing the procedures of the Office, including the procedures of hearing officers, which shall be submitted for publication in the Congressional Record. The rules may be amended in the same manner.


(b) ProcedureThe Executive Director shall adopt rules referred to in subsection (a) in accordance with the principles and procedures set forth in section 553 of title 5. The Executive Director shall publish a general notice of proposed rulemaking under section 553(b) of title 5, but, instead of publication of a general notice of proposed rulemaking in the Federal Register, the Executive Director shall transmit such notice to the Speaker of the House of Representatives and the President pro tempore of the Senate for publication in the Congressional Record on the first day on which both Houses are in session following such transmittal. Before adopting rules, the Executive Director shall provide a comment period of at least 30 days after publication of a general notice of proposed rulemaking. Upon adopting rules, the Executive Director shall transmit notice of such action together with a copy of such rules to the Speaker of the House of Representatives and the President pro tempore of the Senate for publication in the Congressional Record on the first day on which both Houses are in session following such transmittal. Rules shall be considered issued by the Executive Director as of the date on which they are published in the Congressional Record.


(Pub. L. 104–1, title III, § 303, Jan. 23, 1995, 109 Stat. 28.)

§ 1384. Substantive regulations(a) Regulations(1) In generalThe procedures applicable to the regulations of the Board issued for the implementation of this chapter, which shall include regulations the Board is required to issue under subchapter II (including regulations on the appropriate application of exemptions under the laws made applicable in subchapter II) are as prescribed in this section.


(2) Rulemaking procedureSuch regulations of the Board—(A) shall be adopted, approved, and issued in accordance with subsection (b); and

(B) shall consist of 3 separate bodies of regulations, which shall apply, respectively, to—(i) the Senate and employees of the Senate;

(ii) the House of Representatives and employees of the House of Representatives; and

(iii) all other covered employees and employing offices.




(b) Adoption by BoardThe Board shall adopt the regulations referred to in subsection (a)(1) in accordance with the principles and procedures set forth in section 553 of title 5 and as provided in the following provisions of this subsection:(1) ProposalThe Board shall publish a general notice of proposed rulemaking under section 553(b) of title 5, but, instead of publication of a general notice of proposed rulemaking in the Federal Register, the Board shall transmit such notice to the Speaker of the House of Representatives and the President pro tempore of the Senate for publication in the Congressional Record on the first day on which both Houses are in session following such transmittal. Such notice shall set forth the recommendations of the Deputy Director for the Senate in regard to regulations under subsection (a)(2)(B)(i), the recommendations of the Deputy Director for the House of Representatives in regard to regulations under subsection (a)(2)(B)(ii), and the recommendations of the Executive Director for regulations under subsection (a)(2)(B)(iii).


(2) CommentBefore adopting regulations, the Board shall provide a comment period of at least 30 days after publication of a general notice of proposed rulemaking.


(3) AdoptionAfter considering comments, the Board shall adopt regulations and shall transmit notice of such action together with a copy of such regulations to the Speaker of the House of Representatives and the President pro tempore of the Senate for publication in the Congressional Record on the first day on which both Houses are in session following such transmittal.


(4) Recommendation as to method of approvalThe Board shall include a recommendation in the general notice of proposed rulemaking and in the regulations as to whether the regulations should be approved by resolution of the Senate, by resolution of the House of Representatives, by concurrent resolution, or by joint resolution.



(c) Approval of regulations(1) In generalRegulations referred to in paragraph (2)(B)(i) of subsection (a) may be approved by the Senate by resolution or by the Congress by concurrent resolution or by joint resolution. Regulations referred to in paragraph (2)(B)(ii) of subsection (a) may be approved by the House of Representatives by resolution or by the Congress by concurrent resolution or by joint resolution. Regulations referred to in paragraph (2)(B)(iii) may be approved by Congress by concurrent resolution or by joint resolution.


(2) ReferralUpon receipt of a notice of adoption of regulations under subsection (b)(3), the presiding officers of the House of Representatives and the Senate shall refer such notice, together with a copy of such regulations, to the appropriate committee or committees of the House of Representatives and of the Senate. The purpose of the referral shall be to consider whether such regulations should be approved, and, if so, whether such approval should be by resolution of the House of Representatives or of the Senate, by concurrent resolution or by joint resolution.


(3) Joint referral and discharge in the SenateThe presiding officer of the Senate may refer the notice of issuance of regulations, or any resolution of approval of regulations, to one committee or jointly to more than one committee. If a committee of the Senate acts to report a jointly referred measure, any other committee of the Senate must act within 30 calendar days of continuous session, or be automatically discharged.


(4) One-House resolution or concurrent resolutionIn the case of a resolution of the House of Representatives or the Senate or a concurrent resolution referred to in paragraph (1), the matter after the resolving clause shall be the following: “The following regulations issued by the Office of Congressional Workplace Rights on ________ are hereby approved:” (the blank space being appropriately filled in, and the text of the regulations being set forth).


(5) Joint resolutionIn the case of a joint resolution referred to in paragraph (1), the matter after the resolving clause shall be the following: “The following regulations issued by the Office of Congressional Workplace Rights on ________ are hereby approved and shall have the force and effect of law:” (the blank space being appropriately filled in, and the text of the regulations being set forth).



(d) Issuance and effective date(1) PublicationAfter approval of regulations under subsection (c), the Board shall submit the regulations to the Speaker of the House of Representatives and the President pro tempore of the Senate for publication in the Congressional Record on the first day on which both Houses are in session following such transmittal.


(2) Date of issuanceThe date of issuance of regulations shall be the date on which they are published in the Congressional Record under paragraph (1).


(3) Effective dateRegulations shall become effective not less than 60 days after the regulations are issued, except that the Board may provide for an earlier effective date for good cause found (within the meaning of section 553(d)(3) of title 5) and published with the regulation.



(e) Amendment of regulationsRegulations may be amended in the same manner as is described in this section for the adoption, approval, and issuance of regulations, except that the Board may, in its discretion, dispense with publication of a general notice of proposed rulemaking of minor, technical, or urgent amendments that satisfy the criteria for dispensing with publication of such notice pursuant to section 553(b)(B) of title 5.


(f) Right to petition for rulemakingAny interested party may petition to the Board for the issuance, amendment, or repeal of a regulation.


(g) ConsultationThe Executive Director, the Deputy Directors, and the Board—(1) shall consult, with regard to the development of regulations, with—(A) the Chair of the Administrative Conference of the United States;

(B) the Secretary of Labor;

(C) the Federal Labor Relations Authority; and

(D) the Director of the Office of Personnel Management; and


(2) may consult with any other persons with whom consultation, in the opinion of the Board, the Executive Director, or Deputy Directors, may be helpful.


(Pub. L. 104–1, title III, § 304, Jan. 23, 1995, 109 Stat. 29; Pub. L. 115–397, title III, § 308(b)(12), (13), Dec. 21, 2018, 132 Stat. 5326.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1) after “implementation of”, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
Subchapter II, referred to in subsec. (a)(1), was in the original “title II”, meaning title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to subchapter II of this chapter. For complete classification of title II to the Code, see Tables.

Amendments2018—Subsec. (c)(4), (5). Pub. L. 115–397 substituted “Office of Congressional Workplace Rights” for “Office of Compliance”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective Dec. 21, 2018, and any reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of such date to be considered to refer and apply to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as a note under section 1381 of this title.



§ 1385. Expenses(a) Authorization of appropriationsBeginning in fiscal year 1995, and for each fiscal year thereafter, there are authorized to be appropriated for the expenses of the Office such sums as may be necessary to carry out the functions of the Office. Until sums are first appropriated pursuant to the preceding sentence, but for a period not exceeding 12 months following January 23, 1995—(1) one-half of the expenses of the Office shall be paid from funds appropriated for allowances and expenses of the House of Representatives, and

(2) one-half of the expenses of the Office shall be paid from funds appropriated for allowances and expenses of the Senate,

upon vouchers approved by the Executive Director, except that a voucher shall not be required for the disbursement of salaries of employees who are paid at an annual rate. The Clerk of the House of Representatives and the Secretary of the Senate are authorized to make arrangements for the division of expenses under this subsection, including arrangements for one House of Congress to reimburse the other House of Congress.

(b) Financial and administrative servicesThe Executive Director may place orders and enter into agreements for goods and services with the head of any agency, or major organizational unit within an agency, in the legislative or executive branch of the United States in the same manner and to the same extent as agencies are authorized under sections 1535 and 1536 of title 31 to place orders and enter into agreements.


(c) Witness fees and allowancesExcept for covered employees, witnesses before a hearing officer or the Board in any proceeding under this chapter other than rulemaking shall be paid the same fee and mileage allowances as are paid subpoenaed witnesses in the courts of the United States. Covered employees who are summoned, or are assigned by their employer, to testify in their official capacity or to produce official records in any proceeding under this chapter shall be entitled to travel expenses under subchapter I and section 5751 of chapter 57 of title 5.


(Pub. L. 104–1, title III, § 305, Jan. 23, 1995, 109 Stat. 31.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.



§ 1386. Disposition of surplus or obsolete personal property
The Executive Director may, within the limits of available appropriations, dispose of surplus or obsolete personal property by interagency transfer, donation, or discarding.
(Pub. L. 104–1, title III, § 306, as added Pub. L. 111–68, div. A, title I, § 1101(a), Oct. 1, 2009, 123 Stat. 2031.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 111–68, div. A, title I, § 1101(c), Oct. 1, 2009, 123 Stat. 2031, provided that: “The amendments made by this section [enacting this section] shall apply with respect to fiscal year 2010, and each fiscal year thereafter.”




§ 1387. Semiannual report of disbursements(a) Reports requiredNot later than 60 days after the last day of each semiannual period of a fiscal year, the Executive Director of the Office of Compliance 11 See Change of Name note below. shall submit to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of Compliance.1


(b) Contents(1) In generalThe report required by subsection (a) shall include—(A) the identification of each person who receives a payment from the Office of Compliance,1 except that in the case of an individual, the identification shall be provided in a manner that does not identify the individual by name;

(B) the quantity and price of any item furnished to the Office of Compliance; 1

(C) a description of any service rendered to the Office of Compliance,1 together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service;

(D) a statement of all amounts appropriated to, or received or expended by, the Office of Compliance 1 and any unexpended balances of such amounts; and

(E) such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, or the Committees on Appropriations of the House of Representatives or Senate.


(2) Exception for confidential informationThe Executive Director of the Office of Compliance 1 may exclude from any report required by subsection (a) any information the disclosure of which would violate confidentiality policies of the Office of Compliance.1



(c) Effective dateThis section shall apply with respect to the semiannual periods of October 1 through March 31 and April 1 through September 30 of each fiscal year, beginning with fiscal year 2014.


(Pub. L. 113–76, div. I, title I, § 1102, Jan. 17, 2014, 128 Stat. 425.)

Editorial Notes
Codification
Section was enacted as part of the Legislative Branch Appropriations Act, 2014, and also as part of the Consolidated Appropriations Act, 2014, and not as part of the Congressional Accountability Act of 1995 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Change of Name
Office of Compliance changed, as of Dec. 21, 2018, and considered to refer and apply, to the Office of Congressional Workplace Rights, see section 308(d) of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1381 of this title.



§ 1388. Workplace climate surveys of employing offices(a) Requirement to conduct secure surveysNot later than 1 year after December 21, 2018, and every 2 years thereafter, the Office shall conduct a secure survey of employing offices under this chapter regarding the workplace environment of such offices. Employee responses to the survey shall be voluntary.


(b) Special inclusion of information on sexual harassmentIn each survey conducted under this section, the Office shall survey respondents on attitudes regarding sexual harassment.


(c) Methodology(1) In generalThe Office shall conduct each survey under this section in accordance with methodologies established by the Office.


(2) ConfidentialityUnder the methodologies established under paragraph (1), all responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.


(3) Survey formThe Office shall limit the use of any information code or information on the survey form that makes a respondent to the survey, or the respondent’s employing office, individually identifiable.



(d) Use of results of surveysThe Office shall furnish the information obtained from the surveys conducted under this section to the Committee on House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate.


(e) Consultation with committeesThe Office shall carry out this section, including establishment of methodologies and procedures under subsection (c), in consultation with the Committee on House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate.


(Pub. L. 104–1, title III, § 307, as added Pub. L. 115–397, title II, § 202(a), Dec. 21, 2018, 132 Stat. 5317.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.




SUBCHAPTER IV—ADMINISTRATIVE AND JUDICIAL DISPUTE-RESOLUTION PROCEDURES
§ 1401. Procedure for consideration of alleged violations(a) Filing and review of claimsExcept as otherwise provided, the procedure for consideration of an alleged violation of part A of subchapter II consists of—(1) the filing of a claim by the covered employee alleging the violation, as provided in section 1402 of this title;

(2) the preliminary review of the claim, to be conducted by a hearing officer as provided in section 1402a of this title;

(3) mediation as provided in section 1403 of this title, if requested and agreed to by the parties under that section; and

(4) a formal hearing as provided in section 1405 of this title, subject to Board review as provided in section 1406 of this title and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 1407 of this title.


(b) Right of employee to file civil action(1) Civil actionOnly a covered employee who has filed a claim timely as provided in section 1402 of this title and who has not submitted a request for a hearing on the claim pursuant to section 1405(a) of this title may, during the period described in paragraph (3), file a civil action in a District Court of the United States with respect to the violation alleged in the claim, as provided in section 1408 of this title.


(2) Effect of filing civil actionNotwithstanding paragraph (2), (3), or (4) of subsection (a), if the covered employee files such a civil action—(A) the preliminary review of the claim by the hearing officer as provided in section 1402a of this title shall terminate upon the filing of the action by the covered employee; and

(B) the procedure for consideration of the alleged violation shall not include any further review of the claim by the hearing officer as provided in section 1402a of this title.


(3) Period for filing civil actionThe period described in this paragraph with respect to a claim is the 70-day period which begins on the date the covered employee files the claim under section 1402 of this title.


(4) Special rule for employees who fail to state a claim for which relief may be grantedNotwithstanding paragraph (3), if a covered employee receives a written notice from the hearing officer under section 1402a(d)(2) of this title that the employee has the right to file a civil action with respect to the claim in accordance with section 1408 of this title, the covered employee may file the civil action not later than 90 days after receiving such written notice.



(c) Special rule for Architect of the Capitol and Capitol PoliceIn the case of an employee of the Office of the Architect of the Capitol or of the Capitol Police, the Office, after receiving a claim filed under section 1402 of this title, may recommend that the employee use the grievance procedures of the Architect of the Capitol or the Capitol Police for resolution of the employee’s grievance for a specific period of time. Any deadline in this chapter relating to a claim for which the employee is using the grievance procedures, that has not already passed by the first day of that specific period, shall be stayed during that specific period.


(d) Election of remedies for Library of Congress(1) DefinitionsIn this subsection:(A) Direct ActThe term “direct Act” means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 1311, 1312, or 1313 of this title.


(B) Direct provisionThe term “direct provision” means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a Library claimant.


(C) Library claimantThe term “Library claimant” means, with respect to a direct provision, an employee of the Library of Congress who is covered by that direct provision.



(2) Election after proceedings initially brought under this chapterA Library claimant who initially files a claim for an alleged violation as provided in section 1402 of this title may, at any time before the date that is 10 days after a hearing officer submits the report on the preliminary review of the claim under section 1402a(c) of this title, elect to bring the claim for a proceeding before the corresponding Federal agency under the corresponding direct provision, instead of continuing with the procedures applicable to the claim under this subchapter or filing a civil action in accordance with section 1408 of this title.


(3) Election after proceedings initially brought under other civil rights or labor lawA Library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency’s procedures, elect to—(A) continue with the agency’s procedures and preserve the option (if any) to bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant; or

(B) file a claim with the Office under section 1402 of this title and continue with the corresponding procedures of this title available and applicable to a covered employee.


(4) TimingA Library claimant who meets the initial deadline under section 1402(d) of this title for filing a claim under this subchapter, or any initial deadline for bringing a claim, complaint, or charge under the applicable direct provision, and then elects to change to alternative procedures as described in paragraph (2) or (3)(B), shall be considered to meet any initial deadline for the alternative procedures.


(5) ApplicationThis subsection shall take effect and shall apply as described in section 153(c) of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141) (except to the extent such section applies to any violation of section 1331 of this title or a provision of an Act specified in section 1331 of this title).



(e) Rights of parties to retain private counselNothing in this chapter may be construed to limit the authority of any individual (including a covered employee, the head of an employing office, or an individual who is alleged to have committed personally an act which consists of a violation of part A of subchapter II) to retain counsel to protect the interests of the individual at any point during any of the procedures provided under this title for the consideration of an alleged violation of part A of subchapter II, including as provided under section 1415(d)(8) of this title with respect to individuals subject to a reimbursement requirement of section 1415(d) of this title.


(f) Standards for assertions made by partiesAny party in any of the procedures provided under this subchapter, as well as any counsel or other person representing a party in any of such procedures, shall have an obligation to ensure that, to the best of the party’s knowledge, information, and belief, as formed after an inquiry which is reasonable under the circumstances, each of the following is correct:(1) No pleading, written motion, or other paper is presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of resolution of the matter.

(2) The claims, defenses, and other legal contentions the party advocates are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law.

(3) The factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further review or discovery.

(4) The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information.


(g) ProcedureNothing in this chapter shall be construed to supersede or limit section 1361(d)(2) of this title.


(Pub. L. 104–1, title IV, § 401, Jan. 23, 1995, 109 Stat. 32; Pub. L. 115–141, div. I, title I, § 153(b)(1), Mar. 23, 2018, 132 Stat. 786; Pub. L. 115–397, title I, § 101(a), Dec. 21, 2018, 132 Stat. 5298.)

Editorial Notes

References in TextPart A of subchapter II, referred to in subsecs. (a) and (e), was in the original “part A of title II”, meaning part A (§§ 201–207) of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to part A of subchapter II of this chapter. For complete classification of part A to the Code, see Tables.
This chapter, referred to in subsecs. (c), (d)(1)(A), (2), (e), and (g), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
Section 153(c) of the Legislative Branch Appropriations Act, 2018, referred to in subsec. (d)(5), is Pub. L. 115–141, div. I, title I, § 153(c), Mar. 23, 2018, 132 Stat. 787, set out as a note under section 1301 of this title.

Amendments2018—Pub. L. 115–397 amended section generally. Prior to amendment, section related to procedure for consideration of alleged violations, consisting of three pars.
Par. (3). Pub. L. 115–141, § 153(b)(1)(A), struck out “either” after “section 1404 of this title, of” in introductory provisions.
Par. (3)(C). Pub. L. 115–141, § 153(b)(1)(B)–(D), added subpar. (C).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1402. Initiation of procedures(a) Claim(1) Filing of claimTo commence a proceeding under this subchapter, a covered employee alleging a violation of law made applicable under part A of subchapter II shall file a claim with the Office. The Office shall not accept a claim which is filed after the deadline applicable under subsection (d).


(2) Contents of claimThe claim filed under this section shall be made in writing under oath or affirmation, shall describe the facts that form the basis of the claim and the violation that is being alleged, shall identify the employing office alleged to have committed the violation or in which the violation is alleged to have occurred, and shall be in such form as the Office requires.


(3) No effect on ability of covered employee to seek information from office or pursue reliefNothing in paragraph (2), or subsection (b) or (c), may be construed to limit the ability of a covered employee—(A) to contact the Office or any other appropriate office prior to filing a claim under this section to seek information regarding the employee’s rights under this chapter and the procedures available under this chapter;

(B) in the case of a covered employee of an employing office of the House of Representatives or Senate, to refer information regarding an alleged violation of part A of subchapter II to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate (as the case may be); or

(C) to file a civil action in accordance with section 1401(b) of this title.



(b) Initial processing of claim(1) Intake and recording; notification to employing officeUpon the filing of a claim by a covered employee under subsection (a), the Office shall take such steps as may be necessary for the initial intake and recording of the claim, including providing each party with all relevant information with respect to the rights of the party under this chapter, and shall transmit immediately a copy of the claim to the head of the employing office and the designated representative of that office.


(2) Special notification requirements for claims based on acts by members of Congress(A) In generalIn the case of a claim alleging a violation described in subparagraph (B) which consists of a violation described in section 1415(d)(1)(A) of this title by an individual, upon the filing of the claim under subsection (a), the Office shall notify immediately such individual of the claim, the possibility that the individual may be required to reimburse the account described in section 1415(a) of this title for the reimbursable portion of any award or settlement in connection with the claim, and the right of the individual under section 1415(d)(8) of this title to intervene in any mediation, hearing, or civil action under this subchapter with respect to the claim.


(B) Violations describedA violation described in this subparagraph is—(i) harassment that is unlawful under section 1311(a) or 1316(a) of this title; or

(ii) intimidation, reprisal, or discrimination that is unlawful under section 1317 of this title and is taken against a covered employee because of a claim alleging a violation described in clause (i).




(c) Use of secure electronic reporting and tracking system(1) Establishment and operation of secure systemThe Office shall establish and operate a secure electronic reporting system through which a covered employee may initiate a proceeding under this subchapter, and which will keep an electronic record of the date and time at which the proceeding is initiated and will track all subsequent actions or proceedings occurring with respect to the proceeding under this subchapter.


(2) Accessibility to all partiesThe system shall be accessible to all parties to such actions or proceedings, but only until the completion of such actions or proceedings.


(3) Assessment of effectiveness of proceduresThe Office shall use the information contained in the system to make regular assessments of the effectiveness of the procedures under this subchapter in providing for the timely resolution of claims, and shall submit semi-annual reports on such assessments each year to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.



(d) DeadlineA covered employee may not file a claim under this section with respect to an allegation of a violation of law after the expiration of the 180-day period which begins on the date of the alleged violation.


(Pub. L. 104–1, title IV, § 402, Jan. 23, 1995, 109 Stat. 32; Pub. L. 115–397, title I, § 102(a), Dec. 21, 2018, 132 Stat. 5301.)

Editorial Notes

References in TextPart A of subchapter II, referred to in subsec. (a)(1), (3)(B), was in the original “part A of title II”, meaning part A (§§ 201–207) of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to part A of subchapter II of this chapter. For complete classification of part A to the Code, see Tables.
This chapter, referred to in subsecs. (a)(3)(A) and (b)(1), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Amendments2018—Pub. L. 115–397 amended section generally. Prior to amendment, section related to counseling prior to commencing a proceeding.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1402a. Preliminary review of claims(a) Preliminary review by hearing officer(1) AppointmentNot later than 7 days after transmission to the employing office of a claim pursuant to section 1402(b) of this title, the Executive Director shall appoint a hearing officer to conduct a preliminary review of the claim.


(2) Process for appointmentThe Executive Director shall appoint a hearing officer under this subsection in the same manner and in accordance with the same requirements and procedures applicable to the appointment of a hearing officer under section 1405(c) of this title.



(b) Assessments requiredIn conducting a preliminary review of a claim under this section, the hearing officer shall assess each of the following:(1) Whether the claimant is a covered employee authorized to obtain relief relating to the claim under this subchapter.

(2) Whether the office which is the subject of the claim is an employing office under this chapter.

(3) Whether the individual filing the claim has met the applicable deadlines for filing the claim under this subchapter.

(4) The identification of factual and legal issues involved with respect to the claim.

(5) The specific relief sought by the individual.

(6) Whether, on the basis of the assessments made under paragraphs (1) through (5), the individual filing the claim is a covered employee who has stated a claim for which, if the allegations contained in the claim are true, relief may be granted under this subchapter.

(7) The potential for the settlement of the claim without a formal hearing as provided under section 1405 of this title or a civil action as provided under section 1408 of this title.


(c) Report on review(1) ReportNot later than 30 days after a claim is filed under section 1402 of this title, the hearing officer shall submit to the individual filing the claim and the office which is the subject of the claim a report on the preliminary review conducted under this section, and shall include in the report the hearing officer’s determination as to whether the individual is a covered employee who has stated a claim for which relief may be granted under this subchapter (as described in paragraph (6) of subsection (b)). The submission of the report shall conclude the preliminary review.


(2) Extension of deadlineThe hearing officer may (upon notice to the individual filing the claim and the employing office which is the subject of the claim) use an additional period of not to exceed 30 days to conclude the preliminary review.



(d) Effect of determination of failure to state claim for which relief may be grantedIf the hearing officer’s report on the preliminary review of a claim under subsection (c) includes the determination that the individual filing the claim is not a covered employee or has not stated a claim for which relief may be granted under this subchapter—(1) the individual (including an individual who is a Library claimant, as defined in section 1401(d)(1) of this title) may not obtain a formal hearing with respect to the claim as provided under section 1405 of this title; and

(2) the hearing officer shall provide the individual and the Executive Director with a written notice that the individual may file a civil action with respect to the claim in accordance with section 1408 of this title.


(e) Transmission of report on preliminary review of certain claims to congressional ethics committeesIn the case of a hearing officer’s report under subsection (c) on the preliminary review of a claim alleging a violation described in section 1415(d)(1)(A) of this title, the hearing officer shall transmit the report to—(1) the Committee on Ethics of the House of Representatives, in the case of such an act by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress); or

(2) the Select Committee on Ethics of the Senate, in the case of such an act by a Senator.


(Pub. L. 104–1, title IV, § 403, as added Pub. L. 115–397, title I, § 103(a), Dec. 21, 2018, 132 Stat. 5303.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(2), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Prior ProvisionsA prior section 403 of Pub. L. 104–1 was renumbered section 404 and is classified to section 1403 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.



§ 1403. Mediation(a) Availability of mediation(1) Notification regarding mediation(A) Covered employeeUpon receipt of a claim under section 1402 of this title, the Office shall notify the covered employee who filed the claim about the process for mediation under this section and the deadlines applicable to such mediation.


(B) Employing officeUpon transmission to the employing office of the claim pursuant to section 1402(b) of this title, the Office shall notify the employing office about the process for mediation under this section and the deadlines applicable to such mediation.



(2) Initiation(A) In generalDuring the period described in subparagraph (B), either the covered employee who filed a claim under section 1402 of this title or the employing office named in the claim may file a request for mediation with the Office, which shall promptly notify the other party. If the other party agrees to the request, the Office shall promptly assign a mediator to the claim, and conduct mediation under this section.


(B) TimingA covered employee or an employing office may file a request for mediation under subparagraph (A) during the period beginning on the date that the covered employee or employing office, respectively, receives a notification under paragraph (1) regarding a claim under section 1402 of this title and ending on the date on which a hearing officer issues a written decision relating to the claim under section 1405(g) of this title or the covered employee files a civil action with respect to the claim in accordance with section 1408 of this title, as applicable.



(3) Failure to request or accept mediation to have no effect on treatment of claimThe failure of a party to request mediation under this section with respect to a claim, or the failure of a party to agree to a request for mediation under this section, may not be taken into consideration under any procedure under this title with respect to the claim, including a preliminary review under section 1402a of this title, a formal hearing under section 1405 of this title, or a civil action under section 1408 of this title.



(b) ProcessMediation under this section—(1) may include the Office, the covered employee, the employing office, and one or more individuals appointed by the Executive Director from the master list developed and maintained under subsection (e), and

(2) shall involve meetings with the parties during which, at the request of any of the parties, the parties shall be separated, for the purpose of resolving the dispute between the covered employee and the employing office.


(c) Mediation periodThe mediation period shall be 30 days, beginning on the first day after the second party agrees to the request for the mediation. The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office. Any deadline in this chapter relating to a claim for which mediation has been agreed to in this section, that has not already passed by the first day of the mediation period, shall be stayed during the mediation period. The Office shall notify in writing the covered employee and the employing office when the mediation period has ended.


(d) Independence of mediation processNo individual, who is appointed by the Executive Director to mediate, may conduct or aid in a hearing conducted under section 1405 of this title with respect to the same matter or shall be subject to subpoena or any other compulsory process with respect to the same matter.


(e) Master list of mediators(1) Development and maintenance of master listThe Executive Director shall develop and maintain a master list of individuals who are experienced in adjudicating, arbitrating, or mediating the kinds of personnel and other matters for which mediation may be held under this section. Such list may include, but not be limited to, members of the bar of a State or the District of Columbia and retired judges of the United States courts.


(2) Consideration of candidatesIn developing the master list under this subsection, the Executive Director shall consider candidates recommended by the Federal Mediation and Conciliation Service or the Administrative Conference of the United States.



(Pub. L. 104–1, title IV, § 404, formerly § 403, Jan. 23, 1995, 109 Stat. 32; Pub. L. 114–6, § 2(a), Mar. 20, 2015, 129 Stat. 81; renumbered § 404 and amended Pub. L. 115–397, title I, §§ 101(c)(2), 104, Dec. 21, 2018, 132 Stat. 5301, 5305.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Prior ProvisionsA prior section 404 of Pub. L. 104–1 was classified to section 1404 of this title, prior to repeal by Pub. L. 115–397, title I, § 101(c)(1), Dec. 21, 2018, 132 Stat. 5301.

Amendments2018—Subsec. (a). Pub. L. 115–397, § 104(a), amended subsec. (a) generally. Prior to amendment, text read as follows: “Not later than 15 days after receipt by the employee of notice of the end of the counseling period under section 1402 of this title, but prior to and as a condition of making an election under section 1404 of this title, the covered employee who alleged a violation of a law shall file a request for mediation with the Office.”
Subsec. (b)(2). Pub. L. 115–397, § 104(b), substituted “meetings with the parties during which, at the request of any of the parties, the parties shall be separated,” for “meetings with the parties separately or jointly”.
Subsec. (c). Pub. L. 115–397, § 104(c), substituted “The mediation period shall be 30 days, beginning on the first day after the second party agrees to the request for the mediation. The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office. Any deadline in this chapter relating to a claim for which mediation has been agreed to in this section, that has not already passed by the first day of the mediation period, shall be stayed during the mediation period.” for “The mediation period shall be 30 days beginning on the date the request for mediation is received. The mediation period may be extended for additional periods at the joint request of the covered employee and the employing office.”
2015—Subsec. (b)(1). Pub. L. 114–6, § 2(a)(1), substituted “from the master list developed and maintained under subsection (e)” for “after considering recommendations by organizations composed primarily of individuals experienced in adjudicating or arbitrating personnel matters”.
Subsec. (e). Pub. L. 114–6, § 2(a)(2), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2015 AmendmentPub. L. 114–6, § 2(d), Mar. 20, 2015, 129 Stat. 82, provided that: “The amendments made by this section [amending this section and sections 1404 and 1416 of this title] shall apply with respect to mediations and other proceedings which are first initiated after the date of the enactment of this Act [Mar. 20, 2015].”




§ 1404. Repealed. Pub. L. 115–397, title I, § 101(c)(1), Dec. 21, 2018, 132 Stat. 5301

Section, Pub. L. 104–1, title IV, § 404, Jan. 23, 1995, 109 Stat. 33; Pub. L. 114–6, § 2(b), Mar. 20, 2015, 129 Stat. 81; Pub. L. 115–141, div. I, title I, § 153(b)(2), Mar. 23, 2018, 132 Stat. 786, related to election of proceeding.



§ 1405. Hearing(a) Requirement for hearings to commence in Office(1) Hearing required upon requestIf, not later than 10 days after a hearing officer submits the report on the preliminary review of a claim under section 1402a(c) of this title, a covered employee submits a request to the Executive Director for a hearing under this section, the Executive Director shall appoint an independent hearing officer pursuant to subsection (c) to consider the claim and render a decision, and a hearing shall be commenced in the Office.


(2) ExceptionsParagraph (1) does not apply with respect to the claim if—(A) the hearing officer’s report on the preliminary review of the claim under section 1402a(c) of this title includes the determination that the individual filing the claim is not a covered employee who has stated a claim for which relief may be granted under this title (as described in section 1402a(d) of this title); or

(B) the covered employee files a civil action as provided in section 1408 of this title with respect to the claim.



(b) DismissalA hearing officer may dismiss any claim that the hearing officer finds to be frivolous or that fails to state a claim upon which relief may be granted.


(c) Hearing officer(1) AppointmentUpon the filing of a request for a hearing under subsection (a), the Executive Director shall appoint an independent hearing officer to consider the request for a hearing under subsection (a) and render a decision. No Member of the House of Representatives, Senator, officer of either the House of Representatives or the Senate, head of an employing office, member of the Board, or covered employee may be appointed to be a hearing officer. The Executive Director shall select hearing officers on a rotational or random basis from the lists developed under paragraph (2). Nothing in this section shall prevent the appointment of hearing officers as full-time employees of the Office or the selection of hearing officers on the basis of specialized expertise needed for particular matters.


(2) ListsThe Executive Director shall develop master lists, composed of—(A) members of the bar of a State or the District of Columbia and retired judges of the United States courts who are experienced in adjudicating or arbitrating the kinds of personnel and other matters for which hearings may be held under this chapter, and

(B) individuals expert in technical matters relating to accessibility and usability by persons with disabilities or technical matters relating to occupational safety and health.

In developing lists, the Executive Director shall consider candidates recommended by the Federal Mediation and Conciliation Service or the Administrative Conference of the United States.

(3) Prohibiting hearing officer conducting preliminary review from conducting hearingThe Executive Director may not appoint a hearing officer to conduct a hearing under this section with respect to a claim if the hearing officer conducted the preliminary review with respect to the claim under section 1402a of this title.



(d) HearingUnless a claim is dismissed before a hearing, a hearing shall be—(1) conducted in closed session on the record by the hearing officer;

(2) commenced no later than 90 days after the Executive Director receives the covered employee’s request for the hearing under subsection (a), except that, upon mutual agreement of the parties or for good cause, the Office shall extend the time for commencing a hearing for not more than an additional 30 days; and

(3) conducted, except as specifically provided in this chapter and to the greatest extent practicable, in accordance with the principles and procedures set forth in sections 554 through 557 of title 5.


(e) DiscoveryReasonable prehearing discovery may be permitted at the discretion of the hearing officer.


(f) Subpoenas(1) In generalAt the request of a party, a hearing officer may issue subpoenas for the attendance of witnesses and for the production of correspondence, books, papers, documents, and other records. The attendance of witnesses and the production of records may be required from any place within the United States. Subpoenas shall be served in the manner provided under rule 45(b) of the Federal Rules of Civil Procedure.


(2) ObjectionsIf a person refuses, on the basis of relevance, privilege, or other objection, to testify in response to a question or to produce records in connection with a proceeding before a hearing officer, the hearing officer shall rule on the objection. At the request of the witness or any party, the hearing officer shall (or on the hearing officer’s own initiative, the hearing officer may) refer the ruling to the Board for review.


(3) Enforcement(A) In generalIf a person fails to comply with a subpoena, the Board may authorize the General Counsel to apply, in the name of the Office, to an appropriate United States district court for an order requiring that person to appear before the hearing officer to give testimony or produce records. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey a lawful order of the district court issued pursuant to this section may be held by such court to be a civil contempt thereof.


(B) Service of processProcess in an action or contempt proceeding pursuant to subparagraph (A) may be served in any judicial district in which the person refusing or failing to comply, or threatening to refuse or not to comply, resides, transacts business, or may be found, and subpoenas for witnesses who are required to attend such proceedings may run into any other district.




(g) DecisionThe hearing officer shall issue a written decision as expeditiously as possible, but in no case more than 90 days after the conclusion of the hearing. The written decision shall be transmitted by the Office to the parties. The decision shall state the issues raised in the claim, describe the evidence in the record, contain findings of fact and conclusions of law, contain a determination of whether a violation has occurred, and order such remedies as are appropriate pursuant to subchapter II. The decision shall be entered in the records of the Office. If a decision is not appealed under section 1406 of this title to the Board, the decision shall be considered the final decision of the Office.


(h) PrecedentsA hearing officer who conducts a hearing under this section shall be guided by judicial decisions under the laws made applicable by section 1302 of this title and by Board decisions under this chapter.


(Pub. L. 104–1, title IV, § 405, Jan. 23, 1995, 109 Stat. 33; Pub. L. 115–397, title I, § 103(b)–(e), Dec. 21, 2018, 132 Stat. 5304, 5305.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c)(2)(A), (d)(3), and (h), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3 which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
Rule 45(b) of the Federal Rules of Civil Procedure, referred to in subsec. (f)(1), is set out in the Appendix to Title 28, Judiciary and Judicial Procedure.
Subchapter II, referred to in subsec. (g), was in the original “title II”, meaning title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to subchapter II of this chapter. For complete classification of title II to the Code, see Tables.

Amendments2018—Pub. L. 115–397, § 103(e)(1), struck out “Complaint and” before “Hearing” in section catchline.
Subsec. (a). Pub. L. 115–397, § 103(b), amended subsec. (a) generally. Prior to amendment, subsec. (a) related to filing complaints by covered employees after completion of mediation under former section 1403 of this title.
Subsec. (c)(1). Pub. L. 115–397, § 103(e)(2), which directed substitution of “request for a hearing under subsection (a)” for “complaint”, was executed by making the substitution both places it appeared, to reflect the probable intent of Congress.
Subsec. (c)(3). Pub. L. 115–397, § 103(c), added par. (3).
Subsec. (d). Pub. L. 115–397, § 103(e)(3), substituted “claim” for “complaint” in introductory provisions.
Subsec. (d)(2). Pub. L. 115–397, § 103(d), added par. (2) and struck out former par. (2) which read as follows: “commenced no later than 60 days after filing of the complaint under subsection (a), except that the Office may, for good cause, extend up to an additional 30 days the time for commencing a hearing; and”.
Subsec. (g). Pub. L. 115–397, § 103(e)(4), substituted “claim” for “complaint”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1406. Appeal to Board(a) In generalAny party aggrieved by the decision of a hearing officer under section 1405(g) of this title may file a petition for review by the Board not later than 30 days after entry of the decision in the records of the Office.


(b) Parties’ opportunity to submit argumentThe parties to the hearing upon which the decision of the hearing officer was made shall have a reasonable opportunity to be heard, through written submission and, in the discretion of the Board, through oral argument.


(c) Standard of reviewThe Board shall set aside a decision of a hearing officer if the Board determines that the decision was—(1) arbitrary, capricious, an abuse of discretion, or otherwise not consistent with law;

(2) not made consistent with required procedures; or

(3) unsupported by substantial evidence.


(d) RecordIn making determinations under subsection (c), the Board shall review the whole record, or those parts of it cited by a party, and due account shall be taken of the rule of prejudicial error.


(e) DecisionThe Board shall issue a written decision setting forth the reasons for its decision. The decision may affirm, reverse, or remand to the hearing officer for further proceedings. A decision that does not require further proceedings before a hearing officer shall be entered in the records of the Office as a final decision.


(Pub. L. 104–1, title IV, § 406, Jan. 23, 1995, 109 Stat. 35.)

§ 1407. Judicial review of Board decisions and enforcement(a) Jurisdiction(1) Judicial reviewThe United States Court of Appeals for the Federal Circuit shall have jurisdiction over any proceeding commenced by a petition of—(A) a party aggrieved by a final decision of the Board under section 1406(e) of this title in cases arising under part A of subchapter II,

(B) a charging individual or a respondent before the Board who files a petition under section 1331(d)(4) of this title,

(C) the General Counsel or a respondent before the Board who files a petition under section 1341(c)(5) of this title, or

(D) the General Counsel or a respondent before the Board who files a petition under section 1351(c)(3) of this title.

The court of appeals shall have exclusive jurisdiction to set aside, suspend (in whole or in part), to determine the validity of, or otherwise review the decision of the Board.

(2) EnforcementThe United States Court of Appeals for the Federal Circuit shall have jurisdiction over any petition of the General Counsel, filed in the name of the Office and at the direction of the Board, to enforce a final decision under section 1405(g) or 1406(e) of this title with respect to a violation of part A, B, C, or D of subchapter II.



(b) Procedures(1) Respondents(A) In any proceeding commenced by a petition filed under subsection (a)(1)(A) or (B), or filed by a party other than the General Counsel under subsection (a)(1)(C) or (D), the Office shall be named respondent and any party before the Board may be named respondent by filing a notice of election with the court within 30 days after service of the petition.

(B) In any proceeding commenced by a petition filed by the General Counsel under subsection (a)(1)(C) or (D), the prevailing party in the final decision entered under section 1406(e) of this title shall be named respondent, and any other party before the Board may be named respondent by filing a notice of election with the court within 30 days after service of the petition.

(C) In any proceeding commenced by a petition filed under subsection (a)(2), the party under section 1405 or 1406 of this title that the General Counsel determines has failed to comply with a final decision under section 1405(g) or 1406(e) of this title shall be named respondent.


(2) InterventionAny party that participated in the proceedings before the Board under section 1406 of this title and that was not made respondent under paragraph (1) may intervene as of right.



(c) Law applicableChapter 158 of title 28 shall apply to judicial review under paragraph (1) of subsection (a), except that—(1) with respect to section 2344 of title 28, service of a petition in any proceeding in which the Office is a respondent shall be on the General Counsel rather than on the Attorney General;

(2) the provisions of section 2348 of title 28, on the authority of the Attorney General, shall not apply;

(3) the petition for review shall be filed not later than 90 days after the entry in the Office of a final decision under section 1406(e) of this title; and

(4) the Office shall be an “agency” as that term is used in chapter 158 of title 28.


(d) Standard of reviewTo the extent necessary for decision in a proceeding commenced under subsection (a)(1) and when presented, the court shall decide all relevant questions of law and interpret constitutional and statutory provisions. The court shall set aside a final decision of the Board if it is determined that the decision was—(1) arbitrary, capricious, an abuse of discretion, or otherwise not consistent with law;

(2) not made consistent with required procedures; or

(3) unsupported by substantial evidence.


(e) RecordIn making determinations under subsection (d), the court shall review the whole record, or those parts of it cited by a party, and due account shall be taken of the rule of prejudicial error.


(Pub. L. 104–1, title IV, § 407, Jan. 23, 1995, 109 Stat. 35.)

Editorial Notes

References in TextParts A, B, C, and D of subchapter II, referred to in subsec. (a), were in the original references to parts A (§§ 201–207), B (§ 210), C (§ 215), and D (§ 220), respectively, of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, 13, 16, 19, which are classified principally to parts A, B, C, and D, respectively, of subchapter II of this chapter. For complete classification of parts A, B, C, and D to the Code, see Tables.



§ 1408. Civil action(a) JurisdictionThe district courts of the United States shall have jurisdiction over any civil action commenced under section 1401 of this title and this section by a covered employee.


(b) PartiesThe defendant shall be the employing office alleged to have committed the violation, or in which the violation is alleged to have occurred.


(c) Jury trialAny party may demand a jury trial where a jury trial would be available in an action against a private defendant under the relevant law made applicable by this chapter. In any case in which a violation of section 1311 of this title is alleged, the court shall not inform the jury of the maximum amount of compensatory damages available under section 1311(b)(1) or 1311(b)(3) of this title.


(d) Appearances by House Employment Counsel(1) In generalThe House Employment Counsel of the House of Representatives and any other counsel in the Office of House Employment Counsel of the House of Representatives, including any counsel specially retained by the Office of House Employment Counsel, shall be entitled, for the purpose of providing legal assistance and representation to employing offices of the House of Representatives under this chapter, to enter an appearance in any proceeding before any court of the United States or of any State or political subdivision thereof without compliance with any requirements for admission to practice before such court, except that the authorization conferred by this paragraph shall not apply with respect to the admission of any such person to practice before the United States Supreme Court.


(2) House Employment Counsel definedIn this subsection, the term “Office of House Employment Counsel of the House of Representatives” means—(A) the Office of House Employment Counsel established and operating under the authority of the Clerk of the House of Representatives as of November 12, 2001;

(B) any successor office to the Office of House Employment Counsel which is established after November 12, 2001; and

(C) any other person authorized and directed in accordance with the Rules of the House of Representatives to provide legal assistance and representation to employing offices of the House of Representatives in connection with actions brought under this subchapter.



(Pub. L. 104–1, title IV, § 408, Jan. 23, 1995, 109 Stat. 37; Pub. L. 107–68, title I, § 119(a), Nov. 12, 2001, 115 Stat. 573; Pub. L. 115–397, title I, § 101(b), Dec. 21, 2018, 132 Stat. 5300.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c) and (d)(1), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Amendments2018—Subsec. (a). Pub. L. 115–397 substituted “section 1401 of this title” for “section 1404 of this title” and struck out “who has completed counseling under section 1402 of this title and mediation under section 1403 of this title. A civil action may be commenced by a covered employee only to seek redress for a violation for which the employee has completed counseling and mediation” after “covered employee”.
2001—Subsec. (d). Pub. L. 107–68 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 119(b), Nov. 12, 2001, 115 Stat. 574, provided that: “The amendment made by this section [amending this section] shall apply with respect to proceedings occurring on or after the date of the enactment of this Act [Nov. 12, 2001].”




§ 1409. Judicial review of regulations
In any proceeding brought under section 1407 or 1408 of this title in which the application of a regulation issued under this chapter is at issue, the court may review the validity of the regulation in accordance with the provisions of subparagraphs (A) through (D) of section 706(2) of title 5, except that with respect to regulations approved by a joint resolution under section 1384(c) of this title, only the provisions of section 706(2)(B) of title 5 shall apply. If the court determines that the regulation is invalid, the court shall apply, to the extent necessary and appropriate, the most relevant substantive executive agency regulation promulgated to implement the statutory provisions with respect to which the invalid regulation was issued. Except as provided in this section, the validity of regulations issued under this chapter is not subject to judicial review.
(Pub. L. 104–1, title IV, § 409, Jan. 23, 1995, 109 Stat. 37.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.



§ 1410. Other judicial review prohibited
Except as expressly authorized by sections 1407, 1408, and 1409 of this title, the compliance or noncompliance with the provisions of this chapter and any action taken pursuant to this chapter shall not be subject to judicial review.
(Pub. L. 104–1, title IV, § 410, Jan. 23, 1995, 109 Stat. 37.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.



§ 1411. Effect of failure to issue regulations
In any proceeding under section 1405, 1406, 1407, or 1408 of this title, except a proceeding to enforce section 1351 of this title with respect to offices listed under section 1351(e)(2) of this title, if the Board has not issued a regulation on a matter for which this chapter requires a regulation to be issued, the hearing officer, Board, or court, as the case may be, shall apply, to the extent necessary and appropriate, the most relevant substantive executive agency regulation promulgated to implement the statutory provision at issue in the proceeding.
(Pub. L. 104–1, title IV, § 411, Jan. 23, 1995, 109 Stat. 37.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.



§ 1412. Expedited review of certain appeals(a) In generalAn appeal may be taken directly to the Supreme Court of the United States from any interlocutory or final judgment, decree, or order of a court upon the constitutionality of any provision of this chapter.


(b) JurisdictionThe Supreme Court shall, if it has not previously ruled on the question, accept jurisdiction over the appeal referred to in subsection (a), advance the appeal on the docket, and expedite the appeal to the greatest extent possible.


(Pub. L. 104–1, title IV, § 412, Jan. 23, 1995, 109 Stat. 38.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.



§ 1413. Privileges and immunities
The authorization to bring judicial proceedings under sections 1405(f)(3), 1407, and 1408 of this title shall not constitute a waiver of sovereign immunity for any other purpose, or of the privileges of any Senator or Member of the House of Representatives under article I, section 6, clause 1, of the Constitution, or a waiver of any power of either the Senate or the House of Representatives under the Constitution, including under article I, section 5, clause 3, or under the rules of either House relating to records and information within its jurisdiction.
(Pub. L. 104–1, title IV, § 413, Jan. 23, 1995, 109 Stat. 38.)

§ 1414. Settlement
Any settlement entered into by the parties to a process described in section 1331, 1341, 1351, or 1401 of this title shall be in writing and not become effective unless it is approved by the Executive Director. Nothing in this chapter shall affect the power of the Senate and the House of Representatives, respectively, to establish rules governing the process by which a settlement may be entered into by such House or by any employing office of such House.
(Pub. L. 104–1, title IV, § 414, Jan. 23, 1995, 109 Stat. 38; Pub. L. 115–397, title I, § 103(f), Dec. 21, 2018, 132 Stat. 5305.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Amendments2018—Pub. L. 115–397 struck out “of complaints” after “Settlement” in section catchline.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1415. Payments(a) Awards and settlementsExcept as provided in subsection (c), only funds which are appropriated to an account of the Office in the Treasury of the United States for the payment of awards and settlements may be used for the payment of awards and settlements under this chapter. There are appropriated for such account such sums as may be necessary to pay such awards and settlements. Funds in the account are not available for awards and settlements involving the Government Accountability Office or the Government Publishing Office.


(b) ComplianceExcept as provided in subsection (c), there are authorized to be appropriated such sums as may be necessary for administrative, personnel, and similar expenses of employing offices which are needed to comply with this chapter.


(c) OSHA, accommodation, and access requirementsFunds to correct violations of section 1311(a)(3), 1331, or 1341 of this title may be paid only from funds appropriated to the employing office or entity responsible for correcting such violations. There are authorized to be appropriated such sums as may be necessary for such funds.


(d) Reimbursement by Members of Congress of amounts paid as settlements and awards(1) Reimbursement required for certain violations(A) In generalSubject to subparagraphs (B) and (D), if a payment is made from the account described in subsection (a) for an award or settlement in connection with a claim alleging a violation described in subparagraph (C) committed personally by an individual who, at the time of committing the violation, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, the individual shall reimburse the account for the amount of the award or settlement for the claim involved.


(B) ConditionsIn the case of an award made pursuant to a decision of a hearing officer under section 1405 of this title, or a court in a civil action, subparagraph (A) shall apply only if the hearing officer or court makes a separate finding that a violation described in subparagraph (C) occurred which was committed personally by an individual who, at the time of committing the violation, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, and such individual shall reimburse the account for the amount of compensatory damages included in the award as would be available if awarded under section 1981a(b)(3) of title 42 irrespective of the size of the employing office. In the case of a settlement for a claim described in section 1416(d)(3) of this title, subparagraph (A) shall apply only if the conditions specified in section 1416(d)(3) of this title for requesting reimbursement are met.


(C) Violations describedA violation described in this subparagraph is—(i) harassment that is unlawful under section 1311(a) or 1316(a) of this title; or

(ii) intimidation, reprisal, or discrimination that is unlawful under section 1317 of this title and is taken against a covered employee because of a claim alleging a violation described in clause (i).


(D) Multiple claimsIf an award or settlement is made for multiple claims, some of which do not require reimbursement under this subsection, the individual described in subparagraph (A) shall only be required to reimburse for the amount (referred to in this chapter as the “reimbursable portion”) that is—(i) described in subparagraph (A), subject to subparagraph (B); and

(ii) included in the portion of the award or settlement attributable to a claim requiring reimbursement.



(2) Withholding amounts from compensation(A) Establishment of timetable and procedures by committeesFor purposes of carrying out subparagraph (B), the applicable Committee shall establish a timetable and procedures for the withholding of amounts from the compensation of an individual who is a Member of the House of Representatives or a Senator.


(B) DeadlineThe payroll administrator shall withhold from an individual’s compensation and transfer to the account described in subsection (a) (after making any deposit required under section 8432(f) of title 5) such amounts as may be necessary to reimburse the account described in subsection (a) for the reimbursable portion of the award or settlement described in paragraph (1) if the individual has not reimbursed the account as required under paragraph (1) prior to the expiration of the 90-day period which begins on the date a payment is made from the account for such an award or settlement.


(C) Applicable Committee definedIn this paragraph, the term “applicable Committee” means—(i) the Committee on House Administration of the House of Representatives, in the case of an individual who, at the time of the withholding, is a Member of the House; or

(ii) the Committee on Rules and Administration of the Senate, in the case of an individual who, at the time of the withholding, is a Senator.



(3) Use of amounts in Thrift Savings Fund as source of reimbursement(A) In generalIf, by the expiration of the 180-day period that begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), an individual who is subject to a reimbursement requirement of this subsection has not reimbursed the account for the entire reimbursable portion as required under paragraph (1), withholding and transfers of amounts shall continue under paragraph (2) if the individual remains employed in the same position, and the Executive Director of the Federal Retirement Thrift Investment Board shall make a transfer described in subparagraph (B).


(B) TransfersThe transfer by such Executive Director is a transfer, from the account of the individual in the Thrift Savings Fund to the account described in subsection (a), of an amount equal to the amount of that reimbursable portion of the award or settlement, reduced by—(i) any amount the individual has reimbursed, taking into account any amounts withheld under paragraph (2); and

(ii) if the individual remains employed in the same position, any amount that the individual is scheduled to reimburse, taking into account any amounts to be withheld under the individual’s timetable under paragraph (2).


(C) Initiation of transferNotwithstanding section 8435 of title 5, the Executive Director described in subparagraph (A) shall make the transfer under subparagraph (A) upon receipt of a written request to the Executive Director from the Secretary of the Treasury, in the form and manner required by the Executive Director.


(D) Coordination between payroll administrator and the Executive DirectorThe payroll administrator and the Executive Director described in subparagraph (A) shall carry out this paragraph in a manner that ensures the coordination of the withholding and transferring of amounts under this paragraph, in accordance with regulations promulgated by the Board under section 1383 of this title and such Executive Director.



(4) Administrative wage garnishment or other collection of wages from a subsequent position(A) Individual subject to garnishment or other collectionSubparagraph (B) shall apply to an individual who is subject to a reimbursement requirement of this subsection if, at any time after the expiration of the 270-day period that begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), the individual—(i) has not reimbursed the account for the entire reimbursable portion as required under paragraph (1), through withholdings or transfers under paragraphs (2) and (3);

(ii) is not serving in a position as a Member of the House of Representatives or a Senator; and

(iii) is employed in a subsequent non-Federal position.


(B) Garnishment or other collection of wagesOn the expiration of that 270-day period, the amount of the reimbursable portion of an award or settlement described in paragraph (1) (reduced by any amount the individual has reimbursed, taking into account any amounts withheld or transferred under paragraph (2) or (3)) shall be treated as a claim of the United States and transferred to the Secretary of the Treasury for collection. Upon that transfer, the Secretary of the Treasury shall collect the claim, in accordance with section 3711 of title 31, including by administrative wage garnishment of the wages of the individual described in subparagraph (A) from the position described in subparagraph (A)(iii). The Secretary of the Treasury shall transfer the collected amount to the account described in subsection (a).



(5) Notification to Office of Personnel Management and Secretary of the Treasury(A) Individual subject to annuity or social security withholdingSubparagraph (B) shall apply to an individual subject to a reimbursement requirement of this subsection if, at any time after the expiration of the 270-day period described in paragraph (4)(A), the individual—(i) has not served in a position as a Member of the House of Representatives or a Senator during the preceding 90 days; and

(ii) is not employed in a subsequent non-Federal position.


(B) Annuity or social security withholdingIf, at any time after the 270-day period described in paragraph (4)(A), the individual described in subparagraph (A) has not reimbursed the account described in subsection (a) for the entire reimbursable portion of the award or settlement described in paragraph (1) (as determined by the Secretary of the Treasury), through withholdings, transfers, or collections under paragraphs (2) through (4), the Secretary of the Treasury (after consultation with the payroll administrator)—(i) shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5 and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the remainder of the reimbursable portion of an award or settlement described in paragraph (1); and

(ii) shall (if necessary), notwithstanding section 207 of the Social Security Act (42 U.S.C. 407), take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act (42 U.S.C. 401 et seq.) and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the remainder of the reimbursable portion of an award or settlement described in paragraph (1).



(6) Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (5) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.


(7) CertificationOnce the Executive Director determines that an individual who is subject to a reimbursement requirement of this subsection has reimbursed the account described in subsection (a) for the entire reimbursable portion, the Executive Director shall prepare a certification that the individual has completed that reimbursement, and submit the certification to—(A) the Committees on House Administration and Ethics of the House of Representatives, in the case of an individual who, at the time of committing the act involved, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress); and

(B) the Select Committee on Ethics of the Senate, in the case of an individual who, at the time of committing the act involved, was a Senator.


(8) Right to interveneAn individual who is subject to a reimbursement requirement of this subsection shall have the unconditional right to intervene in any mediation, hearing, or civil action under this subchapter to protect the interests of the individual in the determination of whether an award or settlement described in paragraph (1) should be made, and the amount of any such award or settlement, except that nothing in this paragraph may be construed to require the covered employee who filed the claim to be deposed by counsel for the individual in a deposition that is separate from any other deposition taken from the employee in connection with the hearing or civil action.


(9) DefinitionsIn this subsection:(A) Non-Federal positionThe term “non-Federal position” means a position other than the position of an employee, as defined in section 2105(a) of title 5.


(B) Payroll administratorThe term “payroll administrator” means—(i) in the case of an individual who is a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or

(ii) in the case of an individual who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection.




(e) Reimbursement by employing offices(1) Notification of payments made from accountAs soon as practicable after the Executive Director is made aware that a payment of an award or settlement under this chapter has been made from the account described in subsection (a) in connection with a claim alleging a violation of section 1311(a) or 1316(a) of this title by an employing office (other than an employing office of the House of Representatives or an employing office of the Senate), the Executive Director shall notify the head of the employing office that the payment has been made, and shall include in the notification a statement of the amount of the payment.


(2) Reimbursement by officeNot later than 180 days after receiving a notification from the Executive Director under paragraph (1), the head of the employing office involved shall transfer to the account described in subsection (a), out of any funds available for operating expenses of the office, a payment equal to the amount specified in the notification.


(3) Timetable and procedures for reimbursementThe head of an employing office shall transfer a payment under paragraph (2) in accordance with such timetable and procedures as may be established under regulations promulgated by the Office.



(Pub. L. 104–1, title IV, § 415, Jan. 23, 1995, 109 Stat. 38; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 113–76, div. I, title I, § 1101(a), Jan. 17, 2014, 128 Stat. 425; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–141, div. I, title I, § 153(a)(2)(E), Mar. 23, 2018, 132 Stat. 786; Pub. L. 115–397, title I, §§ 111(a), 115(a), Dec. 21, 2018, 132 Stat. 5306, 5314.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), (d)(1)(D), and (e)(1), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Social Security Act, referred to in subsec. (d)(5)(B)(ii), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Amendments2018—Subsec. (a). Pub. L. 115–141 substituted “or” for comma after “Government Accountability Office” and struck out “, or the Library of Congress” before period at end.
Subsec. (d). Pub. L. 115–397, § 111(a), added subsec. (d).
Subsec. (e). Pub. L. 115–397, § 115(a), added subsec. (e).
2014—Subsec. (a). Pub. L. 113–76 substituted “There are appropriated for such account such sums as may be necessary to pay such awards and settlements.” for “There are authorized to be appropriated for such account such sums as may be necessary to pay such awards and settlements.”
2004—Subsec. (a). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (a) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective Date of 2018 AmendmentPub. L. 115–397, title I, § 111(c), Dec. 21, 2018, 132 Stat. 5311, provided that: “The amendments made by subsections (a) and (b) [amending this section and section 8437 of Title 5, Government Organization and Employees] shall apply with respect to claims made on or after the date of the enactment of this Act [Dec. 21, 2018].”

Pub. L. 115–397, title I, § 115(b), Dec. 21, 2018, 132 Stat. 5314, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to payments made under section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) for claims filed on or after the date of the enactment of this Act [Dec. 21, 2018].”


Effective Date of 2014 AmendmentPub. L. 113–76, div. I, title I, § 1101(b), Jan. 17, 2014, 128 Stat. 425, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2014 and each succeeding fiscal year.”




§ 1416. Confidentiality(a) MediationAll information discussed or disclosed in the course of any mediation shall be strictly confidential, and the Executive Director shall notify each person participating in the mediation of the confidentiality requirement and of the sanctions applicable to any person who violates the confidentiality requirement.


(b) Hearings and deliberationsExcept as provided in subsections (c), (d), and (e), all proceedings and deliberations of hearing officers and the Board, including any related records, shall be confidential. This subsection shall not apply to proceedings under section 1341 of this title, but shall apply to the deliberations of hearing officers and the Board under that section. The Executive Director shall notify each person participating in a proceeding or deliberation to which this subsection applies of the requirements of this subsection and of the sanctions applicable to any person who violates the requirements of this subsection.


(c) Release of records for judicial actionThe records of hearing officers and the Board may be made public if required for the purpose of judicial review under section 1407 of this title.


(d) Automatic referral to Congressional Ethics Committee of dispositions of claims involving Members of Congress and senior staff(1) ReferralUpon the final disposition under this subchapter (as described in paragraph (6)) of a claim alleging a violation described in section 1415(d)(1)(C) of this title committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or by a senior staff of the House of Representatives or Senate, the Executive Director shall refer the claim to—(A) the Committee on Ethics of the House of Representatives, in the case of a Member or senior staff of the House; or

(B) the Select Committee on Ethics of the Senate, in the case of a Senator or senior staff of the Senate.


(2) Access to records and informationIf the Executive Director refers a claim to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the records of any preliminary reviews, hearings, or decisions of the hearing officers and the Board under this chapter, and any information relating to an award or settlement paid, in response to such claim.


(3) Review by Senate ethics committee of settlements of certain claimsAfter the receipt of a settlement agreement for a claim that includes an allegation of a violation described in section 1415(d)(1)(C) of this title committed personally by a Senator, the Select Committee on Ethics of the Senate shall—(A) not later than 90 days after that receipt, review the settlement agreement;

(B) determine whether an investigation of the claim is warranted; and

(C) if the Select Committee determines, after the investigation, that the claim that resulted in the settlement involved an actual violation described in section 1415(d)(1)(C) of this title committed personally by the Senator, then the Select Committee shall notify the Executive Director to request the reimbursement described in section 1415(d) of this title and include the settlement in the report required by section 1381(l) of this title.


(4) Protection of personally identifiable informationIf a Committee to which a claim is referred under paragraph (1) issues a report with respect to the claim, the Committee shall ensure that the report does not directly disclose the identity or position of the individual who filed the claim.


(5) Committee authority to protect identity of a claimant(A) AuthorityIf a Committee to which a claim is referred under paragraph (1) issues a report as described in paragraph (4) concerning a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or a senior staff of the House of Representatives or Senate, the Committee may make an appropriate redaction to the information or data included in the report if the Chairman and Vice Chairman of the Committee reach agreement—(i) that including the information or data considered for redaction may lead to the unintentional disclosure of the identity or position of a claimant; and

(ii) on the precise information or data to be redacted.


(B) Notation and statementThe report including any such redaction shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.


(C) Retention of reportsThe Committee making a redaction in accordance with this paragraph shall retain a copy of the report, without a redaction.



(6) Final disposition describedIn this subsection, the “final disposition” of a claim means any of the following:(A) An order or agreement to pay an award or settlement, including an agreement reached pursuant to mediation under section 1403 of this title.

(B) A final decision of a hearing officer under section 1405(g) of this title that is no longer subject to review by the Board under section 1406 of this title.

(C) A final decision of the Board under section 1406(e) of this title that is no longer subject to appeal to the United States Court of Appeals for the Federal Circuit under section 1407 of this title.

(D) A final decision in a civil action under section 1408 of this title that is no longer subject to appeal.


(7) Senior staff definedIn this subsection, the term “senior staff” means any individual who, at the time a violation occurred, was required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.).



(e) Final decisionsA final decision entered under section 1405(g) or 1406(e) of this title shall be made public if it is in favor of the complaining covered employee, or in favor of the charging party under section 1331 of this title, or if the decision reverses a decision of a hearing officer which had been in favor of the covered employee or charging party. The Board may make public any other decision at its discretion.


(f) ClaimsNothing in this section may be construed to prohibit a covered employee from disclosing the factual allegations underlying the covered employee’s claim, or to prohibit an employing office from disclosing the factual allegations underlying the employing office’s defense to the claim, in the course of any proceeding under this subchapter.


(Pub. L. 104–1, title IV, § 416, Jan. 23, 1995, 109 Stat. 38; Pub. L. 114–6, § 2(c), Mar. 20, 2015, 129 Stat. 81; Pub. L. 115–397, title I, §§ 112, 114, Dec. 21, 2018, 132 Stat. 5311, 5313.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(2), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Ethics in Government Act of 1978, referred to in subsec. (d)(7), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824. Title I of the Act is set out in the Appendix to Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Pub. L. 95–521 in the Appendix to Title 5 and Tables.

Amendments2018—Subsec. (a). Pub. L. 115–397, § 114(b)(1), (2), redesignated subsec. (b) as (a) and struck out former subsec. (a). Prior to amendment, text of subsec. (a) read as follows: “All counseling shall be strictly confidential, except that the Office and a covered employee may agree to notify the employing office of the allegations.”
Subsec. (b). Pub. L. 115–397, § 114(b)(2), (3), redesignated subsec. (c) as (b) and substituted “subsections (c), (d), and (e)” for “subsections (d), (e), and (f)”. Former subsec. (b) redesignated (a).
Pub. L. 115–397, § 114(a), substituted “All information discussed or disclosed in the course of any mediation” for “All mediation”.
Subsecs. (c), (d). Pub. L. 115–397, § 114(b)(2), redesignated subsecs. (d) and (e) as (c) and (d), respectively. Former subsec. (c) redesignated (b).
Subsec. (e). Pub. L. 115–397, § 114(b)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Pub. L. 115–397, § 112, amended subsec. (e) generally, substituting provisions relating to automatic referral to congressional ethics committee of dispositions of claims involving Members of Congress and senior staff for provisions relating to access by committees of Congress.
Subsec. (f). Pub. L. 115–397, § 114(b)(4), added subsec. (f). Former subsec. (f) redesignated (e).
2015—Subsec. (b). Pub. L. 114–6, § 2(c)(1), inserted before period at end “, and the Executive Director shall notify each person participating in the mediation of the confidentiality requirement and of the sanctions applicable to any person who violates the confidentiality requirement”.
Subsec. (c). Pub. L. 114–6, § 2(c)(2), inserted at end “The Executive Director shall notify each person participating in a proceeding or deliberation to which this subsection applies of the requirements of this subsection and of the sanctions applicable to any person who violates the requirements of this subsection.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.

Effective Date of 2015 AmendmentAmendment by Pub. L. 114–6 applicable with respect to mediations and other proceedings first initiated after Mar. 20, 2015, see section 2(d) of Pub. L. 114–6, set out as a note under section 1403 of this title.



§ 1417. Option to request remote work assignment or paid leave of absence during pendency of procedures(a) Options for employees(1) Remote work assignmentAt the request of a covered employee who files a claim alleging a violation of part A of subchapter II by the covered employee’s employing office, during the pendency of any of the procedures available under this subchapter for consideration of the claim, the employing office may permit the covered employee to carry out the employee’s responsibilities from a remote location (referred to in this section as “permitting a remote work assignment”) where such relocation would have the effect of materially reducing interactions between the covered employee and any person alleged to have committed the violation, instead of from a location of the employing office.


(2) Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this subsection cannot carry out the employee’s responsibilities from a remote location or such relocation would not have the effect described in paragraph (1), the employing office may during the pendency of the procedures described in paragraph (1)—(A) grant a paid leave of absence to the covered employee;

(B) permit a remote work assignment and grant a paid leave of absence to the covered employee; or

(C) make another workplace adjustment, or permit a remote work assignment, that would have the effect of reducing interactions between the covered employee and any person alleged to have committed the violation described in paragraph (1).


(3) Ensuring no retaliationAn employing office may not grant a covered employee’s request under this subsection in a manner which would constitute a violation of section 1317 of this title.


(4) No impact on vacation or personal leaveIn granting leave for a paid leave of absence under this section, an employing office shall not require the covered employee to substitute, for that leave, any of the accrued paid vacation or personal leave of the covered employee.



(b) Exception for arrangements subject to collective bargaining agreementsSubsection (a) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office.


(Pub. L. 104–1, title IV, § 417, as added Pub. L. 115–397, title I, § 113(a), Dec. 21, 2018, 132 Stat. 5313.)

Editorial Notes

References in TextPart A of subchapter II, referred to in subsec. (a)(1), was in the original “part A of title II”, meaning part A (§§ 201–207) of title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to part A of subchapter II of this chapter. For complete classification of part A to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.




SUBCHAPTER V—MISCELLANEOUS PROVISIONS
§ 1431. Exercise of rulemaking powers
The provisions of sections 1302(b)(3), section 11 So in original. The word “section” probably should not appear. 1381(l), and 1384(c) of this title are enacted—(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of such House, respectively, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of each House.

(Pub. L. 104–1, title V, § 501, Jan. 23, 1995, 109 Stat. 39; Pub. L. 115–397, title II, § 201(c), Dec. 21, 2018, 132 Stat. 5317.)

Editorial Notes
Amendments2018—Pub. L. 115–397 inserted “, section 1381(l),” before“and 1384(c) of this title” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.



§ 1432. Political affiliation and place of residence(a) In generalIt shall not be a violation of any provision of section 1311 of this title to consider the—(1) party affiliation;

(2) domicile; or

(3) political compatibility with the employing office;

of an employee referred to in subsection (b) with respect to employment decisions.

(b) “Employee” definedFor purposes of subsection (a), the term “employee” means—(1) an employee on the staff of the leadership of the House of Representatives or the leadership of the Senate;

(2) an employee on the staff of a committee or subcommittee of—(A) the House of Representatives;

(B) the Senate; or

(C) a joint committee of the Congress;


(3) an employee on the staff of a Member of the House of Representatives or on the staff of a Senator;

(4) an officer of the House of Representatives or the Senate or a congressional employee who is elected by the House of Representatives or Senate or is appointed by a Member of the House of Representatives or by a Senator (in addition an employee described in paragraph (1), (2), or (3)); or

(5) an applicant for a position that is to be occupied by an individual described in any of paragraphs (1) through (4).


(Pub. L. 104–1, title V, § 502, Jan. 23, 1995, 109 Stat. 39.)

§ 1433. Nondiscrimination rules of House and Senate
The Select Committee on Ethics of the Senate and the Committee on Standards of Official Conduct of the House of Representatives retain full power, in accordance with the authority provided to them by the Senate and the House, with respect to the discipline of Members, officers, and employees for violating rules of the Senate and the House on nondiscrimination in employment.
(Pub. L. 104–1, title V, § 503, Jan. 23, 1995, 109 Stat. 40.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.



§ 1434. Judicial branch coverage study
The Judicial Conference of the United States shall prepare a report for submission by the Chief Justice of the United States to the Congress on the application to the judicial branch of the Federal Government of—(1) the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);

(2) title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);

(3) the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);

(4) the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);

(5) the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.);

(6) the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);

(7) chapter 71 (relating to Federal service labor-management relations) of title 5;

(8) the Employee Polygraph Protection Act of 1988 (29 U.S.C. 2001 et seq.);

(9) the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.);

(10) the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and

(11) chapter 43 (relating to veterans’ employment and reemployment) of title 38.

The report shall be submitted to Congress not later than December 31, 1996, and shall include any recommendations the Judicial Conference may have for legislation to provide to employees of the judicial branch the rights, protections, and procedures under the listed laws, including administrative and judicial relief, that are comparable to those available to employees of the legislative branch under subchapters I through IV of this chapter.
(Pub. L. 104–1, title V, § 505, Jan. 23, 1995, 109 Stat. 41.)

Editorial Notes

References in TextThe Fair Labor Standards Act of 1938, referred to in par. (1), is act June 25, 1938, ch. 676, 52 Stat. 1060, as amended, which is classified generally to chapter 8 (§ 201 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see section 201 of Title 29 and Tables.
The Civil Rights Act of 1964, referred to in par. (2), is Pub. L. 88–352, July 2, 1964, 78 Stat. 252, as amended. Title VII of the Act is classified generally to subchapter VI (§ 2000e et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
The Americans with Disabilities Act of 1990, referred to in par. (3), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, as amended, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
The Age Discrimination in Employment Act of 1967, referred to in par. (4), is Pub. L. 90–202, Dec. 15, 1967, 81 Stat. 602, as amended, which is classified generally to chapter 14 (§ 621 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 621 of Title 29 and Tables.
The Family and Medical Leave Act of 1993, referred to in par. (5), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6, as amended, which enacted sections 60m and 60n of this title, sections 6381 to 6387 of Title 5, Government Organization and Employees, and chapter 28 (§ 2601 et seq.) of Title 29, Labor, amended section 2105 of Title 5, and enacted provisions set out as notes under section 2601 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29 and Tables.
The Occupational Safety and Health Act of 1970, referred to in par. (6), is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, as amended, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.
The Employee Polygraph Protection Act of 1988, referred to in par. (8), is Pub. L. 100–347, June 27, 1988, 102 Stat. 646, as amended, which is classified generally to chapter 22 (§ 2001 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2001 of Title 29 and Tables.
The Worker Adjustment and Retraining Notification Act, referred to in par. (9), is Pub. L. 100–379, Aug. 4, 1988, 102 Stat. 890, which is classified generally to chapter 23 (§ 2101 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of Title 29 and Tables.
The Rehabilitation Act of 1973, referred to in par. (10), is Pub. L. 93–112, Sept. 26, 1973, 87 Stat. 355, as amended, which is classified generally to chapter 16 (§ 701 et seq.) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 701 of Title 29 and Tables.
Subchapter II of this chapter, referred to in text, was in the original a reference to title II of this Act, meaning title II of Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 7, which is classified principally to subchapter II of this chapter. For complete classification of title II to the Code, see Tables.



§ 1435. Savings provisions(a) Transition provisions for employees of House of Representatives and of Senate(1) Claims arising before effective dateIf, as of the date on which section 1311 of this title takes effect, an employee of the Senate or the House of Representatives has or could have requested counseling under section 305 11 See References in Text note below. of the Government Employees Rights Act of 1991 or Rule LI of the House of Representatives, including counseling for alleged violations of family and medical leave rights under title V of the Family and Medical Leave Act of 1993, the employee may complete, or initiate and complete, all procedures under the Government Employees Rights Act of 1991 and Rule LI, and the provisions of that Act and Rule shall remain in effect with respect to, and provide the exclusive procedures for, those claims until the completion of all such procedures.


(2) Claims arising between effective date and opening of OfficeIf a claim by an employee of the Senate or House of Representatives arises under section 1311 or 1312 of this title after the effective date of such sections, but before the opening of the Office for receipt of requests for counseling or mediation under sections 1402 and 1403 of this title, the provisions of the Government Employees Rights Act of 1991 and Rule LI of the House of Representatives relating to counseling and mediation shall remain in effect, and the employee may complete under that Act or Rule the requirements for counseling and mediation under sections 1402 and 1403 of this title. If, after counseling and mediation is completed, the Office has not yet opened for the filing of a timely complaint under section 1405 of this title, the employee may elect—(A) to file a complaint under section 307 of the Government Employees Rights Act of 1991 1 or Rule LI of the House of Representatives, and thereafter proceed exclusively under that Act or Rule, the provisions of which shall remain in effect until the completion of all proceedings in relation to the complaint, or

(B) to commence a civil action under section 1408 of this title.


(3) Section 1207a of this titleWith respect to payments of awards and settlements relating to Senate employees under paragraph (1) of this subsection, section 1207a 1 of this title remains in effect.



(b) Transition provisions for employees of Architect of Capitol(1) Claims arising before effective dateIf, as of the date on which section 1311 of this title takes effect, an employee of the Architect of the Capitol has or could have filed a charge or complaint regarding an alleged violation of section 1831(e)(2) 1 of this title, the employee may complete, or initiate and complete, all procedures under section 1831(e) 1 of this title, the provisions of which shall remain in effect with respect to, and provide the exclusive procedures for, that claim until the completion of all such procedures.


(2) Claims arising between effective date and opening of OfficeIf a claim by an employee of the Architect of the Capitol arises under section 1311 or 1312 of this title after the effective date of those provisions, but before the opening of the Office for receipt of requests for counseling or mediation under sections 1402 and 1403 of this title, the employee may satisfy the requirements for counseling and mediation by exhausting the requirements prescribed by the Architect of the Capitol in accordance with section 1831(e)(3) 1 of this title. If, after exhaustion of those requirements the Office has not yet opened for the filing of a timely complaint under section 1405 of this title, the employee may elect—(A) to file a charge with the General Accounting Office Personnel Appeals Board 22 See Change of Name note below. pursuant to section 1831(e)(3) 1 of this title, and thereafter proceed exclusively under section 1831(e) 1 of this title, the provisions of which shall remain in effect until the completion of all proceedings in relation to the charge, or

(B) to commence a civil action under section 1408 of this title.



(c) Transition provision relating to matters other than employment under section 12209 of title 42With respect to matters other than employment under section 12209 1 of title 42, the rights, protections, remedies, and procedures of section 12209 1 of title 42 shall remain in effect until section 1331 of this title takes effect with respect to each of the entities covered by section 12209 1 of title 42.


(Pub. L. 104–1, title V, § 506, Jan. 23, 1995, 109 Stat. 42.)

Editorial Notes

References in TextFor the effective dates of sections 1311, 1312, and 1331 of this title, referred to in text, see sections 1311(e), 1312(f), and 1331(i), respectively, of this title.
Rule LI of the Rules of the House of Representatives, referred to in subsec. (a)(1), (2), was repealed by H. Res. No. 5, § 23(a), One Hundred Fifth Congress, Jan. 7, 1997.
The Family and Medical Leave Act of 1993, referred to in subsec. (a)(1), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6. Title V of the Act was classified generally to sections 60m and 60n of this title prior to repeal, except as provided by this section, by Pub. L. 104–1, title V, § 504(b), Jan. 23, 1995, 109 Stat. 41. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29, Labor, and Tables.
The Government Employees Rights Act of 1991, referred to in subsec. (a)(1), (2), probably means the Government Employee Rights Act of 1991, which is title III of Pub. L. 102–166, Nov. 21, 1991, 105 Stat. 1088, as amended, and is classified generally to sections 2000e–16a to 2000e–16c of Title 42, The Public Health and Welfare. Sections 305 and 307 of the Act were classified to sections 1205 and 1207, respectively, of this title prior to repeal, except as provided in this section, by Pub. L. 104–1, title V, § 504(a)(2), Jan. 23, 1995, 109 Stat. 41. For complete classification of this Act to the Code, see section 2000e–16a(a) of Title 42 and Tables.
Section 1207a of this title, referred to in subsec. (a)(3), was repealed, except as provided in this section, by Pub. L. 104–1, title V, § 504(a)(5), Jan. 23, 1995, 109 Stat. 41.
Section 1831(e) of this title, referred to in subsec. (b), was repealed, except as provided in this section, by Pub. L. 104–1, title V, § 504(c)(1), Jan. 23, 1995, 109 Stat. 41.
Section 12209 of title 42, referred to in subsec. (c), was in the original a reference to section 509 of the Americans with Disabilities Act of 1990. Sections 508 and 509 of the Act were renumbered sections 509 and 510, respectively, by Pub. L. 110–325, § 6(a)(2), Sept. 25, 2008, 122 Stat. 3558, and are classified to sections 12208 and 12209, respectively, of title 42.

Statutory Notes and Related Subsidiaries

Change of Name
General Accounting Office redesignated Government Accountability Office. See section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance.



§ 1436. Repealed. Pub. L. 106–57, title III, § 313, Sept. 29, 1999, 113 Stat. 428

Section, Pub. L. 104–1, title V, § 507, Jan. 23, 1995, 109 Stat. 43; Pub. L. 105–275, title I, § 12, Oct. 21, 1998, 112 Stat. 2436, related to use of frequent flyer miles.



§ 1437. Sense of Senate regarding adoption of simplified and streamlined acquisition procedures for Senate acquisitions
It is the sense of the Senate that the Committee on Rules and Administration of the Senate should review the rules applicable to purchases by Senate offices to determine whether they are consistent with the acquisition simplification and streamlining laws enacted in the Federal Acquisition Streamlining Act of 1994 (Public Law 103–355).
(Pub. L. 104–1, title V, § 508, Jan. 23, 1995, 109 Stat. 44.)

Editorial Notes

References in TextThe Federal Acquisition Streamlining Act of 1994, referred to in text, is Pub. L. 103–355, Oct. 13, 1994, 108 Stat. 3243. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 101 of Title 41, Public Contracts, and Tables.



§ 1437a. Training and education programs of employing offices(a) Requiring offices to develop and implement programsEach employing office shall develop and implement a program to train and educate covered employees of the office in the rights and protections provided under this chapter, including the procedures available under subchapter IV to consider alleged violations of this chapter.


(b) Report to committees(1) In generalNot later than 45 days after the beginning of each Congress (beginning with the One Hundred Seventeenth Congress), each employing office shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate on the implementation of the program required under subsection (a).


(2) Special rule for first reportNot later than 180 days after December 21, 2018, each employing office shall submit the report described in paragraph (1) to the Committees described in such paragraph.



(c) Exception for offices of CongressThis section does not apply to an employing office of the House of Representatives or an employing office of the Senate.


(Pub. L. 104–1, title V, § 509, as added Pub. L. 115–397, title III, § 306(a)(2), Dec. 21, 2018, 132 Stat. 5324.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Prior ProvisionsA prior section 509 of Pub. L. 104–1 was renumbered section 511 and is classified to section 1438 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.



§ 1437b. Support for out-of-area covered employees(a) In generalAll covered employees whose location of employment is outside of the Washington, DC area (referred to in this section as “out-of-area covered employees”) shall have equitable access to the resources and services provided by the Office and under this chapter as is provided to covered employees who work in the Washington, DC area.


(b) Office of Congressional Workplace RightsThe Office shall—(1) establish a method by which out-of-area covered employees may communicate securely with the Office, which shall include an option for real-time audiovisual communication; and

(2) provide guidance to employing offices regarding how each office can facilitate equitable access to the resources and services provided under this chapter for its out-of-area covered employees, including information regarding the communication methods described in paragraph (1).


(c) Employing officesIt is the sense of Congress that each employing office with out-of-area covered employees should use its best efforts to facilitate equitable access to the resources and services provided under this chapter for those employees.


(Pub. L. 104–1, title V, § 510, as added Pub. L. 115–397, title III, § 307(a)(2), Dec. 21, 2018, 132 Stat. 5325.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Prior ProvisionsA prior section 510 of Pub. L. 104–1 was renumbered section 511 and is classified to section 1438 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as an Effective Date of 2018 Amendment note under section 1301 of this title.



§ 1438. Severability
If any provision of this chapter or the application of such provision to any person or circumstance is held to be invalid, the remainder of this chapter and the application of the provisions of the remainder to any person or circumstance shall not be affected thereby.
(Pub. L. 104–1, title V, § 511, formerly § 509, Jan. 23, 1995, 109 Stat. 44; renumbered § 510, renumbered § 511, Pub. L. 115–397, title III, §§ 306(a)(1), 307(a)(1), Dec. 21, 2018, 132 Stat. 5324, 5325.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–397 effective upon expiration of the 180-day period beginning on Dec. 21, 2018, with provisions for effect on pending proceedings, see section 401 of Pub. L. 115–397, set out as a note under section 1301 of this title.





CHAPTER 25—UNFUNDED MANDATES REFORM



Sec.


1501.Purposes.


1502.Definitions.


1503.Exclusions.


1504.Agency assistance.



SUBCHAPTER I—LEGISLATIVE ACCOUNTABILITY AND REFORM


1511.Cost of regulations.


1512.Consideration for Federal funding.


1513.Impact on local governments.


1514.Enforcement in House of Representatives.


1515.Exercise of rulemaking powers.


1516.Authorization of appropriations.



SUBCHAPTER II—REGULATORY ACCOUNTABILITY AND REFORM


1531.Regulatory process.


1532.Statements to accompany significant regulatory actions.


1533.Small government agency plan.


1534.State, local, and tribal government input.


1535.Least burdensome option or explanation required.


1536.Assistance to Congressional Budget Office.


1537.Pilot program on small government flexibility.


1538.Annual statements to Congress on agency compliance.



SUBCHAPTER III—REVIEW OF FEDERAL MANDATES


1551.Baseline study of costs and benefits.


1552.Report on Federal mandates by Advisory Commission on Intergovernmental Relations.


1553.Special authorities of Advisory Commission.


1554.Annual report to Congress regarding Federal court rulings.


1555.“Federal mandate” defined.


1556.Authorization of appropriations.



SUBCHAPTER IV—JUDICIAL REVIEW


1571.Judicial review.



§ 1501. Purposes
The purposes of this chapter are—(1) to strengthen the partnership between the Federal Government and State, local, and tribal governments;

(2) to end the imposition, in the absence of full consideration by Congress, of Federal mandates on State, local, and tribal governments without adequate Federal funding, in a manner that may displace other essential State, local, and tribal governmental priorities;

(3) to assist Congress in its consideration of proposed legislation establishing or revising Federal programs containing Federal mandates affecting State, local, and tribal governments, and the private sector by—(A) providing for the development of information about the nature and size of mandates in proposed legislation; and

(B) establishing a mechanism to bring such information to the attention of the Senate and the House of Representatives before the Senate and the House of Representatives vote on proposed legislation;


(4) to promote informed and deliberate decisions by Congress on the appropriateness of Federal mandates in any particular instance;

(5) to require that Congress consider whether to provide funding to assist State, local, and tribal governments in complying with Federal mandates, to require analyses of the impact of private sector mandates, and through the dissemination of that information provide informed and deliberate decisions by Congress and Federal agencies and retain competitive balance between the public and private sectors;

(6) to establish a point-of-order vote on the consideration in the Senate and House of Representatives of legislation containing significant Federal intergovernmental mandates without providing adequate funding to comply with such mandates;

(7) to assist Federal agencies in their consideration of proposed regulations affecting State, local, and tribal governments, by—(A) requiring that Federal agencies develop a process to enable the elected and other officials of State, local, and tribal governments to provide input when Federal agencies are developing regulations; and

(B) requiring that Federal agencies prepare and consider estimates of the budgetary impact of regulations containing Federal mandates upon State, local, and tribal governments and the private sector before adopting such regulations, and ensuring that small governments are given special consideration in that process; and


(8) to begin consideration of the effect of previously imposed Federal mandates, including the impact on State, local, and tribal governments of Federal court interpretations of Federal statutes and regulations that impose Federal intergovernmental mandates.

(Pub. L. 104–4, § 2, Mar. 22, 1995, 109 Stat. 48.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 104–4, § 1, Mar. 22, 1995, 109 Stat. 48, provided that: “This Act [enacting this chapter and sections 658 to 658g of this title, amending sections 602, 632, and 653 of this title, and enacting provisions set out as notes under sections 1511 and 1531 of this title] may be cited as the ‘Unfunded Mandates Reform Act of 1995’.”




§ 1502. Definitions
For purposes of this chapter—(1) except as provided in section 1555 of this title, the terms defined under section 658 of this title shall have the meanings as so defined; and

(2) the term “Director” means the Director of the Congressional Budget Office.

(Pub. L. 104–4, § 3, Mar. 22, 1995, 109 Stat. 49.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.



§ 1503. Exclusions
This chapter shall not apply to any provision in a bill, joint resolution, amendment, motion, or conference report before Congress and any provision in a proposed or final Federal regulation that—(1) enforces constitutional rights of individuals;

(2) establishes or enforces any statutory rights that prohibit discrimination on the basis of race, color, religion, sex, national origin, age, handicap, or disability;

(3) requires compliance with accounting and auditing procedures with respect to grants or other money or property provided by the Federal Government;

(4) provides for emergency assistance or relief at the request of any State, local, or tribal government or any official of a State, local, or tribal government;

(5) is necessary for the national security or the ratification or implementation of international treaty obligations;

(6) the President designates as emergency legislation and that the Congress so designates in statute; or

(7) relates to the old-age, survivors, and disability insurance program under title II of the Social Security Act [42 U.S.C. 401 et seq.] (including taxes imposed by sections 3101(a) and 3111(a) of title 26 (relating to old-age, survivors, and disability insurance)).

(Pub. L. 104–4, § 4, Mar. 22, 1995, 109 Stat. 49.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.
The Social Security Act, referred to in par. (7), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.



§ 1504. Agency assistance
Each agency shall provide to the Director such information and assistance as the Director may reasonably request to assist the Director in carrying out this chapter.
(Pub. L. 104–4, § 5, Mar. 22, 1995, 109 Stat. 50.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.



SUBCHAPTER I—LEGISLATIVE ACCOUNTABILITY AND REFORM
§ 1511. Cost of regulations(a) Sense of CongressIt is the sense of the Congress that Federal agencies should review and evaluate planned regulations to ensure that the cost estimates provided by the Congressional Budget Office will be carefully considered as regulations are promulgated.


(b) Statement of costAt the request of a committee chairman or ranking minority member, the Director shall, to the extent practicable, prepare a comparison between—(1) an estimate by the relevant agency, prepared under section 1532 of this title, of the costs of regulations implementing an Act containing a Federal mandate; and

(2) the cost estimate prepared by the Congressional Budget Office for such Act when it was enacted by the Congress.


(c) Cooperation of Office of Management and BudgetAt the request of the Director of the Congressional Budget Office, the Director of the Office of Management and Budget shall provide data and cost estimates for regulations implementing an Act containing a Federal mandate covered by part B of title IV of the Congressional Budget and Impoundment Control Act of 1974 [2 U.S.C. 658 et seq.].


(Pub. L. 104–4, title I, § 103, Mar. 22, 1995, 109 Stat. 62.)

Editorial Notes

References in TextThe Congressional Budget and Impoundment Control Act of 1974, referred to in subsec. (c), is Pub. L. 93–344, July 12, 1974, 88 Stat. 297, as amended. Part B of title IV of the Act is classified generally to part B (§ 658 et seq.) of subchapter II of chapter 17A of this title. For complete classification of this Act to the Code, see Short Title note set out under section 621 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–4, title I, § 110, Mar. 22, 1995, 109 Stat. 64, provided that: “This title [enacting this subchapter and sections 658 to 658g of this title and amending sections 602, 632, and 653 of this title] shall take effect on January 1, 1996 or on the date 90 days after appropriations are made available as authorized under section 109 [2 U.S.C. 1516], whichever is earlier and shall apply to legislation considered on and after such date.”




§ 1512. Consideration for Federal funding
Nothing in this chapter shall preclude a State, local, or tribal government that already complies with all or part of the Federal intergovernmental mandates included in the bill, joint resolution, amendment, motion, or conference report from consideration for Federal funding under section 658d(a)(2) of this title for the cost of the mandate, including the costs the State, local, or tribal government is currently paying and any additional costs necessary to meet the mandate.
(Pub. L. 104–4, title I, § 105, Mar. 22, 1995, 109 Stat. 62.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 1513. Impact on local governments(a) FindingsThe Senate finds that—(1) the Congress should be concerned about shifting costs from Federal to State and local authorities and should be equally concerned about the growing tendency of States to shift costs to local governments;

(2) cost shifting from States to local governments has, in many instances, forced local governments to raise property taxes or curtail sometimes essential services; and

(3) increases in local property taxes and cuts in essential services threaten the ability of many citizens to attain and maintain the American dream of owning a home in a safe, secure community.


(b) Sense of SenateIt is the sense of the Senate that—(1) the Federal Government should not shift certain costs to the State, and States should end the practice of shifting costs to local governments, which forces many local governments to increase property taxes;

(2) States should end the imposition, in the absence of full consideration by their legislatures, of State issued mandates on local governments without adequate State funding, in a manner that may displace other essential government priorities; and

(3) one primary objective of this chapter and other efforts to change the relationship among Federal, State, and local governments should be to reduce taxes and spending at all levels and to end the practice of shifting costs from one level of government to another with little or no benefit to taxpayers.


(Pub. L. 104–4, title I, § 106, Mar. 22, 1995, 109 Stat. 63.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(3), was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 1514. Enforcement in House of Representatives(a) Omitted

(b) Committee on Rules reports on waived points of orderThe Committee on Rules shall include in the report required by clause 1(d) 11 See References in Text note below. of rule XI (relating to its activities during the Congress) of the Rules of the House of Representatives a separate item identifying all waivers of points of order relating to Federal mandates, listed by bill or joint resolution number and the subject matter of that measure.


(Pub. L. 104–4, title I, § 107, Mar. 22, 1995, 109 Stat. 63.)

Editorial Notes

References in TextClause 1(d) of Rule XI of the Rules of the House of Representatives, referred to in subsec. (b), was amended generally by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Codification
Section is comprised of section 107 of Pub. L. 104–4. Subsec. (a) of section 107 of Pub. L. 104–4 amended the Rules of the House of Representatives, which are not classified to the Code.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 1515. Exercise of rulemaking powers
The provisions of sections 658 to 658g and 1514 of this title are enacted by Congress—(1) as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they shall be considered as part of the rules of such House, respectively, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of each House.

(Pub. L. 104–4, title I, § 108, Mar. 22, 1995, 109 Stat. 63.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under section 1516 of this title, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.



§ 1516. Authorization of appropriations
There are authorized to be appropriated to the Congressional Budget Office $4,500,000 for each of the fiscal years 1996, 1997, 1998, 1999, 2000, 2001, and 2002 to carry out the provisions of this subchapter.
(Pub. L. 104–4, title I, § 109, Mar. 22, 1995, 109 Stat. 64.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 50, which enacted this subchapter and sections 658 to 658g of this title, amended sections 602, 632, and 653 of this title, and enacted provisions set out as a note under section 1511 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, or on the date 90 days after appropriations are made available as authorized under this section, whichever is earlier, and applicable to legislation considered on and after such date, see section 110 of Pub. L. 104–4, set out as a note under section 1511 of this title.




SUBCHAPTER II—REGULATORY ACCOUNTABILITY AND REFORM
§ 1531. Regulatory process
Each agency shall, unless otherwise prohibited by law, assess the effects of Federal regulatory actions on State, local, and tribal governments, and the private sector (other than to the extent that such regulations incorporate requirements specifically set forth in law).
(Pub. L. 104–4, title II, § 201, Mar. 22, 1995, 109 Stat. 64.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–4, title II, § 209, Mar. 22, 1995, 109 Stat. 67, provided that: “This title [enacting this subchapter] and the amendments made by this title shall take effect on the date of the enactment of this Act [Mar. 22, 1995].”


Executive Documents
Regulatory Planning and ReviewFor provisions stating regulatory philosophy and principles and setting forth regulatory organization, procedures, and guidelines for centralized review of new and existing regulations to make the regulatory process more efficient, see Ex. Ord. No. 12866, Sept. 30, 1993, 58 F.R. 51735, set out as a note under section 601 of Title 5, Government Organization and Employees.



§ 1532. Statements to accompany significant regulatory actions(a) In generalUnless otherwise prohibited by law, before promulgating any general notice of proposed rulemaking that is likely to result in promulgation of any rule that includes any Federal mandate that may result in the expenditure by State, local, and tribal governments, in the aggregate, or by the private sector, of $100,000,000 or more (adjusted annually for inflation) in any 1 year, and before promulgating any final rule for which a general notice of proposed rulemaking was published, the agency shall prepare a written statement containing—(1) an identification of the provision of Federal law under which the rule is being promulgated;

(2) a qualitative and quantitative assessment of the anticipated costs and benefits of the Federal mandate, including the costs and benefits to State, local, and tribal governments or the private sector, as well as the effect of the Federal mandate on health, safety, and the natural environment and such an assessment shall include—(A) an analysis of the extent to which such costs to State, local, and tribal governments may be paid with Federal financial assistance (or otherwise paid for by the Federal Government); and

(B) the extent to which there are available Federal resources to carry out the intergovernmental mandate;


(3) estimates by the agency, if and to the extent that the agency determines that accurate estimates are reasonably feasible, of—(A) the future compliance costs of the Federal mandate; and

(B) any disproportionate budgetary effects of the Federal mandate upon any particular regions of the nation or particular State, local, or tribal governments, urban or rural or other types of communities, or particular segments of the private sector;


(4) estimates by the agency of the effect on the national economy, such as the effect on productivity, economic growth, full employment, creation of productive jobs, and international competitiveness of United States goods and services, if and to the extent that the agency in its sole discretion determines that accurate estimates are reasonably feasible and that such effect is relevant and material; and

(5)(A) a description of the extent of the agency’s prior consultation with elected representatives (under section 1534 of this title) of the affected State, local, and tribal governments;

(B) a summary of the comments and concerns that were presented by State, local, or tribal governments either orally or in writing to the agency; and

(C) a summary of the agency’s evaluation of those comments and concerns.



(b) PromulgationIn promulgating a general notice of proposed rulemaking or a final rule for which a statement under subsection (a) is required, the agency shall include in the promulgation a summary of the information contained in the statement.


(c) Preparation in conjunction with other statementAny agency may prepare any statement required under subsection (a) in conjunction with or as a part of any other statement or analysis, provided that the statement or analysis satisfies the provisions of subsection (a).


(Pub. L. 104–4, title II, § 202, Mar. 22, 1995, 109 Stat. 64.)

§ 1533. Small government agency plan(a) Effects on small governmentsBefore establishing any regulatory requirements that might significantly or uniquely affect small governments, agencies shall have developed a plan under which the agency shall—(1) provide notice of the requirements to potentially affected small governments, if any;

(2) enable officials of affected small governments to provide meaningful and timely input in the development of regulatory proposals containing significant Federal intergovernmental mandates; and

(3) inform, educate, and advise small governments on compliance with the requirements.


(b) Authorization of appropriationsThere are authorized to be appropriated to each agency to carry out the provisions of this section and for no other purpose, such sums as are necessary.


(Pub. L. 104–4, title II, § 203, Mar. 22, 1995, 109 Stat. 65.)

§ 1534. State, local, and tribal government input(a) In generalEach agency shall, to the extent permitted in law, develop an effective process to permit elected officers of State, local, and tribal governments (or their designated employees with authority to act on their behalf) to provide meaningful and timely input in the development of regulatory proposals containing significant Federal intergovernmental mandates.


(b) Meetings between State, local, tribal and Federal officersThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to actions in support of intergovernmental communications where—(1) meetings are held exclusively between Federal officials and elected officers of State, local, and tribal governments (or their designated employees with authority to act on their behalf) acting in their official capacities; and

(2) such meetings are solely for the purposes of exchanging views, information, or advice relating to the management or implementation of Federal programs established pursuant to public law that explicitly or inherently share intergovernmental responsibilities or administration.


(c) Implementing guidelinesNo later than 6 months after March 22, 1995, the President shall issue guidelines and instructions to Federal agencies for appropriate implementation of subsections (a) and (b) consistent with applicable laws and regulations.


(Pub. L. 104–4, title II, § 204, Mar. 22, 1995, 109 Stat. 65.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (b), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Executive Documents

Delegation of Authority To Issue Guidelines and Instructions
Memorandum of President of the United States, Aug. 25, 1995, 60 F.R. 45039, provided:
Memorandum for the Director of the Office of Management and Budget
By the authority vested in me as President by the Constitution and laws of the United States, including section 204(c) of the Unfunded Mandates Reform Act of 1995 (Public Law 104–4) [2 U.S.C. 1534(c)] and section 301 of title 3 of the United States Code, I hereby delegate to the Director of the Office of Management and Budget the authority vested in the President to issue the guidelines and instructions to Federal agencies required by section 204(c) of that Act.
You are authorized and directed to publish this memorandum in the Federal Register.

William J. Clinton.




§ 1535. Least burdensome option or explanation required(a) In generalExcept as provided in subsection (b), before promulgating any rule for which a written statement is required under section 1532 of this title, the agency shall identify and consider a reasonable number of regulatory alternatives and from those alternatives select the least costly, most cost-effective or least burdensome alternative that achieves the objectives of the rule, for—(1) State, local, and tribal governments, in the case of a rule containing a Federal intergovernmental mandate; and

(2) the private sector, in the case of a rule containing a Federal private sector mandate.


(b) ExceptionThe provisions of subsection (a) shall apply unless—(1) the head of the affected agency publishes with the final rule an explanation of why the least costly, most cost-effective or least burdensome method of achieving the objectives of the rule was not adopted; or

(2) the provisions are inconsistent with law.


(c) OMB certificationNo later than 1 year after March 22, 1995, the Director of the Office of Management and Budget shall certify to Congress, with a written explanation, agency compliance with this section and include in that certification agencies and rulemakings that fail to adequately comply with this section.


(Pub. L. 104–4, title II, § 205, Mar. 22, 1995, 109 Stat. 66.)

§ 1536. Assistance to Congressional Budget Office
The Director of the Office of Management and Budget shall—(1) collect from agencies the statements prepared under section 1532 of this title; and

(2) periodically forward copies of such statements to the Director of the Congressional Budget Office on a reasonably timely basis after promulgation of the general notice of proposed rulemaking or of the final rule for which the statement was prepared.

(Pub. L. 104–4, title II, § 206, Mar. 22, 1995, 109 Stat. 66.)

§ 1537. Pilot program on small government flexibility(a) In generalThe Director of the Office of Management and Budget, in consultation with Federal agencies, shall establish pilot programs in at least 2 agencies to test innovative, and more flexible regulatory approaches that—(1) reduce reporting and compliance burdens on small governments; and

(2) meet overall statutory goals and objectives.


(b) Program focusThe pilot programs shall focus on rules in effect or proposed rules, or a combination thereof.


(Pub. L. 104–4, title II, § 207, Mar. 22, 1995, 109 Stat. 67.)

§ 1538. Annual statements to Congress on agency compliance
No later than 1 year after March 22, 1995, and annually thereafter, the Director of the Office of Management and Budget shall submit to the Congress, including the Committee on Governmental Affairs of the Senate and the Committee on Government Reform and Oversight of the House of Representatives, a written report detailing compliance by each agency during the preceding reporting period with the requirements of this subchapter.
(Pub. L. 104–4, title II, § 208, Mar. 22, 1995, 109 Stat. 67.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.




SUBCHAPTER III—REVIEW OF FEDERAL MANDATES
§ 1551. Baseline study of costs and benefits(a) In generalNo later than 18 months after March 22, 1995, the Advisory Commission on Intergovernmental Relations (hereafter in this subchapter referred to as the “Advisory Commission”), in consultation with the Director, shall complete a study to examine the measurement and definition issues involved in calculating the total costs and benefits to State, local, and tribal governments of compliance with Federal law.


(b) ConsiderationsThe study required by this section shall consider—(1) the feasibility of measuring indirect costs and benefits as well as direct costs and benefits of the Federal, State, local, and tribal relationship; and

(2) how to measure both the direct and indirect benefits of Federal financial assistance and tax benefits to State, local, and tribal governments.


(Pub. L. 104–4, title III, § 301, Mar. 22, 1995, 109 Stat. 67.)

§ 1552. Report on Federal mandates by Advisory Commission on Intergovernmental Relations(a) In generalThe Advisory Commission on Intergovernmental Relations shall in accordance with this section—(1) investigate and review the role of Federal mandates in intergovernmental relations and their impact on State, local, tribal, and Federal government objectives and responsibilities, and their impact on the competitive balance between State, local, and tribal governments, and the private sector and consider views of and the impact on working men and women on those same matters;

(2) investigate and review the role of unfunded State mandates imposed on local governments;

(3) make recommendations to the President and the Congress regarding—(A) allowing flexibility for State, local, and tribal governments in complying with specific Federal mandates for which terms of compliance are unnecessarily rigid or complex;

(B) reconciling any 2 or more Federal mandates which impose contradictory or inconsistent requirements;

(C) terminating Federal mandates which are duplicative, obsolete, or lacking in practical utility;

(D) suspending, on a temporary basis, Federal mandates which are not vital to public health and safety and which compound the fiscal difficulties of State, local, and tribal governments, including recommendations for triggering such suspension;

(E) consolidating or simplifying Federal mandates, or the planning or reporting requirements of such mandates, in order to reduce duplication and facilitate compliance by State, local, and tribal governments with those mandates;

(F) establishing common Federal definitions or standards to be used by State, local, and tribal governments in complying with Federal mandates that use different definitions or standards for the same terms or principles; and

(G)(i) the mitigation of negative impacts on the private sector that may result from relieving State, local, and tribal governments from Federal mandates (if and to the extent that such negative impacts exist on the private sector); and

(ii) the feasibility of applying relief from Federal mandates in the same manner and to the same extent to private sector entities as such relief is applied to State, local, and tribal governments; and



(4) identify and consider in each recommendation made under paragraph (3), to the extent practicable—(A) the specific Federal mandates to which the recommendation applies, including requirements of the departments, agencies, and other entities of the Federal Government that State, local, and tribal governments utilize metric systems of measurement; and

(B) any negative impact on the private sector that may result from implementation of the recommendation.



(b) Criteria(1) In generalThe Commission shall establish criteria for making recommendations under subsection (a).


(2) Issuance of proposed criteriaThe Commission shall issue proposed criteria under this subsection no later than 60 days after March 22, 1995, and thereafter provide a period of 30 days for submission by the public of comments on the proposed criteria.


(3) Final criteriaNo later than 45 days after the date of issuance of proposed criteria, the Commission shall—(A) consider comments on the proposed criteria received under paragraph (2);

(B) adopt and incorporate in final criteria any recommendations submitted in those comments that the Commission determines will aid the Commission in carrying out its duties under this section; and

(C) issue final criteria under this subsection.



(c) Preliminary report(1) In generalNo later than 9 months after March 22, 1995, the Commission shall—(A) prepare and publish a preliminary report on its activities under this subchapter, including preliminary recommendations pursuant to subsection (a);

(B) publish in the Federal Register a notice of availability of the preliminary report; and

(C) provide copies of the preliminary report to the public upon request.


(2) Public hearingsThe Commission shall hold public hearings on the preliminary recommendations contained in the preliminary report of the Commission under this subsection.



(d) Final reportNo later than 3 months after the date of the publication of the preliminary report under subsection (c), the Commission shall submit to the Congress, including the Committee on Government Reform and Oversight of the House of Representatives, the Committee on Governmental Affairs of the Senate, the Committee on the Budget of the Senate, and the Committee on the Budget of the House of Representatives, and to the President a final report on the findings, conclusions, and recommendations of the Commission under this section.


(e) Priority to mandates that are subject of judicial proceedingsIn carrying out this section, the Advisory Commission shall give the highest priority to immediately investigating, reviewing, and making recommendations regarding Federal mandates that are the subject of judicial proceedings between the United States and a State, local, or tribal government.


(f) “State mandate” definedFor purposes of this section the term “State mandate” means any provision in a State statute or regulation that imposes an enforceable duty on local governments, the private sector, or individuals, including a condition of State assistance or a duty arising from participation in a voluntary State program.


(Pub. L. 104–4, title III, § 302, Mar. 22, 1995, 109 Stat. 67.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 1553. Special authorities of Advisory Commission(a) Experts and consultantsFor purposes of carrying out this subchapter, the Advisory Commission may procure temporary and intermittent services of experts or consultants under section 3109(b) of title 5.


(b) Detail of staff of Federal agenciesUpon request of the Executive Director of the Advisory Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Advisory Commission to assist it in carrying out this subchapter.


(c) Administrative support servicesUpon the request of the Advisory Commission, the Administrator of General Services shall provide to the Advisory Commission, on a reimbursable basis, the administrative support services necessary for the Advisory Commission to carry out its duties under this subchapter.


(d) Contract authorityThe Advisory Commission may, subject to appropriations, contract with and compensate government and private persons (including agencies) for property and services used to carry out its duties under this subchapter.


(Pub. L. 104–4, title III, § 303, Mar. 22, 1995, 109 Stat. 69.)

§ 1554. Annual report to Congress regarding Federal court rulings
No later than 4 months after March 22, 1995, and no later than March 15 of each year thereafter, the Advisory Commission on Intergovernmental Relations shall submit to the Congress, including the Committee on Government Reform and Oversight of the House of Representatives and the Committee on Governmental Affairs of the Senate, and to the President a report describing any Federal court case to which a State, local, or tribal government was a party in the preceding calendar year that required such State, local, or tribal government to undertake responsibilities or activities, beyond those such government would otherwise have undertaken, to comply with Federal statutes and regulations.
(Pub. L. 104–4, title III, § 304, Mar. 22, 1995, 109 Stat. 70.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 1555. “Federal mandate” defined
Notwithstanding section 1502 of this title, for purposes of this subchapter the term “Federal mandate” means any provision in statute or regulation or any Federal court ruling that imposes an enforceable duty upon State, local, or tribal governments including a condition of Federal assistance or a duty arising from participation in a voluntary Federal program.
(Pub. L. 104–4, title III, § 305, Mar. 22, 1995, 109 Stat. 70.)

§ 1556. Authorization of appropriations
There are authorized to be appropriated to the Advisory Commission to carry out section 1551 of this title and section 1552 of this title, $500,000 for each of fiscal years 1995 and 1996.
(Pub. L. 104–4, title III, § 306, Mar. 22, 1995, 109 Stat. 70.)


SUBCHAPTER IV—JUDICIAL REVIEW
§ 1571. Judicial review(a) Agency statements on significant regulatory actions(1) In generalCompliance or noncompliance by any agency with the provisions of sections 1532 and 1533(a)(1) and (2) of this title shall be subject to judicial review only in accordance with this section.


(2) Limited review of agency compliance or noncompliance(A) Agency compliance or noncompliance with the provisions of sections 1532 and 1533(a)(1) and (2) of this title shall be subject to judicial review only under section 706(1) of title 5, and only as provided under subparagraph (B).

(B) If an agency fails to prepare the written statement (including the preparation of the estimates, analyses, statements, or descriptions) under section 1532 of this title or the written plan under section 1533(a)(1) and (2) of this title, a court may compel the agency to prepare such written statement.


(3) Review of agency rulesIn any judicial review under any other Federal law of an agency rule for which a written statement or plan is required under sections 1532 and 1533(a)(1) and (2) of this title, the inadequacy or failure to prepare such statement (including the inadequacy or failure to prepare any estimate, analysis, statement or description) or written plan shall not be used as a basis for staying, enjoining, invalidating or otherwise affecting such agency rule.


(4) Certain information as part of recordAny information generated under sections 1532 and 1533(a)(1) and (2) of this title that is part of the rulemaking record for judicial review under the provisions of any other Federal law may be considered as part of the record for judicial review conducted under such other provisions of Federal law.


(5) Application of other Federal lawFor any petition under paragraph (2) the provisions of such other Federal law shall control all other matters, such as exhaustion of administrative remedies, the time for and manner of seeking review and venue, except that if such other Federal law does not provide a limitation on the time for filing a petition for judicial review that is less than 180 days, such limitation shall be 180 days after a final rule is promulgated by the appropriate agency.


(6) Effective dateThis subsection shall take effect on October 1, 1995, and shall apply only to any agency rule for which a general notice of proposed rulemaking is promulgated on or after such date.



(b) Judicial review and rule of constructionExcept as provided in subsection (a)—(1) any estimate, analysis, statement, description or report prepared under this chapter, and any compliance or noncompliance with the provisions of this chapter, and any determination concerning the applicability of the provisions of this chapter shall not be subject to judicial review; and

(2) no provision of this chapter shall be construed to create any right or benefit, substantive or procedural, enforceable by any person in any administrative or judicial action.


(Pub. L. 104–4, title IV, § 401, Mar. 22, 1995, 109 Stat. 70.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 104–4, Mar. 22, 1995, 109 Stat. 48, known as the Unfunded Mandates Reform Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1501 of this title and Tables.





CHAPTER 26—DISCLOSURE OF LOBBYING ACTIVITIES



Sec.


1601.Findings.


1602.Definitions.


1603.Registration of lobbyists.


1604.Reports by registered lobbyists.


1605.Disclosure and enforcement.


1606.Penalties.


1607.Rules of construction.


1608.Severability.


1609.Identification of clients and covered officials.


1610.Estimates based on tax reporting system.


1611.Exempt organizations.


1612.Sense of Senate that lobbying expenses should remain nondeductible.


1613.Prohibition on provision of gifts or travel by registered lobbyists to Members of Congress and to congressional employees.


1614.Annual audits and reports by Comptroller General.



§ 1601. Findings
The Congress finds that—(1) responsible representative Government requires public awareness of the efforts of paid lobbyists to influence the public decisionmaking process in both the legislative and executive branches of the Federal Government;

(2) existing lobbying disclosure statutes have been ineffective because of unclear statutory language, weak administrative and enforcement provisions, and an absence of clear guidance as to who is required to register and what they are required to disclose; and

(3) the effective public disclosure of the identity and extent of the efforts of paid lobbyists to influence Federal officials in the conduct of Government actions will increase public confidence in the integrity of Government.

(Pub. L. 104–65, § 2, Dec. 19, 1995, 109 Stat. 691.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–65, § 24, Dec. 19, 1995, 109 Stat. 705, provided that:
“(a) Except as otherwise provided in this section, this Act [see Short Title note below] and the amendments made by this Act shall take effect on January 1, 1996.

“(b) The repeals and amendments made under sections 9, 10, 11, and 12 [amending section 4804 of Title 15, Commerce and Trade, section 219 of Title 18, Crimes and Criminal Procedure, sections 611, 613, 614, 616, 618, and 4002 of Title 22, Foreign Relations and Intercourse, section 1352 of Title 31, Money and Finance, and section 1490p of Title 42, The Public Health and Welfare, repealing sections 261 to 270 of this title and section 3537b of Title 42, and repealing provisions set out as a note under section 261 of this title] shall take effect as provided under subsection (a), except that such repeals and amendments—“(1) shall not affect any proceeding or suit commenced before the effective date under subsection (a), and in all such proceedings or suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted; and

“(2) shall not affect the requirements of Federal agencies to compile, publish, and retain information filed or received before the effective date of such repeals and amendments.”





Short Title of 2019 AmendmentPub. L. 115–418, § 1, Jan. 3, 2019, 132 Stat. 5440, provided that: “This Act [amending sections 1603 and 1604 of this title] may be cited as the ‘Justice Against Corruption on K Street Act of 2018’ or the ‘JACK Act’.”


Short Title of 2007 AmendmentPub. L. 110–81, § 1(a), Sept. 14, 2007, 121 Stat. 735, provided that: “This Act [see Tables for classification] may be cited as the ‘Honest Leadership and Open Government Act of 2007’.”


Short Title of 1998 AmendmentPub. L. 105–166, § 1(a), Apr. 6, 1998, 112 Stat. 38, provided that: “This Act [amending sections 1602, 1604, and 1610 of this title and section 613 of Title 22, Foreign Relations and Intercourse] may be cited as the ‘Lobbying Disclosure Technical Amendments Act of 1998’.”


Short TitlePub. L. 104–65, § 1, Dec. 19, 1995, 109 Stat. 691, provided that: “This Act [enacting this chapter, amending sections 3304 of Title 5, Government Organization and Employees, section 102 of Pub. L. 95–521, set out in the Appendix to Title 5, section 4804 of Title 15, Commerce and Trade, sections 207 and 219 of Title 18, Crimes and Criminal Procedure, section 2171 of Title 19, Customs Duties, sections 611, 613, 614, 616, 618, 621, and 4002 of Title 22, Foreign Relations and Intercourse, section 1352 of Title 31, Money and Finance, and section 1490p of Title 42, The Public Health and Welfare, repealing sections 261 to 270 of this title and section 3537b of Title 42, enacting provisions set out as notes under this section, section 3304 of Title 5, section 102 of Pub. L. 95–521, set out in the Appendix to Title 5, and section 207 of Title 18, and repealing provisions set out as a note under section 261 of this title] may be cited as the ‘Lobbying Disclosure Act of 1995’.”


Construction of 2007 AmendmentPub. L. 110–81, title VII, § 703, Sept. 14, 2007, 121 Stat. 776, provided that: “Nothing in this Act [see Tables for classification] or the amendments made by this Act shall be construed to prohibit any expressive conduct protected from legal prohibition by, or any activities protected by the free speech, free exercise, or free association clauses of, the First Amendment to the Constitution.”




§ 1602. Definitions
As used in this chapter:(1) AgencyThe term “agency” has the meaning given that term in section 551(1) of title 5.


(2) ClientThe term “client” means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf is both a client and an employer of such employees. In the case of a coalition or association that employs or retains other persons to conduct lobbying activities, the client is the coalition or association and not its individual members.


(3) Covered executive branch officialThe term “covered executive branch official” means—(A) the President;

(B) the Vice President;

(C) any officer or employee, or any other individual functioning in the capacity of such an officer or employee, in the Executive Office of the President;

(D) any officer or employee serving in a position in level I, II, III, IV, or V of the Executive Schedule, as designated by statute or Executive order;

(E) any member of the uniformed services whose pay grade is at or above O–7 under section 201 of title 37; and

(F) any officer or employee serving in a position of a confidential, policy-determining, policy-making, or policy-advocating character described in section 7511(b)(2)(B) of title 5.


(4) Covered legislative branch officialThe term “covered legislative branch official” means—(A) a Member of Congress;

(B) an elected officer of either House of Congress;

(C) any employee of, or any other individual functioning in the capacity of an employee of—(i) a Member of Congress;

(ii) a committee of either House of Congress;

(iii) the leadership staff of the House of Representatives or the leadership staff of the Senate;

(iv) a joint committee of Congress; and

(v) a working group or caucus organized to provide legislative services or other assistance to Members of Congress; and


(D) any other legislative branch employee serving in a position described under section 109(13) of the Ethics in Government Act of 1978 (5 U.S.C. App.).


(5) EmployeeThe term “employee” means any individual who is an officer, employee, partner, director, or proprietor of a person or entity, but does not include—(A) independent contractors; or

(B) volunteers who receive no financial or other compensation from the person or entity for their services.


(6) Foreign entityThe term “foreign entity” means a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)).


(7) Lobbying activitiesThe term “lobbying activities” means lobbying contacts and efforts in support of such contacts, including preparation and planning activities, research and other background work that is intended, at the time it is performed, for use in contacts, and coordination with the lobbying activities of others.


(8) Lobbying contact(A) DefinitionThe term “lobbying contact” means any oral or written communication (including an electronic communication) to a covered executive branch official or a covered legislative branch official that is made on behalf of a client with regard to—(i) the formulation, modification, or adoption of Federal legislation (including legislative proposals);

(ii) the formulation, modification, or adoption of a Federal rule, regulation, Executive order, or any other program, policy, or position of the United States Government;

(iii) the administration or execution of a Federal program or policy (including the negotiation, award, or administration of a Federal contract, grant, loan, permit, or license); or

(iv) the nomination or confirmation of a person for a position subject to confirmation by the Senate.


(B) ExceptionsThe term “lobbying contact” does not include a communication that is—(i) made by a public official acting in the public official’s official capacity;

(ii) made by a representative of a media organization if the purpose of the communication is gathering and disseminating news and information to the public;

(iii) made in a speech, article, publication or other material that is distributed and made available to the public, or through radio, television, cable television, or other medium of mass communication;

(iv) made on behalf of a government of a foreign country or a foreign political party and disclosed under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.);

(v) a request for a meeting, a request for the status of an action, or any other similar administrative request, if the request does not include an attempt to influence a covered executive branch official or a covered legislative branch official;

(vi) made in the course of participation in an advisory committee subject to the Federal Advisory Committee Act;

(vii) testimony given before a committee, subcommittee, or task force of the Congress, or submitted for inclusion in the public record of a hearing conducted by such committee, subcommittee, or task force;

(viii) information provided in writing in response to an oral or written request by a covered executive branch official or a covered legislative branch official for specific information;

(ix) required by subpoena, civil investigative demand, or otherwise compelled by statute, regulation, or other action of the Congress or an agency, including any communication compelled by a Federal contract, grant, loan, permit, or license;

(x) made in response to a notice in the Federal Register, Commerce Business Daily, or other similar publication soliciting communications from the public and directed to the agency official specifically designated in the notice to receive such communications;

(xi) not possible to report without disclosing information, the unauthorized disclosure of which is prohibited by law;

(xii) made to an official in an agency with regard to—(I) a judicial proceeding or a criminal or civil law enforcement inquiry, investigation, or proceeding; or

(II) a filing or proceeding that the Government is specifically required by statute or regulation to maintain or conduct on a confidential basis,


 if that agency is charged with responsibility for such proceeding, inquiry, investigation, or filing;
(xiii) made in compliance with written agency procedures regarding an adjudication conducted by the agency under section 554 of title 5 or substantially similar provisions;

(xiv) a written comment filed in the course of a public proceeding or any other communication that is made on the record in a public proceeding;

(xv) a petition for agency action made in writing and required to be a matter of public record pursuant to established agency procedures;

(xvi) made on behalf of an individual with regard to that individual’s benefits, employment, or other personal matters involving only that individual, except that this clause does not apply to any communication with—(I) a covered executive branch official, or

(II) a covered legislative branch official (other than the individual’s elected Members of Congress or employees who work under such Members’ direct supervision),


 with respect to the formulation, modification, or adoption of private legislation for the relief of that individual;
(xvii) a disclosure by an individual that is protected under the amendments made by the Whistleblower Protection Act of 1989, under the Inspector General Act of 1978, or under another provision of law;

(xviii) made by—(I) a church, its integrated auxiliary, or a convention or association of churches that is exempt from filing a Federal income tax return under paragraph 2(A)(i) of section 6033(a) of title 26, or

(II) a religious order that is exempt from filing a Federal income tax return under paragraph (2)(A)(iii) of such section 6033(a); and


(xix) between—(I) officials of a self-regulatory organization (as defined in section 3(a)(26) of the Securities Exchange Act [15 U.S.C. 78c(a)(26)]) that is registered with or established by the Securities and Exchange Commission as required by that Act [15 U.S.C. 78a et seq.] or a similar organization that is designated by or registered with the Commodities Future Trading Commission as provided under the Commodity Exchange Act [7 U.S.C. 1 et seq.]; and

(II) the Securities and Exchange Commission or the Commodities Future Trading Commission, respectively;


 relating to the regulatory responsibilities of such organization under that Act.


(9) Lobbying firmThe term “lobbying firm” means a person or entity that has 1 or more employees who are lobbyists on behalf of a client other than that person or entity. The term also includes a self-employed individual who is a lobbyist.


(10) LobbyistThe term “lobbyist” means any individual who is employed or retained by a client for financial or other compensation for services that include more than one lobbying contact, other than an individual whose lobbying activities constitute less than 20 percent of the time engaged in the services provided by such individual to that client over a 3-month period.


(11) Media organizationThe term “media organization” means a person or entity engaged in disseminating information to the general public through a newspaper, magazine, other publication, radio, television, cable television, or other medium of mass communication.


(12) Member of CongressThe term “Member of Congress” means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.


(13) OrganizationThe term “organization” means a person or entity other than an individual.


(14) Person or entityThe term “person or entity” means any individual, corporation, company, foundation, association, labor organization, firm, partnership, society, joint stock company, group of organizations, or State or local government.


(15) Public officialThe term “public official” means any elected official, appointed official, or employee of—(A) a Federal, State, or local unit of government in the United States other than—(i) a college or university;

(ii) a government-sponsored enterprise (as defined in section 622(8) of this title);

(iii) a public utility that provides gas, electricity, water, or communications;

(iv) a guaranty agency (as defined in section 1085(j) of title 20), including any affiliate of such an agency; or

(v) an agency of any State functioning as a student loan secondary market pursuant to section 1085(d)(1)(F) of title 20;


(B) a Government corporation (as defined in section 9101 of title 31);

(C) an organization of State or local elected or appointed officials other than officials of an entity described in clause (i), (ii), (iii), (iv), or (v) of subparagraph (A);

(D) an Indian tribe (as defined in section 5304(e) of title 25; 11 So in original. A closing parenthesis probably should precede the semicolon.

(E) a national or State political party or any organizational unit thereof; or

(F) a national, regional, or local unit of any foreign government, or a group of governments acting together as an international organization.


(16) StateThe term “State” means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.


(Pub. L. 104–65, § 3, Dec. 19, 1995, 109 Stat. 691; Pub. L. 105–166, §§ 2, 3, Apr. 6, 1998, 112 Stat. 38; Pub. L. 110–81, title II, § 201(b)(1), Sept. 14, 2007, 121 Stat. 742.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
Levels I, II, III, IV, and V of the Executive Schedule, referred to in par. (3)(D), are set out in sections 5312, 5313, 5314, 5315, and 5316, respectively, of Title 5, Government Organization and Employees.
Section 109(13) of the Ethics in Government Act of 1978, referred to in par. (4)(D), is section 109(13) of Pub. L. 95–521, which is set out in the Appendix to Title 5.
The Foreign Agents Registration Act of 1938, referred to in par. (8)(B)(iv), is act June 8, 1938, ch. 327, 52 Stat. 631, which is classified generally to subchapter II (§ 611 et seq.) of chapter 11 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 611 of Title 22 and Tables.
The Federal Advisory Committee Act, referred to in par. (8)(B)(vi), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.
The Whistleblower Protection Act of 1989, referred to in par. (8)(B)(xvii), is Pub. L. 101–12, Apr. 10, 1989, 103 Stat. 16, which enacted subchapters II [5 U.S.C. 1211 et seq.] and III [5 U.S.C. 1221 et seq.] of chapter 12 and section 3352 of Title 5, Government Organization and Employees, amended sections 1201 to 1206, 1209, 1211, 2302, 2303, 3393, 7502, 7512, 7521, 7542, 7701, and 7703 of Title 5 and section 4139 of Title 22, Foreign Relations and Intercourse, repealed sections 1207 and 1208 of Title 5, and enacted provisions set out as notes under sections 1201, 1211, and 5509 of Title 5. For complete classification of this Act to the Code, see Short Title of 1989 Amendment note set out under section 1201 of Title 5 and Tables.
The Inspector General Act of 1978, referred to in par. (8)(B)(xvii), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5.
The Securities Exchange Act, referred to in par. (8)(B)(xix), probably means the Securities Exchange Act of 1934, act June 6, 1934, ch. 404, 48 Stat. 881, which is classified principally to chapter 2B (§ 78a et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see section 78a of Title 15 and Tables.
The Commodity Exchange Act, referred to in par. (8)(B)(xix), is act Sept. 21, 1922, ch. 369, 42 Stat. 998, which is classified generally to chapter 1 (§ 1 et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see section 1 of Title 7 and Tables.

Amendments2007—Par. (10). Pub. L. 110–81 substituted “3-month period” for “six month period”.
1998—Par. (3)(F). Pub. L. 105–166, § 2, substituted “7511(b)(2)(B)” for “7511(b)(2)”.
Par. (8)(B)(ix). Pub. L. 105–166, § 3(a), inserted before semicolon at end “, including any communication compelled by a Federal contract, grant, loan, permit, or license”.
Par. (15)(F). Pub. L. 105–166, § 3(b), inserted before period at end “, or a group of governments acting together as an international organization”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentExcept as otherwise provided, amendment by Pub. L. 110–81 applicable with respect to registrations under the Lobbying Disclosure Act of 1995 (this chapter) having an effective date of Jan. 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after Jan. 1, 2008, see section 215 of Pub. L. 110–81, set out as a note under section 30104 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1603. Registration of lobbyists(a) Registration(1) General ruleNo later than 45 days after a lobbyist first makes a lobbying contact or is employed or retained to make a lobbying contact, whichever is earlier, or on the first business day after such 45th day if the 45th day is not a business day, such lobbyist (or, as provided under paragraph (2), the organization employing such lobbyist), shall register with the Secretary of the Senate and the Clerk of the House of Representatives.


(2) Employer filingAny organization that has 1 or more employees who are lobbyists shall file a single registration under this section on behalf of such employees for each client on whose behalf the employees act as lobbyists.


(3) Exemption(A) General ruleNotwithstanding paragraphs (1) and (2), a person or entity whose—(i) total income for matters related to lobbying activities on behalf of a particular client (in the case of a lobbying firm) does not exceed and is not expected to exceed $2,500; or

(ii) total expenses in connection with lobbying activities (in the case of an organization whose employees engage in lobbying activities on its own behalf) do not exceed or are not expected to exceed $10,000,(as estimated under section 1604 of this title) in the quarterly period described in section 1604(a) of this title during which the registration would be made is not required to register under this subsection with respect to such client.



(B) AdjustmentThe dollar amounts in subparagraph (A) shall be adjusted—(i) on January 1, 1997, to reflect changes in the Consumer Price Index (as determined by the Secretary of Labor) since December 19, 1995; and

(ii) on January 1 of each fourth year occurring after January 1, 1997, to reflect changes in the Consumer Price Index (as determined by the Secretary of Labor) during the preceding 4-year period,

rounded to the nearest $500.



(b) Contents of registrationEach registration under this section shall contain—(1) the name, address, business telephone number, and principal place of business of the registrant, and a general description of its business or activities;

(2) the name, address, and principal place of business of the registrant’s client, and a general description of its business or activities (if different from paragraph (1));

(3) the name, address, and principal place of business of any organization, other than the client, that—(A) contributes more than $5,000 to the registrant or the client in the quarterly period to fund the lobbying activities of the registrant; and

(B) actively participates in the planning, supervision, or control of such lobbying activities;


(4) the name, address, principal place of business, amount of any contribution of more than $5,000 to the lobbying activities of the registrant, and approximate percentage of equitable ownership in the client (if any) of any foreign entity that—(A) holds at least 20 percent equitable ownership in the client or any organization identified under paragraph (3);

(B) directly or indirectly, in whole or in major part, plans, supervises, controls, directs, finances, or subsidizes the activities of the client or any organization identified under paragraph (3); or

(C) is an affiliate of the client or any organization identified under paragraph (3) and has a direct interest in the outcome of the lobbying activity;


(5) a statement of—(A) the general issue areas in which the registrant expects to engage in lobbying activities on behalf of the client; and

(B) to the extent practicable, specific issues that have (as of the date of the registration) already been addressed or are likely to be addressed in lobbying activities;


(6) the name of each employee of the registrant who has acted or whom the registrant expects to act as a lobbyist on behalf of the client and, if any such employee has served as a covered executive branch official or a covered legislative branch official in the 20 years before the date on which the employee first acted as a lobbyist on behalf of the client, the position in which such employee served; and

(7) for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense.

No disclosure is required under paragraph (3)(B) if the organization that would be identified as affiliated with the client is listed on the client’s publicly accessible Internet website as being a member of or contributor to the client, unless the organization in whole or in major part plans, supervises, or controls such lobbying activities. If a registrant relies upon the preceding sentence, the registrant must disclose the specific Internet address of the web page containing the information relied upon. Nothing in paragraph (3)(B) shall be construed to require the disclosure of any information about individuals who are members of, or donors to, an entity treated as a client by this chapter or an organization identified under that paragraph.

(c) Guidelines for registration(1) Multiple clientsIn the case of a registrant making lobbying contacts on behalf of more than 1 client, a separate registration under this section shall be filed for each such client.


(2) Multiple contactsA registrant who makes more than 1 lobbying contact for the same client shall file a single registration covering all such lobbying contacts.



(d) Termination of registrationA registrant who after registration—(1) is no longer employed or retained by a client to conduct lobbying activities, and

(2) does not anticipate any additional lobbying activities for such client,

may so notify the Secretary of the Senate and the Clerk of the House of Representatives and terminate its registration.

(Pub. L. 104–65, § 4, Dec. 19, 1995, 109 Stat. 696; Pub. L. 110–81, title II, §§ 201(b)(2), (5), 207(a)(1), (b), 208, Sept. 14, 2007, 121 Stat. 742, 747, 748; Pub. L. 115–418, § 2(a), Jan. 3, 2019, 132 Stat. 5440.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments2019—Subsec. (b)(7). Pub. L. 115–418 added par. (7).
2007—Subsec. (a)(1). Pub. L. 110–81, § 201(b)(2)(A), inserted “or on the first business day after such 45th day if the 45th day is not a business day,” after “earlier,”.
Subsec. (a)(3)(A). Pub. L. 110–81, § 201(b)(2)(B), substituted “quarterly period” for “semiannual period” in concluding provisions.
Subsec. (a)(3)(A)(i). Pub. L. 110–81, § 201(b)(5)(A), substituted “$2,500” for “$5,000”.
Subsec. (a)(3)(A)(ii). Pub. L. 110–81, § 201(b)(5)(B), substituted “$10,000” for “$20,000”.
Subsec. (b). Pub. L. 110–81, § 207(b), inserted concluding provisions.
Subsec. (b)(3)(A). Pub. L. 110–81, § 207(a)(1)(A), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “contributes more than $5,000 toward the lobbying activities of the registrant in a semiannual period described in section 1604(a) of this title; and”.
Pub. L. 110–81, § 201(b)(5)(C), substituted “$5,000” for “$10,000”.
Subsec. (b)(3)(B). Pub. L. 110–81, § 207(a)(1)(B), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “in whole or in major part plans, supervises, or controls such lobbying activities.”
Subsec. (b)(4). Pub. L. 110–81, § 201(b)(5)(D), substituted “$5,000” for “$10,000” in introductory provisions.
Subsec. (b)(6). Pub. L. 110–81, § 208, substituted “in the 20 years before the date on which the employee first acted” for “in the 2 years before the date on which such employee first acted (after December 19, 1995)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentExcept as otherwise provided, amendment by Pub. L. 110–81 applicable with respect to registrations under the Lobbying Disclosure Act of 1995 (this chapter) having an effective date of Jan. 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after Jan. 1, 2008, see section 215 of Pub. L. 110–81, set out as a note under section 30104 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1604. Reports by registered lobbyists(a) Quarterly reportNo later than 20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year in which a registrant is registered under section 1603 of this title, or on the first business day after such 20th day if the 20th day is not a business day, each registrant shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives on its lobbying activities during such quarterly period. A separate report shall be filed for each client of the registrant.


(b) Contents of reportEach quarterly report filed under subsection (a) shall contain—(1) the name of the registrant, the name of the client, and any changes or updates to the information provided in the initial registration, including information under section 1603(b)(3) of this title;

(2) for each general issue area in which the registrant engaged in lobbying activities on behalf of the client during the quarterly period—(A) a list of the specific issues upon which a lobbyist employed by the registrant engaged in lobbying activities, including, to the maximum extent practicable, a list of bill numbers and references to specific executive branch actions;

(B) a statement of the Houses of Congress and the Federal agencies contacted by lobbyists employed by the registrant on behalf of the client;

(C) a list of the employees of the registrant who acted as lobbyists on behalf of the client; and

(D) a description of the interest, if any, of any foreign entity identified under section 1603(b)(4) of this title in the specific issues listed under subparagraph (A);


(3) in the case of a lobbying firm, a good faith estimate of the total amount of all income from the client (including any payments to the registrant by any other person for lobbying activities on behalf of the client) during the quarterly period, other than income for matters that are unrelated to lobbying activities;

(4) in the case of a registrant engaged in lobbying activities on its own behalf, a good faith estimate of the total expenses that the registrant and its employees incurred in connection with lobbying activities during the quarterly period;

(5) for each client, immediately after listing the client, an identification of whether the client is a State or local government or a department, agency, special purpose district, or other instrumentality controlled by one or more State or local governments; and

(6) for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense.


(c) Estimates of income or expensesFor purposes of this section, estimates of income or expenses shall be made as follows:(1) Estimates of amounts in excess of $5,000 shall be rounded to the nearest $10,000.

(2) In the event income or expenses do not exceed $5,000, the registrant shall include a statement that income or expenses totaled less than $5,000 for the reporting period.


(d) Semiannual reports on certain contributions(1) In generalNot later than 30 days after the end of the semiannual period beginning on the first day of January and July of each year, or on the first business day after such 30th day if the 30th day is not a business day, each person or organization who is registered or is required to register under paragraph (1) or (2) of section 1603(a) of this title, and each employee who is or is required to be listed as a lobbyist under section 1603(b)(6) of this title or subsection (b)(2)(C) of this section, shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives containing—(A) the name of the person or organization;

(B) in the case of an employee, his or her employer;

(C) the names of all political committees established or controlled by the person or organization;

(D) the name of each Federal candidate or officeholder, leadership PAC, or political party committee, to whom aggregate contributions equal to or exceeding $200 were made by the person or organization, or a political committee established or controlled by the person or organization within the semiannual period, and the date and amount of each such contribution made within the semiannual period;

(E) the date, recipient, and amount of funds contributed or disbursed during the semiannual period by the person or organization or a political committee established or controlled by the person or organization—(i) to pay the cost of an event to honor or recognize a covered legislative branch official or covered executive branch official;

(ii) to an entity that is named for a covered legislative branch official, or to a person or entity in recognition of such official;

(iii) to an entity established, financed, maintained, or controlled by a covered legislative branch official or covered executive branch official, or an entity designated by such official; or

(iv) to pay the costs of a meeting, retreat, conference, or other similar event held by, or in the name of, 1 or more covered legislative branch officials or covered executive branch officials,

except that this subparagraph shall not apply if the funds are provided to a person who is required to report the receipt of the funds under section 30104 of title 52;

(F) the name of each Presidential library foundation, and each Presidential inaugural committee, to whom contributions equal to or exceeding $200 were made by the person or organization, or a political committee established or controlled by the person or organization, within the semiannual period, and the date and amount of each such contribution within the semiannual period; and

(G) a certification by the person or organization filing the report that the person or organization—(i) has read and is familiar with those provisions of the Standing Rules of the Senate and the Rules of the House of Representatives relating to the provision of gifts and travel; and

(ii) has not provided, requested, or directed a gift, including travel, to a Member of Congress or an officer or employee of either House of Congress with knowledge that receipt of the gift would violate rule XXXV of the Standing Rules of the Senate or rule XXV of the Rules of the House of Representatives.



(2) DefinitionIn this subsection, the term “leadership PAC” has the meaning given such term in section 30104(i)(8)(B) of title 52.



(e) Electronic filing requiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that the Secretary of the Senate or the Clerk of the House of Representatives may require or allow. The Secretary of the Senate and the Clerk of the House of Representatives shall use the same electronic software for receipt and recording of filings under this chapter.


(Pub. L. 104–65, § 5, Dec. 19, 1995, 109 Stat. 697; Pub. L. 105–166, § 4(c), Apr. 6, 1998, 112 Stat. 39; Pub. L. 110–81, title II, §§ 201(a), (b)(6), 202, 203(a), 205, 207(a)(2), Sept. 14, 2007, 121 Stat. 741, 742, 746, 747; Pub. L. 115–418, § 2(b), Jan. 3, 2019, 132 Stat. 5440.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e), was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments2019—Subsec. (b)(6). Pub. L. 115–418 added par. (6).
2007—Subsec. (a). Pub. L. 110–81, § 201(a)(1), substituted, in heading, “Quarterly” for “Semiannual” and, in text, “20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year in which a registrant is registered under section 1603 of this title, or on the first business day after such 20th day if the 20th day is not a business day,” for “45 days after the end of the semiannual period beginning on the first day of each January and the first day of July of each year in which a registrant is registered under section 1603 of this title,” and “such quarterly period” for “such semiannual period”.
Subsec. (b). Pub. L. 110–81, § 201(a)(2)(A), substituted “quarterly report” for “semiannual report” in introductory provisions.
Subsec. (b)(1). Pub. L. 110–81, § 207(a)(2), inserted “, including information under section 1603(b)(3) of this title” before semicolon.
Subsec. (b)(2). Pub. L. 110–81, § 201(a)(2)(B), substituted “quarterly period” for “semiannual filing period” in introductory provisions.
Subsec. (b)(3). Pub. L. 110–81, § 201(a)(2)(C), substituted “quarterly period” for “semiannual period”.
Subsec. (b)(4). Pub. L. 110–81, § 201(a)(2)(D), substituted “quarterly period” for “semiannual filing period”.
Subsec. (b)(5). Pub. L. 110–81, § 202, added par. (5).
Subsec. (c)(1). Pub. L. 110–81, § 201(b)(6)(A), substituted “$5,000” for “$10,000” and “$10,000” for “$20,000”.
Subsec. (c)(2). Pub. L. 110–81, § 201(b)(6)(B), substituted “$5,000” for “$10,000” in two places.
Subsec. (d). Pub. L. 110–81, § 203(a), added subsec. (d).
Subsec. (e). Pub. L. 110–81, § 205, added subsec. (e).
1998—Subsec. (c)(3). Pub. L. 105–166 struck out par. (3) which read as follows: “A registrant that reports lobbying expenditures pursuant to section 6033(b)(8) of title 26 may satisfy the requirement to report income or expenses by filing with the Secretary of the Senate and the Clerk of the House of Representatives a copy of the form filed in accordance with section 6033(b)(8).”

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–81, title II, § 203(b), Sept. 14, 2007, 121 Stat. 744, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to the first semiannual period described in section 5(d)(1) of the Lobbying Disclosure Act of 1995 [2 U.S.C. 1604(d)(1)] (as added by this section) that begins after the date of the enactment of this Act [Sept. 14, 2007] and each succeeding semiannual period.”

Except as otherwise provided, amendment by Pub. L. 110–81 applicable with respect to registrations under the Lobbying Disclosure Act of 1995 (this chapter) having an effective date of Jan. 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after Jan. 1, 2008, see section 215 of Pub. L. 110–81, set out as a note under section 30104 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1605. Disclosure and enforcement(a) In generalThe Secretary of the Senate and the Clerk of the House of Representatives shall—(1) provide guidance and assistance on the registration and reporting requirements of this chapter and develop common standards, rules, and procedures for compliance with this chapter;

(2) review, and, where necessary, verify and inquire to ensure the accuracy, completeness, and timeliness of registration and reports;

(3) develop filing, coding, and cross-indexing systems to carry out the purpose of this chapter, including—(A) a publicly available list of all registered lobbyists, lobbying firms, and their clients; and

(B) computerized systems designed to minimize the burden of filing and maximize public access to materials filed under this chapter;


(4) make available for public inspection and copying at reasonable times the registrations and reports filed under this chapter and, in the case of a report filed in electronic form under section 1604(e) of this title, make such report available for public inspection over the Internet as soon as technically practicable after the report is so filed;

(5) retain registrations for a period of at least 6 years after they are terminated and reports for a period of at least 6 years after they are filed;

(6) compile and summarize, with respect to each quarterly period, the information contained in registrations and reports filed with respect to such period in a clear and complete manner;

(7) notify any lobbyist or lobbying firm in writing that may be in noncompliance with this chapter;

(8) notify the United States Attorney for the District of Columbia that a lobbyist or lobbying firm may be in noncompliance with this chapter, if the registrant has been notified in writing and has failed to provide an appropriate response within 60 days after notice was given under paragraph (7);

(9) maintain all registrations and reports filed under this chapter, and make them available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, to the extent technically practicable, that—(A) includes the information contained in the registrations and reports;

(B) is searchable and sortable to the maximum extent practicable, including searchable and sortable by each of the categories of information described in section 1603(b) or 1604(b) of this title; and

(C) provides electronic links or other appropriate mechanisms to allow users to obtain relevant information in the database of the Federal Election Commission;


(10) retain the information contained in a registration or report filed under this chapter for a period of 6 years after the registration or report (as the case may be) is filed; and

(11) make publicly available, on a semiannual basis, the aggregate number of registrants referred to the United States Attorney for the District of Columbia for noncompliance as required by paragraph (8).


(b) Enforcement report(1) ReportThe Attorney General shall report to the congressional committees referred to in paragraph (2), after the end of each semiannual period beginning on January 1 and July 1, the aggregate number of enforcement actions taken by the Department of Justice under this chapter during that semiannual period and, by case, any sentences imposed, except that such report shall not include the names of individuals, or personally identifiable information, that is not already a matter of public record.


(2) CommitteesThe congressional committees referred to in paragraph (1) are the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.



(Pub. L. 104–65, § 6, Dec. 19, 1995, 109 Stat. 698; Pub. L. 110–81, title II, §§ 201(b)(3), 209(a), (b), 210, Sept. 14, 2007, 121 Stat. 742, 748.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments2007—Pub. L. 110–81, § 210, designated existing provisions as subsec. (a), inserted heading, and added par. (11) and subsec. (b).
Par. (4). Pub. L. 110–81, § 209(b), inserted before semicolon at end “and, in the case of a report filed in electronic form under section 1604(e) of this title, make such report available for public inspection over the Internet as soon as technically practicable after the report is so filed”.
Par. (6). Pub. L. 110–81, § 201(b)(3), substituted “quarterly period” for “semiannual period”.
Pars. (9), (10). Pub. L. 110–81, § 209(a), added pars. (9) and (10).

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentExcept as otherwise provided, amendment by Pub. L. 110–81 applicable with respect to registrations under the Lobbying Disclosure Act of 1995 (this chapter) having an effective date of Jan. 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after Jan. 1, 2008, see section 215 of Pub. L. 110–81, set out as a note under section 30104 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1606. Penalties(a) Civil penaltyWhoever knowingly fails to—(1) remedy a defective filing within 60 days after notice of such a defect by the Secretary of the Senate or the Clerk of the House of Representatives; or

(2) comply with any other provision of this chapter;

shall, upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil fine of not more than $200,000, depending on the extent and gravity of the violation.

(b) Criminal penaltyWhoever knowingly and corruptly fails to comply with any provision of this chapter shall be imprisoned for not more than 5 years or fined under title 18, or both.


(Pub. L. 104–65, § 7, Dec. 19, 1995, 109 Stat. 699; Pub. L. 110–81, title II, § 211(a), Sept. 14, 2007, 121 Stat. 749.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments2007—Pub. L. 110–81 designated existing provisions as subsec. (a), inserted heading, substituted “$200,000” for “$50,000” in concluding provisions, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–81, title II, § 211(b), Sept. 14, 2007, 121 Stat. 749, provided that: “The amendments made by subsection (a) [amending this section] shall apply to any violation committed on or after the date of the enactment of this Act [Sept. 14, 2007].”


Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1607. Rules of construction(a) Constitutional rightsNothing in this chapter shall be construed to prohibit or interfere with—(1) the right to petition the Government for the redress of grievances;

(2) the right to express a personal opinion; or

(3) the right of association,

protected by the first amendment to the Constitution.

(b) Prohibition of activitiesNothing in this chapter shall be construed to prohibit, or to authorize any court to prohibit, lobbying activities or lobbying contacts by any person or entity, regardless of whether such person or entity is in compliance with the requirements of this chapter.


(c) Audit and investigationsNothing in this chapter shall be construed to grant general audit or investigative authority to the Secretary of the Senate or the Clerk of the House of Representatives.


(Pub. L. 104–65, § 8, Dec. 19, 1995, 109 Stat. 699.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1608. Severability
If any provision of this chapter, or the application thereof, is held invalid, the validity of the remainder of this chapter and the application of such provision to other persons and circumstances shall not be affected thereby.
(Pub. L. 104–65, § 13, Dec. 19, 1995, 109 Stat. 701.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1609. Identification of clients and covered officials(a) Oral lobbying contactsAny person or entity that makes an oral lobbying contact with a covered legislative branch official or a covered executive branch official shall, on the request of the official at the time of the lobbying contact—(1) state whether the person or entity is registered under this chapter and identify the client on whose behalf the lobbying contact is made; and

(2) state whether such client is a foreign entity and identify any foreign entity required to be disclosed under section 1603(b)(4) of this title that has a direct interest in the outcome of the lobbying activity.


(b) Written lobbying contactsAny person or entity registered under this chapter that makes a written lobbying contact (including an electronic communication) with a covered legislative branch official or a covered executive branch official shall—(1) if the client on whose behalf the lobbying contact was made is a foreign entity, identify such client, state that the client is considered a foreign entity under this chapter, and state whether the person making the lobbying contact is registered on behalf of that client under section 1603 of this title; and

(2) identify any other foreign entity identified pursuant to section 1603(b)(4) of this title that has a direct interest in the outcome of the lobbying activity.


(c) Identification as covered officialUpon request by a person or entity making a lobbying contact, the individual who is contacted or the office employing that individual shall indicate whether or not the individual is a covered legislative branch official or a covered executive branch official.


(Pub. L. 104–65, § 14, Dec. 19, 1995, 109 Stat. 702.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (b), was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1610. Estimates based on tax reporting system(a) Entities covered by section 6033(b) of title 26A person, other than a lobbying firm, that is required to report and does report lobbying expenditures pursuant to section 6033(b)(8) of title 26 may—(1) make a good faith estimate (by category of dollar value) of applicable amounts that would be required to be disclosed under such section for the appropriate quarterly period to meet the requirements of sections 1603(a)(3) and 1604(b)(4) of this title; and

(2) for all other purposes consider as lobbying contacts and lobbying activities only—(A) lobbying contacts with covered legislative branch officials (as defined in section 1602(4) of this title) and lobbying activities in support of such contacts; and

(B) lobbying of Federal executive branch officials to the extent that such activities are influencing legislation as defined in section 4911(d) of title 26.



(b) Entities covered by section 162(e) of title 26A person, other than a lobbying firm, who is required to account and does account for lobbying expenditures pursuant to section 162(e) of title 26 may—(1) make a good faith estimate (by category of dollar value) of applicable amounts that would not be deductible pursuant to such section for the appropriate quarterly period to meet the requirements of sections 1603(a)(3) and 1604(b)(4) of this title; and

(2) for all other purposes consider as lobbying contacts and lobbying activities only—(A) lobbying contacts with covered legislative branch officials (as defined in section 1602(4) of this title) and lobbying activities in support of such contacts; and

(B) lobbying of Federal executive branch officials to the extent that amounts paid or costs incurred in connection with such activities are not deductible pursuant to section 162(e) of title 26.



(c) Disclosure of estimateAny registrant that elects to make estimates required by this chapter under the procedures authorized by subsection (a) or (b) for reporting or threshold purposes shall—(1) inform the Secretary of the Senate and the Clerk of the House of Representatives that the registrant has elected to make its estimates under such procedures; and

(2) make all such estimates, in a given calendar year, under such procedures.


(d) StudyNot later than March 31, 1997, the Comptroller General of the United States shall review reporting by registrants under subsections (a) and (b) and report to the Congress—(1) the differences between the definition of “lobbying activities” in section 1602(7) of this title and the definitions of “lobbying expenditures”, “influencing legislation”, and related terms in sections 162(e) and 4911 of title 26, as each are implemented by regulations;

(2) the impact that any such differences may have on filing and reporting under this chapter pursuant to this subsection; and

(3) any changes to this chapter or to the appropriate sections of title 26 that the Comptroller General may recommend to harmonize the definitions.


(Pub. L. 104–65, § 15, Dec. 19, 1995, 109 Stat. 702; Pub. L. 105–166, § 4(a), (b), Apr. 6, 1998, 112 Stat. 38; Pub. L. 110–81, title II, § 201(b)(4), Sept. 14, 2007, 121 Stat. 742.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c) and (d)(2), (3), was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments2007—Subsecs. (a)(1), (b)(1). Pub. L. 110–81 substituted “quarterly period” for “semiannual period”.
1998—Subsec. (a). Pub. L. 105–166, § 4(a)(1), in introductory provisions, substituted “A person, other than a lobbying firm,” for “A registrant”.
Subsec. (a)(2). Pub. L. 105–166, § 4(a)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “in lieu of using the definition of ‘lobbying activities’ in section 1602(7) of this title, consider as lobbying activities only those activities that are influencing legislation as defined in section 4911(d) of title 26.”
Subsec. (b). Pub. L. 105–166, § 4(b)(1), in introductory provisions, substituted “A person, other than a lobbying firm, who is required to account and does account for lobbying expenditures pursuant to” for “A registrant that is subject to”.
Subsec. (b)(2). Pub. L. 105–166, § 4(b)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “in lieu of using the definition of ‘lobbying activities’ in section 1602(7) of this title, consider as lobbying activities only those activities, the costs of which are not deductible pursuant to section 162(e) of title 26.”

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentExcept as otherwise provided, amendment by Pub. L. 110–81 applicable with respect to registrations under the Lobbying Disclosure Act of 1995 (this chapter) having an effective date of Jan. 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after Jan. 1, 2008, see section 215 of Pub. L. 110–81, set out as a note under section 30104 of Title 52, Voting and Elections.

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1611. Exempt organizations
An organization described in section 501(c)(4) of title 26 which engages in lobbying activities shall not be eligible for the receipt of Federal funds constituting an award, grant, or loan.
(Pub. L. 104–65, § 18, Dec. 19, 1995, 109 Stat. 703; Pub. L. 104–99, title I, § 129(a), Jan. 26, 1996, 110 Stat. 34.)

Editorial Notes
Amendments1996—Pub. L. 104–99 substituted “award, grant, or loan” for “award, grant, contract, loan, or any other form”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–99, title I, § 129(b), Jan. 26, 1996, 110 Stat. 34, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as if included in the Lobbying Disclosure Act of 1995 [Pub. L. 104–65] on the date of the enactment of such Act [Dec. 19, 1995].”

[For provision that notwithstanding section 106 of Pub. L. 104–99 [110 Stat. 27], section 129 of Pub. L. 104–99 [see above] to remain in effect as if enacted as part of Pub. L. 104–134, see section 21103 of Pub. L. 104–134, set out as a note following note captioned 501 First Street SE., District of Columbia; Disposal of Real Property, under section 2001 of this title].

Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1612. Sense of Senate that lobbying expenses should remain nondeductible(a) FindingsThe Senate finds that ordinary Americans generally are not allowed to deduct the costs of communicating with their elected representatives.


(b) Sense of SenateIt is the sense of the Senate that lobbying expenses should not be tax deductible.


(Pub. L. 104–65, § 23, Dec. 19, 1995, 109 Stat. 705.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as a note under section 1601 of this title.



§ 1613. Prohibition on provision of gifts or travel by registered lobbyists to Members of Congress and to congressional employees(a) ProhibitionAny person described in subsection (b) may not make a gift or provide travel to a covered legislative branch official if the person has knowledge that the gift or travel may not be accepted by that covered legislative branch official under the Rules of the House of Representatives or the Standing Rules of the Senate (as the case may be).


(b) Persons subject to prohibitionThe persons subject to the prohibition under subsection (a) are any lobbyist that is registered or is required to register under section 1603(a)(1) of this title, any organization that employs 1 or more lobbyists and is registered or is required to register under section 1603(a)(2) of this title, and any employee listed or required to be listed as a lobbyist by a registrant under section 1603(b)(6) or 1604(b)(2)(C) of this title.


(Pub. L. 104–65, § 25, as added Pub. L. 110–81, title II, § 206(a), Sept. 14, 2007, 121 Stat. 747.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–81, title II, § 206(b), Sept. 14, 2007, 121 Stat. 747, provided that: “The amendment made by this section [enacting this section] shall take effect on the date of the enactment of this Act [Sept. 14, 2007].”




§ 1614. Annual audits and reports by Comptroller General(a) AuditOn an annual basis, the Comptroller General shall audit the extent of compliance or noncompliance with the requirements of this chapter by lobbyists, lobbying firms, and registrants through a random sampling of publicly available lobbying registrations and reports filed under this chapter during each calendar year.


(b) Reports to Congress(1) Annual reportsNot later than April 1 of each year, the Comptroller General shall submit to the Congress a report on the review required by subsection (a) for the preceding calendar year. The report shall include the Comptroller General’s assessment of the matters required to be emphasized by that subsection and any recommendations of the Comptroller General to—(A) improve the compliance by lobbyists, lobbying firms, and registrants with the requirements of this chapter; and

(B) provide the Department of Justice with the resources and authorities needed for the effective enforcement of this chapter.


(2) Assessment of complianceThe annual report under paragraph (1) shall include an assessment of compliance by registrants with the requirements of section 1603(b)(3) of this title.



(c) Access to informationThe Comptroller General may, in carrying out this section, request information from and access to any relevant documents from any person registered under paragraph (1) or (2) of section 1603(a) of this title and each employee who is listed as a lobbyist under section 1603(b)(6) of this title or section 1604(b)(2)(C) of this title if the material requested relates to the purposes of this section. The Comptroller General may request such person to submit in writing such information as the Comptroller General may prescribe. The Comptroller General may notify the Congress in writing if a person from whom information has been requested under this subsection refuses to comply with the request within 45 days after the request is made.


(Pub. L. 104–65, § 26, as added Pub. L. 110–81, title II, § 213(a), Sept. 14, 2007, 121 Stat. 750.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b)(1), was in the original “this Act” meaning Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, known as the Lobbying Disclosure Act of 1995. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–81, title II, § 213(b), Sept. 14, 2007, 121 Stat. 750, provided that: “The initial audit under subsection (a) of section 26 of the Lobbying Disclosure Act of 1995 [2 U.S.C. 1614(a)] (as added by subsection (a) of this section) shall be made with respect to lobbying registrations and reports filed during the first calendar quarter of 2008, and the initial report under subsection (b) of such section shall be filed, with respect to those registrations and reports, not later than 6 months after the end of that calendar quarter.”





CHAPTER 27—SOUND RECORDING PRESERVATION BY THE LIBRARY OF CONGRESS




SUBCHAPTER I—NATIONAL RECORDING REGISTRY


Sec.


1701.National Recording Registry of the Library of Congress.


1702.Duties of Librarian of Congress.


1703.Seal of the National Recording Registry.


1704.National Recording Registry Collection of the Library of Congress.



SUBCHAPTER II—NATIONAL SOUND RECORDING PRESERVATION PROGRAM


1711.Establishment of program by Librarian of Congress.


1712.Promoting accessibility and public awareness of sound recordings.



SUBCHAPTER III—NATIONAL RECORDING PRESERVATION BOARD


1721.Establishment.


1722.Appointment of members.


1723.Service of members; meetings.


1724.Responsibilities of Board.


1725.General powers of Board.



SUBCHAPTER IV—GENERAL PROVISIONS


1741.Definitions.


1742.Staff; experts and consultants.


1743.Authorization of appropriations.



SUBCHAPTER I—NATIONAL RECORDING REGISTRY
§ 1701. National Recording Registry of the Library of Congress
The Librarian of Congress shall establish the National Recording Registry for the purpose of maintaining and preserving sound recordings that are culturally, historically, or aesthetically significant.
(Pub. L. 106–474, title I, § 101, Nov. 9, 2000, 114 Stat. 2085.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–474, § 1, Nov. 9, 2000, 114 Stat. 2085, provided that: “This Act [enacting this chapter and chapter 1524 of Title 36, Patriotic and National Observances, Ceremonies, and Organizations] may be cited as the ‘National Recording Preservation Act of 2000’.”




§ 1702. Duties of Librarian of Congress(a) Establishment of criteria and proceduresFor purposes of carrying out this subchapter, the Librarian shall—(1) establish criteria and procedures under which sound recordings may be included in the National Recording Registry, except that no sound recording shall be eligible for inclusion in the National Recording Registry until 10 years after the recording’s creation;

(2) establish procedures under which the general public may make recommendations to the National Recording Preservation Board established under subchapter III regarding the inclusion of sound recordings in the National Recording Registry; and

(3) determine which sound recordings satisfy the criteria established under paragraph (1) and select such recordings for inclusion in the National Recording Registry.


(b) Publication of sound recordings in the RegistryThe Librarian shall publish in the Federal Register the name of each sound recording that is selected for inclusion in the National Recording Registry.


(Pub. L. 106–474, title I, § 102, Nov. 9, 2000, 114 Stat. 2085.)

§ 1703. Seal of the National Recording Registry(a) In generalThe Librarian shall provide a seal to indicate that a sound recording has been included in the National Recording Registry and is the Registry version of that recording.


(b) Use of sealThe Librarian shall establish guidelines for approval of the use of the seal provided under subsection (a), and shall include in the guidelines the following:(1) The seal may only be used on recording copies of the Registry version of a sound recording.

(2) The seal may be used only after the Librarian has given approval to those persons seeking to apply the seal in accordance with the guidelines.

(3) In the case of copyrighted mass distributed, broadcast, or published works, only the copyright legal owner or an authorized licensee of that copyright owner may place or authorize the placement of the seal on any recording copy of the Registry version of any sound recording that is maintained in the National Recording Registry Collection in the Library of Congress.

(4) Anyone authorized to place the seal on any recording copy of any Registry version of a sound recording may accompany such seal with the following language: “This sound recording is selected for inclusion in the National Recording Registry by the Librarian of Congress in consultation with the National Recording Preservation Board of the Library of Congress because of its cultural, historical, or aesthetic significance.”.


(c) Effective date of the sealThe use of the seal provided under subsection (a) with respect to a sound recording shall be effective beginning on the date the Librarian publishes in the Federal Register (in accordance with section 1702(b) of this title) the name of the recording, as selected for inclusion in the National Recording Registry.


(d) Prohibited uses of the seal(1) Prohibition on distribution and exhibitionNo person may knowingly distribute or exhibit to the public a version of a sound recording or any copy of a sound recording which bears the seal described in subsection (a) if such recording—(A) is not included in the National Recording Registry; or

(B) is included in the National Recording Registry but has not been approved for use of the seal by the Librarian pursuant to the guidelines established under subsection (b).


(2) Prohibition on promotionNo person may knowingly use the seal described in subsection (a) to promote any version of a sound recording or recording copy other than a Registry version.



(e) Remedies for violations(1) JurisdictionThe several district courts of the United States shall have jurisdiction, for cause shown, to prevent and restrain violations of subsection (d).


(2) Relief(A) Removal of sealExcept as provided in subparagraph (B), relief for violation of subsection (d) shall be limited to the removal of the seal from the sound recording involved in the violation.


(B) Fine and injunctive reliefIn the case of a pattern or practice of the willful violation of subsection (d), the court may order a civil fine of not more than $10,000 and appropriate injunctive relief.



(3) Limitation of remediesThe remedies provided in this subsection shall be the exclusive remedies under this chapter, or any other Federal or State law, regarding the use of the seal described in subsection (a).



(Pub. L. 106–474, title I, § 103, Nov. 9, 2000, 114 Stat. 2086.)

§ 1704. National Recording Registry Collection of the Library of Congress(a) In generalAll copies of sound recordings on the National Recording Registry that are received by the Librarian under subsection (b) shall be maintained in the Library of Congress and be known as the “National Recording Registry Collection of the Library of Congress”. The Librarian shall by regulation and in accordance with title 17 provide for reasonable access to the sound recordings and other materials in such collection for scholarly and research purposes.


(b) Acquisition of quality copies(1) In generalThe Librarian shall seek to obtain, by gift from the owner, a quality copy of the Registry version of each sound recording included in the National Recording Registry.


(2) Limit on number of copiesNot more than one copy of the same version or take of any sound recording may be preserved in the National Recording Registry. Nothing in the preceding sentence may be construed to prohibit the Librarian from making or distributing copies of sound recordings included in the Registry for purposes of carrying out this Act.



(c) Property of United StatesAll copies of sound recordings on the National Recording Registry that are received by the Librarian under subsection (b) shall become the property of the United States Government, subject to the provisions of title 17.


(Pub. L. 106–474, title I, § 104, Nov. 9, 2000, 114 Stat. 2087.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(2), is Pub. L. 106–474, Nov. 9, 2000, 114 Stat. 2085, known as the National Recording Preservation Act of 2000, which enacted this chapter and chapter 1524 (§ 152401 et seq.) of Title 36, Patriotic and National Observances, Ceremonies, and Organizations. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of this title and Tables.




SUBCHAPTER II—NATIONAL SOUND RECORDING PRESERVATION PROGRAM
§ 1711. Establishment of program by Librarian of Congress(a) In generalThe Librarian shall, after consultation with the National Recording Preservation Board established under subchapter III, implement a comprehensive national sound recording preservation program, in conjunction with other sound recording archivists, educators and historians, copyright owners, recording industry representatives, and others involved in activities related to sound recording preservation, and taking into account studies conducted by the Board.


(b) Contents of program specifiedThe program established under subsection (a) shall—(1) coordinate activities to assure that efforts of archivists and copyright owners, and others in the public and private sector, are effective and complementary;

(2) generate public awareness of and support for these activities;

(3) increase accessibility of sound recordings for educational purposes;

(4) undertake studies and investigations of sound recording preservation activities as needed, including the efficacy of new technologies, and recommend solutions to improve these practices; and

(5) utilize the audiovisual conservation center of the Library of Congress at Culpeper, Virginia, to ensure that preserved sound recordings included in the National Recording Registry are stored in a proper manner and disseminated to researchers, scholars, and the public as may be appropriate in accordance with title 17 and the terms of any agreements between the Librarian and persons who hold copyrights to such recordings.


(Pub. L. 106–474, title I, § 111, Nov. 9, 2000, 114 Stat. 2087.)

§ 1712. Promoting accessibility and public awareness of sound recordings
The Librarian shall carry out activities to make sound recordings included in the National Recording Registry more broadly accessible for research and educational purposes and to generate public awareness and support of the Registry and the comprehensive national sound recording preservation program established under this subchapter.
(Pub. L. 106–474, title I, § 112, Nov. 9, 2000, 114 Stat. 2088.)


SUBCHAPTER III—NATIONAL RECORDING PRESERVATION BOARD
§ 1721. Establishment
The Librarian shall establish in the Library of Congress a National Recording Preservation Board whose members shall be selected in accordance with the procedures described in section 1722 of this title.
(Pub. L. 106–474, title I, § 121, Nov. 9, 2000, 114 Stat. 2088.)

§ 1722. Appointment of members(a) Selections from lists submitted by organizations(1) In generalThe Librarian shall request each organization described in paragraph (2) to submit a list of three candidates qualified to serve as a member of the Board. The Librarian shall appoint one member from each such list, and shall designate from that list an alternate who may attend at Board expense those meetings which the individual appointed to the Board cannot attend.


(2) Organizations describedThe organizations described in this paragraph are as follows:(A) National Academy of Recording Arts and Sciences (NARAS).

(B) Recording Industry Association of America (RIAA).

(C) Association for Recorded Sound Collections (ARSC).

(D) American Society of Composers, Authors and Publishers (ASCAP).

(E) Broadcast Music, Inc. (BMI).

(F) Songwriters Association (SESAC).

(G) American Federation of Musicians (AF of M).

(H) Music Library Association.

(I) American Musicological Society.

(J) National Archives and Record Administration.

(K) National Association of Recording Merchandisers (NARM).

(L) Society for Ethnomusicology.

(M) American Folklore Society.

(N) Country Music Foundation.

(O) Audio Engineering Society (AES).

(P) National Academy of Popular Music.

(Q) Digital Media Association (DiMA).



(b) Other membersIn addition to the members appointed under subsection (a), the Librarian may appoint not more than five members-at-large. The Librarian shall select an alternate for each member-at-large, who may attend at Board expense those meetings that the member-at-large cannot attend.


(c) ChairThe Librarian shall appoint one member of the Board to serve as Chair.


(d) Term of office(1) TermsThe term of each member of the Board shall be 4 years, except that there shall be no limit to the number of terms that any individual member may serve.


(2) Removal of membersThe Librarian shall have the authority to remove any member of the Board if the member fails, after receiving proper notification, to attend (or send a designated alternate to attend) a regularly scheduled Board meeting, or if the member is determined by the Librarian to have substantially failed to fulfill the member’s responsibilities as a member of the Board.


(3) VacanciesA vacancy in the Board shall be filled in the manner in which the original appointment was made under subsection (a), except that the Librarian may fill the vacancy from a list of candidates previously submitted by the organization or organizations involved. Any member appointed to fill a vacancy shall be appointed for the remainder of the term of the member’s predecessor.



(Pub. L. 106–474, title I, § 122, Nov. 9, 2000, 114 Stat. 2088; Pub. L. 110–336, § 2(a)(2), Oct. 2, 2008, 122 Stat. 3726.)

Editorial Notes
Amendments2008—Subsec. (d)(2). Pub. L. 110–336 amended par. (2) generally. Prior to amendment, text of par. (2) read as follows: “The Librarian shall have the authority to remove any member of the Board (or, in the case of a member appointed under subsection (a)(1) of this section, the organization that such member represents) if the member or organization over any consecutive 2-year period fails to attend at least one regularly scheduled Board meeting.”



§ 1723. Service of members; meetings(a) Reimbursement of expensesMembers of the Board shall serve without pay, but may receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.


(b) Conflict of interestThe Librarian shall establish rules and procedures to address any potential conflict of interest between a member of the Board and responsibilities of the Board.


(c) MeetingsThe Board shall meet at least once each fiscal year. Meetings shall be at the call of the Librarian.


(d) QuorumEleven members of the Board shall constitute a quorum for the transaction of business.


(Pub. L. 106–474, title I, § 123, Nov. 9, 2000, 114 Stat. 2089.)

§ 1724. Responsibilities of Board(a) Review and recommendation of nominations for National Recording Registry(1) In generalThe Board shall review nominations of sound recordings submitted to it for inclusion in the National Recording Registry and advise the Librarian, as provided in subchapter I, with respect to the inclusion of such recordings in the Registry and the preservation of these and other sound recordings that are culturally, historically, or aesthetically significant.


(2) Source of nominationsThe Board shall consider for inclusion in the National Recording Registry nominations submitted by the general public as well as representatives of sound recording archives and the sound recording industry (such as the guilds and societies representing sound recording artists) and other creative artists.



(b) Study and report on sound recording preservation and restorationThe Board shall conduct a study and issue a report on the following issues:(1) The current state of sound recording archiving, preservation and restoration activities.

(2) Taking into account the research and other activities carried out by or on behalf of the National Audio-Visual Conservation Center at Culpeper, Virginia—(A) the methodology and standards needed to make the transition from analog “open reel” preservation of sound recordings to digital preservation of sound recordings; and

(B) standards for access to preserved sound recordings by researchers, educators, and other interested parties.


(3) The establishment of clear standards for copying old sound recordings (including equipment specifications and equalization guidelines).

(4) Current laws and restrictions regarding the use of archives of sound recordings, including recommendations for changes in such laws and restrictions to enable the Library of Congress and other nonprofit institutions in the field of sound recording preservation to make their collections available to researchers in a digital format.

(5) Copyright and other laws applicable to the preservation of sound recordings.


(Pub. L. 106–474, title I, § 124, Nov. 9, 2000, 114 Stat. 2089.)

§ 1725. General powers of Board(a) In generalThe Board may, for the purpose of carrying out its duties, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence, as the Librarian and the Board consider appropriate.


(b) Service on FoundationTwo sitting members of the Board shall be appointed by the Librarian and shall serve as members of the board of directors of the National Recording Preservation Foundation, in accordance with section 152403 of title 36.


(Pub. L. 106–474, title I, § 125, Nov. 9, 2000, 114 Stat. 2090.)


SUBCHAPTER IV—GENERAL PROVISIONS
§ 1741. Definitions
As used in this chapter:(1) The term “Librarian” means the Librarian of Congress.

(2) The term “Board” means the National Recording Preservation Board.

(3) The term “sound recording” has the meaning given such term in section 101 of title 17.

(4) The term “publication” has the meaning given such term in section 101 of title 17.

(5) The term “Registry version” means, with respect to a sound recording, the version of a recording first published or offered for mass distribution whether as a publication or a broadcast, or as complete a version as bona fide preservation and restoration activities by the Librarian, an archivist other than the Librarian, or the copyright legal owner can compile in those cases where the original material has been irretrievably lost or the recording is unpublished.

(Pub. L. 106–474, title I, § 131, Nov. 9, 2000, 114 Stat. 2090.)

§ 1742. Staff; experts and consultants(a) StaffThe Librarian may appoint and fix the pay of such personnel as the Librarian considers appropriate to carry out this chapter.


(b) Experts and consultantsThe Librarian may, in carrying out this chapter, procure temporary and intermittent services under section 3109(b) of title 5, but at rates for individuals not to exceed the daily equivalent of the maximum rate of basic pay payable for level 15 of the General Schedule. In no case may a member of the Board (including an alternate member) be paid as an expert or consultant under this section.


(Pub. L. 106–474, title I, § 132, Nov. 9, 2000, 114 Stat. 2091.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 1743. Authorization of appropriations
There are authorized to be appropriated to the Librarian for the first fiscal year beginning on or after November 9, 2000, and each succeeding fiscal year through fiscal year 2026 such sums as may be necessary to carry out this chapter, except that the amount authorized for any fiscal year may not exceed $250,000.
(Pub. L. 106–474, title I, § 133, Nov. 9, 2000, 114 Stat. 2091; Pub. L. 110–336, § 2(a)(1)(A), Oct. 2, 2008, 122 Stat. 3726; Pub. L. 114–217, § 2(a), July 29, 2016, 130 Stat. 840.)

Editorial Notes
Amendments2016—Pub. L. 114–217 substituted “through fiscal year 2026” for “through fiscal year 2016”.
2008—Pub. L. 110–336 substituted “for the first fiscal year beginning on or after November 9, 2000, and each succeeding fiscal year through fiscal year 2016” for “for each of the first 7 fiscal years beginning on or after November 9, 2000,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–336, § 2(a)(1)(B), Oct. 2, 2008, 122 Stat. 3726, provided that: “The amendment made by subparagraph (A) [amending this section] shall take effect as if included in the enactment of the National Recording Preservation Act of 2000 [Pub. L. 106–474].”






CHAPTER 28—ARCHITECT OF THE CAPITOL




SUBCHAPTER I—GENERAL


Sec.


1801.Appointment.


1802.Compensation.


1803.Delegation of authority.


1804.Deputy Architect of the Capitol to act in case of absence, disability, or vacancy.


1805.Deputy Architect of the Capitol.


1806, 1807.Repealed.


1808.Inspector General of the Architect of the Capitol.



SUBCHAPTER II—GENERAL POWERS AND DUTIES


1811.Powers and duties.


1812.Care and superintendence of Capitol.


1813.Exterior of Capitol.


1814.Repairs of Capitol.


1815.Repealed.


1816.Construction contracts.


1816a.Design-build contracts.


1817.Transfer of discontinued apparatus to other branches.


1817a.Disposition of surplus or obsolete personal property.


1818.Rental or lease of storage space.


1819.Computer backup facilities for legislative offices.


1820.Acquisition of real property for Capitol Police.


1821.Small purchase contracting authority.


1822.Leasing of space.


1823.Acquisition of real property for Sergeant at Arms and Doorkeeper of the Senate.


1823a.Acquisition of real property for Library of Congress.


1824.Energy and environmental measures in Capitol Complex Master Plan.


1824a.Recyclable materials.


1825.Repealed.


1826.Easements for rights-of-way.


1827.Support and maintenance during emergencies.



SUBCHAPTER III—PERSONNEL



Part A—General


1831.Human resources program.


1832.Assignment and reassignment of personnel.


1833.Lighting, heating, and ventilating House of Representatives.


1834.Heating and ventilating Senate wing.


1835.Interagency details.



Part B—Compensation


1841.Single per annum gross rates of pay.


1842.Conversion of existing pay rates.


1843.Obsolete references.


1844.Savings provisions.


1845.Effect on existing law.


1846.Exemptions.


1847.Authorization to fix basic rate of compensation for certain positions.


1848.Compensation of certain positions in Office of Architect of the Capitol.


1849.Compensation of certain positions under jurisdiction of Architect of the Capitol.


1850.Compensation of registered nurses.


1851.Gratuities for survivors of deceased employees.


1852.Withholding and remittance of State income tax.


1853.Exemption of officers and employees of Architect of Capitol from certain Federal pay provisions.


1854.Overtime compensation for certain employees of Architect of Capitol.



SUBCHAPTER IV—APPROPRIATIONS AND EXPENDITURES


1861.Appropriations under control of Architect of the Capitol.


1862.Transfer of funds.


1862a.Use of construction project funds to reimburse Capitol Police for related overtime costs.


1862b.Transfer of amounts appropriated for Architect of the Capitol under House Office Buildings.


1863.Funds out of Contingent Expenses, Architect of the Capitol Appropriation.


1864.Funds out of Capitol Buildings, Architect of the Capitol Appropriation.


1865.Capitol Police Buildings and Grounds Account.


1866.Certification of vouchers.


1867.Advancement and reimbursement of expenses for flying American flags and providing certification services therefor.


1868.Semiannual compilation and report of expenditures.


1868a.Semiannual report of disbursements.


1869.Advance payments.


1870.House Historic Buildings Revitalization Trust Fund.


1871.Expired appropriations available for deposit into Employees’ Compensation Fund.


1872.Use of expired funds for unemployment compensation payments.


1873.Acceptance of travel expenses from non-Federal sources.



SUBCHAPTER V—CAPITOL-FLOWN FLAGS FOR FAMILIES OF FALLEN HEROES


1881.Definitions.


1881a.Providing Capitol-flown flags for families of fallen heroes.


1881b.Regulations and procedures.


1881c.Authorization of appropriations.


1881d.Effective date.



SUBCHAPTER I—GENERAL
§ 1801. Appointment(a)(1) The Architect of the Capitol shall be appointed by the President by and with the advice and consent of the Senate for a term of 10 years.

(2) There is established a commission to recommend individuals to the President for appointment to the office of Architect of the Capitol. The commission shall be composed of—(A) the Speaker of the House of Representatives,

(B) the President pro tempore of the Senate,

(C) the majority and minority leaders of the House of Representatives and the Senate, and

(D) the chairmen and the ranking minority members of the Committee on House Oversight of the House of Representatives, the Committee on Rules and Administration of the Senate, the Committee on Appropriations of the House of Representatives, and the Committee on Appropriations of the Senate.

The commission shall recommend at least three individuals for appointment to such office.

(3) An individual appointed Architect of the Capitol under paragraph (1) shall be eligible for reappointment to such office.


(b) Subsection (a) shall be effective in the case of appointments made to fill vacancies in the office of Architect of the Capitol which occur on or after November 21, 1989. If no such vacancy occurs within the six-year period which begins on November 21, 1989, no individual may, after the expiration of such period, hold such office unless the individual is appointed in accordance with subsection (a).

(Pub. L. 101–163, title III, § 319, Nov. 21, 1989, 103 Stat. 1068; Pub. L. 104–19, title I, § 701, July 27, 1995, 109 Stat. 220.)

Editorial Notes
Codification
Section was classified to section 162–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Prior ProvisionsAct Aug. 15, 1876, ch. 287, 19 Stat. 147, transferred duties relative to the Capitol theretofore performed by Commissioner of Public Buildings and Grounds to Architect of the Capitol.
Act Mar. 2, 1867, ch. 167, § 2, 14 Stat. 466, abolished office of Commissioner of Public Buildings and Grounds referred to in section 1811 of this title, and transferred the duties of that office to the Chief of Engineers of the Army.
Act Sept. 30, 1850, ch. 90, § 1, 9 Stat. 538, made appropriation for “the extension of the Capitol” according to the plan as might be approved by the President, to be expended under his direction, “by such architect as he may appoint to execute the same.” Subsequent acts frequently referred to the Architect of the Capitol or to the Architect of the Capitol Extension.
Act Mar. 3, 1829, ch. 51, § 2, 4 Stat. 363, authorized President to continue office of Architect of the Capitol long enough to complete work in progress.
Act May 2, 1828, ch. 45, § 3, 4 Stat. 266, abolished office of Architect of the Capitol. The duties of that office were transferred to Commissioner of Public Buildings and Grounds, appointed by President under act April 29, 1816, ch. 150, § 2, 3 Stat. 324, to succeed a previously existing board of three commissioners of Public Buildings and Grounds.

Amendments1995—Subsec. (a)(2). Pub. L. 104–19, § 701(1), (2), substituted “office” for “Office” in first sentence and “commission” for “Commission” in introductory provisions in second sentence.
Subsec. (a)(2)(D). Pub. L. 104–19, § 701(3), substituted “Oversight of the House of Representatives, the Committee on Rules and Administration of the Senate, the Committee on Appropriations of the House of Representatives, and the Committee on Appropriations of the Senate” for “Administration of the House of Representatives and the Committee on Rules and Administration of the Senate”.
Subsec. (b). Pub. L. 104–19, § 701(1), substituted “office” for “Office” in first sentence.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.
The name of Superintendent of the Capitol Building and Grounds was changed to Architect of the Capitol by Act Mar. 3, 1921, ch. 124, 41 Stat. 1291, the Legislative, Executive, and Judicial Appropriation Act Mar. 3, 1921, fiscal year 1922.
The name of Architect of the Capitol was changed to Superintendent of the Capitol Building and Grounds, by act Feb. 14, 1902, ch. 17, 32 Stat. 20, popularly known as the “Urgent Deficiency Appropriation Act for 1902”.

Short Title of 2016 AmendmentPub. L. 114–156, § 1, May 16, 2016, 130 Stat. 391, provided that: “This Act [enacting subchapter V of this chapter] may be cited as the ‘Fallen Heroes Flag Act of 2016’.”


Comprehensive Management Study and ResponsePub. L. 107–68, title I, § 129(d), Nov. 12, 2001, 115 Stat. 580, provided that:
“(1) Study by comptroller general.—Not later than November 1, 2002, the Comptroller General shall conduct a comprehensive management study of the operations of the Architect of the Capitol, and submit the study to the Architect of the Capitol and the Committees on Appropriations of the House of Representatives and Senate.

“(2) Plan by architect in response.—After the Comptroller General submits the study conducted under paragraph (1) to the Committees referred to in such paragraph, the Architect of the Capitol shall develop and submit to such Committees a management improvement plan which addresses the study and which indicates how the personnel for whom the Architect fixes the rate of basic pay under the amendment made by subsection (c)(1) [amending section 1849 of this title] will support such plan.”




Accounting and Financial Management SystemPub. L. 107–68, title I, § 132, Nov. 12, 2001, 115 Stat. 581, which directed the Architect of the Capitol to develop and maintain an accounting and financial management system, including financial reporting and internal controls, was from the Legislative Branch Appropriations Act, 2002.



§ 1802. Compensation
The compensation of the Architect of the Capitol shall be at an annual rate which is equal to the maximum rate of pay in effect under section 4575(f) of this title.
(Pub. L. 96–146, § 1, formerly § 1(1), Dec. 14, 1979, 93 Stat. 1086; Pub. L. 107–68, title I, § 129(a), Nov. 12, 2001, 115 Stat. 579; renumbered § 1 and amended Pub. L. 116–94, div. E, title II, § 212(a)(3)(D), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was classified to section 162a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Prior ProvisionsPrior provisions prescribing the annual rate of compensation of the Architect of the Capitol were contained in the following prior sections 162a of former Title 40, Public Buildings, Property, and Works:
Pub. L. 88–426, title II, § 203(c), Aug. 14, 1964, 78 Stat. 415; Pub. L. 90–206, title II, § 219(2), Dec. 16, 1967, 81 Stat. 639; Pub. L. 94–82, title II, § 204(b), Aug. 9, 1975, 89 Stat. 421, which was omitted as superseded by Pub. L. 96–146, § 1(1).
Acts Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 880; Aug. 5, 1955, ch. 568, § 101, 69 Stat. 515, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 655.

Amendments2019—Pub. L. 116–94 amended section generally. Prior to amendment, text read as follows: “The compensation of the Architect of the Capitol shall be at an annual rate which is equal to the lesser of the annual salary for the Sergeant at Arms of the House of Representatives or the annual salary for the Sergeant at Arms and Doorkeeper of the Senate.”
2001—Pub. L. 107–68, which directed amendment of “Section 203(c) of the Federal Legislative Salary Act of 1964 (40 U.S.C. 162a)” by striking “the annual rate of basic pay” and all that follows and inserting “the lesser of the annual salary for the Sergeant at Arms of the House of Representatives or the annual salary for the Sergeant at Arms and Doorkeeper of the Senate.”, was executed by substituting the new language for “the annual rate of basic pay payable for positions at level III of the Executive Schedule under section 5314 of title 5” in this section, which is section 1(1) of Pub. L. 96–146, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 129(e), Nov. 12, 2001, 115 Stat. 580, provided that: “Except as provided in subsections (c)(2) and (d) [enacting provisions set out as notes under sections 1801 and 1849 of this title], this section [amending this section and section 1849 of this title and enacting provisions set out as notes under sections 1801, 1848, and 1849 of this title] and the amendments made by this section shall apply with respect to pay periods beginning on or after October 1, 2001.”


Effective DatePub. L. 96–146, § 2, Dec. 14, 1979, 93 Stat. 1086, provided that: “The provisions of this Act [enacting this section and section 166b of former Title 40, Public Buildings, Property, and Works] shall take effect on the first day of the first applicable pay period commencing on or after the date of the enactment of this Act [Dec. 14, 1979].”


Salary Increases1987—Salary of Architect increased to $82,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.
1977—Salary of Architect increased to $50,000 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.
1969—Salary of Architect increased to $38,000 per annum, on recommendation of the President of the United States, see note set out under section 358 of this title.



§ 1803. Delegation of authority
The Architect of the Capitol may delegate the duties and authorities of the Architect to officers and employees of the Office of the Architect of the Capitol, as the Architect determines appropriate.
(Aug. 5, 1955, ch. 568, 69 Stat. 515; Pub. L. 108–7, div. H, title I, § 1205, Feb. 20, 2003, 117 Stat. 375; Pub. L. 116–260, div. O, title VII, § 701(a), Dec. 27, 2020, 134 Stat. 2154.)

Editorial Notes
Codification
Section was classified to section 163b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is from the Legislative Branch Appropriation Act, 1956.

Amendments2020—Pub. L. 116–260 substituted “delegate the duties and authorities of the Architect to officers and employees of the Office of the Architect of the Capitol, as the Architect determines appropriate” for “delegate to the assistants of the Architect such authority of the Architect as the Architect may determine proper, except those authorities, duties, and responsibilities specifically assigned to the Deputy Architect of the Capitol by the Legislative Branch Appropriations Act, 2003”.
2003—Pub. L. 108–7 substituted “Architect of the Capitol may delegate to the assistants of the Architect such authority of the Architect as the Architect may determine proper, except those authorities, duties, and responsibilities specifically assigned to the Deputy Architect of the Capitol by the Legislative Branch Appropriations Act, 2003” for “Architect of the Capitol is authorized on and after August 5, 1955, to delegate to the Assistant Architect and other assistants such authority of the Architect as he may deem proper”.



§ 1804. Deputy Architect of the Capitol to act in case of absence, disability, or vacancy
On and after August 18, 1970, the Deputy Architect of the Capitol shall act as Architect of the Capitol during the absence or disability of that official or whenever there is no Architect.
(Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 817; Pub. L. 101–163, title I, § 106(d), Nov. 21, 1989, 103 Stat. 1057; Pub. L. 108–7, div. H, title I, § 1204, Feb. 20, 2003, 117 Stat. 374.)

Editorial Notes
Codification
Section was classified to section 164a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is from Pub. L. 91–382, popularly known as the “Legislative Branch Appropriation Act, 1971”.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 87–730, Oct. 2, 1962, 76 Stat. 688.
Pub. L. 87–130, Aug. 10, 1961, 75 Stat. 329.
Pub. L. 86–628, July 12, 1960, 74 Stat. 455.
Pub. L. 86–176, Aug. 21, 1959, 73 Stat. 407.
Pub. L. 85–570, July 31, 1958, 72 Stat. 448.
Pub. L. 85–75, July 1, 1957, 71 Stat. 251.
June 27, 1956, ch. 453, 70 Stat. 365.
Aug. 5, 1955, ch. 568, 69 Stat. 515.
July 2, 1954, ch. 455, title I, 68 Stat. 405.
Aug. 1, 1953, ch. 304, title I, 67 Stat. 327.
July 9, 1952, ch. 598, 66 Stat. 472.
Oct. 11, 1951, ch. 485, 65 Stat. 396.
Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 602.
June 22, 1949, ch. 235, 63 Stat. 224.
June 14, 1948, ch. 467, 62 Stat. 430.
July 17, 1947, ch. 262, 61 Stat. 369.
July 1, 1946, ch. 530, 60 Stat. 400.
May 18, 1946, ch. 263, title I, 60 Stat. 185.
June 13, 1945, ch. 189, 59 Stat. 251.
June 26, 1944, ch. 277, title I, 58 Stat. 346.
June 28, 1943, ch. 173, title I, 57 Stat. 232.
June 8, 1942, ch. 396, 56 Stat. 341.
July 1, 1941, ch. 268, 55 Stat. 457.
June 18, 1940, ch. 396, 54 Stat. 472.
June 16, 1939, ch. 208, 53 Stat. 831.
May 17, 1938, ch. 236, 52 Stat. 390.
May 18, 1937, ch. 223, 50 Stat. 179.
Apr. 17, 1936, ch. 233, 49 Stat. 1224.
July 8, 1935, ch. 374, 49 Stat. 469.
May 30, 1934, ch. 372, 48 Stat. 826.
Feb. 28, 1933, ch. 134, 47 Stat. 1360.
June 30, 1932, ch. 314, 47 Stat. 391.
Feb. 20, 1931, ch. 234, 46 Stat. 1183.
June 6, 1930, ch. 407, 46 Stat. 513.

Amendments2003—Pub. L. 108–7 substituted “Deputy Architect” for “Assistant Architect”.
1989—Pub. L. 101–163 struck out “, and, in case of the absence or disability of the Assistant Architect, the Executive Assistant shall so act” before period at end.



§ 1805. Deputy Architect of the Capitol(a) Establishment of Deputy Architect of the CapitolThe Architect of the Capitol shall appoint a suitable individual to be the Deputy Architect of the Capitol. The Architect may delegate to the Deputy Architect such duties as the Architect determines are necessary or appropriate.


(b) CompensationThe Deputy Architect of the Capitol shall be paid at an annual rate of pay to be determined by the Architect but not to exceed $1,500 less than the annual rate of pay for the Architect of the Capitol.


(Pub. L. 108–7, div. H, title I, § 1203, Feb. 20, 2003, 117 Stat. 373; Pub. L. 108–11, title II, § 2601(a), Apr. 16, 2003, 117 Stat. 599; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 111–316, § 1(b), Dec. 18, 2010, 124 Stat. 3452; Pub. L. 116–260, div. O, title VII, § 701(b), Dec. 27, 2020, 134 Stat. 2154.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.

Amendments2020—Pub. L. 116–260, § 701(b)(1), substituted “Capitol” for “Capitol/Chief Operating Officer” in section catchline.
Subsec. (a). Pub. L. 116–260, § 701(b)(2), inserted text of subsec. (a) and struck out former text of subsec. (a) which read as follows: “There shall be a Deputy Architect of the Capitol who shall serve as the Chief Operating Officer of the Office of the Architect of the Capitol. The Deputy Architect of the Capitol shall be appointed by the Architect of the Capitol and shall report directly to the Architect of the Capitol and shall be subject to the authority of the Architect of the Capitol. The Architect of the Capitol shall appoint the Deputy Architect of the Capitol not later than 180 days after February 20, 2003. The Architect of the Capitol shall consult with the Comptroller General or his designee before making the appointment.”
Subsecs. (b) to (h). Pub. L. 116–260, § 701(b)(3), (4), redesignated subsec. (h) as (b) and struck out former subsecs. (b) to (g) which related to Deputy Architect qualifications and responsibilities, submission of an action plan and annual evaluation of its implementation, and removal of the Deputy Architect.
Subsecs. (i), (j). Pub. L. 116–260, § 702(b)(5), struck out subsecs. (i) and (j) which required the Deputy Architect to prepare and transmit an annual performance report and terminated the role of the Comptroller General and the Government Accountability Office in this section as of Oct. 1, 2006.
2010—Subsec. (e)(3). Pub. L. 111–316 struck out par. (3). Text read as follows: “Notwithstanding section 1849(a) of this title, as amended by section 129(c) of the Legislative Branch Appropriations Act, 2002, the Architect of the Capitol may fix the rate of basic pay for not more than 3 additional positions at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5 for the locality involved.”
2004—Subsecs. (f), (j). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2003—Subsec. (a). Pub. L. 108–11, substituted “not later than 180 days” for “not later than 90 days”.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–316, § 1(c), Dec. 18, 2010, 124 Stat. 3452, provided that: “The amendments made by this section [amending this section and section 1849 of this title] shall apply with respect to pay periods beginning on or after the date of the enactment of this Act [Dec. 18, 2010].”


Effective Date of 2003 AmendmentPub. L. 108–11, title II, § 2601(b), Apr. 16, 2003, 117 Stat. 599, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2003 [Pub. L. 108–7, div. H].”




§ 1806. Repealed. Pub. L. 110–437, title II, § 202(e)(2), Oct. 20, 2008, 122 Stat. 4987

Section, Pub. L. 110–28, title VI, § 6701, May 25, 2007, 121 Stat. 182, related to Chief Executive Officer for Visitor Services.



§ 1807. Repealed. Pub. L. 110–437, title II, § 204(b)(2), Oct. 20, 2008, 122 Stat. 4988

Section, Pub. L. 110–161, div. H, title I, § 1309, Dec. 26, 2007, 121 Stat. 2244, related to Assistant to the Chief Executive Officer for Visitor Services.



§ 1808. Inspector General of the Architect of the Capitol(a) Short titleThis section may be cited as the “Architect of the Capitol Inspector General Act of 2007”.


(b) Office of Inspector GeneralThere is an Office of Inspector General within the Office of the Architect of the Capitol which is an independent objective office to—(1) conduct and supervise audits and investigations relating to the Architect of the Capitol;

(2) provide leadership and coordination and recommend policies to promote economy, efficiency, and effectiveness; and

(3) provide a means of keeping the Architect of the Capitol and the Congress fully and currently informed about problems and deficiencies relating to the administration of programs and operations of the Architect of the Capitol.


(c) Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel(1) Appointment and supervision(A) In generalThere shall be at the head of the Office of Inspector General, an Inspector General who shall be appointed by the Architect of the Capitol, in consultation with the Inspectors General of the Library of Congress, Government Publishing Office, Government Accountability Office, and United States Capitol Police. The appointment shall be made without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. The Inspector General shall report to, and be under the general supervision of, the Architect of the Capitol.


(B) Audits, investigations, reports, and other duties and responsibilitiesThe Architect of the Capitol shall have no authority to prevent or prohibit the Inspector General from—(i) initiating, carrying out, or completing any audit or investigation;

(ii) issuing any subpoena during the course of any audit or investigation;

(iii) issuing any report; or

(iv) carrying out any other duty or responsibility of the Inspector General under this section.



(2) Removal or transfer(A) In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Office of the Architect of the Capitol, by the Architect of the Capitol.


(B) NoticeNot later than 30 days before the Architect of the Capitol removes or transfers the Inspector General under subparagraph (A), the Architect of the Capitol shall communicate in writing the reason for the removal or transfer to—(i) the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and

(ii) the Committee on Rules and Administration and the Committee on Appropriations of the Senate.


(C) ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.



(3) CompensationThe Inspector General shall be paid at an annual rate of pay equal to $1,500 less than the annual rate of pay of the Architect of the Capitol.


(4) No bonusesThe Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5.


(5) CounselThe Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Office of the Architect of the Capitol, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.



(d) Duties, responsibilities, authority, and reports(1) In generalSections 4, 5 (other than subsections (a)(13) and (e)(1)(B) thereof), 6 (other than subsection (a)(7) and (8) thereof), and 7 of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply to the Inspector General of the Architect of the Capitol and the Office of such Inspector General and such sections shall be applied to the Office of the Architect of the Capitol and the Architect of the Capitol by substituting—(A) “Office of the Architect of the Capitol” for “establishment”; and

(B) “Architect of the Capitol” for “head of the establishment”.


(2) Employees(A) In generalThe Inspector General, in carrying out this section, is authorized, without the supervision or approval of any other employee, office, or other entity within the Office of the Architect of the Capitol, to select, appoint, and employ such officers and employees (including consultants) as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General subject to the provisions of law governing selections, appointments, and employment in the Office of the Architect of the Capitol.


(B) Security and suitabilityAppointments under the authority under subparagraph (A) shall be made consistent with personnel security and suitability requirements.


(C) ConsultantsAny appointment of a consultant under the authority under subparagraph (A) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).



(3) Law enforcement authority(A) In generalSubject to subparagraph (B), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to—(i) make an arrest without a warrant while engaged in official duties as authorized under this section or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony;

(ii) seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and

(iii) carry a firearm while engaged in official duties as authorized under this section or any other statute.


(B) Requirements to exercise authority(i) Required certification(I) In generalIn order to exercise the authority under subparagraph (A), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she—(aa) is a citizen of the United States;

(bb) has successfully completed a basic law enforcement training program or military or other equivalent; and

(cc) is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, because of a conviction of a misdemeanor crime of domestic violence.


(II) Additional requirementsAfter providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under subclause (I), as determined appropriate by the Inspector General.



(ii) Maintenance of requirementsThe Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines.


(iii) Eligibility determination(I) In generalThe Inspector General shall—(aa) determine whether an individual meets the requirements under this paragraph; and

(bb) revoke any authority granted to an individual under subparagraph (A) if the individual is not in compliance with the requirements of this paragraph.


(II) ReauthorizationThe Inspector General may reauthorize an individual to exercise the authority granted under subparagraph (A) if the Inspector General determines the individual has achieved compliance with the requirements under this paragraph.


(III) Limitation on appealA revocation of the authority granted under subparagraph (A) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures.




(C) Semiannual certification of program(i) In generalBefore the first grant of authority under subparagraph (A), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this paragraph.


(ii) Suspension of authorityThe authority granted under this paragraph (including any grant of authority to an individual under subparagraph (A), without regard to whether the individual is in compliance with subparagraph (B)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under clause (i) of this subparagraph or subparagraph (D). Any suspension of authority under this clause shall be reported to the appropriate committees of Congress.



(D) Peer reviewTo ensure the proper exercise of the law enforcement powers authorized under this paragraph, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress.


(E) Alleged misconductAny allegation of misconduct by an individual granted authority under subparagraph (A) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency.


(F) Appropriate committees of CongressIn this paragraph, the term “appropriate committees of Congress” means—(i) the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and

(ii) the Committee on House Administration and the Committee on Appropriations of the House of Representatives.



(4) Budget independenceThe Architect of the Capitol shall include the annual budget request of the Inspector General in the budget of the Office of the Architect of the Capitol without change.



(e) TransfersAll functions, personnel, and budget resources of the Office of the Inspector General of the Architect of the Capitol as in effect before the effective date of this section are transferred to the Office of Inspector General described under subsection (b).


(f) ReferencesReferences in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to the Inspector General of the Architect of the Capitol shall be deemed to refer to the Inspector General as set forth under this section.


(g) First appointmentBy the date occurring 180 days after December 26, 2007, the Architect of the Capitol shall appoint an individual to the position of Inspector General of the Architect of the Capitol described under subparagraph (A) of subsection (c)(1) in accordance with that subparagraph.


(h) Effective date(1) In generalExcept as provided under paragraph (2), this section shall take effect 180 days after December 26, 2007, and apply with respect to fiscal year 2008 and each fiscal year thereafter.


(2) First appointmentSubsection (g) shall take effect on December 26, 2007, and the Architect of the Capitol shall take such actions as necessary after December 26, 2007, to carry out that subsection.



(Pub. L. 110–161, div. H, title I, § 1301, Dec. 26, 2007, 121 Stat. 2240; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 116–94, div. P, title XVI, §§ 1602(b), 1603(b), 1604(b), 1605(b), Dec. 20, 2019, 133 Stat. 3210, 3214, 3218, 3219.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in subsec. (d)(1), (2)(C), (3)(C)(i), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.

Amendments2019—Subsec. (c). Pub. L. 116–94, § 1602(b)(1), inserted “; pay; limits on bonuses; counsel” after “removal” in heading.
Subsec. (c)(2). Pub. L. 116–94, § 1602(b)(2), added par. (2) and struck out former par. (2). Prior to amendment, text read as follows: “The Inspector General may be removed from office by the Architect of the Capitol. The Architect of the Capitol shall, promptly upon such removal, communicate in writing the reasons for any such removal to each House of Congress.”
Subsec. (c)(4), (5). Pub. L. 116–94, § 1602(b)(3), added pars. (4) and (5).
Subsec. (d)(2). Pub. L. 116–94, § 1605(b), designated existing provisions as subpar. (A), inserted subpar. heading and “, without the supervision or approval of any other employee, office, or other entity within the Office of the Architect of the Capitol,” after “is authorized”, and added subpars. (B) and (C).
Subsec. (d)(3). Pub. L. 116–94, § 1603(b), added par. (3).
Subsec. (d)(4). Pub. L. 116–94, § 1604(b), added par. (4).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (c)(1)(A) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.




SUBCHAPTER II—GENERAL POWERS AND DUTIES
§ 1811. Powers and duties
The Architect of the Capitol shall perform all the duties relative to the Capitol Building performed prior to August 15, 1876, by the Commissioner of Public Buildings and Grounds, and shall be appointed by the President: Provided, That no change in the architectural features of the Capitol Building or in the landscape features of the Capitol Grounds shall be made except on plans to be approved by Congress.
(Aug. 15, 1876, ch. 287, 19 Stat. 147; Feb. 14, 1902, ch. 17, 32 Stat. 20; Mar. 3, 1921, ch. 124, 41 Stat. 1291.)

Editorial Notes
Codification
Section was classified to section 162 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is a composite of the acts of Aug. 15, 1876, and Feb. 14, 1902, cited in the credits.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.

Transfer to Architect of the CapitolPub. L. 112–74, div. G, title I, § 1202, Dec. 23, 2011, 125 Stat. 1129, provided that:
“(a) Transfer.—To the extent that the Director of the National Park Service has jurisdiction and control over any portion of the area described in subsection (b) and any monument or other facility which is located within such area, such jurisdiction and control is hereby transferred to the Architect of the Capitol as of the date of the enactment of this Act [Dec. 23, 2011].

“(b) Area Described.—The area described in this subsection is the property which is bounded on the north by Pennsylvania Avenue Northwest, on the east by First Street Northwest and First Street Southwest, on the south by Maryland Avenue Southwest, and on the west by Third Street Southwest and Third Street Northwest.”




Acquisition of Property by Architect of the CapitolPub. L. 107–68, title I, § 128, Nov. 12, 2001, 115 Stat. 579, provided that: “Notwithstanding any other provision of law and subject to the availability of appropriations, the Architect of the Capitol is authorized to secure, through multi-year rental, lease, or other appropriate agreement, the property located at 67 K Street, S.W., Washington, D.C., for use of Legislative Branch agencies, and to incur any necessary incidental expenses including maintenance, alterations, and repairs in connection therewith: Provided, That in connection with the property referred to under the preceding proviso, the Architect of the Capitol is authorized to expend funds appropriated to the Architect of the Capitol for the purpose of the operations and support of Legislative Branch agencies, including the United States Capitol Police, as may be required for that purpose.”




§ 1812. Care and superintendence of Capitol
The Architect of the Capitol shall on and after March 3, 1977, have the care and superintendence of the Capitol, including lighting. His office shall be in the Capitol Building.
(Aug. 15, 1876, ch. 287, 19 Stat. 147; Mar. 3, 1877, ch. 102, 19 Stat. 298; Oct. 31, 1951, ch. 654, § 3(14), 65 Stat. 708.)

Editorial Notes
Codification
Section was classified to section 163 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
The first sentence of this section is from act Mar. 3, 1877. The second sentence of this section is from act Aug. 15, 1876, popularly known as the “Sundry Civil Appropriation Act”.

Prior ProvisionsProvisions similar to those comprising the first sentence of this section were contained in act Aug. 15, 1876, ch. 287, 19 Stat. 147.

Amendments1951—Act Oct. 31, 1951, struck out “, and shall submit through the Secretary of the Interior estimates thereof” at end of first sentence.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 1813. Exterior of Capitol
On and after July 7, 1884, it shall be the duty of the Architect to clean and keep in proper order the exterior of the Capitol.
(July 7, 1884, ch. 332, 23 Stat. 209.)

Editorial Notes

References in TextThe Architect, referred to in text, means the Architect of the Capitol.

Codification
Section was classified to section 163a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is from the Sundry Civil Appropriation Act July 7, 1884, fiscal year 1885.



§ 1814. Repairs of Capitol
All improvements, alterations, additions, and repairs of the Capitol Building shall be made by the direction and under the supervision of the Architect of the Capitol.
(R.S. § 1816; Feb. 14, 1902, ch. 17, 32 Stat. 20; Mar. 3, 1921, ch. 124, 41 Stat. 1291; Oct. 31, 1951, ch. 654, § 3(15), 65 Stat. 708.)

Editorial Notes
Codification
Section was classified to section 166 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1816 derived from Res. Apr. 16, 1862, No. 28, 12 Stat. 617; acts Mar. 30, 1867, ch. 24, § 2, 15 Stat. 13; July 20, 1868, ch. 177, § 1, 15 Stat. 115; Mar. 3, 1869, ch. 121, § 1, 15 Stat. 283, 284; Mar. 3, 1871, ch. 114, § 1, 16 Stat. 500; Aug. 15, 1876, ch. 287, 19 Stat. 147.
Provision of R.S. § 1816 relating to purchase of furniture or carpets for House or Senate is classified to section 2184 of this title.

Amendments1951—Act Oct. 31, 1951, struck out requirement that such improvements, etc., should be paid for by Secretary of the Interior out of appropriations for Capitol extension, and from no other appropriation.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.

Conditions for Use of Certain Telecommunications Systems and Services by Agency of Legislative BranchPub. L. 101–520, title III, § 306, Nov. 5, 1990, 104 Stat. 2277, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) Hereafter, notwithstanding any other provision of law, any agency of the legislative branch is authorized to use telecommunications systems and services provided by the Architect of the Capitol or the House of Representatives or the Senate under the approved plan required by section 305 of Public Law 100–202 (101 Stat. 1329–308) [see source credits following note below] if such systems and services—“(1) have been acquired competitively; and

“(2) in the case of long distance service, have been determined by the Architect of the Capitol to be at least equal in quality to, and not greater in cost than, the systems and services available under the procurement conducted by the Administrator of General Services known as ‘FTS2000’.


“(b) As used in this section, the term ‘agency of the legislative branch’ means the office of the Architect of the Capitol, the Botanic Garden, the Government Accountability Office, the Government Publishing Office, the Library of Congress, the Office of Technology Assessment, and the Congressional Budget Office.”



Similar provisions were contained in the following prior appropriations acts:
Pub. L. 101–163, title III, § 306, Nov. 21, 1989, 103 Stat. 1064.
Pub. L. 100–458, title III, § 307B, Oct. 1, 1988, 102 Stat. 2183.

Development of Overall Plan for Satisfying Telecommunications Requirements of Agencies of Legislative BranchPub. L. 102–392, title III, § 305, Oct. 6, 1992, 106 Stat. 1721, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) The Architect of the Capitol, in consultation with the heads of the agencies of the legislative branch, shall develop an overall plan for satisfying the telecommunications requirements of such agencies, using a common system architecture for maximum interconnection capability and engineering compatibility. The plan shall be subject to joint approval by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, and, upon approval, shall be communicated to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate. No part of any appropriation in this Act or any other Act shall be used for acquisition of any new or expanded telecommunications system for an agency of the legislative branch, unless, as determined by the Architect of the Capitol, the acquisition is in conformance with the plan, as approved.

“(b) As used in this section—“(1) the term ‘agency of the legislative branch’ means the Office of the Architect of the Capitol, the Botanic Garden, the Government Accountability Office, the Government Publishing Office, the Library of Congress, the Office of Technology Assessment, and the Congressional Budget Office; and

“(2) the term ‘telecommunications system’ means an electronic system for voice, data, or image communication, including any associated cable and switching equipment.


“(c) This section shall apply with respect to fiscal years beginning after September 30, 1992.”



Similar provisions were contained in the following prior appropriations acts:
Pub. L. 102–90, title III, § 305, Aug. 14, 1991, 105 Stat. 466.
Pub. L. 101–520, title III, § 305, Nov. 5, 1990, 104 Stat. 2276.
Pub. L. 101–163, title III, § 305, Nov. 21, 1989, 103 Stat. 1063.
Pub. L. 100–458, title III, § 305, Oct. 1, 1988, 102 Stat. 2182.
Pub. L. 100–202, § 101(i) [title III, § 305], Dec. 22, 1987, 101 Stat. 1329–290, 1329–308.
Pub. L. 99–500, § 101(j) [H.R. 5203, title III, § 305], Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j) [H.R. 5203, title III, § 305], Oct. 30, 1986, 100 Stat. 3341–287.



§ 1815. Repealed. Pub. L. 109–58, title I, § 101(c), Aug. 8, 2005, 119 Stat. 606

Section, Pub. L. 105–275, title III, § 310, Oct. 21, 1998, 112 Stat. 2456, related to energy conservation and management.

Editorial Notes
Codification
Section was classified to section 166i of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1816. Construction contracts(a) Liquidated damagesThe Architect of the Capitol may not enter into or administer any construction contract with a value greater than $50,000 unless the contract includes a provision requiring the payment of liquidated damages in the amount determined under subsection (b) in the event that completion of the project is delayed because of the contractor.


(b) Amount of paymentThe amount of payment required under a liquidated damages provision described in subsection (a) shall be equal to the product of—(1) the daily liquidated damage payment rate; and

(2) the number of days by which the completion of the project is delayed.


(c) Daily liquidated damage payment rate(1) In generalIn subsection (b), the “daily liquidated damage payment rate” means—(A) $140, in the case of a contract with a value greater than $50,000 and less than $100,000;

(B) $200, in the case of a contract with a value equal to or greater than $100,000 and equal to or less than $500,000; and

(C) the sum of $200 plus $50 for each $100,000 increment by which the value of the contract exceeds $500,000, in the case of a contract with a value greater than $500,000.


(2) Adjustment in rate permittedNotwithstanding paragraph (1), the daily liquidated damage payment rate may be adjusted by the contracting officer involved to a rate greater or lesser than the rate described in such paragraph if the contracting officer makes a written determination that the rate described does not accurately reflect the anticipated damages which will be suffered by the United States as a result of the delay in the completion of the contract.



(d) Effective dateThis section shall apply with respect to contracts entered into during fiscal year 2002 or any succeeding fiscal year.


(Pub. L. 107–68, title I, § 130, Nov. 12, 2001, 115 Stat. 580.)

Editorial Notes
Codification
Section was classified to section 166j of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1816a. Design-build contracts(a) Notwithstanding any other provision of law, the Architect of the Capitol may use the two-phase selection procedures authorized in section 3309 of title 41 for entering into a contract for the design and construction of a public building, facility, or work in the same manner and under the same terms and conditions as the head of an executive agency under such section.

(b) This section shall apply with respect to fiscal year 2008 and each succeeding fiscal year.

(Pub. L. 110–161, div. H, title I, § 1308, Dec. 26, 2007, 121 Stat. 2244.)

Editorial Notes
Codification
In subsec. (a), “section 3309 of title 41” substituted for “section 303M of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253m)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.



§ 1816b. Architect of the Capitol, authority for personal services contracts with legal entities
Notwithstanding any other provision of law, the Architect of the Capitol is authorized to contract for personal services with any firm, partnership, corporation, association, or other legal entity in the same manner as he is authorized to contract for personal services with individuals under the provisions of section 6101 of title 41.
(Pub. L. 96–558, Dec. 19, 1980, 94 Stat. 3263.)

Editorial Notes
Codification
In text, “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section was classified to section 6a–2 of former Title 41, prior to the enactment of Title 41, Public Contracts, by Pub. L. 111–350, § 3, Jan. 4, 2011, 124 Stat. 3677.

Statutory Notes and Related Subsidiaries
Authorizing Payments Under Service Contracts During the Coronavirus EmergencyPub. L. 116–136, div. B, title IX, § 19005, Mar. 27, 2020, 134 Stat. 578, as amended by Pub. L. 116–159, div. A, § 159(3), Oct. 1, 2020, 134 Stat. 722, provided that:
“(a) Authorizing Payments.—Notwithstanding section 3324(a) of title 31, United States Code, or any other provision of law and subject to subsection (b), if the employees of a contractor with a service contract with the Architect of the Capitol are furloughed or otherwise unable to work during closures, stop work orders, or reductions in service arising from or related to the impacts of coronavirus, the Architect of the Capitol may continue to make the payments provided for under the contract for the weekly salaries and benefits of such employees until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic.

“(b) Availability of Appropriations.—The authority of the Architect of the Capitol to make payments under the authority of subsection (a) is subject to the availability of appropriations to make such payments.

“(c) Regulations.—The Architect of the Capitol shall promulgate such regulations as may be necessary to carry out this section.”



[For definition of “coronavirus” as used in section 19005 of Pub. L. 116–136, set out above, see section 23005 of Pub. L. 116–136, set out as a note under section 162b of this title.]



§ 1817. Transfer of discontinued apparatus to other branches
The Architect of the Capitol may transfer apparatus, appliances, equipments, and supplies of any kind, discontinued or permanently out of service, to other branches of the service of the United States, or District of Columbia, whenever, in his judgment the interests of the Government service may require it.
(June 26, 1912, ch. 182, § 11, 37 Stat. 184; Mar. 3, 1921, ch. 124, 41 Stat. 1291; May 29, 1928, ch. 901, § 1(120), 45 Stat. 995; Oct. 31, 1951, ch. 654, § 3(17), 65 Stat. 708.)

Editorial Notes
Codification
Section was classified to section 171 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 11 of act June 26, 1912, popularly known as the “District of Columbia Appropriation Act June 26, 1912, fiscal year 1913”.

Prior ProvisionsAct Mar. 2, 1911, ch. 192, § 9, 36 Stat. 1011.

Amendments1951—Act Oct. 31, 1951, struck out “with the approval of the Secretary of the Interior,” after “whenever,”.
1928—Act May 29, 1928, struck out provision that required a transfer statement to be submitted in the annual report to Congress by the Superintendent of the Capitol Building and Grounds.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 1817a. Disposition of surplus or obsolete personal property(a) In generalThe Architect of the Capitol shall have the authority, within the limits of available appropriations, to dispose of surplus or obsolete personal property by inter-agency transfer, donation, sale, trade-in, or discarding. Amounts received for the sale or trade-in of personal property shall be credited to funds available for the operations of the Architect of the Capitol and be available for the costs of acquiring the same or similar property. Such funds shall be available for such purposes during the fiscal year received and the following fiscal year.


(b) Effective dateThis section shall apply with respect to fiscal year 2010, and each fiscal year thereafter.


(Pub. L. 111–68, div. A, title I, § 1301, Oct. 1, 2009, 123 Stat. 2034.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2010, which is div. A of Pub. L. 111–68.



§ 1818. Rental or lease of storage space
Notwithstanding any other provision of law, the Architect of the Capitol, with the approval of the House Office Building Commission and Senate Committee on Rules and Administration, is authorized to secure, through rental, lease, or other appropriate agreement, storage space in areas within the District of Columbia and its environs beyond the boundaries of the United States Capitol Grounds for use of the United States Senate, the United States House of Representatives, and the Office of the Architect of the Capitol, under such terms and conditions as such Commission and committee may authorize, and to incur any necessary incidental expenses in connection therewith.
(Pub. L. 93–180, § 1, Dec. 13, 1973, 87 Stat. 704.)

Editorial Notes
Codification
Section was classified to section 166d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1819. Computer backup facilities for legislative offices(a) Acquisition of buildings and facilitiesThe Architect of the Capitol is authorized, subject to the availability of appropriations, to acquire (through purchase, lease, or otherwise) buildings and facilities for use as computer backup facilities (and related uses) for offices in the legislative branch.


(b) Acquisition subject to approvalThe acquisition of a building or facility under subsection (a) shall be subject to the approval of—(1) the House Office Building Commission, in the case of a building or facility acquired for the use of an office of the House of Representatives;

(2) the Committee on Rules and Administration of the Senate, in the case of a building or facility acquired for the use of an office of the Senate; or

(3) the House Office Building Commission in the case of a building or facility acquired for the use of any other office in the legislative branch as part of a joint facility with (1) above, or the Committee on Rules and Administration of the Senate, in the case of a building or facility acquired for the use of any other office in the legislative branch as part of a joint facility with (2) above.


(c) United States Capitol grounds provisions applicableAny building or facility acquired by the Architect of the Capitol pursuant to subsection (a) shall be a part of the United States Capitol Grounds and shall be subject to the provisions of sections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40.


(d) Lease of buildings and facilitiesIn the case of a building or facility acquired through purchase pursuant to subsection (a), the Architect of the Capitol may enter into or assume a lease with another person for the use of any portion of the building or facility that the Architect of the Capitol determines is not required to be used to carry out the purposes of this section, subject to the approval of the entity which approved the acquisition of such building or facility under subsection (b).


(e) Effective dateThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–206, title I, § 905, Aug. 2, 2002, 116 Stat. 877; Pub. L. 109–55, title I, § 1202(a), Aug. 2, 2005, 119 Stat. 579.)

Editorial Notes

References in TextSections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40, referred to in subsec. (c), was in the original a reference to the Act entitled “An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes”, approved July 31, 1946, which is act July 31, 1946, ch. 707, 60 Stat. 718, as amended. Sections 9, 9A, 9B, 9C, and 14 of the Act are classified, respectively, to sections 1961, 1966, 1967, 1922, and 1969 of this title, and section 16(b) of the Act is set out as a note under section 1961 of this title. Sections 1 to 8, 10 to 13, and 16(a) of the Act, which were classified to sections 193a to 193m of former Title 40, Public Buildings, Property, and Works, were repealed and reenacted as sections 5101 to 5107 and 5109 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1312, the first section of which enacted Title 40. Section 5(c) of Pub. L. 107–217, set out as a note preceding section 101 of Title 40, provides that a reference to a law replaced by section 1 of Pub. L. 107–217 is deemed to refer to the corresponding provision enacted by Pub. L. 107–217. For complete classification of the act of July 31, 1946, to the Code, see Tables. For disposition of sections of former Title 40, see table at the beginning of Title 40.

Codification
Section was classified to section 166k of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2005—Subsecs. (d), (e). Pub. L. 109–55 added subsec. (d) and redesignated former subsec. (d) as (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentPub. L. 109–55, title I, § 1202(b), Aug. 2, 2005, 119 Stat. 579, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to leases entered into on or after the date of the enactment of this Act [Aug. 2, 2005].”




§ 1820. Acquisition of real property for Capitol Police(a) Authority for acquisitionSubject to the approval of the House Office Building Commission and the Senate Committee on Rules and Administration, the Architect of the Capitol is authorized to acquire (through purchase, lease, transfer from another Federal entity, or otherwise) real property, subject to the availability of appropriations and upon approval of an obligation plan by the Committees on Appropriations of the House and Senate, for the use of the United States Capitol Police.


(b) United States Capitol grounds provisions applicableAny real property acquired by the Architect of the Capitol pursuant to subsection (a) shall be a part of the United States Capitol Grounds and shall be subject to the provisions of sections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40.


(c) Effective dateThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–206, title I, § 907, Aug. 2, 2002, 116 Stat. 877.)

Editorial Notes

References in TextSections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40, referred to in subsec. (b), was in the original a reference to the Act entitled “An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes”, approved July 31, 1946, which is act July 31, 1946, ch. 707, 60 Stat. 718, as amended. Sections 9, 9A, 9B, 9C, and 14 of the Act are classified, respectively, to sections 1961, 1966, 1967, 1922, and 1969 of this title, and section 16(b) of the Act is set out as a note under section 1961 of this title. Sections 1 to 8, 10 to 13, and 16(a) of the Act, which were classified to sections 193a to 193m of former Title 40, Public Buildings, Property, and Works, were repealed and reenacted as sections 5101 to 5107 and 5109 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1312, the first section of which enacted Title 40. Section 5(c) of Pub. L. 107–217, set out as a note preceding section 101 of Title 40, provides that a reference to a law replaced by section 1 of Pub. L. 107–217 is deemed to refer to the corresponding provision enacted by Pub. L. 107–217. For complete classification of the act of July 31, 1946, to the Code, see Tables. For disposition of sections of former Title 40, see table at the beginning of Title 40.

Codification
Section was classified to section 166m of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Acquisition of Property by Architect of the CapitolPub. L. 108–199, div. H, § 152, Jan. 23, 2004, 118 Stat. 448, provided that:
“(a) Notwithstanding section 907(a) of Public Law 107–206 (116 Stat. 977) [2 U.S.C. 1820(a)] or section 1102 of the Legislative Branch Appropriations Act, 2004 (2 U.S.C. 1822(b)), the Architect of the Capitol, at any time after the date of the enactment of this Act [Jan. 23, 2004] and subject to the availability of appropriations, may enter into an agreement to acquire by lease any portion of the real property located at 499 South Capitol Street Southwest in the District of Columbia for the use of the United States Capitol Police.

“(b) Any real property acquired by the Architect of the Capitol pursuant to subsection (a) shall be subject to the provisions of the Act entitled ‘An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes’, approved July 31, 1946 [2 U.S.C. 1922, 1961, 1966, 1967, 1969, see References in Text note above].”






§ 1821. Small purchase contracting authority(a) In generalTo promote efficiency and economy in contracting and to avoid unnecessary burdens, the Architect of the Capitol is granted authority to utilize special simplified procedures for purchases of property and services the aggregate amount of which does not exceed $250,000. Notwithstanding any other provision of law—(1) section 6101 of title 41 shall apply with respect to purchases and contracts for the Architect of the Capitol as if the reference to “$25,000” in paragraph (1) of such section were a reference to “$100,000”; and

(2) the Architect may procure services, equipment, and construction for security related projects in the most efficient manner he determines appropriate.


(b) Effective dateThis section shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1201, Feb. 20, 2003, 117 Stat. 372; Pub. L. 115–244, div. B, title I, § 133(a), Sept. 21, 2018, 132 Stat. 2936.)

Editorial Notes
Codification
In subsec. (a)(1), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.

Prior ProvisionsPrior similar provisions were contained in Pub. L. 107–68, title I, § 131, Nov. 12, 2001, 115 Stat. 581.

Amendments2018—Subsec. (a). Pub. L. 115–244, which directed amendment of “2 U.S.C. 1821” by inserting “To promote efficiency and economy in contracting and to avoid unnecessary burdens, the Architect of the Capitol is granted authority to utilize special simplified procedures for purchases of property and services the aggregate amount of which does not exceed $250,000.” before “Notwithstanding any other provision of law—”, was executed by making the insertion in subsec. (a) of section 1201 of Pub. L. 108–7, div. H, title I, which is classified to this section, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–244, div. B, title I, § 133(b), Sept. 21, 2018, 132 Stat. 2936, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2019 and each succeeding fiscal year.”




§ 1822. Leasing of space(a) In generalFunds appropriated to the Architect of the Capitol shall be available—(1) for the leasing of space in areas within the District of Columbia and its environs beyond the boundaries of the United States Capitol Grounds to meet space requirements of the United States Senate, United States House of Representatives, United States Capitol Police, and the Architect of the Capitol under such terms and conditions as the Committee or Commission referred to under subsection (b) may authorize; and

(2) to incur any necessary expense in connection with any leasing of space under paragraph (1).


(b) Conditions to lease spaceThe Architect of the Capitol may lease space under subsection (a) upon submission of written notice of intent to lease such space to, and approved by—(1) the Committees on Appropriations and Rules and Administration of the Senate for space to be leased for the Senate;

(2) the Committee on Appropriations of the House of Representatives and the House Office Building Commission for space to be leased for the House of Representatives; and

(3) the Committees on Appropriations of the Senate and House of Representatives, for space to be leased for any other entity under subsection (a).


(c) Effective dateThis section shall apply with respect to fiscal year 2004, and each fiscal year thereafter.


(Pub. L. 108–83, title I, § 1102, Sept. 30, 2003, 117 Stat. 1027; Pub. L. 110–161, div. H, title I, § 1306(a), Dec. 26, 2007, 121 Stat. 2243.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2004.

Amendments2007—Subsec. (b)(1). Pub. L. 110–161, § 1306(a)(1), substituted “Committees on Appropriations and Rules and Administration” for “Committee on Rules and Administration”.
Subsec. (b)(2). Pub. L. 110–161, § 1306(a)(2), substituted “the Committee on Appropriations of the House of Representatives and the House Office Building Commission” for “the House Office Building Commission”.
Subsec. (b)(3). Pub. L. 110–161, § 1306(a)(3), substituted “, for space to be leased for any other entity under subsection (a).” for period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 1306(b), Dec. 26, 2007, 121 Stat. 2243, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2004 [Pub. L. 108–83].”




§ 1823. Acquisition of real property for Sergeant at Arms and Doorkeeper of the Senate(1) The Architect of the Capitol may acquire (through purchase, lease, transfer from another Federal entity, or otherwise) real property, for the use of the Sergeant at Arms and Doorkeeper of the Senate to support the operations of the Senate—(A) subject to the approval of the Committee on Rules and Administration of the Senate; and

(B) subject to the availability of appropriations and upon approval of an obligation plan by the Committee on Appropriations of the Senate.


(2) Subject to the approval of the Committee on Appropriations of the Senate, the Secretary of the Senate may transfer funds for the acquisition or maintenance of any property under paragraph (1) from the account under the heading “Senate, Contingent Expenses of the Senate, Sergeant at Arms and Doorkeeper of the Senate” to the account under the heading “Architect of the Capitol, Senate Office Buildings”.

(3) This section shall apply with respect to fiscal year 2007 and each fiscal year thereafter.

(Pub. L. 109–289, div. B, title II, § 20701(b), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 37.)

Editorial Notes
Codification
Section is from the Continuing Appropriations Resolution, 2007.



§ 1823a. Acquisition of real property for Library of Congress(a) Permitting leasing of spaceSubject to the availability of funds, the Architect of the Capitol may acquire real property by lease for the use of the Library of Congress in any State or the District of Columbia if—(1) the Architect of the Capitol and the Librarian of Congress submit a joint request for the Architect to lease the property to the Joint Committee on the Library and to the Committees on Appropriations of the House of Representatives and Senate; and

(2) the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and Senate each approve the request.


(b) Transfer of fundsSubject to the approval of the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and the Senate, the Architect of the Capitol and the Librarian of Congress may transfer between themselves appropriations or other available funds to pay the costs incurred in acquiring real property pursuant to the authority of this section and the costs of necessary expenses incurred in connection with the acquisition of the property.


(c) Limit on obligationsNo obligation entered into pursuant to the authority of this section shall be in advance of, or in excess of, available appropriations.


(d) Effective dateThis section shall apply with respect to fiscal year 2009 and each succeeding fiscal year.


(Pub. L. 111–8, div. G, title I, § 1102, Mar. 11, 2009, 123 Stat. 823.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2009, which is div. G of the Omnibus Appropriations Act, 2009.



§ 1824. Energy and environmental measures in Capitol Complex Master Plan(a) In generalTo the maximum extent practicable, the Architect of the Capitol shall include energy efficiency and conservation measures, greenhouse gas emission reduction measures, and other appropriate environmental measures in the Capitol Complex Master Plan.


(b) ReportNot later than 6 months after December 19, 2007, the Architect of the Capitol shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Rules and Administration of the Senate, a report on the energy efficiency and conservation measures, greenhouse gas emission reduction measures, and other appropriate environmental measures included in the Capitol Complex Master Plan pursuant to subsection (a).


(Pub. L. 110–140, title V, § 503, Dec. 19, 2007, 121 Stat. 1655.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–140, title XVI, § 1601, Dec. 19, 2007, 121 Stat. 1801, provided that: “This Act [see Tables for classification] and the amendments made by this Act take effect on the date that is 1 day after the date of enactment of this Act [Dec. 19, 2007].”




§ 1824a. Recyclable materials(a) Collection and sale of recyclable materials(1) Establishment of programThe Architect of the Capitol shall establish a program for the collection and sale of recyclable materials collected from or on the Capitol buildings and grounds, in accordance with the procedures applicable under subchapter III of chapter 5 of subtitle I of title 40, to the sale of surplus property by an executive agency.


(2) Exclusion of materials subject to other programsThe program established under this section shall not apply with respect to any materials which are subject to collection and sale under—(A) section 6516 of this title;

(B) section 5540 of this title;

(C) section 2026 of this title; or

(D) any other authorized program for the collection and sale of recyclable materials.



(b) Revolving fund(1) In generalThere is established in the Treasury a revolving fund for the Office of the Architect of the Capitol, which shall consist of—(A) proceeds from the sale of recyclable materials under the program established under this section; and

(B) such amounts as may be appropriated under law.


(2) Use of fundAmounts in the revolving fund established under paragraph (1) shall be available without fiscal year limitation to the Architect of the Capitol, subject to the Architect providing prior notice to the Committees on Appropriations of the House of Representatives and Senate—(A) to carry out the program established under this section;

(B) to carry out authorized programs and activities of the Architect to improve the environment; and

(C) to carry out authorized programs and activities of the Architect to promote energy savings.



(c) Effective dateThis section shall apply with respect to fiscal year 2009 and each fiscal year thereafter.


(Pub. L. 111–8, div. G, title I, § 1101, Mar. 11, 2009, 123 Stat. 822; Pub. L. 113–76, div. I, title I, § 1303, Jan. 17, 2014, 128 Stat. 429.)

Editorial Notes
Codification
Section was formerly classified as a note under section 1811 of this title.

Amendments2014—Subsec. (c). Pub. L. 113–76 substituted “fiscal year 2009 and each fiscal year thereafter” for “each of the fiscal years 2009 through 2013”.



§ 1825. Repealed. Pub. L. 110–437, title V, § 501(b)(2), Oct. 20, 2008, 122 Stat. 4997

Section, Pub. L. 110–161, div. H, title I, § 1305, Dec. 26, 2007, 121 Stat. 2242, related to CVC maintenance.



§ 1826. Easements for rights-of-way(a) In generalThe Architect of the Capitol may grant, upon such terms as the Architect of the Capitol considers advisable, including monetary consideration, easements for rights-of-way over, in, and upon the Capitol Grounds and any other public lands under the jurisdiction and control of the Architect of the Capitol.


(b) LimitationNo easement granted under this section may include more land than is necessary for the easement.


(c) Easement accountThere is established in the Treasury an easement account for the Architect of the Capitol. The Architect of the Capitol shall deposit in the account all proceeds received relating to the granting of easements under this section. The proceeds deposited in that account shall be available to the Architect, in such amounts and for such purposes provided in appropriations acts.


(d) In-kind considerationSubject to subsection (f), the Architect may accept in-kind consideration instead of, or in addition to, any monetary consideration, for any easement granted under this section.


(e) Termination of easementThe Architect of the Capitol may terminate all or part of any easement granted under this section for—(1) failure to comply with the terms of the grant;

(2) nonuse for a 2-year period; or

(3) abandonment.


(f) ApprovalThe Architect of the Capitol may grant an easement for rights-of-way under subsection (a) upon submission of written notice of intent to grant that easement and the amount or type of consideration to be received, and approval by—(1) the Committee on Rules and Administration of the Senate for easements granted on property under Senate jurisdiction;

(2) the House Office Building Commission for property under House of Representatives jurisdiction; and

(3) the Committee on Rules and Administration of the Senate and the House Office Building Commission for easements granted on any other property.


(g) Effective dateThis section shall apply to fiscal year 2008 and each fiscal year thereafter.


(Pub. L. 110–161, div. H, title I, § 1307, Dec. 26, 2007, 121 Stat. 2243.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.



§ 1827. Support and maintenance during emergencies(a) During an emergency involving the safety of human life or the protection of property, as determined or declared by the Capitol Police Board, the Architect of the Capitol—(1) may accept contributions of comfort and other incidental items and services to support employees of the Office of the Architect of the Capitol while such employees are on duty in response to the emergency; and

(2) may incur obligations and make expenditures out of available appropriations for meals, refreshments, and other support and maintenance for the Office of the Architect of the Capitol if, in the judgment of the Architect, such obligations and expenditures are necessary to respond to the emergency.


(b) This section shall apply with respect to fiscal year 2010 and each succeeding fiscal year.

(Pub. L. 111–68, div. A, title I, § 1305, Oct. 1, 2009, 123 Stat. 2035.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2010, which is div. A of Pub. L. 111–68.




SUBCHAPTER III—PERSONNEL
Part A—General
§ 1831. Human resources program(a) Short titleThis section may be cited as the “Architect of the Capitol Human Resources Act”.


(b) Finding and purpose(1) FindingThe Congress finds that the Office of the Architect of the Capitol should develop human resources management programs that are consistent with the practices common among other Federal and private sector organizations.


(2) PurposeIt is the purpose of this section to require the Architect of the Capitol to establish and maintain a personnel management system that incorporates fundamental principles that exist in other modern personnel systems.



(c) Personnel management system(1) EstablishmentThe Architect of the Capitol shall establish and maintain a personnel management system.


(2) RequirementsThe personnel management system shall at a minimum include the following:(A) A system which ensures that applicants for employment and employees of the Architect of the Capitol are appointed, promoted, and assigned on the basis of merit and fitness after fair and equitable consideration of all applicants and employees through open competition.

(B) An equal employment opportunity program which includes an affirmative employment program for employees and applicants for employment, and procedures for monitoring progress by the Architect of the Capitol in ensuring a workforce reflective of the diverse labor force.

(C) A system for the classification of positions which takes into account the difficulty, responsibility, and qualification requirements of the work performed, and which conforms to the principle of equal pay for substantially equal work.

(D) A program for the training of Architect of the Capitol employees which has among its goals improved employee performance and opportunities for employee advancement.

(E) A formal performance appraisal system which will permit the accurate evaluation of job performance on the basis of objective criteria for all Architect of the Capitol employees.

(F) A fair and equitable system to address unacceptable conduct and performance by Architect of the Capitol employees, including a general statement of violations, sanctions, and procedures which shall be made known to all employees, and a formal grievance procedure.

(G) A program to provide services to deal with mental health, alcohol abuse, drug abuse, and other employee problems, and which ensures employee confidentiality.

(H) A formal policy statement regarding the use and accrual of sick and annual leave which shall be made known to all employees, and which is consistent with the other requirements of this section.



(d) Implementation of personnel management system(1) Development of planThe Architect of the Capitol shall—(A) develop a plan for the establishment and maintenance of a personnel management system designed to achieve the requirements of subsection (c);

(B) submit the plan to the Speaker of the House of Representatives, the House Office Building Commission, the Committee on Rules and Administration of the Senate, the Joint Committee on the Library, and the Committees on Appropriations of the Senate and the House of Representatives not later than 12 months after July 22, 1994; and

(C) implement the plan not later than 90 days after the plan is submitted to the Speaker of the House of Representatives, the House Office Building Commission, the Committee on Rules and Administration of the Senate, the Joint Committee on the Library, and the Committees on Appropriations of the Senate and the House of Representatives, as specified in subparagraph (B).


(2) Evaluation and reportingThe Architect of the Capitol shall develop a system of oversight and evaluation to ensure that the personnel management system of the Architect of the Capitol achieves the requirements of subsection (c) and complies with all other relevant laws, rules and regulations. The Architect of the Capitol shall report to the Speaker of the House of Representatives, the House Office Building Commission, the Committee on Rules and Administration of the Senate, and the Joint Committee on the Library on an annual basis the results of its evaluation under this subsection.


(3) Application of lawsNothing in this section shall be construed to alter or supersede any other provision of law otherwise applicable to the Architect of the Capitol or its employees, unless expressly provided in this section.



(Pub. L. 103–283, title III, § 312, July 22, 1994, 108 Stat. 1443; Pub. L. 104–1, title V, § 504(c)(1), Jan. 23, 1995, 109 Stat. 41.)

Editorial Notes
Codification
Section was classified to section 166b–7 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is comprised of section 312 of Pub. L. 103–283. Subsec. (f) of section 312 of Pub. L. 103–283 amended sections 60m, 1201, 1205, and 1212 of this title.

Amendments1995—Subsec. (e). Pub. L. 104–1 struck out subsec. (e) which related to processing of discrimination complaints.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 104–1, title V, § 504(c)(1), Jan. 23, 1995, 109 Stat. 41, provided in part that subsec. (e) of this section is repealed, except as provided in section 1435 of this title.

Flexible Work SchedulesPub. L. 110–161, div. H, title I, § 1302, Dec. 26, 2007, 121 Stat. 2242, as amended by Pub. L. 110–437, § 505(a), Oct. 20, 2008, 122 Stat. 4998, provided authority, through Sept. 30, 2010, to the Architect of the Capitol to establish and conduct a pilot program to test flexible work schedules within the Architect of the Capitol and Botanic Garden in accordance with chapter 61 of Title 5, United States Code.

Temporary Employees; BenefitsPub. L. 108–83, title I, § 1101(b)–(d), Sept. 30, 2003, 117 Stat. 1027, provided that:
“(b) Any individual who exercised an option offered by the Architect of the Capitol under section 133(a)(2) of the Legislative Branch Appropriations Act, 2002 [Pub. L. 107–68, set out below], prior to the date of the enactment of this Act [Sept. 30, 2003] may revoke the option during the 90-day period which begins on the date of the enactment of this Act.

“(c) The amendments made by subsection (a) [amending Pub. L. 107–68, § 133(a), set out below] shall take effect as if included in the enactment of section 133(a) of the Legislative Branch Appropriations Act, 2002.

“(d) Notwithstanding any other provision of law, upon enactment of this Act the Architect of the Capitol shall take all steps which may be required to carry out section 133(a) of the Legislative Branch Appropriations Act, 2002 [Pub. L. 107–68, set out as a note below].”



Pub. L. 107–68, title I, § 133(a), Nov. 12, 2001, 115 Stat. 581, as amended by Pub. L. 108–83, title I, § 1101(a), Sept. 30, 2003, 117 Stat. 1027, provided that:
“(1) Except as provided in paragraph (2), none of the funds provided by this Act or any other Act may be used by the Architect of the Capitol after the expiration of the 90-day period which begins on the date of the enactment of this Act [Nov. 12, 2001] to employ any individual as a temporary employee within a category of temporary employment which does not provide employees with the same eligibility for life insurance, health insurance, retirement, and other benefits which is provided to temporary employees who are hired for a period exceeding 1 year in length.

“(2) Paragraph (1) shall not apply with respect to any of the following individuals:“(A) An individual who is employed under the Architect of the Capitol Summer Employment Program.

“(B) An individual who is hired for a total of 120 days or less during any 5-year period (excluding any days in which the individual is employed under the Architect of the Capitol Summer Employment Program).

“(C) An individual employed by the Architect of the Capitol as a temporary employee as of the date of the enactment of this Act [Nov. 12, 2001] who exercises in writing, not later than 90 days after such date, an option offered by the Architect to remain under the pay system (including benefits) provided for the individual as of such date.

“(D) An individual who becomes employed by the Architect of the Capitol after the date of the enactment of this Act [Nov. 12, 2001] who exercises in writing, prior to the individual’s employment, an option offered by the Architect to receive pay and benefits under an alternative system which does not provide the benefits described in paragraph (1), except that under such an option the Architect shall be required to provide the individual with the benefits described in paragraph (1) as soon as the individual’s period of service as a temporary employee exceeds 1 year in length.

“(E) An individual who is covered by a collective bargaining agreement entered into by the Architect of the Capitol establishing terms and conditions of employment which include eligibility for life insurance, health insurance, retirement, and other benefits.


“(3) Nothing in this subsection may be construed to require the Architect of the Capitol to provide duplicative benefits for any employee.

“(4) The Architect of the Capitol shall make employer contributions for benefits for employees of the Architect (including temporary employees) directly to any third party designated to receive such contributions on behalf of the employees under a collective bargaining agreement, participation agreement, or any other arrangement entered into by the Architect which provides for such contributions.”




Treatment of Separated Employees of Architect of CapitolPub. L. 105–55, title III, § 310, Oct. 7, 1997, 111 Stat. 1199, as amended by Pub. L. 105–275, title III, § 308(b)–(d), Oct. 21, 1998, 112 Stat. 2452, 2453; Pub. L. 106–57, title III, § 308, Sept. 29, 1999, 113 Stat. 427, provided early retirement benefits, voluntary separation incentive payments, competitive service treatment, and retraining, job placement, and counseling services to certain employees of the Office of the Architect of the Capitol.



§ 1832. Assignment and reassignment of personnel
Notwithstanding any other provisions of law, in order to improve the economic use of the personal services of his employees, the Architect of the Capitol is authorized on and after October 12, 1979, to assign and reassign, without increase or decrease in basic salary or wages, any person on the employment rolls of his Office, for personal services in any buildings, facilities or grounds under his jurisdiction or for personal services in connection with any project under his jurisdiction for which appropriations have been made and are available, whenever such action, in his opinion, will be most advantageous to the interest of or result in either specific or overall savings to the Government. Exceptions may be made where there are differences in equipment. No assignment or reassignment of personnel by the Architect of the Capitol pursuant to this provision shall operate in any respect to augment or decrease any general or specific appropriation.
(Pub. L. 96–86, § 101(c), Oct. 12, 1979, 93 Stat. 657; Pub. L. 100–202, § 106, Dec. 22, 1987, 101 Stat. 1329–433.)

Editorial Notes
Codification
Section was classified to section 166b–6 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 102 of title I of H.R. 4390 (Legislative Branch Appropriation Act, 1980), as incorporated by reference by section 101(c) of Pub. L. 96–86, and enacted into law by section 106 of Pub. L. 100–202.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 100–202, § 106, Dec. 22, 1987, 101 Stat. 1329–433, provided in part that this section is effective on date of enactment [Oct. 12, 1979] of the “pertinent joint resolution” making continuing appropriations for fiscal year 1980 [Pub. L. 96–86].



§ 1833. Lighting, heating, and ventilating House of Representatives
The electrician, together with everything pertaining to the electrical machinery and apparatus, and the ventilation and heating of the House of Representatives, and all laborers and others connected with the lighting, heating, and ventilating thereof, shall be subject exclusively to the orders, and in all respects under the direction, of the Architect of the Capitol, subject to the control of the Speaker; and no removal or appointment shall be made except with his approval. And all engineers and others who are engaged in heating and ventilating the House shall be subject to the orders, and in all respects under the direction, of the Architect of the Capitol, subject to the control of the Speaker; and no removal or appointment shall be made except with his approval.
(Mar. 3, 1877, ch. 105, 19 Stat. 348; Mar. 3, 1881, ch. 130, § 1, 21 Stat. 388.)

Editorial Notes
Codification
Section was classified to section 167 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section, except the words “and the ventilation and heating of the House of Representatives,” is based on act Mar. 3, 1881, popularly known as the “Legislative, Executive, and Judicial Appropriation Act”. The excepted words were based on act Mar. 3, 1877, popularly known as the “Sundry Civil Appropriation Act, fiscal year 1878”.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 1834. Heating and ventilating Senate wing
All engineers and others who are engaged in heating and ventilating the Senate wing of the Capitol shall be subject to the orders and in all respects under the direction of the Architect of the Capitol, subject to the approval of the Senate Committee on Rules and Administration.
(July 11, 1888, ch. 615, 25 Stat. 258; Aug. 2, 1946, ch. 753, title I, § 102, title II, § 224, 60 Stat. 814, 838.)

Editorial Notes
Codification
Section was classified to section 168 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act July 11, 1888, popularly known as the “Legislative, Executive, and Judicial Appropriation Act July 11, 1888, fiscal year 1889”.

Amendments1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee on Rules”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that section 102 of that act shall take effect on Jan. 2, 1947, and section 245 of title II of that act, 60 Stat. 839, provided that section 224 thereof shall “take effect on the day on which the Eightieth Congress convenes”. The Eightieth Congress convened on Jan. 3, 1947.



§ 1835. Interagency details(a) Authorizing details of employees under joint agency agreementsIn addition to any other authority relating to the detail of employees, the Architect of the Capitol and the head of any other department, agency, or instrumentality of the United States Government may enter into a joint agency agreement under which—(1) employees of the Office of the Architect of the Capitol (including employees of the United States Botanic Garden) may be detailed to such department, agency, or instrumentality on a reimbursable or non-reimbursable basis; and

(2) employees of such department, agency, or instrumentality may be detailed to the Office of the Architect of the Capitol on a reimbursable or non-reimbursable basis.


(b) DurationThe detail of an employee under a joint agency agreement under this section shall be for such duration as may be provided in the agreement, except that in the case of a detail made on a non-reimbursable basis, the duration of the detail may not exceed one year unless the Architect of the Capitol and the head of the department, agency, or instrumentality involved each determine that an extension of the detail of the employee is in the public interest.


(c) No effect on appropriations of recipient of non-reimbursable detailFor purposes of any law, rule, or regulation, the detail of an employee on a non-reimbursable basis under a joint agency agreement under this section for a fiscal year shall not be treated as an increase or modification of the appropriation for the fiscal year of the office to whom the employee is detailed.


(d) Effective dateThis section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.


(Pub. L. 115–244, div. B, title I, § 134, Sept. 21, 2018, 132 Stat. 2936.)


Part B—Compensation
§ 1841. Single per annum gross rates of pay
Whenever the rate of pay of—(1) an employee of the Office of the Architect of the Capitol; or

(2) an employee of the House Restaurant, or of the Senate Restaurant, under the supervision of the Architect of the Capitol as an agent of the House or Senate, respectively, as the case may be;

is fixed or adjusted on or after the effective date of this section, that rate, as so fixed and adjusted, shall be a single per annum gross rate.
(Pub. L. 91–510, title IV, § 481, Oct. 26, 1970, 84 Stat. 1196.)

Editorial Notes

References in TextThe effective date of this section, referred to in text, means immediately prior to noon on Jan. 3, 1971. See section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.

Codification
Section was classified to section 166b–1a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1842. Conversion of existing pay rates
The Architect of the Capitol shall convert, as of the effective date of this section, to a single per annum gross rate, the rate of pay of each employee described in subparagraph (1) or subparagraph (2) of section 1841 of this title, whose pay immediately prior to such effective date was fixed at a basic rate with respect to which additional pay was payable by law.
(Pub. L. 91–510, title IV, § 482, Oct. 26, 1970, 84 Stat. 1196.)

Editorial Notes

References in TextThe effective date of this section, referred to in text, means immediately prior to noon on Jan. 3, 1971. See section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.

Codification
Section was classified to section 166b–1b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1843. Obsolete references
In any case in which—(1) the rate of pay of, or any maximum or minimum rate of pay with respect to—(A) any employee described in subparagraph (1) or subparagraph (2) of section 1841 of this title, or

(B) the position of such employee, or

(C) any class or group of such employees or positions,

is referred to in or provided by statute or other authority; and

(2) the rate so referred to or provided is a basic rate with respect to which additional pay is provided by law;

such statutory provision or authority shall be deemed to refer, in lieu of such basic rate, to the per annum gross rate which an employee receiving such basic rate immediately prior to the effective date of this section would receive, without regard to such statutory provision or authority, under section 1842 of this title on and after such date.
(Pub. L. 91–510, title IV, § 483, Oct. 26, 1970, 84 Stat. 1196.)

Editorial Notes

References in TextThe effective date of this section, referred to in text, means immediately prior to noon on Jan. 3, 1971. See section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.

Codification
Section was classified to section 166b–1c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1844. Savings provisions
The provisions of sections 1841 to 1846 of this title shall not be construed to—(1) limit or otherwise affect any authority for the making of any appointment to, or for fixing or adjusting the pay for, the position of any employee described in subparagraph (1) or subparagraph (2) of section 1841 of this title;

(2) affect the continuity of employment of, or reduce the pay of, any employee holding any position referred to in subparagraph (1) of this section; or

(3) modify, change, supersede, or otherwise affect the provisions of sections 5504 and 6101(a)(5) of title 5, insofar as such sections relate to the Office of the Architect of the Capitol.

(Pub. L. 91–510, title IV, § 484, Oct. 26, 1970, 84 Stat. 1197.)

Editorial Notes
Codification
Section was classified to section 166b–1d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 1845. Effect on existing law(a) All provisions of law inconsistent with sections 1841 to 1846 of this title are hereby superseded to the extent of the inconsistency.

(b) Sections 5504 and 6101(a)(5) of title 5 shall apply to employees of the House and Senate Restaurants who are paid at per annum rates of pay as long as such employees are under the supervision of the Architect of the Capitol as an agent of the House or Senate, respectively, as the case may be.

(Pub. L. 91–510, title IV, § 485, Oct. 26, 1970, 84 Stat. 1197.)

Editorial Notes
Codification
Section was classified to section 166b–1e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 1846. Exemptions
Notwithstanding any other provision of sections 1841 to 1846 of this title, the foregoing provisions of such sections do not apply to any employee described in section 1841 of this title whose pay is fixed and adjusted—(1) in accordance with chapter 51, and subchapter III of chapter 53, of title 5, relating to classification and General Schedule pay rates;

(2) in accordance with subchapter IV of chapter 53 of title 5, relating to prevailing rate pay systems;

(3) at per hour or per diem rates in accordance with section 3 of the Legislative Pay Act of 1929, as amended (46 Stat. 38; 55 Stat. 615), relating to employees performing professional and technical services for the Architect of the Capitol in connection with construction projects and employees under the Office of the Architect of the Capitol whose tenure of employment is temporary or of uncertain duration; or

(4) in accordance with prevailing rates under authority of sections 2042 to 2047 of this title, or section 208 of the First Supplemental Civil Functions Appropriation Act, 1941 (54 Stat. 1056; Public, No. 812, Seventy-sixth Congress), relating to the duties of the Architect of the Capitol with respect to the House of Representatives Restaurant.

(Pub. L. 91–510, title IV, § 486, Oct. 26, 1970, 84 Stat. 1197.)

Editorial Notes

References in TextSection 3 of the Legislative Pay Act of 1929, referred to in par. (3), amended section 2 of the Classification Act of 1923, which was classified to section 662 of former Title 5, Executive Departments and Government Officers and Employees. The Classification Act of 1923, as amended, was repealed and superseded by the Classification Act of 1949, Oct. 28, 1949, ch. 782, 63 Stat. 954, 972. The amendment of section 3 of the Legislative Pay Act of 1929 made by act Aug. 1, 1941, § 6, 55 Stat. 615, was not repealed by the Classification Act of 1949. See section 1202(7), 63 Stat. 973.
Section 208 of the First Supplemental Civil Functions Appropriation Act, 1941, referred to in par. (4), means section 208 of act Oct. 9, 1940, ch. 780, title II, 54 Stat. 1056, which was classified to section 174k of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 104–186, title II, § 221(3)(B), Aug. 20, 1996, 110 Stat. 1748.

Codification
Section was classified to section 166b–1f of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 1847. Authorization to fix basic rate of compensation for certain positions
On and after August 21, 1959, the Architect of the Capitol is authorized, without regard to chapter 51 and subchapter III of chapter 53 of title 5, to fix the compensation of four positions under the appropriation “Salaries, Office of the Architect of the Capitol”, of two positions under the appropriation “Capitol Buildings”, and of one position under the appropriation “House Office Buildings” at a basic rate of $8,200 per annum each: Provided, That this provision shall not be applicable to the positions of Architect or Assistant Architect.
On and after August 21, 1959, the Architect of the Capitol is authorized, without regard to chapter 51 and subchapter III of chapter 53 of title 5, to fix the compensation of one position under the appropriation “Senate Office Buildings”, at a basic rate of $8,200 per annum.
(Pub. L. 86–176, Aug. 21, 1959, 73 Stat. 407; Pub. L. 89–309, ch. VII, Oct. 31, 1965, 79 Stat. 1147; Pub. L. 90–206, title II, § 214(p), Dec. 16, 1967, 81 Stat. 638; Pub. L. 90–239, ch. IV, Jan. 2, 1968, 81 Stat. 775; Pub. L. 94–157, title I, ch. IV, Dec. 18, 1975, 89 Stat. 835; Pub. L. 101–163, title I, § 106(c), Nov. 21, 1989, 103 Stat. 1056.)

Editorial Notes
Codification
Section was classified to section 166b–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted for “the Classification Act of 1949, as amended” in text on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1989—Pub. L. 101–163 substituted “four positions” for “three positions” and “Architect or Assistant Architect” for “Architect, Assistant Architect, or Second Assistant Architect of the Capitol”.
1975—Pub. L. 94–157 increased to two positions from one position the number of positions under the appropriation “Capitol Buildings”.
1968—Pub. L. 90–239 increased the compensation of one position under appropriation “Senate Office Buildings” from “$7,700” to “$8,200”.
1967—Pub. L. 90–206 increased the compensation from $7,700 to $8,200 per annum each of the three positions under the appropriation “Salaries, Office of the Architect of the Capitol”, of one position under the appropriation “Capitol Buildings”, and of one position under the appropriation “House Office Buildings”.
1965—Pub. L. 89–309 increased the compensation of one position under appropriation “Senate Office Buildings” from $7,020 to $7,700.

Statutory Notes and Related Subsidiaries
Effective Date of 1967 AmendmentAmendment by Pub. L. 90–206 effective as of beginning of first pay period which begins on or after Oct. 1, 1967, see section 220(a)(2) of Pub. L. 90–206, set out as a note under section 5332 of Title 5, Government Organization and Employees.



§ 1848. Compensation of certain positions in Office of Architect of the Capitol(a) Amount of compensation to be that specified in appropriations ActsNotwithstanding any other provision of law, the pay for positions described in subsection (b) shall be the amounts specified for such positions in appropriations Acts.


(b) Positions coveredThe positions referred to in subsection (a) are—(1) the position of assistant referred to in the proviso in the first undesignated paragraph under the center subheadings “Office of the Architect of the Capitol” and “salaries” in the first section of the Legislative Branch Appropriation Act, 1971 [2 U.S.C. 1804], and

(2) the eight positions provided for in the third and fourth undesignated paragraphs under the center subheadings “Office of the Architect of the Capitol” and “salaries” in the first section of the Legislative Branch Appropriation Act, 1960 [2 U.S.C. 1847].


(c) Calculation of amountsThe pay for each position described in subsection (b) shall be the pay payable for such position with respect to the last pay period before this section takes effect, subject to any applicable adjustment during fiscal year 1988 under, or by reference to any applicable adjustment during fiscal year 1988 under, subchapter I of chapter 53 of title 5.


(d) Effective dateThis section shall apply in fiscal years beginning after September 30, 1987, with respect to pay periods beginning after December 22, 1987.


(Pub. L. 100–202, § 101(i) [title III, § 308], Dec. 22, 1987, 101 Stat. 1329–290, 1329–309; Pub. L. 101–163, title I, § 106(e), Nov. 21, 1989, 103 Stat. 1057.)

Editorial Notes
Codification
Section was classified to section 166b–3a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1989—Subsec. (b). Pub. L. 101–163 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The positions referred to in subsection (a) of this section are: (1) the two positions of assistant referred to in the proviso in the first undesignated paragraph under the center subheadings ‘Office of the Architect of the Capitol’ and ‘Salaries’ in the Legislative Branch Appropriation Act, 1971 (40 U.S.C. 164a), and (2) the seven positions provided for in the third and fourth undesignated paragraphs under the center subheadings ‘Office of the Architect of the Capitol’ and ‘Salaries’ in the Legislative Branch Appropriation Act, 1960 (40 U.S.C. 166b–3).”

Statutory Notes and Related Subsidiaries
Compensation of Assistant Architect of the CapitolPub. L. 108–7, div. H, title I, § 1206, Feb. 20, 2003, 117 Stat. 375, provided that: “Notwithstanding any other provision of law, the compensation of the Assistant Architect who is incumbent in that position when the position of Assistant Architect is abolished shall not be reduced so long as the former Assistant Architect is employed at the Office of the Architect of the Capitol. Whenever the Architect of the Capitol receives a pay adjustment after the date of enactment of this section [Feb. 20, 2003], the compensation of such former Assistant Architect shall be adjusted by the same percentage as the compensation of the Architect of the Capitol. The authority granted in this section shall be in addition to the authority the Architect of the Capitol has in section 129(c)(1)(A) of the Legislative Branch Appropriations Act, 2002 [amending 2 U.S.C. 1849], as amended by this Act [see former 2 U.S.C. 1805(e)(3)], to fix the rate of basic pay for not more than 15 positions at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code, for the locality involved.”

Pub. L. 107–68, title I, § 129(b), Nov. 12, 2001, 115 Stat. 580, provided that: “Pursuant to the authority described in section 308(a) of the Legislative Branch Appropriations Act, 1988 (40 U.S.C. 166b–3a(a)) [now 2 U.S.C. 1848(a)], the pay for the position of assistant referred to in the proviso in the first undesignated paragraph under the center subheadings ‘Office of the Architect of the Capitol’ and ‘salaries’ in the first section of the Legislative Branch Appropriation Act, 1971 (40 U.S.C. 164a) [now 2 U.S.C. 1804] shall be an amount equal to $1,000 less than the annual rate of pay for the Architect of the Capitol.”




§ 1849. Compensation of certain positions under jurisdiction of Architect of the Capitol
The Architect of the Capitol may fix the rate of basic pay for not more than 32 positions at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5 for the locality involved.
(Pub. L. 101–520, title I, § 108, Nov. 5, 1990, 104 Stat. 2268; Pub. L. 102–90, title I, § 104, Aug. 14, 1991, 105 Stat. 459; Pub. L. 105–55, title III, § 311(a), (b), Oct. 7, 1997, 111 Stat. 1201; Pub. L. 107–68, title I, § 129(c)(1), Nov. 12, 2001, 115 Stat. 580; Pub. L. 107–117, div. B, § 914(a), Jan. 10, 2002, 115 Stat. 2324; Pub. L. 109–55, title I, § 1201(a), Aug. 2, 2005, 119 Stat. 579; Pub. L. 111–316, § 1(a), Dec. 18, 2010, 124 Stat. 3452.)

Editorial Notes
Codification
Section was classified to section 166b–3b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2010—Pub. L. 111–316 amended section generally. Prior to amendment, section related to compensation of certain positions under jurisdiction of Architect of the Capitol, specifying twelve positions fixed in relation to Senior Executive Service, nine positions fixed in relation to the General Schedule, and four positions for Executive Project Directors.
2005—Subsec. (b). Pub. L. 109–55 substituted “9 positions” for “8 positions”.
2002—Subsec. (c). Pub. L. 107–117 added subsec. (c).
2001—Subsec. (a). Pub. L. 107–68, § 129(c)(1)(A), added subsec. (a) and struck out former subsec. (a) which read as follows: “Effective as of the first day of the first applicable pay period beginning on or after November 5, 1990, the compensation of the Director of Engineering (under the Architect of the Capitol) shall be equal to such rate as the Architect considers appropriate, not to exceed 90 percent of the highest total rate of pay for the Senior Executive Service under chapter 53 of title 5 for the locality involved.”
Subsecs. (b), (c). Pub. L. 107–68, § 129(c)(1), redesignated subsec. (c) as (b) and struck out former subsec. (b) which read as follows:
“(1) Effective beginning with any pay period beginning on or after November 5, 1990, the Architect of the Capitol may fix the rate of basic pay—
“(A) for not more than one of the positions under paragraph (2) at a rate not to exceed 90 percent of the highest total rate of pay for the Senior Executive Service under chapter 53 of title 5 for the locality involved; and
“(B) for any other position under paragraph (2), at such rate as the Architect considers appropriate for such position, not to exceed 85 percent of the highest total rate of pay for the Senior Executive Service under chapter 53 of title 5 for the locality involved.
“(2) Authority under paragraph (1) may be exercised with respect to any of the following positions under the jurisdiction of the Architect of the Capitol:
“(A) The Senior Landscape Architect.
“(B) The Administrative Assistant.
“(C) The Executive Officer.
“(D) The Budget Officer.
“(E) The General Counsel.
“(F) The Superintendent of the Senate Office Buildings.
“(G) The Superintendent of the House Office Buildings.
“(H) The Supervising Engineer of the United States Capitol.”
1997—Subsec. (a). Pub. L. 105–55, § 311(a), substituted “such rate as the Architect considers appropriate, not to exceed 90 percent of the highest total rate of pay for the Senior Executive Service under chapter 53 of title 5 for the locality involved” for “the rate of basic pay payable for level V of the Executive Schedule”.
Subsec. (b)(1). Pub. L. 105–55, § 311(b)(1), struck out at end “For purposes of the preceding sentence, ‘the maximum rate allowable for the Senior Executive Service’ means the highest rate of basic pay that may be set for the Senior Executive Service under section 5382(b) of title 5.”
Subsec. (b)(1)(A), (B). Pub. L. 105–55, § 311(b)(2), substituted “the highest total rate of pay for the Senior Executive Service under chapter 53 of title 5 for the locality involved” for “the maximum rate allowable for the Senior Executive Service”.
1991—Subsec. (b)(1). Pub. L. 102–90, § 104(a)(3), inserted sentence at end relating to maximum rate allowable for Senior Executive Service.
Subsec. (b)(1)(A). Pub. L. 102–90, § 104(a)(1), substituted “90 percent of the maximum rate allowable for the Senior Executive Service;” for “the rate payable for grade GS–18 of the General Schedule;”.
Subsec. (b)(1)(B). Pub. L. 102–90, § 104(a)(2), substituted “85 percent of the maximum rate allowable for the Senior Executive Service.” for “the rate payable for step 2 of grade GS–17 of the General Schedule.”
Subsec. (c). Pub. L. 102–90, § 104(b), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–316 applicable with respect to pay periods beginning on or after Dec. 18, 2010, see section 1(c) of Pub. L. 111–316, set out as a note under section 1805 of this title.

Effective Date of 2005 AmendmentPub. L. 109–55, title I, § 1201(b), Aug. 2, 2005, 119 Stat. 579, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to pay periods beginning on or after the date of the enactment of this Act [Aug. 2, 2005].”


Effective Date of 2002 AmendmentPub. L. 107–117, div. B, § 914(b), Jan. 10, 2002, 115 Stat. 2324, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to pay periods beginning on or after October 1, 2001.”


Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 129(c)(2), Nov. 12, 2001, 115 Stat. 580, provided that: “The amendment made by paragraph (1) [amending this section] shall apply with respect to pay periods beginning on or after the expiration of the 21-day period which begins on the date the Architect of the Capitol submits to the Committees on Appropriations of the House of Representatives and Senate a list containing the 12 positions for which the Architect will fix the rate of basic pay under the amendment, the rate of basic pay for each such position, and the job description for each such position.”


Effective Date of 1997 AmendmentPub. L. 105–55, title III, § 311(c), Oct. 7, 1997, 111 Stat. 1202, provided that: “The amendments made by this section [amending this section] shall apply with respect to pay periods beginning on or after January 1, 1998.”




§ 1850. Compensation of registered nurses
Notwithstanding any other provision of law, effective on the first day of the first applicable pay period which begins on or after December 27, 1974, the positions of registered nurses compensated under appropriations for Capitol Buildings, Senate Office Buildings, and House Office Buildings, shall be allocated by the Architect of the Capitol at not to exceed grade 12 of the General Schedule.
Notwithstanding any other provision of law, effective January 1, 1975, none of the funds appropriated to the Architect of the Capitol shall thereafter be available for any nursing position unless the position is occupied by a Registered Nurse: Provided, That such provision shall not be applicable to the present incumbents of such positions.
(Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 101–520, title I, § 109, Nov. 5, 1990, 104 Stat. 2269; Pub. L. 103–283, title I, § 103, July 22, 1994, 108 Stat. 1435.)

Editorial Notes

References in TextThe General Schedule, referred to in text, is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section was classified to section 166b–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1994—Pub. L. 103–283 substituted “at not to exceed grade 12” for “to grade 11” in first par.
1990—Pub. L. 101–520 substituted “grade 11” for “grade 10” and struck out “and compensated initially at the same steps in such grade, currently in effect for their present grades, so long as such positions are held by the present incumbents” after “General Schedule” in first par.



§ 1851. Gratuities for survivors of deceased employees
Until otherwise provided by law, there is authorized to be paid out of the applicable accounts of the House of Representatives, on vouchers signed by the chairman of the Committee on House Oversight, a gratuity to the widow, widower, or heirs-at-law, of each deceased employee under the jurisdiction of the Architect of the Capitol who was assigned to duty in the House of Representatives at the time of his death. The payment of each such gratuity shall be in accordance with uniform rules and regulations adopted by the Committee on House Oversight except that no such gratuity shall be in excess of that payable to the widow, widower, or heirs-at-law of any deceased employee under the jurisdiction of the Architect of the Capitol having a comparable length of service, who was assigned to similar duties in the Senate at the time of his death.
(Pub. L. 88–454, § 103, Aug. 20, 1964, 78 Stat. 550; Pub. L. 104–186, title II, § 221(1), Aug. 20, 1996, 110 Stat. 1748.)

Editorial Notes
Codification
Section was classified to section 166b–4 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on House Resolution No. 291, June 18, 1963, which was enacted into permanent law by Pub. L. 88–454.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts” for “contingent fund” and substituted “House Oversight” for “House Administration” in two places.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 1852. Withholding and remittance of State income tax(a) Agreement by Architect with appropriate State official; covered individualsWhenever—(1) the law of any State provides for the collection of an income tax by imposing upon employers generally the duty of withholding sums from the compensation of employees and remitting such sums to the authorities of such State; and

(2) such duty to withhold is imposed generally with respect to the compensation of employees who are residents of such State;

then the Architect of the Capitol is authorized, in accordance with the provisions of this section, to enter into an agreement with the appropriate official of that State to provide for the withholding and remittance of sums for individuals—
(A) employed by the Office of the Architect of the Capitol, the United States Botanic Garden, or the Senate Restaurant; and

(B) who request the Architect to make such withholdings for remittance to that State.


(b) Number of remittances authorizedAny agreement entered into under subsection (a) of this section shall not require the Architect to remit such sums more often than once each calendar quarter.


(c) Requests for withholding and remittance; amount of withholding; number and effective date of requests; change of designated State; revocation of request; rules and regulations(1) An individual employed by the Office of the Architect of the Capitol, the United States Botanic Garden, or the Senate Restaurant may request the Architect to withhold sums from his pay for remittance to the appropriate authorities of the State that he designates. Amounts of withholdings shall be made in accordance with those provisions of the law of that State which apply generally to withholding by employers.

(2) An individual may have in effect at any time only one request for withholdings, and he may not have more than two such requests in effect with respect to different States during any one calendar year. The request for withholdings is effective on the first day of the first pay period commencing on or after the day on which the request is received in the Office of the Architect, the Botanic Garden Office, or the Senate Restaurant Accounting Office except that—(A) when the Architect first enters into an agreement with a State, a request for withholdings shall be effective on such date as the Architect may determine; and

(B) when an individual first receives an appointment, the request shall be effective on the day of appointment, if the individual makes the request at the time of appointment.


(3) An individual may change the State designated by him for the purposes of having withholdings made and request that the withholdings be remitted in accordance with such change, and he may also revoke his request for withholdings. Any change in the State designated or revocation is effective on the first day of the first pay period commencing on or after the day on which the request for change or the revocation is received in the appropriate office.

(4) The Architect is authorized to issue rules and regulations he considers appropriate in carrying out this subsection.


(d) Time or times of agreements by ArchitectThe Architect may enter into agreements under subsection (a) of this section at such time or times as he considers appropriate.


(e) Provisions as not imposing duty, burden, requirement or penalty upon United States or any officer or employee of United StatesThis section imposes no duty, burden, or requirement upon the United States, or any officer or employee of the United States, except as specifically provided in this section. Nothing in this section shall be deemed to consent to the application of any provision of law which has the effect of subjecting the United States, or any officer or employee of the United States to any penalty or liability by reason of the provisions of this section.


(f) “State” definedFor the purposes of this section, “State” means any of the States of the United States.


(Pub. L. 94–59, title V, § 501, July 25, 1975, 89 Stat. 290.)

Editorial Notes
Codification
Section was classified to section 166b–5 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1853. Exemption of officers and employees of Architect of Capitol from certain Federal pay provisions
The classes of employees whose compensation is authorized by section 3 of the Legislative Pay Act of 1929, as amended (46 Stat. 38; 55 Stat. 615), to be fixed by the Architect of the Capitol without regard to the Classification Act of 1923, as amended, are authorized to be compensated without regard to chapter 51 and subchapter III of chapter 53 of title 5.
(Oct. 28, 1949, ch. 782, title II, § 204(a), 63 Stat. 957.)

Editorial Notes

References in TextSection 3 of the Legislative Pay Act of 1929, as amended (40 Stat. 38; 55 Stat. 615), referred to in text, which was an amendment of the Classification Act of 1923 and which was classified to section 662 of former Title 5, Executive Departments and Government Officers and Employees, was repealed by section 1202 of the Classification Act of 1949, Oct. 28, 1949, ch. 782, 63 Stat. 972.
The Classification Act of 1923, as amended, referred to in text, is act Mar. 4, 1923, ch. 265, 42 Stat. 1488, as amended, which was classified to section 661 et seq. of such former Title 5, and was repealed by section 1202 of the Classification Act of 1949.

Codification
Section was formerly classified to section 60e–2a of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 204(a) of act Oct. 28, 1949. Subsections (b) and (c) of such section were repealed by Pub. L. 89–554, § 8, Sept. 6, 1966, 80 Stat. 655, and reenacted as sections 5102(d) and 5103 of Title 5, Government Organization and Employees.
Section was classified to section 1084(a) of Title 5 prior to the general revision and enactment of Title 5 by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted in text for “this Act”, referring to the Classification Act of 1949, on authority of section 7(b) of Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 631, section 1 of which enacted Title 5.



§ 1854. Overtime compensation for certain employees of Architect of Capitol
For overtime pay purposes, per diem and per hour employees under the Office of the Architect of the Capitol not subject to chapter 51 and subchapter III of chapter 53 of title 5, shall be regarded as subject to the provisions of sections 5544(a) and 6102 of title 5, and sections 60e–3 and 60e–4 of this title shall not be applicable to such employees.
(June 30, 1945, ch. 212, title V, § 503, 59 Stat. 301; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972.)

Editorial Notes

References in TextSection 6102 of title 5, referred to in text, was repealed by Pub. L. 92–392, § 7(a), Aug. 19, 1972, 86 Stat. 573, and reenacted as section 6101(a)(1) of Title 5, Government Organization and Employees.
Sections 60e–3 and 60e–4 of this title, referred to in text, were omitted from the Code.

Codification
Section was formerly classified to section 60e–2b of this title prior to editorial reclassification and renumbering as this section.
Section was classified to section 933 of Title 5 prior to the general revision and enactment of Title 5, Government Organization and Employees, by Pub. L. 89–554, § 1, Sept. 6, 1966, 80 Stat. 378.
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted in text for “the Classification Act of 1949, as amended”, and “sections 5544(a) and 6102 of title 5” substituted for “section 23 of the Act of March 28, 1934 (U.S.C., 1940 edition, title 5, sec. 673c)”, on authority of section 7(b) of Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 631, section 1 of which enacted Title 5.

Amendments1949—Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.





SUBCHAPTER IV—APPROPRIATIONS AND EXPENDITURES
§ 1861. Appropriations under control of Architect of the Capitol
Appropriations under the control of the Architect of the Capitol shall be available for expenses of advertising and personal and other services.
(Feb. 28, 1929, ch. 367, 45 Stat. 1395; June 6, 1930, ch. 407, 46 Stat. 513.)

Editorial Notes
Codification
Section was classified to section 689 of former Title 31, prior to the enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877, and then to section 166a–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section consolidates provisions from the Legislative Branch Appropriation Acts for fiscal years 1930 and 1931.



§ 1862. Transfer of funds
During fiscal year 1997 and fiscal years thereafter, amounts appropriated to the Architect of the Capitol (including amounts relating to the Botanic Garden) may be transferred among accounts available to the Architect of the Capitol upon the approval of—(1) the Committee on Appropriations of the House of Representatives, in the case of amounts transferred from the appropriation for Capitol buildings and grounds under the heading “house office buildings”;

(2) the Committee on Appropriations of the Senate, in the case of amounts transferred from the appropriation for Capitol buildings and grounds under the heading “senate office buildings”; and

(3) the Committees on Appropriations of the Senate and the House of Representatives, in the case of amounts transferred from any other appropriation.

(Pub. L. 104–197, title III, § 306, Sept. 16, 1996, 110 Stat. 2413.)

Editorial Notes
Codification
Section was classified to section 166h of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1862a. Use of construction project funds to reimburse Capitol Police for related overtime costs(a) Payment of overtime costsThe Architect of the Capitol shall transfer amounts made available for construction projects during a fiscal year to the applicable appropriations accounts of the United States Capitol Police in order to reimburse the Capitol Police for overtime costs incurred in connection with such projects.


(b) Effective dateThis section shall apply with respect to fiscal year 2013 and each succeeding fiscal year.


(Pub. L. 112–74, div. G, title I, § 1201, Dec. 23, 2011, 125 Stat. 1128.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.



§ 1862b. Transfer of amounts appropriated for Architect of the Capitol under House Office Buildings(a) During fiscal year 2019 and each succeeding fiscal year, amounts appropriated or otherwise made available for the Architect of the Capitol under the heading “House Office Buildings” may be transferred to the House of Representatives and merged with and made available under the heading “Allowances and Expenses”, subject to the approval of the Committee on Appropriations of the House of Representatives.

(b) The period of availability of any amounts transferred to the House of Representatives under this section shall be the same period of availability applicable to such amounts as appropriated for the Architect of the Capitol.

(c) The aggregate amount transferred under this section in any fiscal year may not exceed $30,000,000.

(Pub. L. 116–6, div. H, title II, § 204, Feb. 15, 2019, 133 Stat. 476.)

§ 1863. Funds out of Contingent Expenses, Architect of the Capitol Appropriation
Any expenditures required to implement the provisions of section 1818 of this title shall be paid from the appropriation “Contingent Expenses, Architect of the Capitol” and any funds appropriated under this head shall hereafter be available for such purpose.
(Pub. L. 93–180, § 2, Dec. 13, 1973, 87 Stat. 705.)

Editorial Notes
Codification
Section was classified to section 166e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1864. Funds out of Capitol Buildings, Architect of the Capitol Appropriation
On and after October 18, 1986, the Architect of the Capitol may incur expenses authorized by section 1818 of this title to be paid from the appropriation “Capitol Buildings, Architect of the Capitol”.
(Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287, as amended Pub. L. 100–71, title I, July 11, 1987, 101 Stat. 425.)

Editorial Notes
Codification
Section was classified to section 166f of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on the words “to hereafter incur expenses authorized by the Act of December 13, 1973 (87 Stat. 704)” appearing under heading “Architect of the Capitol” and subheading “Capitol Buildings” contained in H.R. 5203 (see House Report 99–805 as filed in the House on Aug. 15, 1986), as incorporated by reference in section 101(j) of Pub. L. 99–500 and Pub. L. 99–591, as amended by Pub. L. 100–71, to be effective as if enacted into law.



§ 1865. Capitol Police Buildings and Grounds Account(a) EstablishmentThere is hereby established in the Treasury of the United States an account for the Architect of the Capitol to be known as “Capitol Police Buildings and Grounds” (hereinafter in this section referred to as the “account”).


(b) Use of fundsFunds in the account shall be used by the Architect of the Capitol for all necessary expenses for—(1) resilience and security programs of the Architect of the Capitol; and

(2) the maintenance, care, and operation of buildings, grounds, and security enhancements for facilities of the United States Capitol Police and for other facilities associated with such resilience and security programs at any location.


(c) Approval of transfers of appropriations from Legislative Branch agencies(1) For carrying out the purposes of the account, the Architect of the Capitol may receive transfers of appropriations from any agency of the Legislative Branch upon the approval of—(A) the Committee on Appropriations of the House of Representatives, in the case of a transfer from an office of the House of Representatives;

(B) the Committee on Appropriations of the Senate, in the case of a transfer from an office of the Senate; or

(C) the Committees on Appropriations of the House of Representatives and the Senate, in the case of a transfer from any other office of the Government.


(2) Amounts transferred under this subsection shall be merged with the account and made available under this section.

(3) This subsection shall apply with respect to fiscal year 2019 and each succeeding fiscal year.


(d) Effective date; transfer of fundsThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year. Any amounts provided to the Architect of the Capitol prior to August 2, 2002, for the maintenance, care, and operation of buildings of the United States Capitol Police during fiscal year 2002 shall be transferred to the account.


(Pub. L. 107–206, title I, § 906, Aug. 2, 2002, 116 Stat. 877; Pub. L. 115–244, div. B, title I, § 132, Sept. 21, 2018, 132 Stat. 2936.)

Editorial Notes
Codification
Section was classified to section 166l of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2018—Subsecs. (b) to (d). Pub. L. 115–244 added subsec. (c), redesignated former subsec. (c) as (d), and amended subsec. (b) generally. Prior to amendment, text of subsec. (b) read as follows: “Funds in the account shall be used by the Architect of the Capitol for all necessary expenses for the maintenance, care, and operation of buildings and grounds of the United States Capitol Police.”



§ 1866. Certification of vouchers
It shall not be a duty of the Architect of the Capitol to certify any pay roll or other voucher covering any expenditure from any appropriation for the Senate Office Building, or for any other building or activity, unless the obligation involved was incurred by him or under his direction.
(June 8, 1942, ch. 396, 56 Stat. 343.)

Editorial Notes
Codification
Section was classified to section 174e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1867. Advancement and reimbursement of expenses for flying American flags and providing certification services therefor
On and after November 19, 1995, expenses, based on full cost recovery, for flying American flags and providing certification services therefor shall be advanced or reimbursed upon request of the Architect of the Capitol, and amounts so received shall be deposited into the Treasury.
(Pub. L. 104–53, title I, Nov. 19, 1995, 109 Stat. 528.)

Editorial Notes
Codification
Section was classified to section 166g of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Flag Office Revolving FundPub. L. 115–31, div. I, title I, § 1203, May 5, 2017, 131 Stat. 581, provided that:
“(a) Establishment.—There is established in the Treasury of the United States a revolving fund to be known as the ‘Flag Office Revolving Fund’ (in this section referred to as the ‘Fund’) for services provided by the Flag Office of the Architect of the Capitol (in this section referred to as the ‘Flag Office’).

“(b) Deposit of Fees.—The Architect of the Capitol shall deposit any fees charged for services described in subsection (a) into the Fund.

“(c) Contents of Fund.—The Fund shall consist of the following amounts:“(1) Amounts deposited by the Architect of the Capitol under subsection (b).

“(2) Any other amounts received by the Architect of the Capitol which are attributable to services provided by the Flag Office.

“(3) Such other amounts as may be appropriated under law.


“(d) Use of Amounts in Fund.—Amounts in the Fund shall be available for disbursement by the Architect of the Capitol, without fiscal year limitation, for expenses in connection with the services provided by the Flag Office, including—“(1) supplies, inventories, equipment, and other expenses;

“(2) the reimbursement of any applicable appropriations account for amounts used from such appropriations account to pay the salaries of employees of the Flag Office; and

“(3) amounts necessary to carry out the authorized levels in the Fallen Heroes Flag Act of 2016 [2 U.S.C. 1881 et seq.].”







§ 1868. Semiannual compilation and report of expenditures(1) Commencing with the semiannual period beginning January 1, 1965 and for each semiannual period thereafter, the Architect of the Capitol shall compile and, not later than sixty days following the close of the semiannual period, submit to the Senate and the House of Representatives a report of all expenditures made from monies appropriated to the Architect of the Capitol, based on payrolls and other vouchers transmitted during such period to the Treasury Department for disbursement, such report to include (1) the name, title, and gross salary payment to each employee; (2) a list of government contributions to retirement, health, insurance, and other similar funds; and (3) name of payee, brief description of service rendered or items furnished under contract, purchase order or other agreement. Such report shall be printed as a Senate document.

(2) The report by the Architect of the Capitol under paragraph (1) for the semiannual period beginning on January 1, 1976, shall include the period beginning on July 1, 1976, and ending on September 30, 1976, and such semiannual period shall be treated as closing on September 30, 1976. Thereafter, the report by the Architect of the Capitol under paragraph (1) shall be for the semiannual periods beginning on October 1 and ending on March 31 and beginning on April 1 and ending on September 30 of each year.

(Pub. L. 88–454, § 105(b), Aug. 20, 1964, 78 Stat. 551; Pub. L. 94–303, title I, § 118(c), June 1, 1976, 90 Stat. 616.)

Editorial Notes
Codification
Section was classified to section 162b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1976—Pub. L. 94–303 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in par. (1) of this section relating to the requirement that the Architect of the Capitol submit a semiannual report to the Senate and the House of Representatives, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 1 of House Document No. 103–7.



§ 1868a. Semiannual report of disbursements(a) Reports requiredNot later than 60 days after the last day of each semiannual period, the Architect of the Capitol shall submit to Congress, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of the Architect of the Capitol.


(b) ContentsThe report required by subsection (a) shall include—(1) the name of each person who receives a payment from the Office of the Architect of the Capitol;

(2) the quantity and price of any item furnished to the Office of the Architect of the Capitol;

(3) a description of any service rendered to the Office of the Architect of the Capitol, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service;

(4) a statement of all amounts appropriated to, or received or expended by, the Office of the Architect of the Capitol and any unexpended balances of such amounts;

(5) the information submitted to the Comptroller General under section 3523(b) of title 31; and

(6) such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.


(c) PrintingEach report under this section shall be printed as a House document.


(d) Effective dateThis section shall apply with respect to the semiannual periods of January 1 through June 30 and July 1 through December 31 of each year, beginning with the semiannual period in which this section is enacted.


(Pub. L. 113–76, div. I, title I, § 1301, Jan. 17, 2014, 128 Stat. 428.)

§ 1869. Advance payments
During fiscal year 2008 and each succeeding fiscal year, following notification of the Committees on Appropriations of the House of Representatives and the Senate, the Architect of the Capitol may make payments in advance for obligations of the Office of the Architect of the Capitol for subscription services if the Architect determines it to be more prompt, efficient, or economical to do so.
(Pub. L. 110–161, div. H, title I, § 1304, Dec. 26, 2007, 121 Stat. 2242.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.



§ 1870. House Historic Buildings Revitalization Trust Fund(a) EstablishmentThere is hereby established in the Treasury of the United States, as an account for the Architect of the Capitol, the House Historic Buildings Revitalization Trust Fund (hereafter in this section referred to as the “Fund”).


(b) Use of amountsAmounts in the Fund shall be used by the Architect of the Capitol for the revitalization of the major historical buildings and assets of the House of Representatives which the Architect is responsible for maintaining and preserving, except that the Architect may not obligate any amounts in the Fund without the approval of the Committee on Appropriations of the House of Representatives.


(c) Continuing availability of fundsAny amounts transferred to and merged with, or otherwise deposited into, the Fund shall remain available until expended.


(d) Omitted

(e) Effective dateThis section and the amendment made by this section shall apply with respect to fiscal year 2010 and each succeeding fiscal year.


(Pub. L. 111–68, div. A, title I, § 1304, Oct. 1, 2009, 123 Stat. 2035.)

Editorial Notes
Codification
Section is comprised of section 1304 of Pub. L. 111–68. Subsec. (d) of section 1304 of Pub. L. 111–68 amended section 5507 of this title.
Section is from the Legislative Branch Appropriations Act, 2010, which is div. A of Pub. L. 111–68.



§ 1871. Expired appropriations available for deposit into Employees’ Compensation Fund(a) In generalNotwithstanding section 1101, available balances of expired Architect of the Capitol appropriations shall be available to the Architect of the Capitol to make the deposit to the credit of the Employees’ Compensation Fund required by section 8147(b) of title 5.


(b) Effective dateThis section shall apply with respect to appropriations for fiscal year 2013 and each year thereafter.


(Pub. L. 113–6, div. F, title VI, § 1606, Mar. 26, 2013, 127 Stat. 426.)

Editorial Notes

References in TextSection 1101, referred to in subsec. (a), is section 1101 of title I of div. F of Pub. L. 113—6, Mar. 26, 2013, 127 Stat. 412, which is not classified to the Code.



§ 1872. Use of expired funds for unemployment compensation payments(a) Available balances of expired Architect of the Capitol appropriations shall be available to the Architect of the Capitol for reimbursing the Federal Employees Compensation Account (as established by section 1109 of title 42) for any amounts paid with respect to unemployment compensation payments for former employees of the Architect of the Capitol, notwithstanding any other provision of law, without regard to the fiscal year for which the obligation to make such payments is incurred.

(b) This section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.

(Pub. L. 115–31, div. I, title I, § 1204, May 5, 2017, 131 Stat. 581.)

§ 1873. Acceptance of travel expenses from non-Federal sources(a) Permitting acceptance of expensesNotwithstanding any other provision of law, the Architect of the Capitol may accept payment or authorize an employee of the Office of the Architect of the Capitol to accept payment on the Office’s behalf from non-Federal sources for travel, subsistence, and related expenses with respect to attendance of the employee (or the spouse of such employee) at any meeting or similar function relating to the employee’s official duties. Any cash payment so accepted shall be credited to the appropriation applicable to such expenses. In the case of a payment in kind so accepted, a pro rata reduction shall be made in any entitlement of the employee to payment from the Government for such expenses.


(b) Prohibiting acceptance from other sourcesExcept as provided in this section or section 7342 of title 5, the Office or an employee of the Office may not accept payment for expenses referred to in subsection (a). An employee who accepts any payment in violation of the preceding sentence—(1) may be required, in addition to any penalty provided by law, to repay, for deposit in the general fund of the Treasury, an amount equal to the amount of the payment so accepted; and

(2) in the case of a repayment under paragraph (1), shall not be entitled to any payment from the Government for such expenses.


(c) Effective dateThis section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.


(Pub. L. 115–244, div. B, title I, § 135, Sept. 21, 2018, 132 Stat. 2937.)


SUBCHAPTER V—CAPITOL-FLOWN FLAGS FOR FAMILIES OF FALLEN HEROES
§ 1881. Definitions
In this subchapter—(1) the term “Capitol-flown flag” means a flag of the United States flown over the Capitol in honor of the deceased individual for whom the flag is requested;

(2) the terms “chaplain”, “firefighter”, “law enforcement officer”, “member of a rescue squad or ambulance crew”, and “public agency” have the meanings given such terms in section 10284 of title 34;

(3) the term “immediate family member”, with respect to an individual, means—(A) the spouse, parent, brother, sister, or child of the individual or a person to whom the individual stands in loco parentis; or

(B) any other person related to the individual by blood or marriage;


(4) the term “public safety officer” means an individual serving a public agency in an official capacity, with or without compensation, as a law enforcement officer, as a firefighter, or as a chaplain; and

(5) the term “Representative” includes a Delegate or Resident Commissioner to the Congress.

(Pub. L. 114–156, § 2, May 16, 2016, 130 Stat. 391.)

§ 1881a. Providing Capitol-flown flags for families of fallen heroes(a) In generalAt the request of an immediate family member of a firefighter, law enforcement officer, member of a rescue squad or ambulance crew, or public safety officer who died in the line of duty, the Representative or Senator of the family may provide to the family a Capitol-flown flag, together with the certificate described in subsection (c).


(b) No cost to familyA Capitol-flown flag provided under this section shall be provided at no cost to the family.


(c) CertificateThe certificate described in this subsection is a certificate which is signed by the Speaker of the House of Representatives and the Representative, or the President pro tempore of the Senate and the Senator, providing the Capitol-flown flag, as applicable, and which contains an expression of sympathy for the family involved from the House of Representatives or the Senate, as applicable.


(Pub. L. 114–156, § 3, May 16, 2016, 130 Stat. 391.)

§ 1881b. Regulations and procedures(a) In generalNot later than 30 days after May 16, 2016, the Architect of the Capitol shall issue regulations for carrying out this subchapter, including regulations to establish procedures (including any appropriate forms, guidelines, and accompanying certificates) for requesting a Capitol-flown flag.


(b) ReviewThe regulations issued under subsection (a) shall take effect upon approval by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.


(Pub. L. 114–156, § 4, May 16, 2016, 130 Stat. 392.)

§ 1881c. Authorization of appropriations
There are authorized to be appropriated for each of fiscal years 2017 through 2022 such sums as may be necessary to carry out this subchapter, to be derived from amounts appropriated in each such fiscal year for the operation of the Architect of the Capitol, except that the aggregate amount appropriated to carry out this subchapter for all such fiscal years may not exceed $40,000.
(Pub. L. 114–156, § 5, May 16, 2016, 130 Stat. 392.)

§ 1881d. Effective date
This subchapter shall take effect on May 16, 2016, except that a Capitol-flown flag may not be provided under section 1881a of this title until the regulations issued under section 1881b(a) of this title take effect in accordance with section 1881b(b) of this title.
(Pub. L. 114–156, § 6, May 16, 2016, 130 Stat. 392.)



CHAPTER 29—CAPITOL POLICE




SUBCHAPTER I—ORGANIZATION AND ADMINISTRATION



Part A—General


Sec.


1901.Establishment; officer appointments.


1902.Compensation of Chief.


1903.Chief Administrative Officer.


1904.Certifying officers.


1905.Deposit and use of reimbursements for law enforcement assistance.


1905a.Reimbursement for salaries paid for service at Federal Law Enforcement Training Center.


1906.Disposal of surplus property.


1907.Transfer of disbursing function.


1907a.Authority to transfer amounts between salaries and general expenses.


1907b.Funds available for workers compensation payments.


1908.Legal representation authority.


1909.Inspector General for the United States Capitol Police.


1910.Report of disbursements.


1911.General Counsel to the Chief of Police and the United States Capitol Police.



Part B—Compensation and Other Personnel Matters


1921.Repealed.


1921a.Sole and exclusive authority of Board and Chief to determine rates of pay.


1922.Unified payroll administration.


1923.Unified schedules of rates of basic pay and leave system.


1924, 1925.Repealed.


1926.Educational assistance program for employees.


1927.Bonuses, retention allowances, and additional compensation.


1928, 1929.Repealed.


1930.Applicable pay rate upon appointment.


1931.Additional compensation for employees with specialty assignments and proficiencies.


1932.Application of premium pay limits on annualized basis.


1933.Clarification of authorities regarding certain personnel benefits.


1934.Waiver by Chief of Capitol Police of claims arising out of erroneous payments to officers and employees.



Part C—Uniform and Arms


1941.Uniform.


1942.Uniform to display United States flag or colors.


1943.Repealed.


1944.Wearing uniform on duty.



Part D—United States Capitol Police Memorial Fund


1951.Establishment of United States Capitol Police Memorial Fund.


1952.Payments from Fund for families of Detective Gibson and Private First Class Chestnut and certain other United States Capitol Police employees.


1953.Tax treatment of Fund.


1954.Administration by Capitol Police Board.



SUBCHAPTER II—POWERS AND DUTIES


1961.Policing of Capitol Buildings and Grounds.


1962.Detail of police.


1963.Protection of grounds.


1964.Security systems for Capitol buildings and grounds.


1965.Maintenance of security systems for Capitol buildings and grounds.


1965a.Prohibition on use of funds for installation of permanent fencing on Capitol Grounds.


1966.Protection of Members of Congress, officers of Congress, and members of their families.


1967.Law enforcement authority.


1968.Citation release.


1969.Regulation of traffic by Capitol Police Board.


1970.Assistance by Executive departments and agencies.


1971.Contributions of meals and refreshments during emergency duty.


1972.Contributions of comfort and other incidental items and services during emergency duty.


1973.Support and maintenance expenditures during emergency duty.


1974.Capitol Police special officers.


1975.Overseas travel.


1975a.Overseas travel to accompany members of House leadership.


1976.Acceptance of donations of animals.


1977.Settlement and payment of tort claims.


1978.Deployment outside of jurisdiction.


1979.Release of security information.


1980.Mounted horse unit.


1981.Advance payments.


1982.Acceptance of surplus or obsolete property.



SUBCHAPTER I—ORGANIZATION AND ADMINISTRATION
Part A—General
§ 1901. Establishment; officer appointments
There shall be a Capitol police. There shall be a captain of the Capitol police and such other members with such rates of compensation, respectively, as may be appropriated for by Congress from year to year. The Capitol Police shall be headed by a Chief who shall be appointed by the Capitol Police Board and shall serve at the pleasure of the Board.
(R.S. § 1821; Apr. 28, 1902, ch. 594, 32 Stat. 124; June 28, 1943, ch. 173, title I, 57 Stat. 230; Pub. L. 96–152, § 1(a), Dec. 20, 1979, 93 Stat. 1099; Pub. L. 108–7, div. H, title I, § 1018(h)(1), Feb. 20, 2003, 117 Stat. 368; Pub. L. 111–145, § 6(e)(1)–(3), Mar. 4, 2010, 124 Stat. 54, 55.)

Editorial Notes
Codification
Section was classified to section 206 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section was a composite of provisions of R.S. § 1821, act Apr. 28, 1902, and act June 28, 1943, cited in the credits. Provisions from act Apr. 28, 1902, and act June 28, 1943, were repealed by Pub. L. 111–145, § 6(e)(1).
R.S. § 1821 derived from acts Mar. 2, 1867, ch. 167, § 2, 14 Stat. 466; Mar. 3, 1873, ch. 226, 17 Stat. 488.

Amendments2010—Pub. L. 111–145, § 6(e)(3), amended first sentence of R.S. § 1821 by striking “, the members of which shall be appointed by the Sergeants-at-Arms of the two Houses and the Architect of the Capitol Extension” after “There shall be a Capitol police”.
Pub. L. 111–145, § 6(e)(2), repealed Pub. L. 108–7, § 1018(h)(1), and provided that the sentence repealed by such section is restored to appear at end of section. See 2003 Amendment note below.
Pub. L. 111–145, § 6(e)(1), struck out “The captain and lieutenants shall be selected jointly by the Sergeant at Arms of the Senate and the Sergeant at Arms of the House of Representatives; and one-half of the privates shall be selected by the Sergeant at Arms of the Senate and one-half by the Sergeant at Arms of the House of Representatives.” after “from year to year.”
2003—Pub. L. 108–7, § 1018(h)(1), which struck out last sentence which read “The Capitol Police shall be headed by a Chief who shall be appointed by the Capitol Police Board and shall serve at the pleasure of the Board.”, was repealed by Pub. L. 111–145, § 6(e)(2).
1979—Pub. L. 96–152 inserted last sentence providing that the Capitol Police be headed by a Chief who shall be appointed by the Capitol Police Board and who shall serve at the pleasure of the Board.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–145, § 6(d), Mar. 4, 2010, 124 Stat. 54, provided that:
“(1) Repeal of duplicate provisions.—Effective as if included in the enactment of the Legislative Branch Appropriations Act, 2008 (Public Law 110–161), section 1004 of such Act [enacting sections 141b and 143c of this title, amending sections 167i, 167j, 182b, 185, and 1961 of this title and sections 5101, 5102, and 5104 of Title 40, Public Buildings, Property, and Works, repealing sections 167 to 167h of this title, enacting provisions set out as notes under this section and sections 167 and 182b of this title, and repealing provisions set out as notes under this section] is repealed, and any provision of law amended or repealed by such section is restored or revived to read as if such section had not been enacted into law.

“(2) No effect on other act.—Nothing in paragraph (1) may be construed to prevent the enactment or implementation of any provision of the U.S. Capitol Police and Library of Congress Police Merger Implementation Act of 2007 (Public Law 110–178) [see Tables for classification], including any provision of such Act that amends or repeals a provision of law which is restored or revived pursuant to paragraph (1).”



Pub. L. 111–145, § 6(e)(4), Mar. 4, 2010, 124 Stat. 55, provided that: “The amendments made by this subsection [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2003 [Pub. L. 108–7, div. H].”


Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 effective Feb. 20, 2003, and applicable to fiscal year 2003 and each fiscal year thereafter, see section 1907(i) of this title.

Effective Date of 1979 AmendmentPub. L. 96–152, § 7, Dec. 20, 1979, 93 Stat. 1100, provided that: “This Act [enacting section 1902 of this title and amending this section] shall take effect on the first day of the second month after the month in which this Act is enacted [Dec. 1979].”


Short Title of 2017 AmendmentPub. L. 115–45, § 1, Aug. 4, 2017, 131 Stat. 956, provided that: “This Act [amending sections 1951, 1952, and 1954 of this title] may be cited as the ‘Wounded Officers Recovery Act of 2017’.”


Short Title of 2010 AmendmentPub. L. 111–145, § 1, Mar. 4, 2010, 124 Stat. 49, provided that: “This Act [see Tables for classification] may be cited as the ‘United States Capitol Police Administrative Technical Corrections Act of 2009’.”


Short Title of 2008 AmendmentPub. L. 110–178, § 1, Jan. 7, 2008, 121 Stat. 2546, provided that: “This Act [enacting sections 141b and 143c of this title, amending sections 167i, 167j, 182b, 185, and 1961 of this title and sections 5101, 5102, and 5104 of Title 40, Public Buildings, Property, and Works, repealing sections 167 to 167h of this title, enacting provisions set out as notes under this section and sections 167 and 182b of this title, and repealing provisions set out as notes under this section] may be cited as the ‘U.S. Capitol Police and Library of Congress Police Merger Implementation Act of 2007’.”


Short Title of 2007 AmendmentPub. L. 110–161, div. H, title I, § 1004(a), Dec. 26, 2007, 121 Stat. 2227, which provided that section 1004 of Pub. L. 110–161 could be cited as the “U.S. Capitol Police and Library of Congress Police Merger Implementation Act of 2007”, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54. For identical short title, see above.

Designation of Capitol Police Wellness ProgramPub. L. 117–31, title III, § 301, July 30, 2021, 135 Stat. 313, provided that:
“(a) Application of Law.—The wellness program of the United States Capitol Police shall be known and designated as the ‘Howard C. Liebengood Center for Wellness’.

“(b) Effective Date.—This section shall apply with respect to fiscal year 2021 and each succeeding fiscal year.”




Capitol Police BoardPub. L. 108–7, div. H, title I, § 1014, Feb. 20, 2003, 117 Stat. 361, provided that:
“(a) Capitol Police Board; Composition; Redefining Mission.—“(1) Purpose.—The purpose of the Capitol Police Board is to oversee and support the Capitol Police in its mission and to advance coordination between the Capitol Police and the Sergeant at Arms of the House of Representatives and the Sergeant at Arms and Doorkeeper of the Senate, in their law enforcement capacities, and the Congress. Consistent with this purpose, the Capitol Police Board shall establish general goals and objectives covering its major functions and operations to improve the efficiency and effectiveness of its operations.

“(2) Composition.—The Capitol Police Board shall consist of the Sergeant at Arms of the House of Representatives, the Sergeant at Arms and Doorkeeper of the Senate, the Chief of the Capitol Police, and the Architect of the Capitol. The Chief of Capitol Police shall serve in an ex-officio capacity and be a non-voting member of the Board.


“(b) Initial Review and Report.—Not later than 180 days after the date of the enactment of this Act [Feb. 20, 2003], the Capitol Police Board shall—“(1) examine the mission of the Capitol Police Board and, based on that analysis, redefine the Capitol Police Board’s mission, mission-related processes, and administrative processes;

“(2) conduct an assessment of the effectiveness and usefulness of its statutory functions in contributing to the Capitol Police Board’s ability to carry out its mission and meet its goals, including an explanation of the reasons for any determination that the statutory functions are appropriate and advisable in terms of its purpose, mission, and long-term goals; and

“(3) submit to the Speaker and minority leader of the House of Representatives and the President pro tempore and minority leader of the Senate a report on the results of its examination and assessment, including recommendations for any legislation that the Capitol Police Board considers appropriate and necessary.


“(c) Executive Assistant.—“(1) Establishment.—There shall be established in the Capitol Police an Executive Assistant for the Capitol Police Board to act as a central point for communication and enhance the overall effectiveness and efficiency of the Capitol Police Board’s administrative activities.

“(2) Appointment.—The Executive Assistant shall be appointed by the Chief of the Capitol Police in consultation with the Sergeant at Arms of the House of Representatives and the Sergeant at Arms and Doorkeeper of the Senate.

“(3) Duties.—The Executive Assistant shall be assigned to, and report to, the Chairman of the Board. The Executive Assistant shall assist the Capitol Police Board in developing, documenting, and implementing a clearly defined process for additional tasks assigned to the Capitol Police Board under this section, and shall perform any additional duties assigned by the Capitol Police Board.


“(d) Documentation.—“(1) Functions and processes.—The Capitol Police Board shall document its functions and processes, including its mission statement, policies, directives, and operating procedures established or revised under subsection (a)(1) or (b), and make such documentation available for examination to the Speaker and minority leader of the House of Representatives, the President pro tempore and minority leader of the Senate, the Chief of the Capitol Police, and the Comptroller General.

“(2) Meetings.—The Capitol Police Board shall document Board meetings and make the documentation available for distribution to the Speaker and minority leader of the House of Representatives and the President pro tempore and minority leader of the Senate.


“(e) Assistance of Comptroller General.—Upon request, the Comptroller General shall provide assistance to the Capitol Police Board in carrying out its responsibilities under this subsection [probably should be “section”].

“(f) References in Law; Effect on Other Laws.—(1) Any reference in any law or resolution in effect as of the date of the enactment of this Act [Feb. 20, 2003] to the ‘Capitol Police Board’ shall be deemed to refer to the Capitol Police Board as composed under subsection (a)(2).

“(2) Nothing in this section shall be construed to affect the jurisdiction, powers, or prerogatives of the Capitol Police Board or its individual members unless specifically provided herein.”





Transfer of Library of Congress Police to Capitol PolicePub. L. 110–178, §§ 2, 3, 8, Jan. 7, 2008, 121 Stat. 2546, 2549, 2554, provided that:
“SEC. 2. TRANSFER OF PERSONNEL.“(a) Transfers.—“(1) Library of congress police employees.—Effective on the employee’s transfer date, each Library of Congress Police employee shall be transferred to the United States Capitol Police and shall become either a member or civilian employee of the Capitol Police, as determined by the Chief of the Capitol Police under subsection (b).

“(2) Library of congress police civilian employees.—Effective on the employee’s transfer date, each Library of Congress Police civilian employee shall be transferred to the United States Capitol Police and shall become a civilian employee of the Capitol Police.


“(b) Treatment of Library of Congress Police Employees.—“(1) Determination of status within capitol police.—“(A) Eligibility to serve as members of the capitol police.—A Library of Congress Police employee shall become a member of the Capitol Police on the employee’s transfer date if the Chief of the Capitol Police determines and issues a written certification that the employee meets each of the following requirements:“(i) Based on the assumption that such employee would perform a period of continuous Federal service after the transfer date, the employee would be entitled to an annuity for immediate retirement under section 8336(b) or 8412(b) of title 5, United States Code (as determined by taking into account paragraph (3)(A)), on the date such employee becomes 60 years of age.

“(ii) During the transition period, the employee successfully completes training, as determined by the Chief of the Capitol Police.

“(iii) The employee meets the qualifications required to be a member of the Capitol Police, as determined by the Chief of the Capitol Police.


“(B) Service as civilian employee of capitol police.—If the Chief of the Capitol Police determines that a Library of Congress Police employee does not meet the eligibility requirements, the employee shall become a civilian employee of the Capitol Police on the employee’s transfer date.

“(C) Finality of determinations.—Any determination of the Chief of the Capitol Police under this paragraph shall not be appealable or reviewable in any manner.

“(D) Deadline for determinations.—The Chief of the Capitol Police shall complete the determinations required under this paragraph for all Library of Congress Police employees not later than September 30, 2009.


“(2) Exemption from mandatory separation.—Section 8335(c) or 8425(c) of title 5, United States Code, shall not apply to any Library of Congress Police employee who becomes a member of the Capitol Police under this subsection, until the earlier of—“(A) the date on which the individual is entitled to an annuity for immediate retirement under section 8336(b) or 8412(b) of title 5, United States Code; or

“(B) the date on which the individual—“(i) is 57 years of age or older; and

“(ii) is entitled to an annuity for immediate retirement under section 8336(m) or 8412(d) of title 5, United States Code, (as determined by taking into account paragraph (3)(A)).



“(3) Treatment of prior creditable service for retirement purposes.—“(A) Prior service for purposes of eligibility for immediate retirement as member of capitol police.—Any Library of Congress Police employee who becomes a member of the Capitol Police under this subsection shall be entitled to have any creditable service under section 8332 or 8411 of title 5, United States Code, that was accrued prior to becoming a member of the Capitol Police included in calculating the employee’s service as a member of the Capitol Police for purposes of section 8336(m) or 8412(d) of title 5, United States Code.

“(B) Prior service for purposes of computation of annuity.—Any creditable service under section 8332 or 8411 of title 5, United States Code, of an individual who becomes a member of the Capitol Police under this subsection that was accrued prior to becoming a member of the Capitol Police—“(i) shall be treated and computed as employee service under section 8339 or section 8415 of such title; but

“(ii) shall not be treated as service as a member of the Capitol Police or service as a congressional employee for purposes of applying any formula under section 8339(b), 8339(q), 8415(c), or 8415(d) of such title under which a percentage of the individual’s average pay is multiplied by the years (or other period) of such service.




“(c) Duties of Employees Transferred to Civilian Positions.—“(1) Duties.—The duties of any individual who becomes a civilian employee of the Capitol Police under this section, including a Library of Congress Police civilian employee under subsection (a)(2) and a Library of Congress Police employee who becomes a civilian employee of the Capitol Police under subsection (b)(1)(B), shall be determined solely by the Chief of the Capitol Police, except that a Library of Congress Police civilian employee under subsection (a)(2) shall continue to support Library of Congress police operations until all Library of Congress Police employees are transferred to the United States Capitol Police under this section.

“(2) Finality of determinations.—Any determination of the Chief of the Capitol Police under this subsection shall not be appealable or reviewable in any manner.


“(d) Protecting Status of Transferred Employees.—“(1) Nonreduction in pay, rank, or grade.—The transfer of any individual under this section shall not cause that individual to be separated or reduced in basic pay, rank or grade.

“(2) Leave and compensatory time.—Any annual leave, sick leave, or other leave, or compensatory time, to the credit of an individual transferred under this section shall be transferred to the credit of that individual as a member or an employee of the Capitol Police (as the case may be). The treatment of leave or compensatory time transferred under this section shall be governed by regulations of the Capitol Police Board.

“(3) Prohibiting imposition of probationary period.—The Chief of the Capitol Police may not impose a period of probation with respect to the transfer of any individual who is transferred under this section.


“(e) Rules of Construction Relating to Employee Representation.—“(1) Employee representation.—Nothing in this Act [see Short Title of 2008 Amendment note set out above] shall be construed to authorize any labor organization that represented an individual who was a Library of Congress police employee or a Library of Congress police civilian employee before the individual’s transfer date to represent that individual as a member of the Capitol Police or an employee of the Capitol Police after the individual’s transfer date.

“(2) Agreements not applicable.—Nothing in this Act shall be construed to authorize any collective bargaining agreement (or any related court order, stipulated agreement, or agreement to the terms or conditions of employment) applicable to Library of Congress police employees or to Library of Congress police civilian employees to apply to members of the Capitol Police or to civilian employees of the Capitol Police.


“(f) Rule of Construction Relating to Personnel Authority of the Chief of the Capitol Police.—Nothing in this Act shall be construed to affect the authority of the Chief of the Capitol Police to—“(1) terminate the employment of a member of the Capitol Police or a civilian employee of the Capitol Police; or

“(2) transfer any individual serving as a member of the Capitol Police or a civilian employee of the Capitol Police to another position with the Capitol Police.


“(g) Transfer Date Defined.—In this Act, the term ‘transfer date’ means, with respect to an employee—“(1) in the case of a Library of Congress Police employee who becomes a member of the Capitol Police, the first day of the first pay period applicable to members of the United States Capitol Police which begins after the date on which the Chief of the Capitol Police issues the written certification for the employee under subsection (b)(1);

“(2) in the case of a Library of Congress Police employee who becomes a civilian employee of the Capitol Police, the first day of the first pay period applicable to employees of the United States Capitol Police which begins after September 30, 2009; or

“(3) in the case of a Library of Congress Police civilian employee, the first day of the first pay period applicable to employees of the United States Capitol Police which begins after September 30, 2008.


“(h) Cancellation in Portion of Unobligated Balance of FEDLINK Revolving Fund.—Amounts available for obligation by the Librarian of Congress as of the date of the enactment of this Act [Jan. 7, 2008] from the unobligated balance in the revolving fund established under section 103 of the Library of Congress Fiscal Operations Improvement Act of 2000 (2 U.S.C. 182c) for the Federal Library and Information Network program of the Library of Congress and the Federal Research program of the Library of Congress are reduced by a total of $560,000, and the amount so reduced is hereby cancelled.


“SEC. 3. TRANSITION PROVISIONS.“(a) Transfer and Allocations of Property and Appropriations.—“(1) In general.—Effective on the transfer date of any Library of Congress Police employee and Library of Congress Police civilian employee who is transferred under this Act [see Short Title of 2008 Amendment note set out above]—“(A) the assets, liabilities, contracts, property, and records associated with the employee shall be transferred to the Capitol Police; and

“(B) the unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the employee shall be transferred to and made available under the appropriations accounts for the Capitol Police for ‘Salaries’ and ‘General Expenses’, as applicable.


“(2) Joint review.—During the transition period, the Chief of the Capitol Police and the Librarian of Congress shall conduct a joint review of the assets, liabilities, contracts, property records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the transfer under this Act.


“(b) Treatment of Alleged Violations of Certain Employment Laws With Respect to Transferred Individuals.—“(1) In general.—Notwithstanding any other provision of law and except as provided in paragraph (3), in the case of an alleged violation of any covered law (as defined in paragraph (4)) which is alleged to have occurred prior to the transfer date with respect to an individual who is transferred under this Act, and for which the individual has not exhausted all of the remedies available for the consideration of the alleged violation which are provided for employees of the Library of Congress under the covered law prior to the transfer date, the following shall apply:“(A) The individual may not initiate any procedure which is available for the consideration of the alleged violation of the covered law which is provided for employees of the Library of Congress under the covered law.

“(B) To the extent that the individual has initiated any such procedure prior to the transfer date, the procedure shall terminate and have no legal effect.

“(C) Subject to paragraph (2), the individual may initiate and participate in any procedure which is available for the resolution of grievances of officers and employees of the Capitol Police under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to provide for consideration of the alleged violation. The previous sentence does not apply in the case of an alleged violation for which the individual exhausted all of the available remedies which are provided for employees of the Library of Congress under the covered law prior to the transfer date.


“(2) Special rules for applying congressional accountability act of 1995.—In applying paragraph (1)(C) with respect to an individual to whom this subsection applies, for purposes of the consideration of the alleged violation under the Congressional Accountability Act of 1995—“(A) the date of the alleged violation shall be the individual’s transfer date;

“(B) notwithstanding the third sentence of section 402(a) of such Act (2 U.S.C. 1402(a)), the individual’s request for counseling under such section shall be made not later than 60 days after the date of the alleged violation; and

“(C) the employing office of the individual at the time of the alleged violation shall be the Capitol Police Board.


“(3) Exception for alleged violations subject to hearing prior to transfer.—Paragraph (1) does not apply with respect to an alleged violation for which a hearing has commenced in accordance with the covered law on or before the transfer date.

“(4) Covered law defined.—In this subsection, a ‘covered law’ is any law for which the remedy for an alleged violation is provided for officers and employees of the Capitol Police under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).


“(c) Availability of Detailees During Transition Period.—During the transition period, the Chief of the Capitol Police may detail additional members of the Capitol Police to the Library of Congress, without reimbursement.

“(d) Effect on Existing Memorandum of Understanding.—The Memorandum of Understanding between the Library of Congress and the Capitol Police entered into on December 12, 2004, shall remain in effect during the transition period, subject to—“(1) the provisions of this Act; and

“(2) such modifications as may be made in accordance with the modification and dispute resolution provisions of the Memorandum of Understanding, consistent with the provisions of this Act.


“(e) Rule of Construction Relating to Personnel Authority of the Librarian of Congress.—Nothing in this Act shall be construed to affect the authority of the Librarian of Congress to—“(1) terminate the employment of a Library of Congress Police employee or Library of Congress Police civilian employee; or

“(2) transfer any individual serving in a Library of Congress Police employee position or Library of Congress Police civilian employee position to another position at the Library of Congress.



“SEC. 8. DEFINITIONS.“In this Act [see Short Title of 2008 Amendment note set out above]—“(1) the term ‘Act of August 4, 1950’ means the Act entitled ‘An Act relating to the policing of the buildings and grounds of the Library of Congress,’ (2 U.S.C. 167 et seq.);

“(2) the term ‘Library of Congress Police employee’ means an employee of the Library of Congress designated as police under the first section of the Act of August 4, 1950 (2 U.S.C. 167);

“(3) the term ‘Library of Congress Police civilian employee’ means an employee of the Library of Congress Office of Security and Emergency Preparedness who provides direct administrative support to, and is supervised by, the Library of Congress Police, but shall not include an employee of the Library of Congress who performs emergency preparedness or collections control and preservation functions; and

“(4) the term ‘transition period’ means the period the first day of which is the date of the enactment of this Act [Jan. 7, 2008] and the final day of which is September 30, 2009.”




Similar provisions were contained in Pub. L. 110–161, div. H, title I, § 1004(b), (c), (h), Dec. 26, 2007, 121 Stat. 2227, 2231, 2236, prior to repeal by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.
Pub. L. 108–83, title I, § 1006, Sept. 30, 2003, 117 Stat. 1023, as amended by Pub. L. 108–447, div. G, title I, § 1002, Dec. 8, 2004, 118 Stat. 3179; Pub. L. 109–55, title I, § 1006(a), Aug. 2, 2005, 119 Stat. 576, related to the effective and efficient transfer of Library of Congress Police to Capitol Police under section 1015 of Pub. L. 108–7, prior to repeal by Pub. L. 110–161, div. H, title I, § 1004(g), Dec. 26, 2007, 121 Stat. 2236, and Pub. L. 110–178, § 7, Jan. 7, 2008, 121 Stat. 2554, effective Oct. 1, 2009. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.
Pub. L. 108–7, div. H, title I, § 1015, Feb. 20, 2003, 117 Stat. 362, related to the transfer of Library of Congress Police to the United States Capitol Police, prior to repeal by Pub. L. 110–161, div. H, title I, § 1004(g), Dec. 26, 2007, 121 Stat. 2236, and Pub. L. 110–178, § 7, Jan. 7, 2008, 121 Stat. 2554, effective Oct. 1, 2009. Pub. L. 110–161, § 1004, was repealed by Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.

Long Term Strategic PlanPub. L. 108–7, div. H, title I, § 1019, Feb. 20, 2003, 117 Stat. 369, provided that:
“(a) Long Term Strategic Plan.—“(1) In general.—The Chief of the United States Capitol Police, in consultation with the Comptroller General, shall develop a long term strategic plan which outlines the goals and objectives of the Capitol Police.

“(2) Annual update.—During the period in which the strategic plan developed under this subsection is in effect, the Chief shall annually update the plan.

“(3) Period covered by plan.—The strategic plan under this subsection shall cover the first 5 fiscal years which begin after the plan is developed.


“(b) Annual Performance Plan.—“(1) In general.—With respect to each year which is covered by the strategic plan developed under subsection (a), the Chief of the Capitol Police, in consultation with the Comptroller General, shall develop an annual performance plan for implementing the goals and objectives of the strategic plan during the year.

“(2) Contents.—The annual performance plan developed under this subsection for a year shall include performance goals for each of the goals and objectives of the strategic plan which apply during the year, and shall include (to the extent practicable) quantifiable performance measures for determining the success of the Capitol Police in meeting each such performance goal.

“(3) Evaluation by comptroller general.—The Comptroller General shall annually evaluate the implementation of the plan and the extent to which the Capitol Police have met the performance goals of the plan, and shall provide the results of the evaluation to the Capitol Police Board, the Committees on Appropriations of the House of Representatives and Senate, the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate.


“(c) Initial Action Plan.—Not later than 180 days after the date of the enactment of this Act [Feb. 20, 2003], the Chief of the Capitol Police shall develop an initial action plan describing the policies, procedures, and actions the Chief will carry out to meet the requirements of this section and setting forth a timetable for carrying out each such policy, procedure, and action, and shall submit such plan (upon the approval of the Capitol Police Board) to the Committees on Appropriations of the House of Representatives and Senate, the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate.”




Compensation of Assistant Chief of Capitol PolicePub. L. 107–117, div. B, § 907(b), Jan. 10, 2002, 115 Stat. 2319, as amended by Pub. L. 108–7, div. H, title I, § 1013(b), Feb. 20, 2003, 117 Stat. 361, provided that: “The annual rate of pay for the Assistant Chief of the Capitol Police shall be the amount equal to $1,000 less than the annual rate of pay in effect for the Chief of the Capitol Police.”


Selection of PrivatesSimilar provisions as to the selection of privates were contained in the following acts:
June 8, 1942, ch. 396, 56 Stat. 340.
July 1, 1941, ch. 268, 55 Stat. 456.
June 18, 1940, ch. 396, 54 Stat. 471.
June 16, 1939, ch. 208, 53 Stat. 831.
May 17, 1938, ch. 236, 52 Stat. 389.
May 18, 1937, ch. 223, 50 Stat. 178.
Apr. 17, 1936, ch. 233, 49 Stat. 1223.
July 8, 1935, ch. 374, 49 Stat. 468.
May 30, 1934, ch. 372, 48 Stat. 826.
Feb. 28, 1933, ch. 134, 47 Stat. 1359.
June 30, 1932, ch. 314, 47 Stat. 390.
Feb. 20, 1931, ch. 234, 46 Stat. 1182.
June 6, 1930, ch. 407, 46 Stat. 512.
Feb. 28, 1929, ch. 367, 45 Stat. 1394.
May 14, 1928, ch. 551, 45 Stat. 524.
Feb. 23, 1927, ch. 168, 44 Stat. 1154.
May 13, 1926, ch. 294, 44 Stat. 545.
Mar. 4, 1925, ch. 549, 43 Stat. 1294.
June 7, 1924, ch. 303, 43 Stat. 586.
Feb. 20, 1923, ch. 98, 42 Stat. 1272.
Mar. 20, 1922, ch. 103, 42 Stat. 429.

Capitol Police Civilian Support Positions With Respect to the House of RepresentativesHouse Resolution No. 199, One Hundred Second Congress, Aug. 1, 1991, made permanent law Pub. L. 102–392, title I, § 102, Oct. 6, 1992, 106 Stat. 1710, and amended by Pub. L. 104–186, title II, § 221(9)(B), Aug. 20, 1996, 110 Stat. 1749, authorized Committee on House Oversight [now Committee on House Administration] of the House of Representatives to establish 114 civilian support positions for the Capitol Police, provided for functions, compensation, and classification of positions, provided procedures for appointments to positions and that as each position was filled there would be abolished one position of private on Capitol Police, provided that positions would be filled by individuals in Capitol Police positions so abolished, that all positions would be filled by the end of the One Hundred Second Congress, and that at least 50 of such positions would be filled not later than the end of the first session of such Congress, and authorized Committee on House Oversight [now Committee on House Administration] to prescribe regulations to carry out this provision.

Director of Employment Practices Under Capitol Police BoardHouse Resolution No. 420, One Hundred First Congress, June 26, 1990, made permanent law Pub. L. 101–520, title I, § 105, Nov. 5, 1990, 104 Stat. 2262, and amended by Pub. L. 104–186, title II, § 221(9)(C), Aug. 20, 1996, 110 Stat. 1749, established the position of Director of Employment Practices with respect to members of the Capitol Police, at the appropriate rate of pay under level HS–11 of the House Employees Schedule, with payment from amounts appropriated for the Capitol Police, such appointment to be made by the Capitol Police Board, subject to prior approval of the Committee on House Oversight [now Committee on House Administration], without regard to political affiliation and solely on basis of fitness to perform functions of the position.

General Counsel to Chief of Capitol PoliceHouse Resolution No. 661, Ninety-fifth Congress, July 29, 1977, made permanent law Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777, and amended by Pub. L. 104–186, title II, § 221(9)(A), Aug. 20, 1996, 110 Stat. 1749, which established the position of General Counsel to the Chief of the Capitol Police, the appropriate rate of compensation, and method of appointment, was repealed by Pub. L. 111–145, § 3(a)(4), Mar. 4, 2010, 124 Stat. 52.



§ 1902. Compensation of Chief
The annual rate of pay for the Chief of the Capitol Police shall be the amount equal to $1,000 less than the maximum rate of pay in effect under section 4575(f) of this title.
(Pub. L. 96–152, § 1(c), Dec. 20, 1979, 93 Stat. 1099; Pub. L. 106–554, § 1(a)(2) [title I, § 109(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–107; Pub. L. 107–117, div. B, § 907(a), Jan. 10, 2002, 115 Stat. 2319; Pub. L. 108–7, div. H, title I, § 1013(a), Feb. 20, 2003, 117 Stat. 361; Pub. L. 116–94, div. E, title II, § 212(a)(3)(E), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was classified to section 206–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2019—Pub. L. 116–94 substituted “the maximum rate of pay in effect under section 4575(f) of this title.” for “the lower of the annual rate of pay in effect for the Sergeant-at-Arms of the House of Representatives or the annual rate of pay in effect for the Sergeant-at-Arms and Doorkeeper of the Senate.”
2003—Pub. L. 108–7 amended section generally. Prior to amendment, section read as follows: “The Chief of the Capitol Police shall receive compensation at a rate determined by the Capitol Police Board, but not to exceed $2,500 less than the lesser of the annual salary for the Sergeant at Arms of the House of Representatives or the annual salary for the Sergeant at Arms and Doorkeeper of the Senate.”
2002—Pub. L. 107–117 substituted “but not to exceed $2,500 less than the lesser of the annual salary for the Sergeant at Arms of the House of Representatives or the annual salary for the Sergeant at Arms and Doorkeeper of the Senate” for “but not to exceed the rate of basic pay payable for level ES–4 of the Senior Executive Service, as established under subchapter VIII of chapter 53 of title 5 (taking into account any comparability payments made under section 5304(h) of such title)”.
2000—Pub. L. 106–554 substituted “the rate of basic pay payable for level ES–4 of the Senior Executive Service, as established under subchapter VIII of chapter 53 of title 5 (taking into account any comparability payments made under section 5304(h) of such title)” for “the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 1013(d), Feb. 20, 2003, 117 Stat. 361, provided that: “The amendments made by this section [amending this section, section 1903 of this title, and provisions set out as a note under section 1901 of this title] shall apply with respect to the first pay period beginning on or after the date of the enactment of this Act [Feb. 20, 2003].”


Effective Date of 2002 AmendmentPub. L. 107–117, div. B, § 907(c), Jan. 10, 2002, 115 Stat. 2319, provided that: “This section [amending this section and enacting provisions set out as a note under section 1901 of this title] and the amendment made by this section shall apply with respect to pay periods beginning on or after the date of the enactment of this Act [Jan. 10, 2002].”


Effective Date of 2000 AmendmentPub. L. 106–554, § 1(a)(2) [title I, § 109(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–107, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to pay periods beginning on or after the date of the enactment of this Act [Dec. 21, 2000].”


Effective DateSection effective Feb. 1, 1980, see section 7 of Pub. L. 96–152, set out as an Effective Date of 1979 Amendment note under section 1901 of this title.



§ 1903. Chief Administrative Officer(a) Chief Administrative Officer(1) EstablishmentThere shall be within the United States Capitol Police an Office of Administration, to be headed by the Chief Administrative Officer, who shall report to and serve at the pleasure of the Chief of the Capitol Police.


(2) AppointmentThe Chief Administrative Officer shall be appointed by the Chief of the United States Capitol Police, after consultation with the Capitol Police Board, without regard to political affiliation and solely on the basis of fitness to perform the duties of the position.


(3) CompensationThe annual rate of pay for the Chief Administrative Officer shall be the amount equal to $1,000 less than the annual rate of pay in effect for the Chief of the Capitol Police.



(b) ResponsibilitiesThe Chief Administrative Officer shall have the following areas of responsibility:(1) BudgetingThe Chief Administrative Officer shall—(A) prepare and submit to the Capitol Police Board an annual budget for the Capitol Police; and

(B) execute the budget and monitor through periodic examinations the execution of the Capitol Police budget in relation to actual obligations and expenditures.


(2) Financial managementThe Chief Administrative Officer shall—(A) oversee all financial management activities relating to the programs and operations of the Capitol Police;

(B) develop and maintain an integrated accounting and financial system for the Capitol Police, including financial reporting and internal controls, which—(i) complies with applicable accounting principles, standards, and requirements, and internal control standards;

(ii) complies with any other requirements applicable to such systems; and

(iii) provides for—(I) complete, reliable, consistent, and timely information which is prepared on a uniform basis and which is responsive to financial information needs of the Capitol Police;

(II) the development and reporting of cost information;

(III) the integration of accounting and budgeting information; and

(IV) the systematic measurement of performance;



(C) direct, manage, and provide policy guidance and oversight of Capitol Police financial management personnel, activities, and operations, including—(i) the recruitment, selection, and training of personnel to carry out Capitol Police financial management functions; and

(ii) the implementation of Capitol Police asset management systems, including systems for cash management, debt collection, and property and inventory management and control; and


(D) Prepare 11 So in original. Probably should not be capitalized. annual financial statements for the Capitol Police, and such financial statements shall be audited by the Inspector General of the Capitol Police or by an independent public accountant, as determined by the Inspector General.


(3) Information technologyThe Chief Administrative Officer shall—(A) direct, coordinate, and oversee the acquisition, use, and management of information technology by the Capitol Police;

(B) promote and oversee the use of information technology to improve the efficiency and effectiveness of programs of the Capitol Police; and

(C) establish and enforce information technology principles, guidelines, and objectives, including developing and maintaining an information technology architecture for the Capitol Police.


(4) Human resourcesThe Chief Administrative Officer shall—(A) direct, coordinate, and oversee human resources management activities of the Capitol Police;

(B) develop and monitor payroll and time and attendance systems and employee services; and

(C) develop and monitor processes for recruiting, selecting, appraising, and promoting employees.



(Pub. L. 106–554, § 1(a)(2) [title I, § 108], Dec. 21, 2000, 114 Stat. 2763, 2763A–104; Pub. L. 106–346, § 101(a) [title V, § 507(a)], Oct. 23, 2000, 114 Stat. 1356, 1356A–55; Pub. L. 107–68, title I, § 122(a), Nov. 12, 2001, 115 Stat. 576; Pub. L. 108–7, div. H, title I, § 1013(c), Feb. 20, 2003, 117 Stat. 361; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 109–55, title I, § 1004(g), Aug. 2, 2005, 119 Stat. 575; Pub. L. 111–145, §§ 2(a)(1), (2), 6(a), Mar. 4, 2010, 124 Stat. 49, 54.)

Editorial Notes
Codification
Section was classified to section 206a–9 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2010—Subsec. (a). Pub. L. 111–145, § 2(a)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) related to the establishment of the Office of Administration and the appointment and compensation of the Chief Administrative Officer.
Subsec. (c). Pub. L. 111–145, § 2(a)(2), struck out subsec. (c) which related to the Chief Administrative Officer’s employment of personnel and access to resources of other agencies.
Subsecs. (d) to (g). Pub. L. 111–145, § 6(a), struck out subsecs. (d) to (g) which related to a plan for office policies, procedures, and actions, a report on progress made in such planning, submission of the plan and report to the appropriate congressional committees, and termination of the role of the Comptroller General.
2005—Subsec. (b)(2)(D). Pub. L. 109–55 amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “shall prepare annual financial statements for the Capitol Police and provide for an annual audit of the financial statements by an independent public accountant in accordance with generally accepted government auditing standards.”
2004—Subsec. (a)(5). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2003—Subsec. (a)(4). Pub. L. 108–7 amended par. (4) generally. Prior to amendment, par. (4) read as follows: “The Chief Administrative Officer shall receive basic pay at a rate determined by the Chief of the Capitol Police, but not to exceed $1,000 less than the annual rate of pay for the Chief of the Capitol Police.”
2001—Subsec. (a)(4). Pub. L. 107–68 substituted “the Chief of the Capitol Police, but not to exceed $1,000 less than the annual rate of pay for the Chief of the Capitol Police” for “the Capitol Police Board, but not to exceed the annual rate of basic pay payable for ES–2 of the Senior Executive Service, as established under subchapter VIII of chapter 53 of title 5 (taking into account any comparability payments made under section 5304(h) of such title)”.
2000—Pub. L. 106–346 amended section generally, substituting present provisions for similar provisions establishing within the Capitol Police an Office of Administration to be headed by a Chief Administrative Officer, providing that the Chief Administrative Officer would be appointed and his pay rate would be set by the Comptroller General, setting out the powers and duties of the Chief Administrative Officer, and providing that as of Oct. 1, 2002, the Chief Administrative Officer would cease to be an employee of the General Accounting Office, would become an employee of the Capitol Police, and the Capitol Police Board would assume all responsibilities of the Comptroller General under this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–55 effective Aug. 2, 2005, see section 1909(f) of this title.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable with respect to the first pay period beginning on or after Feb. 20, 2003, see section 1013(d) of Pub. L. 108–7, set out as a note under section 1902 of this title.

Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 122(b), Nov. 12, 2001, 115 Stat. 576, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to pay periods beginning on or after October 1, 2001.”


Effective Date of 2000 AmendmentPub. L. 106–346, § 101(a) [title V, § 507(b)], Oct. 23, 2000, 114 Stat. 1356, 1356A–57, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2001 [H.R. 5657, as enacted by section 1(a)(2) of Pub. L. 106–554].”


Construction of 2010 AmendmentPub. L. 111–145, § 2(a)(6), Mar. 4, 2010, 124 Stat. 50, provided that: “Nothing in the amendments made by this subsection [amending this section and sections 1301, 1904, and 1907 of this title and repealing sections 1928 and 1929 of this title] may be construed to affect the status of any individual serving as an officer or employee of the United States Capitol Police as of the date of the enactment of this Act [Mar. 4, 2010].”




§ 1904. Certifying officers(a) Appointment of certifying officers of the Capitol PoliceThe Chief Administrative Officer of the United States Capitol Police, or when there is not a Chief Administrative Officer, the Chief of the Capitol Police, shall appoint certifying officers to certify all vouchers for payment from funds made available to the United States Capitol Police.


(b) Responsibility and accountability of certifying officers(1) In generalEach officer or employee of the Capitol Police who has been duly authorized in writing by the Chief Administrative Officer, or the Chief of the Capitol Police if there is not a Chief Administrative Officer, to certify vouchers pursuant to subsection (a) shall—(A) be held responsible for the existence and correctness of the facts recited in the certificate or otherwise stated on the voucher or its supporting papers and for the legality of the proposed payment under the appropriation or fund involved;

(B) be held responsible and accountable for the correctness of the computations of certified vouchers; and

(C) be held accountable for and required to make good to the United States the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by such officer or employee, as well as for any payment prohibited by law or which did not represent a legal obligation under the appropriation or fund involved.


(2) Relief by Comptroller GeneralThe Comptroller General may, at the Comptroller General’s discretion, relieve such certifying officer or employee of liability for any payment otherwise proper if the Comptroller General finds—(A) that the certification was based on official records and that the certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained, the actual facts; or

(B) that the obligation was incurred in good faith, that the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment.



(c) Enforcement of liabilityThe liability of the certifying officers of the United States Capitol Police shall be enforced in the same manner and to the same extent as currently provided with respect to the enforcement of the liability of disbursing and other accountable officers, and such officers shall have the right to apply for and obtain a decision by the Comptroller General on any question of law involved in a payment on any vouchers presented to them for certification.


(Pub. L. 106–554, § 1(a)(2) [title I, § 107], Dec. 21, 2000, 114 Stat. 2763, 2763A–103; Pub. L. 111–145, § 2(a)(3), Mar. 4, 2010, 124 Stat. 49.)

Editorial Notes
Codification
Section was classified to section 207d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2010—Subsecs. (a), (b)(1). Pub. L. 111–145 substituted “the Chief of the Capitol Police” for “the Capitol Police Board”.



§ 1905. Deposit and use of reimbursements for law enforcement assistance(a)(1) Any funds received by the Capitol Police as reimbursement for law enforcement assistance from any Federal, State, or local government agency (including any agency of the District of Columbia), and from any other source in the case of assistance provided in connection with an activity that was not sponsored by Congress shall be deposited in the United States Treasury for credit to the appropriation for “general expenses” under the heading “United States Capitol Police”, or “security enhancements” under the heading “United States Capitol Police”.

(2) Funds deposited under this subsection may be expended by the Chief of the United States Capitol Police for any authorized purpose, including overtime pay expenditures relating to any law enforcement assistance for which reimbursement described in paragraph (1) is made, and shall remain available until expended.


(b) This section shall take effect on July 24, 2001, and shall apply to fiscal year 2001 and each fiscal year thereafter.

(Pub. L. 107–20, title II, § 2802, July 24, 2001, 115 Stat. 184; Pub. L. 111–145, § 2(b)(1), Mar. 4, 2010, 124 Stat. 51; Pub. L. 114–113, div. I, title I, § 1001(a), (b), Dec. 18, 2015, 129 Stat. 2663.)

Editorial Notes
Codification
Section was classified to section 207e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is from the Supplemental Appropriations Act, 2001.

Amendments2015—Subsec. (a)(1). Pub. L. 114–113, § 1001(a), substituted “District of Columbia), and from any other source in the case of assistance provided in connection with an activity that was not sponsored by Congress” for “District of Columbia)”.
Subsec. (a)(2). Pub. L. 114–113, § 1001(b), substituted “any law enforcement assistance for which reimbursement described in paragraph (1) is made” for “law enforcement assistance to any Federal, State, or local government agency (including any agency of the District of Columbia)”.
2010—Subsec. (a)(1). Pub. L. 111–145, § 2(b)(1)(A), substituted “United States Capitol Police” for “Capitol Police Board” in two places.
Subsec. (a)(2). Pub. L. 111–145, § 2(b)(1)(B), substituted “Chief of the United States Capitol Police” for “Capitol Police Board”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentPub. L. 114–113, div. I, title I, § 1001(c), Dec. 18, 2015, 129 Stat. 2663, provided that: “The amendments made by this section [amending this section] shall only apply with respect to any reimbursement received before, on, or after the date of the enactment of the Act [Dec. 18, 2015].”


Effective Date of 2010 AmendmentPub. L. 111–145, § 2(b)(2), Mar. 4, 2010, 124 Stat. 51, provided that: “The amendments made by paragraph (1) [amending this section] shall take effect as if included in the enactment of the Supplemental Appropriations Act, 2001 [Pub. L. 107–20].”




§ 1905a. Reimbursement for salaries paid for service at Federal Law Enforcement Training Center
Notwithstanding any other provision of law, the Chief of the Capitol Police is authorized to receive moneys from the Department of the Treasury as reimbursements for salaries paid by the Capitol Police in connection with certain officers and members of the United States Capitol Police serving as instructors at the Federal Law Enforcement Training Center. Moneys so received shall be deposited in the Treasury of the United States as miscellaneous receipts.
(Pub. L. 95–26, title I, § 111, May 4, 1977, 91 Stat. 87; Pub. L. 108–7, div. H, title I, § 1018(h)(3), Feb. 20, 2003, 117 Stat. 369.)

Editorial Notes
Codification
Section was formerly classified to section 64–3 of this title.
Section is from the Supplemental Appropriations Act, 1977.

Amendments2003—Pub. L. 108–7 substituted “Chief of the Capitol Police” for “Secretary of the Senate” and “the Capitol Police” for “the United States Senate”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 effective Feb. 20, 2003, and applicable to fiscal year 2003 and each fiscal year thereafter, see section 1907(i) of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Federal Law Enforcement Training Center of the Department of the Treasury to the Secretary of Homeland Security, and for treatment of related references, see sections 203(4), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 1906. Disposal of surplus property(a) In generalWithin the limits of available appropriations, the Capitol Police may dispose of surplus or obsolete property of the Capitol Police, and property which is in the possession of the Capitol Police because it has been disposed, forfeited, voluntarily abandoned, or unclaimed, by interagency transfer, donation, sale, trade-in, or other appropriate method.


(b) Amounts receivedAny amounts received by the Capitol Police from the disposition of property under subsection (a) shall be credited to the account established for the general expenses of the Capitol Police, and shall be available to carry out the purposes of such account during the fiscal year in which the amounts are received and the following fiscal year.


(c) Effective dateThis section shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1003, Feb. 20, 2003, 117 Stat. 357; Pub. L. 115–31, div. I, title I, § 1001(a), May 5, 2017, 131 Stat. 578.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.

Amendments2017—Subsec. (a). Pub. L. 115–31 substituted “surplus or obsolete property of the Capitol Police, and property which is in the possession of the Capitol Police because it has been disposed, forfeited, voluntarily abandoned, or unclaimed,” for “surplus or obsolete property of the Capitol Police”.

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentPub. L. 115–31, div. I, title I, § 1001(c), May 5, 2017, 131 Stat. 578, provided that: “This section [enacting section 1982 of this title and amending this section] and the amendment made by this section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.”




§ 1907. Transfer of disbursing function(a) In general(1) Disbursing officerThe Chief of the Capitol Police shall be the disbursing officer for the Capitol Police. Any reference in any law or resolution before February 20, 2003, to funds paid or disbursed by the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate relating to the pay and allowances of Capitol Police employees shall be deemed to refer to the Chief of the Capitol Police.


(2) TransferAny statutory function, duty, or authority of the Chief Administrative Officer of the House of Representatives or the Secretary of the Senate as disbursing officers for the Capitol Police shall transfer to the Chief of the Capitol Police as the single disbursing officer for the Capitol Police.


(3) Continuity of function during transitionUntil such time as the Chief notifies the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate that systems are in place for discharging the disbursing functions under this subsection, the House of Representatives and the Senate shall continue to serve as the disbursing authority on behalf of the Capitol Police.



(b) Treasury accounts(1) Salaries(A) In generalThere is established in the Treasury of the United States a separate account for the Capitol Police, into which shall be deposited appropriations received by the Chief of the Capitol Police and available for the salaries of the Capitol Police.


(B) Transfer authority during transitionUntil such time as the Chief notifies the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate that systems are in place for discharging the disbursing functions under subsection (a), the Chief shall have the authority to transfer amounts in the account to the House of Representatives and the Senate to the extent necessary to enable the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate to continue to serve as the disbursing authority on behalf of the Capitol Police pursuant to subsection (a)(3).



(2) General expensesThere is established in the Treasury of the United States a separate account for the Capitol Police, into which shall be deposited appropriations received by the Chief of the Capitol Police and available for the general expenses of the Capitol Police.



(c) Transfer of funds, assets, accounts, records, and authority(1) In generalThe Chief Administrative Officer of the House of Representatives and the Secretary of the Senate are authorized and directed to transfer to the Chief of the Capitol Police all funds, assets, accounts, and copies of original records of the Capitol Police that are in the possession or under the control of the Chief Administrative Officer of the House of Representatives or the Secretary of the Senate in order that all such items may be available for the unified operation of the Capitol Police. Any funds so transferred shall be deposited in the Treasury accounts established under subsection (b) and be available to the Chief of the Capitol Police for the same purposes as, and in like manner and subject to the same conditions as, the funds prior to the transfer.


(2) Existing transfer authorityAny transfer authority existing before February 20, 2003, granted to the Chief Administrative Officer of the House of Representatives or the Secretary of the Senate for salaries, expenses, and operations of the Capitol Police shall be transferred to the Chief of the Capitol Police.



(d) Unexpended balancesExcept as may otherwise be provided in law, the unexpended balances of appropriations for the fiscal year 2003 and succeeding fiscal years that are subject to disbursement by the Chief of the Capitol Police shall be withdrawn as of September 30 of the fifth fiscal year following the period or year for which provided. Unpaid obligations chargeable to any of the balances so withdrawn or appropriations for prior years shall be liquidated from any appropriations for the same general purpose, which, at the time of payment, are available for disbursement.


(e) Hiring authority; eligibility for same benefits as House employees(1) Authority(A) In generalThe Chief of the Capitol Police, in carrying out the duties of office, is authorized to appoint, hire, suspend with or without pay, discipline, discharge, and set the terms, conditions, and privileges of employment of employees of the Capitol Police, subject to and in accordance with applicable laws and regulations.


(B) Special rule for terminationsThe Chief may terminate an officer, member, or employee only after the Chief has provided notice of the termination to the Capitol Police Board (in such manner as the Board may from time to time require) and the Board has approved the termination, except that if the Board has not disapproved the termination prior to the expiration of the 30-day period which begins on the date the Board receives the notice, the Board shall be deemed to have approved the termination.


(C) Notice or approvalThe Chief of the Capitol Police shall provide notice or receive approval, as required by the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, as each Committee determines appropriate for—(i) the exercise of any authority under subparagraph (A); or

(ii) the establishment of any new position for officers, members, or employees of the Capitol Police, for reclassification of existing positions, for reorganization plans, or for hiring, termination, or promotion for officers, members, or employees of the Capitol Police.



(2) BenefitsEmployees of the Capitol Police who are appointed by the Chief under the authority of this subsection shall be subject to the same type of benefits (including the payment of death gratuities, the withholding of debt, and health, retirement, Social Security, and other applicable employee benefits) as are provided to employees of the House of Representatives, and any such individuals serving as employees of the Capitol Police as of February 20, 2003, shall be subject to the same rules governing rights, protections, pay, and benefits in effect immediately before such date until such rules are changed under applicable laws or regulations.



(f) Repealed. Pub. L. 113–76, div. I, title I, § 1002(b), Jan. 17, 2014, 128 Stat. 424

(g) Effect on existing law(1) In generalThe provisions of this section shall not be construed to reduce the pay or benefits of any employee of the Capitol Police whose pay was disbursed by the Chief Administrative Officer of the House of Representatives or the Secretary of the Senate before February 20, 2003.


(2) Superseding provisionsAll provisions of law inconsistent with this section are hereby superseded to the extent of the inconsistency.



(h) Omitted

(i) Effective dateThis section and the amendments made by this section shall take effect on February 20, 2003, and shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1018, Feb. 20, 2003, 117 Stat. 366; Pub. L. 111–145, § 2(a)(4)(A), Mar. 4, 2010, 124 Stat. 49; Pub. L. 113–76, div. I, title I, § 1002(b), Jan. 17, 2014, 128 Stat. 424.)

Editorial Notes

References in TextFor the amendments made by this section, referred to in subsec. (i), see Codification note below.

Codification
Section is comprised of section 1018 of div. H of Pub. L. 108–7. Subsec. (h) of section 1018 of Pub. L. 108–7 amended sections 1901 and 1905a of this title and repealed section 1921 of this title.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.

Amendments2014—Pub. L. 113–76 struck out subsec. (f) which established a worker’s compensation account for the Capitol Police.
2010—Subsec. (e)(1). Pub. L. 111–145 added par. (1) and struck out former par. (1) which authorized the Chief of the Capitol Police to appoint, hire, discharge, and set the terms, conditions, and privileges of employment of employees of the Capitol Police, subject to review and approval.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–76, div. I, title I, § 1002(c), Jan. 17, 2014, 128 Stat. 424, provided that: “This section [enacting section 1907b of this title and amending this section] shall apply with respect to appropriations for fiscal year 2014 and each fiscal year thereafter.”




§ 1907a. Authority to transfer amounts between salaries and general expenses
During fiscal year 2014 and any succeeding fiscal year, the Capitol Police may transfer amounts appropriated for the fiscal year between the category for salaries and the category for general expenses, upon the approval of the Committees on Appropriations of the House of Representatives and Senate.
(Pub. L. 113–76, div. I, title I, § 1001, Jan. 17, 2014, 128 Stat. 424.)

§ 1907b. Funds available for workers compensation payments
Available balances of expired United States Capitol Police appropriations shall be available to the Capitol Police to make the deposit to the credit of the Employees’ Compensation Fund required by section 8147(b) of title 5.
(Pub. L. 113–76, div. I, title I, § 1002(a), Jan. 17, 2014, 128 Stat. 424.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to appropriations for fiscal year 2014 and each fiscal year thereafter, see section 1002(c) of Pub. L. 113–76, set out as an Effective Date of 2014 Amendment note under section 1907 of this title.



§ 1908. Legal representation authority(a) In general(1) Authorization of representationAny counsel described under paragraph (2) may for the purposes of providing legal assistance and representation to the United States Capitol Police Board or the United States Capitol Police enter an appearance in any proceeding before any court of the United States or of any State or political subdivision thereof, without compliance with any requirement for admission to practice before such court.


(2) CounselParagraph (1) refers to—(A) the General Counsel to the Chief of Police and the United States Capitol Police;

(B) the Employment Counsel to the Chief of Police and the United States Capitol Police;

(C) any attorney employed in the Office of the General Counsel for the United States Capitol Police or the Office of Employment Counsel for the United States Capitol Police;

(D) the counsel for, or any attorney employed by, any successor office of either office described under subparagraph (C); and

(E) any attorney retained by contract with either office described under subparagraph (C).



(b) Limitations(1) Direction for appearanceEntrance of appearance authorized under subsection (a) shall be subject to the direction of the Capitol Police Board.


(2) United States Supreme CourtThe authority under subsection (a) shall not apply with respect to the admission of any person to practice before the United States Supreme Court.



(c) Effective dateThis section shall apply to fiscal year 2004, and each fiscal year thereafter.


(Pub. L. 108–83, title I, § 1002, Sept. 30, 2003, 117 Stat. 1020; Pub. L. 111–145, §§ 3(b)(1), 4(a)(1), Mar. 4, 2010, 124 Stat. 52.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2004.

Amendments2010—Subsec. (a)(2)(A). Pub. L. 111–145, § 3(b)(1), substituted “the General Counsel to the Chief of Police and the United States Capitol Police” for “the General Counsel for the United States Capitol Police Board and the Chief of the Capitol Police”.
Subsec. (a)(2)(B). Pub. L. 111–145, § 4(a)(1), substituted “the Employment Counsel to the Chief of Police and the United States Capitol Police” for “the Employment Counsel for the United States Capitol Police Board and the United States Capitol Police”.

Statutory Notes and Related Subsidiaries
Construction of 2010 AmendmentPub. L. 111–145, § 3(b)(2), Mar. 4, 2010, 124 Stat. 52, provided that: “Nothing in the amendment made by paragraph (1) [amending this section] may be construed to affect the authority of any individual to enter an appearance in any proceeding before any court of the United States or of any State or political subdivision thereof which is initiated prior to the date of the enactment of this Act [Mar. 4, 2010].”

Pub. L. 111–145, § 4(a)(2), Mar. 4, 2010, 124 Stat. 52, provided that: “Nothing in the amendment made by paragraph (1) [amending this section] may be construed to affect the authority of any individual to enter an appearance in any proceeding before any court of the United States or of any State or political subdivision thereof which is initiated prior to the date of the enactment of this Act [Mar. 4, 2010].”

Pub. L. 111–145, § 4(b), Mar. 4, 2010, 124 Stat. 52, provided that: “Nothing in this section [amending this section and enacting provisions set out as a note above] or the amendments made by this section may be construed to affect the status of the individual serving as the Employment Counsel to the Chief of Police and the United States Capitol Police as of the date of the enactment of this Act [Mar. 4, 2010].”




§ 1909. Inspector General for the United States Capitol Police(a) Establishment of OfficeThere is established in the United States Capitol Police the Office of the Inspector General (hereafter in this section referred to as the “Office”), headed by the Inspector General of the United States Capitol Police (hereafter in this section referred to as the “Inspector General”).


(b) Inspector General(1) AppointmentThe Inspector General shall be appointed by, and under the general supervision of, the Capitol Police Board. The appointment shall be made in consultation with the Inspectors General of the Library of Congress, Government Publishing Office, and the Government Accountability Office. The Capitol Police Board shall appoint the Inspector General without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.


(2) Term of serviceThe Inspector General shall serve for a term of 5 years, and an individual serving as Inspector General may be reappointed for not more than 2 additional terms.


(3) RemovalThe Inspector General may be removed from office prior to the expiration of his term only by the unanimous vote of all of the voting members of the Capitol Police Board, and the Board shall communicate the reasons for any such removal to the Committee on House Administration, the Senate Committee on Rules and Administration and the Committees on Appropriations of the House of Representatives and of the Senate.


(4) SalaryThe Inspector General shall be paid at an annual rate equal to $1,000 less than the annual rate of pay in effect for the Chief of the Capitol Police.


(5) DeadlineThe Capitol Police Board shall appoint the first Inspector General under this section not later than 180 days after August 2, 2005.



(c) Duties(1) Applicability of duties of Inspector General of executive branch establishmentThe Inspector General shall carry out the same duties and responsibilities with respect to the United States Capitol Police as an Inspector General of an establishment carries out with respect to an establishment under section 4 of the Inspector General Act of 1978, (5 U.S.C. App. 4), under the same terms and conditions which apply under such section.


(2) Semiannual reportsThe Inspector General shall prepare and submit semiannual reports summarizing the activities of the Office in the same manner, and in accordance with the same deadlines, terms, and conditions, as an Inspector General of an establishment under section 5 (other than subsection (a)(13) thereof) of the Inspector General Act of 1978, (5 U.S.C. App. 5). For purposes of applying section 5 of such Act to the Inspector General, the Chief of the Capitol Police shall be considered the head of the establishment. The Chief shall, within 30 days of receipt of a report, report to the Capitol Police Board, the Committee on House Administration, the Senate Committee on Rules and Administration, and the Committees on Appropriations of the House of Representatives and of the Senate consistent with section 5(b) of such Act.


(3) Investigations of complaints of employees and members(A) AuthorityThe Inspector General may receive and investigate complaints or information from an employee or member of the Capitol Police concerning the possible existence of an activity constituting a violation of law, rules, or regulations, or mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to the public health and safety, including complaints or information the investigation of which is under the jurisdiction of the Internal Affairs Division of the Capitol Police as of August 2, 2005.


(B) NondisclosureThe Inspector General shall not, after receipt of a complaint or information from an employee or member, disclose the identity of the employee or member without the consent of the employee or member, unless required by law or the Inspector General determines such disclosure is otherwise unavoidable during the course of the investigation.


(C) Prohibiting retaliationAn employee or member of the Capitol Police who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or threaten to take any action against any employee or member as a reprisal for making a complaint or disclosing information to the Inspector General, unless the complaint was made or the information disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.



(4) Independence in carrying out dutiesNeither the Capitol Police Board, the Chief of the Capitol Police, nor any other member or employee of the Capitol Police may prevent or prohibit the Inspector General from carrying out any of the duties or responsibilities assigned to the Inspector General under this section.



(d) Powers(1) In generalThe Inspector General may exercise the same authorities with respect to the United States Capitol Police as an Inspector General of an establishment may exercise with respect to an establishment under section 6(a) of the Inspector General Act of 1978, (5 U.S.C. App. 6(a)), other than paragraphs (7) and (8) of such section.


(2) Staff(A) In generalThe Inspector General may appoint and fix the pay of such personnel as the Inspector General considers appropriate. Such personnel may be appointed without regard to the provisions of title 5 regarding appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no personnel of the Office (other than the Inspector General) may be paid at an annual rate greater than $500 less than the annual rate of pay of the Inspector General under subsection (b)(4).


(B) Experts and consultantsThe Inspector General may procure temporary and intermittent services under section 3109 of title 5 at rates not to exceed the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title.


(C) Independence in appointing staffNo individual may carry out any of the duties or responsibilities of the Office unless the individual is appointed by the Inspector General, or provides services procured by the Inspector General, pursuant to this paragraph. Nothing in this subparagraph may be construed to prohibit the Inspector General from entering into a contract or other arrangement for the provision of services under this section.


(D) Applicability of Capitol Police personnel rulesNone of the regulations governing the appointment and pay of employees of the Capitol Police shall apply with respect to the appointment and compensation of the personnel of the Office, except to the extent agreed to by the Inspector General. Nothing in the previous sentence may be construed to affect subparagraphs (A) through (C).



(3) Equipment and suppliesThe Chief of the Capitol Police shall provide the Office with appropriate and adequate office space, together with such equipment, supplies, and communications facilities and services as determined by the Inspector General to be necessary for the operation of the Office, and shall provide necessary maintenance services for such office space and the equipment and facilities located therein.



(e) Transfer of functions(1) TransferTo the extent that any office or entity in the Capitol Police prior to the appointment of the first Inspector General under this section carried out any of the duties and responsibilities assigned to the Inspector General under this section, the functions of such office or entity shall be transferred to the Office upon the appointment of the first Inspector General under this section.


(2) No reduction in pay or benefitsThe transfer of the functions of an office or entity to the Office under paragraph (1) may not result in a reduction in the pay or benefits of any employee of the office or entity, except to the extent required under subsection (d)(2)(A).



(f) Effective dateThis section shall be effective on August 2, 2005.


(Pub. L. 109–55, title I, § 1004, Aug. 2, 2005, 119 Stat. 572; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in subsecs. (c)(1), (2) and (d)(1), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.
The provisions of title 5 regarding appointments in the competitive service, referred to in subsec. (d)(2)(A), are classified generally to section 3301 et seq. of Title 5, Government Organization and Employees.

Codification
Section is comprised of section 1004 of Pub. L. 109–55. Subsec. (g) of section 1004 of Pub. L. 109–55 amended section 1903 of this title.
Section is from the Legislative Branch Appropriations Act, 2006.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (b)(1) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.



§ 1910. Report of disbursements(a) In generalNot later than 60 days after the last day of each semiannual period, the Chief of the Capitol Police shall submit to Congress, with respect to that period, a detailed, itemized report of the disbursements for the operations of the United States Capitol Police.


(b) ContentsThe report required by subsection (a) shall include—(1) the name of each person or entity who receives a payment from the Capitol Police and the amount thereof;

(2) a description of any service rendered to the Capitol Police, together with service dates;

(3) a statement of all amounts appropriated to, or received or expended by, the Capitol Police and any unexpended balances of such amounts for any open fiscal year; and

(4) such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.


(c) PrintingEach report under this section shall be printed as a House document.


(d) Effective dateThis section shall apply with respect to the semiannual periods of October 1 through March 31 and April 1 through September 30 of each year, beginning with the semiannual period in which this section is enacted.


(Pub. L. 109–55, title I, § 1005, Aug. 2, 2005, 119 Stat. 575.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2006.



§ 1911. General Counsel to the Chief of Police and the United States Capitol Police(1) In generalThere shall be within the United States Capitol Police the General Counsel to the Chief of Police and the United States Capitol Police (in this subsection referred to as the “General Counsel”), who shall report to and serve at the pleasure of the Chief of the United States Capitol Police.


(2) AppointmentThe General Counsel shall be appointed by the Chief of the Capitol Police in accordance with section 1907(e)(1) of this title (as amended by section 2(a)(4)),11 See References in Text note below. after consultation with the Capitol Police Board, without regard to political affiliation and solely on the basis of fitness to perform the duties of the position.


(3) Compensation(A) In generalSubject to subparagraph (B), the annual rate of pay for the General Counsel shall be fixed by the Chief of the Capitol Police.


(B) LimitationThe annual rate of pay for the General Counsel may not exceed an annual rate equal to $1,000 less than the annual rate of pay in effect for the Chief of the Capitol Police.



(4) Omitted

(5) No effect on current General CounselNothing in this section or the amendments made by this section may be construed to affect the status of the individual serving as the General Counsel to the Chief of Police and the United States Capitol Police as of March 4, 2010.


(Pub. L. 111–145, § 3(a), Mar. 4, 2010, 124 Stat. 51.)

Editorial Notes

References in TextSection 2(a)(4), referred to in par. (2), means section 2(a)(4) of Pub. L. 111–145.
For the amendments made by this section, referred to in par. (5), see Codification note below.

Codification
Section is comprised of subsec. (a) of section 3 of Pub. L. 111–145. Subsec. (a)(4) of section 3 of Pub. L. 111–145 repealed section 84–2 of this title, now section 5521 of this title, and provisions set out as a note under section 1901 of this title.




Part B—Compensation and Other Personnel Matters
§ 1921. Repealed. Pub. L. 108–7, div. H, title I, § 1018(h)(2), Feb. 20, 2003, 117 Stat. 369

Section, R.S. § 1822, provided that Capitol Police would be paid on the order of the Sergeant at Arms of the Senate or the House.

Editorial Notes
Codification
Section was classified to section 207 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Feb. 20, 2003, and applicable to fiscal year 2003 and each fiscal year thereafter, see section 1907(i) of this title.



§ 1921a. Sole and exclusive authority of Board and Chief to determine rates of pay(a) In generalThe Capitol Police Board and the Chief of the Capitol Police shall have the sole and exclusive authority to determine the rates and amounts for each of the following for members of the Capitol Police:(1) The rate of basic pay (including the rate of basic pay upon appointment), premium pay, specialty assignment and proficiency pay, and merit pay.

(2) The rate of cost-of-living adjustments, comparability adjustments, and locality adjustments.

(3) The amount for recruitment and relocation bonuses.

(4) The amount for retention allowances.

(5) The amount for educational assistance payments.


(b) No review or appeal permittedThe determination of a rate or amount described in subsection (a) may not be subject to review or appeal in any manner.


(c) Rule of constructionNothing in this section may be construed to affect—(1) any authority provided under law for a committee of the House of Representatives or Senate, or any other entity of the legislative branch, to review or approve any determination of a rate or amount described in subsection (a);

(2) any rate or amount described in subsection (a) which is established under law; or

(3) the terms of any collective bargaining agreement.


(d) Effective dateThis section shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 1004, Dec. 8, 2004, 118 Stat. 3180.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 1922. Unified payroll administration
Payroll administration for the Capitol Police and civilian support personnel of the Capitol Police shall be carried out on a unified basis by a single disbursing authority. The Capitol Police Board, with the approval of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate, acting jointly, shall, by contract or otherwise, provide for such unified payroll administration.
(July 31, 1946, ch. 707, § 9C, as added Pub. L. 102–397, title I, § 102, Oct. 6, 1992, 106 Stat. 1950; amended Pub. L. 104–186, title II, § 221(12), Aug. 20, 1996, 110 Stat. 1750.)

Editorial Notes
Codification
Section was classified to section 207a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective DatePub. L. 102–397, title I, § 104, Oct. 6, 1992, 106 Stat. 1950, as amended by Pub. L. 102–392, title III, § 321, Oct. 6, 1992, 106 Stat. 1726, provided that: “The unified payroll administration under the amendment made by section 102 [enacting this section] shall apply with respect to pay periods beginning after September 30, 1993.”

[Pub. L. 102–392, title III, § 321, Oct. 6, 1992, 106 Stat. 1726, provided that the amendment made by that section to section 104 of Pub. L. 102–397, set out above, is effective Oct. 6, 1992.]



§ 1923. Unified schedules of rates of basic pay and leave system(a) Rates of basic pay(1) The Capitol Police Board shall establish and maintain unified schedules of rates of basic pay for members and civilian employees of the Capitol Police which shall apply to both members and employees whose appointing authority is an officer of the Senate and members and employees whose appointing authority is an officer of the House of Representatives.

(2) The Capitol Police Board may, from time to time, adjust any schedule established under paragraph (1) to the extent that the Board determines appropriate to reflect changes in the cost of living and to maintain pay comparability.

(3) A schedule established or revised under paragraph (1) or (2) shall take effect only upon approval by the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate.

(4) A schedule approved under paragraph (3) shall have the force and effect of law.


(b) Leave system(1) The Capitol Police Board shall prescribe, by regulation, a unified leave system for members and civilian employees of the Capitol Police which shall apply to both members and employees whose appointing authority is an officer of the Senate and members and employees whose appointing authority is an officer of the House of Representatives. The leave system shall include provisions for—(A) annual leave, based on years of service;

(B) sick leave;

(C) administrative leave;

(D) leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);

(E) leave without pay and leave with reduced pay, including provisions relating to contributions for benefits for any period of such leave;

(F) approval of all leave by the Chief or the designee of the Chief;

(G) the order in which categories of leave shall be used;

(H) use, accrual, and carryover rules and limitations, including rules and limitations for any period of active duty in the Armed Forces;

(I) advance of annual leave or sick leave after a member or civilian employee has used all such accrued leave;

(J) buy back of annual leave or sick leave used during an extended recovery period in the case of an injury in the performance of duty;

(K) the use of accrued leave before termination of the employment as a member or civilian employee of the Capitol Police, with provision for lump sum payment for unused annual leave; and

(L) a leave-sharing program.


(2) The leave system under this section may not provide for the accrual of either annual or sick leave for any period of leave without pay or leave with reduced pay.

(3) All provisions of the leave system established under this subsection shall be subject to the approval of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate. All regulations approved under this subsection shall have the force and effect of law.


(c) Lump sum payments(1) Upon the approval of the Capitol Police Board, a member or civilian employee of the Capitol Police who is separated from service may be paid a lump sum payment for the accrued annual leave of the member or civilian employee.

(2) The lump sum payment under paragraph (1)—(A) shall equal the pay the member or civilian employee would have received had such member or employee remained in the service until the expiration of the period of annual leave;

(B) shall be paid from amounts appropriated to the Capitol Police;

(C) shall be based on the rate of basic pay in effect with respect to the member or civilian employee on the last day of service of the member or civilian employee;

(D) shall not be calculated on the basis of extending the period of leave described under subparagraph (A) by any holiday occurring after the date of separation from service;

(E) shall be considered pay for taxation purposes only; and

(F) shall be paid only after the Chairman of the Capitol Police Board certifies the applicable period of leave to the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate.


(3) A member or civilian employee of the Capitol Police who enters active duty in the Armed Forces may—(A) receive a lump sum payment for accrued annual leave in accordance with this subsection, in addition to any pay or allowance payable from the Armed Forces; or

(B) elect to have the leave remain to the credit of such member or civilian employee until such member or civilian employee returns from active duty.


(4) The Capitol Police Board may prescribe regulations to carry out this subsection. No lump sum payment may be paid under this subsection until such regulations are approved by the Committee on Rules and Administration of the Senate and the Committee on House Oversight of the House of Representatives. All regulations approved under this subsection shall have the force and effect of law.


(d) Effect on appointment authorityNothing in this section shall be construed to affect the appointing authority of any officer of the Senate or the House of Representatives.


(Pub. L. 105–55, title I, § 111, Oct. 7, 1997, 111 Stat. 1186.)

Editorial Notes

References in TextThe Family and Medical Leave Act of 1993, referred to in subsec. (b)(1)(D), is Pub. L. 103–3, Feb. 5, 1993, 107 Stat. 6, as amended, which enacted sections 60m and 60n of this title, sections 6381 to 6387 of Title 5, Government Organization and Employees, and chapter 28 (§ 2601 et seq.) of Title 29, Labor, amended section 2105 of Title 5, and enacted provisions set out as notes under section 2601 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 2601 of Title 29 and Tables.

Codification
Section was classified to section 207b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 1924. Repealed. Pub. L. 111–145, § 5(a)(2)(A), Mar. 4, 2010, 124 Stat. 53

Section, Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636; Pub. L. 93–245, ch. VI, § 600, Jan. 3, 1974, 87 Stat. 1079; Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777; Pub. L. 104–186, title II, § 221(10), (11), Aug. 20, 1996, 110 Stat. 1750, related to emergency duty overtime pay from funds disbursed by the Chief Administrative Officer.

Editorial Notes
Codification
Section was classified to section 206b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Subsecs. (a) to (f) of this section were based on section 3 of H. Res. No. 449, Ninety-second Congress, June 2, 1971, enacted into permanent law by Pub. L. 92–184, as amended by H. Res. No. 398, Ninety-third Congress, June 4, 1973, eff. Jan. 3, 1974, enacted into permanent law by Pub. L. 93–245, and H. Res. No. 1309, Ninety-third Congress, Oct. 10, 1974, eff. Dec. 27, 1974, enacted into permanent law by Pub. L. 93–554.
Subsec. (g) of this section was based on section 3 of H. Res. No. 1309, Ninety-third Congress, Oct. 10, 1974, eff. Dec. 27, 1974, enacted into permanent law by Pub. L. 93–554, and was repealed by Pub. L. 104–186, title II, § 221(11)(B), Aug. 20, 1996, 110 Stat. 1750.
As originally codified, this section consisted of two undesignated pars. based on sections 3 and 5 of H. Res. No. 449, Ninety-second Congress, June 2, 1971, enacted into permanent law by Pub. L. 92–184. Section 5 of H. Res. No. 449 was superseded by section 3 of H. Res. No. 1309, formerly set out as subsec. (g) of this section, and was subsequently repealed by Pub. L. 104–186, title II, § 221(11)(B), Aug. 20, 1996, 110 Stat. 1750.



§ 1925. Repealed. Pub. L. 111–145, § 5(a)(2)(B), Mar. 4, 2010, 124 Stat. 53

Section, Pub. L. 92–51, July 9, 1971, 85 Stat. 130; Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 532; Pub. L. 93–371, § 5, Aug. 13, 1974, 88 Stat. 430, related to emergency duty overtime pay from funds disbursed by Secretary of the Senate.

Editorial Notes
Codification
Section was classified to section 206c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1926. Educational assistance program for employees(a) EstablishmentIn order to recruit or retain qualified personnel, the Chief of the Capitol Police may establish an educational assistance program for employees of the Capitol Police under which the Capitol Police may agree—(1) to repay (by direct payments on behalf of the participating employee) all or any portion of a student loan previously taken out by the employee;

(2) to make direct payments to an educational institution on behalf of a participating employee or to reimburse a participating employee for all or any portion of any tuition or related educational expenses paid by the employee.


(b) Special rules for student loan repayments(1) Application of regulations under executive branch programIn carrying out subsection (a)(1), the Chief of the Capitol Police may, by regulation, make applicable such provisions of section 5379 of title 5 as the Chief determines necessary to provide for such program.


(2) Restrictions on prior reimbursementsThe Capitol Police may not reimburse any individual under subsection (a)(1) for any repayments made by the individual prior to entering into an agreement with the Capitol Police to participate in the program under this section.


(3) Use of recovered amountsAny amount repaid by, or recovered from, an individual under subsection (a)(1) and its implementing regulations shall be credited to the appropriation account available for salaries or general expenses of the Capitol Police at the time of repayment or recovery. Such credited amount may be used for any authorized purpose of the account and shall remain available until expended.



(c) Limit on amount of paymentsThe total amount paid by the Capitol Police with respect to any individual under the program under this section may not exceed $80,000.


(d) No review of determinationsAny determination made under the program under this section shall not be reviewable or appealable in any manner.


(e) Effective dateThis section shall apply with respect to fiscal year 2003 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 908, Jan. 10, 2002, 115 Stat. 2319; Pub. L. 108–7, div. H, title I, § 1007, Feb. 20, 2003, 117 Stat. 358; Pub. L. 116–94, div. E, title I, § 120, Dec. 20, 2019, 133 Stat. 2763; Pub. L. 116–260, div. I, title I, § 120, Dec. 27, 2020, 134 Stat. 1643.)

Editorial Notes
Codification
Section was classified to section 207b–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2020—Subsec. (c). Pub. L. 116–260 substituted “$80,000” for “$60,000”.
2019—Subsec. (c). Pub. L. 116–94 substituted “$60,000” for “$40,000”.
2003—Pub. L. 108–7 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (f) relating to student loan repayment program.

Statutory Notes and Related Subsidiaries
Deadline for RegulationsPub. L. 108–7, div. H, title I, § 1020, Feb. 20, 2003, 117 Stat. 370, provided that: “Not later than 60 days after the date of the enactment of this Act [Feb. 20, 2003], the Chief of the Capitol Police shall promulgate any regulations required by sections 1004, 1006, 1007, and 1011 of this Act [enacting section 1931 of this title and amending this section and section 1927 of this title].”




§ 1927. Bonuses, retention allowances, and additional compensation(a) Recruitment and relocation bonuses(1) Authorization of paymentThe Capitol Police Board (hereafter in this section referred to as the “Board”) may authorize the Chief of the United States Capitol Police (hereafter in this section referred to as the “Chief”) to pay a bonus to an individual who is newly appointed to a position as an officer or employee of the Capitol Police, and to pay an additional bonus to an individual who must relocate to accept a position as an officer or employee of the Capitol Police, if the Chief, in the Chief’s sole discretion, determines that such a bonus will assist the Capitol Police in recruitment efforts.


(2) Amount of paymentThe amount of a bonus under this subsection shall be determined by regulations of the Board, but the amount of any bonus paid to an individual under this subsection may not exceed 25 percent of the annual rate of basic pay of the position to which the individual is being appointed.


(3) Minimum period of service requiredPayment of a bonus under this subsection shall be contingent upon the individual entering into an agreement with the Capitol Police to complete a period of employment with the Capitol Police, with the required period determined pursuant to regulations of the Board. If the individual voluntarily fails to complete such period of service or is separated from the service before completion of such period of service for cause on charges of misconduct or delinquency, the individual shall repay the bonus on a pro rata basis.


(4) Bonus not considered part of basic payA bonus under this subsection shall be paid as a lump sum, and may not be considered to be part of the basic pay of the officer or employee.


(5) Payment permitted prior to commencement of dutyUnder regulations of the Board, a bonus under this subsection may be paid to a newly-hired officer or employee before the officer or employee enters on duty.


(6) Determination not appealable or reviewableAny determination of the Chief under this subsection shall not be appealable or reviewable in any manner.



(b) Retention allowances(1) Authorization of paymentThe Board may authorize the Chief to pay an allowance to an officer or employee of the United States Capitol Police if the Chief, in the Chief’s sole discretion, determines that such a bonus will assist the Capitol Police in retention efforts.


(2) Amount of paymentA retention allowance, which shall be stated as a percentage of the rate of basic pay of the officer or employee, may not exceed 25 percent of such rate of basic pay.


(3) Payment not considered part of basic payA retention allowance may not be considered to be part of the basic pay of an officer or employee, and any determination of the Chief under this subsection, or the reduction or elimination of a retention allowance, shall not be appealable or reviewable in any manner. The preceding sentence shall not be construed to extinguish or lessen any right or remedy under any of the laws made applicable to the Capitol Police pursuant to section 1302 of this title.


(4) Time and manner of paymentA retention allowance under this subsection shall be paid at the same time and in the same manner as the officer’s or employee’s basic pay is paid.



(c) Lump sum incentive and merit bonus payments(1) In generalThe Board may pay an incentive or merit bonus to an officer or employee of the United States Capitol Police who meets such criteria for receiving the bonus as the Board may establish.


(2) Bonus not considered part of basic payA bonus under this subsection shall be paid as a lump sum, and may not be considered to be part of the basic pay of the officer or employee.



(d) Service step increases for meritorious service for officersUpon the approval of the Chief—(1) an officer of the United States Capitol Police in a service step who has demonstrated meritorious service (in accordance with criteria established by the Chief or the Chief’s designee) may be advanced in compensation to the next higher service step, effective with the first pay period which begins after the date of the Chief’s approval; and

(2) an officer of the United States Capitol Police in a service step who has demonstrated extraordinary performance (in accordance with criteria established by the Chief or the Chief’s designee) may be advanced in compensation to the second next higher service step, effective with the first pay period which begins after the date of the Chief’s approval.


(e) Regulations(1) In generalThe payment of bonuses, allowances, step increases, compensation, and other payments pursuant to this section shall be carried out in accordance with regulations prescribed by the Board.


(2) Repealed. Pub. L. 108–7, div. H, title I, § 1004(2), Feb. 20, 2003, 117 Stat. 358


(f) Effective dateThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 909, Jan. 10, 2002, 115 Stat. 2320; Pub. L. 108–7, div. H, title I, §§ 1004, 1006, Feb. 20, 2003, 117 Stat. 358.)

Editorial Notes
Codification
Section was classified to section 207b–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2003—Subsec. (a)(1). Pub. L. 108–7, § 1004(1)(A), substituted “the Chief, in the Chief’s sole discretion, determines that such a bonus will assist the Capitol Police in recruitment efforts” for “the Board determines that the Capitol Police would be likely, in the absence of such a bonus, to encounter difficulty in filling the position”.
Subsec. (a)(6). Pub. L. 108–7, § 1004(1)(B), added par. (6).
Subsec. (b)(1). Pub. L. 108–7, § 1006(1), substituted “if the Chief, in the Chief’s sole discretion, determines that such a bonus will assist the Capitol Police in retention efforts.” for “if—” and struck out pars. (A) and (B) which read as follows:
“(A) the unusually high or unique qualifications of the officer or employee or a special need of the Capitol Police for the officer’s or employee’s services makes it essential to retain the officer or employee; and
“(B) the Chief determines that the officer or employee would be likely to leave in the absence of a retention allowance.”
Subsec. (b)(3). Pub. L. 108–7, § 1006(2), which directed the substitution of “any determination of the Chief under this subsection, or the reduction or elimination of a retention allowance, shall not be appealable or reviewable in any manner” for “the reduction or the elimination of a retention allowance may not be appealed”, was executed by making the substitution for “the reduction or elimination of a retention allowance may not be appealed”, to reflect the probable intent of Congress.
Subsec. (e). Pub. L. 108–7, § 1004(2), (3), redesignated subsec. (f) as (e) and struck out former subsec. (e) which related to additional compensation for field training officers.
Subsec. (f). Pub. L. 108–7, § 1004(3), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (f)(2). Pub. L. 108–7, § 1004(2), struck out heading and text of par. (2). Text read as follows: “The regulations prescribed pursuant to this subsection shall be subject to the approval of the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, and the Committees on Appropriations of the Senate and the House of Representatives.”
Subsec. (g). Pub. L. 108–7, § 1004(3), redesignated subsec. (g) as (f).

Statutory Notes and Related Subsidiaries
Capitol Police Longevity CompensationPub. L. 88–454, § 104(c), Aug. 20, 1964, 78 Stat. 550, provided that: “Any member of the Capitol Police who by reason of the provision repealed by subsection (b) [subsec. (c) of section 4507 of this title] was receiving immediately prior to the effective date of this section [Sept. 1, 1964], longevity compensation provided by [former] section 105 of the Legislative Branch Appropriation Act, 1959 [Pub. L. 85–570, 72 Stat. 453], shall, on and after such effective date, receive in lieu thereof a longevity increase under section 106(b) of the Legislative Branch Appropriation Act, 1963 [2 U.S.C. 4507(b)], in addition to any other such increases (not to exceed three) to which he may otherwise be entitled under such section. In computing the length of service of such member for the purpose of such other increases, only service performed subsequent to the date on which he began receiving longevity compensation in accordance with such [former] section 105 shall be counted.”

[Section 4507 of this title, referred to above, not to apply, on or after Oct. 1, 1983, to any individual whose pay is disbursed by the Secretary of the Senate except for individuals entitled to longevity compensation prior to Oct. 1, 1983, on the basis of service performed prior to such date, see section 4509 of this title.]
[Pub. L. 88–454, § 104(d), Aug. 20, 1964, 78 Stat. 550, provided that: “This section [amending section 4507 of this title and enacting provisions set out as a note above] shall become effective on the first day of the month following the date of enactment of this Act [Aug. 20, 1964].”
]



§ 1928. Repealed. Pub. L. 111–145, § 2(a)(4)(B)(i), Mar. 4, 2010, 124 Stat. 50

Section, R.S. § 1823; Mar. 3, 1921, ch. 124, § 1, 41 Stat. 1291, related to suspension of members of the force.

Editorial Notes
Codification
Section was classified to section 208 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1823 derived from acts Mar. 3, 1873, ch. 226, 17 Stat. 488; June 20, 1874, ch. 328, 18 Stat. 86; Mar. 3, 1875, ch. 129, 18 Stat. 345.



§ 1929. Repealed. Pub. L. 111–145, § 2(a)(4)(B)(ii), Mar. 4, 2010, 124 Stat. 50

Section, Mar. 3, 1875, ch. 129, 18 Stat. 345, related to pay of members under suspension.

Editorial Notes
Codification
Section was classified to section 209 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section was based on a proviso in act Mar. 3, 1875, popularly known as the “Legislature, Executive, and Judicial Appropriation Act, fiscal year 1876”.



§ 1930. Applicable pay rate upon appointment(a) In generalNotwithstanding any other provision of law, the rate of basic pay payable to an individual upon appointment to a position with the Capitol Police shall be at a rate within the minimum and maximum pay rates applicable to the position.


(b) Effective dateThis section shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1008, Feb. 20, 2003, 117 Stat. 359.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.



§ 1931. Additional compensation for employees with specialty assignments and proficiencies(a) Establishment of positionsThe Chief of the Capitol Police may establish and determine, from time to time, positions in salary classes of employees of the Capitol Police to be designated as employees with specialty assignments or proficiencies, based on the experience, education, training, or other appropriate factors required to carry out the duties of such employees.


(b) Additional compensationIn addition to the regularly scheduled rate of basic pay, each employee holding a position designated under this section shall receive an amount determined by the Chief, except that—(1) such amount may not exceed 25 percent of the employee’s annual rate of basic pay; and

(2) such amount may not be paid in a calendar year to the extent that, when added to the total basic pay paid or payable to such employee for service performed in the year, such amount would cause the total to exceed the annual rate of basic pay payable for level II of the Executive Schedule, as of the end of such year.


(c) Manner of paymentThe additional compensation authorized by this subsection shall be paid to an employee in a manner determined by the Chief or his designee except when the employee ceases to be assigned to the specialty assignment or ceases to maintain the required proficiency. The loss of such additional compensation shall not constitute an adverse action for any purpose.


(d) Determination not appealable or reviewableAny determination under section 11 So in original. Probably should be “subsection”. (a) shall not be appealable or reviewable in any manner.


(Pub. L. 108–7, div. H, title I, § 1011, Feb. 20, 2003, 117 Stat. 360.)

Editorial Notes

References in TextLevel II of the Executive Schedule, referred to in subsec. (b)(2), is set out in section 5313 of Title 5, Government Organization and Employees.

Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.



§ 1932. Application of premium pay limits on annualized basis(a) In generalAny limits on the amount of premium pay which may be earned by officers and members of the Capitol Police during emergencies (as determined by the Capitol Police Board) shall be applied by the Chief of the Capitol Police on an annual basis and not on a pay period basis. Any determination under this subsection shall not be reviewable or appealable in any manner.


(b) Effective dateSubsection (a) shall apply with respect to hours of duty occurring on or after September 11, 2001.


(Pub. L. 108–7, div. H, title I, § 1012, Feb. 20, 2003, 117 Stat. 361.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.



§ 1933. Clarification of authorities regarding certain personnel benefits(a) No lump-sum payment permitted for unused compensatory time(1) In generalNo officer or employee of the United States Capitol Police whose service with the United States Capitol Police is terminated may receive any lump-sum payment with respect to accrued compensatory time off, except to the extent permitted under section 1313(c)(4) of this title.


(2) Omitted


(b) Overtime compensation for officers and employees exempt from Fair Labor Standards Act of 1938(1) Criteria under which compensation permittedThe Chief of the Capitol Police may provide for the compensation of overtime work of exempt individuals which is performed on or after March 4, 2010, in the form of additional pay or compensatory time off, only if—(A) the overtime work is carried out in connection with special circumstances, as determined by the Chief;

(B) the Chief has established a monetary value for the overtime work performed by such individual; and

(C) the sum of the total amount of the compensation paid to the individual for the overtime work (as determined on the basis of the monetary value established under subparagraph (B)) and the total regular compensation paid to the individual with respect to the pay period involved may not exceed an amount equal to the cap on the aggregate amount of annual compensation that may be paid to the individual under applicable law during the year in which the pay period occurs, as allocated on a per pay period basis consistent with premium pay regulations of the Capitol Police Board.


(2) Exempt individuals definedIn this subsection, an “exempt individual” is an officer or employee of the United States Capitol Police—(A) who is classified under regulations issued pursuant to section 1313 of this title as exempt from the application of the rights and protections established by subsections (a)(1) and (d) of section 206, section 207, and section 212(c) of title 29; or

(B) whose annual rate of pay is not established specifically under any law.


(3) Conforming amendment(A) Omitted

(B) Effective dateThe amendment made by subparagraph (A) shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2003, except that the amendment shall not apply with respect to any overtime work performed prior to March 4, 2010.




(Pub. L. 111–145, § 5, Mar. 4, 2010, 124 Stat. 52.)

Editorial Notes

References in TextThe Legislative Branch Appropriations Act, 2003, referred to in subsec. (b)(3)(B), is div. H of Pub. L. 108–7, which was approved Feb. 20, 2003.

Codification
Section is comprised of section 5 of Pub. L. 111–145. Subsec. (a)(2) of section 5 of Pub. L. 111–145 repealed sections 1924 and 1925 of this title. Subsec. (b)(3)(A) of section 5 of Pub. L. 111–145 repealed section 1009 of the Legislative Branch Appropriations Act, 2003, Pub. L. 108–7, div. H, 117 Stat. 359, which is not classified to the Code.



§ 1934. Waiver by Chief of Capitol Police of claims arising out of erroneous payments to officers and employees(a) Waiver of claimSubject to the joint approval of the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, the Chief of the United States Capitol Police may waive in whole or in part a claim of the United States against a person arising out of an erroneous payment of any pay or allowances, other than travel and transportation expenses and allowances, to an officer, member, or employee of the United States Capitol Police, if the collection of the claim would be against equity and good conscience and not in the best interests of the United States.


(b) Investigation of application; reportThe Chief shall investigate each application for the waiver of a claim under subsection (a) and shall submit a written report of the investigation, including a description of the facts and circumstances of the claim, to the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, except that if the aggregate amount of the claim involved exceeds $1,500, the Comptroller General may also investigate the application and submit a written report of the investigation, including a description of the facts and circumstances of the claim, to the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate.


(c) Prohibition of waiver under certain circumstancesThe Chief may not exercise the authority to waive a claim under subsection (a) if—(1) in the Chief’s opinion, there exists in connection with the claim an indication of fraud, misrepresentation, fault, or lack of good faith on the part of the officer, member, or employee involved or of any other person having an interest in obtaining a waiver of the claim; or

(2) the Chief receives the application for the waiver after the expiration of the 3-year period that begins on the date on which the erroneous payment of pay or allowances was discovered.


(d) Credit for waiverIn the audit and settlement of accounts of any accountable officer or official, full credit shall be given for any amounts with respect to which collection by the United States is waived under subsection (a).


(e) Effect of waiverAn erroneous payment, the collection of which is waived under subsection (a), is deemed a valid payment for all purposes.


(f) Construction with other lawsThis section does not affect any authority under any other law to litigate, settle, compromise, or waive any claim of the United States.


(g) Rules and regulationsSubject to the approval of the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, the Chief shall promulgate rules and regulations to carry out this section.


(h) Effective dateThis section shall apply with respect to payments of pay and allowances made at any time after the Chief became the disbursing officer for the United States Capitol Police pursuant to section 1907(a) of this title.


(Pub. L. 112–74, div. G, title I, § 1102, Dec. 23, 2011, 125 Stat. 1125.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.




Part C—Uniform and Arms
§ 1941. Uniform
The Capitol Police Board shall select and regulate the pattern for a uniform for the Capitol police and watchmen, and furnish each member of the force with the necessary belts and arms, payable from appropriations to the Capitol Police upon certification of payment by the Chief of the Capitol Police. Such arms so furnished or other arms as authorized by the Capitol Police Board shall be carried by each officer and member of the Capitol Police, while in the Capitol Buildings (as defined in section 5101 of title 40), and while within or outside of the boundaries of the United States Capitol Grounds (as defined in section 5102 of title 40), in such manner and at such times as the Capitol Police Board may, by regulations, prescribe.
(R.S. § 1824; Pub. L. 92–607, ch. V, § 507, Oct. 31, 1972, 86 Stat. 1508; Pub. L. 95–26, title I, § 112, May 4, 1977, 91 Stat. 87; Pub. L. 108–447, div. G, title I, § 1003, Dec. 8, 2004, 118 Stat. 3180.)

Editorial Notes
Codification
Section was classified to section 210 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1824 derived from act Mar. 30, 1867, ch. 20, § 1, 15 Stat. 11.

Amendments2004—Pub. L. 108–447, in first sentence, substituted “The Capitol Police Board” for “The Sergeant at Arms of the Senate and the Sergeant at Arms of the House of Representatives” and “payable from appropriations to the Capitol Police upon certification of payment by the Chief of the Capitol Police” for “payable out of the contingent fund of the Senate and House of Representatives upon the certificate of the officers above named” and, in second sentence, inserted “or other arms as authorized by the Capitol Police Board” after “furnished” and substituted “the Capitol Police Board” for “the Sergeant at Arms of the Senate and the Sergeant at Arms of the House of Representatives”.
1977—Pub. L. 95–26 struck out “at a cost not to exceed twenty dollars per man,” after “furnish each member of the force with the necessary belts and arms,”.
1972—Pub. L. 92–607 directed that the arms be carried in the Capitol Buildings and within and without the boundaries of the United States Capitol Grounds according to regulations prescribed by the Sergeant at Arms of the Senate and the Sergeant at Arms of the House of Representatives.



§ 1942. Uniform to display United States flag or colors(a) The uniform of officers and members of the United States Park Police force, the United States Secret Service Uniformed Division, the Capitol Police, and the Metropolitan Police force of the District of Columbia shall bear a distinctive patch, pin, or other emblem depicting the flag of the United States or the colors thereof.

(b) The Secretary of the Interior in the case of the United States Park Police force, the Secretary of the Treasury in the case of the United States Secret Service Uniformed Division, the Capitol Police Board in the case of the Capitol Police, and the Mayor of the District of Columbia in the case of the Metropolitan Police force shall prescribe such regulations as may be necessary to carry out the purposes of this section.

(Pub. L. 91–297, title II, § 201(a), (b), June 30, 1970, 84 Stat. 357; Pub. L. 93–198, title IV, § 421, Dec. 24, 1973, 87 Stat. 789; Pub. L. 95–179, Nov. 15, 1977, 91 Stat. 1371.)

Editorial Notes
Codification
Section was classified to section 210a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1977—Pub. L. 95–179 substituted “United States Secret Service Uniformed Division” for “Executive Protective Service” wherever appearing.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Commissioner of District of Columbia, as established by Reorg. Plan No. 3 of 1967, abolished as of noon Jan. 2, 1975, by Pub. L. 93–198, title VII, § 711, Dec. 24, 1973, 87 Stat. 818, and replaced by office of Mayor of District of Columbia by section 421 of Pub. L. 93–198. Accordingly, “Mayor” substituted in text for “commissioner”.



§ 1943. Repealed. Pub. L. 111–145, § 6(b), Mar. 4, 2010, 124 Stat. 54

Section, R.S. § 1825, required members of the Capitol police to pay for their own uniforms.

Editorial Notes
Codification
Section was classified to section 211 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1825 derived from act July 20, 1868, ch. 176, § 1, 15 Stat. 94.



§ 1944. Wearing uniform on duty
The officers, privates, and watchmen of the Capitol police shall, when on duty, wear the regulation uniform.
(Mar. 18, 1904, ch. 716, § 1, 33 Stat. 89.)

Editorial Notes
Codification
Section was classified to section 212 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
The text of this section was taken from act Mar. 18, 1904, popularly known as the “Legislative, Executive and Judicial Appropriation Act for the fiscal year ending June 30, 1905”. Similar provisions were contained in the following prior appropriation acts:
Feb. 25, 1903, ch. 755, § 1, 32 Stat. 857.
Mar. 3, 1901, ch. 830, § 1, 31 Stat. 963.




Part D—United States Capitol Police Memorial Fund
§ 1951. Establishment of United States Capitol Police Memorial Fund
There is hereby established in the Treasury of the United States the United States Capitol Police Memorial Fund (hereafter in this part referred to as the “Fund”). All amounts received by the Capitol Police Board which are designated for deposit into the Fund, including amounts received in response to the shooting incident at the practice for the Congressional Baseball Game for Charity on June 14, 2017, shall be deposited into the Fund.
(Pub. L. 105–223, § 1, Aug. 7, 1998, 112 Stat. 1250; Pub. L. 115–45, § 2(c), Aug. 4, 2017, 131 Stat. 957.)

Editorial Notes
Codification
Section was classified to section 207c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2017—Pub. L. 115–45 substituted “deposit into the Fund, including amounts received in response to the shooting incident at the practice for the Congressional Baseball Game for Charity on June 14, 2017,” for “deposit into the Fund”.



§ 1952. Payments from Fund for families of Detective Gibson and Private First Class Chestnut and certain other United States Capitol Police employees(a) In generalExcept to the extent used or reserved for use under subsection (b) and subject to the regulations issued under section 1954 of this title, amounts in the Fund shall be paid to the families of Detective John Michael Gibson and Private First Class Jacob Joseph Chestnut of the United States Capitol Police as follows:(1) Fifty percent of such amounts shall be paid to the widow and children of Detective Gibson.

(2) Fifty percent of such amounts shall be paid to the widow and children of Private First Class Chestnut.


(b) Payments for employees killed in the line of duty or sustaining serious line-of-duty injuriesIn addition to the amounts paid under subsection (a), and in accordance with the regulations issued under section 1954(b) of this title, amounts in the Fund may be paid to—(1) families of employees of the United States Capitol Police who were killed in the line of duty; or

(2) employees of the United States Capitol Police who have sustained serious line-of-duty injuries.


(Pub. L. 105–223, § 2, Aug. 7, 1998, 112 Stat. 1250; Pub. L. 115–45, § 2(a), Aug. 4, 2017, 131 Stat. 956.)

Editorial Notes
Codification
Section was classified to section 207c–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2017—Pub. L. 115–45 inserted “and certain other United States Capitol Police employees” at end of section catchline, designated existing provisions as subsec. (a), inserted heading, substituted “Except to the extent used or reserved for use under subsection (b) and subject to the regulations” for “Subject to the regulations”, and added subsec. (b).



§ 1953. Tax treatment of Fund(a) Contributions to FundFor purposes of title 26, any contribution or gift to or for the use of the Fund shall be treated as a contribution or gift for exclusively public purposes to or for the use of an organization described in section 170(c)(1) of title 26.


(b) Treatment of payments from FundAny payment from the Fund shall not be subject to any Federal, State, or local income or gift tax.


(c) ExemptionFor purposes of title 26, notwithstanding section 501(c)(1)(A) of title 26, the Fund shall be treated as described in section 501(c)(1) of title 26 and exempt from tax under section 501(a) of title 26.


(Pub. L. 105–223, § 3, Aug. 7, 1998, 112 Stat. 1250.)

Editorial Notes
Codification
Section was classified to section 207c–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1954. Administration by Capitol Police Board(a) In generalThe Capitol Police Board shall administer and manage the Fund (including establishing the timing and manner of making payments under section 1952 of this title) in accordance with regulations issued by the Board, subject to the approval of the Committee on Rules and Administration of the Senate and the Committee on House Oversight of the House of Representatives. Under such regulations, the Board shall pay any balance remaining in the Fund upon the expiration of the 6-month period which begins on August 7, 1998, to the families of Detective John Michael Gibson and Private First Class Jacob Joseph Chestnut in accordance with section 1952 of this title, and shall disburse any amounts in the Fund after the expiration of such period in such manner as the Board may establish. Under such regulations, and using amounts in the Fund, a financial adviser or trustee, as appropriate, for the families of Detective John Michael Gibson and Private First Class Jacob Joseph Chestnut of the United States Capitol Police shall be appointed to advise the families respecting disbursements to them of amounts in the Fund.


(b) Regulations governing payments for employees killed in the line of duty or sustaining serious line-of-duty injuriesIn carrying out subsection (a), the Capitol Police Board shall issue specific regulations governing the use of the Fund for making payments to families of employees of the United States Capitol Police who were killed in the line of duty and employees of the United States Capitol Police who have sustained serious line-of-duty injuries (as authorized under section 1952(b) of this title), including regulations—(1) establishing the conditions under which the family of an employee or an employee is eligible to receive such a payment;

(2) providing for the amount, timing, and manner of such payments; and

(3) ensuring that any such payment is in addition to, and does not otherwise affect, any other form of compensation payable to the family of an employee or the employee, including benefits for workers’ compensation under chapter 81 of title 5.


(Pub. L. 105–223, § 4, Aug. 7, 1998, 112 Stat. 1250; Pub. L. 115–45, § 2(b), Aug. 4, 2017, 131 Stat. 956.)

Editorial Notes
Codification
Section was classified to section 207c–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2017—Pub. L. 115–45 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.





SUBCHAPTER II—POWERS AND DUTIES
§ 1961. Policing of Capitol Buildings and Grounds(a) The Capitol Police shall police the United States Capitol Buildings and Grounds under the direction of the Capitol Police Board, consisting of the Sergeant at Arms of the United States Senate, the Sergeant at Arms of the House of Representatives, and the Architect of the Capitol, and shall have the power to enforce the provisions of this section, sections 1922, 1966, 1967, and 1969 of this title 11 See References in Text note below. (and regulations promulgated under section 1969 of this title), and chapter 51 of title 40, and to make arrests within the United States Capitol Buildings and Grounds for any violations of any law of the United States, of the District of Columbia, or of any State, or any regulation promulgated pursuant thereto: Provided, That for the fiscal year for which appropriations are made by this Act the Capitol Police shall have the additional authority to make arrests within the District of Columbia for crimes of violence, as defined in section 16 of title 18, committed within the Capitol Buildings and Grounds and shall have the additional authority to make arrests, without a warrant, for crimes of violence, as defined in section 16 of title 18, committed in the presence of any member of the Capitol Police performing official duties: Provided further, That the Metropolitan Police force of the District of Columbia are authorized to make arrests within the United States Capitol Buildings and Grounds for any violation of any such laws or regulations, but such authority shall not be construed as authorizing the Metropolitan Police force, except with the consent or upon the request of the Capitol Police Board, to enter such buildings to make arrests in response to complaints or to serve warrants or to patrol the United States Capitol Buildings and Grounds. For the purpose of this section, the word “grounds” shall include the House Office Buildings parking areas and that part or parts of property which have been or hereafter are acquired in the District of Columbia by the Architect of the Capitol, or by an officer of the Senate or the House, by lease, purchase, intergovernment transfer, or otherwise, for the use of the Senate, the House, or the Architect of the Capitol.

(b) For purposes of this section, “the United States Capitol Buildings and Grounds” shall include any building or facility acquired by the Sergeant at Arms of the Senate for the use of the Senate for which the Sergeant at Arms of the Senate has entered into an agreement with the United States Capitol Police for the policing of the building or facility.

(c) For purposes of this section, “the United States Capitol Buildings and Grounds” shall include any building or facility acquired by the Chief Administrative Officer of the House of Representatives for the use of the House of Representatives for which the Chief Administrative Officer has entered into an agreement with the United States Capitol Police for the policing of the building or facility.

(d) For purposes of this section, “United States Capitol Buildings and Grounds” shall include the Library of Congress buildings and grounds described under section 167j of this title, except that in a case of buildings or grounds not located in the District of Columbia, the authority granted to the Metropolitan Police Force of the District of Columbia shall be granted to any police force within whose jurisdiction the buildings or grounds are located.

(July 31, 1946, ch. 707, § 9, 60 Stat. 719; Pub. L. 93–198, title VII, § 739(g)(4), (5), Dec. 24, 1973, 87 Stat. 829; Pub. L. 101–520, title I, § 106, formerly § 106(a), Nov. 5, 1990, 104 Stat. 2264, renumbered § 106 and amended Pub. L. 102–392, title III, § 310, Oct. 6, 1992, 106 Stat. 1723; Pub. L. 102–397, title I, § 103, Oct. 6, 1992, 106 Stat. 1950; Pub. L. 107–117, div. B, §§ 901(c)(2), 903(c)(2), Jan. 10, 2002, 115 Stat. 2316, 2317; Pub. L. 107–206, title I, §§ 902(b), 903(b), Aug. 2, 2002, 116 Stat. 876; Pub. L. 108–7, div. H, title I, § 1016(c), Feb. 20, 2003, 117 Stat. 365; Pub. L. 110–161, div. H, title I, § 1004(d)(1)(A), Dec. 26, 2007, 121 Stat. 2233; Pub. L. 110–178, § 4(a)(1), Jan. 7, 2008, 121 Stat. 2551; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes

References in TextThis section and sections 1922, 1966, 1967, and 1969 of this title, referred to in subsec. (a), was in the original a reference to the act of July 31, 1946, meaning act July 31, 1946, ch. 707, 60 Stat. 718, as amended, which enacted this section, sections 1922, 1966, 1967, and 1969 of this title, and provisions set out as a note below. For complete classification of the act of July 31, 1946, to the Code, see Tables.
This Act, referred to in subsec. (a), probably means Pub. L. 101–520, Nov. 5, 1990, 104 Stat. 2254, known as the Legislative Branch Appropriations Act, 1991, which amended this section generally. For complete classification of this Act to the Code, see Tables.

Codification
Section was classified to section 212a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2010—Subsec. (d). Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(1)(A). See 2007 Amendment note below.
2008—Subsec. (d). Pub. L. 110–178 added subsec. (d).
2007—Subsec. (d). Pub. L. 110–161, § 1004(d)(1)(A), which made an amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
2003—Subsec. (a). Pub. L. 108–7 substituted “this section, sections 1922, 1966, 1967, and 1969 of this title (and regulations promulgated under section 1969 of this title), and chapter 51 of title 40” for “sections 193a to 193m, 212a, 212a–2, and 212b of this title and regulations promulgated under section 212b of this title,”.
2002—Subsec. (a). Pub. L. 107–117, §§ 901(c)(2)(A), 903(b)(2)(A), amended section identically, inserting “(a)” before “The Capitol Police shall police”.
Subsec. (b). Pub. L. 107–206 redesignated subsec. (b) relating to buildings or facilities acquired by the Chief Administrative Officer of the House of Representatives as (c).
Pub. L. 107–117, § 903(c)(2)(B), added subsec. (b) relating to buildings or facilities acquired by the Chief Administrative Officer of the House of Representatives.
Pub. L. 107–117, § 901(c)(2)(B), added subsec. (b) relating to buildings or facilities acquired by the Sergeant at Arms of the Senate.
Subsec. (c). Pub. L. 107–206 redesignated subsec. (b) relating to buildings or facilities acquired by the Chief Administrative Officer of the House of Representatives as (c).
1992—Pub. L. 102–392 and Pub. L. 102–397 amended directory language of Pub. L. 101–520 identically. See 1990 Amendment note below.
1990—Pub. L. 101–520, as amended by Pub. L. 102–392 and Pub. L. 102–397, amended section generally. Prior to amendment, section read as follows: “The Capitol Police shall police the United States Capitol Buildings and Grounds under the direction of the Capitol Police Board, consisting of the Sergeant at Arms of the United States Senate, the Sergeant at Arms of the House of Representatives, and the Architect of the Capitol, and shall have the power to enforce the provisions of sections 193a to 193m, 212a, 212a–2, and 212b of this title and regulations promulgated under section 212b of this title, and to make arrests within the United States Capitol Buildings and Grounds for any violations of any law of the United States, of the District of Columbia, or of any State, or any regulation promulgated pursuant thereto: Provided, That the Metropolitan Police force of the District of Columbia are authorized to make arrests within the United States Capitol Buildings and Grounds for any violations of any such laws or regulations, but such authority shall not be construed as authorizing the Metropolitan Police force, except with the consent or upon the request of the Capitol Police Board, to enter such buildings to make arrests in response to complaints or to serve warrants or to patrol the United States Capitol Buildings and Grounds. For the purpose of this section, the word ‘grounds’ shall include the House Office Building parking area.”
1973—Pub. L. 93–198 inserted reference to violations of any law of the District of Columbia and struck out “, with the exception of the streets and roadways shown on the map referred to in section 193a of this title as being under the jurisdiction and control of the Commissioners of the District of Columbia” after “or to patrol the United States Capitol Buildings and Grounds”.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of this title.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under section 167 of this title.

Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 1016(d), Feb. 20, 2003, 117 Stat. 365, provided that: “The amendments made by this subsection [probably means this section, amending this section and sections 5101 and 5102 of Title 40, Public Buildings, Property, and Works] shall apply to fiscal year 2003 and each fiscal year thereafter.”


Effective Date of 2002 AmendmentsAmendment by section 902(b) of Pub. L. 107–206 effective as if included in the enactment of the Emergency Supplemental Act, 2002, Pub. L. 107–117, div. B, see section 902(c) of Pub. L. 107–206, set out as a note under section 2022 of this title.
Amendment by section 903(b) of Pub. L. 107–206 effective as if included in the enactment of the Emergency Supplemental Act, 2002, Pub. L. 107–117, div. B, see section 903(c) of Pub. L. 107–206, set out as a note under section 2002 of this title.
Amendment by section 901(c)(2) of Pub. L. 107–117 applicable with respect to fiscal year 2002 and each succeeding fiscal year, see section 2022(e) of this title.
Amendment by section 903(c)(2) of Pub. L. 107–117 applicable with respect to fiscal year 2002 and each succeeding fiscal year, see section 2002(e) of this title.

Effective Date of 1992 AmendmentsPub. L. 102–397, title I, § 103, Oct. 6, 1992, 106 Stat. 1950, provided that the amendment made by section 103 is effective Nov. 5, 1990.
Pub. L. 102–392, title III, § 310, Oct. 6, 1992, 106 Stat. 1723, provided that the amendment made by section 310 is effective Nov. 5, 1990.

Effective Date of 1973 AmendmentPub. L. 93–198, title VII, § 771(d), Dec. 24, 1973, 87 Stat. 836, provided that the amendment made by Pub. L. 93–198 is effective on Jan. 2, 1975, if a majority of the registered qualified electors in the District of Columbia voting on the charter issue in the charter referendum accepted the charter set out in title IV of Pub. L. 93–198, Dec. 24, 1973, 87 Stat. 785. The charter was approved by the voters on May 7, 1974.

ConstructionAct July 31, 1946, ch. 707, § 16(b), 60 Stat. 721, provided that: “Nothing in this Act [2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101 to 5107, 5109, see References in Text note under section 1819 of this title] shall be construed to repeal, amend, alter, or supersede (1) section 1820 of the Revised Statutes (U.S.C., title 40, sec. 193) [now 2 U.S.C. 2183]; (2) an Act entitled ‘An Act to protect the public property, turf, and grass of the Capitol Grounds from injury’, approved April 29, 1876 (19 Stat. 41; U.S.C., title 40, sec. 214) [now 2 U.S.C. 1963]; (3) except as provided in section 9 of this Act [2 U.S.C. 1961], section 15 of an Act entitled ‘An Act for the preservation of the public peace and the protection of property within the District of Columbia’, approved July 29, 1892 (27 Stat. 325; U.S.C., title 40, sec. 101) [see 40 U.S.C. 8103]; (4) the second proviso in the item ‘Capitol garages’ under the caption ‘Capitol Buildings and Grounds’ contained in an Act entitled ‘An Act making appropriations for the legislative branch of the Government for the fiscal year ending June 30, 1933, and for other purposes’, approved June 30, 1932 (47 Stat. 382, 391; U.S.C., title 40, sec. 185a) [now 2 U.S.C. 2025]; or (5) an Act entitled ‘An Act to authorize the use of part of the United States Capitol Grounds east of the Union Station for the parking of motor vehicles’, approved July 8, 1943 (57 Stat. 390).”


Jurisdiction of United States Capitol Police Over Temporary Parking Areas During Construction of Judiciary Annex BuildingPub. L. 101–302, title III, § 313, May 25, 1990, 104 Stat. 245, provided that:
“(a) The supervision and jurisdiction of the United States Capitol Police shall extend over any area with respect to which the Architect of the Capitol has contracted, or otherwise entered into an agreement, for parking space in the Union Station parking garage to accommodate personnel of the United States Senate whose parking privileges have been affected by the construction of the Judiciary Annex Building, and over any area and streets necessary to carry out such supervision and to travel between such parking area and the United States Capitol Grounds.

“(b) In carrying out such supervision, the United States Capitol Police shall have, within any such area or street, jurisdiction, concurrent with that of the Metropolitan Police of the District of Columbia, to provide security for such personnel and property of such personnel and of the United States Senate within such area or street, and to make arrests for the violation of the laws and regulations of the United States and the District of Columbia.

“(c) The provisions of subsections (a) and (b) shall be effective only during the period that there is in effect a contract or other agreement as referred to in subsection (a).”




Extension of United States Capitol Police SupervisionPub. L. 95–175, Nov. 14, 1977, 91 Stat. 1362, provided: “That the supervision of the United States Capitol Police shall extend over that part or parts of the premises located at 600 Pennsylvania Avenue, Southeast, Washington, District of Columbia, leased by the Office of Technology Assessment. In carrying out such supervision, the United States Capitol Police shall have within such part or parts jurisdiction, concurrent with that of the Metropolitan Police of the District of Columbia, to provide security for the personnel and property of the Office of Technology Assessment within such leased premises, and to make arrest therein for the violation of the laws and regulations of the United States and the District of Columbia.”




§ 1962. Detail of police
The Capitol Police Board is authorized to detail police from the House Office, Senate Office, and Capitol Buildings for police duty on the Capitol Grounds and on the Library of Congress Grounds.
(Pub. L. 96–432, § 5, Oct. 10, 1980, 94 Stat. 1853.)

Editorial Notes
Codification
Section was classified to section 212a–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Provisions of this section were enacted as permanent law in Pub. L. 96–432. Similar fiscal year provisions were contained in the following appropriation acts and have not been repeated since 1983:
Pub. L. 98–51, title I, § 112, July 14, 1983, 97 Stat. 271.
Pub. L. 97–276, § 101(e) [S. 2939, title I], Oct. 2, 1982, 96 Stat. 1189.
Pub. L. 97–51, § 101(c) [H.R. 4120, title I], Oct. 1, 1981, 95 Stat. 959.
Pub. L. 96–536, § 101(c) [H.R. 7593, title I], Dec. 16, 1980, 94 Stat. 3167.
Pub. L. 95–391, title I, Sept. 30, 1978, 92 Stat. 780.
Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 671.
Pub. L. 94–440, title III, Oct. 1, 1976, 90 Stat. 1451.
Pub. L. 94–59, title III, July 25, 1975, 89 Stat. 285.
Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 436.
Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 539.
Pub. L. 92–342, July 10, 1972, 86 Stat. 441.
Pub. L. 92–51, July 9, 1971, 85 Stat. 136.
Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 817.
Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 350.
Pub. L. 90–417, July 23, 1968, 82 Stat. 406.
Pub. L. 90–57, July 28, 1967, 81 Stat. 135.
Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 363.
Pub. L. 89–90, July 27, 1965, 79 Stat. 275.
Pub. L. 88–454, Aug. 20, 1964, 78 Stat. 544.
Pub. L. 88–248, Dec. 30, 1963, 77 Stat. 811.
Pub. L. 87–730, § 104, Oct. 2, 1962, 76 Stat. 694.
Pub. L. 87–130, § 104, Aug. 10, 1961, 75 Stat. 334.
Pub. L. 86–628, § 104, July 12, 1960, 74 Stat. 460.
Pub. L. 86–176, § 104, Aug. 21, 1959, 73 Stat. 412.
Pub. L. 85–570, § 104, July 31, 1958, 72 Stat. 453.
Pub. L. 85–75, § 104, July 1, 1957, 71 Stat. 256.
June 27, 1956, ch. 453, § 104, 70 Stat. 370.
Aug. 5, 1955, ch. 568, § 104, 69 Stat. 520.
July 2, 1954, ch. 455, title I, § 104, 68 Stat. 409.
Aug. 1, 1953, ch. 304, title I, § 106, 67 Stat. 332.
July 9, 1952, ch. 598, § 106, 66 Stat. 478.
Oct. 11, 1951, ch. 485, § 106, 65 Stat. 403.
Sept. 6, 1950, ch. 896, § 106, 64 Stat. 608.
June 22, 1949, ch. 235, § 106, 63 Stat. 230.
June 14, 1948, ch. 467, § 106, 62 Stat. 437.
July 17, 1947, ch. 262, § 106, 61 Stat. 377.
July 1, 1946, ch. 530, § 106, 60 Stat. 408.
June 13, 1945, ch. 189, § 106, 59 Stat. 259.
June 26, 1944, ch. 277, title I, § 105, 58 Stat. 354.
June 28, 1943, ch. 173, title I, 57 Stat. 230.
June 8, 1942, ch. 396, 56 Stat. 340.
July 1, 1941, ch. 268, 55 Stat. 456.
June 18, 1940, ch. 396, 54 Stat. 471.
June 16, 1939, ch. 208, 53 Stat. 831.
May 17, 1938, ch. 236, 52 Stat. 390.



§ 1963. Protection of grounds
It shall be the duty of the Capitol police on and after April 29, 1876, to prevent any portion of the Capitol Grounds and terraces from being used as playgrounds or otherwise, so far as may be necessary to protect the public property, turf and grass from destruction or injury.
(Apr. 29, 1876, ch. 86, 19 Stat. 41.)

Editorial Notes
Codification
Section was classified to section 214 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1964. Security systems for Capitol buildings and grounds(a) Design and installation(1) Effective October 1, 1995, the unexpended balances of appropriations specified in paragraph (2) are transferred to the appropriation for general expenses of the Capitol Police, to be used for design and installation of security systems for the Capitol buildings and grounds.

(2) The unexpended balances referred to in paragraph (1) are—(A) the unexpended balance of appropriations for security installations, as referred to in the paragraph under the heading “capitol buildings”, under the general headings “JOINT ITEMS”, “ARCHITECT OF THE CAPITOL”, and “Capitol Buildings and Grounds” in title I of the Legislative Branch Appropriations Act, 1995 (108 Stat. 1434), including any unexpended balance from a prior fiscal year and any unexpended balance under such headings in this Act; and

(B) the unexpended balance of the appropriation for an improved security plan, as transferred to the Architect of the Capitol by section 102 of the Legislative Branch Appropriations Act, 1989 (102 Stat. 2165).



(b) Transfer of responsibility to Capitol Police BoardEffective October 1, 1995, the responsibility for design and installation of security systems for the Capitol buildings and grounds is transferred from the Architect of the Capitol to the Capitol Police Board. Such design and installation shall be carried out under the direction of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate, and without regard to section 6101 of title 41. On and after October 1, 1995, any alteration to a structural, mechanical, or architectural feature of the Capitol buildings and grounds that is required for a security system under the preceding sentence may be carried out only with the approval of the Architect of the Capitol.


(c) Transfer of positions to Capitol Police(1) Effective October 1, 1995, all positions specified in paragraph (2) and each individual holding any such position (on a permanent basis) immediately before that date, as identified by the Architect of the Capitol, shall be transferred to the Capitol Police.

(2) The positions referred to in paragraph (1) are those positions which, immediately before October 1, 1995, are—(A) under the Architect of the Capitol;

(B) within the Electronics Engineering Division of the Office of the Architect of the Capitol; and

(C) related to the design or installation of security systems for the Capitol buildings and grounds.


(3) All annual leave and sick leave standing to the credit of an individual immediately before such individual is transferred under paragraph (1) shall be credited to such individual, without adjustment, in the new position of the individual.


(Pub. L. 104–53, title III, § 308, Nov. 19, 1995, 109 Stat. 537.)

Editorial Notes

References in TextThe paragraph under the heading “capitol buildings”, under the general headings “JOINT ITEMS”, “ARCHITECT OF THE CAPITOL”, and “Capitol Buildings and Grounds” in title I of the Legislative Branch Appropriations Act, 1995, referred to in subsec. (a)(2)(A), is contained in Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1423, 1434, and is not classified to the Code.
This Act, referred to in subsec. (a)(2)(A), is Pub. L. 104–53, Nov. 19, 1995, 109 Stat. 514, known as the Legislative Branch Appropriations Act, 1996. Provisions under such headings in this Act appear at 109 Stat. 527, and are not classified to the Code.
Section 102 of the Legislative Branch Appropriations Act, 1989, referred to in subsec. (a)(2)(B), is section 102 of Pub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2165, which is not classified to the Code.

Codification
In subsec. (b), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section was classified to section 212a–4 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 1965. Maintenance of security systems for Capitol buildings and grounds(a) Effective October 1, 1996, the responsibility for maintenance of security systems for the Capitol buildings and grounds is transferred from the Architect of the Capitol to the Capitol Police Board. Such maintenance shall be carried out under the direction of the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate. On and after October 1, 1996, any alteration to a structural, mechanical, or architectural feature of the Capitol buildings and grounds that is required for security system maintenance under the preceding sentence may be carried out only with the approval of the Architect of the Capitol.

(b)(1) Effective October 1, 1996, all positions specified in paragraph (2) and each individual holding any such position (on a permanent basis) immediately before that date, as identified by the Architect of the Capitol, shall be transferred to the Capitol Police.

(2) The positions referred to in paragraph (1) are those positions which, immediately before October 1, 1996, are—(A) under the Architect of the Capitol;

(B) within the Electronics Engineering Division of the Office of the Architect of the Capitol; and

(C) related to the maintenance of security systems for the Capitol buildings and grounds.


(3) All annual leave and sick leave standing to the credit of an individual immediately before such individual is transferred under paragraph (1) shall be credited to such individual, without adjustment, in the new position of the individual.


(Pub. L. 104–197, title III, § 308, Sept. 16, 1996, 110 Stat. 2413.)

Editorial Notes
Codification
Section was classified to section 212a–4a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 1965a. Prohibition on use of funds for installation of permanent fencing on Capitol Grounds
None of the funds made available in this or any other Act in prior fiscal years, this fiscal year, or any fiscal year thereafter may be used to install permanent, above-ground fencing around the perimeter, or any portion thereof, of the United States Capitol Grounds, as described in section 5102 of title 40, United States Code.
(Pub. L. 117–31, title III, § 310, July 30, 2021, 135 Stat. 314.)

§ 1966. Protection of Members of Congress, officers of Congress, and members of their families(a) Authority of the Capitol PoliceSubject to the direction of the Capitol Police Board, the United States Capitol Police is authorized to protect, in any area of the United States, the person of any Member of Congress, officer of the Congress, as defined in section 4101(b) of this title, and any member of the immediate family of any such Member or officer, if the Capitol Police Board determines such protection to be necessary.


(b) Detail of policeIn carrying out its authority under this section, the Capitol Police Board, or its designee, is authorized, in accordance with regulations issued by the Board pursuant to this section, to detail, on a case-by-case basis, members of the United States Capitol Police to provide such protection as the Board may determine necessary under this section.


(c) Arrest of suspectsIn the performance of their protective duties under this section, members of the United States Capitol Police are authorized (1) to make arrests without warrant for any offense against the United States committed in their presence, or for any felony cognizable under the laws of the United States if they have reasonable grounds to believe that the person to be arrested has committed or is committing such felony; and (2) to utilize equipment and property of the Capitol Police.


(d) Fines and penaltiesWhoever knowingly and willfully obstructs, resists, or interferes with a member of the Capitol Police engaged in the performance of the protective functions authorized by this section, shall be fined not more than $300 or imprisoned not more than one year, or both.


(e) Construction of provisionsNothing contained in this section shall be construed to imply that the authority, duty, and function conferred on the Capitol Police Board and the United States Capitol Police are in lieu of or intended to supersede any authority, duty, or function imposed on any Federal department, agency, bureau, or other entity, or the Metropolitan Police of the District of Columbia, involving the protection of any such Member, officer, or family member.


(f) “United States” definedAs used in this section, the term “United States” means each of the several States of the United States, the District of Columbia, and territories and possessions of the United States.


(July 31, 1946, ch. 707, § 9A, as added Pub. L. 97–143, § 1(a), Dec. 29, 1981, 95 Stat. 1723.)

Editorial Notes
Codification
Section was classified to section 212a–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1967. Law enforcement authority(a) ScopeSubject to such regulations as may be prescribed by the Capitol Police Board and approved by the Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate, a member of the Capitol Police shall have authority to make arrests and otherwise enforce the laws of the United States, including the laws of the District of Columbia—(1) within the District of Columbia, with respect to any crime of violence committed within the United States Capitol Grounds;

(2) within the District of Columbia, with respect to any crime of violence committed in the presence of the member, if the member is in the performance of official duties when the crime is committed;

(3) within the District of Columbia, to prevent imminent loss of life or injury to person or property, if the officer is in the performance of official duties when the authority is exercised;

(4) within the area described under subsection (b)(1); and

(5) within the area described under subsection (b)(2)—(A) with respect to any crime of violence committed in the presence of the member, if the member is in the performance of official duties, as defined under such regulations, when the crime is committed; and

(B) to prevent imminent loss of life or injury to person or property, if the officer is in the performance of official duties, as defined under such regulations, when the authority is exercised.



(b) Area(1) The area referred to in subsection (a)(4) is that area bounded by the north curb of H Street from 3rd Street, N.W. to 7th Street, N.E., the east curb of 7th Street from H Street, N.E., to M Street, S.E., the south curb of M Street from 7th Street, S.E. to 1st Street, S.E., the east curb of 1st Street from M Street, S.E. to Potomac Avenue S.E., the southeast curb of Potomac Avenue from 1st Street, S.E. to South Capitol Street, S.W., the west curb of South Capitol Street from Potomac Avenue, S.W. to P Street, S.W., the north curb of P Street from South Capitol Street, S.W. to 3rd Street, S.W., and the west curb of 3rd Street from P Street, S.W. to H Street, N.W.

(2) The area referred to under subsection (a)(5) is that area bounded by the north curb of Constitution Avenue from 14th Street, N.W., to 3rd Street, N.W., the east curb of 3rd Street from Constitution Avenue, N.W., to Independence Avenue, S.W., the south curb of Independence Avenue from 3rd Street, S.W., to 14th Street, S.W., and the west curb of 14th Street from Independence Avenue, S.W., to Constitution Avenue, N.W.


(c) Authority of Metropolitan Police unaffectedThis section does not affect the authority of the Metropolitan Police force of the District of Columbia with respect to the area described in subsection (b).


(d) “Crime of violence” definedAs used in this section, the term “crime of violence” has the meaning given that term in section 16 of title 18.


(July 31, 1946, ch. 707, § 9B, as added Pub. L. 102–397, title I, § 101, Oct. 6, 1992, 106 Stat. 1949; amended Pub. L. 104–186, title II, § 221(13), Aug. 20, 1996, 110 Stat. 1750; Pub. L. 108–83, title I, § 1003(a), Sept. 30, 2003, 117 Stat. 1021.)

Editorial Notes
Codification
Section was classified to section 212a–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2003—Subsec. (a)(3). Pub. L. 108–83, § 1003(a)(1)(A), struck out “and” after the semicolon.
Subsec. (a)(4). Pub. L. 108–83, § 1003(a)(1)(B), which directed the substitution of “under subsection (b)(1); and” for “in subsection (b) of this section.” was executed by making the substitution for language which read in the original “in subsection (b).”, to reflect the probable intent of Congress.
Subsec. (a)(5). Pub. L. 108–83, § 1003(a)(1)(C), added par. (5).
Subsec. (b). Pub. L. 108–83, § 1003(a)(2), designated existing provisions as par. (1) and added par. (2).
1996—Subsec. (a). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2003 AmendmentPub. L. 108–83, title I, § 1003(c), Sept. 30, 2003, 117 Stat. 1022, provided that: “This section [amending this section and enacting provisions set out as a note under this section] shall take effect on the date on which the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives approve regulations prescribed by the Capitol Police Board for the sole implementation, execution and maintenance of the truck interdiction program.”
 [Regulations approved by Committee on Rules and Administration of the Senate on Jan. 5, 2004, and by Committee on House Administration of the House of Representatives on Dec. 18, 2003.]

Rule of ConstructionPub. L. 108–83, title I, § 1003(b), Sept. 30, 2003, 117 Stat. 1022, provided that: “Nothing in the amendments made by this section [amending this section] may be construed to limit the authority of the Capitol Police as in effect before the effective date of this section [see Effective Date of 2003 Amendment note set out above].”




§ 1968. Citation release(a) In generalThe Chief of the Capitol Police, with the approval of the Capitol Police Board, may designate a member of the Capitol Police to have responsibility for citation release.


(b) Authority(1) In the same manner as provided for with respect to an official of the Metropolitan Police Department of the District of Columbia under section 23–1110(a) of the District of Columbia Code, the Superior Court of the District of Columbia shall have the authority to appoint the member of the Capitol Police designated under subsection (a) of this section to take bail or collateral from persons charged with offenses triable in the Superior Court of the District of Columbia. Pursuant to that authority—(A) the citation power described in subsection (b) of section 23–1110 of the District of Columbia Code shall be exercised by such member of the Capitol Police in the same manner as by an official of the Metropolitan Police Department; and

(B) paragraph (4) of subsection (b) of section 23–1110 of the District of Columbia Code, relating to failure to appear, shall apply with respect to citations under subparagraph (A) of this paragraph.


(2) The United States District Court for the District of Columbia shall have the power to authorize the member of the Capitol Police referred to in subsection (a) of this section to take bond from persons arrested upon writs and process from that court in criminal cases in the same manner as provided for with respect to an official of the Metropolitan Police Department of the District of Columbia under the third sentence of section 23–1110(a) of the District of Columbia Code.


(Pub. L. 104–186, title I, § 108, Aug. 20, 1996, 110 Stat. 1723.)

Editorial Notes
Codification
Section was classified to section 212a–5 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1969. Regulation of traffic by Capitol Police Board(a) Exclusive charge and control of all vehicular and other trafficThe Capitol Police Board, consisting of the Sergeant at Arms of the United States Senate, the Sergeant at Arms of the House of Representatives, and the Architect of the Capitol, shall have exclusive charge and control of the regulation and movement of all vehicular and other traffic, including the parking and impounding of vehicles and limiting the speed thereof, within the United States Capitol Grounds; and said Board is authorized and empowered to make and enforce all necessary regulations therefor and to prescribe penalties for violation of such regulations, such penalties not to exceed a fine of $300 or imprisonment for not more than ninety days. Notwithstanding the foregoing provisions of this section those provisions of the District of Columbia Traffic Act of 1925, as amended, for the violation of which specific penalties are provided in said Act, as amended, shall be applicable to the United States Capitol Grounds. Prosecutions for violation of such regulations shall be in the Superior Court of the District of Columbia, upon information by the Corporation Counsel of the District of Columbia or any of his assistants.


(b) Promulgation of regulationsRegulations authorized to be promulgated under this section shall be promulgated by the Capitol Police Board and such regulations may be amended from time to time by the Capitol Police Board whenever it shall deem it necessary: Provided, That until such regulations are promulgated and become effective, the traffic regulations of the District of Columbia shall be applicable to the United States Capitol Grounds.


(c) Printing of regulations and effective datesAll regulations promulgated under the authority of this section shall, when adopted by the Capitol Police Board, be printed in one or more of the daily newspapers published in the District of Columbia, and shall not become effective until the expiration of ten days after the date of such publication, except that whenever the Capitol Police Board deems it advisable to make effective immediately any regulation relating to parking, diverting of vehicular traffic, or the closing of streets to such traffic, the regulation shall be effective immediately upon placing at the point where it is to be in force conspicuous signs containing a notice of the regulation. Any expenses incurred under this subsection shall be payable from the appropriation “Uniforms and Equipment, Capitol Police”.


(d) Cooperation with Mayor of District of ColumbiaIt shall be the duty of the Mayor of the District of Columbia, or any officer or employee of the government of the District of Columbia designated by said Mayor upon request of the Capitol Police Board, to cooperate with the Board in the preparation of the regulations authorized to be promulgated under this section, and any future amendments thereof.


(July 31, 1946, ch. 707, § 14, 60 Stat. 720; July 11, 1947, ch. 221, 61 Stat. 308; Pub. L. 87–873, § 1, Oct. 23, 1962, 76 Stat. 1171; Pub. L. 88–60, § 1, July 8, 1963, 77 Stat. 77; 1967 Reorg. Plan No. 3, § 401, eff. Nov. 3, 1967, 32 F.R. 11669, 81 Stat. 951; Pub. L. 91–358, title I, § 155(a), July 29, 1970, 84 Stat. 570; Pub. L. 93–198, title IV, § 421, title VII, § 739(g)(6), Dec. 24, 1973, 87 Stat. 789, 829.)

Editorial Notes

References in TextThe District of Columbia Traffic Act of 1925, as amended, referred to in subsec. (a), is act Mar. 3, 1925, ch. 443, 43 Stat. 1119, as amended, which is not classified to the Code.

Codification
Section was classified to section 212b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1973—Subsec. (a). Pub. L. 93–198, § 739(g)(6), struck out “, except on those streets and roadways shown on the map referred to in section 193a of this title as being under the jurisdiction and control of the Commissioner of the District of Columbia”.
1947—Subsec. (b). Act July 11, 1947, § 1, struck out reference to six months after July 31, 1946, as the time for promulgation of regulations and authorized amendment of regulations.
Subsec. (c). Act July 11, 1947, § 2, authorized certain traffic regulations to be effective immediately upon placing conspicuous signs containing notice of regulations at the places affected thereby and inserted provision for payment of expenses.

Statutory Notes and Related Subsidiaries

Change of Name
“District of Columbia Court of General Sessions” changed to “Superior Court of the District of Columbia” pursuant to Pub. L. 91–358, which provided that such change is effective first day of seventh calendar month which begins after July 29, 1970.
Pub. L. 87–873, § 1, Oct. 23, 1962, 76 Stat. 1171 and Pub. L. 88–60, § 1, July 8, 1963, 77 Stat. 77, both redesignated the “Municipal Court for the District of Columbia” as the “District of Columbia Court of General Sessions”.

Effective Date of 1973 AmendmentPub. L. 93–198, title VII, § 771(d), Dec. 24, 1973, 87 Stat. 836, provided that the amendment made by Pub. L. 93–198 is effective on Jan. 2, 1975, if a majority of the registered qualified electors in the District of Columbia voting on the charter issue in the charter referendum accepted the charter set out in title IV of Pub. L. 93–198, Dec. 24, 1973, 87 Stat. 785. The charter was approved by the voters on May 7, 1974.


Transfer of Functions
Except as otherwise provided in Reorg. Plan No. 3, of 1967, functions of Board of Commissioners of District of Columbia transferred to Commissioner of District of Columbia by section 401 of Reorg. Plan No. 3 of 1967. Office of Commissioner of District of Columbia, as established by Reorg. Plan No. 3 of 1967, abolished as of noon Jan. 2, 1975, by Pub. L. 93–198, title VII, § 711, Dec. 24, 1973, 87 Stat. 818, and replaced by office of Mayor of District of Columbia by section 421 of Pub. L. 93–198. Accordingly, “Mayor” substituted in subsec. (d) for “commissioner”.



§ 1970. Assistance by Executive departments and agencies(a) Assistance(1) In generalExecutive departments and Executive agencies may assist the United States Capitol Police in the performance of its duties by providing services (including personnel), equipment, and facilities on a temporary and reimbursable basis when requested by the Capitol Police Board and on a permanent and reimbursable basis upon advance written request of the Capitol Police Board; except that the Department of Defense and the Coast Guard may provide such assistance on a temporary basis without reimbursement when assisting the United States Capitol Police in its duties directly related to protection under sections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40.11 See References in Text note below. Before making a request under this paragraph, the Capitol Police Board shall consult with appropriate Members of the Senate and House of Representatives in leadership positions, except in an emergency.


(2) ProcurementNo services (including personnel), equipment, or facilities may be ordered, purchased, leased, or otherwise procured for the purposes of carrying out the duties of the United States Capitol Police by persons other than officers or employees of the Federal Government duly authorized by the Chairman of the Capitol Police Board to make such orders, purchases, leases, or procurements.


(3) Expenditures or obligation of fundsNo funds may be expended or obligated for the purpose of carrying out this section other than funds specifically appropriated to the Capitol Police Board or the United States Capitol Police for those purposes with the exception of—(A) expenditures made by the Department of Defense or the Coast Guard from funds appropriated to the Department of Defense or the Coast Guard in providing assistance on a temporary basis to the United States Capitol Police in the performance of its duties directly related to protection under sections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40; 1 and

(B) expenditures made by Executive departments and agencies, in providing assistance at the request of the United States Capitol Police in the performance of its duties, and which will be reimbursed by the United States Capitol Police under this section.


(4) Provision of assistanceAssistance under this section shall be provided—(A) consistent with the authority of the Capitol Police under sections 1961 and 1966 of this title;

(B) upon the advance written request of—(i) the Capitol Police Board; or

(ii) in an emergency—(I) the Sergeant at Arms and Doorkeeper of the Senate in any matter relating to the Senate; or

(II) the Sergeant at Arms of the House of Representatives in any matter relating to the House of Representatives; and



(C)(i) on a temporary and reimbursable basis;

(ii) on a permanent reimbursable basis upon advance written request of the Capitol Police Board; or

(iii) on a temporary basis without reimbursement by the Department of Defense and the Coast Guard as described under paragraph (1).




(b) Reports(1) SubmissionWith respect to any fiscal year in which an executive department or executive agency provides assistance under this section, the head of that department or agency shall submit a report not later than 90 days after the end of the fiscal year to the Chairman of the Capitol Police Board.


(2) ContentThe report submitted under paragraph (1) shall contain a detailed account of all expenditures made by the Executive department or executive agency in providing assistance under this section during the applicable fiscal year.


(3) SummaryAfter receipt of all reports under paragraph (2) with respect to any fiscal year, the Chairman of the Capitol Police Board shall submit a summary of such reports to the Committees on Appropriations of the Senate and the House of Representatives.



(c) Effective dateThis section shall take effect on January 10, 2002, and apply to each fiscal year occurring after such date.


(Pub. L. 107–117, div. B, § 911, Jan. 10, 2002, 115 Stat. 2322.)

Editorial Notes

References in TextSections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40, referred to in subsec. (a)(1), (3)(A), was in the original a reference to the Act of July 31, 1946 (40 U.S.C. 212a–2), which is act July 31, 1946, ch. 707, 60 Stat. 718, as amended. Sections 9, 9A, 9B, 9C, and 14 of the Act are classified, respectively, to sections 1961, 1966, 1967, 1922, and 1969 of this title, and section 16(b) of the Act is set out as a note under section 1961 of this title. Sections 1 to 8, 10 to 13, and 16(a) of the Act, which were classified to sections 193a to 193m of former Title 40, Public Buildings, Property, and Works, were repealed and reenacted as sections 5101 to 5107 and 5109 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1312, the first section of which enacted Title 40. Section 5(c) of Pub. L. 107–217, set out as a note preceding section 101 of Title 40, provides that a reference to a law replaced by section 1 of Pub. L. 107–217 is deemed to refer to the corresponding provision enacted by Pub. L. 107–217. For complete classification of the act of July 31, 1946, to the Code, see Tables. For disposition of sections of former Title 40, see table at the beginning of Title 40.

Codification
Section was classified to section 212c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1971. Contributions of meals and refreshments during emergency duty
At any time on or after November 12, 2001, the United States Capitol Police may accept contributions of meals and refreshments in support of activities of the United States Capitol Police during a period of emergency (as determined by the Capitol Police Board).
(Pub. L. 107–68, title I, § 121, Nov. 12, 2001, 115 Stat. 576.)

Editorial Notes
Codification
Section was classified to section 206d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1972. Contributions of comfort and other incidental items and services during emergency duty
In addition to the authority provided under section 1971 of this title, at any time on or after January 10, 2002, the Capitol Police Board may accept contributions of comfort and other incidental items and services to support officers and employees of the United States Capitol Police while such officers and employees are on duty in response to emergencies involving the safety of human life or the protection of property.
(Pub. L. 107–117, div. B, § 910, Jan. 10, 2002, 115 Stat. 2322.)

Editorial Notes
Codification
Section was classified to section 206d–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1973. Support and maintenance expenditures during emergency duty
At any time on or after November 12, 2001, the Capitol Police Board may incur obligations and make expenditures out of available appropriations for meals, refreshments and other support and maintenance for the Capitol Police when, in the judgment of the Capitol Police Board, such obligations and expenditures are necessary to respond to emergencies involving the safety of human life or the protection of property.
(Pub. L. 107–68, title I, § 124, Nov. 12, 2001, 115 Stat. 576.)

Editorial Notes
Codification
Section was classified to section 206e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 1974. Capitol Police special officers(a) In generalIn the event of an emergency, as determined by the Capitol Police Board or in a concurrent resolution of Congress, the Chief of the Capitol Police may appoint—(1) any law enforcement officer from any Federal agency or State or local government agency made available by that agency to serve as a special officer of the Capitol Police within the authorities of the Capitol Police in policing the Capitol buildings and grounds; and

(2) any member of the uniformed services, including members of the National Guard, made available by the appropriate authority to serve as a special officer of the Capitol Police within the authorities of the Capitol Police in policing the Capitol buildings and grounds.


(b) Conditions of appointmentAn individual appointed as a special officer under this section shall—(1) serve without pay for service performed as a special officer (other than pay received from the applicable employing agency or service);

(2) serve as a special officer no longer than a period specified at the time of appointment;

(3) not be a Federal employee by reason of service as a special officer, except as provided under paragraph (4); and

(4) shall be an employee of the Government for purposes of chapter 171 of title 28 if that individual is acting within the scope of his office or employment in service as a special officer.


(c) QualificationsAny individual appointed under subsection (a) shall be subject to—(1) qualification requirements as the Chief of the Capitol Police determines necessary; and

(2) approval by the Capitol Police Board.


(d) Reimbursement agreementsNothing in this section shall prohibit the Capitol Police from entering into an agreement for the reimbursement of services provided under this section with any Federal, State, or local agency.


(e) ApprovalAny appointment under this section shall be subject to initial approval by the Capitol Police Board and to final approval by the Speaker of the House of Representatives (in consultation with the Minority Leader of the House of Representatives) and the President pro tempore of the Senate (in consultation with the Minority Leader of the Senate), acting jointly.


(f) RegulationsSubject to approval by the Speaker of the House of Representatives (in consultation with the Minority Leader of the House of Representatives) and the President pro tempore of the Senate (in consultation with the Minority Leader of the Senate), acting jointly, the Capitol Police Board may prescribe regulations to carry out this section.


(g) Effective dateThis section shall take effect on February 20, 2003, and shall apply to fiscal year 2003 and each fiscal year thereafter.


(Pub. L. 108–7, div. H, title I, § 1017, Feb. 20, 2003, 117 Stat. 365.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of Pub. L. 108–7.



§ 1975. Overseas travel(a) DefinitionIn this section, the term “United States” means each of the several States of the United States, the District of Columbia, and the territories and possessions of the United States.


(b) In generalA member of the Capitol Police may travel outside of the United States if—(1) that travel is with, or in preparation for, travel of a Senator, including travel of a Senator as part of a congressional delegation;

(2) the member of the Capitol Police is performing security advisory and liaison functions (including advance security liaison preparations) relating to the travel of that Senator; and

(3) the Sergeant at Arms and Doorkeeper of the Senate gives prior approval to the travel of the member of the Capitol Police.


(c) Law enforcement functionsSubsection (b) shall not be construed to authorize the performance of law enforcement functions by a member of the Capitol Police in connection with the travel authorized under that subsection.


(d) ReimbursementThe Capitol Police shall be reimbursed for the overtime pay, travel, and related expenses of any member of the Capitol Police who travels under the authority of this section. Any reimbursement under this subsection shall be paid from the account under the heading “sergeant at arms and doorkeeper of the senate” under the heading “Contingent Expenses of the Senate”.


(e) Amounts receivedAny amounts received by the Capitol Police for reimbursements under subsection (d) shall be credited to the accounts established for the general expenses or salaries of the Capitol Police, and shall be available to carry out the purposes of such accounts during the fiscal year in which the amounts are received and the following fiscal year.


(f) Effective dateThis section shall apply to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 12, Dec. 8, 2004, 118 Stat. 3171.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 1975a. Overseas travel to accompany members of House leadership(a) Travel authorized(1) In generalA member of the Capitol Police may travel outside of the United States for official duty if—(A) that travel is with, or in preparation for, travel of a Member of the House of Representatives who holds a position in a House Leadership Office, including travel of the Member as part of a congressional delegation; and

(B) the Sergeant at Arms of the House of Representatives gives prior approval to the travel of the member of the Capitol Police.


(2) DefinitionsIn this subsection—(A) the term “House Leadership office” 11 So in original. The word “office” probably should be capitalized. means an office of the House of Representatives for which the appropriation for salaries and expenses of the office for the year involved is provided under the heading “House Leadership Offices” in the act making appropriations for the Legislative Branch for the fiscal year involved;

(B) the term “Member of the House of Representatives” includes a Delegate or Resident Commissioner to the Congress; and

(C) the term “United States” means each of the several States of the United States, the District of Columbia, and the territories and possessions of the United States.



(b) Reimbursement from Sergeant at Arms(1) In generalFrom amounts made available for salaries and expenses of the Office of the Sergeant at Arms of the House of Representatives, the Sergeant at Arms of the House of Representatives shall reimburse the Capitol Police for the overtime pay, travel, and related expenses of any member of the Capitol Police who travels under the authority of this section.


(2) Use of amounts receivedAny amounts received by the Capitol Police for reimbursements under paragraph (1) shall be credited to the accounts established for the general expenses or salaries of the Capitol Police, and shall be available to carry out the purposes of such accounts during the fiscal year in which the amounts are received and the following fiscal year.



(c) Effective dateThis section shall apply with respect to fiscal year 2017 and each succeeding fiscal year.


(Pub. L. 115–31, div. I, title I, § 110, May 5, 2017, 131 Stat. 575.)

§ 1976. Acceptance of donations of animals(a) In generalThe Capitol Police may accept the donation of animals to be used in the canine units of the Capitol Police.


(b) Effective dateThis section shall apply with respect to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 1005, Dec. 8, 2004, 118 Stat. 3180.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 1977. Settlement and payment of tort claims(a) Federal Tort Claims Act(1) In generalExcept as provided in paragraph (2), the Chief of the Capitol Police, in accordance with regulations prescribed by the Attorney General and any regulations as the Capitol Police Board may prescribe, may consider, ascertain, determine, compromise, adjust, and settle, in accordance with the provisions of chapter 171 of title 28, any claim for money damages against the United States for injury or loss of property or personal injury or death caused by the negligent or wrongful act or omission of any employee of the Capitol Police while acting within the scope of his office or employment, under circumstances where the United States, if a private person, would be liable to the claimant in accordance with the law of the place where the act or omission occurred.


(2) Special rule for claims made by Members of Congress and congressional employees(A) In generalWith respect to any claim described in paragraph (1) which is made by a Member of Congress or any officer or employee of Congress, the Chief of the Capitol Police shall—(i) not later than 14 days after the receipt of such a claim, notify the Chairman of the applicable Committee of the receipt of the claim; and

(ii) not later than 90 days after the receipt of such a claim, submit a proposal for the resolution of such claim which shall be subject to the approval of the Chairman of the applicable Committee.


(B) ExtensionThe 90-day period in subparagraph (A)(ii) may be extended for an additional period (not to exceed 90 days) for good cause by the Chairman of the applicable Committee, upon the request of the Chief of the Capitol Police.


(C) Approval consistent with Federal Tort Claims ActNothing in this paragraph may be construed to permit the Chairman of an applicable Committee to approve a proposal for the resolution of a claim described in paragraph (1) which is not consistent with the terms and conditions applicable under chapter 171 of title 28 to the resolution of claims for money damages against the United States.


(D) Applicable Committee definedIn this paragraph, the term “applicable Committee” means—(i) the Committee on Rules and Administration of the Senate, in the case of a claim of a Senator or an officer or employee whose pay is disbursed by the Secretary of the Senate; or

(ii) the Committee on House Administration of the House of Representatives, in the case of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or an officer or employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives.



(3) Head of agencyFor purposes of section 2672 of title 28, the Chief of the Capitol Police shall be the head of a Federal agency with respect to the Capitol Police.


(4) RegulationsThe Capitol Police Board may prescribe regulations to carry out this subsection.



(b) Claims of employees of Capitol Police(1) In generalThe Capitol Police Board may prescribe regulations to apply the provisions of section 3721 of title 31 for the settlement and payment of a claim against the Capitol Police by an employee of the Capitol Police for damage to, or loss of personal property incident to service.


(2) LimitationNo settlement and payment of a claim under regulations prescribed under this subsection may exceed the limits applicable to the settlement and payment of claims under section 3721 of title 31.



(c) Rule of constructionNothing in this section may be construed to affect—(1) any payment under section 1304 of title 31 of a final judgment, award, compromise settlement, and interest and costs specified in the judgment based on a claim against the Capitol Police; or

(2) any authority for any—(A) settlement under section 1414 of this title, or

(B) payment under section 1415 of this title.



(d) Effective dateThis section shall apply to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 1006, Dec. 8, 2004, 118 Stat. 3180.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 1978. Deployment outside of jurisdiction(a) Requirements for prior notice and approvalThe Chief of the Capitol Police may not deploy any officer outside of the areas established by law for the jurisdiction of the Capitol Police unless—(1) the Chief provides prior notification to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate of the costs anticipated to be incurred with respect to the deployment; and

(2) the Capitol Police Board gives prior approval to the deployment.


(b) Exception for certain servicesSubsection (a) does not apply with respect to the deployment of any officer for any of the following purposes:(1) Responding to an imminent threat or emergency.

(2) Intelligence gathering.

(3) Providing protective services.


(c) Effective dateThis section shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 1007, Dec. 8, 2004, 118 Stat. 3182; Pub. L. 111–145, § 2(c), Mar. 4, 2010, 124 Stat. 51.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.

Amendments2010—Subsec. (a)(1). Pub. L. 111–145 substituted “prior notification to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and” for “prior notification to”.



§ 1979. Release of security information(a) DefinitionIn this section, the term “security information” means information that—(1) is sensitive with respect to the policing, protection, physical security, intelligence, counterterrorism actions, or emergency preparedness and response relating to Congress, any statutory protectee of the Capitol Police, and the Capitol buildings and grounds; and

(2) is obtained by, on behalf of, or concerning the Capitol Police Board, the Capitol Police, or any incident command relating to emergency response.


(b) Authority of Board to determine conditions of releaseNotwithstanding any other provision of law, any security information in the possession of the Capitol Police may be released by the Capitol Police to another entity, including an individual, only if the Capitol Police Board determines in consultation with other appropriate law enforcement officials, experts in security preparedness, and appropriate committees of Congress, that the release of the security information will not compromise the security and safety of the Capitol buildings and grounds or any individual whose protection and safety is under the jurisdiction of the Capitol Police.


(c) Rule of constructionNothing in this section may be construed to affect the ability of the Senate and the House of Representatives (including any Member, officer, or committee of either House of Congress) to obtain information from the Capitol Police regarding the operations and activities of the Capitol Police that affect the Senate and House of Representatives.


(d) RegulationsThe Capitol Police Board may promulgate regulations to carry out this section, with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.


(e) Effective dateThis section shall take effect on December 8, 2004, and apply with respect to—(1) any remaining portion of fiscal year 2004, if this Act is enacted before October 1, 2004; and

(2) fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 1009, Dec. 8, 2004, 118 Stat. 3182.)

Editorial Notes

References in TextThis Act, referred to in subsec. (e)(1), is div. G of Pub. L. 108–447, Dec. 8, 2004, 118 Stat. 3166, as amended, known as the Legislative Branch Appropriations Act, 2005, which was enacted Dec. 8, 2004.

Codification
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 1980. Mounted horse unit(a) The United States Capitol Police may not operate a mounted horse unit during fiscal year 2006 or any succeeding fiscal year.

(b) Not later than 60 days after the date of the enactment of this Act, the Chief of the Capitol Police shall transfer to the Chief of the United States Park Police the horses, equipment, and supplies of the Capitol Police mounted horse unit which remain in the possession of the Capitol Police as of such date.

(Pub. L. 109–55, title I, § 1002, Aug. 2, 2005, 119 Stat. 572.)

Editorial Notes

References in TextThe date of the enactment of this Act, referred to in subsec. (b), is the date of the enactment of Pub. L. 109–55, which was approved Aug. 2, 2005.

Codification
Section is from the Legislative Branch Appropriations Act, 2006.



§ 1981. Advance payments
During fiscal year 2008 and each succeeding fiscal year, following notification of the Committees on Appropriations of the House of Representatives and the Senate, the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate 11 So in original. Probably should be followed by a comma. the Chief of the Capitol Police may make payments in advance for obligations of the United States Capitol Police for subscription services if the Chief determines it to be more prompt, efficient, or economical to do so.
(Pub. L. 110–161, div. H, title I, § 1002, Dec. 26, 2007, 121 Stat. 2227; Pub. L. 111–145, § 2(d)(1), Mar. 4, 2010, 124 Stat. 51.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.

Amendments2010—Pub. L. 111–145 inserted “the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate” after “House of Representatives and the Senate,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–145, § 2(d)(2), Mar. 4, 2010, 124 Stat. 51, provided that: “The amendment made by this subsection [amending this section] shall take effect 30 days after the date of enactment of this Act [Mar. 4, 2010] and apply to payments made on or after that effective date.”




§ 1982. Acceptance of surplus or obsolete property
Upon notifying the Committees of Appropriations of the House of Representatives and Senate, the United States Capitol Police may accept surplus or obsolete property offered by another Federal department, agency, or office.
(Pub. L. 115–31, div. I, title I, § 1001(b), May 5, 2017, 131 Stat. 578.)

Editorial Notes
Codification
Section is from the Legislative Branch Appropriations Act, 2017, which is div. I of the Consolidated Appropriations Act, 2017.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to fiscal year 2017 and each succeeding fiscal year, see section 1001(c) of Pub. L. 115–31, set out as an Effective Date of 2017 Amendment note under section 1906 of this title.





CHAPTER 30—OPERATION AND MAINTENANCE OF CAPITOL COMPLEX




SUBCHAPTER I—HOUSE OF REPRESENTATIVES


Sec.


2001.House Office Building; control, supervision, and care.


2002.Acquisition of buildings and facilities for use in emergency situation.


2003.Speaker as member of House Office Building commission.


2004.Assignment of rooms in House Office Building.


2005.Vacant rooms; assignment to Representatives.


2006.Withdrawal by Representative of request for vacant rooms.


2007.Exchange of rooms.


2008.Record of assignment of rooms.


2009.Assignment of rooms to Commissioner from Puerto Rico.


2010.Assignment of rooms; control of by House.


2011.Assignment of unoccupied space.


2012.Furniture for House of Representatives.


2013.Revolving fund for House gymnasium; deposit of receipts; availability for expenditure.



SUBCHAPTER II—SENATE


2021.Additional Senate office building.


2022.Acquisition of buildings and facilities for use in emergency situation.


2023.Control, care, and supervision of Senate Office Building.


2024.Assignment of space in Senate Office Building.


2025.Senate Garage.


2026.Senate Staff Health and Fitness Facility Revolving Fund.



SUBCHAPTER III—RESTAURANTS


2041.House of Representatives restaurant, cafeteria, and food services.


2042.Senate Restaurants; management by Architect of the Capitol.


2043.Authorization and direction to effectuate purposes of sections 2042 to 2047 of this title.


2044.Special deposit account.


2045.Deposits and disbursements under special deposit account.


2046.Bond of Architect, Assistant Architect, and other employees.


2047.Supersedure of prior provisions for maintenance and operation of Senate Restaurants.


2048.Repealed.


2049.Loans for Senate Restaurants.


2050.Transfer of appropriations for management personnel and miscellaneous restaurant expenses to special deposit account.


2051.Continued benefits for certain Senate Restaurants employees.


2052.Senate restaurant deficit fund; deposit of proceeds from surcharge on orders.



SUBCHAPTER IV—CHILD CARE


2061.Designation of play areas on Capitol grounds for children attending day care center.


2062.House of Representatives Child Care Center.


2063.Senate Employee Child Care Center.


2064.Senate Employee Child Care Center employee benefits.


2065.Reimbursement of Senate day care center employees.



SUBCHAPTER V—HISTORICAL PRESERVATION AND FINE ARTS



Part A—United States Capitol Preservation Commission


2081.United States Capitol Preservation Commission.


2082.Authority of Commission to accept gifts and conduct other transactions relating to works of fine art and other property.


2083.Capitol Preservation Fund.


2084.Audits by the Comptroller General.


2085.Advisory boards.


2086.Definition.



Part B—Senate Commission on Art


2101.Senate Commission on Art.


2102.Duties of Commission.


2103.Supervision and maintenance of Old Senate Chamber.


2104.Publication of list of works of art, historical objects, and exhibits.


2105.Authorization of appropriations.


2106.Repealed.


2107.Conservation, restoration, replication, or replacement of items in United States Senate Collection.


2108.Provisions relating to Senate Commission on Art.



Part C—House of Representatives Fine Arts Board


2121.House of Representatives Fine Arts Board.


2122.Acceptance of gifts on behalf of the House of Representatives.



Part D—Miscellaneous


2131.National Statuary Hall.


2131a.Eligibility for placement of statues in National Statuary Hall.


2132.Replacement of statue in Statuary Hall.


2133.Acceptance and supervision of works of fine arts.


2134.Art exhibits.


2135.Private studios and works of art.



SUBCHAPTER VI—BOTANIC GARDEN AND NATIONAL GARDEN


2141.Supervision of Botanic Garden.


2142.Superintendent of Botanic Garden and greenhouses.


2143.Utilization of personnel by Architect of the Capitol for maintenance and operation of Botanic Garden.


2144.Disbursement of appropriations for Botanic Garden.


2145.Restriction on use of appropriation for Botanic Garden.


2146.National Garden.


2147.Plant material exchanges.


2148.Administration of educational outreach and services.



SUBCHAPTER VII—OTHER ENTITIES AND SERVICES


2161.Transferred.


2162.Capitol Power Plant.


2162a.Promoting maximum efficiency in operation of Capitol Power Plant.


2163.Capitol Grounds shuttle service.


2164.Transportation of House Pages by Capitol Grounds shuttle service.


2165, 2166.Repealed.


2167.Congressional Award Youth Park.


2168.Memorandum of understanding for provision of services of the United States Capitol telephone exchange for the House.


2169.Capitol complex E–85 refueling station.


2170.Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the Senate at no net cost to the Federal Government.


2171.Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the House of Representatives at no net cost to the Federal Government.


2171a.Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the Librarian of Congress at no net cost to the Federal Government.


2172.Office of Congressional Accessibility Services.



SUBCHAPTER VIII—MISCELLANEOUS


2181.Assignment of space for meetings of joint committees, conference committees, etc.


2182.Use of space formerly occupied by Library of Congress.


2183.Protection of buildings and property.


2184.Purchase of furniture or carpets for House or Senate.


2185.Estimates for improvements in grounds.


2186.Square 580 landscape maintenance.



SUBCHAPTER I—HOUSE OF REPRESENTATIVES
§ 2001. House Office Building; control, supervision, and care
The House of Representatives Office Building, which shall hereafter be designated as the House Office Building and the employment of all service, other than the United States Capitol Police, that may be appropriated for by Congress, necessary for its protection, care, and occupancy, shall be under the control and supervision of the Architect of the Capitol, subject to the approval and direction of a commission consisting of the Speaker of the House of Representatives and two Representatives in Congress, to be appointed by the Speaker. Vacancies occurring by resignation, termination of service as Representatives in Congress, or otherwise in the membership of said commission shall be filled by the Speaker, and any two members of said commission shall constitute a quorum to do business. The Architect of the Capitol shall submit annually to Congress estimates in detail for all services, other than the United States Capitol Police, and for all other expenses in connection with said office building and necessary for its protection, care, and occupancy; and said commission herein referred to shall from time to time prescribe rules and regulations to govern said architect in making all such employments, together with rules and regulations governing the use and occupancy of all rooms and space in said building.
(Mar. 4, 1907, ch. 2918, 34 Stat. 1365; May 28, 1908, No. 30, 35 Stat. 578; Mar. 3, 1921, ch. 124, 41 Stat. 1291; Pub. L. 111–145, § 6(c)(1), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes
Codification
Section was classified to section 175 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act Mar. 4, 1907, popularly known as the “Sundry Civil Appropriation Act, fiscal year 1908” appropriating for the maintenance of such Building.

Amendments2010—Pub. L. 111–145 substituted “other than the United States Capitol Police” for “other than officers and privates of the Capitol police” in two places.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.

Short Title of 2012 AmendmentPub. L. 112–234, § 1, Dec. 28, 2012, 126 Stat. 1624, provided that: “This Act [amending sections 2084 and 2108 of this title, section 2703a of Title 19, Customs Duties, section 1708a of Title 21, Food and Drugs, section 376 of Title 28, Judiciary and Judicial Procedure, and section 2103 of Title 36, Patriotic and National Observances, Ceremonies, and Organizations, amending provisions set out as notes under section 4301 of Title 38, Veterans’ Benefits, and section 416 of Title 39, Postal Service, and repealing provisions set out as a note under section 416 of Title 39] may be cited as the ‘GAO Mandates Revision Act of 2012’.”


Acquisition of SiteAct Mar. 3, 1903, ch. 1007, 32 Stat. 1113, authorized acquisition of a site for and the construction of the House Office Building, and appointment of a Commission to supervise its construction.
Joint Resolution May 28, 1908, provided that it should be designated the House Office Building.

House Public Address Sound System Activities; Transfer of Employees and FundingPub. L. 104–197, title III, § 307, Sept. 16, 1996, 110 Stat. 2413, provided that:
“(a) Upon approval of the Committee on Appropriations of the House of Representatives, and in accordance with conditions determined by the Committee on House Oversight [now Committee on House Administration], positions in connection with House public address sound system activities and related funding shall be transferred from the appropriation for the Architect of the Capitol for Capitol buildings and grounds under the heading ‘capitol buildings’ to the appropriation for salaries and expenses of the House of Representatives for the Office of the Clerk under the heading ‘salaries, officers and employees’.

“(b) For purposes of section 8339(m) of title 5, United States Code, the days of unused sick leave to the credit of any such employee as of the date such employee is transferred under subsection (a) shall be included in the total service of such employee in connection with the computation of any annuity under subsections (a) through (e) and (o) of such section.

“(c) In the case of days of annual leave to the credit of any such employee as of the date such employee is transferred under subsection (a), the Architect of the Capitol is authorized to make a lump sum payment to each such employee for that annual leave. No such payment shall be considered a payment or compensation within the meaning of any law relating to dual compensation.”




Transfer of O’Neill Building to House of RepresentativesPub. L. 114–223, div. C, § 176, as added by Pub. L. 114–254, div. A, § 101(3), Dec. 10, 2016, 130 Stat. 1012, provided that:
“(a) Transfer.—Effective upon the expiration of the 180-day period that begins on the date of the enactment of this section [Dec. 10, 2016]—“(1) the building described in subsection (e) shall become an office building of the House of Representatives;

“(2) the Administrator of General Services shall transfer custody, control, and administrative jurisdiction over the building to the Architect of the Capitol; and

“(3) the Architect of the Capitol shall exercise custody, control, and administrative jurisdiction over the building subject to the direction of the House Office Building Commission.


“(b) Treatment as House Office Building and Part of Capitol Grounds.—Upon the transfer of custody, control, and administrative jurisdiction under subsection (a), the building and grounds described in subsection (e) shall be treated as a House Office Building and as part of the United States Capitol Grounds for purposes of all laws, rules, and regulations applicable to the House Office Buildings and the Capitol Grounds, including—“(1) chapter 51 of title 40, United States Code (relating to the administration of the United States Capitol Buildings and Grounds); and

“(2) section 9 of the Act entitled ‘An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes’, approved July 31, 1946 (2 U.S.C. 1961) (relating to the authority of the United States Capitol Police to police the United States Capitol Buildings and Grounds).


“(c) Authority of Architect of the Capitol to Enter Into Leases and Other Agreements With Federal Departments and Agencies for Use of Building.—“(1) Authority described.—The Architect of the Capitol is authorized to enter into leases and other agreements with departments and agencies of the Federal Government for the use of the building described in subsection (e) (or portions thereof), subject to the approval of the House Office Building Commission.

“(2) Collection of payments.—Pursuant to a lease or other agreement entered into between the Architect of the Capitol and a department or agency of the Federal Government under the authority described in paragraph (1), the Architect of the Capitol is authorized to collect payments from such department or agency and such department or agency is authorized to make payments to the Architect of the Capitol, including payments of commercially-equivalent rent.

“(3) Treatment of payments.—Any payments received by the Architect of the Capitol pursuant to any lease or other agreement entered into under this subsection shall be deposited to the appropriation available to the Architect of the Capitol from the House Office Buildings Fund established under subsection (d) and shall be subject to future appropriation.


“(d) House Office Buildings Fund.—“(1) Establishment.—There is established in the Treasury of the United States a fund to be known as the ‘House Office Buildings Fund’ (hereafter in this section referred to as the ‘Fund’).

“(2) Contents of fund.—The Fund shall consist of the following amounts:“(A) Amounts transferred by the Architect of the Capitol under paragraph (3) of subsection (c).

“(B) Interest earned on the balance of the Fund.

“(C) Such other amounts as may be appropriated by law.


“(3) Use of fund.—Amounts in the Fund shall be available to the Architect of the Capitol for the maintenance, care, and operation of the House office buildings, and may be used to reimburse the United States Capitol Police, the House of Representatives, or any other office of the legislative branch which provides goods or services for the maintenance, care, and operation of the building and grounds described in subsection (e), in such amounts as may be appropriated under law.

“(4) Notification to committee on appropriations.—Upon making any obligation or expenditure of any amount in the Fund, the Architect of the Capitol shall notify the Committee on Appropriations of the House of Representatives of the amount and purpose of the obligation or expenditure.

“(5) Continuing availability of funds.—Amounts in the Fund are available without regard to fiscal year limitation.


“(e) Description of Building and Grounds.—“(1) Description.—The building and grounds described in this subsection is the Federal building located in the District of Columbia which is commonly known as the ‘Thomas P. O’Neill Jr. Federal Building’, and which is more particularly described as follows: Square 579, Lot 827, at 200 C Street Southwest, bounded by C Street Southwest on the north, by 2nd Street Southwest on the east, by D Street Southwest on the south, and by 3rd Street Southwest on the west, and by all that area contiguous to and surrounding Square 579 from the property line thereof to the west curb of 3rd Street Southwest, the north curb of C Street Southwest, the east curb of 2nd Street Southwest, and the south curb of D Street Southwest.

“(2) Retention of responsibilities of district of columbia.—The Mayor of the District of Columbia will retain responsibility for the maintenance and improvement of those portions of the streets which are situated between the curb lines of the streets referenced in paragraph (1).”





501 First Street SE., District of Columbia; Disposal of Real PropertyPub. L. 113–76, div. I, title I, § 1302, Jan. 17, 2014, 128 Stat. 429, provided that:
“(a) Use of Building.—In exercising its authority under the item ‘Architect of the Capitol, Capitol Buildings and Grounds, House Office Buildings’ in the Legislative Branch Appropriations Act, 1985 (Public Law 98–367; 2 U.S.C. 2001 note), to use the building referred to in such item for the purposes of providing office and accommodations for the House of Representatives, the House Office Building Commission is authorized to enter into such agreements regarding the use of the building by the House or by other persons as the Commission considers appropriate.

“(b) Effective Date.—This section shall apply with respect to fiscal year 2014 and each succeeding fiscal year.”



Pub. L. 104–99, title I, § 121, Jan. 26, 1996, 110 Stat. 30, as amended by Pub. L. 105–275, title I, § 110, Oct. 21, 1998, 112 Stat. 2440, provided that:
“(a) Disposal of Real Property.—“(1) In general.—The Architect of the Capitol shall dispose of by sale at fair market value all right, title, and interest of the United States in and to the parcel of real property described in paragraph (9), including all improvements to such real property. Such disposal shall be made by quitclaim deed.

“(2) House office building commission.—The Architect of the Capitol shall carry out this section under the direction of the House Office Building Commission.

“(3) Procedures.—Notwithstanding any other provision of law, the disposal under paragraph (1) shall be made in accordance with such procedures as the Architect of the Capitol determines appropriate.

“(4) Sense of congress.—It is the sense of Congress that the child care center of the House of Representatives should remain in operation during the implementation of this section.

“(5) Terms and conditions.—The deed of conveyance for the property to be disposed of under paragraph (1) shall contain such terms and conditions as the Architect of the Capitol determines are necessary to protect the interests of the United States.

“(6) Deposit of proceeds.—All proceeds from the disposal under paragraph (1) shall be deposited in the account established by subsection (b).

“(7) Advertising and marketing.—The Architect of the Capitol shall begin advertising and marketing the property to be disposed of under paragraph (1) not later than 30 days after the date of the enactment of this Act [Jan. 26, 1996].

“(8) Local zoning and occupancy requirements.—Until such date as the purchaser of the property to be disposed of under paragraph (1) takes full occupancy of such property, such property and the tenants of such property shall be deemed to be in compliance with all applicable zoning and occupancy requirements of the District of Columbia.

“(9) Property description.—The parcel of real property referred to in paragraph (1) is the approximately 31,725 square feet of land located at 501 First Street, SE., on square 736 S, Lot 801 (formerly part of Reservation 17) in the District of Columbia. Such parcel is bounded by E Street, SE., to the north, First Street, SE., to the east, New Jersey Avenue, SE., to the west, and Garfield Park to the south.


“(b) Separate Account in the Treasury.—“(1) Establishment.—There is established in the Treasury of the United States a separate account which shall consist of amounts deposited into the account by the Architect of the Capitol under subsection (a).

“(2) Availability of funds.—Funds in the account established by paragraph (1) shall be available, in such amounts as are specified in appropriations Acts, to the Architect of the Capitol for—“(A) payment of expenses associated with relocating the tenants of the property to be disposed of under subsection (a)(1);

“(B) payment of expenses associated with renovating facilities under the jurisdiction of the Architect for the purpose of accommodating such tenants;

“(C) reimbursement of expenses incurred for advertising and marketing activities related to the disposal under subsection (a)(1) in a total amount of not to exceed $75,000; and

“(D) reimbursement of expenses incurred by the Chief Administrative Officer of the House of Representatives to cover the costs of furnishings and furniture to accommodate the needs of the House of Representatives Child Care Center.

Funds made available under this paragraph shall not be subject to any fiscal year limitation.

“(3) Reporting of transactions.—Receipts, obligations, and expenditures of funds in the account established by paragraph (1) shall be reported in annual estimates submitted to Congress by the Architect of the Capitol for the operation and maintenance of the Capitol Buildings and Grounds.

“(4) Termination of account.—Not later than 2 years after the date of settlement on the property to be disposed of under subsection (a)(1), the Architect of the Capitol shall terminate the account established by paragraph (1) and all amounts remaining in the account shall be deposited into the general fund of the Treasury of the United States and credited as miscellaneous receipts.


“(c) Authority To Furnish Steam and Chilled Water.—“(1) In general.—The Architect of the Capitol is authorized to furnish steam and chilled water from the Capitol Power Plant to the owner of the property to be disposed of under subsection (a)(1) if the owner agrees to pay for such steam and chilled water at market rates, as determined by the Architect of the Capitol.

“(2) Authority limited to existing facilities.—The Architect of the Capitol may furnish steam and chilled water under paragraph (1) only with respect to facilities which, on the date of the enactment of this Act [Jan. 26, 1996], are located on the property to be disposed of under subsection (a)(1).

“(3) Proceeds.—All proceeds from the sale of steam and chilled water under paragraph (1) shall be deposited into the general fund of the Treasury of the United States and credited as miscellaneous receipts.”




[Pub. L. 104–134, title II, § 21103, Apr. 26, 1996, 110 Stat. 1321–335, provided that: “Notwithstanding section 106 of Public Law 104–99 [110 Stat. 27], sections 118 [110 Stat. 30], 121 [set out as a note above], and 129 [amending section 1611 of this title and enacting provisions set out as a note under section 1611 of this title] of Public Law 104–99 shall remain in effect as if enacted as part of this Act.”
]
Pub. L. 98–367, title I, July 17, 1984, 98 Stat. 483, provided in part: “That notwithstanding any other provision of law, the House Office Building Commission is authorized to use, to such extent as it may deem necessary, for the purposes of providing office and other accommodations for the House of Representatives, the building located at 501 First Street, S.E., on a portion of Reservation 17 in the District of Columbia when such building is acquired by the Architect of the Capitol at the direction of the House Office Building Commission under authority of the Additional House Office Building Act of 1955 [act Apr. 22, 1955, ch. 26, Ch. XIIA, 69 Stat. 41, see note below], and to incur any expenditures under this appropriation required for alterations, maintenance, and occupancy thereof: Provided further, That any space in such building used for office and other accommodations for the House of Representatives shall be deemed to be a part of the ‘House Office Buildings’ and, as such, shall be subject to the laws, rules, and regulations applicable to those buildings.”


House Parking Activities; Transfer of Employees and FundingPub. L. 104–53, title III, § 306, Nov. 19, 1995, 109 Stat. 536, provided that:
“(a) Upon approval of the Committee on Appropriations of the House of Representatives, and in accordance with conditions determined by the Committee on House Oversight [now Committee on House Administration], positions in connection with House parking activities and related funding shall be transferred from the appropriation ‘Architect of the Capitol, Capitol buildings and grounds, House office buildings’ to the appropriation ‘House of Representatives, salaries, officers and employees, Office of the Sergeant at Arms’: Provided, That the position of Superintendent of Garages shall be subject to authorization in annual appropriations Acts.

“(b) For purposes of section 8339(m) of title 5, United States Code, the days of unused sick leave to the credit of any such employee as of the date such employee is transferred under subsection (a) shall be included in the total service of such employee in connection with the computation of any annuity under subsections (a) through (e) and (o) of such section.

“(c) In the case of days of annual leave to the credit of any such employee as of the date such employee is transferred under subsection (a) the Architect of the Capitol is authorized to make a lump sum payment to each such employee for that annual leave. No such payment shall be considered a payment or compensation within the meaning of any law relating to dual compensation.”




Designation of House Office BuildingsHouse Resolution No. 402, One Hundred First Congress, Sept. 10, 1990, provided that:
“SECTION 1. DESIGNATIONS.
“(a) Thomas P. O’Neill, Jr. House of Representatives Office Building.—The House of Representatives office building located at C Street and New Jersey Avenue, Southeast, in the District of Columbia, and known as House of Representatives Office Building Annex No. 1, shall be known and designated as the ‘Thomas P. O’Neill, Jr. House of Representatives Office Building’.
“(b) Gerald R. Ford House of Representatives Office Building.—The House of Representatives office building located at 3d and D Streets, Southwest, in the District of Columbia, and known as House of Representatives Office Building Annex No. 2, shall be known and designated as the ‘Gerald R. Ford House of Representatives Office Building’.
“SEC. 2. REFERENCES.
“Any reference in a law, map, regulation, document, paper, or other record of the United States to a building referred to in section 1 shall be deemed to be a reference to the building as designated in that section.
“SEC. 3. STATUES.
“The Speaker of the House of Representatives may purchase or accept as a gift to the House of Representatives, for permanent display in the appropriate building designated in section 1, a suitable statue or bust of the individual for whom the building is named. Such purchase or acceptance shall be carried out—
“(1) in the case of the building referred to in section 1(a), in consultation with the majority leader of the House of Representatives; and
“(2) in the case of the building referred to in section 1(b), in consultation with the minority leader of the House of Representatives.”

Additional House Office BuildingPub. L. 94–6, ch. I, Feb. 28, 1975, 89 Stat. 12, provided in part that: “Notwithstanding any other provision of law, the House Office Building Commission is authorized (1) to use, to such extent as it may deem necessary, for the purposes of providing office and other accommodations for the House of Representatives, the building located on Square 581 in the District of Columbia when such Square, including the improvements thereon, is acquired by the Architect of the Capitol at the direction of the House Office Building Commission under authority of the Additional House Office Building Act of 1955 [act Apr. 22, 1955, ch. 26, Ch. XIIA, 69 Stat. 41, see note below] and to incur any expenditures under this appropriation [$15,000,000 for fiscal year ending June 30, 1975, to remain available until expended] required for alterations, maintenance, and occupancy thereof, and (2) prior to occupancy of the entire building by the House of Representatives, to permit the temporary occupancy by other governmental activities of any part of such building not so occupied, under such terms and conditions as such Commission may authorize: Provided further, That any space in such building used for office and other accommodations for the House of Representatives shall be deemed to be a part of the ‘House Office Buildings’ and, as such, shall be subject to the laws, rules, and regulations applicable to those buildings.”

Act Apr. 22, 1955, ch. 26, Ch. XIIA, 69 Stat. 41, known as the Additional House Office Building Act of 1955, authorized the construction of an additional fireproof office building for use of the House of Representatives, on a site approved by the House Office Building Commission, in accordance with plans prepared by the Architect of the Capitol and approved by the Commission, authorized the Architect of the Capitol to acquire certain real property in the District of Columbia, subject to the approval of the Commission, for construction of the office building or for additions to the United States Capitol Grounds, designated the necessary procedure for condemnation proceedings conducted pursuant to such real property acquisition, authorized the demolition of certain buildings by the Architect, and appropriated $5,000,000 and authorized such additional appropriations as the Commission deemed necessary for the construction project.

Use of Congressional Hotel as House Office Building; Lease of Unused SpacePub. L. 92–313, § 8, June 16, 1972, 86 Stat. 222, provided that:
“(a) Notwithstanding any other provision of law, the House Office Building Commission is authorized (1) to use, to such extent as it may deem necessary, for the purpose of providing office and other accommodations for the House of Representatives, the building, known as the Congressional Hotel, acquired by the Government in 1957 as part of Lot 20 in Square 692 in the District of Columbia under authority of the Additional House Office Building Act of 1955 [act Apr. 22, 1955, ch. 26, Ch. XIIA, 69 Stat. 41, see note above] and (2) to direct the Architect of the Capitol to lease, at fair market value, for such other use and under such terms and conditions and to such parties as such Commission may authorize, any space in such building not required for the aforesaid purpose.

“(b) Any space in such building used for office and other accommodations for the House of Representatives shall be deemed to be a part of the ‘House Office Buildings’ and, as such, shall be subject to the laws, rules, and regulations applicable to those buildings.”




Additional Parking Space for House EmployeesHouse Resolution No. 208, Ninety-fourth Congress, Feb. 24, 1975, as enacted into permanent law by Pub. L. 94–59, title II, § 201, July 25, 1975, 89 Stat. 282, and amended by Pub. L. 104–186, title II, § 221(4)(B), Aug. 20, 1996, 110 Stat. 1749, provided: 
“That the chairman, Committee on House Oversight [now Committee on House Administration] of the House of Representatives is authorized:“(1) to lease or to otherwise provide additional indoor and outdoor parking facilities for employees of the House of Representatives in an area or areas in the District of Columbia outside but adjacent to the limits of the United States Capitol Grounds;

“(2) to regulate and assign such additional parking facilities;

“(3) to utilize the United States Capitol Police with respect to such parking areas, and transit routes; and

“(4) to utilize the services of the Architect of the Capitol to prepare bids, leases, or otherwise assist in obtaining such additional parking facilities.

Until otherwise provided by law, there shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary to carry out this authorization.”




Inclusion of Additional Areas and BuildingsFor inclusion of additional areas and buildings as part of the United States Capitol grounds, see order of the House Office Building Commission affecting the Capitol grounds and buildings, set out as a note under section 5102 of Title 40, Public Buildings, Property, and Works.

Compensation of Superintendent of Garages of House Office BuildingsPub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2170, as amended by Pub. L. 102–90, title I, § 105, Aug. 14, 1991, 105 Stat. 460; Pub. L. 104–186, title II, § 221(4)(A), Aug. 20, 1996, 110 Stat. 1748, provided: “That upon enactment of this Act [Oct. 1, 1988], the pay for the position of Superintendent of Garages shall be equivalent to the pay payable for positions at step 1 of level 12 of the House Employees Schedule, subject to the further increases authorized under section 5306(a)(1)(B) of title 5, United States Code, relating to the implementation of salary comparability policy, and subject to any increase which may be allowed by the Committee on House Oversight [now Committee on House Administration] based on performance exceeding an acceptable level of competence over a 52-week period (except that no such performance-based increase shall affect the waiting period or effective date of any longevity step-increase or increase under such section 5306(a)(1)(B)).”


Compensation of Personnel Assigned to House Garages in Connection With Parking ActivitiesPub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1079, provided that: “Effective on the first day of the first applicable pay period which begins on or after the date of enactment of this Act [Jan. 3, 1974], the compensation of personnel assigned to the House garages in connection with parking activities and paid from the appropriation ‘House Office Building’ under the Architect of the Capitol, shall be fixed by the Architect of the Capitol without regard to chapter 51 and subchapters III and IV of chapter 53 of title 5, United States Code, and shall thereafter be adjusted in accordance with 5 U.S.C. 5307.”




§ 2002. Acquisition of buildings and facilities for use in emergency situation(a) Acquisition of buildings and facilitiesNotwithstanding any other provision of law, in order to respond to an emergency situation, the Chief Administrative Officer of the House of Representatives may acquire buildings and facilities, subject to the availability of appropriations, for the use of the House of Representatives by lease, purchase, or such other arrangement as the Chief Administrative Officer considers appropriate (including a memorandum of understanding with the head of an executive agency, as defined in section 105 of title 5, in the case of a building or facility under the control of such Agency), subject to the approval of the House Office Building Commission.


(b) AgreementsNotwithstanding any other provision of law, for purposes of carrying out subsection (a), the Chief Administrative Officer may carry out such activities and enter into such agreements related to the use of any building or facility acquired pursuant to such subsection as the Chief Administrative Officer considers appropriate, including—(1) agreements with the United States Capitol Police or any other entity relating to the policing of such building or facility; and

(2) agreements with the Architect of the Capitol or any other entity relating to the care and maintenance of such building or facility.


(c) Authority of Capitol Police and Architect(1) Architect of the CapitolNotwithstanding any other provision of law, the Architect of the Capitol may take any action necessary to carry out an agreement entered into with the Chief Administrative Officer pursuant to subsection (b).


(2) Omitted


(d) Transfer of certain fundsSubject to the approval of the Committee on Appropriations of the House of Representatives, the Architect of the Capitol may transfer to the Chief Administrative Officer amounts made available to the Architect for necessary expenses for the maintenance, care and operation of the House office buildings during a fiscal year in order to cover any portion of the costs incurred by the Chief Administrative Officer during the year in acquiring a building or facility pursuant to subsection (a).


(e) Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 903, Jan. 10, 2002, 115 Stat. 2317; Pub. L. 107–206, title I, § 903(a)(1), Aug. 2, 2002, 116 Stat. 876.)

Editorial Notes

References in TextFor the amendments made by this section, referred to in subsec. (e), see Codification note below.

Codification
Section was classified to section 175a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is comprised of section 903 of Pub. L. 107–117. Subsec. (c)(2) of section 903 of Pub. L. 107–117 amended section 1961 of this title.

Amendments2002—Subsec. (a). Pub. L. 107–206 substituted “buildings and facilities, subject to the availability of appropriations,” for “buildings and facilities”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–206, title I, § 903(c), Aug. 2, 2002, 116 Stat. 876, provided that: “The amendment made by this section [amending this section and section 1961 of this title] shall take effect as if included in the enactment of the Emergency Supplemental Act, 2002 [Pub. L. 107–117, div. B].”




§ 2003. Speaker as member of House Office Building commission
The Speaker shall continue a member of the commission in control of said building until his successor as Speaker is elected or his term as a Representative in Congress shall have expired.
(Mar. 4, 1911, ch. 240, 36 Stat. 1306.)

Editorial Notes
Codification
Section was classified to section 176 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act Mar. 4, 1911, popularly known as the “Deficiency Appropriation Act, fiscal year 1911”.



§ 2004. Assignment of rooms in House Office Building
The assignment of rooms in the House Office Building, made prior to May 28, 1908, by resolution or order of the House of Representatives, shall continue in force until modified or changed in accordance with the provisions of sections 2004 to 2011 of this title, and the room so assigned to any Representative shall continue to be held by such Representative as his individual office room so long as he shall remain a Member or Member-elect of the House of Representatives, or until he shall relinquish the same, subject, however, to the provisions of said sections, and no Representative shall allow his office room to be used for any other purpose.
(May 28, 1908, No. 30, 35 Stat. 578.)

Editorial Notes
Codification
Section was classified to section 177 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2005. Vacant rooms; assignment to Representatives
Any Member or Member-elect of the House of Representatives may file with the Architect of the Capitol a request in writing that any individual office room be assigned to him whenever it shall become vacant. If only one such request has been made for any room which shall at any time have become vacant, the room shall be assigned as requested. If two or more requests are made for the same vacant room, preference shall be given to the Representative making the request who has been longest in continuous service as a Member and Member-elect of the House of Representatives. If two or more Representatives with equal length of continuous service, or two or more Representatives-elect make request for the same room, preference shall be given to the one first preferring his request.
(May 28, 1908, No. 30, 35 Stat. 578; Mar. 3, 1921, ch. 124, 41 Stat. 1291.)

Editorial Notes
Codification
Section was classified to section 178 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 2006. Withdrawal by Representative of request for vacant rooms
A Representative or Representative-elect making request for the assignment of a vacant room may withdraw the same at any time and no one shall have pending at the same time more than one such request. The assignment of a new room to a Representative, upon his request, or the appointment of any Representative having an individual office room as chairman of a committee having a committee room, shall act as a relinquishment by him of the room previously assigned to him.
(May 28, 1908, No. 30, 35 Stat. 578.)

Editorial Notes
Codification
Section was classified to section 179 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2007. Exchange of rooms
Representatives having rooms assigned to them in the foregoing manner may exchange rooms one with another, but such exchange shall be valid only so long as both Members making the exchange shall remain continuously Members or Members-elect of the House of Representatives.
(May 28, 1908, No. 30, 35 Stat. 578.)

Editorial Notes
Codification
Section was classified to section 180 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2008. Record of assignment of rooms
The Architect of the Capitol shall keep a record of the assignment of rooms made, exchanges which may be made, requests for vacant rooms which may be filed, and the assignment thereof, which record shall be open for the inspection of Representatives or Representatives-elect of the House.
(May 28, 1908, No. 30, 35 Stat. 579; Mar. 3, 1921, ch. 124, 41 Stat. 1291.)

Editorial Notes
Codification
Section was classified to section 181 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 2009. Assignment of rooms to Commissioner from Puerto Rico
In the matter of the assignment of rooms under sections 2004 to 2011 of this title, Delegates in Congress and the Commissioner from Puerto Rico shall be treated the same as Representatives.
(May 28, 1908, No. 30, 35 Stat. 579; May 17, 1932, ch. 190, 47 Stat. 158; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352.)

Editorial Notes
Codification
Section was classified to section 182 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Words “and the Philippine Islands” after “Puerto Rico” were omitted pursuant to 1946 Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, which granted independence to the Philippine Islands on July 4, 1946, under the authority of act Mar. 24, 1934, ch. 84, § 10, 48 Stat. 463, as amended, which is classified to section 1394 of Title 22, Foreign Relations and Intercourse.

Statutory Notes and Related Subsidiaries

Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of Title 48, Territories and Insular Possessions.

Commissioner From Puerto Rico as Resident CommissionerSection 2106 of Title 5, Government Organization and Employees, provides that the term “Members of Congress” shall include the “Resident Commissioner from Puerto Rico.”



§ 2010. Assignment of rooms; control of by House
The assignment and reassignment of the rooms and other space in the House Office Building shall be subject to the control of the House of Representatives by rule, resolution, order, or otherwise. Nothing in sections 2004 to 2011 of this title shall be construed to affect or repeal the provisions of section 2001 of this title, placing said House Office Building under the control of the Architect of the Capitol, subject to the approval and direction of the commission provided therein.
(May 28, 1908, No. 30, 35 Stat. 579; Mar. 3, 1921, ch. 124, 41 Stat. 1291.)

Editorial Notes
Codification
Section was classified to section 183 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 2011. Assignment of unoccupied space
Unoccupied space in said building shall be assigned by the Architect of the Capitol under the direction of the commission and subject to the control of the House of Representatives.
(May 28, 1908, No. 30, 35 Stat. 579; Mar. 3, 1921, ch. 124, 41 Stat. 1291.)

Editorial Notes
Codification
Section was classified to section 184 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 2012. Furniture for House of Representatives
The Chief Administrative Officer of the House of Representatives shall supervise and direct the care and repair of all furniture in the Hall, cloakrooms, lobby, committee rooms, and offices of the House, and all furniture required for the House of Representatives or for any of its committee rooms or offices shall be procured on designs and specifications made or approved by the Chief Administrative Officer.
(Apr. 28, 1902, ch. 594, 32 Stat. 125; Pub. L. 111–248, § 3(a), Sept. 30, 2010, 124 Stat. 2626.)

Editorial Notes
Codification
Section was classified to section 169 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on par. from act Apr. 28, 1902, popularly known as the “Legislative, Executive, and Judicial Appropriation Act, fiscal year 1903”.

Amendments2010—Pub. L. 111–248 amended section generally. Prior to amendment, text read as follows: “The Architect of the Capitol shall supervise and direct the care and repair of all furniture in the Hall, cloakrooms, lobby, committee rooms, and offices of the House, and all furniture required for the House of Representatives or for any of its committee rooms or offices shall be procured on designs and specifications made or approved by the said Architect.”



§ 2013. Revolving fund for House gymnasium; deposit of receipts; availability for expenditure
There is established in the Treasury a revolving fund for the House of Representatives gymnasium. The Architect of the Capitol shall deposit in the fund such amounts as the Architect may receive as gymnasium dues or assessments from Members of the House of Representatives and other authorized users of the gymnasium. The amounts so deposited shall be available for obligation by the Architect for expenses of the gymnasium.
(Pub. L. 102–392, title I, § 106, Oct. 6, 1992, 106 Stat. 1715.)

Editorial Notes
Codification
Section was formerly classified to section 117i of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1993, which is title I of the Legislative Branch Appropriations Act, 1993.




SUBCHAPTER II—SENATE
§ 2021. Additional Senate office building
Upon completion of the additional office building for the United States Senate, the building and the grounds and sidewalks surrounding the same shall be subject to the provisions of sections 1922, 1961, 1966, 1967, 1969, 2023, and 2024 of this title and sections 5101 to 5107 and 5109 of title 40, in the same manner and to the same extent as the present Senate Office Building and the grounds and sidewalks surrounding the same.
(June 25, 1948, ch. 658, title I, 62 Stat. 1029.)

Editorial Notes

References in TextSections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40, referred to in text, was in the original a reference to the Act of July 31, 1946, ch. 707, 60 Stat. 718. Sections 9, 9A, 9B, 9C, and 14 of the Act are classified, respectively, to sections 1961, 1966, 1967, 1922, and 1969 of this title, and section 16(b) of the Act is set out as a note under section 1961 of this title. Sections 1 to 8, 10 to 13, and 16(a) of the Act, which were classified to sections 193a to 193m of former Title 40, Public Buildings, Property, and Works, were repealed and reenacted as sections 5101 to 5107 and 5109 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1312, the first section of which enacted Title 40. Section 5(c) of Pub. L. 107–217, set out as a note preceding section 101 of Title 40, provides that a reference to a law replaced by section 1 of Pub. L. 107–217 is deemed to refer to the corresponding provision enacted by Pub. L. 107–217. For complete classification of the act of July 31, 1946, to the Code, see Tables. For disposition of sections of former Title 40, see table at the beginning of Title 40.
Sections 2023 and 2024 of this title, referred to in text, was in the original a reference to “the Act of June 8, 1942 (U.S.C., title 40, sec. 174(c) and (d))”, which, to reflect the probable intent of Congress, was translated as meaning the provisions of the act of June 8, 1942, ch. 396, 56 Stat. 330, which were classified to sections 174c and 174d of former Title 40, Public Buildings, Property, and Works. Sections 174c and 174d of former Title 40 have been transferred to sections 2023 and 2024, respectively, of this title.

Codification
Section was classified to section 174b–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Acquisition of Property for Use as Residential Facility for United States Senate PagesPub. L. 102–330, § 1, Aug. 3, 1992, 106 Stat. 849, as amended by Pub. L. 103–50, ch. XII, § 1202, July 2, 1993, 107 Stat. 267, provided that:
“(a) Acquisition of Property.—(1) The Architect of the Capitol, under the direction of the Senate Committee on Rules and Administration, may acquire, on behalf of the United States Government, by purchase, condemnation, transfer or otherwise, as an addition to the United States Capitol Grounds, such real property in the District of Columbia as may be necessary to carry out the provisions of this Act [this note]. Real property acquired for purposes of this Act, may, in the discretion of the Architect of the Capitol, extend to the outer face of the curbs of such property so acquired, including alleys or parts of alleys and streets within the lot lines and curblines surrounding such real property, together with any or all improvements thereon.

“(2) Subject to the approval by the Committee on Appropriations of the Senate, an amount necessary to enable the Architect of the Capitol to carry out the provisions of this section may be transferred from any appropriation under the heading ‘senate’ and the subheadings ‘Salaries, Officers and Employees’, and ‘Office of the Sergeant at Arms and Doorkeeper’, and the subheadings ‘Contingent Expenses of the Senate’ and ‘Sergeant at Arms and Doorkeeper of the Senate’ to the account appropriated under the heading ‘architect of the capitol’ and the subheadings ‘Capitol Buildings and Grounds’ and ‘Senate Office Buildings’.


“(b) United States Capitol Grounds and Buildings.—Immediately upon the acquisition by the Architect of the Capitol, on behalf of the United States, of the real property, and the improvements thereon, as provided under subsection (a), the real property acquired shall be a part of the United States Capitol Grounds, and the improvements on such real property shall be a part of the Senate Office Buildings. Such real property and improvements shall be subject to the Act of July 31, 1946 (40 U.S.C. 193a et seq.) [2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101 to 5107, 5109], and the Act of June 8, 1942 (40 U.S.C. 174c) [2 U.S.C. 2023, 2024].

“(c) Building Codes.—The real property and improvements acquired in accordance with subsection (a) shall be repaired and altered, to the maximum extent feasible as determined by the Architect of the Capitol, in accordance with a nationally recognized model building code, and other applicable nationally recognized codes (including electrical codes, fire and life safety codes, and plumbing codes, as determined by the Architect of the Capitol), using the most current edition of the nationally recognized codes referred to in this subsection.

“(d) Repairs; Expenditures.—The Architect of the Capitol is authorized, without regard to the provisions of section 3709 of the Revised Statutes of the United States [see 41 U.S.C. 6101], to enter into contracts and to make expenditures for (1) necessary repairs to, and refurbishment of, the real property and the improvements on such real property acquired in accordance with subsection (a), including expenditures for personal and other services as may be necessary to carry out the purposes of this Act; and (2) for the construction on such real property of any facilities thereon as authorized under subsection (f). In no event shall the aggregate value of contracts and expenditures under this subsection exceed an amount equal to that authorized to be appropriated pursuant to subsection (e).

“(e) Authorization.—There is authorized to be appropriated to the account under the heading ‘Architect of the Capitol’ and the subheadings ‘Capitol Buildings and Grounds’ and ‘Senate Office Buildings’, $2,000,000 for carrying out the purposes of this Act. Moneys appropriated pursuant to this authorization may remain available until expended.

“(f) Use of Property.—The real property, and improvements thereon, acquired in accordance with subsection (a) shall be available to the Sergeant at Arms and Doorkeeper of the Senate for use as a residential facility for United States Senate Pages, and for such other purposes as the Senate Committee on Rules and Administration may provide.”




Authorization of Architect of Capitol To Lease City Post Office Building for Use by Senate and for Other PurposesPub. L. 111–310, § 1, Dec. 15, 2010, 124 Stat. 3293, provided that:
“(a) Designation.—The facility of the United States Postal Service located at 2 Massachusetts Avenue, NE, in Washington, D.C., shall be known and designated as the ‘Dorothy I. Height Post Office’.

“(b) References.—Any reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the ‘Dorothy I. Height Post Office’.”



Pub. L. 101–520, title I, § 107, Nov. 5, 1990, 104 Stat. 2267, provided that:
“(a) Notwithstanding any other provision of law, the Architect of the Capitol, subject to the approval of the Committee on Rules and Administration, is authorized to lease, for use by the United States Senate, and for such other purposes as such committee may approve, 150,000 square feet of space, more or less, in the property located at 2 Massachusetts Avenue, N.E., Washington, District of Columbia, known as the City Post Office Building: Provided, That rental payments shall be paid from the account ‘Architect of the Capitol, Senate Office Buildings’ upon vouchers approved by the Architect of the Capitol: Provided further, That nothing in this section shall be construed so as to obligate the Senate or any of its Members, officers, or employees to enter into any such lease or to imply any obligation to enter into any such lease.

“(b) Notwithstanding any other provision of law, property leased under authority of subsection (a) shall be maintained by the Architect of the Capitol as part of the ‘Senate Office Buildings’ subject to the laws, rules, and regulations governing such buildings, and the Architect is authorized to incur such expenses as may be necessary to provide for such occupancy.

“(c) There is hereby authorized to be appropriated to the ‘Architect of the Capitol, Senate Office Buildings’ such sums as may be necessary to carry out the provisions of subsections (a) and (b).

“(d) There is authorized to be appropriated to the Sergeant at Arms of the United States Senate such sums as may be necessary to provide for the planning and relocation of offices and equipment to the property described in subsection (a), subject to direction by the Committee on Rules and Administration.

“(e) The authority under this section shall continue until otherwise provided by law.”




North Capitol Plaza Building; Continuation of Authority for Lease and Sublease of Property; Leased Property As Part of Senate Office Buildings; Rent Limitations; Necessity of Senate Resolution; Term of Lease; Purchase OptionPub. L. 94–157, title I, § 112, Dec. 18, 1975, 89 Stat. 832, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814, provided that:
“(a) Notwithstanding any other provision of law, the Sergeant at Arms of the Senate, subject to the approval of the Committee on Rules and Administration, and the Committee on Appropriations, is authorized to lease, for use by the United States Senate, and for such other purposes as such committees may approve, all or any part of the property located at 400 North Capitol Street, Washington, District of Columbia, known as the ‘North Capitol Plaza Building’: Provided, That rental payments under such lease for the entire property shall not exceed $3,375,000 per annum, exclusive of amounts for reimbursement for taxes paid and utilities furnished by the lessor: Provided further, That a lease shall not become effective until approved by Senate Resolution. Prior to such approval process the Government Accountability Office shall examine the terms of the proposed lease and shall report to the Senate on its reasonableness, taking into account such factors as rental rates for similar space, advantages of proximity, and possible alternative arrangements. Such payments shall be paid from the Contingent Fund of the Senate upon vouchers approved by the Sergeant at Arms: Provided further, That such lease may be for a term not in excess of five years, and shall contain an option to purchase such property, and shall include such other terms and conditions as such committees may determine to be in the best interests of the Government: Provided further, That nothing in this section shall be construed so as to obligate the Senate or any of its Members, officers, or employees to enter into any such lease or to imply any obligation to enter into any such lease.

“(b) Notwithstanding any other provision of law, property leased under authority of subsection (a) shall be maintained by the Architect of the Capitol as part of the ‘Senate Office Buildings’ subject to the laws, rules, and regulations governing such buildings, and the Architect is authorized to incur such expenses as may be necessary to provide for such occupancy.

“(c) Notwithstanding any other provision of law, the Sergeant at Arms of the Senate, subject to the approval of the Committee on Rules and Administration and the Committee on Appropriations, is authorized to sublease any part of the property leased under authority of subsection (a) which is in excess of the requirements of the Senate. All rental payments under any such sublease shall be paid to the Sergeant at Arms of the Senate and such amounts shall thereupon be added to and merged with the appropriation ‘Miscellaneous Items’ under the Contingent Fund of the Senate.

“(d) Notwithstanding any other provision of law, upon the approval of the Committee on Rules and Administration and the Committee on Appropriations, the Secretary of the Senate shall transfer by voucher or vouchers to the Architect of the Capitol from the ‘Contingent Fund of the Senate’ such amounts as may be necessary for the Architect of the Capitol to carry out the provisions of subsection (b) and such amounts shall thereupon be added to and merged with the appropriation ‘Senate Office Buildings’.

“(e) The authority under this section shall continue until otherwise provided by law.”




Construction of Extension to New Senate Office BuildingPub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1510, appropriated funds for the construction and equipment of an extension to the New Senate Office Building and for structural and other changes in the existing New Senate Office Building necessitated by such construction and provided that the building and the grounds and sidewalks surrounding it are subject to the Act of July 31, 1946 (2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101 to 5107, 5109), and the Act of June 8, 1942 (2 U.S.C. 2023, 2024).

Acquisition of Property as Site for Parking Facilities for SenatePub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1510, as amended by Pub. L. 93–305, title I, ch. VIII, § 801, June 8, 1974, 88 Stat. 206, authorized the Architect of the Capitol to acquire certain real property as a site for parking facilities for the Senate, with such property to become a part of the United States Capitol Grounds upon acquisition.

Acquisition of Property To Extend Additional Senate Office Building SitePub. L. 85–429, May 29, 1958, 72 Stat. 148; Pub. L. 85–591, Aug. 6, 1958, 72 Stat. 495; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 352; Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 819; Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 637, in part authorized the Architect of the Capitol to acquire certain real property for purposes of extension of Additional Senate Office Building Site and provided that such property become a part of the United States Capitol Grounds or that it be subject to the act of July 31, 1946 (2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101 to 5107, 5109).



§ 2022. Acquisition of buildings and facilities for use in emergency situation(a) Acquisition of buildings and facilitiesNotwithstanding any other provision of law, in order to respond to an emergency situation, the Sergeant at Arms of the Senate may acquire buildings and facilities, subject to the availability of appropriations, for the use of the Senate, as appropriate, by lease, purchase, or such other arrangement as the Sergeant at Arms of the Senate considers appropriate (including a memorandum of understanding with the head of an executive agency, as defined in section 105 of title 5, in the case of a building or facility under the control of such Agency). Actions taken by the Sergeant at Arms of the Senate must be approved by the Committees on Appropriations and Rules and Administration.


(b) AgreementsNotwithstanding any other provision of law, for purposes of carrying out subsection (a), the Sergeant at Arms of the Senate may carry out such activities and enter into such agreements related to the use of any building or facility acquired pursuant to such subsection as the Sergeant at Arms of the Senate considers appropriate, including—(1) agreements with the United States Capitol Police or any other entity relating to the policing of such building or facility; and

(2) agreements with the Architect of the Capitol or any other entity relating to the care and maintenance of such building or facility.


(c) Authority of Capitol Police and Architect(1) Architect of the CapitolNotwithstanding any other provision of law, the Architect of the Capitol may take any action necessary to carry out an agreement entered into with the Sergeant at Arms of the Senate pursuant to subsection (b).


(2) Omitted


(d) Transfer of certain fundsSubject to the approval of the Committee on Appropriations of the Senate, the Architect of the Capitol may transfer to the Sergeant at Arms of the Senate amounts made available to the Architect for necessary expenses for the maintenance, care and operation of the Senate office buildings during a fiscal year in order to cover any portion of the costs incurred by the Sergeant at Arms of the Senate during the year in acquiring a building or facility pursuant to subsection (a).


(e) Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 901, Jan. 10, 2002, 115 Stat. 2315; Pub. L. 107–206, title I, § 902(a)(1), Aug. 2, 2002, 116 Stat. 876.)

Editorial Notes

References in TextFor the amendments made by this section, referred to in subsec. (e), see Codification note below.

Codification
Section was classified to section 174b–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is comprised of section 901 of Pub. L. 107–117. Subsec. (c)(2) of section 901 of Pub. L. 107–117 amended section 1961 of this title.

Amendments2002—Subsec. (a). Pub. L. 107–206 substituted “buildings and facilities, subject to the availability of appropriations,” for “buildings and facilities”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–206, title I, § 902(c), Aug. 2, 2002, 116 Stat. 876, provided that: “The amendment made by this section [amending this section and section 1961 of this title] shall take effect as if included in the enactment of the Emergency Supplemental Act, 2002 [Pub. L. 107–117, div. B].”




§ 2023. Control, care, and supervision of Senate Office Building
On and after June 8, 1942, the Senate Office Building, and the employment of all services (other than for the United States Capitol Police) necessary for its protection, care, and occupancy, together with all other items that may be appropriated for by the Congress for such purposes, shall be under the control and supervision of the Architect of the Capitol, subject to the approval of the Senate Committee on Rules and Administration as to matters of general policy; and the Architect of the Capitol shall submit annually to the Congress estimates in detail for all services (other than for the United States Capitol Police) and for all other expenses in connection with said office building and necessary for its protection, care, and occupancy.
(June 8, 1942, ch. 396, 56 Stat. 343; Aug. 2, 1946, ch. 753, title I, § 102, title II, § 224, 60 Stat. 814, 838; Pub. L. 111–145, § 6(c)(2), Mar. 4, 2010, 124 Stat. 54.)

Editorial Notes
Codification
Section was classified to section 174c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2010—Pub. L. 111–145 substituted “other than for the United States Capitol Police” for “other than for officers and privates of the Capitol Police” in two places.
1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee on Rules”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that section 102 of that act shall take effect on Jan. 2, 1947, and section 245 of title II of that act, 60 Stat. 839, provided that section 224 thereof shall “take effect on the day on which the Eightieth Congress convenes”. The Eightieth Congress convened on Jan. 3, 1947.



§ 2024. Assignment of space in Senate Office Building
On and after June 8, 1942, the assignment of rooms and other space in the Senate Office Building shall be under the direction and control of the Senate Committee on Rules and Administration and shall not be a part of the duties of the Architect of the Capitol.
(June 8, 1942, ch. 396, 56 Stat. 343; Aug. 2, 1946, ch. 753, title I, § 102, title II, § 224, 60 Stat. 814, 838.)

Editorial Notes
Codification
Section was classified to section 174d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee on Rules”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that section 102 of that act shall take effect on Jan. 2, 1947, and section 245 of title II of that act, 60 Stat. 839, provided that section 224 thereof shall “take effect on the day on which the Eightieth Congress convenes”. The Eightieth Congress convened on Jan. 3, 1947.



§ 2025. Senate Garage(a) The employees of the Senate garage engaged by the Architect of the Capitol for the primary purpose of servicing official motor vehicles, together with the functions performed by such employees, shall, on October 1, 1980, be transferred to the jurisdiction of the Sergeant at Arms and Doorkeeper of the Senate: Provided further, That, effective July 1, 1965, the underground space in the north extension of the Capitol Grounds, known as the Legislative Garage shall hereafter be known as the Senate Garage and shall be under the jurisdiction and control of the Architect of the Capitol, subject to such regulations respecting the use thereof as may be promulgated by the Senate Committee on Rules and Administration: Provided further, That, such regulations shall provide for the continued assignment of space and the continued furnishing of service in such garage for official motor vehicles of the House and the Senate and the Architect of the Capitol and Capitol Grounds maintenance equipment.

(b) As used in subsection (a), the term “servicing” includes, with respect to an official motor vehicle, the washing and fueling of such vehicle, the checking of its tires and battery, and checking and adding oil.

(June 30, 1932, ch. 314, 47 Stat. 391; Pub. L. 88–454, Aug. 20, 1964, 78 Stat. 545; Pub. L. 96–444, § 1(a)(1), (b), Oct. 13, 1980, 94 Stat. 1889.)

Editorial Notes
Codification
Section was classified to section 185a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1980—Subsec. (a). Pub. L. 96–444, § 1(a)(1), designated existing provision as subsec. (a) and substituted provision transferring, on October 1, 1980, employees of the Senate garage engaged by the Architect of the Capitol for the primary purpose of servicing official motor vehicles, together with the functions performed by such employees, to the jurisdiction of the Sergeant at Arms and Doorkeeper of the Senate for provision transferring, on July 1, 1932, employees engaged in the care and maintenance of the Senate garage to the jurisdiction of the Architect of the Capitol, without any reduction in compensation to these employees as the result of such transfer.
Subsec. (b). Pub. L. 96–444, § 1(b), added subsec. (b).
1964—Pub. L. 88–454 redesignated the Legislative Garage as the Senate Garage, transferred the authority to promulgate rules from the Vice President and the Speaker of the House to the Senate Committee on Rules and Administration, and directed that the regulations provide for the continued assignment of space and the continued furnishing of service for official motor vehicles of the House and the Senate and the Architect of the Capitol and Capitol Grounds maintenance equipment.

Statutory Notes and Related Subsidiaries
Availability of Appropriations for Expenses of Senate GarageTitle I of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, to be effective as if enacted into law, provided in part: “That appropriations under this head [senate office buildings] shall hereafter be available for maintenance, alternations [alterations], personal and other services, and for all other necessary expenses of the Senate Garage as authorized by the paragraph beginning ‘Capitol Garages’ under the general heading ‘ARCHITECT OF THE CAPITOL’ in the first section of the Act entitled ‘An Act making appropriations for the Legislative Branch of the Government for the fiscal year ending June 30, 1933, and for other purposes’, approved June 30, 1933 [1932] (40 U.S.C. 185a) [now this section] and Public Law 96–444 [amending this section and enacting provisions set out as notes under this section and section 185a of former Title 40, Public Buildings, Property, and Works].”


Appointment of Garage Attendants; Compensation; Longevity CompensationPub. L. 96–444, § 2, Oct. 13, 1980, 94 Stat. 1889, provided that:
“(a) Effective October 1, 1980, the Sergeant at Arms and Doorkeeper of the Senate is authorized to appoint and fix the compensation of four garage attendants at not to exceed $14,100 per annum each.

“(b) If, and to the extent that, positions established by subsection (a) are first filled by individuals transferred under subsection (a)(1) of the first section [amending subsec. (a) of this section], the Sergeant at Arms and Doorkeeper of the Senate is authorized to fix, in lieu of the compensation prescribed in subsection (a), the compensation—“(1) of not more than two of such positions so filled at not to exceed $16,560 per annum each;

“(2) of one of such positions so filled at not to exceed $15,485 per annum; and

“(3) of one of such positions so filled at not to exceed $14,390 per annum.

Compensation fixed under this subsection for a position first filled by an individual transferred under subsection (a)(1) of the first section shall cease to be applicable with respect to such position on the date that such individual first ceases to occupy such position.

“(c) During any period with respect to which subsection (b) is applicable to a position occupied by an individual described in such subsection, such individual shall be credited, for purposes of longevity compensation, as authorized by section 106(a), (b), and (d) of the Legislative Branch Appropriation Act, 1963 (2 U.S.C. 60j) [now 2 U.S.C. 4507], for service performed by such individual in the position of garage attendant, as an employee of the Architect of the Capitol, as certified to the Secretary of the Senate by the Architect of the Capitol.”






§ 2026. Senate Staff Health and Fitness Facility Revolving Fund(a) EstablishmentThere is established in the Treasury of the United States a revolving fund to be known as the Senate Staff Health and Fitness Facility Revolving Fund (“the revolving fund”).


(b) Deposit of receiptsThe Architect of the Capitol shall deposit in the revolving fund—(1) any amounts received as dues or other assessments for use of the Senate Staff Health and Fitness Facility, and

(2) any amounts received from the operation of the Senate waste recycling program.


(c) Availability of fundsSubject to the approval of the Committee on Appropriations of the Senate, amounts in the revolving fund shall be available to the Architect of the Capitol, without fiscal year limitation, for payment of costs of the Senate Staff Health and Fitness Facility.


(d) Withdrawal of excess amountsThe Architect of the Capitol shall withdraw from the revolving fund and deposit in the Treasury of the United States as miscellaneous receipts all moneys in the revolving fund that the Architect determines are in excess of the current and reasonably foreseeable needs of the Senate Staff Health and Fitness Facility.


(e) RegulationsThe Committee on Rules and Administration of the Senate shall promulgate regulations pertaining to the operation and use of the Senate Staff Health and Fitness Facility.


(Pub. L. 106–554, § 1(a)(2) [title I, § 4], Dec. 21, 2000, 114 Stat. 2763, 2763A–96; Pub. L. 108–7, div. H, title I, § 1207, Feb. 20, 2003, 117 Stat. 375.)

Editorial Notes
Codification
Section was formerly classified to section 121f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2001, which is title I of the Legislative Branch Appropriations Act, 2001.

Amendments2003—Subsecs. (a), (b)(1). Pub. L. 108–7, § 1207(1), (2), inserted “Staff” after “Senate”.
Subsec. (c). Pub. L. 108–7, § 1207(3), inserted “Staff” after “costs of the Senate”.
Subsec. (d). Pub. L. 108–7, § 1207(4), inserted “Staff” after “Senate”.
Subsec. (e). Pub. L. 108–7, § 1207(5), added subsec. (e) and struck out former subsec. (e) which read as follows: “Subject to the approval of the Committee on Rules and Administration of the Senate, the Architect of the Capitol may issue such regulations as may be necessary to carry out the provisions of this section.”




SUBCHAPTER III—RESTAURANTS
§ 2041. House of Representatives restaurant, cafeteria, and food services(a) Management and dutiesNotwithstanding any other authority with respect to the jurisdiction and control over the management of the House Restaurant and the cafeteria and other food service facilities of the House of Representatives, the jurisdiction over such restaurant and facilities and authority over the direction and supervision of the immediate management and operation thereof shall be vested in the Committee on House Oversight; and the immediate management and operation of such restaurant and facilities may be vested in such official or other authority, acting as the agent of the committee, as the committee may designate; and the official or authority so designated shall perform the duties vested in the Architect of the Capitol by section 208 of the First Supplemental Civil Functions Appropriation Act, 1941 (54 Stat. 1056; Public, No. 812, Seventy-sixth Congress).


(b) Transfer of accounts, records, supplies, equipment, and assetsThe Architect of the Capitol is hereby authorized and directed to transfer, as the Committee on House Oversight directs, all accounts, records, supplies, equipment, and assets of the House Restaurant and the cafeteria and other food service facilities of the House which are in the possession or under the control of the Architect of the Capitol in order that all such items may be available for the maintenance and operation of the House Restaurant under the authority of, and as directed by, the Committee on House Oversight.


(c) Special deposit accountAll authority, responsibility, and functions vested in or imposed upon the Architect of the Capitol in connection with the special deposit account established by section 208 of the First Supplemental Civil Functions Appropriation Act, 1941, shall be vested in or imposed upon such other official, authority, or authorities as the Committee on House Oversight may designate.


(d) Effective dateThe provisions of this section shall become effective on the first day of the first calendar month beginning after the date of adoption of this resolution, until otherwise provided by law.


(Pub. L. 92–51, July 9, 1971, 85 Stat. 133; Pub. L. 104–186, title II, § 221(3)(A), Aug. 20, 1996, 110 Stat. 1748.)

Editorial Notes

References in TextSection 208 of the First Supplemental Civil Functions Appropriation Act, 1941, referred to in subsecs. (a) and (c), means section 208 of act Oct. 9, 1940, ch. 780, title II, 54 Stat. 1056, which was classified to section 174k of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 104–186, title II, § 221(3)(B), Aug. 20, 1996, 110 Stat. 1748.
The date of adoption of this resolution, referred to in subsec. (d), is Mar. 25, 1971. See Codification note below.

Codification
Section was classified to section 174k of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 2 of House Resolution No. 317, Ninety-second Congress, Mar. 25, 1971, which was enacted into permanent law by Pub. L. 92–51.

Amendments1996—Subsecs. (a) to (c). Pub. L. 104–186 substituted “House Oversight” for “House Administration” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Special Deposit Account From Vending OperationsPub. L. 104–53, title I, § 107A, Nov. 19, 1995, 109 Stat. 522, as amended by Pub. L. 104–197, title I, § 101(a), Sept. 16, 1996, 110 Stat. 2400, provided that:
“(a) Subject to the direction of the Committee on House Oversight of the House of Representatives, the amounts deposited in the account specified in subsection (b) from vending operations of the House of Representatives Restaurant System shall be available to pay the cost of goods sold for such operations.

“(b) The account referred to in subsection (a) is the special deposit account established for the House of Representatives Restaurant by section 208 of the First Supplemental Civil Functions Appropriation Act, 1941 (40 U.S.C. 174k note) [former 40 U.S.C. 174k].”



[Pub. L. 104–197, title I, § 101(b), Sept. 16, 1996, 110 Stat. 2401, provided that: “The amendments made by subsection (a) [amending section 107A of Pub. L. 104–53, set out above] shall apply with respect to fiscal years beginning after September 30, 1996.”
]

Transfer of Food Service Operations; Election by Certain Affected Employees; Disability and Retirement Benefits; Promulgation of RegulationsPub. L. 99–500, § 111, Oct. 18, 1986, 100 Stat. 1783–348, and Pub. L. 99–591, § 111, Oct. 30, 1986, 100 Stat. 3341–348, provided that:
“(a) Any individual who—“(1) on the day before the date on which food services operations for the House of Representatives are transferred by contract to a corporation or other person—“(A) is a congressional employee (as defined in section 2107 of title 5, United States Code), other than an employee of the Architect of the Capitol, engaged in providing such food services under the administrative control of the Architect of the Capitol; and

“(B) is subject to subchapter III of chapter 83 of title 5, United States Code, or chapter 84 of such title;


“(2) as a result of such contract, ceases to be an employee described in paragraph (1); and

“(3) becomes employed to provide such food services under contract, including a successor contract;

may, for purposes of the provisions of law specified in subsection (b), elect to be treated, for so long as such individual continues to be employed (without a break in service) as described in paragraph (3), as if such individual had not ceased to be an employee described in paragraph (1). Such election shall be made on or before the day referred to in paragraph (1) and shall be available only to an individual whose transition from the employment described in paragraph (1) to the employment described in paragraph (3) takes place without a break in service.

“(b) The provisions of law referred to in subsection (a) are—“(1) subchapter III of chapter 83 of title 5, United States Code (including section 8339(m) of such title (which shall be applied, when an employee retires on an immediate annuity or dies, as if the employment at the time of retirement or death were under a formal leave system), with respect to unused sick leave to the credit of an employee on the day referred to in subsection (a)(1));

“(2) chapter 84 of title 5, United States Code; and

“(3) title III of the Federal Employees’ Retirement System Act of 1986 [sections 301 to 312 of Pub. L. 99–335, see Tables for classification].


“(c)(1) At the earliest practicable opportunity, the Director of the Office of Personnel Management shall, in consultation with the Architect of the Capitol, prescribe regulations to carry out this section with respect to matters within the jurisdiction of the Office, including regulations under which—“(A) an individual who makes an election under subsection (a) shall pay into the Civil Service Retirement and Disability Fund any employee contributions which would be required if such individual were a Congressional employee; and

“(B) the employer furnishing food services under a contract referred to in subsection (a) shall pay into the Civil Service Retirement and Disability Fund amounts equal to any agency contributions which would be required if the individual were a Congressional employee.


“(2) At the earliest practicable opportunity, the Executive Director of the Federal Retirement Thrift Investment Board shall, in consultation with the Architect of the Capitol, prescribe regulations to carry out this section with respect to matters within the jurisdiction of the Board.”







§ 2042. Senate Restaurants; management by Architect of the Capitol
Effective August 1, 1961, the management of the Senate Restaurants and all matters connected therewith, heretofore under the direction of the Senate Committee on Rules and Administration, shall be under the direction of the Architect of the Capitol under such rules and regulations as the Architect may prescribe for the operation and the employment of necessary assistance for the conduct of said restaurants by such business methods as may produce the best results consistent with economical and modern management, subject to the approval of the Senate Committee on Rules and Administration as to matters of general policy: Provided, That the management of the Senate Restaurants by the Architect of the Capitol shall cease and the restaurants revert from the jurisdiction of the Architect of the Capitol to the jurisdiction of the Senate Committee on Rules and Administration upon adoption by that committee of a resolution ordering such transfer of jurisdiction at any time hereafter. The provisions of section 5104(c) of title 40, except for the provisions relating to solicitation, shall not apply to any activity carried out pursuant to this section, subject to the approval of such activities by the Committee on Rules and Administration.
(Pub. L. 87–82, § 1, July 6, 1961, 75 Stat. 199; Pub. L. 106–57, title I, § 5, Sept. 29, 1999, 113 Stat. 412.)

Editorial Notes
Codification
“Section 5104(c) of title 40” substituted in text for “section 4 of the Act of July 31, 1946 (40 U.S.C. 193d)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.
Section was classified to section 174j–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1999—Pub. L. 106–57 inserted at end: “The provisions of section 193d of this title, except for the provisions relating to solicitation, shall not apply to any activity carried out pursuant to this section, subject to the approval of such activities by the Committee on Rules and Administration.”



§ 2043. Authorization and direction to effectuate purposes of sections 2042 to 2047 of this title
The Architect of the Capitol is authorized and directed to carry into effect for the United States Senate the provisions of sections 2042 to 2047 of this title and to exercise the authorities contained herein, and any resolution of the Senate amendatory hereof or supplementary hereto hereafter adopted. Such authority and direction shall continue until the United States Senate shall by resolution otherwise order, or until the Senate Committee on Rules and Administration shall by resolution order the restaurants to be returned to the committee’s jurisdiction.
(Pub. L. 87–82, § 3, July 6, 1961, 75 Stat. 199.)

Editorial Notes

References in TextHerein, referred to in text, means Pub. L. 87–82, July 6, 1961, 75 Stat. 199, as amended, which enacted sections 2042 to 2047 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was classified to section 174j–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2044. Special deposit account
There is established with the Treasurer of the United States a special deposit account in the name of the Architect of the Capitol for the United States Senate Restaurants, into which shall be deposited all sums received pursuant to sections 2042 to 2047 of this title or any amendatory or supplementary resolutions hereafter adopted and from the operations thereunder and from which shall be disbursed the sums necessary in connection with the exercise of the duties required under sections 2042 to 2047 of this title or any amendatory or supplementary resolutions and the operations thereunder. Any amounts appropriated for fiscal year 1973 and thereafter from the Treasury of the United States, which shall be part of a “Contingent Expenses of the Senate” item for the particular fiscal year involved, shall be paid to the Architect of the Capitol by the Secretary of the Senate at such times and in such sums as the Senate Committee on Rules and Administration may approve. Any such payment shall be deposited by the Architect in full under such special deposit account.
(Pub. L. 87–82, § 4, July 6, 1961, 75 Stat. 199; Pub. L. 92–51, July 9, 1971, 85 Stat. 129; Pub. L. 92–342, § 101, July 10, 1972, 86 Stat. 435.)

Editorial Notes
Codification
Section was classified to section 174j–4 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1972—Pub. L. 92–342 substituted provision that amounts appropriated for 1973 and thereafter which shall be part of “Contingent Expenses of the Senate” be paid to the Architect of the Capitol, for provision that amounts appropriated for 1972 and thereafter specifically for Senate Restaurants as “Contingent Expenses of the Senate” be paid to Architect of the Capitol.
1971—Pub. L. 92–51 substituted “amounts appropriated for fiscal year 1972 and thereafter” for Senate Restaurants for “amounts hereafter appropriated” for such Restaurants, provision that amounts appropriated specifically for such Restaurants as a Contingent Expense of the Senate item for fiscal year involved shall be paid to Architect of the Capitol, for prior provision declaring amounts appropriated for such Restaurants shall be a part of such Restaurants as a Contingent Expense of Senate for fiscal year involved and for payment of such part to Architect of the Capitol, and provision for approval of payments by Senate Committee on Rules and Administration, including times for payments, for prior provision for payments as appropriations shall specify.



§ 2045. Deposits and disbursements under special deposit account
Deposits and disbursements under such special deposit account (1) shall be made by the Architect, or, when directed by him, by such employees of the Architect as he may designate, and (2) shall be subject to audit by the Government Accountability Office at such times and in such manner as the Comptroller General may direct: Provided, That payments made by or under the direction of the Architect of the Capitol from such special deposit account shall be conclusive upon all officers of the Government.
(Pub. L. 87–82, § 5, July 6, 1961, 75 Stat. 200; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
Section was classified to section 174j–5 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.



§ 2046. Bond of Architect, Assistant Architect, and other employees
The Architect, Assistant Architect, and any employees of the Architect designated by the Architect under section 2045 of this title shall each give bond in the sum of $5,000 with such surety as the Secretary of the Treasury may approve for the handling of the financial transactions under such special deposit account.
(Pub. L. 87–82, § 6, July 6, 1961, 75 Stat. 200.)

Editorial Notes
Codification
Section was classified to section 174j–6 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2047. Supersedure of prior provisions for maintenance and operation of Senate Restaurants
Sections 2042 to 2047 of this title shall supersede any other Acts or resolutions heretofore approved for the maintenance and operation of the Senate Restaurants: Provided, however, That any Acts or resolutions now in effect shall again become effective, should the restaurants at any future time revert to the jurisdiction of the Senate Committee on Rules and Administration.
(Pub. L. 87–82, § 7, July 6, 1961, 75 Stat. 200.)

Editorial Notes
Codification
Section was classified to section 174j–7 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2048. Repealed. Pub. L. 110–279, § 1(c)(4)(C), July 17, 2008, 122 Stat. 2606

Section, Pub. L. 92–51, July 9, 1971, 85 Stat. 138; Pub. L. 94–59, title V, July 25, 1975, 89 Stat. 289; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(5)], Nov. 5, 1990, 104 Stat. 1427, 1440, related to appropriations for certain miscellaneous restaurant expenses, appropriations for employment of management personnel of Senate restaurant facilities, and compensation and annual and sick leave of such personnel.

Editorial Notes
Codification
Section was classified to section 174j–8 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective July 17, 2008, and applicable to remainder of fiscal year in which enacted and each fiscal year thereafter, see section 2051(i) of this title.



§ 2049. Loans for Senate Restaurants(a) Borrowing authoritySubject to the approval of the Senate Committee on Rules and Administration, the Architect of the Capitol shall have authority to borrow (and be accountable for), from time to time, from the appropriation account, within the contingent fund of the Senate, for “Miscellaneous Items”, such amount as he may determine necessary to carry out the provisions of the joint resolution entitled “Joint Resolution transferring the management of the Senate Restaurants to the Architect of the Capitol, and for other purposes”, approved July 6, 1961, as amended (40 U.S.C. 174j–1 through 174j–8) [2 U.S.C. 2042 et seq.],11 See References in Text note below. and resolutions of the Senate amendatory thereof or supplementary thereto.


(b) Amount and period of loan; voucherAny such loan authorized pursuant to subsection (a) of this section shall be for such amount and for such period as the Senate Committee on Rules and Administration shall prescribe, and shall be made by the Secretary of the Senate to the Architect of the Capitol upon a voucher approved by the Chairman of the Senate Committee on Rules and Administration.


(c) Deposit, credit, and future availability of proceeds from repaymentAll proceeds from the repayment of any such loan shall be deposited in the appropriation account, within the contingent fund of the Senate, for “Miscellaneous Items”, shall be credited to the fiscal year during which such loan was made, and shall thereafter be available for the same purposes for which the amount loaned was initially appropriated.


(Pub. L. 98–396, title I, Aug. 22, 1984, 98 Stat. 1395.)

Editorial Notes

References in TextThe Joint Resolution entitled “Joint Resolution transferring the management of the Senate Restaurants to the Architect of the Capitol, and for other purposes”, approved July 6, 1961, referred to in subsec. (a), is Pub. L. 87–82, July 6, 1961, 75 Stat. 199, as amended, which enacted sections 174j–1 to 174j–7 of former Title 40, Public Buildings, Property, and Works. Sections 174j–1 and 174j–3 to 174j–7 of former Title 40 were transferred to sections 2042 and 2043 to 2047 of this title, respectively. Section 174j–2 of former Title 40 was repealed by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304. Section 174j–8 of former Title 40, which was not enacted by Pub. L. 87–82, was transferred to section 2048 of this title and subsequently repealed. For complete classification of this Act to the Code, see Tables.

Codification
Section was classified to section 174j–9 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2050. Transfer of appropriations for management personnel and miscellaneous restaurant expenses to special deposit account
Appropriations under this heading for management personnel and miscellaneous restaurant expenses on and after October 7, 1997, shall be transferred at the beginning of each fiscal year to the special deposit account in the United States Treasury established under section 2044 of this title, and effective October 1, 1997, all management personnel of the Senate Restaurant facilities shall be paid from the special deposit account. Management personnel transferred hereunder shall be paid at the same rates of pay applicable immediately prior to the date of transfer, and annual and sick leave balances shall be credited to leave accounts of such personnel in the Senate Restaurants.
(Pub. L. 105–55, title I, Oct. 7, 1997, 111 Stat. 1189.)

Editorial Notes

References in TextAppropriations under this heading, referred to in text, probably means appropriations under the headings “ARCHITECT OF THE CAPITOL”, “Capital Buildings and Grounds”, and “senate office buildings” in the annual Legislative Branch Appropriations Act.

Codification
Section was classified to section 174j–10 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.



§ 2051. Continued benefits for certain Senate Restaurants employees(a) DefinitionsIn this section:(1) ContractorThe term “contractor” means the private business concern that enters into a food services contract with the Architect of the Capitol.


(2) Covered individualThe term “covered individual” means any individual who—(A) is a Senate Restaurants employee who is an employee of the Architect of the Capitol on July 17, 2008, including—(i) a permanent, full-time or part-time employee;

(ii) a temporary, full-time or part-time employee; and

(iii) an employee in a position described under section 2048 11 See References in Text note below. of this title;


(B) becomes an employee of the contractor under a food services contract on the transfer date; and

(C) with respect to benefits under subsection (c)(2) or (3), files an election before the transfer date with the Office of Human Resources of the Architect of the Capitol to have 1 or more benefits continued in accordance with this section.


(3) Food services contractThe term “food services contract” means a contract under which food services operations of the Senate Restaurants are transferred to, and performed by, a private business concern.


(4) Transfer dateThe term “transfer date” means the date on which a contractor begins the performance of food services operations under a food services contract.



(b) Election of coverage(1) In general(A) Retirement coverageNot later than the day before the transfer date, an individual described under subsection (a)(2)(A) and (B) may file an election with the Office of Human Resources of the Architect of the Capitol to continue coverage under the retirement system under which that individual is covered on that day.


(B) Life and health insurance coverageIf the individual files an election under subparagraph (A) to continue retirement coverage, the individual may also file an election with the Office of Human Resources of the Architect of the Capitol to continue coverage of any other benefit under subsection (c)(2) or (3) for which that individual is covered on that day. Any election under this subparagraph shall be filed not later than the day before the transfer date.



(2) Notification to the Office of Personnel ManagementThe Office of Human Resources of the Architect of the Capitol shall provide timely notification to the Office of Personnel Management of any election filed under paragraph (1).



(c) Continuity of benefits(1) PayThe rate of basic pay of a covered individual as an employee of a contractor, or successor contractor, during a period of continuous service may not be reduced to a rate less than the rate of basic pay paid to that individual as an employee of the Architect of the Capitol on the day before the transfer date, except for cause.


(2) Retirement and life insurance benefits(A) In general(i) Treatment of serviceFor purposes of chapters 83, 84, and 87 of title 5, any period of continuous service performed by a covered individual as an employee of a contractor, or successor contractor, shall be deemed to be a period of service as an employee of the Architect of the Capitol.


(ii) Treatment of payFor purposes of chapter 87 of title 5, the rate of basic pay of a covered individual during the period described under clause (i) shall be deemed to be the rate of basic pay of that individual as an employee of the Architect of the Capitol on the date on which the Architect of the Capitol enters into the food services contract.



(B) Treatment as Civil Service Retirement Offset employeesIn the case of a covered individual who on the day before the transfer date is subject to subchapter III of chapter 83 of title 5 but whose employment with the Architect of the Capitol is not employment for purposes of title II of the Social Security Act [42 U.S.C. 401 et seq.] and chapter 21 of title 26—(i) the employment described under subparagraph (A)(i) shall, for purposes of subchapter III of chapter 83 of title 5, be deemed to be—(I) employment of an individual described under section 8402(b)(2) of title 5; and

(II) Federal service as defined under section 8349(c) of title 5; and


(ii) the basic pay described under subparagraph (A)(ii) for employment described under subparagraph (A)(i) shall be deemed to be Federal wages as defined under section 8334(k)(2)(C)(i) of title 5.



(3) Health insurance benefitsFor purposes of chapters 89, 89A, and 89B of title 5, any period of continuous service performed by a covered individual as an employee of a contractor, or successor contractor, shall be deemed to be a period of service as an employee of the Architect of the Capitol.


(4) Leave(A) Credit of leaveSubject to section 6304 of title 5, annual and sick leave balances of any covered individual shall be credited to the leave accounts of that individual as an employee of the contractor, or any successor contractor. A food services contract may include provisions similar to regulations prescribed under section 6308 of title 5 to implement this subparagraph.


(B) Accrual rateDuring any period of continuous service performed by a covered individual as an employee of a contractor, or successor contractor, that individual shall continue to accrue annual and sick leave at rates not less than the rates applicable to that individual on the day before the transfer date.


(C) Omitted


(5) Transit subsidyFor purposes of any benefit under section 7905 of title 5, any period of continuous service performed by a covered individual as an employee of a contractor, or successor contractor, shall be deemed to be a period of service as an employee of the Architect of the Capitol.


(6) Employee pay; Government contributions; transit subsidy payments; and other benefits(A) Payment by contractorA contractor, or any successor to the contractor, shall pay—(i) the pay of a covered individual as an employee of a contractor, or successor contractor, during a period of continuous service;

(ii) Government contributions for the benefits of a covered individual under paragraph (2) or (3);

(iii) any transit subsidy for a covered individual under paragraph (5); and

(iv) any payment for any other benefit for a covered individual in accordance with a food services contract.


(B) Reimbursements and payments by Architect of the CapitolFrom appropriations made available to the Architect of the Capitol under the heading “Senate Office Buildings” under the heading “ARCHITECT OF THE CAPITOL”, the Architect of the Capitol shall—(i) reimburse a contractor, or any successor contractor, for that portion of any payment under subparagraph (A) which the Architect of the Capitol agreed to pay under a food services contract; and

(ii) pay a contractor, or any successor contractor, for any administrative fee (or portion of an administrative fee) which the Architect of the Capitol agreed to pay under a food services contract.



(7) Regulations(A) Office of Personnel Management(i) In generalAfter consultation with the Architect of the Capitol, the Director of the Office of Personnel Management shall prescribe regulations to provide for the continuity of benefits under paragraphs (2) and (3).


(ii) ContentsRegulations under this subparagraph shall—(I) include regulations relating to employee deductions and employee and employer contributions and deposits in the Civil Service Retirement and Disability Fund, the Employees’ Life Insurance Fund, and the Employees Health Benefits Fund; and

(II) provide for the Architect of the Capitol to perform employer administrative functions necessary to ensure administration of continued coverage of benefits under paragraphs (2) and (3), including receipt and transmission of the deductions, contributions, and deposits described under subclause (I), the collection and transmission of such information as necessary, and the performance of other administrative functions as may be required.



(B) Thrift Savings Plan benefitsAfter consultation with the Architect of the Capitol, the Executive Director appointed by the Federal Retirement Thrift Investment Board under section 8474(a) of title 5 shall prescribe regulations to provide for the continuity of benefits under paragraph (2) of this subsection relating to subchapter III of chapter 84 of that title. Regulations under this subparagraph shall include regulations relating to employee deductions and employee and employer contributions and deposits in the Thrift Savings Fund.




(d) Covered individuals not entitled to severance pay(1) In generalExcept as provided under paragraph (2), a covered individual shall not be entitled to severance pay under section 5595 of title 5 by reason of—(A) separation from service with the Architect of the Capitol and becoming an employee of a contractor under a food services contract; or

(B) termination of employment with a contractor, or successor to a contractor.


(2) Separation during 90-day period(A) In general(i) Covered individualsExcept as provided under clause (ii), a covered individual shall be entitled to severance pay under section 5595 of title 5 if during the 90-day period following the transfer date the employment of that individual with a contractor is terminated as provided under a food services contract.


(ii) ExceptionClause (i) shall not apply to a covered individual who is terminated for cause.



(B) TreatmentFor purposes of section 5595 of title 5—(i) any period of continuous service performed by a covered individual described under subparagraph (A) as an employee of a contractor shall be deemed to be a period of service as an employee of the Architect of the Capitol; and

(ii) any termination of employment of a covered individual described under subparagraph (A) with a contractor shall be treated as a separation from service with the Architect of the Capitol.




(e) Voluntary separation incentive payments(1) Submission of planNot later than 30 days after July 17, 2008, the Architect of the Capitol shall submit a plan under section 4505 of this title to the applicable committees as provided under that section.


(2) Plan(A) In generalNotwithstanding section 4505(e) of this title, the plan submitted under this subsection shall—(i) offer a voluntary separation incentive payment to any employee described under subsection (a)(2)(A) of this section in accordance with section 4505 of this title; and

(ii) offer such a payment to any such employee who becomes a covered individual, if that individual accepts the offer during the 90-day period following the transfer date.


(B) Treatment of covered individualsFor purposes of the plan under this subsection—(i) any period of continuous service performed by a covered individual as an employee of a contractor shall be deemed to be a period of service as an employee of the Architect of the Capitol; and

(ii) any termination of employment of a covered individual with a contractor shall be treated as a separation from service with the Architect of the Capitol.




(f) Early retirement treatment for certain separated employees(1) In generalThis subsection applies to—(A) an employee of the Senate Restaurants of the Office of the Architect of the Capitol who—(i) voluntarily separates from service on or after July 17, 2008, but prior to the day before the transfer date; and

(ii) on such date of separation—(I) has completed 25 years of service as defined under section 8331(12) or 8401(26) of title 5; or

(II) has completed 20 years of such service and is at least 50 years of age; and



(B) except as provided under paragraph (2), a covered individual—(i) whose employment with a contractor is terminated as provided under a food services contract during the 90-day period following the transfer date; and

(ii) on the date of such termination—(I) has completed 25 years of service as defined under section 8331(12) or 8401(26) of title 5; or

(II) has completed 20 years of such service and is at least 50 years of age.




(2) ExceptionParagraph (1)(B) shall not apply to a covered individual who is terminated for cause.


(3) Treatment(A) AnnuityNotwithstanding any provision of chapter 83 or 84 of title 5, an employee described under paragraph (1) is entitled to an annuity which shall be computed consistent with the provisions of law applicable to annuities under section 8336(d) or 8414(b) of title 5.


(B) Separation during 90-day periodFor purposes of chapter 83 or 84 of title 5—(i) any period of continuous service performed by a covered individual described under paragraphs (1)(B) and (2) as an employee of a contractor shall be deemed to be a period of service as an employee of the Architect of the Capitol; and

(ii) any termination of employment of a covered individual described under paragraphs (1)(B) and (2) with a contractor shall be treated as a separation from service with the Architect of the Capitol.




(g) Congressional Accountability Act of 1995(1), (2) Omitted

(3) Continuing application to certain acts and omissionsFor purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) a covered individual shall be treated as an employee of the Architect of the Capitol with respect to any act or omission which occurred before the transfer date.



(h) Deposit of commissions(1) Senate Restaurants food services contractAny commissions paid by a contractor under a food services contract shall be deposited in the miscellaneous items account within the contingent fund of the Senate.


(2) Use of fundsAny funds deposited under paragraph (1) shall be available for expenditure in the same manner as funds appropriated into that account.



(i) Effective dateThis section shall take effect on July 17, 2008, and apply to the remainder of the fiscal year in which enacted and each fiscal year thereafter.


(Pub. L. 110–279, § 1, July 17, 2008, 122 Stat. 2604; Pub. L. 116–21, § 1(a), June 12, 2019, 133 Stat. 903.)

Editorial Notes

References in TextSection 2048 of this title, referred to in subsec. (a)(2)(A)(iii), was repealed by Pub. L. 110–279, § 1(c)(4)(C), July 17, 2008, 122 Stat. 2606.
The Social Security Act, referred to in subsec. (c)(2)(B), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title II of the Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Appropriations made available to the Architect of the Capitol under the heading “Senate Office Buildings” under the heading “ARCHITECT OF THE CAPITOL”, referred to in subsec. (c)(6)(B), probably means appropriations under the heading “Senate Office Buildings” under the heading “ARCHITECT OF THE CAPITOL” in the annual Legislative Branch Appropriations Act.
The Congressional Accountability Act of 1995, referred to in subsec. (g)(3), is Pub. L. 104–1, Jan. 23, 1995, 109 Stat. 3, which is classified principally to chapter 24 (§ 1301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Codification
Section is comprised of section 1 of Pub. L. 110–279. Subsec. (c)(4)(C) of section 1 of Pub. L. 110–279 repealed section 2048 of this title. Subsec. (g)(1), (2) of section 1 of Pub. L. 110–279 amended sections 1301 and 1331 of this title.

Amendments2019—Subsec. (c)(2)(A). Pub. L. 116–21, § 1(a)(1), struck out introductory provisions which read as follows: “For purposes of chapters 83, 84, and 87 of title 5—”.
Subsec. (c)(2)(A)(i). Pub. L. 116–21, § 1(a)(1), (2), inserted heading, inserted “For purposes of chapters 83, 84, and 87 of title 5,” before “any period”, and substituted period for “; and” at end.
Subsec. (c)(2)(A)(ii). Pub. L. 116–21, § 1(a)(3), inserted heading, inserted “For purposes of chapter 87 of title 5,” before “the rate of basic pay”, and substituted “a covered” for “the covered”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–21, § 1(c), June 12, 2019, 133 Stat. 903, provided that:
“(1) Definitions.—In this subsection, the terms ‘contractor’, ‘covered individual’, and ‘food services contract’ have the meanings given those terms in section 1(a) of Public Law 110–279 (2 U.S.C. 2051(a)).

“(2) Applicability.—The amendments made by this section shall apply with respect to—“(A) a covered individual who separates from service as an employee of a contractor performing services under the food services contract before, on, or after the date of enactment of this Act [June 12, 2019]; and

“(B) each payment to a covered individual under chapter 83 or 84 of title 5, United States Code, made on or after the effective date of the regulations promulgated under subsection (b) [set out as a note below].”





RegulationsPub. L. 116–21, § 1(b), June 12, 2019, 133 Stat. 903, provided that:
“(1) In general.—The Director of the Office of Personnel Management shall promulgate regulations to carry out this section [amending this section and enacting provisions set out as a note under this section].

“(2) Effective date.—The regulations promulgated under paragraph (1) shall take effect not later than 180 days after the date of enactment of this Act [June 12, 2019].”






§ 2052. Senate restaurant deficit fund; deposit of proceeds from surcharge on orders
The Committee on Rules and Administration of the United States Senate is authorized and directed hereafter to add a minimum of 10 per centum to each order in excess of 10 cents served in the Senate restaurants and 20 per centum to all orders served outside of said restaurants, and the proceeds accruing therefrom shall be placed in a fund to be used in the payment of any deficit incurred in the management of such kitchens and restaurants.
(May 18, 1937, ch. 223, § 1, 50 Stat. 173; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814.)

Editorial Notes
Codification
Section was formerly classified to section 121 of this title prior to editorial reclassification and renumbering as this section.

Amendments1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee on Rules”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.




SUBCHAPTER IV—CHILD CARE
§ 2061. Designation of play areas on Capitol grounds for children attending day care center(a) Authority of Capitol Police BoardNotwithstanding any other provision of law and subject to the provisions of paragraph (1) of subsection (b), the Capitol Police Board is authorized to designate certain portions of the Capitol grounds (other than a portion within the area bounded on the North by Constitution Avenue, on the South by Independence Avenue, on the East by First Street, and on the West by First Street) for use exclusively as play areas for the benefit of children attending a day care center which is established for the primary purpose of providing child care for the children of Members and employees of the Senate or the House of Representatives.


(b) Required approval; fences; termination of authority(1) In the case of any such designation referred to in subsection (a) involving a day care center established for the benefit of children of Members and employees of the Senate, the designation shall be with the approval of the Senate Committee on Rules and Administration, and in the case of such a center established for the benefit of children of Members and employees of the House of Representatives, the designation shall be with the approval of the House Committee on House Oversight, with the concurrence of the House Office Building Commission.

(2) The Architect of the Capitol shall enclose with a fence any area designated pursuant to subsection (a) as a play area.

(3) The authority to use an area designated pursuant to subsection (a) as a play area may be terminated at any time by the Committee which approved such designation.


(c) Playground equipment; required approvalNothing in this or any other Act shall be construed as prohibiting any day care center referred to in subsection (a) from placing playground equipment within an area designated pursuant to subsection (a) for use solely in connection with the operation of such center, subject to, in the case of a day care center established for the benefit of children of Members and employees of the Senate, the approval of the Senate Committee on Rules and Administration, and in the case of such a center established for the benefit of children of Members and employees of the House of Representatives, the approval of the House Committee on House Oversight, with the concurrence of the House Office Building Commission.


(d) Day care centerThe day care center referred to in S. Res. 269, Ninety-eighth Congress, first session, is a day care center for which space may be designated under subsection (a) for use as a play area.


(Pub. L. 98–392, § 3, Aug. 21, 1984, 98 Stat. 1362; Pub. L. 104–186, title II, § 221(14), Aug. 20, 1996, 110 Stat. 1750.)

Editorial Notes

References in TextS. Res. 269, Ninety-eighth Congress, first session, referred to in subsec. (d), is dated Nov. 14, 1983, and reads as follows: “Resolved, That payment is authorized from the contingent fund of the Senate in an amount not to exceed $20,000 for the start-up costs, including the procurement of the services of individual consultants or organizations, for a Senate day care center, which shall be ready for occupancy by January 1, 1984.
“Sec. 2. Payments under this resolution shall be paid from the appropriation account for ‘Miscellaneous Items’ in the contingent fund of the Senate upon vouchers approved by the chairman of the Committee on Rules and Administration.
“Sec. 3. The Committee on Rules and Administration shall supervise any contract entered into on behalf of the Senate, under authority of this resolution. Such contract shall not be subject to the provisions of section 5 of title 41 of the United States Code [now 41 U.S.C. 6101] or any other provision of law requiring advertising.”

Codification
Section was classified to section 214b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1996—Subsecs. (b)(1), (c). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 2062. House of Representatives Child Care Center(a) Maintenance and operation; admission of children(1) The Chief Administrative Officer of the House of Representatives shall maintain and operate a child care center (to be known as the “House of Representatives Child Care Center”) to furnish pre-school child care and (subject to the approval of regulations by the Committee on House Administration) child care for school age children other than during the course of the ordinary school day—(A) for children of individuals whose pay is disbursed by the Chief Administrative Officer of the House of Representatives and children of support personnel of the House of Representatives;

(B) if places are available after admission of all children who are eligible under subparagraph (A), for children of individuals whose pay is disbursed by the Secretary of the Senate and children of employees of agencies of the legislative branch; and

(C) if places are available after admission of all children who are eligible under subparagraph (A) or (B), for children of employees of other offices, departments, and agencies of the Federal Government.


(2) Children shall be admitted to the center on a nondiscriminatory basis and without regard to any office or position held by their parents.


(b) Advisory board; membership, functions, etc.(1)(A) The Speaker of the House of Representatives shall appoint 15 individuals (of whom 7 shall be upon recommendation of the minority leader of the House of Representatives), to serve without pay, as members of an advisory board for the center. The board shall—(i) provide advice to the Chief Administrative Officer on matters of policy relating to the administration and operation of the center (including the selection of the director of the center);

(ii) be chosen from among Members of the House of Representatives, spouses of Members, parents of children enrolled in the center, and other individuals with expertise in child care or interest in the center; and

(iii) serve during the Congress in which they are appointed, except that a member of the board may continue to serve after the expiration of a term until a successor is appointed.


(B) The director of the center shall serve as an additional member of the board, ex officio and without the right to vote.


(2) A vacancy on the board shall be filled in the manner in which the original appointment is made.

(3) The chairman of the board shall be elected by the members of the board.


(c) Duties of Chief Administrative Officer of House of RepresentativesIn carrying out subsection (a), the Chief Administrative Officer is authorized—(1) to collect fees for child care services;

(2) to accept such gifts of money and property as may be approved by the Chairman and the ranking minority party member of the Committee on House Oversight of the House of Representatives, acting jointly; and

(3) to employ a director and other employees for the center.


(d) Salaries and expenses; funding limits(1) There is established in the Treasury of the United States a revolving fund for the House of Representatives to be known as the “House Child Care Center Revolving Fund” (hereafter in this section referred to as the “Fund”), consisting of the amounts received under subsection (c) and any other funds deposited by the Chief Administrative Officer of the House of Representatives from amounts received by the House of Representatives with respect to the operation of the center. Except as provided in paragraphs (2) and (3), the Fund shall be the exclusive source for all salaries and expenses for activities carried out under this section.

(2) With respect to employees of the center, the House of Representatives shall make Government contributions and payments for health insurance, retirement, employment taxes, and similar benefits and programs (including the subsidies provided on behalf of employees of the center as a result of reductions in the amount of tuition otherwise charged with respect to children of such employees under paragraph (4)) in the same manner as such contributions and payments are made for other employees of the House of Representatives.

(3) The House of Representatives shall make payments from amounts provided in appropriations acts for salaries and expenses of the Office of the Chief Administrative Officer for the following activities carried out under this section:(A) The payment of the salary of the director of the center, and, at the option of the Chief Administrative Officer during an emergency situation, the payment of the salary of other employees of the Center.

(B) The reimbursement of individuals employed by the center for the cost of training classes and conferences in connection with the provision of child care services, together with the cost of travel (including transportation and subsistence) incurred in connection with such classes and conferences.

(C) During an emergency situation, the payment of such other expenses for activities carried out under this section as the Chief Administrative Officer determines appropriate.


(4) In the case of a child of an employee of the center who is furnished care at the center, the Chief Administrative Officer shall reduce the amount of tuition otherwise charged with respect to such child during a month by the greater of—(A) 50 percent; or

(B) such percentage as may be necessary to ensure that the total amount of tuition paid by the employee with respect to all children of the employee who are furnished care at the center during the month does not exceed $1,000.



(e) Fund as category of allowances and expensesThe Fund shall be treated as a category of allowances and expenses for purposes of section 5507(a) of this title.


(f) DefinitionsAs used in this section—(1) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress;

(2) the term “agency of the legislative branch” means the Office of the Architect of the Capitol, the Botanic Garden, the Government Accountability Office, the Government Publishing Office, the Library of Congress, the Office of Technology Assessment, the Congressional Budget Office, and the Copyright Royalty Tribunal; and

(3) the term “support personnel” means, with respect to the House of Representatives, any employee of a credit union or of the Architect of the Capitol, whose principal duties are to support the functions of the House of Representatives.


(Pub. L. 102–90, title III, § 312, Aug. 14, 1991, 105 Stat. 467; Pub. L. 102–392, title III, § 319(a), Oct. 6, 1992, 106 Stat. 1725; Pub. L. 104–186, title II, § 221(5), (6), Aug. 20, 1996, 110 Stat. 1749; Pub. L. 106–100, § 1(a), Nov. 12, 1999, 113 Stat. 1332; Pub. L. 108–7, div. H, title I, § 108(a), Feb. 20, 2003, 117 Stat. 355; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 111–8, div. G, title I, § 106, Mar. 11, 2009, 123 Stat. 818; Pub. L. 111–248, § 2(a)(1), (b), Sept. 30, 2010, 124 Stat. 2625; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 116–94, div. E, title I, § 117(a), (b), Dec. 20, 2019, 133 Stat. 2761; Pub. L. 116–136, div. B, title IX, § 19002(a), Mar. 27, 2020, 134 Stat. 577.)

Editorial Notes
Codification
Section was classified to section 184g of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is comprised of section 312 of Pub. L. 102–90. Another subsec. (f) of section 312 of Pub. L. 102–90 repealed sections 184b to 184f of former Title 40, Public Buildings, Property, and Works.

Amendments2020—Subsec. (d)(3)(A). Pub. L. 116–136, § 19002(a)(1), substituted “, and, at the option of the Chief Administrative Officer during an emergency situation, the payment of the salary of other employees of the Center.” for period at end.
Subsec. (d)(3)(C). Pub. L. 116–136, § 19002(a)(2), which directed that subpar. (C) be added “at the end” of subsec. (d)(3)(A), was executed by adding subpar. (C) at the end of subsec. (d)(3), to reflect the probable intent of Congress.
2019—Subsec. (d)(2). Pub. L. 116–94, § 117(b), inserted “(including the subsidies provided on behalf of employees of the center as a result of reductions in the amount of tuition otherwise charged with respect to children of such employees under paragraph (4))” after “similar benefits and programs”.
Subsec. (d)(4). Pub. L. 116–94, § 117(a), added par. (4).
2010—Subsec. (d)(1). Pub. L. 111–248, § 2(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “There is established an account which, subject to appropriation, and except as provided in paragraphs (2) and (3), shall be the exclusive source for all salaries and expenses for activities carried out under this section. The Chief Administrative Officer shall deposit in the account any amounts received under subsection (c) of this section.”
Subsecs. (e), (f). Pub. L. 111–248, § 2(b), added subsec. (e) and redesignated former subsec. (e) as (f).
2009—Subsec. (a)(1). Pub. L. 111–8 substituted “pre-school child care and (subject to the approval of regulations by the Committee on House Administration) child care for school age children other than during the course of the ordinary school day” for “pre-school child care” in introductory provisions.
2004—Subsec. (e)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2003—Subsec. (d)(1). Pub. L. 108–7, § 108(a)(1), substituted “paragraphs (2) and (3)” for “paragraph (2)”.
Subsec. (d)(3). Pub. L. 108–7, § 108(a)(2), added par. (3).
1999—Subsec. (a)(1)(C). Pub. L. 106–100 added subpar. (C).
1996—Pub. L. 104–186, § 221(5)(A), substituted “Chief Administrative Officer” for “Clerk” wherever appearing.
Subsec. (a)(1)(A). Pub. L. 104–186, § 221(5)(B), struck out “or the Sergeant at Arms of the House of Representatives” before “and children”.
Subsec. (b)(1)(A). Pub. L. 104–186, § 221(6)(A), substituted “minority leader” for “Minority Leader”.
Subsec. (c)(2). Pub. L. 104–186, § 221(6)(B), substituted “House Oversight” for “House Administration”.
Subsec. (d)(1). Pub. L. 104–186, § 221(6)(C), struck out “in the contingent fund of the House of Representatives” after “established”.
Subsec. (d)(2). Pub. L. 104–186, § 221(5)(C), substituted “With respect” for “with respect”.
1992—Subsec. (d)(2). Pub. L. 102–392 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “During fiscal year 1992, of the funds provided in this Act for the ‘HOUSE OF REPRESENTATIVES’ under ‘Salaries and Expenses’, not more than $45,000 may be expended to carry out this section, subject to approval of the Committee on Appropriations of the House of Representatives. Any amount under this paragraph shall be in addition to any amount made available under paragraph (1).”

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (f)(2) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective Date of 2020 AmendmentPub. L. 116–136, div. B, title IX, § 19002(b), Mar. 27, 2020, 134 Stat. 577, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2020 and each succeeding fiscal year.”


Effective Date of 2019 AmendmentPub. L. 116–94, div. E, title I, § 117(c), Dec. 20, 2019, 133 Stat. 2761, provided that: “The amendments made by this section [amending this section] shall apply with respect to fiscal year 2020 and each succeeding fiscal year.”


Effective Date of 2010 AmendmentPub. L. 111–248, § 2(c), Sept. 30, 2010, 124 Stat. 2626, provided that: “This section [amending this section and enacting provisions set out as a note under this section] and the amendments made by this section shall take effect October 1, 2010, and shall apply with respect to fiscal year 2011 and each succeeding fiscal year.”


Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 108(b), Feb. 20, 2003, 117 Stat. 355, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2003 and each succeeding fiscal year.”


Effective Date of 1999 AmendmentPub. L. 106–100, § 1(b), Nov. 12, 1999, 113 Stat. 1332, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to children admitted to the House of Representatives Child Care Center on or after the date of the enactment of this Act [Nov. 12, 1999].”


Effective Date of 1992 AmendmentPub. L. 102–392, title III, § 319(b), Oct. 6, 1992, 106 Stat. 1725, provided that: “The amendment made by subsection (a) [amending this section] shall apply to fiscal years beginning after September 30, 1992.”


Transfer of Existing AccountPub. L. 111–248, § 2(a)(2), Sept. 30, 2010, 124 Stat. 2625, provided that: “Any amounts in the account established by section 312(d)(1) of such Act [2 U.S.C. 2062(d)(1)] as of the day before the effective date of this section [see Effective Date of 2010 Amendment note above], together with any amounts in the House Services Revolving Fund as of the effective date of this section which, at the time of deposit into the House Services Revolving Fund, were designated for purposes of the House Child Care Center, shall be transferred to the House Child Care Center Revolving Fund established by such section, as amended by paragraph (1).”


Retirement Credit for Certain Prior Service With House Child Care CenterPub. L. 103–69, title III, § 309, Aug. 11, 1993, 107 Stat. 711, provided that:
“(a) Definitions.—For the purpose of this section—“(1) the term ‘House Child Care Center’ means the House of Representatives Child Care Center; and

“(2) the term ‘Congressional employee’ has the meaning given such term—“(A) in subchapter III of chapter 83 of title 5, United States Code, to the extent that this section relates to the Civil Service Retirement System; or

“(B) in chapter 84 of title 5, United States Code, to the extent that this section relates to the Federal Employees’ Retirement System.



“(b) CSRS.—(1) Subject to paragraph (2), any individual who is an employee of the House Child Care Center on the date of enactment of this Act [Aug. 11, 1993] shall be allowed credit under subchapter III of chapter 83 of title 5, United States Code, as a Congressional employee, for any service if—“(A) such service was performed before October 1, 1991, as an employee of the House Child Care Center (as constituted before that date); and

“(B) the employee is subject to subchapter III of chapter 83 of such title as of the date of enactment of this Act.


“(2) Credit for service described in paragraph (1)(A) shall not be allowed under this section unless there is paid into the Civil Service Retirement and Disability Fund, by or on behalf of the employee involved, an amount equal to the deductions from pay which would have been applicable under section 8334(c) of title 5, United States Code, for the period of service involved, if such employee were then a Congressional employee, including interest. Retirement credit may not be allowed under this section for any such service unless the full amount of the deposit required under the preceding sentence has been paid.


“(c) FERS.—(1) Subject to paragraph (2), any individual who is an employee of the House Child Care Center on the date of enactment of this Act [Aug. 11, 1993] shall be allowed credit under chapter 84 of title 5, United States Code, as a Congressional employee, for any service if—“(A) such service was performed before October 1, 1991, as an employee of the House Child Care Center (as constituted before that date); and

“(B) the employee is subject to chapter 84 of such title as of the date of enactment of this Act.


“(2) Credit for service described in paragraph (1)(A) shall not be allowed under this section unless there is paid into the Civil Service Retirement and Disability Fund, by or on behalf of the employee involved, an amount equal to the deductions from pay which would have been payable under applicable provisions of law, for the period of service involved, if such employee were then a Congressional employee, including interest (computed in the same way as interest under subsection (b)(2)). Retirement credit may not be allowed under this section for any such service unless the full amount of the deposit required under the preceding sentence has been paid.


“(d) Clarification.—Nothing in this section shall be considered to relate to the Thrift Savings Plan.

“(e) OPM Functions.—The Office of Personnel Management shall—“(1) prescribe any regulations which may be necessary to carry out this section; and

“(2) with respect to any service for which credit is sought under this section, accept the certification of the Clerk of the House of Representatives concerning the period of such service and the amount of pay which was paid for such service.”





Availability of Amounts Deposited in Account for Salaries and ExpensesPub. L. 102–392, title III, § 307, Oct. 6, 1992, 106 Stat. 1722, provided that: “The amounts deposited in the account established by section 312(d)(1) of the Legislative Branch Appropriations Act, 1992 (40 U.S.C. 184g(d)(1)) [now 2 U.S.C. 2062(d)(1)] shall be available for salaries and expenses of the House of Representatives Child Care Center without fiscal year limitation, subject to the approval of the Committee on Appropriations of the House of Representatives.”




§ 2063. Senate Employee Child Care Center(a) Applicability of provisionsThe provisions of this section shall apply to any individual who is employed by the Senate day care center (known as the “Senate Employee Child Care Center” and hereafter in this section referred to as the “Center”) established pursuant to Senate Resolution 269, Ninety-eighth Congress, and section 2061 of this title.


(b) Employee election of health care insurance coverageAny individual described under subsection (a) who is employed by the Center on or after August 14, 1991, shall be deemed an employee under section 8901(1) of title 5 for purposes of health insurance coverage under chapter 89 of such title. An individual described under subsection (a) who is an employee of the Center on August 14, 1991, may elect coverage under this subsection during the 31-day period beginning on August 14, 1991, and during such periods as determined by the Office of Personnel Management for employees of the Center employed after August 14, 1991.


(c) Deductions and withholding from employee payThe Center shall make such deductions and withholdings from the pay of an individual described under subsection (a) who is an employee of the Center in accordance with subsection (d) of this section.


(d) Employee records; amount of deductionsThe Center shall—(1) maintain records on all employees covered under this section in such manner as the Secretary of the Senate may require for administrative purposes; and

(2) after consultation with the Secretary of the Senate—(A) make deductions from the pay of employees of amounts determined in accordance with section 8906 of title 5; and

(B) transmit such deductions to the Secretary of the Senate for deposit and remittance to the Office of Personnel Management.



(e) Government contributionsGovernment contributions for individuals receiving benefits under this section, as computed under section 8906 of title 5, shall be made by the Secretary of the Senate from the appropriations account, within the contingent fund of the Senate, “miscellaneous items”.


(f) RegulationsThe Office of Personnel Management may prescribe regulations to carry out the provisions of this section.


(Pub. L. 102–90, title III, § 311, Aug. 14, 1991, 105 Stat. 467.)

Editorial Notes

References in TextFor Senate Resolution 269, referred to in subsec. (a), see References in Text note set out under section 2061 of this title.

Codification
Section was classified to section 214c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Source of Funds Used for Payment of Salaries and Expenses of Senate Employee Child Care CenterPub. L. 116–136, div. B, title IX, § 19001, Mar. 27, 2020, 134 Stat. 577, as amended by Pub. L. 116–260, div. O, title XI, § 1101(a), Dec. 27, 2020, 134 Stat. 2156, provided that:
“(a) Reimbursements.—During the period beginning on July 1, 2020 and ending on the termination date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the Secretary of the Senate shall reimburse the Senate Employee Child Care Center for expenses, due to measures taken in the Capitol complex to combat coronavirus, as calculated under subsection (b) and from amounts in the appropriations account ‘Miscellaneous Items’ within the contingent fund of the Senate.

“(b) Amount.—The amount of the reimbursement under this section for each month of the period described in subsection (a) shall be equal to the difference between—“(1) the lesser of—“(A) the amount of the operating costs (including payroll, general, and administrative expenses) of the Center for such month; or

“(B) $105,000; and


“(2) the amount of tuition payments collected by the Center for such month.”




[For definition of “coronavirus” as used in section 19001 of Pub. L. 116–136, set out above, see section 23005 of Pub. L. 116–136, set out as a note under section 162b of this title.]



§ 2064. Senate Employee Child Care Center employee benefits(a) Election for coverageThe provisions of this section shall apply to any individual who—(1)(A) on October 6, 1992, is employed by the Senate day care center (known as the “Senate Employee Child Care Center”) established pursuant to Senate Resolution 269, Ninety-eighth Congress, and section 2061 of this title; and

(B) makes an election to be covered by this section with the Secretary of the Senate, no later than 60 days after October 6, 1992; or


(2) is hired by the Center after October 6, 1992, and makes an election to be covered by this section with the Secretary of the Senate, no later than 60 days after the date such individual begins employment.


(b) Payment of deposit; payroll deduction(1) Any individual described under subsection (a) may be credited,11 So in original. The comma probably should not appear. under section 8411 of title 5 for service as an employee of the Senate day care center before January 1, 1993, if such employee makes a payment of the deposit under section 8411(f)(2) of such title without application of the provisions of section 8411(b)(3) of such title.

(2) An individual described under subsection (a) shall be credited under section 8411 of title 5 for any service as an employee of the Senate day care center on or after October 6, 1992, if such employee has such amounts deducted and withheld from his pay as determined by the Office of Personnel Management (in accordance with regulations prescribed by such Office subject to subsection (h) of this section) which would be deducted and withheld from the basic pay of an employee under section 8422 of title 5.


(c) Survivor annuities and disability benefitsNotwithstanding any other provision of this section, any service performed by an individual described under subsection (a) as an employee of the Senate day care center is deemed to be civilian service creditable under section 8411 of title 5 for purposes of qualifying for survivor annuities and disability benefits under subchapters IV and V of chapter 84 of such title, if such individual makes payment of an amount, determined by the Office of Personnel Management, which would have been deducted and withheld from the basic pay of such individual if such individual had been an employee subject to section 8422 of title 5 for such period so credited, together with interest thereon.


(d) Participation in Thrift Savings PlanAn individual described under subsection (a) shall be deemed a congressional employee for purposes of chapter 84 of title 5 including subchapter III thereof and may make contributions under section 8432 of such title effective for the first applicable pay period beginning on or after October 6, 1992.


(e) Life insurance coverageAn individual described under subsection (a) shall be deemed an employee under section 8701(a)(3) of title 5 for purposes of life insurance coverage under chapter 87 of such title.


(f) Government contributionsGovernment contributions for individuals receiving benefits under this section, as computed under sections 8423, 8432, and 8708,22 So in original. The words “of title 5” probably should precede the comma. shall be made by the Secretary of the Senate from the appropriations account, within the contingent fund of the Senate, “Miscellaneous Items”.


(g) Certification of creditable serviceThe Office of Personnel Management shall accept the certification of the Secretary of the Senate concerning creditable service for the purpose of this section.


(h) Payment to center of amounts equal to Federal tax on employers(1) Subject to the provisions of paragraph (2), the Secretary of the Senate shall pay such amounts to the Senate day care center equal to the tax on employers under section 3111 of title 26 with respect to each employee of the Senate day care center. Such payments shall be made from the appropriations account, within the contingent fund of the Senate, “Miscellaneous Items”.

(2) The Senate day care center shall provide appropriate documentation to the Secretary of the Senate of payment by such center of the tax described under paragraph (1), before the Secretary of the Senate may pay any amount to such center as provided under paragraph (1).


(i) Administrative provisionsThe Center shall—(1) consult with the Secretary of the Senate on the administration of this section;

(2) maintain records on all employees covered under this section in such manner as the Secretary of the Senate may require for administrative purposes;

(3) make deductions and withholdings from the pay of employees in the amounts determined under sections 8422, 8432, and 8707 of title 5; and

(4) transmit such deductions and withholdings to the Secretary of the Senate for deposit and remittance to the Office of Personnel Management.


(j) RegulationsThe Office of Personnel Management may prescribe regulations to carry out the provisions of this section.


(Pub. L. 102–392, title III, § 320, Oct. 6, 1992, 106 Stat. 1725; Pub. L. 103–50, ch. XII, § 1203(a)(1), (b)(1), July 2, 1993, 107 Stat. 268.)

Editorial Notes

References in TextFor Senate Resolution 269, referred to in subsec. (a)(1)(A), see References in Text note set out under section 2061 of this title.

Codification
Section was classified to section 214d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1993—Subsec. (b)(1). Pub. L. 103–50, § 1203(b)(1), substituted “January 1, 1993” for “October 6, 1992”.
Subsecs. (h) to (j). Pub. L. 103–50, § 1203(a)(1), added subsec. (h) and redesignated former subsecs. (h) and (i) as (i) and (j), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentPub. L. 103–50, ch. XII, § 1203(a)(2), July 2, 1993, 107 Stat. 268, provided that: “The amendments made by paragraph (1) [amending this section] shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act [July 2, 1993].”

Pub. L. 103–50, ch. XII, § 1203(b)(2), July 2, 1993, 107 Stat. 268, provided that: “The amendment made by paragraph (1) [amending this section] shall take effect on the date of the enactment of this Act [July 2, 1993].”




§ 2065. Reimbursement of Senate day care center employees(a) Cost of training classes, conferences, and related expensesNotwithstanding section 1345 of title 31, the Secretary of the Senate may reimburse any individual employed by the Senate day care center for the cost of training classes and conferences in connection with the provision of child care services and for travel, transportation, and subsistence expenses incurred in connection with the training classes and conferences.


(b) DocumentationThe Senate day care center shall certify and provide appropriate documentation to the Secretary of the Senate with respect to any reimbursement under this section. Reimbursements under this section shall be made from the appropriations account “MISCELLANEOUS ITEMS” within the contingent fund of the Senate on vouchers approved by the Secretary of the Senate.


(c) Regulations and limitationsReimbursements under this section shall be subject to the regulations and limitations prescribed by the Committee on Rules and Administration of the Senate for travel and related expenses for which payment is authorized to be made from the contingent fund of the Senate.


(d) Effective dateThis section shall be effective on and after October 1, 1996.


(Pub. L. 104–197, title I, § 6, Sept. 16, 1996, 110 Stat. 2397.)

Editorial Notes
Codification
Section was classified to section 214e of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.




SUBCHAPTER V—HISTORICAL PRESERVATION AND FINE ARTS
Part A—United States Capitol Preservation Commission
§ 2081. United States Capitol Preservation Commission(a) Establishment and purposesThere is established in the Congress the United States Capitol Preservation Commission (hereinafter in this part referred to as the “Commission”) for the purposes of—(1) providing for improvements in, preservation of, and acquisitions for, the United States Capitol;

(2) providing for works of fine art and other property for display in the United States Capitol and at other locations under the control of the Congress; and

(3) conducting other activities that directly facilitate, encourage, or otherwise support any purposes specified in paragraph (1) or (2).


(b) MembershipThe Commission shall be composed of the following Members of Congress:(1) The President pro tempore of the Senate and the Speaker of the House of Representatives, who shall be co-chairmen.

(2) The Chairman and Vice-Chairman of the Joint Committee on the Library.

(3) The Chairman and the ranking minority party member of the Committee on Rules and Administration of the Senate, and the Chairman and the ranking minority party member of the Committee on House Oversight of the House of Representatives.

(4) The majority leader and the minority leader of the Senate.

(5) The majority leader and the minority leader of the House of Representatives.

(6) The Chairman of the Commission on the Bicentennial of the United States Senate and the Chairman of the Commission of the House of Representatives Bicentenary, to be succeeded upon expiration of such commissions, by a Senator or Member of the House of Representatives, as appropriate, appointed by the Senate or House of Representatives co-chairman of the Commission, respectively.

(7) One Senator appointed by the President pro tempore of the Senate and one Senator appointed by the minority leader of the Senate.

(8) One Member of the House of Representatives appointed by the Speaker of the House of Representatives and one Member of the House of Representatives appointed by the minority leader of the House of Representatives.


(c) DesigneesEach member of the Commission specified under subsection (b) (other than a member under paragraph (7) or (8) of such subsection) may designate a Senator or Member of the House of Representatives, as the case may be, to serve as a member of the Commission in place of the member so specified.


(d) Architect of the CapitolIn addition to the members under subsection (b), the Architect of the Capitol shall participate in the activities of the Commission, ex officio, and without the right to vote.


(e) Staff support and assistanceThe Senate Commission on Art, the House of Representatives Fine Arts Board, and the Architect of the Capitol shall provide to the Commission such staff support and assistance as the Commission may request.


(Pub. L. 100–696, title VIII, § 801, Nov. 18, 1988, 102 Stat. 4608; Pub. L. 104–186, title II, § 221(7), Aug. 20, 1996, 110 Stat. 1749.)

Editorial Notes
Codification
Section was classified to section 188a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1996—Subsec. (b)(3). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 2082. Authority of Commission to accept gifts and conduct other transactions relating to works of fine art and other property(a) In generalIn carrying out the purposes referred to in section 2081(a) of this title the Commission is authorized—(1) to accept gifts of works of fine art, gifts of other property, and gifts of money; and

(2) to acquire property, administer property, dispose of property, and conduct other transactions related to such purposes.


(b) Transfer and disposition of works of fine art and other propertyThe Commission shall, with respect to works of fine art and other property received by the Commission—(1) in consultation with the Joint Committee on the Library, the Senate Commission on Art, or the House of Representatives Fine Arts Board, as the case may be, transfer such property to the entity consulted;

(2) if a transfer described in paragraph (1) is not appropriate, dispose of the work of fine art by sale or other transaction; and

(3) in the case of property that is not directly related to the purposes referred to in section 2081(a) of this title, dispose of such property by sale or other transaction.


(c) Requirements for conduct of transactionsIn conducting transactions under this section, the Commission shall—(1) accept money only in the form of a check or similar instrument made payable to the Treasury of the United States and shall deposit any such check or instrument in accordance with section 2083 of this title;

(2) in making sales and engaging in other property transactions, take into consideration market conditions and other relevant factors; and

(3) assure that each transaction is directly related to the purposes referred to in section 2081(a) of this title.


(Pub. L. 100–696, title VIII, § 802, Nov. 18, 1988, 102 Stat. 4609; Pub. L. 101–302, title III, § 312(a), May 25, 1990, 104 Stat. 245.)

Editorial Notes
Codification
Section was classified to section 188a–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1990—Subsec. (b)(1). Pub. L. 101–302 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “upon agreement with the Joint Committee on the Library, the Senate Commission on Art, or the House of Representatives Fine Arts Board, as the case may be, transfer such property to the entity with which the agreement is made;”.



§ 2083. Capitol Preservation Fund(a) In generalThere is established in the Treasury a fund, to be known as the “Capitol Preservation Fund” (hereafter in this part referred to as the “fund”), which shall consist of (1) amounts deposited, and interest and proceeds credited, under subsection (d), (2) obligations obtained under subsection (e), and (3) all surcharges received by the Secretary of the Treasury from the sale of coins minted under the Bicentennial of the United States Congress Commemorative Coin Act.


(b) Availability of fundThe fund shall be available to the Commission—(1) for payment of transaction costs and similar expenses incurred under section 2082 of this title;

(2) subject to the approval of the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate, for improvement and preservation projects for the United States Capitol;

(3) for disbursement with respect to works of fine art and other property as provided in section 2082 of this title; and

(4) for such other payments as may be required to carry out section 2081 of this title or section 2082 of this title.


(c) Transaction costs and proportionalityIn carrying out this section, the Commission shall, to the extent practicable, take such action as may be necessary—(1) to minimize disbursements under subsection (b)(1); and

(2) to equalize disbursements under subsection (b) between the Senate and the House of Representatives.


(d) Deposits, credits, and disbursementsThe Commission shall deposit in the fund gifts of money and proceeds of transactions under section 2082 of this title. The Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from sale or redemption of, obligations held in the fund. Disbursements from the fund shall be made on vouchers approved by the Commission and signed by the co-chairmen.


(e) InvestmentsThe Secretary of the Treasury shall invest any portion of the fund that, as determined by the Commission, is not required to meet current withdrawals. Each investment shall be made in an interest bearing obligation of the United States or an obligation guaranteed as to principal and interest by the United States that, as determined by the Commission has a maturity suitable for the fund. In carrying out this subsection, the Secretary may make such purchases, sales, and redemptions of obligations as may be approved by the Commission.


(Pub. L. 100–696, title VIII, § 803, Nov. 18, 1988, 102 Stat. 4609; Pub. L. 101–302, title III, § 312(b), May 25, 1990, 104 Stat. 245.)

Editorial Notes

References in TextThe Bicentennial of the United States Congress Commemorative Coin Act, referred to in subsec. (a), is Pub. L. 100–673, Nov. 17, 1988, 102 Stat. 3992, which is set out as a note under section 5112 of Title 31, Money and Finance.

Codification
Section was classified to section 188a–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1990—Subsec. (b). Pub. L. 101–302, § 312(b)(1), struck out “subject to the approval, except for the purchase of fine art and antiques, of the Committees on Appropriations of the House of Representatives and Senate, respectively” after “The fund shall be available to the Commission”.
Subsec. (b)(2). Pub. L. 101–302, § 312(b)(2), inserted “subject to the approval of the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate,” before “For improvement”.

Statutory Notes and Related Subsidiaries
Capitol Visitor Center FundingPub. L. 107–117, div. B, § 913, Jan. 10, 2002, 115 Stat. 2324, provided that:
“(a) Notwithstanding any other provision of law, the United States Capitol Preservation Commission established under section 801 of the Arizona-Idaho Conservation Act of 1988 (40 U.S.C. 188a) [now 2 U.S.C. 2081] may transfer to the Architect of the Capitol amounts in the Capitol Preservation Fund established under section 803 of such Act (40 U.S.C. 188a–2) [now 2 U.S.C. 2083] if the amounts are to be used by the Architect for the planning, engineering, design, or construction of the Capitol Visitor Center.

“(b) Any amounts transferred pursuant to subsection (a) shall remain available for the use of the Architect of the Capitol until expended.

“(c) This section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.”






§ 2084. Audits by the Comptroller General
The Comptroller General shall conduct periodic audits of the transactions of the Commission, which shall be conducted at least once every 3 years, unless the Chairman or the Ranking Member of the Committee on Rules and Administration of the Senate or the Committee on House Administration of the House of Representatives, the Secretary of the Senate, or the Clerk of the House of Representatives requests that an audit be conducted at an earlier date, and shall report the results of each audit to the Congress.
(Pub. L. 100–696, title VIII, § 804, Nov. 18, 1988, 102 Stat. 4610; Pub. L. 112–234, § 2(a), Dec. 28, 2012, 126 Stat. 1624.)

Editorial Notes
Codification
Section was classified to section 188a–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2012—Pub. L. 112–234 substituted “periodic audits of the transactions of the Commission, which shall be conducted at least once every 3 years, unless the Chairman or the Ranking Member of the Committee on Rules and Administration of the Senate or the Committee on House Administration of the House of Representatives, the Secretary of the Senate, or the Clerk of the House of Representatives requests that an audit be conducted at an earlier date,” for “annual audits of the transactions of the Commission”.



§ 2085. Advisory boards
The Commission may establish appropriate boards to provide advice and assistance to the Commission and to further the purposes of the Commission. The boards shall be composed of members (including chairmen) who shall be appointed by the Commission from public and private life and shall serve at the pleasure of the Commission and each co-chairman of the Commission may appoint one member to any such board. The members of boards under this section may be reimbursed for actual and necessary expenses incurred in the performance of the duties of the boards, at the discretion of the Commission.
(Pub. L. 100–696, title VIII, § 805, Nov. 18, 1988, 102 Stat. 4610.)

Editorial Notes
Codification
Section was classified to section 188a–4 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2086. Definition
As used in this part, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.
(Pub. L. 100–696, title VIII, § 806, Nov. 18, 1988, 102 Stat. 4610.)

Editorial Notes
Codification
Section was classified to section 188a–5 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.




Part B—Senate Commission on Art
§ 2101. Senate Commission on Art(a) EstablishmentThere is hereby established a Senate Commission on Art (hereinafter referred to as “the Commission”) consisting of the President pro tempore of the Senate, the chairman and ranking minority member of the Committee on Rules and Administration of the Senate, and the majority and minority leaders of the Senate.


(b) Chairman and Vice Chairman; quorum; Executive SecretaryThe Majority Leader and Minority Leader of the Senate shall be the chairman and vice chairman, respectively, of the Commission. Three members of the Commission shall constitute a quorum for the transaction of business, except that the Commission may fix a lesser number which shall constitute a quorum for the taking of testimony. The Secretary of the Senate shall be the Executive Secretary of the Commission 11 So in original. Probably should be followed by a period.


(c) Appointment of Senate Curator; assignment of assistantsThe Secretary of the Senate shall appoint a Senate Curator approved by the Senate Commission on Art. The Senate Curator shall be an employee of the Secretary of the Senate assigned to assist the Commission. The Secretary of the Senate shall assign additional employees to assist the Commission, and provide such other assistance, as the Commission determines necessary.


(d) Hearings and meetingsThe Commission shall be empowered to hold hearings, summon witnesses, administer oaths, employ reporters, request the production of papers and records, take such testimony, and adopt such rules for the conduct of its hearings and meetings, as it deems necessary.


(Pub. L. 100–696, title IX, § 901(a), (b)(1), (3), Nov. 18, 1988, 102 Stat. 4610, 4611; Pub. L. 108–83, title I, § 3(d)(1), Sept. 30, 2003, 117 Stat. 1012.)

Editorial Notes
Codification
Section was classified to section 188b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 1 of Senate Resolution No. 382, Ninetieth Congress, Oct. 1, 1968, which was enacted into permanent law and amended by Pub. L. 100–696.

Amendments2003—Subsec. (b). Pub. L. 108–83, § 3(d)(1)(A), substituted “The Majority Leader and Minority Leader of the Senate shall be the chairman and vice chairman, respectively, of the Commission.” for “The Commission shall elect a Chairman and a Vice Chairman at the beginning of each Congress.”
Subsec. (c). Pub. L. 108–83, § 3(d)(1)(B), added subsec. (c) and struck out former subsec. (c) which read as follows: “The Commission shall select a Curator of Art and Antiquities of the Senate who shall be appointed by and be an employee of the Secretary of the Senate. The Curator shall serve at the pleasure of the Commission, shall perform such duties as it may prescribe, and shall receive compensation at a gross rate, not to exceed $22,089 per annum to be fixed by the Commission. At the request of the Commission the Secretary of the Senate shall detail to the Commission such additional professional, clerical, and other assistants as, from time to time, it deems necessary.”
1988—Subsec. (a). Pub. L. 100–696, § 901(b)(3), substituted “Senate Commission on Art” for “Commission on Art and Antiquities of the United States Senate”.
Subsec. (b). Pub. L. 100–696, § 901(b)(1), inserted “The Secretary of the Senate shall be the Executive Secretary of the Commission”.

Statutory Notes and Related Subsidiaries
Senate Rulemaking PowerPub. L. 100–696, title IX, § 901(d), Nov. 18, 1988, 102 Stat. 4611, provided that: 
“The provisions of this section [enacting sections 2101 to 2106 of this title and amending sections 2101, 2102, and 2106 of this title] are enacted by the Congress—
“(1) as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part of the rules of the Senate, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of the Senate to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.”




Increases in CompensationIncreases in compensation for officers and employees of the Senate under authority of the Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of the President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 2102. Duties of Commission(a) In generalThe Commission is hereby authorized and directed to supervise, hold, place, protect, and make known all works of art, historical objects, and exhibits within the Senate wing of the United States Capitol, any Senate Office Buildings, and in all rooms, spaces, and corridors thereof, which are the property of the United States, and in its judgment to accept any works of art, historical objects, or exhibits which may hereafter be offered, given, or devised to the Senate, its committees, and its officers for placement and exhibition in the Senate wing of the Capitol, the Senate Office Buildings, or in rooms, spaces, or corridors thereof.


(b) Issuance and publication of regulationsThe Commission shall prescribe such regulations as it deems necessary for the care, protection, and placement of such works of art, exhibits, and historical objects in the Senate wing of the Capitol and the Senate Office Buildings, and for their acceptance on behalf of the Senate, its committees, and officers. Such regulations shall be published in the Congressional Record at such time or times as the Commission may deem necessary for the information of the Members of the Senate and the public.


(c) Consistency of regulationsRegulations authorized by the provisions of section 2183 of this title to be issued by the Sergeant at Arms of the Senate for the protection of the Capitol, and any regulations issued, or activities undertaken, by the Committee on Rules and Administration of the Senate, or the Architect of the Capitol, in carrying out duties relating to the care, preservation, and protection of the Senate wing of the Capitol and the Senate Office Buildings, shall be consistent with such rules and regulations as the Commission may issue pursuant to subsection (b) of this section.


(d) Responsibilities of Committee on Rules and Administration of SenateThe Committee on Rules and Administration of the Senate in consultation with the Architect of the Capitol and consistent with regulations prescribed by the Commission under subsection (b) of this section, shall have responsibility for the supervision, protection, and placement of all works of art, historical objects, and exhibits which shall have been accepted on behalf of the Senate by the Commission or acknowledged as United States property by inventory of the Commission, and which may be lodged in the Senate wing of the Capitol or the Senate Office Buildings by the Commission.


(Pub. L. 100–696, title IX, § 901(a), (b)(2), Nov. 18, 1988, 102 Stat. 4610, 4611.)

Editorial Notes
Codification
Section was classified to section 188b–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 2 of Senate Resolution No. 382, Ninetieth Congress, Oct. 1, 1968, which was enacted into permanent law and amended by Pub. L. 100–696.

Amendments1988—Subsec. (a). Pub. L. 100–696, § 901(b)(2), substituted “protect, and make known” for “and protect” and “Senate wing of the United States Capitol, any Senate Office Buildings” for “Senate wing of the Capitol”.



§ 2103. Supervision and maintenance of Old Senate Chamber
The Commission shall have responsibility for the supervision and maintenance of the Old Senate Chamber on the principal floor of the Senate wing of the Capitol and of the Old Supreme Court Chamber insofar as each is to be preserved as a patriotic shrine in the Capitol for the benefit of the people of the United States.
(Pub. L. 100–696, title IX, § 901(a), Nov. 18, 1988, 102 Stat. 4610; Pub. L. 107–68, title I, § 108(a), Nov. 12, 2001, 115 Stat. 569.)

Editorial Notes
Codification
Section was classified to section 188b–2 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 3 of Senate Resolution No. 382, Ninetieth Congress, Oct. 1, 1968, which was enacted into permanent law by Pub. L. 100–696.

Amendments2001—Pub. L. 107–68 substituted “and of the Old Supreme Court Chamber insofar as each” for “insofar as it”.

Statutory Notes and Related Subsidiaries
Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 108(c), Nov. 12, 2001, 115 Stat. 569, provided that: “The amendments made by this section [amending this section and section 2105 of this title] shall apply to fiscal year 2002 and all succeeding fiscal years.”




§ 2104. Publication of list of works of art, historical objects, and exhibits
The Commission shall, from time to time, but at least once every ten years, publish as a Senate document a list of all works of art, historical objects, and exhibits currently within the Senate wing of the Capitol and the Senate Office Buildings, together with their description, location, and with such notes as may be pertinent to their history.
(Pub. L. 100–696, title IX, § 901(a), Nov. 18, 1988, 102 Stat. 4610.)

Editorial Notes
Codification
Section was classified to section 188b–3 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 4 of Senate Resolution No. 382, Ninetieth Congress, Oct. 1, 1968, which was enacted into permanent law by Pub. L. 100–696.



§ 2105. Authorization of appropriations
There is hereby authorized to be appropriated out of the contingent fund of the Senate for the expenses of the Commission such amount as may be necessary each fiscal year, to be disbursed by the Secretary of the Senate on vouchers signed by the Executive Secretary of the Commission and approved by the Committee on Rules and Administration of the Senate: Provided, That no payment shall be made from such appropriation as salary.
(Pub. L. 100–696, title IX, § 901(a), Nov. 18, 1988, 102 Stat. 4610; Pub. L. 107–68, title I, § 108(b), Nov. 12, 2001, 115 Stat. 569.)

Editorial Notes
Codification
Section was classified to section 188b–4 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on section 5 of Senate Resolution No. 382, Ninetieth Congress, Oct. 1, 1968, which was enacted into permanent law by Pub. L. 100–696.

Amendments2001—Pub. L. 107–68 substituted “such amount as may be necessary each fiscal year,” for “the sum of $15,000 each fiscal year,” and “the Executive Secretary of the Commission and approved by the Committee on Rules and Administration of the Senate” for “the Chairman or Vice Chairman of the Commission”.

Statutory Notes and Related Subsidiaries
Effective Date of 2001 AmendmentAmendment by Pub. L. 107–68 applicable to fiscal year 2002 and all succeeding fiscal years, see section 108(c) of Pub. L. 107–68, set out as a note under section 2103 of this title.



§ 2106. Repealed. Pub. L. 108–83, title I, § 3(a)(3), Sept. 30, 2003, 117 Stat. 1010

Section, based on S. Res. No. 95, Ninety-second Congress, Apr. 1, 1971, enacted into permanent law and amended by Pub. L. 100–696, title IX, § 901(a), (c), Nov. 18, 1988, 102 Stat. 4610, 4611, related to additional authority of the Senate Commission on Art to acquire works of art, historical objects, documents, or exhibits.


Section was classified to section 188b–5 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2107. Conservation, restoration, replication, or replacement of items in United States Senate Collection(a) Use of moneys in Senate contingent fundEffective with the fiscal year ending September 30, 2006, and each fiscal year thereafter, subject to the approval of the Committee on Appropriations of the Senate, any unexpended and unobligated funds in the appropriation account for the “Secretary of the Senate” within the contingent fund of the Senate which have not been withdrawn in accordance with section 4107 of this title, shall be available for the expenses incurred, without regard to the fiscal year in which incurred, for the purchase of art and historical objects for the United States Senate Collection, for exhibits and public education relating to the United States Senate Collection, for administrative and transitional expenses of the Senate Commission on Art, and for the conservation, restoration, and replication or replacement, in whole or in part, of works of art, historical objects, documents, or material relating to historical matters for placement or exhibition within the Senate wing of the United States Capitol, any Senate Office Building, or any room, corridor, or other space therein. In the case of replication or replacement of such works, objects, documents, or material, the funds available under this subsection shall be available for any such works, objects, documents, or material previously contained within the Senate wing of the Capitol, or a work, object, document, or material historically accurate.


(b) United States Senate CollectionAll such works, objects, documents, or materials referred to in subsection (a) may be known as the “United States Senate Collection”.


(c) Approval of disbursements by Chairman or Executive Secretary of Senate Commission on ArtDisbursements for expenses incurred for the purposes in subsection (a) shall be made upon vouchers approved by the Chairman of the Senate Commission on Art or the Executive Secretary of the Senate Commission on Art.


(Pub. L. 101–302, title III, § 316, May 25, 1990, 104 Stat. 246; Pub. L. 101–520, title III, § 323, Nov. 5, 1990, 104 Stat. 2285; Pub. L. 102–90, title III, § 310, Aug. 14, 1991, 105 Stat. 467; Pub. L. 102–392, title III, § 312, Oct. 6, 1992, 106 Stat. 1723; Pub. L. 103–69, title III, § 314, Aug. 11, 1993, 107 Stat. 713; Pub. L. 103–283, title III, § 309, July 22, 1994, 108 Stat. 1442; Pub. L. 104–53, title III, § 311, Nov. 19, 1995, 109 Stat. 538; Pub. L. 104–197, title III, § 313, Sept. 16, 1996, 110 Stat. 2415; Pub. L. 105–55, title III, § 309, Oct. 7, 1997, 111 Stat. 1198; Pub. L. 105–275, title III, § 311, Oct. 21, 1998, 112 Stat. 2457; Pub. L. 106–57, title III, § 309, Sept. 29, 1999, 113 Stat. 427; Pub. L. 106–554, § 1(a)(2) [title I, § 8, title III, § 309], Dec. 21, 2000, 114 Stat. 2763, 2763A–98, 2763A–119; Pub. L. 107–68, title III, § 308, Nov. 12, 2001, 115 Stat. 592; Pub. L. 108–7, div. H, title II, § 207, Feb. 20, 2003, 117 Stat. 383; Pub. L. 108–83, title I, §§ 3(d)(2), 7, Sept. 30, 2003, 117 Stat. 1013; Pub. L. 108–447, div. G, title I, § 3, Dec. 8, 2004, 118 Stat. 3169; Pub. L. 109–55, title I, § 3, Aug. 2, 2005, 119 Stat. 568.)

Editorial Notes
Codification
Section was classified to section 188b–6 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2005—Subsec. (a). Pub. L. 109–55 substituted “2006” for “2005” in first sentence.
2004—Subsec. (a). Pub. L. 108–447 substituted “2005” for “2004” in first sentence.
2003—Subsec. (a). Pub. L. 108–83, in first sentence, substituted “2004” for “2003” and inserted “for the purchase of art and historical objects for the United States Senate Collection, for exhibits and public education relating to the United States Senate Collection, for administrative and transitional expenses of the Senate Commission on Art, and” after “in which incurred,”.
Pub. L. 108–7 substituted “2003” for “2002” in first sentence.
2001—Subsec. (a). Pub. L. 107–68 substituted “2002” for “2001” in first sentence.
2000—Subsec. (a). Pub. L. 106–554, § 1(a)(2) [title III, § 309], substituted “2001” for “2000” in first sentence.
Pub. L. 106–554, § 1(a)(2) [title I, § 8(1), (2)], in first sentence, substituted “works of art, historical objects, documents, or material relating to historical matters for placement or exhibition” for “items of art, fine art, and historical items” and, in second sentence, substituted “such works, objects, documents, or material” for “such items” in two places and “a work, object, document, or material” for “an item”.
Subsec. (b). Pub. L. 106–554, § 1(a)(2) [title I, § 8(3)], substituted “such works, objects, documents, or materials” for “such items of art” and “may” for “shall”.
1999—Subsec. (a). Pub. L. 106–57 substituted “2000” for “1999”.
1998—Subsec. (a). Pub. L. 105–275 substituted “1999” for “1998”.
1997—Subsec. (a). Pub. L. 105–55 substituted “1998” for “1997”.
1996—Subsec. (a). Pub. L. 104–197 substituted “1997” for “1996”.
1995—Subsec. (a). Pub. L. 104–53 substituted “1996” for “1995”.
1994—Subsec. (a). Pub. L. 103–283 substituted “1995” for “1994”.
1993—Subsec. (a). Pub. L. 103–69 substituted “1994” for “1993”.
1992—Subsec. (a). Pub. L. 102–392 substituted “1993” for “1992”.
1991—Subsec. (a). Pub. L. 102–90 substituted “1992” for “1991”.
1990—Subsec. (a). Pub. L. 101–520 substituted “1991” for “1990”.



§ 2108. Provisions relating to Senate Commission on Art(a) Authority to acquire and dispose(1) In generalThe Senate Commission on Art (referred to in this section as the “Commission”) may—(A) accept gifts of money; and

(B) acquire (by gift, purchase, or otherwise) any work of art, historical object, document, or material relating to historical matters, or exhibit, for placement or exhibition in the Senate Wing of the Capitol, the Senate Office Buildings, or in rooms, spaces, or corridors thereof.


(2) Accession or disposalAll works of art, historical objects, documents, or material related to historical matters, or exhibits, acquired by the Commission may, as determined by the Commission and after consultation with the Curatorial Advisory Board, be—(A) retained for accession to the United States Senate Collection or other use; or

(B) disposed of by sale or other transaction.


(3) Omitted


(b) Advisory boards(1) Curatorial Advisory BoardThere is established a Board which shall be chaired by the Senate Curator. The Curatorial Advisory Board shall provide advice and assistance to the Commission on the acquisition, care, and disposition of items for or within the United States Senate Collection, and on such other matters as the Commission determines appropriate.


(2) Additional advisory boards(A) In generalThe Commission, or the chairman and vice chairman acting jointly on behalf of the Commission and after giving notice to the Commission, may establish 1 or more additional advisory boards.


(B) TermThe term of existence for an additional advisory board—(i) shall be specified by the Commission but no longer than 4 years; and

(ii) shall be renewable.


(C) PurposeThe purpose of an additional advisory board shall be to provide advice and assistance to the Commission and to further the purposes of the Commission.



(3) Appointments(A) In generalSubject to subparagraph (B), the Curatorial Advisory Board and other advisory boards established by the Commission under paragraph (2) shall be composed of members appointed by the Commission, or the chairman and vice chairman acting jointly on behalf of the Commission and after giving notice to the Commission.


(B) Applicable rulesMembers appointed under subparagraph (A)—(i) shall be appointed from public and private life and shall serve at the pleasure of the Commission; and

(ii) in the case of individuals appointed to the Curatorial Advisory Board, shall be experts or have significant experience in the field of arts, historic preservation, or other appropriate fields.

Each member of the Commission may have appointed to an advisory board created by the Commission at least 1 individual requested by that member.


(4) MembersA member of a board under this subsection—(A) may, at the discretion of the Commission, be reimbursed for actual and necessary expenses incurred in the performance of the official duties of the board from any funds available to the Commission in accordance with applicable Senate regulations for such expenses; and

(B) shall not, by virtue of such member’s service on the board, be deemed to be an officer, employee, or agent of the Senate and may not bind the Senate in any contract or obligation.


(5) Terms for additional advisory board membersMembers appointed to the other advisory boards created under paragraph (2) shall serve for terms as stated in their appointment, but no longer than a term of 4 years, except that any member may be reappointed upon the expiration of their term.


(6) RegulationsThe Commission, or the chairman and vice chairman acting jointly on behalf of the Commission and after giving notice to the Commission, in consultation with the Committee on Rules and Administration, may promulgate such regulations governing advisory boards established under this subsection as are necessary to carry out the purposes of this subsection.


(7) AssistanceThe Executive Secretary of the Commission shall provide assistance to an advisory board as authorized by the Commission.



(c) Establishment of Senate Preservation Fund(1) EstablishmentThere is established in the Treasury a fund, to be known as the “Senate Preservation Fund” (in this section referred to as the “fund”), which shall consist of amounts deposited and credited under paragraph (3).


(2) Payment of costsThe fund shall be available to the Commission for the payment of acquisition and transaction costs incurred for acquisitions under subsection (a), for official activities of any advisory board established under subsection (b), for any purposes for which funds from the contingent fund of the Senate may be used under section 2107(a) of this title, and for expenditures, not to exceed $10,000 in any fiscal year, for meals and refreshments in Capitol facilities in connection with official activities of the Commission or other authorized programs or activities.


(3) Deposits, credits, disbursements, and transfers(A) DepositsThe Commission shall deposit in the fund amounts appropriated for use of the fund, gifts of money, and proceeds of transactions under subsection (a).


(B) CreditsThe Secretary of the Treasury shall credit to the fund the interest on, and the proceeds from sale or redemption of, obligations held in the fund.


(C) DisbursementsDisbursements from the fund shall be made on vouchers approved by the Commission and signed by the Executive Secretary of the Commission.


(D) Transfers(i) In generalThe Commission may, for individual conservation or restoration projects estimated to cost greater than $100,000, transfer amounts in the fund to the Architect of the Capitol for the cost of conservation or restoration, in whole or in part, by the Architect of the Capitol of works of art, historical objects, documents, or material relating to historical matters placed or exhibited, or to be placed or exhibited, within the Senate wing of the United States Capitol or any Senate Office Building.


(ii) AvailabilityAmounts transferred to the Architect of the Capitol under clause (i) and not subject to return under clause (v) shall remain available until expended.


(iii) Approval and oversight of conservation or restorationBefore authorizing transfers under clause (i), in whole or in part, the Commission, or the chairman and vice chairman acting jointly on behalf of the Commission and after giving notice to the Commission, shall review and approve a conservation or restoration project for which such amounts are intended (referred to in this section as the “Project”). The Commission may require updated reports on the Project before any additional amounts are transferred for the Project. No disbursements may be made from funds transferred under clause (i) that are inconsistent with the Project approved by the Commission upon which the relevant transfer is based.


(iv) Acceptance of donationsThe Commission retains the discretion whether or not to approve the acceptance of any donation to the fund regardless of whether the donation is intended for a conservation or restoration Project under clause (i).


(v) Issuance of guidelinesThe Commission may prescribe such guidelines as it deems necessary for the approval and transfer of any amounts under clause (i) and the return of any undisbursed amounts.


(vi) Return of unused fundsThe Commission may require the return of amounts transferred to the Architect of the Capitol under clause (i) and not disbursed pursuant to an approved Project within five years of the transfer. Such amounts will be returned to the fund for use or disposition as the Commission shall determine appropriate. For purposes of this subsection, the Commission may, at any time, specify a date of return greater than five years from the transfer.


(vii) Disbursement and audit responsibilityOnce amounts are transferred pursuant to clause (i), disbursements from transferred funds shall be made by the Architect of the Capitol upon review of vouchers by the Architect of the Capitol and not subject to the audit provisions of clause 11 So in original. Probably should be “subsection”. (c)(6) of this section. Such disbursements shall be limited to purposes for which funds may be disbursed pursuant to this section.


(viii) TerminationThe authority to transfer amounts to the Architect of the Capitol under clause (i) shall expire ten years after the date of its initial enactment. Any amounts transferred prior to the termination of authority to transfer may continue to be expended in accordance with this section.




(4) Investments(A) In generalThe Secretary of the Treasury shall invest any portion of the fund that, as determined by the Commission, is not required to meet current withdrawals.


(B) Type of obligationEach investment required by this paragraph shall be made in an interest bearing obligation of the United States or an obligation guaranteed as to the principal and interest by the United States that, as determined by the Commission, has a maturity suitable for the fund.


(C) Commission approvalIn carrying out this subsection, the Secretary of the Treasury may make such purchases, sales, and redemption of obligations as may be approved by the Commission.



(5) Services and supportThe Library of Congress shall provide financial management and disbursing services and support to the Commission as may be required and mutually agreed to by the Librarian of Congress and the Executive Secretary of the Commission.


(6) AuditsThe Comptroller General of the United States shall conduct periodic audits of the Senate Preservation Fund, which shall be conducted at least once every 3 years, unless the Chairman or the Ranking Member of the Committee on Rules and Administration of the Senate or the Secretary of the Senate requests that an audit be conducted at an earlier date, and shall report the results of each audit to the Commission.



(Pub. L. 108–83, title I, § 3, Sept. 30, 2003, 117 Stat. 1010; Pub. L. 109–55, title I, § 4, Aug. 2, 2005, 119 Stat. 568; Pub. L. 112–234, § 2(h), Dec. 28, 2012, 126 Stat. 1625; Pub. L. 115–31, div. I, title I, § 2, May 5, 2017, 131 Stat. 571.)

Editorial Notes
Codification
Section is comprised of section 3 of Pub. L. 108–83. Subsec. (a)(3) of section 3 of Pub. L. 108–83 repealed section 2106 of this title. Subsec. (d) of section 3 of Pub. L. 108–83 amended sections 2101 and 2107 of this title.
Section is from the Legislative Branch Appropriations Act, 2004.

Amendments2017—Subsec. (c)(3). Pub. L. 115–31, § 2(1), substituted “disbursements, and transfers” for “and disbursements” in heading.
Subsec. (c)(3)(D). Pub. L. 115–31, § 2(2), added subpar. (D).
2012—Subsec. (c)(6). Pub. L. 112–234 substituted “periodic audits of the Senate Preservation Fund, which shall be conducted at least once every 3 years, unless the Chairman or the Ranking Member of the Committee on Rules and Administration of the Senate or the Secretary of the Senate requests that an audit be conducted at an earlier date,” for “annual audits of the Senate Preservation Fund”.
2005—Subsec. (c)(2). Pub. L. 109–55 substituted “for any purposes for which funds from the contingent fund of the Senate may be used under section 2107(a) of this title, and for expenditures, not to exceed $10,000 in any fiscal year, for meals and refreshments in Capitol facilities in connection with official activities of the Commission or other authorized programs or activities” for “and for any purposes for which funds from the contingent fund of the Senate may be used under section 2107(a) of this title”.




Part C—House of Representatives Fine Arts Board
§ 2121. House of Representatives Fine Arts Board(a) Establishment and authorityThere is established in the House of Representatives a Fine Arts Board (hereafter in sections 2121 and 2122 of this title referred to as the “Board”), comprised of the House of Representatives members of the Joint Committee on the Library. The chairman of the Committee on House Oversight of the House of Representatives shall be the chairman of the Board. The Board, in consultation with the House Office Building Commission, shall have authority over all works of fine art, historical objects, and similar property that are the property of the Congress and are for display or other use in the House of Representatives wing of the Capitol, the House of Representatives Office Buildings, or any other location under the control of the House of Representatives.


(b) Clerk of the House of RepresentativesUnder the supervision and direction of the Board, the Clerk of the House of Representatives shall be responsible for the administration, maintenance, and display of the works of fine art and other property referred to in subsection (a).


(c) Architect of the CapitolThe Architect of the Capitol shall provide assistance to the Board and to the Clerk of the House of Representatives in the carrying out of their responsibilities under sections 2121 and 2122 of this title.


(Pub. L. 100–696, title X, § 1001, Nov. 18, 1988, 102 Stat. 4611; Pub. L. 104–186, title II, § 221(8), Aug. 20, 1996, 110 Stat. 1749.)

Editorial Notes
Codification
Section was classified to section 188c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1996—Subsec. (a). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.


Transfer of Functions
Certain functions of Clerk of House of Representatives transferred to Director of Non-legislative and Financial Services by section 7 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992. Director of Non-legislative and Financial Services replaced by Chief Administrative Officer of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.



§ 2122. Acceptance of gifts on behalf of the House of Representatives
The Board is authorized to accept, on behalf of the House of Representatives, gifts of works of fine art, historical objects, and similar property, including transfers from the United States Capitol Preservation Commission under section 2082 of this title, for display or other use in the House of Representatives wing of the Capitol, the House of Representatives Office Buildings, or any other location under the control of the House of Representatives.
(Pub. L. 100–696, title X, § 1002, Nov. 18, 1988, 102 Stat. 4612.)

Editorial Notes
Codification
Section was classified to section 188c–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.




Part D—Miscellaneous
§ 2131. National Statuary Hall
Suitable structures and railings shall be erected in the old hall of Representatives for the reception and protection of statuary, and the same shall be under the supervision and direction of the Architect of the Capitol. And the President is authorized to invite all the States to provide and furnish statues, in marble or bronze, not exceeding two in number for each State, of deceased persons who have been citizens thereof, and illustrious for their historic renown or for distinguished civic or military services, such as each State may deem to be worthy of this national commemoration; and when so furnished, the same shall be placed in the old hall of the House of Representatives, in the Capitol of the United States, which is set apart, or so much thereof as may be necessary, as a national statuary hall for the purpose herein indicated.
(R.S. § 1814; Aug. 15, 1876, ch. 287, 19 Stat. 147.)

Editorial Notes
Codification
Section was classified to section 187 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1814 derived from act July 2, 1864, ch. 210, § 2, 13 Stat. 347.
Section 2 of act July 2, 1864, gave the supervision and direction of the National Statuary Hall to the Commissioner of Public Buildings.

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.



§ 2131a. Eligibility for placement of statues in National Statuary Hall(a) EligibilityNo statue of any individual may be placed in National Statuary Hall until after the expiration of the 10-year period which begins on the date of the individual’s death.


(b) ExceptionsSubsection (a) does not apply with respect to—(1) the statue obtained and placed in National Statuary Hall under this Act; or

(2) any statue provided and furnished by a State under section 2131 of this title or any replacement statue provided by a State under section 2132 of this title.


(Pub. L. 109–116, § 2, Dec. 1, 2005, 119 Stat. 2524.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(1), is Pub. L. 109–116, Dec. 1, 2005, 119 Stat. 2524, which enacted this section and provisions set out as a note under this section. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Placement of Statue of Rosa Parks in National Statuary HallPub. L. 109–116, § 1, Dec. 1, 2005, 119 Stat. 2524, as amended by Pub. L. 110–120, § 1(a), Nov. 19, 2007, 121 Stat. 1348, provided that:
“(a) Obtaining Statue.—Not later than 4 years after the date of the enactment of this Act [Dec. 1, 2005], the Joint Committee on the Library shall enter into an agreement to obtain a statue of Rosa Parks, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. The Joint Committee may authorize the Architect of the Capitol to enter into the agreement and related contracts required under this subsection on its behalf, under such terms and conditions as the Joint Committee may require.

“(b) Placement.—The Joint Committee shall place the statue obtained under subsection (a) in the United States Capitol in a suitable permanent location in National Statuary Hall.”



[Pub. L. 110–120, § 1(b), Nov. 19, 2007, 121 Stat. 1348, provided that: “The amendments made by subsection (a) [amending section 1 of Pub. L. 109–116, set out above] shall take effect as if included in the enactment of Public Law 109–116.”
]



§ 2132. Replacement of statue in Statuary Hall(a) Request by State(1) Any State may request the Joint Committee on the Library of Congress to approve the replacement of a statue the State has provided for display in Statuary Hall in the Capitol of the United States under section 2131 of this title.

(2) A request shall be considered under paragraph (1) only if—(A) the request has been approved by a resolution adopted by the legislature of the State and the request has been approved by the Governor of the State, and

(B) the statue to be replaced has been displayed in the Capitol of the United States for at least 10 years as of the time the request is made, except that the Joint Committee may waive this requirement for cause at the request of a State.



(b) Agreement upon approvalIf the Joint Committee on the Library of Congress approves a request under subsection (a), the Architect of the Capitol shall enter into an agreement with the State to carry out the replacement in accordance with the request and any conditions the Joint Committee may require for its approval. Such agreement shall provide that—(1) the new statue shall be subject to the same conditions and restrictions as apply to any statue provided by a State under section 2131 of this title, and

(2) the State shall pay any costs related to the replacement, including costs in connection with the design, construction, transportation, and placement of the new statue, the removal and transportation of the statue being replaced, and any unveiling ceremony.


(c) Limitation on number of State statuesNothing in this section shall be interpreted to permit a State to have more than two statues on display in the Capitol of the United States.


(d) Ownership of replaced statue; removal(1) Subject to the approval of the Joint Committee on the Library, ownership of any statue replaced under this section shall be transferred to the State.

(2) If any statue is removed from the Capitol of the United States as part of a transfer of ownership under paragraph (1), then it may not be returned to the Capitol for display unless such display is specifically authorized by Federal law.


(e) Relocation of statuesThe Architect of the Capitol, upon the approval of the Joint Committee on the Library and with the advice of the Commission of Fine Arts as requested, is authorized and directed to relocate within the United States Capitol any of the statues received from the States under section 2131 of this title prior to December 21, 2000, and to provide for the reception, location, and relocation of the statues received on and after December 21, 2000, from the States under such section.


(Pub. L. 106–554, § 1(a)(2) [title III, § 311], Dec. 21, 2000, 114 Stat. 2763, 2763A–119.)

Editorial Notes
Codification
Section was classified to section 187a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Location of StatuesHouse Concurrent Resolution 47, passed Feb. 24, 1933, 47 Stat. Part 2, 1784, provided: “That the Architect of the Capitol, upon the approval of the Joint Committee on the Library, with the advice of the Commission of Fine Arts, is hereby authorized and directed to relocate within the Capitol any of the statues already received and placed in Statuary Hall, and to provide for the reception and location of the statues received hereafter from the States.”



§ 2133. Acceptance and supervision of works of fine arts
The Joint Committee on the Library, whenever, in their judgment, it is expedient, are authorized to accept any work of the fine arts, on behalf of Congress, which may be offered, and to assign the same such place in the Capitol as they may deem suitable, and shall have the supervision of all works of art that may be placed in the Capitol.
(R.S. § 1831.)

Editorial Notes
Codification
Section was classified to section 188 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1831 derived from act June 10, 1872, ch. 415, § 1, 17 Stat. 362.



§ 2134. Art exhibits
No work of art or manufacture other than the property of the United States shall be exhibited in the National Statuary Hall, the Rotunda, Emancipation Hall of the Capitol Visitor Center, or the corridors of the Capitol.
(R.S. § 1815; Mar. 3, 1875, ch. 130, 18 Stat. 376; Mar. 3, 1879, ch. 182, 20 Stat. 391; Pub. L. 110–437, title I, § 101(f)(2), Oct. 20, 2008, 122 Stat. 4985.)

Editorial Notes
Codification
Section was classified to section 189 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act Mar. 3, 1879, popularly known as the “Sundry Civil Appropriation Act, fiscal year 1879”.
R.S. § 1815 derived from act July 20, 1868, ch. 176, § 6, 15 Stat. 110.

Amendments2008—Pub. L. 110–437 inserted “Emancipation Hall of the Capitol Visitor Center,” after “Rotunda,”.



§ 2135. Private studios and works of art
No room in the Capitol shall be used for private studios or works of art, without permission from the Joint Committee on the Library, given in writing; and it shall be the duty of the Architect of the Capitol to carry this provision into effect.
(Mar. 3, 1875, ch. 130, 18 Stat. 376.)

Editorial Notes
Codification
Section was classified to section 190 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.





SUBCHAPTER VI—BOTANIC GARDEN AND NATIONAL GARDEN
§ 2141. Supervision of Botanic Garden
The supervision of the Capitol police shall extend over the Botanical Garden.
(R.S. § 1826.)

Editorial Notes
Codification
Section was classified to section 215 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1826 derived from Res. July 15, 1870, No. 131, 16 Stat. 391.



§ 2142. Superintendent of Botanic Garden and greenhouses
There shall be a superintendent and assistants in the Botanical Garden and greenhouses, who shall be under the direction of the Joint Committee on the Library.
(R.S. § 1827.)

Editorial Notes
Codification
Section was classified to section 216 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1827 derived from act Mar. 3, 1873, ch. 226, § 1, 17 Stat. 491.



§ 2143. Utilization of personnel by Architect of the Capitol for maintenance and operation of Botanic Garden
On and after December 27, 1974, with the approval of the Joint Committee on the Library, the Architect of the Capitol may utilize personnel paid from appropriations under his control for performance of administrative and clerical duties in connection with the maintenance and operation of the United States Botanic Garden, to such extent as he may deem feasible.
(Pub. L. 93–554, title I, ch. III, Dec. 27, 1974, 88 Stat. 1777.)

Editorial Notes
Codification
Section was classified to section 216b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2144. Disbursement of appropriations for Botanic Garden
On and after November 5, 1990, all appropriations made on account of the Botanic Garden shall be disbursed for that purpose in the same manner as other appropriations under the control of the Architect of the Capitol.
(Pub. L. 101–520, title II, Nov. 5, 1990, 104 Stat. 2270.)

Editorial Notes
Codification
Section was classified to section 216d of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2145. Restriction on use of appropriation for Botanic Garden
On and after July 31, 1958, no part of any appropriation for the Botanic Garden shall be used for the distribution, by congressional allotment, of trees, plants, shrubs, or other nursery stock.
(Pub. L. 85–570, July 31, 1958, 72 Stat. 450.)

Editorial Notes
Codification
Section was classified to section 216a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2146. National Garden(a) Establishment; giftsThe Architect of the Capitol, subject to the direction of the Joint Committee on the Library, is authorized to—(1) construct a National Garden demonstrating the diversity of plants, including the rose, our national flower, to be located between Maryland and Independence Avenues, S.W., and extending from the Botanic Garden Conservatory to Third Streets, S.W., in the District of Columbia; and

(2) solicit, receive, accept, and hold gifts, including money, plant material, and other property, on behalf of the Botanic Garden, and to dispose of, utilize, obligate, expend, disburse, and administer such gifts for the benefit of the Botanic Garden, including among other things, the carrying out of any programs, duties, or functions of the Botanic Garden, and for constructing, equipping, and maintaining the National Garden referred to in paragraph (1).


(b) Gifts and bequests of money; investment; appropriations(1) Gifts or bequests of money under subsection (a)(2) shall, when received by the Architect, be deposited with the Treasurer of the United States, who shall credit these deposits as offsetting collections to an account entitled “Botanic Garden, Gifts and Donations”. The gifts or bequests described under subsection (a)(2) shall be accepted only in the total amount provided in appropriations Acts.

(2) The Secretary of the Treasury shall invest any portion of the account designated in paragraph (1) that, as determined by the Architect, is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States or an obligation guaranteed both as to principal and interest by the United States that, as determined by the Architect, has a maturity date suitable for the purposes of the account. The Secretary of the Treasury shall credit interest earned on the obligations to the account.

(3) Receipts, obligations, and expenditures of funds under this section shall be included in annual estimates submitted by the Architect for the operation and maintenance of the Botanic Garden and such funds shall be expended by the Architect, without regard to section 6101 of title 41, for the purposes of this section after approval in appropriation Acts. All such sums shall remain available until expended, without fiscal year limitation.


(c) Donations of personal services(1) In carrying out this section and his duties, the Architect of the Capitol may accept personal services, including educationally related work assignments for students in nonpay status, if the service is to be rendered without compensation.

(2) No person shall be permitted to donate his or her personal services under this section unless such person has first agreed, in writing, to waive any and all claims against the United States arising out of or in connection with such services, other than a claim under the provisions of chapter 81 of title 5.

(3) No person donating personal services under this section shall be considered an employee of the United States for any purpose other than for purposes of chapter 81 of title 5.

(4) In no case shall the acceptance of personal services under this section result in the reduction of pay or displacement of any employee of the Botanic Garden.


(d) Tax deductionsAny gift accepted by the Architect of the Capitol under this section shall be considered a gift to the United States for purposes of income, estate, and gift tax laws of the United States.


(Pub. L. 100–458, title III, § 307E, Oct. 1, 1988, 102 Stat. 2183; Pub. L. 102–229, title II, § 209(a), Dec. 12, 1991, 105 Stat. 1716; Pub. L. 104–53, title II, § 201(b), Nov. 19, 1995, 109 Stat. 529; Pub. L. 105–275, title II, § 201, Oct. 21, 1998, 112 Stat. 2445.)

Editorial Notes
Codification
In subsec. (b)(3), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section was classified to section 216c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1998—Subsec. (b)(2), (3). Pub. L. 105–275 added par. (2) and redesignated former par. (2) as (3).
1995—Subsec. (a)(1). Pub. L. 104–53 substituted “plants” for “plans”.
1991—Pub. L. 102–229 amended section generally. Prior to amendment, section read as follows: “The Architect of the Capitol, subject to the direction of the Joint Committee on the Library, is authorized to—
“(1) construct a National Garden demonstrating the diversity of plants, including the rose, our national flower, to be located between Maryland and Independence Avenues, S.W., and extending from the United States Botanic Garden Conservatory to Third Street, S.W., in the District of Columbia; and
“(2) accept gifts, including money, plants, volunteer time, planning, construction and installation expenses, assistance and implements, and garden structures, on behalf of the United States Botanic Garden for the purpose of constructing the National Garden described in paragraph (1).”

Statutory Notes and Related Subsidiaries
Funds Available for Constructing, Equipping, and Maintaining National GardenPub. L. 102–392, title II, § 201, Oct. 6, 1992, 106 Stat. 1716, as amended by Pub. L. 104–53, title II, § 201(a), Nov. 19, 1995, 109 Stat. 529; Pub. L. 106–554, § 1(a)(2) [title III, § 312], Dec. 21, 2000, 114 Stat. 2763, 2763A–120; Pub. L. 107–68, title I, § 135, Nov. 12, 2001, 115 Stat. 583, provided that:
“(a) Pursuant to section 307E of the Legislative Branch Appropriations Act, 1989 (40 U.S.C. 216c) [now 2 U.S.C. 2146], not more than $16,500,000 shall be accepted and not more than $16,500,000 of the amounts accepted shall be available for obligation by the Architect of the Capitol for constructing, equipping, and maintaining the National Garden.

“(b) The Architect of the Capitol is authorized to solicit, receive, accept, and hold amounts under section 307E(a)(2) of the Legislative Branch Appropriations Act, 1989 (40 U.S.C. 216c(a)(2)) [now 2 U.S.C. 2146(a)(2)] in excess of the $16,500,000 authorized under subsection (a), but such amounts (and any interest thereon) shall not be expended by the Architect without approval in appropriation Acts as required under section 307E(b)(3) of such Act (40 U.S.C. 216c(b)(3)) [now 2 U.S.C. 2146(b)(3)].”




Renovation of Conservatory of Botanic GardenPub. L. 102–229, title II, § 209(b), Dec. 12, 1991, 105 Stat. 1717, provided that under section 2146 of this title, not more than $2,000,000 could be accepted or available for obligation by the Architect for certain preparations for renovation of the Conservatory of the Botanic Garden.



§ 2147. Plant material exchanges
On and after July 8, 1935, plant material exchanges may be made with botanic gardens, institutions, municipal parks, and gardens.
(July 8, 1935, ch. 374, 49 Stat. 471.)

Editorial Notes
Codification
Section was classified to section 217a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on par. under heading “BOTANIC GARDEN” in act of July 8, 1935, known as the “Legislative Branch Appropriation Act, 1936”.



§ 2148. Administration of educational outreach and services(a) Cooperative agreementsThe Architect of the Capitol, subject to the direction of the Joint Committee of Congress on the Library, may enter into cooperative agreements with entities under such terms as the Architect determines advisable, in order to support the United States Botanic Garden in carrying out its duties, authorities, and mission.


(b) No-cost agreements(1) The Architect of the Capitol may, subject to the direction of the Joint Committee of Congress on the Library, enter into a no-cost agreement, through a contract, cooperative agreement, or memorandum of understanding, with a qualified entity to conduct, or provide support for, an educational exhibit, program, class, or outreach that benefits the educational mission of the United States Botanic Garden.

(2) Any agreement under paragraph (1) may—(A) allow the qualified entity to accept fees for any program or class described in paragraph (1) in order to cover all or a portion of the entity’s costs of any supplies, honoraria, or associated expenses for the program or class; and

(B) subject to such terms as the Architect considers appropriate and necessary, grant temporary concessions to the qualified entity, or allow the qualified entity to grant temporary concessions to another person, in connection with an educational exhibit, program, class, or outreach described in paragraph (1), including concessions for food and merchandise sales that are specifically related to the educational mission involved.


(3) Section 5104(c) of title 40 shall not apply to any activity carried out under this subsection.

(4) In this subsection, the term “qualified entity” means—(A) the National Fund for the United States Botanic Garden; and

(B) any other organization described in section 501(c) of title 26 and exempt from tax under section 501(a) of such title that the Architect of the Capitol determines shares interests complementary to the educational mission of the United States Botanic Garden.



(c) Construction or improvement of real propertyAny authority under subsection (a) or (b) shall not apply to any agreement providing for the construction or improvement of real property.


(d) ApplicabilityThis section shall apply with respect to fiscal year 2015 and each succeeding fiscal year.


(Pub. L. 113–235, div. H, title I, § 1102, Dec. 16, 2014, 128 Stat. 2532.)


SUBCHAPTER VII—OTHER ENTITIES AND SERVICES
§ 2161. Transferred
Editorial Notes
Codification
Section 2161 was editorially reclassified as section 4902 of this title.



§ 2162. Capitol Power Plant(a) DesignationThe heating, lighting, and power plant constructed under the terms of the Act approved April 28, 1904 (33 Stat. 479, chapter 1762) shall be known as the “Capitol Power Plant”.


(b) DefinitionIn this section, the term “carbon dioxide energy efficiency” means the quantity of electricity used to power equipment for carbon dioxide capture and storage or use.


(c) Feasibility studyThe Architect of the Capitol shall conduct a feasibility study evaluating the available methods to capture, store, and use carbon dioxide emitted from the Capitol Power Plant as a result of burning fossil fuels. In carrying out the feasibility study, the Architect of the Capitol is encouraged to consult with individuals with expertise in carbon capture and storage or use, including experts with the Environmental Protection Agency, Department of Energy, academic institutions, non-profit organizations, and industry, as appropriate. The study shall consider—(1) the availability of technologies to capture and store or use Capitol Power Plant carbon dioxide emissions;

(2) strategies to conserve energy and reduce carbon dioxide emissions at the Capitol Power Plant; and

(3) other factors as determined by the Architect of the Capitol.


(d) Demonstration projects(1) In generalIf the feasibility study determines that a demonstration project to capture and store or use Capitol Power Plant carbon dioxide emissions is technologically feasible and economically justified (including direct and indirect economic and environmental benefits), the Architect of the Capitol may conduct 1 or more demonstration projects to capture and store or use carbon dioxide emitted from the Capitol Power Plant as a result of burning fossil fuels.


(2) Factors for considerationIn carrying out such demonstration projects, the Architect of the Capitol shall consider—(A) the amount of Capitol Power Plant carbon dioxide emissions to be captured and stored or used;

(B) whether the proposed project is able to reduce air pollutants other than carbon dioxide;

(C) the carbon dioxide energy efficiency of the proposed project;

(D) whether the proposed project is able to use carbon dioxide emissions;

(E) whether the proposed project could be expanded to significantly increase the amount of Capitol Power Plant carbon dioxide emissions to be captured and stored or used;

(F) the potential environmental, energy, and educational benefits of demonstrating the capture and storage or use of carbon dioxide at the U.S. Capitol; and

(G) other factors as determined by the Architect of the Capitol.


(3) Terms and conditionsA demonstration project funded under this section shall be subject to such terms and conditions as the Architect of the Capitol may prescribe.



(e) Authorization of appropriationsThere is authorized to be appropriated to carry out the feasibility study and demonstration project $3,000,000. Such sums shall remain available until expended.


(Mar. 4, 1911, ch. 285, 36 Stat. 1414; Mar. 3, 1921, ch. 124, 41 Stat. 1291; Pub. L. 110–140, title V, § 505(2), Dec. 19, 2007, 121 Stat. 1657.)

Editorial Notes

References in TextAct approved April 28, 1904, referred to in subsec. (a), is act Apr. 28, 1904, ch. 1762, 33 Stat. 452, which provided, at 33 Stat. 479, an appropriation for the construction of a heating, lighting and power plant in connection with the office building for the House of Representatives to furnish the necessary heat, light, and power for the office building for the House of Representatives, the Capitol building, the Congressional Library building, and for such other public buildings erected after Apr. 28, 1904, on grounds adjacent to the Capitol grounds at the east of the Capitol building and facing the same.

Codification
Section was classified to section 185 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act Mar. 4, 1911, popularly known as the “Sundry Civil Appropriation Act, fiscal year 1912”. It followed an appropriation for the Capitol power plant.

Amendments2007—Pub. L. 110–140 added text of section and struck out former text which read as follows: “The heating, lighting, and power plant constructed under the terms of the Act approved April 28, 1904, shall be known as the ‘Capitol power plant’; and all vacancies occurring in the force operating said plant and the substations in connection therewith shall be filled by the Architect of the Capitol with the approval of the commission in control of the House Office Building appointed under section 2001 of this title.”

Statutory Notes and Related Subsidiaries

Change of Name
Change of name of Architect of the Capitol, functions abolished, transferred, etc., by prior acts, see Prior Provisions and Change of Name notes set out under section 1801 of this title.

Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of this title.

Management and Operation of the Capitol Power PlantPub. L. 108–447, div. G, title I, § 1101, Dec. 8, 2004, 118 Stat. 3185, provided that:
“(a) Definition.—In this section, the term ‘appropriate congressional committees’ means—“(1) the Committee on Appropriations of the Senate and the House of Representatives;

“(2) the Committee on Rules and Administration of the Senate; and

“(3) the House Office Building Commission.


“(b) Study of Contract With a Private Entity.—Not later than 180 days after the date of enactment of this Act [Dec. 8, 2004], the Comptroller General shall conduct a study and submit to the appropriate congressional committees and the Architect of the Capitol a report that—“(1) analyzes the costs, cost effectiveness, benefits, and feasibility of the Architect of the Capitol entering into a contract with a private entity for the management and operation of the Capitol Power Plant; and

“(2) makes a recommendation on whether the Architect of the Capitol should enter into such a contract.


“(c) Implementation Plan.—If the Comptroller General makes a recommendation under subsection (b)(2) in favor of entering into a contract, the Architect of the Capitol shall submit an implementation plan for that contract to the appropriate congressional committees not later than the later of—“(1) 270 days after the date of enactment of this Act [Dec. 8, 2004]; or

“(2) the date of the completion of the West Refrigeration Plant.


“(d) Contract.—Subject to the approval of the appropriate congressional committees, the Architect of the Capitol shall enter into a contract with a private entity for the management and operation of the Capitol Power Plant.

“(e) Effective Date.—This section shall apply to fiscal year 2005 and each fiscal year thereafter.”




General Services Administration Coal YardPub. L. 100–458, title I, Oct. 1, 1988, 102 Stat. 2170, provided: “That appropriations under this head [“Capitol Power Plant”] shall hereafter be available for maintenance, alterations, personal and other services, and for all other necessary expenses of the Government owned property, buildings and facilities located in Lot 803, Square 695, formerly known as the General Services Administration Coal Yard at 42 I Street, S.E., in the District of Columbia.”




§ 2162a. Promoting maximum efficiency in operation of Capitol Power Plant(a) Steam boilers(1) In generalThe Architect of the Capitol shall take such steps as may be necessary to operate the steam boilers at the Capitol Power Plant in the most energy efficient manner possible to minimize carbon emissions and operating costs, including adjusting steam pressures and adjusting the operation of the boilers to take into account variations in demand, including seasonality, for the use of the system.


(2) Effective dateThe Architect shall implement the steps required under paragraph (1) not later than 30 days after December 19, 2007.



(b) Chiller plant(1) In generalThe Architect of the Capitol shall take such steps as may be necessary to operate the chiller plant at the Capitol Power Plant in the most energy efficient manner possible to minimize carbon emissions and operating costs, including adjusting water temperatures and adjusting the operation of the chillers to take into account variations in demand, including seasonality, for the use of the system.


(2) Effective dateThe Architect shall implement the steps required under paragraph (1) not later than 30 days after December 19, 2007.



(c) MetersNot later than 90 days after December 19, 2007, the Architect of the Capitol shall evaluate the accuracy of the meters in use at the Capitol Power Plant and correct them as necessary.


(d) Report on implementationNot later than 180 days after December 19, 2007, the Architect of the Capitol shall complete the implementation of the requirements of this section and submit a report describing the actions taken and the energy efficiencies achieved to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on House Administration of the House of Representatives, and the Committee on Rules and Administration of the Senate.


(Pub. L. 110–140, title V, § 504, Dec. 19, 2007, 121 Stat. 1656.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as a note under section 1824 of this title.



§ 2163. Capitol Grounds shuttle service
Funds appropriated for any available account of the Architect of the Capitol after October 1, 1976, shall be available for the purchase or rental, maintenance and operation of passenger motor vehicles to provide shuttle service for Members and employees of Congress to and from the buildings in the Legislative group.
(Pub. L. 94–440, title VI, Oct. 1, 1976, 90 Stat. 1453; Pub. L. 115–31, div. I, title I, § 1206(a), May 5, 2017, 131 Stat. 582.)

Editorial Notes
Codification
Section was classified to section 223 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments2017—Pub. L. 115–31 substituted “appropriated for any available account of the Architect of the Capitol” for “appropriated under this heading”, which had been editorially changed to read “appropriated for the Capitol Grounds” to reflect the heading appearing in the Act.

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentPub. L. 115–31, div. I, title I, § 1206(b), May 5, 2017, 131 Stat. 582, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2017 and each succeeding fiscal year.”




§ 2164. Transportation of House Pages by Capitol Grounds shuttle service
The passenger motor vehicles authorized by section 2163 of this title to provide a shuttle service for Members and employees of Congress may be used for the transportation of House Pages to and from special events associated with their education when approved by the House of Representatives Page Board: Provided further, That the use of the said passenger motor vehicles for transportation of House Pages shall not interfere with the shuttle service for Members and employees of the Congress.
(Pub. L. 99–151, title I, Nov. 13, 1985, 99 Stat. 801.)

Editorial Notes
Codification
Section was classified to section 224 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2165. Repealed. Pub. L. 110–437, title I, § 101(e), Oct. 20, 2008, 122 Stat. 4985

Section, Pub. L. 90–264, title III, § 301, Mar. 12, 1968, 82 Stat. 46; Pub. L. 104–186, title II, § 221(16), Aug. 20, 1996, 110 Stat. 1750, related to Capitol educational and informational center and information and distribution stations and operation agreements.

Editorial Notes
Codification
Section was classified to section 831 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2166. Repealed. Pub. L. 110–437, title IV, § 422(a), Oct. 20, 2008, 122 Stat. 4996

Section, Pub. L. 91–510, title IV, § 441, Oct. 26, 1970, 84 Stat. 1190; Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 671; Pub. L. 104–186, title II, § 221(17), Aug. 20, 1996, 110 Stat. 1750; Pub. L. 104–279, Oct. 9, 1996, 110 Stat. 3358, related to Capitol Guide Service. See section 2241 of this title.

Editorial Notes
Codification
Section was classified to section 851 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective first day of first pay period (applicable to employees transferred under section 2241 of this title) on or after 30 days after Oct. 20, 2008, see section 422(d) of Pub. L. 110–437, set out as a note under section 1301 of this title.



§ 2167. Congressional Award Youth Park(a) DesignationThe parcel of approximately 5 acres of land located on the Capitol Grounds and described in subsection (b) shall be known and designated as the “Congressional Award Youth Park”.


(b) Area included(1) In generalThe parcel of land described in subsection (a) is—(A) bounded on the north by Constitution Avenue, N.W.;

(B) bounded on the east by First Street, N.W.;

(C) bounded on the south by Pennsylvania Avenue, N.W.; and

(D) bounded on the west by Third Street N.W.


(2) ExtensionThe park shall extend to the curbs of the streets described in paragraph (1).



(c) Design(1) CompetitionThe Architect of the Capitol shall sponsor a competition for the design of the park, based on specifications developed by the Architect.


(2) Specifications(A) In generalNot later than June 30, 2002, the Architect, in consultation with the majority leader and the minority leader of the Senate, and the Speaker and the minority leader of the House of Representatives, shall develop the specifications for the park.


(B) Requirements(i) In generalThe specifications shall require an outdoor design that is accessible to the public.


(ii) InclusionsTo the maximum extent practicable, the specifications shall include requirements for—(I) a fountain;

(II) extensive use of trees and flowering plants from each of the 50 States;

(III) large-scale replicas of the medals awarded under the Congressional Award Program; and

(IV) the inscription of the names of all Congressional Award recipients.




(3) Selection(A) In generalAs soon as practicable after the competition is completed, the Architect shall forward at least 3 designs, with recommendations, to the United States Capitol Preservation Commission.


(B) Final selectionThe United States Capitol Preservation Commission shall select and approve the final design from among the 3 designs submitted under subparagraph (A).




(d) FundingFunds otherwise made available to the Architect of the Capitol under this Act shall be available to carry out this section.


(Pub. L. 107–68, title I, § 134, Nov. 12, 2001, 115 Stat. 582.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d), is Pub. L. 107–68, Nov. 12, 2001, 115 Stat. 560, as amended, known as the Legislative Branch Appropriations Act, 2002. For complete classification of this Act to the Code, see Tables.

Codification
Section was classified to section 217c of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2168. Memorandum of understanding for provision of services of the United States Capitol telephone exchange for the House(a) In generalThe Chief Administrative Officer of the House of Representatives and the Sergeant at Arms and Doorkeeper of the Senate may enter into a memorandum of understanding under which the Sergeant at Arms and Doorkeeper shall provide all services of the United States Capitol telephone exchange for the House of Representatives, in accordance with such terms and conditions as may be provided in the memorandum of understanding.


(b) Transfer of positions and personnelFor any period during which a memorandum of understanding is in effect pursuant to this section—(1) all positions in the United States Capitol telephone exchange for which the employing authority is the Chief Administrative Officer shall be transferred to the Sergeant at Arms and Doorkeeper;

(2) all employees in the United States Capitol telephone exchange for whom the employing authority is the Chief Administrative Officer shall be transferred to, and appointed by, the Sergeant at Arms and Doorkeeper; and

(3) the Sergeant at Arms and Doorkeeper shall serve as the employing authority for all personnel of the United States Capitol telephone exchange.


(c) Pay and leave accrualIn carrying out a memorandum of understanding pursuant to this section, the Sergeant at Arms and Doorkeeper shall ensure that, with respect to any employee of the United States Capitol telephone exchange whose employing authority prior to the effective date of the memorandum was the Chief Administrative Officer—(1) the rate of pay and leave accrual for the employee shall not be less than the employee’s rate of pay and leave accrual for the most recent pay period prior to such date, unless—(A) the employee does not remain in the same position with the exchange; or

(B) the rate of pay or leave accrual is reduced for cause; and


(2) any leave accrued by the employee that remains unused as of such date shall be transferred to the employee and made available for the employee to use under the same terms and conditions that applied to the use of the leave prior to such date.


(d) Omitted

(e) Reimbursement of expenses by House(1) A memorandum of understanding under this section may include a provision requiring the reimbursement by the House of Representatives during a fiscal year (paid out of the applicable accounts of the House) of the expenses incurred by the Sergeant at Arms and Doorkeeper during the fiscal year in carrying out the memorandum with respect to the employees of the United States Capitol telephone exchange whose employing authority prior to the effective date of the memorandum was the Chief Administrative Officer.

(2) Any reimbursement made pursuant to this subsection—(A) in the case of a reimbursement for salaries or agency contributions and related expenses, shall be deposited in the account under the heading “Office of the sergeant at arms and doorkeeper” or “agency contributions and related expenses”, under the heading “Salaries, Officers and Employees”; and

(B) in the case of a reimbursement for expenses, shall be deposited in the account under the heading “sergeant at arms and doorkeeper of the senate” under the heading “Contingent Expenses of the Senate”.


(3) Any funds deposited under paragraph (2) shall be available in like manner and for the same purposes as are other funds in the account to which the funds were deposited.


(f) Effective dateThis section and the amendment made by this section shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title II, § 215, Dec. 8, 2004, 118 Stat. 3197.)

Editorial Notes
Codification
Section is comprised of section 215 of div. G of Pub. L. 108–447. Subsec. (d) of section 215 of div. G of Pub. L. 108–447 amended section 293 of this title.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 2169. Capitol complex E–85 refueling station(a) ConstructionThe Architect of the Capitol may construct a fuel tank and pumping system for E–85 fuel at or within close proximity to the Capitol Grounds Fuel Station.


(b) UseThe E–85 fuel tank and pumping system shall be available for use by all legislative branch vehicles capable of operating with E–85 fuel, subject to such other legislative branch agencies reimbursing the Architect of the Capitol for the costs of E–85 fuel used by such other legislative branch vehicles.


(c) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $640,000 for fiscal year 2008.


(Pub. L. 110–140, title V, § 502, Dec. 19, 2007, 121 Stat. 1655.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as a note under section 1824 of this title.



§ 2170. Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the Senate at no net cost to the Federal Government(a) DefinitionIn this section, the term “covered employee” means—(1) an employee whose pay is disbursed by the Secretary of the Senate; or

(2) any other individual who is authorized to park in any parking area under the jurisdiction of the Senate on Capitol Grounds.


(b) Authority(1) In generalSubject to paragraph (3), funds appropriated to the Architect of the Capitol under the heading “Capitol Power Plant” under the heading “ARCHITECT OF THE CAPITOL” in any fiscal year are available to construct, operate, and maintain on a reimbursable basis battery recharging stations in parking areas under the jurisdiction of the Senate on Capitol Grounds for use by privately owned vehicles used by Senators or covered employees.


(2) Vendors authorizedIn carrying out paragraph (1), the Architect of the Capitol may use 1 or more vendors on a commission basis.


(3) Approval of constructionThe Architect of the Capitol may construct or direct the construction of battery recharging stations described under paragraph (1) after—(A) submission of written notice detailing the numbers and locations of the battery recharging stations to the Committee on Rules and Administration of the Senate; and

(B) approval by that Committee.



(c) Fees and charges(1) In generalSubject to paragraph (2), the Architect of the Capitol shall charge fees or charges for electricity provided to Senators and covered employees sufficient to cover the costs to the Architect of the Capitol to carry out this section, including costs to any vendors or other costs associated with maintaining the battery recharging stations.


(2) Approval of fees or chargesThe Architect of the Capitol may establish and adjust fees or charges under paragraph (1) after—(A) submission of written notice detailing the amount of the fee or charge to be established or adjusted to the Committee on Rules and Administration of the Senate; and

(B) approval by that Committee.



(d) Deposit and availability of fees, charges, and commissionsAny fees, charges, or commissions collected by the Architect of the Capitol under this section shall be—(1) deposited in the Treasury to the credit of the appropriations account described under subsection (b); and

(2) available for obligation without further appropriation during—(A) the fiscal year collected; and

(B) the fiscal year following the fiscal year collected.



(e) Reports(1) In generalNot later than 30 days after the end of each fiscal year, the Architect of the Capitol shall submit a report on the financial administration and cost recovery of activities under this section with respect to that fiscal year to the Committee on Rules and Administration of the Senate.


(2) Avoiding subsidy(A) DeterminationNot later than 3 years after August 10, 2012, and every 3 years thereafter, the Architect of the Capitol shall submit a report to the Committee on Rules and Administration of the Senate determining whether Senators and covered employees using battery charging stations as authorized by this section are receiving a subsidy from the taxpayers.


(B) Modification of rates and feesIf a determination is made under subparagraph (A) that a subsidy is being received, the Architect of the Capitol shall submit a plan to the Committee on Rules and Administration of the Senate on how to update the program to ensure no subsidy is being received. If the committee does not act on the plan within 60 days, the Architect of the Capitol shall take appropriate steps to increase rates or fees to ensure reimbursement for the cost of the program consistent with an appropriate schedule for amortization, to be charged to those using the charging stations.




(f) Effective dateThis section shall apply with respect to fiscal year 2011 and each fiscal year thereafter.


(Pub. L. 112–167, § 1, Aug. 10, 2012, 126 Stat. 1296.)

§ 2171. Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the House of Representatives at no net cost to the Federal Government(a) DefinitionIn this section, the term “covered employee” means—(1) an employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives; or

(2) any other individual who is authorized to park in any parking area under the jurisdiction of the House of Representatives on Capitol Grounds.


(b) Authority(1) In generalSubject to paragraph (3), funds appropriated to the Architect of the Capitol under the heading “Capitol Power Plant” under the heading “ARCHITECT OF THE CAPITOL” in any fiscal year are available to construct, operate, and maintain on a reimbursable basis battery recharging stations in parking areas under the jurisdiction of the House of Representatives on Capitol Grounds for use by privately owned vehicles used by Members of the House of Representatives (including the Delegates or Resident Commissioner to the Congress) or covered employees.


(2) Vendors authorizedIn carrying out paragraph (1), the Architect of the Capitol may use 1 or more vendors on a commission basis.


(3) Approval of constructionThe Architect of the Capitol may construct or direct the construction of battery recharging stations described under paragraph (1) after—(A) submission of written notice detailing the numbers and locations of the battery recharging stations to the Committee on House Administration of the House of Representatives; and

(B) approval by that Committee.



(c) Fees and charges(1) In generalSubject to paragraph (2), the Architect of the Capitol shall charge fees or charges for electricity provided to Members and covered employees sufficient to cover the costs to the Architect of the Capitol to carry out this section, including costs to any vendors or other costs associated with maintaining the battery recharging stations.


(2) Approval of fees or chargesThe Architect of the Capitol may establish and adjust fees or charges under paragraph (1) after—(A) submission of written notice detailing the amount of the fee or charge to be established or adjusted to the Committee on House Administration of the House of Representatives; and

(B) approval by that Committee.



(d) Deposit and availability of fees, charges, and commissionsAny fees, charges, or commissions collected by the Architect of the Capitol under this section shall be—(1) deposited in the Treasury to the credit of the appropriations account described under subsection (b); and

(2) available for obligation without further appropriation during—(A) the fiscal year collected; and

(B) the fiscal year following the fiscal year collected.



(e) Reports(1) In generalNot later than 30 days after the end of each fiscal year, the Architect of the Capitol shall submit a report on the financial administration and cost recovery of activities under this section with respect to that fiscal year to the Committee on House Administration of the House of Representatives.


(2) Avoiding subsidy(A) DeterminationNot later than 3 years after August 16, 2012, and every 3 years thereafter, the Architect of the Capitol shall submit a report to the Committee on House Administration of the House of Representatives determining whether Members (including any Delegate or Resident Commissioner to Congress) and covered employees using battery charging stations as authorized by this section are receiving a subsidy from the taxpayers.


(B) Modification of rates and feesIf a determination is made under subparagraph (A) that a subsidy is being received, the Architect of the Capitol shall submit a plan to the Committee on House Administration of the House of Representatives on how to update the program to ensure no subsidy is being received. If the committee does not act on the plan within 60 days, the Architect of the Capitol shall take appropriate steps to increase rates or fees to ensure reimbursement for the cost of the program consistent with an appropriate schedule for amortization, to be charged to those using the charging stations.




(f) Effective dateThis section shall apply with respect to fiscal year 2011 and each fiscal year thereafter.


(Pub. L. 112–170, § 1, Aug. 16, 2012, 126 Stat. 1303.)

§ 2171a. Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the Librarian of Congress at no net cost to the Federal Government(a) DefinitionIn this section, the term “covered employee” means—(1) an employee of the Library of Congress; or

(2) any other individual who is authorized to park in any parking area under the jurisdiction of the Library of Congress on the Library of Congress buildings and grounds.


(b) Authority(1) In generalSubject to paragraph (3), funds appropriated to the Architect of the Capitol under the heading “Capitol Power Plant” under the heading “ARCHITECT OF THE CAPITOL” in any fiscal year are available to construct, operate, and maintain on a reimbursable basis battery recharging stations in parking areas under the jurisdiction of the Library of Congress on Library of Congress buildings and grounds for use by privately owned vehicles used by covered employees.


(2) Vendors authorizedIn carrying out paragraph (1), the Architect of the Capitol may use one or more vendors on a commission basis.


(3) Approval of constructionThe Architect of the Capitol may construct or direct the construction of battery recharging stations described under paragraph (1) after—(A) submission of written notice detailing the numbers and locations of the battery recharging stations to the Joint Committee on the Library; and

(B) approval by that Committee.



(c) Fees and charges(1) In generalSubject to paragraph (2), the Architect of the Capitol shall charge fees or charges for electricity provided to covered employees sufficient to cover the costs to the Architect of the Capitol to carry out this section, including costs to any vendors or other costs associated with maintaining the battery charging stations.


(2) Approval of fees or chargesThe Architect of the Capitol may establish and adjust fees or charges under paragraph (1) after—(A) submission of written notice detailing the amount of the fee or charge to be established or adjusted to the Joint Committee on the Library; and

(B) approval by that Committee.



(d) Deposit and availability of fees, charges, and commissionsAny fees, charges, or commissions collected by the Architect of the Capitol under this section shall be—(1) deposited in the Treasury to the credit of the appropriations account described under subsection (b); and

(2) available for obligation without further appropriation during the fiscal year collected.


(e) Reports(1) In generalNot later than 30 days after the end of each fiscal year, the Architect of the Capitol shall submit a report on the financial administration and cost recovery of activities under this section with respect to that fiscal year to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and Senate.


(2) Avoiding subsidy(A) DeterminationNot later than 3 years after December 18, 2015, and every 3 years thereafter, the Architect of the Capitol shall submit a report to the Joint Committee on the Library determining whether covered employees using battery charging stations as authorized by this section are receiving a subsidy from the taxpayers.


(B) Modification of rates and feesIf a determination is made under subparagraph (A) that a subsidy is being received, the Architect of the Capitol shall submit a plan to the Joint Committee on the Library on how to update the program to ensure no subsidy is being received. If the Joint Committee does not act on the plan within 60 days, the Architect of the Capitol shall take appropriate steps to increase rates or fees to ensure reimbursement for the cost of the program consistent with an appropriate schedule for amortization, to be charged to those using the charging stations.




(f) Effective dateThis section shall apply with respect to fiscal year 2016 and each fiscal year thereafter.


(Pub. L. 114–113, div. I, title II, § 209, Dec. 18, 2015, 129 Stat. 2673.)

§ 2172. Office of Congressional Accessibility Services(a) Establishment of Office of Congressional Accessibility Services(1) EstablishmentThere is established in the legislative branch the Office of Congressional Accessibility Services, to be headed by the Director of Accessibility Services.


(2) Congressional Accessibility Services Board(A) EstablishmentThere is established the Congressional Accessibility Services Board, which shall be composed of—(i) the Sergeant at Arms and Doorkeeper of the Senate;

(ii) the Secretary of the Senate;

(iii) the Sergeant at Arms of the House of Representatives;

(iv) the Clerk of the House of Representatives; and

(v) the Architect of the Capitol.


(B) Direction of BoardThe Office of Congressional Accessibility Services shall be subject to the direction of the Congressional Accessibility Services Board.



(3) Mission and functions(A) In generalThe Office of Congressional Accessibility Services shall—(i) provide and coordinate accessibility services for individuals with disabilities, including Members of Congress, officers and employees of the House of Representatives and the Senate, and visitors, in the United States Capitol Complex; and

(ii) provide information regarding accessibility for individuals with disabilities, as well as related training and staff development, to Members of Congress and employees of the Senate and the House of Representatives.


(B) United States Capitol Complex definedIn this paragraph, the term “United States Capitol Complex” means the Capitol buildings (as defined in section 5101 of title 40) and the United States Capitol Grounds (as described in section 5102 of such title).




(b) Director of Accessibility Services(1) Appointment, pay, and removal(A) Appointment and payThe Director of Accessibility Services shall be appointed by the Congressional Accessibility Services Board and shall be paid at a rate of pay determined by the Congressional Accessibility Services Board.


(B) RemovalUpon removal of the Director of Accessibility Services, the Congressional Accessibility Services Board shall immediately provide notice of the removal to the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, and the Committees on Appropriations of the House of Representatives and Senate. The notice shall include the reasons for the removal.



(2) Personnel and other administrative functions(A) Personnel, disbursements, and contractsIn carrying out the functions of the Office of Congressional Accessibility Services under subsection (a), the Director of Accessibility Services shall have the authority to—(i) appoint, hire, and fix the compensation of such personnel as may be necessary for operations of the Office of Congressional Accessibility Services, except that no employee may be paid at an annual rate in excess of the annual rate of pay for the Director of Accessibility Services;

(ii) take appropriate disciplinary action, including, when circumstances warrant, suspension from duty without pay, reduction in pay, demotion, or termination of employment with the Office of Congressional Accessibility Services, against any employee;

(iii) disburse funds as may be necessary and available for the needs of the Office of Congressional Accessibility Services; and

(iv) serve as contracting officer for the Office of Congressional Accessibility Services.


(B) Agreements with the Office of the Architect of the Capitol, with other legislative branch agencies, and with offices of the Senate and House of RepresentativesSubject to the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, the Director of Accessibility Services may place orders and enter into agreements with the Office of the Architect of the Capitol, with other legislative branch agencies, and with any office or other entity of the Senate or House of Representatives for procuring goods and providing financial and administrative services on behalf of the Office of Congressional Accessibility Services, or to otherwise assist the Director in the administration and management of the Office of Congressional Accessibility Services.



(3) Semiannual reportsThe Director of Accessibility Services shall submit a report to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives not later than 45 days following the close of each semiannual period ending on March 31 or September 30 of each year on the financial and operational status during the period of each function under the jurisdiction of the Director. Each such report shall include financial statements and a description or explanation of current operations, the implementation of new policies and procedures, and future plans for each function.



(Pub. L. 101–163, title III, § 310, Nov. 21, 1989, 103 Stat. 1065; Pub. L. 104–53, title I, § 112, Nov. 19, 1995, 109 Stat. 525; Pub. L. 110–437, title IV, § 411(a), Oct. 20, 2008, 122 Stat. 4993.)

Editorial Notes
Codification
Section was formerly classified to section 130e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1990.

Amendments2008—Pub. L. 110–437 amended section generally, substituting provisions relating to Office of Congressional Accessibility Services for provisions relating to Special Services Office.
1995—Pub. L. 104–53 substituted “Sergeant at Arms” for “Clerk” after “comprised of the” and “Architect of the Capitol” for “Librarian of Congress”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of contracts, liabilities, records, property, appropriations, other assets and interests, and employees of the Congressional Special Services Office of Capitol Guide Service to the Office of Congressional Accessibility Services, see section 2252 of this title.




SUBCHAPTER VIII—MISCELLANEOUS
§ 2181. Assignment of space for meetings of joint committees, conference committees, etc.
The President pro tempore of the Senate and the Speaker of the House of Representatives shall cause a survey to be made of available space within the Capitol which could be utilized for joint committee meetings, meetings of conference committees, and other meetings, requiring the attendance of both Senators and Members of the House of Representatives; and shall recommend the reassignment of such space to accommodate such meetings.
(Aug. 2, 1946, ch. 753, title II, § 242, 60 Stat. 839.)

Editorial Notes
Codification
Section was classified to section 174d–1 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 2, 1946, see section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.



§ 2182. Use of space formerly occupied by Library of Congress
The rooms and space recently occupied by the Library of Congress in the Capitol building shall be divided into three stories, the third story of which shall be fitted up and used for a reference library for the Senate and House of Representatives, and that portion of the other two stories north of a line drawn east and west through the center of the Rotunda shall be used for such purpose as may be designated by the Senate of the United States, and that portion of the first and second stories south of said line shall be used for such purpose as may be designated by the House of Representatives.
(June 6, 1900, No. 33, 31 Stat. 719.)

Editorial Notes
Codification
Section was classified to section 190b of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 2183. Protection of buildings and property
The Sergeants at Arms of the Senate and of the House of Representatives are authorized to make such regulations as they may deem necessary for preserving the peace and securing the Capitol from defacement, and for the protection of the public property therein, and they shall have power to arrest and detain any person violating such regulations, until such person can be brought before the proper authorities for trial.
(R.S. § 1820.)

Editorial Notes
Codification
Section was classified to section 193 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1820 derived from acts Mar. 30, 1867, ch. 20, § 2, 15 Stat. 12; Apr. 29, 1876, ch. 86, 19 Stat. 41.



§ 2184. Purchase of furniture or carpets for House or Senate
No furniture or carpets for either House shall be purchased without the written order of the chairman of the Committee on Rules and Administration, for the Senate, or without the written order of the chairman of the Committee on House Oversight of the House of Representatives, for the House of Representatives.
(R.S. § 1816; Aug. 2, 1946, ch. 753, title I, § 102, title II, § 224, 60 Stat. 814, 838; Pub. L. 104–186, title II, § 221(2), Aug. 20, 1996, 110 Stat. 1748.)

Editorial Notes
Codification
Section was classified to section 170 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
R.S. § 1816 derived from Res. Apr. 16, 1862, No. 28, 12 Stat. 617; acts Mar. 30, 1867, ch. 24, § 2, 15 Stat. 13; July 20, 1868, ch. 177, § 1, 15 Stat. 115; Mar. 3, 1869, ch. 121, § 1, 15 Stat. 283, 284; Mar. 3, 1871, ch. 114, § 1, 16 Stat. 500; Aug. 15, 1876, ch. 287, 19 Stat. 147.
Provision of R.S. § 1816 relating to repairs of Capitol is classified to section 1814 of this title.

Amendments1996—Pub. L. 104–186 substituted “House Oversight of the House of Representatives, for the House of Representatives” for “Accounts of the House of Representatives, for the House”.
1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee to Audit and Control the Contingent Expenses of the Senate”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that section 102 of that act shall take effect on Jan. 2, 1947, and section 245 of title II of that act, 60 Stat. 839, provided that section 224 thereof shall “take effect on the day on which the Eightieth Congress convenes”. The Eightieth Congress convened on Jan. 3, 1947.



§ 2185. Estimates for improvements in grounds
All changes and improvements in the Capitol grounds, including approaches to the Capitol, shall be estimated for in detail, showing what modifications are proposed and the estimate cost of the same.
(Mar. 3, 1883, ch. 143, 22 Stat. 621.)

Editorial Notes
Codification
Section was classified to section 173 of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on act Mar. 3, 1883, popularly known as the “Sundry Civil Appropriation Act, fiscal year 1884”.

Similar ProvisionsEnlargement of the Capitol grounds by the acquisition of certain squares in the city of Washington, provided by the following Sundry Civil Appropriation Acts for the fiscal years 1911, 1912, 1913, and 1914.
June 23, 1913, ch. 3, 38 Stat. 44.
Aug. 24, 1912, ch. 355, 37 Stat. 454.
Mar. 4, 1911, ch. 285, 36 Stat. 1414.
June 25, 1910, ch. 384, 36 Stat. 738.



§ 2186. Square 580 landscape maintenance
For fiscal year 2016 and each fiscal year thereafter, the Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in Square 580 up to the beginning of I–395.
(Pub. L. 114–113, div. I, title II, § 206, Dec. 18, 2015, 129 Stat. 2672.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation act:
Pub. L. 113–235, div. H, title II, § 206, Dec. 16, 2014, 128 Stat. 2542.





CHAPTER 31—CAPITOL VISITOR CENTER




SUBCHAPTER I—IN GENERAL


Sec.


2201.Designation of facility as Capitol Visitor Center; purposes of facility; treatment of the Capitol Visitor Center.


2202.Designation and naming within the Capitol Visitor Center.


2203.Use of the Emancipation Hall of the Capitol Visitor Center.



SUBCHAPTER II—OFFICE OF THE CAPITOL VISITOR CENTER


2211.Establishment.


2212.Appointment and supervision of Chief Executive Officer for Visitor Services.


2213.General duties of Chief Executive Officer.


2214.Assistant to the Chief Executive Officer.


2215.Gift Shop.


2216.Food service operations.



SUBCHAPTER III—CAPITOL VISITOR CENTER REVOLVING FUND


2231.Establishment and accounts.


2232.Deposits in the Fund.


2233.Use of monies.


2234.Administration of Fund.



SUBCHAPTER IV—CAPITOL GUIDE SERVICE AND OFFICE OF CONGRESSIONAL ACCESSIBILITY SERVICES



Part A—Capitol Guide Service


2241.Transfer of Capitol Guide Service.


2242.Duties of employees of Capitol Guide Service.



Part B—Office of Congressional Accessibility Services


2251.Office of Congressional Accessibility Services.


2252.Transfer from Capitol Guide Service.



Part C—Transfer Date


2261.Transfer date.



SUBCHAPTER V—MISCELLANEOUS PROVISIONS


2271.Jurisdictions unaffected.


2272.Acceptance of volunteer services.


2273.Coins treated as gifts.



SUBCHAPTER VI—AUTHORIZATION OF APPROPRIATIONS


2281.Authorization of appropriations.



SUBCHAPTER I—IN GENERAL
§ 2201. Designation of facility as Capitol Visitor Center; purposes of facility; treatment of the Capitol Visitor Center(a) DesignationThe facility authorized for construction under the heading “Capitol Visitor Center” under chapter 5 of title II of division B of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–569) is designated as the Capitol Visitor Center and is a part of the Capitol.


(b) Purposes of the facilityThe Capitol Visitor Center shall be used—(1) to provide enhanced security for persons working in or visiting the United States Capitol;

(2) to improve the visitor experience by providing a structure that will afford improved visitor orientation and enhance the educational experience of those who have come to learn about the Congress and the Capitol; and

(3) for other purposes as determined by Congress or the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.


(c) Treatment of the Capitol Visitor Center(1) OversightThe Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives shall have oversight of the Capitol Visitor Center.


(2) Treatment of expansion space of the Senate and House of Representatives in the Capitol Visitor Center(A) SenateThe expansion space of the Senate described as unassigned space under the heading “Capitol Visitor Center” under the heading “ARCHITECT OF THE CAPITOL” under title II of the Act entitled “An Act making appropriations for the Legislative Branch for the fiscal year ending September 30, 2002, and for other purposes”, approved November 12, 2001 (Public Law 107–68; 115 Stat. 588) shall be part of the Senate wing of the Capitol.


(B) House of RepresentativesThe expansion space of the House of Representatives described as unassigned space under the heading “Capitol Visitor Center” under the heading “ARCHITECT OF THE CAPITOL” under title II of the Act entitled “An Act making appropriations for the Legislative Branch for the fiscal year ending September 30, 2002, and for other purposes”, approved November 12, 2001 (Public Law 107–68; 115 Stat. 588) shall be part of the House of Representatives wing of the Capitol.




(d) Treatment of Congressional Auditorium and related adjacent areas(1) In generalThe Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives shall jointly prescribe regulations for the assignment of the space in the Capitol Visitor Center known as the Congressional Auditorium and the related adjacent areas.


(2) Related adjacent areasThe regulations under paragraph (1) shall include a designation of the areas that are related adjacent areas to the Congressional Auditorium.



(e) Omitted

(f) Exhibits for displays(1) In general(A) Loan agreementsSubject to subparagraph (B), the Architect of the Capitol may enter into loan agreements to place historical objects for display in the Exhibition Hall of the Capitol Visitor Center.


(B) Consultation and approvalThe Architect of the Capitol may exercise the authority under subparagraph (A) with respect to each loan agreement—(i) after consultation with—(I) the Senate Commission on Art; and

(II) the House of Representatives Fine Arts Board; and


(ii) subject to the approval of—(I) the Committee on Rules and Administration of the Senate; and

(II) the Committee on House Administration of the House of Representatives.



(C) Effective dateThis paragraph shall take effect on December 3, 2008.



(2) Omitted

(3) Exceptions to exhibition prohibitionSection 2134 of this title shall not apply to any historical object placed within an exhibit in the Exhibition Hall of the Capitol Visitor Center that—(A)(i) is directly related to the purpose of the Capitol Visitor Center under subsection (b)(2);

(ii) is the subject of a loan agreement entered into by the Architect of the Capitol before December 2, 2008; and

(iii) has been approved by the Capitol Preservation Commission; or


(B) is the subject of a loan agreement described under paragraph (1)(A).


(4) Substitution of historical objectA loan agreement described under paragraph (3)(A)(ii) may provide for the removal of an historical object from exhibition for preservation purposes and the substitution of that object with another historical object having a comparable educational purpose.



(Pub. L. 110–437, title I, § 101, Oct. 20, 2008, 122 Stat. 4984.)

Editorial Notes

References in TextProvisions under the heading “Capitol Visitor Center” in chapter 5 of title II of division B of Public Law 105–277, 112 Stat. 2681–569, referred to in subsec. (a), are not classified to the Code.
Provisions under the headings “Capitol Visitor Center” and “ARCHITECT OF THE CAPITOL” in title II of Public Law 107–68, 115 Stat. 588, referred to in subsec. (c)(2)(A), are not classified to the Code.

Codification
Section is comprised of section 101 of Pub. L. 110–437. Subsec. (e) of section 101 of Pub. L. 110–437 repealed section 2165 of this title. Subsec. (f)(2) of section 101 of Pub. L. 110–437 amended section 2134 of this title.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 110–437, § 1(a), Oct. 20, 2008, 122 Stat. 4983, provided that: “This Act [enacting this chapter, amending sections 130e, 1301, 1331, 1341, and 2134 of this title and sections 2107 and 5379 of Title 5, Government Organization and Employees, repealing sections 1806, 1807, 1825, 2165, and 2166 of this title, enacting provisions set out as notes under sections 1301 and 1831 of this title, and amending provisions set out as a note under section 1831 of this title] may be cited as the ‘Capitol Visitor Center Act of 2008’.”




§ 2202. Designation and naming within the Capitol Visitor Center(a) In generalExcept as provided under subsection (b), no part of the Capitol Visitor Center may be designated or named without the approval of—(1) not less than ¾ of all members on the Capitol Preservation Commission who are members of the Democratic party; and

(2) not less than ¾ of all members on the Capitol Preservation Commission who are members of the Republican party.


(b) ExceptionSubsection (a) shall not apply to any room or space under the jurisdiction of the Senate or the House of Representatives.


(Pub. L. 110–437, title I, § 102, Oct. 20, 2008, 122 Stat. 4986.)

§ 2203. Use of the Emancipation Hall of the Capitol Visitor Center
The Emancipation Hall of the Capitol Visitor Center may not be used for any event, except upon the passage of a resolution agreed to by both houses of Congress authorizing the use of the Emancipation Hall for that event.
(Pub. L. 110–437, title I, § 103, Oct. 20, 2008, 122 Stat. 4986.)


SUBCHAPTER II—OFFICE OF THE CAPITOL VISITOR CENTER
§ 2211. Establishment
There is established within the Office of the Architect of the Capitol the Office of the Capitol Visitor Center (in this chapter referred to as the “Office”), to be headed by the Chief Executive Officer for Visitor Services (in this chapter referred to as the “Chief Executive Officer”).
(Pub. L. 110–437, title II, § 201, Oct. 20, 2008, 122 Stat. 4986.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4983, known as the Capitol Visitor Center Act of 2008, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.



§ 2212. Appointment and supervision of Chief Executive Officer for Visitor Services(a) AppointmentThe Chief Executive Officer shall be appointed by the Architect of the Capitol.


(b) Supervision and oversightThe Chief Executive Officer shall report directly to the Architect of the Capitol and shall be subject to oversight by the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.


(c) RemovalUpon removal of the Chief Executive Officer, the Architect of the Capitol shall immediately provide notice of the removal to the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, and the Committees on Appropriations of the House of Representatives and Senate. The notice shall include the reasons for the removal.


(d) CompensationThe Chief Executive Officer shall be paid at an annual rate of pay equal to the annual rate of pay of the Deputy Architect of the Capitol.


(e) Transition for current Chief Executive Officer for Visitor Services(1) AppointmentThe individual who serves as the Chief Executive Officer for Visitor Services under section 1806 of this title as of October 20, 2008, shall be the first Chief Executive Officer for Visitor Services appointed by the Architect under this section.


(2) Omitted


(Pub. L. 110–437, title II, § 202, Oct. 20, 2008, 122 Stat. 4986.)

Editorial Notes

References in TextSection 1806 of this title, referred to in subsec. (e)(1), was repealed by Pub. L. 110–437, title II, § 202(e)(2), Oct. 20, 2008, 122 Stat. 4987.

Codification
Section is comprised of section 202 of Pub. L. 110–437. Subsec. (e)(2) of section 202 of Pub. L. 110–437 repealed section 1806 of this title.



§ 2213. General duties of Chief Executive Officer(a) Administration of facilities, services, and activities(1) In generalExcept to the extent otherwise provided in this chapter, the Chief Executive Officer shall be responsible for—(A) the operation, management, and budget preparation and execution of the Capitol Visitor Center, including all long term planning and daily operational services and activities provided within the Capitol Visitor Center; and

(B) in accordance with sections 2241 and 2242 of this title, the management of guided tours of the interior of the United States Capitol.


(2) Independent budget consideration(A) In generalThe Architect of the Capitol, upon recommendation of the Chief Executive Officer, shall submit the proposed budget for the Office for a fiscal year in the proposed budget for that year for the Office of the Architect of the Capitol (as submitted by the Architect of the Capitol to the President). The proposed budget for the Office shall be considered independently from the other components of the proposed budget for the Architect of the Capitol.


(B) Exclusion of costs of general maintenance and repair of Visitor CenterIn preparing the proposed budget for the Office under subparagraph (A), the Chief Executive Officer shall exclude costs attributable to the activities and services described under section 2271(b) of this title (relating to continuing jurisdiction of the Architect of the Capitol for the care and superintendence of the Capitol Visitor Center).




(b) Personnel, disbursements, and contractsIn carrying out this chapter, the Architect of the Capitol shall have the authority to, upon recommendation of the Chief Executive Officer—(1) appoint, hire, and fix the compensation of such personnel as may be necessary for operations of the Office, except that no employee may be paid at an annual rate in excess of the maximum rate payable for level 15 of the General Schedule;

(2) disburse funds as may be necessary and available for the needs of the Office (consistent with the requirements of section 2233 of this title in the case of amounts in the Capitol Visitor Center Revolving Fund); and

(3) designate an employee of the Office to serve as contracting officer for the Office, subject to subsection (c).


(c) Requiring approval of certain contractsThe Architect of the Capitol may not enter into a contract for the operations of the Capitol Visitor Center for which the amount involved exceeds $250,000 without the prior approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.


(d) Semiannual reportsThe Chief Executive Officer shall submit a report to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives not later than 45 days following the close of each semiannual period ending on March 31 or September 30 of each year on the financial and operational status during the period of each function under the jurisdiction of the Chief Executive Officer. Each such report shall include financial statements and a description or explanation of current operations, the implementation of new policies and procedures, and future plans for each function.


(Pub. L. 110–437, title II, § 203, Oct. 20, 2008, 122 Stat. 4987.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (b), was in the original “this Act”, meaning Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4983, known as the Capitol Visitor Center Act of 2008, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.
The General Schedule, referred to in subsec. (b)(1), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 2214. Assistant to the Chief Executive Officer(a) In generalThe Architect of the Capitol shall—(1) upon recommendation of the Chief Executive Officer, appoint an assistant who shall perform the responsibilities of the Chief Executive Officer during the absence or disability of the Chief Executive Officer, or during a vacancy in the position of the Chief Executive Officer; and

(2) notwithstanding section 2213(b)(1) of this title, fix the rate of basic pay for the position of the assistant appointed under subparagraph (A) 11 So in original. Probably should be a reference to paragraph (1). at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5 for the locality involved.


(b) Transition for current Assistant Chief Executive Officer(1) AppointmentThe individual who serves as the assistant under section 1807 of this title as of October 20, 2008, shall be the first Assistant Chief Executive Officer for Visitor Services appointed by the Architect under this section.


(2) Omitted


(Pub. L. 110–437, title II, § 204, Oct. 20, 2008, 122 Stat. 4988.)

Editorial Notes

References in TextSection 1807 of this title, referred to in subsec. (b)(1), was repealed by Pub. L. 110–437, title II, § 204(b)(2), Oct. 20, 2008, 122 Stat. 4988.

Codification
Section is comprised of section 204 of Pub. L. 110–437. Subsec. (b)(2) of section 204 of Pub. L. 110–437 repealed section 1807 of this title.



§ 2215. Gift Shop(a) EstablishmentThe Architect of the Capitol, acting through the Chief Executive Officer, shall establish a Capitol Visitor Center Gift Shop within the Capitol Visitor Center for the purpose of providing for the sale of gift items. All moneys received from sales and other services by the Capitol Visitor Center Gift Shop shall be deposited in the Capitol Visitor Center Revolving Fund established under section 2231 of this title and shall be available for purposes of this section.


(b) Exception to prohibition of sale or solicitation on Capitol groundsSection 5104(c) of title 40 shall not apply to any activity carried out under this section.


(Pub. L. 110–437, title II, § 205, Oct. 20, 2008, 122 Stat. 4988.)

§ 2216. Food service operations(a) Restaurant, catering, and vendingThe Architect of the Capitol, acting through the Chief Executive Officer, shall establish within the Capitol Visitor Center a restaurant and other food service facilities, including catering services and vending machines.


(b) Contract for food service operations(1) In generalThe Architect of the Capitol, acting through the Chief Executive Officer, may enter into a contract for food service operations within the Capitol Visitor Center.


(2) Existing contract unaffectedNothing in paragraph (1) shall be construed to affect any contract for food service operations within the Capitol Visitor Center in effect on October 20, 2008.



(c) DepositsAll net profits from the food service operations within the Capitol Visitor Center and all commissions received from the contractor for such food service operations shall be deposited in the Capitol Visitor Center Revolving Fund established under section 2231 of this title.


(d) Exception to prohibition of sale or solicitation on Capitol groundsSection 5104(c) of title 40 shall not apply to any activity carried out under this section.


(Pub. L. 110–437, title II, § 206, Oct. 20, 2008, 122 Stat. 4988.)


SUBCHAPTER III—CAPITOL VISITOR CENTER REVOLVING FUND
§ 2231. Establishment and accounts
There is established in the Treasury of the United States a revolving fund to be known as the Capitol Visitor Center Revolving Fund (in this section referred to as the “Fund”), consisting of the following individual accounts:(1) The Gift Shop Account.

(2) The Miscellaneous Receipts Account.

(Pub. L. 110–437, title III, § 301, Oct. 20, 2008, 122 Stat. 4989.)

§ 2232. Deposits in the Fund(a) Gift Shop AccountThere shall be deposited in the Gift Shop Account all monies received from sales and other services by the gift shop established under section 2215 of this title, together with any interest accrued on balances in the Account.


(b) Miscellaneous Receipts AccountThere shall be deposited in the Miscellaneous Receipts Account each of the following (together with any interest accrued on balances in the Account):(1) Any amounts deposited under section 2216(c) of this title.

(2) Any other receipts received from the operation of the Capitol Visitor Center.

(3) Any amounts described under section 2273(d) of this title.


(Pub. L. 110–437, title III, § 302, Oct. 20, 2008, 122 Stat. 4989.)

§ 2233. Use of monies(a) Gift Shop Account(1) In generalAll monies in the Gift Shop Account shall be available without fiscal year limitation for disbursement by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, in connection with the operation of the gift shop under section 2215 of this title, including supplies, inventories, equipment, and other expenses. In addition, such monies may be used by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, to reimburse any applicable appropriations account for amounts used from such appropriations account to pay the salaries of employees of the gift shops.


(2) Use of remaining fundsTo the extent monies in the Gift Shop Account are available after disbursements and reimbursements are made under paragraph (1), the Architect of the Capitol, upon recommendation of the Chief Executive Officer, may disburse such monies for the operation of the Capitol Visitor Center, after consultation with—(A) the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives; and

(B) the Committees on Appropriations of the House of Representatives and Senate.



(b) Miscellaneous Receipts AccountAll monies in the Miscellaneous Receipts Account shall be available without fiscal year limitation for disbursement by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, for the operations of the Capitol Visitor Center, after consultation with—(1) the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives; and

(2) the Committees on Appropriations of the House of Representatives and Senate.


(Pub. L. 110–437, title III, § 303, Oct. 20, 2008, 122 Stat. 4989.)

§ 2234. Administration of Fund(a) DisbursementsDisbursements from the Fund may be made by the Architect of the Capitol, upon recommendation of the Chief Executive Officer.


(b) Investment authorityThe Secretary of the Treasury shall invest any portion of the Fund that, as determined by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States or an obligation guaranteed both as to principal and interest by the United States that, as determined by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, has a maturity date suitable for the purposes of the Fund. The Secretary of the Treasury shall credit interest earned on the obligations to the Fund.


(c) AuditThe Fund shall be subject to audit by the Comptroller General at the discretion of the Comptroller General.


(Pub. L. 110–437, title III, § 304, Oct. 20, 2008, 122 Stat. 4990.)


SUBCHAPTER IV—CAPITOL GUIDE SERVICE AND OFFICE OF CONGRESSIONAL ACCESSIBILITY SERVICES
Part A—Capitol Guide Service
§ 2241. Transfer of Capitol Guide Service(a) Transfer of authorities and personnel to Office of the Capitol Visitor CenterIn accordance with the provisions of this subchapter, effective on the transfer date—(1) the Capitol Guide Service shall be an office within the Office;

(2) the contracts, liabilities, records, property, appropriations, and other assets and interests of the Capitol Guide Service, established under section 2166 of this title, and the employees of the Capitol Guide Service, are transferred to the Office, except that the transfer of any amounts appropriated to the Capitol Guide Service that remain available as of the transfer date shall occur only upon the approval of the Committees on Appropriations of the House of Representatives and Senate; and

(3) the Capitol Guide Service shall be subject to the direction of the Architect of the Capitol, upon recommendation of the Chief Executive Officer, in accordance with this part.


(b) Treatment of employees of Capitol Guide Service at time of transfer(1) In generalAny individual who is an employee of the Capitol Guide Service on a non-temporary basis on the transfer date who is transferred to the Office under subsection (a) shall be subject to the authority of the Architect of the Capitol under section 2242(b) of this title, except that the individual’s grade, compensation, rate of leave, or other benefits that apply with respect to the individual at the time of transfer shall not be reduced while such individual remains continuously so employed in the same position within the Office, other than for cause.


(2) Eligibility for immediate retirement on basis of involuntary separationFor purposes of section 8336(d) and section 8414(b) of title 5, an individual described in paragraph (1) who is separated from service with the Office shall be considered to have separated from the service involuntarily if, at the time the individual is separated from service—(A) the individual has completed 25 years of service under such title; or

(B) the individual has completed 20 years of service under such title and is 50 years of age or older.



(c) Exception for Congressional Special Services OfficeThis section does not apply with respect to any employees, contracts, liabilities, records, property, appropriations, and other assets and interests of the Congressional Special Services Office of the Capitol Guide Service that are transferred to the Office of Congressional Accessibility Services under part B.


(Pub. L. 110–437, title IV, § 401, Oct. 20, 2008, 122 Stat. 4990.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this title”, meaning title IV of Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4990, which is classified principally to this subchapter. For complete classification of title IV to the Code, see Tables.
Section 2166 of this title, referred to in subsec. (a)(2), was repealed by Pub. L. 110–437, title IV, § 422(a), Oct. 20, 2008, 122 Stat. 4996.



§ 2242. Duties of employees of Capitol Guide Service(a) Provision of guided tours(1) ToursIn accordance with this section, the Capitol Guide Service shall provide without charge guided tours of the interior of the United States Capitol, including the Capitol Visitor Center, for the education and enlightenment of the general public.


(2) Acceptance of fees prohibitedAn employee of the Capitol Guide Service shall not charge or accept any fee, or accept any gratuity, for or on account of the official services of that employee.


(3) Regulations of the Architect of the CapitolAll such tours shall be conducted in compliance with regulations approved by the Architect of the Capitol, upon recommendation of the Chief Executive Officer.



(b) Authority of the Architect of the CapitolIn providing for the direction, supervision, and control of the Capitol Guide Service, the Architect of the Capitol, upon recommendation of the Chief Executive Officer, is authorized to—(1) subject to the availability of appropriations, establish and revise such number of positions of Guide in the Capitol Guide Service as the Architect of the Capitol considers necessary to carry out effectively the activities of the Capitol Guide Service;

(2) appoint, on a permanent basis without regard to political affiliation and solely on the basis of fitness to perform their duties, a Chief Guide and such deputies as the Architect of the Capitol considers appropriate for the effective administration of the Capitol Guide Service and, in addition, such number of Guides as may be authorized;

(3) with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, with respect to the individuals appointed under paragraph (2)—(A) prescribe the individual’s duties and responsibilities; and

(B) fix, and adjust from time to time, respective rates of pay at single per annum (gross) rates;


(4) with respect to the individuals appointed under paragraph (2), take appropriate disciplinary action, including, when circumstances warrant, suspension from duty without pay, reduction in pay, demotion, or termination of employment with the Capitol Guide Service, against any employee who violates any provision of this section or any regulation prescribed by the Architect of the Capitol under paragraph (8);

(5) prescribe a uniform dress, including appropriate insignia, which shall be worn by personnel of the Capitol Guide Service;

(6) from time to time and as may be necessary, procure and furnish such uniforms to such personnel without charge to such personnel;

(7) receive and consider advice and information from any private historical or educational organization, association, or society with respect to those operations of the Capitol Guide Service which involve the furnishing of historical and educational information to the general public; and

(8) with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, prescribe such regulations as the Architect of the Capitol considers necessary and appropriate for the operation of the Capitol Guide Service, including regulations with respect to tour routes and hours of operation, number of visitors per guide, staff-led tours, and non-law enforcement security and special event related support.


(c) Provision of accessible tours in coordination with Office of Congressional Accessibility ServicesThe Chief Executive Officer shall coordinate the provision of accessible tours for individuals with disabilities with the Office of Congressional Accessibility Services established under part B.


(d) Detail of personnelThe Architect of the Capitol shall detail personnel of the Capitol Guide Service based on a request from the Capitol Police Board to assist the United States Capitol Police by providing ushering and informational services, and other services not directly involving law enforcement, in connection with—(1) the inauguration of the President and Vice President of the United States;

(2) the official reception of representatives of foreign nations and other persons by the Senate or House of Representatives; or

(3) other special or ceremonial occasions in the United States Capitol or on the United States Capitol Grounds that—(A) require the presence of additional Government personnel; and

(B) cause the temporary suspension of the performance of regular duties.



(e) Effective dateThis section shall take effect on the transfer date.


(Pub. L. 110–437, title IV, § 402, Oct. 20, 2008, 122 Stat. 4991.)


Part B—Office of Congressional Accessibility Services
§ 2251. Office of Congressional Accessibility Services(a) Omitted

(b) Specific functionsThe Director of Accessibility Services shall submit to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives a list of the specific functions that the Office of Congressional Accessibility Services will perform in carrying out this part with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives. The Director of Accessibility Services shall submit the list not later than 30 days after the transfer date.


(c) Transition for current DirectorThe individual who serves as the head of the Congressional Special Services Office as of October 20, 2008, shall be the first Director of Accessibility Services appointed by the Congressional Accessibility Services Board under section 2172 of this title.


(Pub. L. 110–437, title IV, § 411, Oct. 20, 2008, 122 Stat. 4993.)

Editorial Notes
Codification
Section is comprised of section 411 of Pub. L. 110–437. Subsec. (a) of section 411 of Pub. L. 110–437 amended section 2172 of this title.



§ 2252. Transfer from Capitol Guide Service(a) Transfer of authorities and personnel of Congressional Special Services Office of Capitol Guide ServiceIn accordance with the provisions of this subchapter, effective on the transfer date—(1) the contracts, liabilities, records, property, appropriations, and other assets and interests of the Congressional Special Services Office of the Capitol Guide Service, and the employees of such Office, are transferred to the Office of Congressional Accessibility Services established under section 2172(a) of this title (as amended by section 2251 of this title), except that the transfer of any amounts appropriated to the Congressional Special Services Office that remain available as of the transfer date shall occur only upon the approval of the Committees on Appropriations of the House of Representatives and Senate; and

(2) the employees of such Office shall be subject to the direction, supervision, and control of the Director of Accessibility Services.


(b) Treatment of employees at time of transfer(1) In generalAny individual who is an employee of the Congressional Special Services Office of the Capitol Guide Service on a non-temporary basis on the transfer date who is transferred under subsection (a) shall be subject to the authority of the Director of Accessibility Services under section 2172(b) of this title (as amended by section 2251 of this title), except that the individual’s grade, compensation, rate of leave, or other benefits that apply with respect to the individual at the time of transfer shall not be reduced while such individual remains continuously so employed in the same position within the Office of Congressional Accessibility Services established under section 2172(a) of this title (as amended by section 2251 of this title), other than for cause.


(2) Eligibility for immediate retirement on basis of involuntary separationFor purposes of section 8336(d) and section 8414(b) of title 5, an individual described in paragraph (1) who is separated from service with the Office of Congressional Accessibility Services shall be considered to have separated from the service involuntarily if, at the time the individual is separated from service—(A) the individual has completed 25 years of service under such title; or

(B) the individual has completed 20 years of service under such title and is 50 years of age or older.


(3) Prohibiting imposition of probationary periodThe Director of Accessibility Services may not impose a period of probation with respect to the transfer of any individual who is transferred to the Office of Congressional Accessibility Services under subsection (a).



(Pub. L. 110–437, title IV, § 412, Oct. 20, 2008, 122 Stat. 4995.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this title”, meaning title IV of Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4990, which is classified principally to this subchapter. For complete classification of title IV to the Code, see Tables.




Part C—Transfer Date
§ 2261. Transfer date
In this subchapter, the term “transfer date” means the date occurring on the first day of the first pay period (applicable to employees transferred under section 2241 of this title) occurring on or after 30 days after October 20, 2008.
(Pub. L. 110–437, title IV, § 421, Oct. 20, 2008, 122 Stat. 4996.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title IV of Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4990, which is classified principally to this subchapter. For complete classification of title IV to the Code, see Tables.





SUBCHAPTER V—MISCELLANEOUS PROVISIONS
§ 2271. Jurisdictions unaffected(a) Security jurisdiction unaffectedNothing in this chapter granting any authority to the Architect of the Capitol or Chief Executive Officer shall be construed to affect the exclusive jurisdiction of the Capitol Police, the Capitol Police Board, the Sergeant at Arms and Doorkeeper of the Senate, and the Sergeant at Arms of the House of Representatives to provide security for the Capitol, including the Capitol Visitor Center.


(b) Architect of the Capitol jurisdiction unaffected(1) In generalNothing in this chapter granting any authority to the Chief Executive Officer shall be construed to affect the exclusive jurisdiction of the Architect of the Capitol for the care and superintendence of the Capitol Visitor Center. All maintenance services, groundskeeping services, improvements, alterations, additions, and repairs for the Capitol Visitor Center shall be made under the direction and supervision of the Architect, subject to the approval of the Committee on Rules and Administration of the Senate and the House Office Building Commission as to matters of general policy.


(2) Omitted


(Pub. L. 110–437, title V, § 501, Oct. 20, 2008, 122 Stat. 4997.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4983, known as the Capitol Visitor Center Act of 2008, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.

Codification
Section is comprised of section 501 of Pub. L. 110–437. Subsec. (b)(2) of section 501 of Pub. L. 110–437 repealed section 1825 of this title.



§ 2272. Acceptance of volunteer services
Notwithstanding section 1342 of title 31, the Architect of the Capitol, upon the recommendation of the Chief Executive Officer, may accept and use voluntary and uncompensated services for the Capitol Visitor Center as the Architect of the Capitol determines necessary. No person shall be permitted to donate personal services under this section unless such person has first agreed, in writing, to waive any and all claims against the United States arising out of or connection with such services, other than a claim under the provisions of chapter 81 of title 5. No person donating personal services under this section shall be considered an employee of the United States for any purpose other than for purposes of chapter 81 of such title. In no case shall the acceptance of personal services under this subsection 11 So in original. Probably should be “section”. result in the reduction of pay or displacement of any employee of the Office of the Architect of the Capitol.
(Pub. L. 110–437, title V, § 503, Oct. 20, 2008, 122 Stat. 4997.)

§ 2273. Coins treated as gifts(a) DefinitionIn this section, the term “covered grounds” means—(1) the grounds described under section 5102 of title 40;

(2) the Capitol Buildings defined under section 5101 of title 40, including the Capitol Visitor Center; and

(3) the Library of Congress buildings and grounds described under section 167j of this title.


(b) Treatment of coinsIn the case of any coins in any fountains on covered grounds—(1) such coins shall be treated as gifts to the United States; and

(2) the Architect of the Capitol shall—(A) collect such coins at such times and in such manner as the Architect determines appropriate; and

(B) except as provided under subsection (c), deposit the collected coins in accordance with subsection (d).



(c) Cost reimbursementAny amount collected under this section shall first be used to reimburse the Architect of the Capitol for any costs incurred in the collection and processing of the coins. The amount of any such reimbursement is appropriated to the account from which such costs were paid and may be used for any authorized purpose of that account.


(d) Deposit of coinsThe Architect of the Capitol shall deposit coins collected under this section in the Miscellaneous Receipts Account of the Capitol Visitor Center Revolving Fund established under section 2231 of this title.


(e) Authorized use and availabilityAmounts deposited in the Miscellaneous Receipts Account of the Capitol Visitor Center Revolving Fund under this section shall be available as provided under section 2233(b) of this title.


(Pub. L. 110–437, title V, § 504, Oct. 20, 2008, 122 Stat. 4998.)


SUBCHAPTER VI—AUTHORIZATION OF APPROPRIATIONS
§ 2281. Authorization of appropriations
There are authorized to be appropriated such sums as are necessary to carry out this chapter.
(Pub. L. 110–437, title VI, § 601, Oct. 20, 2008, 122 Stat. 4999.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 110–437, Oct. 20, 2008, 122 Stat. 4983, known as the Capitol Visitor Center Act of 2008, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.





CHAPTER 41—CONGRESSIONAL OFFICERS AND ADMINISTRATION




SUBCHAPTER I—GENERAL


Sec.


4101.Authority of officers of Congress over Congressional employees.


4102.Purchase of supplies for Senate and House.


4103.Contracts to furnish property, supplies, or services to Congress; terms varying from those offered other entities of Federal Government.


4104.American goods to be preferred in purchases for Senate and House.


4105.Purchase of paper, envelopes, etc., for stationery rooms of Senate and House.


4106.Stationery rooms of House and Senate; specification of classes of articles purchasable.


4107.Withdrawal of unexpended balances of appropriations.


4108.Semiannual statements of expenditures by Secretary of Senate and Chief Administrative Officer of House.


4109.Detailed reports of receipts and expenditures by Secretary of Senate and Chief Administrative Officer of House.


4110.Monuments to deceased Senators or House Members.


4111.Annual report by Comptroller General of the United States on cybersecurity and surveillance threats to Congress.



SUBCHAPTER II—ATTENDING PHYSICIAN


4121.Monies received by Attending Physician from sale of prescription drugs or other sources; deposit of receipts.


4122.Deposit of fees for services by Office of Attending Physician; availability of amounts deposited.


4123.Authority of Attending Physician in response to medical contingencies or public health emergencies at Capitol.



SUBCHAPTER III—RECORDING AND PHOTOGRAPHIC STUDIOS


4131.House Recording Studio; Senate Recording Studio and Senate Photographic Studio.


4132.Senate Recording Studio and Senate Photographic Studio as successors to Senate Recording and Photographic Studios; rules, regulations, and fees for photographs and photographic services.



SUBCHAPTER I—GENERAL
§ 4101. Authority of officers of Congress over Congressional employees(a) Qualifications determinations; removal and disciplineEach officer of the Congress having responsibility for the supervision of employees, including employees appointed upon recommendation of Members of Congress, shall have authority—(1) to determine, before the appointment of any individual as an employee under the supervision of that officer of the Congress, whether that individual possesses the qualifications necessary for the satisfactory performance of the duties and responsibilities to be assigned to him; and

(2) to remove or otherwise discipline any employee under his supervision.


(b) “Officer of the Congress” definedAs used in this section, the term “officer of the Congress” means—(1) an elected officer of the Senate or House of Representatives who is not a Member of the Senate or House; and

(2) The Architect of the Capitol.


(Pub. L. 91–510, title IV, § 431, Oct. 26, 1970, 84 Stat. 1190.)

Editorial Notes
Codification
Section was formerly classified to section 60–1 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 4102. Purchase of supplies for Senate and House
Supplies for use of the Senate and the House of Representatives may be purchased in accordance with the schedule of contract articles and prices of the Administrator of General Services.
(June 5, 1920, ch. 253, § 1, 41 Stat. 1036; Ex. Ord. No. 6166, June 10, 1933, § 1; June 30, 1949, ch. 288, title I, § 102, 63 Stat. 380.)

Editorial Notes
Codification
Section was formerly classified to section 111 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Bureau of Federal Supply and its functions and duties transferred to Administrator of General Services by act June 30, 1949.

Executive Documents

Transfer of Functions
Effective Jan. 1, 1947, Procurement Division of Treasury Department changed to Bureau of Federal Supply by former regulation § 5.7 of subpart A of Part 5 of Title 41, Public Contracts, 11 F.R. 13638, issued by the Secretary of the Treasury.
Ex. Ord. No. 6166, abolished General Supply Committee of Treasury Department and vested it in Procurement Division. Public Buildings Branch of Procurement Division was in turn changed to Public Buildings Administration to be within Federal Works Agency by Reorg. Plan No. I, §§ 301, 303, eff. July 1, 1939, 4 F.R. 2729, 53 Stat. 1426, 1427.



§ 4103. Contracts to furnish property, supplies, or services to Congress; terms varying from those offered other entities of Federal Government
Notwithstanding any provision to the contrary in any contract which is entered into by any person and either the Administrator of General Services or a contracting officer of any executive agency and under which such person agrees to sell or lease to the Federal Government (or any one or more entities thereof) any unit of property, supplies, or services at a specified price or under specified terms and conditions (or both), such person may sell or lease to the Congress the same type of such property, supplies, or services at a unit price or under terms and conditions (or both) which are different from those specified in such contract; and any such sale or lease of any unit or units of such property, supplies, or services to the Congress shall not be taken into account for the purpose of determining the price at which, or the terms and conditions under which, such person is obligated under such contract to sell or lease any unit of such property, supplies, or services to any entity of the Federal Government other than the Congress. For purposes of the preceding sentence, any sale or lease of property, supplies, or services to the Senate (or any office or instrumentality thereof) or to the House of Representatives (or any office or instrumentality thereof) shall be deemed to be a sale or lease of such property, supplies, or services to the Congress.
(Pub. L. 98–63, title I, § 903(a), July 30, 1983, 97 Stat. 336.)

Editorial Notes
Codification
Section was formerly classified to section 111b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1983.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–63, title I, § 903(b), July 30, 1983, 97 Stat. 336, provided that: “The provisions of this section [enacting this section] shall take effect with respect to sales or leases of property, supplies, or services to the Congress after the date of enactment of this section [July 30, 1983].”


Sale or Lease of Property, Supplies, or Services to Congressional Budget Office Deemed Sale or Lease to CongressSale or lease of property, supplies, or services to the Congressional Budget Office deemed a sale or lease of such property, supplies, or services to the Congress, see section 605 of this title.



§ 4104. American goods to be preferred in purchases for Senate and House
The Secretary of the Senate and the Chief Administrative Officer of the House of Representatives shall, in disbursing the public moneys for the use of the two Houses, respectively, purchase only articles the growth and manufacture of the United States, provided the articles required can be procured of such growth and manufacture upon as good terms as to quality and price as are demanded for like articles of foreign growth and manufacture.
(R.S. § 69; Pub. L. 104–186, title II, § 204(57), Aug. 20, 1996, 110 Stat. 1738.)

Editorial Notes
Codification
Section was formerly classified to section 109 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 69 derived from act June 17, 1844, ch. 105, § 1, 5 Stat. 681.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.



§ 4105. Purchase of paper, envelopes, etc., for stationery rooms of Senate and House
Paper, envelopes, and blank books required by the stationery rooms of the Senate and House of Representatives for sale to Senators and Members for official use may be purchased from the Director of the Government Publishing Office at actual cost thereof and payment therefor shall be made before delivery.
(June 5, 1920, ch. 253, § 1, 41 Stat. 1036; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Codification
Section was formerly classified to section 110 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Stationery room of House of Representatives redesignated Office Supply Service.
“Director of the Government Publishing Office” substituted for “Public Printer” in text on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 4106. Stationery rooms of House and Senate; specification of classes of articles purchasable
The Committee on House Oversight of the House of Representatives and the Committee on Rules and Administration of the Senate, respectively, shall make and issue regulations specifying the classes of articles which may be purchased by or through the stationery rooms of the House and Senate.
(May 13, 1926, ch. 294, § 2, 44 Stat. 552; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; Pub. L. 104–186, title II, § 204(65), Aug. 20, 1996, 110 Stat. 1739.)

Editorial Notes
Codification
Section was formerly classified to section 119 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Committee on House Oversight” for “Committee on Accounts”.
1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee to Audit and Control the Contingent Expenses”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.
Stationery room of House of Representatives redesignated Office Supply Service.

Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.



§ 4107. Withdrawal of unexpended balances of appropriations
Notwithstanding the provisions of any other law, the unexpended balances of appropriations for the fiscal year 1955 and succeeding fiscal years which are subject to disbursement by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives shall be withdrawn as of June 30 of the second fiscal year following the year for which provided, except that the unexpended balances of such appropriations for the period commencing on July 1, 1976, and ending on September 30, 1976, and for each fiscal year beginning on or after October 1, 1976, shall be withdrawn as of September 30 of the second fiscal year following the period or year for which provided. Unpaid obligations chargeable to any of the balances so withdrawn or appropriations for prior years shall be liquidated from any appropriations for the same general purpose, which, at the time of payment, are available for disbursement.
(Pub. L. 85–58, ch. XI, June 21, 1957, 71 Stat. 190; Pub. L. 94–303, title I, § 118(a), June 1, 1976, 90 Stat. 615; Pub. L. 104–186, title II, § 204(53), Aug. 20, 1996, 110 Stat. 1737.)

Editorial Notes
Codification
Section was formerly classified to section 102a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.
1976—Pub. L. 94–303 provided that unexpended balances for period commencing July 1, 1976, and ending Sept. 30, 1976, and for each fiscal year beginning on or after Oct. 1, 1976, be withdrawn as of Sept. 30 of second fiscal year following period or year for which provided.



§ 4108. Semiannual statements of expenditures by Secretary of Senate and Chief Administrative Officer of House(1) Commencing with the semiannual period beginning on July 1, 1964, and ending on December 31, 1964, and for each semiannual period thereafter, the Secretary of the Senate and the Chief Administrative Officer of the House of Representatives 11 See Inapplicability of Section to House of Representatives note below. shall compile, and, not later than sixty days following the close of the semiannual period, submit to the Senate and House of Representatives, respectively, and make available to the public, in lieu of the reports and information required by sections 102, 103, and 104 22 See References in Text note below. of this title, and S. Res. 139, Eighty-sixth Congress, a report containing a detailed statement, by items, of the manner in which appropriations and other funds available for disbursement by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as the case may be, have been expended during the semiannual period covered by the report, including (1) the name of every person to whom any part of such appropriation has been paid, (2) if for anything furnished, the quantity and price thereof, (3) if for services rendered, the nature of the services, the time employed, and the name, title, and specific amount paid to each person, and (4) a complete statement of all amounts appropriated, received, or expended, and any unexpended balances. Such reports shall include the information contained in statements of accountability and supporting vouchers submitted to the Government Accountability Office pursuant to the provisions of section 3523(a) of title 31. Notwithstanding the foregoing provisions of this section, in any case in which the voucher or vouchers covering payment to any person for attendance as a witness before any committee of the Senate or House of Representatives, or any subcommittee thereof, during any semiannual period, indicate that all appearances of such person covered by such voucher or vouchers were as a witness in executive session of the committee or subcommittee, information regarding such payment, except for date of payment, voucher number, and amount paid, shall not be included in the report compiled pursuant to this section for such semiannual period. Any information excluded from a report for any semiannual period by reason of the foregoing sentence shall be included in the report compiled pursuant to this section for the succeeding semiannual period. Reports required to be submitted to the Senate and the House of Representatives 1 under this section may be printed as Senate and House documents, respectively.

(2) The report by the Secretary of the Senate under paragraph (1) for the semiannual period beginning on January 1, 1976, shall include the period beginning on July 1, 1976, and ending on September 30, 1976, and such semiannual period shall be treated as closing on September 30, 1976. Thereafter, the report by the Secretary of the Senate under paragraph (1) shall be for the semiannual periods beginning on October 1 and ending on March 31 and beginning on April 1 and ending on September 30 of each year.

(3) The report requirement relating to quantity, as contained in subparagraph (2) of paragraph (1), does not apply with respect to the Senate.

(4) Each report by the Secretary of the Senate required by paragraph (1) shall contain a separate summary of Senate accounts statement for each office of the Senate authorized to obligate appropriated funds, including each Senator’s office, each officer of the Senate, and each committee of the Senate. The summary of Senate accounts statement shall include—(A) the total amount of appropriations made available or allocated to the office;

(B) any supplemental appropriation, transfer of funds, or rescission and the effect of such action on the appropriation or allocation to the office;

(C) total expenses incurred for salary and office expenses; and

(D) the unexpended balance.


(5)(A) Notwithstanding the requirements of paragraph (1) relating to the level of detail of statement and itemization, each report by the Secretary of the Senate required under such paragraph shall be compiled at a summary level for each office of the Senate authorized to obligate appropriated funds.

(B) Subparagraph (A) shall not apply to the reporting of expenditures relating to personnel compensation, travel and transportation of persons, other contractual services, and acquisition of assets.

(C) In carrying out this paragraph the Secretary of the Senate shall apply the Standard Federal Object Classification of Expenses as the Secretary determines appropriate.


(6) Beginning with the report covering the first full semiannual period of the 112th Congress, the Secretary of the Senate—(1) shall publicly post on-line on the website of the Senate each report in a searchable, itemized format as required under this section;

(2) shall issue each report required under this section in electronic form; and

(3) may issue each report required under this section in other forms at the discretion of the Secretary of the Senate.


(Pub. L. 88–454, § 105(a), Aug. 20, 1964, 78 Stat. 550; Pub. L. 88–656, Oct. 13, 1964, 78 Stat. 1088; Pub. L. 94–303, title I, § 118(b)(1), June 1, 1976, 90 Stat. 615; Pub. L. 102–392, title I, § 6, Oct. 6, 1992, 106 Stat. 1707; Pub. L. 103–283, title I, § 3(a), July 22, 1994, 108 Stat. 1426; Pub. L. 104–186, title II, § 204(54), Aug. 20, 1996, 110 Stat. 1738; Pub. L. 106–554, § 1(a)(2) [title I, § 1(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–95; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 111–68, div. A, title I, § 2, Oct. 1, 2009, 123 Stat. 2026.)

Editorial Notes

References in TextSection 102 of this title, referred to in par. (1), was repealed by Pub. L. 104–186, title II, § 204(52), Aug. 20, 1996, 110 Stat. 1737.
Sections 103 and 104 of this title, referred to in par. (1), were omitted from the Code.

Codification
Section was formerly classified to section 104a of this title prior to editorial reclassification and renumbering as this section.
In par. (1), “section 3523(a) of title 31” substituted for “section 117(a) of the Budget and Accounting Procedures Act of 1950 (31 U.S.C. 67(a))” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section is based on the first paragraph of section 105(a) of Pub. L. 88–454. Remainder of section 105(a) was classified to section 67 of former Title 31, which was repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, and reenacted as section 3523 of Title 31, Money and Finance.

Amendments2009—Par. (1). Pub. L. 111–68, § 2(1), substituted “may” for “shall” in last sentence.
Par. (6). Pub. L. 111–68, § 2(2), added par. (6).
2004—Par. (1). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2000—Par. (5). Pub. L. 106–554 added par. (5).
1996—Par. (1). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk” in two places.
1994—Par. (4). Pub. L. 103–283 added par. (4).
1992—Par. (3). Pub. L. 102–392 added par. (3).
1976—Pub. L. 94–303 designated existing provisions as par. (1) and added par. (2).
1964—Pub. L. 88–656 provided that information regarding persons paid by voucher for appearances as a witness before any committee of Congress in executive session shall not be included in semiannual report except for date of payment, voucher number, and amount paid, however, any information so excluded shall be included in next succeeding semiannual period.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–554, § 1(a)(2) [title I, § 1(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–96, provided that:
“(1) In general.—Subject to paragraph (2), the amendment made by this section [amending this section] shall take effect on the date of enactment of this Act [Dec. 21, 2000].

“(2) First report after enactment.—The Secretary of the Senate may elect to compile and submit the report for the semiannual period during which the date of enactment of this section occurs, as if the amendment made by this section had not been enacted.”




Effective Date of 1994 AmendmentAmendment by Pub. L. 103–283 effective with respect to reports and statements covering periods beginning on and after Oct. 1, 1994, and appropriations made and obligations incurred on and after such date, see section 3(c) of Pub. L. 103–283, set out as a note under section 504 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the report required by this section is listed on page 1), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

Inapplicability of Section to House of RepresentativesProvisions of this section requiring submission and printing of statements and reports not applicable to the House of Representatives, see section 5535(e) of this title.



§ 4109. Detailed reports of receipts and expenditures by Secretary of Senate and Chief Administrative Officer of House
The Secretary of the Senate and the Chief Administrative Officer of the House of Representatives, respectively, shall report to Congress on the first day of each regular session, and at the expiration of their terms of service, a full and complete statement of all their receipts and expenditures as such officers, showing in detail the items of expense, classifying them under the proper appropriations, and also showing the aggregate thereof, and exhibiting in a clear and concise manner the exact condition of all public moneys by them received, paid out, and remaining in their possession as such officers.
(R.S. § 70; Pub. L. 104–186, title II, § 204(60), Aug. 20, 1996, 110 Stat. 1738.)

Editorial Notes
Codification
Section was formerly classified to section 113 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 70 derived from act July 15, 1870, ch. 302, § 1, 16 Stat. 365.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.



§ 4110. Monuments to deceased Senators or House Members
Whenever any deceased Senator or Member of the House of Representatives shall be actually interred in the Congressional Cemetery, so-called, it shall be the duty of the Sergeant at Arms of the Senate, in the case of a Senator, and of the Sergeant at Arms of the House of Representatives, in the case of a Member of the House, to have a monument erected, of granite, with suitable inscriptions, and the cost of the same shall be a charge upon and paid out either from the contingent funds of the Senate or of the House of Representatives, to whichever the deceased may have belonged, and any existing omissions of monuments or inscriptions, as aforesaid, are directed and authorized to be supplied in like manner.
(May 23, 1876, ch. 103, 19 Stat. 54.)

Editorial Notes
Codification
Section was formerly classified to section 51 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
National Trust Endowment for Care and Maintenance of Congressional CemeteryPub. L. 105–275, title II, § 209, Oct. 21, 1998, 112 Stat. 2448, provided that:
“(a) Grant for Care and Maintenance of Congressional Cemetery.—In order to assist in the perpetual care and maintenance of the historic Congressional Cemetery, the Architect of the Capitol shall make a grant to the National Trust for Historic Preservation (hereafter in this section referred to as the ‘National Trust’) in accordance with an agreement entered into by the Architect of the Capitol with the National Trust and the Association for the Preservation of Historic Congressional Cemetery (hereafter in this section referred to as the ‘Association’) which contains the terms and conditions described in subsection (b) and such other provisions as the Architect may deem necessary or desirable for the implementation of this section or for the protection of the interests of the Federal Government.

“(b) Terms and Conditions of Agreement.—The terms and conditions described in this subsection are as follows:“(1) Upon receipt of the amounts provided under the grant made under subsection (a), the National Trust shall deposit the amounts in a permanently restricted account in its endowment and shall administer, invest, and manage such grant funds in the same manner as other National Trust endowment funds.

“(2) The National Trust shall make distributions to the Association from the amounts deposited in the endowment pursuant to paragraph (1), in accordance with its regularly established spending rate, for the care and maintenance of the Cemetery (other than the cost of personnel), except that the National Trust may only make such distributions incrementally and proportionately upon receipt by the National Trust of contributions from the Association which incrementally match the amounts provided under the grant made under subsection (a) and which are to be added to the permanently restricted account described in paragraph (1).

“(3) The Association shall use such distributions from the endowment and the match for the care and maintenance of Congressional Cemetery, except that the Association may not use such distributions for nonroutine restoration or capital projects.

“(4) The Association, or any successor thereto, shall maintain adequate records and accounts of all financial transactions and operations carried out with such distributions, and such records shall be available at all times for audit and investigation by the Architect of the Capitol and the Comptroller General.


“(c) No Title in United States.—Nothing in this section shall be construed to vest title to the Congressional Cemetery in the United States.”




Congressional Cemetery; Restoration and Preservation; Grants to the Association for the Preservation of Historic Congressional CemeteryPub. L. 97–245, Aug. 26, 1982, 96 Stat. 313, provided: 
“That the Congress finds and declares that—
“(1) sections of the Congressional Cemetery in the District of Columbia are of national historic significance, including those areas in which John Philip Sousa, Matthew Brady, J. Edgar Hoover, several former Members of the United States Senate and House of Representatives, and many other persons of historical importance and interest are buried; and

“(2) the physical condition of these areas and related portions of the cemetery has deteriorated to the extent that restoration is necessary to protect and preserve the historical values of these areas.

“Sec. 2. In order to assist in the restoration and preservation of the historic values of the Congressional Cemetery, the Architect of the Capitol is authorized and directed to make grants to the Association for the Preservation of Historic Congressional Cemetery, Washington, District of Columbia, to be used for a program of restoration and preservation (but not routine maintenance) of the cemetery to be carried out under terms and conditions to be prescribed by the Architect of the Capitol. The Association shall maintain adequate records and accounts of all financial transactions and operations carried out under such program, and such records shall be available at all times for audit and investigation by the Architect or the Comptroller General of the United States. Nothing in this Act shall be construed to vest title to the Congressional Cemetery in the United States.

“Sec. 3. There is authorized to be appropriated $300,000 for grants to be made under section 2 of this Act, such sums to remain available until expended.

“Sec. 4. No authority under this Act to make payments shall be effective except to the extent and in such amounts as provided in advance in appropriations Acts.”






§ 4111. Annual report by Comptroller General of the United States on cybersecurity and surveillance threats to Congress(a) Annual report requiredNot later than 180 days after December 20, 2019, and not less frequently than once each year thereafter, the Comptroller General of the United States shall submit to the congressional intelligence committees a report on cybersecurity and surveillance threats to Congress.


(b) StatisticsEach report submitted under subsection (a) shall include statistics on cyber attacks and other incidents of espionage or surveillance targeted against Senators or the immediate families or staff of the Senators, and Representatives, Delegates, and the Resident Commissioner, or the immediate families or staff of the Representatives, Delegates, and the Resident Commissioner, in which the nonpublic communications and other private information of such targeted individuals were lost, stolen, or otherwise subject to unauthorized access.


(c) ConsultationIn preparing a report to be submitted under subsection (a), the Comptroller General shall consult with the Director of National Intelligence, the Secretary of Homeland Security, the Sergeant at Arms of the House of Representatives, and the Sergeant at Arms and Doorkeeper of the Senate.


(d) FormThe report under subsection (a), including the contents of the report in subsection (b), shall be submitted in unclassified form, but may include a classified annex to protect sources and methods and any appropriate redactions of personally identifiable information.


(Pub. L. 116–92, div. E, title LVII, § 5710, Dec. 20, 2019, 133 Stat. 2170.)

Statutory Notes and Related Subsidiaries

Definitions
For definition of “congressional intelligence committees” as used in this section, see section 5003 of div. E of Pub. L. 116–92, set out as a note under section 3003 of Title 50, War and National Defense.




SUBCHAPTER II—ATTENDING PHYSICIAN
§ 4121. Monies received by Attending Physician from sale of prescription drugs or other sources; deposit of receipts
On November 21, 1989, the Office of the Attending Physician Revolving Fund established by the first undesignated paragraph under the center heading “Office of the Attending Physician Revolving Fund” in title III of the Legislative Branch Appropriation Act, 1976 (89 Stat. 283) is abolished and all monies in the Fund on such date or subsequently received by the Attending Physician from the sale of prescription drugs or from any other source shall be deposited in the Treasury as miscellaneous receipts.
(Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1051.)

Editorial Notes

References in TextThe first undesignated paragraph under the center heading “Office of the Attending Physician Revolving Fund” in title III of the Legislative Branch Appropriation Act, 1976 [Pub. L. 94–59], referred to in text, is not classified to the Code.

Codification
Section was formerly classified to section 117g of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1990, which is title I of the Legislative Branch Appropriations Act, 1990.



§ 4122. Deposit of fees for services by Office of Attending Physician; availability of amounts deposited(a) There is established a subaccount in the appropriation account for salaries and expenses of the House of Representatives for the deposit of fees received from Members and officers of the House of Representatives for services provided to such Members and officers by the Office of the Attending Physician. The amounts so deposited shall be available, subject to appropriation, for the operations of the Office of the Attending Physician.

(b) This section shall take effect at the beginning of the first month after October 1992.

(Pub. L. 102–392, title I, § 104, Oct. 6, 1992, 106 Stat. 1710.)

Editorial Notes
Codification
Section was formerly classified to section 117h of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1993, which is title I of the Legislative Branch Appropriations Act, 1993.



§ 4123. Authority of Attending Physician in response to medical contingencies or public health emergencies at Capitol(a) In generalThe Attending Physician to Congress shall have the authority and responsibility for overseeing and coordinating the use of medical assets in response to a bioterrorism event and other medical contingencies or public health emergencies occurring within the Capitol Buildings or the United States Capitol Grounds. This shall include the authority to enact quarantine and to declare death. These actions will be carried out in close cooperation and communication with the Commissioner of Public Health, Chief Medical Examiner, and other Public Health Officials of the District of Columbia government.


(b) DefinitionsIn this section—(1) the term “Capitol Buildings” has the meaning given such term in section 5101 of title 40; and

(2) the term “United States Capitol Grounds” has the meaning given such term in section 5102(a) of title 40.


(c) Effective dateSubsection (a) shall take effect on January 23, 2004, and shall apply during any fiscal year occurring on or after January 23, 2004.


(Pub. L. 108–199, div. H, § 151, Jan. 23, 2004, 118 Stat. 448.)

Editorial Notes
Codification
Section was formerly classified to section 121g of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—RECORDING AND PHOTOGRAPHIC STUDIOS
§ 4131. House Recording Studio; Senate Recording Studio and Senate Photographic Studio(a) EstablishmentThere is established the House Recording Studio, the Senate Recording Studio, and the Senate Photographic Studio.


(b) Assistance in making disk, film, and tape recordings; exclusiveness of useThe House Recording Studio shall assist Members of the House of Representatives in making disk, film, and tape recordings, and in performing such other functions and duties in connection with the making of such recordings as may be necessary. The Senate Recording Studio and the Senate Photographic Studio shall assist Members of the Senate and committees of the Senate in making disk, film, and tape recordings, and in performing such other functions and duties in connection with the making of such recordings as may be necessary. The House Recording Studio shall be for the exclusive use of Members of the House of Representatives (including the Delegates and the Resident Commissioner from Puerto Rico); the Senate Recording Studio and the Senate Photographic Studio shall be for the exclusive use of Members of the Senate, the Vice President, committees of the Senate, the Secretary of the Senate, and the Sergeant at Arms of the Senate.


(c) Operation of studiosThe House Recording Studio shall be operated by the Chief Administrative Officer of the House of Representatives under the direction and control of a committee which is created (hereinafter referred to as the committee) composed of three Members of the House. Two members of the committee shall be from the majority party and one member shall be from the minority party, to be appointed by the Speaker. The committee is authorized to issue such rules and regulations relating to operation of the House Recording Studio as it may deem necessary.
The Senate Recording Studio and the Senate Photographic Studio shall be operated by the Sergeant at Arms of the Senate under the direction and control of the Committee on Rules and Administration of the Senate. The Committee on Rules and Administration is authorized to issue such rules and regulations relating to operation of the Senate Recording Studio and the Senate Photographic Studio as it may deem necessary.


(d) Prices of disk, film, and tape recordings; collection of moneysThe Chief Administrative Officer of the House of Representatives shall, subject to the approval of the committee, set the price of making disk, film, and tape recordings, and collect all moneys owed the House Recording Studio. The Committee on Rules and Administration of the Senate shall set the price of making disk, film, and tape recordings and all moneys owed the Senate Recording Studio and the Senate Photographic Studio shall be collected by the Sergeant at Arms of the Senate.


(e) Restrictions on expendituresNo moneys shall be expended or obligated for the House Recording Studio except as shall be pursuant to such regulations as the committee may approve. No moneys shall be expended or obligated by the Director of the Senate Recording Studio or the Director of the Senate Photographic Studio until approval therefor has been obtained from the Sergeant at Arms of the Senate.


(f) Appointment of Director and other employees of House Recording StudioThe Chief Administrative Officer of the House of Representatives is authorized, subject to the approval of the committee, to appoint a Director of the House Recording Studio and such other employees as are deemed necessary to the operation of the House Recording Studio.


(g) Revolving fundsThere is established in the Treasury of the United States, a revolving fund for the House Recording Studio for the purposes of administering the duties of that studio. There is also established in the Treasury of the United States a revolving fund, within the contingent fund of the Senate, which shall be known as the “Senate Photographic Studio Revolving Fund”, for the purpose of administering the duties of the Senate Photographic Studio; and there is established in the Treasury of the United States, a revolving fund, within the contingent fund of the Senate, which shall be known as the “Senate Recording Studio Revolving Fund”, for the purpose of administering the duties of the Senate Recording Studio.


(h) Deposits in funds; availability of fundsAll moneys received by the House Recording Studio from Members of the House of Representatives for disk, film, or tape recordings, or from any other source, shall be deposited by the Chief Administrative Officer of the House of Representatives in the revolving fund established for the House Recording Studio by the preceding paragraph; moneys in such fund shall be available for disbursement therefrom by the Chief Administrative Officer of the House of Representatives for the care, maintenance, operation, and other expenses of the studio upon vouchers signed and approved in such manner as the committee shall prescribe. All moneys received by the Senate Recording Studio shall be deposited in the Senate Recording Studio Revolving Fund established by subsection (g) and all funds received by the Senate Photographic Studio shall be deposited in the Senate Photographic Studio Revolving Fund established by such subsection; moneys in the Senate Recording Studio Revolving Fund shall be available for disbursement therefrom upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate for the care, maintenance, operation, and other expenses of the Senate Recording Studio, and moneys in the Senate Photographic Studio Revolving Fund shall be available for disbursement therefrom upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate for the care, maintenance, operation, and other expenses of the Senate Photographic Studio.


(i) Distribution of equity of Joint Senate and House Recording Facility Revolving Fund; assignment of existing studio facilities, equipment, materials and supplies; transfer of accounts; reserve fund; distribution of balance(1) As soon as practicable after June 27, 1956, but no later than September 30, 1956, the equity of the Joint Senate and House Recording Facility Revolving Fund shall be distributed equally to the Senate and House of Representatives on the basis of an audit to be made by the General Accounting Office.

(2) The Sergeant at Arms of the Senate and the Clerk of the House of Representatives shall, subject to the approval of the committees mentioned in subsection (c) hereof, determine the assignment of existing studio facilities to the Senate and the House of Representatives, and also the existing equipment, materials and supplies to be transferred to the respective studios. The evaluation of equipment, materials and supplies transferred to each studio shall be on the basis of market value. Any other equipment, materials and supplies determined to be obsolete or not needed for the operation of the respective studio shall be disposed of to the best interest of the Government and the proceeds thereof deposited in the Joint Senate and House Recording Facility Revolving Fund.

(3) Accounts receivable, which on the effective date of liquidation, are due from Members and committees of the Senate shall be transferred to the Senate Studio, and those due from Members and committees of the House of Representatives shall be transferred to the House Studio.

(4) A sufficient reserve shall be set aside from the Joint Senate and House Recording Facility Revolving Fund to liquidate any outstanding accounts payable.

(5) After appropriate adjustments for the value of assets assigned or transferred to the Senate and House of Representatives, respectively, the balance in the Joint Senate and House Recording Facility Revolving Fund shall be distributed equally to the Senate and House of Representatives for deposit to the respective revolving funds authorized by this section.


(j) Availability of existing services and facilitiesPending acquisition of the stock, supplies, materials, and equipment necessary to properly equip both studios, the present services and facilities shall be made available to both studios in order that each studio may carry out its duty.


(k) Restrictions on employmentNo person shall be an officer or employee of the House Recording Studio, Senate Recording Studio, or Senate Photographic Studio while he is engaged in any other business, profession, occupation, or employment which involves the performance of duties which are similar to those which would be performed by him as such an officer or employee of such studio unless approved in writing by the committee in the case of the House Recording Studio and the Senate Committee on Rules and Administration in the case of the Senate Recording Studio and the Senate Photographic Studio.


(l) Abolition of Joint Recording Facility positions and salariesThe Joint Recording Facility positions and salaries established pursuant to the Legislative Branch Appropriation Act, 1948, and all subsequent Acts are abolished.


(m) RepealsEffective with the completion of the transfer provided for by subsection (i) hereof the joint resolution entitled “Joint resolution establishing in the Treasury of the United States a revolving fund within the contingent fund of the House of Representatives”, approved August 7, 1953, is repealed.


(n) Repealed. Pub. L. 92–310, title II, § 220(j), June 6, 1972, 86 Stat. 205

(o) Authorization of appropriationsSuch sums as may be necessary to carry out the provisions of this section are authorized to be appropriated.


(June 27, 1956, ch. 453, § 105, 70 Stat. 370; Pub. L. 88–652, § 16(a), Oct. 13, 1964, 78 Stat. 1084; Pub. L. 92–310, title II, § 220(j), June 6, 1972, 86 Stat. 205; Pub. L. 96–304, title I, § 108(a), July 8, 1980, 94 Stat. 890; Pub. L. 97–257, title I, § 102, Sept. 10, 1982, 96 Stat. 849; Pub. L. 101–520, title I, § 7(a), (c), (d), Nov. 5, 1990, 104 Stat. 2258, 2259; Pub. L. 104–186, title II, § 204(68), Aug. 20, 1996, 110 Stat. 1740.)

Editorial Notes
Codification
Section was formerly classified to section 123b of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsecs. (c), (d), (f). Pub. L. 104–186, § 204(68)(A), substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (g). Pub. L. 104–186, § 204(68)(B), struck out “within the contingent fund of the House of Representatives” before “for the House Recording Studio”.
Subsec. (h). Pub. L. 104–186, § 204(68)(A), substituted “Chief Administrative Officer” for “Clerk” in two places.
1990—Subsec. (g). Pub. L. 101–520, § 7(a), amended second sentence generally. Prior to amendment, second sentence read as follows: “There is also established in the Treasury of the United States, a revolving fund within the contingent fund of the Senate for the Senate Recording and Photographic Studios for the purposes of administering the duties of that studio.”
Subsec. (h). Pub. L. 101–520, § 7(c), amended second sentence generally. Prior to amendment, second sentence read as follows: “All moneys received by the Senate Recording and Photographic Studios for disk, film, or tape recordings or from any other source, shall be deposited in the revolving fund established for the Senate Recording and Photographic Studios by subsection (g) of this section; moneys in such fund shall be available for disbursement therefrom upon vouchers signed and approved by the Sergeant at Arms for the care, maintenance, operation, and other expenses of the Senate Recording and Photographic Studios.”
1982—Subsec. (b). Pub. L. 97–257 inserted reference to Secretary of Senate and Sergeant at Arms of Senate.
1972—Subsec. (n). Pub. L. 92–310 repealed subsec. (n) which required Directors of House and Senate Recording Studios to give bonds in sum of $20,000 each.
1964—Subsec. (f). Pub. L. 88–652 struck out “and fix the compensation of” after “to appoint”.

Statutory Notes and Related Subsidiaries

Change of Name
General Accounting Office redesignated Government Accountability Office by section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance.

Effective Date of 1990 AmendmentPub. L. 101–520, title I, § 7(b), Nov. 5, 1990, 104 Stat. 2259, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on April 1, 1991, and, of the monies in the revolving fund within the contingent fund of the Senate for the Recording and Photographic Studios, as such fund was in existence immediately prior to the amendment made by subsection (a), $100,000 shall be deposited in the Senate Photographic Studio Revolving Fund (as established by the amendment made by subsection (a)) and the remainder shall be deposited into the Senate Recording Studio Revolving Fund (as so established).”

Pub. L. 101–520, title I, § 7(c), Nov. 5, 1990, 104 Stat. 2259, provided that the amendment made by that section is effective Apr. 1, 1991.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–652 effective Jan. 1, 1965, see section 17 of Pub. L. 88–652, set out as an Effective Date note under section 291 of this title.


Transfer of Functions
References to Senate Recording Studio and Senate Photographic Studio substituted for “Senate Recording and Photographic Studios” wherever appearing in text pursuant to section 108(a) of Pub. L. 96–304, as amended by section 7(d) of Pub. L. 101–520, which is classified to section 4132(a) of this title, and which abolished entity known as Senate Recording and Photographic Studios, established instead Senate Recording Studio and Senate Photographic Studio, and made corresponding transfer of functions. Previously, “Senate Recording and Photographic Studios” had been substituted in text for “Senate Recording Studio” pursuant to section 108(a) of Pub. L. 96–304.

Appropriations Acts as Determining Extent of Availability of Funds and AccountsPub. L. 104–53, title I, § 107, Nov. 19, 1995, 109 Stat. 522, provided that:
“(a) Each fund and account specified in subsection (b) shall be available only to the extent provided in appropriations Acts.

“(b) The funds and accounts referred to in subsection (a) are—“(1) the revolving fund for the House Barber Shops, established by the paragraph under the heading ‘House Barber Shops Revolving Fund’ in the matter relating to the House of Representatives in chapter III of title I of the Supplemental Appropriations Act, 1975 (Public Law 93–554; 88 Stat. 1776);

“(2) the revolving fund for the House Beauty Shop, established by the matter under the heading ‘house beauty shop’ in the matter relating to administrative provisions for the House of Representatives in the Legislative Branch Appropriation Act, 1970 (Public Law 91–145; 83 Stat. 347);

“(3) the special deposit account established for the House of Representatives Restaurant by section 208 of the First Supplemental Civil Functions Appropriation Act, 1941 (40 U.S.C. 174k note) [former 40 U.S.C. 174k]; and

“(4) the revolving fund established for the House Recording Studio by section 105(g) of the Legislative Branch Appropriation Act, 1957 (2 U.S.C. 123b(g)) [now 2 U.S.C. 4131(g)].


“(c) This section shall take effect on October 1, 1995, and shall apply with respect to fiscal years beginning on or after that date.”






§ 4132. Senate Recording Studio and Senate Photographic Studio as successors to Senate Recording and Photographic Studios; rules, regulations, and fees for photographs and photographic services(a) The entity, in the Senate, known (prior to April 1, 1991) as the “Senate Recording and Photographic Studios” is abolished, and there is 11 So in original. Probably should be “are”. established in its stead the following two entities: the “Senate Recording Studio”, and the “Senate Photographic Studio”; and there are transferred, from the entity known (prior to April 1, 1991) as the “Senate Recording and Photographic Studios” to the Senate Recording Studio all personnel, equipment, supplies, and funds which are available for, relate to, or are utilized in connection with, recording, and to the Senate Photographic Studio all personnel, equipment, supplies, and funds which are available for, relate to, or are utilized in connection with, photography.

(b)(1) The Sergeant at Arms and Doorkeeper of the Senate shall, subject to the approval of the majority and minority leaders, promulgate rules and regulations, and establish fees, for the provision of photographs and photographic services to be furnished by the Photographic Studio.

(2) Omitted.


(Pub. L. 96–304, title I, § 108, July 8, 1980, 94 Stat. 890; Pub. L. 101–520, title I, § 7(d), Nov. 5, 1990, 104 Stat. 2259.)

Editorial Notes
Codification
Section was formerly classified to section 123b–1 of this title prior to editorial reclassification and renumbering as this section.
Words “prior to April 1, 1991”, referred to in subsec. (a), were in the original “prior to this amendment” which was translated as meaning prior to the effective date of section 7(d) of Pub. L. 101–520, which amended subsec. (a) generally, to reflect the probable intent of Congress.
Subsec. (b)(2), which authorized the Sergeant at Arms and Doorkeeper of the Senate to appoint and fix the compensation of not more than 15 employees to carry out the functions of the Photographic Studio and provided that the Secretary of the Senate make payments of compensation, etc., of such personnel from certain funds appropriated for the Senate, was omitted in view of section 6597 of this title which abolished all statutory positions in the Office of the Sergeant at Arms and Doorkeeper of the Senate, with specified exceptions, effective Oct. 1, 1981, and authorized the Sergeant at Arms and Doorkeeper of the Senate to appoint and fix the compensation of such employees as appropriate.

Amendments1990—Subsec. (a). Pub. L. 101–520 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Senate Recording Studio hereafter shall be known as the Senate Recording and Photographic Studios. Subject to subsection (b) of this section, all references to the Senate Recording Studio (including the revolving fund) in any law, resolution, or regulation shall be considered as referring to the Senate Recording and Photographic Studios, and any provision of any law, resolution, or regulation which is applicable to the Senate Recording Studio shall be deemed to apply to the Senate Recording and Photographic Studios.”

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentPub. L. 101–520, title I, § 7(d), Nov. 5, 1990, 104 Stat. 2259, provided that the amendment made by that section is effective Apr. 1, 1991.





CHAPTER 43—CONGRESSIONAL COMMITTEES




SUBCHAPTER I—GENERAL


Sec.


4301.Committee staffs.


4302.Maximum annual rate of compensation of Chief of Staff of Joint Committee on Taxation.


4303.Preparation and contents of statement of appropriations.



SUBCHAPTER II—HOUSE OF REPRESENTATIVES


4311.Approval of employment and compensation of committee employees by House standing committees.


4312.Regulations governing availability of appropriations for House committee employees.


4313.Adjustment of House of Representatives allowances by Committee on House Oversight.


4314.Limitation on allowance authority of Committee on House Oversight.


4315.Overtime pay for FBI employees detailed to House Committee on Appropriations.



SUBCHAPTER III—SENATE


4331.Computation of compensation for stenographic assistance of committees payable from Senate contingent fund.


4332.Assistance to Senators with committee memberships by employees in office of Senator.


4333.Expenses of committees payable from Senate contingent fund.


4334.Availability of funds for franked mail expenses.


4335.Employment of civilian employees of executive branch of Government by Senate Committee on Appropriations; restoration to former position.


4336.Discretionary authority of Senate Committee on Appropriations.


4337.Transfer of funds by Chairman of Senate Committee on Appropriations.


4338.Designation by Senator who is Chairman or Vice Chairman of Senate Select Committee on Ethics of employee in office of that Senator to perform part-time service for Committee; amount reimbursable; procedure applicable.



SUBCHAPTER I—GENERAL
§ 4301. Committee staffs(a) Appointment of professional members; number; qualifications; termination of employmentEach standing committee of the Senate (other than the Committee on Appropriations) is authorized to appoint, by majority vote of the committee, not more than six professional staff members in addition to the clerical staffs. Such professional staff members shall be assigned to the chairman and the ranking minority member of such committee as the committee may deem advisable, except that whenever a majority of the minority members of such committee so request, two of such professional staff members may be selected for appointment by majority vote of the minority members and the committee shall appoint any staff members so selected. A staff member or members appointed pursuant to a request by the minority members of the committee shall be assigned to such committee business as such minority members deem advisable. Services of professional staff members appointed by majority vote of the committee may be terminated by a majority vote of the committee and services of professional staff members appointed pursuant to a request by the minority members of the committee shall be terminated by the committee when a majority of such minority members so request. Professional staff members authorized by this subsection shall be appointed on a permanent basis, without regard to political affiliation, and solely on the basis of fitness to perform the duties of their respective positions. Such professional staff members shall not engage in any work other than committee business and no other duties may be assigned to them.


(b) Professional members for Committee on Appropriations; examinations of executive agencies’ operationSubject to appropriations which it shall be in order to include in appropriation bills, the Committee on Appropriations of each House is authorized to appoint such staff, in addition to the clerk thereof and assistants for the minority, as each such committee, by a majority vote, shall determine to be necessary, such personnel, other than the minority assistants, to possess such qualifications as the committees respectively may prescribe, and the Committee on Appropriations of the House also is authorized to conduct studies and examinations of the organization and operation of any executive agency (including any agency the majority of the stock of which is owned by the Government of the United States) as it may deem necessary to assist it in connection with the determination of matters within its jurisdiction and in accordance with procedures authorized by the committee by a majority vote, including the rights and powers conferred by House Resolution Numbered 50, adopted January 9, 1945.


(c) Clerical employees; appointment; number; duties; termination of employmentThe clerical staff of each standing committee of the Senate (other than the Committee on Appropriations), which shall be appointed by a majority vote of the committee, shall consist of not more than six clerks to be attached to the office of the chairman, to the ranking minority member, and to the professional staff, as the committee may deem advisable, except that whenever a majority of the minority members of such committee so requests, one of the members of the clerical staff may be selected for appointment by majority vote of such minority members and the committee shall appoint any staff member so selected. The clerical staff shall handle committee correspondence and stenographic work, both for the committee staff and for the chairman and ranking minority member on matters related to committee work, except that if a member of the clerical staff is appointed pursuant to a request by the minority members of the committee, such clerical staff member shall handle committee correspondence and stenographic work for the minority members of the committee and for any members of the committee staff appointed under subsection (a) pursuant to request by such minority members, on matters related to committee work. Services of clerical staff members appointed by majority vote of the committee may be terminated by majority vote of the committee and services of clerical staff members appointed pursuant to a request by the minority members of the committee shall be terminated by the committee when a majority of such minority members so request.


(d) Recordation of committee hearings, data, etc.; access to recordsAll committee hearings, records, data, charts, and files shall be kept separate and distinct from the congressional office records of the Member serving as chairman of the committee; and such records shall be the property of the Congress and all members of the committee and the respective Houses shall have access to such records. Each committee is authorized to have printed and bound such testimony and other data presented at hearings held by the committee.


(e) Repealed. Pub. L. 91–510, title IV, § 477(a)(3), Oct. 26, 1970, 84 Stat. 1195

(f) Limitations on appointment of professional membersNo committee shall appoint to its staff any experts or other personnel detailed or assigned from any department or agency of the Government, except with the written permission of the Committee on Rules and Administration of the Senate or the Committee on House Oversight of the House of Representatives, as the case may be.


(g) Appointments when no vacancy exists; payment from Senate contingent fundIn any case in which a request for the appointment of a minority staff member under subsection (a) or subsection (c) is made at any time when no vacancy exists to which the appointment requested may be made—(1) the person appointed pursuant to such a request under subsection (a) may serve in addition to any other professional staff members authorized by such subsection and may be paid from the contingent fund of the Senate until such time as such a vacancy occurs, at which time such person shall be considered to have been appointed to such vacancy; and

(2) the person appointed pursuant to such a request under subsection (c) may serve in addition to any other clerical staff members authorized by such subsection and may be paid, until otherwise provided, from the contingent fund of the Senate.


(h) Salary rates, assignment of facilities, and accessibility of committee records for minority staff appointeesStaff members appointed pursuant to a request by minority members of a committee under subsection (a) or subsection (c), and staff members appointed to assist minority members of subcommittees pursuant to authority of Senate resolution, shall be accorded equitable treatment with respect to the fixing of salary rates, the assignment of facilities, and the accessibility of committee records.


(i) Consultants for Senate and House standing committees; procurement of temporary or intermittent services; contracts; advertisement requirements inapplicable; selection method; qualifications report to Congressional committees(1) Each standing committee of the Senate or House of Representatives is authorized, with the approval of the Committee on Rules and Administration in the case of standing committees of the Senate, or the Committee on House Oversight in the case of standing committees of the House of Representatives, within the limits of funds made available from the contingent fund of the Senate or the applicable accounts of the House of Representatives pursuant to resolutions which, in the case of the Senate, shall specify the maximum amounts which may be used for such purpose, approved by the appropriate House, to procure the temporary services (not in excess of one year) or intermittent services of individual consultants, or organizations thereof, to make studies or advise the committee with respect to any matter within its jurisdiction or with respect to the administration of the affairs of the committee.

(2) Such services in the case of individuals or organizations may be procured by contract as independent contractors, or in the case of individuals by employment at daily rates of compensation not in excess of the per diem equivalent of the highest gross rate of compensation which may be paid to a regular employee of the committee. Such contracts shall not be subject to the provisions of section 6101 of title 41 or any other provision of law requiring advertising.

(3) With respect to the standing committees of the Senate, any such consultant or organization shall be selected by the chairman and ranking minority member of the committee, acting jointly. With respect to the standing committees of the House of Representatives, the standing committee concerned shall select any such consultant or organization. The committee shall submit to the Committee on Rules and Administration in the case of standing committees of the Senate, and the Committee on House Oversight in the case of standing committees of the House of Representatives, information bearing on the qualifications of each consultant whose services are procured pursuant to this subsection, including organizations, and such information shall be retained by that committee and shall be made available for public inspection upon request.


(j) Specialized training for professional staffs of Senate and House standing committees, Senate Appropriations Committee, Senate Majority and Minority Policy Committees, and joint committees whose funding is disbursed by Secretary of Senate or Chief Administrative Officer of House; assistance: pay, tuition, etc. while training; continued employment agreement; service credit: retirement, life insurance and health insurance(1) Each standing committee of the Senate or House of Representatives is authorized, with the approval of the Committee on Rules and Administration in the case of standing committees of the Senate, and the committee involved in the case of standing committees of the House of Representatives, and within the limits of funds made available from the contingent fund of the Senate or the applicable accounts of the House of Representatives pursuant to resolutions, which, in the case of the Senate, shall specify the maximum amounts which may be used for such purpose, approved by the appropriate House, to provide assistance for members of its professional staff in obtaining specialized training, whenever that committee determines that such training will aid the committee in the discharge of its responsibilities. Any joint committee of the Congress whose expenses are paid out of funds disbursed by the Secretary of the Senate or by the Chief Administrative Officer of the House of Representatives, the Committee on Appropriations of the Senate, and the Majority Policy Committee and Minority Policy Committee of the Senate are each authorized to expend, for the purpose of providing assistance in accordance with paragraphs (2), (3), and (4) of this subsection for members of its staff in obtaining such training, any part of amounts appropriated to that committee.

(2) Such assistance may be in the form of continuance of pay during periods of training or grants of funds to pay tuition, fees, or such other expenses of training, or both, as may be approved by the Committee on Rules and Administration or the Committee on House Administration, as the case may be.

(3) A committee providing assistance under this subsection shall obtain from any employee receiving such assistance such agreement with respect to continued employment with the committee as the committee may deem necessary to assure that it will receive the benefits of such employee’s services upon completion of his training.

(4) During any period for which an employee is separated from employment with a committee for the purpose of undergoing training under this subsection, such employee shall be considered to have performed service (in nonpay status) as an employee of the committee at the rate of compensation received immediately prior to commencing such training (including any increases in compensation provided by law during the period of training) for the purposes of—(A) subchapter III (relating to civil service retirement) of chapter 83 of title 5,

(B) chapter 87 (relating to Federal employees group life insurance) of title 5, and

(C) chapter 89 (relating to Federal employees group health insurance) of title 5.



(Aug. 2, 1946, ch. 753, title II, § 202, 60 Stat. 834; July 30, 1947, ch. 361, title I, § 101, 61 Stat. 611; Feb. 24, 1949, ch. 8, 63 Stat. 6; Aug. 5, 1955, ch. 568, § 12, 69 Stat. 509; Pub. L. 85–462, § 4(o), June 20, 1958, 72 Stat. 209; Pub. L. 88–426, title II, § 202(j), Aug. 14, 1964, 78 Stat. 414; Pub. L. 91–510, title III, §§ 301(a)–(c), 303, 304, title IV, § 477(a)(3), Oct. 26, 1970, 84 Stat. 1175, 1176, 1179, 1180, 1195; Pub. L. 92–136, § 5, Oct. 11, 1971, 85 Stat. 378; Pub. L. 100–458, title III, § 312, Oct. 1, 1988, 102 Stat. 2184; Pub. L. 104–186, title II, § 204(10), (11), Aug. 20, 1996, 110 Stat. 1731; Pub. L. 105–55, title I, § 105(a), Oct. 7, 1997, 111 Stat. 1184.)

Editorial Notes
Codification
Section was formerly classified to section 72a of this title prior to editorial reclassification and renumbering as this section.
In subsec. (i)(2), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
A former subsec. (k) authorized additional professional staff members and clerical employees for specific House committees. Committee staffs are now covered by the Rules of the House of Representatives. Former subsec. (k) was based on the following House resolutions which were enacted into permanent law:
Subsec. (k)(1) was based on House Resolution No. 172 of the Eighty-first Congress, which was enacted into permanent law by act June 22, 1949, ch. 235, § 105, 63 Stat. 230, and House Resolution No. 464 of the Eighty-first Congress, which was enacted into permanent law by act Oct. 11, 1951, ch. 485, § 105, 65 Stat. 403.
Subsec. (k)(2) was based on House Resolution No. 37 of the Eighty-second Congress, which was enacted into permanent law by act Oct. 11, 1951, ch. 485, § 105, 65 Stat. 403, House Resolution No. 393 of the Eighty-eighth Congress, which was enacted into permanent law by Pub. L. 88–454, § 103, Aug. 20, 1964, 78 Stat. 550, House Resolution No. 248 of the Eighty-ninth Congress, which was enacted into permanent law by Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281, and House Resolution No. 640 of the Eighty-ninth Congress, which was enacted into permanent law by Pub. L. 89–545, § 103, Aug. 27, 1966, 80 Stat. 369.
Subsec. (k)(3) was based on House Resolution No. 554 of the Eighty-third Congress, which was enacted into permanent law by act July 2, 1954, ch. 455, § 103, 68 Stat. 409, House Resolution No. 468 of the Eighty-fourth Congress, which was enacted into permanent law by act June 27, 1956, ch. 453, § 103, 70 Stat. 370, House Resolution No. 126 of the Eighty-fifth Congress, which was enacted into permanent law by Pub. L. 85–75, § 103, July 1, 1957, 71 Stat. 256, House Resolution No. 525 of the Eighty-fifth Congress, which was enacted into permanent law by Pub. L. 85–570, § 103, July 31, 1958, 72 Stat. 453, and House Resolution No. 509 of the Eighty-seventh Congress, which was enacted into permanent law by Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693.
Subsec. (k)(4) was based on House Resolution No. 28 of the Eighty-fifth Congress, which was enacted into permanent law by Pub. L. 85–75, § 103, July 1, 1957, 71 Stat. 256, and section 2 of House Resolution No. 348 of the Eighty-seventh Congress, which was enacted into permanent law by Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693.
Subsec. (k)(5) was based on House Resolution No. 239 of the Eighty-fifth Congress, which was enacted into permanent law by Pub. L. 85–570, § 103, July 31, 1958, 72 Stat. 453, and House Resolution No. 225 of the Eighty-eighth Congress, which was enacted into permanent law by Pub. L. 88–248, § 103, Dec. 30, 1963, 77 Stat. 817.

Amendments1997—Subsec. (j)(1). Pub. L. 105–55 amended directory language of Pub. L. 104–186, § 204(11). See 1996 Amendment note below.
1996—Subsec. (f). Pub. L. 104–186, § 204(10)(A), substituted “House Oversight” for “House Administration”.
Subsec. (i)(1). Pub. L. 104–186, § 204(10), substituted “House Oversight” for “House Administration”, “contingent fund of the Senate or the applicable accounts of the House of Representatives pursuant to resolutions which, in the case of the Senate,” for “contingent funds of the respective Houses pursuant to resolutions, which”, and “the appropriate House” for “such respective Houses”.
Subsec. (i)(3). Pub. L. 104–186, § 204(10)(A), substituted “House Oversight” for “House Administration”.
Subsec. (j)(1). Pub. L. 104–186, § 204(11), as amended by Pub. L. 105–55, § 105(a), substituted “committee involved in the case of standing committees of the House of Representatives, and within the limits of funds made available from the contingent fund of the Senate or the applicable accounts of the House of Representatives pursuant to resolutions, which, in the case of the Senate, shall specify the maximum amounts which may be used for such purpose, approved by the appropriate House” for “Committee on House Administration in the case of standing committees of the House of Representatives, and within the limits of funds made available from the contingent funds of the respective Houses pursuant to resolutions, which shall specify the maximum amounts which may be used for such purpose, approved by such respective Houses” and “Chief Administrative Officer of the House of Representatives” for “Clerk of the House”.
1988—Subsec. (i)(1). Pub. L. 100–458 inserted “or with respect to the administration of the affairs of the committee” before period at end.
1971—Subsec. (g). Pub. L. 92–136, § 5(a), permitted a clerical staff member, appointed at the request of the minority when no vacancy exists on the permanent staff, to continue to serve, in addition to any other clerical staff members authorized, and until otherwise provided, to continue to be paid from the contingent fund of the Senate, thereby eliminating the requirement, in the case of a clerical staff member, that this status continue until such time as a vacancy occurs, at which time such person is considered to be appointed to such vacancy.
Subsec. (j)(1). Pub. L. 92–136, § 5(b), authorized the same training opportunities for professional staff members of the Senate Appropriations Committee, the Senate Majority and Minority Policy Committees and joint committees whose expenses are paid out of funds disbursed by the Secretary of the Senate or the Clerk of the House, as are afforded to professional staff members of standing committees.
1970—Subsec. (a). Pub. L. 91–510, § 301(a), restricted the provisions to standing committees of the Senate, deleting “and the House of Representatives” after “Senate”, increased numerical limitation of professional staff members from four to six, provided for appointment of two staff members by majority vote of minority members of a committee whenever majority of minority members so request and assignment of such appointees to such committee business as the minority members deem advisable, and substituted provision for termination of services of staff members appointed by majority vote of the committee and services of members appointed pursuant to request of minority members of the committee by the committee when majority of such minority members so request for prior termination provision by majority vote of the committee.
Subsec. (c). Pub. L. 91–510, § 301(b), inserted “of the Senate (other than the Committee on Appropriations)” after “each standing committee”, provided for appointment of one clerical staff member by majority vote of minority members of a committee whenever majority of minority members so request and handling by such appointee of committee correspondence and stenographic work for minority members of the committee and for any members of the committee staff appointed under subsec. (a) of this section pursuant to request by the minority members, on matters related to committee work, and for termination of services of clerical staff members appointed by majority vote of the committee and services of members appointed pursuant to request of minority members of the committee by the committee when majority of such minority members so request.
Subsec. (e). Pub. L. 91–510, § 477(a)(3), repealed provisions prescribing basic annual compensation of professional staff members and clerical staff members of standing committees and limiting such compensation, together with additional compensation authorized by law, to maximum amount authorized by Classification Act of 1949.
Subsec. (g). Pub. L. 91–510, § 301(c), added subsec. (g).
Subsec. (h). Pub. L. 91–510, § 301(c), added subsec. (h) and struck out former provisions which related to employees of House and Senate Appropriation Committees through fiscal year 1947, all other committee employees through Jan. 31, 1947, and appropriations for compensation of committee employees as contained in Legislative Branch Appropriation Act, 1947, act July 1, 1946, ch. 530, 60 Stat. 386.
Subsec. (i). Pub. L. 91–510, § 303, added subsec. (i).
Subsec. (j). Pub. L. 91–510, § 304, added subsec. (j).
1964—Subsec. (e). Pub. L. 88–426 increased maximum basic annual compensation to professional staff members and clerical staff from $8,880 to highest amount which, together with additional compensation authorized by law, will not exceed maximum rate authorized by Classification Act of 1949, as amended.
1958—Subsec. (e). Pub. L. 85–462 substituted “$8,880” for “$8,820” in two places.
1955—Subsec. (e). Act Aug. 5, 1955, increased maximum basic annual compensation of professional staff and clerical staff from $8,000 to $8,820.
1949—Subsec. (g). Act Feb. 24, 1949, struck out subsec. (g) which declared any individual employed as a professional staff member of any committee as provided in this section ineligible for appointment to any office or position in the executive branch for a period of one year after ceasing to be such a member.
1947—Subsec. (e). Act July 30, 1947, omitted figure $2,000 as lowest salary to be paid clerks.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1997 AmendmentPub. L. 105–55, title I, § 105(b), Oct. 7, 1997, 111 Stat. 1184, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as of August 20, 1996.”


Effective Date of 1971 AmendmentAmendment by Pub. L. 92–136 effective as of noon on Jan. 3, 1971, see section 9(a) of Pub. L. 92–136, set out as a note under section 190d of this title.

Effective Date of 1970 AmendmentPub. L. 91–510, title VI, § 601, Oct. 26, 1970, 84 Stat. 1204, provided that:
“The foregoing provisions of this Act [see Tables for classification] shall take effect as follows:
“(1) Title I, title II (except part 2 thereof), title III (except section 203(d)(2), (d)(3), and (i) of the Legislative Reorganization Act of 1946 [see Tables for classification], as amended by section 321 of this Act, and section 105(e) and (f) of the Legislative Branch Appropriation Act, 1968 [see Tables for classification], as amended by section 305 of this Act), and title IV, of this Act shall become effective immediately prior to noon on January 3, 1971.

“(2) Part 2 of title II shall be effective with respect to fiscal years beginning on or after July 1, 1972.

“(3) Section 203(d)(2) and (3) of the Legislative Reorganization Act of 1946, as amended by section 321 of this Act, shall become effective at the close of the first session of the Ninety-second Congress.

“(4) Section 203(i) of the Legislative Reorganization Act of 1946, as amended by section 321 of this Act, shall be effective with respect to fiscal years beginning on or after July 1, 1970.

“(5) Title V of this Act shall become effective on the date of enactment of this Act [Oct. 26, 1970].

“(6) Section 105(e) and (f) of the Legislative Branch Appropriation Act, 1968, as amended by section 305 of this Act shall become effective on January 1, 1971.”




Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective first day of first pay period which begins on or after July 1, 1964, except to the extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–462 effective first day of first pay period which began on or after January 1, 1958, see section 17(a) of Pub. L. 85–462.

Effective Date of 1955 AmendmentAmendment by act Aug. 5, 1955, effective Aug. 1, 1955, see section 14 of that act.

Effective DateAct Aug. 2, 1946, ch. 753, title II, § 245, 60 Stat. 839, provided that: “This title [see Tables for classification] shall take effect on the date of its enactment [Aug. 2, 1946]; except that sections 202(a), (b), (c), (e), (f), and (h), 222, 223, 224, and 243 shall take effect on the day on which the Eightieth Congress convenes [Jan. 3, 1947].”


Short TitlePub. L. 91–510, § 1, Oct. 26, 1970, 84 Stat. 1140, provided that Pub. L. 91–510 [see Tables for classification] may be cited as the “Legislative Reorganization Act of 1970.”
Act Aug. 2, 1946, ch. 753, § 1(a), 60 Stat. 812, provided that such Act [see Tables for classification] may be cited as the “Legislative Reorganization Act of 1946.”

Partial RepealSection 2(a) of S. Res. 274, Ninety-sixth Congress, Nov. 14, 1979, provided in part that, until otherwise provided by law or resolution of the Senate, the provisions of subsections (a) through (h) of this section shall not apply to committees of the Senate.

Abolition of Additional Clerical Staff PositionsSection 2(d) of Senate Resolution 281, Ninety-sixth Congress, approved March 11, 1980, provided that effective February 28, 1981, the additional clerical staff positions established by subsection (g) of this section (as in effect for committees of the Senate prior to November 14, 1979) are abolished.

Travel for Studies and Examinations of Executive AgenciesPub. L. 104–53, title I, § 105, Nov. 19, 1995, 109 Stat. 521, provided that:
“(a) Notwithstanding any other provision of law, or any rule, regulation, or other authority, travel for studies and examinations under section 202(b) of the Legislative Reorganization Act of 1946 (2 U.S.C. 72a(b)) [now 2 U.S.C. 4301(b)] shall be governed by applicable laws or regulations of the House of Representatives or as promulgated from time to time by the Chairman of the Committee on Appropriations of the House of Representatives.

“(b) Subsection (a) shall take effect on the date of the enactment of this Act [Nov. 19, 1995] and shall apply to travel performed on or after that date.”




Staff Members; Reduction in Number; Selection for Minority MembersPub. L. 91–510, title III, § 301(d), Oct. 26, 1970, 84 Stat. 1177, provided that: 
“Nothing in the amendments made by subsections (a) and (b) of this section [amending this section] shall be construed—
“(1) to require a reduction in—“(A) the number of staff members authorized, prior to January 1, 1971, to be employed by any committee of the Senate, by statute or by annual or permanent resolution, or

“(B) the number of such staff members on such date assigned to, or authorized to be selected for appointment by or with the approval of, the minority members of any such committee; or


“(2) to authorize the selection for appointment of staff members by the minority members of a committee in any case in which two or more professional staff members or one or more clerical staff members, as the case may be, who are satisfactory to a majority of such minority members, are otherwise assigned to assist such minority members.”




Professional Staffs; Increase in NumberPub. L. 91–510, title III, § 301(e), Oct. 26, 1970, 84 Stat. 1177, provided that: “The additional professional staff members authorized to be employed by a committee by the amendment made by subsection (a) of this section [amending this section] shall be in addition to any other additional staff members authorized, prior to January 1, 1971, to be employed by any such committee.”


Increases in CompensationIncreases in compensation for Senate and House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531, 4532, and 4571 of this title, Salary Directives of President pro tempore of the Senate set out as notes under section 4571 of this title, and Salary Directives of Speaker of the House set out as notes under sections 4531 and 4532 of this title.

Reorganization of Committees and PersonnelAct Aug. 2, 1946, ch. 753, title I, §§ 102, 121, 60 Stat. 814, 822, in amending Rule XXV of the Standing Rules of the Senate, and Rules X and XI of the Rules of the House of Representatives, reorganized the standing committees in the two Houses, and re-defined the jurisdiction of each such committee. The number of standing committees of the Senate was reduced from 33 to 13, and the number of such committees in the House of Representatives was reduced from 48 to 19. Section 142 of act Aug. 2, 1946, provided that sections 102 and 121 thereof should take effect on Jan. 2, 1947. For provisions of act Aug. 2, 1946, relating to appointment and compensation of clerical staffs of the revised committees and other personnel thereof, and retention of employees of existing committees, see this section and section 5101 of this title.

Office of Senate SecurityS. Res. 243, One Hundredth Congress, July 1, 1987, provided: “That (a) there is established, within the Office of the Secretary of the Senate (hereinafter referred to as the ‘Secretary’), the Office of Senate Security (hereinafter referred to as the ‘Office’), which shall be headed by a Director of Senate Security (hereinafter referred to as the ‘Director’). The Office shall be under the policy direction of the Majority and Minority Leaders of the Senate, and shall be under the administrative direction and supervision of the Secretary.
“(b)(1) The Director shall be appointed by the Secretary after consultation with the Majority and Minority Leaders. The Secretary shall fix the compensation of the Director. Any appointment under this subsection shall be made solely on the basis of fitness to perform the duties of the position and without regard to political affiliation.
“(2) The Director, with the approval of the Secretary, and after consultation with the Chairman and Ranking Member of the Committee on Rules and Administration of the Senate, may establish such policies and procedures as may be necessary to carry out the provisions of this resolution. Commencing one year from the effective date of this resolution, the Director shall submit an annual report to the Majority and Minority Leaders and the Chairman and Ranking Member of the Committee on Rules and Administration on the status of security matters and the handling of classified information in the Senate, and the progress of the Office in achieving the mandates of this resolution.
“Sec. 2. (a) The Secretary shall appoint and fix the compensation of such personnel as may be necessary to carry out the provisions of this resolution. The Director, with the approval of the Secretary, shall prescribe the duties and responsibilities of such personnel. If a Director is not appointed, the Office shall be headed by an Acting Director. The Secretary shall appoint and fix the compensation of the Acting Director.
“(b) The Majority and Minority Leaders of the Senate may each designate a Majority staff assistant and a Minority staff assistant to serve as their liaisons to the Office. Upon such designation, the Secretary shall appoint and fix the compensation of the Majority and Minority liaison assistants.
“Sec. 3. (a) The Office is authorized, and shall have the responsibility, to develop, establish, and carry out policies and procedures with respect to such matters as:
“(1) the receipt, control, transmission, storage, destruction or other handling of classified information addressed to the United States Senate, the President of the Senate, or Members and employees of the Senate;
“(2) the processing of security clearance requests and renewals for officers and employees of the Senate;
“(3) establishing and maintaining a current and centralized record of security clearances held by officers and employees of the Senate, and developing recommendations for reducing the number of clearances held by such employees;
“(4) consulting and presenting briefings on security matters and the handling of classified information for the benefit of Members and employees of the Senate;
“(5) maintaining an active liaison on behalf of the Senate, or any committee thereof, with all departments and agencies of the United States on security matters; and
“(6) conducting periodic review of the practices and procedures employed by all offices of the Senate for the handling of classified information.
“(b) Within 180 days after the Director takes office, he shall develop, after consultation with the Secretary, a Senate Security Manual, to be printed and distributed to all Senate offices. The Senate Security Manual will prescribe the policies and procedures of the Office, and set forth regulations for all other Senate offices for the handling of classified information.
“(c) Within 90 days after taking office, the Director shall conduct a survey to determine the number of officers and employees of the Senate that have security clearances and report the findings of the survey to the Majority and Minority Leaders and Secretary of the Senate together with recommendations regarding the feasibility of reducing the number of employees with such clearances.
“(d) The Office shall have authority—
“(1) to provide appropriate facilities in the United States Capitol for hearings of committees of the Senate at which restricted data or other classified information is to be presented or discussed;
“(2) to establish and operate a central repository in the United States Capitol for the safeguarding of classified information for which the Office is responsible; which shall include the classified records, transcripts, and materials of all closed sessions of the Senate; and
“(3) to administer and maintain oaths of secrecy under paragraph (2) of rule XXIX of the Standing Rules of the Senate and to establish such procedures as may be necessary to implement the provisions of such paragraph.
“Sec. 4. Funds appropriated for the fiscal year 1987 which would be available to carry out the purposes of the Interim Office of Senate Security but for the termination of such Office shall be available for the Office of Senate Security.
“Sec. 5. (a) All records, documents, data, materials, rooms, and facilities in the custody of the Interim Office of Senate Security at the time of its termination on July 10, 1987, are transferred to the Office established by subsection (a) of the first section of this resolution.
“(b) This resolution shall take effect on July 11, 1987.”
S. Res. 229, One Hundredth Congress, June 5, 1987, established within the Office of the Secretary of the Senate an Interim Office of Senate Security with the same duties, functions, personnel, rooms, and facilities as the former Office of Classified National Security Information.

Authorization of AppropriationsAct Aug. 2, 1946, ch. 753, title II, § 244, 60 Stat. 839, provided in part: “All necessary funds required to carry out the provisions of this Act [see Tables for classification], by the Secretary of the Senate and the Clerk of the House, are hereby authorized to be appropriated.”




§ 4302. Maximum annual rate of compensation of Chief of Staff of Joint Committee on Taxation
The maximum annual rate of compensation of the Chief of Staff of the Joint Committee on Taxation shall not exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.
(Pub. L. 90–206, title II, § 214(e), Dec. 16, 1967, 81 Stat. 636; Pub. L. 103–437, § 2(a), Nov. 2, 1994, 108 Stat. 4581; Pub. L. 116–94, div. E, title II, § 212(b)(4), Dec. 20, 2019, 133 Stat. 2778.)

Editorial Notes
Codification
Section was formerly classified to section 74a–2 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–94 substituted “The maximum annual rate of compensation of the Chief of Staff of the Joint Committee on Taxation shall not exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.” for “The per annum rate of compensation of the Chief of Staff of the Joint Committee on Taxation shall be the same as the per annum rate of compensation of the Legislative Counsel of the House of Representatives.”
1994—Pub. L. 103–437 substituted “Joint Committee on Taxation” for “Joint Committee on Internal Revenue Taxation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DateSection effective as of beginning of first pay period which begins on or after Oct. 1, 1967, see section 220(a)(2) of Pub. L. 90–206, set out as an Effective Date of 1967 Amendment note under section 5332 of Title 5, Government Organization and Employees.


Cross References
Compensation of Legislative Counsel of House of Representatives, see section 282b of this title.



§ 4303. Preparation and contents of statement of appropriations
The statement of all appropriations made during each session of Congress shall be prepared under the direction of the Committees on Appropriations of the Senate and House of Representatives, and said statement shall contain a chronological history of the regular appropriation bills passed during the session for which it is prepared. The statement shall indicate the amount of contracts authorized by appropriation Acts in addition to appropriations made therein, and shall also contain specific reference to all indefinite appropriations made each session and shall contain such additional information concerning estimates and appropriations as the committees may deem necessary.
(Oct. 19, 1888, ch. 1210, § 1, 25 Stat. 587; July 19, 1897, ch. 9, 30 Stat. 136; June 7, 1924, ch. 303, § 1, 43 Stat. 586.)

Editorial Notes
Codification
Section was formerly classified to section 105 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—HOUSE OF REPRESENTATIVES
§ 4311. Approval of employment and compensation of committee employees by House standing committees
Standing committees of the House shall have authority to approve the employment and compensation of committee employees (other than special and select committee employees) from the effective date of the beginning of each Congress, or such subsequent date as their service commenced.
(Pub. L. 87–130, § 103, Aug. 10, 1961, 75 Stat. 334.)

Editorial Notes
Codification
Section was formerly classified to section 72a–1b of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 16, Eighty-seventh Congress, Jan. 3, 1961, which was enacted into permanent law by Pub. L. 87–130.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 4312. Regulations governing availability of appropriations for House committee employees
Appropriations for committee employees shall be available in such amounts and under such regulations as may be approved by the Committee on House Oversight for compensation of employees of the standing committees of the House of Representatives, except the Committee on Appropriations.
(July 17, 1947, ch. 262, 61 Stat. 367; Pub. L. 104–186, title II, § 204(12), Aug. 20, 1996, 110 Stat. 1731.)

Editorial Notes
Codification
Section was formerly classified to section 72b of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 4313. Adjustment of House of Representatives allowances by Committee on House Oversight(a) In generalSubject to the provision of law specified in subsection (b), the Committee on House Oversight of the House of Representatives may, by order of the Committee, fix and adjust the amounts, terms, and conditions of, and other matters relating to, allowances of the House of Representatives within the following categories:(1) For Members of the House of Representatives, the Members’ Representational Allowance, including all aspects of official mail within the jurisdiction of the Committee under section 503 of this title.

(2) For committees, the Speaker, the Majority and Minority Leaders, the Clerk, the Sergeant at Arms, and the Chief Administrative Officer, allowances for official mail (including all aspects of official mail within the jurisdiction of the Committee under section 503 of this title), stationery, and telephone and telegraph and other communications.


(b) Provision specifiedThe provision of law referred to in subsection (a) is section 4314 of this title.


(c) “Member of the House of Representatives” definedAs used in this section, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.


(Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 636; Pub. L. 104–186, title I, § 102, Aug. 20, 1996, 110 Stat. 1719; Pub. L. 106–57, title I, § 103(a)(4)(A), Sept. 29, 1999, 113 Stat. 415.)

Editorial Notes
Codification
Section was formerly classified to section 57 of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 457, Ninety-second Congress, July 21, 1971, which was enacted into permanent law by Pub. L. 92–184.

Amendments1999—Subsec. (a)(1), (2). Pub. L. 106–57 substituted “all aspects of official mail” for “all aspects of the Official Mail Allowance”.
1996—Pub. L. 104–186 amended section generally. Prior to amendment, section consisted of subsecs. (a) and (b) authorizing Committee on House Administration to adjust certain allowances for Members, committees, and officers of House of Representatives.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1999 AmendmentPub. L. 106–57, title I, § 103(c), Sept. 29, 1999, 113 Stat. 416, provided that: “The amendments made by this section [amending this section and sections 503 and 5321 of this title] shall apply with respect to the first session of the One Hundred Sixth Congress and each succeeding session of Congress.”


Clerk Hire Allowance; IncreasePub. L. 101–520, title I, § 104, Nov. 5, 1990, 104 Stat. 2262, effective for 102d Congress, increased authorization for the Clerk Hire Allowance by $50,000.



§ 4314. Limitation on allowance authority of Committee on House Oversight(a) In generalAn order under the provision of law specified in subsection (c) may fix or adjust the allowances of the House of Representatives only by reason of—(1) a change in the price of materials, services, or office space;

(2) a technological change or other improvement in office equipment; or

(3) an increase under section 5303 of title 5 in rates of pay under the General Schedule.


(b) Resolution requirementIn the case of reasons other than the reasons specified in paragraph (1), (2), or (3) of subsection (a), the fixing and adjustment of the allowances of the House of Representatives in the categories described in the provision of law specified in subsection (c) may be carried out only by resolution of the House of Representatives.


(c) Provision specifiedThe provision of law referred to in subsections (a) and (b) is section 4313 of this title.


(Pub. L. 94–440, title II, § 101, Oct. 1, 1976, 90 Stat. 1448; Pub. L. 104–186, title I, § 103, Aug. 20, 1996, 110 Stat. 1720.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a)(3), is set out under section 5332 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 57a of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 1372, § 1, Ninety-fourth Congress, July 1, 1976, which was enacted into permanent law by Pub. L. 94–440.

Amendments1996—Pub. L. 104–186 amended section generally. Prior to amendment, section consisted of subsecs. (a) and (b) relating to limitations on authority of the Committee on House Administration to fix and adjust allowances.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 4315. Overtime pay for FBI employees detailed to House Committee on Appropriations
The Federal Bureau of Investigation, notwithstanding any other provision of law, may in any fiscal year pay all administrative uncontrollable overtime accrued by its employees while on detail to the Committee on Appropriations.
(Pub. L. 103–283, title I, July 22, 1994, 108 Stat. 1430.)

Editorial Notes
Codification
Section was formerly classified as a note under section 72a of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—SENATE
§ 4331. Computation of compensation for stenographic assistance of committees payable from Senate contingent fund
Compensation for stenographic assistance of committees paid out of the items under “Contingent Expenses of the Senate” on and after June 27, 1956 shall be computed at such rates and in accordance with such regulations as may be prescribed by the Committee on Rules and Administration, notwithstanding, and without regard to any other provision of law.
(June 27, 1956, ch. 453, 70 Stat. 360.)

Editorial Notes
Codification
Section was formerly classified to section 68c of this title prior to editorial reclassification and renumbering as this section.



§ 4332. Assistance to Senators with committee memberships by employees in office of Senator(1) DesignationA Senator may designate employees in his office to assist him in connection with his membership on committees of the Senate. An employee may be designated with respect to only one committee.


(2) Certification; professional staff privilegesAn employee designated by a Senator under this section shall be certified by him to the chairman and ranking minority member of the committee with respect to which such designation is made. Such employee shall be accorded all privileges of a professional staff member (whether permanent or investigatory) of such committee including access to all committee sessions and files, except that any such committee may restrict access to its sessions to one staff member per Senator at a time and require, if classified material is being handled or discussed, that any staff member possess the appropriate security clearance before being allowed access to such material or to discussion of it. Nothing contained in this paragraph shall be construed to prohibit a committee from adopting policies and practices with respect to the application of this section which are similar to the policies and practices adopted with respect to the application of section 705(c)(1) 11 See References in Text note below. of Senate Resolution 4, 95th Congress, and section 72a–1d(c)(1) 1 of this title.


(3) TerminationA Senator shall notify the chairman and ranking minority member of a committee whenever a designation of an employee under this section with respect to such committee is terminated.


(Pub. L. 95–94, title I, § 111(c), Aug. 5, 1977, 91 Stat. 662.)

Editorial Notes

References in TextSection 705(c)(1) of Senate Resolution 4, 95th Congress, referred to in par. (2), which was not classified to the Code, was repealed by Pub. L. 95–94, title I, § 111(e)(2), Aug. 5, 1977, 91 Stat. 663.
Section 72a–1d(c)(1) of this title, referred to in par. (2), was repealed by Pub. L. 95–94, title I, § 111(e)(1), Aug. 5, 1977, 91 Stat. 663.

Codification
Section was formerly classified to section 72a–1e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1978, which is title I of the Legislative Branch Appropriation Act, 1978.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 95–94, title I, § 111(f), Aug. 5, 1977, 91 Stat. 663, provided that: “This section, and the amendments made by subsection (d) and the repeals made by subsection (e) [enacting this section, amending section 4575 of this title, enacting notes set out under section 4575 of this title, and repealing section 72a–1d and notes set out under former section 72a–1d of this title], shall take effect on October 1, 1977.”




§ 4333. Expenses of committees payable from Senate contingent fund
When any duty is imposed upon a committee involving expenses that are ordered to be paid out of the contingent fund of the Senate, upon vouchers to be approved by the chairman of the committee charged with such duty, the receipt of such chairman for any sum advanced to him or his order out of said contingent fund by the Secretary of the Senate for committee expenses not involving personal services shall be taken and passed by the accounting officers of the Government as a full and sufficient voucher; but it shall be the duty of such chairman, as soon as practicable, to furnish to the Secretary of the Senate vouchers in detail for the expenses so incurred.
(Mar. 3, 1879, ch. 183, 20 Stat. 419; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; June 22, 1949, ch. 235, § 101, 63 Stat. 218.)

Editorial Notes
Codification
Section was formerly classified to section 69 of this title prior to editorial reclassification and renumbering as this section.

Amendments1949—Act June 22, 1949, inserted “for committee expenses not involving personal services” after “Secretary of the Senate”, and omitted the requirement that the Secretary of the Senate file the vouchers with the General Accounting Office.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Act June 10, 1921, transferred powers and duties of Comptroller, six auditors, and certain other officers of the Treasury to General Accounting Office.



§ 4334. Availability of funds for franked mail expenses
Funds in the account, within the contingent fund of the Senate, available for the expenses of inquiries and investigations shall be available for franked mail expenses incurred by committees of the Senate the other expenses of which are paid from that account.
(Pub. L. 105–55, title I, § 6(b), Oct. 7, 1997, 111 Stat. 1181.)

Editorial Notes
Codification
Section was formerly classified to section 69–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 105–55, title I, § 6(c), Oct. 7, 1997, 111 Stat. 1181, provided that: “This section [enacting this section] is effective for fiscal years beginning on and after October 1, 1997.”




§ 4335. Employment of civilian employees of executive branch of Government by Senate Committee on Appropriations; restoration to former position
Whenever any person has left or leaves any civilian position in any department or agency in the executive branch of the Government in order to accept employment by the Senate Committee on Appropriations, he shall be carried on the rolls of such committee and shall be solely employed by such committee, and responsible only to it; but he shall be entitled upon making application to the Director of the Office of Personnel Management within thirty days after the termination of his employment by such committee (unless such employment is terminated for cause) to be restored to a position in the same or any other department or agency where an opening exists, comparable to the position which, according to the records of the department or agency which he left to accept employment by the Senate Committee on Appropriations or in the judgment of the Director of the Office of Personnel Management, such person would be occupying if he had remained in the employ of such department or agency during the time he was employed by such committee; and such person shall be restored to such position with the same seniority, status, and pay as if he had remained in the employ of the department or agency which he left, during such time. This section shall not be construed to require any person to be restored to a position in any department or agency after the expiration of the time for which he was appointed to the position which he left to accept employment by such committee.
(June 13, 1945, ch. 189, § 1, 59 Stat. 243; July 1, 1946, ch. 530, 60 Stat. 392; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783.)

Editorial Notes
Codification
Section was formerly classified to section 67a of this title prior to editorial reclassification and renumbering as this section.

Amendments1946—Act July 1, 1946, reenacted section without change.

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted in text for “Civil Service Commission” pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, which transferred functions vested by statute in United States Civil Service Commission and Chairman thereof to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.



§ 4336. Discretionary authority of Senate Committee on Appropriations(a) In generalThe Committee on Appropriations is authorized in its discretion—(1) to hold hearings, report such hearings, and make investigations as authorized by paragraph 1 of rule XXVI of the Standing Rules of the Senate;

(2) to make expenditures from the contingent fund of the Senate;

(3) to employ personnel;

(4) with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration to use, on a reimbursable or nonreimbursable basis, the services of personnel of any such department or agency;

(5) to procure the services of individual consultants, or organizations thereof (as authorized by section 4301(i) of this title and Senate Resolution 140, agreed to May 14, 1975, except that any approval (and related reporting requirement) shall not apply); and

(6) to provide for the training of the professional staff of such committee (under procedures specified by section 4301(j) of this title).


(b) Omitted

(c) Effective dateThis section shall be effective on and after October 1, 1998, or the date of enactment of this Act [October 21, 1998], whichever is later.


(Pub. L. 105–275, title I, § 10, Oct. 21, 1998, 112 Stat. 2435; Pub. L. 109–55, title I, § 6, Aug. 2, 2005, 119 Stat. 568.)

Editorial Notes

References in TextSenate Resolution 140, agreed to May 14, 1975, referred to in subsec. (a)(5), is Senate Resolution 140, 94th Congress, which is not classified to the Code.

Codification
Section was formerly classified to section 72d of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 10 of Pub. L. 105–275. Subsec. (b) of section 10 of Pub. L. 105–275 amended section 4 of Senate Resolution 54, 105th Congress, which is not classified to the Code.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.

Amendments2005—Subsec. (a)(5). Pub. L. 109–55 inserted “, except that any approval (and related reporting requirement) shall not apply” after “May 14, 1975”.



§ 4337. Transfer of funds by Chairman of Senate Committee on Appropriations(a) In general(1) The Chairman of the Appropriations Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for salaries for the Appropriations Committee of the Senate, to the account, within the contingent fund of the Senate, from which expenses are payable for such committee.

(2) The Chairman of the Appropriations Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for expenses, within the contingent fund of the Senate, for the Appropriations Committee of the Senate, to the account from which salaries are payable for such committee.


(b) Availability of funds; times of transferAny funds transferred under this section shall be—(1) available for expenditure by such committee in like manner and for the same purposes as are other moneys which are available for expenditure by such committee from the account to which the funds were transferred; and

(2) made at such time or times as the Chairman shall specify in writing to the Senate Disbursing Office.


(c) Effective dateThis section shall take effect on October 1, 1998, and shall be effective with respect to fiscal years beginning on or after that date.


(Pub. L. 105–275, title I, § 11, Oct. 21, 1998, 112 Stat. 2435.)

Editorial Notes
Codification
Section was formerly classified to section 72d–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.



§ 4338. Designation by Senator who is Chairman or Vice Chairman of Senate Select Committee on Ethics of employee in office of that Senator to perform part-time service for Committee; amount reimbursable; procedure applicable
Notwithstanding any other provisions of law, a Senator who is the Chairman or Vice Chairman of the Senate Select Committee on Ethics may designate one employee employed in his Senate office to perform part-time service for such Committee, and such Committee shall reimburse such Senator for such employee’s services for the Committee by transferring from the contingent fund of the Senate, upon vouchers approved by the Chairman of such Committee, to such Senator’s Administrative, Clerical, and Legislative Assistance Allowance, with respect to each pay period of such employee, an amount which bears the same ratio to such employee’s salary (but not more than one-half of such salary) for such period, as the portion of the time spent (or to be spent) by such employee in performing services for such Committee during such period bears to the total time for which such employee worked (or will work) during such period (as determined by the Chairman of such Committee) for such Committee and in such Senator’s office. Any funds transferred under authority of the preceding sentence to a Senator’s Administrative, Clerical, and Legislative Assistance 11 So in original. Probably should be “Assistance Allowance”. shall be available for the same purposes and in like manner as funds therein which were not transferred thereto under such authority. For purposes of any law of the United States, a State, a territory, or a political subdivision thereof, an employee designated by a Senator pursuant to this section shall be considered to be an employee of such Senator’s Senate office and not an employee of the Senate Select Committee on Ethics.
(Pub. L. 98–367, title I, § 10, July 17, 1984, 98 Stat. 476.)

Editorial Notes
Codification
Section was formerly classified to section 72a–1f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1985, which is title I of the Legislative Branch Appropriations Act, 1985.





CHAPTER 45—CONGRESSIONAL PAY AND BENEFITS




SUBCHAPTER I—GENERAL



Part A—Amount and Type


Sec.


4501.Compensation of Members of Congress.


4502.Appropriation of funds for compensation of Members of Congress and for administrative expenses at levels authorized by law and recommended by the President for Federal employees.


4503.Jury and witness service by Senate and House employees.


4504.Nonpay status for Congressional employees studying under Congressional staff fellowships.


4505.Voluntary separation incentive payments.


4506.Death gratuity payments as gifts.


4507.Longevity compensation.


4508.Longevity compensation for telephone operators on United States telephone exchange and members of Capitol Police paid by Chief Administrative Officer of House.


4509.Longevity compensation not applicable to individuals paid by Secretary of Senate; savings provision.



Part B—Administration


4521.Mode of payment.


4522.Deductions for withdrawal.


4523.Deductions for delinquent indebtedness.


4524.Withholding of charitable contributions from salaries paid by Secretary of Senate and from employees of Architect of Capitol.



SUBCHAPTER II—HOUSE OF REPRESENTATIVES



Part A—Amount and Type


4531.House of Representatives pay adjustments; action by Chief Administrative Officer of House.


4532.Rates of compensation disbursed by Chief Administrative Officer of House; adjustments by Speaker; “Member of the House of Representatives” defined.


4533.Single per annum gross rates of pay for employees.


4534.Obsolete references in existing law to basic pay rates.


4535.Saving provision.


4536.Student loan repayment program for House employees.


4537.Lump sum payment for accrued annual leave of House employees.


4538.Reimbursement of residential telecommunications expenses for House Members, officers, and employees.



Part B—Administration


4551.Day for paying salaries of the House of Representatives.


4552.Certificates to pay rolls of employees of House.


4553.Gratuities for survivors of deceased House employees; computation.


4554.Waiver by Speaker of House of claims of United States arising out of erroneous payments to officers or employees paid by Chief Administrative Officer of House.


4555.Withholding of State income tax by Chief Administrative Officer of House.


4556.State income tax withholding; definitions.


4557.Withholding of charitable contributions by Chief Administrative Officer of House.


4558.Withholding of charitable contributions; definitions.


4559.Certification of indebtedness of employees of House; withholding of amount.


4560.Deductions by Chief Administrative Officer in disbursement of gratuity appropriations.



SUBCHAPTER III—SENATE



Part A—Amount and Type


4571.Senate pay adjustments; action by President pro tempore of Senate.


4572.Rates of compensation paid by Secretary of Senate; applicability of Senate pay adjustments by President pro tempore of Senate.


4573.Senate pay adjustments; action by President pro tempore of Senate.


4574.Limit on rate of compensation of Senate officers and employees.


4575.Gross rate of compensation of employees paid by Secretary of Senate.


4575a.Change in maximum rates of pay for statutory employees.


4576.Availability of appropriated funds for payment to an individual of pay from more than one position; conditions.


4577.Availability of appropriations during first three months of any fiscal year for aggregate of payments of gross compensation made to employees from Senate appropriation account for “Salaries, Officers and Employees”.


4578.Restriction on payment of dual compensation by Secretary of Senate.


4579.Student loan repayment program for Senate employees.


4580.Lump sum payment for accrued annual leave of Senate employees.


4581.Aggregate gross compensation of employee of Senator of State with population under 5,000,000.



Part B—Administration


4591.Vice President, Senators, officers, and employees paid by Secretary of Senate; payment of salary; advance payment.


4592.Payment of sums due deceased Senators and Senate personnel.


4593.Waiver by Secretary of Senate of claims of United States arising out of erroneous payments to Vice President, Senator, or Senate employee paid by Secretary of Senate.


4594.Withholding and remittance of State income tax by Secretary of Senate.


4595.Payment for unaccrued leave.



SUBCHAPTER I—GENERAL
Part A—Amount and Type
§ 4501. Compensation of Members of Congress(1) The annual rate of pay for—(A) each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico,

(B) the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and

(C) the Speaker of the House of Representatives,

shall be the rate determined for such positions under chapter 11 of this title, as adjusted by paragraph (2) of this section.

(2)(A) Subject to subparagraph (B), effective at the beginning of the first applicable pay period commencing on or after the first day of the month in which an adjustment takes effect under section 5303 of title 5 in the rates of pay under the General Schedule, each annual rate referred to in paragraph (1) shall be adjusted by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100), equal to the percentage of such annual rate which corresponds to the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year in which such adjustment in the rates of pay under the General Schedule takes effect.

(B) In no event shall the percentage adjustment taking effect under subparagraph (A) in any calendar year (before rounding), in any rate of pay, exceed the percentage adjustment taking effect in such calendar year under section 5303 of title 5 in the rates of pay under the General Schedule.


(Aug. 2, 1946, ch. 753, title VI, § 601(a), 60 Stat. 850; Jan. 19, 1949, ch. 2, § 1(d), 63 Stat. 4; Mar. 2, 1955, ch. 9, § 4(a), 69 Stat. 11; Pub. L. 88–426, title II, § 204, Aug. 14, 1964, 78 Stat. 415; Pub. L. 89–301, § 11(e), Oct. 29, 1965, 79 Stat. 1120; Pub. L. 91–67, § 2, Sept. 15, 1969, 83 Stat. 107; Pub. L. 94–82, title II, § 204(a), Aug. 9, 1975, 89 Stat. 421; Pub. L. 101–194, title VII, § 704(a)(2)(B), Nov. 30, 1989, 103 Stat. 1769; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(4)(D)], Nov. 5, 1990, 104 Stat. 1427, 1439; Pub. L. 103–356, title I, § 101(1), Oct. 13, 1994, 108 Stat. 3410.)

Editorial Notes

References in TextThe General Schedule, referred to in par. (2), is set out under section 5332 of Title 5, Government Organization and Employees.
Section 704(a)(1) of the Ethics Reform Act of 1989, referred to in par. (2)(A), is section 704(a)(1) of Pub. L. 101–194, which is set out as a note under section 5318 of Title 5.

Codification
Section was formerly classified to section 31 of this title prior to editorial reclassification and renumbering as this section.

Amendments1994—Par. (2). Pub. L. 103–356 designated existing provisions as subpar. (A), substituted “Subject to subparagraph (B), effective” for “Effective”, and added subpar. (B).
1990—Par. (2). Pub. L. 101–509 substituted “5303” for “5305”.
1989—Par. (2). Pub. L. 101–194 substituted “the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year in which such adjustment in the rates of pay under the General Schedule takes effect” for “the overall average percentage (as set forth in the report transmitted to the Congress under such section 5305) of the adjustment in the rates of pay under the General Schedule”.
1975—Pub. L. 94–82 designated existing provisions as par. (1), substituted provisions that rate of pay of the specified parties shall be determined under section 351 et seq. of this title, as adjusted by par. (2) for provisions setting rate of compensation at $42,500 for Senators, Representatives, Delegates, and Resident Commissioner, $62,500 for Speaker, and $49,500 for President pro tempore of Senate and Majority and Minority Leaders of House and Senate, and added par. (2).
1969—Pub. L. 91–67 increased compensation of Speaker from $43,000 to $62,500 per annum and compensation of Majority and Minority Leaders of both Houses of Congress from $35,000 to $49,500 per annum, and fixed compensation of President pro tempore of Senate at $49,500 per annum.
1965—Pub. L. 89–301 inserted provisions setting rate of compensation of Majority and Minority Leaders of Senate and House of Representatives at $35,000 per annum each.
1964—Pub. L. 88–426 increased compensation of Senators, Representatives and Resident Commissioner from $22,500 to $30,000 per annum and that of Speaker from $35,000 to $43,000 per annum, and eliminated provisions which related to Delegates from the Territories.
1955—Act Mar. 2, 1955, increased salaries of Senators, Representatives, Delegates, and Resident Commissioner from $12,500 a year to $22,500 and compensation of Speaker from $30,000 to $35,000 a year.
1949—Act Jan. 19, 1949, increased Speaker’s salary from $20,000 per year to $30,000.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–356, title I, § 101, Oct. 13, 1994, 108 Stat. 3410, provided that the amendment made by that section is effective Dec. 31, 1994.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 704(b) of Pub. L. 101–194, set out as a note under section 5318 of Title 5, Government Organization and Employees.

Effective Date of 1969 AmendmentAmendment by Pub. L. 91–67 effective Mar. 1, 1969, see section 3 of Pub. L. 91–67, set out as a note under section 104 of Title 3, The President.

Effective Date of 1965 AmendmentAmendment by Pub. L. 89–301 effective on first day of first pay period which begins on or after October 1, 1965, see section 17 of Pub. L. 89–301.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective at noon, Jan. 3, 1965, see section 501(b) of Pub. L. 88–426.

Effective Date of 1955 AmendmentAct Mar. 2, 1955, ch. 9, § 5, 69 Stat. 11, provided that: “The provisions of this Act [amending this section, section 104 of Title 3, The President, section 7443 of Title 26, Internal Revenue Code, sections 5, 44, 135, 173, 213, 252, and 508 of Title 28, Judiciary and Judicial Procedure, section 101 of Title 48, Territories and Insular Possessions, and section 654 of Title 50, War and National Defense, and repealing section 31a of this title] shall take effect Mar. 1, 1955.”


Effective Date of 1949 AmendmentAmendment by act Jan. 19, 1949, effective at noon, Jan. 20, 1949, see section 3 of act Jan. 19, 1949.

Effective DateAct Aug. 2, 1946, ch. 753, title VI, § 601(a), 60 Stat. 850, provided that the salary rates provided by such section 601(a) are effective Jan. 3, 1947.

Short Title of 2021 AmendmentPub. L. 117–10, § 1, Apr. 23, 2021, 135 Stat. 259, provided that: “This Act [amending section 4576 of this title and enacting provisions set out as a note under section 4576 of this title] may be cited as the ‘Senate Shared Employee Act’.”


Short Title of 2013 AmendmentPub. L. 113–3, § 1, Feb. 4, 2013, 127 Stat. 51, provided that: “This Act [see Tables for classification] may be cited as the ‘No Budget, No Pay Act of 2013’.”


Short Title of 1996 AmendmentPub. L. 104–186, § 1(a), Aug. 20, 1996, 110 Stat. 1718, provided that: “This Act [see Tables for classification] may be cited as the ‘House of Representatives Administrative Reform Technical Corrections Act’.”


Short Title of 1964 AmendmentPub. L. 88–426, title II, § 201, Aug. 14, 1964, 78 Stat. 413, provided that: “This title [see Tables for classification] may be cited as the ‘Federal Legislative Salary Act of 1964’.”


Holding Salaries of Members of Congress in Escrow Upon Failure To Agree to Budget ResolutionPub. L. 113–3, § 3, Feb. 4, 2013, 127 Stat. 51, provided that:
“(a) Holding Salaries in Escrow.—“(1) In general.—If by April 15, 2013, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2014 pursuant to section 301 of the Congressional Budget Act of 1974 [2 U.S.C. 632], during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.

“(2) Period described.—With respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2013, and ends on the earlier of—“(A) the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2014 pursuant to section 301 of the Congressional Budget Act of 1974 [2 U.S.C. 632]; or

“(B) the last day of the One Hundred Thirteenth Congress.


“(3) Withholding and remittance of amounts from payments held in escrow.—The payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).

“(4) Release of amounts at end of the congress.—In order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Thirteenth Congress.

“(5) Role of secretary of the treasury.—The Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.


“(b) Treatment of Delegates as Members.—In this section, the term ‘Member’ includes a Delegate or Resident Commissioner to the Congress.

“(c) Payroll Administrator Defined.—In this section, the ‘payroll administrator’ of a House of Congress means—“(1) in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and

“(2) in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.”





Cost of Living AdjustmentPub. L. 116–260, § 7, Dec. 27, 2020, 134 Stat. 1185, provided that: “Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2021.”

Similar provisions were contained in the following prior acts:
Pub. L. 116–94, § 7, Dec. 20, 2019, 133 Stat. 2536.
Pub. L. 115–244, div. B, title II, § 212, Sept. 21, 2018, 132 Stat. 2946.
Pub. L. 115–141, § 7(a), Mar. 23, 2018, 132 Stat. 351.
Pub. L. 114–223, div. C, § 175, as added by Pub. L. 114–254, div. A, § 101(3), Dec. 10, 2016, 130 Stat. 1012.
Pub. L. 114–113, § 9, Dec. 18, 2015, 129 Stat. 2245.
Pub. L. 113–235, § 8, Dec. 16, 2014, 128 Stat. 2133.
Pub. L. 113–46, div. A, § 146, Oct. 17, 2013, 127 Stat. 565.
Pub. L. 112–240, title VIII, § 802, Jan. 2, 2013, 126 Stat. 2369.
Pub. L. 111–165, § 1, May 14, 2010, 124 Stat. 1185.
Pub. L. 111–8, div. J, § 103, Mar. 11, 2009, 123 Stat. 988.
Pub. L. 109–289, div. B, title I, § 115, as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 12.
Pub. L. 103–6, § 7, Mar. 4, 1993, 107 Stat. 35.

Annual Rate of Pay Increase for Certain Members of Congress Serving On or After July 1, 1983Pub. L. 98–63, title I, § 908(d), (f), July 30, 1983, 97 Stat. 338, which provided that, effective with respect to service as a Member performed on or after July 1, 1983, and notwithstanding any other provision of law, in the case of a Member serving in office or position of Senator, President pro tempore of Senate, Majority Leader of Senate, or Minority Leader of Senate during a calendar year, the annual rate of pay paid to such Member for such service would not be less than the annual rate of pay payable for such position on Dec. 17, 1982, increased by 15 percent and rounded in accordance with section 5318 of Title 5, was repealed by Pub. L. 102–90, title I, § 6(c), Aug. 14, 1991, 105 Stat. 451.

Salary IncreasesFor prior year salary increases per the recommendation of the President, see Prior Salary Recommendations notes under section 358 of this title.
For miscellaneous provisions dealing with adjustments of pay and limitations on use of funds to pay salaries in prior years, see notes under section 5318 of Title 5, Government Organization and Employees.

Executive Documents

Adjustment of Pay Rates
For adjustment of pay rates under this section, see the executive order detailing the adjustment of certain rates of pay set out as a note under section 5332 of Title 5, Government Organization and Employees.



§ 4502. Appropriation of funds for compensation of Members of Congress and for administrative expenses at levels authorized by law and recommended by the President for Federal employees
Effective beginning with fiscal year 1983, and continuing each year thereafter, such sums as hereafter may be necessary for “Compensation of Members” (and administrative expenses related thereto), as authorized by law and at such level recommended by the President for Federal employees for that fiscal year are hereby appropriated from money in the Treasury not otherwise appropriated. Such sums when paid shall be in lieu of any sums accrued in prior years but not paid. For purposes of this subsection, the term “Member” means each Member of the Senate and the House of Representatives, the Resident Commissioner from Puerto Rico, the Delegates from the District of Columbia, Guam, Virgin Islands, and American Samoa, and the Vice President.
(Pub. L. 97–51, § 130(c), Oct. 1, 1981, 95 Stat. 966.)

Editorial Notes
Codification
Section was formerly classified as a note under section 31 of this title prior to editorial reclassification and renumbering as this section.



§ 4503. Jury and witness service by Senate and House employees(a) DefinitionsFor purposes of this section—(1) “employee” means any individual whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives; and

(2) “court of the United States” has the meaning given it by section 451 of title 28 and includes the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands.


(b) Service as juror or witness in connection with a judicial proceeding; prohibition against reduction of payThe pay of an employee shall not be reduced during a period of absence with respect to which the employee is summoned (and permitted to respond to such summons by the appropriate authority of the House of the Congress disbursing his pay), in connection with a judicial proceeding by a court or authority responsible for the conduct of that proceeding, to serve—(1) as a juror; or

(2) other than as provided in subsection (c) of this section, as a witness on behalf of any party in connection with any judicial proceeding to which the United States, the District of Columbia, or a State or local government is a party;

in the District of Columbia, a State, territory, or possession of the United States including the Commonwealth of Puerto Rico, the Canal Zone, or the Trust Territory of the Pacific Islands. For purposes of this subsection, “judicial proceeding” means any action, suit, or other judicial proceeding, including any condemnation, preliminary, informational, or other proceeding of a judicial nature, but does not include an administrative proceeding.

(c) Official dutyAn employee is performing official duty during the period with respect to which he is summoned (and is authorized to respond to such summons by the House of the Congress disbursing his pay), or is assigned by such House, to—(1) testify or produce official records on behalf of the United States or the District of Columbia; or

(2) testify in his official capacity or produce official records on behalf of a party other than the United States or the District of Columbia.


(d) Prohibition on receipt of jury or witness fees(1) An employee may not receive fees for service—(A) as juror in a court of the United States or the District of Columbia; or

(B) as a witness on behalf of the United States or the District of Columbia.


(2) If an employee receives an amount (other than travel expenses) for service as a juror or witness during a period in which his pay may not be reduced under subsection (b) of this section, or for which he is performing official duty under subsection (c) of this section, the employee shall remit such amount to the officer who disburses the pay of the employee, which amount shall be covered into the general fund of the Treasury as miscellaneous receipts.


(e) Travel expenses(1) An employee summoned (and authorized to respond to such summons by the House of the Congress disbursing his pay), or assigned by such House, to testify or produce official records on behalf of the United States is entitled to travel expenses. If the case involves an activity in connection with which he is employed, the travel expenses shall be paid from funds otherwise available for the payment of travel expenses of such House in accordance with travel regulations of that House. If the case does not involve such an activity, the department, agency, or independent establishment of the United States on whose behalf he is so testifying or producing records shall pay to the employee his travel expenses out of appropriations otherwise available, and in accordance with regulation applicable, to that department, agency, or independent establishment for the payment of travel expenses.

(2) An employee summoned (and permitted to respond to such summons by the House of the Congress disbursing his pay), or assigned by such House, to testify in his official capacity or produce official records on behalf of a party other than the United States, is entitled to travel expenses, unless any travel expenses are paid to the employee for his appearance by the court, authority, or party which caused him to be summoned.


(f) Rules and regulationsThe Committee on Rules and Administration of the Senate and the Committee on House Oversight of the House of Representatives are authorized to prescribe, for employees of their respective Houses, such rules and regulations as may be necessary to carry out the provisions of this section.


(g) Congressional consent not conferred for production of official records or to testimony concerning activities related to employmentNo provision of this section shall be construed to confer the consent of either House of the Congress to the production of official records of that House or to testimony by an employee of that House concerning activities related to his employment.


(Pub. L. 91–563, § 6, Dec. 19, 1970, 84 Stat. 1478; Pub. L. 94–310, § 2, June 15, 1976, 90 Stat. 687; Pub. L. 104–186, title II, § 204(74), (75), Aug. 20, 1996, 110 Stat. 1741.)

Editorial Notes

References in TextFor definition of Canal Zone, referred to in subsec. (b), see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
Section was formerly classified to section 130b of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (a)(1). Pub. L. 104–186, § 204(74), substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (f). Pub. L. 104–186, § 204(75), substituted “House Oversight” for “House Administration”.
1976—Subsec. (b)(2). Pub. L. 94–310 substituted “other than as provided in subsection (c) of this section, as a witness on behalf of any party in connection with any judicial proceeding to which the United States, the District of Columbia, or a State or local government is a party” for “as a witness on behalf of a party other than the United States, the District of Columbia, or a private party”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1976 AmendmentPub. L. 94–310, § 4, June 15, 1976, 90 Stat. 687, provided that: “The amendments made by this Act [amending this section and sections 6322 and 8906 of Title 5, Government Organization and Employees] shall take effect on October 1, 1976, or on the date of the enactment of this Act [June 15, 1976], whichever date is later.”



Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30 month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203(a) of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 4504. Nonpay status for Congressional employees studying under Congressional staff fellowships(a) With respect to each employee of the Senate or House of Representatives—(1) whose compensation is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, and

(2) who, on or after January 1, 1963 shall have been separated from employment with the Senate or House of Representatives in order to pursue certain studies under a congressional staff fellowship awarded by the American Political Science Association,

the period of time covered by such fellowship shall be held and considered to be service (in a nonpay status) in employment with the Senate or House of Representatives, as the case may be, at the rate of compensation received immediately prior to separation (including any increases in compensation provided by law during the period covered by such fellowship) for the purposes of the provisions of law specified in subsection (b), if the award of such fellowship to such employee is certified to the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, by the appointing authority concerned or, in the event of the death or disability of such appointing authority, is established to the satisfaction of the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives by records or other evidence.

(b) The provisions of law referred to in subsection (a) are—(1) subchapter III (relating to civil service retirement) of chapter 83 of title 5;

(2) chapter 87 (relating to Federal employees group life insurance) of title 5; and

(3) chapter 89 (relating to Federal employees group health insurance) of title 5.


(Pub. L. 89–379, Mar. 30, 1966, 80 Stat. 94; Pub. L. 104–186, title II, § 204(73), Aug. 20, 1996, 110 Stat. 1741.)

Editorial Notes
Codification
Section was formerly classified to section 130a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 designated existing provisions as subsec. (a), in par. (1) substituted “Chief Administrative Officer” for “Clerk”, in provisions following par. (2) substituted “the purposes of the provisions of law specified in subsection (b), if the award” for “the purposes of—
“(A) subchapter III (relating to civil service retirement) of chapter 83 of title 5,
“(B) chapter 87 (relating to Federal employees group life insurance) of title 5, and
“(C) chapter 89 (relating to Federal employees group health insurance) of title 5,
if the award”, “Chief Administrative Officer of the House of Representatives, as appropriate” for “Clerk of the House of Representatives, as appropriate”, and “Chief Administrative Officer of the House of Representatives by records” for “Clerk of the House by records”, and added subsec. (b).



§ 4505. Voluntary separation incentive payments(a) Authority to offer paymentsNotwithstanding any other provision of law, the head of any office in the legislative branch may establish a program under which voluntary separation incentive payments may be offered to eligible employees of the office to encourage such employees to separate from service voluntarily (whether by retirement or resignation), in accordance with this section.


(b) Amount and administration of paymentsA voluntary separation incentive payment made under this section—(1) shall be paid in a lump sum after the employee’s separation;

(2) shall be equal to the lesser of—(A) an amount equal to the amount the employee would be entitled to receive under section 5595(c) of title 5, if the employee were entitled to payment under such section (without adjustment for any previous payment made); or

(B) an amount determined by the head of the office involved, not to exceed $25,000;


(3) may be made only in the case of an employee who voluntarily separates (whether by retirement or resignation) under this section;

(4) shall not be a basis for payment, and shall not be included in the computation, of any other type of Government benefit;

(5) shall not be taken into account in determining the amount of any severance pay to which the employee may be entitled under section 5595 of title 5 based on any other separation; and

(6) shall be paid from appropriations or funds available for the payment of the basic pay of the employee.


(c) Plan(1) Plan required for making paymentsNo voluntary separation incentive payment may be paid under this section with respect to an office unless the head of the office submits a plan described in paragraph (2) to each applicable committee described in paragraph (3), and each applicable committee approves the plan.


(2) Contents of planA plan described in this paragraph with respect to an office is a plan containing the following information:(A) The specific positions and functions to be reduced or eliminated.

(B) A description of which categories of employees will be offered incentives.

(C) The time period during which incentives may be paid.

(D) The number and amounts of voluntary separation incentive payments to be offered.

(E) A description of how the office will operate without the eliminated positions and functions.


(3) Applicable committeeFor purposes of this subsection, the “applicable committee” with respect to an office means any committee of the House of Representatives or Senate with jurisdiction over the activities of the office under the applicable rules of the House of Representatives and the Senate (as determined by the head of the office), but does not include the Committees on Appropriations of the House of Representatives and the Senate.



(d) Repealed. Pub. L. 112–74, div. G, title I, § 1401(a)(1), Dec. 23, 2011, 125 Stat. 1134

(e) Eligible employee defined(1) In generalIn this section, an “eligible employee” is an employee (as defined in section 2105,11 So in original. Probably should be “2105 of title 5,”. United States Code) or a Congressional employee (as defined in section 2107,22 So in original. Probably should be “2107 of title 5,”. United States Code) who—(A) is serving under an appointment without time limitation; and

(B) has been currently employed for a continuous period of at least 3 years.


(2) ExclusionsAn “eligible employee” does not include any of the following:(A) A reemployed annuitant under subchapter III of chapter 83 or 84 of title 5 or another retirement system for employees of the Government.

(B) An employee having a disability on the basis of which such employee is or would be eligible for disability retirement under subchapter III of chapter 83 or 84 of title 5 or another retirement system for employees of the Government.

(C) An employee who is in receipt of a decision notice of involuntary separation for misconduct or unacceptable performance.

(D) An employee who has previously received any voluntary separation incentive payment from the Federal Government under this section or any other authority.

(E) An employee covered by statutory reemployment rights who is on transfer employment with another organization.

(F) Any employee who—(i) during the 36-month period preceding the date of separation of that employee, performed service for which a student loan repayment benefit was or is to be paid under section 5379 of title 5 or any other authority;

(ii) during the 24-month period preceding the date of separation of that employee, performed service for which a recruitment or relocation bonus was or is to be paid under section 5753 of such title or any other authority; or

(iii) during the 12-month period preceding the date of separation of that employee, performed service for which a retention bonus was or is to be paid under section 5754 of such title or any other authority.




(f) Repayment for individuals returning to Government employment(1) In generalSubject to paragraph (2), an employee who has received a voluntary separation incentive payment under this section and accepts employment with the Government of the United States within 5 years after the date of the separation on which the payment is based shall be required to repay the entire amount of the incentive payment to the office that paid the incentive payment.


(2) Waiver for individuals possessing unique abilities(A) If the employment is with an Executive agency (as defined by section 105 of title 5, but excluding the Government Accountability Office), the Director of the Office of Personnel Management may, at the request of the head of the agency, waive the repayment required under this subsection if the individual involved possesses unique abilities and is the only qualified applicant available for the position.

(B) If the employment is with an entity in the legislative branch, the head of the entity or the appointing official may waive the repayment required under this subsection if the individual involved possesses unique abilities and is the only qualified applicant available for the position.

(C) If the employment is with the judicial branch, the Director of the Administrative Office of the United States Courts may waive the repayment required under this subsection if the individual involved possesses unique abilities and is the only qualified applicant available for the position.


(3) Treatment of personal services contractsFor purposes of paragraph (1) (but not paragraph (2)), the term “employment” includes employment under a personal services contract with the United States.



(g) Effective dateThis section shall take effect on December 8, 2004, and shall apply with respect to the portion of fiscal year 2005 occurring on and after December 8, 2004, and to each succeeding fiscal year.


(Pub. L. 108–447, div. G, title II, § 210, Dec. 8, 2004, 118 Stat. 3194; Pub. L. 112–74, div. G, title I, § 1401(a), Dec. 23, 2011, 125 Stat. 1134.)

Editorial Notes
Codification
Section was formerly classified to section 60q of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.

Amendments2011—Subsec. (d). Pub. L. 112–74, § 1401(a)(1), struck out subsec. (d). Prior to amendment, text read as follows: “This section shall not apply to any office which is an Executive agency under section 105 of title 5 or any employee of such an office.”
Subsec. (f)(2)(A). Pub. L. 112–74, § 1401(a)(2), substituted “title 5, but excluding the Government Accountability Office” for “title 5”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–74, div. G, title I, § 1401(c), Dec. 23, 2011, 125 Stat. 1134, provided that: “The amendments made by this section [amending this section and section 3521 of Title 5, Government Organization and Employees] shall apply with respect to voluntary separation incentive payments made during fiscal year 2012 or any succeeding fiscal year.”




§ 4506. Death gratuity payments as gifts
Any death gratuity payment at any time specifically appropriated by any Act of Congress or at any time made out of the applicable accounts of the House of Representatives or the contingent fund of the Senate shall be held to have been a gift.
(June 5, 1952, ch. 369, Ch. I, 66 Stat. 101; Pub. L. 104–186, title II, § 203(6), Aug. 20, 1996, 110 Stat. 1725.)

Editorial Notes
Codification
Section was formerly classified identically to sections 38b and 125a of this title. Section 38b was omitted from the Code and section 125a was editorially reclassified and renumbered as this section.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts of the House of Representatives or the contingent fund” for “contingent fund of the House of Representatives or”.



§ 4507. Longevity compensation(a) Eligible employeesThis section shall apply 11 See Inapplicability of Section to Certain Employees note below. to—(1) each employee of the Senate whose compensation is paid from the appropriation for Salaries, Officers and Employees under the following headings:(A) Office of the Secretary, including individuals employed under authority of section 6538 of this title;

(B) Office of the Sergeant at Arms and Doorkeeper, except employees designated as “special employees”; and

(C) Offices of the Secretaries for the Majority and the Minority;


(2) each employee of the Senate authorized by Senate resolution to be appointed by the Secretary of the Senate or the Sergeant at Arms and Doorkeeper, except employees designated as “special employees”; and

(3) each employee of the Capitol Guide Service established under section 2166 22 See References in Text note below. of this title.


(b) Rate of compensation; limitation on increases; computation of service; effective date of payment(1) Except as provided in paragraph (2), an employee to whom this section applies shall be paid, during any period of continuous creditable service, additional annual compensation (hereinafter referred to as “longevity compensation”) at the rate of $482 for (A) each year of creditable service performed for the first five years and (B) each two years of creditable service performed during the twenty-year period following the first five years.

(2) The amount of longevity compensation which may be paid to an employee, when added to his regular annual compensation, shall not exceed the maximum annual compensation which may be paid to Senate employees generally as prescribed by law or orders of the President pro tempore issued under authority of section 4571 of this title.

(3) For purposes of this section—(A) creditable service includes (i) service performed as an employee described in subsection (a), (ii) service performed as a member of the Capitol Police or as an employee of the United States Capitol Telephone Exchange while compensation therefor is disbursed by the Clerk of the House of Representatives, and (iii) service which is creditable for purposes of this section as in effect on September 30, 1978;

(B) in computing length of continuous creditable service, only creditable service performed subsequent to August 31, 1957, shall be taken into account, except that, in the case of service as an employee employed under authority of section 6538 of this title, only creditable service performed subsequent to January 2, 1971, shall be taken into account; and

(C) continuity of creditable service shall not be deemed to be broken by separations from service of not more than thirty days, by the performance of service as an employee (other than an employee subject to the provisions of this section) whose compensation is disbursed by the Secretary of the Senate or the Clerk of the House of Representatives, or by the performance of active military service in the armed forces of the United States, but periods of such separations and service shall not be creditable service.


(4) Longevity compensation shall be payable on and after the first day of the first month following completion of each period of creditable service upon which such compensation is based.


(Pub. L. 87–730, § 106(a), (b), (d), Oct. 2, 1962, 76 Stat. 694, 695; Pub. L. 88–454, § 104(b), Aug. 20, 1964, 78 Stat. 550; Pub. L. 90–57, § 105(g), July 28, 1967, 81 Stat. 143; Pub. L. 90–206, title II, § 214(n), Dec. 16, 1967, 81 Stat. 637; Pub. L. 91–656, § 4, Jan. 8, 1971, 84 Stat. 1952; Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 436; Pub. L. 95–240, title II, § 205, Mar. 7, 1978, 92 Stat. 117; Pub. L. 95–391, title I, § 110(a), Sept. 30, 1978, 92 Stat. 774; Pub. L. 96–304, title I, § 107(b), July 8, 1980, 94 Stat. 890.)

Editorial Notes

References in TextSection 2166 of this title, referred to in subsec. (a)(3), was repealed by Pub. L. 110–437, title IV, § 422(a), Oct. 20, 2008, 122 Stat. 4996.

Codification
Section was formerly classified to section 60j of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
Subsecs. (a) and (b) of this section are from subsecs. (a) and (b) of section 106 of the Legislative Branch Appropriation Act, 1963 (Pub. L. 87–730). Subsec. (c) of this section was the second sentence of subsec. (d) of section 106, and was repealed by section 104(b) of Pub. L. 88–454. Subsec. (c) of section 106 repealed section 60i of this title, and the first sentence of subsec. (d) of section 106 repealed section 105 of the Legislative Branch Appropriation Act, 1959.

Amendments1982—Subsec. (b)(1). Figure “463” deemed to refer to the figure “482”, effective Oct. 1, 1982, pursuant to Pub. L. 91–656, § 4, see section 10 of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982, set out as a note under section 60a–1 of this title.
1981—Subsec. (b)(1). Figure “$441” deemed to refer to the figure “$463”, effective Oct. 1, 1981, pursuant to Pub. L. 91–656, § 4, see section 9 of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981, set out as a note under section 60a–1 of this title.
1980—Subsec. (b)(1). Figure “404” deemed to refer to the figure “441”, effective Oct. 1, 1980, pursuant to Pub. L. 91–656, § 4, see section 10 of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980, set out as a note under section 60a–1 of this title.
Pub. L. 96–304 substituted “$404” for “two times the multiple contained in section 1(a) of the applicable Order of the President Pro Tempore of the Senate issued under authority of section 60a–1 of this title”.
1978—Subsec. (a). Pub. L. 95–391 in par. (1) substituted cls. (A) to (C) for provisions respecting heading “Office of the Secretary”, except the Assistant to the Majority and the Assistant to the Minority, in par. (2) substituted provisions relating to employees appointed by the Secretary of the Senate or the Sergeant at Arms and Doorkeeper, under a Senate resolution, for provisions relating to employees under the heading “Office of Sergeant at Arms and Doorkeeper”, in par. (3) substituted provisions relating to employees of the Capitol Guide Service for provisions relating to employees under the heading “Official Reporters of Debates”, and struck out pars. (4) to (8) relating to, respectively, employees under heading “Offices of the Secretaries for the Majority and the Minority”, employees appointed by the Secretary or Sergeant at Arms, telephone operators on the United States Capitol exchange, members of the Capitol Police, and the Chief Guide, etc., of the Capitol Guide Service.
Pub. L. 95–240 inserted reference to Deputy Chief Guide in par. (8).
Subsec. (b). Pub. L. 95–391 substituted provisions setting forth requirements respecting the computation, except as provided in par. (2), of additional annual compensation for any employee to whom this section applies during any period of continuous creditable service, for provisions setting forth requirements respecting the computation of additional gross compensation for any employee to whom this section applies during any period of continuous service.
1977—Subsec. (b). Figure “1,002” deemed to refer to the figure “1,074”, effective Oct. 1, 1977, pursuant to Pub. L. 91–656, § 4, see section 4(c) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, set out as a note under section 60a–1 of this title.
1976—Subsec. (b). Figure “954” deemed to refer to the figure “1,002”, effective Oct. 1, 1976, pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, set out as a note under section 60a–1 of this title.
1975—Subsec. (b). Figure “906” deemed to refer to the figure “954”, effective Oct. 1, 1975, pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, set out as a note under section 60a–1 of this title.
1974—Subsec. (a)(8). Pub. L. 93–371 added par. (8).
Subsec. (b). Figure “855” deemed to refer to the figure “906”, effective Oct. 1, 1974, pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, set out as a note under section 60a–1 of this title.
1973—Subsec. (b). Figure “816” deemed to refer to the figure “855”, effective Oct. 1, 1973, pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, set out as a note under section 60a–1 of this title.
1972—Subsec. (b). Figure “777” deemed to refer to the figure “816” pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, set out as a note under section 60a–1 of this title.
1971—Subsec. (b). Figure “738” deemed to refer to the figure “777”, effective Jan. 1, 1972, pursuant to Pub. L. 91–656, § 4, see section 4(d) of Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, set out as a note under section 60a–1 of this title.
Figure “696” deemed to refer to the figure “738”, effective Feb. 1, 1971, pursuant to Pub. L. 91–656, see section 4(d) of Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, set out as a note under section 60a–1 of this title.
1969—Subsec. (b). Figure “597”, as increased by Order of June 12, 1968, deemed, on and after July 1, 1969, to refer to the figure “657”, pursuant to Pub. L. 90–206, § 225(h), see section 4(c) of Salary Directive of President pro tempore of the Senate, June 17, 1969, set out as a note under section 60a–1 of this title.
1968—Subsec. (b). Figure “564”, deemed, on and after July 1, 1968, to refer to the figure “597”, pursuant to Pub. L. 90–206, § 225(h), see section 1(h) of Salary Directive of President pro tempore of the Senate, June 12, 1968, set out as a note under section 60a–1 of this title.
1967—Subsec. (b). Pub. L. 90–206, § 214(n), substituted “$564” for “540”.
Pub. L. 90–57 substituted in first sentence “gross compensation” and “$540 per annum” for “basic compensation” and “$120 per annum” and struck out “if at the time of such payment the annual rate of basic compensation (exclusive of longevity compensation) of the position in which employed is less than $1,800, or $180 per annum if at such time such rate is $1,800 or more,” before “for each five years of service”.
1964—Subsec. (c). Pub. L. 88–454 repealed subsec. (c) which related to increases for members of Capitol Police.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentPub. L. 96–304, title I, § 107(d), July 8, 1980, 94 Stat. 890, provided that: “The amendments made by this section [amending this section, section 4575, and former section 60j–3 of this title] shall take effect on October 1, 1980.”


Effective Date of 1978 AmendmentsPub. L. 95–391, title I, § 110(b), Sept. 30, 1978, 92 Stat. 775, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on the first day of the first month which begins after the date of the enactment of this Act [Sept. 30, 1978]. The gross compensation of employees entitled to longevity compensation on such first day under section 106 of the Legislative Branch Appropriation Act, 1963 [this section], shall be adjusted in accordance with the provisions of such section as amended by subsection (a). No increase in compensation by reason of such amendment shall take effect for any pay period beginning before such first day, and no monetary benefit by reason of such amendment shall accrue for any period before such first day.”

Pub. L. 95–240, title II, § 205, Mar. 7, 1978, 92 Stat. 117, provided that the amendment made by that section is effective Oct. 1, 1977.

Effective Date of 1967 AmendmentsAmendment by Pub. L. 90–206 effective at beginning of first pay period which begins on or after Dec. 16, 1967, see section 220(a)(3) of Pub. L. 90–206, set out as a note under section 603 of Title 28, Judiciary and Judicial Procedure.
Amendment by Pub. L. 90–57 effective Aug. 1, 1967, see section 105(k) of Pub. L. 90–57, set out as an Effective Date note under section 4575 of this title.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–454 effective Sept. 1, 1964, see section 104(d) of Pub. L. 88–454, set out as a note under section 1927 of this title.

Effective DatePub. L. 87–730, § 106(e), Oct. 2, 1962, 76 Stat. 695, provided that: “This section [enacting this section and amending former section 60i of this title] shall become effective on September 1, 1962.”



Transfer of Functions
For transfer of authorities, personnel, assets, and liabilities of the Capitol Guide Service to the Office of the Capitol Visitor Center and the Office of Congressional Accessibility Services, see sections 2241 and 2252 of this title.
Certain functions of Clerk of House of Representatives transferred to Director of Non-legislative and Financial Services by section 7 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992. Director of Non-legislative and Financial Services replaced by Chief Administrative Officer of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.

Inapplicability of Section to Certain EmployeesThis section not to apply, on or after Oct. 1, 1983, to any individual whose pay is disbursed by the Secretary of the Senate except for individuals entitled to longevity compensation prior to Oct. 1, 1983, on the basis of service performed prior to such date, see section 4509 of this title.



§ 4508. Longevity compensation for telephone operators on United States telephone exchange and members of Capitol Police paid by Chief Administrative Officer of House
The provisions of subsections (a) and (b) of section 4507 11 See Inapplicability of Section 4507 to Certain Employees note below. of this title (as amended by section 110 of Pub. L. 95–391), shall apply to telephone operators (including the chief operator and assistant chief operators) on the United States Capitol telephone exchange and members of the Capitol Police whose compensation is disbursed by the Chief Administrative Officer of the House of Representatives in the same manner and to the same extent as such provisions apply to individuals whose compensation is disbursed by the Secretary of the Senate. For purposes of so applying such subsections, creditable service shall include service performed as an employee of the United States Capitol telephone exchange or a member of the Capitol Police whether compensation therefor is disbursed by the Chief Administrative Officer of the House of Representatives or the Secretary of the Senate.
(Pub. L. 95–391, title III, § 310, Sept. 30, 1978, 92 Stat. 790; Pub. L. 104–186, title II, § 204(8), Aug. 20, 1996, 110 Stat. 1731.)

Editorial Notes
Codification
Section was formerly classified to section 60j–2 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 struck out “(a)” before “The provisions” and substituted “Chief Administrative Officer” for “Clerk” in two places.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Statutory functions, duties, or authority of Chief Administrative Officer of the House of Representatives or the Secretary of the Senate as disbursing officers for the Capitol Police transferred to Chief of the Capitol Police, and references in any law or resolution before Feb. 20, 2003, to funds paid or disbursed by Chief Administrative Officer of the House of Representatives and Secretary of the Senate relating to pay and allowances of Capitol Police employees deemed to refer to Chief of the Capitol Police. See section 1907(a) of this title.

Inapplicability of Section 4507 to Certain EmployeesSection 4507 of this title, referred to in text, not to apply, on or after Oct. 1, 1983, to any individual whose pay is disbursed by the Secretary of the Senate except for individuals entitled to longevity compensation prior to Oct. 1, 1983, on the basis of service performed prior to such date, see section 4509 of this title.



§ 4509. Longevity compensation not applicable to individuals paid by Secretary of Senate; savings provision
Section 4507 of this title on or after October 1, 1983 shall not apply to any individual whose pay is disbursed by the Secretary of the Senate; except that, any individual who prior to such date was entitled to longevity compensation under such section on the basis of service performed prior to such date shall continue to be entitled to such compensation, but no individual shall accrue any longevity compensation on the basis of service performed on or after such date.
(Pub. L. 98–51, title I, § 107, July 14, 1983, 97 Stat. 267.)

Editorial Notes
Codification
Section was formerly classified to section 60j–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984.




Part B—Administration
§ 4521. Mode of payment
The compensation of Members and Delegates shall be passed as public accounts, and paid out of the public Treasury.
(R.S. § 46.)

Editorial Notes
Codification
Section was formerly classified to section 47 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 46 derived from acts Jan. 22, 1818, ch. 5, § 3, 3 Stat. 404, and Feb. 10, 1854, ch. 11, § 1, 10 Stat. 267.



§ 4522. Deductions for withdrawal
When any Member or Delegate withdraws from his seat and does not return before the adjournment of Congress, he shall, in addition to the sum deducted for each day, forfeit a sum equal to the amount which would have been allowed by law for his mileage in returning home; and such sum shall be deducted from his compensation, unless the withdrawal is with the leave of the Senate or House of Representatives respectively.
(R.S. § 41.)

Editorial Notes
Codification
Section was formerly classified to section 40 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 41 derived from Res. July 17, 1862, No. 68, § 2, 12 Stat. 628.



§ 4523. Deductions for delinquent indebtedness
Whenever a Representative, Delegate, Resident Commissioner, or a United States Senator, shall fail to pay any sum or sums due from such person to the House of Representatives or Senate, respectively, the appropriate committee or officer of the House of Representatives or Senate, as the case may be, having jurisdiction of the activity under which such debt arose, shall certify such delinquent sum or sums to the Chief Administrative Officer of the House of Representatives in the case of an indebtedness to the House of Representatives and to the Secretary of the Senate in the case of an indebtedness to the Senate, and such latter officials are authorized and directed, respectively, to deduct from any salary, mileage, or expense money due to any such delinquent such certified amounts or so much thereof as the balance or balances due such delinquent may cover. Sums so deducted by the Secretary of the Senate shall be disposed of by him in accordance with existing law, and sums so deducted by the Chief Administrative Officer of the House of Representatives shall be disposed of by him in accordance with existing law.
(June 19, 1934, ch. 648, title I, § 1, 48 Stat. 1024; Pub. L. 104–186, title II, § 203(8), Aug. 20, 1996, 110 Stat. 1726.)

Editorial Notes
Codification
Section was formerly classified to section 40a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives in” for “Sergeant at Arms of the House in” and “Chief Administrative Officer of the House of Representatives shall be” for “Sergeant at Arms of the House shall be paid to the Clerk of the House and”.



§ 4524. Withholding of charitable contributions from salaries paid by Secretary of Senate and from employees of Architect of Capitol(a) DefinitionsFor purposes of this section, the term—(1) “Secretary” means the Secretary of the Senate; and

(2) “Architect” means the Architect of the Capitol.


(b) Notice; deduction and transmission(1) The Secretary and the Architect shall notify individuals whose pay is disbursed by the Secretary or who are employees of the Architect, including employees of the Botanic Garden or the Senate Restaurants of the opportunity to have amounts withheld from their pay pursuant to this section for contribution to national voluntary health and welfare agencies designated by the Director of the Office of Personnel Management pursuant to Executive Order 10927, dated March 18, 1961.

(2) Upon request by such an individual specifying the amount to be withheld and one Combined Federal Campaign Center in the Washington metropolitan area to receive such amount, the Secretary, the Architect, or any other officer who disburses the pay of such individual, as the case may be, shall—(A) withhold such amount from the pay of such individual; and

(B) transmit (not less than once each calendar quarter) the amount so withheld to the Combined Federal Campaign Center as specified in such request.



(c) Time of withholding and transmissionThe Secretary and the Architect shall, to the extent practicable, carry out subsection (b) at or about the time of the Combined Federal Campaign and other fundraising in the executive branch of the Federal Government conducted pursuant to Executive Order 10927, dated March 18, 1961, and at such other times as each such officer deems appropriate.


(d) Amount(1) No amount shall be withheld under subsection (b) from the pay of any individual for any pay period if the amount of such pay for such period is less than the sum of—(A) the amount specified to be withheld from such pay under subsection (b) for such period; plus

(B) the amount of all other withholdings from such pay for such period.


(2) No amount may be specified by an individual to be withheld for any pay period under subsection (b) which is less than—(A) 50 cents, if the pay period of such individual is biweekly or semimonthly; or

(B) $1, if the pay period of such individual is monthly.



(e) Provisions as not imposing duty, burden, requirement or penalty on United States, Senate, or any officer or employee of United States; effect of filing paperThis section imposes no duty, burden, or requirement upon the United States, the Senate, or any officer or employee of the United States, except as specifically provided in this section. Nothing in this section shall be deemed to consent to the application of any provision of law which has the effect of subjecting the United States, the Senate, or any officer or employee of the United States to any penalty or liability by reason of the provisions of this section. Any paper, form, document, or any other item filed with the Secretary under this section is a paper of the Senate within the provisions of rule XXX of the Standing Rules of the Senate.


(f) Rules and regulationsThe Secretary and the Architect are authorized to issue rules and regulations they consider appropriate in carrying out their duties under this section.


(Pub. L. 95–470, Oct. 17, 1978, 92 Stat. 1323; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783.)

Editorial Notes

References in TextExecutive Order 10927, dated March 18, 1961, referred to in subsecs. (b)(1) and (c), was revoked by, and is covered by, Ex. Ord. No. 12353, Mar. 23, 1982, 47 F.R. 12785.
The Standing Rules of the Senate, referred to in subsec. (e), were revised in 1979 and 2000. Provisions relating to withdrawal of papers from the files of the Senate which were formerly contained in Rule XXX of the Standing Rules of the Senate are contained in Rule XI of the Standing Rules of the Senate.

Codification
Section was formerly classified to section 60c–4 of this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted for “Chairman of the Civil Service Commission” in subsec. (b)(1) pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, which transferred functions vested by statute in United States Civil Service Commission and Chairman thereof to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.





SUBCHAPTER II—HOUSE OF REPRESENTATIVES
Part A—Amount and Type
§ 4531. House of Representatives pay adjustments; action by Chief Administrative Officer of House(a) Whenever an adjustment under section 5303 of title 5 becomes effective with respect to rates of pay under the General Schedule, the Chief Administrative Officer of the House of Representatives, in such manner as he considers advisable—(1) effective on the first day of the month in which such pay adjustment by the President is made effective as described above, shall adjust—(A) each minimum and maximum rate of pay applicable to any employee or class of employees whose pay is disbursed by the Chief Administrative Officer (other than a maximum rate equal to or greater than the maximum rate then currently being paid under the General Schedule of section 5332 of title 5 as a result of such adjustment); and

(B) each monetary limitation on or monetary allowance for pay applicable to any such employee or class of employees;

by an amount rounded to the nearest $100 and computed on the basis of a percentage equal or equivalent, insofar as practicable and with such variations as the Chief Administrative Officer considers appropriate, to the percentage of the adjustment under such section 5303;

(2) shall determine, with respect to the employees and classes of employees within the purview of this section whose pay is disbursed by the Chief Administrative Officer, the respective amounts of pay adjustments which are equal or equivalent, insofar as practicable and with such exceptions and modifications as may be necessary to provide for appropriate pay relationships between positions, to corresponding increases in pay, as determined by the Chief Administrative Officer, made by the pay adjustment by the President; and

(3) shall transmit to the appropriate pay-fixing authority concerned in the House of Representatives a copy of his determinations with respect to the pay of those employees whose pay is fixed and adjusted by that authority.


(b) After consideration of the pay determinations transmitted by the Chief Administrative Officer, the pay-fixing authority concerned may adjust, notwithstanding the provisions contained in sections 1341, 1342, and 1349–1351 and subchapter II of chapter 15 of title 31, the rates of pay concerned in such manner as that authority considers appropriate.

(c) Nothing in this section shall impair any authority pursuant to which rates of pay may be fixed by administrative action.

(d) This section shall not be deemed to authorize any adjustment in the rates of pay of employees whose rates of pay are disbursed by the Chief Administrative Officer and are fixed and adjusted from time to time as nearly as is consistent with the public interest in accordance with prevailing rates or practices, including employees subject to the House Wage Schedule.

(e) No rate of pay for any position shall be adjusted under this section to an amount in excess of the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.

(Pub. L. 91–656, § 5, Jan. 8, 1971, 84 Stat. 1952; Pub. L. 92–298, § 3(b), May 17, 1972, 86 Stat. 146; Pub. L. 92–392, § 14(b), Aug. 19, 1972, 86 Stat. 575; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(4)(F), (10)], Nov. 5, 1990, 104 Stat. 1427, 1440, 1442; Pub. L. 102–378, § 5(b), Oct. 2, 1992, 106 Stat. 1358; Pub. L. 104–186, title II, § 204(1), Aug. 20, 1996, 110 Stat. 1729; Pub. L. 116–94, div. E, title II, § 212(b)(2), Dec. 20, 2019, 133 Stat. 2776.)

Editorial Notes
Codification
Section was formerly classified to section 60a–2 of this title prior to editorial reclassification and renumbering as this section.
In subsec. (b), “sections 1341, 1342, and 1349–1351 and subchapter II of chapter 15 of title 31” substituted for “section 665 of title 31, United States Code” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments2019—Subsec. (e). Pub. L. 116–94, which directed amendment of section “4(e) of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4531(e))” by amending subsec. (e) generally, was executed to section 5(e) of the Act, which is subsec. (e) of this section, to reflect the probable intent of Congress. Prior to amendment, subsec. (e) read as follows: “No rate of pay shall be adjusted under this section to an amount in excess of the rate of basic pay of level V of the Executive Schedule contained in section 5316 of title 5.”
1996—Subsec. (a). Pub. L. 104–186, § 204(1)(A), substituted “Chief Administrative Officer of the House of Representatives” for “Clerk of the House of Representatives” in introductory provisions.
Subsec. (a)(1). Pub. L. 104–186, § 204(1)(D), substituted “Chief Administrative Officer” for “Clerk” in concluding provisions.
Subsec. (a)(1)(A). Pub. L. 104–186, § 204(1)(B), substituted “Chief Administrative Officer” for “Clerk of the House”.
Subsec. (a)(1)(B). Pub. L. 104–186, § 204(1)(C), struck out “, including but not limited to—
“(i) the clerk hire allowance for each Member of the House of Representatives and the Resident Commissioner from Puerto Rico; and
“(ii) the allowances for additional office personnel in the offices of the Speaker, the majority leader, the minority leader, the majority whip, and the minority whip, of the House of Representatives”
after “class of employees”.
Subsec. (a)(2). Pub. L. 104–186, § 204(1)(E), substituted “Chief Administrative Officer” for “Clerk” in two places.
Subsec. (b). Pub. L. 104–186, § 204(1)(F), substituted “Chief Administrative Officer” for “Clerk of the House”.
Subsec. (d). Pub. L. 104–186, § 204(1)(G), substituted “Chief Administrative Officer” for “Clerk of the House of Representatives”.
1992—Subsec. (a). Pub. L. 102–378 inserted “of title 5” after “section 5303”.
1990—Subsec. (a). Pub. L. 101–509, § 529 [title I, § 101(b)(4)(F)(i)], substituted “(a) Whenever an adjustment under section 5303 becomes effective with respect to rates of pay under the General Schedule,” for “(a) Whenever a pay adjustment by the President under section 5305 of title 5 is made effective pursuant to subsection (a)(2), or subsections (c) to (m), inclusive, as the case may be, of such section 5305, or section 3(c) of this Act, then”.
Subsec. (a)(1). Pub. L. 101–509, § 529 [title I, § 101(b)(10)], made technical correction to Pub. L. 92–298 and Pub. L. 92–392, see 1972 Amendment note below.
Pub. L. 101–509, § 529 [title I, § 101(b)(4)(F)(iii)], in closing provisions, substituted “adjustment under such section 5303;” for “pay adjustment made by the President;”.
Subsec. (a)(1)(A). Pub. L. 101–509, § 529 [title I, § 101(b)(4)(F)(ii)], substituted “adjustment)” for “pay adjustment by the President)”.
1972—Subsec. (a)(1). Pub. L. 92–298 and Pub. L. 92–392, as amended by Pub. L. 101–509, § 529 [title I, § 101(b)(10)], made identical substitutions in introductory provisions of “effective on the first day of the month in which such pay adjustments by the President” for “effective at the beginning of the first pay period commencing on or after the day on which such pay adjustment by the President”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.

Effective Date of 1972 AmendmentAmendment by Pub. L. 92–392 effective on first day of first applicable pay period beginning on or after 90th day after Aug. 19, 1972, see section 15(a) of Pub. L. 92–392, set out as an Effective Date note under section 5341 of Title 5, Government Organization and Employees.

Directive of the Speaker of the House of Representatives Implementing the Salary Comparability Policy in 1969 for Officers and Employees of the House of Representatives Required by Section 212 of the Federal Salary Act of 1967 [5 U.S.C. 5304 note]Salary Directives of the Speaker of the House of Representatives were issued on the following dates:
June 17, 1969, increases eff. July 1, 1969, Cong. Rec., vol. 115, pt. 12, p. 16196.
June 11, 1968, increases eff. July 1, 1968, Cong. Rec., vol. 114, pt. 13, p. 16717.

Increases in CompensationThe following acts provided increases in compensation for elected officers and certain employees of the House of Representatives:
Pub. L. 85–462, § 4(k), (l), June 20, 1958, 72 Stat. 209.
June 28, 1955, ch. 189, § 4(c), 69 Stat. 176.
Oct. 24, 1951, ch. 554, § 2(e), 65 Stat. 614.
Oct. 28, 1949, ch. 783, title I, § 101(d), 63 Stat. 974.



§ 4532. Rates of compensation disbursed by Chief Administrative Officer of House; adjustments by Speaker; “Member of the House of Representatives” defined(1) Notwithstanding any other provision of this Act, or any other provision of law, rule, or regulation, on and after December 22, 1987, each time the President pro tempore of the Senate exercises any authority pursuant to any of the amendments made by this section with respect to rates of pay or any other matter relating to personnel whose pay is disbursed by the Secretary of the Senate, or whenever any of the events described in paragraph (2) occurs, the Speaker of the House of Representatives may adjust the rates of pay (and any minimum or maximum rate, limitation, or allowance) applicable to personnel whose pay is disbursed by the Chief Administrative Officer of the House of Representatives to the extent necessary to ensure—(A) appropriate pay levels and relationships between and among positions held by personnel of the House of Representatives;

(B) appropriate pay relationships between—(i) positions referred to in subparagraph (A); and

(ii)(I) positions under subparagraphs (A) through (D) of section 356 of this title;

(II) positions held by personnel whose pay is disbursed by the Secretary of the Senate; and

(III) positions to which the General Schedule applies; and



(C) the maintenance of the pay relationship described in paragraph (3).


(2) The other events permitting an exercise of authority under this section are either—(A) an adjustment under section 5303 of title 5 in rates of pay under the General Schedule; or

(B) an adjustment in rates of pay for Members of the House of Representatives (other than an adjustment which occurs by virtue of an adjustment described in subparagraph (A)).


(3) The pay relationship described in this paragraph is the relationship in existence as of the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between—(A) an annual rate of pay of $173,900; and

(B) the annual rate of pay of a Member of the House of Representatives who is not the Speaker, Majority Leader, or Minority Leader of the House.


(4) For the purpose of this section, the term “Member of the House of Representatives” means a Member of the House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.

(Pub. L. 100–202, § 101(i) [title III, § 311(d)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–310; Pub. L. 101–520, title III, § 308, Nov. 5, 1990, 104 Stat. 2277; Pub. L. 102–90, title III, § 308, Aug. 14, 1991, 105 Stat. 466; Pub. L. 104–186, title II, § 204(2), Aug. 20, 1996, 110 Stat. 1729; Pub. L. 116–94, div. E, title II, § 212(b)(1), Dec. 20, 2019, 133 Stat. 2776.)

Editorial Notes

References in TextThis Act, referred to in par. (1), probably means the Legislative Branch Appropriations Act, 1988, Pub. L. 100–202, § 101(i), Dec. 22, 1987, 101 Stat. 1329–290. For complete classification of this Act to the Code, see Tables.
The amendments made by this section, referred to in par. (1), means the amendments made by section 101(i) [title III, § 311] of Pub. L. 100–202, Dec. 22, 1987, 101 Stat. 1329–290, 1329–310, which enacted this section, amended section 4571 of this title, and enacted provisions set out as a note under section 4571 of this title.
The General Schedule, referred to in pars. (1)(B)(i)(III) and (2)(A), is set out under section 5332 of Title 5, Government Organization and Employees.
The effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020, referred to in par. (3), is the effective date of section 212 of div. E of Pub. L. 116–94, which is set out in a note below.

Codification
Section was formerly classified to section 60a–2a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1988, which is title I of the Legislative Branch Appropriations Act, 1988.

Amendments2019—Par. (1)(C). Pub. L. 116–94, § 212(b)(1)(A), added subpar. (C).
Pars. (3), (4). Pub. L. 116–94, § 212(b)(1)(B), (C), added par. (3) and redesignated former par. (3) as (4).
1996—Par. (1). Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Clerk of the House of Representatives”.
1991—Par. (2)(A). Pub. L. 102–90 substituted “5303” for “5305”.
1990—Pub. L. 101–520 designated existing provisions as par. (1), inserted “or whenever any of the events described in par. (2) occurs,” after “Secretary of the Senate,”, substituted “may adjust the rates of pay (and any minimum or maximum rate, limitation, or allowance) applicable to personnel whose pay is disbursed by the Clerk of the House of Representatives to the extent necessary to ensure—” and subpars. (A) and (B) for “may, with respect to personnel whose pay is disbursed by the Clerk of the House of Representatives, exercise the same authority to the extent necessary to ensure parity of treatment between personnel of the respective Houses of Congress having comparable duties and responsibilities.”, and added pars. (2) and (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Order of the Speaker of the House of Representatives
Speaker Pelosi, January 27, 2020Pursuant to the authority vested in the Speaker by section 311(d) of the Legislative Branch Appropriations Act, 1988, as amended by section 212(b) of the Legislative Branch Appropriations Act, 2020 (2 U.S.C. 4532), in order to ensure parity of treatment between employees of the House of Representatives and certain other employees of the Government and to maintain the pay relationship between employees of the House of Representatives and the rate of pay of a Member of the House of Representatives who is not the Speaker, Majority Leader, or Minority Leader of the House, it is hereby—
Ordered,

pay for specified positionsSECTION 1. (a) The annual rate of pay for the Clerk, the Sergeant-at-Arms, the Chief Administrative Officer, the Chaplain, the General Counsel to the House, the Inspector General, the Director of Interparliamentary Affairs, the Attending Physician, and one additional position in the Office of the Sergeant at Arms with duties related to emergency preparedness, planning and operations is $173,900.
(b) Subject to the maximum established under subsection (a), the annual rate of pay for the following positions is subject to the approval of the Speaker:
(1) The Parliamentarian.
(2) The Legislative Counsel.
(3) The Law Revision Counsel.

pay for other positionsSEC. 2. The maximum annual rate of pay is $173,900 for any employee whose pay is disbursed by the Chief Administrative Officer and is not otherwise provided for in this Order or otherwise limited by law, rule, or regulation.

pay for shared employeesSEC. 3. An employee who, under applicable rules and regulations, is paid from two (2) or more House sources may receive pay totaling the highest limitation applicable to any of the positions the employee occupies.

effective dateSEC. 4. The provisions of this Order shall take effect on January 1, 2020.
Prior Orders of the Speaker of the House of Representatives were issued on the following dates:
Jan. 9, 2009, eff Jan. 1, 2009, as amended.
Jan. 8, 2008, eff. Jan. 1, 2008.
Dec. 18, 2005, eff. Jan. 1, 2006.
Jan. 7, 2005, eff. Jan. 1, 2005.
Feb. 3, 2004, eff. Jan. 1, 2004.
Jan. 3, 2004, eff. Jan. 1, 2004.
Jan. 9, 2003, eff. Jan. 1, 2003.
Jan. 5, 2002, eff. Jan. 1, 2002.
Jan. 5, 2001, eff. Jan. 1, 2001.
Jan. 5, 2000, eff. Jan. 1, 2000.
Feb. 3, 1999, eff. Feb. 1, 1999.
Jan. 24, 1997, eff. Feb. 1, 1997.
Jan. 17, 1995, eff. Jan. 4, 1995.
May 11, 1993, eff. May 1, 1993, as amended.
Feb. 27, 1992, eff. Jan. 1, 1992.
Jan. 28, 1991, eff. Jan. 1, 1991.
Feb. 8, 1990, eff. Feb. 1, 1990.
Jan. 20, 1988, eff. Jan. 1, 1988.



§ 4533. Single per annum gross rates of pay for employees
Whenever the rate of pay of an employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives is fixed or adjusted on or after the effective date of this section, that rate, as so fixed or adjusted, shall be a single per annum gross rate.
(Pub. L. 91–510, title IV, § 471, Oct. 26, 1970, 84 Stat. 1193; Pub. L. 104–186, title II, § 210(1), Aug. 20, 1996, 110 Stat. 1743.)

Editorial Notes
Codification
Section was formerly classified to section 331 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.

Inconsistent ProvisionsPub. L. 91–510, title IV, § 477(b), Oct. 26, 1970, 84 Stat. 1195, provided that: “All provisions of law inconsistent with any provision of this Part [Part 7 of title IV of Pub. L. 91–510, see Tables for classification] are hereby superseded to the extent of the inconsistency.”

[Pub. L. 91–510, title IV, § 477(b), set out above, effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.]



§ 4534. Obsolete references in existing law to basic pay rates
In any case in which—(1) the rate of pay of any employee or position, or class of employees or positions, the pay for whom or for which is disbursed by the Chief Administrative Officer of the House of Representatives, or any maximum or minimum rate with respect to any such employee, position, or class, is referred to in or provided by statute or House resolution; and

(2) the rate so referred to or provided is a basic rate with respect to which additional pay is provided by law;

such statutory provision or resolution shall be deemed to refer, in lieu of such basic rate, to the per annum gross rate which an employee receiving such basic rate immediately prior to the effective date of this section would receive, without regard to such statutory provision or resolution, under section 334 11 See References in Text note below. of this title on and after such date.
(Pub. L. 91–510, title IV, § 475, Oct. 26, 1970, 84 Stat. 1195; Pub. L. 104–186, title II, § 210(4), Aug. 20, 1996, 110 Stat. 1743.)

Editorial Notes

References in TextSection 334 of this title, referred to in text, was repealed by Pub. L. 104–186, title II, § 210(3)(A), Aug. 20, 1996, 110 Stat. 1743.

Codification
Section was formerly classified to section 335 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Par. (1). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 4535. Saving provision
The provisions of this Part 11 See References in Text note below. shall not be construed to—(1) limit or otherwise affect any authority for the making of any appointment to, or for fixing or adjusting the pay for, any position for which the pay is disbursed by the Chief Administrative Officer of the House of Representatives; or

(2) affect the continuity of employment of, or reduce the pay of, any employee whose pay is disbursed by the Chief Administrative Officer of the House.

(Pub. L. 91–510, title IV, § 476, Oct. 26, 1970, 84 Stat. 1195; Pub. L. 104–186, title II, § 210(5), Aug. 20, 1996, 110 Stat. 1743.)

Editorial Notes

References in TextThis Part, referred to in text, means Part 7 (§§ 471–477) of title IV of Pub. L. 91–510, Oct. 26, 1970, 84 Stat. 1193. For complete classification of Part 7 to the Code, see Tables.

Codification
Section was formerly classified to section 336 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pars. (1), (2). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.



§ 4536. Student loan repayment program for House employees(a) EstablishmentThe Chief Administrative Officer shall establish a program under which an employing office of the House of Representatives may agree to repay (by direct payment on behalf of the employee) any student loan previously taken out by an employee of the office. For purposes of this section, a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) shall not be considered to be an employee of the House of Representatives.


(b) Lifetime limit on aggregate payments made on behalf of any individualThe aggregate amount of payments made on behalf of any individual under the program under this section by all employing offices of the House of Representatives may not exceed $80,000.


(c) RegulationsThe Committee on House Administration shall promulgate such regulations as may be necessary to carry out the program under this section.


(d) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the program under this section during fiscal year 2003 and each succeeding fiscal year.


(Pub. L. 108–7, div. H, title I, § 105, Feb. 20, 2003, 117 Stat. 354; Pub. L. 116–260, div. I, title I, § 114(a), Dec. 27, 2020, 134 Stat. 1636.)

Editorial Notes
Codification
Section was formerly classified to section 60c–6 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003.

Amendments2020—Subsecs. (b) to (d). Pub. L. 116–260 added subsec. (b) and redesignated former subsecs. (b) and (c) as (c) and (d), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–260, div. I, title I, § 114(b)(1), Dec. 27, 2020, 134 Stat. 1636, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2021 and each succeeding fiscal year.”


Permitting Additional Payments on Behalf of Individuals Whose Payments Reached Prior LimitPub. L. 116–260, div. I, title I, § 114(b)(2), Dec. 27, 2020, 134 Stat. 1636, provided that: 
“In promulgating regulations to carry out the amendment made by subsection (a) [amending this section], the Committee on House Administration of the House of Representatives shall include regulations to permit payments to be made under the program under section 105 of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536) on behalf of an individual who—
“(A) is an employee of an employing office of the House during fiscal year 2021 or any succeeding fiscal year;

“(B) prior to fiscal year 2021, had payments made on the individual’s behalf under the program under such section; and

“(C) prior to fiscal year 2021, became ineligible to have payments made on the individual’s behalf under the program because the aggregate amount of the payments made on the individual’s behalf under the program reached the limit on such aggregate amount which (under regulations promulgated by the Committee) was in effect prior to fiscal year 2021.”






§ 4537. Lump sum payment for accrued annual leave of House employees(a) Approval; amount; source of paymentsUpon the approval of the appropriate employing authority, an employee of the House of Representatives may be paid a lump sum for the accrued annual leave of the employee or for any other purpose. The lump sum—(1) shall be paid in an amount not more than the lesser of—(A) the amount of the monthly pay of the employee, as determined by the Chief Administrative Officer of the House of Representatives; or

(B) in the case of a lump sum payment for the accrued annual leave of the employee, the amount equal to the monthly pay of the employee, as determined by the Chief Administrative Officer of the House of Representatives, divided by 30, and multiplied by the number of days of the accrued annual leave of the employee;


(2) shall be paid—(A) for clerk hire employees, from the clerk hire allowance of the Member;

(B) for committee employees, from amounts appropriated for committees; and

(C) for other employees, from amounts appropriated to the employing authority; and


(3) shall be based on the rate of pay in effect with respect to the employee on the last day of employment of the employee.


(b) RegulationsThe Committee on House Oversight shall have authority to prescribe regulations to carry out this section.


(c) “Employee of the House of Representatives” definedAs used in this section, the term “employee of the House of Representatives” means an employee whose pay is disbursed by the Clerk of the House of Representatives or the Chief Administrative Officer of the House of Representatives, as applicable, except that such term does not include a uniformed or civilian support employee under the Capitol Police Board.


(d) Separations after June 30, 1995Payments under this section may be made with respect to separations from employment taking place after June 30, 1995.


(Pub. L. 104–53, title I, § 109, Nov. 19, 1995, 109 Stat. 522; Pub. L. 105–55, title I, § 103(a), Oct. 7, 1997, 111 Stat. 1183.)

Editorial Notes
Codification
Section was formerly classified to section 60o of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1996, which is title I of the Legislative Branch Appropriations Act, 1996.

Amendments1997—Subsec. (a). Pub. L. 105–55, § 103(a)(1), (2), in introductory provisions, struck out “who is separated from employment,” after “House of Representatives” and substituted “of the employee or for any other purpose” for “of the employee”.
Subsec. (a)(1)(B). Pub. L. 105–55, § 103(a)(3), substituted “in the case of a lump sum payment for the accrued annual leave of the employee, the amount” for “the amount”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1997 AmendmentPub. L. 105–55, title I, § 103(b), Oct. 7, 1997, 111 Stat. 1183, provided that: “The amendments made by subsection (a) [amending this section] shall apply to fiscal years beginning on or after October 1, 1997.”




§ 4538. Reimbursement of residential telecommunications expenses for House Members, officers, and employees(a) Notwithstanding any other provision of law, official resources may be used during a fiscal year (beginning with fiscal year 1999), in accordance with regulations of the Committee on House Oversight, to reimburse a Member, officer, or employee of the House of Representatives for the ordinary and necessary expenses related to the official use of telecommunications lines in the residence of the Member, officer, or employee.

(b) The Committee on House Oversight shall promulgate such regulations as are necessary to implement this section.

(Pub. L. 105–275, title I, § 109, Oct. 21, 1998, 112 Stat. 2439.)

Editorial Notes
Codification
Section was formerly classified to section 127b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.




Part B—Administration
§ 4551. Day for paying salaries of the House of Representatives
The usual day for paying salaries in or under the House of Representatives shall be the last day of each month, except that if the last day of a month falls on a Saturday, Sunday, or a legal public holiday, the Chief Administrative Officer of the House of Representatives shall pay such salaries on the first weekday which precedes the last day.
(Pub. L. 107–68, title I, § 116(a), Nov. 12, 2001, 115 Stat. 573.)

Editorial Notes
Codification
Section was formerly classified to section 60d–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 107–68, title I, § 116(c), Nov. 12, 2001, 115 Stat. 573, provided that: “This section [enacting this section and repealing sections 60d, 60e, and 60e–1 of this title] and the amendments made by this section shall apply with respect to pay periods beginning after the expiration of the 1-year period which begins on the date of the enactment of this Act [Nov. 12, 2001].”




§ 4552. Certificates to pay rolls of employees of House
The Clerk, Sergeant at Arms, and Chief Administrative Officer of the House of Representatives shall make certificate each month to their respective pay rolls, stating whether the persons named in such pay rolls and employed in their respective departments have been actually present at their respective places of duty and have actually performed the services for which compensation is provided in said pay rolls, and in each case where a person carried on such pay roll has been absent and has not performed the services in whole or in part for which payment is proposed, the reason for such absence and for such nonperformance of services shall be stated.
(Mar. 3, 1901, ch. 830, § 1, 31 Stat. 968; Pub. L. 104–186, title II, § 204(41), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 89 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “and Chief Administrative Officer” for “Doorkeeper, and Postmaster”.



§ 4553. Gratuities for survivors of deceased House employees; computation
The Chief Administrative Officer of the House of Representatives is on and after July 2, 1954, authorized to pay, from the applicable accounts of the House of Representatives, a gratuity to the widow, widower, or heirs-at-law, of each deceased employee of the House an amount equal to one month’s salary for each year or part of year of the first six years service of such employee plus one-half of one month’s salary for each year or part of year of such service in excess of six years to and including the eighteenth year of such service. Service computed hereunder shall include all Federal civilian employment, and military service where such service interrupted Federal civilian employment.
(July 2, 1954, ch. 455, title I, 68 Stat. 403; Pub. L. 104–186, title II, § 204(70), Aug. 20, 1996, 110 Stat. 1740.)

Editorial Notes
Codification
Section was formerly classified to section 125 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Clerk of the House” and “applicable accounts of the House of Representatives” for “contingent fund of the House”.



§ 4554. Waiver by Speaker of House of claims of United States arising out of erroneous payments to officers or employees paid by Chief Administrative Officer of House(a) Waiver of claim for erroneous payment of pay or allowancesA claim of the United States against a person arising out of an erroneous payment of any pay or allowances, other than travel and transportation expenses and allowances, on or after July 25, 1974, to an officer or employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives, the collection of which would be against equity and good conscience and not in the best interests of the United States, may be waived in whole or in part by the Speaker of the House.


(b) Investigation and reportAn application for waiver of a claim shall be investigated by the Chief Administrative Officer of the House of Representatives who shall submit a written report of his investigation to the Speaker of the House.


(c) Prohibition of waiverThe Speaker of the House may not exercise his authority under this section to waive any claim—(1) if, in his opinion, there exists, in connection with the claim, an indication of fraud, misrepresentation, fault, or lack of good faith on the part of the officer or employee or any other person having an interest in obtaining a waiver of the claim; or

(2) if the application for waiver is received in his office after the expiration of 3 years immediately following the date on which the erroneous payment of pay or allowances was discovered.


(d) Credit for waiverIn the audit and settlement of the accounts of any accountable officer or official, full credit shall be given for any amounts with respect to which collection by the United States is waived under this section.


(e) Effect of waiverAn erroneous payment, the collection of which is waived under this section, is deemed a valid payment for all purposes.


(f) Construction with other lawsThis section does not affect any authority under any other law to litigate, settle, compromise, or waive any claim of the United States.


(g) Rules and regulationsThe Speaker of the House shall prescribe rules and regulations to carry out the provisions of this section.


(Pub. L. 93–359, § 3, July 25, 1974, 88 Stat. 395; Pub. L. 104–186, title II, § 204(76), Aug. 20, 1996, 110 Stat. 1742; Pub. L. 104–316, title I, § 102(c), Oct. 19, 1996, 110 Stat. 3828.)

Editorial Notes
Codification
Section was formerly classified to section 130d of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (a). Pub. L. 104–316 struck out “, if the claim is not the subject of an exception made by the Comptroller General in the account of any accountable officer or official” before period at end.
Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (b). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.



§ 4555. Withholding of State income tax by Chief Administrative Officer of House(a) Agreement with proper State official; covered individualsUntil otherwise provided by law, the Chief Administrative Officer of the House of Representatives shall, in accordance with subsections (b), (c), and (d) enter into an agreement with any State, at the request for agreement from the proper State official. The agreement shall provide that the Chief Administrative Officer shall withhold State income tax in the case of each Member and employee who is subject to such income tax and who voluntarily requests such withholding.


(b) Number of remittances authorizedAny agreement entered into under subsection (a) shall not require the Chief Administrative Officer to remit sums withheld pursuant to any such agreement more often than once each calendar quarter.


(c) Acceptance or disapproval of proposed agreement by Committee on House Administration(1) The Chief Administrative Officer shall, before entering into any agreement under subsection (a), transmit a statement with respect to the proposed agreement to the Committee on House Administration of the House of Representatives (hereinafter in this section and section 4556 of this title referred to as the “committee”). Such statement shall set forth a detailed description of the proposed agreement, together with any other information which the committee may require.

(2) If the committee does not disapprove, through appropriate action, any proposed agreement transmitted to the committee under paragraph (1) no later than ten legislative days after receiving such proposed agreement, then the Chief Administrative Officer may enter into such proposed agreement. The Chief Administrative Officer may not enter into any proposed agreement if such proposed agreement is disapproved by the committee under this paragraph.


(d) Number and effective date of requests for withholding; change of designated State; revocation of request(1) A Member or employee may have in effect at any time only one request for withholding under subsection (a), and such Member or employee may not have more than two such requests in effect with respect to different States during any one calendar year. The request for withholding is effective on the first day of the month in which the request is processed by the Chief Administrative Officer, but in no event later than on the first day of the first month beginning after the day on which such request is received by the Chief Administrative Officer, except that—(A) when the Chief Administrative Officer first enters into an agreement with a State under subsection (a), a request for withholding shall be effective on such date as the Chief Administrative Officer may determine;

(B) when an individual first receives an appointment as an employee, the request shall be effective on the day of appointment, if the individual makes the request at the time of appointment; and

(C) when an individual first becomes a Member, the request shall be effective on the day such individual takes the oath of office as a Member, if the individual makes the request at such time.


(2) A Member or employee may change the State designated by such Member or employee for purposes of having withholdings made, and may request that the withholdings be remitted in accordance with such change. A Member or employee also may revoke any request of such Member or employee for withholding. Any change in the State designated or revocation is effective on the first day of the month in which the request or the revocation is processed by the Chief Administrative Officer, but in no event later than on the first day of the first month beginning after the day on which such request or revocation is received by the Chief Administrative Officer.


(e) Provisions as not imposing duty, burden, requirement or penalty on United States, House, or any officer or employee of United States; effect of filing paper, form, or document with Chief Administrative OfficerThis section and section 4556 of this title impose no duty, burden, or requirement upon the United States, the House of Representatives, or any officer or employee of the United States, except as specifically provided in this section and section 4556 of this title. Nothing in this section and section 4556 of this title shall be deemed to consent to the application of any provision of law which has the effect of subjecting the United States, the House of Representatives, or any officer or employee of the United States to any penalty or liability by reason of the provisions of this section and section 4556 of this title. Any paper, form, document, or any other item filed with, or submitted to, the Chief Administrative Officer under this section and section 4556 of this title is considered to be a paper of the House of Representatives within the provisions of the Rules of the House of Representatives.


(Pub. L. 94–440, title II, § 101, Oct. 1, 1976, 90 Stat. 1448; Pub. L. 104–186, title II, § 204(4), Aug. 20, 1996, 110 Stat. 1730.)

Editorial Notes
Codification
Section was formerly classified to section 60e–1a of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
Section is based on section 1 of House Resolution No. 732, Ninety-fourth Congress, Nov. 4, 1975, which was enacted into permanent law by Pub. L. 94–440.

Amendments1996—Subsec. (a). Pub. L. 104–186, § 204(4)(B), substituted “provide that the Chief Administrative Officer shall withhold” for “provide that—
“(1) the Clerk, in the case of employees whose compensation is disbursed by the Clerk; and
“(2) the Sergeant at Arms, in the case of Members of the House of Representatives;
shall withhold”.
Pub. L. 104–186, § 204(4)(A), substituted “Chief Administrative Officer of the House of Representatives shall, in accordance with” for “Clerk of the House of Representatives (hereinafter in this section and section 60e–1b of this title referred to as the ‘Clerk’) and the Sergeant at Arms of the House of Representatives (hereinafter in this section and section 60e–1b of this title referred to as the ‘Sergeant at Arms’) shall, in accordance with the provisions of”.
Subsec. (b). Pub. L. 104–186, § 204(4)(C), substituted “Chief Administrative Officer” for “Clerk or the Sergeant at Arms”.
Subsec. (c)(1). Pub. L. 104–186, § 204(4)(D), substituted “Chief Administrative Officer” for “Clerk and the Sergeant at Arms”.
Subsec. (c)(2). Pub. L. 104–186, § 204(4)(E), substituted “Chief Administrative Officer” for “Clerk or the Sergeant at Arms, as the case may be,” in two places.
Subsecs. (d), (e). Pub. L. 104–186, § 204(4)(F), substituted “Chief Administrative Officer” for “Clerk or the Sergeant at Arms” wherever appearing.



§ 4556. State income tax withholding; definitions
For purposes of section 4555 of this title and this section—(1) the term “State” means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States;

(2) the term “Member” means a Member of the House of Representatives, the Delegates from the District of Columbia, Guam, and the Virgin Islands, and the Resident Commissioner from Puerto Rico; and

(3) the term “legislative days” does not include any calendar day on which the House of Representatives is not in session.

(Pub. L. 94–440, title II, § 101, Oct. 1, 1976, 90 Stat. 1448.)

Editorial Notes
Codification
Section was formerly classified to section 60e–1b of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 732, Ninety-fourth Congress, Nov. 4, 1975, which was enacted into permanent law by Pub. L. 94–440.



§ 4557. Withholding of charitable contributions by Chief Administrative Officer of House(a) AuthorityUntil otherwise provided by law and except as provided in subsection (c), the Chief Administrative Officer of the House of Representatives shall—(1) notify employees of the opportunity to have amounts withheld from their compensation for contribution to charitable organizations; and

(2) if an employee files with such officer a voluntary request specifying the amount to be withheld and one Combined Federal Campaign Center in the Washington metropolitan area to receive such amount—(A) withhold such amount from the compensation of such employee, and

(B) transmit (not less than once each calendar quarter) the amount so withheld to the Combined Federal Campaign Center as specified in such request.



(b) Time of fundraising activitiesThe Chief Administrative Officer of the House of Representatives shall, to the extent practicable, carry out subsection (a) at or about the time of the Combined Federal Campaign and other fundraising in the executive branch of the Federal Government conducted pursuant to Executive Order 10927, dated March 18, 1961, and at such other times as such officer deems appropriate.


(c) Minimum amounts withheld(1) No amount shall be withheld under subsection (a) from the compensation of any employee for any pay period if the amount of such compensation for such period is less than the sum of—(A) the amount specified to be withheld from such compensation under subsection (a) for such period, plus

(B) the amount of all other withholdings from such compensation for such period.


(2) No amount may be specified by an employee to be withheld for any pay period under subsection (a) which is less than—(A) 50 cents, if the pay period of such individual is biweekly or semimonthly; or

(B) $1, if the pay period of such individual is monthly.



(d) Duty, burden, or requirement not imposedThis section imposes no duty, burden, or requirement upon the United States, the House of Representatives, or any officer or employee of the United States, except as specifically provided in this section. Nothing in this section shall be deemed to consent to the application of any provision of law which has the effect of subjecting the United States, the House of Representatives, or any officer or employee of the United States to any penalty or liability by reason of the provisions of this section. Any paper, form, document, or any other item filed with, or submitted to, the Chief Administrative Officer of the House of Representatives under this section is considered to be a paper of the House of Representatives within the provisions of the Rules of the House of Representatives.


(Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777; Pub. L. 104–186, title II, § 204(5)(A), Aug. 20, 1996, 110 Stat. 1730.)

Editorial Notes

References in TextExecutive Order 10927, dated March 18, 1961, referred to in subsec. (b), was revoked, and is covered, by Ex. Ord. No. 12353, Mar. 23, 1982, 47 F.R. 12785.

Codification
Section was formerly classified to section 60e–1c of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 12, Ninety-fifth Congress, August 5, 1977, which was enacted into permanent law by Pub. L. 95–391.

Amendments1996—Subsec. (a). Pub. L. 104–186, § 204(5)(A)(i), substituted “Chief Administrative Officer” for “Clerk” in introductory provisions.
Subsecs. (b), (d). Pub. L. 104–186, § 204(5)(A)(ii), substituted “Chief Administrative Officer of the House of Representatives” for “Clerk”.



§ 4558. Withholding of charitable contributions; definitions
For purposes of section 4557 of this title—(1) the term “charitable organizations” means national voluntary health and welfare agencies designated by the Director of the Office of Personnel Management pursuant to Executive Order 10927, dated March 19, 1961; and

(2) the term “employee” means any employee of the House of Representatives whose compensation is disbursed by the Chief Administrative Officer of the House of Representatives.

(Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783; Pub. L. 104–186, title II, § 204(5)(B), Aug. 20, 1996, 110 Stat. 1730.)

Editorial Notes

References in TextExecutive Order 10927, dated March 18, 1961, referred to in par. (1), was revoked, and is covered, by Ex. Ord. No. 12353, Mar. 23, 1982, 47 F.R. 12785.

Codification
Section was formerly classified to section 60e–1d of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 12, Ninety-fifth Congress, August 5, 1977, which was enacted into permanent law by Pub. L. 95–391.

Amendments1996—Par. (1). Pub. L. 104–186, § 204(5)(B)(i), inserted “and” at end.
Par. (2). Pub. L. 104–186, § 204(5)(B)(ii), (iv), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “the term ‘Clerk’ means the Clerk of the House of Representatives;”.
Par. (3). Pub. L. 104–186, § 204(5)(B)(iii), (iv), substituted “Chief Administrative Officer of the House of Representatives” for “Clerk” and redesignated par. (3) as (2).

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted for “Chairman of the Civil Service Commission” in par. (1) pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, which transferred functions vested by statute in United States Civil Service Commission and Chairman thereof to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.



§ 4559. Certification of indebtedness of employees of House; withholding of amount
Whenever an employee of the House of Representatives becomes indebted to the House of Representatives and fails to pay the indebtedness, the chairman of the committee or the elected officer of the House of Representatives that has jurisdiction over the activity under which the indebtedness arises may certify to the Chief Administrative Officer of the House of Representatives the amount of the indebtedness. The Chief Administrative Officer of the House of Representatives is authorized to withhold the amount so certified from any amount which is disbursed by him and which is due to, or on behalf of, such employee. Whenever an amount is withheld under this section, the appropriate account shall be credited in an amount equal to the amount so withheld. As used in this section, the term “employee of the House of Representatives” means any person in the legislative branch of the Government whose salary, wages, or other compensation is disbursed by the Chief Administrative Officer of the House of Representatives.
(Pub. L. 85–492, July 2, 1958, 72 Stat. 293; Pub. L. 104–186, title II, § 204(42), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 89a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “and fails to pay the indebtedness, the chairman of the committee or the elected officer of the House of Representatives that has jurisdiction over the activity under which the indebtedness arises may certify to the Chief Administrative Officer of the House of Representatives the amount of the indebtedness” for “, or to the trust fund account in the office of the Sergeant at Arms of the House of Representatives, and such employee fails to pay such indebtedness, the chairman of the committee, or the elected officer, of the House of Representatives having jurisdiction of the activity under which such indebtedness arose, is authorized to certify to the Clerk of the House of Representatives the amount of such indebtedness” in first sentence and “Chief Administrative Officer” for “Clerk” in second and last sentences.



§ 4560. Deductions by Chief Administrative Officer in disbursement of gratuity appropriations
The Chief Administrative Officer of the House of Representatives is authorized, in the disbursement of gratuity appropriations, to make deductions of such amounts as may be due to or through his office or as may be due the House of Representatives.
(May 29, 1928, ch. 853, § 1, 45 Stat. 885; Pub. L. 104–186, title II, § 204(26), Aug. 20, 1996, 110 Stat. 1734.)

Editorial Notes
Codification
Section was formerly classified to section 80a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Sergeant-at-Arms of the House”.





SUBCHAPTER III—SENATE
Part A—Amount and Type
§ 4571. Senate pay adjustments; action by President pro tempore of Senate(a) Each time the President adjusts the rates of pay of employees under section 5303 of title 5 (or section 5304 or 5304a of such title, as applied to employees employed in the pay locality of the Washington, D.C.-Baltimore, Maryland consolidated metropolitan statistical area) the President pro tempore of the Senate shall, as he considers appropriate—(1)(A) adjust the rates of pay of personnel whose pay is disbursed by the Secretary of the Senate, and any minimum or maximum rate applicable to any such personnel;

(B) in the case of such personnel appointed to positions for which the rates of pay for the particular positions were fixed by or pursuant to law at specific rates on the day before the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020, adjust such rates; and

(C) in the case of such personnel appointed to positions for which the maximum rates of pay for the particular positions were fixed by or pursuant to law on the day before such effective date, adjust such maximum rates; and


(2) adjust any limitation or allowance applicable to such personnel;

by percentages which are equal or equivalent, insofar as practicable, to the percentages of the adjustments made by the President under such section 5303 (and, as the case may be, section 5304 or 5304a of such title, as applied to employees employed in the pay locality of the Washington, D.C.-Baltimore, Maryland consolidated metropolitan statistical area) for corresponding rates of pay for employees subject to the General Schedule contained in section 5332 of such title and adjust the rates of such personnel by such amounts as necessary to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators. Such rates, limitations, and allowances adjusted by the President pro tempore shall become effective on the first day of the month in which any adjustment becomes effective under such section 5303 or section 3(c) of this Act.

(b) The adjustments made by the President pro tempore shall be made in such manner as he considers advisable and shall have the force and effect of law.

(c) Nothing in this section shall impair any authority pursuant to which rates of pay may be fixed by administrative action.

(d) No rate of pay shall be adjusted under the provisions of this section to an amount in excess of the rate of basic pay for level III of the Executive Schedule contained in section 5314 of title 5, except in cases in which it is necessary to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators.

(e) Any percentage used in any statute specifically providing for an adjustment in rates of pay in lieu of an adjustment made under section 5303 of title 5 and, as the case may be, section 5304 or 5304a of such title for any calendar year shall be treated as the percentage used in an adjustment made under such section 5303, 5304, or 5304a, as applicable, for purposes of subsection (a).

(f) For purposes of this section, the term “personnel” does not include any Senator.

(Pub. L. 91–656, § 4, Jan. 8, 1971, 84 Stat. 1952; Pub. L. 92–298, § 3(a), May 17, 1972, 86 Stat. 146; Pub. L. 92–392, § 14(a), Aug. 19, 1972, 86 Stat. 575; Pub. L. 94–82, title II, § 204(d), Aug. 9, 1975, 89 Stat. 422; Pub. L. 100–202, § 101(i) [title III, § 311(a), (b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–310; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(4)(E)], Nov. 5, 1990, 104 Stat. 1427, 1440; Pub. L. 106–554, § 1(a)(2) [title I, § 2], Dec. 21, 2000, 114 Stat. 2763, 2763A–96; Pub. L. 116–94, div. E, title II, § 212(a)(2)(A), Dec. 20, 2019, 133 Stat. 2774.)

Editorial Notes

References in TextThe effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020, referred to in subsecs. (a) and (d), is the effective date of section 212 of div. E of Pub. L. 116–94, which is set out in a note below.
Section 3(c) of this Act, referred to in subsec. (a), is section 3(c) of Pub. L. 91–656, which is set out as a note under section 5303 of Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 60a–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a). Pub. L. 116–94, § 212(a)(2)(A)(i)(II), in concluding provisions, struck out “and with such exceptions as may be necessary to provide for appropriate pay relationships between positions” after “as practicable” and substituted “to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators.” for “to restore the same pay relationships that existed on December 31, 1986, between personnel and Senators and between positions.”
Subsec. (a)(1)(B), (C). Pub. L. 116–94, § 212(a)(2)(A)(i)(I), added subpars. (B) and (C) and struck out former subpar. (B) which read as follows: “in the case of such personnel whose rates of pay are fixed by or pursuant to law at specific rates, adjust such rates (including the adjustment of such specific rates to maximum pay rates) and, in the case of all other personnel whose pay is disbursed by the Secretary of the Senate, adjust only the minimum or maximum rates applicable to such other personnel; and”.
Subsec. (d). Pub. L. 116–94, § 212(a)(2)(A)(ii), substituted “to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators.” for “to restore and maintain the same pay relationships that existed on December 31, 1986, between personnel and Senators and between positions.”
2000—Subsec. (a). Pub. L. 106–554, § 1(a)(2) [title I, § 2(1)], in introductory provisions, inserted “(or section 5304 or 5304a of such title, as applied to employees employed in the pay locality of the Washington, D.C.-Baltimore, Maryland consolidated metropolitan statistical area)” after “employees under section 5303 of title 5” and in concluding provisions, inserted “(and, as the case may be, section 5304 or 5304a of such title, as applied to employees employed in the pay locality of the Washington, D.C.-Baltimore, Maryland consolidated metropolitan statistical area)” after “the President under such section 5303”.
Subsecs. (e), (f). Pub. L. 106–554, § 1(a)(2) [title I, § 2(2), (3)], added subsec. (e) and redesignated former subsec. (e) as (f).
1990—Subsec. (a). Pub. L. 101–509 substituted “5303” for “5305” wherever appearing.
1987—Subsec. (a). Pub. L. 100–202, § 101(i) [title III, § 311(a)], inserted requirement that rates of personnel be adjusted by such amounts as necessary to restore same pay relationships that existed on Dec. 31, 1986, between personnel and Senators and between positions.
Subsec. (d). Pub. L. 100–202, § 101(i) [title III, § 311(b)], inserted exception for cases in which it is necessary to restore and maintain same pay relationships that existed on Dec. 31, 1986, between personnel and Senators and between positions.
1975—Subsec. (d). Pub. L. 94–82 substituted “level III” for “level V”, and “section 5314 of title 5” for “section 5316 of title 5.”
1972—Subsec. (a). Pub. L. 92–298 and Pub. L. 92–392 made identical amendments by substituting “first day of the month in which any adjustment becomes effective” for “first day of the first pay period which begins on or after the day on which any adjustment becomes effective” in last sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.

Effective Date of 1987 AmendmentPub. L. 100–202, § 101(i) [title III, § 311(c)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–310, provided that: “Notwithstanding any other provision of this Act [see Tables for classification] or any other provision of law, subsections (a) and (b) of this section [amending this section] shall be effective in the case of pay orders issued by the President pro tempore of the Senate on or after January 1, 1988.”


Effective Date of 1972 AmendmentAmendment by Pub. L. 92–392 effective on first day of first applicable pay period beginning on or after 90th day after Aug. 19, 1972, see section 15(a) of Pub. L. 92–392, set out as an Effective Date note under section 5341 of Title 5, Government Organization and Employees.

Order of the President Pro Tempore of the United States Senate
January 5, 2021By virtue of the authority vested in me by section 4 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4571) and section 212(a)(1)(B) of the Legislative Branch Appropriations Act, 2020 (2 U.S.C. 4575a) in order—
(1) to provide (subject to the provisions of section 704 of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note; Public Law 101–194) and the amendments made by such section [amending section 4501 of this title, section 104 of Title 3, The President, section 5318 of Title 5, Government Organization and Employees, and section 461 of Title 28, Judiciary and Judicial Procedure]) increases in the annual rates of compensation for officers and employees of the Senate that are comparable to the increases in rates of pay under the General Schedule taking effect on January 1, 2021, pursuant to sections 5303 and 5304 or 5304a of title 5, United States Code, and
(2) to maintain (subject to such provisions of law) the same pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2773) [see Effective Date of 2019 Amendment note set out under section 282b of this title] between the maximum rate of pay for Senate personnel and Senators,
it is hereby—
Ordered,

definitionSection 1. For purposes of this Order, the term “employee” includes an officer (other than a United States Senator).

rate of pay for statutory employeesSec. 2. (a) The annual rates of compensation of the Secretary of the Senate, the Sergeant at Arms and Doorkeeper, and the Legislative Counsel shall each be $173,900.
(b) The annual rates of compensation of the Secretary for the Majority and the Secretary for the Minority shall each be $173,900.
(c) The annual rates of compensation of the Deputy Legislative Counsel and the Senior Counsels in the Office of the Legislative Counsel and the maximum annual rates of compensation for the Assistant Secretary of the Senate, the Parliamentarian, the Financial Clerk, the Assistant to the Majority Leader for Floor Operations, the Assistant to the Minority Leader for Floor Operations, the Chief of Staff for the Majority Leader, and the Chief of Staff for the Minority Leader shall each be $173,900.

chaplain’s officeSec. 3. The annual rate of compensation of the Chaplain shall be $173,900.

offices of senateSec. 4. (a) The following individuals are authorized to increase the annual rates of compensation of the employees specified, subject to applicable limitations adjusted by this Order:
(1) The Vice President, for any employee under his or her jurisdiction.
(2) The President pro tempore, for any employee under his or her jurisdiction.
(3) The Majority Leader and the Minority Leader, for any employee under their respective jurisdictions (subject, in the case of the Assistant to the Majority Leader for Floor Operations, the Assistant to the Minority Leader for Floor Operations, the Chief of Staff for the Majority Leader, and the Chief of Staff for the Minority Leader, respectively, to the provisions of section 2(c) of this Order).
(4) The Majority Whip and the Minority Whip, for any employee under their respective jurisdictions.
(5) The Secretary of the Conference of the Majority and the Secretary of the Conference of the Minority, for any employee under their respective jurisdictions.
(6) The Secretary of the Senate, for any employee under his or her jurisdiction (subject to the provisions of section 2(c) of this Order).
(7) The Sergeant at Arms and Doorkeeper, for any employee under his or her jurisdiction.
(8) The Chaplain, for any employee under his or her jurisdiction.
(9) The Legislative Counsel, subject to the approval of the President pro tempore, for any employee under his or her jurisdiction (other than the Deputy Legislative Counsel and the Senior Counsels).
(10) The Senate Legal Counsel, for any employee under his or her jurisdiction.
(11) The Secretary for the Majority and the Secretary for the Minority, for any employee under their respective jurisdictions.
(12) The appointing authority of any Senate entity not referred to under paragraphs (1) through (11), for any employee under its jurisdiction.
(b) No officer or employee within the Office of the Secretary of the Senate and no officer or employee within the Office of the Sergeant at Arms and Doorkeeper shall, for any period of time, be paid gross compensation at an annual rate which is in excess of the maximum prescribed in section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)).

committee staffsSec. 5. (a) Subject to the provisions of section 105 of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575), and to the other provisions of this Order, the chairman of any standing, special, or select committee of the Senate (including the majority and minority policy committees and the Conference of the Majority and the Conference of the Minority of the Senate), and the chairman of any joint committee of the Congress whose funds are disbursed by the Secretary of the Senate, are each authorized to increase the annual rate of compensation of any employee of the committee, or any subcommittee thereof, of which such chairman is chairman.
(b) The maximum annual rate of “$173,900” referred to in section 105(e) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(e)) (as amended by section 212 of the Legislative Branch Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2773)) shall remain unchanged.

senators’ officesSec. 6. (a) Subject to the provisions of section 105 of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575), and to the other provisions of this Order, each Senator is authorized to increase the annual rate of compensation of any employee in the office of the Senator.
(b) Each of the dollar amounts contained in the table under section 105(d)(1)(A) of such Act shall be deemed to be the dollar amounts in that table, as adjusted by law and in effect on December 31, 2020, increased by an additional 1.0 percent.
(c)(1) The figure “$3,164” referred to in the second sentence of section 105(d)(2) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(d)(2)) (as provided in section 6(c) of the Order of the President pro tempore of January 6, 2020) shall be deemed to be the figure “$3,196”.
(2) The maximum annual rate of “$173,900” referred to in the second sentence of section 105(d)(2) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(d)(2)) (as amended by section 212 of the Legislative Branch Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2773)) shall remain unchanged.
(d) The amount referred to under section 111(a) of the Legislative Branch Appropriation Act, 1978 [Pub. L. 95–94] (2 U.S.C. 4575 note), as amended by section 1 of the Legislative Branch Appropriations Act, 1993 (Public Law 102–392; 106 Stat. 1706) shall be $521,700.

general limitationSec. 7. (a) The figure “$3,164” referred to in section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)) (as provided in section 7(a) of the Order of the President pro tempore of January 6, 2020) shall be deemed to be the figure “$3,196”.
(b) The maximum annual rate of compensation of “$173,900” appearing in section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)) (as amended by section 212 of the Legislative Branch Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2773)) shall remain unchanged.

notifying disbursing office of increasesSec. 8. In order for an employee to receive the increase in the annual rate of compensation of the employee pursuant to section 4, 5, or 6, the individual designated to authorize such increases for that employee shall notify the Disbursing Office of the Senate in writing that the individual authorizes such increase for that employee and the date (prescribed in accordance with section 105(a)(2) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(a)(2))) on which such increase is to be effective. Such increase shall become effective as provided in section 105(a)(2) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(a)(2)), except that if the notice required by the preceding sentence is given within five days (not counting Saturdays, Sundays, or holidays) after the date on which this Order is issued, such increase may become effective on January 1, 2021.

dual compensationSec. 9. The figure “$38,061” referred to in section 5533(c)(1) of title 5, United States Code (as provided in section 9 of the Order of the President pro tempore of January 6, 2020) shall be deemed to be the figure “$38,442”.

office of the senate legal counselSec. 10. (a) The annual rate of compensation of the Senate Legal Counsel shall be $173,900.
(b) The annual rate of compensation of the Deputy Senate Legal Counsel shall be $173,900.
(c) The maximum annual rate of compensation of each Assistant Senate Legal Counsel may not at any time exceed $173,900.

effective dateSec. 11. Sections 1 through 10 of this Order are effective on and after January 1, 2021.

Charles E. Grassley  

President pro tempore
Prior Orders of the President pro tempore of the Senate were issued on the following dates:
Jan. 6, 2020, eff. Jan. 1, 2020.
Apr. 1, 2019, eff. Jan. 1, 2019.
Mar. 23, 2018, eff. Jan. 1, 2018.
May 5, 2017, eff. Jan. 1, 2017.
Dec. 28, 2015, eff. Jan. 1, 2016.
Dec. 23, 2014, eff. Jan. 1, 2015.
Jan. 27, 2014, eff. Jan. 1, 2014.
Jan. 5, 2010, eff. Jan. 1, 2010.
Mar. 12, 2009, eff. Jan. 1, 2009.
Jan. 7, 2008, eff. Jan. 1, 2008.
Feb. 16, 2007, eff. Jan. 1, 2007.
Jan. 4, 2006, eff. Jan. 1, 2006.
Jan. 3, 2005, eff. Jan. 1, 2005.
Mar. 5, 2004, eff. Jan. 1, 2004.
Dec. 15, 2003, eff. Jan. 1, 2004.
Dec. 19, 2002, as amended Mar. 27, 2003, eff. Jan. 1, 2003.
Dec. 20, 2001, eff. Jan. 1, 2002.
Dec. 20, 2000, eff. Jan. 1, 2001.
Dec. 12, 1999, eff. Jan. 1, 2000.
Dec. 16, 1998, eff. Jan. 1, 1999.
Dec. 19, 1997, eff. Jan. 1, 1998.
Dec. 18, 1996, eff. Jan. 1, 1997.
Dec. 28, 1994, eff. Jan. 1, 1995.
Dec. 17, 1992, eff. Jan. 1, 1993.
Dec. 18, 1991, eff. Jan. 1, 1992.
Dec. 20, 1990, eff. Jan. 1, 1991.
Dec. 21, 1989, eff. Jan. 1, 1990.
Dec. 9, 1988, eff. Jan. 1, 1989.
Jan. 4, 1988, eff. Jan. 1, 1988.
Dec. 19, 1986, eff. Jan. 1, 1987.
Jan. 4, 1985, eff. Jan. 1, 1985.
Dec. 20, 1983, amended May 2, 1987, eff. Jan. 1, 1984.
Oct. 1, 1982, eff. Oct. 1, 1982; Cong. Rec., vol. 128, pt. 20, p. 26968.
Oct. 5, 1981, amended Dec. 15, 1981, eff. Jan. 1, 1981; Cong. Rec., vol. 127, pt. 19, p. 24991.
Oct. 1, 1980, eff. Oct. 1, 1980; Cong. Rec., vol. 126, pt. 25, p. 34376.
Oct. 13, 1979, eff. Oct. 1, 1979; Cong. Rec., vol. 125, pt. 22, p. 28404.
Oct. 9, 1978, eff. Oct. 1, 1978; Cong. Rec., vol. 124, pt. 28, p. 37837.
Sept. 29, 1977, eff. Oct. 1, 1977.
Oct. 8, 1976, eff. Oct. 1, 1976; Cong. Rec., vol. 123, pt. 3, p. 3784.
Oct. 2, 1975, eff. Oct. 1, 1975; Cong. Rec., vol. 121, pt. 27, p. 34398.
Oct. 7, 1974, eff. Oct. 1, 1975; Cong. Rec., vol. 120, pt. 27, p. 36717.
Oct. 4, 1973, eff. Oct. 1, 1973.
Dec. 16, 1972, eff. Jan. 1, 1973; Cong. Rec., vol. 119, pt. 1, p. 674.
Dec. 23, 1971, eff. Jan. 1, 1972; Cong. Rec., vol. 118, pt. 1, p. 235.
Jan. 15, 1971, eff. Feb. 1, 1971; Cong. Rec., vol. 117, pt. 1, p. 770.
Apr. 15, 1970, eff. Jan. 1, and May 1, 1970; Cong. Rec., vol. 116, pt. 9, p. 11860.
June 17, 1969, eff. July 1, 1969; Cong. Rec., vol. 115, pt. 12, p. 16103.
June 12, 1968, eff. July 1, 1968; Cong. Rec., vol. 114, pt. 13, p. 16890.

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1966Pub. L. 89–504, title III, § 302(g), (h), July 18, 1966, 80 Stat. 295, provided that:
“(g) Notwithstanding the provision referred to in subsection (h), the rates of gross compensation of the Secretary for the Majority of the Senate, the Secretary for the Minority of the Senate, the Chief Reporter of Debates of the Senate, the Parliamentarian of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, the Chief Clerk of the Senate, the Chaplain of the Senate, and the Postmaster and Assistant Postmaster of the Senate are hereby increased by 2.9 per centum.

“(h) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956, as amended (74 Stat. 304; Public Law 86–568), is amended by striking out ‘$23,770’ and inserting in lieu thereof ‘$24,460’.”


 [The paragraph in the Legislative Appropriation Act, 1956, referred to above, was repealed by Pub. L. 90–57, § 105(i)(3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1965Pub. L. 89–301, § 11(g), (h), Oct. 29, 1965, 79 Stat. 1121, provided that:
“(g) Notwithstanding the provision referred to in subsection (h), the rates of gross compensation of the Secretary for the Majority of the Senate, the Secretary for the Minority of the Senate, the Chief Reporter of Debates of the Senate, the Parliamentarian of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, the Chief Clerk of the Senate, the Chaplain of the Senate, and the Postmaster and Assistant Postmaster of the Senate are hereby increased by 3.6 per centum.

“(h) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956, as amended (74 Stat. 304; Public Law 86–568), is amended by striking out ‘$22,945’ and inserting in lieu thereof ‘$23,770’.”


 [The paragraph in the Legislative Appropriation Act, 1956, referred to above, was repealed by Pub. L. 90–57, § 105(i)(3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1964Pub. L. 88–426, title II, § 202(f), (g), Aug. 14, 1964, 78 Stat. 414, provided that:
“(f) Notwithstanding the provision referred to in subsection (g), the rates of gross compensation of the Secretary for the Majority of the Senate, the Secretary for the Minority of the Senate, the Official Reporters of Debates of the Senate, the Parliamentarian of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, and the Chief Clerk of the Senate are hereby increased by an amount which is equal to the amount of the increase which would be provided by subsection (a) of this section [former section 60e–11 of this title] in that gross rate determined without regard to the provisions referred to in subsection (g) of this section which is nearest in amount to the total annual compensation of such officer or employee.

“(g) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956, as amended (74 Stat. 304; Public Law 86–568), is amended by striking out ‘$18,880’ and inserting in lieu thereof ‘$22,945’.”


 [The paragraph in the Legislative Appropriation Act, 1956, referred to above, was repealed by Pub. L. 90–57, § 105(i)(3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1962Pub. L. 87–793, title VI, § 1005(c), (d), Oct. 11, 1962, 76 Stat. 867, provided that:
“(c) Notwithstanding the provision referred to in subsection (d), the rates of gross compensation of the elected officers of the Senate (except the Presiding Officer of the Senate), the Legislative Counsel of the Senate, the Official Reporters of Debates of the Senate, the Parliamentarian of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, and the Chief Clerk of the Senate are hereby increased by 7 per centum.

“(d) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956, as amended (74 Stat. 304; Public Law 86–568), is amended to read as follows:“ ‘No officer or employee whose compensation is disbursed by the Secretary of the Senate shall be paid basic compensation at a rate in excess of $8,880 per annum, or gross compensation at a rate in excess of $18,880 per annum, unless expressly authorized by law.’ ”



 [The paragraph in the Legislative Appropriation Act, 1956, referred to above, was repealed by Pub. L. 90–57, § 105(i)(3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1960Pub. L. 86–568, title I, § 117(c), (d), July 1, 1960, 74 Stat. 303, provided that:
“(c) Notwithstanding the provision referred to in subsection (d), the rates of gross compensation of each of the elected officers of the Senate (except the Presiding Officer of the Senate), the Parliamentarian of the Senate, the Legislative Counsel of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, and the Chief Clerk of the Senate are hereby increased by 7.5 per centum.

“(d) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956 (69 Stat. 510; Public Law 242, Eighty-fourth Congress), is amended to read as follows:“ ‘No officer or employee whose compensation is disbursed by the Secretary of the Senate shall be paid basic compensation at a rate in excess of $8,880 per annum, or gross compensation at a rate in excess of $17,525 per annum, unless expressly authorized by law.’ ”



 [Prior to this amendment “$8,880” and “$17,525” were, respectively, “$8,880” and “$16,300” per annum.] [The paragraph in the Legislative Appropriation Act, 1956, referred to above was repealed by Pub. L. 90–57, § 105(i)(3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate; Limitations on Basic and Gross Compensation—1958Pub. L. 85–462, § 4(c), (d), June 20, 1958, 72 Stat. 208, provided that:
“(c) Notwithstanding the provision referred to in subsection (d), the rates of gross compensation of each of the elected officers of the Senate (except the presiding officer of the Senate), the Parliamentarian of the Senate, the Legislative Counsel of the Senate, the Senior Counsel in the Office of the Legislative Counsel of the Senate, and the Chief Clerk of the Senate are hereby increased by 10 per centum.

“(d) The paragraph imposing limitations on basic and gross compensation of officers and employees of the Senate appearing under the heading ‘SENATE’ in the Legislative Appropriation Act, 1956 (69 Stat. 510; Public Law 242, Eighty-fourth Congress), is amended to read as follows:“ ‘No officer or employee, whose compensation is disbursed by the Secretary of the Senate shall be paid basic compensation at a rate in excess of $8,880 per annum, or gross compensation at a rate in excess of $16,300 per annum, unless expressly authorized by law.’ ”



 [Prior to this amendment “$8,880” and “$16,300” were, respectively, “$8,820” and “$14,800” per annum.] [The paragraph in the Legislative Appropriation Act, 1956, referred to above, was repealed by Pub. L. 90–57, § 105(i) (3), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]

Increase in Compensation of Officers of Senate and House—1955Act June 28, 1955, ch. 189, § 4(c), 69 Stat. 176, provided that: “The rates of basic compensation of each of the elected officers of the Senate and the House of Representatives (not including the presiding officers of the two Houses), the Parliamentarian of the Senate, the Parliamentarian of the House of Representatives, the Legislative Counsel of the Senate, the Legislative Counsel of the House of Representatives, and the Coordinator of Information of the House of Representatives are hereby increased by 7.5 per centum.”


Increase in Compensation of Officers of Senate and House—1951Act Oct. 24, 1951, ch. 554, § 2(e), 65 Stat. 614, provided that: “The rates of basic compensation of each of the elected officers of the Senate and the House of Representatives (not including the presiding officers of the two Houses), the Parliamentarian of the Senate, the Parliamentarian of the House of Representatives, the legislative counsel of the Senate, the legislative counsel of the House of Representatives, and the Coordinator of Information of the House of Representatives are hereby increased by 10 per centum, except that in no case shall any such rate be increased by less than $300 per annum or by more than $800 per annum.”


Increase in Compensation of Officers of Senate and House—1949Act Oct. 28, 1949, ch. 783, title I, § 101(d), 63 Stat. 974, provided that: “The rates of basic compensation of each of the elected officers of the Senate and the House of Representatives (not including the presiding officers of the two Houses) are hereby increased by 5 per centum.”




§ 4572. Rates of compensation paid by Secretary of Senate; applicability of Senate pay adjustments by President pro tempore of Senate
No provision of this Act or of any Act enacted after October 1, 1976, which specifies a rate of compensation (including a maximum rate) for any position or employee whose compensation is disbursed by the Secretary of the Senate shall, unless otherwise specifically provided therein, be construed to affect the applicability of section 4571 of this title to such rate.
(Pub. L. 94–440, title I, § 107, Oct. 1, 1976, 90 Stat. 1444.)

Editorial Notes

References in TextThis Act, referred to in text, means the Legislative Branch Appropriation Act, 1977, Pub. L. 94–440, Oct. 1, 1976, 90 Stat. 1439. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 60a–1a of this title prior to editorial reclassification and renumbering as this section.



§ 4573. Senate pay adjustments; action by President pro tempore of Senate(a) Whenever, after November 5, 1990, there is an adjustment in rates of pay for Senators (other than an adjustment which occurs by virtue of an adjustment under section 5303 of title 5 in rates of pay under the General Schedule), the President pro tempore of the Senate may, notwithstanding any other provision of law, rule, or regulation, adjust the rate of pay (and any minimum or maximum rate, limitation, or allowance) applicable to personnel whose pay is disbursed by the Secretary of the Senate (including such personnel appointed to positions for which the specific amount of the rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 and such personnel appointed to positions for which the maximum rates of pay for the particular positions were fixed by or pursuant to law on the day before such effective date) to the extent necessary to maintain the pay relationships that existed on such effective date between the maximum rate of pay for Senate personnel and Senators.

(b) Adjustments made by the President pro tempore under this section shall be made in such manner as he considers advisable and shall have the force and effect of law.

(Pub. L. 101–520, title III, § 315, Nov. 5, 1990, 104 Stat. 2283; Pub. L. 102–90, title III, § 308, Aug. 14, 1991, 105 Stat. 466; Pub. L. 116–94, div. E, title II, § 212(a)(2)(B), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a), is set out under section 5332 of Title 5, Government Organization and Employees.
The effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020, referred to in subsec. (a), is the effective date of section 212 of div. E of Pub. L. 116–94, which is set out in a note below.

Codification
Section was formerly classified to section 60a–1b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1991.

Amendments2019—Subsec. (a). Pub. L. 116–94 substituted “(including such personnel appointed to positions for which the specific amount of the rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 and such personnel appointed to positions for which the maximum rates of pay for the particular positions were fixed by or pursuant to law on the day before such effective date) to the extent necessary to maintain the pay relationships that existed on such effective date between the maximum rate of pay for Senate personnel and Senators.” for “to the extent necessary to maintain the same pay relationships that existed on December 31, 1986, between personnel and Senators and between positions.”
1991—Subsec. (a). Pub. L. 102–90 substituted “5303” for “5305”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.



§ 4574. Limit on rate of compensation of Senate officers and employees
No officer or employee of the Senate shall receive pay for any services performed by him at any rate higher than that provided for the office or employment to which he has been regularly appointed.
(Aug. 5, 1882, ch. 390, § 1, 22 Stat. 270.)

Editorial Notes
Codification
Section was formerly classified to section 61 of this title prior to editorial reclassification and renumbering as this section.



§ 4575. Gross rate of compensation of employees paid by Secretary of Senate(a) Annual rate; certification(1) Whenever the rate of compensation of any employee whose compensation is disbursed by the Secretary of the Senate is fixed or adjusted on or after October 1, 1980, such rate as so fixed or adjusted shall be at a single whole dollar per annum gross rate and may not include a fractional part of a dollar.

(2) New or changed rates of compensation (other than changes in rates which are made by law) of any such employee (other than an employee who is an elected officer of the Senate) shall be certified in writing to the Disbursing Office of the Senate (and, for purposes of this paragraph, a new rate of compensation refers to compensation in the case of an appointment, transfer from one Senate appointing authority to another, or promotion by an appointing authority to a position the compensation for which is fixed by law). In the case of an appointment or other new rate of compensation, the certification must be received by such office on or before the day the rate of new compensation is to become effective. In any other case, the changed rate of compensation shall take effect on the first day of the month in which such certification is received (if such certification is received within the first ten days of such month), on the first day of the month after the month in which such certification is received (if the day on which such certification is received is after the twenty-fifth day of the month in which it is received), and on the sixteenth day of the month in which such certification is received (if such certification is received after the tenth day and before the twenty-sixth day of such month). Notwithstanding the preceding sentence, if the certification for a changed rate of compensation for an employee specifies an effective date of such change, such change shall become effective on the date so specified, but only if the date so specified is the first or sixteenth day of a month and is after the effective date prescribed in the preceding sentence; and, notwithstanding such sentence and the preceding provisions of this sentence, any changed rate of compensation for a new employee or an employee transferred from one appointing authority to another shall take effect on the date of such employee’s appointment or transfer (as the case may be) if such date is later than the effective date for such changed rate of compensation as prescribed by such sentence.


(b) Conversion; increase in compensationThe rate of compensation of each employee whose compensation is disbursed by the Secretary of the Senate which was fixed before August 1, 1967, at a basic rate with respect to which additional compensation is payable by law shall be converted as of such date to the lowest per annum gross rate which is a multiple of $180 and which is not less than the aggregate rate of compensation (basic compensation plus additional compensation provided by law) which such employee was receiving immediately prior to such date. Any increments of longevity compensation to which an employee became entitled prior to August 1, 1967, under section 4507(b) of this title shall be excluded in converting such employee’s rate of compensation under this subsection, but such employee’s rate of gross compensation shall be increased by $540 (which shall be considered to be an increase under section 4507(b) of this title) for each such increment.


(c) Reference in other provisions to basic rates and additional compensation as reference to per annum gross rateIn any case in which the rate of compensation of any employee or position, or class of employees or positions, the compensation for which is disbursed by the Secretary of the Senate, or any maximum or minimum rate with respect to any such employee, position, or class, is referred to in or provided by statute or Senate resolution, and the rate so referred to or provided is a basic rate with respect to which additional compensation is provided by law, such statutory provision or resolution shall be deemed to refer, in lieu of such basic rate, to the per annum gross rate which an employee receiving such basic rate immediately prior to August 1, 1967, would receive (without regard to such statutory provision or resolution) under subsection (b) on and after such date.


(d) Compensation of employees in office of Senator; limitation; titles of positions(1)(A) Except as is otherwise provided in subparagraphs (B) and (C), the aggregate of gross compensation paid employees in the office of a Senator shall not exceed during each fiscal year the following: 11 See Codification note below.
$1,518,333 if the population of the State is less than 5,000,000;
$1,573,297 if such population is 5,000,000 but less than 6,000,000;
$1,628,265 if such population is 6,000,000 but less than 7,000,000;
$1,683,230 if such population is 7,000,000 but less than 8,000,000;
$1,738,197 if such population is 8,000,000 but less than 9,000,000;
$1,793,161 if such population is 9,000,000 but less than 10,000,000;
$1,848,130 if such population is 10,000,000 but less than 11,000,000;
$1,903,096 if such population is 11,000,000 but less than 12,000,000;
$1,958,061 if such population is 12,000,000 but less than 13,000,000;
$2,013,027 if such population is 13,000,000 but less than 14,000,000;
$2,067,994 if such population is 14,000,000 but less than 15,000,000;
$2,122,960 if such population is 15,000,000 but less than 16,000,000;
$2,177,928 if such population is 16,000,000 but less than 17,000,000;
$2,232,894 if such population is 17,000,000 but less than 18,000,000;
$2,268,057 if such population is 18,000,000 but less than 19,000,000;
$2,303,224 if such population is 19,000,000 but less than 20,000,000;
$2,338,391 if such population is 20,000,000 but less than 21,000,000;
$2,373,558 if such population is 21,000,000 but less than 22,000,000;
$2,408,725 if such population is 22,000,000 but less than 23,000,000;
$2,443,891 if such population is 23,000,000 but less than 24,000,000;
$2,479,054 if such population is 24,000,000 but less than 25,000,000;
$2,514,218 if such population is 25,000,000 but less than 26,000,000;
$2,549,387 if such population is 26,000,000 but less than 27,000,000;
$2,584,552 if such population is 27,000,000 but less than 28,000,000; and
$2,619,720 if such population is 28,000,000 or more.
For any fiscal year, the population of a State shall be deemed to be whichever of the following is the higher:
(I) the population of such State (as determined for purposes of this paragraph) for the preceding fiscal year; or

(II) the population of such State as of the first day of such fiscal year, as determined by the latest census (provisional or otherwise) conducted prior to such first day by the Bureau of the Census within the Department of Commerce.

If the population of any State, as determined under the preceding sentence, is not evenly divisible by 1,000,000, the population of such State shall be deemed to be increased to the next higher multiple of 1,000,000.
If, for any period after a fiscal year has begun, the census figures of the most recent census conducted prior to the first day of such year have not been officially released, then, for such period, in the administration of this paragraph, it shall be assumed that the population of each State is the same as such State’s population (as determined for purposes of this paragraph) for the preceding fiscal year.
In the event that the term of office of a Senator begins after the first month of a fiscal year or ends (except by reason of death, resignation, or expulsion) before the last month of a fiscal year, the aggregate amount available for gross compensation of employees in the office of such Senator for such year shall be the applicable amount contained in the preceding table, divided by 12, and multiplied by the number of months in such year which are included in the Senator’s term of office, counting any fraction of a month as a full month.

(B) In the case of gross compensation paid to employees in the office of a Senator for the period commencing January 1, 1988, and ending September 30, 1988, the total of—(i) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for such period, plus

(ii) the expenses paid to or on behalf of such Senator under authority of section 6314 of this title (as determined after application of subsection (b) of such section, but without regard to paragraph (2)(A)(iv) thereof),

shall not exceed the aggregate of—
(iii) subject to the next sentence, the amount by which (I) the aggregate of the gross compensation which may be paid to employees in the office of such Senator for the fiscal year ending September 30, 1988, as determined under this subsection (but without regard to this subparagraph), exceeds (II) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for that part of such fiscal year which precedes January 1, 1988, plus

(iv) the amount described in section 6314(b)(2)(A)(iii) of this title.

In the event that the term of office of a Senator begins after the first month of the period which commences January 1, 1988, and ends September 30, 1988, or ends (except by reason of death, resignation, or expulsion) before the last month of such period, the amount computed pursuant to clause (iii) of this subparagraph (but before application of this sentence) shall be recalculated as follows: such amount, as so computed, shall be divided by 9, and multiplied by the number of months in such period which are included in the Senator’s term of office, counting any fraction of a month as a full month.

(C) In the case of gross compensation paid to employees in the office of a Senator for the fiscal year beginning October 1, 1988, or any fiscal year thereafter, the total of—(i) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for such year, plus

(ii) the expenses paid to or on behalf of such Senator under authority of section 6314 of this title (as determined after application of subsection (b) of such section, but without regard to paragraph (3)(A)(ii) and (iv) thereof),

shall not exceed the aggregate of—
(iii) the amount determined under subparagraph (A) for such year, plus

(iv) the amount described in section 6314(b)(3) of this title (as determined without regard to subparagraph (A)(ii) and (iv) thereof).



(2) Within the limits prescribed by paragraph (1) of this subsection, Senators may fix the number and the rates of compensation of employees in their respective offices. The salary of an employee in a Senator’s office shall not be fixed under this paragraph at a rate less than $3,164 1 or in excess of $173,900. A Senator may establish such titles for positions in his office as he may desire to designate, by written notification to the disbursing office of the Senate.


(e) Gross rate of compensation of employee of committee of Senate employed by joint committee, select committee, or standing committee(1), (2) Repealed. Pub. L. 96–304, title I, § 112(b)(1), July 8, 1980, 94 Stat. 892.

(3)(A) In this paragraph—(i) the term “committee of the Senate” means—(I) any standing committee (including the majority and minority policy committees) of the Senate;

(II) any select committee (including the conference majority and conference minority of the Senate); or

(III) any joint committee the expenses of which are paid from the contingent fund of the Senate; and


(ii) an employee of a subcommittee shall be considered to be an employee of the full committee.


(B) Subject to adjustment as provided by law, no employee of a committee of the Senate shall be paid at a per annum gross rate in excess of $173,900.



(f) General limitationNo officer or employee whose compensation is disbursed by the Secretary of the Senate shall be paid gross compensation at a rate less than $3,164 1 or in excess of $173,900, unless expressly authorized by law. The limitation on the minimum rate of gross compensation under this subsection shall not apply to any member or civilian employee of the Capitol Police whose compensation is disbursed by the Secretary of the Senate.


(Pub. L. 90–57, § 105(a)–(f), (j), July 28, 1967, 81 Stat. 141–144; Pub. L. 90–206, title II, § 214 (j)–(l), Dec. 16, 1967, 81 Stat. 637; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340; Pub. L. 91–510, title III, § 305, Oct. 26, 1970, 84 Stat. 1181; Pub. L. 91–656, § 4, Jan. 8, 1971, 84 Stat. 1952; Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 633; Pub. L. 92–607, ch. V, § 505, Oct. 31, 1972, 86 Stat. 1505; Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 532; Pub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1078; Pub. L. 93–255, § 1, Mar. 27, 1974, 88 Stat. 52; Pub. L. 93–371, § 6, Aug. 13, 1974, 88 Stat. 430; Pub. L. 94–59, title I, § 102, July 25, 1975, 89 Stat. 274; Pub. L. 94–440, title I, § 101(a), Oct. 1, 1976, 90 Stat. 1443; Pub. L. 95–94, title I, § 111(d), Aug. 5, 1977, 91 Stat. 663; Pub. L. 95–391, title I, § 104(b), Sept. 30, 1978, 92 Stat. 772; Pub. L. 95–482, § 112, Oct. 18, 1978, 92 Stat. 1605; Pub. L. 96–304, title I, §§ 107(a), 112(b)(1), July 8, 1980, 94 Stat. 890, 892; Pub. L. 98–181, title I, § 1203(a), Nov. 30, 1983, 97 Stat. 1289; Pub. L. 98–367, title I, §§ 3(a), 12(a), (b), July 17, 1984, 98 Stat. 475, 476; Pub. L. 100–71, title I, § 3(a), July 11, 1987, 101 Stat. 423; Pub. L. 100–137, § 1(c)(1), Oct. 21, 1987, 101 Stat. 818; Pub. L. 100–202, § 101(i) [title I, § 1(a)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–293; Pub. L. 104–186, title II, § 204(9), Aug. 20, 1996, 110 Stat. 1731; Pub. L. 105–18, title II, § 7001, June 12, 1997, 111 Stat. 192; Pub. L. 105–55, title I, § 5, Oct. 7, 1997, 111 Stat. 1181; Pub. L. 105–275, title I, § 8, Oct. 21, 1998, 112 Stat. 2434; Pub. L. 106–57, title I, § 2, Sept. 29, 1999, 113 Stat. 411; Pub. L. 107–68, title I, § 106, Nov. 12, 2001, 115 Stat. 568; Pub. L. 108–7, div. H, title I, § 3, Feb. 20, 2003, 117 Stat. 349; Pub. L. 108–83, title I, § 1, Sept. 30, 2003, 117 Stat. 1010; Pub. L. 108–447, div. G, title I, § 1, Dec. 8, 2004, 118 Stat. 3168; Pub. L. 109–55, title I, § 1, Aug. 2, 2005, 119 Stat. 568; Pub. L. 110–161, div. H, title I, §§ 1, 4(a), Dec. 26, 2007, 121 Stat. 2220, 2221; Pub. L. 111–8, div. G, title I, § 1, Mar. 11, 2009, 123 Stat. 814; Pub. L. 111–68, div. A, title I, § 1, Oct. 1, 2009, 123 Stat. 2026; Pub. L. 116–94, div. E, title II, § 212(a)(1)(A), Dec. 20, 2019, 133 Stat. 2773.)

Editorial Notes
Codification
Section was formerly classified to section 61–1 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
The table set out in subsec. (d)(1)(A) is taken from the Salary Directive of the President pro tempore of the Senate issued on Dec. 20, 2001. Subsequent Salary Directives and public laws have cumulatively adjusted the amounts listed in the table by various dollar amounts and percentages, but those adjustments are not reflected in the text. For descriptions of the modifications made to the table that have occurred since 2001, see 2002 and subsequent Amendment notes below.
The dollar amounts set out in the text of subsecs. (d)(2), (e)(3)(B), and (f) are based on modifications, when present, made by periodic Salary Directives of the President pro tempore of the Senate, the latest of which is set out as a note under section 4571 of this title. Descriptions of the changes made to the text, both by such Salary Directives and by public laws, can be found in the Amendment notes below.
Section is comprised of subsecs. (a) to (f) and (j) of section 105 of Pub. L. 90–57, the Legislative Branch Appropriation Act, 1968. Subsec. (j), which was redesignated subsec. (g) of this section for purposes of codification, was repealed by Pub. L. 104–186. Other subsections of such section 105 provided as follows: subsecs. (g) and (h) amended section 4507(b) of this title and section 5533(c) of title 5, respectively; subsec. (i) repealed sections 60f, 72a–1, 72a–1a, and 72a–4 of this title and amended provisions set out as a note under section 4571 of this title; subsec. (k) is set out as an Effective Date note below.

Amendments2020—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2020, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 6, 2020, set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2019, to be increased by an additional 3.52 percent.
Subsec. (d)(2). Figure “$3,056” to be deemed to refer, effective Jan. 1, 2020, to the figure “$3,164”, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Jan. 6, 2020, set out as a note under section 4571 of this title.
Subsec. (f). Figure “$3,056” to be deemed to refer, effective Jan. 1, 2020, to the figure “$3,164”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Jan. 6, 2020, set out as a note under section 4571 of this title.
2019—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2019, by section 6(b) of Salary Directive of President pro tempore of the Senate, Apr. 1, 2019, set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2018, to be increased by an additional 2.27 percent.
Subsec. (d)(2). Pub. L. 116–94, § 212(a)(1)(A)(i), substituted “or in excess of $173,900.” for “or in excess of $169,459 per annum.”
Figure “$2,988” to be deemed to refer, effective Jan. 1, 2019, to the figure “$3,056”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Apr. 1, 2019, set out as a note under section 4571 of this title.
Subsec. (e)(3)(B). Pub. L. 116–94, § 212(a)(1)(A)(ii), substituted “in excess of $173,900.” for “in excess of $171,315.”
Subsec. (f). Pub. L. 116–94, § 212(a)(1)(A)(iii), substituted “or in excess of $173,900, unless expressly” for “or in excess of $169,459 unless expressly”.
Figure “$2,988” to be deemed to refer, effective Jan. 1, 2019, to the figure “$3,056”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Apr. 1, 2019, set out as a note under section 4571 of this title.
2018—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2018, by section 6(b) of Salary Directive of President pro tempore of the Senate, Mar. 23, 2018, set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2017, to be increased by an additional 2.29 percent.
Subsec. (d)(2). Figures “$2,921” and “$169,459” to be deemed to refer, effective Jan. 1, 2018, to the figures “$2,988” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Mar. 23, 2018, set out as a note under section 4571 of this title.
Subsec. (f). Figure “$2,921” to be deemed to refer, effective Jan. 1, 2018, to the figure “$2,988”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Mar. 23, 2018, set out as a note under section 4571 of this title.
2017—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2017, by section 6(b) of Salary Directive of President pro tempore of the Senate, May 5, 2017, set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2016, to be increased by an additional 2.88 percent.
Subsec. (d)(2). Figures “$2,839” and “$169,459” to be deemed to refer, effective Jan. 1, 2017, to the figures “$2,921” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, May 5, 2017, set out as a note under section 4571 of this title.
Subsec. (f). Figure “$2,839” to be deemed to refer, effective Jan. 1, 2017, to the figure “$2,921”, see section 7(a) of Salary Directive of President pro tempore of the Senate, May 5, 2017, set out as a note under section 4571 of this title.
2015—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2016, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 28, 2015, formerly set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2015, to be increased by an additional 1.46 percent.
Subsec. (d)(2). Figures “$2,798” and “$169,459” to be deemed to refer, effective Jan. 1, 2016, to the figures “$2,839” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 28, 2015, formerly set out as a note under section 4571 of this title.
Subsec. (f). Figure “$2,798” to be deemed to refer, effective Jan. 1, 2016, to the figure “$2,839”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 28, 2015, formerly set out as a note under section 4571 of this title.
2014—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2015, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 23, 2014, set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2014, to be increased by an additional 1.00 percent.
The table was revised upward, effective Jan. 1, 2014, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 27, 2014, formerly set out as a note under section 4571 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2013, to be increased by an additional 1.00 percent.
Subsec. (d)(2). Figures “$2,770” and “$169,459” to be deemed to refer, effective Jan. 1, 2015, to the figures “$2,798” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 23, 2014, set out as a note under section 4571 of this title.
Figures “$2,742” and “$169,459” to be deemed to refer, effective Jan. 1, 2014, to the figures “$2,770” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 27, 2014, formerly set out as a note under section 4571 of this title.
Subsec. (f). Figure “$2,770” to be deemed to refer, effective Jan. 1, 2015, to the figure “$2,798”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 23, 2014, set out as a note under section 4571 of this title.
Figure “$2,742” to be deemed to refer, effective Jan. 1, 2014, to the figure “$2,770”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Jan. 27, 2014, formerly set out as a note under section 4571 of this title.
2010—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2010, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 5, 2010, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2009, to be increased by an additional 2.42 percent.
Subsec. (d)(2). Figures “$2,677” and “$169,459” to be deemed to refer, effective Jan. 1, 2010, to the figures “$2,742” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 5, 2010, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$2,677” to be deemed to refer, effective Jan. 1, 2010, to the figure “$2,742”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Jan. 5, 2010, formerly set out as a note under section 60a–1 of this title.
2009—Subsec. (d)(1)(A). Pub. L. 111–68, § 1, revised table upward, deeming dollar amounts in table, as adjusted by law and in effect on Sept. 30, 2009, to be increased by an additional $50,000 each.
The table was revised upward, effective Jan. 1, 2009, by section 6(b) of Salary Directive of President pro tempore of the Senate, Mar. 12, 2009, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2008, to be increased by an additional 4.78 percent.
Pub. L. 111–8, § 1, revised table upward, deeming dollar amounts in table, as adjusted by law and in effect on Sept. 30, 2008, to be increased by an additional $50,000 each.
Subsec. (d)(2). Figures “$2,554” and “$164,759” to be deemed to refer, effective Jan. 1, 2009, to the figures “$2,677” and “$169,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Mar. 12, 2009, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3)(B). Figure “$166,615” to be deemed to refer, effective Jan. 1, 2009, to the figure “$171,315”, see section 5(b) of Salary Directive of President pro tempore of the Senate, Mar. 12, 2009, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,554” and “$164,759” to be deemed to refer, effective Jan. 1, 2009, to the figures “$2,677” and “$169,459”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Mar. 12, 2009, formerly set out as a note under section 60a–1 of this title.
2008—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2008, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 7, 2008, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2007, to be increased by an additional 4.49 percent.
Subsec. (d)(2). Figures “$2,444” and “$160,659” to be deemed to refer, effective Jan. 1, 2008, to the figures “$2,554” and “$164,759”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 7, 2008, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3)(B). Figure “$162,515” to be deemed to refer, effective Jan. 1, 2008, to the figure “$166,615”, see section 5(b) of Salary Directive of President pro tempore of the Senate, Jan. 7, 2008, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,444” and “$160,659” to be deemed to refer, effective Jan. 1, 2008, to the figures “$2,554” and “$164,759”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Jan. 7, 2008, formerly set out as a note under section 60a–1 of this title.
2007—Subsec. (d)(1)(A). Pub. L. 110–161, § 1, revised table upward, deeming dollar amounts in table, as adjusted by law and in effect on Sept. 30, 2007, to be increased by an additional $50,000 each.
The table was revised upward, effective Jan. 1, 2007, by section 6(b) of Salary Directive of President pro tempore of the Senate, Feb. 16, 2007, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2006, to be increased by an additional 2.64 percent.
Subsec. (d)(2). Figures “$2,381” and “$160,659” to be deemed to refer, effective Jan. 1, 2007, to the figures “$2,444” and “$160,659”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Feb. 16, 2007, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Pub. L. 110–161, § 4(a), added par. (3) and struck out former par. (3) which read as follows: “No employee of a committee of the Senate shall be paid at a gross rate in excess of $160,164, in case of an employee of a joint committee the expenses of which are paid from the contingent fund of the Senate, $160,659, in case of an employee of a select committee (including the conference majority and conference minority of the Senate), or $162,515, in case of an employee of any standing committee (including the majority and minority policy committees) of the Senate. For the purpose of this paragraph, an employee of a subcommittee shall be considered to be an employee of the full committee.”
Subsec. (f). Figure “$2,381” to be deemed to refer, effective Jan. 1, 2007, to the figure “$2,444”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Feb. 16, 2007, formerly set out as a note under section 60a–1 of this title.
2006—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2006, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 2006, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2005, to be increased by an additional 3.44 percent.
Subsec. (d)(2). Figures “$2,301” and “$157,559” to be deemed to refer, effective Jan. 1, 2006, to the figures “$2,381” and “$160,659”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 4, 2006, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$157,064”, “$157,559”, and “$159,415” to be deemed to refer, effective Jan. 1, 2006, to the figures “$160,164”, “$160,659”, and “$162,515”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 2006, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,301” and “$157,559” to be deemed to refer, effective Jan. 1, 2006, to the figures “$2,381” and “$160,659”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Jan. 4, 2006, formerly set out as a note under section 60a–1 of this title.
2005—Subsec. (d)(1)(A). Pub. L. 109–55 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
The table was revised upward, effective Jan. 1, 2005, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 3, 2005, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2004, to be increased by an additional 3.71 percent.
Subsec. (d)(2). Figures “$2,218” and “$153,559” to be deemed to refer, effective Jan. 1, 2005, to the figures “$2,301” and “$157,559”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 3, 2005, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$153,064”, “$153,559”, and “$155,415” to be deemed to refer, effective Jan. 1, 2005, to the figures “$157,064”, “$157,559”, and “$159,415”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Jan. 3, 2005, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,218” and “$153,559” to be deemed to refer, effective Jan. 1, 2005, to the figures “$2,301” and “$157,559”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Jan. 3, 2005, formerly set out as a note under section 60a–1 of this title.
2004—Subsec. (d)(1)(A). Pub. L. 108–447 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
The table was revised upward, effective Jan. 1, 2004, by section 6(b) of Salary Directive of President pro tempore of the Senate, Mar. 5, 2004, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2003, to be increased by an additional 4.42 percent.
Subsec. (d)(2). Figures “$2,170” and “$152,459” to be deemed to refer, effective Jan. 1, 2004, to the figures “$2,218” and “$153,559”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Mar. 5, 2004, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$151,964”, “$152,459”, and “$154,315” to be deemed to refer, effective Jan. 1, 2004, to the figures “$153,064”, “$153,559”, and “$155,415”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Mar. 5, 2004, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,170” and “$152,459” to be deemed to refer, effective Jan. 1, 2004, to the figures “$2,218” and “$153,559”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Mar. 5, 2004, formerly set out as a note under section 60a–1 of this title.
2003—Subsec. (d)(1)(A). Section 6(b) of Salary Directive of President pro tempore of the Senate dated Dec. 15, 2003, which deemed dollar amounts in table in effect on Dec. 31, 2003, to be increased by an additional 2.2 percent effective Jan. 1, 2004, was superseded by Salary Directive of President pro tempore of the Senate dated Mar. 5, 2004. See note above.
Pub. L. 108–83 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
Pub. L. 108–7 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
Subsec. (d)(2). Figures “$2,124” and “$150,159” to be deemed to refer, effective Jan. 1, 2004, to the figures “$2,170” and “$152,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 15, 2003.
Subsec. (e)(3). Figures “$149,664”, “$150,159”, and “$152,015” to be deemed to refer, effective Jan. 1, 2004, to the figures “$151,964”, “$152,459”, and “$154,315”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 15, 2003.
Subsec. (f). Figures “$2,124” and “$150,159” to be deemed to refer, effective Jan. 1, 2004, to the figures “$2,170” and “$152,459”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 15, 2003.
2002—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2003, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 19, 2002, as amended, formerly set out as a note under section 60a–1 of this title, which deemed dollar amounts in table in effect on Dec. 31, 2002, to be increased by an additional 4.27 percent.
Subsec. (d)(2). Figures “$2,060” and “$145,459” to be deemed to refer, effective Jan. 1, 2003, to the figures “$2,124” and “$150,159”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 19, 2002, as amended, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$144,964”, “$145,459”, and “$147,315” to be deemed to refer, effective Jan. 1, 2003, to the figures “$149,664”, “$150,159”, and “$152,015”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 19, 2002, as amended, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$2,060” and “$145,459” to be deemed to refer, effective Jan. 1, 2003, to the figures “$2,124” and “$150,159”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 19, 2002, as amended, formerly set out as a note under section 60a–1 of this title.
2001—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2002, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2001, formerly set out as a note under section 60a–1 of this title.
Pub. L. 107–68 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
Subsec. (d)(2). Figures “$1,966” and “$140,559” to be deemed to refer, effective Jan. 1, 2002, to the figures “$2,060” and “$145,459”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2001, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$140,064”, “$140,559”, and “$142,415” to be deemed to refer, effective Jan. 1, 2002, to the figures “$144,964”, “$145,459”, and “$147,315”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2001, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,966” and “$140,559” to be deemed to refer, effective Jan. 1, 2002, to the figures “$2,060” and “$145,459”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 20, 2001, formerly set out as a note under section 60a–1 of this title.
2000—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2001, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2000, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,893” and “$136,759” to be deemed to refer, effective Jan. 1, 2001, to the figures “$1,966” and “$140,559”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2000, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$136,264”, “$136,759”, and “$138,615” to be deemed to refer, effective Jan. 1, 2001, to the figures “$140,064”, “$140,559”, and “$142,415”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 2000, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,893” and “$136,759” to be deemed to refer, effective Jan. 1, 2001, to the figures “$1,966” and “$140,559”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 20, 2000, formerly set out as a note under section 60a–1 of this title.
1999—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 2000, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 12, 1999, formerly set out as a note under section 60a–1 of this title.
Pub. L. 106–57 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
Subsec. (d)(2). Figures “$1,823” and “$132,159” to be deemed to refer, effective Jan. 1, 2000, to the figures “$1,893” and “$136,759”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 12, 1999, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$131,664”, “$132,159”, and “$134,015” to be deemed to refer, effective Jan. 1, 2000, to the figures “$136,264”, “$136,759”, and “$138,615”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 12, 1999, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,823” and “$132,159” to be deemed to refer, effective Jan. 1, 2000, to the figures “$1,893” and “$136,759”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 12, 1999, formerly set out as a note under section 60a–1 of this title.
1998—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1999, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1998, formerly set out as a note under section 60a–1 of this title.
Pub. L. 105–275 revised table upward, deeming dollar amounts in table to be increased by an additional $50,000 each.
Subsec. (d)(2). Figure “$1,768” to be deemed to refer, effective Jan. 1, 1999, to the figure “$1,823”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1998, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,768” to be deemed to refer, effective Jan. 1, 1999, to the figure “$1,823”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1998, formerly set out as a note under section 60a–1 of this title.
1997—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1998, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1997, formerly set out as a note under section 60a–1 of this title.
Pub. L. 105–55 revised table upward, effective Oct. 1, 1997, by deeming dollar amounts in table to be dollar amounts in that table as of Dec. 31, 1995, increased by 2 percent on Jan. 1, 1996, and by 2.3 percent on Jan. 1, 1997.
Subsec. (d)(2). Figures “$1,728” and “$129,059” to be deemed to refer, effective Jan. 1, 1998, to the figures “$1,768” and “$132,159”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1997, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$128,564”, “$129,059”, and “$130,915” to be deemed to refer, effective Jan. 1, 1998, to the figures “$131,664”, “$132,159”, and “$134,015”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1997, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,728” and “$129,059” to be deemed to refer, effective Jan. 1, 1998, to the figures “$1,768” and “$132,159”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 19, 1997, formerly set out as a note under section 60a–1 of this title.
Pub. L. 105–18 inserted at end “The limitation on the minimum rate of gross compensation under this subsection shall not apply to any member or civilian employee of the Capitol Police whose compensation is disbursed by the Secretary of the Senate.”
1996—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1997, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1996, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figure “$1,689” to be deemed to refer, effective Jan. 1, 1997, to the figure “$1,728”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1996, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,689” to be deemed to refer, effective Jan. 1, 1997, to the figure “$1,728”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1996, formerly set out as a note under section 60a–1 of this title.
Subsec. (g). Pub. L. 104–186 struck out subsec. (g) which read as follows: “The rate of compensation of each telephone operator on the United States Capitol telephone exchange and each member of the Capitol Police, whose compensation is disbursed by the Clerk of the House of Representatives shall be converted to a gross rate in accordance with the provisions of this section.”
1994—Subsec. (d)(1)(A). The table was revised downward, effective Jan. 1, 1995, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 28, 1994, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figure “$1,655” increased, effective Jan. 1, 1995, to “$1,689”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 28, 1994, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,655” to be deemed to refer, effective Jan. 1, 1995, to the figure “$1,689”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 28, 1994, formerly set out as a note under section 60a–1 of this title.
1992—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1993, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 17, 1992, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,595” and “$124,959” increased, effective Jan. 1, 1993, to “$1,655” and “$129,059”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 17, 1992, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$124,464”, “$124,959”, and “$126,815” to be deemed to refer, effective Jan. 1, 1993, to the figures “$128,564”, “$129,059”, and “$130,915”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 17, 1992, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,595” and “$124,959” to be deemed to refer, effective Jan. 1, 1993, to the figures “$1,655” and “$129,059”, respectively, see section 7(a), (b) of Salary Directive of President pro tempore of the Senate, Dec. 17, 1992, formerly set out as a note under section 60a–1 of this title.
1991—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1992, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1991, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,530” and “$97,359” increased, effective Jan. 1, 1992, to “$1,595” and “$124,959”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1991, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$96,864”, “$97,359”, and “$99,215” to be deemed to refer, effective Jan. 1, 1992, to the figures “$124,464”, “$124,959”, and “$126,815”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1991, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,530” and “$97,359” to be deemed to refer, effective Jan. 1, 1992, to the figures “$1,595” and “$124,959”, respectively, see section 7(a), (b) of Salary Directive of President pro tempore of the Senate, Dec. 18, 1991, formerly set out as a note under section 60a–1 of this title.
1990—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1991, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1990, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,469” and “$84,959” increased, effective Jan. 1, 1991, to “$1,530” and “$97,359”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1990, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$84,464”, “$84,959”, and “$86,815” (as increased to “$93,364”, “$93,859”, and “$95,715”, respectively) to be deemed to refer, effective Jan. 1, 1991, to the figures “$96,864”, “$97,359”, and “$99,215”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1990, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,469” and “$84,959” (as increased to $93,859) to be deemed to refer, effective Jan. 1, 1991, to the figures “$1,530” and “$97,359”, respectively, see section 7(a), (b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1990, formerly set out as a note under section 60a–1 of this title.
1989—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1990, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 21, 1989, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figure “$1,417” increased, effective Jan. 1, 1990, to “$1,469”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 21, 1989, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,417” to be deemed to refer, effective Jan. 1, 1990, to figure “$1,469”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 21, 1989, formerly set out as a note under section 60a–1 of this title.
1988—Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1989, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 9, 1988, formerly set out as a note under section 60a–1 of this title.
The table was revised upward, effective Jan. 1, 1988, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1988, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figure “$1,361” increased, effective Jan. 1, 1989, to “$1,417”, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 9, 1988, formerly set out as a note under section 60a–1 of this title.
Figures “$1,334” and “$72,676” increased, effective Jan. 1, 1988, to “$1,361” and “$84,959”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1988, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$72,166”, “$72,676”, and “$74,588” (as increased to “$78,545”, “$79,100”, and “$81,181”, respectively) to be deemed to refer, effective Jan. 1, 1988, to the figures “$84,464”, “$84,959”, and “$86,815”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1988, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,361” to be deemed to refer, effective Jan. 1, 1989, to figure “$1,417”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 9, 1988, formerly set out as a note under section 60a–1 of this title.
Figures “$1,334” and “$72,676” to be deemed to refer, effective Jan. 1, 1988, to the figures “$1,361” and “$84,959”, respectively, see section 7(a), (b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1988, formerly set out as a note under section 60a–1 of this title.
1987—Subsec. (d)(1). Pub. L. 100–202 amended table and sentence immediately following table generally.
Pub. L. 100–137 designated existing provisions of par. (1) as subpar. (A), substituted “Except as otherwise provided in subparagraphs (B) and (C), the” for “The” in provision preceding table, and added subpars. (B) and (C).
Pub. L. 100–71 substituted “less than 6,000,000” for “less than 7,000,000” and inserted “$931,810 if such population is 6,000,000 but less than 7,000,000;”.
1986—Subsec. (d)(1). The table was revised upward, effective Jan. 1, 1987, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,295” and “$70,559” increased, effective Jan. 1, 1987, to “$1,334” and “$72,676”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$70,064”, “$70,559”, and “$72,415” to be deemed to refer, effective Jan. 1, 1987, to the figures “$72,166”, “$72,676”, and “$74,588”, respectively, see section 5(b)(1) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,295” and “$70,559” to be deemed to refer, effective Jan. 1, 1987, to the figures “$1,334” and “$72,676”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title.
1985—Subsec. (d)(1). The table was revised upward, effective Jan. 1, 1985, by section 6(b) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,251” and “$68,172” increased, effective Jan. 1, 1985, to “$1,295” and “$70,559”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$67,694”, “$68,172”, and “$69,966” to be deemed to refer, effective Jan. 1, 1985, to the figures “$70,064”, “$70,559”, and “$72,415”, respectively, see section 5(b)(1) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,251” and “$68,172” to be deemed to refer, effective Jan. 1, 1985, to the figures “$1,295” and “$70,559”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985, formerly set out as a note under section 60a–1 of this title.
1984—Subsec. (d)(1). Pub. L. 98–367, § 3(a), struck out subpar. (A) designation, substituted “In the event that the term of office of a Senator begins after the first month of a fiscal year or ends (except by reason of death, resignation, or expulsion) before the last month of a fiscal year, the aggregate amount available for gross compensation of employees in the office of such Senator for such year shall be the applicable amount contained in the table included in the preceding sentence, divided by 12, and multiplied by the number of months in such year which are included in the Senator’s term of office, counting any fraction of a month as a full month” for “In any fiscal year in which a Senator does not hold the office of Senator at least part of each month of that year, the aggregate amount available for gross compensation of employees in the office of that Senator shall be the applicable amount contained in the table included in this subparagraph, divided by 12, and multiplied by the number of months the Senator holds such office during that fiscal year, counting any fraction of a month as a full month”, and struck out subpar. (B), which provided that the aggregate of payments of gross compensation made to employees in the office of a Senator during each fiscal year would not exceed at any time during such fiscal year one-twelfth of the applicable amount contained in the table included in former subpar. (A) multiplied by the number of months (counting a fraction of a month as a month) elapsing from the first month in that fiscal year in which the Senator held the office of Senator through the end of the current month for which the payment of gross compensation was to be made.
Subsec. (d)(2). Pub. L. 98–367, § 12(a), substituted “The salary of an employee in a Senator’s office shall not be fixed under this paragraph at a rate less than $1,251 or in excess of $68,172 per annum” for “The salary of an employee in a Senator’s office shall not be fixed under this paragraph at a rate less than $1,251 per annum or in excess of $40,721 per annum except that (i) the salaries of three employees may be fixed at rates of not more than $64,106 per annum, (ii) the salaries of five employees may be fixed at rates of not more than $64,704 per annum, and (iii) the salary of one employee may be fixed at a rate of not more than $68,172 per annum”.
Subsec. (e)(3). Pub. L. 98–367, § 12(b), substituted “No employee of a committee of the Senate shall be paid at a gross rate in excess of $67,694, in case of an employee of a joint committee the expenses of which are paid from the contingent fund of the Senate, $68,172, in case of an employee of a select committee (including the conference majority and conference minority of the Senate), or $69,966, in case of an employee of any standing committee (including the majority and minority policy committees) of the Senate” for “No employee of any standing or select committee of the Senate (including the majority and minority policy committees and the conference majority and conference minority of the Senate), or of any joint committee the expenses of which are paid from the contingent fund of the Senate, shall be paid at a gross rate in excess of $64,106 per annum, except that (A) two employees of any such committee (other than the Committee on Appropriations), who are otherwise authorized to be paid at such rate, may be paid at gross rates not in excess of $65,661 per annum, and four such employees may be paid at gross rates not in excess of $69,966 per annum; and (B) sixteen employees of the Committee on Appropriations who are otherwise authorized to be paid at such rate, may be paid at gross rates not in excess of $65,661 per annum, and five such employees may be paid at gross rates not in excess of $69,966 per annum”.
1983—Subsec. (a)(2). Pub. L. 98–181 amended par. (2) generally. Prior to amendment par. (2) read: “New or changed rates of compensation of any such employees shall be certified in writing to the disbursing office of the Senate on or before the day on which they are to become effective, except that in the case of any change, other than an appointment, to become effective on or after the first day and prior to the tenth day of any month, such certification may be made at any time not later than the tenth day of such month.”
Subsec. (d)(1)(A). The table was revised upward, effective Jan. 1, 1984, by section 6(b) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,202”, “$39,154”, “$71,101”, “$68,938”, and “$72,061” increased, effective Jan. 1, 1984, to “$1,251”, “$40,721”, “$64,106”, “$64,704”, and “$68,172”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$71,101”, “$73,983”, and “$78,066” (as reduced to “$61,640”, “$63,135”, and “$67,275”, respectively, by section 304 of Pub. L. 98–51, 5 U.S.C. 5318 note) to be deemed to refer, effective Jan. 1, 1984, to the figures “$64,106”, “$65,661”, and “$69,966”, respectively, see section 5(b)(1) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figure “$1,202” to be deemed to refer, effective Jan. 1, 1984, to the figure “$1,251”, see section 7(a) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983, formerly set out as a note under section 60a–1 of this title.
Figure “$78,066” (as reduced to “$65,550” by section 304 of Pub. L. 98–51, 5 U.S.C. 5318 note) to be deemed to refer, effective Jan. 1, 1984, to the figure “$68,172”, see section 7(b)(1) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983, formerly set out as a note under section 60a–1 of this title.
1982—Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1982, by section 6(b) of the Salary Directive of the President pro tempore of the Senate, Oct. 1, 1982, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,155”, “$37,648”, “$68,366”, “$66,286”, and “$69,289” increased, effective Oct. 1, 1982, to “$1,202”, “$39,154”, “$71,101”, “$68,938”, and “$72,061”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$68,366”, “$71,137”, and “$75,063” to be deemed to refer, effective Oct. 1, 1982, to the figures “$71,101”, “$73,983”, and “$78,066”, respectively, see section 5(b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,155” and “$75,063” to be deemed to refer, effective Oct. 1, 1982, to the figures “$1,202” and “$78,066”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982, formerly set out as a note under section 60a–1 of this title.
1981—Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1981, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,102”, “$35,923”, “$63,250”, and “$66,115” increased, effective Oct. 1, 1981, to the figures “$1,155”, “$37,648”, “$66,286”, and “$69,289”, respectively, and “$68,366 per annum” substituted for “the rate referred to in that portion of subsection (e)(3) of this section preceding subparagraph (A)”, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3). Figures “$65,234”, “$67,878”, and “$71,625” to be deemed to refer, effective Oct. 1, 1981, to the figures “$68,366”, “$71,137”, and “$75,063”, respectively, see section 5(b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,102” and “$71,625” to be deemed to refer, effective Oct. 1, 1981, to the figures “$1,155” and “$75,063”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981, formerly set out as a note under section 60a–1 of this title.
1980—Subsec. (a)(1). Pub. L. 96–304, § 107(a), substituted “October 1, 1980, such rate as so fixed or adjusted shall be at a single whole dollar per annum gross rate and may not include a fractional part of a dollar” for “August 1, 1967, such rate as so fixed or adjusted shall be a single per annum gross rate which is a multiple of $202”.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1980, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,010”, “$32,926”, “$57,974”, and “$60,600” increased, effective Oct. 1, 1980, to the figures “$1,102”, “$35,923”, “$63,250”, and “$66,115”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980, formerly set out as a note under section 60a–1 of this title.
Pub. L. 96–304, § 112(b)(1), substituted “that portion of subsection (e)(3) of this section preceding subparagraph (A)” for “subsection (e)(1) of this section”.
Subsec. (e). Figures “$23,836”, “$35,956”, “$59,792”, “$62,216”, and “$65,650” to be deemed to refer, effective Oct. 1, 1980, to the figures “$26,006”, “$39,228”, “$65,234”, “$67,878” and “$71,625”, respectively, see section 5(b)(1), (2) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980, formerly set out as a note under section 60a–1 of this title.
Pub. L. 96–304, § 112(b)(1), struck out par. (1) which provided that the professional staff members of standing committees of the Senate receive gross annual compensation to be fixed by the chairman at not to exceed $65,234, and par. (2) which provided that the rates of gross compensation of the clerical staff of each standing committee of the Senate, as fixed by the chairman, be for each committee, other than the Committee on Appropriations, one chief clerk and one assistant chief clerk at not to exceed $65,234, and not to exceed four other clerical assist­ants at not to exceed $26,006, and for the Committee on Appropriations, one chief clerk and one assistant chief clerk and two assistant clerks at not to exceed $65,234, such assistant clerks as may be necessary at not to exceed $39,228, and such other clerical assistants as may be necessary at not to exceed $26,006.
Subsec. (f). Figures “$1,010” and “$65,650” to be deemed to refer, effective Oct. 1, 1980, to the figures “$1,102” and “$71,625”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980, formerly set out as a note under section 60a–1 of this title.
1979—Subsec. (a)(1). Figure “202” was substituted for figure “189” to reflect the use of the figure “202” as the multiple used for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 13, 1979, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1979, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,134”, “$30,807”, “$54,243”, and “$56,700” increased, effective Oct. 1, 1979, to the figures “$1,010”, “$32,926”, “$57,974”, and “$60,600”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$22,302”, “$33,642”, “$55,944”, “$58,212”, and “$61,425” to be deemed to refer, effective Oct. 1, 1979, to the figures “$23,836”, “$35,956”, “$59,792”, “$62,216”, and “$65,650”, respectively, see section 5(b)(1), (2), of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,134” and “$61,425” to be deemed to refer, effective Oct. 1, 1979, to the figures “$1,010” and “$65,650”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979, formerly set out as a note under section 60a–1 of this title.
1978—Subsec. (a)(1). Figure “189” was substituted for figure “179” to reflect the use of the figure “189” as the multiple used for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 9, 1978, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1978, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978, formerly set out as a note under section 60a–1 of this title.
Pub. L. 95–391 inserted item in the table added by section 6(b) of Salary Directive of President pro tempore of the Senate dated Sept. 29, 1977, providing that the aggregate of gross compensation paid employees in the office of a Senator not exceed $664,627 if the population of that Senator’s State is 8,000,000 but less than 9,000,000.
Subsec. (d)(2). Figures “$1,074”, “$29,177”, “$51,373”, and “$53,700” increased, effective Oct. 1, 1978, to the figures “$1,134”, “$30,807”, “$54,243”, and “$56,700”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$21,122”, “$31,862”, “$52,984”, “$55,132”, and “$58,175” to be deemed to refer, effective Oct. 1, 1978, to the figures “$22,302”, “$33,642”, “$55,944”, “$58,212”, and “$61,425”, respectively, see section 5(b)(1), (2) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(3)(A). Pub. L. 95–482, § 112(1), (2), substituted “two employees” for “four employees” and “four such employees” for “two such employees”.
Subsec. (e)(3)(B). Pub. L. 95–482, § 112(3), substituted “five such employees” for “three such employees”.
Subsec. (f). Figures “$1,074” and “$58,175” to be deemed to refer, effective Oct. 1, 1978, to the figures “$1,134” and “$61,425”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978, formerly set out as a note under section 60a–1 of this title.
1977—Subsec. (a)(1). Figure “179” was substituted for figure “167” to reflect the use of the figure “179” as the multiple used for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1977, by section 6(b) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,169”, “$27,221”, “$47,929”, and “$50,100” increased, effective Oct. 1, 1977, to the figures “$1,074”, “$29,177”, “$51,373”, and “$53,700”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, formerly set out as a note under section 60a–1 of this title.
Pub. L. 95–94 added cl. (i). Former cls. (i) and (ii) were redesignated (ii) and (iii), respectively.
Subsec. (e). Figures “$19,706”, “$29,726”, “$49,432”, “$51,436”, and “$54,275” to be deemed to refer, effective Oct. 1, 1977, to the figures “$21,122”, “$31,862”, “$52,984”, “$55,132”, and “$58,175”, respectively, see section 5(b)(1), (2) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,169” and “$54,275” to be deemed to refer, effective Oct. 1, 1977, to the figures “$1,074” and “$58,175”, respectively, see section 7(a), (b)(1) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977, formerly set out as a note under section 60a–1 of this title.
1976—Subsec. (a)(1). Figure “167” was substituted for figure “159” to reflect the use of the figure “167” as the multiple used for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). Pub. L. 94–440 substituted “fiscal year” for “calendar year” wherever appearing.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1976, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,113”, “$25,440”, “$43,407”, and “$45,315” increased, effective Oct. 1, 1976, to the figures “$1,169”, “$27,221”, “$47,929”, and “$50,100”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$18,762”, “$27,666”, “$44,679”, “$46,587”, and “$48,653” to be deemed to refer, effective Oct. 1, 1976, to the figures “$19,706”, “$29,726”, “$49,432”, “$51,436”, and “$54,275”, respectively, see section 5(b)(1), (2), of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,113” and “$48,654” to be deemed to refer, effective Oct. 1, 1976, to the figures “$1,169” and “$54,275”, respectively, see section 7(a), (b)(1), of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976, formerly set out as a note under section 60a–1 of this title.
1975—Subsec. (a)(1). Figure “$159” was substituted for figure “$151” to reflect the use of the figure “$159” as the multiple used for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1975, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, formerly set out as a note under section 60a–1 of this title.
Pub. L. 94–59 revised upward, effective July 1, 1975, the table covering the aggregate gross compensation paid employees in the office of a Senator.
Subsec. (d)(2). Figures “$1,057”, “$24,160”, “$41,223”, and “$43,035” increased, effective Oct. 1, 1975, to the figures “$1,113”, “$25,440”, “$43,407”, and “$45,315”, respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$17,818”, “$26,274”, “$42,431”, “$44,243”, and “$46,206” to be deemed to refer, effective Oct. 1, 1975, to the figures “$18,762”, “$27,666”, “$44,679”, “$46,587”, and “$48,653”, respectively, see section 5(b)(1), (2), of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,057” and “$46,206” to be deemed to refer, effective Oct. 1, 1975, to the figures “$1,113” and “$48,654”, respectively, see section 7(a), (b)(1), of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975, formerly set out as a note under section 60a–1 of this title.
1974—Subsec. (a)(1). Figure “$151” was substituted for figure “$285” to reflect the use of the figure “$151” as the multiple for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1)(A). The table was revised upward, effective Oct. 1, 1974, by section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, formerly set out as a note under section 60a–1 of this title.
Pub. L. 93–371 revised upward, effective July 1, 1974, the table covering the aggregate per annum gross rates of compensation of employees in the office of a Senator.
Subsec. (d)(2). Figures “$1,140,” “$22,800,” “$39,045,” and “$40,755” increased, effective Oct. 1, 1974, to the figures “$1,057,” “$24,160,” “$41,223,” and “$43,035,” respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$16,815,” “$24,795,” “$40,185,” “$41,895,” and “$43,890” to be deemed to refer, effective Oct. 1, 1974, to the figures “$17,818,” “$26,274,” “$42,431,” “$44,243,” and “$46,206,” respectively, see section 5(b)(1), (2), of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(1). Pub. L. 93–245 and Pub. L. 93–255 substituted “at not to exceed” for “ranging from $18,525 to”.
Subsec. (e)(2)(A). Pub. L. 93–245 substituted “not to exceed” for “$8,265 to”.
Subsec. (e)(2)(B). Pub. L. 93–245 substituted “not to exceed” for “$18,240 to”, “$14,250 to”, and “$8,265 to”.
Subsec. (f). Figures “$1,140” and “$43,890” to be deemed to refer, effective Oct. 1, 1974, to the figures “$1,057” and “$46,206,” respectively, see section 7(a), (b)(1), of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974, formerly set out as a note under section 60a–1 of this title.
1973—Subsec. (a)(1). Figure “$285” was substituted for figure “$272” to reflect the use of the figure “$285” as the multiple for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). Pub. L. 93–145 revised upward, retroactive to July 1, 1973, the table covering the aggregate per annum gross rates of compensation of employees in the office of a Senator and, effective Jan. 1, 1974, designated such revised table as subpar. (A), added subpar. (B), and in subpar. (A) as so designated added following the table provisions covering calendar years in which a Senator does not hold the office of Senator at least part of each month for that year.
The table was revised upward, effective Oct. 1, 1973, pursuant to Pub. L. 91–656, see section 6(b) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, formerly set out under section 60a–1 of this title.
Subsec. (d)(2). Pub. L. 93–145 raised from $23,652 to $24,400 in the case of two employees and from $23,312 to $24,400 in the case of one employee the maximum figure at which the salaries of such employees in a Senator’s office may be set, raising thereby from two to five the number of employees in a Senator’s office whose gross rates salary may be fixed at $24,400 per annum.
Salary dollar limits were modified upward, effective Oct. 1, 1973, so as to substitute “$1,140” for “$1,128”, “$22,800” for “$15,040”, “$39,045” for “$24,400”, and “$40,755” for “$25,568” pursuant to Pub. L. 91–656, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, formerly set out under section 60a–1 of this title.
Subsec. (e). Figures “$18,525”, “$40,185”, “$8,265”, “$14,250”, “$24,795”, “$16,815”, “$18,240”, “$41,895”, and “$43,890” were substituted for figures “$18,496”, “$38,352”, “$8,160”, “$14,144”, “$23,664”, “$16,048”, “$18,224”, “$39,984”, and “$41,616”, respectively, pursuant to Pub. L. 91–656, see section 5(b) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, formerly set out under section 60a–1 of this title, which directed that the latter set of figures enumerated herein as appearing in subsec. (e) be deemed to refer to the former set of enumerated figures, effective Oct. 1, 1973.
Subsec. (e)(2)(B). Pub. L. 93–145 substituted “$18,224” for “$20,400”.
Subsec. (f). Figures “$1,140” and “$43,890” were substituted for “$1,088” and “$41,616”, respectively, pursuant to Pub. L. 91–656, see section 7 of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973, formerly set out as a note under section 60a–1 of this title, under which the latter enumerated figures were to be deemed to refer to the former enumerated figures, effective Oct. 1, 1973.
1972—Subsec. (a)(1). Figure “$272” was substituted for figure “$259” to reflect the use of the figure “$272” as the multiple for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). The table was revised upward, effective Jan. 1, 1973, by Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,295,” “$20,720,” “$27,972,” “$33,929,” “$35,483,” and “$37,037” to be deemed to refer, effective Jan. 1, 1973, to the figures “$1,088,” “$21,760,” “$29,376,” “$35,632,” “$37,264,” and “$38,896,” respectively, see section 6(c)(1) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$8,288,” “$15,281,” “$14,245,” “$18,648,” “$22,533,” “$20,461,” “$36,519,” “$38,073,” and “$39,627” to be deemed to refer, effective Jan. 1, 1973, to the figures “$8,160,” “$16,048,” “$14,144,” “$18,496,” “$23,664,” “$20,400,” “$38,352,” “$39,984,” and “$41,616,” respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, formerly set out as a note under section 60a–1 of this title.
Pub. L. 92–607 substituted “three such employees” for “two such employees” in par. (3)(B).
Subsec. (f). Figures “$1,088” and “$41,616” were substituted for “$1,295” and “$39,627”, respectively, pursuant to Pub. L. 91–656, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 16, 1972, formerly set out as a note under section 60a–1 of this title, under which the latter enumerated figures were to be deemed to refer to the former enumerated figures.
1971—Subsec. (a)(1). Figure “$259” was substituted for figure “$246” to reflect the use of the figure “$259” as the multiple for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, formerly set out as a note under section 60a–1 of this title.
Figure “$246” was substituted for figure “$188” to reflect the use of the figure “$246” as the multiple for determining the general upward revision of salaries by Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). The table was revised upward, effective Jan. 1, 1972, by Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, formerly set out as a note under section 60a–1 of this title.
Pub. L. 92–184 revised upward, effective Jan. 1, 1972, the table covering the aggregate per annum gross rates of compensation of employees in the office of a Senator.
The table was revised upward, effective Feb. 1, 1971, by Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2). Figures “$1,230”, “$19,680”, “$26,568”, “$32,226”, “$33,702”, “$35,178” to be deemed to refer, effective Jan. 1, 1972, to the figures “$1,295”, “$20,720”, “$27,972”, “$33,929”, “$35,483”, and “$37,037”, respectfully, see section 6(c) of Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, formerly set out as a note under section 60a–1 of this title.
Figures “$1,095”, “$17,520”, “$23,652”, “$28,689”, “$30,003”, and “$31,317” to be deemed to refer, effective Feb. 1, 1971, to the figures “$1,230”, “$19,680”, “$26,568”, “$32,226”, “$33,702”, and “$35,178”, respectively, see section 6(c) of Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, formerly set out as a note under section 60a–1 of this title.
Subsec. (e). Figures “$8,118”, “$14,514”, “$14,022”, “$18,450”, “$21,402”, “$20,418”, “$32,712”, “$34,104”, and “$35,496” to be deemed to refer, effective Jan. 1, 1972, to the figures “$8,288”, “$15,281”, “$14,245”, “$18,648”, “$22,533”, “$20,461”, “$36,519”, “$38,073”, and “$39,627”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, formerly set out as a note under section 60a–1 of this title.
Figures “$7,888”, “$13,688”, “$13,920”, “$18,328”, “$20,184”, “$20,416”, “$32,712”, “$34,014”, and “$35,496” to be deemed to refer, effective Feb. 1, 1971, to the figures “$8,118”, “$14,514”, “$14,022”, “$18,450”, “$21,402”, “$30,418”, “$32,712”, “$34,014”, and “$35,496”, respectively, see section 5(b) of Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, formerly set out as a note under section 60a–1 of this title.
Subsec. (f). Figures “$1,230” and “$35,670” to be deemed to refer, effective Jan. 1, 1972, to the figures “$1,295” and “$39,627”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Dec. 23, 1971, formerly set out as a note under section 60a–1 of this title.
Figures “$1,160” and “$35,496” to be deemed to refer, effective Feb. 1, 1971, to the figures “$1,230” and “$35,670”, respectively, see section 7 of Salary Directive of President pro tempore of the Senate, Jan. 15, 1971, formerly set out as a note under section 60a–1 of this title.
1970—Subsec. (a)(1). Figure “$219” deemed on and after May 1, 1970, to refer to figure “$232”, see section 3(a) of Salary Directive of President pro tempore of the Senate, Apr. 15, 1970, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). The table was revised upward, effective May 1, 1970, see section 2 of Salary Directive of President pro tempore of the Senate, Apr. 15, 1970, formerly set out as a note under section 60a–1 of this title.
Subsecs. (d)(2) to (f). Figures were increased, effective May 1, 1970, see section 3(b) of Salary Directive of President pro tempore of the Senate, Apr. 15, 1970, formerly set out as a note under section 60a–1 of this title.
Subsec. (e)(1). Pub. L. 91–510 increased range of gross annual compensation of professional staff members from “$14,852 to $23,312” to “$18,328 to $32,712”.
Subsec. (e)(2). Pub. L. 91–510 increased range of gross compensation of clerical staff in subpar. (A) for chief clerk and assistant chief clerk from “$6,392 to $23,312” to “$7,888 to $32,712” and for other clerical assistants from “$6,392 to $11,092” to “$7,888 to $13,688” and in subpar. (B) for chief clerk, assistant chief clerk, and assistant clerks from “$16,544 to $23,312” to “$20,416 to $32,712”, for necessary assistant clerks from “$11,280 to $16,356” to “$13,920 to $20,184”, and for other necessary clerical assistants from “$6,392 to $11,092” to “$7,888 to $13,688”.
Subsec. (e)(3). Pub. L. 91–510 increased gross rate of compensation from “$23,312” to “$32,712” per annum for certain employees of any standing or select committee of the Senate or joint committee expenses of which are paid from contingent fund of the Senate, in subpar. (A) for employees of any such committee from “$24,400” for two employees to “$34,104” for four employees and from “$25,568” for one employee to “$35,496” for two employees, and in subpar. (B) for employees of Committee on Appropriation from “$24,400” for seventeen employees to “$34,104” for sixteen employees and from “$25,568” for one employee to “$35,496” for two employees.
Subsec. (f). Pub. L. 91–510 increased minimum and maximum gross compensation limitation from “$1,128” and “$25,568” to “$1,160” and “$35,496”, respectively, and deleted sentence providing that in any case in which the fixing of any salary rate in multiples as required by this section would result in a rate in excess of the maximum rate specified in this subsection, the rate so fixed shall be reduced to such maximum rate.
1969—Subsec. (a)(1). Figure “$199” deemed on and after July 1, 1969, to refer to figure “$219”, see section 4(a) of Salary Directive of President pro tempore of the Senate, June 17, 1969, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). Pub. L. 91–145 increased the amounts in the table providing for Senators’ clerk hire allowances by $23,652.
The table was revised upward, effective July 1, 1969, see section 2 of Salary Directive of President pro tempore of the Senate, June 17, 1969, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(2)(i). Pub. L. 91–145 substituted authorization for fixing the salary of two employees at gross rates of not more than $23,652 per annum for prior authorization for fixing the salary of one employee at a gross rate of not more than $18,988 per annum.
Subsecs. (d)(2) to (f). Figures were increased, effective July 1, 1969, see section 4(b) of Salary Directive of President pro tempore of the Senate, June 12, 1969, formerly set out as a note under section 60a–1 of this title.
1968—Subsec. (a)(1). Figure “$188” deemed on and after July 1, 1968, to refer to figure “$199”, see section 1(g) of Salary Directive of President pro tempore of the Senate, June 12, 1968, formerly set out as a note under section 60a–1 of this title.
Subsec. (d)(1). The table was revised upward, effective July 1, 1968, see section 1(d)(1) of Salary Directive of President pro tempore of the Senate, June 12, 1968, formerly set out as a note under section 60a–1 of this title.
Subsecs. (d)(2) to (f). Figures were increased, effective July 1, 1968, see sections 1(g) and 2(b) of Salary Directive of President pro tempore of the Senate, June 12, 1968, formerly set out as a note under section 60a–1 of this title.
1967—Subsec. (a)(1). Pub. L. 90–206, § 214(j), substituted “$188” for “$180”.
Subsec. (d)(1). Pub. L. 90–206, § 214(k), increased the aggregate amount of the per annum gross rates of compensation of employees in the office of a Senator.
Subsecs. (d)(2) to (f). Pub. L. 90–206, § 214(l), substituted “$1,128”, “$6,392”, “$11,092”, “$11,280”, “$14,852”, “$15,040”, “$16,356”, “$16,544”, “$18,988”, “$23,312”, “$24,440”, and “$25,568” for “$1,080”, “$6,120”, “$10,620”, “$10,800”, “$14,220”, “$14,400”, “$15,660”, “$15,840”, “$18,180”, “$22,320”, “$23,400”, and “$24,480”, respectively, wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 2009 AmendmentPub. L. 111–68, div. A, title I, § 1, Oct. 1, 2009, 123 Stat. 2026, provided that the amendment made by section 1 is effective on and after Oct. 1, 2009.
Pub. L. 111–8, div. G, title I, § 1, Mar. 11, 2009, 123 Stat. 814, provided that the amendment made by section 1 is effective on and after Oct. 1, 2008.

Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 1, Dec. 26, 2007, 121 Stat. 2220, provided that the amendment made by section 1 is effective on and after Oct. 1, 2007.
Pub. L. 110–161, div. H, title I, § 4(b), Dec. 26, 2007, 121 Stat. 2221, provided that: “The amendment made by this section [amending this section] shall apply to fiscal year 2008 and each fiscal year thereafter.”


Effective Date of 2005 AmendmentPub. L. 109–55, title I, § 1, Aug. 2, 2005, 119 Stat. 568, provided that the amendment made by section 1 is effective on and after Oct. 1, 2005.

Effective Date of 2004 AmendmentPub. L. 108–447, div. G, title I, § 1, Dec. 8, 2004, 118 Stat. 3168, provided that the amendment made by section 1 is effective on and after Oct. 1, 2004.

Effective Date of 2003 AmendmentsPub. L. 108–83, title I, § 1, Sept. 30, 2003, 117 Stat. 1010, provided that the amendment made by section 1 is effective on and after Oct. 1, 2003.
Pub. L. 108–7, div. H, title I, § 3, Feb. 20, 2003, 117 Stat. 349, provided that the amendment made by section 3 is effective on and after Oct. 1, 2002.

Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 106, Nov. 12, 2001, 115 Stat. 568, provided that the amendment made by section 106 is effective on and after Oct. 1, 2001.

Effective Date of 1999 AmendmentPub. L. 106–57, title I, § 2, Sept. 29, 1999, 113 Stat. 411, provided that the amendment made by section 2 is effective on and after Oct. 1, 1999.

Effective Date of 1998 AmendmentPub. L. 105–275, title I, § 8, Oct. 21, 1998, 112 Stat. 2434, provided that the amendment made by section 8 is effective on and after Oct. 1, 1998.

Effective Date of 1997 AmendmentPub. L. 105–55, title I, § 5, Oct. 7, 1997, 111 Stat. 1181, provided that the amendment made by that section is effective on and after Oct. 1, 1997.

Effective Date of 1987 AmendmentsPub. L. 100–202, § 101(i) [title I, § 1(b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294, provided that: “The amendment made by this section [amending this section] shall be effective in the case of fiscal years beginning after September 30, 1987.”

Pub. L. 100–137, § 1(c)(1), Oct. 21, 1987, 101 Stat. 818, provided that the amendment made by that section is effective Jan. 1, 1988.
Pub. L. 100–71, title I, § 3(a), July 11, 1987, 101 Stat. 423, provided that the amendment made by that section is effective July 1, 1987.

Effective Date of 1984 AmendmentPub. L. 98–367, title I, § 3(b), July 17, 1984, 98 Stat. 475, provided that: “The amendments made by subsection (a) of this section [amending this section] shall be effective with respect to fiscal years beginning after September 30, 1984.”

Pub. L. 98–367, title I, § 12(c), July 17, 1984, 98 Stat. 477, provided that: “The amendments made by subsection (a) of this section [amending this section] shall take effect on October 1, 1984.”


Effective Date of 1983 AmendmentPub. L. 98–181, title I, § 1203(b), Nov. 30, 1983, 97 Stat. 1290, provided that: “The amendment made by subsection (a) [amending this section] shall be applicable in the case of new or changed rates of compensation which are certified to the Disbursing Office of the Senate on or after January 1, 1984.”


Effective Date of 1980 AmendmentAmendment by section 107(a) of Pub. L. 96–304 effective Oct. 1, 1980, see section 107(d) of Pub. L. 96–304, set out as an Effective Date of 1980 Amendment note under section 4507 of this title.
Pub. L. 96–304, title I, § 112(b), July 8, 1980, 94 Stat. 892, provided that the amendment made by that section is effective as of the close of Feb. 28, 1981.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–94 effective Oct. 1, 1977, see section 111(f) of Pub. L. 95–94, set out as an Effective Date note under section 4332 of this title.

Effective Date of 1976 AmendmentPub. L. 94–440, title I, § 101(a), Oct. 1, 1976, 90 Stat. 1443, provided that the amendment made by that section is effective Oct. 1, 1976.

Effective Date of 1974 AmendmentPub. L. 93–371, § 6, Aug. 13, 1974, 88 Stat. 430, provided that the amendment made by that section is effective July 1, 1974.

Effective Date of 1973 AmendmentPub. L. 93–145, Nov. 1, 1973, 87 Stat. 532, 533, provided in part that the upward revision of the table in subsec. (d)(1) and the amendment of subsec. (d)(2) of this section are effective July 1, 1973, but that the remaining amendments of subsec. (d)(1) by Pub. L. 93–145 [designating the revised table as subpar. (A), adding provisions following the table in such redesignated subpar. (A), and adding subpar. (B)] are effective Jan. 1, 1974.

Effective Date of 1971 AmendmentPub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 633, provided in part that the amendment made by that section is effective Jan. 1, 1972.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–510 effective Jan. 1, 1971, see section 601(6) of Pub. L. 91–510, set out as a note under section 4301 of this title.

Effective Date of 1969 AmendmentPub. L. 91–145, Dec. 12, 1969, 83 Stat. 340, provided in part that the amendment made by that section is effective Nov. 1, 1969.

Effective Date of 1967 AmendmentAmendment by Pub. L. 90–206 effective at beginning of first pay period which begins on or after Dec. 16, 1967, see section 220(a)(3) of Pub. L. 90–206, set out as a note under section 603 of Title 28, Judiciary and Judicial Procedure.

Effective DatePub. L. 90–57, § 105(k), July 28, 1967, 81 Stat. 144, provided that: “This section [enacting this section, amending section 4507 of this title and section 5533 of Title 5, Government Organization and Employees, repealing sections 60f, 72a–1, 72a–1a, and 72a–4 of this title, and amending provisions set out as notes under section 4571 of this title] shall be effective from and after August 1, 1967.”



Transfer of Functions
Statutory functions, duties, or authority of Chief Administrative Officer of the House of Representatives or the Secretary of the Senate as disbursing officers for the Capitol Police transferred to Chief of the Capitol Police, and references in any law or resolution before Feb. 20, 2003, to funds paid or disbursed by Chief Administrative Officer of the House of Representatives and Secretary of the Senate relating to pay and allowances of Capitol Police employees deemed to refer to Chief of the Capitol Police. See section 1907(a) of this title.

High Cost of Living AllowancePub. L. 108–83, title I, § 10, Sept. 30, 2003, 117 Stat. 1014, provided that:
“(a) In General.—Under the authority of section 105(d)(2) of the Legislative Branch Appropriations [Appropriation] Act, 1968 (2 U.S.C. 61–1(d)(2)) [now 2 U.S.C. 4575(d)(2)], a Senator from a noncontiguous State may pay a high cost of living allowance to any employee employed in an office of the Senator located in that State.

“(b) Limitation.—An allowance under this section may not exceed 25 percent of the basic pay of an employee, determined without regard to this section.

“(c) Basic Pay Treatment.—An allowance under this section shall be treated as part of the basic pay of an employee.

“(d) Payment.—“(1) Aggregate gross compensation.—The amount of any allowance under this section shall not be taken into account for determining the amount of aggregate gross compensation in the table under section 105(d)(1)(A) of the Legislative Branch Appropriations [Appropriation] Act, 1968 (2 U.S.C. 61–1(d)(1)(A)) [now 2 U.S.C. 4575(d)(1)(A)].

“(2) Appropriations.—Allowances under this section shall be paid from appropriations under the heading ‘senators’ official personnel and office expense account’.


“(e) Effective Date.—This section shall apply with respect to fiscal year 2004 and each fiscal year thereafter.”




1975 Adjustments in Compensation in Maximum Annual Rates to Employees in Offices of Senators, Employees of Senators, Employees of Standing and Select Committees and Joint Committees the Expenses of Which are Paid From Senate Contingent Fund, and Officers or Employees Paid by Secretary of SenatePub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, as amended by Pub. L. 94–157, title I, § 111(a), Dec. 18, 1975, 89 Stat. 832, which provided in part for the maximum annual rate of compensation for certain employees, was repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.
Pub. L. 94–157, title I, § 111(c), Dec. 18, 1975, 89 Stat. 832, provided in part that amendment by section 111(a) of Pub. L. 94–157 inserting after “fiscal year” the words “, and the two employees referred to in such clause (A) who are employees of any joint committee having legislative authority,” shall become effective Jan. 1, 1976, and no increase in salary shall be payable for any period prior to such date by reason of the amendment.

1974 Adjustments in Compensation in Maximum Annual Rates to Employees in Offices of Senators, Professional Staff and Clerical Staff Members of Standing Committees, Employees of Standing and Select Committees and Joint Committees the Expenses of Which Are Paid From Senate Contingent Fund, and Officers or Employees Paid by Secretary of SenatePub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429, as amended by Pub. L. 94–157, title I, § 111(b), Dec. 18, 1975, 89 Stat. 832, provided in part that: “The two committee employees other than joint committee employees referred to in clause (A), and the three committee employees referred to in clause (B), of section 105(e)(3) of the Legislative Branch Appropriation Act, 1968, as amended and modified [2 U.S.C. 4575(e)(3)], may each be paid at a maximum annual rate of compensation not to exceed $37,050. The four committee employees other than joint committee employees, who are not employees of a joint committee having legislative authority, referred to in such clause (A) and the sixteen committee employees referred to in such clause (B) may each be paid at a maximum annual rate of compensation not to exceed $35,625. The one employee in a Senator’s office referred to in section 105(d)(2)(ii) of such Act [2 U.S.C. 4575(d)(2)(ii)] may be paid at a maximum annual rate of compensation not to exceed $37,050. Any officer or employee whose pay is subject to the maximum limitation referred to in section 105(f) of such Act [2 U.S.C. 4575(f)] may be paid at a maximum annual rate of compensation not to exceed $37,050.”

[For provisions that section 4 of Pub. L. 93–371, set out above, do not supersede (1) any provision of an order of the President pro tempore of the Senate authorizing a higher rate of compensation, and (2) any authority of the President pro tempore to adjust rates of compensation or limitations referred to in section 4 of Pub. L. 93–371 under section 4 of the Federal Pay Comparability Act of 1970 [2 U.S.C. 4571] and that the provisions of section 4 of Pub. L. 93–371 are effective July 1, 1974, see 1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the Senate note under section 273 of this title.]
Pub. L. 94–157, title I, § 111(c), Dec. 18, 1975, 89 Stat. 832, provided in part that amendment by section 111(b) of Pub. L. 94–157 inserting after “joint committee employees” the words “, who are not employees of a joint committee having legislative authority,” shall become effective Jan. 1, 1976, and no increase in salary shall be payable for any period prior to such date by reason of the amendment.

Aggregate of Gross Compensation for Employees in Office of Senator for Each Fiscal Year; Increase in Amount; Reduction in Amounts for Committee Chairmen, Ranking Minority Members, etc.Pub. L. 95–94, title I, § 111(a), (b), Aug. 5, 1977, 91 Stat. 662, as amended by Pub. L. 95–240, title II, § 206, Mar. 7, 1978, 92 Stat. 117, eff. Oct. 1, 1977; Pub. L. 100–137, § 3, Oct. 21, 1987, 101 Stat. 819; Pub. L. 102–392, title I, § 1, Oct. 6, 1992, 106 Stat. 1706, eff. Oct. 1, 1992, provided that:
“(a) Except as provided in subsection (b), the aggregate of the gross compensation which may be paid to employees in the office of a Senator during each fiscal year under section 105(d) of the Legislative Branch Appropriation Act, 1968, as amended and modified (2 U.S.C. 61–1(d)) [now 2 U.S.C. 4575(d)], is increased by an amount equal to 3 times the maximum annual gross rate of compensation that may be paid to an employee of the office of a Senator.

“(b) [Repealed. Pub. L. 100–137, § 3, Oct. 21, 1987, 101 Stat. 819].”



[The amount of the increase referred to in section 111(a) of Pub. L. 95–94, set out above, was set at $521,700 by § 6(d) of the Salary Directive of President pro tempore of the Senate, Jan. 6, 2020, set out as a note under section 4571 of this title.]
[Prior amounts of increase authorized by section 111(a) of Pub. L. 95–94, set out above, were contained in the following Salary Directives of President pro tempore of the Senate, formerly set out as notes under former section 60a–1 and section 4571 of this title: Oct. 9, 1978, § 6(d); Oct. 13, 1979, § 6(d); Oct. 1, 1980, § 6(d); Oct. 5, 1981, as amended Dec. 15, 1981, § 6(d); Oct. 1, 1982, § 6(d); Dec. 20, 1983, as amended May 2, 1984, § 6(d); Jan. 4, 1985, § 6(d); Dec. 19, 1986, § 6(d); Jan. 4, 1988, § 6(d); Dec. 9, 1988, § 6(d); Dec. 21, 1989, § 6(d); Dec. 20, 1990, § 6(d); Dec. 18, 1991, § 6(d); Dec. 17, 1992, § 6(d); Dec. 28, 1994, § 6(d); Dec. 18, 1996, § 6(d); Dec. 19, 1997, § 6(d); Dec. 16, 1998, § 6(d); Dec. 12, 1999, § 6(d); Dec. 20, 2000, § 6(d); Dec. 20, 2001, § 6(d); Dec. 19, 2002, § 6(d); Dec. 15, 2003, § 6(d); Mar. 5, 2004, § 6(d); Jan. 3, 2005, § 6(d); Jan. 4, 2006, § 6(d); Feb. 16, 2007, § 6(d); Jan. 7, 2008, § 6(d); Mar. 12, 2009, § 6(d); Jan. 5, 2010, § 6(d); Jan. 27, 2014, § 6(d); Dec. 23, 2014, § 6(d); Dec. 28, 2015, § 6(d); May 5, 2017, § 6(d); Mar. 23, 2018, § 6(d); Apr. 1, 2019, § 6(d).]
[Pub. L. 100–137, § 3, Oct. 21, 1987, 101 Stat. 819, provided that the repeal of section 111(b) of Pub. L. 95–94 is effective as of the first day of the 100th Congress [Jan. 6, 1987]].
[S. Res. 34, Jan. 6, 1987, provided: “That subsection (b) of section 111 of the Legislative Branch Appropriation Act, 1978 (P.L. 95–94) [set out as a note above] shall not be effective during the 100th Congress.” Similar provisions covering the 99th Congress were contained in S. Res. 85, § 23, Feb. 28, 1985.]

Limitation on 1987 Increases in Maximum Annual Rates to Staff Members of Standing, Special, and Select Committees of Senate and Joint Committees of Congress Whose Funds are Disbursed by Secretary of SenateSection 5(b)(2)–(4) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title, provided that, notwithstanding the provisions of section 5(b)(1) of that Order, any individual occupying a position on the staff of a standing committee of the Senate or the majority or minority policy committee of the Senate to which such rate applied should not be paid at any time at an annual rate in excess of $1,000 less than the annual rate of compensation which was then or might thereafter, be in effect for those positions referred to in section 2(a) of that Order, that notwithstanding the provisions of section 5(b)(1) of that Order, any individual occupying a position on the staff of any special or select committee of the Senate or the conference majority or conference minority of the Senate to which any such rate applied should not be paid at any time at an annual rate in excess of $2,500 less than the annual rate of compensation which was then or might thereafter be in effect for those positions referred to in section 2(a) of that Order, and that notwithstanding the provisions of section 5(b)(1) of that Order, any individual occupying a position on the staff of any joint committee of the Congress whose funds are disbursed by the Secretary of the Senate to which any such rate applied should not be paid at any time at an annual rate in excess of $2,900 less than the annual rate of compensation which was then or might thereafter be in effect for those positions referred to in section 2(a) of that Order.
Similar provisions covering prior increases were contained in the following prior Salary Directives:
Section 5(b)(2)–(4) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985.
Section 5(b)(2)–(4) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983.
Section 5(b)(2)–(4) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982.
Section 5(b)(2)–(4) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977.
Section 5(b)(3)–(6) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975.
Section 5(b)(3)–(5) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974.
Section 5(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973.

Limitation on 1987 Increases in Maximum Annual Rates to Employees in Offices of SenatorsSection 6(c)(2) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title, provided that, notwithstanding the modification made by section 6(c)(1) of that Order, any individual occupying a position in a Senator’s office should not be paid at any time at an annual rate in excess of $2,500 less than the annual rate of compensation which was then or might thereafter be in effect for those positions referred to in section 2(a) of that Order.
Similar provisions covering prior increases were contained in the following prior Salary Directives:
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Sept. 29, 1977.
Section 6(c)(2), (3) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976.
Section 6(c)(2), (3) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975.
Section 6(c)(2)–(4) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974.
Section 6(c)(2) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973.

Limitation on 1987 Increase in Maximum Annual Rate to Officers or Employees Paid by Secretary of SenateSection 7(b)(2) of Salary Directive of President pro tempore of the Senate, Dec. 19, 1986, formerly set out as a note under section 60a–1 of this title, provided that, notwithstanding the provisions of section 7(b)(1) of that Order, any individual occupying a position to which such rate applied should not be paid at any time at an annual rate in excess of $2,500 less than the annual rate of compensation which was then or might thereafter be in effect for those positions referred to in section 2(a) of that Order.
Similar provisions covering prior increases were contained in the following prior Salary Directives:
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Jan. 4, 1985.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Dec. 20, 1983.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1982.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 5, 1981.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 1, 1980.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 13, 1979.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 9, 1978.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Sept. 27, 1977.
Section 7(b)(2), (3) of Salary Directive of President pro tempore of the Senate, Oct. 8, 1976.
Section 7(b)(2), (3) of Salary Directive of President pro tempore of the Senate, Oct. 2, 1975.
Section 7(b)(2) of Salary Directive of President pro tempore of the Senate, Oct. 7, 1974.
Section 7(b) of Salary Directive of President pro tempore of the Senate, Oct. 4, 1973.

1977 Addition of Employees in Office of Senator Not to Effect Section 6(c) of Order of President Pro Tempore Issued on October 8, 1976Pub. L. 95–94, title I, § 111(d), Aug. 5, 1977, 91 Stat. 663, provided in part that: “The amendments made by this subsection [amending subsec. (d)(2) of this section] shall have no effect on section 6(c) of the Order of the President pro tempore issued on October 8, 1976, under section 4 of the Federal Pay Comparability Act of 1970 [set out as a note under section 4571 of this title].”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1987Pub. L. 100–71, title I, § 3(b), (c), July 11, 1987, 101 Stat. 423, provided that:
“(b) Effective July 1, 1987, the administrative and clerical allowance of each Senator from the State of Georgia and the State of North Carolina is increased to that allowed Senators from States having a population of six million but less than seven million, the population of said State having exceeded six million inhabitants.

“(c) Effective July 1, 1987, the administrative and clerical allowance of each Senator from the State of Indiana, the State of Massachusetts, the State of Missouri, and the State of Virginia, is that allowed Senators from States having a population of five million but less than six million.”




Increase in Allowances for Administrative and Clerical Assistance to Senators—1986Pub. L. 99–349, title I, § 1, July 2, 1986, 100 Stat. 741, provided that:
“(a) Effective October 1, 1985, the allowance for administrative and clerical assistance of each Senator from the State of Alabama is increased to that allowed Senators from States having a population of four million but less than five million, the population of said State having exceeded four million inhabitants.

“(b) Effective October 1, 1985, the allowance for administrative and clerical assistance of each Senator from the State of Florida is increased to that allowed Senators from States having a population of eleven million but less than twelve million, the population of said State having exceeded eleven million inhabitants.”




Increase in Allowances for Administrative and Clerical Assistance to Senators—1985Pub. L. 99–88, title I, § 191, Aug. 15, 1985, 99 Stat. 348, provided that: “Effective October 1, 1984, the allowance for administrative and clerical assistance of each Senator from the State of Missouri is increased to that allowed Senators from States having a population of five million but less than seven million, the population of said State having exceeded five million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1983Pub. L. 98–367, title I, § 9, July 17, 1984, 98 Stat. 475, provided that: “Effective October 1, 1983, the allowance for administration and clerical assistance of each Senator from the State of Arizona is increased to that allowed to Senators from States having population of three million but less than four million, the population of such State having exceeded three million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1982Pub. L. 98–63, title I, § 901, July 30, 1983, 97 Stat. 335, provided that:
“(a) Effective October 1, 1982, the allowance for administrative and clerical assistance of each Senator from the State of Texas is increased to that allowed to Senators from States having a population of fifteen million but less than seventeen million, the population of said State having exceeded fifteen million inhabitants.

“(b) Effective October 1, 1982, the allowance for administrative and clerical assistance of each Senator from the State of Colorado is increased to that allowed to Senators from States having a population of three million but less than four million, the population of said State having exceeded three million inhabitants.”




Increases in Allowances for Administrative and Clerical Assistance to Senators—1981Pub. L. 97–257, title I, Sept. 10, 1982, 96 Stat. 849, provided that: “Effective October 1, 1981, the allowance for administrative and clerical assistance of each Senator from the State of Florida is increased to that allowed Senators from States having a population of ten million but less than eleven million, the population of said State having exceeded ten million inhabitants.”

Pub. L. 97–12, title I, § 106, June 5, 1981, 95 Stat. 62, provided that:
“(a) Effective January 1, 1981, the allowance for administrative and clerical assistance of each Senator from the State of Florida is increased to that allowed Senators from States having a population of nine million but less than ten million, the population of said State having exceeded nine million inhabitants.

“(b) Effective January 1, 1981, the allowance for administrative and clerical assistance of each Senator from the State of Washington is increased to that allowed Senators from States having a population of four million but less than five million, the population of said State having exceeded four million inhabitants.

“(c) Effective January 1, 1981, the allowance for administrative and clerical assistance of each Senator from the States of Oklahoma and South Carolina is increased to that allowed Senators from States having a population of three million but less than four million, the population of said States having exceeded three million inhabitants.”




Increase in Allowances for Administrative and Clerical Assistance to Senators—1979Pub. L. 96–304, title I, § 105, July 8, 1980, 94 Stat. 889, provided that: “Effective October 1, 1979, the allowance for administrative and clerical assistance of each Senator from the State of Louisiana is increased to that allowed Senators from States having a population of four million but less than five million, the population of said State having exceeded four million inhabitants.”

Pub. L. 96–86, § 111(a), (b), Oct. 12, 1979, 93 Stat. 660, 661, provided:
“(a) effective October 1, 1979, the allowance for administrative and clerical assistance of each Senator from the State of Minnesota is increased to that allowed Senators from States having a population of four million but less than five million, the population of said State having exceeded four million inhabitants;

“(b) effective October 1, 1979, the allowance for administrative and clerical assistance of each Senator from the State of Texas is increased to that allowed Senators from States having a population of thirteen million but less than fifteen million, the population of said State having exceeded thirteen million inhabitants;”.




Increase in Allowances for Administrative and Clerical Assistance to Senators—1978Pub. L. 95–391, title I, § 104(a), Sept. 30, 1978, 92 Stat. 772, provided that: “Effective April 1, 1978, the clerk-hire allowance of each Senator from the State of Georgia is increased to that allowed Senators from States having a population of five million but less than seven million, the population of said State having exceeded five million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistants to Senators—1977Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 81, provided in part: “That, effective April 1, 1977, the clerk hire allowance of each Senator from the State of Virginia shall be increased to that allowed Senators from States having a population of five million but less than seven million, the population of said State having exceeded five million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1976Pub. L. 94–157, title I, ch. IV, Dec. 18, 1975, 89 Stat. 830, provided: “That effective January 1, 1976, the clerk hire allowance of each Senator from the State of California shall be increased to that allowed Senators from States having a population of more than twenty-one million, the population of said State having exceeded twenty-one million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1975Pub. L. 94–32, title I, June 12, 1975, 89 Stat. 182, provided in part: “That effective January 1, 1975, the clerk hire allowance of each Senator from the State of Texas shall be increased to that allowed Senators from States having a population of more than twelve million, the population of said State having exceeded twelve million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1974Pub. L. 93–371, Aug. 13, 1974, 88 Stat. 425, provided in part: “That effective January 1, 1974, the clerk hire allowance of each Senator from the States of Arkansas and Arizona shall be increased to that allowed Senators from States having a population of two million, the population of each said State having exceeded two million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1969Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340, provided in part: “That the clerk hire allowance of each Senator from the State of Connecticut shall be increased to that allowed Senators from States having a population of three million, the population of said State having exceeded three million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1968Pub. L. 90–239, ch. IV, Jan. 2, 1968, 81 Stat. 774, provided in part that: “Effective January 1, 1968, the clerk hire allowance of each Senator from the State of Indiana shall be increased to that allowed Senators from States having a population of five million, the population of said State having exceeded five million inhabitants; and that the clerk hire allowance of each Senator from the State of New Jersey shall be increased to that allowed Senators from States having a population of seven million, the population of said State having exceeded seven million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1966Pub. L. 89–697, ch. VI, Oct. 27, 1966, 80 Stat. 1063, provided: “That the clerk hire allowance of each Senator from the State of North Carolina shall be increased to that allowed Senators from States having a population of five million, the population of said State having exceeded five million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1963Pub. L. 88–25, title I, May 17, 1963, 77 Stat. 31, provided in part: “That the clerk hire allowance of each Senator from the State of California shall be increased to that allowed Senators from States having a population of over seventeen million, the population of said State having exceeded seventeen million inhabitants, that the clerk hire allowance of each Senator from the State of Georgia shall be increased to that allowed Senators from States having a population of four million, the population of said State having exceeded four million inhabitants, and that the clerk hire allowance of each Senator from the State of Washington shall be increased to that allowed Senators from States having a population of three million, the population of said State having exceeded three million inhabitants.”


Increase in Allowances for Administrative and Clerical Assistance to Senators—1962Pub. L. 87–545, title I, July 25, 1962, 76 Stat. 215, provided in part that:
“The basic clerk hire allowance of each Senator is hereby increased by $3,000.
“The clerk hire allowances of the Senators from the States of New York and Virginia are hereby increased so that the allowances of the Senators from the State of New York will be equal to that allowed Senators from States having a population of over seventeen million, the population of said State having exceeded seventeen million inhabitants, and so that allowances of Senators from the State of Virginia will be equal to that allowed Senators from States having a population of four million, the population of said State having exceeded four million inhabitants.”



Increase in Allowance for Administrative and Clerical Assistance to Senators—1955Act June 28, 1955, ch. 189, § 4(d), (f), 69 Stat. 176, 177, as amended Aug. 21, 1959, Pub. L. 86–176, 73 Stat. 401; Aug. 20, 1964, Pub. L. 88–454, 78 Stat. 538; Aug. 27, 1966, Pub. L. 89–545, 80 Stat. 357; July 28, 1967, Pub. L. 90–57, § 105(i)(6), 81 Stat. 144, provided that:
“(d)(1) The aggregate amount of the basic compensation authorized to be paid for administrative and clerical assistance and messenger service in the offices of Senators is hereby increased by—“(A) $10,020 in the case of Senators from States the population of which is less than three million;

“(B) $10,920 in the case of Senators from States the population of which is three million or more but less than five million;

“(C) $11,760 in the case of Senators from States the population of which is five million or more but less than ten million; and

“(D) $11,880 in the case of Senators from States the population of which is ten million or more.


“(2) Notwithstanding the second proviso in the paragraph relating to the authority of Senators to rearrange the basic salaries of employees in their respective offices, which appears in the Legislative Branch Appropriation Act, 1947, as amended (2 U. S. C. 60f) [repealed], but subject to the limitations contained in paragraph (3) of this subsection, during the period beginning on the effective date of this subsection and ending on the last day of the first pay period which begins after the date of enactment of this Act [June 28, 1955] (A) the compensation of the administrative assistant in the office of each Senator may be fixed at a basic rate which together with additional compensation authorized by law will not exceed the maximum rate authorized by section 2 (b) of the Act of October 24, 1951 (Public Law 201, Eighty-second Congress), as amended [former section 60e–6(b) of this title], (B) the compensation of one employee other than the administrative assistant in the office of each Senator may be fixed at a basic rate not to exceed $10,260 per annum, and (C) the compensation of any other employee in the office of a Senator may be fixed at a basic rate not to exceed $6,420 per annum.

“(3) Notwithstanding the third proviso in such paragraph [this section], any increase in the compensation of an employee in a Senator’s office shall take effect on the effective date of this subsection or on the date such employee became employed, whichever is later, if (A) the certification filed by such Senator under such proviso so provides, (B) such certification is filed in the disbursing office of the Senate not later than fifteen days following the date of enactment of this Act [June 28, 1955], and (C) the amount of such increase does not exceed the amount of the increase which would be payable in the case of such employee if he were subject to the provisions of subsection (a) of this section [former section 60e–7 of this title] plus any additional amount which may result from fixing the rate of basic compensation at the lowest multiple of $60 which will result in an increase not less than the amount of such increase which would be payable under subsection (a) [former section 60e–7(a) of this title].


“(f) [Repealed. Pub. L. 90–57, § 105(i)(6), July 28, 1967, 81 Stat. 144, eff. Aug. 1, 1967.]”




Increase in Allowance for Administrative and Clerical Assistance to Senators—1951Act Oct. 24, 1951, ch. 554, § 2(c)(1), 65 Stat. 614, provided that: 
“The aggregate amount of the basic compensation authorized to be paid for administrative and clerical assistance and messenger service in the offices of Senators is hereby increased by—
“(A) $4,140 in the case of Senators from States the population of which is less than three million;

“(B) $4,860 in the case of Senators from States the population of which is three million or more but less than five million;

“(C) $5,220 in the case of Senators from States the population of which is five million or more but less than ten million; and

“(D) $5,760 in the case of Senators from States the population of which is ten million or more.”




1966 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 89–504, title III, § 302(f), July 18, 1966, 80 Stat. 295, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted, effective on the first day of the month following the date of enactment of this Act [July 18, 1966], to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto, except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [July 18, 1966], the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. No employee whose basic compensation is adjusted under this subsection shall receive any additional compensation under subsection (a) [former section 60e–13(a) of this title] for any period prior to the effective date of such adjustment during which such employee was employed in the office of the Senator by whom he is employed on the first day of the month following the enactment of this Act [July 18, 1966]. No additional compensation shall be paid to any person under subsection (a) [former section 60e–13(a) of this title] for any period prior to the first day of the month following the date of enactment of this Act [July 18, 1966] during which such person was employed in the office of a Senator (other than a Senator by whom he is employed on such day) unless on or before the fifteenth day following the date of enactment of this Act [July 18, 1966] such Senator notifies the disbursing office of the Senate in writing that he wishes such employee to receive such additional compensation for such period. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased, such notice shall be deemed to have been given.”


1965 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 89–301, § 11(f), Oct. 29, 1965, 79 Stat. 1121, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted, effective on the first day of the month following the date of enactment of this Act [Oct. 29, 1965], to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto, except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [Oct. 29, 1965], the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. No employee whose basic compensation is adjusted under this subsection shall receive any additional compensation under subsection (a) [former section 60e–12(a) of this title] for any period prior to the effective date of such adjustment during which such employee was employed in the office of the Senator by whom he is employed on the first day of the month following the enactment of this Act [Oct. 29, 1965]. No additional compensation shall be paid to any person under subsection (a) [former section 60e–12(a) of this title] for any period prior to the first day of the month following the date of enactment of this Act [Oct. 29, 1965] during which such person was employed in the office of a Senator (other than a Senator by whom he is employed on such day) unless on or before the fifteenth day following the date of enactment of this Act [Oct. 29, 1965] such Senator notifies the disbursing office of the Senate in writing that he wishes such employee to receive such additional compensation for such period. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased, such notice shall be deemed to have been given.”


1964 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 88–426, title II, § 202(e), Aug. 14, 1964, 78 Stat. 413, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted effective on the first day of the month following the date of enactment of this Act [Aug. 14, 1964], to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [Aug. 14, 1964], the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. No employee whose basic compensation is adjusted under this subsection shall receive any additional compensation under subsection (a) [former section 60e–11(a) of this title] for any period prior to the effective date of such adjustment during which such employee was employed in the office of the Senator by whom he is employed on the first day of the month following the enactment of this Act [Aug. 14, 1964]. No additional compensation shall be paid to any person under subsection (a) [former section 60e–11(a) of this title] for any period prior to the first day of the month following the date of enactment of this Act [Aug. 14, 1964] during which such person was employed in the office of a Senator (other than a Senator by whom he is employed on such day) unless on or before the fifteenth day following the date of enactment of this Act [Aug. 14, 1964] such Senator notifies the disbursing office of the Senate in writing that he wishes such employee to receive such additional compensation for such period. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased such notice shall be deemed to have been given.”


1962 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 87–793, § 1005(b), Oct. 11, 1962, 76 Stat. 867, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted, effective on October 16, 1962, to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto, except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [Oct. 11, 1962] the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased such notice shall be deemed to have been given.”


1960 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 86–568, title I, § 117(b), July 1, 1960, 74 Stat. 303, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted, effective on July 1, 1960, to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto, except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [July 1, 1960] the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased such notice shall be deemed to have been given.”


1958 Adjustment of Basic Compensation of Employees in Office of SenatorPub. L. 85–462, § 4(b), June 20, 1958, 72 Stat. 207, provided that: “The basic compensation of each employee in the office of a Senator is hereby adjusted, effective on the first day of the month following the date of enactment of this Act [June 20, 1958], to the lowest multiple of $60 which will provide a gross rate of compensation not less than the gross rate such employee was receiving immediately prior thereto, except that the foregoing provisions of this subsection shall not apply in the case of any employee if on or before the fifteenth day following the date of enactment of this Act [June 20, 1958] the Senator by whom such employee is employed notifies the disbursing office of the Senate in writing that he does not wish such provisions to apply to such employee. No employee whose basic compensation is adjusted under this subsection shall receive any additional compensation under subsection (a) [former section 60e–8(a) of this title] for any period prior to the effective date of such adjustment during which such employee was employed in the office of the Senator by whom he is employed on the first day of the month following the enactment of this Act [June 20, 1958]. No additional compensation shall be paid to any person under subsection (a) [former section 60e–8(a) of this title] for any period prior to the first day of the month following the date of enactment of this Act [June 20, 1958] during which such person was employed in the office of a Senator (other than a Senator by whom he is employed on such day) unless on or before the fifteenth day following the date of enactment of this Act [June 20, 1958] such Senator notifies the disbursing office of the Senate in writing that he wishes such employee to receive such additional compensation for such period. In any case in which, at the expiration of the time within which a Senator may give notice under this subsection, such Senator is deceased such notice shall be deemed to have been given.”


1955 Adjustment of Basic Compensation of Employees in Office of SenatorAct June 28, 1955, ch. 189, § 4(e)(2), 69 Stat. 177, provided that: “The basic compensation of each employee in the office of a Senator on the effective date of this subsection is hereby adjusted to the lowest multiple of $60 which will provide basic compensation, plus additional compensation payable under subsection (a) [former section 60e–7(a) of this title] and the provisions of law referred to in subsection (a) [former section 60e–7(a) of this title], not less than the amount of basic compensation, plus additional compensation under the provisions of sections 501 and 502 of the Federal Employees’ Pay Act of 1945, as amended [former sections 60e–3 and 60e–4 of this title], and section 301 of the Postal Rate Revision and Federal Employees’ Salary Act of 1948 [former section 60e–4a of this title], which he is receiving on the effective date of this subsection.”


Compensation of Administrative Assistant Charged to SenatorAct Oct. 28, 1949, ch. 783, title I, § 101(c)(1), 63 Stat. 974, provided that: “The basic compensation of the administrative assistant to a Senator shall be charged against the aggregate amount authorized to be paid for clerical assistance and messenger service in the office of such Senator.”


Additional Increase in Clerk HireAct Oct. 28, 1949, ch. 783, title I, § 101(c)(2), 63 Stat. 974, provided that: “The aggregate amount of the basic compensation authorized to be paid for clerical assistance and messenger service in the office of each Senator is increased by $11,520.”


Increase of Clerk Hire for SenatorsAct Dec. 20, 1944, ch. 617, § 2(b), 58 Stat. 832, effective Jan. 1, 1945, provided: “The aggregate amount of the basic compensation authorized to be paid to employees in the offices of Senators (including employees of standing committees of which Senators are chairmen) is hereby increased by (1) $4,020 in the case of each Senator from a State which has a population of less than four million inhabitants and (2) by $5,040 in the case of each Senator from a State which has a population of four million or more inhabitants.”


Rate of Pay for Senate Committee Staff Members for 1977 Committee System ReorganizationPub. L. 95–4, Feb. 16, 1977, 91 Stat. 12, provided: 
“That (a) notwithstanding the limitations contained in section 105(e) of the Legislative Branch Appropriation Act, 1968, as amended and modified [2 U.S.C. 4575(e)], each eligible staff member of a new committee to whom section 703(d) of the Committee System Reorganization Amendments of 1977 [S. Res. 4, Feb. 4, 1977] applies may, during the transition period of such new committee, be paid gross annual compensation at the rate which that eligible staff member was receiving on January 4, 1977.

“(b) For purposes of subsection (a), the terms ‘eligible staff member’, ‘new committee’, and ‘transition period’ have the meanings given to them by section 701 of the Committee System Reorganization Amendments of 1977 [S. Res. 4, Feb. 4, 1977].”




1970 Increase in Pay Rates of Certain Employees of Legislative BranchAdjustment by President pro tempore of Senate with respect to the Senate, by Finance Clerk of House with respect to the House of Representatives, and by Architect of the Capitol with respect to the Office of the Architect of the Capitol, effective on the first day of the first pay period which begins on or after Dec. 27, 1969, of the rates of pay of employees of the legislative branch subject to section 214 of Pub. L. 90–206, with certain exceptions, by the amounts of the adjustment for corresponding rates for employees subject to the General Schedule, set out in section 5332 of Title 5, which had been made by section 2 of Pub. L. 91–231 raising such rates by 6 percent, see Pub. L. 91–231, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.

1968 and 1969 Increases in Compensation of EmployeesThis section deemed amended on and after July 1, 1969, see Salary Directives of President pro tempore of the Senate, June 12, 1968, and June 17, 1969, formerly set out as notes under section 60a–1 of this title.

Rates of Pay for Employees of Senate Select Committee To Study Governmental Operations With Respect to Intelligence ActivitiesPub. L. 94–32, title I, § 5, June 12, 1975, 89 Stat. 183, provided in part that: “Notwithstanding paragraph (3) of section 105(e) of the Legislative Branch Appropriations Act, 1968, as amended [2 U.S.C. 4575(e)(3)], two employees of the Senate Select Committee to Study Governmental Operations With Respect to Intelligence Activities may be paid at the highest gross rate provided in subparagraph (A) of such paragraph, and eleven employees of such committee may be paid at the next highest gross rate provided in such subparagraph.”


Secretary of Senate To Fix Compensation of Legislative Clerk and Journal ClerkPub. L. 86–213, Sept. 1, 1959, 73 Stat. 443, authorized Secretary of Senate to fix compensation of legislative clerk and journal clerk, on and after Sept. 1, 1959, at not to exceed $7,620 basic per annum each.



§ 4575a. Change in maximum rates of pay for statutory employees(i) Fixed salary positionsFor any position for which the Secretary of the Senate disburses the pay for the position and for which the specific amount of the rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by this section, on and after such effective date the amount of the rate of pay for such position shall be fixed by the President pro tempore in an amount not to exceed the maximum rate of pay in effect under section 4575(f) of this title.


(ii) Positions with maximumsFor any position for which the Secretary of the Senate disburses the pay for the position and for which the maximum rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by this section, on and after such effective date the maximum rate of pay for such position shall be fixed by the President pro tempore, which shall not exceed the maximum rate of pay in effect under section 4575(f) of this title.


(Pub. L. 116–94, div. E, title II, § 212(a)(1)(B), Dec. 20, 2019, 133 Stat. 2774.)

Editorial Notes

References in TextThe effective date of the amendments made by this section, referred to in text, is the effective date of section 212 of Pub. L. 116–94, which is set out in a note below.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as an Effective Date of 2019 Amendment note under section 282b of this title.



§ 4576. Availability of appropriated funds for payment to an individual of pay from more than one position; conditions
Notwithstanding any other provision of law, appropriated funds are available for payment to an individual of pay from more than one position, each of which is either in the office of a Senator and the pay of which is disbursed by the Secretary of the Senate or is in another office and the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading “Salaries, Officers, and Employees”, if the aggregate gross pay from those positions does not exceed the maximum rate specified in section 4575(d)(2) of this title.
(Pub. L. 95–94, title I, § 114, Aug. 5, 1977, 91 Stat. 665; Pub. L. 95–240, title II, § 207, Mar. 7, 1978, 92 Stat. 117; Pub. L. 100–202, § 101(i) [title I, § 9], Dec. 22, 1987, 101 Stat. 1329–290, 1329–295; Pub. L. 117–10, § 2(a), Apr. 23, 2021, 135 Stat. 259.)

Amendment of SectionPub. L. 117–10, § 2, Apr. 23, 2021, 135 Stat. 259, amended this section, effective 6 months after Apr. 23, 2021. After such effective date, this section will read as follows:
(a) Notwithstanding any other provision of law, appropriated funds are available for payment to an individual of pay from more than one qualifying position if the aggregate gross pay from those positions does not exceed—
(1) the maximum rate specified in section 4575(d)(2) of this title, as amended and modified; or
(2) in a case where 1 or more of the individual’s qualifying positions are positions described in subsection (d)(2)(B), the maximum rate specified in section 4575(e)(3) of this title, as amended and modified.
(b)(1) For an individual serving in more than 1 qualifying position under subsection (a), the cost of any travel for official business shall be paid by the office authorizing the travel.
(2) Messages for each electronic mail account used in connection with carrying out the official duties of an individual serving in more than 1 qualifying position under subsection (a) may be delivered to and sent from a single handheld communications device provided to the individual for purposes of official business.
(3)(A) For purposes of the Ethics in Government Act of 1978 (5 U.S.C. App.), the rate of basic pay for an individual serving in more than 1 qualifying position under subsection (a) shall be the total basic pay received by the individual from all such positions.
(B) For an individual serving in more than one qualifying position under subsection (a), for purposes of the rights and obligations described in, or described in the provisions applied under, title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) related to practices used at a time when the individual is serving in such a qualifying position with an employing office, the rate of pay for the individual shall be the individual rate of pay received from the employing office.
(c)(1) If the duties of a qualifying position under subsection (a) include information technology services and support, an individual may only serve in the qualifying position and 1 or more additional qualifying positions under such subsection if the individual is in compliance with each information technology standard and policy established for Senate offices by the Office of the Sergeant at Arms and Doorkeeper of the Senate.
(2) Notwithstanding subsection (a), an employee serving in a qualifying position in the Office of the Secretary of the Senate or the Office of the Sergeant at Arms and Doorkeeper of the Senate may serve in an additional qualifying position only if—
(A) the other qualifying position is with the other Office; or
(B) the Committee on Rules and Administration of the Senate has approved the arrangement.
(d) In this section, the term “qualifying position” means a position that—
(1) is designated as a shared position for purposes of this section by the Senator or other head of the office in which the position is located; and
(2) is one of the following:
(A) A position—
(i) that is in the office of a Senator; and
(ii) the pay of which is disbursed by the Secretary of the Senate.
(B) A position—
(i) that is in any committee of the Senate (including a select or special committee) or a joint committee of Congress; and
(ii) the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading “inquiries and investigations” or “Joint Economic Committee”, or a heading relating to a Joint Congressional Committee on Inaugural Ceremonies.
(C) A position—
(i) that is in another office (excluding the Office of the Vice President and the Office of the Chaplain of the Senate); and
(ii) the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading “Salaries, Officers and Employees”.
(D) A position—
(i) that is filled pursuant to section 6311 of this title; and
(ii) the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading “miscellaneous items”.
See 2021 Amendment notes below.

Editorial Notes
Codification
Section was formerly classified to section 61–1a of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
Section is from the Congressional Operations Appropriation Act, 1978, which is title I of the Legislative Branch Appropriation Act, 1978.

Amendments2021—Subsec. (a). Pub. L. 117–10, § 2(a)(1), (2), designated existing provisions as subsec. (a) and substituted “qualifying position if the aggregate gross pay from those positions does not exceed—” and pars. (1) and (2) for “position, each of which is either in the office of a Senator and the pay of which is disbursed by the Secretary of the Senate or is in another office and the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading ‘Salaries, Officers, and Employees’, if the aggregate gross pay from those positions does not exceed the maximum rate specified in section 4575(d)(2) of this title.”
Subsecs. (b) to (d). Pub. L. 117–10, § 2(a)(3), added subsecs. (b) to (d).
1987—Pub. L. 100–202 amended section generally. Prior to amendment, section read as follows: “Notwithstanding any other provision of law, appropriated funds are available for payment to an individual of pay from more than one position, the pay for each of which is disbursed by the Secretary of the Senate out of an appropriation under the heading ‘Salaries, Officers and Employees’, if the aggregate gross pay from those positions does not exceed the amount specified in section 61–1(d)(2)(ii) of this title.”
1978—Pub. L. 95–240 substituted provisions relating to pay disbursed by Secretary of Senate from appropriation with the heading for salaries, etc., for provisions requiring positions to be in office of a Senator and the pay for each disbursed by Secretary of Senate.

Effective Date of 2021 AmendmentPub. L. 117–10, § 2(b), Apr. 23, 2021, 135 Stat. 261, provided that: “The amendments made by subsection (a) [amending this section] shall take effect beginning on the day that is 6 months after the date of enactment of this Act [Apr. 23, 2021].”




§ 4577. Availability of appropriations during first three months of any fiscal year for aggregate of payments of gross compensation made to employees from Senate appropriation account for “Salaries, Officers and Employees”
At no time during the first three months of any fiscal year (commencing with the fiscal year which begins October 1, 1984) shall the aggregate of payments of gross compensation made to employees out of any line item appropriation within the Senate appropriation account for “Salaries, Officers and Employees” (other than the line item appropriations, within such account for “Administrative, clerical, and legislative assistance to Senators” and for “Agency contributions”) exceed twenty-five per centum of the total amount available for such line item appropriations for such fiscal year.
(Pub. L. 98–367, title I, § 4, July 17, 1984, 98 Stat. 475.)

Editorial Notes
Codification
Section was formerly classified to section 61–1b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1985, which is title I of the Legislative Branch Appropriations Act, 1985.



§ 4578. Restriction on payment of dual compensation by Secretary of Senate
Unless otherwise specifically authorized by law, no part of any appropriation disbursed by the Secretary of the Senate shall be available for payment of compensation to any person holding any position, for any period for which such person received compensation for holding any other position, the compensation for which is disbursed by the Secretary of the Senate.
(June 27, 1956, ch. 453, 70 Stat. 360.)

Editorial Notes
Codification
Section was formerly classified to section 66a of this title prior to editorial reclassification and renumbering as this section.



§ 4579. Student loan repayment program for Senate employees(a) DefinitionsIn this section:(1) Departure dateThe term “departure date” means the earlier of—(A) the date on which the term of a departing Senator or Vice President ends; or

(B) the date on which the departing Senator or Vice President will retire or resign.


(2) Departing Senator or Vice PresidentThe term “departing Senator or Vice President” means a Senator or Vice President who will not serve in the next term due to retirement, resignation, a decision to not seek reelection, or a failure to secure reelection.


(3) Eligible employeeThe term “eligible employee” means an individual, except as provided under subsection (b)(3)—(A) who is an employee of the Senate; and

(B) whose rate of pay as an employee of the Senate, on the date on which such eligibility is determined, does not exceed the rate of basic pay payable for a position at level IV of the Executive Schedule under section 5315 of title 5.


(4) Employee of the SenateThe term “employee of the Senate”—(A) has the meaning given the term under section 1301 of this title; and

(B) includes any employee of the Office of Congressional Accessibility Services whose pay is disbursed by the Secretary of the Senate.


(5) Employing officeThe term “employing office”—(A) means the employing office, as defined under section 1301 of this title, of an employee of the Senate; and

(B) includes the Office of Congressional Accessibility Services with respect to employees of that office whose pay is disbursed by the Secretary of the Senate.


(6) SecretaryThe term “Secretary” means the Secretary of the Senate.


(7) Student loanThe term “student loan” means—(A) a loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., or 1087aa et seq.); and

(B) a health education assistance loan made or insured under part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.), or under part E of title VIII of such Act (42 U.S.C. 297a et seq.).



(b) Senate student loan repayment program(1) Service agreements(A) In generalThe head of an employing office and an eligible employee may enter into a written service agreement under which—(i) the employing office shall agree to repay, by direct payments on behalf of the eligible employee, any student loan indebtedness of the eligible employee that is outstanding at the time the eligible employee and the employing office enter into the agreement, subject to this section; and

(ii) the eligible employee shall agree to complete the required period of employment described in subsection (c)(1) with the employing office in exchange for the student loan payments.


(B) Contents of service agreements(i) ContentsA service agreement under this paragraph shall contain—(I) the start and end dates of the required period of employment covered by the agreement;

(II) the monthly amount of the student loan payments to be provided by the employing office;

(III) the employee’s agreement to reimburse the Senate under the conditions set forth in subsection (d)(1);

(IV) disclosure of the program limitations provided for in subsection (d)(4) and paragraphs (2), (3), (6), and (7) of subsection (f);

(V) other terms to which the employing office and employee agree (such as terms relating to job responsibilities or job performance expectations); and

(VI) any other terms prescribed by the Secretary.


(ii) Standard service agreementsThe Secretary shall establish standard service agreements for employing offices to use in carrying out this section.




(2) Submission of agreementsOn entering into a service agreement under this section, the employing office shall submit a copy of the service agreement to the Secretary.


(3) Exclusion from participation in dual programsNotwithstanding section 5379 of title 5, an employee of the Office of Congressional Accessibility Services may not participate in the student loan repayment program through an agreement under that section and participate in the student loan repayment program through a service agreement under this section at the same time.



(c) Program conditions(1) Period of employment(A) In generalExcept as provided in subparagraph (B), the term of the required period of employment under a service agreement under this section shall be 1 year. On completion of the required period of employment under such a service agreement, the eligible employee and the employing office may enter into additional service agreements for successive 1-year periods of employment.


(B) Departing Senators and Vice PresidentsAfter the date that is 1 year before the departure date of a departing Senator or Vice President, the departing Senator or Vice President may enter into a service agreement under this section with an eligible employee of the office of the Senator or Vice President (including an eligible employee who has completed a required period of employment under a previous service agreement) that includes a required period of employment that—(i) is less than 1 year; and

(ii) shall end on the last day of the last full pay period ending on or before the departure date of the departing Senator or Vice President.



(2) Amount of payments(A) In generalThe amount of student loan payments made under service agreements under this section on behalf of an eligible employee may not exceed—(i) $833 in any month; or

(ii) a total of $80,000.


(B) Payments included in gross compensation limitationsAny student loan payment made under this section in any month may not result in the sum of the payment and the compensation of an employee for that month exceeding 1⁄12th of the applicable annual maximum gross compensation limitation under section 4575(d)(2), (e), or (f) of this title.



(3) Timing of paymentsStudent loan payments made under this section under a service agreement shall begin the first day of the pay period after the date on which the agreement is signed and received by the Secretary, and shall be made on a monthly basis.



(d) Loss of eligibility for student loan payments and obligation to reimburse(1) In generalAn employee shall not be eligible for continued student loan payments under a service agreement under this section and (except in a case in which an employee’s duty is terminated under paragraph (2) or an employing office assumes responsibilities under paragraph (3)) shall reimburse the Senate for the amount of all student loan payments made on behalf of the employee under the agreement, if, before the employee completes the required period of employment specified in the agreement—(A) the employee voluntarily separates from service with the employing office;

(B) the employee engages in misconduct or does not maintain an acceptable level of performance, as determined by the head of the employing office; or

(C) the employee violates any condition of the agreement.


(2) Termination of agreementThe duty of an eligible employee to fulfill the required period of employment under the service agreement shall be terminated if—(A) funds are not made available to cover the cost of the student loan repayment program carried out under this section;

(B) the employee and the head of the employing office involved mutually agree to terminate the service agreement;

(C) the agreement is terminated as provided under subsection (f)(7)(A); or

(D) the employee separates from service with the office of a departing Senator or Vice President.


(3) Another employing officeAn employing office who hires an eligible employee during a required period of employment (including a required period of employment described in subsection (c)(1)(B)) under such a service agreement may assume the remaining obligations (as of the date of the hiring) of the employee’s prior employing office under the agreement.


(4) Failure of employee to reimburseIf an eligible employee fails to reimburse the Senate for the amount owed under paragraph (1), such amount shall be collected—(A) under section 6568(c) of this title or section 5514 of title 5 if the eligible employee is employed by any other office of the Senate or agency of the Federal Government; or

(B) under other applicable provisions of law if the eligible employee is not employed by any other office of the Senate or agency of the Federal Government.


(5) Crediting of amountsAny amount repaid by, or recovered from, an eligible employee under this section shall be credited to the subaccount for the employing office from which the amount involved was originally paid. Any amount so credited shall be merged with other sums in such subaccount for the employing office and shall be available for the same purposes, and subject to the same limitations (if any), as the sums with which such amount is merged.



(e) Records and reports(1) In generalNot later than January 1, 2003, and each January 1 thereafter, the Secretary shall prepare and submit to the Committee on Rules and Administration of the Senate and the Committee on Appropriations of the Senate, a report for the fiscal year preceding the fiscal year in which the report is submitted, that contains information specifying—(A) the number of eligible employees that received student loan payments under this section; and

(B) the costs of such payments, including—(i) the amount of such payments made for each eligible employee;

(ii) the amount of any reimbursement amounts for early separation from service or whether any waivers were provided with respect to such reimbursements; and

(iii) any other information determined to be relevant by the Committee on Rules and Administration of the Senate or the Committee on Appropriations of the Senate.



(2) ConfidentialitySuch report shall not include any information which is considered confidential or could disclose the identity of individual employees or employing offices. Information required to be contained in the report of the Secretary under section 4108 of this title shall not be considered to be personal information for purposes of this paragraph.



(f) Other administrative matters(1) Account(A) In generalThe Secretary shall establish and maintain a central account from which student loan payments available under this section shall be paid on behalf of eligible employees.


(B) Office subaccountsThe Secretary shall ensure that, within the account established under subparagraph (A), a separate subaccount is established for each employing office to be used by each such office to make student loan payments under this section. Such student loan payments shall be made from any funds available to the employing office for student loan payments that are contained in the subaccount for the office.


(C) LimitationAmounts in each subaccount established under this paragraph shall not be made available for any purpose other than to make student loan payments under this section.



(2) Beginning of paymentsStudent loan payments may begin under this section with respect to an eligible employee upon—(A) the receipt by the Secretary of a signed service agreement; and

(B) verification by the Secretary with the holder of the loan that the eligible employee has an outstanding student loan balance that qualifies for payment under this section.


(3) LimitationStudent loan payments may be made under this section only with respect to the amount of student loan indebtedness of the eligible employee that is outstanding on the date on which the employee and the employing office enter into a service agreement under this section. Such payments may not be made under this section on a student loan that is in default or arrears.


(4) Payment on multiple loansStudent loan payments may be made under this section with respect to more than 1 student loan of an eligible employee at the same time or separately, if the total payments on behalf of such employee do not exceed the limits under subsection (c)(2)(A).


(5) Treatment of paymentsStudent loan payments made on behalf of an eligible employee under this section shall be in addition to any basic pay and other forms of compensation otherwise payable to the eligible employee, and shall be subject to withholding for income and employment tax obligations as provided for by law.


(6) No relief from liabilityAn agreement to make student loan payments under this section shall not exempt an eligible employee from the responsibility or liability of the employee with respect to the loan involved and the eligible employee shall continue to be responsible for making student loan payments on the portion of any loan that is not covered under the terms of the service agreement.


(7) Change in payments(A) Reduction(i) In generalNotwithstanding the terms of a service agreement under this section, the head of an employing office may reduce the amount of student loan payments made under the agreement if adequate funds are not available to such office.


(ii) NoticeIf the head of an employing office decides to reduce the amount of student loan payments to an eligible employee under clause (i)—(I) the employing office shall concurrently notify the eligible employee and the Secretary of the Senate of the reduction; and

(II) not later than 30 days after the date of the concurrent notice, the eligible employee may terminate the service agreement.



(B) IncreaseNotwithstanding the terms of a service agreement under this section, the head of an employing office, with the consent of an eligible employee, may increase the amount of student loan payments made under the agreement with the eligible employee, if—(i) the office has adequate funds available for the purpose of agreements under this section;

(ii) the amount of the increased payment does not exceed the limitations under this section; and

(iii) the total amount of the loan payments to be made (including such increase) during the remainder of the required period of employment does not exceed the amount of student loan indebtedness of the eligible employee as of the date of the increase.



(8) No right to continued employmentA service agreement under this section shall not be construed to create a right to, promise of, or entitlement to the continued employment of the eligible employee.


(9) No entitlementA student loan payment under this section shall not be construed to be an entitlement for any eligible employee.


(10) Treatment of paymentsA student loan payment under this section—(A) shall not be basic pay of an employee for purposes of chapters 83 and 84 of title 5 (relating to retirement) and chapter 87 of such title (relating to life insurance coverage); and

(B) shall not be included in Federal wages for purposes of chapter 85 of such title (relating to unemployment compensation).



(g) Allocation of funds(1) Maximum amountIn this subsection, the term “maximum amount”, used with respect to a fiscal year, means—(A) in the case of an employing office described in subsection (h)(1)(A), the amount described in that subsection for that fiscal year; and

(B) in the case of an employing office described in subsection (h)(1)(B), the amount described in that subsection for that fiscal year.


(2) AllocationFrom the total amount made available to carry out this section for a fiscal year, there shall be allocated to each employing office for that fiscal year—(A) the maximum amount for that employing office for that fiscal year; or

(B) if the total amount is not sufficient to provide the maximum amount to each employing office, an amount that bears the same relationship to the total amount as the maximum amount for that employing office for that fiscal year bears to the total of the maximum amounts for all employing offices for that fiscal year.


(3) ApportionmentIn the case of an employing office that is a Committee of the Senate, the funds allocated under this subsection shall be apportioned between the majority and minority staff of the committee in the same manner as amounts are apportioned between the staffs for salaries.



(h) Authorization of appropriations(1) In generalThere are authorized to be appropriated (or otherwise made available from appropriations) to carry out this section the following amounts for each fiscal year:(A) For each employing office that is the personal office of a Senator, an amount equal to 2.5 percent of the total sums appropriated for the fiscal year involved for administrative and clerical salaries for such office.

(B) For each other employing office, an amount equal to 2.5 percent of the total sums appropriated for the fiscal year involved for salaries for such office.


(2) LimitationAmounts provided under this section shall be subject to annual appropriations.



(i) Effective dateThis section shall apply to fiscal year 2002 and each fiscal year thereafter.


(Pub. L. 107–68, title I, § 102, Nov. 12, 2001, 115 Stat. 563; Pub. L. 107–117, div. B, § 916, Jan. 10, 2002, 115 Stat. 2324; Pub. L. 112–74, div. G, title I, § 1001(a), (b), Dec. 23, 2011, 125 Stat. 1124; Pub. L. 115–141, div. I, title I, § 103(a), Mar. 23, 2018, 132 Stat. 772; Pub. L. 116–260, div. I, title I, § 105(a), Dec. 27, 2020, 134 Stat. 1632.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (a)(5)(A), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Parts B, D, and E of title IV of the Act are classified to parts B (§ 1071 et seq.), D (§ 1087a et seq.), and E (§ 1087aa et seq.), respectively, of subchapter IV of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
The Public Health Service Act, referred to in subsec. (a)(5)(B), is act July 1, 1944, ch. 373, 58 Stat. 682. Part A of title VII of the Act is classified generally to part A (§ 292 et seq.) of subchapter V of chapter 6A of Title 42, The Public Health and Welfare. Part E of title VIII of the Act is classified generally to part E (§ 297a et seq.) of subchapter VI of chapter 6A of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.
Section 6568(c) of this title, referred to in subsec. (d)(4)(A), was in the original “section 104(c) of the Legislative Appropriation Act, 1977”, and was translated as reading “section 104(c) of the Legislative Branch Appropriation Act, 1977”, to reflect the probable intent of Congress.
Section 4108 of this title, referred to in subsec. (e)(2), was in the original “section 105(a) of the Legislative Branch Act, 1965”, and was translated as reading “section 105(a) of the Legislative Branch Appropriation Act, 1965”, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 60c–5 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002.

Amendments2020—Subsec. (c)(2)(A)(i). Pub. L. 116–260, § 105(a)(1)(A), substituted “$833” for “$500”.
Subsec. (c)(2)(A)(ii). Pub. L. 116–260, § 105(a)(1)(B), substituted “$80,000” for “$40,000”.
Subsec. (h)(1). Pub. L. 116–260, § 105(a)(2), substituted “2.5 percent” for “2 percent” in subpars. (A) and (B).
2018—Subsec. (a)(1), (2). Pub. L. 115–141, § 103(a)(1)(B), added pars. (1) and (2). Former pars. (1) and (2) redesignated (3) and (4), respectively.
Subsec. (a)(3). Pub. L. 115–141, § 103(a)(1)(A), redesignated par. (1) as (3). Former par. (3) redesignated (5).
Subsec. (a)(3)(B). Pub. L. 115–141, § 103(a)(1)(C), substituted “rate of basic pay payable for a position at level IV of the Executive Schedule under section 5315 of title 5.” for “rate of basic pay for an employee for a position at ES–1 of the Senior Executive Schedule as provided for in subchapter VIII of chapter 53 of title 5 (including any locality pay adjustment applicable to the Washington, D.C.-Baltimore Maryland consolidated metropolitan statistical area).”
Subsec. (a)(4) to (7). Pub. L. 115–141, § 103(a)(1)(A), redesignated pars. (2) to (5) as (4) to (7), respectively.
Subsec. (b)(1)(A)(ii). Pub. L. 115–141, § 103(a)(2), struck out “1-year” before “required period”.
Subsec. (c)(1). Pub. L. 115–141, § 103(a)(3), designated existing provisions as subpar. (A), inserted heading, substituted “Except as provided in subparagraph (B), the term” for “The term”, and added subpar. (B).
Subsec. (d)(2). Pub. L. 115–141, § 103(a)(4)(A), struck out “or” at end of subpar. (A), substituted a semicolon for “under subsection (f)(7).” at end of subpar. (B), and added subpars. (C) and (D).
Subsec. (d)(3). Pub. L. 115–141, § 103(a)(4)(B), inserted “(including a required period of employment described in subsection (c)(1)(B))” after “required period of employment”.
Subsec. (f)(7). Pub. L. 115–141, § 103(a)(5), added par. (7) and struck out former par. (7). Prior to amendment, text read as follows: “Notwithstanding the terms of a service agreement under this section, the head of an employing office may reduce the amount of student loan payments made under the agreement if adequate funds are not available to such office. If the head of the employing office decides to reduce the amount of student loan payments for an eligible employee, the head of the office and the employee may mutually agree to terminate the service agreement.”
2011—Subsec. (a)(1). Pub. L. 112–74, § 1001(a)(1), inserted “, except as provided under subsection (b)(3)” after “means an individual” in introductory provisions.
Subsec. (a)(2), (3). Pub. L. 112–74, § 1001(a)(2), added pars. (2) and (3) and struck out former pars. (2) and (3) which read as follows:
“(2) Employee of the senate.—The term ‘employee of the Senate’ has the meaning given the term in section 1301 of this title.
“(3) Employing office.—The term ‘employing office’ means the employing office, as defined in section 1301 of this title, of an employee of the Senate.”
Subsec. (b)(3). Pub. L. 112–74, § 1001(b), added par. (3).
2002—Subsec. (a). Pub. L. 107–117, § 916(1), redesignated pars. (2) to (6) as (1) to (5), respectively, and struck out heading and text of former par. (1). Text read as follows: “The term ‘Committee’ means the Committee on Rules and Administration of the Senate.”
Subsec. (g)(1). Pub. L. 107–117, § 916(2), substituted “subsection (h)(1)(A)” for “subsection (i)(1)(A)” in subpar. (A) and “subsection (h)(1)(B)” for “subsection (i)(1)(B)” in subpar. (B).

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–260, div. I, title I, § 105(b), Dec. 27, 2020, 134 Stat. 1632, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on March 1, 2021.”


Effective Date of 2018 AmendmentPub. L. 115–141, div. I, title I, § 103(b), Mar. 23, 2018, 132 Stat. 774, provided that: 
“The amendments made by this section [amending this section] shall—
“(1) take effect on the date of enactment of this Act [Mar. 23, 2018]; and

“(2) apply to a service agreement under section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579) that is in effect on the date of enactment of this Act or entered into on or after the date of enactment of this Act.”




Effective Date of 2011 AmendmentPub. L. 112–74, div. G, title I, § 1001(c), Dec. 23, 2011, 125 Stat. 1124, provided that: “The amendments made by this section [amending this section] shall take effect on the date of enactment of this Act [Dec. 23, 2011] and apply to service agreements entered into under section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5) [now 2 U.S.C. 4579] or section 5379 of title 5, United States Code, on or after that date.”




§ 4580. Lump sum payment for accrued annual leave of Senate employees(a) AuthorizationThe head of the employing office of an employee of the Senate may, upon termination of employment of the employee, authorize payment of a lump sum for the accrued annual leave of that employee if—(1) the head of the employing office—(A) has approved a written leave policy authorizing employees to accrue leave and establishing the conditions upon which accrued leave may be paid; and

(B) submits written certification to the Financial Clerk of the Senate of the number of days of annual leave accrued by the employee for which payment is to be made under the written leave policy of the employing office; and


(2) there are sufficient funds to cover the lump sum payment.


(b) Rates(1) A lump sum payment under this section shall not exceed the lesser of—(A) twice the monthly rate of pay of the employee; or

(B) the product of the daily rate of pay of the employee and the number of days of accrued annual leave of the employee.


(2) The Secretary of the Senate shall determine the rates of pay of an employee under paragraph (1)(A) and (B) on the basis of the annual rate of pay of the employee in effect on the date of termination of employment.


(c) Source of paymentAny payment under this section shall be paid from the appropriation account or fund used to pay the employee.


(d) Reemployment refundIf an individual who received a lump sum payment under this section is reemployed as an employee of the Senate before the end of the period covered by the lump sum payment, the individual shall refund an amount equal to the applicable pay covering the period between the date of reemployment and the expiration of the lump sum period. Such amount shall be deposited to the appropriation account or fund used to pay the lump sum payment.


(e) RegulationsThe Committee on Rules and Administration of the Senate may prescribe regulations to carry out this section.


(f) DefinitionsIn this section, the term—(1) “employee of the Senate” means any employee whose pay is disbursed by the Secretary of the Senate, except that the term does not include a member of the Capitol Police or a civilian employee of the Capitol Police; and

(2) “head of the employing office” means any person with the final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of an individual whose pay is disbursed by the Secretary of the Senate.


(Pub. L. 106–554, § 1(a)(2) [title I, § 6], Dec. 21, 2000, 114 Stat. 2763, 2763A–97.)

Editorial Notes
Codification
Section was formerly classified as a note under section 60o of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2001, which is title I of the Legislative Branch Appropriations Act, 2001.



§ 4581. Aggregate gross compensation of employee of Senator of State with population under 5,000,000(a) Notwithstanding the provisions of section 4575(d)(1) of this title, and except as otherwise provided in subparagraph (C) of such subsection (d)(1), the aggregate of gross compensation paid employees in the office of a Senator shall not exceed during each fiscal year $1,012,083 if the population of his State is less than 5,000,000.

(b) Subsection (a) shall take effect October 1, 1991.

(Pub. L. 102–90, title I, § 5, Aug. 14, 1991, 105 Stat. 450.)

Editorial Notes
Codification
Section was formerly classified to section 61–1c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1992, which is title I of the Legislative Branch Appropriations Act, 1992.




Part B—Administration
§ 4591. Vice President, Senators, officers, and employees paid by Secretary of Senate; payment of salary; advance payment
The compensation of the Vice President, Senators, and officers and employees, whose compensation is disbursed by the Secretary of the Senate, shall be payable on the fifth day of the month following the month in which such compensation accrued, except that—(1) Repealed. Pub. L. 97–51, § 111(a)(1), Oct. 1, 1981, 95 Stat. 962;

(2) when such fifth or twentieth day falls on Saturday, Sunday, or on a legal holiday (including any holiday on which the banks of the District of Columbia are closed pursuant to law), such compensation shall be payable on the next preceding workday; and

(3) any part of such compensation accrued for any month may, in the discretion of the Secretary of the Senate, be paid prior to the day specified in the preceding provisions of this section.

For purposes of title 26 and for accounting and reporting purposes, disbursements made in accordance with this section on the fifth day of a month, or on the next preceding workday if such fifth day falls on Saturday, Sunday, or a legal holiday, shall be considered to have been made on the last day of the preceding month.
(Pub. L. 86–426, § 1, Apr. 20, 1960, 74 Stat. 53; Pub. L. 92–136, § 6, Oct. 11, 1971, 85 Stat. 378; Pub. L. 96–38, title I, § 108(a), July 25, 1979, 93 Stat. 113; Pub. L. 97–51, §§ 111(a), 112(a), Oct. 1, 1981, 95 Stat. 962; Pub. L. 97–257, title I, § 105(a), Sept. 10, 1982, 96 Stat. 849; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes
Codification
Section was formerly classified to section 60c–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1982—Pub. L. 97–257 inserted reference to the Vice President.
1981—Pub. L. 97–51 substituted “Senators and officers and employees” for “officers (other than Senators) and employees”, struck out cl. (1) which provided that all compensation for the month of December be payable on the twentieth of December, inserted “purposes of title 26 and for” after “For” in second sentence, and struck out provisions that, in cases in which officers or employees of the Senate died during the month of December and the full compensation of that officer or employee for that month had been disbursed by the Secretary of the Senate before the Secretary received notice of the death, no recovery could be made of any portion of the compensation so disbursed.
1979—Pub. L. 96–38 provided that, in cases in which officers or employees of the Senate die during the month of December and the full compensation of that officer or employee for that month has been disbursed by the Secretary of the Senate before the Secretary receives notice of the death, no recovery shall be made of any portion of the compensation so disbursed.
1971—Cl. (2). Pub. L. 92–136 inserted “(including any holiday on which the banks of the District of Columbia are closed pursuant to law)” after “holiday”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentPub. L. 97–257, title I, § 105(c), Sept. 10, 1982, 96 Stat. 849, provided that: “Amendments and repeals made by the preceding provisions of this section [amending this section and section 104 of Title 3, The President] shall be effective in the case of compensation payable for months after December 1981.”


Effective Date of 1981 AmendmentPub. L. 97–51, § 111(b), Oct. 1, 1981, 95 Stat. 962, provided that: “The amendments made by subsection (a) [amending this section] shall be effective in the case of compensation payable for months after December 1982.”

Amendment by section 112(a) of Pub. L. 97–51 effective in the case of compensation payable for months after December 1981, see section 112(e) of Pub. L. 97–51, set out as an Effective Date of 1981 Amendment note under section 6301 of this title.

Effective Date of 1979 AmendmentPub. L. 96–38, title I, § 108(b), July 25, 1979, 93 Stat. 113, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 1978.”


Effective Date of 1971 AmendmentPub. L. 92–136, § 9(b), Oct. 11, 1971, 85 Stat. 378, provided that: “Sections 4 and 6 of this Act [enacting former section 60c–2 of this title and amending this section] shall become effective as of July 1, 1971.”


Effective DatePub. L. 86–426, § 3, Apr. 20, 1960, 74 Stat. 54, provided that: “This joint resolution [enacting this section and amending former sections 60d, 60e, and 60e–1 of this title] shall be effective with respect to compensation accruing on or after the first day of the month following the month in which it is enacted [Apr. 1, 1960].”




§ 4592. Payment of sums due deceased Senators and Senate personnel
Under regulations prescribed by the Secretary of the Senate, a person serving as a Senator or officer or employee whose compensation is disbursed by the Secretary of the Senate may designate a beneficiary or beneficiaries to be paid any unpaid balance of salary or other sums due such person at the time of his death. When any person dies while so serving, any such unpaid balance shall be paid by the disbursing officer of the Senate to the designated beneficiary or beneficiaries. If no designation has been made, such unpaid balance shall be paid to the widow or widower of that person, or if there is no widow or widower, to the next of kin or heirs at law of that person.
Section 50 of the Revised Statutes 11See References in Text note below. shall not be effective as to persons included within the foregoing.
(Jan. 6, 1951, ch. 1213, Ch. I, § 1, 64 Stat. 1224; Pub. L. 92–607, ch. V, § 503, Oct. 31, 1972, 86 Stat. 1505.)

Editorial Notes

References in TextSection 50 of the Revised Statutes, referred to in text, was classified to section 38 of this title and was repealed by Pub. L. 104–186, title II, § 203(4), Aug. 20, 1996, 110 Stat. 1725. See section 5305 of this title.

Codification
Section was formerly classified to section 36a of this title prior to editorial reclassification and renumbering as this section.

Amendments1972—Pub. L. 92–607 inserted provisions for designation of a beneficiary by Senators and officers and employees whose compensation is disbursed by Secretary of Senate to whom shall be paid any unpaid balance of salary or other sums due such person at time of death.



§ 4593. Waiver by Secretary of Senate of claims of United States arising out of erroneous payments to Vice President, Senator, or Senate employee paid by Secretary of Senate(a) Waiver of claim for erroneous payment of pay or allowancesA claim of the United States against a person arising out of an erroneous payment of any pay or allowances, other than travel and transportation expenses and allowances, on or after July 25, 1974, to the Vice President, a Senator, or to an officer or employee whose pay is disbursed by the Secretary of the Senate, the collection of which would be against equity and good conscience and not in the best interests of the United States, may be waived in whole or in part by the Secretary of the Senate. An application for waiver shall be investigated by the Financial Clerk of the Senate who shall submit a written report of his investigation to the Secretary of the Senate. An application for waiver of a claim in an amount aggregating more than $1,500 may also be investigated by the Comptroller General of the United States who shall submit a written report of his investigation to the Secretary of the Senate.


(b) Prohibition of waiverThe Secretary of the Senate may not exercise his authority under this section to waive any claim—(1) if, in his opinion, there exists, in connection with the claim, an indication of fraud, misrepresentation, fault, or lack of good faith on the part of the Vice President, the Senator, the officer or employee, or any other person having an interest in obtaining a waiver of the claim; or

(2) if the application for waiver is received in his office after the expiration of 3 years immediately following the date on which the erroneous payment of pay or allowances was discovered.


(c) Credit for waiverIn the audit and settlement of accounts of any accountable officer or official, full credit shall be given for any amounts with respect to which collection by the United States is waived under this section.


(d) Effect of waiverAn erroneous payment, the collection of which is waived under this section, is deemed a valid payment for all purposes.


(e) Construction with other lawsThis section does not affect any authority under any other law to litigate, settle, compromise, or waive any claim of the United States.


(f) Rules and regulationsThe Secretary of the Senate shall promulgate rules and regulations to carry out the provisions of this section.


(Pub. L. 93–359, § 2, July 25, 1974, 88 Stat. 394; Pub. L. 103–69, title III, § 315, Aug. 11, 1993, 107 Stat. 713; Pub. L. 104–316, title I, § 102(b), Oct. 19, 1996, 110 Stat. 3828.)

Editorial Notes
Codification
Section was formerly classified to section 130c of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (a). Pub. L. 104–316 in first sentence struck out “, if the claim is not the subject of an exception made by the Comptroller General in the account of any accountable officer or official” after “in part by the Secretary of the Senate”, and in third sentence substituted “$1,500 may also” for “$1,500 shall also”.
1993—Subsec. (a). Pub. L. 103–69 substituted “$1,500” for “$500”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–316, title I, § 101(e), Oct. 19, 1996, 110 Stat. 3827, provided that:
“(1) In general.—Except as provided in paragraph (2), this title [see Tables for classification] shall take effect on the date of enactment of this Act [Oct. 19, 1996].

“(2) Exceptions.—Sections 103(d), 105(b), and 116 [amending section 5584 of Title 5, Government Organization and Employees, section 2774 of Title 10, Armed Forces, and section 716 of Title 32, National Guard] shall take effect 60 days after the date of enactment of this Act.”






§ 4594. Withholding and remittance of State income tax by Secretary of Senate(a) Agreement by Secretary with appropriate State official; covered individualsWhenever—(1) the law of any State provides for the collection of an income tax by imposing upon employers generally the duty of withholding sums from the compensation of employees and remitting such sums to the authorities of such State; and

(2) such duty to withhold is imposed generally with respect to the compensation of employees who are residents of such State;

then the Secretary of the Senate is authorized, in accordance with the provisions of this section, to enter into an agreement with the appropriate official of that State to provide for the withholding and remittance of sums for individuals—
(A) whose pay is disbursed by the Secretary; and

(B) who request the Secretary to make such withholdings for remittance to that State.


(b) Number of remittances authorizedAny agreement entered into under subsection (a) of this section shall not require the Secretary to remit such sums more often than once each calendar quarter.


(c) Requests by individuals of Secretary for withholding and remittance; amount of withholding; number and effective date of requests; change of designated State; revocation of request; rules and regulations(1) An individual whose pay is disbursed by the Secretary may request the Secretary to withhold sums from his pay for remittance to the appropriate authorities of the State that he designates. Amounts of withholdings shall be made in accordance with those provisions of the law of that State which apply generally to withholding by employers.

(2) An individual may have in effect at any time only one request for withholdings, and he may not have more than two such requests in effect with respect to different States during any one calendar year. The request for withholdings is effective on the first day of the first month commencing after the day on which the request is received in the Disbursing Office of the Senate, except that—(A) when the Secretary first enters into an agreement with a State, a request for withholdings shall be effective on such date as the Secretary may determine; and

(B) when an individual first receives an appointment, the request shall be effective on the day of appointment, if the individual makes the request at the time of appointment.


(3) An individual may change the State designated by him for the purposes of having withholdings made and request that the withholdings be remitted in accordance with such change, and he may also revoke his request for withholdings. Any change in the State designated or revocation is effective on the first day of the first month commencing after the day on which the request for change or the revocation is received in the Disbursing Office.

(4) The Secretary is authorized to issue rules and regulations he considers appropriate in carrying out this subsection.


(d) Time or times of agreements by SecretaryThe Secretary may enter into agreements under subsection (a) of this section at such time or times as he considers appropriate.


(e) Provisions as not imposing duty, burden, requirement or penalty on United States, Senate, or any officer or employee of United States; effect of filing paper, form, or document with SecretaryThis section imposes no duty, burden, or requirement upon the United States, the Senate, or any officer or employee of the United States, except as specifically provided in this section. Nothing in this section shall be deemed to consent to the application of any provision of law which has the effect of subjecting the United States, the Senate, or any officer or employee of the United States to any penalty or liability by reason of the provisions of this section. Any paper, form, or document filed with the Secretary under this section is a paper of the Senate within the provisions of rule XXX of the Standing Rules of the Senate.


(f) “State” definedFor the purposes of this section, “State” means any of the States of the United States and the District of Columbia.


(Pub. L. 93–371, § 2, Aug. 13, 1974, 88 Stat. 427.)

Editorial Notes

References in TextThe Standing Rules of the Senate, referred to in subsec. (e), were revised in 1979 and 2000. Provisions relating to withdrawal of papers from the files of the Senate which were formerly contained in Rule XXX of the Standing Rules of the Senate are contained in Rule XI of the Standing Rules of the Senate.

Codification
Section was formerly classified to section 60c–3 of this title prior to editorial reclassification and renumbering as this section.



§ 4595. Payment for unaccrued leave(a) In generalThe Financial Clerk of the Senate is authorized to accept from an individual whose pay is disbursed by the Secretary of 11 So in original. Probably should be followed by “the”. Senate a payment representing pay for any period of unaccrued annual leave used by that individual, as certified by the head of the employing office of the individual making the payment.


(b) WithholdingThe Financial Clerk of the Senate is authorized to withhold the amount referred to in subsection (a) from any amount which is disbursed by the Secretary of the Senate and which is due to or on behalf of the individual described in subsection (a).


(c) DepositAny payment accepted under this section shall be deposited in the general fund of the Treasury as miscellaneous receipts.


(d) “Head of the employing office” definedAs used in this section, the term “head of the employing office” means any person with the final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of an individual whose pay is disbursed by the Secretary of the Senate.


(e) ApplicabilityThis section shall apply to fiscal year 1996 and each fiscal year thereafter.


(Pub. L. 104–197, title I, § 9, Sept. 16, 1996, 110 Stat. 2398.)

Editorial Notes
Codification
Section was formerly classified to section 60p of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1997, which is title I of the Legislative Branch Appropriations Act, 1997.






CHAPTER 47—CONGRESSIONAL ETHICS




SUBCHAPTER I—GENERAL


Sec.


4701.Subletting duties of employees of Senate or House.


4702.Notification of post-employment restrictions for Members of Congress and employees.



SUBCHAPTER II—HOUSE OF REPRESENTATIVES


4711.Committee on Standards of Official Conduct of House of Representatives.


4712.Posting of travel and financial disclosure reports on public website of Clerk of the House of Representatives.


4713.Reporting payments made to witnesses before Committee on Standards of Official Conduct.



SUBCHAPTER III—SENATE


4721.Referral of ethics violations by Senate Ethics Committee to Government Accountability Office for investigation.


4722.Mandatory Senate ethics training for Members and staff.


4723.Annual report by Select Committee on Ethics.


4724.Amendment to Senate conflict of interest rule.


4725.Gifts and travel.


4726.Guidelines relating to restrictions on registered lobbyist participation in travel and disclosure.


4727.Senate privately paid travel public website.


4728.Notification of post-employment restrictions for Senators and employees.



SUBCHAPTER I—GENERAL
§ 4701. Subletting duties of employees of Senate or House
No employee of Congress, either in the Senate or House, shall sublet to, or hire, another to do or perform any part of the duties or work attached to the position to which he was appointed.
(Mar. 2, 1895, ch. 177, § 1, 28 Stat. 771.)

Editorial Notes
Codification
Section was formerly classified to section 101 of this title prior to editorial reclassification and renumbering as this section.



§ 4702. Notification of post-employment restrictions for Members of Congress and employees(a) Notification of post-employment restrictionsAfter a Member of Congress or an elected officer of either House of Congress leaves office, or after the termination of employment with the House of Representatives or the Senate of an employee who is covered under paragraph (2), (3), (4), or (5) of section 207(e) of title 18, the Clerk of the House of Representatives, after consultation with the Committee on Standards of Official Conduct, or the Secretary of the Senate, as the case may be, shall notify the Member, officer, or employee of the beginning and ending date of the prohibitions that apply to the Member, officer, or employee under section 207(e) of that title.


(b) Posting on InternetThe Clerk of the House of Representatives, with respect to notifications under subsection (a) relating to Members, officers, and employees of the House, and the Secretary of the Senate, with respect to such notifications relating to Members, officers, and employees of the Senate, shall post the information contained in such notifications on the public Internet site of the Office of the Clerk or the Secretary of the Senate, as the case may be, in a format that, to the extent technically practicable, is searchable, sortable, and downloadable.


(Pub. L. 110–81, title I, § 103, Sept. 14, 2007, 121 Stat. 739.)

Editorial Notes
Codification
Section was formerly classified to section 104d of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective DatePub. L. 110–81, title I, § 105(c), Sept. 14, 2007, 121 Stat. 741, provided that:
“(1) Notification of post-employment restrictions.—Subsection (a) of section 103 [2 U.S.C. 4702(a)] shall take effect on the 60th day after the date of the enactment of this Act [Sept. 14, 2007].

“(2) Posting of information.—Subsection (b) of section 103 [2 U.S.C. 4702(b)] shall take effect January 1, 2008, except that the Secretary of the Senate and the Clerk of the House of Representatives shall post the information contained in notifications required by that subsection that are made on or after the effective date provided under paragraph (1) of this subsection.”







SUBCHAPTER II—HOUSE OF REPRESENTATIVES
§ 4711. Committee on Standards of Official Conduct of House of Representatives(a) Omitted

(b) Committee compositionThe respective party caucus or conference of the House of Representatives shall each nominate to the House of Representatives at the beginning of each Congress 7 members to serve on the Committee on Standards of Official Conduct.


(c) Investigative subcommitteesThe Committee on Standards of Official Conduct shall adopt rules providing—(1) for the establishment of a 4 or 6-member investigative subcommittee (with equal representation from the majority and minority parties) whenever the committee votes to undertake any investigation;

(2) that the senior majority and minority members on an investigative subcommittee shall serve as the chairman and ranking minority member of the subcommittee; and

(3) that the chairman and ranking minority member of the full committee may only serve as non-voting, ex officio members on an investigative subcommittee.

Clause 5(d) of rule XI 11 See References in Text note below. of the Rules of the House of Representatives shall not apply to any investigative subcommittee.

(d) Adjudicatory subcommitteesThe Committee on Standards of Official Conduct shall adopt rules providing—(1) that upon the completion of an investigation, an investigative subcommittee shall report its findings and recommendations to the committee;

(2) that, if an investigative subcommittee by majority vote of its membership adopts a statement of alleged violation, the remaining members of the committee shall comprise an adjudicatory subcommittee to hold a disciplinary hearing on the violation alleged in the statement;

(3) that any statement of alleged violation and any written response thereto shall be made public at the first meeting or hearing on the matter which is open to the public after the respondent has been given full opportunity to respond to the statement in accordance with committee rules, but, if no public hearing or meeting is held on the matter, the statement of alleged violation and any written response thereto shall be included in the committee’s final report to the House of Representatives as required by clause 4(e)(1)(B) of rule X 1 of the Rules of the House of Representatives;

(4) that a quorum for an adjudicatory subcommittee for the purpose of taking testimony and conducting any business shall consist of a majority of the membership of the subcommittee plus one; and

(5) that an adjudicatory subcommittee shall determine, after receiving evidence, whether the counts in the statement have been proved and shall report its findings to the committee.

Clause 5(d) of rule XI 1 of the Rules of the House of Representatives shall not apply to any adjudicatory subcommittee.

(e) to (h) Omitted

(i) Advice and education(1) The Committee on Standards of Official Conduct shall establish within the committee an Office on Advice and Education (hereinafter in this subsection referred to as the “Office”) under the supervision of the chairman.

(2) The Office shall be headed by a director who shall be appointed by the chairman, in consultation with the ranking minority member, and shall be comprised of such staff as the chairman determines is necessary to carry out the responsibilities of the Office.

(3) The primary responsibilities of the Office shall include:(A) Providing information and guidance to Members, officers and employees of the House regarding any laws, rules, regulations, and other standards of conduct applicable to such individuals in their official capacities, and any interpretations and advisory opinions of the committee.

(B) Submitting to the chairman and ranking minority member of the committee any written request from any such Member, officer or employee for an interpretation of applicable laws, rules, regulations, or other standards of conduct, together with any recommendations thereon.

(C) Recommending to the committee for its consideration formal advisory opinions of general applicability.

(D) Developing and carrying out, subject to the approval of the chairman, periodic educational briefings for Members, officers and employees of the House on those laws, rules, regulations, or other standards of conduct applicable to them.


(4) No information provided to the Committee on Standards of Official Conduct by a Member, officer or employee of the House of Representatives when seeking advice regarding prospective conduct of such Member, officer or employee may be used as the basis for initiating an investigation under clause 4(e)(1)(B) of rule X 1 of the Rules of the House of Representatives, if such Member, officer or employee acts in accordance with the written advice of the committee.


(j) Effective dateThis section shall take effect immediately before noon January 3, 1991, except that subsections (g), (h), and (i) shall take effect on January 1, 1990.


(Pub. L. 101–194, title VIII, § 803, Nov. 30, 1989, 103 Stat. 1774.)

Editorial Notes

References in TextThe Rules of the House of Representatives for the One Hundred Sixth Congress were adopted and amended generally by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Provisions formerly appearing in clause 5(d) of rule XI, referred to in subsecs. (c) and (d), are now contained in clause 6(d) of rule X. Provisions formerly appearing in clause 4(e)(1)(B) of rule X, referred to in subsecs. (d)(3) and (i)(4), are now contained in clause 3(a)(2) of rule XI.

Codification
Section was formerly classified to section 29d of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 803 of Pub. L. 101–194. Subsecs. (a) and (e) to (h) of section 803 amended the Rules of the House of Representatives which are not classified to the Code.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Acceptance of Gifts; Amendments to Advisory OpinionsPub. L. 101–194, title VIII, § 801(e), Nov. 30, 1989, 103 Stat. 1772, provided that: “The Committee on Standards of Official Conduct [now Committee on Ethics] of the House of Representatives shall amend its advisory opinions relating to the acceptance of gifts (1) to prohibit lodging received as personal hospitality in excess of 30 days in any calendar year from any individual unless a written waiver is granted by the committee and (2) to exempt gifts of food and beverages consumed not in connection with gifts of lodging from coverage under clause 4 of rule XLIII [now clause 4 of rule XXIII] of the Rules of the House of Representatives.”


Noncampaign Use of Campaign VehiclesPub. L. 101–194, title VIII, § 802(e), Nov. 30, 1989, 103 Stat. 1773, provided that: “The Committee on Standards of Official Conduct [now Committee on Ethics] of the House of Representatives shall issue an advisory opinion to provide for appropriate conditions for the incidental noncampaign use of vehicles owned or leased by a campaign committee of a Member of the House of Representatives.”


Restrictions on Reimbursable Travel ExpensesPub. L. 101–194, title VIII, § 805, Nov. 30, 1989, 103 Stat. 1778, provided that:
“(a) Restrictions.—The Committee on Standards of Official Conduct [now Committee on Ethics] of the House of Representatives shall amend its advisory opinions relating to the acceptance of necessary travel expenses incurred on or after January 1, 1990, in connection with speaking engagements and similar events to—“(1) prohibit the acceptance of such expenses for more than 4 consecutive days in the case of domestic travel and 7 consecutive days (excluding travel days) in the case of foreign travel; and

“(2) permit the acceptance of travel expenses for the spouse or other family member in connection with any substantial participation event or fact-finding activity.


“(b) Exemption Authority.—The Committee on Standards of Official Conduct [now Committee on Ethics] of the House of Representatives is authorized to grant prior written exemptions from the limitations contained in subsection (a)(1) in exceptional circumstances.”






§ 4712. Posting of travel and financial disclosure reports on public website of Clerk of the House of Representatives(a) Requiring posting on InternetThe Clerk of the House of Representatives shall post on the public Internet site of the Office of the Clerk, in a format that is searchable, sortable, and downloadable, to the extent technically practicable, each of the following:(1) The advance authorizations, certifications, and disclosures filed with respect to transportation, lodging, and related expenses for travel under clause 5(b) of rule XXV of the Rules of the House of Representatives by Members (including Delegates and Resident Commissioners to the Congress), officers, and employees of the House.

(2) The reports filed under section 103(h)(1) of the Ethics in Government Act of 1978 by Members of the House of Representatives (including Delegates and Resident Commissioners to the Congress).


(b) Applicability and timing(1) ApplicabilitySubject to paragraph (2), subsection (a) shall apply with respect to information received by the Clerk of the House of Representatives on or after September 14, 2007.


(2) TimingThe Clerk of the House of Representatives shall—(A) not later than August 1, 2008, post the information required by subsection (a) that the Clerk receives by June 1, 2008; and

(B) not later than the end of each 45-day period occurring after information is required to be posted under subparagraph (A), post the information required by subsection (a) that the Clerk has received since the last posting under this subsection.


(3) Omission of personally identifiable informationMembers of the House of Representatives (including Delegates and Resident Commissioners to the Congress) shall be permitted to omit personally identifiable information not required to be disclosed on the reports posted on the public Internet site under this section (such as home address, Social Security numbers, personal bank account numbers, home telephone, and names of children) prior to the posting of such reports on such public Internet site.


(4) Assistance in protecting personal informationThe Clerk of the House of Representatives, in consultation with the Committee on Standards of Official Conduct, shall include in any informational materials concerning any disclosure that will be posted on the public Internet site under this section an explanation of the procedures for protecting personally identifiable information as described in this section.



(c) RetentionThe Clerk shall maintain the information posted on the public Internet site of the Office of the Clerk under this section for a period of 6 years after receiving the information, or, in the case of reports filed under section 103(h)(1) of the Ethics in Government Act of 1978, until the expiration of the 6-year period which begins on the date the individual is no longer a Member of Congress.


(Pub. L. 110–81, title III, § 304, Sept. 14, 2007, 121 Stat. 752; Pub. L. 112–105, § 19(b)(1), Apr. 4, 2012, 126 Stat. 304.)

Editorial Notes

References in TextSection 103(h)(1) of the Ethics in Government Act of 1978, referred to in subsecs. (a)(2) and (c), is section 103(h)(1) of Pub. L. 95–521, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 104e of this title prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (c). Pub. L. 112–105 substituted “, or, in the case of reports filed under section 103(h)(1) of the Ethics in Government Act of 1978, until the expiration of the 6-year period which begins on the date the individual is no longer a Member of Congress.” for period at end.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective Date of 2012 AmendmentPub. L. 112–105, § 19(b)(2), Apr. 4, 2012, 126 Stat. 305, provided that: “The amendment made by paragraph (1) [amending this section] shall apply with respect to any report which is filed on or after the date on which the systems developed by the Secretary and Sergeant at Arms of the Senate and the Clerk of the House of Representatives under section 8(b) [of Pub. L. 112–105, set out as a note under section 105 of Pub. L. 95–521, in the Appendix to Title 5, Government Organization and Employees] first take effect.”


Exercise of Rulemaking AuthorityPub. L. 110–81, title III, § 306, Sept. 14, 2007, 121 Stat. 754, provided that: 
“The provisions of this title [enacting this section] are adopted by the House of Representatives—
“(1) as an exercise of the rulemaking power of the House; and

“(2) with full recognition of the constitutional right of the House to change those rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House.”






§ 4713. Reporting payments made to witnesses before Committee on Standards of Official Conduct
Notwithstanding any other provision of law or any other rule or regulation, any information on payments made by the Committee on Standards of Official Conduct of the House of Representatives to an individual for attendance as a witness before the Committee in executive session during a Congress shall be reported not later than the second semiannual report filed under section 5535 of this title in the following Congress.
(Pub. L. 105–275, title I, § 105, Oct. 21, 1998, 112 Stat. 2439.)

Editorial Notes
Codification
Section was formerly classified as a note under section 104b of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.




SUBCHAPTER III—SENATE
§ 4721. Referral of ethics violations by Senate Ethics Committee to Government Accountability Office for investigation
If the Committee on Ethics of the Senate determines that there is a reasonable basis to believe that a Member, officer, or employee of the Senate may have committed an ethics violation, the committee may request the Office of Special Investigations of the Government Accountability Office to conduct factfinding and an investigation into the matter. The Office of Special Investigations shall promptly investigate the matter as directed by the committee.
(Pub. L. 101–194, title V, § 501, Nov. 30, 1989, 103 Stat. 1753; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
Section was formerly classified to section 72a–1g of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline and text.



§ 4722. Mandatory Senate ethics training for Members and staff(a) Training programThe Select Committee on Ethics shall conduct ongoing ethics training and awareness programs for Members of the Senate and Senate staff.


(b) RequirementsThe ethics training program conducted by the Select Committee on Ethics shall be completed by—(1) new Senators or staff not later than 60 days after commencing service or employment; and

(2) Senators and Senate staff serving or employed on September 14, 2007, not later than 165 days after September 14, 2007.


(Pub. L. 110–81, title V, § 553, Sept. 14, 2007, 121 Stat. 773.)

Editorial Notes
Codification
Section was formerly classified to section 72a–1h of this title prior to editorial reclassification and renumbering as this section.



§ 4723. Annual report by Select Committee on Ethics
The Select Committee on Ethics of the Senate shall issue an annual report due no later than January 31, describing the following:(1) The number of alleged violations of Senate rules received from any source, including the number raised by a Senator or staff of the committee.

(2) A list of the number of alleged violations that were dismissed—(A) for lack of subject matter jurisdiction or, in which, even if the allegations in the complaint are true, no violation of Senate rules would exist; or

(B) because they failed to provide sufficient facts as to any material violation of the Senate rules beyond mere allegation or assertion.


(3) The number of alleged violations in which the committee staff conducted a preliminary inquiry.

(4) The number of alleged violations that resulted in an adjudicatory review.

(5) The number of alleged violations that the committee dismissed for lack of substantial merit.

(6) The number of private letters of admonition or public letters of admonition issued.

(7) The number of matters resulting in a disciplinary sanction.

(8) Any other information deemed by the committee to be appropriate to describe its activities in the preceding year.

(Pub. L. 110–81, title V, § 554, Sept. 14, 2007, 121 Stat. 773.)

Editorial Notes
Codification
Section was formerly classified to section 72a–1i of this title prior to editorial reclassification and renumbering as this section.



§ 4724. Amendment to Senate conflict of interest rule(a) Except as provided by subsection (b), any employee of the Senate who is required to file a report pursuant to Senate rules shall refrain from participating personally and substantially as an employee of the Senate in any contact with any agency of the executive or judicial branch of Government with respect to non-legislative matters affecting any non-governmental person in which the employee has a significant financial interest.

(b) Subsection (a) shall not apply if an employee first advises his supervisor of his significant financial interest and obtains from such supervisor a written waiver stating that the participation of the employee is necessary. A copy of each such waiver shall be filed with the Select Committee.

(Pub. L. 101–194, title IX, § 903, Nov. 30, 1989, 103 Stat. 1781.)

Editorial Notes
Codification
Section was formerly classified to section 60–2 of this title prior to editorial reclassification and renumbering as this section.



§ 4725. Gifts and travel(a) Gifts(1) No Member, officer, or employee of the Senate, or the spouse or dependent thereof, shall knowingly accept, directly or indirectly, any gift or gifts in any calendar year aggregating more than the minimal value as established by section 7342(a)(5) of title 5 or $250, whichever is greater 11 So in original. Probably should be followed by a comma. from any person, organization, or corporation unless, in an unusual case, a waiver is granted by the Select Committee on Ethics.

(2) The prohibitions of this subsection do not apply to gifts—(A) from relatives;

(B) with a value of $100 or less, as adjusted under section 102(a)(2)(A) of the Ethics in Government Act of 1978; or

(C) of personal hospitality of an individual.


(3) For purposes of this subsection—(A) the term “gift” means a payment, subscription, advance, forbearance, rendering, or deposit of money, services, or anything of value, including food, lodging, transportation, or entertainment, and reimbursement for other than necessary expenses, unless consideration of equal or greater value is received, but does not include (1) a political contribution otherwise reported as required by law, (2) a loan made in a commercially reasonable manner (including requirements that the loan be repaid and that a reasonable rate of interest be paid), (3) a bequest, inheritance, or other transfer at death, (4) a bona fide award presented in recognition of public service and available to the general public, (5) a reception at which the Member, officer, or employee is to be honored, provided such individual receives no other gifts that exceed the restrictions in this rule, other than a suitable memento, (6) meals or beverages consumed or enjoyed, provided the meals or beverages are not consumed or enjoyed in connection with a gift of overnight lodging, or (7) anything of value given to a spouse or dependent of a reporting individual by the employer of such spouse or dependent in recognition of the service provided by such spouse or dependent; and

(B) the term “relative” has the same meaning given to such term in section 107(2) of title I of the Ethics in Government Act of 1978 (Public Law 95–521).22 See References in Text note below.


(4) If a Member, officer, or employee, after exercising reasonable diligence to obtain the information necessary to comply with this rule, unknowingly accepts a gift described in paragraph (1) such Member, officer, or employee shall, upon learning of the nature of the gift and its source, return the gift or, if it is not possible to return the gift, reimburse the donor for the value of the gift.

(5)(A) Notwithstanding the provisions of this subsection, a Member, officer, or employee of the Senate may participate in a program, the principal objective of which is educational, sponsored by a foreign government or a foreign educational or charitable organization involving travel to a foreign country paid for by that foreign government or organization if such participation is not in violation of any law and if the select 33 So in original. Probably should be capitalized. Committee on Ethics has determined that participation in such program by Members, officers, or employees of the Senate is in the interests of the Senate and the United States.

(B) Any Member who accepts an invitation to participate in any such program shall notify the Select Committee in writing of his acceptance. A Member shall also notify the Select Committee in writing whenever he has permitted any officer or employee whom he supervises to participate in any such program. The chairman of the Select Committee shall place in the Congressional Record a list of all individuals,44 So in original. The comma probably should not appear. participating, the supervisors of such individuals where applicable; 55 So in original. The semicolon probably should be a comma. and the nature and itinerary of such program.

(C) No Member, officer, or employee may accept funds in connection with participation in a program permitted under subparagraph (A) if such funds are not used for necessary food, lodging, transportation, and related expenses of the Member, officer, or employee.



(b) Limits on domestic and foreign travel by Members and staff of SenateThe term “necessary expenses”, with respect to limits on domestic and foreign travel by Members and staff of the Senate, means reasonable expenses for food, lodging, or transportation which are incurred by a Member, officer, or employee of the Senate in connection with services provided to (or participation in an event sponsored by) the organization which provides reimbursement for such expenses or which provides the food, lodging, or transportation directly. Necessary expenses do not include the provision of food, lodging, or transportation, or the payment for such expenses, for a continuous period in excess of 3 days exclusive of travel time within the United States or 7 days exclusive of travel time outside of the United States unless such travel is approved by the Committee on Ethics as necessary for participation in a conference, seminar, meeting or similar matter. Necessary expenses do not include the provision of food, lodging, or transportation, or the payment for such expenses, for anyone accompanying a Member, officer, or employee of the Senate, other than the spouse or child of such Member, officer, or employee of the Senate or one Senate employee acting as an aide to a Member.


(Pub. L. 101–194, title IX, § 901, Nov. 30, 1989, 103 Stat. 1778; Pub. L. 101–280, § 8, May 4, 1990, 104 Stat. 162; Pub. L. 102–90, title III, § 314(c), Aug. 14, 1991, 105 Stat. 470.)

Editorial Notes

References in TextSection 102(a)(2)(A) of the Ethics in Government Act of 1978, referred to in subsec. (a)(2)(B), is section 102(a)(2)(A) of title I of Pub. L. 95–521. Section 102 was classified to section 702 of this title prior to the general amendment of title I of Pub. L. 95–521 by Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1724. Title I of Pub. L. 95–521, as so amended, is set out in the Appendix to Title 5, Government Organization and Employees.
Section 107(2) of title I of the Ethics in Government Act of 1978 (Public Law 95–521), referred to in subsec. (a)(3)(B), was classified to section 707(2) of this title prior to the general amendment of title I of Pub. L. 95–521 by Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1724. Title I of Pub. L. 95–521, as so amended, is set out in the Appendix to Title 5, and the definition of “relative” is contained in section 109(16) of Pub. L. 95–521.

Codification
Section was formerly classified to section 31–2 of this title prior to editorial reclassification and renumbering as this section.

Amendments1991—Subsec. (a)(1). Pub. L. 102–90, § 314(c)(1)–(3), redesignated par. (2) as (1), substituted “in any calendar year aggregating more than the minimal value as established by section 7342(a)(5) of title 5 or $250, whichever is greater” for “having an aggregate value exceeding $300 during a calendar year”, and struck out former par. (1) which read as follows: “No Member, officer, or employee of the Senate, or the spouse or dependent thereof, shall knowingly accept, directly or indirectly, any gift or gifts having an aggregate value exceeding $100 during a calendar year directly or indirectly from any person, organization, or corporation having a direct interest in legislation before the Congress or from any foreign national unless, in an unusual case, a waiver is granted by the Select Committee on Ethics.”
Subsec. (a)(2). Pub. L. 102–90, § 314(c)(2), (4), redesignated par. (5) as (2) and, in subpar. (B), substituted “$100 or less, as adjusted under section 102(a)(2)(A) of the Ethics in Government Act of 1978” for “less than $75”. Former par. (2) redesignated (1).
Subsec. (a)(3). Pub. L. 102–90, § 314(c)(5), redesignated subpars. (B) and (C) as (A) and (B), respectively, and struck out former subpar. (A) which read as follows: “the term ‘foreign national’ means a person acting directly or indirectly on behalf of a foreign corporation, partnership, or business enterprise, a foreign trade, cultural, educational, or other association, a foreign political party, or a foreign government;”.
Pub. L. 102–90, § 314(c)(1), (2), redesignated par. (6) as (3) and struck out former par. (3) which read as follows: “In determining the aggregate value of any gift or gifts accepted by an individual during a calendar year from any person, organization, or corporation, there may be deducted the aggregate value of gifts (other than gifts described in paragraph (5)) given by such individual to such person, organization, or corporation during that calendar year.”
Subsec. (a)(4). Pub. L. 102–90, § 314(c)(1), (2), redesignated par. (7) as (4) and struck out former par. (4) which read as follows: “For purposes of this subsection, only the following shall be deemed to have a direct interest in legislation before the Congress:
“(A) a person, organization, or corporation registered under the Federal Regulation of Lobbying Act of 1946, or any successor statute, a person who is an officer or director of such a registered lobbyist, or a person who has been employed or retained by such a registered lobbyist for the purpose of influencing legislation before the Congress; or
“(B) a corporation, labor organization, or other organization which maintains a separate segregated fund for political purposes (within the meaning of section 441b of this title), a person who is an officer or director of such corporation, labor organization, or other organization, or a person who has been employed or retained by such corporation, labor organization, or other organization for the purpose of influencing legislation before the Congress.”
Subsec. (a)(5) to (8). Pub. L. 102–90, § 314(c)(2), redesignated pars. (5) to (8) as (2) to (5), respectively.
1990—Subsec. (a)(5)(D). Pub. L. 101–280, § 8(1)(A), struck out subpar. (D) which read as follows: “from an individual who is a foreign national if that individual is not acting; directly or indirectly, on behalf of a foreign corporation, partnership or business enterprise, a foreign trade, cultural, educational or other association, a foreign political party or a foreign government.”
Subsec. (a)(6)(A) to (C). Pub. L. 101–280, § 8(1)(B), added subpar. (A) and redesignated former subpars. (A) and (B) as (B) and (C), respectively.
Subsec. (b). Pub. L. 101–280, § 8(2), substituted “or child of such Member” for “of a Member” and struck out “(and 2 nights)” after “of 3 days” and “(and 6 nights)” after “or 7 days”.

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentPub. L. 102–90, title III, § 314(g), Aug. 14, 1991, 105 Stat. 470, as amended by Pub. L. 102–378, § 4(c), Oct. 2, 1992, 106 Stat. 1358, provided that:
“(1) The amendments made by subsections (b) through (f) [amending this section, section 505 of the Ethics in Government Act of 1978, Pub. L. 95–521, set out in the Appendix to Title 5, Government Organization and Employees, and section 7701 of Title 26, Internal Revenue Code] shall take effect on January 1, 1992.

“(2) The amendment made by subsection (a) [amending section 102 of the Ethics in Government Act of 1978, Pub. L. 95–521, set out in the Appendix to Title 5] shall take effect on January 1, 1993.”



[Amendment by Pub. L. 102–378 to section 314(g) of Pub. L. 102–90, set out above, effective Dec. 31, 1991, see section 9(b)(1) of Pub. L. 102–378, set out as an Effective Date of 1992 Amendment note under section 6303 of Title 5.]



§ 4726. Guidelines relating to restrictions on registered lobbyist participation in travel and disclosure(1) In generalExcept as provided in paragraph (4) and not later than 60 days after September 14, 2007, and at annual intervals thereafter, the Select Committee on Ethics shall develop and revise, as necessary—(A) guidelines, for purposes of implementing the amendments made by subsection (a),11 See References in Text note below. on evaluating a trip proposal and judging the reasonableness of an expense or expenditure, including guidelines related to evaluating—(i) the stated mission of the organization sponsoring the trip;

(ii) the organization’s prior history of sponsoring congressional trips, if any;

(iii) other educational activities performed by the organization besides sponsoring congressional trips;

(iv) whether any trips previously sponsored by the organization led to an investigation by the Select Committee on Ethics;

(v) whether the length of the trip and the itinerary is consistent with the official purpose of the trip;

(vi) whether there is an adequate connection between a trip and official duties;

(vii) the reasonableness of an amount spent by a sponsor of the trip;

(viii) whether there is a direct and immediate relationship between a source of funding and an event; and

(ix) any other factor deemed relevant by the Select Committee on Ethics; and


(B) regulations describing the information it will require individuals subject to the requirements of the amendments made by subsection (a) 1 to submit to the committee in order to obtain the prior approval of the committee for travel under paragraph 2 of rule XXXV of the Standing Rules of the Senate, including any required certifications.


(2) ConsiderationIn developing and revising guidelines under paragraph (1)(A), the committee shall take into account the maximum per diem rates for official Federal Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense.


(3) Unreasonable expenseFor purposes of this section, travel on a flight described in paragraph 1(c)(1)(C)(ii) of rule XXXV of the Standing Rules of the Senate shall not be considered to be a reasonable expense.


(4) ExtensionThe deadline for the initial guidelines required by paragraph (1) may be extended for 30 days by the Committee on Rules and Administration.


(Pub. L. 110–81, title V, § 544(b), Sept. 14, 2007, 121 Stat. 769.)

Editorial Notes

References in TextThe amendments made by subsection (a), referred to in par. (1), mean the amendments made by subsec. (a) of section 544 of Pub. L. 110–81 to paragraph 2 of rule XXXV of the Standing Rules of the Senate, which are not classified to the Code.

Codification
Section was formerly classified to section 31–3 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–81, title V, § 544(f), Sept. 14, 2007, 121 Stat. 771, provided that: “The amendments made by subsections (a) [121 Stat. 767] and (b) [enacting this section] shall take effect 60 days after the date of enactment of this Act [Sept. 14, 2007] or the date the Select Committee on Ethics issues new guidelines as required by subsection (b), whichever is later. Subsection (c) [121 Stat. 770] shall take effect on the date of enactment of this Act.”


Separately Regulated ExpensesPub. L. 110–81, title V, § 544(e), Sept. 14, 2007, 121 Stat. 771, provided that: “Nothing in this section [enacting this section and provisions set out as a note under this section] or section 541 [121 Stat. 766] is meant to alter treatment under law or Senate rules of expenses that are governed by the Foreign Gifts and Decorations Act [of 1966, 22 U.S.C. 2621 et seq.] or the Mutual Educational and Cultural Exchange Act [of 1961, 22 U.S.C. 2451 et seq.].”




§ 4727. Senate privately paid travel public website(a) Travel disclosureNot later than January 1, 2008, the Secretary of the Senate shall establish a publicly available website without fee or without access charge, that contains information on travel that is subject to disclosure under paragraph 2 of rule XXXV of the Standing Rules of the Senate, that includes, with respect to travel occurring on or after January 1, 2008—(1) a search engine;

(2) uniform categorization by Member, dates of travel, and any other common categories associated with congressional travel; and

(3) forms filed in the Senate relating to officially related travel.


(b) RetentionThe Secretary of the Senate shall maintain the information posted on the public Internet site of the Office of the Secretary under this section for a period not longer than 4 years after receiving the information.


(c) Extension of authorityIf the Secretary of the Senate is unable to meet the deadline established under subsection (a), the Committee on Rules and Administration of the Senate may grant an extension of the Secretary of the Senate.


(e) 11 So in original. No subsec. (d) has been enacted. Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.


(Pub. L. 110–81, title V, § 546, Sept. 14, 2007, 121 Stat. 772.)

Editorial Notes
Codification
Section was formerly classified to section 104g of this title prior to editorial reclassification and renumbering as this section.



§ 4728. Notification of post-employment restrictions for Senators and employees(a) In generalAfter a Senator or an elected officer of the Senate leaves office or after the termination of employment with the Senate of an employee of the Senate, the Secretary of the Senate shall notify the Member, officer, or employee of the beginning and ending date of the prohibitions that apply to the Member, officer, or employee under rule XXXVII of the Standing Rules of the Senate.


(b) Effective dateThis section shall take effect 60 days after September 14, 2007.


(Pub. L. 110–81, title V, § 535, Sept. 14, 2007, 121 Stat. 766.)

Editorial Notes
Codification
Section was formerly classified to section 104f of this title prior to editorial reclassification and renumbering as this section.





CHAPTER 49—CONGRESSIONAL PAGES




SUBCHAPTER I—GENERAL


Sec.


4901.Congressional pages.


4902.John W. McCormack Residential Page School.


4903.Education of other minors who are Senate employees.



SUBCHAPTER II—HOUSE OF REPRESENTATIVES


4911.House of Representatives Page Board; establishment and purpose.


4912.Membership of Page Board.


4913.Regulations of Page Board.


4914.Academic year and summer term for page program.


4915.Service of page during academic year and summer term; filling of vacancies; eligibility.


4916.Definitions.


4917.Page residence hall and page meal plan.



SUBCHAPTER III—SENATE


4931.Daniel Webster Senate Page Residence Revolving Fund.



SUBCHAPTER I—GENERAL
§ 4901. Congressional pages(a) Appointment conditionsA person shall not be appointed as a page of the Senate or House of Representatives—(1) unless he agrees that, in the absence of unforeseen circumstances preventing his service as a page after his appointment, he will continue to serve as a page for the period specified in writing at the time of the appointment; and

(2) until complete information in writing is transmitted to his parent or parents, his legal guardian, or other appropriate person or persons acting as his parent or parents, with respect to the nature of the work of pages, their pay, their working conditions (including hours and scheduling of work), and the housing accommodations available to pages.


(b) QualificationsA person shall not serve as a page—(1) of the Senate before he has attained the age of sixteen years; or

(2) of the House of Representatives before he has attained the age of sixteen years.


(Pub. L. 91–510, title IV, § 491(a)–(d), Oct. 26, 1970, 84 Stat. 1198; Pub. L. 97–51, §§ 101(c), 123, Oct. 1, 1981, 95 Stat. 959, 965; Pub. L. 104–186, title II, § 204(36), Aug. 20, 1996, 110 Stat. 1735; Pub. L. 108–447, div. G, title I, § 9, Dec. 8, 2004, 118 Stat. 3170.)

Editorial Notes
Codification
Section was formerly classified to section 88b–1 of this title prior to editorial reclassification and renumbering as this section.
Repeal of subsecs. (c) and (d) of this section is based on section 304(a) of H.R. 4120, as reported July 9, 1981, which was enacted into permanent law by section 101(c) of Pub. L. 97–51 and amended by section 123 of Pub. L. 97–51.

Amendments2004—Subsec. (b)(1). Pub. L. 108–447 substituted “sixteen” for “fourteen”.
1996—Subsec. (a)(1). Pub. L. 104–186, § 204(36)(A), substituted “the period specified in writing at the time of the appointment” for “a period of not less than two months”.
Subsec. (b). Pub. L. 104–186, § 204(36)(B), substituted a period for “; or” at end of par. (2) and struck out concluding provisions which read as follows: “(except in the case of a chief page, telephone page, or riding page) during any session of the Congress which begins after he has attained the age of eighteen years.”
1981—Subsecs. (c), (d). Pub. L. 97–51 struck out subsecs. (c) and (d) which had provided, respectively, that pay of pages of the Senate began not more than five days before the convening or reconvening of a session of the Congress or of the Senate and continued until the end of the month during which the Congress or the Senate adjourned or recessed or until the fourteenth day after such adjournment or recess, whichever was the later date, except that, in any case in which the Congress or the Senate adjourned or recessed on or before the last day of July for a period of at least thirty days but not more than forty-five days, such pay would continue until the end of such period of adjournment or recess, and that the pay of pages of the House of Representatives began not more than five days before the convening of a session of the Congress and continued until the end of the month during which the Congress adjourned sine die or recessed or until the fourteenth day after such adjournment or recess, whichever was the later date, except that, in any case in which the House adjourned or recessed on or before the last day of July in any year for a period of at least thirty days but not more than forty-five days, such pay would continue until the end of such period of adjournment or recess.

Statutory Notes and Related Subsidiaries
Effective DateSubsecs. (a), (c), and (d) of this section effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.
Pub. L. 91–510, title IV, § 491(f), Oct. 26, 1970, 84 Stat. 1198, provided that: “Subsection (b) of this section shall become effective on January 3, 1971, but the provisions of such subsection limiting service as a page to persons who have attained the age of sixteen years shall not be construed to prohibit the continued service of any page appointed prior to the date of enactment of this Act [Oct. 26, 1970].”


Pay of Pages Between Recess or AdjournmentPrior to the repeal of subsecs. (c) and (d) of section 88b–1 (now 4901) of this title by Pub. L. 97–51, provisions for continuing the pay of pages of the Senate and House of Representatives during specific periods of recess or adjournment of Congress by making such subsecs. (b) and (c) inapplicable to the pay of pages during such periods, were contained in the following appropriation acts:
Pub. L. 97–12, title I, June 5, 1981, 95 Stat. 65.
Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167.
Pub. L. 96–38, title III, § 303, July 25, 1979, 93 Stat. 142. Subsequently repealed by Pub. L. 97–51, §§ 101(c), 123, Oct. 1, 1981, 95 Stat. 965.
Pub. L. 95–391, title III, § 305, Sept. 30, 1978, 92 Stat. 789.



§ 4902. John W. McCormack Residential Page School(a) Construction authorization for dormitory and classroom facilities complexThere is hereby authorized to be constructed, on a site jointly approved by the Senate Office Building Commission and the House Office Building Commission, in accordance with plans which shall be prepared by or under the direction of the Architect of the Capitol and which shall be submitted to and jointly approved by the Senate Office Building Commission and the House Office Building Commission, a fireproof building containing dormitory and classroom facilities, including necessary furnishings and equipment, for pages of the Senate, the House of Representatives, and the Supreme Court of the United States.


(b) Acquisition of property in District of ColumbiaThe Architect of the Capitol, under the joint direction and supervision of the Senate Office Building Commission and the House Office Building Commission, is authorized to acquire on behalf of the United States, by purchase, condemnation, transfer, or otherwise, such publicly or privately owned real property in the District of Columbia (including all alleys, and parts of alleys, and streets within the curblines surrounding such real property) located in the vicinity of the United States Capitol Grounds, as may be approved jointly by the Senate Office Building Commission and the House Office Building Commission, for the purpose of constructing on such real property, in accordance with this section, a suitable dormitory and classroom facilities complex for pages of the Senate, the House of Representatives, and the Supreme Court of the United States.


(c) Condemnation proceedingsAny proceeding for condemnation instituted under subsection (b) of this section shall be conducted in accordance with subchapter IV of chapter 13 of title 16 of the District of Columbia Code.


(d) Transfer of United States owned propertyNotwithstanding any other provision of law, any real property owned by the United States, and any alleys, or parts of alleys and streets, contained within the curblines surrounding the real property acquired on behalf of the United States under this section shall be transferred, upon the request of the Architect of the Capitol made with the joint approval of the Senate Office Building Commission and the House Office Building Commission, to the jurisdiction and control of the Architect of the Capitol.


(e) Alley and street closures by Mayor of the District of ColumbiaNotwithstanding any other provision of law, any alleys, or parts of alleys and streets, contained within the curblines surrounding the real property acquired on behalf of the United States under this section shall be closed and vacated by the Mayor of the District of Columbia in accordance with any request therefor made by the Architect of the Capitol with the joint approval of the Senate Office Building Commission and the House Office Building Commission.


(f) United States Capitol Grounds provisions applicableUpon the acquisition on behalf of the United States of all real property under this section, such property shall be a part of the United States Capitol Grounds and shall be subject to the provisions of sections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40.


(g) Designation; employment of services under supervision and control of Architect of the Capitol: joint approval and direction of Speaker and President pro tempore; annual estimates to Congress; regulations governing Architect of the CapitolThe building constructed on the real property acquired under this section shall be designated the “John W. McCormack Residential Page School”. The employment of all services (other than that of the United States Capitol Police) necessary for its protection, care, maintenance, and use, for which appropriations are made by Congress, shall be under the control and supervision of the Architect of the Capitol. Such supervision and control shall be subject to the joint approval and direction of the Speaker and the President pro tempore. The Architect shall submit annually to the Congress estimates in detail for all services, other than those of the United States Capitol Police or those provided in connection with the conduct of school operations and the personal supervision of pages, and for all other expenses in connection with the protection, care, maintenance, and use of the John W. McCormack Residential Page School. The Speaker and the President pro tempore shall prescribe, from time to time, regulations governing the Architect in the provision of services and the protection, care, and maintenance, of the John W. McCormack Residential Page School.


(h) Joint appointee for supervision and control over page activities; regulations; Residence Superintendent of Pages: appointment, compensation, and duties; additional personnel: appointment and compensationThe Speaker of the House of Representatives and the President pro tempore of the Senate jointly shall designate an officer of the House and an officer of the Senate, other than a Member of the House or Senate, who shall jointly exercise supervision and control over the activities of the pages resident in the John W. McCormack Residential Page School. With the approval of the Speaker and the President pro tempore, such officers so designated shall prescribe regulations governing—(1) the actual use and occupancy of the John W. McCormack Residential Page School including, if necessary, the imposition of a curfew for pages;

(2) the conduct of pages generally; and

(3) other matters pertaining to the supervision, direction, safety, and well-being of pages in off-duty hours.

Such officers, subject to the approval of the Speaker and the President pro tempore, jointly shall appoint and fix the per annum gross rate of pay of a Residence Superintendent of Pages, who shall perform such duties with respect to the supervision of pages resident therein as those officials shall prescribe. In addition, such officers, subject to the approval of the Speaker and the President pro tempore, jointly shall appoint and fix the per annum gross rates of pay of such additional personnel as may be necessary to assist those officers and the Residence Superintendent of Pages in carrying out their functions under this section.

(i) Section 4903 of this title unaffectedNothing in this part shall affect the operation of section 4903 of this title, relating to educational facilities of pages and other minors who are congressional employees.


(Pub. L. 91–510, title IV, § 492, Oct. 26, 1970, 84 Stat. 1199; Pub. L. 93–198, title IV, § 421, Dec. 24, 1973, 87 Stat. 789; Pub. L. 104–186, title II, § 204(34)(C), Aug. 20, 1996, 110 Stat. 1734.)

Editorial Notes

References in TextSections 1922, 1961, 1966, 1967, and 1969 of this title and sections 5101 to 5107 and 5109 of title 40, referred to in subsec. (f), was in the original a reference to the Act entitled “An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes”, approved July 31, 1946, which is act July 31, 1946, ch. 707, 60 Stat. 718. Sections 9, 9A, 9B, 9C, and 14 of the Act are classified, respectively, to sections 1961, 1966, 1967, 1922, and 1969 of this title, and section 16(b) of the Act is set out as a note under section 1961 of this title. Sections 1 to 8, 10 to 13, and 16(a) of the Act, which were classified to sections 193a to 193m of former Title 40, Public Buildings, Property, and Works, were repealed and reenacted as sections 5101 to 5107 and 5109 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1312, the first section of which enacted Title 40. Section 5(c) of Pub. L. 107–217, set out as a note preceding section 101 of Title 40, provides that a reference to a law replaced by section 1 of Pub. L. 107–217 is deemed to refer to the corresponding provision enacted by Pub. L. 107–217. For complete classification of the act of July 31, 1946, to the Code, see Tables. For disposition of sections of former Title 40, see table at the beginning of Title 40.
This part, referred to in subsec. (i), means part 9 of title IV of Pub. L. 91–510, Oct. 26, 1970, 84 Stat. 1199, which enacted this section and section 4901 of this title, repealed section 88c of this title, and enacted provisions set out as a note under section 4901 of this title.

Codification
Section was formerly classified to section 2161 of this title prior to editorial reclassification and renumbering as this section, and to section 184a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.

Amendments1996—Subsec. (i). Pub. L. 104–186 struck out “section 88a of title 2 or” after “affect the operation of”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.


Transfer of Functions
Office of Commissioner of District of Columbia, as established by Reorg. Plan No. 3 of 1967, abolished as of noon Jan. 2, 1975, by Pub. L. 93–198, title VII, § 711, Dec. 24, 1973, 87 Stat. 818, and replaced by office of Mayor of District of Columbia by section 421 of Pub. L. 93–198. Accordingly, “Mayor” substituted in subsec. (e) for “commissioners”.

Acquisition of Property as Site for John W. McCormack Residential Page SchoolPub. L. 92–607, ch. V, Oct. 31, 1972, 86 Stat. 1512, authorized Architect of the Capitol to acquire certain specified real estate for use as a green park area pending its development for permanent use as site of John W. McCormack Residential Page School.



§ 4903. Education of other minors who are Senate employees
The facilities provided for the education of Congressional and Supreme Court pages shall be available from and after January 2, 1947, also for the education of such other minors who are Senate employees as may be certified by the Secretary of the Senate to receive such education.
(Mar. 22, 1947, ch. 20, title I, 61 Stat. 16; Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479; Pub. L. 104–186, title II, § 204(35), Aug. 20, 1996, 110 Stat. 1735.)

Editorial Notes
Codification
Section was formerly classified to section 88b of this title prior to editorial reclassification and renumbering as this section.
The first paragraph of this section is based on act Mar. 22, 1947.
The second paragraph was based on H. Res. No. 279, Ninety-eighth Congress, July 21, 1983, enacted into permanent law by Pub. L. 98–367. See 1996 Amendment note below.

Amendments1996—Pub. L. 104–186, in first par., substituted “Senate employees” for “congressional employees” and struck out “and the Clerk of the House of Representatives” after “Secretary of the Senate”, and struck out second par. which read as follows: “This section shall not apply to any minor who is an employee of the House of Representatives or to any educational facility under the House of Representatives Page Board.”




SUBCHAPTER II—HOUSE OF REPRESENTATIVES
§ 4911. House of Representatives Page Board; establishment and purpose(a) Until otherwise provided by law, there is hereby established a board to be known as the House of Representatives Page Board to ensure that the page program is conducted in a manner that is consistent with the efficient functioning of the House and the welfare of the pages.

(b) The Page Board shall meet regularly, in accordance with a schedule established jointly by the Speaker and minority leader of the House of Representatives.

(Pub. L. 97–377, title I, § 127, Dec. 21, 1982, 96 Stat. 1914; Pub. L. 110–2, § 3, Feb. 2, 2007, 121 Stat. 5.)

Editorial Notes
Codification
Section was formerly classified to section 88b–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 611, Ninety-seventh Congress, Nov. 30, 1982, which was enacted into permanent law by Pub. L. 97–377.

Amendments2007—Pub. L. 110–2 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–2, § 4, Feb. 2, 2007, 121 Stat. 5, provided that: “The amendments made by this Act [amending this section and section 4912 of this title] shall apply with respect to the portion of the One Hundred Tenth Congress which begins after the date of the enactment of this Act [Feb. 2, 2007] and each succeeding Congress.”


Short Title of 2007 AmendmentPub. L . 110–2, § 1, Feb. 2, 2007, 121 Stat. 4, provided that: “This Act [see Tables for classification] may be cited as the ‘House Page Board Revision Act of 2007’.”



§ 4912. Membership of Page Board(a) Appointed and designated membersThe Page Board shall consist of—(1) two Members of the House appointed by the Speaker and two Members of the House appointed by the minority leader;

(2) one individual who, at any time during the 5-year period which ends on the date of the individual’s appointment, is or was a parent of a page participating in the program;

(3) one individual who is a former page of the House who is not a Member of the House or an individual described in paragraph (2); and

(4) the Clerk and the Sergeant at Arms of the House.


(b) Special rules for members representing parents and former pagesIn the case of the members of the Page Board who are described in paragraphs (2) and (3) of subsection (a), the following shall apply:(1) Each such member shall be appointed jointly by the Speaker and minority leader of the House of Representatives.

(2) Each such member shall serve for a term of one year and may be reappointed for additional terms if the member continues to meet the requirements for appointment.

(3) A vacancy in the position held by any such member shall be filled in the same manner as the original appointment. An individual appointed to fill a vacancy shall serve for the remainder of the original term and may be reappointed in accordance with paragraph (2).

(4) Each such member may be paid travel or transportation expenses, including per diem in lieu of subsistence, for attending meetings of the Page Board while away from the member’s home or place of business. There are authorized to be appropriated from the applicable accounts of the House of Representatives such sums as may be necessary for payments under this paragraph.


(c) “Member of the House” definedAs used in sections 4911 to 4913 of this title, the term “Member of the House” means a Representative in, and a Delegate or Resident Commissioner to, the Congress.


(Pub. L. 97–377, title I, § 127, Dec. 21, 1982, 96 Stat. 1914; Pub. L. 104–186, title II, § 204(37), Aug. 20, 1996, 110 Stat. 1735; Pub. L. 105–275, title I, § 101(a), Oct. 21, 1998, 112 Stat. 2438; Pub. L. 110–2, § 2, Feb. 2, 2007, 121 Stat. 4.)

Editorial Notes
Codification
Section was formerly classified to section 88b–3 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 611, Ninety-seventh Congress, Nov. 30, 1982, which was enacted into permanent law by Pub. L. 97–377.

Amendments2007—Subsec. (a)(1). Pub. L. 110–2, § 2(a)(1), substituted “and two Members” for “and one Member”.
Subsec. (a)(2) to (4). Pub. L. 110–2, § 2(a)(2)–(4), added pars. (2) and (3) and redesignated former par. (2) as (4).
Subsecs. (b), (c). Pub. L. 110–2, § 2(b), added subsec. (b) and redesignated former subsec. (b) as (c).
1998—Subsec. (a)(3). Pub. L. 105–275 inserted “and” at end of par. (1), substituted a period for “; and” at end of par. (2), and struck out par. (3) which read as follows: “the Architect of the Capitol.”
1996—Subsec. (a)(2). Pub. L. 104–186 substituted “Clerk and the Sergeant” for “Clerk, Doorkeeper, and Sergeant”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–2 applicable with respect to the portion of the One Hundred Tenth Congress which begins after Feb. 2, 2007, and each succeeding Congress, see section 4 of Pub. L. 110–2, set out as a note under section 4911 of this title.

Effective Date of 1998 AmendmentPub. L. 105–275, title I, § 101(b), Oct. 21, 1998, 112 Stat. 2438, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to the One Hundred Sixth Congress and each succeeding Congress.”




§ 4913. Regulations of Page Board
The Page Board shall have authority to prescribe such regulations as may be necessary to carry out sections 4911 to 4913 of this title.
(Pub. L. 97–377, title I, § 127, Dec. 21, 1982, 96 Stat. 1914.)

Editorial Notes
Codification
Section was formerly classified to section 88b–4 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 3 of House Resolution No. 611, Ninety-seventh Congress, Nov. 30, 1982, which was enacted into permanent law by Pub. L. 97–377.



§ 4914. Academic year and summer term for page program
The page program shall consist of the two semesters of the academic year, plus a non-academic summer term.
(Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479; Pub. L. 104–186, title II, § 204(40)(B), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 88c–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 234, Ninety-eighth Congress, June 29, 1983, which was enacted into permanent law by Pub. L. 98–367.

Amendments1996—Pub. L. 104–186 substituted “semesters of the academic year, plus a non-academic” for “terms of the academic year plus a”.

Statutory Notes and Related Subsidiaries
Effective DateSection 5 of House Resolution No. 234, Ninety-eighth Congress, June 29, 1983, as enacted into permanent law by Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479, provided that: “This resolution [enacting this section, sections 4915 and 4916, and former section 88c–1 of this title] shall take effect on the date on which this resolution is agreed to [June 29, 1983], except that section 3(a)(1)(A) and section 3(b)(2) [section 4915(a)(1)(A), (b)(2) of this title] shall apply to terms beginning after November 30, 1983.”




§ 4915. Service of page during academic year and summer term; filling of vacancies; eligibility(a)(1) Except as provided in subsection (b), a page serving during an academic year—(A) shall be in the eleventh grade; and

(B) shall serve for one full semester or two full semesters.


(2) Except as provided in subsection (b), a page serving during the summer term—(A) shall have completed the tenth grade; and

(B) shall not have begun the twelfth grade.



(b)(1) An unforeseen vacancy occurring in a page position during an academic year may be filled, except that no appointment may be made under this paragraph for service to begin on or after October 1 with respect to the first semester or on or after March 1 with respect to the second semester.

(2) An individual who has served as a congressional page at any time during each of any three semesters or terms, as the case may be, shall not be eligible to serve as a page.


(Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479; Pub. L. 104–186, title II, § 204(40)(C)–(E), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 88c–3 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 3 of House Resolution No. 234, Ninety-eighth Congress, June 29, 1983, which was enacted into permanent law by Pub. L. 98–367.

Amendments1996—Subsec. (a)(1)(B). Pub. L. 104–186, § 204(40)(C), substituted “semester or two full semesters” for “term or two full terms”.
Subsec. (b)(1). Pub. L. 104–186, § 204(40)(D), substituted “except that no appointment may be made under this paragraph for service to begin on or after October 1 with respect to the first semester or on or after March 1 with respect to the second semester” for “but no appointment to fill that vacancy shall be for a period of less than two months”.
Subsec. (b)(2). Pub. L. 104–186, § 204(40)(E), substituted “semesters or terms, as the case may be,” for “terms”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective June 29, 1983, except that subsecs. (a)(1)(A) and (b)(2) applicable to terms beginning after Nov. 30, 1983, see note set out under section 4914 of this title.



§ 4916. Definitions
As used in sections 4914 to 4916 of this title, the term—(1) “academic year” means a regular school year, consisting of two semesters;

(2) “page” means a page of the House of Representatives, but such term does not include a full time, permanent employee of the House of Representatives with supervisory responsibility for pages; and

(3) “congressional page” means a page of the House of Representatives or the Senate.

(Pub. L. 98–367, title I, § 103, July 17, 1984, 98 Stat. 479; Pub. L. 104–186, title II, § 204(40)(F), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 88c–4 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 4 of House Resolution No. 234, Ninety-eighth Congress, June 29, 1983, which was enacted into permanent law by Pub. L. 98–367.

Amendments1996—Par. (1). Pub. L. 104–186 substituted “semesters” for “terms”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective June 29, 1983, see note set out under section 4914 of this title.



§ 4917. Page residence hall and page meal plan(a) Revolving fund; establishment within House contingent fundEffective at the beginning of the Ninety-eighth Congress and until otherwise provided by law, there is established a revolving fund within the contingent fund of the House of Representatives for the page residence hall and the page meal plan.


(b) Deposits in revolving fund; disbursements by Chief Administrative Officer of HouseThere shall be deposited in the revolving fund such amounts as may be received by the Chief Administrative Officer of the House of Representatives with respect to lodging, meals, and related services furnished for congressional pages. Amounts so deposited shall be available for disbursement by the Chief Administrative Officer of the House of Representatives, as determined by the Clerk of the House of Representatives, for expenses relating to the page residence hall and the page meal plan.


(c) RegulationsThe House of Representatives Page Board shall prescribe such regulations as may be necessary to carry out this section.


(Pub. L. 98–51, title I, § 110, July 14, 1983, 97 Stat. 269; Pub. L. 104–186, title II, § 204(38), Aug. 20, 1996, 110 Stat. 1735.)

Editorial Notes

References in TextThe Ninety-eighth Congress, referred to in subsec. (a), convened on Jan. 3, 1983.

Codification
Section was formerly classified to section 88b–5 of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 64, Ninety-eighth Congress, Feb. 8, 1983, which was enacted into permanent law by Pub. L. 98–51.
Sections 1 to 4 of House Resolution No. 64 have been redesignated subsecs. (a) to (d) of this section, respectively, for purposes of codification.

Amendments1996—Subsec. (b). Pub. L. 104–186, § 204(38)(A), (B), substituted “Chief Administrative Officer of the House of Representatives” for “Clerk” in first sentence and “Chief Administrative Officer of the House of Representatives, as determined by the Clerk of the House of Representatives,” for “Clerk” in second sentence.
Subsecs. (c), (d). Pub. L. 104–186, § 204(38)(C), (D), redesignated subsec. (d) as (c) and struck out former subsec. (c) which read as follows: “As used in this section, the term ‘Clerk’ means the Clerk of the House of Representatives.”




SUBCHAPTER III—SENATE
§ 4931. Daniel Webster Senate Page Residence Revolving Fund(a) EstablishmentThere is established in the Treasury of the United States a revolving fund within the contingent fund of the Senate to be known as the Daniel Webster Senate Page Residence Revolving Fund (hereafter referred to in this section as the “fund”). The fund shall consist of all rental payments and other moneys collected or received by the Sergeant at Arms with regard to the Daniel Webster Senate Page Residence. All moneys in the fund shall be available without fiscal year limitation for disbursement by the Secretary of the Senate in connection with operation and maintenance of the Daniel Webster Senate Page Residence not normally performed by the Architect of the Capitol. In addition, such moneys may be used by the Sergeant at Arms to purchase food and food related items and fund activities for the pages.


(b) Deposit of moneysAll moneys received from rental payments and other moneys (including donated moneys) collected or received by the Sergeant at Arms with regard to the Daniel Webster Senate Page Residence shall be deposited in the fund and shall be available for purposes of this section.


(c) VouchersDisbursements from the fund shall be made upon vouchers approved by the Sergeant at Arms, or the designee of the Sergeant at Arms.


(d) RegulationsThe Sergeant at Arms is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section and to provide for the operations of the Daniel Webster Senate Page Residence.


(Pub. L. 103–283, title I, § 4, July 22, 1994, 108 Stat. 1427; Pub. L. 104–53, title I, § 6, Nov. 19, 1995, 109 Stat. 518.)

Editorial Notes
Codification
Section was formerly classified to section 88b–7 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1995, which is title I of the Legislative Branch Appropriations Act, 1995.

Amendments1995—Subsec. (b). Pub. L. 104–53 inserted “(including donated moneys)” after “other moneys”.





CHAPTER 51—HOUSE OF REPRESENTATIVES LEADERSHIP




SUBCHAPTER I—GENERAL


Sec.


5101.Employment of administrative assistants for Speaker and House Majority and Minority Leaders; compensation; appropriations.


5102.Appointment of consultants by Speaker, Majority Leader, and Minority Leader of House; compensation.


5103.Single per annum gross rates of allowances for personal services in offices of Speaker, Leaders, and Whips.


5104.Authority of Speaker and Minority Leader to allocate funds among certain House leadership offices.


5105.Transfer of appropriations by House Leadership Offices.


5106.Allowance for compensation of interns in House leadership offices.



SUBCHAPTER II—THE SPEAKER


5121.Expense allowance of Speaker of House of Representatives.


5122.Personal services in office of Speaker; payments.


5123.Speaker’s Office for Legislative Floor Activities.


5124.Lump sum allowance for Speaker.


5125 to 5129.Repealed.



SUBCHAPTER III—MAJORITY AND MINORITY LEADERS AND WHIPS


5141.Additional employees in offices of House Minority Leader, Majority Whip, and Chief Deputy Majority Whip; authorization; compensation.


5142.Additional amounts for personnel and equipment for House Majority and Minority Leaders and Majority and Minority Whips.


5143.Compensation of certain House minority employees.


5144.Lump-sum allowances for House Minority Leader and Majority Whip.


5145.Lump-sum allowances for House Majority Floor Leader, Minority Floor Leader, Majority Whip, and Minority Whip.


5146.Lump-sum allowances for House Majority Whip and Minority Whip.



SUBCHAPTER IV—POLICY COMMITTEES AND CONFERENCES


5161.Training and program development activities of Republican Conference and Democratic Steering and Policy Committee.


5162.Republican Policy Committee.



SUBCHAPTER I—GENERAL
§ 5101. Employment of administrative assistants for Speaker and House Majority and Minority Leaders; compensation; appropriations
The Speaker, the majority leader, and the minority leader of the House of Representatives are each authorized to employ an administrative assistant, who shall receive basic compensation at a rate not to exceed $8,000 a year. There is authorized to be appropriated such sums as may be necessary for the payment of such compensation.
(Aug. 2, 1946, ch. 753, title II, § 201(c), 60 Stat. 834.)

Editorial Notes
Codification
Section was formerly classified to section 74a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 2, 1946, see section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.

Basic Compensation of Administrative AssistantsPub. L. 85–462, § 4(n), June 20, 1958, 72 Stat. 209, provided that: “The basic compensation of the Administrative Assistants to the Speaker, Majority Leader, Minority Leader, Majority Whip, and Minority Whip, shall be at the rate of $8,880 per annum.”

House Resolution No. 127, Eighty-ninth Congress, Jan. 19, 1965, which was enacted into permanent law by Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281, provided: “That effective January 3, 1965, there shall be payable from the contingent fund of the House, until otherwise provided by law, for any Member of the House who has served as majority leader and as minority leader of the House, an additional $8,880 basic per annum for an administrative assistant.”

House Resolution No. 258, Eighty-ninth Congress, Mar. 9, 1965, which was enacted into permanent law by Pub. L. 89–90, § 103, July 27, 1965, 79 Stat. 281, provided: 
“That, effective March 1, 1965, there shall be payable from the contingent fund of the House of Representatives, until otherwise provided by law, an amount which will permit the payment of basic compensation per annum, at a rate not in excess of the highest amount which, together with additional compensation authorized by law, will not exceed the maximum rate authorized by the Classification Act of 1949, as amended [act Oct. 28, 1949, ch. 782], to the administrative assistant of each of the following:
“(1) the Speaker of the House;

“(2) the majority leader of the House;

“(3) the minority leader of the House;

“(4) the majority whip of the House;

“(5) the minority whip of the House;

“(6) each Member of the House who has served as Speaker of the House; and

“(7) each Member of the House who has served as majority leader, and as minority leader, of the House.”



Section 207(c) of House Resolution 988, Ninety-third Congress, Oct. 8, 1974, provided for the compensation of the administrative assistants referred to in House Resolution 1015, Ninetieth Congress, Jan. 15, 1968, at a rate not in excess of the minimum rate of pay in effect for one pay level above that of employees (referred to in clause 6(a)(1) of Rule XI) to whom clause 6(c) of Rule XI of the Rules of the House of Representatives applied.

Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 5102. Appointment of consultants by Speaker, Majority Leader, and Minority Leader of House; compensation(a) The Speaker, Majority Leader, and Minority Leader of the House of Representatives are each authorized to appoint and fix the compensation of one consultant, on a temporary or intermittent basis, at a daily rate of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the House.

(b) This section shall apply with respect to fiscal year 1999 and each succeeding fiscal year.

(Pub. L. 105–275, title I, § 107, Oct. 21, 1998, 112 Stat. 2439.)

Editorial Notes
Codification
Section was formerly classified to section 74a–9 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.



§ 5103. Single per annum gross rates of allowances for personal services in offices of Speaker, Leaders, and Whips
The allowance for additional office personnel in the office of each of the following officials of the House of Representatives shall be at a single per annum gross rate, as follows:(1) the Speaker, $110,000.

(2) the Majority Leader, $90,000.

(3) the Minority Leader, $55,000.

(4) the Majority Whip, $55,000.

(5) the Minority Whip, $55,000.

(Pub. L. 91–510, title IV, § 473, Oct. 26, 1970, 84 Stat. 1194.)

Editorial Notes
Codification
Section was formerly classified to section 333 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective immediately prior to noon on Jan. 3, 1971, see section 601(1) of Pub. L. 91–510, set out as an Effective Date of 1970 Amendment note under section 4301 of this title.

Limits on Uses of FundsFunds provided under this section limited to use for compensation of additional personnel and other necessary official expenses, see section 112 of Pub. L. 98–51, set out as a note under section 5142 of this title.



§ 5104. Authority of Speaker and Minority Leader to allocate funds among certain House leadership offices(a) Authority of Speaker(1) Authority describedNotwithstanding any other provision of law (including any provision of law that sets forth an allowance for official expenses), the amount appropriated or otherwise made available during a Congress for the salaries and expenses of any office or authority described in paragraph (2) shall be the amount allocated for such office or authority by the Speaker of the House of Representatives from the aggregate amount appropriated or otherwise made available for all such offices and authorities.


(2) Offices and authorities describedThe offices and authorities described in this paragraph are as follows:(A) The Office of the Speaker.

(B) The Speaker’s Office for Legislative Floor Activities.

(C) The Republican Steering Committee (if the Speaker is a member of the Republican party) or the Democratic Steering and Policy Committee (if the Speaker is a member of the Democratic party).

(D) The Republican Policy Committee (if the Speaker is a member of the Republican party).

(E) Training and program development—majority (as described under the heading “House leadership offices” in the most recent bill making appropriations for the legislative branch that was enacted prior to December 23, 2011).

(F) Cloakroom personnel—majority (as so described).



(b) Authority of Minority Leader(1) Authority describedNotwithstanding any other provision of law (including any provision of law that sets forth an allowance for official expenses), the amount appropriated or otherwise made available during a Congress for the salaries and expenses of any office or authority described in paragraph (2) shall be the amount allocated for such office or authority by the Minority Leader of the House of Representatives from the aggregate amount appropriated or otherwise made available for all such offices and authorities.


(2) Offices and authorities describedThe offices and authorities described in this paragraph are as follows:(A) The Office of the Minority Leader.

(B) The Democratic Steering and Policy Committee (if the Minority Leader is a member of the Democratic party) or the Republican Steering Committee (if the Minority Leader is a member of the Republican party).

(C) The Republican Policy Committee (if the Minority Leader is a member of the Republican party).

(D) Training and program development—minority (as described under the heading “House leadership offices” in the most recent bill making appropriations for the legislative branch that was enacted prior to December 23, 2011).

(E) Cloakroom personnel—minority (as so described).

(F) Nine minority employees (as so described).



(c) Effective dateThis section shall apply with respect to any months occurring during the One Hundred Twelfth Congress that begin after December 23, 2011, and to any succeeding Congress.


(Pub. L. 112–74, div. G, title I, § 103, Dec. 23, 2011, 125 Stat. 1121.)

Editorial Notes

References in TextThe most recent bill making appropriations for the legislative branch that was enacted prior to December 23, 2011, containing the heading “House leadership offices”, referred to in subsecs. (a)(2)(E) and (b)(2)(D), is Pub. L. 111–68, div. A, Oct. 1, 2009, 123 Stat. 2023. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 74a–11a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.



§ 5105. Transfer of appropriations by House Leadership Offices(a) In generalEach office described under the heading “HOUSE LEADERSHIP OFFICES” in the Act making appropriations for the legislative branch for a fiscal year may transfer any amounts appropriated for the office under such heading among the various categories of allowances and expenses for the office under such heading.


(b) Official expensesSubsection (a) shall not apply with respect to any amounts appropriated for official expenses.


(c) ApplicabilityThis section shall apply with respect to fiscal year 1999 and each succeeding fiscal year.


(Pub. L. 106–31, title III, § 3009, May 21, 1999, 113 Stat. 93.)

Editorial Notes
Codification
Section was formerly classified to section 74a–11 of this title prior to editorial reclassification and renumbering as this section.
Section is from the 1999 Emergency Supplemental Appropriations Act.



§ 5106. Allowance for compensation of interns in House leadership offices(a) EstablishmentThere is established for the House of Representatives an allowance which shall be available for the compensation of interns who serve in House leadership offices.


(b) Benefit exclusionSection 5321(b) of this title shall apply with respect to an intern who is compensated under the allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance.


(c) DefinitionsIn this section—(1) the term “House leadership office” means, with respect to a fiscal year, any office for which the appropriation for salaries and expenses of the office for the fiscal year is provided under the heading “House Leadership Offices” in the Act making appropriations for the Legislative Branch for the fiscal year; and

(2) term “intern”, with respect to a House leadership office, has the meaning given such term with respect to a Member of the House of Representatives in section 5321(c)(2) of this title.


(d) AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.


(e) Omitted

(f) Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.


(Pub. L. 116–94, div. E, title I, § 113, Dec. 20, 2019, 133 Stat. 2759.)

Editorial Notes
Codification
Section is comprised of section 113 of Pub. L. 116–94. Subsec. (e) of section 113 of Pub. L. 116–94 amended section 5507 of this title.




SUBCHAPTER II—THE SPEAKER
§ 5121. Expense allowance of Speaker of House of Representatives
There shall be paid to the Speaker of the House of Representatives in equal monthly installments an expense allowance of $10,000 per annum to assist in defraying expenses relating to or resulting from the discharge of his official duties, for which no accounting, other than for income tax purposes, shall be made by him.
(Jan. 19, 1949, ch. 2, § 1(e), 63 Stat. 4; Oct. 20, 1951, ch. 521, title VI, § 619(c), 65 Stat. 570; Pub. L. 104–186, title II, § 203(1), Aug. 20, 1996, 110 Stat. 1725.)

Editorial Notes
Codification
Section was formerly classified to section 31b of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 struck out “(which shall be in lieu of the allowance provided by section 601(b) of the Legislative Reorganization Act of 1946, as amended)” after “per annum”.
1951—Act Oct. 20, 1951, made Speaker’s expense allowance taxable.

Statutory Notes and Related Subsidiaries
Effective Date of 1951 AmendmentAmendment by act Oct. 20, 1951, effective at noon, Jan. 3, 1953, see section 619(e) of act Oct. 20, 1951, set out as a note under section 102 of Title 3, The President.

Effective DateSection effective at noon, Jan. 20, 1949, see section 3 of act Jan. 19, 1949.



§ 5122. Personal services in office of Speaker; payments
There shall be paid from the applicable accounts of the House of Representatives until otherwise provided by law, for personal services in the office of the Speaker of the House, an additional basic sum of $10,000 per annum.
(Pub. L. 87–730, § 103, Oct. 2, 1962, 76 Stat. 693; Pub. L. 104–186, title II, § 204(14), Aug. 20, 1996, 110 Stat. 1732.)

Editorial Notes
Codification
Section was formerly classified to section 74–1 of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 487, Eighty-seventh Congress, Jan. 10, 1962, which was enacted into permanent law by Pub. L. 87–730.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House”.



§ 5123. Speaker’s Office for Legislative Floor Activities
There is established in the House of Representatives an office to be known as the Speaker’s Office for Legislative Floor Activities. The Speaker shall appoint and set the annual rate of pay for employees of the Office. The Office shall have the responsibility of assisting the Speaker in the management of legislative floor activity.
(Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520.)

Editorial Notes
Codification
Section was formerly classified to section 74a–7 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 223(b) of House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995, which was enacted into permanent law by Pub. L. 104–53.

Statutory Notes and Related Subsidiaries
Transfer of Majority and Minority PositionsPub. L. 107–68, title I, § 113, Nov. 12, 2001, 115 Stat. 572, provided that:
“(a) Effective October 1, 2001, the following four majority positions shall be transferred from the Clerk to the Speaker:“(1) The position of chief of floor service.

“(2) Two positions of assistant floor chief.

“(3) One position of cloakroom attendant.


“(b) Effective October 1, 2001, the following four minority positions shall be transferred from the Clerk to the minority leader:“(1) The position of chief of floor service.

“(2) Two positions of assistant floor chief.

“(3) One position of cloakroom attendant.


“(c) Notwithstanding any other provision of law, in the case of an individual who is an incumbent of a position transferred under subsection (a) or subsection (b) at the time of the transfer, the total number of days of annual leave and the total number of days of sick leave which were provided by the Clerk to the individual and which remain unused as of the date of the transfer shall remain available for the individual to use after the transfer.”






§ 5124. Lump sum allowance for Speaker(a) The aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for the Office of the Speaker of the House of Representatives shall be increased by $40,000.

(b) This section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.

(Pub. L. 107–68, title I, § 117, Nov. 12, 2001, 115 Stat. 573.)

Editorial Notes
Codification
Section was formerly classified to section 74a–12 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002.



§ 5125. Repealed. Pub. L. 115–244, div. B, title I, § 118(a), (b), Sept. 21, 2018, 132 Stat. 2930

Section, Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1, Dec. 22, 1974, 88 Stat. 1723; Pub. L. 99–225, Dec. 28, 1985, 99 Stat. 1743, related to the right of every former Speaker to retain an office furnished and maintained by the Government in an appropriate condition.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 115–244, div. B, title I, § 118(c), Sept. 21, 2018, 132 Stat. 2930, provided that: “The amendments made by this section [repealing this section and sections 5126 to 5129 of this title] shall apply with respect to any individual who serves as a Representative in Congress during the One Hundred Fifteenth Congress or any succeeding Congress.”




§§ 5126 to 5129. Repealed. Pub. L. 115–244, div. B, title I, § 118(a), Sept. 21, 2018, 132 Stat. 2930

Section 5126, Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723; Pub. L. 99–151, title I, § 102(b), Nov. 13, 1985, 99 Stat. 797; Pub. L. 104–186, title II, § 203(2), Aug. 20, 1996, 110 Stat. 1725, provided for an allowance for former Speaker for payment of office and other administrative expenses.


Section 5127, Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723, related to franked mail and printing privileges of former Speaker.


Section 5128, Pub. L. 91–665, ch. VIII, Jan. 8, 1971, 84 Stat. 1989; Pub. L. 93–532, § 1(a), Dec. 22, 1974, 88 Stat. 1723; Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; Pub. L. 99–151, title I, § 102(a), Nov. 13, 1985, 99 Stat. 797; Pub. L. 104–186, title II, § 203(3), Aug. 20, 1996, 110 Stat. 1725; Pub. L. 108–447, div. G, title I, § 110, Dec. 8, 2004, 118 Stat. 3177; Pub. L. 110–161, div. H, title I, § 105, Dec. 26, 2007, 121 Stat. 2225, provided for Staff assistance to a former Speaker for administration and compensation and status of staff.


Section 5129, Pub. L. 103–69, title I, § 101A(a), Aug. 11, 1993, 107 Stat. 699, provided that the entitlements of a former Speaker of the House of Representatives under sections 5125 to 5129 of this title would be available for 5 years.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable with respect to any individual who serves as a Representative in Congress during the One Hundred Fifteenth Congress or any succeeding Congress, see section 118(c) of Pub. L. 115–244, set out as a note under section 5125 of this title.




SUBCHAPTER III—MAJORITY AND MINORITY LEADERS AND WHIPS
§ 5141. Additional employees in offices of House Minority Leader, Majority Whip, and Chief Deputy Majority Whip; authorization; compensation(a) Subject to the provisions of subsection (b), effective March 1, 1977, there shall be two additional employees in the office of the minority leader, and one additional employee each in the offices of the majority whip and the chief deputy majority whip.

(b) The maximum annual rate of compensation for any individual employed under subsection (a) shall not exceed the greater of $173,900 or the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title, and until otherwise provided by law such compensation as may be necessary shall be paid from the applicable accounts of the House of Representatives.

(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520; Pub. L. 104–186, title II, § 204(15)(A), Aug. 20, 1996, 110 Stat. 1732; Pub. L. 116–94, div. E, title II, § 212(b)(3)(E), Dec. 20, 2019, 133 Stat. 2778.)

Editorial Notes
Codification
Section was formerly classified to section 74a–3 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 393, Ninety-fifth Congress, Mar. 31, 1977, which was enacted into permanent law by Pub. L. 95–94.
Amendment by Pub. L. 104–53 is based on section 3(b) of House Resolution No. 113, One Hundred Fourth Congress, Mar. 10, 1995, which was enacted into permanent law by Pub. L. 104–53.

Amendments2019—Subsec. (b). Pub. L. 116–94 substituted “The maximum annual rate of compensation for any individual employed under subsection (a) shall not exceed the greater of $173,900 or the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title,” for “The annual rate of compensation for any individual employed under subsection (a) shall not exceed the annual rate of basic pay of level V of the Executive Schedule of section 5316 of title 5,”.
1996—Subsec. (b). Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House”.
1995—Subsec. (a). Pub. L. 104–53 substituted “chief deputy majority whip” for “chief majority whip”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1995 AmendmentSection 3(a) of House Resolution No. 113, One Hundred Fourth Congress, Mar. 10, 1995, as enacted into permanent law by Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520, provided that: “Upon the enactment of this section into permanent law, the amendment made by subsection (b) [amending this section] shall take effect.”


Increases in CompensationIncreases in compensation for House officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206), Federal Pay Comparability Act of 1970 (Pub. L. 91–656), and Legislative Branch Appropriations Act, 1988 (Pub. L. 100–202), see sections 4531 and 4532 of this title, and Salary Directives of Speaker of the House, set out as notes under those sections.



§ 5142. Additional amounts for personnel and equipment for House Majority and Minority Leaders and Majority and Minority Whips
Effective March 1, 1977, and until otherwise provided by law, there shall be paid out of the applicable accounts of the House of Representatives such additional amounts as may be necessary for office personnel, and rental or lease of necessary equipment, of each of the following officials of the House the following per annum amounts:(1) The majority leader, $30,000.

(2) The minority leader, $30,000.

(3) The majority whip, $15,000.

(4) The minority whip, $15,000.

(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668; Pub. L. 104–186, title II, § 204(15)(B), Aug. 20, 1996, 110 Stat. 1732.)

Editorial Notes
Codification
Section was formerly classified to section 74a–4 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 393, Ninety-fifth Congress, Mar. 31, 1977, which was enacted into permanent law by Pub. L. 95–94.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House”.

Statutory Notes and Related Subsidiaries
Limits on Uses of FundsPub. L. 98–51, title I, § 112, July 14, 1983, 97 Stat. 270, as amended by Pub. L. 104–186, title II, § 204(16), Aug. 20, 1996, 110 Stat. 1732, provided that: “The funds provided under the provisions of section 2 of House Resolution 393, Ninety-fifth Congress, agreed to March 31, 1977, as enacted into permanent law by section 115 of the Congressional Operations Appropriation Act, 1978 [2 U.S.C. 5142], and section 473 of the Legislative Reorganization Act of 1970 [2 U.S.C. 5103], shall be limited to use for the compensation of additional personnel and other necessary official expenses.”




§ 5143. Compensation of certain House minority employees
Effective January 3, 1977, and until otherwise provided by law, the rate of pay for each of the six positions of minority employee authorized by the Legislative Pay Act of 1929 and referred to in House Resolution 441 of the Ninety-first Congress shall be a per annum gross rate equal to the annual rate of basic pay of level IV of the Executive Schedule of section 5315 of title 5, unless a lower rate is established by the Minority Leader.
(Pub. L. 95–94, title I, § 115, Aug. 5, 1977, 91 Stat. 668.)

Editorial Notes

References in TextThe Legislative Pay Act of 1929, referred to in text, is act June 20, 1929, ch. 33, 46 Stat. 32. For complete classification of this Act to the Code, see Tables.
House Resolution 441, referred to in text, is set out as a Prior Provisions note below.

Codification
Section was formerly classified to section 74c of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution 119, Ninety-fifth Congress, Jan. 19, 1977, which was enacted into permanent law by Pub. L. 95–94.

Prior ProvisionsProvisions similar to those in this section were contained in House Resolution 441, Ninety-first Congress, June 17, 1969, as enacted into permanent law by Pub. L. 91–145, § 103, Dec. 12, 1969, 83 Stat. 359, which provided: 
“That, until otherwise provided by law—
“(1) The six positions of minority employee listed in House Resolution 8, Ninety-first Congress, as supplemented by House Resolution 238, Ninety-first Congress, and House Resolution 265, Ninety-first Congress, are hereby given position titles in the descending order in which those six positions are listed in House Resolution 8, as follows:“(A) the position title of the position listed first is ‘Floor Assistant to the Minority’;

“(B) the position title of the position listed second is ‘Floor Assistant to the Minority’;

“(C) the position title of the position listed third is ‘Floor Assistant to the Minority’;

“(D) the position title of the position listed fourth is ‘Floor Assistant to the Minority’;

“(E) the position title of the position listed fifth is ‘Pair Clerk to the Minority’; and

“(F) the position title of the position listed sixth is ‘Staff Director to the Minority’.


“(2) Appointments to each position for which a position title is provided by subparagraph (1) of this section shall be made by action of the House of Representatives.

“(3) The rate of pay of each position for which a position title is provided by subparagraph (1) of this section shall be a per annum gross rate equal to the annual rate of basic pay of Level V of the Executive Schedule in section 5316 of title 5, United States Code, unless a different rate is provided for such position by action of the House of Representatives.

“Sec. 2. (a) The first section of this resolution shall not affect or change the appointments or continuity of employment of those employees who hold such positions on the date of adoption of this resolution [June 17, 1969].

“(b) In accordance with the authority of the House of Representatives under subparagraph (3) of the first section of this resolution, the respective per annum gross rates of pay of those positions for which position titles are provided by clauses (C), (D), (E), and (F) of subparagraph (1) of the first section of this resolution are as follows:“(1) for the position subject to clause (C)—$29,160;

“(2) for the position subject to clause (D)—$25,200;

“(3) for the position subject to clause (E)—$28,440; and

“(4) for the position subject to subparagraph (F)—$28,080.



“Sec. 3. This resolution shall become effective as of the beginning of the calendar month in which this resolution is adopted [June 1969].”




Statutory Notes and Related Subsidiaries
Designation and Compensation of Three Further Minority EmployeesHouse Resolution No. 7, One Hundred Fourth Congress, Jan. 4, 1995, which was enacted into permanent law by Pub. L. 104–53, title I, § 103, Nov. 19, 1995, 109 Stat. 520, provided that: “In addition, the minority leader may appoint and set the annual rate of pay for up to three further minority employees.”




§ 5144. Lump-sum allowances for House Minority Leader and Majority Whip(a) The aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for the Office of the Minority Leader of the House of Representatives and the aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for the Office of the Majority Whip of the House of Representatives shall each be increased by $333,000.

(b) This section shall apply with respect to fiscal year 2000 and each succeeding fiscal year.

(Pub. L. 106–31, title III, § 3008, May 21, 1999, 113 Stat. 93.)

Editorial Notes
Codification
Section was formerly classified to section 74a–10 of this title prior to editorial reclassification and renumbering as this section.
Section is from the 1999 Emergency Supplemental Appropriations Act.



§ 5145. Lump-sum allowances for House Majority Floor Leader, Minority Floor Leader, Majority Whip, and Minority Whip(a) Effective with respect to fiscal year 2008 and each succeeding fiscal year, the aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for each of the following offices is increased as follows:(1) The allowance for the office of the Majority Floor Leader is increased by $200,000.

(2) The allowance for the office of the Minority Floor Leader is increased by $200,000.


(b) Effective with respect to fiscal year 2009 and each succeeding fiscal year, the aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for each of the following offices is increased as follows:(1) The allowance for the office of the Majority Whip is increased by $72,000.

(2) The allowance for the office of the Minority Whip is increased by $72,000.


(Pub. L. 111–8, div. G, title I, § 104, Mar. 11, 2009, 123 Stat. 818.)

Editorial Notes
Codification
Section was formerly classified to section 74a–10a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2009, which is div. G of the Omnibus Appropriations Act, 2009.



§ 5146. Lump-sum allowances for House Majority Whip and Minority Whip
Effective with respect to fiscal year 2010 and each succeeding fiscal year, the aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for each of the following offices is increased as follows:(1) The allowance for the office of the Majority Whip is increased by $96,000.

(2) The allowance for the office of the Minority Whip is increased by $96,000.

(Pub. L. 111–68, div. A, title I, § 102, Oct. 1, 2009, 123 Stat. 2029.)

Editorial Notes
Codification
Section was formerly classified to section 74a–10b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2010, which is div. A of Pub. L. 111–68.




SUBCHAPTER IV—POLICY COMMITTEES AND CONFERENCES
§ 5161. Training and program development activities of Republican Conference and Democratic Steering and Policy Committee(a) In generalThere is hereby established an account in the House of Representatives for purposes of carrying out training and program development activities of the Republican Conference and the Democratic Steering and Policy Committee.


(b) Amounts, times, terms, and conditions of paymentFunds in the account established under subsection (a) shall be paid—(1) for activities of the Republican Conference in such amounts, at such times, and under such terms and conditions as the Speaker of the House of Representatives may direct (or, if the Speaker is not a member of the Republican Party, under such terms and conditions as the Minority Leader of the House of Representatives may direct); and

(2) for activities of the Democratic Steering and Policy Committee in such amounts, at such times, and under such terms and conditions as the Minority Leader of the House of Representatives may direct (or, if the Speaker is a member of the Democratic Party, under such terms and conditions as the Speaker may direct).


(c) Authorization of appropriationsThere are authorized to be appropriated to the account under this section for fiscal year 1999 and each succeeding fiscal year such sums as may be necessary for training and program development activities of the Republican Conference and the Democratic Steering and Policy Committee during the fiscal year.


(Pub. L. 105–275, title I, § 103, Oct. 21, 1998, 112 Stat. 2438; Pub. L. 112–74, div. G, title I, § 104(a), (b), Dec. 23, 2011, 125 Stat. 1122.)

Editorial Notes
Codification
Section was formerly classified to section 74a–8 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.

Amendments2011—Subsec. (b). Pub. L. 112–74, § 104(a)(1), substituted “Funds” for “Subject to the allocation described in subsection (c) of this section, funds” in introductory provisions.
Subsec. (b)(1). Pub. L. 112–74, § 104(a)(2), substituted “direct (or, if the Speaker is not a member of the Republican Party, under such terms and conditions as the Minority Leader of the House of Representatives may direct);” for “direct;”.
Subsec. (b)(2). Pub. L. 112–74, § 104(a)(3), substituted “direct (or, if the Speaker is a member of the Democratic Party, under such terms and conditions as the Speaker may direct).” for “direct.”
Subsecs. (c), (d). Pub. L. 112–74, § 104(b), redesignated subsec. (d) as (c) and struck out former subsec. (c). Prior to amendment, text of subsec. (c) read as follows: “Of the total amount in the account established under subsection (a) of this section—
“(1) 50 percent shall be allocated to the Speaker for payments for activities of the Republican Conference; and
“(2) 50 percent shall be allocated to the Minority Leader for payments for activities of the Democratic Steering and Policy Committee.”

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–74, div. G, title I, § 104(c), Dec. 23, 2011, 125 Stat. 1123, provided that: “The amendments made by this section [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999 [Pub. L. 105–275].”




§ 5162. Republican Policy Committee(a) In generalThere is established in the House of Representatives an office to be known as the Republican Policy Committee, which shall have such responsibilities as may be assigned by the Speaker of the House of Representatives (or, if the Speaker is not a member of the Republican Party, the Minority Leader of the House of Representatives).


(b) Salaries and expensesThere shall be a lump sum allowance for the salaries and expenses of the Republican Policy Committee, which shall be treated as a category of House leadership offices for purposes of section 5507(c) of this title, and which shall be obligated and expended as directed by the Speaker (or, if the Speaker is not a member of the Republican party, the Minority Leader).


(c) ApplicabilityThis section shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 109, Dec. 8, 2004, 118 Stat. 3177; Pub. L. 112–74, div. G, title I, § 102(a), (b), Dec. 23, 2011, 125 Stat. 1121.)

Editorial Notes
Codification
Section was formerly classified to section 74a–13 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.

Amendments2011—Subsec. (a). Pub. L. 112–74, § 102(a), substituted “the Speaker of the House of Representatives (or, if the Speaker is not a member of the Republican Party, the Minority Leader of the House of Representatives)” for “the chair of the Republican Conference”.
Subsec. (b). Pub. L. 112–74, § 102(b), inserted “, and which shall be obligated and expended as directed by the Speaker (or, if the Speaker is not a member of the Republican party, the Minority Leader)” before period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–74, div. G, title I, § 102(c), Dec. 23, 2011, 125 Stat. 1121, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2012 and each succeeding fiscal year.”






CHAPTER 53—HOUSE OF REPRESENTATIVES MEMBERS




SUBCHAPTER I—MEMBER PAY


Sec.


5301.Representatives’ and Delegates’ salaries payable monthly.


5302.Salaries payable monthly after taking oath.


5303.End-of-the-month salary payment schedule inapplicable to Senators.


5304.Salaries of Representatives, Delegates, and Resident Commissioners elected for unexpired terms.


5305.Disposition of unpaid salary and other sums on death of Representative or Resident Commissioner.


5306.Deductions for absence.


5307.Certification of salary and mileage accounts.


5308.Substitute to sign certificates for salary and accounts.


5309.Disbursement of compensation of House Members by Chief Administrative Officer.


5310.Certificate of salary during recess.



SUBCHAPTER II—EMPLOYEES


5321.Employees of Members of House of Representatives.


5322.Lyndon Baines Johnson congressional interns.


5322a.Allowance for compensation of interns in member offices.


5323.Pay of clerical assistants as affected by death of Senator or Representative.


5324.Pay of clerical assistants as affected by death or resignation of Member of House.


5325.Performance of duties by clerical assistants of dead or resigned Member of House.


5326.“Member of the House” defined.


5327.Termination of service of Members of House.


5328.Authority to prescribe regulations.


5329.Vouchers.



SUBCHAPTER III—EXPENSES AND ALLOWANCES


5341.Representational allowance for Members of House of Representatives.


5342.Reimbursement of transportation expenses for employees in office of House Member.


5343.Staff expenses for House Members attending organizational caucus or conference.


5344.Payments and reimbursements for certain House staff expenses.


5345.Annotated United States Code for Members of House of Representatives to be paid for from Members’ Representational Allowance.


5346.Transportation of official records and papers to House Member’s district.


5347.Delivery of bills and resolutions.


5348.Delivery of Congressional Record.


5349.Limitation on printed copies of U.S. Code to House.


5350.Delivery of reports of disbursements.


5351.Delivery of Daily Calendar.


5352.Delivery of Congressional Pictorial Directory.



SUBCHAPTER I—MEMBER PAY
§ 5301. Representatives’ and Delegates’ salaries payable monthly
Representatives and Delegates-elect to Congress, whose credentials in due form of law have been duly filed with the Clerk of the House of Representatives, in accordance with the provisions of section 26 of this title, may receive their compensation monthly, from the beginning of their term until the beginning of the first session of each Congress, upon a certificate in the form now in use to be signed by the Clerk of the House, which certificate shall have the like force and effect as is given to the certificate of the Speaker.
(R.S. § 38; Mar. 3, 1875, ch. 130, § 1, 18 Stat. 389.)

Editorial Notes
Codification
Section was formerly classified to section 34 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 38 derived from act Mar. 3, 1873, ch. 226, § 1, 17 Stat. 488.



§ 5302. Salaries payable monthly after taking oath
Each Member and Delegate, after he has taken and subscribed the required oath, is entitled to receive his salary at the end of each month.
(R.S. § 39.)

Editorial Notes
Codification
Section was formerly classified to section 35 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 39 derived from Res. Mar. 29, 1867, No. 18, 15 Stat. 24.



§ 5303. End-of-the-month salary payment schedule inapplicable to Senators
Section 5302 of this title shall not be construed as being applicable to a Senator.
(Pub. L. 97–51, § 112(c), Oct. 1, 1981, 95 Stat. 963.)

Editorial Notes
Codification
Section was formerly classified to section 35a of this title prior to editorial reclassification and renumbering as this section.
Provisions of subsec. (c) of section 112 of Pub. L. 97–51 that such subsec. (c) would apply on and after the effective date of the amendments and repeals made by section 112 of Pub. L. 97–51 were omitted in the codification of this section since their impact was identical to that of the effective date provisions of subsec. (e) of section 112 of Pub. L. 97–51, set out as an Effective Date of 1981 Amendment note under section 6301 of this title. See Effective Date note below.

Statutory Notes and Related Subsidiaries
Effective DateSection effective in the case of compensation payable for months after December 1981, see section 112(e) of Pub. L. 97–51, set out as an Effective Date of 1981 Amendment note under section 6301 of this title.



§ 5304. Salaries of Representatives, Delegates, and Resident Commissioners elected for unexpired terms
The salaries of Representatives in Congress, Delegates from Territories, and Resident Commissioners, elected for unexpired terms, shall commence on the date of their election and not before.
(July 16, 1914, ch. 141, § 1, 38 Stat. 458.)

Editorial Notes
Codification
Section was formerly classified to section 37 of this title prior to editorial reclassification and renumbering as this section.



§ 5305. Disposition of unpaid salary and other sums on death of Representative or Resident Commissioner
When any individual who has been elected a Member of, or Resident Commissioner to, the House of Representatives dies after the commencement of the Congress to which he has been elected, any unpaid balance of salary and other sums due such individual shall be paid to the person or persons surviving at the date of death, in the following order of precedence, and such payment shall be a bar to the recovery by any other person of amounts so paid:
First, to the beneficiary or beneficiaries designated by such individual in writing to receive such unpaid balance and other sums due filed with the Chief Administrative Officer of the House of Representatives and received by the Chief Administrative Officer prior to such individual’s death;
Second, if there be no such beneficiary, to the widow or widower of such individual;
Third, if there be no beneficiary or surviving spouse, to the child or children of such individual, and descendants of deceased children, by representation;
Fourth, if none of the above, to the parents of such individual, or the survivor of them;
Fifth, if there be none of the above, to the duly appointed legal representative of the estate of the deceased individual, or if there be none, to the person or persons determined to be entitled thereto under the laws of the domicile of the deceased individual.
(July 2, 1954, ch. 455, title I, § 105, 68 Stat. 409; Pub. L. 86–102, July 23, 1959, 73 Stat. 224; Pub. L. 104–186, title II, § 203(5), Aug. 20, 1996, 110 Stat. 1725.)

Editorial Notes
Codification
Section was formerly classified to section 38a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 struck out “(including amounts held in the trust fund account in the office of the Sergeant at Arms)” after “due such individual” in first undesignated par. and substituted “Chief Administrative Officer of the House of Representatives and received by the Chief Administrative Officer” for “Sergeant at Arms, and received by the Sergeant at Arms” in second undesignated par.
1959—Pub. L. 86–102 inserted provisions including amounts held in trust fund account, authorizing an individual to designate a beneficiary or beneficiaries, and prescribing order of precedence in cases where no designation of beneficiary has been made.



§ 5306. Deductions for absence
The Chief Administrative Officer of the House of Representatives (upon certification by the Clerk of the House of Representatives) shall deduct from the monthly payments (or other periodic payments authorized by law) of each Member or Delegate the amount of his salary for each day that he has been absent from the House, unless such Member or Delegate assigns as the reason for such absence the sickness of himself or of some member of his family.
(R.S. § 40; Pub. L. 97–51, § 112(d), Oct. 1, 1981, 95 Stat. 963; Pub. L. 104–186, title II, § 203(7), Aug. 20, 1996, 110 Stat. 1726; Pub. L. 109–55, title I, § 5, Aug. 2, 2005, 119 Stat. 568.)

Editorial Notes
Codification
Section was formerly classified to section 39 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 40 derived from act Aug. 16, 1856, ch. 123, § 6, 11 Stat. 49.

Amendments2005—Pub. L. 109–55 struck out “Secretary of the Senate and the” before “Chief Administrative Officer”, “, respectively,” before “shall deduct from”, “, respectively” before “, unless such Member”, and “Senate or” after “absent from the”.
1996—Pub. L. 104–186 substituted “the Chief Administrative Officer of the House of Representatives (upon certification by the Clerk of the House of Representatives)” for “Sergeant-at-Arms of the House”.
1981—Pub. L. 97–51 substituted “from the monthly payments (or other periodic payments authorized by law)” for “from the monthly payments”.

Statutory Notes and Related Subsidiaries
Effective Date of 1981 AmendmentAmendment by Pub. L. 97–51 effective in the case of compensation payable for months after December 1981, see section 112(e) of Pub. L. 97–51, set out as a note under section 6301 of this title.



§ 5307. Certification of salary and mileage accounts
Salary and mileage accounts of Representatives and Delegates shall be certified by the Speaker of the House of Representatives; and such certificates shall be conclusive upon all the departments and officers of the Government.
(R.S. §§ 47, 48; Pub. L. 108–447, div. G, title I, § 11, Dec. 8, 2004, 118 Stat. 3171.)

Editorial Notes
Codification
Section was formerly classified to section 48 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 47 derived from acts July 28, 1866, ch. 296, § 17, 14 Stat. 323, and Jan. 22, 1818, ch. 5, § 3, 3 Stat. 404.
R.S. § 48 derived from act Sept. 30, 1850, ch. 90, § 1, 9 Stat. 523.
R.S. § 47 constitutes first clause and R.S. § 48 constitutes remainder.
Words “mileage accounts” substituted for words “accounts for traveling expenses in going to and returning from Congress” based on text of section 17 of act July 28, 1866, ch. 296, 14 Stat. 323.

Amendments2004—Pub. L. 108–447 substituted “of Representatives and Delegates shall be certified” for “of Senators shall be certified by the President of the Senate, and those of Representatives and Delegates”.



§ 5308. Substitute to sign certificates for salary and accounts
The Speaker is authorized to designate from time to time some one from among those appointed by him and appropriated for and employed in his office, whose duty it shall be under the direction of the Speaker to sign in his name and for him all certificates required by section 5307 of this title for salary and accounts for traveling expenses in going to and returning from Congress of Representatives and Delegates.
(Nov. 12, 1903, P. Res. No. 1, 33 Stat. 1.)

Editorial Notes

References in TextSection 5307 of this title, referred to in text, was in the original “section forty-seven of the Revised Statutes”, which initially enacted part of section 48 of this title and was subsequently reclassified as section 5307 of this title. See Codification notes under sections 48 and 5307 of this title.

Codification
Section was formerly classified to section 50 of this title prior to editorial reclassification and renumbering as this section.



§ 5309. Disbursement of compensation of House Members by Chief Administrative Officer
The moneys which have been, or may be, appropriated for the compensation and mileage of Members and Delegates shall be paid at the Treasury on requisitions drawn by the Chief Administrative Officer of the House of Representatives, and shall be kept, disbursed, and accounted for by him according to law, and he shall be a disbursing officer, but he shall not be entitled to any compensation additional to the salary fixed by law.
(Oct. 1, 1890, ch. 1256, § 3, 26 Stat. 645; Pub. L. 104–186, title II, § 204(25)(B), Aug. 20, 1996, 110 Stat. 1734.)

Editorial Notes
Codification
Section was formerly classified to section 80 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Sergeant-at-Arms”.



§ 5310. Certificate of salary during recess
The Clerk of the House of Representatives is authorized and directed to sign, during the recess of Congress after the first session and until the first day of the second session, the certificates for the monthly compensation of Members and Delegates in Congress, which certificate shall be in the form in use on August 15, 1876, and shall have the like force and effect as is given to the certificate of the Speaker.
(Aug. 15, 1876, ch. 287, § 1, 19 Stat. 145.)

Editorial Notes
Codification
Section was formerly classified to section 49 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—EMPLOYEES
§ 5321. Employees of Members of House of Representatives(a) In generalUnder the Members’ Representational Allowance, each Member of the House of Representatives may employ not more than 18 permanent employees and a total of not more than 4 additional employees in the following categories:(1) Interns.

(2) Part-time employees.

(3) Shared employees.

(4) Temporary employees.

(5) Employees on leave without pay.


(b) Benefit exclusionFor purposes of this section, interns and temporary employees shall be excluded from the operation of the following provisions of title 5:(1) Chapter 84 (relating to the Federal Employees’ Retirement System).

(2) Chapter 87 (relating to life insurance).

(3) Chapter 89 (relating to health insurance).


(c) DefinitionsAs used in this section—(1) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress;

(2) the term “intern” means, with respect to a Member of the House of Representatives, an individual who serves in the office of the Member for not more than 120 days in a 12-month period and whose service is primarily for the educational experience of the individual;

(3) the term “part-time employee” means, with respect to a Member of the House of Representatives, an individual who is employed by the Member and whose normally assigned work schedule is not more than the equivalent of 15 full working days per month;

(4) the term “temporary employee” means, with respect to a Member of the House of Representatives, an individual who is employed for a specific purpose or task and who is employed for not more than 90 days in a 12-month period, except that the term of such employment may be extended with the written approval of the Committee on House Oversight; and

(5) the term “shared employee” means an employee who is paid by more than one employing authority of the House of Representatives.


(d) RegulationsThe Committee on House Oversight shall have authority to prescribe regulations to carry out this section.


(Pub. L. 104–186, title I, § 104, Aug. 20, 1996, 110 Stat. 1720; Pub. L. 105–55, title I, § 104(a), Oct. 7, 1997, 111 Stat. 1183; Pub. L. 106–57, title I, § 103(b), Sept. 29, 1999, 113 Stat. 416.)

Editorial Notes
Codification
Section was formerly classified to section 92 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 104 of Pub. L. 104–186. Subsec. (e)(1) of section 104 of Pub. L. 104–186 repealed former section 92 of this title. Subsec. (e)(2) and (3) of section 104 of Pub. L. 104–186 repealed provisions formerly set out as notes under section 92 of this title.

Amendments1999—Pub. L. 106–57, § 103(b)(2), struck out “Clerk hire” before “Employees” in section catchline.
Subsec. (a). Pub. L. 106–57, § 103(b)(1), struck out “clerk hire” before “employees” in two places in introductory provisions.
1997—Subsec. (c)(2). Pub. L. 105–55 struck out “in the District of Columbia” after “office of the Member”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 1999 AmendmentAmendment by Pub. L. 106–57 applicable with respect to the first session of the One Hundred Sixth Congress and each succeeding session of Congress, see section 103(c) of Pub. L. 106–57, set out as a note under section 4313 of this title.

Effective Date of 1997 AmendmentPub. L. 105–55, title I, § 104(b), Oct. 7, 1997, 111 Stat. 1184, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal years beginning on or after October 1, 1997.”


Employment of Permanent ClerksHouse Resolution No. 359, Ninety-sixth Congress, July 20, 1979, as enacted into permanent law by H.R. 7593, as passed the House of Representatives on July 21, 1980, and enacted into permanent law by Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167, which related to the employment of employees by Members of House of Representatives, Delegates, and Resident Commissioners, was repealed by Pub. L. 104–186, title I, § 104(e)(2), Aug. 20, 1996, 110 Stat. 1721.
House Resolution No. 357, Ninety-first Congress, June 25, 1969, as enacted into permanent law by Pub. L. 91–145, § 103, Dec. 12, 1969, 83 Stat. 359, which increased base Clerk Hire allowance of Members of House of Representatives and Resident Commissioner from Puerto Rico and authorized them to employ one additional clerk each, was repealed by Pub. L. 104–186, title I, § 104(e)(3), Aug. 20, 1996, 110 Stat. 1721.



§ 5322. Lyndon Baines Johnson congressional interns(a) Hiring authority of House Members, Delegates, and Resident Commissioners; allowance for payment of compensationUntil otherwise provided by law and notwithstanding any other provision of law, each Member of, Delegate to, and Resident Commissioner in, the House of Representatives is authorized to hire for two months in any year one additional employee to be known as a Lyndon Baines Johnson congressional intern in honor of the former President. Each such intern shall be a student or a teacher and certified as such under subsection (b) of this section. Each such Member, Delegate, or Resident Commissioner shall have available for payment of compensation to such intern a total allowance of $1,000, to be payable to such intern at a rate not to exceed $500 per month, out of the applicable accounts of the House of Representatives. Such intern and such allowance shall be in addition to all personnel and allowances made available to such Member, Delegate, or Resident Commissioner under other provisions of law or other authority.


(b) Certification of intern status; filingNo person shall be paid compensation as a Lyndon Baines Johnson congressional intern who does not have on file with the Chief Administrative Officer of the House of Representatives, at all times during the period of his employment as such intern, an appropriate certificate which is applicable to his intern status, as described below:(1) if the intern is a student, a certificate that such intern was during the academic year immediately preceding his employment, a bona fide student at a college, university, or similar institution of higher learning; or

(2) if the intern is a teacher, a certificate that such intern was, in the year immediately preceding his employment, a bona fide teacher in government or social studies at a secondary school or a postsecondary school.


(c) Regulations by Committee on House OversightThe Committee on House Oversight shall prescribe such regulations as may be necessary to carry out this section.


(Pub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1079; Pub. L. 104–186, title II, § 204(6), (7), Aug. 20, 1996, 110 Stat. 1730.)

Editorial Notes
Codification
Section was formerly classified to section 60g–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 420, Ninety-third Congress, Sept. 18, 1973, which was enacted into permanent law by Pub. L. 93–245.

Amendments1996—Subsec. (a). Pub. L. 104–186, § 204(7)(A), substituted “applicable accounts of the House of Representatives” for “contingent fund of the House”.
Subsec. (b). Pub. L. 104–186, § 204(6), substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (c). Pub. L. 104–186, § 204(7)(B), substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective DateSection 3 of House Resolution No. 420, Ninety-third Congress, as enacted into permanent law by Pub. L. 93–245, ch. VI, Jan. 3, 1974, 87 Stat. 1079, provided that: “The provisions of this resolution [enacting this section and repealing House Resolution No. 416, Eighty-ninth Congress, formerly classified to section 60g–2 of this title] shall become effective on January 1, 1974.”




§ 5322a. Allowance for compensation of interns in member offices(a) Establishment of allowanceThere is established for the House of Representatives an allowance which shall be available for the compensation of interns who serve in the offices of Members of the House of Representatives.


(b) Cap on amount available per officeAn office of a Member of the House of Representatives may not use more than $20,000 of the allowance under this section during any calendar year.


(c) Benefit exclusionSection 5321(b) of this title shall apply with respect to an intern who is compensated under the allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance.


(d) No effect on payment of interns under Members’ Representational AllowanceNothing in this section may be construed to affect the use of the Members’ Representational Allowance for the compensation of interns, as provided under section 5321 of this title.


(e) DefinitionsIn this section—(1) the term “intern” has the meaning given such term in section 5321(c)(2) of this title; and

(2) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.


(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $8,800,000 for fiscal year 2019, and such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.


(Pub. L. 115–244, div. B, title I, § 120, Sept. 21, 2018, 132 Stat. 2931; Pub. L. 116–94, div. E, title I, § 112(a), Dec. 20, 2019, 133 Stat. 2759.)

Editorial Notes
Amendments2019—Subsec. (f). Pub. L. 116–94 substituted “, and such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.” for period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–94, div. E, title I, § 112(c), Dec. 20, 2019, 133 Stat. 2759, provided that: “The amendments made by this section [amending this section and section 5507 of this title] shall take effect as if included in the enactment of section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a).”




§ 5323. Pay of clerical assistants as affected by death of Senator or Representative
When a Senator 11 See Inapplicability to Employees of Senate note below. or Member of the House of Representatives or Delegate or Resident Commissioner dies during his term of office the clerical assistants appointed by him, and then borne upon the pay rolls of the Senate or House of Representatives, shall be continued on such pay rolls in their respective positions and be paid for a period not longer than one month: Provided, That this shall not apply to clerical assistants of standing committees of the Senate or House of Representatives, when their service otherwise would continue beyond such period.
(Feb. 23, 1927, ch. 168, § 1, 44 Stat. 1148.)

Editorial Notes
Codification
Section was formerly classified to section 92a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Inapplicability to Employees of SenatePub. L. 98–473, title I, § 123A(a), Oct. 12, 1984, 98 Stat. 1969, provided that this section shall not apply to any employee of the Senate.



§ 5324. Pay of clerical assistants as affected by death or resignation of Member of House
Notwithstanding the provisions of section 5323 of this title, in case of the death or resignation of a Member of the House during his term of office, the clerical assistants designated by him and borne upon the clerk hire pay rolls of the House of Representatives on the date of such death or resignation shall be continued upon such pay rolls at their respective salaries until the successor to such Member of the House is elected to fill the vacancy.
(Aug. 21, 1935, ch. 600, § 1, 49 Stat. 679; Apr. 24, 1950, ch. 96, 64 Stat. 82; July 15, 1952, ch. 759, § 1, 66 Stat. 662; Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 657.)

Editorial Notes
Codification
Section was formerly classified to section 92b of this title prior to editorial reclassification and renumbering as this section.

Amendments1966—Pub. L. 89–554 struck out sentence which related to retirement service credit.
1952—Joint Res. July 15, 1952, provided retirement credit to employees for time they were separated from employment following death or resignation of a Member and before election of his successor.
1950—Joint Res. Apr. 24, 1950, struck out second sentence which limited continuance of clerical assistants of deceased or resigned House Members on pay roll to six months.

Statutory Notes and Related Subsidiaries
Effective DateAct Aug. 21, 1935, ch. 600, § 4, 49 Stat. 680, provided that: “This joint resolution [enacting sections 5324 to 5326 of this title] shall be effective as of the beginning of the Seventy-fourth Congress, January 3, 1935.”




§ 5325. Performance of duties by clerical assistants of dead or resigned Member of House
Any clerical assistants who continue on the House pay rolls under the provisions of section 5324 of this title shall, while so continued, perform their duties under the direction of the Clerk of the House, and he is authorized and directed to remove from such pay rolls any such clerks who are not attending to the duties for which their services are continued.
(Aug. 21, 1935, ch. 600, § 2, 49 Stat. 680.)

Editorial Notes
Codification
Section was formerly classified to section 92c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1935, see section 4 of act Aug. 21, 1935, set out as a note under section 5324 of this title.



§ 5326. “Member of the House” defined
As used in section 5324 of this title the phrase “Member of the House” shall mean a Representative, Representative-elect, Delegate, Delegate-elect, Resident Commissioner, or Resident Commissioner-elect.
(Aug. 21, 1935, ch. 600, § 3, 49 Stat. 680.)

Editorial Notes
Codification
Section was formerly classified to section 92d of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1935, see section 4 of act Aug. 21, 1935, set out as a note under section 5324 of this title.



§ 5327. Termination of service of Members of House(a) Until otherwise provided by law, for purposes of sections 5324, 5325, and 5326 of this title, any termination of service during a term of office of a Member of the House that is not described in section 5324 of this title shall be treated as if such termination were described in such section.

(b) The Clerk of the House shall take such action as may be necessary to apply the principles of section 5325 of this title in the carrying out of sections 5327 to 5329 of this title.

(Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959.)

Editorial Notes
Codification
Section was formerly classified to section 92b–1 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution 804, Ninety-sixth Congress, Oct. 2, 1980, as enacted into permanent law by H.R. 4120, as reported July 9, 1981, which was enacted into permanent law by section 101(c) of Pub. L. 97–51.



§ 5328. Authority to prescribe regulations
The Committee on House Oversight of the House of Representatives shall have authority to prescribe regulations for the carrying out of sections 5327 to 5329 of this title.
(Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959; Pub. L. 104–186, title II, § 204(44), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 92b–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution 804, Ninety-sixth Congress, Oct. 2, 1980, as enacted into permanent law by H.R. 4120, as reported July 9, 1981, which was enacted into permanent law by section 101(c) of Pub. L. 97–51.

Amendments1996—Pub. L. 104–186 substituted “House Oversight of the House of Representatives” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5329. Vouchers
Payments under sections 5327 to 5329 of this title shall be made on vouchers approved by the Committee on House Oversight of the House of Representatives and signed by the chairman of such committee.
(Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959; Pub. L. 104–186, title II, § 204(44), Aug. 20, 1996, 110 Stat. 1736.)

Editorial Notes
Codification
Section was formerly classified to section 92b–3 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 3 of House Resolution 804, Ninety-sixth Congress, Oct. 2, 1980, as enacted into permanent law by H.R. 4120, as reported July 9, 1981, which was enacted into permanent law by section 101(c) of Pub. L. 97–51.

Amendments1996—Pub. L. 104–186 substituted “House Oversight of the House of Representatives” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.




SUBCHAPTER III—EXPENSES AND ALLOWANCES
§ 5341. Representational allowance for Members of House of Representatives(a) In generalThere is established for the House of Representatives a single allowance, to be known as the “Members’ Representational Allowance”, which shall be available to support the conduct of the official and representational duties of a Member or Member-elect of the House of Representatives with respect to the district from which the Member or Member-elect is elected.


(b) MergerThe Clerk Hire Allowance, the Official Expenses Allowance, and the Official Mail Allowance, as in effect on the day before September 1, 1995, are merged into the Members’ Representational Allowance.


(c) “Member of the House of Representatives” definedAs used in this section, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.


(d) RegulationsThe Committee on House Oversight of the House of Representatives shall have authority to prescribe regulations to carry out this section, including regulations establishing under subsection (a) the official and representational duties during a Congress of a Member-elect of the House of Representatives who is not an incumbent Member re-elected to the ensuing Congress.


(e) Effective dateThis section shall take effect on September 1, 1995 and shall apply with respect to official and representational duties carried out on or after that date.


(Pub. L. 104–186, title I, § 101, Aug. 20, 1996, 110 Stat. 1719; Pub. L. 116–260, div. I, title I, § 117(a), (b), Dec. 27, 2020, 134 Stat. 1641.)

Editorial Notes
Codification
Section was formerly classified to section 57b of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (a). Pub. L. 116–260, § 117(a), substituted “a Member or Member-elect” for “a Member” and “the Member or Member-elect” for “the Member”.
Subsec. (d). Pub. L. 116–260, § 117(b), substituted “, including regulations establishing under subsection (a) the official and representational duties during a Congress of a Member-elect of the House of Representatives who is not an incumbent Member re-elected to the ensuing Congress.” for period at end.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2020 AmendmentPub. L. 116–260, div. I, title I, § 117(c), Dec. 27, 2020, 134 Stat. 1641, provided that: “The amendments made by this section [amending this section] shall apply with respect to Members-elect of the House of Representatives for the One Hundred Seventeenth Congress and each succeeding Congress.”




§ 5342. Reimbursement of transportation expenses for employees in office of House Member
The applicable accounts of the House of Representatives is 11 So in original. Probably should be “are”. made available after August 28, 1965, for reimbursement of transportation expenses incurred by not to exceed two employees in the office of a Member of the House of Representatives (including the Resident Commissioner from Puerto Rico) for one round trip each, or incurred by not to exceed one employee for two round trips, in any calendar year between Washington, District of Columbia, and the place of residence of the Member representing the congressional district involved. Such payment shall be made only upon vouchers approved by the Member containing a certification by him that such travel was performed in line of official duty, but the mileage allowed for any such trip shall not exceed the round trip mileage by the nearest usual route between Washington, District of Columbia, and the Member’s place of residence in the congressional district involved. The Committee on House Oversight of the House of Representatives shall make such rules and regulations as may be necessary to carry out this section.
(Pub. L. 89–147, § 3, Aug. 28, 1965, 79 Stat. 583; Pub. L. 104–186, title II, § 204(71), Aug. 20, 1996, 110 Stat. 1740.)

Editorial Notes
Codification
Section was formerly classified to section 127a of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts” for “contingent fund” and “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5343. Staff expenses for House Members attending organizational caucus or conference(a) In generalEach Member-elect (other than an incumbent Member reelected to the ensuing Congress) who attends a caucus or conference called under section 29a(a) of this title, and each incumbent Member reelected to the ensuing Congress who attends any such caucus or conference convening after the adjournment sine die of the Congress in the year involved, shall be entitled to designate one staff person to be paid for one round trip between that person’s place of residence, provided such place of residence is in the district which the Member-elect or incumbent Member represents, and Washington, District of Columbia, for the purpose of accompanying that Member-elect or incumbent Member to such caucus or conference.


(b) Per diem expenses of staff personEach Member-elect (other than an incumbent Member reelected to the ensuing Congress) who attends a caucus or conference called under such section 29a(a) of this title shall be entitled to designate one staff person who shall in addition be reimbursed on a per diem or other basis for expenses incurred in accompanying the Member-elect at the time of such caucus or conference.


(c) Orientation programs for new MembersWith the approval of the majority leader (in the case of a Member or Member-elect of the majority party) or the minority leader (in the case of a Member or Member-elect of the minority party), subsections (a) and (b) shall apply with respect to the attendance of a Member or Member-elect at a program conducted by the Committee on House Administration for the orientation of new members 11 So in original. Probably should be capitalized. in the same manner as such provisions apply to the attendance of the Member or Member-elect at the organizational caucus or conference.


(Pub. L. 94–59, title II, § 201, July 25, 1975, 89 Stat. 282; Pub. L. 108–447, div. G, title I, § 107(b)(2), (c)(2), Dec. 8, 2004, 118 Stat. 3176.)

Editorial Notes
Codification
Section was formerly classified to section 43b–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 10, Ninety-fourth Congress, Jan. 14, 1975, which was enacted into permanent law by Pub. L. 94–59.

Amendments2004—Subsec. (b). Pub. L. 108–447, § 107(b)(2), substituted a period for “for a period not to exceed the shorter of the following—
“(i) the period beginning with the day before the designated date upon which such caucus or conference is to convene and ending with the day after the date of the final adjournment of such caucus or conference; or
“(ii) fourteen days.”
Subsec. (c). Pub. L. 108–447, § 107(c)(2), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 applicable with respect to the One Hundred Tenth Congress and each succeeding Congress, see section 107(d) of Pub. L. 108–447, set out as a note under section 29a of this title.



§ 5344. Payments and reimbursements for certain House staff expenses(a) Payments and reimbursements to staff persons under section 5343 of this title shall be made as provided (with respect to staff) in the regulations prescribed by the Committee on House Oversight with respect to travel and other expenses of staff. Reimbursements shall be paid on special voucher forms prescribed by the Committee on House Oversight.

(b) Additional funds, if any, for staff allowances and office space for use by Members-elect (other than an incumbent Member reelected to the ensuing Congress) shall be authorized by the Committee on House Oversight.

(Pub. L. 94–59, title II, § 201, July 25, 1975, 89 Stat. 282; Pub. L. 104–186, title II, § 203(15), Aug. 20, 1996, 110 Stat. 1727.)

Editorial Notes
Codification
Section was formerly classified to section 43b–3 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 10, Ninety-fourth Congress, Jan. 14, 1975, which was enacted into permanent law by Pub. L. 94–59.

Amendments1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5345. Annotated United States Code for Members of House of Representatives to be paid for from Members’ Representational Allowance(a) In generalThe Clerk of the House of Representatives shall, at the request of a Member of the House of Representatives, furnish to the Member, for official use only, one set of a privately published annotated version of the United States Code, including supplements and pocket parts. The furnishing of a set of the United States Code under this section shall be in lieu of any distribution under section 212 of title 1 and shall be paid for from the Members’ Representational Allowance.


(b) “Member of the House of Representatives” definedAs used in this section, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.


(c) RegulationsThe Committee on House Oversight of the House of Representatives shall have authority to prescribe regulations to carry out this section.


(Pub. L. 104–186, title I, § 107, Aug. 20, 1996, 110 Stat. 1723.)

Editorial Notes
Codification
Section was formerly classified to section 54 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 107 of Pub. L. 104–186. Subsec. (d) of section 107 of Pub. L. 104–186 repealed former section 54 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5346. Transportation of official records and papers to House Member’s district(a) Payment of reasonable expenses from applicable accounts of House; rules and regulationsEffective August 16, 1978, notwithstanding any provision of law and until otherwise provided by law, the applicable accounts of the House shall be available to pay the reasonable expenses of sending or transporting the official records and papers of any Member of the House of Representatives from the District of Columbia to any location designated by such Member in the district represented by the Member.
The Chief Administrative Officer of the House of Representatives is authorized and directed to provide for the most economical means of sending or transporting such documents to insure the orderly and timely delivery to the specified location. The Committee on House Oversight shall have the authority to issue rules and regulations to carry out the provisions of this section.


(b) “Member of the House of Representatives” and “official records and papers” definedAs used in this section—(1) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress; and

(2) the term “official records and papers” means books, records, papers, and official files which could be sent as franked mail.


(Pub. L. 98–51, title I, § 111(1), July 14, 1983, 97 Stat. 269; Pub. L. 104–186, title II, § 203(21), Aug. 20, 1996, 110 Stat. 1728.)

Editorial Notes
Codification
Section was formerly classified to section 59d of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a), “August 16, 1978” substituted for “upon the date of adoption of this resolution” meaning the date of adoption of House Resolution No. 1297, which was agreed to Aug. 16, 1978.
Section is based on House Resolution No. 1297, Ninety-fifth Congress, Aug. 16, 1978, which was enacted into permanent law by Pub. L. 98–51.
Sections 1 and 2 of House Resolution No. 1297 were redesignated subsecs. (a) and (b) of this section, respectively, for purposes of codification.

Amendments1996—Subsec. (a). Pub. L. 104–186, § 203(21)(A)–(C), substituted “applicable accounts” for “contingent fund” in first par. and “Chief Administrative Officer of the House of Representatives” for “Clerk of the House of Representatives” and “House Oversight” for “House Administration” in second par.
Subsec. (b)(1). Pub. L. 104–186, § 203(21)(D), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “the term ‘Member’ means a Representative, a Resident Commissioner in the House, and a Delegate to the House; and”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5347. Delivery of bills and resolutions(a) None of the funds made available in any fiscal year may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy.

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 111, Sept. 21, 2018, 132 Stat. 2929.)

§ 5348. Delivery of Congressional Record(a) None of the funds made available in any fiscal year may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 112, Sept. 21, 2018, 132 Stat. 2929.)

§ 5349. Limitation on printed copies of U.S. Code to House(a) None of the funds made available in any fiscal year may be to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives.

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 114, Sept. 21, 2018, 132 Stat. 2929.)

§ 5350. Delivery of reports of disbursements(a) None of the funds made available in any fiscal year may be used to deliver a printed copy of the report of disbursements for the operations of the House of Representatives under section 5535 of this title to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 115, Sept. 21, 2018, 132 Stat. 2930.)

§ 5351. Delivery of Daily Calendar(a) None of the funds made available in any fiscal year may be used to deliver to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) a printed copy of the Daily Calendar of the House of Representatives which is prepared by the Clerk of the House of Representatives.

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 116, Sept. 21, 2018, 132 Stat. 2930.)

§ 5352. Delivery of Congressional Pictorial Directory(a) None of the funds made available in any fiscal year may be used to deliver a printed copy of the Congressional Pictorial Directory to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).

(b) This section shall apply with respect to fiscal year 2019 and each succeeding fiscal year.

(Pub. L. 115–244, div. B, title I, § 117, Sept. 21, 2018, 132 Stat. 2930.)



CHAPTER 55—HOUSE OF REPRESENTATIVES OFFICERS AND ADMINISTRATION




SUBCHAPTER I—GENERAL


Sec.


5501.Temporary appointments in case of vacancies or incapacity of House officers; compensation.


5502.House emergency operations positions.


5503.Actions against officers for official acts.


5504.Officers of Senate.


5505.Payments from applicable accounts of House of Representatives.


5506.Appropriations for expenses of House; restrictions.


5507.Transfers of amounts appropriated for House.


5508.Account in House of Representatives for Employees’ Compensation Fund.


5509.Incidental use of equipment and supplies.


5510.Providing assistance to House of Representatives in response to cybersecurity events.


5511.Transfer of funds.


5512.Use of available balances of expired appropriations.


5513.House of Representatives Modernization Initiatives Account.



SUBCHAPTER II—CHAPLAIN


5521.Compensation of Chaplain of House.



SUBCHAPTER III—CHIEF ADMINISTRATIVE OFFICER


5531.Program to increase employment opportunities in House of Representatives for individuals with disabilities.


5532.Advance payments.


5533.House of Representatives Revolving Fund.


5534.House revolving fund for stationery allowances; disposition of moneys from stationery sales; availability of unexpended balances.


5535.Report of disbursements for House of Representatives.


5536.Office equipment for House Members, officers, and committees.


5537.Net Expenses of Equipment Revolving Fund.


5538.Net Expenses of Telecommunications Revolving Fund.


5539.Commissions and charges for public telephone or telecommunications services; deposit of receipts.


5540.Disposal of used or surplus furniture and equipment by Chief Administrative Officer of House; procedure; deposit of receipts.


5541.Fees for internal delivery in House of Representatives of nonpostage mail from outside sources.


5542.Regulations for safe handling of mail matter.


5543.Rebates under Government Travel Charge Card Program.


5544.Deposit of House Information Resources reimbursements for services.


5545.House Services Revolving Fund.


5546.Support services for House during emergency; memorandum of understanding with an executive agency.


5547.Emergency expenditures for meals, refreshments, and other support and maintenance.


5548.Payments to ensure continuing availability of goods and services during the coronavirus emergency.



SUBCHAPTER IV—CLERK


5561.Reporters for House of Representatives.


5562.Preservation of reports, statements, or documents filed with Clerk of House.


5563.Index to House daily calendar.



SUBCHAPTER V—GENERAL COUNSEL


5571.Office of General Counsel of House; administrative provisions.



SUBCHAPTER VI—INTERPARLIAMENTARY AFFAIRS


5581.Participation by House in interparliamentary institutions; reception of members of foreign legislative bodies and foreign officials; meetings with Government officials.


5582.Office of Interparliamentary Affairs.



SUBCHAPTER VII—MEDIA SERVICES


5591.Media support services.



SUBCHAPTER VIII—SERGEANT AT ARMS


5601.Sergeant at Arms of House; additional compensation.


5602.Tenure of office of Sergeant at Arms.


5603.Symbol of office of Sergeant at Arms.


5604.Duties of Sergeant at Arms.


5605.Law enforcement authority of Sergeant at Arms.


5606.Arrangements for attendance at funeral of deceased House Members; payment of funeral expenses and expenses of attending funeral rites.



SUBCHAPTER IX—CORRECTIONS CALENDAR OFFICE


5621.Corrections Calendar Office.


5622.Lump sum allowance for Corrections Calendar Office.


5623.Effective date.


5624.Transfer of positions in Corrections Calendar Office.



SUBCHAPTER I—GENERAL
§ 5501. Temporary appointments in case of vacancies or incapacity of House officers; compensation(a) Temporary appointments in case of vacancy or incapacity in office of Clerk, Sergeant at Arms, Chief Administrative Officer, or Chaplain of HouseIn case of a vacancy, from whatever cause, in the office of Clerk, Sergeant at Arms, Chief Administrative Officer or Chaplain, of the House of Representatives, or in case of the incapacity or inability of the incumbent of any such office to perform the duties thereof, the Speaker of the House of Representatives may appoint a person to act as, and to exercise temporarily the duties of, Clerk, Sergeant at Arms, Chief Administrative Officer or Chaplain, as the case may be, until a person is chosen by the House of Representatives and duly qualifies as Clerk, Sergeant at Arms, Chief Administrative Officer or Chaplain, as the case may be, or until the termination of the incapacity or inability of the incumbent.


(b) Duties of temporary appointeesAny person appointed pursuant to this section shall exercise all the duties, shall have all the powers, and shall be subject to all the requirements and limitations applicable with respect to one chosen by the House of Representatives to fill the office involved.


(c) Compensation of temporary appointeeAny person appointed pursuant to this section shall be paid the compensation which he would receive if he were chosen by the House of Representatives to fill the office involved, unless such person is concurrently serving in any office or position the compensation for which is paid from the funds of the United States, in which case he shall receive no compensation for services rendered pursuant to his appointment under this section, and his compensation for performing the duties of such office other than the one to which he is appointed pursuant to this section shall be in full discharge for all services he performs for the United States while serving in such dual capacity.


(Aug. 2, 1946, ch. 753, § 208, as added Aug. 5, 1953, ch. 330, 67 Stat. 387; amended Pub. L. 104–186, title II, § 204(20), Aug. 20, 1996, 110 Stat. 1733; Pub. L. 109–289, div. B, title II, § 20702(b), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38.)

Editorial Notes
Codification
Section was formerly classified to section 75a–1 of this title prior to editorial reclassification and renumbering as this section.
Amendment by Pub. L. 109–289 is based on section 103(b)(2) of title I of H.R. 5521, as passed by the House of Representatives on June 7, 2006, which was enacted into law by section 20702(b) of Pub. L. 109–289, as added by Pub. L. 110–5.

Amendments2007—Subsec. (b). Pub. L. 109–289, § 20702(b), as added by Pub. L. 110–5, substituted “involved.” for “involved; but nothing in this section shall be held to amend, repeal, or otherwise affect section 75a of this title.”
1996—Subsec. (a). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Doorkeeper, Postmaster,” wherever appearing.



§ 5502. House emergency operations positions(a) Establishment in certain officesEffective with respect to fiscal year 2002 and each succeeding fiscal year, there are hereby established 2 additional positions in each of the following offices of the House of Representatives:(1) The Office of the Clerk.

(2) The Office of the Chief Administrative Officer.

(3) The Office of the Sergeant at Arms.


(b) DutiesThe duty of the personnel appointed to a position established under this section shall be to ensure the continuity of the operations of the House of Representatives during periods of emergency, in accordance with the direction of the head of the office in which the position is established.


(c) Rate of payThe annual rate of pay provided for a position established under this section shall be determined by the head of the office in which the position is established.


(d) Appointment authorityNotwithstanding any other provision of law, the head of the office in which a position is established under this section shall have the exclusive authority to appoint personnel to such a position.


(Pub. L. 107–68, title I, § 118, Nov. 12, 2001, 115 Stat. 573.)

Editorial Notes
Codification
Section was formerly classified to section 75f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002.



§ 5503. Actions against officers for official acts
In any action brought against any person for or on account of anything done by him while an officer of either House of Congress in the discharge of his official duty, in executing any order of such House, the United States attorney for the district within which the action is brought, on being thereto requested by the officer sued, shall enter an appearance in behalf of such officer; and all provisions of the eighth section of the Act of July 28, 1866, entitled “An Act to protect the revenue, and for other purposes”, and also all provisions of the sections of former Acts therein referred to, so far as the same relate to the removal of suits, the withholding of executions, and the paying of judgments against revenue or other officers of the United States, shall become applicable to such action and to all proceedings and matters whatsoever connected therewith, and the defense of such action shall thenceforth be conducted under the supervision and direction of the Attorney General.
(Mar. 3, 1875, ch. 130, § 8, 18 Stat. 401; June 25, 1948, ch. 646, § 1, 62 Stat. 909.)

Editorial Notes

References in TextThe provisions of section 8 of act July 28, 1866, ch. 298, 14 Stat. 329, referred to in text, were contained generally in R.S. § 643, which was incorporated in the former Judicial Code, § 33, and was repealed by act June 25, 1948, ch. 646, § 39, 62 Stat. 992. See sections 1442, 1446, and 1447 of Title 28, Judiciary and Judicial Procedure. Other provisions referred to were contained in R.S. §§ 771, 989, which were also repealed by act June 25, 1948. See sections 509, 547, and 2006, respectively, of Title 28.

Codification
Section was formerly classified to section 118 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorney” for “district attorney”. See section 541 of Title 28, Judiciary and Judicial Procedure.



§ 5504. Officers of Senate
Section 5503 of this title shall not apply to officers of the Senate.
(Pub. L. 95–521, title VII, § 714(d), Oct. 26, 1978, 92 Stat. 1884.)

Editorial Notes
Codification
Section was formerly classified to section 118a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of this title.



§ 5505. Payments from applicable accounts of House of Representatives(a) In generalNo payment may be made from the applicable accounts of the House of Representatives (as determined by the Committee on House Oversight of the House of Representatives), unless sanctioned by that Committee. Payments on vouchers approved in the manner directed by that Committee shall be deemed, held, and taken, and are declared to be conclusive upon all the departments and officers of the Government.


(b) DefinitionsAs used in this section—(1) the term “applicable accounts of the House of Representatives” means accounts for salaries and expenses of committees (other than the Committee on Appropriations), the computer support organization of the House of Representatives, and allowances and expenses of Members of the House of Representatives, officers of the House of Representatives, and administrative and support offices of the House of Representatives; and

(2) the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.


(Pub. L. 104–186, title I, § 105, Aug. 20, 1996, 110 Stat. 1721.)

Editorial Notes
Codification
Section was formerly classified to section 95–1 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 105 of Pub. L. 104–186. Subsec. (c) of section 105 of Pub. L. 104–186 amended former section 95 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in former section 95 of this title prior to amendment of that section by Pub. L. 104–186, title I, § 105(c), Aug. 20, 1996, 110 Stat. 1722.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5506. Appropriations for expenses of House; restrictions
Appropriations made for expenses of the House of Representatives shall not be used for the payment of personal services except upon the express and specific authorization of the House in whose behalf such services are rendered. Nor shall such appropriations be used for any expenses not intimately and directly connected with the routine legislative business of the House of Representatives, and the Government Accountability Office shall apply the provisions of this section in the settlement of the accounts of expenditures from said appropriations incurred for services or materials.
(Feb. 14, 1902, ch. 17, § 1, 32 Stat. 26; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; Pub. L. 104–186, title II, § 204(45), Aug. 20, 1996, 110 Stat. 1737; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
Section was formerly classified to section 95a of this title prior to editorial reclassification and renumbering as this section. Section was also formerly classified to section 671 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.
Section is based on provisions of proviso on 32 Stat. 26, act of Feb. 14, 1902, ch. 17, the Urgent Deficiency Appropriation Act for the fiscal year 1902, relating to appropriations for contingent expenses of House of Representatives. Provisions of proviso relating to appropriations for expenses of Senate are classified to section 6505 of this title.

Amendments1996—Pub. L. 104–186 substituted “expenses of the House” for “contingent expenses of the House”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Government Accountability Office” substituted in text for “General Accounting Office” pursuant to section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance, which redesignated the General Accounting Office and any references thereto as the Government Accountability Office. Previously, “General Accounting Office” substituted in text for “accounting officers of the Treasury” pursuant to act June 10, 1921, which transferred powers and duties of Comptroller, six auditors, and certain other employees of the Treasury to General Accounting Office. See section 701 et seq. of Title 31.



§ 5507. Transfers of amounts appropriated for House(a) Transfers among categories of allowances and expensesAmounts appropriated for any fiscal year for the House of Representatives under the heading “allowances and expenses” may be transferred among and merged with the various categories of allowances and expenses under such heading, effective upon the expiration of the 21-day period (or such alternative period that may be imposed by the Committee on Appropriations of the House of Representatives) which begins on the date such Committee has been notified of the transfer.


(b) Transfers among offices and activitiesAmounts appropriated for any fiscal year for the House of Representatives under the heading “salaries, officers and employees” may be transferred among and merged with the various offices and activities under such heading, effective upon the expiration of the 21-day period (or such alternative period that may be imposed by the Committee on Appropriations of the House of Representatives) which begins on the date such Committee has been notified of the transfer.


(c) Transfers among various appropriations headings(1) Amounts appropriated for any fiscal year for the House of Representatives under the headings specified in paragraph (2) may be transferred among and merged with such headings, effective upon the expiration of the 21-day period (or such alternative period that may be imposed by the Committee on Appropriations of the House of Representatives) which begins on the date such Committee has been notified of the transfer.

(2) The headings referred to in paragraph (1) are “House Leadership Offices”, “Members’ Representational Allowances”, “Committee Employees”, “Salaries, Officers and Employees”, “Allowances and Expenses”, the heading for any joint committee under the heading “Joint Items” (to the extent that amounts appropriated for the joint committee are disbursed by the Chief Administrative Officer of the House of Representatives), “Office of the Attending Physician”, “Allowance for Compensation of Interns in Member Offices” 11 So in original. Probably should be followed by a comma. “Allowance for Compensation of Interns in House Leadership Offices”, and “House of Representatives Modernization Initiatives Account”.


(d) Transfers to Architect of the CapitolAmounts appropriated for any fiscal year for the House of Representatives under the heading “Allowances and Expenses” may be transferred to the Architect of the Capitol and merged with and made available under the heading “House Office Buildings”, subject to the approval of the Committee on Appropriations of the House of Representatives.


(e) Transfers to House Historic Buildings Revitalization Trust FundAmounts appropriated for any fiscal year for the House of Representatives under any heading other than the heading “Members’ Representational Allowances” may be transferred to the Architect of the Capitol and merged with and made available under the heading “House Historic Buildings Revitalization Trust Fund”, subject to the approval of the Committee on Appropriations of the House of Representatives.


(f) Transfers among House Leadership OfficesAmounts appropriated for any fiscal year for the House of Representatives under the heading “House Leadership Offices” may be transferred among and merged with the various offices and activities under such heading, effective upon the expiration of the 21-day period (or such alternative period that may be imposed by the Committee on Appropriations of the House of Representatives) which begins on the date such Committee has been notified of the transfer.


(Pub. L. 102–392, title I, § 101, Oct. 6, 1992, 106 Stat. 1709; Pub. L. 108–7, div. H, title I, § 109(a), Feb. 20, 2003, 117 Stat. 355; Pub. L. 111–8, div. G, title I, §§ 103(a), 105(a), (b), Mar. 11, 2009, 123 Stat. 817, 818; Pub. L. 111–68, div. A, title I, §§ 104(a), 1304(d), Oct. 1, 2009, 123 Stat. 2029, 2035; Pub. L. 113–76, div. I, title I, § 103(a), Jan. 17, 2014, 128 Stat. 422; Pub. L. 115–244, div. B, title I, § 119(a), Sept. 21, 2018, 132 Stat. 2930; Pub. L. 116–94, div. E, title I, §§ 112(b), 113(e), Dec. 20, 2019, 133 Stat. 2759; Pub. L. 116–260, div. I, title I, § 115(d), Dec. 27, 2020, 134 Stat. 1637.)

Editorial Notes
Codification
Section was formerly classified to section 95b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1993, which is title I of the Legislative Branch Appropriations Act, 1993.

Amendments2020—Subsec. (c)(2). Pub. L. 116–260 substituted “ ‘Allowance for Compensation of Interns in House Leadership Offices’, and ‘House of Representatives Modernization Initiatives Account’.” for “, and ‘Allowance for Compensation of Interns in House Leadership Offices’.”
2019—Subsec. (c)(2). Pub. L. 116–94, § 113(e), substituted “, ‘Allowance for Compensation of Interns in Member Offices’, and ‘Allowance for Compensation of Interns in House Leadership Offices’ ” for “, and ‘Allowance for Compensation of Interns in Member Offices’ ”.
Pub. L. 116–94, § 112(b), substituted “ ‘Office of the Attending Physician’, and ‘Allowance for Compensation of Interns in Member Offices’ ” for “and ‘Office of the Attending Physician’ ”.
2018—Subsec. (f). Pub. L. 115–244 added subsec. (f).
2014—Subsec. (c)(2). Pub. L. 113–76 substituted “ ‘Allowances and Expenses’, the heading for any joint committee under the heading ‘Joint Items’ (to the extent that amounts appropriated for the joint committee are disbursed by the Chief Administrative Officer of the House of Representatives), and ‘Office of the Attending Physician’ ” for “and ‘Allowances and Expenses’ ”.
2009—Subsecs. (a), (b), (c)(1). Pub. L. 111–8, § 105(a), substituted “transferred among and merged with” for “transferred among”.
Subsec. (c)(2). Pub. L. 111–8, § 105(b), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The headings referred to in paragraph (1) are ‘house leadership offices’, ‘members’ clerk hire’, ‘committee employees’, ‘standing committees, special and select’, ‘house information systems’, ‘allowances and expenses’, ‘official mail costs’, and ‘salaries, officers and employees’.”
Subsec. (d). Pub. L. 111–68, § 104(a), substituted “and merged with and made available” for “and made available”.
Pub. L. 111–8, § 103(a), added subsec. (d).
Subsec. (e). Pub. L. 111–68, § 1304(d), added subsec. (e).
2003—Subsecs. (a), (b), (c)(1). Pub. L. 108–7 substituted “effective upon the expiration of the 21-day period (or such alternative period that may be imposed by the Committee on Appropriations of the House of Representatives) which begins on the date such Committee has been notified of the transfer” for “upon approval of the Committee on Appropriations of the House of Representatives”.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–260 applicable with respect to fiscal year 2021 and each succeeding fiscal year, see section 5513(e) of this title.

Effective Date of 2019 AmendmentAmendment by section 112(b) of Pub. L. 116–94 effective as if included in the enactment of section 5322a of this title, see section 112(c) of Pub. L. 116–94, set out as a note under section 5322a of this title.
Amendment by section 113(e) of Pub. L. 116–94 applicable with respect to fiscal year 2020 and each succeeding fiscal year, see section 5106(f) of this title.

Effective Date of 2018 AmendmentPub. L. 115–244, div. B, title I, § 119(b), Sept. 21, 2018, 132 Stat. 2931, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2019 and each succeeding fiscal year.”


Effective Date of 2014 AmendmentPub. L. 113–76, div. I, title I, § 103(b), Jan. 17, 2014, 128 Stat. 422, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2014 and each succeeding fiscal year.”


Effective Date of 2009 AmendmentPub. L. 111–68, div. A, title I, § 104(b), Oct. 1, 2009, 123 Stat. 2029, provided that: “The amendment made by subsection (a) [amending this section] shall apply to funds appropriated for fiscal year 2010 and succeeding fiscal years.”

Amendment by section 1304(d) of Pub. L. 111–68 applicable with respect to fiscal year 2010 and each succeeding fiscal year, see section 1870(e) of this title.
Pub. L. 111–8, div. G, title I, § 103(b), Mar. 11, 2009, 123 Stat. 817, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2009 and each succeeding fiscal year.”

Pub. L. 111–8, div. G, title I, § 105(c), Mar. 11, 2009, 123 Stat. 818, provided that: “The amendments made by this section [amending this section] shall apply with respect to fiscal year 2009 and each succeeding fiscal year.”


Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 109(b), Feb. 20, 2003, 117 Stat. 355, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2003 and each succeeding fiscal year.”


Categories of Allowances and ExpensesPub. L. 105–55, title I, § 102, Oct. 7, 1997, 111 Stat. 1183, provided that: “The funds and accounts specified in section 107(b) of the Legislative Branch Appropriations Act, 1996 (2 U.S.C. 123b note) [now 2 U.S.C. 4131 note] shall be treated as categories of allowances and expenses for purposes of section 101(a) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 95b(a)) [now 2 U.S.C. 5507(a)].”




§ 5508. Account in House of Representatives for Employees’ Compensation Fund(a) EstablishmentThere is hereby established an account in the House of Representatives for purposes of making payments of the House of Representatives to the Employees’ Compensation Fund under section 8147 of title 5, and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House.


(b) Payments made from accountNotwithstanding any other provision of law, payments may be made from the account established under subsection (a) at any time after October 7, 1997, without regard to the fiscal year for which the obligation to make such payments is incurred.


(c) Category of allowances and expensesThe account established under subsection (a) shall be treated as a category of allowances and expenses for purposes of section 5507(a) of this title.


(Pub. L. 105–55, title I, § 109, Oct. 7, 1997, 111 Stat. 1184; Pub. L. 113–76, div. I, title I, § 102(a), Jan. 17, 2014, 128 Stat. 422.)

Editorial Notes
Codification
Section was formerly classified to section 95d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.

Amendments2014—Subsec. (a). Pub. L. 113–76 substituted “, and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House.” for period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–76, div. I, title I, § 102(b), Jan. 17, 2014, 128 Stat. 422, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2014 and each succeeding fiscal year.”




§ 5509. Incidental use of equipment and supplies(a) Notwithstanding any other provision of law, the Committee on House Oversight may prescribe by regulation appropriate conditions for the incidental use, for other than official business, of equipment and supplies owned or leased by, or the cost of which is reimbursed by, the House of Representatives.

(b) The authority of the Committee on House Oversight to prescribe regulations pursuant to subsection (a) shall apply with respect to fiscal year 1999 and each succeeding fiscal year.

(Pub. L. 105–275, title I, § 106, Oct. 21, 1998, 112 Stat. 2439.)

Editorial Notes
Codification
Section was formerly classified to section 112f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5510. Providing assistance to House of Representatives in response to cybersecurity events(a) Provision of assistanceIf the Speaker of the House of Representatives (or the Speaker’s designee), with the concurrence of the Minority Leader of the House of Representatives (or the Minority Leader’s designee), determines that a cybersecurity event has occurred and that containing, mitigating, or resolving the event exceeds the resources of the House of Representatives, then notwithstanding any other provision of law or any rule, regulation, or executive order—(1) the Speaker may request assistance in responding to the event from the head of any Executive department, military department, or independent establishment;

(2) not later than 24 hours after receiving the request, the head of the department or establishment shall begin to provide appropriate assistance in response to the incident, including (if necessary) restoring the information systems of the House to an operational state which allows for the continuation of the legislative process and for Members, officers, and employees of the House to continue to meet their official and representational duties; and

(3) such assistance shall be provided without reimbursement by the House of Representatives.


(b) Scope of assistance(1) In generalThe assistance provided to the Speaker by the head of a department or establishment under this section may consist only of a type that the head of the department or establishment is authorized under law to provide to the department or establishment, another Executive department, military department, or independent establishment, or a private entity.


(2) Connections between department or establishment and House information systemsIn providing assistance under this section—(A) personnel of a department or establishment may not log onto the information systems of the House without the authorization of the Speaker (or the Speaker’s designee); and

(B) personnel of a department or establishment may provide the House with access to technological support services of the department or establishment, including by authorizing personnel or systems of the House to connect with and operate services or programs of the department or establishment with guidance from subject matter experts of the department or establishment.



(c) Termination of assistance(1) Termination upon notice from SpeakerAfter initiating assistance under this section, the head of the department or establishment shall continue providing assistance until the Speaker (or Speaker’s designee) notifies the head of the department or establishment that the cybersecurity incident has terminated and that it is no longer necessary for the department or establishment to provide post-incident assistance.


(2) Removal of technological support servicesUpon receiving notice from the Speaker under paragraph (1), the head of the department or establishment shall ensure that any technological support services or programs of the department or establishment are removed from the information systems of the House, and that personnel of the department or establishment are no longer monitoring such systems.



(d) Compliance with existing standardsIn providing assistance under this section, the head of the Executive department, military department, or independent establishment shall meet the requirements of section 113 of the Legislative Branch Appropriations Act, 2017 (Public Law 115–31).


(e) No effect on other authority to provide supportNothing in this section may be construed to affect the authority of an Executive department, military department, or independent establishment to provide any support, including cybersecurity support, to the House of Representatives under any other law, rule, or regulation.


(f) DefinitionsIn this section, each of the terms “Executive department”, “military department”, and “independent establishment” has the meaning given such term in chapter 1 of title 5.


(Pub. L. 115–91, div. A, title X, § 1090, Dec. 12, 2017, 131 Stat. 1606.)

Editorial Notes

References in TextSection 113 of the Legislative Branch Appropriations Act, 2017, referred to in subsec. (d), is section 113 of title I of div. I of Pub. L. 115–31, May 5, 2017, 131 Stat. 576, which is not classified to the Code.



§ 5511. Transfer of funds(a) Transfer of unexpended appropriations for salaries and expensesNotwithstanding any other provision of law, upon completion of the second fiscal year which begins after the end of the period during which amounts appropriated under any of the items under the heading “House of Representatives, Salaries and Expenses” are available for obligation or expenditure, any such amounts which remain unobligated and unexpended shall be transferred to the heading “House of Representatives, Salaries and Expenses, Allowances and Expenses” and shall be available until expended for purposes of House of Representatives Business Continuity and Disaster Recovery.


(b) Exception for Members’ Representational AllowancesSubsection (a) does not apply to amounts appropriated under the heading “House of Representatives, Salaries and Expenses, Members’ Representational Allowances”.


(c) NotificationThe Chief Administrative Officer of the House of Representatives shall notify the Committee on Appropriations of the House of Representatives prior to the obligation or expenditure of any amounts transferred under subsection (a).


(d) ApplicabilityThis section shall apply with respect to amounts appropriated for fiscal year 2018 or any succeeding fiscal year.


(Pub. L. 115–141, div. I, title I, § 119, Mar. 23, 2018, 132 Stat. 777.)

§ 5512. Use of available balances of expired appropriations(a) Subject to section 5511 of this title, available balances of expired appropriations for the House of Representatives shall be available to the House of Representatives—(1) for the payment of a death gratuity which is specifically appropriated by law and which is made in connection with the death of an employee of the House of Representatives, without regard to the fiscal year in which the payment is made; and

(2) for deposit into the account established under section 5508 of this title for making payments of the House of Representatives to the Employees’ Compensation Fund under section 8147 of title 5 and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House.


(b) This section shall apply with respect to funds appropriated or otherwise made available in fiscal year 2020 and each succeeding fiscal year.

(Pub. L. 116–94, div. E, title I, § 116, Dec. 20, 2019, 133 Stat. 2760.)

§ 5513. House of Representatives Modernization Initiatives Account(a) EstablishmentThere is hereby established in the Treasury of the United States an account for the House of Representatives to be known as the “House of Representatives Modernization Initiatives Account” (hereafter in this section referred to as the “Account”).


(b) Use of fundsFunds in the Account shall be used by the House of Representatives to carry out initiatives to modernize the operations of the House, including initiatives to promote administrative efficiencies and expand the use of innovative technologies in offices of the House.


(c) Continuing availability of fundsFunds in the Account are available without fiscal year limitation.


(d) Omitted

(e) Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2021 and each succeeding fiscal year.


(Pub. L. 116–260, div. I, title I, § 115, Dec. 27, 2020, 134 Stat. 1637.)

Editorial Notes
Codification
Section is comprised of section 115 of div. I of Pub. L. 116–260. Subsec. (d) of section 115 amended section 5507 of this title.




SUBCHAPTER II—CHAPLAIN
§ 5521. Compensation of Chaplain of House
The maximum per year gross rate of compensation of the Chaplain of the House of Representatives shall not exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 4532 of this title.
(Pub. L. 116–94, div. E, title II, § 212(b)(3)(D), Dec. 20, 2019, 133 Stat. 2777.)

Editorial Notes
Codification
Section is based on section 3 of House Resolution No. 661, Ninety-fifth Congress, July 29, 1977, as enacted by Pub. L. 116–94.

Prior ProvisionsA prior section 5521, Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777; Pub. L. 111–145, § 3(a)(4), Mar. 4, 2010, 124 Stat. 52; Pub. L. 111–248, § 3(b), Sept. 30, 2010, 124 Stat. 2626, related to the per annum gross rate of compensation of the Chaplain of House, prior to repeal by Pub. L. 116–94, div. E, title II, § 212(b)(3)(D), Dec. 20, 2019, 133 Stat. 2777. Text was based on section 3 of House Resolution No. 661, Ninety-fifth Congress, July 29, 1977, which was enacted into permanent law by Pub. L. 95–391.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.




SUBCHAPTER III—CHIEF ADMINISTRATIVE OFFICER
§ 5531. Program to increase employment opportunities in House of Representatives for individuals with disabilities(a) In generalIn order to promote an increase in opportunities for individuals with disabilities to provide services to the House of Representatives, the Chief Administrative Officer of the House of Representatives is authorized to—(1) enter into 1 or more contracts with nongovernmental entities to provide for the performance of services for offices of the House of Representatives by individuals with disabilities who are employees of, or under contract with, such entities; and

(2) provide reasonable accommodations, including assistive technology devices and assistive technology services, to enable such individuals to perform such services under such contracts.


(b) Elements of programThe Chief Administrative Officer of the House of Representatives, in entering into any contract under subsection (a), shall seek to ensure that—(1) traditional and nontraditional outreach efforts are used to attract individuals with disabilities for educational benefit and employment opportunities in the House;

(2) the non-governmental entity provides adequate education and training for individuals with disabilities to enhance such employment opportunities; and

(3) efforts are made to educate employing offices in the House about opportunities to employ individuals with disabilities.


(c) FundingThere are authorized to be appropriated from the applicable accounts of the House of Representatives $500,000 to carry out this section for each of the fiscal years 2003 through 2007.


(Pub. L. 108–7, div. H, title I, § 106, Feb. 20, 2003, 117 Stat. 354.)

Editorial Notes
Codification
Section was formerly classified to section 130j of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003.



§ 5532. Advance payments(a) AuthorizationFor fiscal year 1998 and each succeeding fiscal year, the Chief Administrative Officer of the House of Representatives is authorized to make advance payments under a contract or other agreement to provide a service or deliver an article for the United States Government without regard to the provisions of section 3324 of title 31.


(b) RegulationsAn advance payment authorized by subsection (a) shall be made in accordance with regulations issued by the Committee on House Oversight of the House of Representatives.


(c) Effective dateThe authority granted by subsection (a) shall not take effect until regulations are issued pursuant to subsection (b).


(Pub. L. 105–55, title I, § 108, Oct. 7, 1997, 111 Stat. 1184.)

Editorial Notes
Codification
Section was formerly classified to section 95c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5533. House of Representatives Revolving Fund(a) EstablishmentThere is established in the House of Representatives a fund to be known as the “House of Representatives Revolving Fund”, consisting of the following amounts:(1) Amounts appropriated to the Fund.

(2) Amounts donated to the Fund.

(3) Interest on the balance of the Fund.


(b) ExpendituresAmounts in the Fund shall be expended at the direction of the Chief Administrative Officer of the House of Representatives, upon notification provided by the Chief Administrative Officer to the Committee on Appropriations of the House of Representatives, and shall remain available until expended.


(c) ApplicabilityThis section shall apply with respect to fiscal year 2004 and each succeeding fiscal year.


(Pub. L. 108–199, div. H, § 156, Jan. 23, 2004, 118 Stat. 450.)

Editorial Notes
Codification
Section was formerly classified to section 95e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Miscellaneous Appropriations and Offsets Act, 2004, which is division H of the Consolidated Appropriations Act, 2004.



§ 5534. House revolving fund for stationery allowances; disposition of moneys from stationery sales; availability of unexpended balances
There is established a revolving fund for the purpose of administering the funds appropriated for stationery allowances to each Representative, Delegate, the Resident Commissioner from Puerto Rico; and stationery for use of the committees, departments, and officers of the House. All moneys hereafter received by the stationery room of the House of Representatives from the sale of stationery supplies and other equipment shall be deposited in the revolving fund and shall be available for disbursement from the fund in the same manner as other sums that may be appropriated by the Congress for this purpose. The unexpended balance of all moneys heretofore received by the stationery room of the House of Representatives from the sale of stationery supplies and equipment shall be deposited in the Treasury of the United States to the credit of the fund: Provided, That the unexpended balances in the appropriations “Contingent expenses, House of Representatives, stationery, 1945–1946”; “Contingent expenses, House of Representatives, stationery, 1946”; “Contingent expenses, House of Representatives, stationery, 1947–48”, as of June 30, 1947, shall be transferred to and made available for expenditure out of the fund, together with appropriations herein or hereafter made therefor, to remain available until expended.
(July 17, 1947, ch. 262, 61 Stat. 366.)

Editorial Notes
Codification
Section was formerly classified to section 46b–1 of this title prior to editorial reclassification and renumbering as this section.


Change of Name
Stationery room of House of Representatives redesignated Office Supply Service.



§ 5535. Report of disbursements for House of Representatives(a) In generalNot later than 60 days after the last day of each semiannual period, the Chief Administrative Officer of the House of Representatives shall submit to the House of Representatives, with respect to that period, a detailed, itemized report of the disbursements for the operations of the House of Representatives.


(b) ContentsThe report required by subsection (a) shall include—(1) the name of each person who receives a payment from the House of Representatives;

(2) the quantity and price of any item furnished to the House of Representatives;

(3) a description of any service rendered to the House of Representatives, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service;

(4) a statement of all amounts appropriated to, or received, or expended by the House of Representatives, and any unexpended balances of such amounts;

(5) the information submitted to the Comptroller General under section 3523(a) of title 31; and

(6) such additional information as may be required by regulation of the Committee on House Oversight of the House of Representatives.


(c) ExclusionNotwithstanding subsection (b), if a voucher is for payment to an individual for attendance as a witness before a committee of the Congress in executive session, the report for the semiannual period in which the appearance occurs shall show only the date of payment, voucher number, and amount paid. Any information excluded from a report under the preceding sentence shall be included in the report for the next period.


(d) House documentEach report under this section shall be printed as a House document.


(e) Conforming provisionThe provisions of—(1) sections 102, 103, and 104 11 See References in Text note below. of this title; and

(2) section 4108 of this title;

that require submission and printing of statements and reports are not applicable to the House of Representatives.

(f) Effective dateThis section shall apply to the semiannual periods of January 1 through June 30 and July 1 through December 31 of each year, beginning with the semiannual period in which this section is enacted.


(Pub. L. 104–186, title I, § 106, Aug. 20, 1996, 110 Stat. 1722.)

Editorial Notes

References in TextSection 102 of this title, referred to in subsec. (e)(1), was repealed by Pub. L. 104–186, title II, § 204(52), Aug. 20, 1996, 110 Stat. 1737.
Sections 103 and 104 of this title, referred to in subsec. (e)(1), were omitted from the Code.

Codification
Section was formerly classified to section 104b of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Similar ProvisionsProvisions similar to those in this section are contained in section 4108 of this title, but were made inapplicable to the House of Representatives by subsec. (e) of this section.



§ 5536. Office equipment for House Members, officers, and committees(a) Authority of Chief Administrative OfficerAt the request of any Member, officer, or committee of the House of Representatives, or the Resident Commissioner from Puerto Rico, and with the approval of the Committee on House Oversight, but subject to the limitations prescribed by this Act, the Chief Administrative Officer of the House of Representatives shall furnish office equipment for use in the office of that Member, Resident Commissioner, officer, or committee. Office equipment so furnished is limited to equipment of those types and categories which the Committee on House Oversight shall prescribe.


(b) Registration and ownershipOffice equipment furnished under this section shall be registered in the office of the Chief Administrative Officer of the House of Representatives and shall remain the property of the House of Representatives.


(c) PaymentThe cost of office equipment furnished under this section shall be paid from the applicable accounts of the House of Representatives.


(d) Rules and regulationsThe Committee on House Oversight shall prescribe such regulations as it considers necessary to carry out the purposes of this section.


(Pub. L. 91–139, § 1, Dec. 5, 1969, 83 Stat. 291; Pub. L. 104–186, title II, § 204(59), Aug. 20, 1996, 110 Stat. 1738.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 91–139, Dec. 5, 1969, 83 Stat. 291. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 112e of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (a). Pub. L. 104–186, § 204(59)(A)(i), (B)(i), substituted “House Oversight” for “House Administration” in two places and “Chief Administrative Officer of the House of Representatives shall furnish” for “Clerk of the House shall furnish electrical and mechanical”.
Subsec. (b). Pub. L. 104–186, § 204(59)(A)(ii), substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (c). Pub. L. 104–186, § 204(59)(B)(ii), substituted “applicable accounts” for “contingent fund”.
Subsec. (d). Pub. L. 104–186, § 204(59)(B)(i), (iii), substituted “House Oversight” for “House Administration” and struck out at end “The regulations shall limit, on such basis as the committee considers appropriate, the total value of office equipment, with allowance for equipment depreciation, which may be in use at any one time in the office of a Member or the Resident Commissioner.”

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective DatePub. L. 91–139, § 3, Dec. 5, 1969, 83 Stat. 292, provided that: “This Act [enacting this section and provisions set out as a note under former sections 112a to 112d of this title, and repealing sections 112a to 112d of this title] shall become effective at the beginning of the first calendar month which commences on or after the date of enactment of this Act [Dec. 5, 1969].”




§ 5537. Net Expenses of Equipment Revolving Fund(a) EstablishmentThere is hereby established in the Treasury of the United States a revolving fund for the House of Representatives to be known as the Net Expenses of Equipment Revolving Fund (hereafter in this section referred to as the “Revolving Fund”), consisting of funds deposited by the Chief Administrative Officer of the House of Representatives from amounts provided by offices of the House of Representatives to purchase, lease, obtain, and maintain the equipment located in such offices, and amounts provided by Members of the House of Representatives (including Delegates and Resident Commissioners to the Congress) to purchase, lease, obtain, and maintain furniture for their district offices.


(b) Use of fundsAmounts in the Revolving Fund shall be used by the Chief Administrative Officer without fiscal year limitation to purchase, lease, obtain, and maintain equipment for offices of the House of Representatives and furniture for the district offices of Members of the House of Representatives (including Delegates and Resident Commissioners to the Congress).


(c) TreatmentThe Revolving Fund shall be treated as a category of allowances and expenses for purposes of section 5507(a) of this title.


(d) Applicability to fiscal yearsThis section shall apply with respect to fiscal year 2003 and each succeeding fiscal year, except that for purposes of making deposits into the Revolving Fund under subsection (a), the Chief Administrative Officer may deposit amounts provided by offices of the House of Representatives during fiscal year 2002 or any succeeding fiscal year.


(e) Applicability to telecommunications equipmentThis section shall not apply with respect to any telecommunications equipment which is subject to coverage under section 5538 11 See References in Text note below. of this title (relating to the Net Expenses of Telecommunications Revolving Fund).


(Pub. L. 108–7, div. H, title I, § 102, Feb. 20, 2003, 117 Stat. 353; Pub. L. 108–447, div. G, title I, § 102(e), Dec. 8, 2004, 118 Stat. 3174.)

Editorial Notes

References in TextSection 5538 of this title, referred to in subsec. (e), was in the original “section 103 of the Legislative Branch Appropriations Act, 2005” and was translated as reading “section 102” of that Act, meaning section 102 of div. G of Pub. L. 108–447, to reflect the probable intent of Congress, because section 103 of div. G of Pub. L. 108–447 does not relate to the Net Expenses of Telecommunications Revolving Fund.

Codification
Section was formerly classified to section 112g of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003.

Amendments2004—Subsec. (e). Pub. L. 108–447 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 applicable with respect to fiscal year 2005 and each succeeding fiscal year, see section 5538(f) of this title.



§ 5538. Net Expenses of Telecommunications Revolving Fund(a) EstablishmentThere is hereby established in the Treasury of the United States a revolving fund for the House of Representatives to be known as the Net Expenses of Telecommunications Revolving Fund (hereafter in this section referred to as the “Revolving Fund”), consisting of funds deposited by the Chief Administrative Officer of the House of Representatives from amounts provided by legislative branch offices to purchase, lease, obtain, and maintain the data and voice telecommunications services and equipment located in such offices.


(b) Use of amounts in FundAmounts in the Revolving Fund shall be used by the Chief Administrative Officer without fiscal year limitation to purchase, lease, obtain, and maintain the data and voice telecommunications services and equipment of legislative branch offices.


(c) Transfer authorityThe Revolving Fund shall be treated as a category of allowances and expenses for purposes of section 5507(a) of this title.


(d), (e) Omitted

(f) ApplicabilityThis section and the amendments made by this section shall apply with respect to fiscal year 2005 and each succeeding fiscal year, except that for purposes of making deposits into the Revolving Fund under subsection (a), the Chief Administrative Officer may deposit amounts provided by legislative branch offices during fiscal year 2004 or any succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 102, Dec. 8, 2004, 118 Stat. 3174.)

Editorial Notes
Codification
Section was formerly classified to section 112h of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 102 of div. G of Pub. L. 108–447. Subsecs. (d) and (e) of section 102 of div. G of Pub. L. 108–447 amended sections 5539 and 5537 of this title, respectively.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 5539. Commissions and charges for public telephone or telecommunications services; deposit of receipts(a) Authority of Chief Administrative Officer to receive commissions for providing public telephone service in House occupied areasEffective October 1, 1988, the Chief Administrative Officer of the House of Representatives is authorized to receive commissions for providing public telephone service in space occupied by the United States House of Representatives.


(b) Deposit of receipts; availability for expenditureReceipts from the commissions and charges set forth in subsection (a) of this section shall be deposited in the United States Treasury for credit to the appropriation for “Salaries and Expenses of the United States House of Representatives”, and shall be available for expenditure upon the approval of the Committee on Appropriations of the House of Representatives.


(Pub. L. 100–458, title III, § 306, Oct. 1, 1988, 102 Stat. 2182; Pub. L. 104–186, title II, § 204(64), Aug. 20, 1996, 110 Stat. 1739; Pub. L. 108–447, div. G, title I, § 102(d), Dec. 8, 2004, 118 Stat. 3174.)

Editorial Notes
Codification
Section was formerly classified to section 117f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1989.

Amendments2004—Subsecs. (b), (c). Pub. L. 108–447 redesignated subsec. (c) as (b), substituted “subsection (a)” for “subsections (a) and (b)”, and struck out heading and text of former subsec. (b). Text read as follows: “The Chief Administrative Officer is authorized to receive for deposit, amounts charged to any legislative branch entity, including the Congressional Budget Office and the Architect of the Capitol, for the provision of telephone or telecommunications services, except that no amount charged to the Members’ Representational Allowance shall be deposited in accordance with this section.”
1996—Subsec. (a). Pub. L. 104–186, § 204(64)(A), substituted “Chief Administrative Officer” for “Clerk”.
Subsec. (b). Pub. L. 104–186, § 204(64)(B), substituted “Chief Administrative Officer” for “Clerk”, struck out “but not limited to Legislative Service Organizations,” after “entity, including”, and substituted “, except that no amount charged to the Members’ Representational Allowance” for “: Provided, That no amounts charged to the official expense allowances of Members of the House”.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 applicable with respect to fiscal year 2005 and each succeeding fiscal year, see section 5538(f) of this title.



§ 5540. Disposal of used or surplus furniture and equipment by Chief Administrative Officer of House; procedure; deposit of receipts(1) The Chief Administrative Officer of the House of Representatives may dispose of used equipment of the House of Representatives, by trade-in or sale, directly or through the General Services Administration. Any direct disposal under the preceding sentence shall be in accordance with normal business practice and shall be at fair market value. Receipts from disposals under the first sentence of this section (together with receipts from sale of transcripts, waste paper and other items provided by law, and receipts for missing or damaged equipment) shall be deposited in the Treasury for credit to the appropriate account of the House of Representatives, and shall be available for expenditure in accordance with applicable law. For purposes of the previous sentence, in the case of receipts from the sale or disposal of any audio or video transcripts prepared by the House Recording Studio, the “appropriate account of the House of Representatives” shall be the account of the Chief Administrative Officer of the House of Representatives.

(2) If disposal in accordance with paragraph (1) is not feasible because of age, location, condition, or any other relevant factor, the Chief Administrative Officer may donate the equipment to the government of a State, to a local government, or to an organization that is described in section 501(c)(3) of title 26 and exempt from tax under section 501(a) of title 26. Except as provided in paragraph (3), a donation under this paragraph—(A) shall be at no cost to the Government; and

(B) may be made only if the used equipment has no recoverable value because disposal in accordance with paragraph (1), under the most favorable terms available to the Government, would result in a loss to the Government.


(3)(A) In the case of computer-related equipment, during fiscal year 1998 the Chief Administrative Officer may donate directly the equipment to a public elementary or secondary school of the District of Columbia without regard to whether the donation meets the requirements of the second sentence of paragraph (2), except that the total number of workstations donated as a result of this paragraph may not exceed 1,000.

(B) In this paragraph—(i) the term “computer-related equipment” includes desktops, laptops, printers, file servers, and peripherals which are appropriate for use in public school education;

(ii) the terms “public elementary school” and “public secondary school” have the meaning given the terms elementary school and secondary school in section 7801 of title 20; and

(iii) the term “workstation” includes desktops and peripherals, file servers and peripherals, laptops and peripherals, printers and peripherals, and workstations and peripherals.


(C) The Committee on House Oversight shall have authority to issue regulations to carry out this paragraph.


(4) The Committee on House Oversight of the House of Representatives shall have authority to prescribe regulations to carry out this subsection.

(5) As used in this section—(A) the term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and a territory or possession of the United States; and

(B) the term “used equipment” means such used or surplus equipment (including furniture and motor vehicles) as the Committee on House Oversight of the House of Representatives may prescribe by regulation.


(Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287; Pub. L. 100–71, title I, July 11, 1987, 101 Stat. 425; Pub. L. 101–163, title I, § 103(a), Nov. 21, 1989, 103 Stat. 1049; Pub. L. 104–186, title II, § 204(63), Aug. 20, 1996, 110 Stat. 1739; Pub. L. 105–55, title I, § 106, Oct. 7, 1997, 111 Stat. 1184; Pub. L. 107–68, title I, § 114(a), Nov. 12, 2001, 115 Stat. 572; Pub. L. 107–110, title X, § 1076(b), Jan. 8, 2002, 115 Stat. 2091; Pub. L. 114–95, title IX, § 9215(xx), Dec. 10, 2015, 129 Stat. 2184.)

Editorial Notes
Codification
Section was formerly classified to section 117e of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 104(a) of title I of H.R. 5203 (see House Report 99–805 as filed in the House on Aug. 15, 1986), as incorporated by reference in section 101(j) of Pub. L. 99–500 and 99–591, as amended by Pub. L. 100–71, to be effective as if enacted into law.
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2015—Par. (3)(B)(ii). Pub. L. 114–95 substituted “given the terms elementary school and secondary school in section 7801” for “given such terms in section 7801”.
2002—Par. (3)(B)(ii). Pub. L. 107–110 substituted “7801” for “8801”.
2001—Par. (1). Pub. L. 107–68, in third sentence, substituted “for credit to the appropriate account of the House of Representatives, and shall be available for expenditure in accordance with applicable law. For purposes of the previous sentence, in the case of receipts from the sale or disposal of any audio or video transcripts prepared by the House Recording Studio, the ‘appropriate account of the House of Representatives’ shall be the account of the Chief Administrative Officer of the House of Representatives” for “for credit to the appropriate account under the appropriation for ‘allowances and expenses’ under the heading ‘Contingent Expenses of the House’, and shall be available for expenditure in accordance with applicable law”.
1997—Par. (2). Pub. L. 105–55, § 106(1), substituted “Except as provided in paragraph (3), a donation” for “A donation” in second sentence of introductory provisions.
Pars. (3) to (5). Pub. L. 105–55, § 106(2), (3), added par. (3) and redesignated former pars. (3) and (4) as (4) and (5), respectively.
1996—Pars. (1), (2). Pub. L. 104–186, § 204(63)(A), substituted “Chief Administrative Officer” for “Clerk”.
Pars. (3), (4)(B). Pub. L. 104–186, § 204(63)(B), substituted “House Oversight” for “House Administration”.
1989—Par. (1). Pub. L. 101–163, § 103(a)(1), (2), designated existing provisions as par. (1) and struck out at end “As used in this section, the term ‘used equipment’ means such used or surplus equipment (including furniture and motor vehicles) as the Committee on House Administration of the House of Representatives may prescribe by regulation.”
Pars. (2) to (4). Pub. L. 101–163, § 103(a)(3), added pars. (2) to (4).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.

Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 114(b), Nov. 12, 2001, 115 Stat. 572, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal year 2002 and each succeeding fiscal year.”


Effective Date of 1989 AmendmentPub. L. 101–163, title I, § 103(c), Nov. 21, 1989, 103 Stat. 1050, provided that: “The amendments made by subsection (a) [amending this section] and the repeal made by subsection (b) [repealing section 59a of this title] shall take effect on October 1, 1989.”


Effective Date of 1987 AmendmentPub. L. 100–71, title I, July 11, 1987, 101 Stat. 425, provided that the amendment made by Pub. L. 100–71 is effective Oct. 18, 1986.

Effective DateSection 104(c) of title I of H.R. 5203 (see House Report 99–805 as filed in the House on Aug. 15, 1986), as incorporated by reference in Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287, as amended by Pub. L. 100–71, title I, July 11, 1987, 101 Stat. 425, to be effective as if enacted into law, provided that: “This section and the amendment made by this section [enacting section 5540 of this title and amending section 84b of this title] shall take effect on October 1, 1986.”


Similar ProvisionsProvisions similar to those in par. (1) of this section relating to disposition of receipts from sales of copies of transcripts were contained in former section 84b of this title.



§ 5541. Fees for internal delivery in House of Representatives of nonpostage mail from outside sources
Effective with respect to fiscal years beginning with fiscal year 1995, in the case of mail from outside sources presented to the Chief Administrative Officer of the House of Representatives (other than mail through the Postal Service and mail with postage otherwise paid) for internal delivery in the House of Representatives, the Chief Administrative Officer is authorized to collect fees equal to the applicable postage. Amounts received by the Chief Administrative Officer as fees under the preceding sentence shall be deposited in the Treasury for credit to the account of the Office of the Chief Administrative Officer.
(Pub. L. 104–53, title I, § 101, Nov. 19, 1995, 109 Stat. 520; Pub. L. 110–161, div. H, title I, § 103(a), Dec. 26, 2007, 121 Stat. 2225.)

Editorial Notes
Codification
Section was formerly classified to section 117j of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1996, which is title I of the Legislative Branch Appropriations Act, 1996.

Amendments2007—Pub. L. 110–161 substituted “deposited in the Treasury for credit to the account of the Office of the Chief Administrative Officer” for “deposited in the Treasury as miscellaneous receipts”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 103(b), Dec. 26, 2007, 121 Stat. 2225, provided that: “The amendments made by this section [amending this section] shall apply with respect to fiscal year 2008 and each succeeding fiscal year.”




§ 5542. Regulations for safe handling of mail matter(a) In generalSubject to the approval of the Committee on House Administration, the Chief Administrative Officer of the House of Representatives shall implement regulations under which the Chief Administrative Officer shall be authorized to handle any mail matter delivered by the United States Postal Service or any other carrier to the House of Representatives, or to any other entity with whom the Chief Administrative Officer has entered into an agreement to receive mail matter delivered to the entity, in such manner as the Chief Administrative Officer deems necessary to ensure the safety of any individuals who may come into contact with, or otherwise be exposed to, such mail matter.


(b) Civil or criminal liabilityNo action taken under the regulations implemented pursuant to this section may serve as a basis for civil or criminal liability of any individual or entity.


(c) DefinitionAs used in this section, the term “handle” includes but is not limited to collecting, isolating, testing, opening, disposing, and destroying.


(d) Effective dateThis section shall apply with respect to fiscal year 2004 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 108, Dec. 8, 2004, 118 Stat. 3177.)

Editorial Notes
Codification
Section was formerly classified to section 117j–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 5543. Rebates under Government Travel Charge Card Program
Effective with respect to fiscal years beginning with fiscal year 1995, amounts received by the Chief Administrative Officer of the House of Representatives from the Administrator of General Services for rebates under the Government Travel Charge Card Program shall be deposited in the Treasury as miscellaneous receipts.
(Pub. L. 104–53, title I, § 102, Nov. 19, 1995, 109 Stat. 520.)

Editorial Notes
Codification
Section was formerly classified to section 117k of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1996, which is title I of the Legislative Branch Appropriations Act, 1996.



§ 5544. Deposit of House Information Resources reimbursements for services
Effective with respect to fiscal year 2003 and each succeeding fiscal year, any amount received by House Information Resources from any office of the House of Representatives as reimbursement for services provided shall be deposited in the Treasury for credit to the account of the Office of the Chief Administrative Officer of the House of Representatives.
(Pub. L. 108–7, div. H, title I, § 103, Feb. 20, 2003, 117 Stat. 354.)

Editorial Notes
Codification
Section was formerly classified to section 117l of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003.



§ 5545. House Services Revolving Fund(a) Establishment of House Services Revolving FundThere is hereby established in the Treasury of the United States a revolving fund for the House of Representatives to be known as the “House Services Revolving Fund” (hereafter in this section referred to as the “Revolving Fund”), consisting of funds deposited by the Chief Administrative Officer of the House of Representatives from all amounts received by the House of Representatives with respect to the following activities:(1) The operation of the House Barber Shop.

(2) The operation of the House Beauty Shop.

(3) The operation of the House Restaurant System (including vending operations).

(4) The provision of mail services to entities which are not part of the House of Representatives.

(5) The payment of fees for the use of the exercise facility described in section 103(a).11 See References in Text note below.

(6) The collection of promotional rebates and incentives on credit card purchases, balances, and payments.

(7) The collection of a service fee from vendors of the Master Web Services Agreement or the Technology Services Contract for failure to abide by and maintain House of Representatives security policies.


(b) Use of amounts in FundAmounts in the Revolving Funds 22 So in original. Probably should be “Fund”. shall be used for any purpose designated by the Chief Administrative Officer, including purposes relating to energy and water conservation and environmental activities carried out in buildings, facilities, and grounds under the Chief Administrative Officer’s jurisdiction, which is approved by the Committee on Appropriations of the House of Representatives.


(c) Transfer authorityThe Revolving Fund shall be treated as a category of allowances and expenses for purposes of section 5507(a) of this title.


(d) Termination and transfer of existing funds and accounts(1) In generalEach fund and account specified in paragraph (2) is hereby terminated, and the balance of each such fund and account is hereby transferred to the Revolving Fund.


(2) Funds and accounts specifiedThe funds and accounts referred to in paragraph (1) are as follows:(A) The revolving fund for the House Barber Shop, established by the paragraph under the heading “HOUSE BARBER SHOPS REVOLVING FUND” in the matter relating to the House of Representatives in chapter III of title I of the Supplemental Appropriations Act, 1975 (Public Law 93–554; 88 Stat. 1776).

(B) The revolving funds for the House Beauty Shop, established by the matter under the heading “house beauty shop” in the matter relating to administrative provisions for the House of Representatives in the Legislative Branch Appropriations Act, 1970 (Public Law 91–145; 83 Stat. 347).

(C) The special deposit account established for the House of Representatives Restaurant by section 208 of the First Supplemental Civil Functions Appropriation Act, 1941, or any successor fund or account established for the receipt of revenues of the House Restaurant System.



(e) Effective dateThis section shall take effect October 1, 2004, and shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 105, Dec. 8, 2004, 118 Stat. 3175; Pub. L. 109–13, div. A, title III, § 3401(b), May 11, 2005, 119 Stat. 272; Pub. L. 110–161, div. H, title I, § 104(a), Dec. 26, 2007, 121 Stat. 2225; Pub. L. 111–8, div. G, title I, § 102(b), Mar. 11, 2009, 123 Stat. 817; Pub. L. 115–141, div. I, title I, § 118(a), Mar. 23, 2018, 132 Stat. 777.)

Editorial Notes

References in TextSection 103(a), referred to in subsec. (a)(5), means section 103(a) of Pub. L. 108–447, div. G, title I, Dec. 8, 2004, 118 Stat. 3174, which is not classified to the Code.
Section 208 of the First Supplemental Civil Functions Appropriation Act, 1941, referred to in subsec. (d)(2)(C), means section 208 of act Oct. 9, 1940, ch. 780, title II, 54 Stat. 1056, which was classified to section 174k of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 104–186, title II, § 221(3)(B), Aug. 20, 1996, 110 Stat. 1748.

Codification
Section was formerly classified to section 117m of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.

Amendments2018—Subsec. (a)(7). Pub. L. 115–141 added par. (7).
2009—Subsec. (a)(6). Pub. L. 111–8 added par. (6).
2007—Subsec. (b). Pub. L. 110–161 substituted “the Chief Administrative Officer, including purposes relating to energy and water conservation and environmental activities carried out in buildings, facilities, and grounds under the Chief Administrative Officer’s jurisdiction,” for “the Chief Administrative Officer”.
2005—Subsec. (a)(5). Pub. L. 109–13 added par. (5).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–141, div. I, title I, § 118(b), Mar. 23, 2018, 132 Stat. 777, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [Mar. 23, 2018].”


Effective Date of 2009 AmendmentPub. L. 111–8, div. G, title I, § 102(c), Mar. 11, 2009, 123 Stat. 817, provided that: “The amendments made by this section [amending this section] shall apply with respect to fiscal year 2009 and each succeeding fiscal year.”


Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 104(b), Dec. 26, 2007, 121 Stat. 2225, provided that: “The amendments made by this section [amending this section] shall apply with respect to fiscal year 2008 and each succeeding fiscal year.”


Effective Date of 2005 AmendmentPub. L. 109–13, div. A, title III, § 3401(c), May 11, 2005, 119 Stat. 272, provided that: “The amendments made by this section [amending this section] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 2005 [Pub. L. 108–447, div. G].”


Membership in House of Representatives Exercise Facility for Active Duty Armed Forces Members Assigned to Congressional Liaison OfficePub. L. 111–248, § 1, Sept. 30, 2010, 124 Stat. 2625, provided that: “Any active duty member of the Armed Forces who is assigned to a congressional liaison office of the Armed Forces at the House of Representatives may obtain membership in the exercise facility established for employees of the House of Representatives (as described in section 103(a) of the Legislative Branch Appropriations Act, 2005 [118 Stat. 3174]) in the same manner as an employee of the House of Representatives, in accordance with such regulations as the Committee on House Administration may promulgate.”




§ 5546. Support services for House during emergency; memorandum of understanding with an executive agency(a) AuthorizationNotwithstanding any other provision of law—(1) subject to subsection (b), the Chief Administrative Officer of the House of Representatives and the head of an executive agency (as defined in section 105 of title 5) may enter into a memorandum of understanding under which the agency may provide facilities, equipment, supplies, personnel, and other support services for the use of the House of Representatives during an emergency situation; and

(2) the Chief Administrative Officer and the head of the agency may take any action necessary to carry out the terms of the memorandum of understanding.


(b) Approval of Speaker requiredThe Chief Administrative Officer of the House of Representatives may not enter into a memorandum of understanding described in subsection (a)(1) without the approval of the Speaker of the House of Representatives.


(c) ApplicabilityThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 904, Jan. 10, 2002, 115 Stat. 2318.)

Editorial Notes
Codification
Section was formerly classified to section 130h of this title prior to editorial reclassification and renumbering as this section.
Section is from the Emergency Supplemental Act, 2002, which is div. B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002.



§ 5547. Emergency expenditures for meals, refreshments, and other support and maintenance(a) At any time on or after February 20, 2003, the Chief Administrative Officer of the House of Representatives may incur obligations and make expenditures out of available appropriations for meals, refreshments, and other support and maintenance for Members, officers, and employees of the House of Representatives when, in the judgment of the Chief Administrative Officer, such obligations and expenditures are necessary to respond to emergencies involving the safety of human life or the protection of property.

(b) Nothing in this section may be construed to affect any other authority of the Chief Administrative Officer to incur obligations and make expenditures for the items and services described in subsection (a) for Members, officers, and employees of the House of Representatives.

(Pub. L. 108–7, div. H, title I, § 107, Feb. 20, 2003, 117 Stat. 355.)

Editorial Notes
Codification
Section was formerly classified to section 130k of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2003, which is div. H of the Consolidated Appropriations Resolution, 2003.



§ 5548. Payments to ensure continuing availability of goods and services during the coronavirus emergency(a) Authorization to make paymentsNotwithstanding any other provision of law and subject to subsection (b), during an emergency situation, the Chief Administrative Officer of the House of Representatives may make payments under contracts with vendors providing goods and services to the House in amounts and under terms and conditions other than those provided under the contract in order to ensure that those goods and services remain available to the House throughout the duration of the emergency.


(b) Conditions(1) Approval requiredThe Chief Administrative Officer may not make payments under the authority of subsection (a) without the approval of the Committee on House Administration of the House of Representatives.


(2) Availability of appropriationsThe authority of the Chief Administrative Officer to make payments under the authority of subsection (a) is subject to the availability of appropriations to make such payments.



(c) ApplicabilityThis section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.


(Pub. L. 116–136, div. B, title IX, § 19003, Mar. 27, 2020, 134 Stat. 578.)

Editorial Notes
Codification
Section is from the Emergency Appropriations for Coronavirus Health Response and Agency Operations, which is div. B of the Coronavirus Aid, Relief, and Economic Security Act or the CARES Act.

Statutory Notes and Related Subsidiaries

Definition
For definition of “coronavirus”, see section 23005 of Pub. L. 116–136, set out as a note under section 162b of this title.




SUBCHAPTER IV—CLERK
§ 5561. Reporters for House of Representatives
No person shall be employed as a reporter for the House of Representatives without the approval of the Speaker.
(R.S. § 54.)

Editorial Notes
Codification
Section was formerly classified to section 84a of this title prior to editorial reclassification and renumbering as this section.
R.S. § 54 derived from act Apr. 2, 1872, ch. 79, § 3, 17 Stat. 47.



§ 5562. Preservation of reports, statements, or documents filed with Clerk of House(a) If the Clerk of the House of Representatives is required under any law, rule, or regulation to make available for public inspection a report, statement, or other document filed with the Office of the Clerk, the Clerk shall preserve the report, statement, or document—(1) for a period of 6 years from the date on which the document is filed; or

(2) if the law, rule, or regulation so provides, the period required under such law, rule, or regulation.


(b) Subsection (a) shall apply with respect to reports, statements, and documents filed before, on, or after December 8, 2004.

(Pub. L. 108–447, div. G, title I, § 106, Dec. 8, 2004, 118 Stat. 3176.)

Editorial Notes
Codification
Section was formerly classified to section 104c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 5563. Index to House daily calendar
The index to the daily calendar of business of the House of Representatives shall be printed only on Monday of each week.
(Mar. 1, 1921, ch. 89, § 1, 41 Stat. 1181.)

Editorial Notes
Codification
Section was formerly classified to section 115 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER V—GENERAL COUNSEL
§ 5571. Office of General Counsel of House; administrative provisions(a) Compliance with admission requirementsThe General Counsel of the House of Representatives and any other counsel in the Office of the General Counsel of the House of Representatives, including any counsel specially retained by the Office of General Counsel, shall be entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any proceeding before any court of the United States or of any State or political subdivision thereof without compliance with any requirements for admission to practice before such court, except that the authorization conferred by this subsection shall not apply with respect to the admission of any such person to practice before the United States Supreme Court.


(b) Notification by Attorney GeneralThe Attorney General shall notify the General Counsel of the House of Representatives as required by section 530D of title 28.


(c) General Counsel definitionIn this section, the term “General Counsel of the House of Representatives” means—(1) the head of the Office of General Counsel established and operating under clause 8 of rule II of the Rules of the House of Representatives;

(2) the head of any successor office to the Office of General Counsel which is established after September 29, 1999; and

(3) any other person authorized and directed in accordance with the Rules of the House of Representatives to provide legal assistance and representation to the House in connection with the matters described in this section.


(d) Effective dateThe provisions of this section shall become effective beginning with September 29, 1999.


(Pub. L. 106–57, title I, § 101, Sept. 29, 1999, 113 Stat. 414; Pub. L. 107–273, div. A, title II, § 202(b)(5), Nov. 2, 2002, 116 Stat. 1775; Pub. L. 108–7, div. H, title I, § 110(a), Feb. 20, 2003, 117 Stat. 355.)

Editorial Notes
Codification
Section was formerly classified to section 130f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2000, which is title I of the Legislative Branch Appropriations Act, 2000.

Amendments2003—Subsec. (b). Pub. L. 108–7 amended Pub. L. 107–273. See 2002 Amendment note below.
2002—Pub. L. 107–273, as amended by Pub. L. 108–7, substituted “as required by section 530D of title 28” for “with respect to any proceeding in which the United States is a party of any determination by the Attorney General or Solicitor General not to appeal any court decision affecting the constitutionality of an Act or joint resolution of Congress within such time as will enable the House to direct the General Counsel to intervene as a party in such proceeding pursuant to applicable rules of the House of Representatives”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 110(c), Feb. 20, 2003, 117 Stat. 355, provided that: “The amendments made by this section [amending this section and section 288k of this title] shall take effect as if included in the enactment of the 21st Century Department of Justice Appropriations Authorization Act [Pub. L. 107–273].”





SUBCHAPTER VI—INTERPARLIAMENTARY AFFAIRS
§ 5581. Participation by House in interparliamentary institutions; reception of members of foreign legislative bodies and foreign officials; meetings with Government officials(a) It is the purpose of this section to enable the House of Representatives more properly to discharge and coordinate its activities and responsibilities in connection with participation in various interparliamentary institutions, to facilitate the interchange and reception in the United States of members of foreign legislative bodies and permanent officials of foreign governments, and to enable the House of Representatives to host meetings with senior United States Government officials and other dignitaries in order to discuss matters relevant to United States relations with other countries.

(b) For payment of expenses incurred in carrying out subsection (a) of this section, there shall be paid out of the applicable accounts of the House of Representatives, until otherwise provided by law, such sums as may be necessary but not to exceed $40,000 in any calendar year. Such payments shall be made on vouchers signed by the chairman of the Committee on Foreign Affairs and approved by the Committee on House Oversight.

(Pub. L. 95–391, title I, § 111, Sept. 30, 1978, 92 Stat. 777; Pub. L. 103–437, § 2(b), Nov. 2, 1994, 108 Stat. 4581; Pub. L. 104–186, title II, § 204(72), Aug. 20, 1996, 110 Stat. 1741; Pub. L. 105–275, title I, § 102, Oct. 21, 1998, 112 Stat. 2438; Pub. L. 108–83, title I, § 103(e), Sept. 30, 2003, 117 Stat. 1017.)

Editorial Notes
Codification
Section was formerly classified to section 130–1 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 1047, Ninety-fifth Congress, Apr. 4, 1978, which was enacted into permanent law by Pub. L. 95–391.

Amendments2003—Subsec. (b). Pub. L. 108–83 substituted “$40,000” for “$80,000”.
1998—Subsec. (b). Pub. L. 105–275 substituted “$80,000” for “$55,000”.
1996—Subsec. (b). Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House” and “House Oversight” for “House Administration”.
1994—Subsec. (b). Pub. L. 103–437 substituted “Committee on Foreign Affairs” for “Committee on International Relations”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5582. Office of Interparliamentary Affairs(a) EstablishmentThere is hereby established in the House of Representatives an office to be known as the “Office of Interparliamentary Affairs” (hereafter in this section referred to as the “Office”).


(b) DutiesThe duties of the Office are as follows:(1) To receive and respond to inquiries from foreign parliamentarians or foreign legislative bodies regarding official visits to the House of Representatives.

(2) To coordinate official visits to the House of Representatives by parliamentarians, officers, or employees of foreign legislative bodies.

(3) To coordinate with the Sergeant at Arms, the Clerk, and other officers of the House of Representatives in providing services for delegations of Members on official visits to foreign nations.

(4) To carry out other activities to—(A) discharge and coordinate the activities and responsibilities of the House of Representatives in connection with participation in various interparliamentary exchanges and organizations;

(B) facilitate the interchange and reception in the United States of members of foreign legislative bodies and permanent officials of foreign governments; and

(C) enable the House to host meetings with senior government officials and other dignitaries in order to discuss matters relevant to United States relations with other nations.



(c) Director(1) AppointmentThe Office shall be headed by the Director of Interparliamentary Affairs of the House of Representatives (hereafter in this section referred to as the “Director”), who shall be appointed by the Speaker without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed shall serve at the pleasure of the Speaker.


(2) CompensationThe Director shall be paid at an annual rate determined by the Speaker.



(d) Other staff(1) In generalWith the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker, the Director may appoint and set the pay of such other employees as may be necessary to carry out the functions of the Office. Any such appointment shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. Any person so appointed may be removed by the Director with the approval of the Speaker, or in accordance with policies and procedures approved by the Speaker.


(2) CompensationAny employee of the Office appointed under this subsection shall be paid at an annual rate determined by the Director with the approval of the Speaker or in accordance with policies approved by the Speaker.



(e) Omitted

(f) Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2003 and each succeeding fiscal year such sums as may be necessary to carry out this section.


(g) Effective dateThis section shall take effect on September 30, 2003.


(Pub. L. 108–83, title I, § 103, Sept. 30, 2003, 117 Stat. 1016.)

Editorial Notes
Codification
Section was formerly classified to section 130–2 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 103 of Pub. L. 108–83. Subsec. (e) of section 103 of Pub. L. 108–83 amended section 5581 of this title.
Section is from the Legislative Branch Appropriations Act, 2004.




SUBCHAPTER VII—MEDIA SERVICES
§ 5591. Media support services(a) Support services for presidential nominating conventionsThe responsibilities of positions under the House Press Gallery, the House Periodical Press Gallery, and the House Radio and Television Correspondents’ Gallery shall include providing media support services with respect to the presidential nominating conventions of the national committees of political parties.


(b) Agreements with national committeesThe Standing Committee of Correspondents may enter into agreements with national committees of political parties under which the committees and persons authorized by the committees may reimburse employees for necessary expenses incurred in carrying out the responsibilities described in subsection (a) and employees may accept such reimbursement.


(c) Terms and conditionsThe terms and conditions under which employees exercise responsibilities under subsection (a), and the terms and conditions of any agreement entered into under subsection (b), shall be subject to the approval of the Chief Administrative Officer of the House of Representatives.


(d) DefinitionIn this section, the terms “national committee” and “political party” have the meaning given such terms in section 30101 of title 52.


(Pub. L. 109–289, div. B, title II, § 20702(b), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38.)

Editorial Notes
Codification
Section was formerly classified to section 130l of this title prior to editorial reclassification and renumbering as this section.
Section is from the Continuing Appropriations Resolution, 2007, which is div. B of Pub. L. 109–289, and is based on section 107 of title I of H.R. 5521, as passed by the House of Representatives on June 7, 2006, which was enacted into law by section 20702(b) of Pub. L. 109–289, as added by Pub. L. 110–5.




SUBCHAPTER VIII—SERGEANT AT ARMS
§ 5601. Sergeant at Arms of House; additional compensation
The Sergeant at Arms of the House of Representatives shall receive, directly or indirectly, no fees or other compensation or emolument whatever for performing the duties of the office, or in connection therewith, otherwise than the salary prescribed by law.
(June 20, 1874, ch. 328, 18 Stat. 87.)

Editorial Notes
Codification
Section was formerly classified to section 77 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsProvisions similar to those in this section were also contained in act Mar. 3, 1875, ch. 129, 18 Stat. 346.



§ 5602. Tenure of office of Sergeant at Arms
Any person duly elected and qualified as Sergeant at Arms of the House of Representatives shall continue in said office until his successor is chosen and qualified, subject however, to removal by the House of Representatives.
(Oct. 1, 1890, ch. 1256, § 6, 26 Stat. 646.)

Editorial Notes
Codification
Section was formerly classified to section 83 of this title prior to editorial reclassification and renumbering as this section.



§ 5603. Symbol of office of Sergeant at Arms
The symbol of his office shall be the mace, which shall be borne by him while enforcing order on the floor.
(Oct. 1, 1890, ch. 1256, § 2, 26 Stat. 645.)

Editorial Notes
Codification
Section was formerly classified to section 79 of this title prior to editorial reclassification and renumbering as this section.



§ 5604. Duties of Sergeant at Arms
It shall be the duty of the Sergeant at Arms of the House of Representatives to attend the House during its sittings, to maintain order under the direction of the Speaker, and, pending the election of a Speaker or Speaker pro tempore, under the direction of the Clerk, execute the commands of the House and all processes issued by authority thereof, directed to him by the Speaker.
(Oct. 1, 1890, ch. 1256, § 1, 26 Stat. 645; Pub. L. 104–186, title II, § 204(25)(A), Aug. 20, 1996, 110 Stat. 1733.)

Editorial Notes
Codification
Section was formerly classified to section 78 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 struck out “, keep the accounts for the pay and mileage of Members and Delegates, and pay them as provided by law” after “directed to him by the Speaker”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Feb. 1, 2010, functions of House of Representatives Office of Emergency Planning, Preparedness, and Operations transferred to Sergeant at Arms of the House of Representatives, see section 105 of title I of div. G of Pub. L. 112–74, set out as a note under former section 130i of this title.



§ 5605. Law enforcement authority of Sergeant at Arms(a) Law enforcement authorityThe Sergeant at Arms of the House of Representatives shall have the same law enforcement authority, including the authority to carry firearms, as a member of the Capitol Police. The law enforcement authority under the preceding sentence shall be subject to the requirement that the Sergeant at Arms have the qualifications specified in subsection (b).


(b) QualificationsThe qualifications referred to in subsection (a) are the following:(1) A minimum of five years of experience as a law enforcement officer before beginning service as the Sergeant at Arms.

(2) Current certification in the use of firearms by the appropriate Federal law enforcement entity or an equivalent non-Federal entity.

(3) Any other firearms qualification required for members of the Capitol Police.


(c) RegulationsThe Committee on House Oversight of the House of Representatives shall have authority to prescribe regulations to carry out this section.


(Pub. L. 104–53, title III, § 313, Nov. 19, 1995, 109 Stat. 538.)

Editorial Notes
Codification
Section was formerly classified as a note under section 78 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 5606. Arrangements for attendance at funeral of deceased House Members; payment of funeral expenses and expenses of attending funeral rites
Notwithstanding any other provision of law, the Sergeant at Arms of the House is authorized and directed on and after October 2, 1962, to make such arrangements as may be necessary for any committee of Members of the Senate and House of Representatives duly appointed to attend the funeral of a deceased Member of the House. Notwithstanding any other provision of law, there shall be paid out of the applicable accounts of the House of Representatives, under such rules and regulations as the Committee on House Oversight may prescribe, such sums as may be necessary to defray the funeral expenses of the deceased Member and to defray the expenses of such committee, the Sergeant at Arms of the House or a representative of his office, and the widow (or widower) or minor children, or both, of the deceased Member incurred in attending the funeral rites and burial of such Member.
(Pub. L. 87–730, § 101, Oct. 2, 1962, 76 Stat. 686; Pub. L. 104–186, title II, § 204(69), Aug. 20, 1996, 110 Stat. 1740.)

Editorial Notes
Codification
Section was formerly classified to section 124 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriation Act, 1963.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Aug. 5, 1955, ch. 568, 69 Stat. 513.
July 2, 1954, ch. 455, title I, 68 Stat. 403.
Aug. 1, 1953, ch. 304, title I, 67 Stat. 325.

Amendments1996—Pub. L. 104–186 substituted “applicable accounts of the House of Representatives” for “contingent fund of the House” and “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.




SUBCHAPTER IX—CORRECTIONS CALENDAR OFFICE
§ 5621. Corrections Calendar Office
There is established in the House of Representatives an office to be known as the Corrections Calendar Office, which shall have the responsibility of assisting the Speaker in the management of the Corrections Calendar under the Rules of the House of Representatives. The Office shall have not more than five employees—(1) who shall be appointed by the Speaker, in consultation with the minority leader; and

(2) whose annual rate of pay shall be established by the Speaker, but may not exceed 75 percent of the maximum annual rate under the general limitation specified by the order of the Speaker in effect under section 4532 of this title.

(Pub. L. 105–55, title I, § 101, Oct. 7, 1997, 111 Stat. 1183.)

Editorial Notes
Codification
Section was formerly classified to section 74d of this title prior to editorial reclassification and renumbering as this section.
Section is based on House Resolution No. 7, One Hundred Fifth Congress, Jan. 7, 1997, which was enacted into permanent law by Pub. L. 105–55.



§ 5622. Lump sum allowance for Corrections Calendar Office
There shall be a lump sum allowance of $300,000 per fiscal year for the salaries and expenses of the Corrections Calendar Office, established by section 5621 of this title. Such amount shall be allocated between the majority party and the minority party as determined by the Speaker, in consultation with the minority leader.
(Pub. L. 105–55, title I, § 101, Oct. 7, 1997, 111 Stat. 1183.)

Editorial Notes
Codification
Section was formerly classified to section 74d–1 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 1 of House Resolution No. 130, One Hundred Fifth Congress, Apr. 24, 1997, which was enacted into permanent law by Pub. L. 105–55.

Statutory Notes and Related Subsidiaries
Transfer of AllowanceFor transfer of lump sum allowance under this section to Offices of Speaker and Minority Leader, see section 5624 of this title.



§ 5623. Effective date
The allowance under section 5622 of this title—(1) shall be available beginning with the month of May 1997;

(2) through the end of September 1997, shall be paid from the applicable accounts of the House of Representatives on a pro rata basis; and

(3) beginning with fiscal year 1998, shall be paid as provided in appropriations Acts.

(Pub. L. 105–55, title I, § 101, Oct. 7, 1997, 111 Stat. 1183.)

Editorial Notes
Codification
Section was formerly classified to section 74d–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 2 of House Resolution No. 130, One Hundred Fifth Congress, Apr. 24, 1997, which was enacted into permanent law by Pub. L. 105–55.



§ 5624. Transfer of positions in Corrections Calendar Office(a)(1) Effective October 1, 2003—(A) 3 of the positions in the Corrections Calendar Office, and the functions associated with such positions, shall be transferred to the Office of the Speaker; and

(B) 2 of the positions in the Corrections Calendar Office, and the functions associated with such positions, shall be transferred to the Office of the Minority Leader.


(2) Notwithstanding any other provision of law, in the case of any individual who is an incumbent of a position transferred under paragraph (1) at the time of the transfer, the total number of days of annual leave and the total number of days of sick leave which were provided by the Corrections Calendar Office to the individual and which remain unused as of the date of the transfer shall remain available for the individual to use after the transfer.


(b) Effective with respect to fiscal year 2004 and each succeeding fiscal year, the lump sum allowance for salaries and expenses of the Corrections Calendar Office provided under House Resolution 130, One Hundred Fifth Congress, agreed to April 24, 1997, as enacted into permanent law by section 101 of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 74d–1 et seq.) [now 2 U.S.C. 5622 and 5623], is transferred as follows:(1) 63.5 percent of such allowance shall be transferred to the Office of the Speaker.

(2) 36.5 percent of such allowance shall be transferred to the Office of the Minority Leader.


(Pub. L. 108–83, title I, § 106, Sept. 30, 2003, 117 Stat. 1018.)

Editorial Notes
Codification
Section was formerly classified as a note under section 74d of this title prior to editorial reclassification and renumbering as this section.





CHAPTER 61—SENATE LEADERSHIP




SUBCHAPTER I—GENERAL


Sec.


6101.Transfer of funds from appropriations account of the Office of the Vice President and the Offices of the Secretaries for the Majority and Minority to the Senate contingent fund.


6102.Expense allowance of Majority and Minority Leaders of Senate; expense allowance of Majority and Minority Whips; methods of payment; taxability.



SUBCHAPTER II—VICE PRESIDENT AND PRESIDENT PRO TEMPORE


6111.Compensation of President pro tempore of Senate.


6112.Compensation of Deputy President pro tempore of Senate.


6113.Appointment and compensation of employees by President pro tempore of Senate.


6114.Appointment and compensation of Administrative Assistant, Legislative Assistant, and Executive Secretary for Deputy President pro tempore of Senate.


6115.Expense allowance of President pro tempore of Senate; methods of payment; taxability.


6116.Special delivery postage allowance for President of Senate.


6117.Stationery allowance for President of Senate.


6118.Long-distance telephone calls for Vice President.



SUBCHAPTER III—MAJORITY AND MINORITY LEADERS AND WHIPS


6131.Appointment of employees by Senate Majority and Minority Leaders; compensation.


6132.Assistants to Senate Majority and Minority Leaders for Floor Operations; establishment of positions; appointment; compensation.


6133.Chiefs of Staff for Senate Majority and Minority Leaders; appointment; compensation.


6134.Compensation and appointment of employees by Senate Majority and Minority Whips.


6135.Representation Allowance Account for Majority and Minority Leaders of Senate.


6136.Transfer of funds from representation allowance of Majority and Minority Leaders of Senate to expense allowance; availability; definitions.


6137.Transfer of funds from appropriations account of Majority and Minority Leaders of Senate to appropriations account, Miscellaneous Items, within Senate contingent fund.


6138.Transfer of funds from appropriations account of Majority and Minority Whips of Senate to appropriations account, Miscellaneous Items, within Senate contingent fund.



SUBCHAPTER IV—MAJORITY AND MINORITY SECRETARIES, CONFERENCES, AND POLICY COMMITTEES


6151.Compensation of Secretaries for Senate Majority and Minority.


6152.Appointment and compensation of employees by Secretaries for Senate Majority and Minority; gross compensation.


6153.Salaries and expenses for Senate Majority and Minority Policy Committees and Senate Majority and Minority Conference Committees.


6154.Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority.


6155.Payment of expenses of Conference of Majority and Conference of Minority from Senate contingent fund.


6156.Appointment and compensation of employees by Secretary of Conference of Majority of Senate and Secretary of Conference of Minority of Senate.


6157.Services of consultants to Majority and Minority Conference Committee of Senate.


6158.Utilization of funds for specialized training of professional staff for Majority and Minority Conference Committee of Senate.


6159.Expense allowance for Chairmen of Majority and Minority Conference Committees of Senate; method of payment; taxability.


6160.Expense allowance for Chairmen of Majority and Minority Policy Committees of Senate; method of payment; taxability.



SUBCHAPTER I—GENERAL
§ 6101. Transfer of funds from appropriations account of the Office of the Vice President and the Offices of the Secretaries for the Majority and Minority to the Senate contingent fund(a) Office of the Vice President(1) In generalUpon the written request of the Vice President, the Secretary of the Senate shall transfer from the appropriations account appropriated under the subheading “office of the vice president” under the heading “Salaries, Officers and Employees” such amount as the Vice President shall specify to the appropriations account under the heading “miscellaneous items” within the contingent fund of the Senate.


(2) Authority to incur expensesThe Vice President may incur such expenses as may be necessary or appropriate. Expenses incurred by the Vice President shall be paid from the amount transferred under paragraph (1) by the Vice President and upon vouchers approved by the Vice President.


(3) Authority to advance sumsThe Secretary of the Senate may advance such sums as may be necessary to defray expenses incurred in carrying out paragraphs (1) and (2).



(b) Offices of the Secretaries for the Majority and Minority(1) In generalUpon the written request of the Secretary for the Majority or the Secretary for the Minority, the Secretary of the Senate shall transfer from the appropriations account appropriated under the subheading “offices of the secretaries for the majority and minority” under the heading “Salaries, Officers and Employees” such amount as the Secretary for the Majority or the Secretary for the Minority shall specify to the appropriations account under the heading “miscellaneous items” within the contingent fund of the Senate.


(2) Authority to incur expensesThe Secretary for the Majority or the Secretary for the Minority may incur such expenses as may be necessary or appropriate. Expenses incurred by the Secretary for the Majority or the Secretary for the Minority shall be paid from the amount transferred under paragraph (1) by the Secretary for the Majority or the Secretary for the Minority and upon vouchers approved by the Secretary for the Majority or the Secretary for the Minority, as applicable.


(3) Authority to advance sumsThe Secretary of the Senate may advance such sums as may be necessary to defray expenses incurred in carrying out paragraphs (1) and (2).



(c) Effective dateThis section shall apply to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 5, Dec. 8, 2004, 118 Stat. 3169.)

Editorial Notes
Codification
Section was formerly classified to section 31a–2d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 6102. Expense allowance of Majority and Minority Leaders of Senate; expense allowance of Majority and Minority Whips; methods of payment; taxability
Effective fiscal year 1978 and each fiscal year thereafter, the expense allowances of the Majority and Minority Leaders of the Senate are increased to $40,000 each fiscal year for each leader: Provided, That, effective with the fiscal year 1983 and each fiscal year thereafter, the expense allowance of the Majority and Minority Whips of the Senate shall not exceed $10,000 each fiscal year for each Whip: Provided further, That, during the period beginning on January 3, 1977, and ending September 30, 1977, and during each fiscal year thereafter, the Vice President, the Majority Leader, the Minority Leader, the Majority Whip, and the Minority Whip may receive the expense allowance (a) as reimbursement for actual expenses incurred upon certification and documentation of such expenses by the Vice President, the respective Leader or the respective Whip, or (b) in equal monthly payments: Provided further, That effective January 3, 1977, the amounts paid to the Vice President, the Majority or Minority Leader of the Senate, or the Majority or Minority Whip of the Senate as reimbursement of actual expenses incurred upon certification and documentation pursuant to the second proviso of this section shall not be reported as income, and the expenses so reimbursed shall not be allowed as a deduction, under title 26.
(Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 79; Pub. L. 95–94, title I, § 109, Aug. 5, 1977, 91 Stat. 661; Pub. L. 95–355, title I, Sept. 8, 1978, 92 Stat. 532; Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 333; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 108–7, div. H, title I, § 1(b)(1), (c), Feb. 20, 2003, 117 Stat. 349; Pub. L. 108–447, div. G, title I, § 13(a)(1), Dec. 8, 2004, 118 Stat. 3171.)

Editorial Notes
Codification
Section was formerly classified to section 31a–1 of this title prior to editorial reclassification and renumbering as this section.
Section is based on the three provisos in paragraph under heading “Expense Allowances of the Vice President, Majority and Minority Leaders and Majority and Minority Whips” in the appropriation for the Senate in the Supplemental Appropriations Act, 1977 (Pub. L. 95–26), and section 109 of the Congressional Operations Appropriation Act, 1978, which is title I of the Legislative Branch Appropriation Act, 1978 (Pub. L. 95–94), and subsequent acts cited in the credits to this section.

Amendments2004—Pub. L. 108–447 substituted “$40,000” for “$20,000”.
2003—Pub. L. 108–7 substituted “$20,000” for “$10,000” and “not exceed $10,000” for “not exceed $5,000”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1983—Pub. L. 98–63 substituted provisions increasing allowances for each Whip to $5,000 each fiscal year, effective fiscal year 1983 and each fiscal year thereafter, for provisions authorizing not to exceed $2,500 each fiscal year for each Whip, effective Apr. 1, 1977.
1978—Pub. L. 95–355 substituted provisions increasing allowances for each leader to $10,000 each fiscal year, effective fiscal year 1978 and each fiscal year thereafter, for provisions authorizing not to exceed $5,000 each fiscal year for each leader, effective with fiscal year 1977 and each fiscal year thereafter.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentPub. L. 108–447, div. G, title I, § 13(c), Dec. 8, 2004, 118 Stat. 3172, provided that: “The amendments made by this section [amending this section, section 6115 of this title, and provisions set out as a note under section 6115 of this title] shall apply to fiscal year 2005 and each fiscal year thereafter.”


Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 1(f), Feb. 20, 2003, 117 Stat. 349, provided that: “The amendments made by this section [amending this section, sections 6159, 6160, and 6115 of this title, and section 111 of Title 3, The President] shall apply to fiscal year 2003 and each fiscal year thereafter.”





SUBCHAPTER II—VICE PRESIDENT AND PRESIDENT PRO TEMPORE
§ 6111. Compensation of President pro tempore of Senate
Whenever there is no Vice President, the President of the Senate for the time being is entitled to the compensation provided by law for the Vice President.
(R.S. § 36.)

Editorial Notes
Codification
Section was formerly classified to section 32 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 36 derived from act Aug. 16, 1856, ch. 123, § 2, 11 Stat. 48.


Cross References
Compensation of Vice President, see section 104 of Title 3, The President.



§ 6112. Compensation of Deputy President pro tempore of Senate
Effective January 5, 1977, the compensation of a Deputy President pro tempore of the Senate shall be at a rate equal to the rate of annual compensation of the President pro tempore and the Majority and Minority Leaders of the Senate.
(Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 79.)

Editorial Notes
Codification
Section was formerly classified to section 32a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1977.



§ 6113. Appointment and compensation of employees by President pro tempore of Senate
Effective October 1, 1979, the President pro tempore is authorized to appoint and fix the compensation of such employees as he deems appropriate: Provided, That the gross compensation paid to such employees shall not exceed $123,000 each fiscal year.
(Pub. L. 96–38, title I, § 101, July 25, 1979, 93 Stat. 111.)

Editorial Notes
Codification
Section was formerly classified to section 61k of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1979.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6114. Appointment and compensation of Administrative Assistant, Legislative Assistant, and Executive Secretary for Deputy President pro tempore of Senate
Effective April 1, 1977, the Deputy President pro tempore is authorized to appoint and fix the compensation of an Administrative Assistant at not to exceed $47,595 per annum; a Legislative Assistant at not to exceed $40,080 per annum, and an Executive Secretary at not to exceed $23,380 per annum.
(Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80.)

Editorial Notes
Codification
Section was formerly classified to section 61l of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1977.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for officers and employees of the Senate under authority of the Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of the President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6115. Expense allowance of President pro tempore of Senate; methods of payment; taxability
Effective with fiscal year 1978 and each fiscal year thereafter, there is hereby authorized an expense allowance for the President Pro Tempore which shall not exceed $40,000 each fiscal year. The President Pro Tempore may receive the expense allowance (1) as reimbursement for actual expenses incurred upon certification and documentation of such expenses by the President Pro Tempore, or (2) in equal monthly payments. Such amounts paid to the President Pro Tempore as reimbursement of actual expenses incurred upon certification and documentation pursuant to this provision, shall not be reported as income, and the expenses so reimbursed shall not be allowed as a deduction, under title 26.
(Pub. L. 95–355, title I, Sept. 8, 1978, 92 Stat. 532; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 108–7, div. H, title I, § 1(b)(2), Feb. 20, 2003, 117 Stat. 349; Pub. L. 108–447, div. G, title I, § 13(a)(2), Dec. 8, 2004, 118 Stat. 3171.)

Editorial Notes
Codification
Section was formerly classified to section 32b of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Pub. L. 108–447 substituted “$40,000” for “$20,000”.
2003—Pub. L. 108–7 substituted “$20,000” for “$10,000”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 applicable to fiscal year 2005 and each fiscal year thereafter, see section 13(c) of Pub. L. 108–447, set out as a note under section 6102 of this title.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable to fiscal year 2003 and each fiscal year thereafter, see section 1(f) of Pub. L. 108–7, set out as a note under section 6102 of this title.

Office of the President Pro Tempore Emeritus of the SenatePub. L. 108–7, div. H, title I, § 7, Feb. 20, 2003, 117 Stat. 350, as amended by Pub. L. 108–447, div. G, title I, §§ 4, 13(b), Dec. 8, 2004, 118 Stat. 3169, 3171; Pub. L. 110–161, div. H, title I, § 2, Dec. 26, 2007, 121 Stat. 2221; Pub. L. 113–235, div. H, title I, § 2, Dec. 16, 2014, 128 Stat. 2525, provided that:
“(a) Establishment.—There is established the Office of the President pro tempore emeritus of the Senate.

“(b) Designation.—Any Member of the Senate who—“(1) is designated by the Senate as the President pro tempore emeritus of the United States Senate; and

“(2) is serving as a Member of the Senate,

shall be the President pro tempore emeritus of the United States Senate.

“(c) Appointment and Compensation of Employees.—The President pro tempore emeritus is authorized to appoint and fix the compensation of such employees as the President pro tempore emeritus determines appropriate.

“(d) Expense Allowance.—There is authorized an expense allowance for the President pro tempore emeritus which shall not exceed $15,000 each fiscal year. The President pro tempore emeritus may receive the expense allowance: (1) as reimbursement for actual expenses incurred upon certification and documentation of such expenses by the President pro tempore emeritus; or (2) in equal monthly payments. Such amounts paid to the President pro tempore emeritus as reimbursement of actual expenses incurred upon certification and documentation under this subsection, shall not be reported as income, and the expenses so reimbursed shall not be allowed as a deduction under the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.].

“(e) Effective Date.—This section shall take effect on the date of enactment of this Act [Feb. 20, 2003] and shall apply only with respect to the 108th Congress, the 109th Congress, the 110th Congress, and the 114th Congress.”






§ 6116. Special delivery postage allowance for President of Senate
The Secretary of the Senate is authorized and directed to procure and furnish each fiscal year (commencing with the fiscal year ending September 30, 1982) to the President of the Senate, upon request by such person, United States special delivery postage stamps in such amount as may be necessary for the mailing of postal matters arising in connection with his official business.
(Pub. L. 97–51, § 127(a)(1), Oct. 1, 1981, 95 Stat. 965.)

Editorial Notes
Codification
Section was formerly classified to section 42a of this title prior to editorial reclassification and renumbering as this section.



§ 6117. Stationery allowance for President of Senate
Effective April 1, 1975, and each fiscal year thereafter, the annual allowance for stationery for the President of the Senate shall be $8,000.
(July 1, 1941, ch. 268, 55 Stat. 450; June 13, 1945, ch. 189, 59 Stat. 244; June 14, 1948, ch. 467, 62 Stat. 425; Oct. 11, 1951, ch. 485, 65 Stat. 391; Aug. 1, 1953, ch. 304, title I, 67 Stat. 320; Aug. 5, 1955, ch. 568, 69 Stat. 504; Pub. L. 88–258, title IV, Jan. 6, 1964, 77 Stat. 864; Pub. L. 90–21, title I, May 29, 1967, 81 Stat. 38; Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 342; Pub. L. 92–51, July 9, 1971, 85 Stat. 128; Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 635; Pub. L. 92–607, ch. V, § 506(k)(3), formerly § 506(h)(3), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(i)(3), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j)(3), Pub. L. 96–304, title I, § 101(e), July 8, 1980, 94 Stat. 889, renumbered § 506(k)(3), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189; Pub. L. 94–32, title I, June 12, 1975, 89 Stat. 182; Pub. L. 108–7, div. H, title I, § 2(a), Feb. 20, 2003, 117 Stat. 349.)

Editorial Notes
Codification
Section was formerly classified to section 46a of this title prior to editorial reclassification and renumbering as this section.
Section is from Legislative Branch Appropriation Act, 1942, and subsequent Legislative Branch Appropriation Acts.

Amendments2003—Pub. L. 108–7 substituted “$8,000” for “$4,500”.
1975—Pub. L. 94–32 substituted “Effective April 1, 1975, and each fiscal year thereafter” for “Effective with the fiscal year 1972 and thereafter” and “$4,500” for “$3,600”.
1972—Pub. L. 92–607 repealed this section insofar as it related to Senators. For purposes of codification this entailed substituting a period for a comma following “President of the Senate shall be $3,600” and striking out provisions which allowed Senators from $3,600 to $5,000 annually depending on the population of the Senator’s home State. See section 6314 of this title.
1971—Pub. L. 92–184 inserted provision for an increased allowance for Senators from more populous States ranging from $3,800 for Senators from States of from 3,000,000 to 4,999,999 population to $5,000 for Senators from States of 17,000,000 population and over.
Pub. L. 92–51 provided allowance for Senators from States having population of ten million or more inhabitants of $4,000 per annum effective fiscal year 1972 and thereafter.
1969—Pub. L. 91–145 increased allowance from $3,000 to $3,600 effective with fiscal year 1970.
1967—Pub. L. 90–21 increased allowance from $2,400 to $3,000 effective with fiscal year 1967.
1964—Pub. L. 88–258 increased allowance from $1,800 to $2,400 effective with fiscal year 1964.
1955—Act Aug. 5, 1955, increased allowance from $1,200 to $1,800.
1953—Act Aug. 1, 1953, increased allowance from $800 to $1,200 effective with fiscal year 1954.
1951—Act Oct. 11, 1951, increased allowance from $500 to $800.
1948—Act June 14, 1948, increased allowance from $400 to $500.
1945—Act June 13, 1945, increased allowance from $200 to $400.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 2(b), Feb. 20, 2003, 117 Stat. 349, provided that: “The amendment made by this section [amending this section] shall apply to fiscal year 2003 and each fiscal year thereafter.”


Effective Date of 1972 AmendmentPub. L. 92–607, ch. V, § 506(k), formerly § 506(h), Oct. 31, 1972, 86 Stat. 1507, renumbered § 506(i) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(j) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and renumbered § 506(k) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that the amendment made by that section is effective Jan. 1, 1973.

Additional AllowancesThe following acts authorized additional stationery allowances for each Senator and the President of the Senate:
July 15, 1952, ch. 758, Ch. II, 66 Stat. 639.
Sept. 27, 1950, ch. 1052, Ch. II, 64 Stat. 1047.
Oct. 10, 1949, ch. 662, title I, 63 Stat. 738.
May 10, 1948, ch. 270, 62 Stat. 213.
May 1, 1947, ch. 49, title I, 61 Stat. 58.
July 23, 1946, ch. 591, title I, 60 Stat. 602.
Dec. 28, 1945, ch. 589, title I, 59 Stat. 633.



§ 6118. Long-distance telephone calls for Vice President
Commencing January 20, 1949, the provisions of existing law relating to long-distance telephone calls for Senators shall be equally applicable to the Vice President of the United States.
(May 24, 1949, ch. 138, title I, 63 Stat. 77.)

Editorial Notes
Codification
Section was formerly classified to section 46d–1 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—MAJORITY AND MINORITY LEADERS AND WHIPS
§ 6131. Appointment of employees by Senate Majority and Minority Leaders; compensation
Effective April 1, 1977, the Majority Leader and the Minority Leader are each authorized to appoint and fix the compensation of such employees as they deem appropriate: Provided, That the gross compensation paid to such employees shall not exceed $191,700 each fiscal year for each Leader.
(Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80.)

Editorial Notes
Codification
Section was formerly classified to section 61h–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1977.

Statutory Notes and Related Subsidiaries
Managing Political Fund ActivityPub. L. 116–94, div. P, title XVII, § 1701, Dec. 20, 2019, 133 Stat. 3220, provided that: “The Majority Leader and the Minority Leader may each designate up to 2 employees of their respective leadership office staff as designees referred to in the second sentence of paragraph 1 of rule XLI of the Standing Rules of the Senate.”


Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6132. Assistants to Senate Majority and Minority Leaders for Floor Operations; establishment of positions; appointment; compensation
Effective October 1, 1983, there is established within the Offices of the Majority and Minority Leaders the positions of Assistant to the Majority Leader for Floor Operations and Assistant to the Minority Leader for Floor Operations, respectively. Individuals appointed to such positions by the Majority Leader and Minority Leader, respectively, shall receive compensation at a rate fixed by the appropriate Leader not to exceed the maximum annual rate of gross compensation of the Assistant Secretary of the Senate.
(Pub. L. 98–51, title I, § 101(a), July 14, 1983, 97 Stat. 265.)

Editorial Notes
Codification
Section was formerly classified to section 61h–5 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6133. Chiefs of Staff for Senate Majority and Minority Leaders; appointment; compensation(a) There is established within the Offices of the Majority and Minority Leaders the positions of Chief of Staff for the Majority Leader and Chief of Staff for the Minority Leader, respectively. Individuals appointed to such positions by the Majority Leader and Minority Leader, respectively, shall receive compensation at a rate fixed by the appropriate Leader.

(b) Gross compensation for employees filling positions established by subsection (a) for the fiscal year ending September 30, 1987, shall be paid out of any funds available in the Senate appropriation for such year under the item “Salaries, Officers and Employees”.

(Pub. L. 101–163, title I, § 9, Nov. 21, 1989, 103 Stat. 1046; Pub. L. 116–94, div. E, title II, § 212(a)(3)(F), Dec. 20, 2019, 133 Stat. 2776.)

Editorial Notes
Codification
Section was formerly classified to section 61h–7 of this title prior to editorial reclassification and renumbering as this section.
Section is based on Senate Resolution No. 89, One Hundredth Congress, Jan. 28, 1987, which was enacted into permanent law by Pub. L. 101–163.

Amendments2019—Subsec. (a). Pub. L. 116–94 substituted “by the appropriate Leader.” for “by the appropriate Leader not to exceed the maximum annual rate of gross compensation of the Assistant Secretary of the Senate.”

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DatePub. L. 101–163, title I, § 9, Nov. 21, 1989, 103 Stat. 1046, provided that this section is effective on Jan. 28, 1987, the date on which Senate Resolution No. 89, One Hundredth Congress, was agreed to.



§ 6134. Compensation and appointment of employees by Senate Majority and Minority Whips
Effective April 1, 1977, the Majority Whip and the Minority Whip are each authorized to appoint and fix the compensation of such employees as they deem appropriate: Provided, That the gross compensation paid to such employees shall not exceed $111,100 each fiscal year for each Whip.
(Pub. L. 95–26, title I, May 4, 1977, 91 Stat. 80.)

Editorial Notes
Codification
Section was formerly classified to section 61j–2 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1977.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6135. Representation Allowance Account for Majority and Minority Leaders of Senate(a) Establishment; purposeThere is hereby established an account, within the Senate, to be known as the “Representation Allowance Account for the Majority and Minority Leaders”. Such Allowance Account shall be used by the Majority and Minority Leaders of the Senate to assist them properly to discharge their appropriate responsibilities in the United States to members of foreign legislative bodies and prominent officials of foreign governments and intergovernmental organizations.


(b) Payments; allotment; reimbursement for actual expenses; taxabilityPayments authorized to be made under this section shall be paid by the Secretary of the Senate. Of the funds available for expenditure from such Allowance Account for any fiscal year, one-half shall be allotted to the Majority Leader and one-half shall be allotted to the Minority Leader. Amounts paid from such Allowance Account to the Majority or Minority Leader shall be paid to him from his allotment and shall be paid to him only as reimbursement for actual expenses incurred by him and upon certification and documentation of such expenses. Amounts paid to the Majority or Minority Leader pursuant to this section shall not be reported as income and shall not be allowed as a deduction under title 26.


(c) Authorization of appropriationsThere are authorized to be appropriated for each fiscal year (commencing with the fiscal year ending September 30, 1985) not more than $20,000 to the Allowance Account established by this section.


(Pub. L. 99–88, title I, § 197, Aug. 15, 1985, 99 Stat. 350.)

Editorial Notes
Codification
Section was formerly classified to section 31a–2 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1985.



§ 6136. Transfer of funds from representation allowance of Majority and Minority Leaders of Senate to expense allowance; availability; definitions(a) The Secretary of the Senate shall, upon the written request of the Majority or Minority Leader of the Senate, transfer from any available funds in such Leader’s allotment in the Leader’s Representation Allowance (as defined in subsection (b)(1)) for any fiscal year (commencing with the fiscal year ending September 30, 1985) to such Leader’s Expense Allowance (as defined in subsection (b)(2)) to such year such amount as is specified in the request. Any funds so transferred for any fiscal year at the request of either such Leader shall be available to such Leader for such year for the same purposes as, and in like manner and subject to the same conditions as, are other funds which are available to him for such year as his expense allowance as Majority or Minority Leader.

(b)(1) The term “Leader’s Representation Allowance” means the Representation Allowance Account for the Majority and Minority Leaders established by section 6135 of this title.

(2) The term “Leader’s Expense Allowance”, when used in reference to the Majority or Minority Leader of the Senate, refers to the moneys available, for any fiscal year, to such Leader as an expense allowance and the appropriation account from which such moneys are funded.


(Pub. L. 100–71, title I, § 1, July 11, 1987, 101 Stat. 422.)

Editorial Notes
Codification
Section was formerly classified to section 31a–2a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1987.



§ 6137. Transfer of funds from appropriations account of Majority and Minority Leaders of Senate to appropriations account, Miscellaneous Items, within Senate contingent fund(a) Requests for transfersUpon the written request of the Majority or Minority Leader of the Senate, the Secretary of the Senate shall transfer during any fiscal year, from the appropriations account appropriated under the headings “Salaries, Officers and Employees” and “Offices of the Majority and Minority Leaders”, such amount as either Leader shall specify to the appropriations account, within the contingent fund of the Senate, “Miscellaneous Items”.


(b) Authority to incur expensesThe Majority and Minority Leaders of the Senate are each authorized to incur such expenses as may be necessary or appropriate. Expenses incurred by either such leader shall be paid from the amount transferred pursuant to subsection (a) by such leader and upon vouchers approved by such leader.


(c) Authority to advance sumsThe Secretary of the Senate is authorized to advance such sums as may be necessary to defray expenses incurred in carrying out subsections (a) and (b).


(Pub. L. 102–27, title II, Apr. 10, 1991, 105 Stat. 144.)

Editorial Notes
Codification
Section was formerly classified to section 31a–2b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Dire Emergency Supplemental Appropriations for Consequences of Operation Desert Shield/Desert Storm, Food Stamps, Unemployment Compensation Administration, Veterans Compensation and Pensions, and Other Urgent Needs Act of 1991.



§ 6138. Transfer of funds from appropriations account of Majority and Minority Whips of Senate to appropriations account, Miscellaneous Items, within Senate contingent fund(a) Requests for transfersUpon the written request of the Majority or Minority Whip of the Senate, the Secretary of the Senate shall transfer during any fiscal year, from the appropriations account appropriated under the headings “Salaries, Officers and Employees” and “offices of the majority and minority whips”, such amount as either whip shall specify to the appropriations account, within the contingent fund of the Senate, “miscellaneous items”.


(b) Authority to incur expensesThe Majority and Minority Whips of the Senate are each authorized to incur such expenses as may be necessary or appropriate. Expenses incurred by either such whip shall be paid from the amount transferred pursuant to subsection (a) by such whip and upon vouchers approved by such whip.


(c) Authority to advance sumsThe Secretary of the Senate is authorized to advance such sums as may be necessary to defray expenses incurred in carrying out subsections (a) and (b).


(Pub. L. 105–55, title I, § 2, Oct. 7, 1997, 111 Stat. 1180.)

Editorial Notes
Codification
Section was formerly classified to section 31a–2c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.




SUBCHAPTER IV—MAJORITY AND MINORITY SECRETARIES, CONFERENCES, AND POLICY COMMITTEES
§ 6151. Compensation of Secretaries for Senate Majority and Minority
The Secretary for the Majority of the Senate (other than the incumbent holding office on April 1, 1977) and the Secretary for the Minority of the Senate shall each be paid at an annual rate of compensation of $39,500.
(Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 95–26, title I, § 102(a), May 4, 1977, 91 Stat. 82; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was formerly classified to section 61g of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–94 repealed Pub. L. 94–59, § 105. See 1975 Amendment note below.
1977—Pub. L. 95–26 substituted “April 1, 1977” for “July 1, 1975”. Provisions covering the compensation of the incumbent holding the office of Secretary for the Majority of the Senate on July 1, 1975, were dropped as executed. See successor provisions set out as a note below.
1975—Pub. L. 94–59, which increased annual rate of compensation of both Secretary for Majority of Senate and Secretary for Minority of Senate from $38,190 to $39,500 and substituted provisions excepting incumbent Secretary for Majority holding office on July 1, 1975, from mandatory payment of $39,500 rate but authorizing payment to him as long as he occupies that position at a maximum annual rate of compensation not to exceed $39,500 for provisions excepting Secretary for Majority holding office on June 15, 1974, from mandatory payment of the $38,190 rate but authorizing payment to him as long as he occupied that position at a maximum annual rate of compensation not to exceed $38,190, was repealed by Pub. L. 116–94. See above.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1975 AmendmentPub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, which provided that the increase in the rate of compensation to $39,500 was effective July 1, 1975, was repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.

Effective DateSection effective July 1, 1974, see section 4 of Pub. L. 93–371, set out in part as an Effective Date of 1974 Amendment note under section 273 of this title.

Compensation of Incumbent Holding Position of Secretary for the Majority on April 1, 1977Pub. L. 95–26, title I, § 102(b), May 4, 1977, 91 Stat. 82, provided that: “The Majority Leader of the Senate is authorized to fix the compensation of the Secretary for the Majority so long as the position is held by the incumbent holding such position on April 1, 1977.”


1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenateAdjustment in compensation by Pub. L. 93–371 not to supersede order of President pro tempore of the Senate authorizing higher rate of compensation or any authority of President pro tempore to adjust rates of compensation or limitations under section 4 of the Federal Pay Comparability Act of 1970, see section 4 of Pub. L. 93–371, set out in part as a note under section 273 of this title.

Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.

1964 Increase in Gross Annual CompensationRates of gross compensation of Secretaries for Senate Majority and Minority, see section 202(f), (g) of Pub. L. 88–426, title II, Aug. 14, 1964, 78 Stat. 414, set out as a note under section 4571 of this title.



§ 6152. Appointment and compensation of employees by Secretaries for Senate Majority and Minority; gross compensation
Effective October 1, 1977, the Secretary for the Majority and the Secretary for the Minority are each authorized to appoint and fix the compensation of such employees as they deem appropriate: Provided, That the gross compensation paid to such employees shall not exceed $143,200 each fiscal year for each Secretary.
(Pub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 658, 659.)

Editorial Notes
Codification
Section was formerly classified to section 61g–5 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1978, which is title I of the Legislative Branch Appropriation Act, 1978.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6153. Salaries and expenses for Senate Majority and Minority Policy Committees and Senate Majority and Minority Conference Committees(a) Transfer of funds for Policy Committees(1) The Chairman of the Majority or Minority Policy Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for salaries for the Majority and Minority Policy Committees of the Senate, to the account, within the contingent fund of the Senate, from which expenses are payable for such committees.

(2) The Chairman of the Majority or Minority Policy Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for expenses, within the contingent fund of the Senate, for the Majority and Minority Policy Committees of the Senate, to the account from which salaries are payable for such committees.


(b) Transfer of funds for Conference Committees(1) The Chairman of the Majority or Minority Conference Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for salaries for the Majority and Minority Conference Committees of the Senate, to the account, within the contingent fund of the Senate, from which expenses are payable for such committees.

(2) The Chairman of the Majority or Minority Conference Committee of the Senate may, during any fiscal year, at his or her election transfer funds from the appropriation account for expenses, within the contingent fund of the Senate, for the Majority and Minority Conference Committees of the Senate, to the account from which salaries are payable for such committees.


(c) Transfer of funds by Chaplain of the Senate(1) The Chaplain of the Senate may, during any fiscal year, at the election of the Chaplain of the Senate, transfer funds from the appropriation account for salaries for the Office of the Chaplain of the Senate to the account, within the contingent fund of the Senate, from which expenses are payable for the Office of the Chaplain.

(2) The Chaplain of the Senate may, during any fiscal year, at the election of the Chaplain of the Senate, transfer funds from the appropriation account for expenses, within the contingent fund of the Senate, for the Office of the Chaplain to the account from which salaries are payable for the Office of the Chaplain of the Senate.


(d) Availability of transferred fundsAny funds transferred under this section shall be—(1) available for expenditure by such committee or the Office of the Chaplain of the Senate, as the case may be, in like manner and for the same purposes as are other moneys which are available for expenditure by such committee or the Office of the Chaplain of the Senate, as the case may be, from the account to which the funds were transferred; and

(2) made at such time or times as the Chairman or the Chaplain of the Senate, as the case may be, shall specify in writing to the Senate Disbursing Office.


(e) Notification to Committee on AppropriationsThe Chairman of a committee or the Chaplain of the Senate, as the case may be, transferring funds under this section shall notify the Committee on Appropriations of the Senate of the transfer.


(Pub. L. 101–520, title I, § 1, Nov. 5, 1990, 104 Stat. 2257; Pub. L. 102–90, title I, § 1(a), Aug. 14, 1991, 105 Stat. 450; Pub. L. 104–53, title I, § 7[(a)], Nov. 19, 1995, 109 Stat. 518; Pub. L. 114–113, div. I, title I, § 2, Dec. 18, 2015, 129 Stat. 2657.)

Editorial Notes
Codification
Section was formerly classified to section 61g–6a of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
Section is from the Congressional Operations Appropriations Act, 1991, which is title I of the Legislative Branch Appropriations Act, 1991.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 101–163, title I, § 1, Nov. 21, 1989, 103 Stat. 1044.
Pub. L. 100–458, title I, § 1, Oct. 1, 1988, 102 Stat. 2161.
Pub. L. 100–202, § 101(i) [title I, § 7], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294.

Amendments2015—Subsec. (c). Pub. L. 114–113, § 2(2), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 114–113, § 2(1), redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (d)(1). Pub. L. 114–113, § 2(3)(A), inserted “or the Office of the Chaplain of the Senate, as the case may be,” after “such committee” in two places.
Subsec. (d)(2). Pub. L. 114–113, § 2(3)(B), inserted “or the Chaplain of the Senate, as the case may be,” after “the Chairman”.
Subsec. (e). Pub. L. 114–113, § 2(1), (4), redesignated subsec. (d) as (e) and inserted “or the Chaplain of the Senate, as the case may be,” after “The Chairman of a committee”.
1995—Pub. L. 104–53 amended section generally. Prior to amendment, section read as follows: “The Chairman of the Majority or Minority Conference Committee of the Senate may, during any fiscal year (commencing with the fiscal year ending September 30, 1991), at his election transfer not more than $275,000 from the appropriation account for salaries for the Conference of the Majority and the Conference of the Minority of the Senate, to the account, within the contingent fund of the Senate, from which expenses are payable under section 61g–6 of this title. Any transfer of funds under authority of the preceding sentence shall be made at such time or times as such chairman shall specify in writing to the Senate Disbursing Office. Any funds so transferred by the Chairman of the Majority or Minority Conference Committee shall be available for expenditure by such committee in like manner and for the same purposes as are other moneys which are available for expenditure by such committee from the account, within the contingent fund of the Senate, from which expenses are payable under section 61g–6 of this title.”
1991—Pub. L. 102–90 substituted “$275,000” for “$75,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentPub. L. 104–53, title I, § 7(b), Nov. 19, 1995, 109 Stat. 518, provided that: “The amendment made by this section [amending this section] shall take effect on October 1, 1995, and shall be effective with respect to fiscal years beginning on or after that date.”


Effective Date of 1991 AmendmentPub. L. 102–90, title I, § 1(b), Aug. 14, 1991, 105 Stat. 450, provided that: “Subsection (a) [amending this section] shall take effect on October 1, 1991.”




§ 6154. Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority(a) In generalUpon the written request of the Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority, the Secretary of the Senate shall transfer from the appropriations account appropriated under the subheading “offices of the secretaries of the conference of the majority and the conference of the minority” under the heading “Salaries, Officers and Employees” such amount as the Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority shall specify to the appropriations account under the heading “miscellaneous items” within the contingent fund of the Senate.


(b) Authority to incur expensesThe Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority may incur such expenses as may be necessary or appropriate. Expenses incurred by the Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority shall be paid from the amount transferred under subsection (a) by the Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority and upon vouchers approved by the Secretary of the Conference of the Majority or the Secretary of the Conference of the Minority, as applicable.


(c) Authority to advance sumsThe Secretary of the Senate may advance such sums as may be necessary to defray expenses incurred in carrying out subsections (a) and (b).


(d) Effective dateThis section shall apply to fiscal year 2008 and each fiscal year thereafter.


(Pub. L. 110–161, div. H, title I, § 3, Dec. 26, 2007, 121 Stat. 2221.)

Editorial Notes
Codification
Section was formerly classified to section 61g–6b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.

Statutory Notes and Related Subsidiaries
Senate Democratic Leadership Offices Funding and AuthoritiesPub. L. 116–260, div. I, title I, § 104, Dec. 27, 2020, 134 Stat. 1631, provided that:
“(a) In this section—“(1) the term ‘applicable conference’ means the majority or minority conference of the Senate, as applicable, that represents the Democratic party;

“(2) the term ‘covered Congress’ means the 117th Congress; and

“(3) the term ‘covered period’ means the period beginning on the date on which the Secretary of the applicable conference submits the letter described in subsection (b) and ending on January 3, 2023.


“(b) The Secretary of the applicable conference may, by submission of a letter to the Disbursing Office of the Senate on or after January 3, 2021, assign to the Assistant Leader of the applicable conference the following duties and authorities for the duration of the covered Congress:“(1) The authority over any amounts made available for the Office of the Secretary of the applicable conference.

“(2) The duties and authorities of the Secretary of the applicable conference under section 3 of title I of division H of the Consolidated Appropriations Act, 2008 (2 U.S.C. 6154), section 102 of chapter VIII of title I of the Supplemental Appropriations Act, 1979 (2 U.S.C. 6156), or any other provision of law.


“(c) For purposes of any individual employed by the Office of the Assistant Leader of the applicable conference during the covered period—“(1) any reference to the Office of the Secretary of the applicable conference in the last sentence of section 506(e) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 6314(e)) shall be deemed to refer to the Office of the Assistant Leader of the applicable conference;

“(2) any reference to the Office of the Secretary of the applicable conference under subsection (b) of the first section of S. Res. 458 (98th Congress) shall be deemed to refer to the Office of the Assistant Leader of the applicable conference; and

“(3) any reference to the Secretary of the applicable conference under section 207(e)(9)(M) of title 18, United States Code, shall be deemed to refer to the Assistant Leader of the applicable conference.


“(d) For purposes of any individual employed by the Office of the Assistant Leader of the applicable conference during the covered period and with respect to any practice that occurs during the covered period, any reference to the Office of the Secretary of the applicable conference under section 220(e)(2)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(e)(2)(C)) shall be deemed to be a reference to the Office of the Assistant Leader of the applicable conference.

“(e) Nothing in this section shall be construed to have any effect on the continuation of any procedure or action initiated under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) or section 207 of title 18, United States Code.”






§ 6155. Payment of expenses of Conference of Majority and Conference of Minority from Senate contingent fund
For each fiscal year (beginning with the fiscal year which ends September 30, 1982) there is authorized to be expended from the contingent fund of the Senate such amount as necessary for the Conference of the Majority and an equal amount for the Conference of the Minority. Payments under this section shall be made only for expenses actually incurred by such a Conference in carrying out its functions, and shall be made upon certification and documentation of the expenses involved, by the Chairman of the Conference claiming payment hereunder and upon vouchers approved by such Chairman and by the Committee on Rules and Administration, except that vouchers shall not be required for payment of long-distance telephone calls.
(Pub. L. 97–51, § 120, Oct. 1, 1981, 95 Stat. 965; Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189; Pub. L. 99–151, title I, § 1, Nov. 13, 1985, 99 Stat. 794; Pub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1043; Pub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2256; Pub. L. 107–68, title I, § 105(a), Nov. 12, 2001, 115 Stat. 568; Pub. L. 108–83, title I, § 2(a), Sept. 30, 2003, 117 Stat. 1010.)

Editorial Notes
Codification
Section was formerly classified to section 61g–6 of this title prior to editorial reclassification and renumbering as this section.
The 1982 amendment by Pub. L. 97–276 is based on section 105 of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.

Amendments2003—Pub. L. 108–83 substituted “such amount as necessary” for “an amount, not in excess of $100,000,” in first sentence.
2001—Pub. L. 107–68 substituted “$100,000” for “$75,000”.
1990—Pub. L. 101–520 substituted “$75,000” for “$50,000”.
1989—Pub. L. 101–163 substituted “$50,000” for “$40,000”.
1985—Pub. L. 99–151 inserted “, except that vouchers shall not be required for payment of long-distance telephone calls”.
1982—Pub. L. 97–276 substituted “$40,000” for “$30,000”. See Codification note above.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–83, title I, § 2(b), Sept. 30, 2003, 117 Stat. 1010, provided that: “This section [amending this section] shall apply with respect to fiscal year 2004, and each fiscal year thereafter.”


Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 105(b), Nov. 12, 2001, 115 Stat. 568, provided that: “This section [amending this section] shall apply with respect to fiscal year 2002 and each fiscal year thereafter.”


Effective Date of 1990 AmendmentPub. L. 101–520, title I, Nov. 5, 1990, 104 Stat. 2256, provided in part that the amendment made by Pub. L. 101–520 is effective in the case of fiscal years beginning after Sept. 30, 1990.

Effective Date of 1989 AmendmentPub. L. 101–163, title I, Nov. 21, 1989, 103 Stat. 1043, provided in part that the amendment made by Pub. L. 101–163 is effective in the case of fiscal years beginning after Sept. 30, 1989.

Effective Date of 1982 AmendmentSection 105 of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law, provided that the amendment made by that section is effective for fiscal years beginning after Sept. 30, 1981.



§ 6156. Appointment and compensation of employees by Secretary of Conference of Majority of Senate and Secretary of Conference of Minority of Senate
Effective October 1, 1979, the Secretary of the Conference of the Majority and the Secretary of the Conference of the Minority are each authorized to appoint and fix the compensation of such employees as they deem appropriate: Provided, That the gross compensation paid to such employees shall not exceed $70,000 each fiscal year for each Secretary.
(Pub. L. 96–38, title I, § 102, July 25, 1979, 93 Stat. 111.)

Editorial Notes
Codification
Section was formerly classified to section 61g–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1979.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6157. Services of consultants to Majority and Minority Conference Committee of Senate(a) Authorization of expenditure with approval of Committee on Rules and AdministrationFunds authorized to be expended under section 6155 of this title may be used by the Majority or Minority Conference Committee of the Senate, with the approval of the Committee on Rules and Administration, to procure the temporary services (not in excess of one year) or intermittent services of individual consultants, or organizations thereof, to make studies or advise the committee with respect to any matter within its jurisdiction or with respect to the administration of the affairs of the committee.


(b) Procurement by contract or employmentSuch services in the case of individuals or organizations may be procured by contract as independent contractors, or in the case of individuals, by employment at daily rates of compensation not in excess of the per diem equivalent of the highest gross rate of compensation which may be paid to a regular employee of such committee. Such contracts shall not be subject to the provisions of section 6101 of title 41 or any other provision of law requiring advertising.


(c) Selection of consultant or organization by Conference Committee chairmanAny such consultant or organization shall be selected for the Majority or Minority Conference Committee of the Senate by the chairman thereof.


(Pub. L. 99–88, title I, § 195, Aug. 15, 1985, 99 Stat. 349; Pub. L. 104–197, title I, § 1, Sept. 16, 1996, 110 Stat. 2396.)

Editorial Notes
Codification
Section was formerly classified to section 61g–7 of this title prior to editorial reclassification and renumbering as this section.
In subsec. (b), “section 6101 of title 41” substituted for “section 5 of title 41” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
Section is from the Supplemental Appropriations Act, 1985.

Amendments1996—Subsec. (a). Pub. L. 104–197 inserted “or with respect to the administration of the affairs of the committee” before period at end.



§ 6158. Utilization of funds for specialized training of professional staff for Majority and Minority Conference Committee of Senate
Funds appropriated to the Conference of the Majority and funds appropriated to the Conference of the Minority for any fiscal year (commencing with the fiscal year ending September 30, 1991), may be utilized in such amounts as the Chairman of each Conference deems appropriate for the specialized training of professional staff, subject to such limitations, insofar as they are applicable, as are imposed by the Committee on Rules and Administration with respect to such training when provided to professional staff of standing committees of the Senate.
(Pub. L. 101–520, title I, § 2, Nov. 5, 1990, 104 Stat. 2257.)

Editorial Notes
Codification
Section was formerly classified to section 61g–8 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1991, which is title I of the Legislative Branch Appropriations Act, 1991.

Prior ProvisionsProvisions relating to utilization of funds for specific fiscal year for specialized training of professional staff for Majority and Minority Conference Committee of Senate were contained in the following prior appropriation acts:
Pub. L. 101–163, title I, § 2, Nov. 21, 1989, 103 Stat. 1044.
Pub. L. 100–458, title I, § 2, Oct. 1, 1988, 102 Stat. 2161.
Pub. L. 100–202, § 101(i) [title I], Dec. 22, 1987, 101 Stat. 1329–290, 1329–292.



§ 6159. Expense allowance for Chairmen of Majority and Minority Conference Committees of Senate; method of payment; taxability
For each fiscal year (commencing with the fiscal year ending September 30, 1985), there is hereby authorized an expense allowance for the Chairmen of the Majority and Minority Conference Committees which shall not exceed $5,000 each fiscal year for each such Chairman; and amounts from such allowance shall be paid to either of such Chairmen only as reimbursement for actual expenses incurred by him and upon certification and documentation of such expenses, and amounts so paid shall not be reported as income and shall not be allowed as a deduction under title 26.
(Pub. L. 99–88, title I, Aug. 15, 1985, 99 Stat. 348; Pub. L. 108–7, div. H, title I, § 1(d), Feb. 20, 2003, 117 Stat. 349.)

Editorial Notes
Codification
Section was formerly classified to section 31a–3 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1985.

Amendments2003—Pub. L. 108–7 substituted “not exceed $5,000” for “not exceed $3,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable to fiscal year 2003 and each fiscal year thereafter, see section 1(f) of Pub. L. 108–7, set out as a note under section 6102 of this title.



§ 6160. Expense allowance for Chairmen of Majority and Minority Policy Committees of Senate; method of payment; taxability
For each fiscal year (commencing with the fiscal year ending September 30, 2001), there is authorized an expense allowance for the Chairmen of the Majority and Minority Policy Committees which shall not exceed $5,000 each fiscal year for each such Chairman; and amounts from such allowance shall be paid to either of such Chairmen only as reimbursement for actual expenses incurred by him and upon certification and documentation of such expenses, and amounts so paid shall not be reported as income and shall not be allowed as a deduction under title 26.
(Pub. L. 106–554, § 1(a)(2) [title I, § 5], Dec. 21, 2000, 114 Stat. 2763, 2763A–97; Pub. L. 108–7, div. H, title I, § 1(e), Feb. 20, 2003, 117 Stat. 349.)

Editorial Notes
Codification
Section was formerly classified to section 31a–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2001, which is title I of the Legislative Branch Appropriations Act, 2001.

Amendments2003—Pub. L. 108–7 substituted “$5,000” for “$3,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable to fiscal year 2003 and each fiscal year thereafter, see section 1(f) of Pub. L. 108–7, set out as a note under section 6102 of this title.





CHAPTER 63—SENATE MEMBERS




SUBCHAPTER I—MEMBER PAY


Sec.


6301.Senators’ salaries.


6302.Salaries of Senators.



SUBCHAPTER II—EMPLOYEES, EXPENSES, AND ALLOWANCES


6311.Organizational expenses of Senator-elect.


6312.Clerks to Senators-elect.


6313.Senators’ Official Personnel and Office Expense Account.


6314.Mail, telegraph, telephone, stationery, office supplies, and home State office and travel expenses for Senators.


6315.Telecommunications services for Senators; payment of costs out of contingent fund.


6316.United States Code Annotated or United States Code Service; procurement for Senators.


6317.Home State office space for Senators; lease of office space.


6318.Additional home State office space for Senators; declaration of disaster or emergency.


6319.Transportation of official records and papers to a Senator’s State.


6320.Purchase of office equipment or furnishings by Senators.



SUBCHAPTER I—MEMBER PAY
§ 6301. Senators’ salaries
Senators elected, whose term of office begins on the 3d day of January, and whose credentials in due form of law shall have been presented in the Senate, may receive their compensation from the beginning of their term.
(June 19, 1934, ch. 648, title I, § 1, 48 Stat. 1022; Pub. L. 97–51, § 112(b)(2), Oct. 1, 1981, 95 Stat. 963.)

Editorial Notes
Codification
Section was formerly classified to section 33 of this title prior to editorial reclassification and renumbering as this section.

Amendments1981—Pub. L. 97–51 struck out “monthly” after “may receive their compensation”.

Statutory Notes and Related Subsidiaries
Effective Date of 1981 AmendmentPub. L. 97–51, § 112(e), Oct. 1, 1981, 95 Stat. 963, provided that: “The amendments and repeals made by this section [enacting section 5303 of this title and amending this section and sections 5306 and 4591 of this title] shall be effective in the case of compensation payable for months after December 1981.”




§ 6302. Salaries of Senators
Salaries of Senators appointed to fill vacancies in the Senate shall commence on the day of their appointment and continue until their successors are elected and qualified: Provided, That when Senators have been elected during a sine die adjournment of the Senate to succeed appointees, the salaries of Senators so elected shall commence on the day following their election.
Salaries of Senators elected during a session to succeed appointees shall commence on the day they qualify: Provided, That when Senators have been elected during a session to succeed appointees, but have not qualified, the salaries of Senators so elected shall commence on the day following the sine die adjournment of the Senate.
When no appointments have been made the salaries of Senators elected to fill such vacancies shall commence on the day following their election.
(Feb. 10, 1923, ch. 68, 42 Stat. 1225; Feb. 6, 1931, ch. 111, 46 Stat. 1065; June 19, 1934, ch. 648, title I, § 1, 48 Stat. 1022; Feb. 13, 1935, ch. 6, § 1, 49 Stat. 22, 23.)

Editorial Notes
Codification
Section was formerly classified to section 36 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsPrior similar provisions were contained in act July 31, 1894, ch. 174, 28 Stat. 162.
R.S. § 51.

Amendments1935—Act Feb. 13, 1935, inserted proviso as to commencement of salaries of Senators elected during a sine die adjournment on day following their election and provision as to commencement of salaries of Senators elected during a session to succeed appointees on day they qualify but that upon failure to qualify their salaries are to commence on day following sine die adjournment of Senate and struck out provision that salaries of Senators elected to fill vacancies are to commence on day they qualify.
1934—Act June 19, 1934, made nonsubstantive changes in grammar and punctuation.
1931—Act Feb. 6, 1931, made nonsubstantive changes in grammar and punctuation and struck out “to fill such vacancies” after “When no appointments have been made”.

Statutory Notes and Related Subsidiaries
Constitutional ProvisionsThe first section of amendment XX to the Constitution provides in part: “* * * the terms of Senators and Representatives [shall end] at noon on the 3d day of January, of the years in which such terms would have ended if this article had not been ratified; and the terms of their successors shall then begin.”




SUBCHAPTER II—EMPLOYEES, EXPENSES, AND ALLOWANCES
§ 6311. Organizational expenses of Senator-elect(a) Appointment of employees by Secretary of Senate to assist; termination of employmentUpon the recommendation of a Senator-elect (other than an incumbent Senator or a Senator elected to fill a vacancy), the Secretary of the Senate shall appoint two employees to assist such Senator-elect. Any employee so appointed shall serve through the day before the date on which the Senator-elect recommending his appointment commences his service as a Senator, except that his employment may be terminated before such day upon recommendation of such Senator-elect.


(b) Payment of salaries of appointed employees; funding; maximum amount(1) Salaries of employees appointed under subsection (a) shall be paid from the appropriation for “Administrative, Clerical, and Legislative Assistance to Senators”.

(2) Salaries paid to employees appointed upon recommendation of a Senator-elect under subsection (a) shall be charged against the amount of compensation which may be paid to employees in his office under section 4575(d) of this title (hereinafter referred to as the “clerk-hire allowance”), for the fiscal year in which his service as a Senator commences. The total amount of salaries paid to employees so appointed upon recommendation of a Senator-elect shall be charged against his clerk-hire allowance for each month in such fiscal year beginning with the month in which his service as a Senator commences (until the total amount has been charged) by whichever of the following amounts is greater: (1) one-ninth of the amount of salaries so paid, or (2) the amount by which the aggregate amount of his clerk-hire allowance which may be paid as of the close of such month under section 4575(d)(1)(B) of this title exceeds the aggregate amount of his clerk-hire allowance actually paid as of the close of such month.


(c) Payment of transportation and per diem expenses of Senator-elect and appointed employees for one round trip from home State to Washington, D.C. for business of impending Congress; funding; maximum amountEach Senator-elect and each employee appointed under subsection (a) is authorized one round trip from the home State of the Senator-elect to Washington, D.C., and return, for the purposes of attending conferences, caucuses, or organizational meetings, or for any other official business connected with the impending Congress. In addition, each Senator-elect and each such employee is authorized per diem for not more than seven days while en route to and from Washington, D.C., and while in Washington, D.C. Such transportation and per diem expenses shall be in the same amounts as are payable to Senators and employees in the office of a Senator under section 6314(e) of this title, and shall be paid from the contingent fund of the Senate upon itemized vouchers certified by the Senator-elect concerned and approved by the Secretary of the Senate.


(d) Payment of telegrams, telephone services, and stationery expenses(1) Each Senator-elect is authorized to be reimbursed for expenses incurred for telegrams, telephone services, and stationery related to his position as a Senator-elect in an amount not exceeding one-twelfth of the total amount of expenses authorized to be paid to or on behalf of a Senator from the State which he will represent under section 6314 of this title. Reimbursement to a Senator-elect under this subsection shall be paid from the contingent fund of the Senate upon itemized vouchers certified by such Senator-elect and approved by the Secretary of the Senate.

(2) Amounts reimbursed to a Senator-elect under this subsection shall be charged against the amount of expenses which are authorized to be paid to him or on his behalf under section 6314 of this title, for each of the twelve months beginning with the month in which his service as a Senator commences (until all of such amounts have been charged) by whichever of the following amounts is greater: (1) one-twelfth of the amounts so reimbursed, or (2) the amount by which the aggregate amount authorized to be so paid under section 6314(c) of this title as of the close of such month exceeds the aggregate amount actually paid under such section 6314 as of the close of such month.


(e) Effective DateThis section shall take effect on October 1, 1978.


(Pub. L. 95–355, title I, § 105, Sept. 8, 1978, 92 Stat. 534; Pub. L. 104–197, title I, § 2, Sept. 16, 1996, 110 Stat. 2397.)

Editorial Notes
Codification
Section was formerly classified to section 43d of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Subsec. (d)(1). Pub. L. 104–197 substituted “, telephone services, and stationery” for “and telephone services”.

Statutory Notes and Related Subsidiaries
Senators’ Official Personnel and Office Expense AccountReferences in any law, rule, regulation, or order to Senate appropriation account for Administrative, Clerical, and Legislative Assistance Allowance to Senators deemed references to the “Senators’ Official Personnel and Office Expense Account”, see section 6313(2) of this title.



§ 6312. Clerks to Senators-elect
A Senator entitled to receive his own salary may appoint the usual clerical assistants allowed Senators.
(Mar. 2, 1895, ch. 177, § 1, 28 Stat. 766; Feb. 20, 1923, ch. 98, 42 Stat. 1266; June 19, 1934, ch. 648, title I, § 1, 48 Stat. 1022.)

Editorial Notes
Codification
Section was formerly classified to section 67 of this title prior to editorial reclassification and renumbering as this section.

Amendments1934—Act June 19, 1934, struck out provisions as to maximum of four clerical assistants and as to their compensation.



§ 6313. Senators’ Official Personnel and Office Expense Account(1) Effective January 1, 1988, there shall be, within the contingent fund of the Senate, a separate appropriation account to be known as the “Senators’ Official Personnel and Office Expense Account” (hereinafter in this section referred to as the “Senators’ Account”).

(2) The Senators’ Account shall be used for the funding of all items, activities, and expenses which, immediately prior to January 1, 1988, were funded under either (A) the Senate appropriation account for “Administrative, Clerical, and Legislative Assistance Allowance to Senators” (hereinafter in this section referred to as the “Senators’ Clerk Hire Allowance Account”) under the headings “SENATE” and “Salaries, Officers and Employees”, or (B) that part of the account, within the contingent fund of the Senate, for “Miscellaneous Items” (hereinafter in this section referred to as the “Senators’ Official Office Expense Account”) which is available for allocation to Senatorial Official Office Expense Accounts. In addition, the Senators’ Account shall be used for the funding of agency contributions payable with respect to compensation payable by such account, but moneys appropriated to such account for this purpose shall not be available for any other purpose. The account, which in clause (A) of the first sentence of this paragraph is identified as the “Senators’ Clerk Hire Allowance Account” and the account, which in clause (B) of such sentence is identified as the “Senators’ Official Office Expense Account” shall, when referred to in other law, rule, regulation, or order (whether referred to by such name or any other) shall on and after January 1, 1988, be deemed to refer to the “Senators’ Official Personnel and Office Expense Account”.

(3)(A) Effective on January 1, 1988, there shall be transferred to the Senators’ Account from the Senators’ Clerk Hire Allowance Account all funds therein which were available for expenditure or obligation during the fiscal year ending September 30, 1988, and from the Senators’ Official Office Expense Account so much of the funds therein as was available for expenditure or obligation for the period commencing January 1, 1988, and ending September 30, 1988; except that the Senators’ Official Office Expense Account shall remain in being solely for the purpose of being available to pay for any authorized item, activity, or expense, for which funds therein had been obligated, but not paid, prior to such transfer.

(B) Any of the funds transferred to the Senators’ Account from the Senators’ Clerk Hire Allowance Account pursuant to subparagraph (A) which, prior to such transfer, had been obligated, but not expended, for any authorized item, activity, or expense, shall be available to pay for such item, activity, or expense in like manner as if such transfer had not been made.


(4) On January 1, 1988, there shall be transferred to the Senators’ Account, from the appropriation account for “Agency Contributions”, under the headings “SENATE” and “Salaries, Officers and Employees”, so much of the moneys in such account as was appropriated for the purpose of making agency contributions for administrative, clerical, and legislative assistance to Senators with respect to compensation payable for the period commencing January 1, 1988, and ending September 30, 1988; and the moneys so transferred shall be available only for the payment of such agency contributions with respect to such compensation.

(5) Vouchers shall not be required for the disbursement, from the Senators’ Account, of salaries of employees in the office of a Senator.

(6) Effective on and after October 1, 1997, the Senators’ Account shall be available for the payment of franked mail expenses of Senators.

(Pub. L. 100–137, § 1(a), Oct. 21, 1987, 101 Stat. 814; Pub. L. 105–55, title I, § 3(b), Oct. 7, 1997, 111 Stat. 1180.)

Editorial Notes

References in TextThis section, referred to in pars. (1) and (2), means section 1 of Pub. L. 100–137, Oct. 21, 1987, 101 Stat. 814, which enacted this section, amended sections 4575 and 6314 of this title, and enacted provisions set out as notes under sections 4575 and 6314 of this title.

Codification
Section was formerly classified to section 58c of this title prior to editorial reclassification and renumbering as this section.

Amendments1997—Par. (6). Pub. L. 105–55 added par. (6).

Statutory Notes and Related Subsidiaries
Construction of 1997 AmendmentPub. L. 105–55, title I, § 3(d), Oct. 7, 1997, 111 Stat. 1180, provided that: “Nothing in this section [amending this section and section 6314 of this title, repealing section 58c–1 of this title, and enacting provisions set out as notes under section 6314 and former section 58c–1 of this title] affects the authority of the Committee on Rules and Administration of the Senate to prescribe regulations relating to the frank by Senators and officers of the Senate.”




§ 6314. Mail, telegraph, telephone, stationery, office supplies, and home State office and travel expenses for Senators(a) Authorization for payment from Senate contingent fundThe contingent fund of the Senate is made available for payment (including reimbursement) to or on behalf of each Senator, upon certification of the Senator, for the following expenses incurred by the Senator and his staff:(1) telecommunications equipment and services subject to such regulations as may be promulgated by the Committee on Rules and Administration of the Senate;

(2)(A) stationery and other office supplies procured for use for official business, and

(B) metered charges for use of copying equipment provided by the Sergeant at Arms and Doorkeeper of the Senate;


(3)[(A) Repealed. Pub. L. 101–520, title I, § 11, Nov. 5, 1990, 104 Stat. 2260] (B) postage on, and fees and charges in connection with official mail matter sent through the mail other than the franking privilege upon certification by the Senate Sergeant at Arms and subject to such regulations as may be promulgated by the Committee on Rules and Administration, and (C) costs incurred in the preparation of required official reports, and the acquisition of mailing lists to be used for official purposes, and in the mailing, delivery, or transmitting of matters relating to official business;

(4) official office expenses incurred (other than for equipment and furniture and expenses described in paragraphs (1) through (3)) for an office in his home State;

(5) expenses incurred for publications printed or recorded in any way for auditory and visual use (including subscriptions to books, newspapers, magazines, clipping, and other information services);

(6) subject to the provisions of subsection (e) of this section, reimbursement of travel expenses incurred by the Senator and employees in his office;

(7) expenses incurred for additional office equipment and services related thereto (but not including personal services), in accordance with regulations promulgated by the Committee on Rules and Administration of the Senate;

(8) charges officially incurred for recording and photographic services and products; and

(9) such other official expenses as the Senator determines to be necessary.

Payment under this section shall be made only upon presentation of itemized vouchers for expenses incurred and, in the case of expenses paid or reimbursed under paragraphs (6) and (9), only upon presentation of detailed itemized vouchers for such expenses. Vouchers presented for payment under this section shall be accompanied by such documentation as is required under regulations promulgated by the Committee on Rules and Administration of the Senate. No payment shall be made under paragraph (4) or (9) for any expense incurred for entertainment or meals.

(b) Limits for authorized expenses; recalculation formula(1)(A) Except as is otherwise provided in the succeeding paragraphs of this subsection and subject to subparagraph (B) of this paragraph, the total amount of expenses authorized to be paid to or on behalf of a Senator under this section shall not exceed for calendar year 1977 or any calendar year thereafter an amount equal to one-half of the sum of the amounts authorized to be paid under this section on the day before August 5, 1977, to or on behalf of both of the Senators from the State which he represents, increased by an amount equal to twenty percent thereof and rounded to the next higher multiple of $1,000.

(B) In the event that the term of office of a Senator begins after the first month of any such calendar year or ends (except by reason of death, resignation, or expulsion) before the last month of any such calendar year, the aggregate amount available to such Senator for such year shall be the aggregate amount computed under paragraph (1) of this subsection, divided by 12, and multiplied by the number of months in such year which are included in the Senator’s term of office, counting any fraction of a month as a full month.


(2)(A) In the case of the period which commences January 1, 1988, and ends September 30, 1988, the total of—(i) the expenses paid to or on behalf of a Senator under this section for such period, plus

(ii) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for such period (as determined for purposes of section 4575(d) of this title),

shall not exceed the aggregate of—
(iii) subject to subparagraph (B), an amount equal to 75 percent of the amount of the authorized expenses under this section for the calendar year ending December 31, 1987, as determined in the case of a Senator, who represents the State which such Senator represents, whose term of office included all of such calendar year, plus

(iv) the amount by which (I) the aggregate of the gross compensation which may be paid to employees in the office of such Senator for the fiscal year ending September 30, 1988, pursuant to the limitations imposed by section 4575(d) of this title (as determined without regard to paragraph (1)(B) thereof), exceeds (II) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for that part of such fiscal year which precedes January 1, 1988.


(B) In the event that the term of office of a Senator begins after the first month of the period which commences January 1, 1988, and ends September 30, 1988, or ends (except by reason of death, resignation, or expulsion) before the last month of such period, the amount computed pursuant to subparagraph (A)(iii) of this paragraph (but before application of this subparagraph) shall be recalculated as follows: such amount, as computed under subparagraph (A)(iii) of this paragraph, shall be divided by 9, and multiplied by the number of months in such period which are included in the Senator’s term of office, counting any fraction of a month as a full month.


(3)(A) In the case of the fiscal year beginning October 1, 1988, or any fiscal year thereafter, the total of—(i) the expenses paid to or on behalf of a Senator under this section for such fiscal year, plus

(ii) the aggregate amount of gross compensation which is paid to employees in the office of such Senator for such fiscal year (as determined for purposes of section 4575(d) of this title),

shall not exceed the aggregate of—
(iii) subject to subparagraph (B)—(I) in case the Senator represents Alabama, $116,300, Alaska, $221,600, Arizona, $128,975, Arkansas, $118,250, California, $168,950, Colorado, $124,100, Connecticut, $105,575, Delaware, $95,825, Florida, $120,200, Georgia, $116,300, Hawaii, $245,000, Idaho, $128,000, Illinois, $138,725, Indiana, $116,300, Iowa, $119,225, Kansas, $119,225, Kentucky, $115,325, Louisiana, $120,200, Maine, $110,450, Maryland, $100,700, Massachusetts, $114,350, Michigan, $124,100, Minnesota, $120,200, Mississippi, $118,250, Missouri, $121,175, Montana, $128,000, Nebraska, $120,200, Nevada, $129,950, New Hampshire, $106,550, New Jersey, $110,450, New Mexico, $125,075, New York, $145,550, North Carolina, $112,400, North Dakota, $119,225, Ohio, $129,950, Oklahoma, $123,125, Oregon, $132,875, Pennsylvania, $128,975, Rhode Island, $104,600, South Carolina, $110,450, South Dakota, $120,200, Tennessee, $116,300, Texas, $149,450, Utah, $128,000, Vermont, $105,575, Virginia, $106,550, Washington, $135,800, West Virginia, $105,575, Wisconsin, $119,225, Wyoming, $123,125, plus

(II) the amount that is equal to the Senator’s share for the fiscal year, as determined in accordance with regulations of the Committee on Rules and Administration, of the amount made available within the Senators’ Official Personnel and Office Expense Account in the contingent fund of the Senate for official mail expenses of Senators, plus


(iv) the aggregate of the gross compensation which may be paid to employees in the office of such Senator for such fiscal year, under the limitations imposed by section 4575(d) of this title, but without regard to the provisions of paragraph (1)(C)(iv) thereof.


(B) In the event that the term of office of a Senator begins after the first month of any such fiscal year or ends (except by reason of death, resignation, or expulsion) before the last month of any such fiscal year, the amount referred to in subparagraph (A)(iii)(I) shall be recalculated as follows: such amount, as computed under subparagraph (iii), shall be divided by 12, and multiplied by the number of months in such year which are included in the Senator’s term of office, counting any fraction of a month as a full month; and the amount referred to in subparagraph (A)(iii)(II) shall be recalculated in accordance with regulations of the Committee on Rules and Administration.



(c) Repealed. Pub. L. 97–51, § 122, Oct. 1, 1981, 95 Stat. 965

(d) Repealed. Pub. L. 93–371, § 101(3)(e), Aug. 13, 1974, 88 Stat. 429

(e) Transportation, essential travel-related expenses, and per diem expenses; coverage; limitations; amountsSubject to and in accordance with regulations promulgated by the Committee on Rules and Administration of the Senate, a Senator and the employees in his office shall be reimbursed under this section for travel expenses incurred by the Senator or employee while traveling on official business within the United States. The term “travel expenses” includes actual transportation expenses, essential travel-related expenses, and, where applicable, per diem expenses (but not in excess of actual expenses). A Senator or an employee of the Senator shall not be reimbursed for any travel expenses (other than actual transportation expenses) for any travel occurring during the sixty days immediately before the date of any primary or general election (whether regular, special, or runoff) in which the Senator is a candidate for public office (within the meaning of section 30101(b) 11 So in original. Probably should be section “30101(2)”. of title 52), unless his candidacy in such election is uncontested. For purposes of this subsection and subsection (a)(6) of this section, an employee in the Office of the President pro tempore, Deputy President pro tempore, Majority Leader, Minority Leader, Majority Whip, Minority Whip, Secretary of the Conference of the Majority, or Secretary of the Conference of the Minority shall be considered to be an employee in the office of the Senator holding such office.


(f) Omitted

(g) Closing of deceased Senator’s State officesIn the case of the death of any Senator, the chairman of the Committee on Rules and Administration may certify for such deceased Senator for any portion of such sum already obligated but not certified to at the time of such Senator’s death, and for any additional amount which may be reasonably needed for the purpose of closing such deceased Senator’s State offices, for payment to the person or persons designated as entitled to such payment by such chairman.


(h) Individuals serving on panels or other bodies recommending nominees for Federal judgeships, service academies, United States Attorneys, or United States MarshalsFor purposes of subsections (a) and (e), an individual who is selected by a Senator to serve on a panel or other body to make recommendations for nominees to one or more Federal judgeships or to one or more service academies or one or more positions of United States Attorney or United States Marshal shall be considered to be an employee in the office of that Senator with respect to travel and official expenses incurred in performing duties as a member of such panel or other body, and shall be reimbursed (A) for actual transportation expenses and per diem expenses (but not exceeding actual travel expenses) incurred while traveling in performing such duties within the Senator’s home State or between that State and Washington, District of Columbia, and each of the service academies, (B) for official expenses incurred in performing such duties. For purposes of this subsection and subsection (a), “official expenses” means expenses of the type for which reimbursement may be made to an employee in the office of a Senator when traveling on business of a committee of which that Senator is a member, and, for accounting purposes, such expenses shall be treated as expenses for which reimbursement may be made under subsection (a)(4).


(i) Authorization of Secretary of Senate to pay reimbursable expensesWhenever a Senator or an employee in his office has incurred an expense for which reimbursement may be made under this section, the Secretary of the Senate is authorized to make payment to that Senator or employee for the expense incurred, subject to the same terms and conditions as apply to reimbursement of the expense under this section.


(j) Advances from Senate contingent fund for travel expenses for official business trips; vouchers; settlementWhenever a Senator or employee of his office plans an official business trip with respect to which reimbursement for travel expenses is authorized under the preceding provisions of section (a), the Senator (or such an employee who has been designated by the Senator to do so) may, prior to the commencement of such trip and in accordance with applicable regulations of the Senate Committee on Rules and Administration, obtain from any moneys in the contingent fund of the Senate which are available to him for purposes specified in subsection (a)(6) of this section, such advance sum as he shall certify (and be accountable for), to the Secretary of the Senate, to be necessary to defray some or all of the expenses to be incurred on such trip which expenses are reimbursable under the preceding provisions of this section. The receipt by any Senator for any sum so advanced to him or his order out of the contingent fund of the Senate by the Secretary of the Senate shall be taken and passed by the accounting officers of the Government as a full and sufficient voucher; but it shall be the duty of such Senator (or employee of his office, as the case may be), as soon as practicable, to furnish to the Secretary of the Senate a detailed voucher of the expenses incurred for the travel with respect to which the sum was so advanced, and make settlement with respect to such sum.


(Pub. L. 92–607, ch. V, § 506(a)–(j), Oct. 31, 1972, 86 Stat. 1505–1507; Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 532; Pub. L. 93–371, § 3(e), Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 103, July 25, 1975, 89 Stat. 274; Pub. L. 95–94, title I, § 112(a)–(c), Aug. 5, 1977, 91 Stat. 663, 664; Pub. L. 95–240, title II, § 208, Mar. 7, 1978, 92 Stat. 117; Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773; Pub. L. 96–304, title I, §§ 101, 102(a), 103, 104, July 8, 1980, 94 Stat. 889; Pub. L. 97–19, July 6, 1981, 95 Stat. 103; Pub. L. 97–51, § 122, Oct. 1, 1981, 95 Stat. 965; Pub. L. 97–257, title I, § 104(a), Sept. 10, 1982, 96 Stat. 849; Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189; Pub. L. 98–51, title I, § 102, July 14, 1983, 97 Stat. 266; Pub. L. 98–181, title I, § 1204(a), Nov. 30, 1983, 97 Stat. 1290; Pub. L. 99–65, § 1(a), July 12, 1985, 99 Stat. 163; Pub. L. 100–137, § 1(b), Oct. 21, 1987, 101 Stat. 815; Pub. L. 100–458, title I, §§ 8(a), 13, 14(a), Oct. 1, 1988, 102 Stat. 2162, 2163; Pub. L. 101–163, title I, § 5(a), Nov. 21, 1989, 103 Stat. 1045; Pub. L. 101–520, title I, §§ 4(c), 8, 9(a), 11, title III, § 311(h)(2), Nov. 5, 1990, 104 Stat. 2258–2260, 2280; Pub. L. 102–90, title I, § 7(a), Aug. 14, 1991, 105 Stat. 451; Pub. L. 105–55, title I, § 3(a), Oct. 7, 1997, 111 Stat. 1180; Pub. L. 105–275, title I, § 1, Oct. 21, 1998, 112 Stat. 2432; Pub. L. 106–57, title I, § 1[(a)], (b), Sept. 29, 1999, 113 Stat. 410, 411.)

Editorial Notes
Codification
Section was formerly classified to section 58 of this title prior to editorial reclassification and renumbering as this section.
Section consists of subsecs. (a) to (j) of section 506 of Pub. L. 92–607, as amended. Original subsecs. (h) and (i) which made certain amendments and repeals to sections of this title that contained the provisions now covered by this section, and subsec. (j) which amended earlier appropriations not classified to the Code, were redesignated as subsecs. (i) to (k) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, further redesignated as subsecs. (j) to (l) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and subsequently redesignated as subsecs. (k) to (m) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.
Subsec. (f) related to a reduction of allowances for fiscal year 1973.
The 1982 amendments by Pub. L. 97–276 are based on sections 103 and 106(a) of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, as incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.

Amendments1999—Subsec. (b)(3)(A)(iii). Pub. L. 106–57, § 1[(a)], amended cl. (iii) generally. Prior to amendment, cl. (iii) read as follows: “subject to subparagraph (B), in case the Senator represents Alabama, $183,565, Alaska, $252,505, Arizona, $197,409, Arkansas, $168,535, California, $470,272, Colorado, $187,366, Connecticut, $161,691, Delaware, $127,384, Florida, $302,307, Georgia, $211,784, Hawaii, $279,648, Idaho, $163,841, Illinois, $267,000, Indiana, $195,391, Iowa, $171,340, Kansas, $168,912, Kentucky, $176,975, Louisiana, $186,714, Maine, $148,205, Maryland, $172,455, Massachusetts, $196,819, Michigan, $235,846, Minnesota, $187,742, Mississippi, $168,587, Missouri, $198,365, Montana, $161,857, Nebraska, $160,550, Nevada, $171,208, New Hampshire, $142,497, New Jersey, $207,754, New Mexico, $166,721, New York, $328,586, North Carolina, $212,711, North Dakota, $150,225, Ohio, $262,252, Oklahoma, $181,913, Oregon, $189,258, Pennsylvania, $267,240, Rhode Island, $138,637, South Carolina, $171,731, South Dakota, $151,838, Tennessee, $192,508, Texas, $353,911, Utah, $168,959, Vermont, $136,315, Virginia, $193,935, Washington, $213,887, West Virginia, $149,135, Wisconsin, $191,314, Wyoming, $153,016, plus”.
Subsec. (b)(3)(B). Pub. L. 106–57, § 1(b), substituted “the amount referred to in subparagraph (A)(iii)(I)” for “that part of the amount referred to in subparagraph (A)(iii) that is not specifically allocated for official mail expenses” and “the amount referred to in subparagraph (A)(iii)(II)” for “the part of the amount referred to in subparagraph (A)(iii) that is allocated for official mail expenses”.
1998—Subsec. (b)(3)(A)(iii). Pub. L. 105–275, § 1(a), amended cl. (iii) generally. Prior to amendment, cl. (iii) read as follows: “subject to subparagraph (B), in case the Senator represents Alabama, $182,567, Alaska, $251,901, Arizona, $197,079, Arkansas, $168,282, California, $468,724, Colorado, $186,350, Connecticut, $160,903, Delaware, $127,198, Florida, $299,746, Georgia, $210,214, Hawaii, $279,512, Idaho, $163,335, Illinois, $266,248, Indiana, $194,770, Iowa, $170,565, Kansas, $168,177, Kentucky, $177,338, Louisiana, $185,647, Maine, $147,746, Maryland, $173,020, Massachusetts, $195,799, Michigan, $236,459, Minnesota, $187,702, Mississippi, $168,103, Missouri, $197,941, Montana, $161,725, Nebraska, $160,361, Nevada, $171,096, New Hampshire, $142,394, New Jersey, $206,260, New Mexico, $166,140, New York, $327,955, North Carolina, $210,946, North Dakota, $149,824, Ohio, $259,452, Oklahoma, $181,761, Oregon, $189,345, Pennsylvania, $266,148, Rhode Island, $138,582, South Carolina, $170,451, South Dakota, $151,450, Tennessee, $191,954, Texas, $348,681, Utah, $168,632, Vermont, $135,925, Virginia, $193,467, Washington, $214,694, West Virginia, $147,772, Wisconsin, $191,569, Wyoming, $152,438, plus”.
Subsec. (b)(3)(B). Pub. L. 105–275, § 1(b), substituted “that part of the amount referred to in subparagraph (A)(iii) that is not specifically allocated for official mail expenses” for “the amount referred to in subparagraph (A)(iii)” and inserted before period at end “; and the part of the amount referred to in subparagraph (A)(iii) that is allocated for official mail expenses shall be recalculated in accordance with regulations of the Committee on Rules and Administration”.
1997—Subsec. (b)(3)(A)(iii). Pub. L. 105–55 amended cl. (iii) generally. Prior to amendment, cl. (iii) read as follows: “subject to subparagraph (B), in case the Senator represents Alabama, $68,000, Alaska, $176,000, Arizona, $81,000, Arkansas, $70,000, California, $122,000, Colorado, $76,000, Connecticut, $57,000, Delaware, $47,000, Florida, $72,000, Georgia, $68,000, Hawaii, $200,000, Idaho, $80,000, Illinois, $91,000, Indiana, $68,000, Iowa, $71,000, Kansas, $71,000, Kentucky, $67,000, Louisiana, $72,000, Maine, $62,000, Maryland, $52,000, Massachusetts, $66,000, Michigan, $76,000, Minnesota, $72,000, Mississippi, $70,000, Missouri, $73,000, Montana, $80,000, Nebraska, $72,000, Nevada, $82,000, New Hampshire, $58,000, New Jersey, $62,000, New Mexico, $77,000, New York, $98,000, North Carolina, $64,000, North Dakota, $71,000, Ohio, $82,000, Oklahoma, $75,000, Oregon, $85,000, Pennsylvania, $81,000, Rhode Island, $56,000, South Carolina, $62,000, South Dakota, $72,000, Tennessee, $68,000, Texas, $102,000, Utah, $80,000, Vermont, $57,000, Virginia, $58,000, Washington, $88,000, West Virginia, $57,000, Wisconsin, $71,000, Wyoming, $75,000, plus”.
1991—Subsec. (a). Pub. L. 102–90, § 7(a)(1), (3)–(5), substituted “payment (including reimbursement)” for “payment” in introductory provisions, substituted “Payment” for “Reimbursement to a Senator and his employees” and “paid or reimbursed” for “reimbursed” in second sentence, and substituted “payment” for “reimbursement” in last sentence.
Subsec. (a)(3) to (5), (7) to (9). Pub. L. 102–90, § 7(a)(2), struck out “reimbursement to each Senator for” at beginning of pars. (3), (4), and (7) to (9) and in par. (5) direction to strike such language was executed by striking out “reimbursements to each Senator for” to reflect the probable intent of Congress.
1990—Subsec. (a)(2). Pub. L. 101–520, § 4(c), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “stationery and other office supplies procured for use for official business;”.
Subsec. (a)(3). Pub. L. 101–520, § 311(h)(2), which directed that par. (3) be amended by striking out “postage on,” and all that follows through “Senate, and”, could not be executed because those words do not appear in par. (3) as amended generally by Pub. L. 101–163 which in part restated provisions directed to be stricken by Pub. L. 101–520, § 311(h)(2), as subpar. (A). See 1990 and 1989 Amendment notes below.
Pub. L. 101–520, § 11, struck out subpar. (A) which read as follows: “postage on, and fees and charges in connection with, mail matter sent through the mail under the franking privilege in excess of amounts provided from the appropriation for official mail costs, upon certification by the Senate Sergeant at Arms and subject to such regulations as may be promulgated by the Committee on Rules and Administration,”.
Subsec. (b)(3)(A)(iii). Pub. L. 101–520, § 8, amended cl. (iii) generally. Prior to amendment, cl. (iii) read as follows: “subject to subparagraph (B), in case the Senator represents Alabama, $53,000, Alaska, $137,000, Arizona, $63,000, Arkansas, $54,000, California, $95,000, Colorado, $59,000, Connecticut, $44,000, Delaware, $36,000, Florida, $56,000, Georgia, $53,000, Hawaii, $156,000, Idaho, $62,000, Illinois, $71,000, Indiana, $53,000, Iowa, $55,000, Kansas, $55,000, Kentucky, $52,000, Louisiana, $56,000, Maine, $48,000, Maryland, $40,000, Massachusetts, $51,000, Michigan, $59,000, Minnesota, $56,000, Mississippi, $54,000, Missouri, $57,000, Montana, $62,000, Nebraska, $56,000, Nevada, $64,000, New Hampshire, $45,000, New Jersey, $48,000, New Mexico, $60,000, New York, $76,000, North Carolina, $50,000, North Dakota, $55,000, Ohio, $64,000, Oklahoma, $58,000, Oregon, $66,000, Pennsylvania, $63,000, Rhode Island, $43,000, South Carolina, $48,000, South Dakota, $56,000, Tennessee, $53,000, Texas, $79,000, Utah, $62,000, Vermont, $44,000, Virginia, $45,000, Washington, $68,000, West Virginia $44,000, Wisconsin, $55,000, Wyoming, $58,000, plus”.
Subsec. (h). Pub. L. 101–520, § 9(a), inserted “or one or more positions of United States Attorney or United States Marshal” after “one or more service academies”.
1989—Subsec. (a)(3). Pub. L. 101–163 amended par. (3) generally. Prior to amendment, par. (3) read as follows: “postage on, and fees and charges in connection with, mail matter sent through the mail under the franking privilege in excess of amounts provided from the appropriation for official mail costs, upon certification by the Senate Sergeant at Arms and subject to such regulations as may be promulgated by the Committee on Rules and Administration of the Senate, and reimbursement to each Senator for costs incurred in the preparation of required official reports, and the acquisition of mailing lists to be used for official purposes, and in the mailing, delivery, or transmitting of matters relating to official business;”.
1988—Subsec. (a)(3). Pub. L. 100–458, § 13, inserted “postage on, and fees and charges in connection with, mail matter sent through the mail under the franking privilege in excess of amounts provided from the appropriation for official mail costs, upon certification by the Senate Sergeant at Arms and subject to such regulations as may be promulgated by the Committee on Rules and Administration of the Senate, and” before “reimbursement”.
Subsec. (a)(9). Pub. L. 100–458, §§ 8(a), 14(a), made identical amendments, striking out “, but only (A) in the case of expenses for the period commencing January 1, 1988, and ending with the close of September 30, 1988, to the extent that such expenses do not exceed ten percent of the total amount of expenses authorized to be paid to or on behalf of such Senator under this section (excluding any amount so authorized by subsection (b)(2)(A)(iv) of this section), and (B) in the case of expenditures for periods commencing on or after October 1, 1988, to the extent such expenses do not exceed ten percent of the total amount of expenses authorized to be paid to or on behalf of such Senator under this section (excluding any amount so authorized by subsection (b)(3)(A)(iv) of this section for the fiscal year involved)” after “necessary”.
1987—Subsec. (a). Pub. L. 100–137, § 1(b)(1), amended subsec. (a) generally, substituting provisions authorizing payments from the Senate contingent fund for former provisions authorizing such payments.
Subsec. (b). Pub. L. 100–137, § 1(b)(2), designated existing provisions of par. (1) as subpar. (A) of par. (1), substituted “Except as is otherwise provided in the succeeding paragraphs of this subsection and subject to subparagraph (B) of this paragraph,” for “Except as otherwise provided in paragraph (2) of this subsection,”, added pars. (2) and (3), and redesignated former par. (2) as subpar. (B) of par. (1).
Subsec. (e). Pub. L. 100–137, § 1(b)(4), amended subsection (e) generally, substituting provisions relating to reimbursement for travel expenses incurred by Senators and employees for former provisions relating to reimbursement of those expenses.
Subsec. (h). Pub. L. 100–137, § 1(b)(3), struck out “(1)” after “(h)”, substituted “(a)(4)” for “(a)(5)”, and struck out par. (2) which read as follows: “The amount of official expenses incurred by individuals selected by a Senator for which reimbursement may be made under this subsection shall not exceed $500 each calendar year, and the total amount of expenses incurred by such individuals for which reimbursement may be made under this subsection shall not exceed $3,000 each calendar year.”
Subsec. (j). Pub. L. 100–137, § 1(b)(5), substituted “(a)(6)” for “(a)(8)”.
1985—Subsec. (a)(6). Pub. L. 99–65 amended par. (6) generally, substituting “for telephone service charges officially incurred outside Washington, District of Columbia, which are based on the amount of time the service is used” for “reimbursement to each Senator for telephone service charges officially incurred outside Washington, District of Columbia”.
1983—Subsec. (e). Pub. L. 98–181 inserted references to Secretary of Conference of Majority and Secretary of Conference of Minority.
Pub. L. 98–51 inserted provisions authorizing reimbursement for essential travel-related expenses and defined those expenses for purposes of this subsection.
1982—Subsec. (b)(1). Pub. L. 97–276 substituted “equal to twenty percent thereof” for “equal to ten percent thereof”. See Codification note above.
Subsec. (b)(2). Pub. L. 97–257 substituted “(2) In the event that the term of office of a Senator begins after the first month of any such calendar year or ends (except by reason of death, resignation, or expulsion) before the last month of any such calendar year, the aggregate amount available to such Senator for such year shall be the aggregate amount computed under paragraph (1) of this subsection, divided by 12, and multiplied by the number of months in such year which are included in the Senator’s term of office, counting any fraction of a month as a full month.” for “(2) In any such calendar year in which a Senator does not hold the office of Senator at least part of each month of that year, the aggregate amount available to the Senator shall be the aggregate amount, computed under paragraph (1) of this subsection, divided by 12, and multiplied by the number of months the Senator holds such office during that year, counting any fraction of a month as a full month.”
Subsec. (j). Pub. L. 97–276 added subsec. (j). See Codification note above.
1981—Subsec. (a)(9). Pub. L. 97–19 inserted provisions which authorized reimbursement out of contingent fund of Senate to each Senator for expenses for additional office equipment.
Subsec. (c). Pub. L. 97–51 struck out subsec. (c) which provided that aggregate of payments made to or on behalf of a Senator under this section not exceed at any time during each calendar year one-twelfth of the amount computed under subsection (b)(1) of this section multiplied by the number of months (counting a fraction of a month as a month) elapsing from the first month in that calendar year in which the Senator held the office of Senator through the date of payment.
1980—Subsec. (a)(3). Pub. L. 96–304, § 103, substituted “costs incurred in the mailing or delivery of” for “air mail and special delivery postage for expenses incurred in the mailing of postal”.
Subsec. (e). Pub. L. 96–304, § 102(a), substituted “prescribed by the Committee on Rules and Administration” for “in effect under section 5702 of title 5 for employees of agencies”.
Subsec. (h)(1). Pub. L. 96–304, § 104, substituted “to an employee in the office of a Senator when traveling on business of a committee of which that Senator is a member” for “under subsection (a)(9) when such expenses are incurred by or on behalf of a Senator”.
Subsec. (i). Pub. L. 96–304, § 101, added subsec. (i).
1978—Subsec. (e). Pub. L. 95–240 inserted reference to President pro tempore and Deputy President pro tempore.
Subsec. (h). Pub. L. 95–391 added subsec. (h).
1977—Subsec. (a). Pub. L. 95–94, § 112(a), in par. (1) struck out provision requiring authorization by the Committee on Rules and Administration in the manner prescribed by such Committee, in par. (7) struck out “and” at end thereof, in par. (8) substituted provisions requiring reimbursement of travel expenses incurred by the Senator and employees in his office subject to the provisions of subsec. (e) of this section, for provisions authorizing reimbursement of actual travel expenses incurred by the Senator in travel-on official business between Washington, D.C. and the State he represents and within such State, and travel expenses incurred by employees in the Senator’s office subject to the provisions of subsec. (e) of this section, added par. (9), and in text following par. (9) inserted provisions relating to reimbursement of expenses incurred under par. (9).
Subsec. (b)(1). Pub. L. 95–94, § 112(b), substituted provisions setting forth criteria for determination of total amount of expenses authorized to be paid to or on behalf of a Senator under this section for calendar year 1977 or any calendar year thereafter, for provisions setting forth criteria for determination of total amount of expenses authorized to be paid to or on behalf of a Senator under this section for calendar year 1973 or any calendar year thereafter.
Subsec. (e). Pub. L. 95–94, § 112(c), substituted provisions setting forth prerequisites, conditions, and amounts of reimbursement for actual transportation expenses and per diem expenses, but not exceeding actual travel expenses, incurred by a Senator or employee in his office while traveling on official business within the United States, for provisions setting forth prerequisites, conditions, and amounts of reimbursement for per diem and actual transportation expenses incurred, or actual travel expenses incurred, by an employee in a Senator’s office, including employees authorized by Senate Resolution 60, 94th Congress, and former section 72a–1c of this title, for round trips made by the employee on official business by the nearest usual route between Washington, D.C. and the home State of the Senator involved, and in traveling within the State.
1975—Subsec. (a)(8). Pub. L. 94–59, § 103(1), substituted “travel expenses incurred by employees” for “actual transportation expenses incurred by employees”.
Subsec. (e). Pub. L. 94–59, § 103(2), inserted new administrative provisions covering the payment of travel expenses of employees in Senators’ offices for round trips between Washington, D.C., and the Senators’ home States, inserted references to Senate Resolution 60, 94th Congress, agreed to June 12, 1975, and to sections 68b and 72a–1c of this title, and inserted limiting provisions prohibiting reimbursement for travel during the 60-day period immediately preceding any election in which the Senator is a candidate.
1974—Subsec. (a)(4). Pub. L. 93–371 struck out par. (4) which related to rental charges for office space at not more than three places designated by the Senator in the State he represents.
Subsec. (c). Pub. L. 93–371 struck out provisions setting forth the maximum allowable amount for rental payments for office space occupied by the Senator in State he represents.
Subsec. (d). Pub. L. 93–371 struck out subsec. (d) which authorized the Sergeant at Arms to secure for each Senator home State office space at not more than three places designated by the Senator in such home State.
1973—Subsec. (a)(7). Pub. L. 93–145 inserted “newspapers,” after “subscriptions to”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentPub. L. 106–57, title I, § 1[(a)], Sept. 29, 1999, 113 Stat. 410, provided that the amendment made by section 1[(a)] is effective in the case of any fiscal year which begins on or after Oct. 1, 1999.
Pub. L. 106–57, title I, § 1(c), Sept. 29, 1999, 113 Stat. 411, provided that: “The amendments made by this section [amending this section] shall apply to any fiscal year which begins on or after October 1, 1999.”


Effective Date of 1998 AmendmentPub. L. 105–275, title I, § 1(a), Oct. 21, 1998, 112 Stat. 2432, provided that the amendment made by section 1(a) is effective in the case of any fiscal year which begins on or after Oct. 1, 1998.

Effective Date of 1997 AmendmentPub. L. 105–55, title I, § 3(a), Oct. 7, 1997, 111 Stat. 1180, provided that the amendment made by section 3(a) is effective in the case of any fiscal year beginning on or after Oct. 1, 1997.

Effective Date of 1991 AmendmentPub. L. 102–90, title I, § 7(c), Aug. 14, 1991, 105 Stat. 451, provided that: “The amendments made by subsections (a) and (b) [amending this section and section 6317 of this title] shall take effect October 1, 1991.”


Effective Date of 1990 AmendmentPub. L. 101–520, title I, § 4(d), Nov. 5, 1990, 104 Stat. 2258, provided that: “The provisions of subsections (a) and (b) [enacting section 6624 of this title], and the amendment made by subsection (c) [amending this section] shall take effect on October 1, 1990.”

Pub. L. 101–520, title I, § 8, Nov. 5, 1990, 104 Stat. 2259, provided that the amendment made by section 8 is effective in the case of any fiscal year which begins on or after October 1, 1990.
Pub. L. 101–520, title I, § 9(b), Nov. 5, 1990, 104 Stat. 2260, provided that: “The amendment made by subsection (a) [amending this section] shall be effective in the case of expenses incurred after September 30, 1989.”

Amendment by section 311(h)(2) of Pub. L. 101–520 applicable with respect to sessions of Congress beginning with the first session of the One Hundred Second Congress, see section 503(i) of this title.

Effective Date of 1988 AmendmentPub. L. 100–458, title I, §§ 8(b), 14(b), Oct. 1, 1988, 102 Stat. 2162, 2163, provided that: “The amendment made by subsection (a) [amending this section] shall be effective only in the case of expenses incurred on or after October 1, 1988.”


Effective Date of 1987 AmendmentPub. L. 100–137, § 1(b)(1)–(5), Oct. 21, 1987, 101 Stat. 815–818, provided that the amendments made by section 1(b) are effective Jan. 1, 1988.

Effective Date of 1985 AmendmentPub. L. 99–65, § 2, July 12, 1985, 99 Stat. 163, provided that: “The amendments made by this Act [amending this section and section 6315 of this title] shall take effect on the first day of the first calendar month which begins more than sixty days after the date of enactment of this Act [July 12, 1985].”


Effective Date of 1983 AmendmentPub. L. 98–181, title I, § 1204(b), Nov. 30, 1983, 97 Stat. 1290, provided that: “The amendment made by subsection (a) [amending this section] shall be effective in the case of expenses incurred or charges imposed on or after October 1, 1983.”


Effective Date of 1982 AmendmentsSection 103(b) of S. 2939, as reported Sept. 22, 1982, and enacted into permanent law by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that: “The amendment made by subsection (a) [amending this section] shall be effective with respect to calendar years after the calendar year 1982.”

Section 106(b) of S. 2939, as reported Sept. 22, 1982, and enacted into permanent law by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that: “The amendments made by subsection (a) of this section [amending this section] shall take effect January 1, 1983.”

Pub. L. 97–257, title I, § 104(b), Sept. 10, 1982, 96 Stat. 849, provided that: “The amendment made by subsection (a) of this section [amending this section] shall be effective on and after January 1, 1982.”


Effective Date of 1981 AmendmentPub. L. 97–51, § 122, Oct. 1, 1981, 95 Stat. 965, provided that the amendment made by section 122 is effective Jan. 1, 1982.

Effective Date of 1980 AmendmentPub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, provided that the amendment made by section 101 is effective Oct. 1, 1979.
Pub. L. 96–304, title I, § 103, July 8, 1980, 94 Stat. 889, provided that the amendment made by section 103 is effective Feb. 1, 1980.
Pub. L. 96–304, title I, § 104, July 8, 1980, 94 Stat. 889, provided that the amendment made by section 104 is effective Jan. 1, 1980.

Effective Date of 1978 AmendmentsPub. L. 95–391, title I, § 108(b), Sept. 30, 1978, 92 Stat. 773, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on January 1, 1978.”

Pub. L. 95–240, title II, § 208, Mar. 7, 1978, 92 Stat. 117, provided that the amendment made by section 208 is effective Aug. 5, 1977.

Effective Date of 1977 AmendmentPub. L. 95–94, title I, § 112(f), Aug. 5, 1977, 91 Stat. 665, provided that: “The amendments made by subsections (a), (c), (d), and (e) [amending this section and sections 6317 and 6513 of this title] shall take effect on the date of the enactment of this Act [Aug. 5, 1977]. The amendment made by subsection (b) [amending this section] shall take effect as of January 1, 1977.”


Effective Date of 1974 AmendmentAmendment by Pub. L. 93–371 effective on and after July 1, 1974, see section 6317(g) of this title.

Effective Date of 1973 AmendmentPub. L. 93–145, § 101, Nov. 1, 1973, 87 Stat. 532, provided that the amendment made by Pub. L. 93–145 is effective Jan. 1, 1973.

Senate Democratic Leadership Offices Funding and AuthoritiesReference to the Office of the Secretary of the majority or minority conference of the Senate, as applicable, that represents the Democratic party deemed to be a reference to the Office of the Assistant Leader of the applicable conference, under certain conditions during the 117th Congress, see section 104 of div. I of Pub. L. 116–260, set out as a note under section 6154 of this title.

Increase in Certain Authorized Expense Limits Effective October 1, 1994For provisions increasing each of the figures contained in subsec. (b)(3)(A)(iii) of this section by $50,000 effective Oct. 1, 1994, see section 5 of Pub. L. 103–283, set out as a Mass Mailings by Senators note under section 3210 of Title 39, Postal Service.

Decrease in Certain Authorized Expense Limits Effective October 1, 1993Pub. L. 103–69, title I, § 2, Aug. 11, 1993, 107 Stat. 695, provided that: “Effective on and after October 1, 1993, the aggregate of each of the sums determined under clauses (iii) and (iv) of section 506(b)(3)(A) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 58(b)(3)(A)(iii) and (iv)) [now 2 U.S.C. 6314(b)(3)(A)(iii) and (iv)], shall be deemed decreased by 2.5 percent.”


Payment to United States Postal Service for Postage, Fees, and ChargesPub. L. 101–163, title I, § 5(b), Nov. 21, 1989, 103 Stat. 1045, provided that: “Receipts paid to the Sergeant at Arms from sales of postage on, and fees and charges in connection with mail matter sent through the mail by Senators, Senate committees, or other Senate offices (including joint committees and commissions funded from the contingent fund of the Senate), other than under the franking privilege, as cash or check payments directly from such Senators, committees, or offices, or as reimbursement from the Financial Clerk of the Senate pursuant to certification by the Sergeant at Arms of charges to be made to such funds available to such Senators, committees, or offices for such postage, fees and charges shall be used by the Sergeant at Arms for payment to the United States Postal Service for such postage, fees, and charges.”




§ 6315. Telecommunications services for Senators; payment of costs out of contingent fund
The Sergeant at Arms and Doorkeeper of the Senate shall furnish each Senator local and long-distance telecommunications services in Washington, District of Columbia, and in such Senator’s State in accordance with regulations prescribed by the Senate Committee on Rules and Administration; and the costs of such service shall be paid out of the contingent fund of the Senate from moneys made available to him for that purpose.
(Pub. L. 98–181, title I, § 1205(a), Nov. 30, 1983, 97 Stat. 1290; Pub. L. 99–65, § 1(b), July 12, 1985, 99 Stat. 163; Pub. L. 99–439, Oct. 2, 1986, 100 Stat. 1085.)

Editorial Notes
Codification
Section was formerly classified to section 58a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1984.

Amendments1986—Pub. L. 99–439 struck out “(except services for which the charge is based on the amount of time the service is used)” after “Senator’s State”.
1985—Pub. L. 99–65 inserted “and in such Senator’s State (except services for which the charge is based on the amount of time the service is used)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentAmendment by Pub. L. 99–65 effective on first day of first calendar month beginning more than 60 days after July 12, 1985, see section 2 of Pub. L. 99–65, set out as a note under section 6314 of this title.

Payment for Telecommunications ServicePub. L. 104–53, title I, § 5, Nov. 19, 1995, 109 Stat. 517, as amended by Pub. L. 104–197, title I, § 4(a), Sept. 16, 1996, 110 Stat. 2397; Pub. L. 107–68, title I, § 104(a), Nov. 12, 2001, 115 Stat. 568, provided that:
“(a) Any payment for local and long distance telecommunications service provided to any user shall cover the total invoiced amount, including any amount relating to separately identified toll calls, and shall be charged to the appropriation for the fiscal year in which the underlying base service period covered by the invoice begins.

“(b) As used in subsection (a), the term ‘user’ means a Senator, an Officer of the Senate, and any office, committee, or other entity the funds of which are disbursed by the Secretary of the Senate.”



[Pub. L. 107–68, title I, § 104(b), Nov. 12, 2001, 115 Stat. 568, provided that: “The amendment made by subsection (a) [amending section 5 of Pub. L. 104–53, set out above] shall take effect on October 1, 2001, and shall apply to base service periods beginning on or after that date.”
]
[Pub. L. 104–197, title I, § 4(b), Sept. 16, 1996, 110 Stat. 2397, provided that: “The amendments made by subsection (a) [amending section 5 of Pub. L. 104–53, set out above] shall take effect on October 1, 1996, and shall apply to all payments made on or after such date for local and long distance telecommunications service.”
]



§ 6316. United States Code Annotated or United States Code Service; procurement for Senators
In lieu of the volumes of the Code of Laws of the United States, and the supplements thereto, supplied a Senator under section 212 of title 1, the Secretary of the Senate is authorized and directed to supply to a Senator upon written request of, and as specified by, that Senator—(1) one copy of each of the volumes of the United States Code Annotated being published at the time the Senator takes office, and, as long as that Senator holds office, one copy of each replacement volume, each annual pocket part, and each pamphlet supplementing each such pocket part to the United States Code Annotated; or

(2) one copy of each of the volumes of the United States Code Service being published at the time the Senator takes office, and, as long as that Senator holds office, one copy of each replacement volume and each pocket supplement to the United States Code Service.

A Senator is entitled to make a written request under this paragraph and be supplied such volumes, pocket parts, and supplements the first time he takes office as a Senator and each time thereafter he takes office as a Senator after a period of time during which he has not been a Senator. In submitting such written request, the Senator shall certify that the volumes, pocket parts, or supplements he is to be supplied are to be for his exclusive, personal use. A Senator holding office on July 9, 1971, shall be entitled to file a written request and receive the volumes, pocket parts, and supplements, as the case may be, referred to in this paragraph if such request is filed within 60 days after July 9, 1971. Expenses incurred under this authorization shall be paid from the contingent fund of the Senate.
(Pub. L. 92–51, July 9, 1971, 85 Stat. 129; Pub. L. 92–607, ch. V, § 501, Oct. 31, 1972, 86 Stat. 1504.)

Editorial Notes
Codification
Section was formerly classified to section 55 of this title prior to editorial reclassification and renumbering as this section.

Amendments1972—Pub. L. 92–607 substituted “United States Code Service” for “Federal Code Annotated” in two places.



§ 6317. Home State office space for Senators; lease of office space(a) Procurement by Sergeant at Arms of Senate in places designated by Senator; places subject to use; lease of office space(1) The Sergeant at Arms of the Senate shall secure for each Senator office space suitable for the Senator’s official use in places designated by the Senator in the State he represents. That space shall be secured in post offices or other Federal buildings at such places. In the event suitable office space is not available in post offices or other Federal buildings, the Sergeant at Arms shall secure other office space in those places.

(2) The Senator may lease, on behalf of the United States Senate, the office space so secured for a term not extending beyond the term of office which he is serving on the first day of such lease, except that, in the case of a Senator whose term of office is expiring and who has been elected for another term, such lease may extend until the end of the term for which he has been so elected. Each such lease shall contain a provision permitting its cancellation upon sixty days written notice by the Sergeant at Arms and Doorkeeper of the Senate, in the event of the death or resignation of the Senator. A copy of each such lease shall be furnished to the Sergeant at Arms. Nothing in this paragraph shall be construed to require the Sergeant at Arms to enter into or execute any lease for or on behalf of a Senator.


(b) Maximum amount of aggregate square feet for each SenatorThe aggregate square feet of office space secured for Senator shall not at any time exceed—(1) 5,000 square feet if the population of the State of the Senator is less than 3,000,000;

(2) 5,200 square feet if such population is 3,000,000 but less than 4,000,000;

(3) 5,400 square feet if such population is 4,000,000 but less than 5,000,000;

(4) 5,800 square feet if such population is 5,000,000 but less than 7,000,000;

(5) 6,200 square feet if such population is 7,000,000 but less than 9,000,000;

(6) 6,400 square feet if such population is 9,000,000 but less than 10,000,000;

(7) 6,600 square feet if such population is 10,000,000 but less than 11,000,000;

(8) 6,800 square feet if such population is 11,000,000 but less than 12,000,000;

(9) 7,000 square feet if such population is 12,000,000 but less than 13,000,000;

(10) 7,400 square feet if such population is 13,000,000 but less than 15,000,000;

(11) 7,800 square feet if such population is 15,000,000 but less than 17,000,000; or

(12) 8,200 square feet if such population is 17,000,000 or more.


(c) Maximum annual rental rate; maximum aggregate amount for acquisition of furniture, equipment, and other office furnishings(1) The maximum annual rate that may be paid for the rental of an office secured for a Senator not in a post office or other Federal building shall not exceed the highest rate per square foot charged Federal agencies on the first day of the lease of such office by the Administrator of General Services, based upon a 100 percent building quality rating, for office space located in the place in which the Senator’s office is located, multiplied by the number of square feet contained in that office used by the Senator and his employees to perform their duties.

(2) The aggregate amount that may be paid for the acquisition of furniture, equipment, and other office furnishings heretofore provided by the Administrator of General Services for one or more offices secured for the Senator is $40,000 if the aggregate square feet of office space is not in excess of 5,000 square feet. Such amount is increased by $1,000 for each authorized additional incremental increase in office space of 200 square feet. Effective beginning with the 106th Congress, the aggregate amount in effect under this paragraph for any Congress shall be increased by the inflation adjustment factor for the calendar year in which the Congress begins. For purposes of the preceding sentence, the inflation adjustment factor for any calendar year is a fraction the numerator of which is the implicit price deflator for the gross domestic product as computed and published by the Department of Commerce for the preceding calendar year and the denominator of which is such deflator for the calendar year 1998.


(d) Senators subject to maximum amount of aggregate square feet and maximum annual rental rate(1) Notwithstanding subsection (b), the aggregate square feet of office space secured for a Senator who is a Senator on July 1, 1974, shall not at any time exceed, as long as he continuously serves as a Senator, the greater of—(A) the applicable square footage limitation of such subsection; or

(B) the total square footage of those offices that the Senator has on such date and which are continuously maintained in the same buildings in which such offices were located on such date.


(2) The provisions of subsection (c) do not apply to any office that a Senator has on July 1, 1974, not in a post office or other Federal building, as long as—(A) that Senator continuously serves as a Senator; and

(B) that office is maintained in the same building in which it was located on such date and contains not more than the same number of square feet it contained on such date.



(e) Omitted

(f) Mobile office(1) Subject to the provisions of paragraphs (2), (3), (4), and (5), a Senator may lease one mobile office for use only in the State he represents and the contingent fund of the Senate is available for the rental payments (including by way of reimbursement) made under such lease together with the actual nonpersonnel cost of operating such mobile office. The term of any such lease shall not exceed 3 years. A copy of each such lease shall be furnished to the Sergeant at Arms of the Senate.

(2) The maximum aggregate annual rental payments and operating costs (except furniture, equipment, and furnishings) that may be paid to a Senator under paragraph (1) shall not at any time exceed an amount determined by multiplying (A) the highest applicable rate per square foot charged Federal agencies by the Administrator of General Services in the State which that Senator represents, based upon a 100 percent building quality rating, by (B) the maximum aggregate square feet of office space to which that Senator is entitled under subsection (b) reduced by the number of square feet contained in offices secured for that Senator under subsection (a) and used by that Senator and his employees to perform their duties.

(3) No payment shall be made under paragraph (1) for rental payments and operating costs of a mobile office of a Senator unless the following provisions are included in its lease:(A) Liability insurance in the amount of $1,000,000 shall be provided with respect to the operation and use of such mobile office.

(B) Either of the following inscriptions shall be clearly visible on three sides of such mobile office in letters not less than three inches high:“UNITED STATES GOVERNMENT VEHICLE
“FOR OFFICIAL USE ONLY”;
Or
“MOBILE OFFICE OF SENATOR _____
“FOR OFFICIAL USE ONLY”.


The Committee on Rules and Administration of the Senate may prescribe regulations to waive or modify the requirement under subparagraph (B) if such waiver or modification is necessary to provide for the public safety of a Senator and the Senator’s staff and constituents.

(4) No payment shall be made under paragraph (1) for rental payments and operating costs of a mobile office of a Senator which are attributable to or incurred during the 60-day period ending with the date of any primary or general election (whether regular, special, or runoff) in which that Senator is a candidate for public office, unless his candidacy in such election is uncontested.

(5) Payment under paragraph (1) shall be made on a monthly basis and shall be paid upon vouchers approved by the Sergeant at Arms of the Senate.


(g) Effective dateThis section is effective on and after July 1, 1974.


(Pub. L. 93–371, § 3, Aug. 13, 1974, 88 Stat. 428; Pub. L. 94–32, title I, § 4, June 12, 1975, 89 Stat. 183; Pub. L. 94–59, title I, §§ 106(a), 107, July 25, 1975, 89 Stat. 276; Pub. L. 95–26, title I, § 105, May 4, 1977, 91 Stat. 83; Pub. L. 95–94, title I, § 112(d), Aug. 5, 1977, 91 Stat. 664; Pub. L. 96–304, title I, § 109, July 8, 1980, 94 Stat. 890; Pub. L. 99–88, title I, § 194, Aug. 15, 1985, 99 Stat. 349; Pub. L. 102–27, title II, Apr. 10, 1991, 105 Stat. 144; Pub. L. 102–90, title I, § 7(b), Aug. 14, 1991, 105 Stat. 451; Pub. L. 104–197, title I, § 3, Sept. 16, 1996, 110 Stat. 2397; Pub. L. 106–57, title I, § 3, Sept. 29, 1999, 113 Stat. 411; Pub. L. 108–7, div. H, title I, § 4(a), Feb. 20, 2003, 117 Stat. 349.)

Editorial Notes
Codification
Section was formerly classified to section 59 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 3 of Pub. L. 93–371. Subsec. (e) of section 3 of Pub. L. 93–371 amended section 6314 of this title.

Amendments2003—Subsec. (f)(3). Pub. L. 108–7 inserted concluding provisions.
1999—Subsec. (b)(1). Pub. L. 106–57, § 3(1)(A), added par. (1) and struck out former par. (1) which read as follows: “4,800 square feet if the population of his State is less than 2,000,000;”.
Subsec. (b)(2). Pub. L. 106–57, § 3(1)(A), (C), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “5,000 square feet if such population is 2,000,000 but less than 3,000,000;”.
Subsec. (b)(3) to (12). Pub. L. 106–57, § 3(1)(C), redesignated pars. (4) to (13) as (3) to (12), respectively. Former par. (3) redesignated (2).
Subsec. (b)(13). Pub. L. 106–57, § 3(1)(C), redesignated par. (13) as (12).
Pub. L. 106–57, § 3(1)(B), substituted “8,200” for “8,000”.
Subsec. (c)(2). Pub. L. 106–57, § 3(2), substituted “$40,000” for “$30,000”, “5,000 square feet” for “4,800 square feet”, and “$1,000” for “$734” and inserted at end “Effective beginning with the 106th Congress, the aggregate amount in effect under this paragraph for any Congress shall be increased by the inflation adjustment factor for the calendar year in which the Congress begins. For purposes of the preceding sentence, the inflation adjustment factor for any calendar year is a fraction the numerator of which is the implicit price deflator for the gross domestic product as computed and published by the Department of Commerce for the preceding calendar year and the denominator of which is such deflator for the calendar year 1998.”
1996—Subsec. (f)(1). Pub. L. 104–197 substituted “3 years” for “one year” in second sentence.
1991—Subsec. (f)(1). Pub. L. 102–90, § 7(b)(1), substituted “the contingent fund of the Senate is available for the rental payments (including by way of reimbursement)” for “shall be reimbursed from the contingent fund of the Senate for the rental payments”.
Subsec. (f)(2). Pub. L. 102–90, § 7(b)(2), substituted “paid” for “reimbursed”.
Subsec. (f)(3). Pub. L. 102–90, § 7(b)(3), substituted “payment” for “reimbursement”.
Subsec. (f)(3)(B). Pub. L. 102–27 added subpar. (B) and struck out former subpar. (B) which read as follows: “The following inscription shall be clearly visible on three sides of such mobile office in letters not less than four inches high:
“ ‘Mobile Office of Senator (name of Senator)
“ ‘FOR OFFICIAL OFFICE USE ONLY’.”
Subsec. (f)(4). Pub. L. 102–90, § 7(b)(4), substituted “payment” for “reimbursement”.
Subsec. (f)(5). Pub. L. 102–90, § 7(b)(5), substituted “Payment” for “Reimbursement”.
1985—Subsec. (c)(2). Pub. L. 99–88 substituted “$30,000” for “$22,550” and “$734” for “$550”.
1980—Subsec. (a)(2). Pub. L. 96–304, § 109(1), substituted provision limiting term of a lease of office space to a term not extending beyond the term of office which Senator is serving on first day of such lease, except in case of a Senator whose term is expiring and who has been elected to another term, to end of term for which he has been so elected, for provision limiting term of a lease of office space to a term of not to exceed one year and inserted provision requiring each lease to contain a provision permitting cancellation upon sixty days written notification by Sergeant at Arms and Doorkeeper of Senate, in event of death or resignation of Senator.
Subsec. (c). Pub. L. 96–304, § 109(2), substituted “shall not exceed the highest rate per square foot charged Federal agencies on the first day of the lease of such office” for “shall not at any time exceed the applicable rate per square foot charged Federal agencies”.
1977—Subsec. (c)(2). Pub. L. 95–94 substituted “$22,550” for “$20,500” and “$550” for “$500”.
Subsec. (f)(5). Pub. L. 95–26 substituted “monthly” for “quarterly”.
1975—Subsec. (a). Pub. L. 94–59, § 107, designated existing provisions as par. (1) and added par. (2).
Subsec. (c). Pub. L. 94–59, § 106(a), designated existing provisions as par. (1) and added par. (2).
Subsecs. (f), (g). Pub. L. 94–32 added subsec. (f) and redesignated former subsec. (f) as (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 4(b), Feb. 20, 2003, 117 Stat. 350, provided that: “The amendment made by this section [amending this section] shall take effect on the date of enactment of this Act [Feb. 20, 2003] and apply to fiscal year 2003 and each fiscal year thereafter.”


Effective Date of 1991 AmendmentAmendment by Pub. L. 102–90 effective Oct. 1, 1991, see section 7(c) of Pub. L. 102–90, set out as a note under section 6314 of this title.

Effective Date of 1980 AmendmentPub. L. 96–304, title I, § 109, July 8, 1980, 94 Stat. 890, provided that the amendment made by section 109 is effective Jan. 1, 1980.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–94 effective Aug. 5, 1977, see section 112(f) of Pub. L. 95–94, set out as a note under section 6314 of this title.

Effective Date of 1975 AmendmentPub. L. 94–59, title I, § 106(b), July 25, 1975, 89 Stat. 276, provided that: “The amendment made by subsection (a) of this section [amending this section] is effective on and after July 1, 1975.”




§ 6318. Additional home State office space for Senators; declaration of disaster or emergency(a) Notwithstanding any other provision of law or regulation, with the approval of the Committee on Rules and Administration of the Senate, the Sergeant at Arms and Doorkeeper of the Senate is authorized to provide additional facilities, services, equipment, and office space for use by a Senator in that Senator’s State in connection with a disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act [42 U.S.C. 5121 et seq.]. Expenses incurred by the Sergeant at Arms and Doorkeeper of the Senate under this section shall be paid from the appropriation account, within the contingent fund of the Senate, for expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate with the approval of the Committee on Rules and Administration of the Senate.

(b) This section is effective on and after June 12, 1997.

(Pub. L. 105–18, title II, § 7002, June 12, 1997, 111 Stat. 192.)

Editorial Notes

References in TextThe Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in subsec. (a), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Codification
Section was formerly classified to section 59–1 of this title prior to editorial reclassification and renumbering as this section.



§ 6319. Transportation of official records and papers to a Senator’s State(a) Payment of reasonable transportation expensesUpon request of a Senator, amounts in the appropriation account “Miscellaneous Items” within the contingent fund of the Senate shall be available to pay the reasonable expenses of sending or transporting the official records and papers of the Senator from the District of Columbia to any location designated by such Senator in the State represented by the Senator.


(b) Sending and transportationThe Sergeant at Arms and Doorkeeper of the Senate shall provide for the most economical means of sending or transporting the official records and papers under this section while ensuring the orderly and timely delivery of the records and papers to the location specified by the Senator.


(c) OversightThe Committee on Rules and Administration shall have the authority to issue rules and regulations to carry out the provisions of this section.


(d) Official records definedIn this section, the term “official records and papers” means books, records, papers, and official files which could be sent as franked mail.


(e) Effective dateThis section shall apply with respect to fiscal year 2005 and each succeeding fiscal year.


(Pub. L. 108–447, div. G, title I, § 7, Dec. 8, 2004, 118 Stat. 3170.)

Editorial Notes
Codification
Section was formerly classified to section 59d–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 6320. Purchase of office equipment or furnishings by Senators(a) Authorization; conditionsNotwithstanding any other provision of law, a United States Senator may purchase, upon leaving office or otherwise ceasing to be a Senator (except by expulsion), any item or items of office equipment or office furnishings provided by the General Services Administration and then currently located and in use in an office of such Senator in the State then represented by such Senator.


(b) Request by Senator and arrangement for purchase by Sergeant at Arms of Senate; regulations governing purchase; priceAt the request of any United States Senator, the Sergeant at Arms of the Senate shall arrange for and make the purchase of equipment and furnishings under subsection (a) of this section on behalf of such Senator. Each such purchase shall be—(1) in accordance with regulations which shall be prescribed by the Committee on Rules and Administration of the Senate, after consultation with the General Services Administration; and

(2) at a price equal to the acquisition cost to the Federal Government of the equipment or furnishings so purchased, less allowance for depreciation determined under such regulations, but in no instance less than the fair market value of such items.


(c) Remittance of amounts received to General Services Administration; dispositionAmounts received by the Federal Government from the sale of items of office equipment or office furnishings under this section shall be remitted to the General Services Administration and credited to the appropriate account or accounts.


(Pub. L. 93–462, § 2, Oct. 20, 1974, 88 Stat. 1388.)

Editorial Notes
Codification
Section was formerly classified to section 59b of this title prior to editorial reclassification and renumbering as this section.





CHAPTER 65—SENATE OFFICERS AND ADMINISTRATION




SUBCHAPTER I—GENERAL


Sec.


6501.Appointment of consultants by Majority Leader, Minority Leader, Secretary of Senate, and Legislative Counsel of Senate; compensation.


6502.Procurement of temporary help.


6503.Payments from Senate contingent fund.


6504.Committee on Rules and Administration; designation of employees to approve vouchers for payments from Senate contingent fund.


6505.Appropriations for contingent expenses of Senate; restrictions.


6506.Separate accounts for “Secretary of the Senate” and for “Sergeant at Arms and Doorkeeper of the Senate”; establishment within Senate contingent fund; inclusion of funds in existing accounts.


6507.Insurance of office funds of Secretary of Senate and Sergeant at Arms; payment of premiums.


6508.Transfers from appropriations account for expenses of Office of Secretary of Senate and Office of Sergeant at Arms and Doorkeeper of Senate.


6509.Vouchering Senate office charges.


6510.Materials, supplies, and fuel payments from Senate contingent fund.


6511.Liquidation from appropriations of any unpaid obligations chargeable to rescinded unexpended balances of funds.


6512.Expense allowance for Secretary of Senate, Sergeant at Arms and Doorkeeper of Senate, and Secretaries for Senate Majority and Minority.


6513.Per diem and subsistence expenses from Senate contingent fund.


6514.Orientation seminars, etc., for new Senators, Senate officials, or members of staffs of Senators or Senate officials; payment of expenses.


6515.Payment of fees for services of Attending Physician and for use of Senate health and fitness facilities.


6516.Sale of waste paper and condemned furniture.


6517.Receipts from sale of used or surplus furniture and furnishings of Senate.


6518.Workers compensation payments.



SUBCHAPTER II—SECRETARY OF THE SENATE



Part A—Organization and Personnel


6531.Repealed.


6532.Death, resignation, or disability of Secretary and Assistant Secretary of Senate; Financial Clerk deemed successor as disbursing officer.


6533.Death, resignation, or disability of Secretary of Senate; Assistant Secretary of Senate to act as Secretary; written designation of absent status.


6534.Compensation of Assistant Secretary of Senate.


6535.Compensation of Parliamentarian of Senate.


6536.Compensation of Financial Clerk of Senate.


6537.Repealed.


6538.Employment of additional administrative assistants.


6539.Abolition of statutory positions in Office of Secretary of Senate; Secretary’s authority to establish and fix compensation for positions.


6540.Adjustment of rate of compensation by Secretary of Senate.


6541.Professional archivist; Secretary’s authority to obtain services from General Services Administration.


6542.Employees of Senate Disbursing Office; designation by Secretary of Senate to administer oaths and affirmations.


6543.Designation of reporters.


6544.Substitute reporters of debates and expert transcribers; temporary reporters of debates and expert transcribers; payments from Senate contingent fund.



Part B—General Powers and Duties


6561.Advance payments by Secretary of Senate.


6562.Transfers of funds by Secretary of Senate; approval of Committee on Appropriations.


6563.Payment of certain expenses.


6564.Travel expenses of Secretary of Senate; advancement of travel funds to designated employees.


6565.Advancement by Secretary of Senate of travel funds to employees under his jurisdiction for Federal Election Campaign Act travel expenses.


6566.Authority to procure technical support and other services and incur travel expenses; payment of such expenses.


6567.Funds for Secretary of Senate to assist in proper discharge within United States of responsibilities to foreign parliamentary groups or other foreign officials.


6568.Banking and financial transactions of Secretary of Senate.


6569 to 6571.Repealed.


6572.Purchases of stationery and materials for folding.


6573.Senate revolving fund for stationery allowances; availability of unexpended balances; withdrawals.


6574.Senate Office of Public Records Revolving Fund.


6575.Fees for copies from Senate journals.


6576.Senate Gift Shop.


6577.Senate legislative information system.


6578.Senate Leader’s Lecture Series.



SUBCHAPTER III—SERGEANT AT ARMS AND DOORKEEPER OF SENATE



Part A—Organization and Personnel


6591.Repealed.


6592.Limitation on compensation of Sergeant at Arms and Doorkeeper of Senate.


6593.Deputy Sergeant at Arms and Doorkeeper to act on death, resignation, disability, or absence of Sergeant at Arms and Doorkeeper of Senate.


6594.Compensation of Deputy Sergeant at Arms and Doorkeeper of Senate.


6595.Compensation of Administrative Assistant to Sergeant at Arms and Doorkeeper of Senate.


6596.Employment of personnel by Sergeant at Arms and Doorkeeper of Senate at daily rates of compensation; authorization; limitation on amount of compensation.


6597.Abolition of statutory positions in Office of Sergeant at Arms and Doorkeeper of Senate; authority to establish and fix compensation for positions.


6598.Designation by Sergeant at Arms and Doorkeeper of Senate of persons to approve vouchers for payment of moneys.


6599.Use by Sergeant at Arms and Doorkeeper of Senate of individual consultants or organizations, and department and agency personnel.



Part B—General Powers and Duties


6611.Transfers from appropriations account for expenses of Office of Sergeant at Arms and Doorkeeper of Senate.


6612.Travel expenses of Sergeant at Arms and Doorkeeper of Senate.


6613.Advances to Sergeant at Arms of Senate for extraordinary expenses.


6614.Funds advanced by Secretary of Senate to Sergeant at Arms and Doorkeeper of Senate to defray office expenses; accountability; maximum amount; vouchers.


6615.Deposit of moneys for credit to account within Senate contingent fund for “Sergeant at Arms and Doorkeeper of the Senate”.


6616.Support services for Senate during emergency; memorandum of understanding with an executive agency.


6617.Law enforcement authority of Sergeant-at-Arms and Doorkeeper of the Senate.


6618.Data processing equipment, software, and services.


6619.Advance payments for computer programing services.


6620.Provision of services and equipment on a reimbursable basis.


6621.Payment for telecommunications equipment and services; definitions.


6622.Certification of telecommunications equipment and services as official.


6623.Report on telecommunications to Committee on Rules and Administration.


6624.Metered charges on copiers; “Sergeant at Arms” and “user” defined; certification of services and equipment as official; deposit of payments; availability for expenditure.


6625.Receipts from sales of items by Sergeant at Arms and Doorkeeper of Senate, to Senators, etc., to be credited to appropriation from which purchased.


6626.Reimbursements to Sergeant at Arms and Doorkeeper of Senate for equipment provided to Senators, etc., which has been lost, stolen, damaged, or otherwise unaccounted for; deposit of receipts.


6627.Compensation for lost or damaged property.


6628.Treatment of electronic services provided by Sergeant at Arms.


6629.Purchase, lease, exchange, maintenance, and operation of vehicles out of account for Sergeant at Arms and Doorkeeper of Senate within Senate contingent fund; authorization of appropriations.


6630.Disposal of used or surplus furniture and equipment by Sergeant at Arms and Doorkeeper of Senate; procedure; deposit of receipts.


6631.Transfer of excess or surplus educationally useful equipment to public schools.


6632.Disposal of used or surplus automobiles and trucks by Sergeant at Arms and Doorkeeper of Senate; procedure; deposit of receipts.


6633.Media support services.


6634.Senate Hair Care Services.


6635.Office of Senate Health Promotion.


6636.Senate Computer Center.



SUBCHAPTER IV—CHAPLAIN


6651.Repealed.


6652.Compensation of employees of Chaplain of Senate.


6653.Postage allowance for Chaplain of Senate.


6654.Payment of expenses of the Chaplain of the Senate from the contingent fund of the Senate.



SUBCHAPTER I—GENERAL
§ 6501. Appointment of consultants by Majority Leader, Minority Leader, Secretary of Senate, and Legislative Counsel of Senate; compensation(a) In generalThe Majority Leader and the Minority Leader, are each authorized to appoint and fix the compensation of not more than nine individual consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate. The President pro tempore of the Senate is authorized to appoint and fix the compensation of not more than three individual consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this subsection. The President pro tempore emeritus of the Senate is authorized to appoint and fix the compensation of one individual consultant, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this subsection. The Secretary of the Senate is authorized to appoint and fix the compensation of not more than two individual consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate. The Legislative Counsel of the Senate (subject to the approval of the President pro tempore) is authorized to appoint and fix the compensation of not more than two consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this section. The provisions of sections 8344 and 8468 of title 5 shall not apply to any individual serving in a position under this authority. Expenditures under this authority shall be paid from the contingent fund of the Senate upon vouchers approved by the President pro tempore, President pro tempore emeritus, Majority Leader, Minority Leader, Secretary of the Senate, or Legislative Counsel of the Senate, as the case may be.


(b) Annual compensationAny or all appointments under this section may be at an annual rate of compensation rather than at a daily rate of compensation, but such annual rate shall not be in excess of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate.


(C) 11 So in original. Probably should be “(c)”. Title of positionEach appointing authority under subsection (a) may designate the title of the position of any individual appointed under that subsection.


(Pub. L. 95–26, title I, § 101, May 4, 1977, 91 Stat. 82; Pub. L. 95–94, title I, § 110(a), Aug. 5, 1977, 91 Stat. 662; Pub. L. 100–458, title I, §§ 4, 9, Oct. 1, 1988, 102 Stat. 2161, 2162; Pub. L. 101–302, title III, § 314(a), May 25, 1990, 104 Stat. 245; Pub. L. 102–90, title I, § 3, Aug. 14, 1991, 105 Stat. 450; Pub. L. 104–2, Feb. 9, 1995, 109 Stat. 45; Pub. L. 105–275, title I, § 4(a), (b), Oct. 21, 1998, 112 Stat. 2433; Pub. L. 107–20, title II, § 2803, July 24, 2001, 115 Stat. 185; Pub. L. 107–68, title I, § 101(a), Nov. 12, 2001, 115 Stat. 563; Pub. L. 108–7, div. H, title I, § 6(a), Feb. 20, 2003, 117 Stat. 350; Pub. L. 111–8, div. G, title I, § 2(a), Mar. 11, 2009, 123 Stat. 814.)

Editorial Notes
Codification
Section was formerly classified to section 61h–6 of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.
Section is from the Supplemental Appropriations Act, 1977.

Amendments2009—Subsec. (a). Pub. L. 111–8 substituted “nine individual consultants” for “eight individual consultants” in first sentence and “three individual consultants” for “two individual consultants” in second sentence.
2003—Subsec. (a). Pub. L. 108–7, § 6(a)(1), substituted “eight individual consultants” for “six individual consultants” in first sentence.
Subsec. (C). Pub. L. 108–7, § 6(a)(2), added subsec. (C).
2001—Subsec. (a). Pub. L. 107–68 substituted “six individual consultants” for “four individual consultants” in first sentence and “not more than two individual consultants” for “one consultant” in second sentence.
Pub. L. 107–20 inserted “The President pro tempore emeritus of the Senate is authorized to appoint and fix the compensation of one individual consultant, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this subsection.” after second sentence and “President pro tempore emeritus,” after “President pro tempore,” in last sentence.
1998—Subsec. (a). Pub. L. 105–275, § 4(a), inserted after first sentence “The President pro tempore of the Senate is authorized to appoint and fix the compensation of one consultant, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this subsection.” and in penultimate sentence substituted “sections 8344 and 8468” for “section 8344”.
Subsec. (b). Pub. L. 105–275, § 4(b), substituted “Any or all appointments under this section may be” for “The Majority Leader, and the Minority Leader, in appointing individuals to consultant positions under authority of this section, may appoint one such individual to such position”.
1995—Pub. L. 104–2, which directed the general amendment of section 61h–6 of title 2, was executed by amending section 101 of Pub. L. 95–26, which is classified to section 61h–6 of title 2, to reflect the probable intent of Congress, in subsec. (a) striking out provisions regarding appointment of two consultants at daily rate of compensation by President pro tempore of Senate and increasing number of appointments by Majority Leader of Senate from two to four consultants at daily rate of compensation, and in subsec. (b) striking out provisions regarding appointment of one consultant at an annual rate of compensation by President pro tempore of Senate.
1991—Subsec. (a). Pub. L. 102–90 which directed the insertion of “The Legislative Counsel of the Senate (subject to the approval of the President pro tempore) is authorized to appoint and fix the compensation of not more than 2 consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of that specified in the first sentence of this section.” immediately after the second sentence of this section and which directed the substitution of “, Secretary of the Senate, or Legislative Counsel of the Senate, as the case may be” for “and the Secretary of the Senate, respectively” in the last sentence of this section, was executed by making the insertion and the substitution for “and Secretary of the Senate, respectively”, to reflect the probable intent of Congress.
1990—Pub. L. 101–302 designated existing provisions as subsec. (a) and added subsec. (b).
1988—Pub. L. 100–458 provided for appointment, compensation, and voucher approval of two consultants by President pro tempore of Senate and increased the number of appointments by Minority Leader of Senate from two to four individuals.
1977—Pub. L. 95–94 inserted two references to Secretary of Senate.

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–8, div. G, title I, § 2(b), Mar. 11, 2009, 123 Stat. 815, provided that: “This section [amending this section] shall take effect on the date of enactment of this Act [Mar. 11, 2009] and shall apply to fiscal year 2009 and each fiscal year thereafter.”


Effective Date of 2003 AmendmentPub. L. 108–7, div. H, title I, § 6(b), Feb. 20, 2003, 117 Stat. 350, provided that: “This section [amending this section] shall apply to fiscal year 2003 and each fiscal year thereafter.”


Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 101(b), Nov. 12, 2001, 115 Stat. 563, provided that: “This section [amending this section] shall apply with respect to fiscal year 2002 and each fiscal year thereafter.”


Effective Date of 1998 AmendmentPub. L. 105–275, title I, § 4(c), Oct. 21, 1998, 112 Stat. 2433, provided that: “This section [amending this section] is effective on and after the date of enactment of this Act [Oct. 21, 1998].”


Effective Date of 1990 AmendmentPub. L. 101–302, title III, § 314(b), May 25, 1990, 104 Stat. 246, provided that: “The amendments made by this section [amending this section] shall be effective in the case of appointments made after the date of enactment of this Act [May 25, 1990].”


Effective Date of 1977 AmendmentPub. L. 95–94, title I, § 110(b), Aug. 5, 1977, 91 Stat. 662, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on August 1, 1977.”


ConsultantsPub. L. 110–161, div. H, title I, § 8, Dec. 26, 2007, 121 Stat. 2222, provided that, with respect to fiscal year 2008, the first sentence of this section shall be applied by substituting “nine individual consultants” for “eight individual consultants”.
Similar provisions were contained in the following prior appropriation acts:
Pub. L. 109–55, title I, § 2, Aug. 2, 2005, 119 Stat. 568.
Pub. L. 108–447, div. G, title I, § 2, Dec. 8, 2004, 118 Stat. 3169.
Pub. L. 108–83, title I, § 6, Sept. 30, 2003, 117 Stat. 1013.



§ 6502. Procurement of temporary help(a) In general(1) Subject to regulations that the Committee on Rules and Administration of the Senate may prescribe, the Secretary of the Senate and the Sergeant at Arms and Doorkeeper of the Senate may procure temporary help services from a private sector source that offers such services. Each procurement of services under this subsection shall be for no longer than 30 days.

(2) A person performing services procured under paragraph (1) shall not, during the period of the performance of the services, be an employee of the United States or be considered to be an employee of the United States for any purpose.


(b) Effective dateThis section shall take effect on October 1, 2001, and shall apply in fiscal year 2002 and successive fiscal years.


(Pub. L. 107–68, title I, § 109, Nov. 12, 2001, 115 Stat. 569.)

Editorial Notes
Codification
Section was formerly classified to section 61f–10 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 2002, which is title I of the Legislative Branch Appropriations Act, 2002.



§ 6503. Payments from Senate contingent fund
No payment shall be made from the contingent fund of the Senate unless sanctioned by the Committee on Rules and Administration of the Senate. Payments made upon vouchers or abstracts of disbursements of salaries approved by said Committee shall be deemed, held, and taken, and are declared to be conclusive upon all the departments and officers of the Government: Provided, That no payment shall be made from said contingent fund as additional salary or compensation to any officer or employee of the Senate.
(Oct. 2, 1888, ch. 1069, 25 Stat. 546; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; Pub. L. 93–554, title I, Dec. 27, 1974, 88 Stat. 1776; Pub. L. 104–186, title I, § 105(c), Aug. 20, 1996, 110 Stat. 1722.)

Editorial Notes
Codification
Section was formerly classified to section 68 of this title prior to editorial reclassification and renumbering as this section.
Section is based on provisions of last par. on 25 Stat. 546, act of Oct. 2, 1888, ch. 1069, relating to payments from contingent fund of Senate. Provisions of that par. relating to payments from contingent fund of House of Representatives were classified to section 95 of this title prior to being struck out by Pub. L. 104–186.

Amendments1974—Pub. L. 93–554 inserted provision relating to applicability to payments made upon abstracts of disbursements of salaries.
1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee to Audit and Control Contingent Expenses”.

Statutory Notes and Related Subsidiaries
Effective Date of 1974 AmendmentPub. L. 93–554, title I, Dec. 27, 1974, 88 Stat. 1776, provided in part that the amendment made by Pub. L. 93–554 is effective Jan. 1, 1975.

Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.



§ 6504. Committee on Rules and Administration; designation of employees to approve vouchers for payments from Senate contingent fund
The Committee on Rules and Administration may authorize its chairman to designate any employee or employees of such Committee to approve in his behalf, all vouchers making payments from the contingent fund of the Senate, such approval to be deemed and held to be approval by the Committee on Rules and Administration for all intents and purposes.
(Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 529; Pub. L. 97–51, § 126, Oct. 1, 1981, 95 Stat. 965; Pub. L. 98–473, title I, § 123A(c), Oct. 12, 1984, 98 Stat. 1970.)

Editorial Notes
Codification
Section was formerly classified to section 68–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1984—Pub. L. 98–473 substituted “any employee or employees of such Committee” for “the committee Auditor and the committee Assistant Auditor”.
1981—Pub. L. 97–51 substituted “the committee Auditor and the committee Assistant Auditor” for “one committee employee”.



§ 6505. Appropriations for contingent expenses of Senate; restrictions
Appropriations made for contingent expenses of the Senate shall not be used for the payment of personal services except upon the express and specific authorization of the Senate in whose behalf such services are rendered. Nor shall such appropriations be used for any expenses not intimately and directly connected with the routine legislative business of the Senate, and the Government Accountability Office shall apply the provisions of this section in the settlement of the accounts of expenditures from said appropriations incurred for services or materials.
(Feb. 14, 1902, ch. 17, § 1, 32 Stat. 26; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; Pub. L. 104–186, title II, § 204(45), Aug. 20, 1996, 110 Stat. 1737; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
Section was formerly classified to section 68–2 of this title prior to editorial reclassification and renumbering as this section, and to section 671 of former Title 31, prior to the enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.
Section is based on provisions of proviso on 32 Stat. 26, act of Feb. 14, 1902, ch. 17, the Urgent Deficiency Appropriation Act for the fiscal year 1902, as those provisions relate to appropriations for contingent expenses of Senate. Provisions of that proviso relating to appropriations for expenses of House of Representatives are classified to section 5506 of this title.

Amendments1996—Pub. L. 104–186 amended provisions relating to appropriations for expenses of House. See Codification note above.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Government Accountability Office” substituted in text for “General Accounting Office” pursuant to section 8 of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance, which redesignated the General Accounting Office and any references thereto as the Government Accountability Office. Previously, “General Accounting Office” substituted in text for “accounting officers of the Treasury” pursuant to act June 10, 1921, which transferred powers and duties of Comptroller, six auditors, and certain other employees of the Treasury to General Accounting Office. See section 701 et seq. of Title 31.



§ 6506. Separate accounts for “Secretary of the Senate” and for “Sergeant at Arms and Doorkeeper of the Senate”; establishment within Senate contingent fund; inclusion of funds in existing accounts(a) Effective October 1, 1983—(1) there shall be, within the contingent fund of the Senate, a separate account for the “Secretary of the Senate”, and a separate account for the “Sergeant at Arms and Doorkeeper of the Senate”;

(2) the account for “Automobiles and Maintenance”, within the contingent fund of the Senate, is abolished, and funds for the purchase, lease, exchange, maintenance, and operation of vehicles for the Senate shall be included in the separate account, established by paragraph (1), for the “Sergeant at Arms and Doorkeeper of the Senate”; and

(3) the account for “Postage Stamps”, within the contingent fund of the Senate, is abolished; and funds for special delivery postage of the Office of the Secretary of the Senate shall be included in the separate account, established by paragraph (1), for the “Secretary of the Senate”; funds for special delivery postage of the Sergeant at Arms and Doorkeeper of the Senate shall be included in the separate account, established by paragraph (1), for the “Sergeant at Arms and Doorkeeper of the Senate”; and postage stamps for the Secretaries for the Majority and the Minority and other offices and officers of the Senate, as authorized by law, shall be included in the account for “Miscellaneous Items”, within the contingent fund of the Senate.


(b) Any provision of law which was enacted, or any Senate resolution which was agreed to, prior to October 1, 1983, and which authorizes moneys in the contingent fund of the Senate to be expended by or for the use of the Secretary of the Senate, or his office (whether generally or from a specified account within such fund) may on and after October 1, 1983, be construed to authorize such moneys to be expended from the separate account, within such fund, established by subsection (a)(1) for the “Secretary of the Senate”; and any provision of law which was enacted prior to October 1, 1983, and which authorizes moneys in the contingent fund of the Senate to be expended by or for the use of the Sergeant at Arms and Doorkeeper of the Senate, or his office (whether generally or from a specified account within such fund) may on and after October 1, 1983, be construed to authorize such moneys to be expended from the separate account, within such fund, established by subsection (a)(1) for the “Sergeant at Arms and Doorkeeper of the Senate”.

(Pub. L. 98–51, title I, § 103, July 14, 1983, 97 Stat. 266.)

Editorial Notes
Codification
Section was formerly classified to section 68–3 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation, 1984.



§ 6507. Insurance of office funds of Secretary of Senate and Sergeant at Arms; payment of premiums
The Secretary of the Senate and the Sergeant at Arms on and after June 27, 1956, are authorized and directed to protect the funds of their respective offices by purchasing insurance in an amount necessary to protect said funds against loss. Premiums on such insurance shall be paid out of the contingent fund of the Senate, upon vouchers approved by the chairman of the Committee on Rules and Administration.
(June 27, 1956, ch. 453, 70 Stat. 360.)

Editorial Notes
Codification
Section was formerly classified to section 65a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriation Act, 1957, act June 27, 1956.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Aug. 5, 1955, ch. 568, 69 Stat. 504.
July 2, 1954, ch. 455, title I, 68 Stat. 400.
Aug. 1, 1953, ch. 304, title I, 67 Stat. 321.
July 9, 1952, ch. 598, 66 Stat. 467.
Oct. 11, 1951, ch. 485, 65 Stat. 392.
Sept. 6, 1950, ch. 896, Ch. II, 64 Stat. 597.
June 22, 1949, ch. 235, 63 Stat. 219.
June 14, 1948, ch. 467, 62 Stat. 425.



§ 6508. Transfers from appropriations account for expenses of Office of Secretary of Senate and Office of Sergeant at Arms and Doorkeeper of Senate(a) The Secretary of the Senate is authorized, with the approval of the Senate Committee on Appropriations, to transfer, during any fiscal year (1) from the appropriations account, within the contingent fund of the Senate, for expenses of the Office of the Secretary of the Senate, such sums as he shall specify to the Senate appropriations account, appropriated under the headings “Salaries, Officers and Employees” and “Office of the Secretary”, and (2) from the Senate appropriations account, appropriated under the headings “Salaries, Officers and Employees” and “Office of the Secretary” to the appropriations account, within the contingent fund of the Senate, for expenses of the Office of the Secretary of the Senate, such sums as he shall specify; and any funds so transferred shall be available in like manner and for the same purposes as are other funds in the account to which the funds are transferred.

(b) The Sergeant at Arms and Doorkeeper of the Senate is authorized, with the approval of the Senate Committee on Appropriations, to transfer, during any fiscal year, from the appropriations account, within the contingent fund of the Senate, for expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, such sums as he shall specify to the appropriations account, appropriated under the headings “Salaries, Officers and Employees” and “Office of the Sergeant at Arms and Doorkeeper”; and any funds so transferred shall be available in like manner and for the same purposes as are other funds in the account to which the funds are transferred.

(Pub. L. 100–458, title I, § 3, Oct. 1, 1988, 102 Stat. 2161; Pub. L. 101–302, title III, § 317, May 25, 1990, 104 Stat. 247.)

Editorial Notes
Codification
Section was formerly classified to section 68–6 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1989, which is title I of the Legislative Branch Appropriations Act, 1989.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation act:
Pub. L. 100–202, § 101(i) [title I, § 8], Dec. 22, 1987, 101 Stat. 1329–290, 1329–295.

Amendments1990—Subsec. (a). Pub. L. 101–302 designated existing provisions as cl. (1) and added cl. (2).



§ 6509. Vouchering Senate office charges(a) Senate support office chargesCharges for expenses of any office, the funds of which are disbursed by the Secretary of the Senate, may be vouchered by a Senate support office paying such expenses or to which such charges are owed for goods or services provided, if—(1) such charges are paid on behalf of the office incurring such expenses by such Senate support office; or

(2) such charges are payable to such Senate support office for goods or services provided by such office to the office incurring such expenses.


(b) Payment charged to official fundsPayments under this section shall be charged to the official funds of the office on whose behalf the expenses were paid, or which received the goods or services for which payment is required.


(c) CertificationAny voucher submitted by a Senate support office pursuant to this section shall be accompanied by a certification from such office of the amount and that such purchases were of the nature that they could be charged to the official funds of the office on whose behalf charges were paid, or to which goods or services were provided.


(d) RegulationsVouchers under this section shall be submitted and paid subject to such regulations as may be promulgated by the Committee on Rules and Administration.


(Pub. L. 103–69, title I, § 1, Aug. 11, 1993, 107 Stat. 695.)

Editorial Notes
Codification
Section was formerly classified to section 68–8 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1994, which is title I of the Legislative Branch Appropriations Act, 1994.



§ 6510. Materials, supplies, and fuel payments from Senate contingent fund
Payments from the contingent fund of the Senate for materials and supplies (including fuel) purchased on and after July 8, 1935, through the Administrator of General Services shall be made by check upon vouchers approved by the Committee on Rules and Administration of the Senate.
(July 8, 1935, ch. 374, 49 Stat. 463; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; June 30, 1949, ch. 288, title I, § 102(a), 63 Stat. 380.)

Editorial Notes
Codification
Section was formerly classified to section 68a of this title prior to editorial reclassification and renumbering as this section.

Amendments1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee to Audit and Control Contingent Expenses”.

Statutory Notes and Related Subsidiaries

Change of Name
Effective Jan. 1, 1947, Procurement Division of Treasury Department changed to Bureau of Federal Supply by former regulation § 5.7 of subpart A of Part 5 of Title 41, Public Contracts, 11 F.R. 13638, issued by Secretary of the Treasury.
Bureau of Federal Supply and its functions and duties transferred to Administrator of General Services by act June 30, 1949.

Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.



§ 6511. Liquidation from appropriations of any unpaid obligations chargeable to rescinded unexpended balances of funds
If at the close of any fiscal year there is an unexpended balance of funds which were appropriated for such year (or for prior fiscal years) and which are subject to disbursement by the Secretary of the Senate for any purpose, then, if such unexpended balance is by law rescinded, any unpaid obligations chargeable to the balance so rescinded (or to appropriations for such purpose for prior years) shall be liquidated from any appropriations for the same general purpose, which, at the time of payment, are available for disbursement.
(Pub. L. 97–257, title I, § 106, Sept. 10, 1982, 96 Stat. 849.)

Editorial Notes
Codification
Section was formerly classified to section 68d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1982.



§ 6512. Expense allowance for Secretary of Senate, Sergeant at Arms and Doorkeeper of Senate, and Secretaries for Senate Majority and Minority(a) Notwithstanding any other provision of law, there is hereby established an account, within the Senate, to be known as the “Expense Allowance for the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate and Secretaries for the Majority and for the Minority, of the Senate” (hereinafter in this section referred to as the “Expense Allowance”). For each fiscal year (commencing with the fiscal year ending September 30, 1981) there shall be available from the Expense Allowance an expense allotment not to exceed $6,000 for each of the above specified officers. Amounts paid from the expense allotment of any such officer shall be paid to him only as reimbursement for actual expenses incurred by him and upon certification and documentation by him of such expenses. Amounts paid to any such officer pursuant to this section shall not be reported as income and shall not be allowed as a deduction under title 26.

(b) For the fiscal year ending September 30, 1981, and the succeeding fiscal year, the Secretary of the Senate shall transfer, for each such year, $8,000 to the Expense Allowance from “Miscellaneous Items” in the contingent fund of the Senate. For the fiscal year ending September 30, 1983, and for each fiscal year thereafter, there are authorized to be appropriated to the Expense Allowance such funds as may be necessary to carry out the provisions of subsection (a) of this section.

(Pub. L. 97–51, § 119, Oct. 1, 1981, 95 Stat. 964; Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 334; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 108–83, title I, § 5(a), Sept. 30, 2003, 117 Stat. 1013.)

Editorial Notes
Codification
Section was formerly classified to section 65c of this title prior to editorial reclassification and renumbering as this section.

Amendments2003—Subsec. (a). Pub. L. 108–83 substituted “$6,000” for “$3,000”.
1986—Subsec. (a). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1983—Subsec. (a). Pub. L. 98–63, which directed that “$3,000” be substituted for “$2,000” in first sentence of subsec. (a), was executed by making the substitution in second sentence as the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–83, title I, § 5(b), Sept. 30, 2003, 117 Stat. 1013, provided that: “The amendment made by this section [amending this section] shall apply with respect to fiscal year 2004, and each fiscal year thereafter.”


Effective Date of 1983 AmendmentPub. L. 98–63, title I, July 30, 1983, 97 Stat. 334, provided in part that the amendment made by Pub. L. 98–63 is effective for fiscal years beginning on or after Oct. 1, 1982.



§ 6513. Per diem and subsistence expenses from Senate contingent fund
No part of the appropriations made under the heading “Contingent Expenses of the Senate” on and after June 27, 1956 may be expended for per diem and subsistence expenses (as defined in section 5701 of title 5) at rates in excess of the rates prescribed by the Committee on Rules and Administration; except that (1) higher rates may be established by the Committee on Rules and Administration for travel beyond the limits of the continental United States, and (2) in accordance with regulations prescribed by the Committee on Rules and Administration of the Senate, reimbursement for such expenses may be made on an actual expense basis of not to exceed the daily rate prescribed by the Committee on Rules and Administration in the case of travel within the continental limits of the United States. This section shall not apply with respect to per diem or actual travel expenses incurred by Senators and employees in the office of a Senator which are reimbursed under section 6314 of this title.
(June 27, 1956, ch. 453, 70 Stat. 360; Pub. L. 87–139, § 7, Aug. 14, 1961, 75 Stat. 340; Pub. L. 91–114, § 3, Nov. 10, 1969, 83 Stat. 190; Pub. L. 94–22, § 8, May 19, 1975, 89 Stat. 86; Pub. L. 95–94, title I, § 112(e), Aug. 5, 1977, 91 Stat. 664; Pub. L. 95–355, title I, § 103, Sept. 8, 1978, 92 Stat. 533; Pub. L. 96–304, title I, § 102(b), July 8, 1980, 94 Stat. 889.)

Editorial Notes
Codification
Section was formerly classified to section 68b of this title prior to editorial reclassification and renumbering as this section. Some section numbers of this title referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification.

Amendments1980—Pub. L. 96–304 substituted “prescribed by the Committee on Rules and Administration” for “in effect under section 5702 of title 5, for employees of agencies” in two places.
1978—Pub. L. 95–355 substituted provisions relating to applicability of rates under section 5702 of title 5, for employees of agencies, for provisions setting forth specific rates of $35 and $50 per day, respectively, for travel expenses.
1977—Pub. L. 95–94 inserted provisions relating to applicability to per diem or actual travel expenses incurred by a Senator or his employee reimbursed under section 58 of this title.
1975—Pub. L. 94–22 substituted “$35” and “$50” for “$25” and “$40”, respectively.
1969—Pub. L. 91–114 increased maximum per diem rate from $16 to $25 and actual expense rate from $30 to $40.
1961—Pub. L. 87–139 increased maximum per diem rate from $12 to $16 and actual expense rate from $25 to $30.

Statutory Notes and Related Subsidiaries
Effective Date of 1977 AmendmentAmendment by Pub. L. 95–94 effective Aug. 5, 1977, see section 112(f) of Pub. L. 95–94, set out as an Effective Date of 1977 Amendment note under section 6314 of this title.



§ 6514. Orientation seminars, etc., for new Senators, Senate officials, or members of staffs of Senators or Senate officials; payment of expenses
Effective July 1, 1979, there is authorized an expense allowance for the Office of the Secretary of the Senate and the Office of Sergeant at Arms and Doorkeeper of the Senate which shall not exceed $30,000 each fiscal year for each such office. Payments made under this section shall be reimbursements only for actual expenses (including meals and food-related expenses) incurred in the course of conducting orientation seminars for Senators, Senate officials, or members of the staffs of Senators or Senate officials and other similar meetings, in the Capitol Building or the Senate Office Buildings. Such payments shall be made upon certification and documentation of such expenses by the Secretary and Sergeant at Arms, respectively, and shall be made out of the contingent fund of the Senate upon vouchers signed by the Secretary and the Sergeant at Arms, respectively. Amounts received as reimbursement of such expenses shall not be reported as income, and the expenses so reimbursed shall not be allowed as a deduction, under title 26.
(Pub. L. 96–38, title I, § 107(a), July 25, 1979, 93 Stat. 112; Pub. L. 99–88, title I, § 193, Aug. 15, 1985, 99 Stat. 349; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–202, § 101(i) [title I, § 6], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294; Pub. L. 102–392, title I, § 3, Oct. 6, 1992, 106 Stat. 1706; Pub. L. 108–83, title I, § 4, Sept. 30, 2003, 117 Stat. 1013; Pub. L. 110–161, div. H, title I, § 6(a), Dec. 26, 2007, 121 Stat. 2222.)

Editorial Notes
Codification
Section was formerly classified to section 69a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1979.

Amendments2007—Pub. L. 110–161 substituted “$30,000” for “$25,000” in first sentence.
2003—Pub. L. 108–83 substituted “$25,000” for “$10,000” in first sentence.
1992—Pub. L. 102–392 substituted “$10,000” for “$4,000”.
1987—Pub. L. 100–202 substituted “$4,000” for “$2,000”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1985—Pub. L. 99–88 substituted “Senators, Senate officials, or members of the staffs of Senators or Senate officials” for “Senators and members of their staffs,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–161, div. H, title I, § 6(b), Dec. 26, 2007, 121 Stat. 2222, provided that: “The amendment made by this section [amending this section] shall apply with respect to fiscal year 2008 and each fiscal year thereafter.”


Effective Date of 1987 AmendmentPub. L. 100–202, § 101(i) [title I, § 6], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294, provided that the amendment made by Pub. L. 100–202 is effective in the case of fiscal years beginning after Sept. 30, 1986.



§ 6515. Payment of fees for services of Attending Physician and for use of Senate health and fitness facilities(a) RegulationsThe Senate Committee on Rules and Administration shall promulgate regulations—(1) pertaining to the services provided by the Attending Physician and the operation and use of the Senate health and fitness facilities; and

(2) requiring the payment of fees for services received from the Attending Physician and for the use of the Senate health and fitness facilities pursuant to such regulations.


(b) Withholding of fees from salaryThe Secretary of the Senate is authorized to withhold fees from the salary of an individual authorized by such regulations to receive such services from the Attending Physician and to use the Senate health and fitness facilities.


(c) Deposit in General FundThe Secretary of the Senate shall remit all fees required by subsection (a)(2) that are collected pursuant to subsection (b) or by direct payment to the General Fund of the Treasury as miscellaneous receipts unless otherwise provided by law.


(d) Effective dateThe provision 11 So in original. Probably should be “provisions”. of this section shall take effect on April 9, 1992.


(Pub. L. 102–392, title III, § 314, Oct. 6, 1992, 106 Stat. 1723.)

Editorial Notes
Codification
Section was formerly classified to section 121e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 1993.



§ 6516. Sale of waste paper and condemned furniture
It shall be the duty of the Secretary and Sergeant at Arms of the Senate to cause to be sold all waste paper and useless documents and condemned furniture that may accumulate, in their respective departments or offices, under the direction of the Committee on Rules and Administration of the Senate and cover the proceeds thereof into the Treasury.
(Aug. 7, 1882, ch. 433, § 1, 22 Stat. 337; May 29, 1928, ch. 901, § 1(122), 45 Stat. 995; Pub. L. 104–186, title II, § 204(62), Aug. 20, 1996, 110 Stat. 1739.)

Editorial Notes
Codification
Section was formerly classified to section 117 of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 struck out “Clerk and Doorkeeper of the House of Representatives and the” before “Secretary and” and substituted “direction of the Committee on Rules and Administration of the Senate and cover” for “direction of the Committee on Accounts of their respective houses and cover”.

Statutory Notes and Related Subsidiaries
Report on Sales DiscontinuedAct May 29, 1928, ch. 901, § 1(122), 45 Stat. 995, provided for the discontinuance of reports on waste paper, etc., as follows: “122. Reports by the Clerk and Doorkeeper of the House and the Secretary and Sergeant at Arms of the Senate of the sales of waste paper and useless documents and condemned furniture, and so forth.”




§ 6517. Receipts from sale of used or surplus furniture and furnishings of Senate
On and after October 1, 1982, receipts from the sale of used or surplus furniture and furnishings shall be deposited in the United States Treasury for credit to the appropriation for “Senate Office Buildings” under the heading “Architect of the Capitol.”
(Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.)

Editorial Notes
Codification
Section was formerly classified to section 117b–1 of this title prior to editorial reclassification and renumbering as this section, and to section 170a of former Title 40, prior to the enactment of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.
Section is based on title I (2d proviso under “Senate Office Buildings”) of S. 2939, as reported Sept. 22, 1982, which was enacted into law by Pub. L. 97–276.



§ 6518. Workers compensation payments(a) In generalAvailable balances of expired appropriations which are subject to disbursement by the Secretary of the Senate shall be available to the Secretary of the Senate to make the deposit to the credit of the Employees’ Compensation Fund required by section 8147(b) of title 5.


(b) Effective dateThis section shall apply with respect to appropriations for fiscal year 2014, and each fiscal year thereafter.


(Pub. L. 113–76, div. I, title I, § 1, Jan. 17, 2014, 128 Stat. 420.)


SUBCHAPTER II—SECRETARY OF THE SENATE
Part A—Organization and Personnel
§ 6531. Repealed. Pub. L. 116–94, div. E, title II, § 212(a)(3)(H), Dec. 20, 2019, 133 Stat. 2776

Section, Pub. L. 88–426, title II, § 203(g), Aug. 14, 1964, 78 Stat. 415; Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775, related to compensation of Secretary of Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective Date of 1975 AmendmentPub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, which provided that the increase in the Secretary’s rate of compensation to $40,000 was effective July 1, 1975, was repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.



§ 6532. Death, resignation, or disability of Secretary and Assistant Secretary of Senate; Financial Clerk deemed successor as disbursing officer
For any period during which both the Secretary and the Assistant Secretary of the Senate are unable (because of death, resignation, or disability) to discharge such Secretary’s duties as disbursing officer of the Senate, the Financial Clerk of the Senate shall be deemed to be the successor of such Secretary as disbursing officer.
(Mar. 3, 1926, ch. 44, § 1, 44 Stat. 162; Pub. L. 91–105, § 2, Oct. 31, 1969, 83 Stat. 169; Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 810; Pub. L. 92–310, title II, § 220(g), June 6, 1972, 86 Stat. 204; Pub. L. 98–367, title I, § 2(a), July 17, 1984, 98 Stat. 474.)

Editorial Notes
Codification
Section was formerly classified to section 64a of this title prior to editorial reclassification and renumbering as this section.

Amendments1984—Pub. L. 98–367 substituted “For any period during which both the Secretary and the Assistant Secretary of the Senate are unable (because of death, resignation, or disability) to discharge such Secretary’s duties as disbursing officer of the Senate, the Financial Clerk of the Senate shall be deemed to be the successor of such Secretary as disbursing officer” for “In the event of the death, resignation, or disability of the Secretary of the Senate, the Financial Clerk of the Senate shall be deemed his successor as a disbursing officer and he shall serve as such disbursing officer until the end of the quarterly period during which a new Secretary shall have been elected and qualified, or such disability shall have been ended”.
1972—Pub. L. 92–310 struck out provisions which related to the bond of the Financial Clerk.
1970—Pub. L. 91–382 substituted “Financial Clerk” for “Comptroller”.
1969—Pub. L. 91–105 substituted the Comptroller of the Senate for the Financial Clerk of the Senate as the successor of the Secretary of the Senate in the event of the death, resignation, or disability of the Secretary.

Statutory Notes and Related Subsidiaries
Effective Date of 1970 AmendmentPub. L. 91–382 provided that the amendment made by Pub. L. 91–382 is effective Aug. 1, 1970.

Certification of DisabilitySecretary of the Senate to be considered as disabled for purposes of this section only during such period of time as the Majority and Minority Leaders and the President pro tempore of the Senate certify jointly to the Senate that he is unable to perform his duties, see section 6533 of this title.



§ 6533. Death, resignation, or disability of Secretary of Senate; Assistant Secretary of Senate to act as Secretary; written designation of absent status
In the event of the death, resignation, or disability of the Secretary of the Senate, the Assistant Secretary of the Senate shall act as Secretary in carrying out the duties and responsibilities of that office in all matters until such time as a new Secretary shall have been elected and qualified or such disability shall have been ended. For purposes of this section and section 6532 of this title, the Secretary of the Senate shall be considered as disabled only during such period of time as the Majority and Minority Leaders and the President pro tempore of the Senate certify jointly to the Senate that the Secretary is unable to perform his duties. In the event that the Secretary of the Senate is absent or is to be absent for reasons other than disability (as provided in this section), and makes a written designation that he is or will be so absent, the Assistant Secretary shall act during such absence as the Secretary in carrying out the duties and responsibilities of the office in all matters. The designation may be revoked in writing at any time by the Secretary, and is revoked whenever the Secretary making the designation dies, resigns, or is considered disabled in accordance with this section.
(Pub. L. 92–184, ch. IV, Dec. 15, 1971, 85 Stat. 635; Pub. L. 93–371, § 1, Aug. 13, 1974, 88 Stat. 427; Pub. L. 98–367, title I, § 2(b), July 17, 1984, 98 Stat. 474.)

Editorial Notes
Codification
Section was formerly classified to section 64b of this title prior to editorial reclassification and renumbering as this section.

Amendments1984—Pub. L. 98–367 struck out provisions relating to exception for duties of the Secretary as disbursing officer of the Senate.
1974—Pub. L. 93–371 inserted provisions relating to the absence of Secretary of Senate for reasons other than disability and the written designation of such absent status.



§ 6534. Compensation of Assistant Secretary of Senate
The Assistant Secretary of the Senate may be paid at a maximum annual rate of compensation not to exceed $39,000.
(Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340; Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was formerly classified to section 61a–3 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–94 repealed Pub. L. 94–59, § 105. See 1975 Amendment note below.
1975—Pub. L. 94–59, which substituted “$39,000” for “$37,620”, effective July 1, 1975, was repealed by Pub. L. 116–94. See above.
1974—Pub. L. 93–371 substituted provision setting maximum annual rate of compensation of Assistant Secretary at not to exceed $37,620, for provisions authorizing Secretary of Senate to fix the compensation of Assistant Secretary at not to exceed $11,826 per annum, effective July 1, 1974.

Statutory Notes and Related Subsidiaries

Change of Name
Assistant Secretary of the Senate deemed successor in references to Chief Clerk of Senate in all laws, rules, resolutions, and orders, effective July 1, 1971, under provisions of Pub. L. 92–51, July 9, 1971, 85 Stat. 125.

Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenateAdjustment in compensation by Pub. L. 93–371 not to supersede order of President pro tempore of the Senate authorizing higher rate of compensation or any authority of the President pro tempore to adjust rates of compensation or limitations under section 4 of the Federal Pay Comparability Act of 1970, see section 4 of Pub. L. 93–371, set out in part as a note under section 273 of this title.

Increases in CompensationIncreases in compensation of Assistant Secretary of the Senate under authority of Federal Salary Act of 1967 (Pub. L. 90–206) and Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see section 4571 of this title, and Salary Directives of President pro tempore of the Senate, set out as notes under that section.



§ 6535. Compensation of Parliamentarian of Senate
The Parliamentarian of the Senate may be paid at a maximum annual rate of compensation not to exceed $39,000.
(Aug. 5, 1955, ch. 568, 69 Stat. 499; June 27, 1956, ch. 453, 70 Stat. 356; Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was formerly classified to section 61b of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–94 repealed Pub. L. 94–59, § 105. See 1975 Amendment note below.
1975—Pub. L. 94–59, which substituted “$39,000” for “$37,620”, effective July 1, 1975, was repealed by Pub. L. 116–94. See above.
1974—Pub. L. 93–371 substituted provisions authorizing a maximum annual rate of compensation not to exceed $37,620 for Parliamentarian, for provisions authorizing a gross annual compensation of $15,500 for Parliamentarian and $7,620 for Assistant Parliamentarian, effective July 1, 1974.
1956—Act June 27, 1956, increased compensation of Parliamentarian of Senate from $8,820 basic annual compensation to $15,500 gross annual compensation, and basic annual compensation of Assistant Parliamentarian of Senate from $7,260 to $7,620, effective July 1, 1956.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenateAdjustment in compensation by Pub. L. 93–371 not to supersede order of President pro tempore of the Senate authorizing higher rate of compensation or any authority of the President pro tempore to adjust rates of compensation or limitations under section 4 of the Federal Pay Comparability Act of 1970, see section 4 of Pub. L. 93–371, set out in part as a note under section 273 of this title.

Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Salary Act of 1967 (Pub. L. 90–206) and Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see section 4571 of this title, and Salary Directives of President pro tempore of the Senate set out as notes under that section.

Secretary of Senate To Fix Compensation of Assistant ParliamentarianPub. L. 86–213, Sept. 1, 1959, 73 Stat. 443, authorized Secretary of Senate to fix compensation of Assistant Parliamentarian, on and after Sept. 1, 1959, at not to exceed $7,620 basic per annum. See section 6539 of this title.



§ 6536. Compensation of Financial Clerk of Senate
The Financial Clerk of the Senate may be paid at a maximum annual rate of compensation not to exceed $39,000.
(Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.)

Editorial Notes
Codification
Section was formerly classified to section 64a–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–94 repealed Pub. L. 94–59, § 105. See 1975 Amendment note below.
1975—Pub. L. 94–59, which substituted “$39,000” for “$37,620”, effective July 1, 1975, was repealed by Pub. L. 116–94. See above.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–94 effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DateSection effective July 1, 1974, see section 4 of Pub. L. 93–371, set out in part as an Effective Date of 1974 Amendment note under section 273 of this title.

1974 Adjustment in Compensation Not To Supersede Adjustments in Compensation or Limitations by President Pro Tempore of the SenateAdjustment in compensation by Pub. L. 93–371 not to supersede order of President pro tempore of the Senate authorizing higher rate of compensation or any authority of the President pro tempore to adjust rates of compensation or limitations under section 4 of the Federal Pay Comparability Act of 1970, see section 4 of Pub. L. 93–371, set out in part as a note under section 273 of this title.

Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6537. Repealed. Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775

Section, Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, related to compensation of Assistants to Majority and Minority in Office of Secretary of Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.

Effective DatePub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275, which provided that this section was effective July 1, 1975, was repealed by Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775.



§ 6538. Employment of additional administrative assistants
The Secretary of the Senate is authorized to employ such administrative assistants as may be necessary in order to carry out the provisions of this Act under the jurisdiction of the Secretary.
(Aug. 2, 1946, ch. 753, title II, § 244, 60 Stat. 839; Pub. L. 104–186, title II, § 204(18), Aug. 20, 1996, 110 Stat. 1732.)

Editorial Notes

References in TextThis Act, referred to in text, means act Aug. 2, 1946, ch. 753, 60 Stat. 812, known as the Legislative Reorganization Act of 1946. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 74b of this title prior to editorial reclassification and renumbering as this section.

Amendments1996—Pub. L. 104–186 substituted “is” for “and the Clerk of the House are” and “the jurisdiction of the Secretary” for “their respective jurisdictions”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Aug. 2, 1946, see section 245 of act Aug. 2, 1946, set out as a note under section 4301 of this title.



§ 6539. Abolition of statutory positions in Office of Secretary of Senate; Secretary’s authority to establish and fix compensation for positions
Effective October 1, 1981, all statutory positions in the Office of the Secretary (other than the positions of the Secretary of the Senate, Assistant Secretary of the Senate, Parliamentarian, Financial Clerk, and Director of the Office of Classified National Security Information) are abolished, and in lieu of the positions hereby abolished the Secretary of the Senate is authorized to establish such number of positions as he deems appropriate and appoint and fix the compensation of employees to fill the positions so established; except that the annual rate of compensation payable to any employee appointed to fill any position established by the Secretary of the Senate shall not, for any period of time, be in excess of $1,000 less than the annual rate of compensation of the Secretary of the Senate for that period of time; and except that nothing in this section shall be construed to affect any position authorized by statute, if the compensation for such position is to be paid from the contingent fund of the Senate.
(Pub. L. 97–51, § 114, Oct. 1, 1981, 95 Stat. 963.)

Editorial Notes
Codification
Section was formerly classified to section 61a–11 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6540. Adjustment of rate of compensation by Secretary of Senate
Any specific rate of compensation established by law, as such rate has been increased or may hereafter be increased by or pursuant to law, for any position under the jurisdiction of the Secretary shall be considered as the maximum rate of compensation for that position, and the Secretary is authorized to adjust the rate of compensation of an individual occupying any such position to a rate not exceeding such maximum rate.
(Pub. L. 91–382, Aug. 18, 1970, 84 Stat. 808.)

Editorial Notes
Codification
Section was formerly classified to section 61c–1 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see section 4571 of this title, and Salary Directives of President pro tempore of the Senate, set out as notes under that section.



§ 6541. Professional archivist; Secretary’s authority to obtain services from General Services Administration
For each fiscal year (beginning with the fiscal year which ends September 30, 1982), the Secretary of the Senate is authorized to expend from the contingent fund of the Senate such amount as may be necessary to enable the Secretary to obtain from the General Services Administration the services of a professional archivist. Such services shall be obtained on a reimbursable basis and shall not be obtained except with the consent of the General Services Administration and the Committee on Rules and Administration.
(Pub. L. 97–92, title I, § 125, Dec. 15, 1981, 95 Stat. 1198.)

Editorial Notes
Codification
Section was formerly classified to section 61b–3 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Reimbursement of Archivist of the United States for Expenditures for Project To Provide for Preservation of Records of Continuing Value of Senate; Payment, etc., of AmountsPub. L. 97–257, title I, § 107, Sept. 10, 1982, 96 Stat. 850, provided that for the fiscal year ending Sept. 30, 1982, and for each of the next three succeeding fiscal years, the Secretary of the Senate was authorized to pay to the General Services Administration such amounts, not to exceed $300,000, needed to reimburse the Archivist of the United States for certain expenditures made to conduct a project to provide for the proper preservation of the Senate’s records of continuing value.



§ 6542. Employees of Senate Disbursing Office; designation by Secretary of Senate to administer oaths and affirmations
The Secretary of the Senate is on and after November 1, 1973, authorized to designate, in writing, employees of the Disbursing Office of the Senate to administer oaths and affirmations, with respect to matters relating to that Office, authorized or required by law or rules or orders of the Senate (including the oath of office required by section 3331 of title 5). During any period in which he is so designated, any such employee may administer such oaths and affirmations.
(Pub. L. 93–145, Nov. 1, 1973, 87 Stat. 532.)

Editorial Notes
Codification
Section was formerly classified to section 64–1 of this title prior to editorial reclassification and renumbering as this section.



§ 6543. Designation of reporters
The reporters of debates in the office of the Secretary of the Senate are hereby designated the official reporters of debates of the Senate.
(Pub. L. 89–545, Aug. 27, 1966, 80 Stat. 354.)

Editorial Notes
Codification
Section was formerly classified to section 126–2 of this title prior to editorial reclassification and renumbering as this section.



§ 6544. Substitute reporters of debates and expert transcribers; temporary reporters of debates and expert transcribers; payments from Senate contingent fund
The Secretary of the Senate is on and after June 5, 1981, authorized to employ, by contract or otherwise, substitute reporters of debates and expert transcribers at daily rates of compensation, or temporary reporters of debates and expert transcribers at annual rates of compensation; no temporary reporters of debates or expert transcribers may be employed under authority of this provision for more than ninety days in any fiscal year; and payments made under authority of this section shall be made from the contingent fund of the Senate upon vouchers approved by the Secretary of the Senate.
(Pub. L. 89–90, July 27, 1965, 79 Stat. 266; Pub. L. 97–12, title I, § 105, June 5, 1981, 95 Stat. 61.)

Editorial Notes
Codification
Section was formerly classified to section 126b of this title prior to editorial reclassification and renumbering as this section.
“On and after June 5, 1981” substituted in text for “hereafter”, which probably meant after the date of enactment of Pub. L. 97–12 rather than the date of enactment of Pub. L. 89–90.

Amendments1981—Pub. L. 97–12 amended section generally, substituting “authorized to employ, by contract or otherwise, substitute reporters of debates and expert transcribers at daily rates of compensation, or temporary reporters of debates and expert transcribers at annual rates of compensation; no temporary reporters of debates or expert transcribers may be employed under authority of this provision for more than ninety days in any fiscal year; and payments made under authority of this section shall be made from the contingent fund of the Senate upon vouchers approved by the Secretary of the Senate” for “authorized to obtain by contract or otherwise, emergency reporters and transcribers as may be necessary, payments therefor to be made form the contingent fund of the Senate”.




Part B—General Powers and Duties
§ 6561. Advance payments by Secretary of Senate(a) AuthorizationFor fiscal year 1998, and each fiscal year thereafter, the Secretary of the Senate is authorized to make advance payments under a contract or other agreement to provide a service or deliver an article for the United States Government without regard to the provisions of section 3324 of title 31.


(b) RegulationsAn advance payment authorized by subsection (a) shall be made in accordance with regulations issued by the Committee on Rules and Administration of the Senate.


(c) Effective dateThe authority granted by subsection (a) shall not take effect until regulations are issued pursuant to subsection (b).


(Pub. L. 105–55, title I, § 1, Oct. 7, 1997, 111 Stat. 1179.)

Editorial Notes
Codification
Section was formerly classified to section 68e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1998, which is title I of the Legislative Branch Appropriations Act, 1998.



§ 6562. Transfers of funds by Secretary of Senate; approval of Committee on Appropriations
During any fiscal year (commencing with the fiscal year beginning October 1, 1982) the Secretary of the Senate is authorized to make such transfers between appropriations of funds available for disbursement by him during such year, subject to the approval of the Committee on Appropriations of the Senate.
(Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.)

Editorial Notes
Codification
Section was formerly classified to section 64–2 of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 104 of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.

Statutory Notes and Related Subsidiaries
Transfer of Funds by Secretary of SenateProvisions authorizing Secretary of Senate, as Disbursing Officer of Senate, to make such transfers between appropriations of funds available for disbursement by him for specific fiscal years, as he deems appropriate, subject to customary reprograming procedures of Senate Committee on Appropriations were contained in the following appropriation acts:
Pub. L. 97–51, § 113, Oct. 1, 1981, 95 Stat. 963.
Pub. L. 97–12, title I, § 107, June 5, 1981, 95 Stat. 62.



§ 6563. Payment of certain expenses(a) In generalSubject to the approval of the Committee on Appropriations of the Senate, if in any fiscal year amounts in any appropriations account under the heading “SENATE” under the heading “LEGISLATIVE BRANCH” are available for more than 1 fiscal year, the Secretary of the Senate may establish procedures for the payment of expenses with respect to that account from any amounts available for that fiscal year.


(b) Effective dateThis section shall apply to fiscal year 2012 and each fiscal year thereafter.


(Pub. L. 112–74, div. G, title I, § 1, Dec. 23, 2011, 125 Stat. 1118.)

Editorial Notes
Codification
Section was formerly classified to section 68f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2012, which is div. G of the Consolidated Appropriations Act, 2012.



§ 6564. Travel expenses of Secretary of Senate; advancement of travel funds to designated employees
For the purpose of carrying out his duties, the Secretary of the Senate is authorized to incur official travel expenses. The Secretary of the Senate is authorized to advance, in his discretion, to any designated employee under his jurisdiction, such sums as may be necessary, not exceeding $1,000, to defray official travel expenses in assisting the Secretary in carrying out his duties. Any such employee shall, as soon as practicable, furnish to the Secretary a detailed voucher for such expenses incurred and make settlement with respect to any amount so advanced. Payments to carry out the provisions of this section shall be made from funds included in the appropriation “Miscellaneous Items” under the heading “Contingent Expenses of the Senate” upon vouchers approved by the Secretary of the Senate.
(Pub. L. 94–59, title I, § 101, July 25, 1975, 89 Stat. 273; Pub. L. 95–94, title I, § 106, Aug. 5, 1977, 91 Stat. 661; Pub. L. 95–355, title I, § 101, Sept. 8, 1978, 92 Stat. 533; Pub. L. 97–12, title I, § 102, June 5, 1981, 95 Stat. 61; Pub. L. 98–367, title I, § 1, July 17, 1984, 98 Stat. 474.)

Editorial Notes
Codification
Section was formerly classified to section 61a–9a of this title prior to editorial reclassification and renumbering as this section.

Amendments1984—Pub. L. 98–367 struck out provision that travel expenses could not exceed $10,000 during any fiscal year.
1981—Pub. L. 97–12 substituted “$10,000” for “$7,500”.
1978—Pub. L. 95–355 substituted “$7,500” for “$5,500”.
1977—Pub. L. 95–94 substituted “$5,500” for “$5,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–367, title I, § 1, July 17, 1984, 98 Stat. 474, provided that the amendment made by section 1 is effective with respect to fiscal years beginning on or after Oct. 1, 1983.

Effective Date of 1981 AmendmentPub. L. 97–12, title I, § 102, June 5, 1981, 95 Stat. 61, provided that the amendment made by section 102 is effective with respect to fiscal years beginning on or after Oct. 1, 1980.

Effective Date of 1978 AmendmentPub. L. 95–355, title I, § 101, Sept. 8, 1978, 92 Stat. 533, provided that the amendment made by section 101 is effective with the fiscal year ending Sept. 30, 1978.

Effective Date of 1977 AmendmentPub. L. 95–94, title I, § 106, Aug. 5, 1977, 91 Stat. 661, provided that the amendment made by section 106 is effective Oct. 1, 1977.



§ 6565. Advancement by Secretary of Senate of travel funds to employees under his jurisdiction for Federal Election Campaign Act travel expenses
The Secretary of the Senate is hereafter authorized to advance, in his discretion, to any designated employee under his jurisdiction, such sums as may be necessary, not exceeding $1,500, to defray official travel expenses in assisting the Secretary in carrying out his duties under the Federal Election Campaign Act of 1971 [52 U.S.C. 30101 et seq.]. Any such employee shall, as soon as practicable, furnish to the Secretary a detailed voucher for such expenses incurred and make settlement with respect to any amount so advanced.
(Pub. L. 92–607, ch. V, § 504, Oct. 31, 1972, 86 Stat. 1505.)

Editorial Notes

References in TextThe Federal Election Campaign Act of 1971, referred to in text, is Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, which is classified principally to chapter 301 (§ 30101 et seq.) of Title 52, Voting and Elections. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 61a–9 of this title prior to editorial reclassification and renumbering as this section.



§ 6566. Authority to procure technical support and other services and incur travel expenses; payment of such expenses
For the purpose of carrying out his duties under the Federal Election Campaign Act of 1971 [52 U.S.C. 30101 et seq.], the Secretary of the Senate is authorized, from and after July 1, 1972, (1) to procure technical support services, (2) to procure the temporary or intermittent services of individual technicians, experts, or consultants, or organizations thereof, in the same manner and under the same conditions, to the extent applicable, as a standing committee of the Senate may procure such services under section 4301(i) of this title, (3) with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable basis the services of personnel of any such department or agency, and (4) to incur official travel expenses. Payments to carry out the provisions of this paragraph shall be made from funds included in the appropriation “Miscellaneous Items” under the heading “Contingent Expenses of the Senate” upon vouchers approved by the Secretary of the Senate. All sums received by the Secretary under authority of the Federal Election Campaign Act of 1971 shall be covered into the Treasury as miscellaneous receipts.
(Pub. L. 92–342, § 101, July 10, 1972, 86 Stat. 435.)

Editorial Notes

References in TextThe Federal Election Campaign Act of 1971, referred to in text, is Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, which is classified principally to chapter 301 (§ 30101 et seq.) of Title 52, Voting and Elections. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 442 of this title prior to editorial reclassification and renumbering as this section.
Section was enacted as part of Legislative Branch Appropriation Act, 1973.



§ 6567. Funds for Secretary of Senate to assist in proper discharge within United States of responsibilities to foreign parliamentary groups or other foreign officials(a) In generalOn and after July 11, 1987, the Secretary of the Senate is authorized to use any available funds (but not in excess of $50,000 for any fiscal year), out of the appropriation account (within the Contingent Fund of the Senate) for the Secretary of the Senate, to assist him in the proper discharge, within the United States, of his appropriate responsibilities to members of foreign parliamentary groups or other foreign officials.


(b) Effective dateThe provisions of subsection (a) shall be effective in the case of expenditures for fiscal years ending after September 30, 1986.


(c) Transfer of fundsUpon the written request of the Secretary of the Senate, and upon notification to the Committee on Appropriations of the Senate, there shall be transferred any amount of funds available under subsection (a) specified in the request, but not to exceed $15,000 in any fiscal year, from the appropriation account (within the contingent fund of the Senate) for expenses of the Office of the Secretary of the Senate to the appropriation account for the expense allowance of the Secretary of the Senate. Any funds so transferred shall be available in like manner and for the same purposes as are other funds in the account to which the funds are transferred.


(Pub. L. 100–71, title I, § 2, July 11, 1987, 101 Stat. 423; Pub. L. 102–90, title I, § 4, Aug. 14, 1991, 105 Stat. 450; Pub. L. 105–18, title II, § 7003(a), June 12, 1997, 111 Stat. 192; Pub. L. 108–447, div. G, title I, § 6, Dec. 8, 2004, 118 Stat. 3170; Pub. L. 116–94, div. P, title XV, § 1501, Dec. 20, 2019, 133 Stat. 3209.)

Editorial Notes
Codification
Section was formerly classified to section 65f of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1987.

Amendments2019—Subsec. (c). Pub. L. 116–94 substituted “$15,000” for “$10,000”.
2004—Subsec. (c). Pub. L. 108–447 substituted “and upon notification to” for “with the approval of” in first sentence.
1997—Subsec. (c). Pub. L. 105–18 added subsec. (c).
1991—Subsec. (a). Pub. L. 102–90 substituted “On and after July 11, 1987, the Secretary of the Senate is authorized” for “The Secretary of the Senate is authorized” and “$50,000” for “$25,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 1997 AmendmentPub. L. 105–18, title II, § 7003(b), June 12, 1997, 111 Stat. 192, provided that: “The amendment made by subsection (a) [amending this section] shall be effective with respect to appropriations for fiscal years beginning on or after October 1, 1996.”




§ 6568. Banking and financial transactions of Secretary of Senate(a) Reimbursement of banks for costs of clearing items for SenateThe Secretary of the Senate is authorized to reimburse any bank which clears items for the United States Senate for the costs incurred therein. Such reimbursements shall be made from the contingent fund of the Senate.


(b) Check cashing regulations for Disbursing Office of SenateThe Secretary of the Senate is authorized to prescribe such regulations as he deems necessary to govern the cashing of personal checks by the Disbursing Office of the Senate.


(c) Amounts withheld from disbursements for employee indebtednessWhenever an employee whose compensation is disbursed by the Secretary of the Senate becomes indebted to the Senate and such employee fails to pay such indebtedness, the Secretary of the Senate is authorized to withhold the amount of the indebtedness from any amount which is disbursed by him and which is due to, or on behalf of, such employee. Whenever an amount is withheld under this section, the appropriate account shall be credited in an amount equal to the amount so withheld.


(Pub. L. 94–440, title I, § 104, Oct. 1, 1976, 90 Stat. 1443.)

Editorial Notes
Codification
Section was formerly classified to section 60c–2a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriation Act, 1977.



§§ 6569 to 6571. Repealed. Pub. L. 113–235, div. H, title I, § 1(a), Dec. 16, 2014, 128 Stat. 2525

Section 6569, R.S. §§ 65, 66; Feb. 18, 1875, ch. 80, § 1, 18 Stat. 316; Pub. L. 104–186, title II, § 204(55), Aug. 20, 1996, 110 Stat. 1738, related to advertisements for Senate stationery.


Section 6570, R.S. § 67; Feb. 18, 1875, ch. 80, § 1, 18 Stat. 316, related to opening bids for stationery and awarding contracts.


Section 6571, R.S. § 68; Pub. L. 104–186, title II, § 204(56), Aug. 20, 1996, 110 Stat. 1738, related to contracts for separate parts of Senate stationery.



§ 6572. Purchases of stationery and materials for folding
Purchases of stationery and materials for folding shall be made in accordance with section 4104 of this title.
All contracts and bonds for purchases made under the authority of this section shall be filed with the Committee on Rules and Administration of the Senate.
(Mar. 3, 1887, ch. 392, § 1, 24 Stat. 596; Aug. 2, 1946, ch. 753, title I, § 102, 60 Stat. 814; Pub. L. 104–186, title II, § 204(58), Aug. 20, 1996, 110 Stat. 1738; Pub. L. 113–235, div. H, title I, § 1(b), Dec. 16, 2014, 128 Stat. 2525.)

Editorial Notes
Codification
Section was formerly classified to section 112 of this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Pub. L. 113–235 substituted “section 4104 of this title” for “sections 4104 and 6569 to 6571 of this title”.
1996—Pub. L. 104–186 struck out “or the Committee on Accounts of the House of Representatives respectively” before period at end.
1946—Act Aug. 2, 1946, substituted “Committee on Rules and Administration” for “Committee to Audit and Control the Contingent Expenses”.

Statutory Notes and Related Subsidiaries
Effective Date of 1946 AmendmentAct Aug. 2, 1946, ch. 753, title I, § 142, 60 Stat. 834, provided that the amendment made by that act is effective Jan. 2, 1947.



§ 6573. Senate revolving fund for stationery allowances; availability of unexpended balances; withdrawals
There is established within the Contingent Fund of the Senate a revolving fund which shall consist of (1) the unexpended balance of the appropriation “Contingent Expenses, Senate, Stationery, fiscal year 1957”, (2) any amounts hereafter appropriated for stationery allowances of the President of the Senate, and for stationery for use of officers of the Senate and the Conference of the Majority and the Conference of the Minority of the Senate, and (3) any undeposited amounts heretofore received, and any amounts hereafter received as proceeds of sales by the stationery room of the Senate. Any moneys in the fund shall be available until expended for use in the same manner and for the same purposes as funds heretofore appropriated to the Contingent Fund of the Senate for stationery, except that (1) the balance of any amount appropriated for stationery for use of committees and officers of the Senate which remains unexpended at the end of any fiscal year and (2) allowances which are not available for obligation due to vacancies or waiver of entitlement thereto, shall be withdrawn from the revolving fund. Disbursements from the fund shall be made upon vouchers approved by the Secretary of the Senate, or his designee.
(Pub. L. 85–58, ch. XI, June 21, 1957, 71 Stat. 188; Pub. L. 92–607, ch. V, § 506(l), formerly § 506(i), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(j), Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(k) and amended Pub. L. 96–304, title I, §§ 101, 112(b)(3), July 8, 1980, 94 Stat. 889, 892, renumbered § 506(l), Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189; Pub. L. 105–55, title I, § 7, Oct. 7, 1997, 111 Stat. 1181.)

Editorial Notes
Codification
Section was formerly classified to section 46a–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1997—Pub. L. 105–55, which directed the amendment of section 1101 of Pub. L. 85–58 by inserting at end “Disbursements from the fund shall be made upon vouchers approved by the Secretary of the Senate, or his designee.”, was executed by making the insertion at the end of this section which is second par. under heading “contingent expenses of the senate” to reflect the probable intent of Congress.
1980—Pub. L. 96–304, § 112(b)(3), substituted in cl. (2), “officers of the Senate and the Conference of the Majority and the Conference of the Minority of the Senate” for “committees and officers of the Senate”.
1972—Pub. L. 92–607 struck out “and of Senators” after “the President of the Senate”.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentPub. L. 96–304, title I, § 112(b), July 8, 1980, 94 Stat. 892, provided that the amendment made by section 112(b)(3) of Pub. L. 96–304 is effective as of the close of Feb. 28, 1981.

Effective Date of 1972 AmendmentPub. L. 92–607, ch. V, § 506(l), formerly § 506(i), Oct. 31, 1972, 86 Stat. 1508, renumbered § 506(j) by Pub. L. 95–391, title I, § 108(a), Sept. 30, 1978, 92 Stat. 773, renumbered § 506(k) by Pub. L. 96–304, title I, § 101, July 8, 1980, 94 Stat. 889, and renumbered § 506(l) by Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, provided that the amendment made by section 506(l) is effective Jan. 1, 1973.

Transfer of Moneys to Fund by Secretary of the SenatePub. L. 101–163, title I, § 6, Nov. 21, 1989, 103 Stat. 1045, provided that: “On and after the date this Act becomes law [Nov. 21, 1989], the Secretary of the Senate, subject to the approval of the Committee on Appropriations of the Senate, is authorized to provide up to $1,000,000 for capitalization purposes to the revolving fund established by the last paragraph under the heading ‘Contingent Expenses of the Senate’ appearing under the heading ‘SENATE’ in chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 46a–1) [now 2 U.S.C. 6573], by transferring to such revolving fund any funds available from any Senate appropriation account, with respect to which he has disbursement authority, for the fiscal year in which the transfer is made (or for any preceding fiscal year) or which have been made available until expended; and any moneys so transferred shall be available for use in like manner and to the same extent as the moneys in such revolving fund which were not transferred thereto pursuant to this section.”




§ 6574. Senate Office of Public Records Revolving Fund(a) EstablishmentThere is established in the Treasury of the United States a revolving fund within the contingent fund of the Senate to be known as the “Senate Office of Public Records Revolving Fund” (hereafter in this section referred to as the “revolving fund”).


(b) Source of moneys for deposit in Fund; availability of moneys in FundAll moneys received on and after October 1, 1989, by the Senate Office of Public Records from fees and other charges for services shall be deposited to the credit of the revolving fund. Moneys in the revolving fund shall be available without fiscal year limitation for disbursement by the Secretary of the Senate for use in connection with the operation of the Senate Office of Public Records, including supplies, equipment, and other expenses.


(c) VouchersDisbursements from the revolving fund shall be made upon vouchers approved by the Secretary of the Senate.


(d) RegulationsThe Secretary of the Senate is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section.


(e) Transfer of moneys into FundTo provide capital for the revolving fund, the Secretary of the Senate is authorized to transfer, from moneys appropriated for fiscal year 1990 to the account “Miscellaneous Items” in the contingent fund of the Senate, to the revolving fund such sum as he may determine necessary, not to exceed $30,000.


(Pub. L. 101–163, title I, § 13, Nov. 21, 1989, 103 Stat. 1047.)

Editorial Notes
Codification
Section was formerly classified to section 68–7 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1990, which is title I of the Legislative Branch Appropriations Act, 1990.



§ 6575. Fees for copies from Senate journals
The Secretary of the Senate is entitled, for transcribing and certifying extracts from the journal of the Senate or the executive Journal of the Senate when the injunction of secrecy has been removed, except when such transcripts are required by an officer of the United States in a matter relating to the duties of his office, to receive from the persons for whom such transcripts are prepared the sum of 10 cents for each sheet containing one hundred words.
(R.S. § 71; Pub. L. 104–186, title II, § 204(61), Aug. 20, 1996, 110 Stat. 1738.)

Editorial Notes
Codification
Section was formerly classified to section 114 of this title prior to editorial reclassification and renumbering as this section.
R.S. § 71 derived from acts Sept. 15, 1789, ch. 14, § 6, 1 Stat. 69; Aug. 8, 1846, ch. 107, § 2, 9 Stat. 80; and Apr. 23, 1856, ch. 20, 11 Stat. 5.

Amendments1996—Pub. L. 104–186 substituted “Secretary of the Senate is” for “Secretary of the Senate and the Clerk of the House of Representatives, respectively, are” and struck out “or from the journal of the House of Representatives,” after “has been removed,”.



§ 6576. Senate Gift Shop(a) EstablishmentThe Secretary of the Senate is authorized to establish a Senate Gift Shop for the purpose of providing for the sale of gift items to Members of the Senate, staff, and the general public.


(b) Deposit of receiptsAll moneys received from sales and other services by the Senate Gift Shop shall be deposited in the revolving fund established by subsection (c) and shall be available for purposes of this section.


(c) Revolving fund(1) There is established in the Treasury of the United States a revolving fund within the contingent fund of the Senate to be known as the Senate Gift Shop Revolving Fund (hereafter referred to in this section as the “fund”). The fund shall consist of all amounts collected or received by the Secretary of the Senate from sales and services by the Senate Gift Shop. All moneys in the fund shall be available without fiscal year limitation for disbursement by the Secretary of the Senate in connection with the operation of the Senate Gift Shop, including supplies, equipment, and other expenses. In addition, such moneys may be used by the Secretary of the Senate to reimburse the Senate appropriations account, appropriated under the heading “Salaries, Officers and Employees” and “Office of the Secretary”, for amounts used from such account to pay the salaries of employees of the Senate Gift Shop.

(2) The Secretary of the Senate may transfer from the fund to the Capitol Preservation Fund the net profits (as determined by the Secretary) from sales of items by the Senate Gift Shop which are intended to benefit the Capitol Visitor Center.

(3) The Secretary of the Senate may transfer from the fund to the Senate Employee Child Care Center proceeds from the sale of holiday ornaments by the Senate Gift Shop for the purpose of funding necessary activities and expenses of the Center, including scholarships, educational supplies, and equipment.


(d) Exception to prohibition of sale or solicitation on Capitol GroundsThe provisions of section 5104(c) of title 40 shall not be applicable to any activity carried out pursuant to this section.


(e) Transfer of moneys from Stationery Revolving FundTo provide capital for the fund, the Secretary of the Senate is authorized to transfer, from moneys in the Stationery Revolving Fund in the contingent fund of the Senate, to the fund such sum as he may determine necessary, not to exceed $300,000.


(f) Authorization to expend from appropriations account for initial expensesFor the purpose of acquiring supplies, equipment, and meeting other initial expenses in implementing subsection (a), the Secretary of the Senate is authorized, upon October 6, 1992, to expend, from moneys appropriated to the appropriations account, within the contingent fund of the Senate, for expenses of the Secretary of the Senate, by the Legislative Branch Appropriations Act, 1991, such amounts as may be necessary to carry out this section.


(g) Disbursement on approved voucherDisbursements from the fund shall be made upon vouchers approved by the Secretary of the Senate, or his designee.


(h) RegulationsThe Secretary of the Senate is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section.


(Pub. L. 102–392, title I, § 2, Oct. 6, 1992, 106 Stat. 1706; Pub. L. 107–68, title I, § 107(a), Nov. 12, 2001, 115 Stat. 568; Pub. L. 110–39, § 1, June 21, 2007, 121 Stat. 231.)

Editorial Notes

References in TextThe Legislative Branch Appropriations Act, 1991, referred to in subsec. (f), is Pub. L. 101–520, Nov. 5, 1990, 104 Stat. 2254. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 121d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1993, which is title I of the Legislative Branch Appropriations Act, 1993.
In subsec. (d), “section 5104(c) of title 40” substituted for “section 4 of the Act of July 31, 1946 (40 U.S.C. 193d)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments2007—Subsec. (c)(3). Pub. L. 110–39 added par. (3).
2001—Subsec. (c). Pub. L. 107–68 designated existing provisions as par. (1) and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2001 AmendmentPub. L. 107–68, title I, § 107(b), Nov. 12, 2001, 115 Stat. 569, provided that: “The amendments made by this section [amending this section] shall apply to fiscal years beginning before, on, or after the date of enactment of this Act [Nov. 12, 2001].”


Additional CapitalizationPub. L. 103–283, title I, § 1, July 22, 1994, 108 Stat. 1426, provided that: “Effective on and after the date of enactment of this Act [July 22, 1994], the Secretary of the Senate, subject to the approval of the Committee on Appropriations of the Senate, is authorized to transfer up to $300,000 from any Senate appropriations account with respect to which the Secretary has disbursing authority to the revolving fund established under section 2(c) under the subheading ‘ADMINISTRATIVE PROVISIONS’ under the heading ‘SENATE’ in Public Law 102–392 (2 U.S.C. 121d(c)) [now 2 U.S.C. 6576(c)] to provide additional capitalization for such revolving fund. Any moneys so transferred shall be available for use in the same manner and to the same extent as the moneys otherwise in such revolving fund.”




§ 6577. Senate legislative information system(a) Development and implementation by Secretary of SenateThe Secretary of the Senate, with the oversight and approval of the Committee on Rules and Administration of the Senate, shall oversee the development and implementation of a comprehensive Senate legislative information system.


(b) Cooperative effortIn carrying out this section, the Secretary of the Senate shall consult and work with officers and employees of the House of Representatives. Legislative branch agencies and departments and agencies of the executive branch shall provide cooperation, consultation, and assistance as requested by the Secretary of the Senate to carry out this section.


(c) FundingAny funds that were appropriated under the heading “Secretary of the Senate” for expenses of the Office of the Secretary of the Senate by the Legislative Branch Appropriations Act, 1995, to remain available until September 30, 1998, and that the Secretary determines are not needed for development of a financial management system for the Senate may, with the approval of the Committee on Appropriations of the Senate, be used to carry out the provisions of this section, and such funds shall be available through September 30, 2000.


(d) RegulationsThe Committee on Rules and Administration of the Senate may prescribe such regulations as may be necessary to carry out the provisions of this section.


(e) Effective dateThis section shall be effective for fiscal years beginning on or after October 1, 1996.


(Pub. L. 104–197, title I, § 8, Sept. 16, 1996, 110 Stat. 2398.)

Editorial Notes

References in TextThe Legislative Branch Appropriations Act, 1995, referred to in subsec. (c), is Pub. L. 103–283, July 22, 1994, 108 Stat. 1423. Provisions under the heading “Secretary of the Senate” in Pub. L. 103–283 appear at 108 Stat. 1425, and are not classified to the Code.

Codification
Section was formerly classified to section 123e of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1997, which is title I of the Legislative Branch Appropriations Act, 1997.



§ 6578. Senate Leader’s Lecture Series(a) EstablishmentThere is established the Senate Leader’s Lecture Series (hereinafter referred to as the “lecture series”). Expenses incurred in connection with the lecture series shall be paid from the appropriations account “Secretary of the Senate” within the contingent fund of the Senate and shall not exceed $30,000 in any fiscal year.


(b) Expenses coveredPayments for expenses in connection with the lecture series may cover expenses incurred by speakers, including travel, subsistence, and per diem, and the cost of receptions, including food, food related items, and hospitality.


(c) Payments for expensesPayments for expenses of the lecture series shall be made on vouchers approved by the Secretary of the Senate.


(d) Effective dateThis section is effective on and after October 1, 1997.


(Pub. L. 105–275, title I, § 5, Oct. 21, 1998, 112 Stat. 2433.)

Editorial Notes
Codification
Section was formerly classified to section 69b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.





SUBCHAPTER III—SERGEANT AT ARMS AND DOORKEEPER OF SENATE
Part A—Organization and Personnel
§ 6591. Repealed. Pub. L. 116–94, div. E, title II, § 212(a)(3)(H), Dec. 20, 2019, 133 Stat. 2776

Section, Pub. L. 88–426, title II, § 203(g), Aug. 14, 1964, 78 Stat. 415; Pub. L. 93–371, § 4, Aug. 13, 1974, 88 Stat. 429; Pub. L. 94–59, title I, § 105, July 25, 1975, 89 Stat. 275; Pub. L. 116–94, div. E, title II, § 212(a)(3)(A), Dec. 20, 2019, 133 Stat. 2775, related to compensation of Sergeant at Arms and Doorkeeper of Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as a note under section 282b of this title.



§ 6592. Limitation on compensation of Sergeant at Arms and Doorkeeper of Senate
The Sergeant at Arms and Doorkeeper of the Senate shall receive, directly or indirectly, no fees or other compensation or emolument whatever for performing the duties of the office, or in connection therewith, other than the salary prescribed by law.
(June 20, 1874, ch. 328, 18 Stat. 85.)

Editorial Notes
Codification
Section was formerly classified to section 62 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsProvisions similar to those in this section were also contained in act Mar. 3, 1875, ch. 129, 18 Stat. 344.



§ 6593. Deputy Sergeant at Arms and Doorkeeper to act on death, resignation, disability, or absence of Sergeant at Arms and Doorkeeper of Senate
In the event of the death, resignation, or disability of the Sergeant at Arms and Doorkeeper of the Senate, the Deputy Sergeant at Arms and Doorkeeper shall act as Sergeant at Arms and Doorkeeper of the Senate in carrying out the duties and responsibilities of that office in all matters until such time as a new Sergeant at Arms and Doorkeeper of the Senate shall have been elected and qualified or such disability shall have been ended. For purposes of this section, the Sergeant at Arms and Doorkeeper of the Senate shall be considered as disabled only during such period of time as the Majority and Minority Leaders and the President Pro Tempore of the Senate certify jointly to the Senate that the Sergeant at Arms and Doorkeeper of the Senate is unable to perform his duties. In the event that the Sergeant at Arms and Doorkeeper of the Senate is absent, the Deputy Sergeant at Arms and Doorkeeper shall act during such absence as the Sergeant at Arms and Doorkeeper of the Senate in carrying out the duties and responsibilities of the office in all matters.
(Pub. L. 97–51, § 128, Oct. 1, 1981, 95 Stat. 966.)

Editorial Notes
Codification
Section was formerly classified to section 61e–3 of this title prior to editorial reclassification and renumbering as this section.



§ 6594. Compensation of Deputy Sergeant at Arms and Doorkeeper of Senate
Effective August 1, 1979, the Sergeant at Arms and Doorkeeper may fix the compensation of the Deputy Sergeant at Arms and Doorkeeper at an annual rate not to exceed the maximum annual rate of compensation of the Assistant Secretary of the Senate.
(Pub. L. 94–226, § 1(a), Mar. 9, 1976, 90 Stat. 203; Pub. L. 96–38, title I, § 106(1), July 25, 1979, 93 Stat. 112.)

Editorial Notes
Codification
Section was formerly classified to section 61e–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1979—Pub. L. 96–38 raised the maximum annual rate of compensation of Deputy Sergeant at Arms and Doorkeeper of Senate to a rate the same as the maximum annual rate of compensation of Assistant Secretary of Senate.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 94–226, § 1(b), Mar. 9, 1976, 90 Stat. 203, provided that: “Subsection (a) [enacting this section] shall take effect on January 1, 1976, and, notwithstanding any other provision of law, any increase in compensation made under authority of such subsection may take effect on that date or any date thereafter as prescribed by the Sergeant at Arms and Doorkeeper at the time of making such increase.”



Change of Name
Pub. L. 94–226, § 1(c), Mar. 9, 1976, 90 Stat. 203, provided that: “Effective on the date of enactment of this resolution [Mar. 9, 1976] the title of the Procurement Officer, Auditor, and Deputy Sergeant at Arms is changed to Deputy Sergeant at Arms and Doorkeeper.”


Authority of President Pro Tempore of the Senate To Raise or Adjust Rate of CompensationPub. L. 94–226, § 1(a), Mar. 9, 1976, 90 Stat. 203, provided in part that: “This subsection [this section] does not supersede (1) any provision of an order of the President pro tempore of the Senate authorizing a higher rate of compensation, and (2) any authority of the President pro tempore to adjust the rate of compensation referred to in this subsection [this section] under section 4 of the Federal Pay Comparability Act of 1970 [section 4571 of this title].”




§ 6595. Compensation of Administrative Assistant to Sergeant at Arms and Doorkeeper of Senate
Effective August 1, 1979—(1) the maximum annual rate of compensation of the Administrative Assistant to the Sergeant at Arms and Doorkeeper of the Senate shall be the same as the highest maximum annual rate of compensation that may be paid to an employee in the office of a Senator; and

(2) Omitted

(Pub. L. 96–38, title I, § 106(2), (3), July 25, 1979, 93 Stat. 112.)

Editorial Notes
Codification
Section was formerly classified to section 61e–2 of this title prior to editorial reclassification and renumbering as this section.
Section consists of pars. (2) and (3) of section 106 of Pub. L. 96–38, Supplemental Appropriations Act, 1979. The paragraph numbers (2) and (3) in the original have been changed to (1) and (2) for purposes of codification.
Par. (2), relating to maximum annual rate of compensation of Executive Assistant to Sergeant at Arms and Doorkeeper of Senate, was omitted from the Code in view of section 6597 of this title which abolished all statutory positions in the Office of Sergeant at Arms and Doorkeeper of Senate, with specified exceptions, effective Oct. 1, 1981, and authorized Sergeant at Arms and Doorkeeper of Senate to appoint and fix compensation of such employees as appropriate.



§ 6596. Employment of personnel by Sergeant at Arms and Doorkeeper of Senate at daily rates of compensation; authorization; limitation on amount of compensation
The Sergeant at Arms and Doorkeeper of the Senate, in carrying out the duties of his office, is authorized to employ personnel at daily rates of compensation; no individual so employed shall be paid at a daily rate of compensation which is in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate; and payments under authority of this section shall be made from the account, within the contingent fund of the Senate, for the “Sergeant at Arms and Doorkeeper of the Senate”, upon vouchers approved by the Sergeant at Arms and Doorkeeper of the Senate.
(Pub. L. 98–367, title I, § 6, July 17, 1984, 98 Stat. 475.)

Editorial Notes
Codification
Section was formerly classified to section 61f–9 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1985, which is title I of the Legislative Branch Appropriations Act, 1985.



§ 6597. Abolition of statutory positions in Office of Sergeant at Arms and Doorkeeper of Senate; authority to establish and fix compensation for positions
Effective October 1, 1981, all statutory positions in the Office of the Sergeant at Arms and Doorkeeper of the Senate (other than the positions of the Sergeant at Arms and Doorkeeper of the Senate, Deputy Sergeant at Arms and Doorkeeper, and Administrative Assistant) are abolished, and in lieu of the positions hereby abolished the Sergeant at Arms and Doorkeeper of the Senate is authorized to establish such number of positions as he deems appropriate and appoint and fix the compensation of employees to fill the positions so established; except that the annual rate of compensation payable to any employee appointed to fill any position established by the Sergeant at Arms and Doorkeeper of the Senate shall not, for any period of time, be in excess of $1,000 less than the annual rate of compensation of the Sergeant at Arms and Doorkeeper of the Senate for that period of time; and except that nothing in this section shall be construed to affect any position authorized by statute, if the compensation for such position is to be paid from the contingent fund of the Senate.
(Pub. L. 97–51, § 116, Oct. 1, 1981, 95 Stat. 963.)

Editorial Notes
Codification
Section was formerly classified to section 61f–7 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Transfer of Jurisdiction of Senate Chamber Public Address System From Architect of Capitol to Sergeant at Arms and Doorkeeper of SenatePub. L. 102–90, title I, § 8, Aug. 14, 1991, 105 Stat. 451, provided that:
“(a) Effective October 1, 1991, the jurisdiction and control of the Senate chamber public address system is transferred from the Architect of the Capitol to the Sergeant at Arms and Doorkeeper of the Senate. In the case of any employee of the Architect of the Capitol transferred during fiscal year 1992 to the Sergeant at Arms and Doorkeeper of the Senate as an audio operator—“(1) in the case of days of annual leave to the credit of any such employee as of the date such employee is transferred, the Architect of the Capitol is authorized to make payment to each such employee for that annual leave, and no such payment shall be considered a payment or compensation within the meaning of any law relating to dual compensation; and

“(2) for purposes of section 8339(m) of title 5, United States Code, the days of unused sick leave to the credit of any such employee as of the date such employee is transferred shall be included in the total service of such employee in connection with the computation of any annuity under subsections (a) through (e), (n), and (q) of such section.


“(b) The Architect of the Capitol shall provide the maintenance of the Senate chamber public address system until such system is replaced by a combined public address and audio broadcast system.”




Transfer of Jurisdiction of Elevators in Capitol Building Under Control of Senate From Architect of Capitol to Sergeant at Arms and Doorkeeper of SenatePub. L. 102–90, title I, § 9, Aug. 14, 1991, 105 Stat. 452, provided that:
“(a) Subject to subsection (b), those employees of the Architect of the Capitol engaged in operating elevators in that part of the United States Capitol Building under the control and jurisdiction of the United States Senate, together with the elevator operating functions performed by such employees, effective October 1, 1991, shall be transferred to the jurisdiction of the Sergeant at Arms and Doorkeeper of the Senate.

“(b) The Sergeant at Arms and Doorkeeper of the Senate is authorized to enter into an agreement or other arrangement with the Architect of the Capitol regarding the supervision of such employees.”




Increases in CompensationIncreases in compensation for Senate officers and employees under authority of the Federal Pay Comparability Act of 1970 (Pub. L. 91–656), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6598. Designation by Sergeant at Arms and Doorkeeper of Senate of persons to approve vouchers for payment of moneys
The Sergeant at Arms and Doorkeeper of the Senate (hereinafter in this section referred to as the “Sergeant at Arms”) may designate one or more employees in the Office of the Sergeant at Arms and Doorkeeper of the Senate to approve, on his behalf, any voucher for payment of moneys, payroll action, or personnel action which the Sergeant at Arms is authorized to approve. Whenever the Sergeant at Arms makes a designation under the authority of the preceding sentence, he shall immediately notify the Committee on Rules and Administration in writing of the designation, and thereafter any approval of any voucher for payment of moneys, payroll action, or personnel action by an employee so designated shall (until such designation is revoked and the Sergeant at Arms notifies the Committee on Rules and Administration in writing of the revocation) be deemed and held to be approved by the Sergeant at Arms for all intents and purposes.
(Pub. L. 98–181, title I, § 1201, Nov. 30, 1983, 97 Stat. 1289; Pub. L. 116–344, § 1, Jan. 13, 2021, 134 Stat. 5141.)

Editorial Notes
Codification
Section was formerly classified to section 61e–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1984.

Amendments2021—Pub. L. 116–344 substituted “on his behalf, any voucher for payment of moneys, payroll action, or personnel action” for “on his behalf, all vouchers, for payment of moneys,” and “approval of any voucher for payment of moneys, payroll action, or personnel action” for “approval of any voucher, for payment of moneys,”.



§ 6599. Use by Sergeant at Arms and Doorkeeper of Senate of individual consultants or organizations, and department and agency personnel
For each fiscal year (beginning with the fiscal year which ends September 30, 1982), the Sergeant at Arms and Doorkeeper of the Senate is hereby authorized to expend from the account for the Sergeant at Arms and Doorkeeper of the Senate, within the contingent fund of the Senate, an amount not to exceed $300,000:(1) the procurement of the services, on a temporary basis, of individual consultants, or organizations thereof, with the prior consent of the Committee on Rules and Administration; such services may be procured by contract with the providers acting as independent contractors, or in the case of individuals, by employment at daily rates of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate; and any such contract shall not be subject to the provisions of section 6101 of title 41 or any other provision of law requiring advertising; and

(2) with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, use on a reimbursable basis (with reimbursement payable at the end of each calendar quarter for services rendered during such quarter) of the services of personnel of any such department or agency.

Payments made under this section shall be made upon vouchers approved by the Sergeant at Arms and Doorkeeper of the Senate.
(Pub. L. 97–51, § 117, Oct. 1, 1981, 95 Stat. 964; Pub. L. 97–257, title I, § 103, Sept. 10, 1982, 96 Stat. 849; Pub. L. 98–367, title I, § 7, July 17, 1984, 98 Stat. 475; Pub. L. 100–458, title I, § 7, Oct. 1, 1988, 102 Stat. 2162.)

Editorial Notes
Codification
Section was formerly classified to section 61f–8 of this title prior to editorial reclassification and renumbering as this section.
In par. (1), “section 6101 of title 41” substituted for “section 5 of title 41, United States Code,” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1988—Pub. L. 100–458 substituted “from the account for the Sergeant at Arms and Doorkeeper of the Senate, within the contingent fund of the Senate, an amount not to exceed $300,000:” for “from the contingent fund of the Senate an amount not to exceed $210,000 for:”.
1984—Pub. L. 98–367 substituted “$210,000” for “$60,000”.
1982—Par. (1). Pub. L. 97–257 substituted “the procurement of the services, on a temporary basis, of individual consultants, or organizations thereof, with the prior consent of the Committee on Rules and Administration; such services may be procured by contract with the providers acting as independent contractors, or in the case of individuals, by employment at daily rates of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate; and any such contract shall not be subject to the provisions of section 5 of title 41 or any other provision of law requiring advertising; and” for “the procurement of individual consultants, on a temporary or intermittent basis, at a daily rate of compensation not in excess of the per diem equivalent of the highest gross rate of annual compensation which may be paid to employees of a standing committee of the Senate with the prior consent of the Committee on Rules and Administration; and”.




Part B—General Powers and Duties
§ 6611. Transfers from appropriations account for expenses of Office of Sergeant at Arms and Doorkeeper of Senate
The Sergeant at Arms and Doorkeeper of the Senate is authorized, with the approval of the Senate Committee on Appropriations, to transfer, during any fiscal year, from the appropriations account, appropriated under the headings “Salaries, Officers and Employees” and “Office of the Sergeant at Arms and Doorkeeper”, such sums as he shall specify to the appropriations account, within the contingent fund of the Senate, for expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate; and any funds so transferred shall be available in like manner and for the same purposes as are other funds in the account to which the funds are transferred.
(Pub. L. 101–520, title I, § 5, Nov. 5, 1990, 104 Stat. 2258.)

Editorial Notes
Codification
Section was formerly classified to section 68–6a of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1991, which is title I of the Legislative Branch Appropriations Act, 1991.



§ 6612. Travel expenses of Sergeant at Arms and Doorkeeper of Senate
For the purpose of carrying out his duties, the Sergeant at Arms and Doorkeeper of the Senate is authorized to incur official travel expenses during each fiscal year not to exceed the sums made available for such purpose under appropriations Acts. With the approval of the Sergeant at Arms and Doorkeeper of the Senate and in accordance with such regulations as may be promulgated by the Senate Committee on Rules and Administration, the Secretary of the Senate is authorized to advance to the Sergeant at Arms or to any designated employee under the jurisdiction of the Sergeant at Arms and Doorkeeper, such sums as may be necessary to defray official travel expenses incurred in carrying out the duties of the Sergeant at Arms and Doorkeeper. The receipt of any such sum so advanced to the Sergeant at Arms and Doorkeeper or to any designated employee shall be taken and passed by the accounting officers of the Government as a full and sufficient voucher; but it shall be the duty of the traveler, as soon as practicable, to furnish to the Secretary of the Senate a detailed voucher of the expenses incurred for the travel with respect to which the sum was so advanced, and make settlement with respect to such sum. Payments under this section shall be made from funds included in the appropriations account, within the contingent fund of the Senate, for the Sergeant at Arms and Doorkeeper of the Senate, upon vouchers approved by the Sergeant at Arms and Doorkeeper.
(Pub. L. 94–303, title I, § 117, June 1, 1976, 90 Stat. 615; Pub. L. 95–391, title I, § 106, Sept. 30, 1978, 92 Stat. 772; Pub. L. 96–86, § 111(c), Oct. 12, 1979, 93 Stat. 661; Pub. L. 97–12, title I, § 108, June 5, 1981, 95 Stat. 62; Pub. L. 100–458, title I, § 6, Oct. 1, 1988, 102 Stat. 2161; Pub. L. 101–520, title I, § 6, Nov. 5, 1990, 104 Stat. 2258.)

Editorial Notes
Codification
Section was formerly classified to section 61f–1a of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Pub. L. 101–520 amended section generally. Prior to amendment, section read as follows: “For the purpose of carrying out his duties, the Sergeant at Arms and Doorkeeper of the Senate is authorized to incur official travel expenses not to exceed $250,000 during any fiscal year. With the approval of the Sergeant at Arms and Doorkeeper, the Secretary of the Senate is authorized to advance to any designated employee under the jurisdiction of the Sergeant at Arms and Doorkeeper such sums as may be necessary, not exceeding $1,000, to defray official travel expenses in assisting the Sergeant at Arms and Doorkeeper in carrying out his duties. Any such employee shall, as soon as practicable, furnish to the Sergeant at Arms and Doorkeeper a detailed voucher for such expenses incurred and make settlement with respect to any amount so advanced. For purposes of this section, official travel expenses includes travel expenses incurred in connection with training of employees only if the training has been approved by the Committee on Rules and Administration of the Senate. Payments under this section shall be made from funds included in the appropriation ‘Miscellaneous Items’ under the heading ‘Contingent Expenses of the Senate’ upon vouchers approved by the Sergeant at Arms and Doorkeeper.”
1988—Pub. L. 100–458, which directed the substitution of “not to exceed $250,000 during any fiscal year” for “not to exceed $167,000 during any fiscal year” was executed by making the substitution for “not exceeding $167,000 during any fiscal year” as the probable intent of Congress because of absence of “not to exceed” in text.
1981—Pub. L. 97–12 substituted “$167,000” for “$92,000”.
1979—Pub. L. 96–86 substituted “$92,000” for “$25,000”.
1978—Pub. L. 95–391 substituted “$25,000” for “$10,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentPub. L. 101–520, title I, § 6, Nov. 5, 1990, 104 Stat. 2258, provided that the amendment made by section 6 is effective in the case of fiscal years which begin after Sept. 30, 1990.

Effective Date of 1988 AmendmentPub. L. 100–458, title I, § 6, Oct. 1, 1988, 102 Stat. 2161, provided that the amendment made by section 6 is effective with fiscal year ending Sept. 30, 1988.

Effective Date of 1981 AmendmentPub. L. 97–12, title I, § 108, June 5, 1981, 95 Stat. 62, provided that the amendment made by section 108 is effective with the fiscal year ending Sept. 30, 1981.

Effective Date of 1979 AmendmentPub. L. 96–86, § 111(c), Oct. 12, 1979, 93 Stat. 661, provided that the amendment made by section 111(c) is effective with the fiscal year ending Sept. 30, 1980.



§ 6613. Advances to Sergeant at Arms of Senate for extraordinary expenses
The Secretary of the Senate on and after July 31, 1958, is authorized, in his discretion, to advance to the Sergeant at Arms of the Senate such sums as may be necessary, not exceeding $4,000, to meet any extraordinary expenses of the Senate.
(Pub. L. 85–570, July 31, 1958, 72 Stat. 442; Pub. L. 94–440, title I, § 108, Oct. 1, 1976, 90 Stat. 1445; Pub. L. 95–26, title I, § 104, May 4, 1977, 91 Stat. 82.)

Editorial Notes
Codification
Section was formerly classified to section 65b of this title prior to editorial reclassification and renumbering as this section.

Amendments1977—Pub. L. 95–26 struck out “during any fiscal year” after “$4,000”.
1976—Pub. L. 94–440 substituted “$4,000 during any fiscal year” for “$2,000”.



§ 6614. Funds advanced by Secretary of Senate to Sergeant at Arms and Doorkeeper of Senate to defray office expenses; accountability; maximum amount; vouchers
From funds available for any fiscal year (commencing with the fiscal year ending September 30, 1984), the Secretary of the Senate shall advance to the Sergeant at Arms and Doorkeeper of the Senate for the purpose of defraying office expenses such sums (for which the Sergeant at Arms and Doorkeeper shall be accountable) not in excess of $1,000 at any one time, as such Sergeant at Arms shall from time to time request; except that the aggregate of the sums so advanced during the fiscal year shall not exceed $10,000.
In accordance with the provisions of this section, a detailed voucher shall be submitted to the Secretary of the Senate by such Sergeant at Arms whenever necessary, in order to replenish funds expended.
(Pub. L. 98–51, title I, § 104, July 14, 1983, 97 Stat. 266.)

Editorial Notes
Codification
Section was formerly classified to section 65d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1984, which is title I of the Legislative Branch Appropriation Act, 1984.



§ 6615. Deposit of moneys for credit to account within Senate contingent fund for “Sergeant at Arms and Doorkeeper of the Senate”
Any provision of law which is enacted prior to October 1, 1983, and which directs the Sergeant at Arms and Doorkeeper of the Senate to deposit any moneys in the United States Treasury for credit to the account, within the contingent fund of the Senate, for “Miscellaneous Items”, or for “Automobiles and Maintenance” shall, on and after October 1, 1983, be deemed to direct him to deposit such moneys in the United States Treasury for credit to the account, within the contingent fund of the Senate, for the “Sergeant at Arms and Doorkeeper of the Senate”.
(Pub. L. 98–181, title I, § 1202, Nov. 30, 1983, 97 Stat. 1289.)

Editorial Notes
Codification
Section was formerly classified to section 68–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1984.



§ 6616. Support services for Senate during emergency; memorandum of understanding with an executive agency(a) AuthorizationNotwithstanding any other provision of law—(1) subject to paragraph (3), the Sergeant at Arms of the Senate and the head of an executive agency (as defined in section 105 of title 5) may enter into a memorandum of understanding under which the agency may provide facilities, equipment, supplies, personnel, and other support services for the use of the Senate during an emergency situation;

(2) the Sergeant at Arms of the Senate and the head of the agency may take any action necessary to carry out the terms of the memorandum of understanding; and

(3) the Sergeant at Arms of the Senate may enter into a memorandum of understanding described in paragraph (1) consistent with the Senate Procurement Regulations.


(b) Obligations and expendituresThe Sergeant at Arms of the Senate may incur obligations and make expenditures for meals, refreshments, and other support and maintenance for Members, officers, and employees of the Senate when such obligations and expenditures are necessary to respond to emergencies involving the safety of human life or the protection of property.


(c) ApplicabilityThis section shall apply with respect to fiscal year 2002 and each succeeding fiscal year.


(Pub. L. 107–117, div. B, § 902, Jan. 10, 2002, 115 Stat. 2316; Pub. L. 116–94, div. P, title XV, § 1502, Dec. 20, 2019, 133 Stat. 3209.)

Editorial Notes
Codification
Section was formerly classified to section 130g of this title prior to editorial reclassification and renumbering as this section.
Section is from the Emergency Supplemental Act, 2002, which is div. B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002.

Amendments2019—Subsec. (a)(1). Pub. L. 116–94, § 1502(1)(A)(i), substituted “paragraph (3)” for “subsection (b)”.
Subsec. (a)(3). Pub. L. 116–94, § 1502(1)(A)(ii)–(C), added par. (3).
Subsec. (b). Pub. L. 116–94, § 1502(2), added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “The Sergeant at Arms of the Senate may enter into a memorandum of understanding described in subsection (a)(1) consistent with the Senate Procurement Regulations.”



§ 6617. Law enforcement authority of Sergeant-at-Arms and Doorkeeper of the Senate(a) In generalThe Sergeant-at-Arms and Doorkeeper of the Senate shall have the same law enforcement authority, including the authority to carry firearms, as a member of the Capitol Police. The law enforcement authority under the preceding sentence shall be subject to the requirement that the Sergeant-at-Arms and Doorkeeper of the Senate have the qualifications specified in subsection (b).


(b) QualificationsThe qualifications referred to in subsection (a) are the following:(1) A minimum of 5 years of experience as a law enforcement officer before beginning service as the Sergeant-at-Arms and Doorkeeper of the Senate.

(2) Current certification in the use of firearms by the appropriate Federal law enforcement entity or an equivalent non-Federal entity.

(3) Any other firearms qualification required for members of the Capitol Police.


(c) RegulationsThe Committee on Rules and Administration of the Senate shall have authority to prescribe regulations to carry out this section.


(Pub. L. 111–145, § 8, Mar. 4, 2010, 124 Stat. 56.)

Editorial Notes
Codification
Section was formerly classified to section 61f–14 of this title prior to editorial reclassification and renumbering as this section.



§ 6618. Data processing equipment, software, and services
Notwithstanding any other provision of law, the Sergeant at Arms, subject to the approval of the Committee on Rules and Administration, is hereafter authorized to enter into multi-year contracts for data processing equipment, software, and services.
(Pub. L. 94–32, title I, June 12, 1975, 89 Stat. 182; Pub. L. 95–26, title I, § 103, May 4, 1977, 91 Stat. 82.)

Editorial Notes
Codification
Section was formerly classified to section 123c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Second Supplemental Appropriations Act, 1975.

Amendments1977—Pub. L. 95–26 substituted “multi-year contracts for data processing equipment, software, and services” for “multi-year leases for automatic data processing equipment”.



§ 6619. Advance payments for computer programing services
Notwithstanding any other provision of law, the Sergeant at Arms and Doorkeeper of the Senate, subject to the approval of the Committee on Rules and Administration, is on and after July 6, 1981, authorized to enter into contracts which provide for the making of advance payments for computer programing services.
(Pub. L. 97–20, July 6, 1981, 95 Stat. 104.)

Editorial Notes
Codification
Section was formerly classified to section 123c–1 of this title prior to editorial reclassification and renumbering as this section.



§ 6620. Provision of services and equipment on a reimbursable basis(a) In generalSubject to the approval of the Committee on Rules and Administration of the Senate, the Sergeant at Arms and Doorkeeper of the Senate may provide services and equipment funded by appropriations available to the Senate to persons and entities not funded by such appropriations.


(b) Reimbursement requiredThe provision of services and equipment under subsection (a) shall be on a reimbursable basis.


(c) Crediting of reimbursed amountsIn the case of services or equipment provided under subsection (a) that were procured using amounts available to the Sergeant at Arms and Doorkeeper of the Senate in the account for Contingent Expenses, Sergeant at Arms and Doorkeeper of the Senate, amounts received under subsection (b) as reimbursement for the provision of such services or equipment shall be credited to that account or, if applicable, to any subaccount of that account. Amounts credited to any such account or subaccount shall be merged with amounts in that account or subaccount and shall be available to the same extent, and subject to the same terms and conditions, as amounts in that account or subaccount.


(d) Effective dateThis section shall apply to fiscal year 2004 and each succeeding fiscal year.


(Pub. L. 108–83, title I, § 9, Sept. 30, 2003, 117 Stat. 1013.)

Editorial Notes
Codification
Section was formerly classified to section 61f–11 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2004.



§ 6621. Payment for telecommunications equipment and services; definitions
As used in sections 6621 to 6623 of this title, the term—(1) “Sergeant at Arms” means the Sergeant at Arms and Doorkeeper of the United States Senate; and

(2) “user” means any Senator, Officer of the Senate, Committee, office, or entity provided telephone equipment and services by the Sergeant at Arms.

(Pub. L. 100–123, § 1, Oct. 5, 1987, 101 Stat. 794.)

Editorial Notes
Codification
Section was formerly classified to section 58a–1 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 100–123, § 4, Oct. 5, 1987, 101 Stat. 795, provided that: “This Act [enacting this section and sections 6622 and 6623 of this title] shall take effect on October 1, 1987.”




§ 6622. Certification of telecommunications equipment and services as official(a) Regulations issued by Committee on Rules and AdministrationSubject to such regulations as may hereafter be issued by the Committee on Rules and Administration of the Senate, the Sergeant at Arms shall have the authority, with respect to telephone equipment and services provided to any user on a reimbursable basis (including repair or replacement), solely for the purposes of this section, to make such certification as may be necessary to establish such services and equipment as official, issue invoices in conjunction therewith, and receive payment for such services and equipment by certification, voucher, or otherwise.


(b) Equipment and services provided on reimbursable basisFor purposes of sections 6621 to 6623 of this title, telephone equipment and services provided to any user for which payment, prior to October 1, 1987, was not authorized from the contingent fund of the Senate shall, on and after October 1, 1987, be considered telephone equipment and services provided on a reimbursable basis for which payment may be obtained from such fund in accordance with subsection (a) of this section.


(c) Establishment of reasonable chargesSubject to the approval of the Committee on Rules and Administration, the Sergeant at Arms may establish reasonable charges for telephone equipment and services provided to any user which may be in addition to that regularly authorized by the Committee.


(d) Disposition of moneys receivedAll moneys, derived from payments for telephone equipment and services provided from funds from the Appropriation Account within the contingent fund of the Senate for “Contingent Expenses, Sergeant at Arms and Doorkeeper of the Senate” under the line item for Telecommunications (including receipts from carriers and others for loss or damage to such services or equipment for which repair or replacement has been provided by the Sergeant at Arms), and all other moneys received by the Sergeant at Arms as charges or commissions for telephone services, shall be deposited in and made a part of such Appropriation Account and under such line item, and shall be available for expenditure or obligation, or both, in like manner and subject to the same limitations as any other moneys in such account and under such line item.


(e) Committee authority to classify or reclassify equipment and servicesNothing in sections 6621 to 6623 of this title shall be construed as limiting or otherwise affecting the authority of the Committee on Rules and Administration of the Senate to classify or reclassify telephone equipment and services provided to any user as equipment or services for which reimbursement may or may not be required.


(Pub. L. 100–123, § 2, Oct. 5, 1987, 101 Stat. 794; Pub. L. 101–163, title I, § 3, Nov. 21, 1989, 103 Stat. 1044.)

Editorial Notes
Codification
Section was formerly classified to section 58a–2 of this title prior to editorial reclassification and renumbering as this section.

Amendments1989—Subsec. (d). Pub. L. 101–163 inserted “and all other moneys received by the Sergeant at Arms as charges or commissions for telephone services,” after “by the Sergeant at Arms),”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1987, see section 4 of Pub. L. 100–123, set out as a note under section 6621 of this title.



§ 6623. Report on telecommunications to Committee on Rules and Administration
The Sergeant at Arms shall report to the Committee on Rules and Administration of the Senate, at such time or times, and in such form and manner, as the Committee may direct, on expenditures made, and revenues received, pursuant to sections 6621 to 6623 of this title. It shall be the function of the Sergeant at Arms to advise the Committee, as soon as possible, of any dispute regarding payments to and from such Appropriation Account as related to the line item for Telecommunications, including any amounts due and unpaid by any user, if any such dispute has remained unresolved for a period of at least 60 days.
(Pub. L. 100–123, § 3, Oct. 5, 1987, 101 Stat. 795.)

Editorial Notes
Codification
Section was formerly classified to section 58a–3 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1987, see section 4 of Pub. L. 100–123, set out as a note under section 6621 of this title.



§ 6624. Metered charges on copiers; “Sergeant at Arms” and “user” defined; certification of services and equipment as official; deposit of payments; availability for expenditure(a) As used in this section, the term—(1) “Sergeant at Arms” means the Sergeant at Arms and Doorkeeper of the United States Senate; and

(2) “user” means any Senator, Officer of the Senate, Committee, office, or entity provided copiers by the Sergeant at Arms.


(b)(1) Subject to such regulations as may on and after November 5, 1990, be issued by the Committee on Rules and Administration of the Senate, the Sergeant at Arms shall have the authority, with respect to metered charges on copying equipment provided by the Sergeant at Arms, solely for the purposes of this section, to make such certification as may be necessary to establish such services and equipment as official, issue invoices in conjunction therewith, and receive payment for such services and equipment by certification, voucher, or otherwise.

(2) All moneys, derived from the payment of metered charges on copying equipment provided from funds from the Appropriation Account within the contingent fund of the Senate for “Contingent Expenses, Sergeant at Arms and Doorkeeper of the Senate” under the line item for the Service Department, shall be deposited in and made a part of such Appropriation Account and under such line item, and shall be available for expenditure or obligation, or both, in like manner and subject to the same limitations as any other moneys in such account and under such line item.


(Pub. L. 101–520, title I, § 4(a), (b), Nov. 5, 1990, 104 Stat. 2257.)

Editorial Notes

References in TextThis section, referred to in text, means section 4 of Pub. L. 101–520, which enacted this section, amended section 6314 of this title, and enacted provisions set out as a note under section 6314 of this title.

Codification
Section was formerly classified to section 58a–4 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1991, which is title I of the Legislative Branch Appropriations Act, 1991.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1990, see section 4(d) of Pub. L. 101–520, set out as an Effective Date of 1990 Amendment note under section 6314 of this title.



§ 6625. Receipts from sales of items by Sergeant at Arms and Doorkeeper of Senate, to Senators, etc., to be credited to appropriation from which purchased
In any case in which appropriated funds are used by a Senator or a committee or office of the Senate to purchase from the Sergeant at Arms and Doorkeeper of the Senate items which were purchased by him from the appropriation for “miscellaneous items” under “Contingent Expenses of the Senate” in any appropriation Act, the amounts received by the Sergeant at Arms and Doorkeeper shall be deposited in the Treasury of the United States for credit to such appropriation. This section does not apply to amounts received from the sale of used or surplus furniture and equipment.
(Pub. L. 96–214, Mar. 24, 1980, 94 Stat. 122.)

Editorial Notes
Codification
Section was formerly classified to section 111a of this title prior to editorial reclassification and renumbering as this section.



§ 6626. Reimbursements to Sergeant at Arms and Doorkeeper of Senate for equipment provided to Senators, etc., which has been lost, stolen, damaged, or otherwise unaccounted for; deposit of receipts
The Sergeant at Arms and Doorkeeper of the Senate shall deposit in the United States Treasury for credit to the appropriation account, within the contingent fund of the Senate, for the “Sergeant at Arms and Doorkeeper of the Senate”, all moneys received by him as reimbursement for equipment provided to Senators, committee chairmen, and other officers and employees of the Senate, which has been lost, stolen, damaged, or otherwise unaccounted for.
(Pub. L. 98–367, title I, § 5, July 17, 1984, 98 Stat. 475.)

Editorial Notes
Codification
Section was formerly classified to section 117d of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1985, which is title I of the Legislative Branch Appropriations Act, 1985.



§ 6627. Compensation for lost or damaged property(a) In generalAny amounts received by the Sergeant at Arms and Doorkeeper of the Senate (in this section referred to as the “Sergeant at Arms”) for compensation for damage to, loss of, or loss of use of property of the Sergeant at Arms that was procured using amounts available to the Sergeant at Arms in the account for Contingent Expenses, Sergeant at Arms and Doorkeeper of the Senate, shall be credited to that account or, if applicable, to any subaccount of that account.


(b) AvailabilityAmounts credited to any account or subaccount under subsection (a) shall be merged with amounts in that account or subaccount and shall be available to the same extent, and subject to the same terms and conditions, as amounts in that account or subaccount.


(c) Effective dateThis section shall apply with respect to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 8, Dec. 8, 2004, 118 Stat. 3170.)

Editorial Notes
Codification
Section was formerly classified to section 117d–1 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.



§ 6628. Treatment of electronic services provided by Sergeant at Arms(a) In generalIn this section—(1) the term “agent of the Office of the SAA” includes a provider of electronic communication service or remote computing service commissioned or used through the Office of the SAA by a Senate office to provide such services to the Senate office;

(2) the term “electronic communication service” has the meaning given that term in section 2510 of title 18;

(3) the term “Office of the SAA” means the Office of the Sergeant at Arms and Doorkeeper of the Senate;

(4) the term “provider for a Senate office” means a provider of electronic communication service or remote computing service directly commissioned or used by a Senate office to provide such services;

(5) the term “remote computing service” has the meaning given that term in section 2711 of title 18;

(6) the term “Senate data”, with respect to a Senate office, means any electronic mail or other electronic or data communication, other data (including metadata), or other information of the Senate office; and

(7) the term “Senate office” means a committee or office of the Senate, including a Senator, an officer of the Senate, or an employee of, intern at, or other agent of a committee or office of the Senate.


(b) Treatment(1) Retaining possession(A) In generalA Senate office shall be deemed to retain possession of any Senate data of the Senate office, without regard to the use by the Senate office of any individual or entity described in paragraph (2) for the purposes of any function or service described in paragraph (2).


(B) Rule of constructionSubparagraph (A) shall not be construed to limit the use by an intended recipient of any Senate data from a Senate office.



(2) Sergeant at Arms and providers for a Senate officeThe Office of the SAA, any officer, employee, or agent of the Office of the SAA, and any provider for a Senate office shall not be treated as acquiring possession, custody, or control of any Senate data by reason of its being transmitted, processed, or stored (whether temporarily or otherwise) through the use of an electronic system established, maintained, or operated, or the use of electronic services provided, in whole or in part by the Office of the SAA, the officer, employee, or agent of the Office of the SAA, or the provider for the Senate office.



(c) NotificationNotwithstanding any other provision of law or rule of civil or criminal procedure, the Office of the SAA, any officer, employee, or agent of the Office of the SAA, and any provider for a Senate office that is providing services to or used by a Senate office shall not be barred, through operation of any court order or any statutory provision, from notifying the Senate office of any legal process seeking disclosure of Senate data of the Senate office that is transmitted, processed, or stored (whether temporarily or otherwise) through the use of an electronic system established, maintained, or operated, or the use of electronic services provided, in whole or in part by the Office of the SAA, the officer, employee, or agent of the Office of the SAA, or the provider for a Senate office.


(d) Motions to quash or modifyUpon a motion made promptly by a Senate office or provider for a Senate office, a court of competent jurisdiction shall quash or modify any legal process directed to the provider for a Senate office if compliance with the legal process would require the disclosure of Senate data of the Senate office.


(e) Information regarding implications of using providersThe Office of the SAA, in consultation with the Senate Legal Counsel, shall provide information to each Senate office that commissions or uses a provider of electronic communication service or remote computing service to provide such services to the Senate office regarding the potential constitutional implications and the potential impact on privileges that may be asserted by the Senate office.


(f) Applicable privilegesNothing in this section shall be construed to limit or supersede any applicable privilege, immunity, or other objection that may apply to the disclosure of Senate data.


(g) PreemptionExcept as provided in this section, any provision of law or rule of civil or criminal procedure of any State, political subdivision, or agency thereof, which is inconsistent with this section shall be deemed to be preempted and superseded.


(h) Effective dateThis section shall apply to fiscal year 2005 and each fiscal year thereafter.


(Pub. L. 108–447, div. G, title I, § 10, Dec. 8, 2004, 118 Stat. 3170; Pub. L. 109–289, div. B, title II, § 20701(c)(1), as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38; Pub. L. 116–260, div. FF, title IV, § 401(a), Dec. 27, 2020, 134 Stat. 3134.)

Editorial Notes
Codification
Section was formerly classified to section 61f–12 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2005, which is div. G of the Consolidated Appropriations Act, 2005.

Amendments2020—Pub. L. 116–260 added subsecs. (a) to (g), redesignated former subsec. (b) as (h), and struck out former subsec. (a). Prior to amendment, text of subsec. (a) read as follows: “The Office of the Sergeant at Arms and Doorkeeper of the United States Senate, and any officer, employee, or agent of the Office, shall not be treated as acquiring possession, custody, or control of any electronic mail or other electronic communication, data, or information by reason of its being transmitted, processed, or stored (whether temporarily or otherwise) through the use of an electronic system established, maintained, or operated, or the use of electronic services provided, in whole or in part by the Office.”
2007—Pub. L. 109–289, § 20701(c)(1), as added by Pub. L. 110–5, designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–260, div. FF, title IV, § 401(b), Dec. 27, 2020, 134 Stat. 3135, provided that:
“(1) In this subsection, the terms ‘Senate data’ and ‘Senate office’ have the meanings given such terms in section 10 of the Legislative Branch Appropriations Act, 2005 [2 U.S.C. 6628], as amended by subsection (a) of this section.

“(2) The amendments made by this section shall—“(A) take effect as though included in the Legislative Branch Appropriations Act, 2005 (division G of Public Law 108–447; 118 Stat. 3166); and

“(B) apply with respect to—“(i) any legal process seeking disclosure of Senate data of a Senate office that is filed, issued, or made on or after the date of enactment of this Act [Dec. 27, 2020]; and

“(ii) any matter that is pending on or after the date of enactment of this Act that relates to legal process described in clause (i) that is filed, issued, or made before the date of enactment of this Act, unless the Senate data of the Senate office was disclosed in accordance with such legal process before the date of enactment of this Act.”






Effective Date of 2007 AmendmentPub. L. 109–289, div. B, title II, § 20701(c)(2), as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 38, provided that: “The amendments made by this subsection [amending this section] shall take effect as though included in the Legislative Branch Appropriations Act, 2005 [Pub. L. 108–447, div. G].”




§ 6629. Purchase, lease, exchange, maintenance, and operation of vehicles out of account for Sergeant at Arms and Doorkeeper of Senate within Senate contingent fund; authorization of appropriations
For each fiscal year (commencing with the fiscal year ending September 30, 1985) there is authorized to be appropriated to the account, within the contingent fund of the Senate, for the Sergeant at Arms and Doorkeeper of the Senate, such funds (which shall be in addition to funds authorized to be so appropriated for other purposes) as may be necessary for the purchase, lease, exchange, maintenance, and operation of vehicles as follows: one for the Vice President, one for the President pro tempore of the Senate, one for the Majority Leader of the Senate, one for the Minority Leader of the Senate, one for the Majority Whip of the Senate, one for the Minority Whip of the Senate, one for the attending physician, one as authorized by Senate Resolution 90 of the 100th Congress 11 So in original. Probably should be followed by a comma. such number as is needed for carrying mails, and for official use of the offices of the Secretary of the Senate, the Sergeant at Arms and Doorkeeper of the Senate, the Secretary for the Majority, and the Secretary for the Minority, and such additional number as is otherwise specifically authorized by law.
(Pub. L. 99–88, title I, § 192, Aug. 15, 1985, 99 Stat. 349; Pub. L. 100–202, § 101(i) [title I, § 3(a)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294.)

Editorial Notes

References in TextSenate Resolution 90 of the 100th Congress, referred to in text, which was agreed to Jan. 28, 1987, provided in part for the Sergeant at Arms and Doorkeeper of the Senate to provide, by lease or purchase, and maintain an automobile for the former President pro tempore of the Senate.

Codification
Section was formerly classified to section 68–5 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Supplemental Appropriations Act, 1985.

Amendments1987—Pub. L. 100–202 substituted “one for the attending physician, one as authorized by Senate Resolution 90 of the 100th Congress” for “and” and inserted “, and such additional number as is otherwise specifically authorized by law”.

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentPub. L. 100–202, § 101(i) [title I, § 3(b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294, provided that: “The amendments made by subsection (a) [amending this section] shall be effective in the case of fiscal years ending after September 30, 1986.”




§ 6630. Disposal of used or surplus furniture and equipment by Sergeant at Arms and Doorkeeper of Senate; procedure; deposit of receipts
Effective October 1, 1981, the Sergeant at Arms and Doorkeeper of the Senate is authorized to dispose of used or surplus furniture and equipment by trade-in or by sale directly or through the General Services Administration. Receipts from the sale of such furniture and equipment shall be deposited in the United States Treasury for credit to the appropriation for “Miscellaneous Items” under the heading “Contingent Expenses of the Senate”.
(Pub. L. 95–94, title I, § 103, Aug. 5, 1977, 91 Stat. 660; Pub. L. 97–51, § 118, Oct. 1, 1981, 95 Stat. 964.)

Editorial Notes
Codification
Section was formerly classified to section 59c and then to section 117b of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriation Act, 1978, which is title I of the Legislative Branch Appropriation Act, 1978.

Amendments1981—Pub. L. 97–51 substituted “Effective October 1, 1981” for “Effective October 1, 1977” and struck out provisions requiring that all receipts from the sale of furniture and equipment, other than such furniture and equipment as was replaced in kind, be deposited in the United States Treasury as miscellaneous receipts.



§ 6631. Transfer of excess or surplus educationally useful equipment to public schools(a) AuthorizationThe Sergeant at Arms and Doorkeeper of the Senate may directly, or through the General Services Administration, transfer title to excess or surplus educationally useful equipment to a public school. Any such transfer shall be completed at the lowest possible cost to the public school and the Senate.


(b) RegulationsThe Committee on Rules and Administration of the Senate shall prescribe regulations to carry out the provisions of this section.


(c) Deposit of receiptsReceipts from reimbursements for the costs of transfer of excess or surplus educationally useful equipment under this section,11 So in original. Comma probably should not appear. shall be deposited in the United States Treasury for credit to the account for the “Sergeant at Arms and Doorkeeper of the Senate” within the contingent fund of the Senate.


(d) DefinitionsFor the purposes of this section:(1) The term “public school” means a 22 So in original. Probably should be “an”. elementary school or secondary school, as such terms are defined in section 7801 of title 20.

(2) The term “educationally useful equipment” means computers and related peripheral tools, including printers, modems, routers, servers, computer keyboards, scanners, and other telecommunications and research equipment, that are appropriate for use in public school education.


(e) Effective dateThis section shall take effect beginning with fiscal year 1997 and shall be effective each fiscal year thereafter.


(Pub. L. 104–197, title I, § 5, Sept. 16, 1996, 110 Stat. 2397; Pub. L. 107–110, title X, § 1076(a), Jan. 8, 2002, 115 Stat. 2091; Pub. L. 114–95, title IX, § 9215(yy), Dec. 10, 2015, 129 Stat. 2184.)

Editorial Notes
Codification
Section was formerly classified to section 117b–2 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1997, which is title I of the Legislative Branch Appropriations Act, 1997.

Amendments2015—Subsec. (d)(1). Pub. L. 114–95 substituted “elementary school or secondary school, as such terms are defined in section 7801” for “public elementary or secondary school as such terms are defined in section 7801”.
2002—Subsec. (d)(1). Pub. L. 107–110 substituted “7801” for “8801”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.



§ 6632. Disposal of used or surplus automobiles and trucks by Sergeant at Arms and Doorkeeper of Senate; procedure; deposit of receipts
On and after October 1, 1982, the Sergeant at Arms and Doorkeeper of the Senate is authorized to dispose of used or surplus automobiles and trucks by trade-in or by sale through the General Services Administration. Receipts from the sale of such automobiles and trucks shall be deposited in the United States Treasury for credit to the appropriation for “Automobiles and Maintenance” under the heading “Contingent Expenses of the Senate”.
(Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.)

Editorial Notes
Codification
Section was formerly classified to section 117c of this title prior to editorial reclassification and renumbering as this section.
Section is based on section 102 of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.



§ 6633. Media support services(a) DefinitionsIn this section, the terms “national committee” and “political party” have the meaning given such terms in section 30101 of title 52.


(b) In generalThe official duties of employees of the Sergeant at Arms and Doorkeeper of the Senate under the Senate Daily Press Gallery, the Senate Periodical Press Gallery, the Senate Press Photographers Gallery, and the Senate Radio and Television Correspondents Gallery may include providing media support services with respect to the presidential nominating conventions of the national committees of political parties.


(c) Approval of Sergeant at ArmsThe terms and conditions under which employees perform official duties under subsection (b) shall be subject to the approval of the Sergeant at Arms and Doorkeeper of the Senate.


(d) Effective dateThis section shall apply to fiscal year 2008 and each fiscal year thereafter.


(Pub. L. 110–161, div. H, title I, § 7, Dec. 26, 2007, 121 Stat. 2222.)

Editorial Notes
Codification
Section was formerly classified to section 61f–13 of this title prior to editorial reclassification and renumbering as this section.
Section is from the Legislative Branch Appropriations Act, 2008, which is div. H of the Consolidated Appropriations Act, 2008.



§ 6634. Senate Hair Care Services(a) Appointment and compensation of personnelThe Sergeant at Arms and Doorkeeper of the Senate is authorized to appoint and fix the compensation of such employees as may be necessary to operate Senate Hair Care Services.


(b) Establishment of revolving fundThere is established in the Treasury of the United States within the contingent fund of the Senate a revolving fund to be known as the Senate Hair Care Services Revolving Fund (hereafter in this section referred to as the “revolving fund”).


(c) Deposit and availability of moneys(1) All moneys received by Senate Hair Care Services from fees for services or from any other source shall be deposited in the revolving fund.

(2) Moneys in the revolving fund shall be available without fiscal year limitation for disbursement by the Secretary of the Senate—(A) for the payment of salaries of employees of Senate Hair Care Services; and

(B) for necessary supplies, equipment, and other expenses of Senate Hair Care Services.


(3) The provisions of section 5104(c) of title 40, except for the provisions relating to solicitation, shall not apply to any activity carried out pursuant to this section, subject to approval of such activities by the Committee on Rules and Administration.

(3) 11 So in original. Probably should be “(4)”. Agency contributions for employees of Senate Hair Care Services shall be paid from the appropriations account for “Salaries, Officers and Employees”.


(d) Disbursements upon vouchersDisbursements from the revolving fund shall be made upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate, except that vouchers shall not be required for the disbursement of salaries paid at an annual rate.


(e) Excess moneysAt the direction of the Committee on Rules and Administration, the Secretary of the Senate shall withdraw from the revolving fund and deposit in the Treasury of the United States as miscellaneous receipts all moneys in the revolving fund that the Committee may determine are in excess of the current and reasonably foreseeable needs of Senate Hair Care Services.


(f) RegulationsThe Sergeant at Arms and Doorkeeper of the Senate are authorized to prescribe such regulations as may be necessary to carry out the provisions of this section, subject to the approval of the Committee on Rules and Administration.


(g) Transfer of unobligated balancesThere is transferred to the revolving fund established by this section any unobligated balance in the fund established by section 121a of this title on the effective date of this section.


(h) Omitted

(i) Effective dateThis section shall be effective on and after October 1, 1998, or 30 days after the date of enactment of this Act [October 21, 1998], whichever is later.


(Pub. L. 105–275, title I, § 6, Oct. 21, 1998, 112 Stat. 2434; Pub. L. 106–57, title I, § 4, Sept. 29, 1999, 113 Stat. 412; Pub. L. 106–554, § 1(a)(2) [title I, § 3(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–96.)

Editorial Notes

References in TextSection 121a of this title, referred to in subsec. (g), was repealed by Pub. L. 105–275, title I, § 6(h)(1), Oct. 21, 1998, 112 Stat. 2434.

Codification
Section was formerly classified to section 121b–1 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 6 of Pub. L. 105–275. Subsec. (h) of section 6 of Pub. L. 105–275 amended section 10 of title I of Pub. L. 100–458, set out as a note below, and repealed section 121a of this title.
Section is from the Congressional Operations Appropriations Act, 1999, which is title I of the Legislative Branch Appropriations Act, 1999.
In subsec. (c), in the first par. (3), “section 5104(c) of title 40” substituted for “section 4 of the Act of July 31, 1946 (40 U.S.C. 193d)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments2000—Subsec. (c)(2)(A). Pub. L. 106–554, § 1(a)(2) [title I, § 3(a)(1)], struck out “and agency contributions” after “salaries”.
Subsec. (c)(3). Pub. L. 106–554, § 1(a)(2) [title I, § 3(a)(2)], added par. (3) relating to agency contributions.
1999—Subsec. (c)(3). Pub. L. 106–57 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–554, § 1(a)(2) [title I, § 3(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–96, provided that: “This section [amending this section] shall apply to pay periods beginning on or after October 1, 2000.”


Senate Beauty ShopPub. L. 100–458, title I, § 10, Oct. 1, 1988, 102 Stat. 2162, as amended by Pub. L. 105–275, title I, § 6(h)(2), Oct. 21, 1998, 112 Stat. 2434, provided that:
“[(a) Repealed. Pub. L. 105–275, title I, § 6(h)(2), Oct. 21, 1998, 112 Stat. 2434.]

“[(b) Amended former section 121a of this title.]

“(c) Any individual who, on the date of the enactment of this section [Oct. 1, 1988], is an employee of the Senate Building Beauty Shop and who, after having been employed by the Sergeant at Arms and Doorkeeper pursuant to subsection (a) of this section, attains 5 years of civilian service creditable under section 8411 of title 5, United States Code, other than service credited pursuant to subsection (d) of this section, may be credited under such section for any service as an employee of the Senate Building Beauty Shop prior to such date of enactment, if such employee makes a payment of the amount, determined by the Office of Personnel Management, that would have been deducted and withheld from the basic pay of such employee under section 8422 of title 5, United States Code, for such period so credited, together with interest thereon.

“(d) Notwithstanding any other provision of this section, any service performed by an individual in the Senate Building Beauty Shop prior to the date of the enactment of this section [Oct. 1, 1988] is deemed to be civilian service creditable under section 8411 of title 5, United States Code, for purposes of qualifying for survivor annuities and disability benefits under subchapters IV and V of chapter 84 of title 5, United States Code, if such individual—“(1) on the date of the enactment of this Act, is an employee of the Senate Building Beauty Shop;

“(2) on or after the date of such enactment is employed by the Sergeant at Arms and Doorkeeper pursuant to subsection (a) of this section; and

“(3) payment is made of an amount, determined by the Office of Personnel Management, which would have been deducted and withheld from the basic pay of such employee under section 8422 of title 5, United States Code, for such period so credited, together with interest thereon.


“(e) The Office of Personnel Management shall accept the certification of the Secretary of the Senate concerning creditable service for the purpose of this section.

“(f) The foregoing provisions of this section shall take effect on October 1, 1988.”






§ 6635. Office of Senate Health Promotion(a) EstablishmentThe Sergeant at Arms and Doorkeeper of the Senate is authorized to establish an Office of Senate Health Promotion.


(b) Fees, assessments, and charges(1) In carrying out this section, the Sergeant at Arms and Doorkeeper of the Senate is authorized to establish, or provide for the establishment of, exercise classes and other health services and activities on a continuing and regular basis. In providing for such classes, services, and activities, the Sergeant at Arms and Doorkeeper of the Senate is authorized to impose and collect fees, assessments, and other charges to defray the costs involved in promoting the health of Members, officers, and employees of the Senate. For purposes of this section, the term “employees of the Senate” shall have such meaning as the Sergeant at Arms, by regulation, may prescribe.

(2) All fees, assessments, and charges imposed and collected by the Sergeant at Arms pursuant to paragraph (1) shall be deposited in the revolving fund established pursuant to subsection (c) and shall be available for purposes of this section.


(c) Senate Health Promotion Revolving FundThere is established in the Treasury of the United States a revolving fund within the contingent fund of the Senate to be known as the Senate Health Promotion Revolving Fund (hereinafter referred to in this section as the “fund”). The fund shall consist of all amounts collected or received by the Sergeant at Arms and Doorkeeper of the Senate as fees, assessments, and other charges for activities and services to carry out the provisions of this section. All moneys in the fund shall be available without fiscal year limitation for disbursement by the Secretary of the Senate for promoting the health of Members, officers, and employees of the Senate. On or before December 31 of each year, the Secretary of the Senate shall withdraw from the fund and deposit in the Treasury of the United States as miscellaneous receipts all moneys in excess of $5,000 in the fund at the close of the preceding fiscal year.


(d) VouchersDisbursements from the revolving fund shall be made upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate.


(e) Inapplicability of provisions prohibiting sales, advertisements, or solicitations in Capitol groundsThe provisions of section 5104(c) of title 40 shall not be applicable to any class, service, or other activity carried out pursuant to the provisions of this section.


(f) RegulationsThe provisions of this section shall be carried out in accordance with regulations which shall be promulgated by the Sergeant at Arms and Doorkeeper of the Senate and subject to approval at the beginning of each Congress by the Committee on Rules and Administration of the Senate.


(Pub. L. 101–163, title I, § 4, Nov. 21, 1989, 103 Stat. 1044; Pub. L. 102–90, title I, § 2, Aug. 14, 1991, 105 Stat. 450.)

Editorial Notes
Codification
Section was formerly classified to section 121c of this title prior to editorial reclassification and renumbering as this section.
Section is from the Congressional Operations Appropriations Act, 1990, which is title I of the Legislative Branch Appropriations Act, 1990.
In subsec. (e), “section 5104(c) of title 40” substituted for “section 4 of the Act of July 31, 1946 (40 U.S.C. 193d)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments1991—Subsec. (c). Pub. L. 102–90 inserted at end “On or before December 31 of each year, the Secretary of the Senate shall withdraw from the fund and deposit in the Treasury of the United States as miscellaneous receipts all moneys in excess of $5,000 in the fund at the close of the preceding fiscal year.”



§ 6636. Senate Computer Center(a) Senate Computer Center Revolving Fund(1) There is hereby established in the Treasury of the United States a revolving fund within the contingent fund of the Senate to be known as the Senate Computer Center Revolving Fund (hereafter in this section referred to as the “revolving fund”).

(2) The revolving fund shall be available only for paying the salaries of personnel employed under subsection (c), and agency contributions attributable thereto, and for paying refunds under contracts entered into under subsection (b).

(3) Within 90 days after the end of each fiscal year, the Secretary of the Senate shall withdraw all amounts in the revolving fund in excess of $100,000, other than amounts required to make refunds under subsection (b)(2)(B), and shall deposit the amounts withdrawn in the Treasury of the United States as miscellaneous receipts.


(b) Contracts for use of Senate computer; approval; terms(1) Subject to the provisions of paragraph (2), the Sergeant at Arms and Doorkeeper of the Senate is authorized to enter into contracts with any agency or instrumentality of the legislative branch for the use of any available time on the Senate computer.

(2) No contract may be entered into under paragraph (1) unless it has been approved by the Committee on Rules and Administration of the Senate, and no such contract may extend beyond the end of the fiscal year in which it is entered into. Each contract entered into under paragraph (1) shall contain—(A) a provision requiring full advance payment for the amount of time contracted for, and

(B) a provision requiring refund of a proportionate amount of such advance payment if the total amount of time contracted for is not used.

Notwithstanding any other provision of law, any agency or instrumentality of the legislative branch is authorized to make advance payments under a contract entered into under paragraph (1).


(c) Additional personnelTo the extent that the personnel of the Senate Computer Center are unable to carry out the contracts entered into under subsection (b) according to their terms and conditions, the Sergeant at Arms and Doorkeeper of the Senate is authorized to employ such additional personnel for the Senate Computer Center as may be necessary to carry out such contracts, and to pay the salaries of such additional personnel, and agency contributions attributable thereto, from the revolving fund. Such additional personnel may temporarily be assigned to perform the regular functions of the Senate Computer Center when their services are not needed to carry out such contracts.


(d) DisbursementsDisbursements from the revolving fund under subsections (b) and (c) shall be made upon vouchers signed by the Sergeant at Arms and Doorkeeper of the Senate, except that vouchers shall not be required for the disbursement of salaries of employees paid at an annual rate.


(Pub. L. 94–303, title I, § 116, June 1, 1976, 90 Stat. 614.)

Editorial Notes
Codification
Section was formerly classified to section 123d of this title prior to editorial reclassification and renumbering as this section.





SUBCHAPTER IV—CHAPLAIN
§ 6651. Repealed. Pub. L. 116–94, div. E, title II, § 212(a)(3)(G), Dec. 20, 2019, 133 Stat. 2776

Section, Pub. L. 100–202, § 101(i) [title I, § 2(a)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294, related to compensation of Chaplain of Senate.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on the later of the first day of the first applicable pay period beginning on or after Jan. 1, 2020, or the first day of the first applicable pay period beginning on or after Dec. 20, 2019, see section 212(c) of Pub. L. 116–94, set out as an Effective Date of 2019 Amendment note under section 282b of this title.



§ 6652. Compensation of employees of Chaplain of Senate
The Chaplain of the Senate may appoint and fix the compensation of such employees as he deems appropriate, except that the amount which may be paid for any fiscal year as gross compensation for personnel in such Office for any fiscal year shall not exceed $147,000.
(Pub. L. 91–145, Dec. 12, 1969, 83 Stat. 340; Pub. L. 100–202, § 101(i) [title I, § 2(b)], Dec. 22, 1987, 101 Stat. 1329–290, 1329–294; Pub. L. 101–163, title I, § 10, Nov. 21, 1989, 103 Stat. 1046.)

Editorial Notes
Codification
Section was formerly classified to section 61d–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1989—Pub. L. 101–163 substituted “such employees as he deems appropriate, except that the amount which may be paid for any fiscal year as gross compensation for personnel in such Office for any fiscal year shall not exceed $147,000” for “a secretary”.
1987—Pub. L. 100–202 amended section generally. Prior to amendment, section read as follows: “The Chaplain may appoint and fix the compensation of a secretary at not to exceed $8,541 per annum.”

Statutory Notes and Related Subsidiaries
Increases in CompensationIncreases in compensation for Senate officers and employees under authority of Federal Pay Comparability Act of 1970 (Pub. L. 91–655), see Salary Directives of President pro tempore of the Senate, set out as notes under section 4571 of this title.



§ 6653. Postage allowance for Chaplain of Senate
The Secretary of the Senate is authorized and directed to procure and furnish each fiscal year (commencing with the fiscal year ending September 30, 1982) to the Chaplain of the Senate, upon the request of the Chaplain of the Senate, United States postage stamps in such amounts as may be necessary for the mailing of postal matters arising in connection with his official business.
(Pub. L. 97–51, § 127(b)(1), Oct. 1, 1981, 95 Stat. 966.)

Editorial Notes
Codification
Section was formerly classified to section 61d–2 of this title prior to editorial reclassification and renumbering as this section.



§ 6654. Payment of expenses of the Chaplain of the Senate from the contingent fund of the Senate(a) In generalFor each fiscal year there is authorized to be expended from the contingent fund of the Senate an amount, not in excess of $50,000 for the Chaplain of the Senate. Payments under this section shall be made only for expenses actually incurred by the Chaplain of the Senate in carrying out his functions, and shall be made upon certification and documentation of the expenses involved, by the Chaplain claiming payment under this section and upon vouchers approved by the Chaplain and by the Committee on Rules and Administration. Funds authorized for expenditure under this section may be used to purchase food or food related items.


(b) Repeal of Revolving Fund(1) Omitted

(2) Remaining fundsAny funds in the Chaplain Expense Revolving Fund on the date of the repeal under this section shall be remitted to the general fund of the United States Treasury.



(c) Effective dateThis section shall apply with respect to fiscal year 2004, and each fiscal year thereafter.


(Pub. L. 108–199, div. H, § 155, Jan. 23, 2004, 118 Stat. 450.)

Editorial Notes
Codification
Section was formerly classified to section 61d–4 of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 155 of div. H of Pub. L. 108–199. Subsec. (b)(1) of section 155 of Pub. L. 108–199 repealed section 61d–3 of this title.
Section is from the Miscellaneous Appropriations and Offsets Act, 2004, which is division H of the Consolidated Appropriations Act, 2004.







